Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 1 of 407




                  EXHIBIT H
Case 1:17-cv-01727-GHW Document 42-8
                                1    Filed 09/03/19 Page 2 of 407
  1                                                                                                                      3
  2   JUDICIAL ARBITRATION AND MEDIATION SERVICES
                                                                  1
      ------------------------------------------x
  3                                                               2   APPEARANCES (CONTINUED):
      In the Matter of the Arbitration Between:
  4                                                               3

  5   HOAI NGO,                                                   4

  6         Claimant,                                             5   SATTERLEE & STEPHENS, LLP

  7                                                               6         Attorneys for Respondent
            -and-
  8                                                               7         230 Park Avenue, Suite 1130

                                                                  8         New York, New York 10169
  9   OPPENHEIMER & CO., INC.,
                                                                  9         212.818.9200
 10         Respondent.
                                                                 10   BY:    MICHAEL H. GIBSON
 11
      Case No. 1425025377                                        11         mgibson@ssbb.com
 12   ------------------------------------------x
                                                                 12         JOHN COSTER
 13                     620 Eighth Avenue
                        New York, New York                       13         john.coster@ssbb.com
 14
                                                                 14
                      March 4, 2019
 15                   9:30 a.m.                                  15
 16                                                              16   PRESENT:
      B E F O R E:
 17                                                              17   JOHN T. McGUIRE, Deputy General Counsel
             HON. MICHAEL H. DOLINGER, ARBITRATOR
 18                                                              18         Oppenheimer & Co., Inc.
            Darby Ginsberg, Registered
 19         Professional Reporter and Notary                     19   WILLIAM M. CASSARINI, Managing Director,
            Public for the State of New York
 20                                                              20         Senior Counsel, Oppenheimer & Co., Inc.

                                                                 21
 21
                                                                 22
 22
                                                                 23
 23
                                                                 24
 24
 25                                                              25

                                                    2                                                                    4

  1                                                               1

  2   APPEARANCES:                                                2               ARBITRATOR DOLINGER:          We are

  3                                                               3         about to start a hearing, and I would

  4                                                               4         ask if there are any issues that either

  5   VLADECK RASKIN & CLARK, P.C.                                5         or both sides wish to deal with before

  6         Attorneys for Claimant                                6         we start with testimony.

  7         565 Fifth Avenue, 9th Floor                           7               MR. GIBSON:      Did you -- I was

  8         New York, New York 10017                              8         going to ask:    Did you want to address

  9         212.403.7311                                          9         the evidentiary issue now and get it

 10   BY:    JEREMIAH IADEVAIA                                   10         out of the way if the judge wanted to?

 11         jiadevaia@vladeck.com                                11               MR. IADEVAIA:      Does that make

 12         VALDI LICUL                                          12         sense?

 13         vlicul@vladeck.com                                   13               ARBITRATOR DOLINGER:          That's fine

 14         EMILY MILLER                                         14         with me.   I can see you are referring

 15         emiller@vladeck.com                                  15         to a March 1st letter from plaintiff's

 16         CONNOR HOFFMAN                                       16         counsel in the nature of an ad limine

 17         choffman@vladeck.com                                 17         application with respect to two pieces

 18                                                              18         of evidence.    I have not seen a

 19                                                              19         response to it, but I am happy to hear

 20                                                              20         it from the other side about --

 21                                                              21               MR. GIBSON:     We did file a --

 22                                                              22         Your Honor, we did file response, but I

 23                                                              23         would be more than happy to --

 24                                                              24               MR. IADEVAIA:      Well, I have not

 25                                                              25         been gifted with it, unfortunately, and
                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 3 of 407
                                        5                                                  7
 1                                                    1
 2    sometimes the system doesn't work quite         2   performance problems not amounting to a
 3    perfectly, this being a human                   3   failure to mitigate --
 4    operation.                                      4          MR. GIBSON: Well, Your Honor --
 5          MR. GIBSON: Sure. Your Honor,             5          ARBITRATOR DOLINGER: -- are
 6    there are two exhibits at issue. The            6   irrelevant to the valuation of the
 7    rest have been stipulated to.                   7   employee's performance during his job
 8          The first item is a performance           8   that is pertinent to the hearing?
 9    evaluation that was done by Fitch               9          MR. GIBSON: Well, Your Honor, I
 10   Ratings, one of Mr. Ngo's subsequent           10   don't believe that, looking at that
 11   employers after Oppenheimer, and as            11   Fitch performance evaluation, I don't
 12   Your Honor may recall, there was a             12   think that it's limited simply to
 13   subpoena issued for that; and the              13   performance. I believe Mr. Ngo was
 14   specific reason for the subpoena was to        14   simply not doing his job at
 15   get information regarding the                  15   Oppenheimer.
 16   circumstances under which Fitch                16          ARBITRATOR DOLINGER: Sounds like
 17   terminated Mr. Ngo, and when we had            17   performance.
 18   sought the subpoena, it was                    18          MR. GIBSON: Well, I think that's
 19   specifically with regard to the issue          19   a -- I think, Your Honor, in our --
 20   of mitigation of damages.                      20   when we briefed the subpoena, we had
 21         Having received that document,           21   submitted case law for the proposition
 22   which is the only document that Fitch          22   that if there is gross recklessness or
 23   produced responsive to the subpoena, we        23   gross disregard for company policy,
 24   believe it not only goes towards               24   that that could be a mitigation issue;
 25   mitigation of damages, but it also goes        25   and I would respectfully submit that
                                            6                                                    8
 1                                                    1
 2    relevant to our defense in this action.         2   not coming to work, letting these
 3           As Your Honor may recall, one of         3   deadlines pass, not taking on roles and
 4    the explanations that's been offered by         4   responsibilities is not being a poor
 5    Oppenheimer for its decision to strip           5   analyst; that's deciding, I don't want
 6    certain supervisory responsibilities            6   to work. And I think that's certainly
 7    away from Mr. Ngo was our position that         7   relevant to mitigation, I would
 8    Mr. Ngo had left the office for some            8   respectfully submit, and also relevant
 9    amount of time; that he was not on an           9   to our defense in this proceeding.
 10   FMLA leave during that time, and that          10          And I would also say, Your
 11   he had essentially unilaterally                11   Honor -- and this was in our submission
 12   extended his time out of the office            12   which I apologize you probably didn't
 13   without telling his supervisor; and in         13   get.
 14   that Fitch performance evaluation,             14          ARBITRATOR DOLINGER: By the way,
 15   amongst other performance deficiencies,        15   I would be happy to receive a copy now
 16   it notes Mr. Ngo's schedule out of the         16   if you have a copy.
 17   office is unpredictable and that               17          MR. GIBSON: Sure. We do.
 18   deadlines had been passed and that             18          And neither of these items are
 19   Mr. Ngo was allegedly not taking on            19   going to be utilized in Mr. Ngo's
 20   certain roles and responsibilities, and        20   testimony, or at least direct
 21   we believe that's quite relevant to our        21   testimony, so we could certainly show
 22   defense in this case.                          22   this if Your Honor wants to take
 23          ARBITRATOR DOLINGER: By the way,        23   further time to consider it.
 24   how do you deal with the several cases         24          And, Your Honor, I am sorry. The
 25   cited by claimant that suggest                 25   last thing I was going to say with
                                            PIROZZI & HILLMAN
                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 4 of 407
                                        9                                                   11
 1                                                    1
 2    regard to that piece of evidence is:            2   that.
 3    We are in arbitration, Your Honor,              3          ARBITRATOR DOLINGER: Anything
 4    obviously, and rules of evidence are            4   else from the other side?
 5    relaxed, and Your Honor is as capable           5          MR. IADEVAIA: Beyond what's in
 6    as any arbitrator at looking at a piece         6   our letter, Your Honor. I mean, I
 7    of evidence and determining its weight.         7   would just add for purposes the
 8    This is a confidential proceeding.              8   articles that it's clearly hearsay or
 9    That document is not going to be used           9   the articles are plainly hearsay; and
 10   anywhere outside of this room, and I           10   Mr. Lowenthal is going to be here to
 11   respectfully believe it should be              11   testify, so the articles are completely
 12   entered into evidence for whatever             12   unnecessary and don't add anything to
 13   value Your Honor deems it to have.             13   the proceedings, and if anything, they
 14         ARBITRATOR DOLINGER: The other           14   are an attempt to sort of bolster the
 15   items was news articles?                       15   credibility of Mr. Lowenthal's
 16         MR. GIBSON: Yes, Your Honor.             16   testimony, and they shouldn't be used
 17   And that goes specifically to the issue        17   for that purpose.
 18   of Mr. Ngo's termination, which took           18          And with respect to the Fitch
 19   place in June of 2016.                         19   review, I think our article -- our
 20         One of the legitimate non-               20   arguments are in the letter. We don't
 21   discriminatory reasons we have given           21   think that there is anything close
 22   for Mr. Ngo's termination was the              22   to -- in that review that's close to
 23   economic hardship that Oppenheimer was         23   meeting the standard for cutting off
 24   suffering at that time; the fact that          24   damages, and there is no suggestion of
 25   there were several rounds of lay-offs          25   a violation of any policy or misconduct
                                            10                                                  12
 1                                                    1
 2    going. Claimant has argued that that            2   and certainly not a suggestion that
 3    explanation is pretext for                      3   Mr. Ngo is not showing up to work as
 4    discrimination, and these articles,             4   Respondent's counsel seems so suggest.
 5    which include numbers of quotes from            5          And we also think that to argue
 6    Oppenheimer official show the rounds of         6   that the -- the information that's
 7    lay-offs and economic hardships. And I          7   contained within that review supports
 8    would also point out, Your Honor, one           8   defendant's legitimate
 9    of those articles refers to many                9   non-discriminatory reason is clearly
 10   lay-offs that had been done by Robert          10   propensity evidence; meant to say that
 11   Lowenthal, the son of Oppenheimer's            11   Mr. Ngo, because he was accused of
 12   CEO. Mr. Lowenthal is the individual           12   being late in the review or something
 13   who terminated Mr. Ngo.                        13   to that effect, was late or didn't take
 14         Once again, I would just say,            14   his work seriously at Fitch, and
 15   Your Honor, if Your Honor looks at it          15   certainly that couldn't have informed
 16   and doesn't think it has a whole lot of        16   Fitch's -- I am sorry -- not Fitch, but
 17   weight, then we are fine with that, but        17   it couldn't have informed Oppenheimer's
 18   we don't see any reason it should be in        18   decision because this happened after he
 19   evidence.                                      19   had left Oppenheimer.
 20         ARBITRATOR DOLINGER: By the way,         20          ARBITRATOR DOLINGER: Okay. I am
 21   are you also intending to put in               21   going to overrule the objection to the
 22   evidence, non-hearsay evidence about           22   Fitch documents, not because I have
 23   lay-offs and the financial situations?         23   come to any conclusion that it is
 24         MR. GIBSON: Absolutely, Your             24   supportive or not supportive of
 25   Honor. Mr. Lowenthal will testify to           25   mitigation arguments, but simply to
                                            PIROZZI & HILLMAN
                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 5 of 407
                                         13                                                  15
 1                                                  1               Ngo - Direct
 2     provide the groundwork for the record,       2   HOAI NGO,
 3     if you will, for each side to argue its      3       called as a witness, having been first
 4     respective position on mitigation of         4       duly sworn, was examined and testified
 5     damages.                                     5       as follows:
 6            With respect to the newspaper         6              ARBITRATOR DOLINGER: Please
 7     articles, I will hold off on that.           7        state your full name.
 8     It's clearly hearsay, and hearsay            8              THE WITNESS: My name is Hoai
 9     generally is permitted in arbitration        9        Ngo. H-O-A-I, last name is spelled
 10    hearings. But depending on what the         10        N-G-O.
 11    testimony is from Mr. Lowenthal or          11              ARBITRATOR DOLINGER: You may
 12    anyone else who may offer competent         12        begin.
 13    testimony about the circumstances of        13   EXAMINATION
 14    Claimant's departure from Oppenheimer,      14   BY MR. IADEVAIA:
 15    we will see whether there is any reason     15        Q.    Good morning, Mr. Ngo.
 16    to allow newspaper articles to come in.     16        A.    Morning.
 17           At this point, anything further      17              MR. LICUL: Your Honor, may I? I
 18    before we call --                           18        am sorry. It may be easier if Hoai
 19           MR. IADEVAIA: Nothing from us.       19        sits over there. Right? So you are
 20           ARBITRATOR DOLINGER: And I know      20        not -- is that fine.
 21    we had a discussion in an earlier           21              ARBITRATOR DOLINGER: Wherever
 22    conference about whether the opening        22        you want.
 23    statements, and I expressed my general      23              MR. LICUL: I think it might be
 24    view of it, but let me know if you want     24        easier.
 25    to do anything other than --                25        Q.    Mr. Ngo, are you married?
                                              14                                                  16
 1                                                  1                   Ngo - Direct
 2           MR. IADEVAIA: I think we are           2        A.    No.
 3     ready to begin.                              3        Q.    Do you have a partner?
 4           ARBITRATOR DOLINGER: Are we            4        A.    Yes, I do.
 5     ready at this point? Are you all             5        Q.    And what's your partner's name?
 6     hooked up?                                   6        A.    Colin Bekemeyer.
 7           MR. IADEVAIA: Yes, I think.            7        Q.    And how long have you been in a
 8           MR. LICUL: Oh, just one                8   relationship with Mr. Bekemeyer?
 9     question, Mike and I had a discussion        9        A.    Probably 20 years now.
 10    this morning. I thought we had agreed       10        Q.    Do you have any children?
 11    that we were not going to do closings,      11        A.    Yes.
 12    and we were going to brief that.            12        Q.    How many?
 13          Is that --                            13        A.    We have two children.
 14          ARBITRATOR DOLINGER: That's           14        Q.    And how old are your children?
 15    fine.                                       15        A.    Lily is about four and a half,
 16          MR. LICUL: I mean, was that the       16   and Liam is about eight months old now.
 17    agreement?                                  17        Q.    Did you attend college?
 18          MR. GIBSON: I thought it was on       18        A.    I did.
 19    the table, but we are fine with that.       19        Q.    And where did you attend college?
 20          MR. LICUL: Okay.                      20        A.    UC San Diego.
 21          ARBITRATOR DOLINGER: Okay.            21        Q.    And did you receive a degree from
 22    Good.                                       22   UC San Diego?
 23          Would you raise your right hand,      23        A.    I did.
 24    please?                                     24        Q.    And what -- in what did you
 25          (Continued on next page)              25   receive a degree?
                                          PIROZZI & HILLMAN
                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 6 of 407
                                            17                                             19
 1                 Ngo - Direct                     1              Ngo - Direct
 2         A. Bachelor's of arts and                2        Q. And why not?
 3    literature.                                   3        A. Because I went into a career in
 4         Q. And when did you receive the          4   finance.
 5    degree?                                       5        Q. After law school, did you receive
 6         A. In 1994.                              6   any other formal education?
 7         Q. Did you attend any other school       7        A. Yes, I did.
 8    after college?                                8        Q. And where did you attend school
 9         A. I did.                                9   after law school?
 10        Q. And where?                           10        A. I went to the French Culinary
 11        A. Tulane Law School.                   11   Institute.
 12        Q. Did you receive a degree from        12        Q. And did you receive a degree from
 13   Tulane?                                      13   the French Culinary Institute?
 14        A. I did.                               14        A. No. I did not graduate.
 15        Q. And what degree?                     15        Q. And what years did you attend the
 16        A. A juris doctorate.                   16   French Culinary Institute?
 17        Q. And when did you receive your        17        A. Let's see, it was right before
 18   juris doctorate?                             18   Oppenheimer. So I believe in either 2008
 19        A. 1998.                                19   -- it was in between 2008 and 2009.
 20        Q. Did you take the bar exam after      20        Q. Why did you leave the French
 21   receiving your JD?                           21   Culinary Institute?
 22        A. Yes, I did.                          22        A. I was in the middle of the
 23        Q. And which state's bar exam?          23   classes, and I got my job offer at
 24        A. New York state.                      24   Oppenheimer.
 25        Q. Did you pass the New York State      25        Q. What was your first full-time job
                                            18                                                20
 1                 Ngo - Direct                     1                 Ngo - Direct
 2    Bar exam?                                     2   in finance?
 3         A. I did.                                3        A. It was at JPMorgan.
 4         Q. Have you sought admission to the      4        Q. And when did you start at
 5    New York State Bar?                           5   JPMorgan, approximately?
 6         A. Yes.                                  6        A. In 1999.
 7         Q. And have you sought admission to      7        Q. What was your position with
 8    any other state's bar?                        8   JPMorgan when you started there?
 9         A. No.                                   9        A. It was an analyst.
 10        Q. Were you admitted to the New York    10        Q. And did you work in a particular
 11   State Bar?                                   11   part of the bank?
 12        A. I was.                               12        A. Yes. I worked in the investment
 13        Q. Approximately when were you          13   bank.
 14   admitted to the New York State Bar?          14        Q. So you were an analyst in
 15        A. I believe it was a year after law    15   investment banking?
 16   school, 1999.                                16        A. That's correct.
 17        Q. Are you currently admitted to the    17        Q. And what were your
 18   New York Bar?                                18   responsibilities as an analyst for JPMorgan
 19        A. Yes, I am.                           19   when you started there?
 20        Q. What's your status?                  20        A. It was an entry level role, so I
 21        A. It's retired status.                 21   was basically doing financial models. I
 22        Q. And what does retired status         22   was a part of a team, and we did some
 23   mean?                                        23   mergers and acquisitions activity. We did
 24        A. It means I don't practice law,       24   some financing, but it was on the corporate
 25   and I never practiced law post law school.   25   side.
                                          PIROZZI & HILLMAN
                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 7 of 407
                                             21                                                    23
 1                  Ngo - Direct                     1                  Ngo - Direct
 2         Q. When did you leave JPMorgan?           2   tenure at Bear Stearns?
 3         A. 2001.                                  3        A. Yes, I was.
 4         Q. And did your title change while        4        Q. How many times?
 5    you were at JPMorgan from analyst?             5        A. Twice.
 6         A. No.                                    6        Q. And what was your first
 7         Q. Why did you leave JPMorgan?            7   promotion?
 8         A. There were a series of lay-offs,       8        A. My first promotion was from
 9    and then also subsequently I received a job    9   associate to a vice-president.
 10   offer at Bear Stearns.                        10        Q. And what was your second
 11        Q. All right. So did you accept the      11   promotion?
 12   job at Bear Stearns?                          12        A. Second promotion was from a vice-
 13        A. I did.                                13   president to a director.
 14        Q. And how -- when did you start         14        Q. And did your responsibilities
 15   working at Bear Stearns?                      15   change while you worked for Bear Stearns?
 16        A. I believe it was 2001.                16        A. Yes.
 17        Q. And for how long were you there,      17        Q. And how did they change?
 18   approximately?                                18        A. Well, at the first promotion from
 19        A. 2001 to 2006.                         19   associate to vice-president, I officially
 20        Q. What was your first title at Bear     20   became a senior analyst, which means --
 21   Stearns?                                      21   it's different from an analyst in
 22        A. I was an associate.                   22   investment banking, but it's a senior
 23        Q. And were you an associate in a        23   analyst where I am the one that's leading
 24   particular part of the bank?                  24   the sector coverage and writing the
 25        A. Yes. I was an associate in            25   research and the leads to that coverage.
                                             22                                                    24
 1                  Ngo - Direct                     1                  Ngo - Direct
 2    equity research.                               2        Q. Okay. And were you a senior
 3         Q. And how did the title of               3   analyst in equities?
 4    associate at Bear Stearns compare to your      4        A. No. A part of the promotion was
 5    title at JPMorgan?                             5   I moved. That's when I transitioned from
 6         A. It was a progression. It was a         6   equities to high yield research; and I
 7    promotion, actually. So usually someone at     7   transitioned to the high yield, which is
 8    that junior level goes from an analyst to      8   credit, the credit side of the business,
 9    associate.                                     9   different part of the capital structure.
 10        Q. And what were your                    10        Q. What is high yield? What does
 11   responsibilities as an associate in equity    11   that refer to?
 12   research at JPMorgan?                         12        A. In terms of research, it's
 13        A. As an associate in equity             13   basically different parts of the capital
 14   research, I provided -- I was a part of a     14   structure. So if you look at capital
 15   team in support to a senior analyst. We       15   structure for a company, there is debt,
 16   covered various -- we covered the chemical    16   there is equity, and various analysts hedge
 17   sector, and we also covered various           17   funds, buy certain pieces of the capital
 18   companies.                                    18   structure. So I covered high yield, which
 19        Q. When you say you "covered the         19   is the debt side of the companies, and high
 20   chemical sector," what do you mean by that?   20   yield specifically relative -- when you
 21        A. In equity research we published       21   call it high yield, it pertains to debt for
 22   formal research. We published formal          22   below investment grade credit. So credits
 23   buy-sell-hold recommendations on the          23   rated below the rating agency scale of BBB.
 24   companies we covered.                         24        Q. And when you moved into the high
 25        Q. Were you promoted during your         25   yield senior analyst role, did you focus on
                                           PIROZZI & HILLMAN
                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 8 of 407
                                                  25                                                    27
 1                      Ngo - Direct                    1                   Ngo - Direct
 2    a particular industry sector?                     2        research?
 3          A.     Yes. I added -- yes.                 3               THE WITNESS: Yes. So in the
 4          Q.     And what does that mean?             4        industry sometimes people distinguish
 5          A.     You become an expert in the          5        sell side versus buy side.
 6    sectors that you cover. So in equity              6               Buy side is -- to make it
 7    research I covered chemicals.                     7        simple -- are the clients who buy the
 8                 In high yield research I covered,    8        product, whether it be the equity,
 9    not only chemicals, but subsequent to that,       9        whether the debt; and then sell side is
 10   I started with chemicals, but subsequently       10        the side that helps facilitate the
 11   I added paper and packaging. I also added        11        sales of that. So I was a part of sell
 12   building materials.                              12        side research.
 13         Q.     And how was it that you added       13        Q.     And did Bear Stearns charge the
 14   those sectors?                                   14   clients for the research that you were
 15         A.     Part of it was my job               15   providing?
 16   performance. I did very well. They asked         16        A.     No. They did not. Generally,
 17   me to cover more, and with that extra            17   for sell side you don't charge for the
 18   coverage came extra -- obviously, extra          18   research. It's a part of sales and trading
 19   promotions or salary over the years, but it      19   that they generate commissions in: I have
 20   was more of a function to -- it was              20   this report, you should read it. It's a
 21   basically added responsibilities.                21   great or not-so-great report, who knows.
 22                ARBITRATOR DOLINGER: By the way,    22   It -- you know, it helps facilitate trades.
 23         you mentioned publishing reports. Are      23        Q.     Why did you -- why did you leave
 24         these reports published to clients of      24   Bear Stearns?
 25         the firm or to the public or to some       25        A.     I was bid away from another firm.
                                                  26                                                    28
 1                      Ngo - Direct                    1                   Ngo - Direct
 2          other universe of readers?                  2        Q.     And what firm was that?
 3                 THE WITNESS: Sure. When I refer      3        A.     It was RBS Greenwich Capital.
 4          to publishing, I refer to -- it goes        4        Q.     And you accepted -- did you
 5          to -- it is public, but it's not just       5   accept the job at RBS?
 6          to the general public. It goes to           6        A.     I did.
 7          clients, meaning publicly probably          7        Q.     And why did you leave Bear
 8          asset managers, hedge funds; and            8   Stearns for RBS?
 9          sometimes it will go -- to answer your      9        A.     One, it was a promotion. So I
 10         question -- sometimes it goes to the       10   went from a director to a managing
 11         public through news reporters who have     11   director.
 12         access to the report to refer to the       12               And then two, it was -- it was
 13         report saying so-and-so analyst            13   more money, more compensation than Bear
 14         published this piece, et cetera.           14   Stearns.
 15         Q.     And as a senior analyst in high     15        Q.     And how long did you work at RBS
 16   yield at Bear Stearns, you were -- did you       16   Greenwich Capital?
 17   work with clients?                               17        A.     I worked there for almost a year
 18         A.     Yes. Yes.                           18   or a little over a year. I am sorry. I
 19         Q.     And in what way?                    19   think it was a little over a year.
 20         A.     So there was the publishing         20        Q.     I think you mentioned this, but
 21   element that went to the clients, but there      21   what was your title at RBS?
 22   was also -- for sell side, describe the          22        A.     Sure. It was a managing
 23   sell side research. That's what they call        23   director.
 24   it in the industry jargon in the business.       24        Q.     And what was your position there
 25                ARBITRATOR DOLINGER: Sell side      25   when you started?
                                             PIROZZI & HILLMAN
                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 9 of 407
                                                   29                                                    31
 1                    Ngo - Direct                         1                  Ngo - Direct
 2         A.     I was a -- I was, again, a senior        2         Q.   Okay. And what were your sector
 3    analyst on the credit side, but I also               3   coverage? What was your sector coverage
 4    added -- I also covered high yield and also          4   when you started RBS?
 5    high grade debt.                                     5         A.   I started with chemicals.
 6         Q.     And so when you say on the credit        6         Q.   Did you add any sectors?
 7    side, what do you mean by that?                      7         A.   I started with chemicals, and I
 8         A.     Well, again, I was -- high yield         8   believe I covered paper and packaging
 9    is part of the credit side, but the                  9   and -- chemicals and paper and packaging,
 10   nuance -- the difference between this job           10   and then eventually I added -- well, I
 11   versus the Bear Stearns job is that I               11   switched to TMT at the end.
 12   extended my coverage to some degree in that         12         Q.   And what is TMT?
 13   I now covered high grade companies, which           13         A.   Sorry. TMT stands for -- I think
 14   is technically higher quality companies             14   it's telecom, media, and technology. So
 15   based on a rating agency scale.                     15   that's the abbreviation. It's a sector.
 16        Q.     And did you make -- did you also        16   So that would be the, you know, stuff like
 17   have responsibility for high yield                  17   AT&T, Windstream, those types of companies.
 18   companies?                                          18         Q.   And just to be clear, so you
 19        A.     That's correct.                         19   started -- when you started at RBS, your
 20        Q.     And just to be clear, what are --       20   sectors were chemicals and paper and
 21   what's the difference between the high              21   packaging?
 22   yield and the high -- what was the term you         22         A.   That's correct.
 23   used?                                               23         Q.   And then you switched?
 24        A.     High grade.                             24         A.   Yes.
 25        Q.     High grade, yes.                        25         Q.   And you switched to which sector?
                                               30                                                    32
 1                     Ngo - Direct                        1                    Ngo - Direct
 2         A.     Yes. They are both bonds, so             2        A.     TM -- TMT.
 3    just to present it, they are both bonds,             3        Q.     And what were your
 4    but the difference is is that high grade             4   responsibilities as a senior analyst at
 5    companies have -- are generally higher               5   RBS? What were you doing?
 6    quality companies, meaning that they have a          6        A.     It was similar to my job at Bear
 7    higher rating -- higher rate. So if you              7   Stearns in that I provided research on
 8    look at a simple company like Walmart,               8   companies with and I also published
 9    which is singly -- everyone views that it's          9   research on companies that were
 10   high grade, but it's a very solid rated             10   published -- not published, but we had more
 11   company.                                            11   of a desk model, meaning that I didn't
 12               If a company were to fall below         12   formally publish. I wrote similar
 13   BBB ratings, so it goes A, and various              13   research, but it wasn't -- it was more what
 14   grades of A and then B. If you fall below           14   in the industry calls "Bloombergs," that
 15   BBB, you would go to high yield.                    15   they are not formal research; doesn't have
 16               So the difference is -- so I            16   a formal recommendation, but you write
 17   guess, in the Drexel days, they used to             17   about the companies, and you began to
 18   call it high yield because it generated             18   facilitate trades for the trading desk.
 19   higher coupons. To simplify, they were              19               ARBITRATOR DOLINGER: How do you
 20   junk bonds basically, but now they call it          20        facilitate trades?
 21   "high yield."                                       21               THE WITNESS: Sure. The easy way
 22        Q.     And were you responsible for            22        to look at it is that, one, is the
 23   particular sectors at RBS Greenwich                 23        published research so that a client
 24   Capital?                                            24        knows that we have an analyst covering
 25        A.     Yes, I was.                             25        this industry. So if a salesperson
                                                 PIROZZI & HILLMAN
                                                    212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 10 of 407
                                                33                                                     35
  1                   Ngo - Direct                      1                  Ngo - Direct
  2        were to say, hey, I have XYZ bonds to        2        A.    I have Series 7, Series 63 and
  3        unload. Do you have an analyst               3   Series 16.
  4        covering it? And then the salesperson        4        Q. And what is the Series 7 license?
  5        would say, yes. I have an analyst            5        A.    I believe Series 7 -- I took it
  6        covering it. Do you want to talk to          6   so long ago -- it's a broker-dealer. So
  7        them? Do you need help?                      7   all of the investment bank employees have
  8               So that's one way we facilitate.      8   to take it. I remember getting it, not at
  9               The other way we facilitate is if     9   Oppenheimer, but actually I got my Series 7
 10        a salesperson said to an analyst on the     10   and 63 certifications during my tenure at
 11        credit side, I have these bonds for         11   JPMorgan.
 12        sale for a client. Can you help me?         12        Q. Okay. And your Series 16?
 13               So what we would do is we would      13        A.    Series 16 is more pertaining
 14        write the salespeople kind of talking       14   to -- I received my Series 16 at Bear
 15        points that -- so that they talk to         15   Stearns, and that is a supervisory analyst
 16        other -- because they wanted to find        16   certification, and that allows you to
 17        the other side of the trade, we would       17   certify analysts' reports on the compliance
 18        give them talking points to them            18   level.
 19        facilitate that trade.                      19        Q. And which organization provides
 20        Q. What was your -- why did you             20   those licenses?
 21   leave RBS?                                       21        A.    I believe it's FINRA.
 22        A.     Lay-offs.                            22        Q. When did you -- when did you
 23        Q. What was your next job after --          23   start work working at Oppenheimer?
 24   full-time job after RBS?                         24        A.    In August of 2009.
 25        A.     It was -- it was Oppenheimer.        25        Q. And what was your title when you
                                                34                                                     36
  1                   Ngo - Direct                      1                  Ngo - Direct
  2        Q. And when did you begin working            2   started there?
  3   for Oppenheimer?                                  3        A.    I was a director.
  4        A.     In 2009.                              4        Q. And what was your position when
  5        Q. And when did you leave RBS?               5   you started there?
  6        A.     In 2007.                              6        A.    I was a senior analyst.
  7        Q. Did you work between 2007 and             7        Q. And did you work in a particular
  8   2009?                                             8   group?
  9        A.     No.                                   9        A.    Yes.
 10        Q. And why not?                             10        Q. And what was that group?
 11        A.     Well, that was the financial         11        A.    I worked for the high yield
 12   crisis. That was the year that Bear              12   group.
 13   Stearns crumbled. That was the year that         13        Q. What I want to do is ask you to
 14   Lehman crumbled, and obviously, there were       14   take a look at Exhibit 2, please?
 15   problems. Merrill Lynch. There were very         15        A.    I am at Exhibit 2.
 16   few Wall Street jobs, and part of the            16        Q. Okay. And if you could let us
 17   reason I went to cooking school is I wanted      17   know what these -- well, first of all, have
 18   to engage my mind during that period.            18   you seen these documents before today? You
 19        Q. Mr. Ngo, do you currently have           19   can take your time to flip through the
 20   any professional licenses?                       20   documents.
 21        A.     Yes, I do.                           21        A.    Did you want me to go through all
 22        Q. And how many do you have?                22   of Exhibit 2 or did you want to go to
 23        A.     I believe I have three.              23   certain documents?
 24        Q. Okay. And what are those                 24        Q. I was going to ask you if you
 25   licenses?                                        25   have seen these documents before today.
                                              PIROZZI & HILLMAN
                                                 212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 11 of 407
                                                 37                                                    39
  1                     Ngo - Direct                    1                     Ngo - Direct
  2        A.      Yes. I have seen these               2   exhibit. It would be in a different book.
  3   documents.                                        3         A.     Oh, sorry.
  4        Q.      And generally, what are these        4                MR. GIBSON: It should say the
  5   documents?                                        5         range of the exhibits. That will
  6        A.      It looks like internal               6         probably help you.
  7   Oppenheimer documents relating to                 7                THE WITNESS: Exhibit --
  8   personnel.                                        8         Exhibit 110?
  9        Q.      And anybody in particular?           9                MR. GIBSON: Correct.
 10        A.      I believe I saw my name. I          10                THE WITNESS: Got it. Thanks,
 11   believe it's just my -- my name.                 11         Mike.
 12                MR. IADEVAIA: We move for           12                MR. GIBSON: You got it.
 13        admission of these records. Any             13         Q.     Mr. Ngo, can you see the screen
 14        objection?                                  14   because the exhibit is up there?
 15                MR. GIBSON: No objection. And       15         A.     Oh, got it. Got it. I can see
 16        if it's okay with the judge, I think        16   -- but I want to open it. It's kind of
 17        with regard to the -- with the              17   far. So --
 18        exception of two exhibits, we have no       18                MR. IADEVAIA: Sure. That's
 19        objection to the admission of anything.     19         fine.
 20        Do you want to just stipulate that          20                THE WITNESS: I have my glasses,
 21        everything is in or --                      21         but still it's a little far. Okay. I
 22                ARBITRATOR DOLINGER: That's fine    22         am at the exhibit.
 23        with me.                                    23         Q.     Okay. And what is Exhibit 110?
 24                MR. IADEVAIA: That's fine with      24         A.     This is my offer letter from
 25        us. Yes. Okay.                              25   Oppenheimer.
                                                 38                                                    40
  1                     Ngo - Direct                    1                     Ngo - Direct
  2                ARBITRATOR DOLINGER: Very well.      2         Q.     And who signed your offer letter?
  3        So then all of exhibits contained in a       3         A.     Jane Ross, I believe. Let me
  4        set of four binders, what have been          4   just double-check that, the back. That's
  5        presented to me, are received unless         5   correct. Jane Ross.
  6        there is -- there is --                      6         Q.     And as of August of 2009, what
  7                MR. IADEVAIA: There are the two      7   was your -- what's your understanding of
  8        exhibits that were disputed except one       8   Ms. Ross's title?
  9        you have already ruled on.                   9         A.     She was the head of the high
 10                ARBITRATOR DOLINGER: What is the    10   yield desk.
 11        number of the article exhibits?             11         Q.     Which department was high yield
 12                MS. MILLER: It's going to be        12   research part of at Oppenheimer when you
 13        number 120.                                 13   joined?
 14                ARBITRATOR DOLINGER: Other than     14         A.     It was part of the high yield
 15        Exhibit 120, all exhibits in these          15   desk.
 16        binders are received.                       16         Q.     And was the high yield desk part
 17                (All exhibits received in           17   of a bigger organization?
 18        evidence.)                                  18         A.     Sure. Research is -- high yield
 19        Q.      Mr. Ngo, did you receive an offer   19   is a part of taxable -- the technical term
 20   letter from Oppenheimer?                         20   at Oppenheimer was taxable fixed income.
 21        A.      I did.                              21         Q.     Okay. And what does taxable
 22        Q.      Okay. If you could take a look      22   fixed income mean generally?
 23   at Exhibit 110, please?                          23         A.     I think the easy way to explain
 24        A.      In part two?                        24   it is it's really fixed income, but they
 25        Q.      No. No. It's a separate             25   call it taxable fixed income, but it's
                                             PIROZZI & HILLMAN
                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 12 of 407
                                                41                                                 43
  1                  Ngo - Direct                     1                  Ngo - Direct
  2   bonds, any debt instrument.                     2   investment grade desk, which is high yield
  3              ARBITRATOR DOLINGER: Corporate       3   desk. We also had an emerging markets
  4        bonds as opposed to municipal bonds        4   desk, and I believe we had -- as I
  5        which would not be taxable?                5   mentioned, I think we expanded to have a
  6              THE WITNESS: I think that's the      6   muni desk as well, but they were
  7        way they described it. The irony           7   categorized mainly by the category of debt
  8        though was a muni bond desk is part of     8   because clients trade that way. So some
  9        taxable. You are right when you say        9   hedge funds are only restricted to doing
 10        taxable. That was the way they            10   only high yield. Some hedge funds only do
 11        categorized it as taxable fixed income,   11   equities. Some hedge funds would be multi
 12        but you are correct, Judge.               12   strategy, but generally on the client side
 13        Q. And who was the head of taxable        13   our desk mirrors our clients in that we had
 14   fixed income at Oppenheimer when you           14   a high grade desk. We had a high yield
 15   joined?                                        15   desk, and then we had an equity desk, too,
 16        A.    It was Robert Lowenthal.            16   but that wasn't a part of taxable fixed
 17        Q. And did Mr. Lowenthal remain head      17   income.
 18   of taxable fixed income for the entirety of    18        Q. And in terms of the high yield
 19   your employment at Oppenheimer?                19   desk, were there groups or teams that were
 20        A.    Yes, he did.                        20   part of that desk?
 21        Q. And what was his title, his            21        A.    Yes.
 22   corporate title at the time you joined?        22        Q. And what were those groups or
 23        A.    I believe he was managing           23   teams when you joined Oppenheimer?
 24   director, but I think he might have had        24        A.    So when most clients think of the
 25   other titles. I think he was on, I think,      25   high yield desk, they would think of high
                                                42                                                 44
  1                  Ngo - Direct                     1                  Ngo - Direct
  2   the compensation committee, but I don't         2   yield -- each desk, so there would be a
  3   know, but he was managing director.             3   sales element, a trading element, and then
  4        Q. Do you know if he was a member of       4   sometimes a research element.
  5   the board of directors?                         5        Q. And specifically for high yield,
  6        A.    I believe he was.                    6   what were the groups or teams on the high
  7        Q. Do you know what Mr. Lowenthal --       7   yield desk when you joined?
  8   Mr. Robert Lowenthal's relationship is to       8        A.    When I joined, there was a
  9   the chief executive officer at Oppenheimer?     9   research. There was a high yield, the high
 10        A.    Yes. Robert Lowenthal is the son    10   yield desk included high yield sales and
 11   of Bud Lowenthal.                              11   trading. It's also sales, but then I think
 12        Q. And Bud Lowenthal, what's his          12   it might have been "collabs" or separated
 13   title?                                         13   at one point, but there was high yield
 14        A.    He is the CEO of Oppenheimer. I     14   sales. There was high yield trading, and
 15   also believe he owns the majority, a big       15   there was high yield research.
 16   chunk of the shares, too.                      16              Just keep in mind the way the
 17        Q. How was -- when you joined --          17   structure was that each department -- so
 18   when you joined Oppenheimer in 2009, how       18   high yield had its own P&L. High grade had
 19   was taxable fixed income organized?            19   its own P&L. So all the silos kind of
 20        A.    Well, it's organized -- the easy    20   behave --
 21   way to organize is it was organized on         21              ARBITRATOR DOLINGER: Meaning
 22   silos. There were -- in taxable fixed          22        what?
 23   income, which is basically debt, there were    23              THE WITNESS: Profit and loss.
 24   different desks. So one desk was high          24        Q. So the high yield desk had a P&L;
 25   yield desk. The other desk was the             25   is that right?
                                           PIROZZI & HILLMAN
                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 13 of 407
                                                 45                                                     47
  1                   Ngo - Direct                        1                  Ngo - Direct
  2       A.     That's correct.                          2              Now, Oppenheimer was a little bit
  3       Q.     What did -- when you joined              3       different that we were riskless shop,
  4   Oppenheimer, what did high yield sales --           4       meaning that we didn't like to take
  5   what did the high yield sales team do?              5       trading positions. So, for example,
  6       A.     So as you asked that we have a           6       like the year that I was group head in
  7   separate P&L, so sales -- so our P&L was            7       2014, I could see our P&L a little
  8   pertaining to sales, trading and research,          8       better. I think in 2014, sales
  9   and we all -- bonus pools was determined to         9       generated -- I want to say 2014 we
 10   some degree from that pool. Sales                  10       generated 16.5 million in P&L, and
 11   basically booked commissions. So they              11       trading was less than a million of that
 12   would do -- they generated money by, you           12       P&L because it was a riskless desk,
 13   know, if they were commissioning a sale of         13       meaning that our customers -- our risk
 14   a bond, they would get a cut of that sale.         14       management restricted our traders from
 15              So if you -- if a salesperson           15       buying, keeping positions in the
 16   unloaded $10 million of bonds, they would          16       inventory.
 17   get a commission from that, and that would         17              Does that answer your question?
 18   be their profit, not loss. But again, when         18              ARBITRATOR DOLINGER: Yes.
 19   I say P&L, that would be their P&Ls that           19       Q.     What did the traders do,
 20   they would generate commissions from those         20   primarily? What was -- what did the
 21   trades.                                            21   traders do in high yield?
 22              There was some small element of         22       A.     So for Oppenheimer it was really
 23   trading that some of the traders would take        23   almost a cost center because they didn't
 24   small positions, and say the bond moved up         24   generate much P&L, so they facilitated the
 25   or down, there would be some P&L from that,        25   trades.
                                              46                                                       48
  1                   Ngo - Direct                        1                   Ngo - Direct
  2   but as far as the P&L from high yield, the          2        Q.     And the trade -- and when you say
  3   high yield desk, it was primarily driven by         3   they are facilitating the trades, who are
  4   sales.                                              4   they facilitating the trades for?
  5               ARBITRATOR DOLINGER: So when you        5        A.     So a simple desk would work this
  6       refer to trading as distinct from               6   way. A salesperson would say, hi to our
  7       sales, was that trading done by                 7   trader -- I have a 20 million of bonds for
  8       Oppenheimer itself?                             8   sale here. And the trader would send runs
  9               THE WITNESS: Yes. You know, as          9   out to his clients as well and say, Hi. We
 10       you will see in the news, there is             10   have 20 million of say, you know, XYZ
 11       always talk about some desks taking            11   company bonds for sale, and that's what the
 12       positions, meaning that the trader             12   trader would do. He would help facilitate
 13       would take positions. So sometimes             13   the trade, but the majority of the trade
 14       what a trader would do is that they            14   really, as far as credit, went to the
 15       would -- if a client -- say a client           15   salespeople because it was their client,
 16       had $10 million of bonds for sale,             16   and salespeople were paid a much larger
 17       right, and the salesperson would try to        17   commission than the trading function was.
 18       sell it to another person. So usually          18        Q.     And what was the relationship
 19       it would be an asset manager or hedge          19   between high yield sales and high yield
 20       fund, another client, but sometimes the        20   research when you started at Oppenheimer?
 21       traders would take those positions as          21        A.     Sure. Research was a cost center
 22       well and hold it in inventory with the         22   in that we -- research was a cost center,
 23       hopes that it would actually increase          23   so we helped facilitate trades for sales.
 24       in value, and that would be extra              24        Q.     What do you mean by cost center?
 25       profit for that department.                    25        A.     Well, we don't charge -- as I
                                                PIROZZI & HILLMAN
                                                   212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 14 of 407
                                                49                                                51
  1                  Ngo - Direct                     1                  Ngo - Direct
  2   mentioned, we don't charge for our              2   are a part of one group, is that you have
  3   research. So the research is a courtesy to      3   to have -- on a compliance level, you have
  4   our clients, and usually salespeople help       4   to have research separated from sales and
  5   control our distribution. So if a               5   trading; and that was the way it was at
  6   salesperson said to me, why did you add         6   Bear Stearns and all the previous firms I
  7   this person to your distribution list?          7   worked for, and there is a reasoning behind
  8   That client would receive our research, and     8   it.
  9   in theory, that client would remember           9        Q. What's the reasoning behind it?
 10   Oppenheimer for a trade, and we would make     10        A.   Sure. On the compliance level,
 11   money through our sales desk since we did      11   there are several reasons: So one, you
 12   not charge for the research.                   12   want research, in theory, to be
 13        Q. And when you joined high yield         13   independent. You don't want to -- since
 14   research, who was the head of high yield       14   you are publishing formal research, you
 15   research?                                      15   want to say that -- to compliance that this
 16        A.    Todd Morgan.                        16   is independent research. It's not related
 17        Q. And when you joined Oppenheimer,       17   to investment banking. It's not related to
 18   who was the head of the high yield sales       18   sales and trade or specific positions
 19   team?                                          19   because that would create a bias.
 20        A.    It was Jane Ross.                   20             So in -- for a research
 21        Q. When you joined Oppenheimer, who       21   department, even though we were -- and what
 22   did you report to?                             22   the compliance does is they will separate
 23        A.    I reported to Todd Morgan, but      23   research by, you know, department heads,
 24   also I implicitly reported to Jane Ross as     24   but also even physically that you will be
 25   head of the high yield desk.                   25   in a separate room, separate from the
                                                50                                                52
  1                  Ngo - Direct                     1                  Ngo - Direct
  2        Q. And if you take a look at               2   trading desk because there is one -- like
  3   Exhibit 110 again, who does the -- what         3   there is some aspects that you don't want
  4   does the letter -- who does the letter say      4   to front-run the market. So you don't want
  5   you report to? If you look on the first         5   to say that a salesperson influenced your
  6   page.                                           6   decision if you put a buy recommendation on
  7              ARBITRATOR DOLINGER: I think it      7   a bond or a sell recommendation on a bond,
  8        says Todd Morgan.                          8   but legally it needs to be separate.
  9              MR. IADEVAIA: Okay.                  9        Q. You said that you implicitly
 10              THE WITNESS: Yes. It's the          10   reported to Ms. Ross; is that right?
 11        third page, I believe, and it says that   11        A.   Yes.
 12        I report to Todd Morgan, who is the       12        Q. Okay. And what's your basis for
 13        head of research.                         13   saying that?
 14              ARBITRATOR DOLINGER: It also        14        A.   Well, as I mentioned, we are a
 15        says another person.                      15   cost center. So of the, say, the revenues
 16              THE WITNESS: And it says another    16   in 2014, majority of that was driven by
 17        person on the last page.                  17   sales. So a sales desk generally at a
 18        Q. Did Mr. Morgan report to Miss          18   trading desk shop is usually run by two --
 19   Ross?                                          19   two factions because research -- research
 20        A.    He -- he reported to Robert         20   never runs it because research is always a
 21   Lowenthal, but he couldn't report to Miss      21   cost center. So it -- a desk is usually
 22   Ross on a compliance level.                    22   run by the person who kind of generates the
 23        Q. And why did you say that?              23   most revenue, who drives that revenue of
 24        A.    Because there is an issue in        24   that segment.
 25   research and sales trading, even though we     25             So, for example, at Oppenheimer,
                                            PIROZZI & HILLMAN
                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 15 of 407
                                                53                                                 55
  1                  Ngo - Direct                     1                  Ngo - Direct
  2   since we were a riskless desk, the sales        2        Q. And how so?
  3   desk really was the key driver for, you         3        A.    Well, when I first interviewed
  4   know, choosing coverage, choosing what we       4   for the job, one, she interviewed me; and
  5   focus on. They were the key driver. They        5   then, two, when I had interviewed for the
  6   generate the most revenues, and that was        6   job, the friends who told me about the job,
  7   how we made money.                              7   they said that Jane Ross led the desk, and
  8        Q. And how -- during your time at          8   that she was kind of the decision-maker for
  9   Oppenheimer, approximately how big was the      9   the analysts.
 10   sales team? How many people worked on the      10        Q. And did -- during your time
 11   sales team?                                    11   working at Oppenheimer, did Ms. Ross
 12        A.    In high yield?                      12   interview other candidates for high yield
 13        Q. In high yield.                         13   research analyst positions?
 14        A.    In high yield, I believe we         14        A.    She interviewed every analyst
 15   had -- it was the largest sales desk in        15   that came through the door.
 16   fixed income, and it was about 12              16        Q. And do you know who made the
 17   salespeople.                                   17   decision to hire you?
 18        Q. And approximately how many people      18        A.    Well, I believe it was a
 19   were on the -- how many research analysts      19   combination. I don't know the exact
 20   did you have in high yield?                    20   specifics, but I know that Jane Ross was a
 21        A.    Well, high yield, there were        21   big part of it. So was Todd Morgan. So
 22   various analysts during different times,       22   was, obviously, Rob Lowenthal.
 23   but it was always smaller than the sales       23              I remember in my interview that
 24   desk because we were a cost center.            24   Jane was concerned that I had a large break
 25        Q. Did Ms. Ross ever tell you that        25   in my résumé; that I had been out of work
                                                54                                                 56
  1                  Ngo - Direct                     1                  Ngo - Direct
  2   she was the head of high yield research?        2   from between 2009 and 2007, and she was
  3        A.    Well, at one point I remember        3   concerned about -- I remember Todd Morgan
  4   when I became group -- the co-group head,       4   telling me this -- she was concerned
  5   she had said to me -- we were talking about     5   about -- about being -- my being current
  6   coverage and what we should cover, and she      6   with the market.
  7   said, you know, I could help you figure out     7              So I remember I had to go back
  8   what to cover, and she said, I could even,      8   and interview again with Jane Ross to kind
  9   you know, help you review reports because,      9   of prove to her that my market skills were
 10   you know, I -- you know, she -- she was        10   current, and then subsequent to that
 11   basically trying to dictate what we were       11   meeting, that was, I believe, my
 12   reporting, but I kind of pushed back and       12   second-to-last meeting, final meeting with
 13   said to her, look, there is a fine line on     13   Rob Lowenthal subsequent to that, I guess
 14   telling us what to cover and that we need      14   she must have given the green light to hire
 15   to be separate; but it was implicit that       15   me.
 16   everyone knew in the group that sales          16        Q. As the senior analyst at
 17   dominated our department, and we had to        17   Oppenheimer, when you started there, what
 18   make -- I mean, all of our decisions,          18   were your responsibilities?
 19   whether it be analyst coverage, was            19        A.    It was similar to Bear Stearns
 20   determined to some degree by what sales and    20   that my responsibility was more trade
 21   trading was trading.                           21   driven, more sales driven. I was a senior
 22        Q. And was Ms. Ross -- to your            22   analyst.
 23   knowledge, was Ms. Ross involved in your       23        Q. Okay. And what did it mean to be
 24   hiring?                                        24   a senior analyst at Oppenheimer?
 25        A.    Yes.                                25        A.    Sure. I covered various sectors,
                                           PIROZZI & HILLMAN
                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 16 of 407
                                                57                                                   59
  1                  Ngo - Direct                       1                   Ngo - Direct
  2   various stages. It means to do analysis on        2        Q. You said SA. What does SA mean?
  3   companies, particularly high yield                3        A.     That means supervisory analyst
  4   companies, whether it be -- and give              4   approval, and every report -- written
  5   trading recommendations, formal trading           5   report, needs to be supervisory analyst
  6   recommendations of sell, hold or buy.             6   approved, by I think that's a regulation
  7        Q. Did you produce research in your          7   under FINRA, and that's usually done by the
  8   role as senior analyst at Oppenheimer?            8   group head. Or -- I take that back. SA
  9        A.    Yes, I did.                            9   approval doesn't have to be done by the
 10        Q. What form of research?                   10   group head, but generally is done by the
 11        A.    It was written research. It was       11   group head, but I also had SA approval
 12   given to our clients for free. I produced        12   because I had my Series 16 certification.
 13   individual reports. I produced                   13   So sometimes if my group head, Todd Morgan,
 14   various what we call "Bloombergs," which         14   the head of high yield research was not
 15   are shorter reports to facilitate trades.        15   available, I would SA for him, but
 16   I produced research for the sales desk, and      16   generally he would SA, do the final
 17   I also participated in our morning blast         17   approval.
 18   distribution.                                    18        Q. And who sent the morning blast?
 19        Q. And what is the morning blast            19   Which person at Oppenheimer when you
 20   distribution?                                    20   started there?
 21        A.    The morning blast distribution        21        A.     The head of research.
 22   is -- we sent it every morning, and we sent      22        Q. Okay. And who was that just --
 23   it to over a thousand accounts, our big          23        A.     Todd Morgan.
 24   accounts, and it showcased all of the            24        Q. What investment recommendations
 25   research for our analysts for that               25   did you make while you were a senior
                                                58                                                   60
  1                  Ngo - Direct                       1                   Ngo - Direct
  2   department; and then it was also forwarded        2   analyst at Oppenheimer?
  3   to our salespeople every morning as kind of       3        A.     We had three categories
  4   an introduction saying, good morning.             4   investment recommendations would be. I
  5   These are our trade ideas from our                5   think -- I believe we had an outperform, a
  6   analysts, et cetera. This is what's going         6   market perform, and an underperform, which
  7   on in the market just to help salespeople         7   is the equivalent to buy, hold and sell,
  8   engage clients every day.                         8   right? So three recommendations.
  9        Q. And who compiled the information          9        Q. And who were your clients that
 10   that went into the morning blast?                10   you worked with as a senior analyst?
 11        A.    It was traditionally compiled by      11        A.     We had over a thousand clients,
 12   the group head, the head of research at the      12   so they were various asset managers, hedge
 13   time.                                            13   funds.
 14        Q. And did the individuals who were         14        Q. And when you started at
 15   not the group head, but were analysts, did       15   Oppenheimer, what industry sector or
 16   they have a role in compiling the                16   sectors did you cover?
 17   information?                                     17        A.     When I first started Oppenheimer,
 18        A.    We contributed to it, and then        18   I initially covered paper and packaging.
 19   the senior analyst would SA approve it, but      19   That was the sector that the previous
 20   also monitor to say if anything was in           20   analyst covered, and then I eventually
 21   there that, you know, maybe we should add        21   added more sectors along the way.
 22   this or maybe we should put this company         22        Q. And what other sectors did you
 23   in. It was my role at that stage was to          23   add?
 24   contribute to the morning blast as part of       24        A.     I added chemicals after paper and
 25   my job.                                          25   packaging, and then when one of our
                                              PIROZZI & HILLMAN
                                                 212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 17 of 407
                                                61                                                63
  1                   Ngo - Direct                    1                  Ngo - Direct
  2   analysts left, I added some basic               2   an analyst assigned to a sector, sometimes
  3   materials, and then I added some metals and     3   the salespeople would get best athlete
  4   mining.                                         4   analysts to cover those sectors to fill
  5        Q. Approximately when did you add          5   those gaps to make sure that we could help
  6   chemicals?                                      6   facilitate sales and trading.
  7        A. I believe it was shortly after          7        Q. But how specifically did you get
  8   my -- I want to say it was shortly after my     8   assigned metals and mining?
  9   initiation for paper. I did the paper           9        A. I formally received it at one
 10   initiation first, and so I want to say it      10   point. Miss Ross asked me to cover.
 11   was maybe three months, four months after      11        Q. Okay. And what were the
 12   my August 2009 start date.                     12   circumstances of her asking you to cover
 13        Q. When you say "initiation," what        13   metals and mining?
 14   do you mean?                                   14        A. It was an actively traded sector.
 15        A. Sure. Sometimes on a formal            15   We were getting commissions from that
 16   level if you were to -- it depends.            16   sector. The metals and mining sector was
 17   Sometimes it -- sometimes analysts will do     17   also volatile during that period, meaning
 18   this, they will initiate on a sector. So       18   the more volatility, the more trading of
 19   they will write a larger report. Generally     19   bonds, and it was more a sales and trading
 20   our reports at Oppenheimer, a formal report    20   decision.
 21   would be anywhere from 5 to 10 pages, but      21        Q. Had someone previously been
 22   an initiation would be -- like in my case,     22   assigned -- a research analyst been
 23   I believe it was over 80 pages, that first     23   assigned to metals and mining before you
 24   initiation report.                             24   were assigned it?
 25              It's just the lingo of saying --    25        A. Yes.
                                                62                                                64
  1                   Ngo - Direct                    1                  Ngo - Direct
  2   salespeople love those reports because it       2        Q. And who was that person?
  3   basically signals to the market that you        3        A. That was Chris Doherty.
  4   are an expert in that sector.                   4        Q. And did -- what happened to
  5        Q. And how did you get assigned            5   Mr. Doherty?
  6   chemicals as a sector?                          6        A. Mr. Doherty left the firm I
  7        A. Well, I had expertise in it. My         7   believe two years after my tenure, and they
  8   prior job at Bear Stearns I covered             8   transferred a lot of his coverage to me.
  9   chemicals, but at the time when I was           9        Q. And did that include metals and
 10   hired, I was hired really for paper and        10   mining?
 11   packaging because the previous analyst only    11        A. Yes.
 12   covered paper and packaging, and they          12        Q. Do you understand the term
 13   wanted to continue the trading on that         13   "equity research coverage"?
 14   sector.                                        14        A. Yes, I do.
 15        Q. And how did you get assigned           15        Q. And what does that mean?
 16   metals and mining?                             16        A. I used to be an equity research
 17        A. Well, the assignment by sector         17   analyst, so equity research coverage is
 18   was based on sales. Like if sales was          18   different from high yield. Well, it's
 19   generating more tradition -- more              19   research, but for equities, which is
 20   commissions in one sector, then Jane would     20   stocks.
 21   suggest to the research department and say,    21        Q. Okay. And when I -- and when you
 22   we should cover these sectors.                 22   were asked to pick up metals and mining,
 23              So I added chemicals. We traded     23   was there equity research coverage at
 24   that, and then I added eventually metals       24   Oppenheimer?
 25   and mining, or sometimes if we didn't have     25        A. No. There was not.
                                           PIROZZI & HILLMAN
                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 18 of 407
                                               65                                                 67
  1                  Ngo - Direct                    1                   Ngo - Direct
  2        Q. Was there investment banking           2   Give me some talking points and help
  3   coverage at that time?                         3   facilitate that trade.
  4        A.    No. There was not.                  4               So at various sometimes -- not
  5        Q. Approximately when were you asked      5   just me, Todd Morgan was asked that as
  6   to pick up metals and mining?                  6   well. The best analysts were always asked,
  7        A.    It was various times through the    7   could you cover more sectors?
  8   year. It was based on the trading volumes,     8               So I would cover other sectors
  9   again, because you have to remember            9   that way, but also, for example, when Todd
 10   something. Analysts get a little bit --       10   Morgan left in August then 2013, I took
 11   the more sectors you cover, the harder it     11   over some of his names that he covered in
 12   is for you to do your job because you are     12   the media, media and telecom space to help
 13   added more companies to cover.                13   facilitate the trades.
 14              So I would gradually cover a lot   14               ARBITRATOR DOLINGER: Was your
 15   of the names after Chris Doherty left,        15        involvement, then, would be limited in
 16   which was metals and mining and basically     16        time to specific proposed trades or
 17   materials, and then I believe in the last     17        once you picked up a sector, such as
 18   two years of my tenure, metals and mining     18        you have alluded to, that you would
 19   became more active. So I covered more of      19        keep it during your tenure there?
 20   it, and there was more of an aggressive       20               THE WITNESS: Well, I think that
 21   push by sales and trading to cover the        21        for -- that sometimes happens. So, for
 22   metals and mining names versus my sector      22        example, metals and mining, I think I
 23   names, my original sector names, because it   23        started just picking up some one-off
 24   was generating more trading revenue at the    24        names, and then they officially gave it
 25   time.                                         25        as marketing to say I covered metals
                                               66                                                 68
  1                  Ngo - Direct                    1                   Ngo - Direct
  2        Q. And you mentioned that the             2        and mining.
  3   sectors you covered over your tenure at        3               The other -- you have to remember
  4   Oppenheimer were paper and packaging,          4        something. We were -- so when we would
  5   chemicals, basic materials, metals and         5        market, we would say -- because you
  6   mining; is that right?                         6        can't say an analyst covers six sectors
  7        A.    Yes. When I left, those were        7        because at some shops, like, for
  8   officially my sectors that we marketed to      8        example, Goldman Sachs only had a
  9   compliance; that I covered these sectors.      9        chemicals -- their analysts only
 10        Q. And during your tenure at             10        covered chemicals; and when I had
 11   Oppenheimer, were there any other sectors     11        chemicals, paper packaging and basic
 12   that you covered?                             12        materials, my counterparts at bigger
 13        A.    Yes. There were.                   13        shops had just one sector. Right?
 14        Q. And on what basis?                    14               So on a marketing perspective, if
 15        A.    Like I said, it depends. You       15        you officially said you covered too
 16   know, I was known as best athlete there,      16        many, it became almost dilutive or
 17   meaning I was a very quick analyst. I         17        maybe not believable to -- not
 18   could get research out quickly. So if a       18        believable is not the right word. It
 19   salesperson, say they had a trade on a        19        can show that you are not as strong a
 20   company, they had a salesperson call me and   20        sector expert as saying your
 21   said, we have a commission for 20 million     21        counterparts, right?
 22   bonds in the gaming and lodging sector, for   22        Q. Between 2009 and June of 2014,
 23   example, right? And they would say, Hoai,     23   did you receive feedback regarding your
 24   could you help us? Just like maybe put        24   performance at Oppenheimer?
 25   together a model? Give me financial stats.    25        A.     Yes, I did.
                                           PIROZZI & HILLMAN
                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 19 of 407
                                                 69                                                   71
  1                  Ngo - Direct                      1                  Ngo - Direct
  2       Q. Okay. And in what format was              2        Q. Okay. And did you receive the
  3   that feedback provided?                          3   review in 2010?
  4       A.     It was in the form of mainly          4        A.    That's correct.
  5   oral. So I would get feedback from Jane or       5        Q. The review is dated December 22,
  6   Todd, and then also I would -- there was a       6   2010; is that right?
  7   formal review one year.                          7        A.    That is correct.
  8       Q. Okay. And which year was that?            8        Q. All right. And do you recall
  9       A.     Also I received a review from Rob     9   receiving it around that time?
 10   my final year, by the way. So it wasn't         10        A.    Yes, around that time.
 11   just Jane, Todd or Rob. When I became           11        Q. And who gave you -- who presented
 12   co-head, Rob.                                   12   you with this written review?
 13       Q. And I am focused on the period           13        A.    Todd Morgan.
 14   between 2009 and 2014 when you said your --     14        Q. And what was Mr. Morgan's role at
 15   when you said that Mr. Lowenthal gave you       15   the time?
 16   feedback, which year are you referring to?      16        A.    He was the head of research.
 17       A.     I believe I was promoted to          17        Q. If you take a look at the top of
 18   co-head in August -- sorry -- in the fall       18   this, toward the top of the document it
 19   of 2013, and he gave me feedback during         19   says, "Contribution during the year." Do
 20   bonus time in February of 2014.                 20   you see that?
 21       Q. What year did you receive a              21        A.    Yes.
 22   written performance review?                     22        Q. Okay. And under it, it says,
 23       A.     We did it one year. Todd Morgan      23   "Please rate and comment on this
 24   did it one year. I believe it was 2012, if      24   individual's contribution to Oppenheimer's
 25   I am correct.                                   25   leveraged financial activities." Do you
                                                 70                                                   72
  1                  Ngo - Direct                      1                  Ngo - Direct
  2       Q. Why don't we take a look at the           2   see that?
  3   exhibit, Exhibit 34?                             3        A.    Yes. I do see that.
  4       A.     What exhibit number?                  4        Q. Okay. And on the left -- on the
  5       Q. 34?                                       5   left side there is a header that says
  6       A.     34. Got it.                           6   "published research," do you see that?
  7       Q. Are you there?                            7        A.    Yes. I do see that.
  8       A.     I am there.                           8        Q. Okay. And under it, it says,
  9       Q. Okay. Could you turn                      9   "Frequency, volume of written credit ideas,
 10   specifically to the number -- if you look       10   breadth of coverage." Do you see that?
 11   on the bottom right-                            11        A.    Yes. I do see that.
 12   hand corner there is Bates numbers. If you      12        Q. And next to that text is the
 13   could look for OPCO 1258, please?               13   number five. Do you see that?
 14       A.     I actually misspoke. My formal       14        A.    I do see that.
 15   review was done in 2010. I am sorry.            15        Q. And what is your understanding as
 16              What exhibit are you talking         16   to the meaning of or significance of the
 17   about?                                          17   five?
 18       Q. We are in Exhibit 34, and if you         18        A.    Well, this is the first -- this
 19   turn to page 1258?                              19   is the only year I remember in 2010 that we
 20       A.     Correct. I am here.                  20   did reviews, and Todd Morgan decided to
 21       Q. Okay. And what is this document?         21   give -- do formal reviews.
 22       A.     This is the -- this is a formal      22              These reviews, just to give you
 23   written review.                                 23   context, these numbers refer to
 24       Q. And is it your review?                   24   salespeople. So when we did this review,
 25       A.     Yes, it is.                          25   it wasn't a peer-to-peer review by the
                                            PIROZZI & HILLMAN
                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 20 of 407
                                                73                                                75
  1                  Ngo - Direct                     1                   Ngo - Direct
  2   analyst. It was a review done by the            2   understanding is, is that the number there,
  3   salespeople because, as I said, they could      3   is that number a rating?
  4   show you a P&L. So they were -- they --         4        A.    No.
  5   you know, we worked for them. So                5        Q. Okay. What is that number?
  6   salespeople would rank.                         6   What's your understanding of that number?
  7              So what this five represents --      7        A.    That number means that five
  8   sorry to be so longwinded with the              8   salespeople ranked me. So my understanding
  9   answer -- what the five number represents,      9   is that -- is that each salesperson was
 10   it represents that five salespeople ranked     10   given this review, and they would check off
 11   me as exceptional in category.                 11   what the ranking would be.
 12        Q. And the category is frequency,         12              So if I was a salesperson, I
 13   volume of written credit ideas, breadth and    13   would rank in this case five salespeople
 14   coverage, right?                               14   checked off that I was exceptional in this
 15        A.    Yes. It says that five people       15   review, and then this -- this review is a
 16   ranked me as exceptional for the frequency     16   compilation of those salespeople's
 17   of my research, volume referring to the        17   comments.
 18   number, the volume of reports, whether it      18        Q. And what's the basis of your --
 19   be a Bloomberg or whether it be a formal       19   of that understanding?
 20   report, and then exceptional in this           20        A.    Todd Morgan told me that.
 21   context is my breadth of coverage probably     21        Q. And when did he tell you that?
 22   referencing to how many companies I covered    22        A.    When he presented this review to
 23   or also maybe how many industries I            23   me.
 24   covered. So breadth meaning, obviously, a      24        Q. So I think I asked you what that
 25   salesperson wants you to cover more.           25   number one reflects. So if you look at the
                                                74                                                76
  1                  Ngo - Direct                     1                   Ngo - Direct
  2        Q. Okay. And next to the number            2   five, and you move to the right and you see
  3   five to the right is the number one. Do         3   that number one? Do you see where I am
  4   you see that?                                   4   referring to? Let me try again.
  5        A.    Yes.                                 5              So the row that says frequency,
  6        Q. And what's your understanding of        6   volume of written credit ideas and breadth
  7   the meaning of the one?                         7   of coverage; do you see that?
  8              MR. GIBSON: Your Honor, just an      8        A.    Sorry. Let me focus. Yes. Yes.
  9        objection. Understanding we are in         9   Yes.
 10        arbitration here, but there is no         10        Q. All right. So then to the right
 11        foundation. Unless Mr. Ngo reviewed       11   is the number five. Do you see that?
 12        himself and created his own performance   12        A.    Yes.
 13        valuation, I don't know what basis        13        Q. Okay. And to the right of that
 14        there is for him to explain how it is     14   is a number one. Do you see that?
 15        that Mr. Morgan came to give him          15        A.    That is correct.
 16        certain ratings.                          16        Q. Okay. And what is that number
 17              ARBITRATOR DOLINGER: So far the     17   one? What is your understanding of what
 18        testimony has been that this is his       18   that number one means?
 19        understanding, and I am sure he will be   19        A.    That means in the review process
 20        questioned by both sides about the        20   one salesperson ranked me significantly
 21        sources of his understanding.             21   exceeded expectations for the frequency,
 22              MR. GIBSON: Thank you, Your         22   volume -- frequently, volume, written
 23        Honor.                                    23   credit ideas and breadth of my coverage.
 24              ARBITRATOR DOLINGER: Sure.          24        Q. And next to that one to the right
 25        Q. Okay. Just to be clear, your           25   is another one, and what do you understand
                                           PIROZZI & HILLMAN
                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 21 of 407
                                               77                                                   79
  1                  Ngo - Direct                     1                   Ngo - Direct
  2   that one to mean?                               2              In the category level
  3        A.    That means that one salesperson      3   interaction, tracking responsiveness,
  4   said that I met their expectations in terms     4   responsiveness really responds -- the way I
  5   of my frequency, volume, written credit         5   interpret it is that the title of this is
  6   ideas and breadth of coverage.                  6   client and sales force communication. It
  7        Q. Okay. And there is a column that        7   refers to your level of interaction with
  8   says did not meet expectations; do you see      8   the sales force. So the more interaction
  9   that?                                           9   you have, the better it is for commissions
 10        A.    Yes.                                10   and trades, which is what this refers to.
 11        Q. And so to the right of the one         11        Q. Okay. And below client and sales
 12   that you just referenced, there is no          12   force communication, there is also a
 13   number there. What do you understand that      13   "comment" section. Do you see that?
 14   to mean?                                       14        A.    Yes.
 15        A.    That means no one ranked me below   15        Q. Okay. And what's your
 16   expectations in that category.                 16   understanding of the comments in that
 17        Q. Okay. Below the published              17   comment section?
 18   research is a category called columns --       18        A.    Again, this is a compilation of
 19   comments. Sorry. Do you see that?              19   salespeople's comments on my interaction
 20        A.    Yes.                                20   with sales and sales force, the sales desk.
 21        Q. Okay. And what's your                  21        Q. Okay. And what's your basis --
 22   understanding as to what this section is?      22   what's the basis for that understanding?
 23        A.    What Todd Morgan told me at the     23        A.    Todd Morgan told me that when he
 24   time of this review is that at the --          24   gave me this review.
 25   salespeople were presented with this           25        Q. Okay. If you turn the page, page
                                               78                                                   80
  1                  Ngo - Direct                     1                   Ngo - Direct
  2   review. So they had a section to write          2   1259, and, you know, is your
  3   comments on -- pertaining to this section,      3   understanding -- there is a section here
  4   obviously. And so this is a compilation of      4   that's called "capabilities and knowledge."
  5   all the sales people's comments. So some        5   Do you see that?
  6   salespeople might have said nothing. Some       6        A.    Yes.
  7   might have said more, but this is a             7        Q. Okay. And again there is
  8   compilation of various salespeople's            8   categories on the left starting with
  9   comments.                                       9   "product technical knowledge." Do you see
 10        Q. Okay. And if you look below to         10   that?
 11   the next section, it says "Client and sales    11        A.    Yes. I see that.
 12   force communication." Do you see that?         12        Q. Okay. And to the right of those
 13        A.    Yes.                                13   categories are numbers. Do you see those
 14        Q. Okay. And there is a heading           14   numbers?
 15   underneath that says, "Level of                15        A.    Yes. You see those numbers.
 16   interaction, new issue tracking,               16        Q. Okay. And again, are these --
 17   responsiveness." Do you see that?              17   what are those numbers?
 18        A.    Yes.                                18        A.    That means in this -- in this
 19        Q. And to the right of that text is       19   case it means that five salespeople ranked
 20   the number five. Do you see that?              20   me as exceptional, and one of the best I
 21        A.    Yes.                                21   have worked with in terms to my product and
 22        Q. Okay. And what's your                  22   technical knowledge. It also means to the
 23   understanding of what that five means?         23   two, it means that two salespeople said
 24        A.    That means that five salespeople    24   that I significantly exceeded their
 25   in that category ranked me exceptional.        25   expectations, pertaining to my product
                                           PIROZZI & HILLMAN
                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 22 of 407
                                              81                                                 83
  1                 Ngo - Direct                     1                 Ngo - Direct
  2   knowledge, product and technical knowledge.    2       Q. Okay. And where is that
  3        Q. Okay. And if you look below,           3   information coming from that's provided in
  4   there is a comment section. Do you see         4   the text?
  5   that?                                          5       A.    My understanding is that it's
  6        A.    Yes. I see that.                    6   coming from salespeople.
  7        Q. Okay. And are these comments           7       Q. And what's the basis of your
  8   from salespeople as well? Is that your         8   understanding?
  9   understanding?                                 9       A.    Todd Morgan told me that.
 10        A.    Yes.                               10       Q. Other than the Exhibit 34 that we
 11        Q. Okay. And the basis of your           11   just looked at, did you receive any other
 12   understanding?                                12   written performance evaluations during your
 13        A.    That Todd Morgan gave me -- told   13   time at Oppenheimer?
 14   me this.                                      14       A.    No, I did not.
 15        Q. Below that, the comment section,      15       Q. Did you receive oral feedback
 16   there is a section called, "Please comment    16   regarding your performance?
 17   on positive attributes, areas that need       17       A.    Yes, I did.
 18   improvement, other." Do you see that?         18       Q. And how often did you receive the
 19        A.    Yes.                               19   oral feedback?
 20        Q. Okay. And what's your                 20       A.    It was pretty sporadic. It could
 21   understanding as to the text that falls       21   be Jane saying, great job on this trade.
 22   below there?                                  22             It could be from a salesperson
 23        A.    That was just more feedback from   23   saying, great job. You helped me unload
 24   the salespeople. Like of course, for          24   these bonds. But the formal -- the more
 25   example, they said that I am willing to       25   formal review process was usually around
                                              82                                                 84
  1                 Ngo - Direct                     1                 Ngo - Direct
  2   help on new names. It's something a            2   bonus time in February.
  3   salesperson would say. They want you to        3       Q. And who did you receive the
  4   cover more stuff.                              4   feedback from around bonus time in
  5        Q. So this is information -- from         5   February?
  6   your understanding, this is information        6       A.    Well, it was -- it's not
  7   provided by salespeople?                       7   necessarily a formal review. It was just
  8        A.    Oh, yes. I mean, you can -- the     8   that we were getting our bonus numbers in
  9   text really says it. I mean, some saying       9   February, and usually Todd Morgan, the head
 10   it's help on new names. That's referring      10   of research at the time, would sit us down,
 11   to a salesperson saying it's good that this   11   and then we talk about -- give some
 12   analyst covers new names for our trading      12   feedback to the analysts because it was a
 13   desk.                                         13   closed-door meeting. So it was an
 14        Q. Okay. And your basis for that         14   opportunity to say, you did a great job
 15   understanding that salespeople had provided   15   this. You didn't do this. That was the --
 16   that information is what?                     16   I would say that would be the closest we
 17        A.    Yes.                               17   had to a review.
 18        Q. What's your basis for that?           18       Q. Okay. And what -- focusing on
 19        A.    Sorry. Todd Morgan told me that.   19   the period between 2009 and 2014,
 20        Q. And the last category, "What have     20   generally, what was the feedback you were
 21   you done, can you do to help this             21   receiving during these reviews bonus time?
 22   individual in the group be more               22       A.    Yes. Sales force, I always got
 23   successful?" Do you see the text below        23   along with sales force. They always said I
 24   there?                                        24   was open to covering new sectors; that I
 25        A.    Yes.                               25   was good for the P&L; that I -- that --
                                           PIROZZI & HILLMAN
                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 23 of 407
                                                85                                              87
  1                   Ngo - Direct                    1                Ngo - Direct
  2   that my research was very good and very         2   director?
  3   timely. I always got feedback from -- Jane      3       A.    Yes, they did.
  4   would say to me, you did a great job with       4       Q. And how did they change?
  5   the sector, and sometimes I would get added     5       A.    Variety of things. I was -- from
  6   more sectors as a result.                       6   that managing director promotion, I was
  7              And then for Todd Morgan my          7   promoted to co-head of research.
  8   reviews similarly were always very strong       8       Q. And how did your responsibilities
  9   verbally. He always tried to get me more        9   change as co-head of research?
 10   money, so I never felt -- I never felt         10       A.    A variety of things changed.
 11   concerned about my reviews. I felt that I      11   One, I was now in charge of the morning
 12   had a good rapport with the sales desk and     12   blast, which -- and the morning blast was
 13   my colleagues.                                 13   the introductory research for clients that
 14        Q. Were you promoted at Oppenheimer?      14   came out every morning. I had to SA the
 15        A.    Yes.                                15   morning blast. I had to review analysts'
 16        Q. And how many times?                    16   work more aggressively. So I would be the
 17        A.    Twice.                              17   supervisory analyst every morning for all
 18        Q. What was your first promotion?         18   of the reports, not just in the morning,
 19        A.    My first promotion, I believe,      19   but even reports that came out in the
 20   was in 2010 from director to a senior          20   afternoon.
 21   director.                                      21             There was a lot of compliance
 22              MR. IADEVAIA: Can we take a         22   issues that we had to deal with. So I had
 23        really short break? We were going to      23   to work with various senior people at
 24        take a mid-morning break anyway. Is       24   Oppenheimer like Cary Holcomb or Steven
 25        now a good time to do it?                 25   Krasner, who was the attorney for fixed
                                                86                                                 88
  1                   Ngo - Direct                    1                 Ngo - Direct
  2              ARBITRATOR DOLINGER: That's          2   income.
  3        fine.                                      3             There was also more engagement
  4              (Recess taken.)                      4   with sales and assignment of sectors and
  5   EXAMINATION CONTINUED                           5   managerial tasks pertaining to being group
  6   BY MR. IADEVAIA:                                6   head.
  7        Q. Did your responsibilities change        7             Also, let's see, supervisory.
  8   when you were promoted to senior director?      8   And then also I was in charge of running
  9        A.    No.                                  9   the group, being a mentor to our analysts.
 10        Q. Did you remain a senior analyst        10   I was also in charge of hiring as well.
 11   when you were promoted to senior director?     11       Q. You said that you were appointed
 12        A.    That's correct.                     12   co-head; is that right?
 13        Q. Do you know who made the decision      13       A.    That's correct.
 14   to promote you to senior director?             14       Q. Who was a your co-head?
 15        A.    I -- I assume that it was Todd      15       A.    Colleen Burns.
 16   Morgan or Rob Lowenthal or -- I don't know.    16       Q. And who is Ms. Burns?
 17   I just know I was promoted.                    17       A.    She is another analyst in the
 18        Q. What was your next promotion?          18   group.
 19        A.    I was promoted to managing          19       Q. And when did Ms. Burns start at
 20   director.                                      20   Oppenheimer; do you know?
 21        Q. And when you were promoted to          21       A.    I don't know her exact dates, but
 22   managing director?                             22   I know that she started prior to my
 23        A.    I believe it was in 2013.           23   August 2009. So when she was -- she was
 24        Q. Did your responsibilities change       24   already there. I believe she was there --
 25   when you were promoted to managing             25   she was there before the merge with CIBC,
                                           PIROZZI & HILLMAN
                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 24 of 407
                                                89                                                   91
  1                   Ngo - Direct                    1                   Ngo - Direct
  2   so she would have started with CIBC and         2               THE WITNESS: Sean, S-E-A-N, and
  3   then Oppenheimer bought the CIBC investment     3        last name, S-N-E-E-D-E-N.
  4   banking business. She was already -- she        4        Q. And what was Mr. Sneeden's
  5   had been there since the beginning of           5   position at the time?
  6   Oppenheimer.                                    6        A.     I want to say that he was a
  7        Q. And when was that, approximately?       7   director or senior director. I am not sure
  8        A.     Don't quote me, but I believe       8   at the time.
  9   that Oppenheimer bought the business in         9        Q. Okay. And --
 10   2007, but I am not certain.                    10        A.     I want to say he -- I think he
 11        Q. And when -- who -- Mr. Morgan had      11   was a director and then he was promoted to
 12   previously been co-head; is that right?        12   senior director. Eventually out of my
 13        A.     That's correct.                    13   tenure he was promoted again.
 14        Q. And what happened to Mr. Morgan        14        Q. And he was a research analyst?
 15   at the time you were promoted?                 15        A.     That's correct.
 16        A.     He was bid away and left.          16        Q. Did that -- did it change? Did
 17        Q. So he left Oppenheimer?                17   you at some point have other people report
 18        A.     That's correct.                    18   to you?
 19        Q. Before you were appointed              19        A.     Yes.
 20   co-head, was there a co-head structure to      20        Q. Okay. And who were those other
 21   lead the group of high yield research?         21   people?
 22        A.     Not that I know of.                22        A.     So eventually, we were able to
 23        Q. You mentioned that you -- you had      23   add -- we hired Umesh Bhandary, and I
 24   compliance responsibilities as co-head of      24   believe that was in early 2014. We also
 25   high yield research. What were those           25   hired John Daniels. And I believe that was
                                                90                                                   92
  1                   Ngo - Direct                    1                   Ngo - Direct
  2   compliance responsibilities?                    2   in -- I think in May of 2014. We also
  3        A.     You know, it was a lot of           3   hired Lucila Broide. I think you are going
  4   compliance stuff. It could be -- start          4   to ask, L-U-C-I-L-L-A, and then Broide is
  5   with just reviewing the research. So            5   B-R-O-I-D-E, and I think that eventually we
  6   certify the SA and know, was really a part      6   also added -- at one point Rob promoted
  7   of it was compliance, a part of it was          7   Colleen, and I to head all of the taxable
  8   content. The part of the compliance was to      8   fixed income. So then what collapsed into
  9   make sure that analysts don't say any           9   that is Omar Zeolla, the emerging market,
 10   inflammatory comments like, we guarantee       10   also reported to us.
 11   that you will get some type of return.         11        Q. When you said Mr. Lowenthal
 12   That's something we cannot say.                12   promoted you to head all of taxable fixed
 13               There is a lot of compliance       13   income, what do you mean by that?
 14   could also mean, you know, that that's one     14        A.     I think he was very impressed
 15   aspect of it. Compliance can mean also         15   with the work so far because when we became
 16   making sure that -- I think that's the way     16   co-heads, we made some changes, and he told
 17   to explain it.                                 17   us that Lucila would report to us, and we
 18        Q. When you became co-head, who           18   would be head of taxable fixed income
 19   reported to you?                               19   research.
 20        A.     Sean Sneeden.                      20        Q. Specifically research within
 21        Q. Did anyone other than Mr. Sneeden      21   taxable fixed income, correct?
 22   report to you?                                 22        A.     Exactly. So he expanded our
 23        A.     At that time, no.                  23   management capability, the management.
 24               ARBITRATOR DOLINGER: Can you       24        Q. Mr. Bhandary, what was his title
 25        spell that?                               25   when he was hired?
                                           PIROZZI & HILLMAN
                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 25 of 407
                                                  93                                                    95
  1                   Ngo - Direct                       1                    Ngo - Direct
  2         A.    I believe he was a senior              2   Ms. Burns have the same responsibilities?
  3   director or director.                              3        A.     You know, on paper that we did,
  4         Q.    And what was his position?             4   but it was -- the structure for the time
  5         A.    He was a senior analyst.               5   that we did co-head it was clear that the
  6         Q.    And in research and high yield?        6   bulk of the co- heading responsibilities
  7         A.    In high yield research, correct.       7   were shifted to me.
  8         Q.    And Mr. Daniels, what was his          8               We were a team, but it just --
  9   title and position?                                9   for example, the morning blast is a good
 10         A.    I believe he was an associate --      10   example. Jane wanted the morning blast to
 11   associate.                                        11   come from me, not Colleen, because she felt
 12         Q.    And did he work in high yield         12   that -- I think the implied was that she
 13   research?                                         13   felt that I had more a reputation or
 14         A.    Yes. In high yield research.          14   something that she wanted that to be on the
 15         Q.    And Ms. Broide, what was her          15   marketing that I was the head of the
 16   title and position?                               16   morning blast; and with that morning blast
 17         A.    I want to say she was a director,     17   responsibility coming from my name, it
 18   and she was a director in sovereign               18   created more work in the sense that if a
 19   research.                                         19   client responded to that email saying, what
 20         Q.    And when she worked in sovereign      20   does this mean? Can we talk to this
 21   research, she reported to you?                    21   analyst? It would go directly to my email,
 22         A.    That's correct.                       22   and I would be responsible for assigning
 23               ARBITRATOR DOLINGER: Sovereign        23   that or addressing that question.
 24         research referring to governments?          24        Q.     When you were promoted to
 25               THE WITNESS: That's correct.          25   co-head, did you maintain any of your
                                                  94                                                    96
  1                   Ngo - Direct                       1                    Ngo - Direct
  2         Sovereign entities, so she covered           2   previous responsibilities as a research
  3         countries and their sovereign debt, so       3   analyst in high yield?
  4         basically bonds or loans issued out of       4        A.     Yes, I did.
  5         that sovereign entity.                       5               ARBITRATOR DOLINGER: By the way,
  6         Q.    For the morning blast, when you        6        in the morning blast, if there were
  7   were promoted to co-head, whose name was it        7        different discrete items, would they be
  8   sent under at the time of the promotion?           8        identified as originating with a
  9         A.    Jane decided after talking --          9        particular analyst or because your name
 10   normally the morning blast is sent by the         10        was on the morning blast, it would all
 11   group head. So previously it was sent by          11        be potentially yours?
 12   Todd Morgan; and so in in situation we had        12               THE WITNESS: Sure. It's a good
 13   two co-heads. So Jane Ross sat with               13        question. I actually changed the
 14   Colleen and I and decided she wanted my           14        format, so the blast format was -- it
 15   name to be -- the morning blast to be sent        15        used to be that it was the morning
 16   under my name.                                    16        blast would be a compilation by
 17         Q.    Did she tell you why?                 17        analyst. So it would say that this
 18         A.    She didn't get into details why       18        analyst wrote this report or has these
 19   she decided that that's what she wanted. I        19        five -- like it was basically a
 20   didn't want to make a big deal out of it          20        two-pager kind of, right?
 21   and make Colleen feel of less of a co-head,       21               And then the second -- so what I
 22   so I never asked.                                 22        did when I became group head, since we
 23         Q.    And in terms of the compliance        23        didn't have as many analysts, I tried
 24   responsibilities that you had as co-head of       24        to make it sound that -- rather than
 25   high yield research, did both you and             25        make it -- I made it more sector
                                               PIROZZI & HILLMAN
                                                  212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 26 of 407
                                            97                                                  99
  1              Ngo - Direct                      1                  Ngo - Direct
  2    specific saying that, for example, more     2        Q. Other than the morning blast,
  3    effective saying -- so I covered three      3   what other types of research were you
  4    sectors right so I would say, oh, paper     4   producing?
  5    and packaging, here is some research        5        A.    I was producing my own sector
  6    from here, and chemical here is some.       6   coverage.
  7    Sean was oil and gas. Here is some          7        Q. In your capacity as co-head of
  8    research from Sean, and it would have a     8   high yield research, other than the morning
  9    link to that analyst's research. Does       9   blasts, were you providing SA approvals,
 10    that visually explain it?                  10   supervisory approval for other types of
 11          ARBITRATOR DOLINGER: Yes.            11   research?
 12          And normally if a client wanted      12        A.    Yes.
 13    to talk further about a given item,        13        Q. And what was that other -- what
 14    would that client go through you or go     14   were those other types of research?
 15    to the analyst who is identified as the    15        A.    Well, at the time I was the only
 16    source of the item?                        16   one with the SA approval. Colleen had not
 17          THE WITNESS: Sure. It could be       17   received a certification yet. So I
 18    both. It could be whatever they are        18   approved every research that came out.
 19    comfortable with. If it's a portfolio      19        Q. And what are other types of
 20    manager, he would just rather deal with    20   research? So you have the morning blast.
 21    the group head and say, hey, what does     21   What are other types of research?
 22    this mean? Can you arrange this for me     22        A.    So sometimes an analyst will
 23    or what does your analyst mean on this?    23   write a separate report on this company
 24    But generally they should go to the        24   saying that we -- even research, actually,
 25    analyst because that person has the        25   put it in the morning blast the next day,
                                            98                                                 100
  1              Ngo - Direct                      1                  Ngo - Direct
  2    expertise. Even though I was the group      2   but sometimes a morning report comes out at
  3    head, I didn't know oil and gas as well     3   7:30 in the morning, so sometimes an
  4    as say Sean Sneeden did.                    4   analyst would get a report out say at 9:00
  5          So I would say, go talk to Sean,      5   or at 4:00 at night. So each of those
  6    and this is what he meant, and then         6   individual reports would need SA approval.
  7    some of the stuff was also market           7              Or throughout the trading day, if
  8    driven. So some of the morning blasts       8   an analyst wanted to write a Bloomberg to
  9    had individual research, but one of the     9   like, you know, facilitate trades for
 10    things that I changed is I kind of had     10   bonds, so rather than wait the next day, he
 11    a market commentary for the first          11   would write it, you know, maybe five bullet
 12    paragraph. So I made it sound more --      12   points on a credit, but I was -- I -- there
 13    more broad. So it created a new            13   was a gray area that it needed SA approval,
 14    section called, you know, "yesterday's     14   but I also wanted everything SA approval
 15    market." So we would give -- as a          15   just to be extra compliant.
 16    group head, I would give a summary of      16        Q. And you mentioned that -- who is
 17    what happened in the market the day        17   Cary Holcomb?
 18    before and say that, you know, the         18        A.    He is one of the senior people at
 19    market traded off because of XYZ, and      19   Oppenheimer. I believe he is -- some
 20    these are the bonds, and then I added a    20   people would say that, yes, he is a senior
 21    sales component to it where the            21   managing director, I believe.
 22    salespeople would say, these are the       22        Q. And do you know which department
 23    bonds that we are focused on trading,      23   he worked in?
 24    and then -- and then we would -- then      24        A.    He worked in taxable fixed
 25    we would have research below.              25   income.
                                         PIROZZI & HILLMAN
                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 27 of 407
                                               101                                                103
  1                  Ngo - Direct                     1                  Ngo - Direct
  2        Q. And did you work with him on            2   to say March of 2012. It was after my bid
  3   compliance issues?                              3   away. I was told by Rob that he would
  4        A.    Yes.                                 4   give -- he would raise us, but then he
  5        Q. How were you paid at Oppenheimer?       5   couldn't -- he couldn't do it -- do the
  6        A.    It was a variety of factors. Oh,     6   raise because there was a freeze of some
  7   sorry. I was paid a base and bonus.             7   sort. So what he did is, he gave it in
  8        Q. And what was your base salary           8   installments rather than making it
  9   when you started working there?                 9   permanent, but actually maybe the reference
 10        A.    I believe my base was $100,000.     10   to the two raises would be at one point it
 11        Q. Did you receive raises in your         11   became permanent. Like there wasn't any
 12   base compensation during your time at          12   more installments. It just became a
 13   Oppenheimer?                                   13   permanent 150,000.
 14        A.    Yes, I did.                         14        Q. Okay. When did the raise become
 15        Q. And how many times?                    15   permanent?
 16        A.    Twice.                              16        A.    I want to say it was in 2013.
 17        Q. Two raises in your base                17        Q. And so between when he told you
 18   compensation?                                  18   about the raise in 2012 and when the raise
 19        A.    That's correct.                     19   became permanent in 2013, you said there
 20        Q. What was the -- what was the           20   were installments?
 21   first raise?                                   21        A.    Yes.
 22        A.    The first raise, I believe, was     22        Q. What do you mean by that?
 23   in -- from 100 to 150,000.                     23        A.    Well, Rob had said that he
 24        Q. Okay.                                  24   couldn't do the raise because there was
 25        A.    For base.                           25   some type of technical issue, whether it be
                                               102                                                104
  1                  Ngo - Direct                     1                  Ngo - Direct
  2        Q. Okay. And approximately when did        2   a hiring -- I didn't know the
  3   that raise take place?                          3   technicalities. All I know he couldn't
  4        A.    I believe it was in 2012.            4   give us the $100,000 -- I mean the $50,000
  5        Q. Okay. And there was a second            5   outright. Maybe it was -- he was a part of
  6   raise; is that what your testimony is?          6   the compensation committee, so I don't know
  7        A.    No. No. There was only one           7   what the logistics were. So he said would
  8   raise base-wise from 100 to 150, but it was     8   it be okay if we gave it to you in
  9   done in installments. It wasn't done in         9   installments, and that was fine.
 10   one lump sum. I can explain that.              10        Q. Okay. And did you, in fact,
 11        Q. So when you testified before that      11   receive those installments?
 12   there were multiple raises, what you meant     12        A.    Yes.
 13   was that the raises were done over time?       13        Q. Okay. And what's your
 14        A.    Yes. For that base raise,           14   recollection of what those installments
 15   correct.                                       15   were?
 16        Q. Okay. And so the total raise is        16        A.    I don't know the exact dollar
 17   what? What was the raise?                      17   amount, but I know it was in more than two
 18        A.    So to simplify, it went from 100    18   pieces.
 19   to 150,000.                                    19        Q. Okay. Well, I am going to ask
 20        Q. Who approved the raise?                20   you to take a look at Exhibit --
 21        A.    Rob Lowenthal.                      21   Exhibit 11D, please.
 22        Q. And when were you -- you were          22        A.    11. I am sorry. 11? I am
 23   told that -- when were you told that you       23   sorry, 11D? Okay.
 24   would receive the raise?                       24        Q. Okay. And if you can take a look
 25        A.    I believe I was told in -- I want   25   at the second page of this exhibit, that's
                                           PIROZZI & HILLMAN
                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 28 of 407
                                                 105                                                  107
  1                   Ngo - Direct                      1                   Ngo - Direct
  2   Bates stamped OPCO 126? What is OPCO 126?         2        A.    It's a pay stub ending 10/15/2012
  3        A.    It's an earnings statement from        3   for an amount of 12,500.
  4   the period date ending, I believe,                4        Q. And is this -- is it your
  5   4/15/2012.                                        5   understanding that this is another bonus
  6        Q.    Okay. And it's an earnings             6   that you received in lieu of the raise that
  7   statement for you, right?                         7   went -- became permanent in 2013?
  8        A.    That's correct.                        8        A.    That's correct.
  9        Q.    Okay. And if you look on the           9        Q. I am going to ask you to take a
 10   left-hand side, do you see it says Bonus?        10   look at Exhibit 11E, please? And if you
 11        A.    Yes.                                  11   turn to the second page of that exhibit
 12        Q.    Okay. And the amount is what?         12   with the document bearing Bates number 155
 13        A.    41 -- $4,167.                         13   OPCO? Let me know when you are there.
 14        Q.    Is this one of the payments that      14        A.    I am there.
 15   you received from Mr. Lowenthal after he         15        Q. What is this document?
 16   agreed to give you a raise, but before it        16        A.    Earnings statement ending
 17   went into effect?                                17   4/15/2013.
 18        A.    That's correct.                       18        Q. And what does it reflect? There
 19        Q.    Okay. And if you turn to the          19   is a payment here of 12,500. What does it
 20   next page, 134? It's Bates numbered 134.         20   reflect?
 21        A.    I see it.                             21        A.    I believe it's a bonus payment of
 22        Q.    Okay. And what is this?               22   12,500.
 23        A.    This is another bonus. My             23        Q. And is this the bonus payment
 24   interpretation is it's another bonus of          24   that you understand was in lieu of the
 25   about 12,500.                                    25   raise that Mr. Lowenthal had approved in
                                                 106                                                  108
  1                   Ngo - Direct                      1                   Ngo - Direct
  2        Q.    What do you mean it's your             2   2012?
  3   interpretation? What do you mean by that?         3        A.    I believe so.
  4        A.    Well, I think it's related to the      4        Q. Okay. And the next page, OPCO
  5   $50,000 bonus stuff that we were                  5   163, what is this?
  6   referencing.                                      6        A.    It's an earnings statement ending
  7              ARBITRATOR DOLINGER: I thought         7   7/31/2013.
  8        the $50,000 was related to your base         8        Q. Okay. And what is -- who is it
  9        pay, not bonus.                              9   an earnings statement for?
 10              THE WITNESS: Yes. But it's now        10        A.    It's an earnings statement for me
 11        saying bonus, right? So I am thinking       11   in the amount of 12,500.
 12        that what he did is he gave that base       12        Q. And what's your understanding of
 13        pay, I believe he gave it in increments     13   the purpose of this payment?
 14        in the form of a bonus, but it's really     14        A.    That -- again, I think that's a
 15        not, and then at one point in 2013, he      15   base equalizer.
 16        made it permanent.                          16        Q. Okay. So it's a bonus payment in
 17        Q.    Okay. So this is one of the           17   lieu of a raise?
 18   payments that you received in lieu of a          18        A.    Yes.
 19   raise before the raise became permanent?         19        Q. Okay. And if you take a look at
 20        A.    That's correct.                       20   160 -- OPCO 169, which is the next page in
 21        Q.    Okay. If you turn the page to         21   the exhibit? And what is this?
 22   1 -- Bates number 140? It's the next page        22        A.    It's an earnings statement ending
 23   in the exhibit?                                  23   10/15/2013.
 24        A.    Yes.                                  24        Q. And for who is the earnings
 25        Q.    Okay. And what is this document?      25   statement?
                                             PIROZZI & HILLMAN
                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 29 of 407
                                           109                                               111
  1                 Ngo - Direct                   1                 Ngo - Direct
  2       A. It's for me.                          2   rebuild their desk. So they -- I
  3       Q. Okay. And the earnings statement      3   interviewed with them and met with various
  4   reflects that you received a payment of      4   people, and they gave me a formal offer for
  5   12,500; do you see that?                     5   another job.
  6       A. That is correct.                      6       Q. And do you recall what the terms
  7       Q. And for what -- what's the            7   of that offer were?
  8   purpose or basis of that payment?            8       A. Yes. It was for a senior analyst
  9       A. I believe, again, it's a bonus        9   role, a senior analyst role.
 10   equalizer.                                  10       Q. And what were the compensation
 11       Q. So a bonus in lieu of a raise?       11   terms of the offer?
 12       A. Yes.                                 12       A. They were willing to give me a
 13       Q. And if you could take a look at      13   guarantee of about $420,000.
 14   Exhibit 2? And I am going to ask you to     14       Q. And was there a -- so that was
 15   take a look at the page with the Bates      15   total compensation?
 16   Number 6 -- hold on a second -- with the    16       A. Total compensation, but it was
 17   Bates Number 6. It's OPCO 6.                17   guaranteed base and bonus for the year.
 18       A. Okay.                                18       Q. And was there a certain salary
 19       Q. Okay. And what is this document?     19   that was guaranteed?
 20       A. It's a personnel change by           20       A. They were guarantying me a base
 21   Oppenheimer.                                21   of 150, and then a bonus of 420 minus 150.
 22       Q. Okay. And have you seen this         22       Q. Did you discuss the competing
 23   document before today?                      23   offer with anyone at Oppenheimer?
 24       A. I have.                              24       A. Yes.
 25       Q. And if you look in -- and what is    25       Q. And with whom?
                                           110                                               112
  1                 Ngo - Direct                   1                 Ngo - Direct
  2   this document saying about personnel         2       A. I spoke to Todd Morgan, Jane
  3   change?                                      3   Ross, and also Rob Lowenthal.
  4       A. I believe this is basically           4       Q. What did you discuss with
  5   formalizing saying my salary is being        5   Mr. Morgan?
  6   changed to a base of 150,000 per year.       6       A. I first told Todd Morgan that my
  7       Q. And what's the effective date?        7   assumption is that I was leaving. I first
  8   If you look at the bottom, what does it      8   told Todd Morgan that I was leaving and
  9   say?                                         9   going to take a competing offer.
 10       A. 10/1/2013.                           10       Q. What did Mr. Morgan say?
 11       Q. So is your understanding that        11       A. You know, he was upset about it,
 12   your bonus went into effect -- I am         12   and he said, how much are they offering
 13   sorry -- that your raise went into effect   13   you?
 14   in October of 2013?                         14             And I said, they are offering me
 15       A. That's correct.                      15   a total compensation guarantee of about
 16       Q. What were the circumstances of       16   420, and I -- keep in mind at the time I
 17   your getting a raise?                       17   think I made all in about 270. So it was a
 18       A. That derived from my -- in 2012,     18   big jump. So he was -- he didn't think
 19   I was bid away by a competitor firm.        19   that they could match the number.
 20       Q. And who was the competitor firm?     20             ARBITRATOR DOLINGER:
 21       A. CIBC, which is a Canadian bank.      21       Technically, was this a one-year
 22       Q. When you say "bid away," what do     22       guarantee or a longer-term guarantee?
 23   you mean?                                   23             THE WITNESS: Yes. So usually
 24       A. Well, they had solicited me to       24       what a lot of firms will do is that for
 25   come in for a job. They were trying to      25       the first year they will give you a
                                         PIROZZI & HILLMAN
                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 30 of 407
                                                113                                                  115
  1                  Ngo - Direct                       1                  Ngo - Direct
  2       guaranteed bonus to recruit you to            2   competing offer, but she said, "I will
  3       come.                                         3   handle it."
  4              Oppenheimer has done that in the       4        Q.     What happened next?
  5       past. I know that we have done that,          5        A.     Well, I don't know exactly what
  6       and then afterwards your bonuses are          6   happened.
  7       discretionary.                                7               My next conversation was with Rob
  8       Q.     So the CIBC offer was a salary of      8   Lowenthal about the number, and he said
  9   150 and a guaranteed bonus for one year of        9   that this was way too much money because
 10   the difference between 420 and 150?              10   they had never paid a senior analyst that
 11       A.     That's correct.                       11   much money, and I don't know what Todd
 12       Q.     Did you discuss with Mr. Morgan       12   Morgan's salary was, but I just know the
 13   whether or not Oppenheimer would match the       13   base was lower than the 150; and he said
 14   offer in order to retain you?                    14   that -- but you are worth it. I can't give
 15       A.     Yes, we did.                          15   you -- he think I was offered -- actually,
 16       Q.     And what was that discussion?         16   I want to say I was offered 425, and Rob
 17       A.     Well, he didn't think they would      17   said that I will offer you a guarantee of
 18   match it. So at the end of the day -- I          18   420. He could get to the 420, but he said
 19   don't know this for certain -- but I think       19   to me that he didn't think that he could
 20   the -- the number, at least base-wise, I         20   get it through to -- through the
 21   know was more than his salary.                   21   compensation committee.
 22       Q.     Did Mr. Morgan say anything about     22               So he said if you believe me, we
 23   the practice of Oppenheimer in matching          23   can do a handshake, and I guarantee that
 24   bids?                                            24   your bonus will get -- your total
 25       A.     Yeah. He told me that they were       25   compensation will get to that level at the
                                                114                                                  116
  1                  Ngo - Direct                       1                  Ngo - Direct
  2   not going to match because sometimes what         2   end of the year.
  3   happens is is that when someone bids bid          3               And then we also discussed the
  4   away, the firm comes back and matches, and        4   base adjustment, and that's how the base
  5   he said that in his history with the firm,        5   adjustment came about.
  6   they don't match. So we assumed that I            6        Q.     The base adjustment being your
  7   would be departing from the firm.                 7   raise from 100,000 to 150?
  8       Q.     Are you aware of other instances       8        A.     That's correct. That was the
  9   in which Oppenheimer matched an offer in          9   catalyst for the base increase.
 10   order to retain an employee?                     10        Q.     And you said there was a
 11       A.     Not during my tenure.                 11   handshake deal. Could you explain that
 12       Q.     What did you discuss with             12   handshake deal?
 13   Ms. Ross about the offer you received from       13        A.     Yeah. I knew that it was a
 14   CIBC?                                            14   struggle for Rob to get me to that salary.
 15       A.     Well, after I spoke to Todd, I        15   It's a big jump. So -- and I knew that he
 16   guess he spoke to Jane, and he spoke to          16   was -- I felt that he was being honest that
 17   Rob.                                             17   he was saying -- I had interacted with him
 18              Jane Ross, I remember her calling     18   here and there through the years, and I
 19   me into the office to discuss the offer and      19   took a risk to some degree by saying that
 20   saying that she did not want me to leave         20   I -- I took a handshake rather than a
 21   and that she was going to do everything          21   contractual agreement that I had with CIBC
 22   that she could do to make sure that I            22   that he would get me to that level.
 23   stayed.                                          23               ARBITRATOR DOLINGER: Was it your
 24              I had told her that Todd didn't       24        understanding that in matching or in
 25   think that we would be able to match the         25        the match with CIBC that what was being
                                              PIROZZI & HILLMAN
                                                 212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 31 of 407
                                               117                                                   119
  1                   Ngo - Direct                      1                   Ngo - Direct
  2        offered to you by Oppenheimer was a          2   Lucila Broide left. Umesh Bhandary left.
  3        one-year guarantee also?                     3   And did I say Chris Doherty?
  4               THE WITNESS: Yes.                     4        Q. You did.
  5        Q. And just to be clear on the terms         5        A.     I did say Chris Doherty, and then
  6   of the handshake deal, what were they?            6   I think -- I think that's it.
  7        A.     I think it was a good-faith           7        Q. So did Oppenheimer -- to your
  8   gesture on my part, too, to say that I            8   knowledge, did Oppenheimer offered to match
  9   believe you, and I believe in the firm.           9   any of the offers made by the other banks
 10   And it was also a good- faith effort for me      10   in order to retain those analysts?
 11   to say, I am willing to stay, and I              11        A.     No.
 12   appreciated it. I appreciated the raise.         12               ARBITRATOR DOLINGER: Would you
 13   I appreciated the confidence that Jane           13        have reason in your role at the time to
 14   gave, and I know that Jane was the key           14        learn whether such an offer would have
 15   driver to getting that raise, and I thanked      15        was made or not?
 16   her for it.                                      16               THE WITNESS: Yes. In the case
 17        Q. And the raise that you received          17        of Grant, I mean, we were a small
 18   was not a one-time promise, right?               18        group, so I knew that Grant was not bid
 19        A.     The base raise was permanent.        19        back. He told me that. I also knew
 20        Q. Okay. And the -- and the bonus           20        that Chris Doherty was not bid back.
 21   component of the deal, when was that going       21        He told me that. And Todd Morgan, in
 22   to be paid pursuant to your handshake deal?      22        fact, there was talks about him being
 23        A.     So bonuses are paid in early         23        bid back, but my understanding is Jane
 24   February or January. I received the CIBC         24        said no.
 25   offer -- I believe it was in March or I          25        Q. What about Mr. Bhandary?
                                               118                                                   120
  1                   Ngo - Direct                      1                   Ngo - Direct
  2   told them about it in March. And then the         2        A.     Mr. Bhandary told me that
  3   bonus component would be paid in the              3   basically Rob said, you can go.
  4   following bonus cycle, which would be             4        Q. And Lucila Broide?
  5   February of 2000 -- that year it would have       5        A.     I don't think she was bid away.
  6   been 2013.                                        6   I think she just quit.
  7        Q. And did Mr. Lowenthal live up to          7        Q. How often did you receive bonuses
  8   the handshake deal and pay the bonus?             8   during your employment at Oppenheimer?
  9        A.     Yes, he did.                          9        A.     Annually.
 10        Q. During your tenure, were there           10        Q. Other than those, what you
 11   other research analysts who left                 11   referred to as the sub-bonuses in lieu of
 12   Oppenheimer voluntarily to join another          12   raises?
 13   bank?                                            13        A.     That's correct.
 14        A.     Yes.                                 14        Q. And when were the annual bonuses
 15        Q. And who were they?                       15   paid?
 16        A.     Todd Morgan, Chris Doherty.          16        A.     They were usually paid in --
 17   Let's see, Chris Doherty. Grant -- I can't       17   depending on the calendar date, but it was
 18   remember Grant's last name. During my            18   usually in late January, early February.
 19   whole tenure in research?                        19        Q. And for which period of time were
 20        Q. Yes.                                     20   the bonuses that were paid in February
 21        A.     In research? I only                  21   intended to cover?
 22   know research. I don't know the other.           22        A.     They were to cover the prior
 23        Q. I am asking about research.              23   year.
 24        A.     Research. So there was Grant,        24        Q. So could you give us an example
 25   Todd Morgan left. Chris Doherty left.            25   using years?
                                              PIROZZI & HILLMAN
                                                 212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 32 of 407
                                               121                                                  123
  1                  Ngo - Direct                     1                   Ngo - Direct
  2       A.    Sure. So, for example, in 2012,       2   depend on the trading volume for the high
  3   you would have a base salary of X amount        3   yield sales desk that day. We could start
  4   from 2012, and then you would supplement        4   there. That was probably a big driver of
  5   that base salary by a bonus that was given      5   it, if our sales desk had very good P&L
  6   in February.                                    6   that year.
  7       Q. Of which year?                           7               And specific to the analysts it
  8       A.    2013.                                 8   would be driven by, you know, some
  9       Q. Were bonuses guaranteed at               9   performance issues, like if -- like if the
 10   Oppenheimer while you worked there?            10   sales force said that you were a valuable
 11       A.    No. But, obviously, there are        11   analyst. If you look at the review that we
 12   rare circumstances, but generally no.          12   went through in 2010, those are some of the
 13       Q. Okay. Other than the one year           13   variables that demonstrates how many
 14   where you had the handshake deal with          14   variables go in the determination, and it
 15   Mr. Lowenthal, were there any other times      15   could be a function of how many reports you
 16   that your bonus was guaranteed at              16   -- no. It's just a function of a variety
 17   Oppenheimer?                                   17   of things; of -- I think it's just more
 18       A.    No.                                  18   related to -- it could be various things.
 19       Q. Was it your understanding that          19         Q. At any time during your
 20   the bonuses were discretionary?                20   employment, were you given targets at the
 21       A.    That's correct.                      21   beginning of the year?
 22       Q. And what's the basis of that            22         A.    No.
 23   understanding?                                 23         Q. Were you given goals at the
 24       A.    Because they could fluctuate         24   beginning of the year?
 25   throughout the year, and sometimes people      25         A.    No.
                                               122                                                  124
  1                  Ngo - Direct                     1                   Ngo - Direct
  2   didn't get bonuses, right? So it's -- it        2         Q. Were you told that your bonuses
  3   was discretionary.                              3   were dependent on meeting targets?
  4       Q. Okay. Did anyone ever tell you           4         A.    No.
  5   that the bonuses were discretionary?            5         Q. Were you told that bonuses were
  6       A.    I think probably. I am assuming,      6   tied to the number of research reports you
  7   yes.                                            7   completed?
  8       Q. Do you know how your bonuses were        8         A.    No.
  9   determined?                                     9         Q. Were you told that the bonuses
 10       A.    I have -- I don't know the exact     10   were tied to the volume of research that
 11   science, but I know that there were various    11   you produced?
 12   factors at play.                               12         A.    No.
 13       Q. And how do you know that there          13         Q. Were you ever given any
 14   were various factors at play?                  14   statistical analysis of the number of
 15       A.    Todd Morgan would tell me over       15   reports that you produced in a given year?
 16   the years, and then also in becoming a         16         A.    No.
 17   group head, I understood what the              17         Q. For the period of 2009 to -- for
 18   variables -- I had a further understanding     18   the period of bonuses for 2009 to 2013, who
 19   of what the variables would be.                19   told you about the bonuses each year?
 20       Q. And what was your understanding         20         A.    With the exception of my outlier
 21   of the factors that went into setting your     21   year, I would say that it was Todd Morgan.
 22   bonus?                                         22         Q. And when you received the bonus,
 23       A.    It -- there was nothing -- it was    23   did you get any explanation as to the basis
 24   very arbitrary -- not arbitrary, but it        24   for the bonus?
 25   depended on a variety of factors. It could     25         A.    Yeah. Todd Morgan always just
                                           PIROZZI & HILLMAN
                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 33 of 407
                                               125                                           127
  1                   Ngo - Direct                    1              Ngo - Direct
  2   said, you did a good job. The sales force       2        A. That's correct.
  3   likes you. Keep doing a good job.               3        Q. Okay. And as you said, it was
  4        Q. When did you receive your first         4   paid in
                                                                and around February of 2011?
  5   bonus at Oppenheimer?                           5        A. So here this one was 2/1/2011,
  6        A.    If I started August of 2009, I       6   yes.
  7   would -- I received it in -- I received the     7        Q. Okay. And the amount of the
  8   first bonus in February of 2013. I am           8   bonus is l70,000?
  9   sorry. 2010. Sorry.                             9        A.   That is correct.
 10        Q. Why don't we take a look the           10        Q. And who gave you this bonus? Who
 11   Exhibit 11B.                                   11   presented you with the bonus information?
 12        A.    D?                                  12        A.   Todd Morgan.
 13              MR. GIBSON: "B" as in boy.          13        Q. Okay. If you take a look at 11D,
 14        Q. What is 11B?                           14   please, the next exhibit? Are you there?
 15              ARBITRATOR DOLINGER: These are      15        A.   Yes.
 16        W-2 statements?                           16        Q. Did you receive a bonus for your
 17        Q. No. 11B.                               17   work in 2011?
 18        A.    B. Sorry.                           18        A.   I did.
 19        Q. It's okay.                             19        Q. And when did you receive that
 20        A.    These are earnings statements.      20   bonus?
 21        Q. And earnings statements for whom?      21        A.   I received it in the following
 22        A.    For me.                             22   year, 1/30 -- the beginning of the year,
 23        Q. Okay. And what does this earning       23   1/31/2012.
 24   statement reflect?                             24        Q. Okay. And is 11D the earnings
 25        A.    It reflects that I received a       25   statement for that bonus?
                                               126                                                128
  1                   Ngo - Direct                    1                  Ngo - Direct
  2   bonus of 20,000 on 1/29/2010.                   2        A.   That's correct.
  3        Q. Okay. And what was this a bonus         3        Q. For your 2011 bonus?
  4   for?                                            4        A.   That's correct.
  5        A.    I believe since that was done,       5        Q. And the amount is how much?
  6   like I said, late January, early February,      6        A.   150,000.
  7   this is my bonus pertaining to my 2009          7        Q. Okay. And who gave you this
  8   performance.                                    8   bonus? Who presented you with the bonus
  9        Q. Okay. And for how long did you          9   information?
 10   work in 2009?                                  10        A.   Todd Morgan.
 11        A.    So this was a sub -- since I        11        Q. Did you receive a bonus for your
 12   started in August of 2009, so it reflected     12   work in 2012?
 13   a bonus from August of 2009 all the way        13        A.   Yes, I did.
 14   probably to 12/31/of 2009.                     14        Q. Okay. And approximately when did
 15        Q. Did you receive a bonus for your       15   you receive that bonus?
 16   work in 2010?                                  16        A.   In either late January or early
 17        A.    Yes, I did.                         17   February of 2013.
 18        Q. And approximately when did you         18        Q. And if you take a look at 11E,
 19   receive that bonus?                            19   please? Is this an earnings statement that
 20        A.    So for my work in 2010, I would     20   reflects payment of your 2012 bonus?
 21   presumably received a bonus in February of     21        A.   Yes, it does.
 22   2011.                                          22        Q. Okay. And what's the amount of
 23        Q. Okay. If you take a look at            23   this bonus?
 24   Exhibit 11C? And 11C, is this the pay stub     24        A.   It's $270,833.
 25   for your bonus in -- for 2010?                 25        Q. Okay. And did you -- and who
                                           PIROZZI & HILLMAN
                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 34 of 407
                                             129                                                  131
  1                  Ngo - Direct                     1                  Ngo - Direct
  2   presented you with this bonus information,      2         A.   That's correct.
  3   the bonus numbers?                              3         Q. Just double-check.
  4        A.    Todd Morgan.                         4         A.   That's correct.
  5        Q. And if you take -- did you              5         Q. Going to 11F, which is the bonus
  6   receive a bonus for your work in 2013?          6   payment paid for 2013 and 2014, you said
  7        A.    Yes, I did.                          7   Mr. Lowenthal presented you with the bonus
  8        Q. And approximately when did you          8   information then?
  9   receive that bonus payment?                     9         A.   That's correct.
 10        A.    In February of 2014.                10         Q. Okay. Did what did Mr. Lowenthal
 11        Q. And who presented you with that        11   say to you when he gave you this bonus
 12   bonus information for 2013?                    12   amount?
 13        A.    That was when I -- that was after   13         A.   No. This reflected, obviously,
 14   Todd Morgan left, so I became the co-head.     14   my contribution also, as well reflected my
 15   So it was presented to me by Robert            15   bonus for the 2013 period, but it also
 16   Lowenthal, Rob Lowenthal.                      16   reflected my bonus for being co-head and
 17        Q. Okay. And how much -- well,            17   being recently promoted to co-head of the
 18   actually, if you can look at 11F, please?      18   group.
 19   And is this the earnings statement             19              He told me that he was very happy
 20   reflecting the bonus payment for your work     20   with the changes that I had made as new
 21   in 2013?                                       21   co-head. He was happy with the changes I
 22        A.    That's correct.                     22   made to the morning blast in making it more
 23        Q. And how much is this bonus             23   user-friendly. He complemented me on
 24   payment?                                       24   the -- because in this review, he for the
 25        A.    270,000.                            25   first time introduced giving me feedback
                                             130                                                  132
  1                  Ngo - Direct                     1                  Ngo - Direct
  2        Q. So the bonus payment for 2013 and       2   based on being co-head of the group.
  3   the bonus payment for 2014 are roughly the      3              So one of the things he
  4   same? I am sorry. Let me retract it.            4   complicated me on was changing the morning
  5              The bonus payment for work done      5   blast and how was user-friendly, and how as
  6   in 2013 is roughly the same as the bonus        6   the firm it was great marketing for the
  7   payment for work done in 2012?                  7   firm.
  8        A.    That's correct.                      8              He also complemented me on my
  9        Q. And if you want, you can take a         9   ability to hire and attract new talent
 10   look at 11E to confirm that. Right? The        10   because the group was only three people,
 11   amount is about 270?                           11   and over the years we had problems hiring
 12        A.    That's correct. That's correct.     12   people, and I was able to find Umesh
 13        Q. And the amount in 11F is 270,000?      13   Bhandary, John Daniels, and at the time I
 14        A.    That's correct.                     14   don't know if he had hired Lucila yet, but
 15        Q. The handshake deal that you had        15   he was very pleased that we had filled the
 16   with Mr. Lowenthal, what -- for what bonus     16   gap from Todd Morgan leaving.
 17   was that handshake -- did that handshake       17              He told me the salespeople were
 18   deal cover?                                    18   very happy that I was covering some of
 19        A.    That covered 2012.                  19   Todd's sectors while he was gone and just
 20        Q. Okay. So that would be -- that         20   filling the gap for sales, and he also told
 21   would be the bonus that was paid in            21   me that this was, you know -- that my
 22   February of 2013?                              22   contributions were reflected in this --
 23        A.    That's correct.                     23   this new bonus and that there was more
 24        Q. Which is reflected in                  24   upside from here.
 25   Exhibit 11E?                                   25              He also told me that year that he
                                            PIROZZI & HILLMAN
                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 35 of 407
                                               133                                                 135
  1                   Ngo - Direct                     1                  Ngo - Direct
  2   recognized that even though we had a             2        A.    I believe it was in May, early
  3   co-head structure, that he was -- that he        3   May of 2014.
  4   was very happy with my work, and he              4        Q. And what did you tell Ms. Burns?
  5   recognized what I did more -- I assumed          5   What do you recall?
  6   more of the co-head responsibilities, and        6        A.    I remember telling her because --
  7   he told me that he was paying me more than       7   I always kept my personal life separate at
  8   Ms. Burns.                                       8   work, so I remember telling her for the
  9        Q. And when he said that he was             9   first time that I was gay because,
 10   paying you more than Ms. Burns, what did        10   obviously, if you are having a baby, people
 11   you understand that to mean?                    11   are going to ask. So I just said -- I came
 12        A.     I believe -- Ms. Burns and I had    12   out to Colleen, Ms. Burns, Colleen, and
 13   the same base. He was saying he was paying      13   said that, you know, I am having a baby in
 14   me a larger bonus this year than Ms. Burns      14   July, and we can work out coverage and
 15   to reflect my extra contribution to the         15   figure out how to do this, and that was the
 16   co-head role.                                   16   conversation.
 17        Q. And did -- and when did this            17        Q. Okay. Why did you approach
 18   conversation take place, approximately?         18   Ms. Burns?
 19        A.     I believe it was days before this   19        A.    Well, we were colleagues. We
 20   earning statement. We usually have the          20   were running a group together. I knew that
 21   conversation about bonuses within a week of     21   I would need to figure out coverage with
 22   the actual check presented. I don't know        22   her regardless of what Jane said. It was
 23   the date, but --                                23   something to -- we were working as a team,
 24        Q. 11F, the earnings statement is          24   and also she was my colleague over the
 25   dated February 4th, 2014; do you see that?      25   years, and I felt it was common courtesy to
                                               134                                                 136
  1                   Ngo - Direct                     1                  Ngo - Direct
  2        A.     Yes.                                 2   tell her before I discussed it with others.
  3        Q. So the conversation, your                3        Q. And when you say "coverage," what
  4   recollection is it took place around that        4   do you mean?
  5   date?                                            5        A.    My thought was is I hadn't
  6        A.     Before that date, yes.               6   decided yet how much time I was going to
  7        Q. Was there any handshake deal that        7   take, but I figured that I would take some
  8   you had with Mr. Lowenthal for the calendar      8   time because my daughter would be born in
  9   year 2013?                                       9   California via surrogacy. So I assumed
 10        A.     For the calendar year 2013, no.     10   that I wanted to talk to her, give her a
 11        Q. Mr. Ngo, when did you have your         11   heads up that presumably her workload would
 12   first child?                                    12   probably increase because of my absence.
 13        A.     In June of 2014.                    13        Q. Okay. And when you say take some
 14        Q. And before having your first            14   time, what do you mean by take some time?
 15   child, did you tell anyone at work that you     15        A.    Take leave; be out of the office.
 16   were having a baby?                             16        Q. And what do you mean by "leave"?
 17        A.     Before the birth of my child?       17        A.    Be out of the office not working.
 18        Q. Yes.                                    18        Q. Did you discuss any options with
 19        A.     Yes.                                19   Ms. Burns during this conversation in May
 20        Q. And who was the first person you        20   of 2014?
 21   recall telling at Oppenheimer that you were     21        A.    We discussed timing. I remember
 22   having a baby?                                  22   saying that I don't know if I am going to
 23        A.     I think it was Colleen Burns.       23   take the full three months of leave, and I
 24        Q. And when approximately did you          24   remember her being very sweet and
 25   tell Ms. Burns?                                 25   supportive and saying, why? I don't have
                                             PIROZZI & HILLMAN
                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 36 of 407
                                             137                                                 139
  1                  Ngo - Direct                    1                 Ngo - Direct
  2   kids, but my girl friends do, and you need     2   Mr. Lowenthal that you were having the baby
  3   to take the three months because it's a lot    3   via surrogacy?
  4   of work for your -- especially your first      4        A.   I did.
  5   child, and she encouraged me to take three     5        Q. And did you tell him where the
  6   months.                                        6   baby was going to be born?
  7       Q. And during this conversation with       7        A.   Yes.
  8   Ms. Burns, did you tell her that you wanted    8        Q. And where is that? Where was
  9   to work remotely after the baby was born?      9   that?
 10       A.    We didn't go into detail. We        10        A.   I told him our baby would be born
 11   just talked about general -- the length of    11   in California via surrogacy in Sacramento.
 12   time that I would take, and she also gave     12        Q. And did you tell Mr. Lowenthal
 13   me assurances that -- she said to me, look,   13   when the baby's due date was, the
 14   you have done most of the group head stuff.   14   approximate due date?
 15   I am happy to pick up slack and cover for     15        A.   Yes. At that time I had a sense
 16   you, and we talked about me being gone for    16   of the due date, and it was targeted to be
 17   three months.                                 17   in July of 2014.
 18       Q. Okay. But did you say to               18        Q. Well, was it the end of July, the
 19   Ms. Burns that you were -- one possibility    19   beginning of July? Do you remember?
 20   was that you would be working remotely        20        A.   I don't remember, but I remember
 21   after the baby was born?                      21   it being after Fourth of July thinking that
 22       A.    No. We didn't discuss those         22   it was after the Fourth of July.
 23   details.                                      23        Q. And did you discuss with
 24       Q. After your conversation with           24   Mr. Lowenthal during this conversation
 25   Ms. Burns, who did you speak to at            25   taking a leave of absence?
                                             138                                                 140
  1                  Ngo - Direct                    1                 Ngo - Direct
  2   Oppenheimer about having a baby and being      2        A.   I discussed -- at this point it
  3   out of the office?                             3   was exploratory. I wanted to ask him what
  4       A.    Robert Lowenthal.                    4   my options were. I didn't know what the
  5       Q. And why did you talk to                 5   leave policy was. I didn't know who had
  6   Mr. Lowenthal?                                 6   taken leave before and what precedent that
  7       A.    Because I reported to                7   had. I was -- I was -- at that stage it
  8   Mr. Lowenthal.                                 8   was exploratory.
  9       Q. And what did you say to Mr.             9        Q. And what did Mr. Lowenthal say
 10   Lowenthal?                                    10   during this conversation, if anything?
 11       A.    I -- you know, again, I came out    11        A.   Yeah, he said that, you know,
 12   to him for the first time and said I was      12   we -- he said, I am sure we have options,
 13   gay; said that my partner and I were having   13   Hoai. Talk to HR, and we will work
 14   a baby via surrogacy, and I wanted to know    14   something out, and he said to me to also
 15   what the options were for leave because not   15   talk to Jane and Colleen to work it out.
 16   many men in the department had taken leave    16        Q. And did he say what he was
 17   before, and I wanted to know if there were    17   looking for you to work out with Jane and
 18   any special -- if there was, one, a           18   Colleen?
 19   maternity leave policy or if there was a      19        A.   He was saying work out coverage
 20   maternity leave policy or a maternity leave   20   while you are gone.
 21   policy that included gay couples.             21        Q. And what do you mean by -- what
 22       Q. And when did this conversation         22   did you understand him to mean by coverage
 23   take place?                                   23   while you are gone?
 24       A.    In May of 2014.                     24        A.   Someone to do my work while I was
 25       Q. And did you discuss with               25   gone and make sure that the trading was --
                                           PIROZZI & HILLMAN
                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 37 of 407
                                             141                                           143
  1                  Ngo - Direct                    1               Ngo - Direct
  2   to do my work while I was gone, coverage.      2   May 2014.
  3        Q. And you said that you discussed        3       Q. And who in HR did you speak with?
  4   options with Mr. Lowenthal; is that right?     4       A. I believe her name was Lenore
  5        A. Not that I -- I was exploring          5   Denys.
  6   options. So what he told me was, talk to       6       Q. I am going to ask you to take a
  7   HR, and then he said also to talk to Jane      7   look at Exhibit 48, please.
  8   Ross and Colleen.                              8       A. 40 --
  9        Q. Options for what?                      9       Q. 48, please.
 10        A. Taking leave.                         10       A. Uh-huh.
 11        Q. And when you say "leave," "taking     11       Q. And --
 12   leave," what do you mean by that?             12       A. Wait. 40? Sorry.
 13        A. Being out of the office and not       13       Q. 48, please.
 14   working.                                      14       A. 48. Got it now. I thought you
 15        Q. And during the conversation that      15   said 40A. 48.
 16   you had with Mr. Lowenthal, did               16       Q. Okay. If you take a look at the
 17   Mr. Lowenthal use the word "leave"?           17   bottom email, that's an email from you to
 18        A. I don't know what the exact           18   Ms. Denys?
 19   wording was, but we specifically talked       19       A. That's correct.
 20   about leave options, which is why he          20       Q. And it's dated May 12, 2014?
 21   referred me to HR.                            21       A. That's correct.
 22        Q. And also -- he also -- and he         22       Q. Okay. And did you send this
 23   referred you beyond just HR, right?           23   email after your conversation with
 24        A. Yes. He said, talk to HR. Talk        24   Mr. Lowenthal that you discussed -- you
 25   to Jane Ross, and talk to Colleen Burns.      25   described earlier?
                                             142                                               144
  1                  Ngo - Direct                    1                Ngo - Direct
  2        Q. And did you discuss with               2       A. Can I get a chance to read it?
  3   Mr. Lowenthal when your leave might start?     3       Q. Yes. Please do.
  4        A. We talked a little bit about the       4       A. Could you repeat the question?
  5   logistics of it, but that was a followup       5       Q. The question is whether or not
  6   conversation; but in the first                 6   you sent this email before or after your
  7   conversation -- sometimes I get confused       7   conversation with Mr. Lowenthal that you
  8   which -- and I told him about birth date,      8   just described?
  9   and that Lily was expected -- she was not      9       A. This makes sense. This was at
 10   Lily yet -- but she was expected in July;     10   11:14, and it was after my conversation
 11   that we talked about -- a little bit about    11   with Mr. Lowenthal.
 12   flying out there and working before the       12       Q. And in the email, what are you
 13   birth, and then a little bit -- we            13   asking Ms. Denys?
 14   previewed a little bit about what we -- how   14       A. I am asking her to -- that what
 15   much time I would take off, but we            15   are the firm -- the policies the firm has
 16   didn't -- we hadn't determined it yet         16   in place? And I am specifically asking her
 17   because I still needed to talk to HR to see   17   what is the policy for paternity leave? I
 18   what the timing was.                          18   am also asking her when I say, I don't
 19        Q. Did you speak to HR about leave?      19   think there is precedent for a gay couple,
 20        A. Yes.                                  20   but are there any comps or policies in
 21        Q. And when, approximately?              21   place? I am asking her if there is,
 22        A. That same day.                        22   say maybe -- I wanted to know if any gay
 23        Q. And when was the conversation         23   couples had taken this leave because I --
 24   with Mr. Lowenthal?                           24   because if you didn't have a paternity
 25        A. I believe it was in May --            25   leave policy, the question was, would a gay
                                           PIROZZI & HILLMAN
                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 38 of 407
                                            145                                                   147
  1                 Ngo - Direct                      1                  Ngo - Direct
  2   couple be able -- the implications was,         2   when I had spoken to Rob, he didn't -- he
  3   would a gay couple be able to get some of       3   said there is a policy in place, but he
  4   the policies from the maternity leave.          4   didn't know what it was. So we were both
  5        Q. And when you are asking about           5   kind of exploring what policies there were.
  6   paternity leave, what do you mean by            6   So as a courtesy, based on our
  7   "leave" there?                                  7   conversation, I thought I would forward it
  8        A.   Not working; not being in the         8   to him. So this is -- this is the research
  9   office.                                         9   I found from HR. This is the policy, and
 10        Q. And in response, and Ms. Denys         10   that is why I forwarded it to him.
 11   responds to your email, correct?               11              ARBITRATOR DOLINGER: At that
 12        A.   Yes.                                 12        point that you make, based on your
 13        Q. And that response is contained         13        review of the handbook, had you made a
 14   within Exhibit 48? It's the email above?       14        decision as to whether this is what you
 15        A.   That's correct.                      15        wanted to opt for?
 16        Q. Okay. And Ms. Denys says --            16              THE WITNESS: No.
 17   well, why don't we just read what it says?     17        Q. Who is the next person that you
 18             Ms. Denys writes in the email,       18   told at Oppenheimer that you were having a
 19   "We do not have a separate paternity leave     19   baby?
 20   policy, but you may be entitled to 12 weeks    20        A.    Well, I went down the list. So
 21   of unpaid leave under Family and Medical       21   Rob told me to talk to Jane.
 22   Leave. You can refer to page 17 in the         22        Q. Before you had a conversation
 23   employee handbook for the details. The         23   with Ms. Ross, did you talk to anybody else
 24   handbook can be found on the company           24   at Oppenheimer about having a baby?
 25   intranet under Employee Benefits."             25        A.    I talked to a couple of people,
                                            146                                                   148
  1                 Ngo - Direct                      1                  Ngo - Direct
  2             Do you see where I just read?         2   yes.
  3        A.   Yes.                                  3        Q. Okay. And who are the couple of
  4        Q. Okay. Did you take a look at the        4   people you are referring to?
  5   employee handbook after getting this email?     5        A.    I spoke to -- I don't know if it
  6        A.   Yes, I did.                           6   was after or before Jane to tell you the
  7        Q. And did you specifically look at        7   truth -- but I spoke to Lynn Johnson and
  8   the section of the handbook that she had        8   Bridget Donnelly.
  9   referred you to?                                9        Q. And who is Lynn Johnson?
 10        A.   Yes, I did.                          10        A.    Lynn Johnson is a sales woman in
 11        Q. And what do you recall the             11   high yield sales.
 12   handbook saying in that section?               12        Q. And why did you tell Ms. Johnson
 13        A.   I remember the handbook saying       13   that you were having a baby and exploring
 14   that there was a -- that I could take three    14   your options for leave?
 15   weeks -- sorry -- three months of unpaid       15        A.    Well, for one, she was my friend;
 16   leave under the Family Medical Leave Act.      16   and second, she -- we were friendly, and so
 17        Q. And you forwarded this email to        17   it's a very sensitive question to ask, but
 18   Ms. Denys to Mr. Lowenthal; is that right?     18   she had taken maternity leave for the birth
 19        A.   Yes.                                 19   of her son Henry, and I wanted to know what
 20        Q. Okay. And that's the top email         20   type of leave she took and how it worked.
 21   in Exhibit 48?                                 21        Q. And what did she tell you?
 22        A.   That's correct.                      22        A.    She said that she was able to
 23        Q. And why did you forward the email      23   take three months of leave, and that she
 24   to Mr. Lowenthal?                              24   said that the policy at Oppenheimer was
 25        A.   Because, like I said when we --      25   rather fluid; that there was no specific
                                            PIROZZI & HILLMAN
                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 39 of 407
                                            149                                                151
  1                 Ngo - Direct                     1                 Ngo - Direct
  2   maternity leave policy to point to, and        2   very few women who took leave. So she told
  3   that you had to negotiate it with your         3   me to refer to the other woman who had
  4   managers.                                      4   taken leave, which was Bridget Donnelly.
  5        Q. And did she tell you what she          5        Q. And who was Ms. Donnelly?
  6   negotiated with her managers for leave?        6        A. Bridget Donnelly is in fixed
  7        A. She told me that Jane had              7   income. She reports to Robert Lowenthal, I
  8   approved taking three months' leave, and       8   believe. I know there is another manager
  9   that she approved getting 50 percent of her    9   there, but I don't know what that is -- but
 10   commission during her leave.                  10   I know that she is a part of taxable fixed
 11        Q. So Ms. Johnson told you that          11   income.
 12   during her maternity -- during her parental   12        Q. And she was at the time that you
 13   leave that she was paid some money?           13   had the conversation with her?
 14        A. That's correct.                       14        A. That's correct.
 15        Q. And she was paid money by             15        Q. And you had the conversation with
 16   Oppenheimer?                                  16   her around May of 2014?
 17        A. That's correct.                       17        A. That's correct.
 18        Q. And what was the form of the          18        Q. And why -- why did you -- why did
 19   compensation that she received?               19   you talk to Ms. Donnelly?
 20        A. Fifty percent of her commissions.     20        A. Well, again, I was in an
 21        Q. Okay. Did she provide any other       21   exploratory phase to figure out what leave
 22   information about those commissions at that   22   options I had, and so she had given me --
 23   time?                                         23   so Lynn said -- she said talk to Bridget
 24        A. Yeah. What it basically means is      24   because, as Lynn said, each case is
 25   that she had another salesperson shadow her   25   different because Oppenheimer doesn't have
                                            150                                                152
  1                 Ngo - Direct                     1                 Ngo - Direct
  2   accounts. So each salesperson is assigned      2   a formal policy. So she told me to talk to
  3   to individual accounts, and during her         3   Bridget Donnelly who -- who I believe she
  4   three months of leave, the -- in this case     4   was pregnant at that time, to tell you the
  5   it was Al who covered her accounts. Her        5   truth, and she was -- I can't remember if
  6   accounts, whatever trades that he made in      6   she had her baby at the time, but she had
  7   those accounts during her three-month          7   had a baby in 2000 -- prior. She had gone
  8   leave, she received 50 percent of that         8   through this drill.
  9   commission.                                    9        Q. So she had been at Oppenheimer
 10        Q. And I am sorry, Ms. Johnson           10   previously when she had a baby?
 11   reported to who at the time of her            11        A. You know, I am thinking of it
 12   maternity leave?                              12   later. She had another baby. She had
 13        A. Jane Ross and Robert Lowenthal.       13   already had her baby when I spoke to her in
 14        Q. And Ms. Ross was the head of high     14   2014.
 15   yield sales at the time?                      15        Q. Okay. And what did you say to
 16        A. That's correct.                       16   Ms. Donnelly during this conversation?
 17        Q. And Mr. Lowenthal, he was the         17        A. I told her that we were having a
 18   head of fixed income?                         18   baby, and that I needed to figure out what
 19        A. Taxable fixed income, to be           19   type of leave I should take, and that Lynn
 20   technical, yes.                               20   had suggested I speak to her.
 21        Q. And did -- did Ms. Johnson            21        Q. And what did Ms. Donnelly say to
 22   suggest that you speak to anybody else?       22   you?
 23        A. Yes. She said to me to talk           23        A. She was consistent with what Lynn
 24   to -- she referred me to -- because there     24   said; that Oppenheimer doesn't have a
 25   were very few women in the department and     25   maternity leave policy formally, and you
                                           PIROZZI & HILLMAN
                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 40 of 407
                                                153                                                 155
  1                 Ngo - Direct                       1                  Ngo - Direct
  2   have to negotiate it with your manager, and      2        Q. And what did you say during that
  3   that each case is a little bit different.        3   conversation with Ms. Ross?
  4              She told me that her leave was a      4        A. You know, I told her that I had
  5   mixture of disability leave and some leave       5   spoken to Rob, and he said to speak to you
  6   by her manager, but she didn't give me           6   about -- well, first I had to tell her that
  7   details, and I felt -- but she told me it        7   I was gay and I was having a baby. I told
  8   was a combination of things.                     8   her that we were having a baby via
  9        Q. When you say "a combination of           9   surrogacy, and that the baby would be born
 10   things," what do you mean?                      10   in California, and that I would need to
 11        A. I think that she said some              11   figure out leave.
 12   portions were unpaid and some were paid,        12             I told her that I had spoken to
 13   and then some were paid from the discretion     13   Robert Lowenthal, and he said to speak to
 14   of the manager, and some portions were paid     14   her and Colleen to work out my leave.
 15   through disability.                             15        Q. And what did she say in response?
 16        Q. And do you know how -- did she          16        A. Well, first she was probably
 17   tell you how long she had been out of the       17   surprised because I never really told her
 18   office for her leave?                           18   anything personal. The first thing she
 19        A. She had been gone for three             19   asked, she asked me -- she asked me what
 20   months.                                         20   type of leave did I expect to take? And I
 21        Q. And she said that for some of           21   said to her that I didn't know at that
 22   that time period she received disability        22   stage, but I was entitled to three months,
 23   pay?                                            23   and that I had spoken to HR about potential
 24        A. I remember her saying disability,       24   leave, and I had spoken to Rob; and I told
 25   and she said other compensation, but I          25   her that we needed to be prepared for me
                                                154                                                 156
  1                 Ngo - Direct                       1                  Ngo - Direct
  2   didn't ask her for the full details of           2   taking, you know, extended time and I was
  3   that.                                            3   willing to work with her and Colleen about
  4        Q. And that -- your understanding           4   my coverage.
  5   was, based on what she said, that the other      5        Q. And did she say anything about
  6   compensation was paid by Oppenheimer?            6   her own experience taking leave?
  7        A. Yes. And it was at the                   7        A. So then next she said to me -- so
  8   discretion of their manager.                     8   when I told her that we needed to think of
  9        Q. When you were discussing leave           9   a contingency of me being gone for three
 10   options with Ms. Donnelly, what did you         10   months, she had said to me -- because I
 11   mean by "leave"?                                11   remember talking to her about three months,
 12        A. Being out -- like Lynn and              12   relaying to her that HR said I was entitled
 13   Bridget -- being out of the office for the      13   to three months. Then she said to me
 14   period of time and not working.                 14   that -- then she said to me, well, most
 15        Q. You said that you had a                 15   women make the mistake of taking the three
 16   conversation with Ms. Ross; is that right?      16   months leave and taking leave in the
 17        A. That's correct.                         17   beginning and that most women take the
 18        Q. And approximately when did you          18   leave in the beginning, but she thinks that
 19   have that conversation with Ms. Ross about      19   women should take their leave at the tail
 20   having a baby and leave options?                20   end of their kids' years, namely the
 21        A. I want to say it was on probably        21   teenage years, when the kids, she felt,
 22   the same day, but later in the day or very      22   needed you more.
 23   close to my conversation with Rob.              23        Q. And during the discussion with
 24        Q. So in mid May 2014?                     24   Ms. Ross, did you have -- did you talk
 25        A. That's correct.                         25   about work coverage while you might be out
                                            PIROZZI & HILLMAN
                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 41 of 407
                                         157                                                      159
  1               Ngo - Direct                        1                  Ngo - Direct
  2   on leave?                                       2   the next discussion that we discussed is
  3        A.    Yes. So when she had given me        3   she asked me at the end -- I think it was
  4   that story, to me, I felt discouraged when      4   the end -- she asked me what my partner
  5   she first told me that -- she implied to        5   did, and I said to her I didn't think that
  6   me -- she had told me she had only taken        6   was really relevant because, you know, my
  7   two months' leave for her two daughters.        7   fear was that she would some -- it was -- I
  8   So the implication was that she was             8   am just -- I always kept it separate, and
  9   implying to me that I don't take two            9   then she said, no, come on. Tell me what
 10   months, and I had said to her like, I don't    10   does your partner do?
 11   know what I am going to do yet, but I am       11              I said, he is an analyst. And
 12   entitled to three months. So let's focus       12   then she delved further and asked me an
 13   on talking about coverage while I am away.     13   analyst where? And I told her it was
 14              And so then I discussed with her    14   Oaktree Capital, and she gave me this look
 15   about the -- so I was basically trying to      15   of -- for some reason that -- that I didn't
 16   refocus the conversation to talk about         16   need this job or she gave me the look of
 17   coverage; and then I spoke to her about the    17   that, you know, she wanted see how hungry I
 18   morning blast and saying that in my            18   was -- and then I said -- not hungry, but
 19   absence, we will need to switch -- probably    19   then she asked me, what does he do at Oak
 20   switch the morning blast to Ms. Burns or do    20   Tree Capital? And I remember she was
 21   some type of co-morning blast or something     21   asking me more leading questions because I
 22   because I will be out of the office.           22   was not being so forthright about that
 23              And then she discouraged me and     23   information.
 24   said, no, she did not want that, and I said    24              Then she asked me what he does,
 25   why not? And she said, because I want          25   and I said portfolio manager, and then she
                                              158                                                 160
  1                  Ngo - Direct                     1                  Ngo - Direct
  2   continuity in the research. I want the          2   just kind of rolled her eyes and just
  3   emails to come from you. She didn't feel        3   said -- didn't say anything.
  4   that Colleen was strong enough to shoulder      4        Q. Did you, during the discussion
  5   the responsibility to being the face of         5   with Ms. Ross, did you discuss with her
  6   research. So she wanted the morning blast       6   your plans for taking leave?
  7   to continue to be sent from my name, and        7        A.    So after, you know, the
  8   then there were other details of the            8   conversation with -- talking about her
  9   conversation. So after that discussion --       9   leave and her two months, and then the
 10   did you have a question or did you want me     10   conversation with the morning blast where
 11   to keep going?                                 11   she pushed back and then the final question
 12        Q. No. I mean, were there other           12   about my partner and what he does, I felt
 13   things that you discussed with                 13   that she was discouraging, and I got the
 14   Ms. Ross during this same discussion?          14   memo that she didn't want me to -- she
 15        A.    Sure.                               15   wasn't supportive about the leave. So
 16        Q. Okay. And what were those other        16   what -- where we had left it off was, I
 17   things?                                        17   said to her, look, why don't I work
 18        A.    So I am not even sure about the     18   remotely until the birth of my child? And
 19   order, but the three things that she had       19   then after two weeks, I will decide how
 20   kind of mentioned to me is, one, we            20   much leave I want to take.
 21   discussed -- I remember talking about the      21        Q. And what did Ms. Ross say in
 22   morning blast, talking about coverage,         22   response to that proposed plan?
 23   talking about the duration and that she had    23        A.    You know, it was kind of a
 24   implied she didn't want me to take more        24   compromise. I didn't commit to a time. I
 25   than the two months that she took, and then    25   just said to her that I would take -- quite
                                            PIROZZI & HILLMAN
                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 42 of 407
                                               161                                                  163
  1                  Ngo - Direct                     1                    Ngo - Direct
  2   frankly, I was a little scared because she      2   it was the bulk of the discussion was that.
  3   is the head of the high yield desk. She is      3   That was the game plan coming out of the
  4   the head of sales. She controls -- she had      4   meeting.
  5   a lot of influence, and she was, in my          5         Q. And when you had that discussion
  6   view, an implicit manager of -- my implicit     6   with Ms. Ross, had you wanted to take more
  7   manager. So I kind of backed off, and then      7   than -- had you wanted to take the 12 weeks
  8   we had left it that I would decide after        8   of leave?
  9   two weeks, but in the interim prior to my       9         A.    You know, I don't know at the
 10   leave, I would train John to do my work;       10   time. I think I was being -- I didn't know
 11   work with Colleen on the coverage.             11   exactly how much time I wanted to take yet.
 12              ARBITRATOR DOLINGER: John?          12   We had never had a baby before. I didn't
 13              THE WITNESS: John is the            13   know what time I was going to ask. Colleen
 14        associate in the group.                   14   was pushing me to take the three months
 15              ARBITRATOR DOLINGER: What is his    15   because she knew that I would be really
 16        name?                                     16   busy, but I didn't know at that stage yet.
 17              THE WITNESS: John Daniels.          17         Q. And did you want to set an end
 18              So it was an understanding that I   18   date beyond the two weeks that you proposed
 19        would take some type of leave; I just     19   to Ms. Ross?
 20        didn't know how much, but that we would   20         A.    I mean, I certainly -- I pushed
 21        prepare for it ahead of time.             21   back on her when she implied that -- to
 22        Q.    And did you discuss with Ms. Ross   22   take two months. I said to her that I
 23   whether after the birth of your baby,          23   wasn't going to relinquish those rights;
 24   during that two-week period you were           24   that I wanted to leave the option for three
 25   talking about, whether you would be doing      25   months, but I did not relay to her exactly
                                               162                                                  164
  1                  Ngo - Direct                     1                    Ngo - Direct
  2   work during that time?                          2   how much time I would take -- wanted to
  3        A.    I said I would be taking leave.      3   take yet.
  4        Q.    And what did you mean when you       4         Q. And why not?
  5   said you were going to take leave?              5         A.    Because I was scared. I was
  6        A.    That I would be not working and      6   scared to lose my job. I was scared to
  7   not in the office.                              7   lose confidence from Ms. Ross. Remember,
  8        Q.    And did Ms. Ross object to your      8   Ms. Ross was the key driver in getting my
  9   plan?                                           9   bid away approved. Ms. Ross ran sales.
 10        A.    Well, she implicitly objected to    10   She was head of P&L. She was the key
 11   me taking potentially three months, but        11   figure in the group, and plus, Rob said to
 12   she -- the plan that we had settled after      12   work it out with Jane and Colleen.
 13   the conversation of two weeks after --         13         Q. And did you discuss with Ms. Ross
 14   giving the decision two weeks after the        14   whether or not the leave would be
 15   birth of our child was -- she agreed with      15   compensated?
 16   that.                                          16         A.    No.
 17        Q.    And just to be clear, the           17         Q. How did you feel coming out of
 18   discussion -- the plan that you discussed      18   the meeting with Ms. Ross?
 19   with Ms. Ross, this -- everything you have     19         A.    I felt discouraged. I felt a
 20   just described in terms of the conversation    20   little bit of pressure that I couldn't take
 21   with Ms. Ross, that happened in one            21   the three months' leave. I was a little
 22   discussion?                                    22   worried because I didn't know what to
 23        A.    Yes. And I think that we            23   expect having a new baby, but I -- I felt
 24   followed up with maybe some -- ironed out a    24   discouraged.
 25   few more details after, but yes. I think       25               MR. IADEVAIA: Do you want to
                                           PIROZZI & HILLMAN
                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 43 of 407
                                        165                                                    167
  1               Ngo - Direct                       1                 Ngo - Direct
  2      take a lunch break here?                    2   after that, I would decide -- I would tell
  3            ARBITRATOR DOLINGER: That's           3   them the exact length of the leave.
  4      fine.                                       4        Q. And when you were discussing
  5            (Luncheon recess: 12:34 p.m.)         5   leave with Ms. Ross, were you talking about
  6                                                  6   any type of leave other than FMLA leave?
  7                                                  7        A. I assumed it was FMLA. We did
  8                                                  8   not use the -- I don't know if we used that
  9                                                  9   language, but we said it was leave.
 10                                                 10        Q. And had you had a discussion with
 11                                                 11   anybody at Oppenheimer about a leave other
 12                                                 12   than FMLA leave?
 13                                                 13        A. Yes. I mean, could you repeat
 14                                                 14   the question? Sorry.
 15                                                 15             MR. IADEVAIA: Sure.
 16                                                 16             Could you read back the question?
 17                                                 17             (Record read.)
 18                                                 18             THE WITNESS: Oh, other than
 19                                                 19        FMLA, no. The answer is no.
 20                                                 20        Q. Did you believe that Ms. Ross
 21                                                 21   during this conversation discouraged you in
 22                                                 22   some way?
 23                                                 23        A. Yes.
 24                                                 24        Q. Okay. And in what way did she
 25                                                 25   discourage you?
                                         166                                                   168
  1               Ngo - Direct                       1                 Ngo - Direct
  2              AFTERNOON SESSION                   2        A. Again, it was a combination of
  3                 (1:20 p.m.)                      3   things. It was her not wanting me to
  4   HOAI NGO,                                      4   change the morning blast. It was her
  5       resumed and testified as follows:          5   telling me that she had only taken two
  6             ARBITRATOR DOLINGER: Shall we        6   months for the birth -- leave for the birth
  7        resume?                                   7   of her two children; and then it was a
  8   EXAMINATION CONTINUED                          8   combination of just, you know, feeling them
  9   BY MR. IADEVAIA:                               9   out, getting the impressions from her.
 10        Q. Okay. Before the lunch we were        10        Q. And when you made your -- when
 11   talking about your discussion with            11   you proposed to her your leave, being you
 12   Ms. Ross. Do you recall, generally, that      12   would go to California for the birth of the
 13   testimony?                                    13   child, and then within two weeks after the
 14        A. Yes.                                  14   birth of the child you would let them know
 15        Q. Okay. During the discussion with      15   how long you would be out, what did
 16   Ms. Ross, did you propose a plan of leave     16   Ms. Ross say in response, if anything?
 17   to her?                                       17        A. She agreed to it. She didn't --
 18        A. Yes, I did.                           18   that's where we left the conversation.
 19        Q. And what was your proposal?           19        Q. Did she object when you made that
 20        A. The proposal was that I would         20   proposal?
 21   work leading up to the birth of our child,    21        A. No.
 22   and that I would fly to California and work   22        Q. After your conversation with
 23   remotely from the San Francisco office        23   Ms. Ross, who did you speak to next about
 24   until the birth of our child; and then I      24   your leave?
 25   would take the two weeks of leave, and then   25        A. I spoke to Colleen Burns.
                                           PIROZZI & HILLMAN
                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 44 of 407
                                               169                                               171
  1                 Ngo - Direct                      1                 Ngo - Direct
  2       Q. And what did you discuss with            2   said, Hoai, you should try to take the full
  3   Ms. Burns?                                      3   three months' leave. But I said, this is
  4       A. No. I told her that I had spoken         4   what Jane and I worked out, and we will
  5   to Rob, and he said to work it out between      5   decide the duration of that leave after two
  6   Jane and Colleen. So I was relaying -- I        6   weeks.
  7   told her that I had spoken to Jane as well      7        Q. Who did you speak to next about
  8   now.                                            8   your leave after the conversation with
  9       Q. And approximately when did you           9   Ms. Ross -- I mean -- Ms. Burns?
 10   have this discussion with Ms. Burns?           10        A. I spoke with Mr. Lowenthal.
 11       A. I think it was right after my           11        Q. Okay.
 12   discussion with Ms. Ross.                      12        A. Rob Lowenthal.
 13       Q. Okay. And what did you tell             13        Q. And approximately when did you
 14   Ms. Burns about your discussion with           14   speak to Mr. Lowenthal?
 15   Ms. Ross, if anything?                         15        A. I don't know if it was that day,
 16       A. I didn't give her the details. I        16   but it was shortly after -- I think I had
 17   just said to her the conclusion of the         17   so many conversations that it might have
 18   meeting was that Jane and I had decided        18   been the next day.
 19   that -- well, I told her, obviously, I told    19        Q. And this was before you -- before
 20   her the conversation with Rob; that we -- I    20   the birth of your child?
 21   was supposed to work it out with Jane and      21        A. Yes.
 22   her, and the discussion with Jane we had       22        Q. And what did you discuss with
 23   agreed that I would work leading up to the     23   Mr. Lowenthal?
 24   birth of our baby; work remotely, and then     24        A. I told him that I had spoken
 25   after our baby was born, take two weeks of     25   to -- because the previous conversation I
                                               170                                               172
  1                 Ngo - Direct                      1                 Ngo - Direct
  2   leave, and then after that, I would decide,     2   had with him, I had spoken to him about my
  3   give them the exact duration of that leave.     3   conversation with Lenore Denys. This
  4       Q. And what did Ms. Burns say in            4   conversation I was relaying to him what I
  5   response, if anything?                          5   had -- my conversations with Jane and
  6       A. She was very supportive. She was         6   Ms. -- and Colleen Burns.
  7   very nice. She agreed.                          7        Q. And what did you say to
  8       Q. And did you discuss with                 8   Mr. Lowenthal about those discussions?
  9   Ms. Burns any other aspect of your              9        A. I said that I had worked out a
 10   conversation with Ms. Ross?                    10   plan with Jane and Colleen; that I would be
 11       A. I told her -- I did tell her that       11   working all the way leading up to the birth
 12   I thought that the conversation with           12   of our child remotely from California. I
 13   Ms. Ross was discouraging. I did tell          13   told him that I would begin taking two
 14   her -- I recall telling her that -- that my    14   weeks leave after the birth of our child,
 15   impression was that Ms. Ross did not want      15   and after that two weeks I would give them
 16   me to take the full three months of FMLA       16   a final determination as to the duration of
 17   leave; and I do remember -- because it was     17   that leave.
 18   right after my conversation with Jane, and     18        Q. And what did Mr. Lowenthal say in
 19   I remember again being discouraged after       19   response?
 20   that conversation and probably relaying        20        A. He agreed.
 21   that same extent to Ms. Burns.                 21        Q. And how did agree? How did he
 22       Q. And what did Ms. Burns say in           22   express his agreement?
 23   response to you saying that you felt           23        A. He didn't have a problem with it.
 24   discouraged by Ms. Ross?                       24   He just -- my sense is that I followed his
 25       A. Well, she was supportive. She           25   instructions, and I handled it with Jane
                                            PIROZZI & HILLMAN
                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 45 of 407
                                        173                                                      175
  1               Ngo - Direct                       1                   Ngo - Direct
  2   and Colleen.                                   2   take any equipment with you when you
  3        Q. Did he object?                         3   traveled to California?
  4        A.   No.                                  4        A.    Yes. Rob and I talked about the
  5        Q. Did you end up -- did you --           5   laptop. It's consistent with the plan. He
  6   strike that.                                   6   said that we would issue you a laptop, and
  7             In the conversation with             7   it's actually interesting we didn't have a
  8   Mr. Lowenthal, did you use the word            8   laptop dedicated to the department. So Rob
  9   "leave"?                                       9   got me a laptop to take to California.
 10        A.   Yes.                                10        Q. And did you take to laptop to
 11        Q. And what was your -- what did you     11   California?
 12   understand or what did you mean when you      12        A.    Yes, I did.
 13   used the word "leave"?                        13        Q. And were there any arrangements
 14        A.   That I wouldn't be in the office.   14   made in terms of remote access to the
 15        Q. And would you be working while        15   Oppenheimer systems?
 16   you were not in the office on leave?          16        A.    Yes. I got the laptop, but it
 17        A.   No. I would not be working.         17   was really -- but I also got clearance to
 18        Q. Did you -- when you were talking      18   work from San Francisco prior to the birth
 19   to Mr. Lowenthal, did you discuss whether     19   of our daughter because I would be working
 20   the leave would be compensated?               20   out of the San Francisco office. We had
 21        A.   No. We did not have that            21   also set up some training for me to take in
 22   discussion.                                   22   San Francisco prior to the birth of our
 23        Q. Did Mr. Lowenthal ask you during      23   daughter.
 24   this discussion to provide an end date for    24        Q. And the work arrangements that
 25   your leave?                                   25   you were making in discussions with
                                             174                                                 176
  1                  Ngo - Direct                    1                   Ngo - Direct
  2        A.   No, he did not.                      2   Mr. Lowenthal, did you -- what did you say
  3        Q. Before traveling to California,        3   about whether or not you would continue to
  4   did you make any arrangements at work to       4   do that work after the baby was born?
  5   cover for you?                                 5        A.    Yeah, we had an agreement that
  6        A.   Yes.                                 6   when the baby was born, that I would take
  7        Q. And what were those arrangements?      7   two weeks of leave, and then after that I
  8        A.   I worked with Colleen and Jane       8   would give him the duration, but we didn't
  9   about coverage. I talked to Colleen            9   discuss beyond that.
 10   about -- I worked with our associate John     10        Q. And you did, in fact -- did you
 11   about coverage as well. I had walked John     11   travel to California for the birth of your
 12   through -- because earnings was going to      12   child?
 13   occur while -- assuming while the baby --     13        A.    Yes, we did.
 14   while I was out. So I worked with John        14        Q. And approximately when did you
 15   about walking him through all the models.     15   travel to California?
 16   I set up all the financial models so that     16        A.    I believe the scheduled -- I had
 17   it was easy for him to input numbers, so he   17   talked -- had approved with Rob that we
 18   could disseminate it to the sales force. I    18   would leave at least two weeks before the
 19   walked through with John what names would     19   date because I remember the agency,
 20   report, and then we had agreed that -- and    20   surrogate agency, saying that we should be
 21   then Colleen and I had walked through some    21   there two weeks before in case our
 22   of the issues, some compliance issues and     22   surrogate were to give birth early. So I
 23   some of the issues that she would need to     23   believe we left on June 20th.
 24   do while I was out.                           24        Q. And when had you first gone to
 25        Q. And did you arrange -- did you        25   Mr. Lowenthal to let him know that you were
                                           PIROZZI & HILLMAN
                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 46 of 407
                                               177                                                 179
  1                  Ngo - Direct                      1                  Ngo - Direct
  2   having a baby and considering your options       2   Oppenheimer about when you would be
  3   for leave? When did that happen?                 3   returning to the office?
  4        A.    It was in May 2014.                   4        A.    Can you repeat the question?
  5        Q. So the gap between when you              5        Q. Sure. Let me ask another
  6   initially went to him and when you traveled      6   question.
  7   to California, approximately how much time       7              Did you do work after the baby
  8   had passed?                                      8   was born while you were in California?
  9        A.    It was over a month.                  9        A.    No.
 10        Q. Did you, in fact, work in               10        Q. Did you communicate with
 11   California before the baby was born?            11   Oppenheimer, anybody at Oppenheimer, about
 12        A.    Yes, I did.                          12   when you would be returning to the office
 13        Q. Okay. And for how long?                 13   after your leave?
 14        A.    We worked -- I worked for -- I       14        A.    Yes.
 15   think three days because my daughter was        15        Q. And who did you talk to?
 16   born early. Our daughter was born early.        16        A.    I talked to Jane and Colleen
 17        Q. And you arrived in California           17   Burns.
 18   approximately when? What was the date?          18        Q. Okay. And what did you discuss
 19        A.    I believe it was June 20th.          19   with Ms. Burns about returning to the
 20        Q. And when was your daughter born?        20   office and your leave?
 21        A.    She was born June 24th.              21        A.    I think I spoke to Ms. Burns
 22        Q. And when was the due date for           22   first and talked about -- you know, first
 23   your daughter?                                  23   it was a light conversation about the baby,
 24        A.    I believe it was in July. I want     24   and then I talked to her about would it
 25   to say close to July 4th.                       25   work out? I talked to her about we had met
                                               178                                                 180
  1                  Ngo - Direct                      1                  Ngo - Direct
  2        Q. So you expected to work longer           2   with a doctor that -- well, when Lily was
  3   than three days when you went out to             3   born the first doctor that delivered her
  4   California?                                      4   knew that we were from New York; suggested
  5        A.    That's correct.                       5   that she not fly until we had her
  6        Q. And did you, in fact, do work in         6   immunization shots, and I wanted to get
  7   California before the baby was born?             7   back to work. Colin -- we wanted to get
  8        A.    I did.                                8   back home, but we wanted to get a second
  9        Q. Okay. And what sorts of things           9   opinion.
 10   did you do?                                     10              So we went to another physician
 11        A.    I supervised analysts, SA'd which    11   in my mom's -- because Lily was born in
 12   is supervisory analysis, reviewed the           12   Sacramento. We had to drive another six
 13   morning blast. I also attended a training       13   hours to Morro Bay, which is where we
 14   session for my Series 24 in the San             14   stayed, which is where my mom lives. Both
 15   Francisco office, and was in contact with       15   cities are in California, and then we
 16   the salespeople.                                16   waited to get -- I think at the one-month
 17        Q. And after the baby was born, did        17   visit, no -- not one month -- sorry. After
 18   you -- strike that. I am sorry.                 18   the second week, we had another doctor
 19              Did you say the date that your       19   checkup, and then we asked the pediatrician
 20   baby was born?                                  20   at the time what was the recommendation for
 21        A.    It was June 24th.                    21   flying, and she was consistent and said
 22        Q. Of 2014?                                22   that you should wait until your kid has
 23        A.    '14. Sorry.                          23   immunization shots. So we asked her what
 24        Q. All right. And after your baby          24   is the earliest you think that we could fly
 25   was born, did you communicate with              25   back? And she said it would be six weeks
                                             PIROZZI & HILLMAN
                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 47 of 407
                                               181                                                 183
  1                 Ngo - Direct                       1                  Ngo - Direct
  2   so that she could at least have one round        2             Did Ms. Burns tell you that she
  3   of immunization shots and not all                3   expected you to be doing work between mid
  4   immunization shots. So the context of that       4   July and the end of August?
  5   conversation, I relayed that to Colleen.         5       A.    No.
  6        Q. And what did Ms. Burns say in            6       Q. Did Ms. Burns object to the
  7   response?                                        7   August 25th date?
  8        A.   She was supportive. I made it          8       A.    No.
  9   clear to her that I did not think that I         9       Q. And why did you tell Ms. Burns
 10   would be back for another six weeks, and        10   your plan for being out of the office on
 11   that I would take leave for another six         11   leave through the 25th?
 12   weeks, and we talked about if she could         12       A.    Because Rob had said to work it
 13   handle it; and she said that we were well       13   out with Colleen and Jane. I spoke to
 14   prepared; that John was prepared; that she      14   Ms. Burns prior to my conversation with
 15   was prepared, and she didn't have a problem     15   Jane because, as a courtesy, I wanted to
 16   with me taking another six weeks.               16   make sure that she was okay with the
 17        Q. Did you come up with an end date        17   proposed end date.
 18   as to when you would return to the office       18       Q. And Ms. Burns was your co-head at
 19   from your leave?                                19   the time, correct?
 20        A.   Through my conversation with          20       A.    That's correct.
 21   Ms. Burns, yes.                                 21             ARBITRATOR DOLINGER: When was
 22        Q. And what did you decide to do?          22       this conversation?
 23        A.   I believe we decided to set the       23             THE WITNESS: It was -- I believe
 24   return date to August 25th, so that would       24       it was probably a week after Lily was
 25   give me -- give us -- I believe that would      25       born or I don't know the exact date,
                                               182                                                 184
  1                 Ngo - Direct                       1                  Ngo - Direct
  2   give us another -- we would fly -- the plan      2       but it was within the first two weeks
  3   was that we would fly back to New York, and      3       because where we had left it is I would
  4   we would have a week to get help,                4       give a decision in that two weeks, so
  5   interview, and just get settled and I would      5       somewhere in the two weeks I spoke to
  6   start work the week after, which is              6       her first as a courtesy.
  7   August 25th. Sorry. August -- yes,               7       Q. Why don't we -- could you take a
  8   August 25th.                                     8   look at Exhibit 83, please? So the
  9        Q. August 25th of which year?               9   email -- there is an email chain in
 10        A.   2014.                                 10   Exhibit 38, and the bottom email is from
 11        Q. And did you tell Ms. Burns that         11   Ms. Burns to you dated July 13th, 2014; and
 12   you would be working remotely while you         12   Ms. Burns writes, "Hey, hope the doctor
 13   were out of the office between July and         13   went well. Can you just forward me
 14   August 25th?                                    14   whatever email you sent to Jane just so I
 15        A.   No.                                   15   am aware in case she talks to me? Thanks,
 16        Q. Did you discuss work coverage           16   Colleen."
 17   with Ms. Burns during these discussions         17             Do you see that text?
 18   about your returning to the office?             18       A.    Yes, I do.
 19        A.   Prior to this?                        19       Q. Okay. What was your
 20        Q. No. No. This discussion.                20   understanding as to what Ms. Burns was
 21        A.   We had already -- we had already      21   saying there?
 22   trained John, and we had already decided        22       A.    Well, like I said, I had spoken
 23   how to handle it; that I would not be           23   to her sometime prior to that, and I told
 24   working. Did I answer your question?            24   her that I was going to email Jane and give
 25        Q. Yes.                                    25   her a precise date of my return.
                                             PIROZZI & HILLMAN
                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 48 of 407
                                               185                                                     187
  1                  Ngo - Direct                        1                   Ngo - Direct
  2        Q. Did you end up sending an email            2   up to giving her the final time.
  3   to Ms. Ross about your leave and return            3        Q. In that email you also write,
  4   date?                                              4   "Thanks for all of the good wishes and
  5        A.    Yes.                                    5   understanding through the entire process."
  6        Q. Can we take a look at Exhibit 51,          6               Did I make that up? Yes. The
  7   please? So Exhibit 51 is an email chain            7   first line you say, "Thanks for all the
  8   among Ms. Ross, Ms. Burns, and Mr. Ngo.            8   good wishes and understanding throughout
  9   The bottom email is dated July 13th, 2014.         9   the entire process."
 10   That's an email from you to Ms. Burns and         10               Do you see that text?
 11   Ms. Ross, correct?                                11        A.     That's correct.
 12        A.    That's correct.                        12        Q. Why did you write that?
 13        Q. Okay. And what are you telling            13        A.     I was being polite. I was being
 14   Ms. Burns and Ms. Ross in this email?             14   cordial in the email, and also Ms. Ross had
 15        A.    Can I take a minute to read it?        15   sent me, I think, a nice email after the
 16        Q. Yes. Please read the email                16   birth of our daughter saying
 17   carefully. Yes.                                   17   congratulations.
 18        A.    Okay.                                  18        Q. And you believe -- I mean, at
 19        Q. Okay. Let me ask you a different          19   this point in time, Ms. Ross was your
 20   question.                                         20   manager, right?
 21              What did you say in your email --      21               MR. GIBSON: Objection.
 22   in this email about returning to work?            22               ARBITRATOR DOLINGER: Overruled.
 23        A.    I basically told Ms. Ross that we      23        He can answer.
 24   could not fly for at least another six            24               MR. GIBSON: I know.
 25   weeks, and that I would return to work on         25               THE WITNESS: Well, as I
                                               186                                                     188
  1                  Ngo - Direct                        1                   Ngo - Direct
  2   August 25th; that I was asking for -- I was        2        mentioned, Ross -- from my perspective,
  3   finalizing my leave.                               3        Ms. Ross, she is head of sales, was the
  4        Q. And did you -- you explained to            4        implicit manager for the high yield
  5   Ms. Ross that you planned to be out of the         5        group, and Rob had told me to discuss
  6   office until August 25th due to the birth          6        it with Jane and Colleen, and he was
  7   of your daughter and the subsequent                7        deferring this issue to -- I felt it
  8   treatment, the immunization shots she had          8        was similar to Bridget or Lynn talking
  9   to receive?                                        9        to a manager about their leave.
 10        A.    That is correct.                       10        Q. If you had returned to the office
 11        Q. In the email you wrote, "In the           11   on August 25th, how much time would you
 12   meantime, I am still checking email and           12   have been out of the office not working
 13   available if anyone needs anything."              13   total?
 14              Are you saying there that you          14        A.     Two months.
 15   planned to do work?                               15        Q. So when would the start of that
 16        A.    No. I threw that more as a             16   time be?
 17   common courtesy.                                  17        A.     The start of my leave?
 18        Q. And you also wrote, "I mainly             18        Q. Yes.
 19   wanted to give a realistic timeframe."            19        A.     It would have been at the birth
 20              Do you see that text?                  20   of my daughter on June 24th.
 21        A.    Yes.                                   21        Q. Okay. And so the two months is
 22        Q. What did you mean by that?                22   from June 24th to August 25th?
 23        A.    Where Jane and I had left it off       23        A.     That's correct.
 24   is that I would take two weeks and decide.        24        Q. And Ms. Ross, she responds to
 25   So I was just kind to posturing up, leading       25   your email, right?
                                               PIROZZI & HILLMAN
                                                  212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 49 of 407
                                                 189                                                         191
  1                    Ngo - Direct                         1                     Ngo - Direct
  2         A.    That is correct.                          2         it would be this timeframe.
  3         Q.    And that's reflected in the email         3                ARBITRATOR DOLINGER: That would
  4   above from Ms. Ross to you dated July 14th,           4         be mid August, approximately?
  5   2014, right?                                          5                THE WITNESS: It would go through
  6         A.    Yes.                                      6         mid August.
  7         Q.    In the email to you, Ms. Ross             7                ARBITRATOR DOLINGER: And then
  8   writes, "See you sometime in August." Do              8         when that is done, researchers, whether
  9   you see that?                                         9         at Oppenheimer or other equivalent
 10         A.    Yes.                                     10         institutions, would then do what? And
 11         Q.    What did you understand her to           11         in what timeframe?
 12   mean when she wrote that?                            12                THE WITNESS: Sure. Earnings
 13         A.    She was saying that she agreed to        13         reports is -- it's the busy period for
 14   my August -- that I would not be working             14         sales and trade because with earnings
 15   until August.                                        15         there is a lot of volatility with
 16         Q.    And did she -- she didn't object         16         trading because companies report
 17   to your being out of leave on leave until            17         earnings and sometimes they miss
 18   August in this email, right?                         18         estimates. Sometimes they go above
 19         A.    Yes and no. The next line -- the         19         estimates or sometimes they are in line
 20   first line she is saying that she will see           20         with estimates.
 21   me sometime in August, and the second line           21                So what a research analyst would
 22   tells a different story.                             22         do -- it's actually our peek period.
 23         Q.    And what's that story?                   23         So there is four periods where analysts
 24         A.    Well, in the second line she             24         will say, this is my busy period, and
 25   says, "Let us know how you plan to handle            25         that's usually in the earnings period.
                                               190                                                      192
  1                  Ngo - Direct                           1                    Ngo - Direct
  2   second quarter earnings reports."                     2               Various companies -- in my case I
  3       Q.     And what are second quarter                3         covered three sectors that were very
  4   earnings reports?                                     4         large, so various companies would
  5       A.     That's basically saying, are you           5         report earnings, and then I would have
  6   going to produce research and cover the               6         to analyze the data, write about the
  7   second quarter earnings reports?                      7         data, and then communicate that data
  8              ARBITRATOR DOLINGER: When would            8         via written report or verbal to the
  9       second quarter earnings reports come              9         sales desk.
 10       out?                                             10               ARBITRATOR DOLINGER: And
 11              THE WITNESS: Sure. So second              11         normally was there an expectation or a
 12       quarter in a normal -- every company             12         pattern as to how quickly after an
 13       has their year end date that's                   13         earnings report would come out, say in
 14       different, but the standard year end             14         mid August, how quickly analysts would
 15       date is June usually of the year end             15         turn around whatever he or she was
 16       December 31, 2014.                               16         going to do about those reports?
 17              A second quarter earnings report          17               THE WITNESS: That's a good
 18       would imply a June 30th, 2014,                   18         question. So obviously a good analyst,
 19       earnings, and then under SEC guidelines          19         the ideal is to -- when a company
 20       companies have at least 45 days, a               20         reports, and sometimes the companies
 21       45-day window to report earnings.                21         usually report at 7:00 in the morning.
 22              So if a company finished earnings         22         Usually they do it before the market
 23       on June 30th of 2014, they would                 23         opens around 7:00 or sometimes after
 24       release earnings to present those                24         the market, and the analyst would
 25       earnings within 45 days from June. So            25         generally write about it as soon as he
                                                  PIROZZI & HILLMAN
                                                     212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 50 of 407
                                             193                                               195
  1              Ngo - Direct                       1               Ngo - Direct
  2   can -- he or she can, and then digest         2          THE WITNESS: Well, not everyone
  3   the information and transmit that             3   does that, but that's what I would
  4   information in the same way.                  4   normally do.
  5          So generally for me, I would --        5          ARBITRATOR DOLINGER: And in
  6   if a company reported at 7:00 a.m., I         6   anticipating that you were going to
  7   would try to have something to the            7   take up to three months' leave, you
  8   sales force within ten minutes, and so        8   mentioned that you were leaving to
  9   the way I was able to do that is I            9   Mr. Daniels, I believe, this sort of
 10   would prepare ahead of time, have my         10   work; is that correct?
 11   models ready, have the write-up ready,       11          THE WITNESS: That's correct.
 12   and disseminate that news, that report       12          ARBITRATOR DOLINGER: And would
 13   or that analysis to sales quickly.           13   you have, in anticipation of all that,
 14          ARBITRATOR DOLINGER: And so,          14   had available to him some models or
 15   roughly speaking, in your experience,        15   whatever other data sets you need --
 16   the amount of time that would be             16   you felt you would have needed if you
 17   devoted to preparing a response to an        17   were doing it for him to use?
 18   earnings report would be about ten           18          THE WITNESS: Yes. So in
 19   minutes?                                     19   preparation of my leave, knowing that I
 20          THE WITNESS: No. There is a lot       20   would be out, I updated all the models
 21   of preparation before, but that's the        21   to make sure like the first quarter was
 22   quick -- that's the quick -- that's the      22   already updated, and then the second
 23   ideal.                                       23   quarter what I would do, I would --
 24          Sometimes an earnings is a little     24   because the company releases financial
 25   more complicated, meaning that they          25   data like sales, cost of goods sold and
                                             194                                               196
  1              Ngo - Direct                       1               Ngo - Direct
  2   announce because usually earnings --          2   stuff like that, so I prepared the
  3   companies will announce other things,         3   models to make it user-friendly for
  4   they are selling an asset or something        4   Mr. Daniels, and said that, you know, I
  5   like that; that it could be more work         5   would make an Excel cell blue, and say,
  6   than just ten minutes of work.                6   okay, this one, when this company
  7          Actually, some -- like, for            7   reports, we need to put in these
  8   example, some analysts, for example, if       8   numbers, and it will pull out my EBITDA
  9   a company reports after the close, for        9   calculation, which is what the credit
 10   example, sometimes you will be there         10   people care about, the EBITDA, earnings
 11   for another two hours analyzing the          11   before interest, taxes and
 12   data because, one, the market's already      12   depreciation.
 13   closed, and you can kind of do the more      13          So I kind of made it
 14   complete analysis. So ten -- it's not        14   user-friendly for Mr. Daniels, those
 15   a ten-minute per company rule. I am          15   models. Plus, I also spoke to
 16   saying that there is a -- that goes to       16   Mr. Daniels because there would be over
 17   the level of time urgency in getting         17   50 companies reporting, I told him that
 18   that report out. But sometimes it            18   I updated all the models before my
 19   could be an hour after the release.          19   departure, but I also told him, these
 20   Depends on how complicated the release       20   are the companies if you run out of
 21   is.                                          21   time sometimes there is four companies
 22          ARBITRATOR DOLINGER: And you say      22   reporting in the morning, right? I
 23   that there is certain models that you        23   said if you run out of time, these are
 24   would prepare in advance; is that            24   the names that the sales desk feels are
 25   correct?                                     25   more important or this name or I walk
                                          PIROZZI & HILLMAN
                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 51 of 407
                                                 197                                                   199
  1                   Ngo - Direct                      1                   Ngo - Direct
  2        him through this name report. This is        2        was -- there was a lot of preparation.
  3        what I am looking for. These are the         3        We already had a set date. Our
  4        issues that can come up. So I tried to       4        daughter wasn't born yet. I knew I was
  5        give him more preparation knowing that       5        going two weeks early. There was a lot
  6        he wouldn't be as, say, experienced as       6        of preparation leading up to it, and
  7        I was. So I was walking him through,         7        Ms. Burns and Ms. Ross were well aware
  8        and also I didn't think he would be          8        of that.
  9        able to cover all of the companies that      9               ARBITRATOR DOLINGER: Uh-huh.
 10        I would because of his experience           10        Q.     So in that email you say, "I just
 11        level, so I prioritized which companies     11   spoke with Colleen."
 12        were more important.                        12               What do you recall about that
 13               ARBITRATOR DOLINGER: Okay.           13   discussion with -- well, first of all, did
 14        Thank you.                                  14   you have a discussion with Ms. Burns after
 15               THE WITNESS: Sure.                   15   you received Ms. Ross's email?
 16        Q.     And in response to Ms. Ross's        16        A.     Yes, I did.
 17   email, you write an email which is the top       17        Q.     And what do you recall about that
 18   email in Exhibit 51, right? Is that right?       18   discussion?
 19        A.     That's correct.                      19        A.     I remember telling Colleen that,
 20        Q.     Okay. And in that email you say,     20   again, Jane -- you know, that Jane is
 21   "I just spoke with Colleen. We can see           21   discouraging me to take the leave. She is
 22   what John can do while I am away. I can          22   asking me about earnings, and that it was
 23   help out more when I am back in New York as      23   implicit that saying -- like she was -- in
 24   the logistics will be better."                   24   the first sentence she was saying I approve
 25               Did I read that correctly?           25   your time in August. However, how do you
                                                 198                                                   200
  1                   Ngo - Direct                      1                   Ngo - Direct
  2        A.     That's correct.                       2   plan to work while you are gone because
  3        Q.     Okay.                                 3   there is no way you could do earnings
  4               ARBITRATOR DOLINGER: By the way,      4   from -- well, you could, but it would be a
  5        had you, either before you left for          5   lot of work from California. Plus the time
  6        California or at some time while you         6   change. So if a company reported at
  7        were in California, conveyed to              7   7:00 a.m., I would have to wake up at
  8        Ms. Ross essentially the preparations        8   4:00 a.m. with a newborn baby and do
  9        that you have now described in               9   earnings.
 10        anticipation of the flood of quarterly      10               So I discussed -- I remember
 11        earnings reports, setting up                11   discussing with Ms. Burns how frustrating
 12        Mr. Daniels in a position to be able to     12   it was, and that basically Jane Ross was
 13        most efficiently handle that stuff?         13   discouraging me from taking the leave that
 14               THE WITNESS: I -- I gave her an      14   was -- and then she had said -- came back
 15        indication that I would train for the       15   to me and said, don't worry about it. I
 16        scenario because I was going to be gone     16   will help out John. You have already
 17        at least two weeks, right? And then         17   prepared all of this stuff. Just take your
 18        plus two weeks leading up to it, so         18   leave.
 19        yes, I had told her that in my initial      19        Q.     When you say she came back to me,
 20        discussion that I will work with            20   who is the "she"?
 21        Colleen and John to figure out how to       21        A.     Ms. Burns in our conversation I
 22        do it.                                      22   told -- I relayed her what -- how I
 23               I had discussed it with              23   interpreted Ms. Ross's email, and then we
 24        Ms. Burns, Colleen, about the coverage      24   talked about the level of discouragement in
 25        and how we would deal with it. So it        25   taking the leave and how we should approach
                                             PIROZZI & HILLMAN
                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 52 of 407
                                               201                                               203
  1                   Ngo - Direct                    1                   Ngo - Direct
  2   it, and again, Colleen was always               2        was consistent when I spoke to -- I
  3   supportive. She said, just take the leave.      3        spoke to Ms. Burns, and we agreed that
  4   I will handle it with John.                     4        it would be August 25th; and then when
  5        Q. And John is Mr. Daniels?                5        I respond to Ms. Ross, I make it clear
  6        A.     That's correct.                     6        that it's not any earlier at that
  7        Q. After the email exchange in             7        stage.
  8   Exhibit 51, did you have any further            8        Q. Did you have a discussion with
  9   discussions or communications with Ms. Ross     9   Mr. Lowenthal after you received the -- I
 10   about your leave?                              10   mean, after you exchanged the email with
 11        A.     No.                                11   Ms. Ross that's reflected in Exhibit 51?
 12        Q. Did you have other discussions         12        A.    After the email, yes.
 13   with Ms. Burns about your August 25th          13        Q. And who initiated the
 14   return date?                                   14   conversation with Mr. Lowenthal?
 15        A.     No. We had agreed that it would    15        A.    I did.
 16   be August 25th. Maybe we -- can you ask me     16        Q. And approximately when did you
 17   the question again?                            17   have that conversation with Mr. Lowenthal?
 18        Q. Sure. Did you have any other           18        A.    I want to say it was two or three
 19   discussions with Ms. Burns about your          19   days after this email.
 20   August 25th return date?                       20        Q. So approximately July 16th or
 21        A.     Not the date because we had        21   17th?
 22   already set the date. We would have other      22        A.    That sounds about right.
 23   conversations subsequent to that, but the      23        Q. And why did you decide to reach
 24   terms of the date, it was very clear that I    24   out to Mr. Lowenthal after sending this
 25   was returning August 25th and would be out.    25   email?
                                               202                                               204
  1                   Ngo - Direct                    1                   Ngo - Direct
  2               ARBITRATOR DOLINGER: Just on        2        A.    Because after I sent my final
  3        that point, that I note that in your       3   email to Ms. Ross saying that I would
  4        first three emails that were part of       4   return on August 25th, Ms. Burns and I
  5        Exhibit 51 you mentioned that the date     5   spoke over the phone, and she said that
  6        August 25th, but you also go on to say,    6   Jane, as soon as she received the email,
  7        I will let you all know and try to get     7   marched straight into Rob's office and that
  8        back to the office earlier.                8   she appeared that she had a long
  9               Did you think it would be           9   conversation with Rob, and that Rob
 10        required or useful for you to update      10   appeared -- and she spoke to Rob, and Rob
 11        whoever you felt you had to communicate   11   appeared angry about me. She said that --
 12        with at Oppenheimer about your plans,     12   I think she used word "angry." He seemed
 13        whether or not you were going to be       13   angry about me, about the email or after
 14        able to get back earlier than             14   his discussion with Jane. She didn't know.
 15        August 25th.                              15              And she also said that Rob had
 16               THE WITNESS: I -- if I were to     16   said to her that he was taking me -- I
 17        come back earlier, I would have told      17   don't know the timing, if it was right
 18        them. I think I was more posturing and    18   after, I just know that she said that Jane
 19        saying, trying to be -- knowing that      19   spoke to Rob, but that one point he
 20        Ms. Ross was discouraging me to take      20   communicated to Colleen that he was taking
 21        the two months leave, I was just trying   21   me off the morning blast.
 22        to posture and say, if I can get back     22        Q. Just to be clear, the discussion
 23        earlier, then maybe I could; but then I   23   you described that you had with Ms. Burns,
 24        was really setting her this date of       24   right, that was after the email that's
 25        saying here is August 25th. And then I    25   reflected in Exhibit 51, correct?
                                           PIROZZI & HILLMAN
                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 53 of 407
                                             205                                                 207
  1                  Ngo - Direct                     1                  Ngo - Direct
  2        A. That's correct.                         2   -- after Lily's birth due to immunization
  3        Q. And Ms. Burns was describing what       3   shots. I told him that the return date of
  4   Ms. Ross did in response to receiving the       4   August 25th allowed us to do that. I told
  5   email?                                          5   him that we would like -- that I would like
  6        A. That is correct.                        6   to take leave until August 25th, and then
  7        Q. And just to be clear, if you            7   he told me that he was surprised. He
  8   could say it again with using the names of      8   thought that I was only going to take two
  9   the people?                                     9   weeks, and I said to him that circumstances
 10              So who marched into whose office?   10   had changed with the immunization issues,
 11        A. Okay. Colleen told me that after       11   and I also told him that August 25th was
 12   the email was sent, because we all sit on      12   more of a reasonable timeframe.
 13   the same floor, that Jane marched right        13              I also told him that -- he
 14   into Rob's office, and that Jane and Ross      14   appeared angry. I don't know if angry --
 15   -- Jane and Rob had a separate conversation    15   but angry or disappointed. You could tell
 16   in her office -- in his office.                16   he was -- was not happy with the
 17              Ms. Burns was not privy to that     17   August 25th date. And I told him that --
 18   conversation, but she sensed that Jane was     18   that I wasn't saying -- I told him -- I
 19   upset, and then she also told me that          19   said, look, logistically, it's me and my
 20   subsequently -- I don't know -- she did        20   partner, and I am not saying that my job is
 21   speak to Mr. Rob at that point, and she        21   more or less important than his job, but
 22   told me that Rob was upset, and that Rob       22   someone's got to take some time off to take
 23   was going to remove me from the morning        23   care of our child and that normally -- I
 24   blast.                                         24   don't know about normal -- a normal
 25        Q. And did that lead you to call          25   couple -- not to say that we were
                                             206                                                 208
  1                  Ngo - Direct                     1                  Ngo - Direct
  2   Mr. Lowenthal?                                  2   abnormal -- but a normal couple would
  3        A. Yes.                                    3   have -- especially since I work with a lot
  4        Q. And why is that?                        4   of men, you would have a woman take three
  5        A. Because she told me that Rob was        5   months off, and I explained to him that my
  6   upset. She told me that Jane was upset. I       6   partner and I were kind of dividing the
  7   wanted to try to handle what was going on.      7   three months off; that I would take
  8        Q. And when did you actually talk to       8   leave -- take the leave until August 25th,
  9   Mr. Lowenthal?                                  9   and then my partner would probably take a
 10        A. I believe I called him a couple        10   leave to -- after that to take coverage of
 11   of times, and he didn't answer, and so         11   our child.
 12   finally I just left a message with his         12        Q. And why did you provide that
 13   assistant to have him give me a call.          13   level of detail to Mr. Lowenthal when
 14        Q. And did you actually connect with      14   explaining that you and your partner were
 15   him?                                           15   trying to split up the -- you were
 16        A. Yes.                                   16   splitting up the time off?
 17        Q. Okay. And what did you discuss         17        A. Because I could tell from his
 18   during the call with Mr. Lowenthal?            18   tone of voice -- and Colleen had told me
 19        A. I discussed with him -- I told         19   this as well -- that he was disappointed
 20   him that Colleen had suggested that I give     20   with the August 25th date, and I trade to,
 21   him a call. I told him that -- I gave him      21   you know, appeal to -- not appeal to the
 22   our update on what was going on in             22   senses -- but try to soften the news that I
 23   California. I told him that two doctors        23   was not returning until August 25th and not
 24   had recommended that we not fly for at         24   working until August 25th; and I tried to
 25   least six to eight weeks for the birth of      25   give him perspective that it wasn't -- that
                                            PIROZZI & HILLMAN
                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 54 of 407
                                              209                                                211
  1                  Ngo - Direct                     1                  Ngo - Direct
  2   this is more common -- since he had never       2   didn't feel like he understood why I needed
  3   dealt with a gay couple taking leave, I was     3   to take the leave off, and I was trying to,
  4   telling him that this is actually what          4   you know, preserve my relationship with him
  5   normal people do in the office; that one        5   and not make him any angrier or
  6   person takes three months off. That was my      6   disappointed than he already is or was.
  7   rationale in trying to bring up that issue.     7        Q. And what did Mr. Lowenthal say in
  8        Q. During the discussion with              8   response?
  9   Mr. Lowenthal, did you talk about work          9        A.    He said, no. I am taking you off
 10   coverage?                                      10   the morning blast.
 11        A.    We talked about the morning         11        Q. And were you concerned that
 12   blast.                                         12   Mr. Lowenthal was removing your name from
 13        Q. What did you discuss about the         13   the morning blast?
 14   morning blast with Mr. Lowenthal?              14        A.    I was concerned, yes.
 15        A.    Well, I made it clear -- I mean,    15        Q. And why were you concerned?
 16   after I had made clear to him that I was       16        A.    Because the tone that he set was
 17   not coming back until August 25th, I said      17   so abrupt. It wasn't -- you know, when I
 18   to him that -- and again, I sensed that he     18   had discussed with Jane about the morning
 19   was angry and disappointed with the            19   blast, I wanted to be gradual to say that
 20   August 25th date. And actually, after my       20   maybe it would have been coming from
 21   conversation I had mentioned, you know,        21   Colleen and it would be signed from two
 22   that one person -- someone has to take care    22   group heads, but Rob's removal was very
 23   of our child, take some level of leave, he     23   abrupt. He wanted it to come, not from
 24   said, do whatever you need to do. I            24   Colleen, but he wanted it to come from
 25   remember it was very short, and so then we     25   Oppenheimer; and it would have sent more of
                                              210                                                212
  1                  Ngo - Direct                     1                  Ngo - Direct
  2   talked about the morning blast after that       2   a signal to the market that maybe --
  3   conversation.                                   3   because it would go out to a thousand
  4        Q. And what did you discuss with           4   investors and they would say, why is Hoai
  5   Mr. Lowenthal about the morning blast?          5   not here? It would look like I was
  6        A.    I told him that Colleen had told     6   terminated.
  7   me that he planned to remove me from the        7              So that part scared me, but it
  8   morning blast, and then I said to him that      8   also was just his tone, and I could tell he
  9   I would be willing to -- because I remember     9   was not happy about me asking for leave
 10   Jane saying to me that one of her              10   through August 25th.
 11   complaints -- issues with me taking the        11        Q. And before you went on leave --
 12   leave is that she wanted continuity of the     12   strike that.
 13   research, and she wanted the morning blast     13              You had a -- when you went on
 14   to come from me.                               14   leave, the morning blast, did the morning
 15              So as a courtesy, and knowing       15   blast continue to be sent under your name?
 16   that Mr. Lowenthal was already okaying the     16        A.    While I was on leave?
 17   leave, I offered to say that I could SA the    17        Q. Yeah, initially.
 18   morning blast; that would take maybe a half    18        A.    So the morning blast was -- for
 19   hour in the morning to do, and if he wanted    19   the first two weeks of the leave, yes.
 20   to continue my name being on the morning       20        Q. Was it that way until you had
 21   blast, I could do that.                        21   this discussion with Mr. Lowenthal in mid
 22        Q. And why did you offer to do that?      22   July?
 23        A.    Because at that stage I could       23        A.    No. After my discussion with
 24   tell that Rob was upset, you know. His         24   Mr. Lowenthal, he removed me from the
 25   curt comments, do what you need to do. I       25   morning blast.
                                            PIROZZI & HILLMAN
                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 55 of 407
                                             213                                               215
  1                 Ngo - Direct                     1                  Ngo - Direct
  2        Q. Right. So before that                  2        Q. And during the phone conversation
  3   discussion, was the morning blast sent         3   with Mr. Lowenthal, did he tell you that
  4   under your name?                               4   you had to return before August 25th?
  5        A. Yes. But it could also be --           5        A. No. I told him that I would be
  6   remember, Colleen had already had her SA       6   on leave until August 25th.
  7   approval at that stage, so she could SA        7              ARBITRATOR DOLINGER: Had
  8   approve the morning blast so the morning       8        there -- before you went to California,
  9   blast could still come out under my name       9        had you been advised that to get FMLA
 10   without me being there.                       10        leave you had to fill out some forms or
 11        Q. And had that happened while you       11        go through other procedures or simply
 12   were in California after the birth of your    12        were left to negotiate with various of
 13   child?                                        13        the higher-ups about the terms of what
 14        A. Yes. After the birth of my            14        would be an FMLA leave?
 15   child, Colleen took over the responsibility   15              THE WITNESS: No. The only
 16   of SAing the morning blast.                   16        conversation I had with that was when I
 17        Q. But the morning blast was still       17        spoke to Lenore Denys on May 12th, is
 18   being sent under our name for the period      18        that she referred me to page 17 of the
 19   after the birth of your child until you had   19        manual, and that's the only formal
 20   this conversation with Mr. Lowenthal?         20        conversation on FMLA paperwork that I
 21        A. That's correct.                       21        -- that I would recall.
 22        Q. Beyond the morning blast email,       22        Q. Before the baby was born -- and
 23   did you discuss any other responsibilities    23   we may have covered this, so my
 24   with Mr. Lowenthal --                         24   apologies -- but before the baby was born
 25        A. No.                                   25   but while you were in California, did you
                                             214                                               216
  1                 Ngo - Direct                     1                  Ngo - Direct
  2        Q. -- during this conversation?           2   do work there?
  3        A. No.                                    3        A. Before the baby was born, yes, I
  4        Q. Did you have any discussion with       4   did.
  5   him about your position as co-head of the      5        Q. Okay. And after your daughter
  6   group?                                         6   was born, did you perform work for the
  7        A. No.                                    7   company?
  8        Q. How did you feel after the             8        A. No.
  9   conversation with Mr. Lowenthal?               9        Q. Did you communicate with the
 10        A. I felt worried about my job. I        10   office beyond these discussions about
 11   felt worried that -- I felt worried that I    11   leave?
 12   would lose my job. I felt worried -- this     12        A. No.
 13   was the first tough conversation I ever had   13        Q. Did you have conversations with
 14   with Rob.                                     14   Ms. Burns during this period of time?
 15             Over the years I have worked with   15        A. Well, I thought you were
 16   Rob, he has always been very positive with    16   excluding those about the leave.
 17   me. We always had a good relationship, but    17        Q. Well, other than about leave,
 18   this, to me, was a kind of a turning point.   18   about work?
 19        Q. In terms of your leave, what was      19        A. I don't recall, no.
 20   your understanding as to its status           20        Q. Did you check your emails during
 21   following the conversation with               21   this period?
 22   Mr. Lowenthal?                                22        A. Sporadically.
 23        A. My understanding was that I was       23        Q. Did you consider checking the
 24   on leave, and I was not working until         24   emails to be doing work?
 25   August 25th.                                  25        A. No.
                                           PIROZZI & HILLMAN
                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 56 of 407
                                            217                                                 219
  1                  Ngo - Direct                    1                 Ngo - Direct
  2         Q. What did you consider it to be?       2         Q. What's your understanding of the
  3         A. Well, I was a manager, so I would     3   word "should"?
  4   just check messages to see -- where I left     4         A. That it's not required.
  5   it with Colleen is if there was an             5         Q. Did you request FMLA leave in
  6   emergency, give me a call but I would          6   writing in connection with the birth of
  7   just -- I would check just to check to see     7   your child?
  8   if there was anything urgent.                  8         A. Yes.
  9         Q. I am going to ask you to take a       9         Q. Okay. And when did you make that
 10   look at Exhibit 8, please. What do you        10   request?
 11   recognize Exhibit 8 to be?                    11         A. I made that request in my email
 12         A. It's the Oppenheimer -- I believe    12   to Ms. Ross and Ms. Burns on July -- I
 13   it is the employee manual.                    13   believe it was July 13th.
 14         Q. Okay. And if you turn to page        14         Q. And is that the email we looked
 15   OPCO 39, looking at the bottom of the page,   15   at previously, Exhibit 51? Cross-check for
 16   do you see a date?                            16   me. Is that the email you are referring
 17         A. March 1st, 2014.                     17   to?
 18         Q. If you then turn to OPCO 55?         18         A. Yes. July 13th.
 19         A. Yes.                                 19         Q. And before the July 13, 2014,
 20         Q. Actually, let's go back a couple     20   email, had you previously requested to be
 21   of pages to OPCO 53. Do you see that? Let     21   on leave in writing?
 22   me know when you get to that page.            22         A. No.
 23         A. Yes.                                 23         Q. Did you request leave before the
 24         Q. Okay. And what do you -- is this     24   birth of the child before that July 13th
 25   the -- is this the Family Medical Leave Act   25   email, though?
                                            218                                                 220
  1                  Ngo - Direct                    1                 Ngo - Direct
  2   policy of Oppenheimer on page OPCO 53?         2         A. Yes.
  3         A. That's correct.                       3         Q. Okay. And how did you make that
  4         Q. Okay. And I am reading Bates          4   request?
  5   numbers, but do you see the page number        5         A. I had a conversation with Jane,
  6   there --                                       6   and I had a conversation with Rob that I
  7         A. Yes.                                  7   would take two weeks of leave after the
  8         Q. -- of the handbook? And what's        8   birth of our child.
  9   the page number?                               9         Q. And did you ever make a request
 10         A. Page 17.                             10   to HR for leave in writing in connection
 11         Q. Okay. And was this the page that     11   with the birth of your child?
 12   Ms. Denys had referred you to in her email?   12         A. No, I did not.
 13         A. Yes.                                 13         Q. And why not?
 14         Q. And if you turn to OPCO 55, let      14         A. Because I didn't think I needed
 15   me know when you are there.                   15   to. I thought that I was communicating it
 16         A. I am there.                          16   to Rob and Jane, and they didn't -- my
 17         Q. And do you see a section called      17   initial request for the two weeks' leave,
 18   Request for FMLA Leave?                       18   they never asked -- when I even talked to
 19         A. I do.                                19   Rob for the two weeks, he never asked me to
 20         Q. And can you read to me that first    20   fill out any FMLA paperwork.
 21   clause?                                       21         Q. When you had the discussion with
 22         A. "An employee should request FMLA     22   Mr. Lowenthal in mid May of 2014, what did
 23   leave by submitting a written request for     23   he tell you to do in connection with your
 24   such leave to the human resources             24   leave?
 25   department."                                  25         A. We had agreed that I would take
                                           PIROZZI & HILLMAN
                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 57 of 407
                                              221                                                223
  1                  Ngo - Direct                    1                  Ngo - Direct
  2   the two weeks' leave, and he said to work      2   there was a history of aneurysm in my
  3   it out with Jane and Colleen. Those were       3   family. So they rushed me to MRI, and they
  4   my instructions.                               4   saw the bleed, and they rushed me from an
  5        Q. Did you end up returning to work       5   ambulance from there to Lenox Hospital to
  6   at the end of August 2015 -- 2014? Sorry.      6   be treated by a neurologist.
  7        A. No. I did not.                         7         Q. And at this point when you are
  8        Q. And why not?                           8   getting treated, you were unconscious?
  9        A. I had a medical emergency.             9         A. I woke up at one point in between
 10        Q. And what was your medical             10   the surgery.
 11   emergency?                                    11         Q. And what kind of surgery did you
 12        A. I suffered from a brain aneurysm.     12   have?
 13        Q. And just generally, what is a         13         A. I had a -- well, it's brain
 14   brain aneurysm?                               14   surgery. They were going to seal the
 15        A. It's a form of a stroke. It's a       15   ruptured blood vessel.
 16   bleeding of the blood vessel, and then it     16         Q. And following the surgery, did
 17   -- it prohibits brain flow -- blood flow to   17   you remain in the hospital?
 18   the brain, and then it impacts certain        18         A. Yes.
 19   brain function.                               19         Q. And for how long?
 20        Q. And when, approximately, did you      20         A. I was in the ICU, I believe,
 21   suffer the aneurysm?                          21   leading up to the surgery, that was one
 22        A. In early August. No. No.              22   day; and then after the surgery I was in
 23   Sorry. In August.                             23   the ICU, I believe, for another -- I want
 24        Q. Do you remember when in August?       24   to say two or three weeks, and then I had
 25        A. I still blank out this date           25   to come back to the ICU because there were
                                              222                                                224
  1                  Ngo - Direct                    1                  Ngo - Direct
  2   because it's such a hard date. I believe       2   complications.
  3   it was August 16th.                            3         Q. And the second time that you were
  4        Q. Of which year?                         4   in the ICU, how long were you there,
  5        A. 2014.                                  5   approximately?
  6        Q. And what happened when you             6         A. I think a week in the ICU and
  7   suffered the aneurysm?                         7   maybe another week in the hospital.
  8        A. We had just gotten back from           8         Q. After suffering the aneurysm, did
  9   California, and I was getting ready to do      9   you communicate with Oppenheimer about
 10   all the stuff I needed to do before work,     10   being out of work?
 11   and I was at the Equinox gym, and I felt a    11         A. Through my partner, yes.
 12   sudden pain in my head.                       12         Q. And what is your understanding of
 13        Q. And do you recall what happened       13   what your partner communicated with
 14   next after that?                              14   Oppenheimer?
 15        A. Yeah, I -- I felt a little dizzy,     15         A. I believe the day after the bleed
 16   and I felt that something was wrong, so I     16   on August 16th, I believe Colin called Rob
 17   asked the front desk to walk me to the old    17   and gave him the news.
 18   St. Vincent's emergency, which is a block     18         Q. And what's the basis for that
 19   away, and to walk me over there to the        19   belief?
 20   emergency room.                               20         A. I remember him telling me, and he
 21        Q. Okay. And did you end up              21   filling out the paperwork, but to be
 22   receiving medical treatment in connection     22   honest, I was a little bit -- it was very
 23   with your aneurysm?                           23   fuzzy for me.
 24        A. Yes. So prior to me going             24         Q. And who is the "he"? Who told
 25   unconscious, I had told the front desk that   25   you? You said he told you.
                                           PIROZZI & HILLMAN
                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 58 of 407
                                            225                                                      227
  1                Ngo - Direct                         1                  Ngo - Direct
  2        A.  Colin told me that. Colin is my          2        A.    Yes.
  3   partner.                                          3        Q. Okay. And that date is?
  4        Q. And when you say Mr. Bekemeyer            4        A.    Monday, November 3rd.
  5   filed out the paperwork, what paperwork are       5        Q. And did you explain to
  6   you referring to?                                 6   Mr. Lowenthal the basis for the
  7        A.    My understanding is he told me         7   November 3rd return date?
  8   that he spoke to Rob, and Rob said to fill        8        A.    Yes, I did.
  9   out the medical disability forms, and he          9        Q. What was your explanation?
 10   filled those out.                                10        A.    I gave him a brief rundown of my
 11        Q. Was there a point in time when           11   stay, and I said to him that this was post
 12   you communicated with Oppenheimer about          12   physical therapy and doctor visits, so I
 13   returning to the office after your               13   gave him an idea of when I was medically
 14   aneurysm?                                        14   approved to return to work.
 15        A.    Yes.                                  15        Q. And after suffering the aneurysm,
 16        Q. And who did you communicate with?        16   were you limited physically in any way?
 17        A.    Rob Lowenthal.                        17        A.    No.
 18        Q. And approximately when did you           18        Q. Was your ability to walk
 19   communicate with Mr. Lowenthal?                  19   affected?
 20        A.    I believe over email.                 20        A.    Well, after being on bed rest for
 21        Q. And approximately -- do you              21   two months, I couldn't walk. So I had to
 22   remember approximately when that email was?      22   go through physical therapy to walk again,
 23        A.    I want to say it was in October       23   but by the time I returned in November 3rd,
 24   of 2014.                                         24   I was fine.
 25        Q. And do you remember when you said        25        Q. At the bottom of the email -- on
                                                226                                                  228
  1                  Ngo - Direct                       1                  Ngo - Direct
  2   you -- approximately when you said you            2   the bottom email, and at the bottom of the
  3   would be returning to the office?                 3   email, you write, "I want to thank you for
  4        A.    I think in that October email I        4   all of your support and concern." Do you
  5   gave him a November 3rd return date.              5   see that?
  6        Q. And were you getting -- were you          6        A.    Yes.
  7   working -- after suffering the aneurysm,          7        Q. Okay. And what -- why did you
  8   were you performing work for Oppenheimer?         8   write that?
  9        A.    No.                                    9        A.    I was being polite, and I was
 10        Q. And were you getting paid while          10   also referencing the fact that people like
 11   you were out of the office? Were you             11   Diane Fox and Colleen Burns had -- Diane
 12   getting paid by Oppenheimer?                     12   Fox are written me a note while I was in
 13        A.    After the aneurysm?                   13   the hospital, and Colleen Burns had visited
 14        Q. Yes.                                     14   me and brought flowers, of course.
 15        A.    I believe I was on disability,        15        Q. And when you say you were being
 16   and that would mean, no, I was not being         16   polite, what do you mean by that?
 17   paid.                                            17        A.    Well, Rob never visited me in the
 18        Q. Could you take a look at                 18   hospital, nor did he send me any cards, and
 19   Exhibit 72, please? Exhibit 72 is an email       19   neither did Jane. So I was being polite in
 20   exchange between you and Mr. Lowenthal.          20   a sense that I didn't really want to -- I
 21   The bottom email is from you dated               21   mean it occurred to me that they had never
 22   October 9, 2014.                                 22   sent me anything. So I was just being
 23              In this email do you give             23   polite in that email to kind of group him
 24   Mr. Lowenthal the date as to when you            24   into that thank you -- with the thank you
 25   expect to return to the office?                  25   for Ms. Fox, Diane Fox and Colleen.
                                              PIROZZI & HILLMAN
                                                 212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 59 of 407
                                               229                                                  231
  1                  Ngo - Direct                      1                  Ngo - Direct
  2        Q. During the -- let me ask this:           2   the 16th, shortly after.
  3   Did Oppenheimer pay you for any of the           3              And then I think at the end of
  4   period that you were out of the office on        4   July at one point I was so busy with Lily
  5   leave between June and August?                   5   and everything that I checked my pay stub
  6        A.    Yes, they did.                        6   online and remember seeing that I was
  7        Q. Okay. And for what period of             7   getting paid.
  8   time did you receive pay from Oppenheimer?       8        Q. And were you surprised that you
  9        A.    I believe I received base             9   were being paid?
 10   compensation from June of -- June through       10        A.    Not really because if you
 11   my aneurysm. So I believe June through          11   remember, my conversations when I did my
 12   August 16th or 17th, depending on when they     12   research or asked around that Lynn Johnson
 13   got the medical disability forms.               13   was paid for portions of her leave.
 14        Q. And did you have any discussions        14   Bridget said she was paid for portions of
 15   with Oppenheimer at any point while you         15   her leave, and I was honestly thinking Rob
 16   were getting paid or before you got paid,       16   was just continuing to do the same
 17   before you went on leave, as to whether you     17   considering my years of service and, you
 18   would get paid?                                 18   know, my relationship, my -- based on my
 19        A.    No.                                  19   tenure at the firm.
 20        Q. Why did Oppenheimer pay you for         20        Q. And did you, in fact, return to
 21   that period of time between when your baby      21   the office on November 3rd?
 22   was born and when you suffered the              22        A.    Yes, I did.
 23   aneurysm?                                       23        Q. And that was November 3rd, 2014?
 24        A.    I don't know. I -- when I had        24        A.    That's correct.
 25   talked to Rob about taking the leave, my        25        Q. And did you have any discussions
                                               230                                                  232
  1                  Ngo - Direct                      1                  Ngo - Direct
  2   assumption is that I asked him for -- I          2   about your work status on November 3rd when
  3   didn't know if I used the exact words --         3   you returned to the office?
  4   but FMLA leave, which was unpaid leave. So       4        A.    Yes, I did.
  5   I had no expectations of compensation, and       5        Q. And with whom did you have
  6   I remember having a conversation with            6   discussions?
  7   Ms. Burns when I told her that I finished        7        A.    Rob Lowenthal.
  8   my conversation with Rob, and she asked, is      8        Q. And who initiated the discussion?
  9   he paying you? And I said, I don't know.         9        A.    I believe I did.
 10        Q. When did that conversation with         10        Q. And why did you initiate that
 11   Ms. Burns take place, approximately?            11   discussion?
 12        A.    I think after my conversation        12        A.    It was my first day back, and I
 13   with Rob.                                       13   thought that I would check in with him on
 14        Q. And which conversation with             14   my first day back.
 15   Mr. Lowenthal are you referring to?             15        Q. And what did you discuss during
 16        A.    It was the conversation I believe    16   the meeting with -- the discussion with
 17   in July 16th.                                   17   Mr. Lowenthal on November 3rd?
 18        Q. Was there a point in time that          18        A.    At first we kept it light. We
 19   you learned that you were getting paid by       19   talked about my recovery. We talked about
 20   Oppenheimer while you were out on leave         20   Lily, and then he told me -- and I told him
 21   for -- in connection with your baby?            21   that I was excited to be back at work, and
 22        A.    Yes. I believe it was my -- I        22   then he told me that I had been gone for
 23   don't know the exact date, but I believe it     23   too long, and that I could not expect to
 24   was at the end of July because I had that       24   have the same job that I had been, and that
 25   conversation with Colleen probably after        25   changes had happened at the firm, and that
                                             PIROZZI & HILLMAN
                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 60 of 407
                                               233                                                235
  1                  Ngo - Direct                     1                  Ngo - Direct
  2   he was going to remove my compliance            2   that I realized, wow, I think he might be
  3   responsibilities from me.                       3   demoting me, and that was a very strong --
  4        Q. Did he explain to you what the          4   to me, that was -- that's why I asked him
  5   compliance responsibilities meant?              5   what does that mean? And he didn't clarify
  6        A.    No. That was a little vague          6   it with me. And then in that conversation
  7   because that's only one portion of my job.      7   he also referenced a letter that he had
  8   So I asked him, what does that mean? And        8   written or something like that, and he said
  9   he said -- he kind of shrugged his              9   that I had made it clear to you in my
 10   shoulders and just said, just do what you      10   letter. I didn't know what he was
 11   need to do, and get back to work.              11   referring to at the time.
 12        Q. Was this the first time that           12        Q. When he said he had made it clear
 13   Mr. Lowenthal had said to you that he was      13   to you, what did you -- what did you
 14   removing your responsibilities?                14   understand him to mean? Made what clear to
 15        A.    Yes.                                15   you?
 16        Q. Had he previously told you that        16        A.   Well, I was asking him, what do
 17   he was taking away the morning blast from      17   you mean by removing my compliance, my
 18   you?                                           18   compliance responsibilities? And I believe
 19        A.    He did, but that -- that's          19   his response was, I had already made it
 20   just -- I thought that he was doing it more    20   clear to you in my letter. And he was
 21   on a compliance level or some degree it was    21   referencing a letter that I didn't know
 22   just being -- I do sense it was some level     22   existed. So that was the -- that caused --
 23   of -- of eroding, but it wasn't -- of my       23   I didn't know what he was referring to at
 24   responsibilities -- but it wasn't -- I         24   that stage.
 25   didn't view it as removing me as a co-head     25        Q. And did Mr. Lowenthal say
                                               234                                                236
  1                  Ngo - Direct                     1                  Ngo - Direct
  2   at that point.                                  2   anything to you during this conversation
  3              ARBITRATOR DOLINGER: Wait.           3   about being unavailable?
  4        When -- going back when Mr. Lowenthal      4        A.   Yes. That's -- he started the
  5        advised you, you think it was in           5   conversation by saying I had been gone too
  6        July -- that he was removing you from      6   long, and I remember him saying that I
  7        the daily blast, the morning blast --      7   cannot expect to have the same job or the
  8              THE WITNESS: That's morning          8   same position when you have been gone so
  9        blast. Yes.                                9   long; that things change, and I remember
 10              ARBITRATOR DOLINGER: All right.     10   saying to him that -- that -- that I didn't
 11        Did he indicate that that was the         11   want to argue with him, but I said what has
 12        period of time that you were away or      12   changed? Right.
 13        that was a permanent thing?               13        Q. And what did Mr. Lowenthal say?
 14              THE WITNESS: He didn't give me a    14        A.   I remember him telling me that
 15        timeframe. I don't remember that.         15   the emerging markets analyst, Omar Zeolla,
 16        Q. And in this November 3rd               16   was going to a desk model, and that was
 17   discussion with Mr. Lowenthal when he said     17   compliance change, but we had already
 18   he was removing your supervisory -- is that    18   worked through those compliance changes
 19   the word, "supervisory" responsibilities?      19   prior to my departure. That happened
 20        A.    Those are the words that he used,   20   before my departure, and I remember having
 21   yes.                                           21   those meetings with Cary Holcomb. So he
 22        Q. And did you understand that to be      22   didn't really give me a concrete reason
 23   on a permanent basis he was taking them        23   what had changed, from my perspective,
 24   away?                                          24   knowing that that was already changed in
 25        A.    Well, that was the first time       25   the works before.
                                            PIROZZI & HILLMAN
                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 61 of 407
                                                237                                                   239
  1                    Ngo - Direct                    1                   Ngo - Direct
  2               He also told me -- and so I think    2   taking away your compliance
  3   at that stage, too, when he said I had been      3   responsibilities or your supervisory
  4   gone too long, I remember him saying that I      4   responsibilities?
  5   had been gone -- I think he thought that I       5        A.     I think -- I am pretty certain it
  6   had been gone for ten months, but it was         6   was compliance or supervisory, but those
  7   just a much longer period than I remember        7   are kind of the -- I think he used
  8   being out; and I remember telling him            8   compliance. I remember it being compliance
  9   that -- because I actually thought that          9   because he was talking about Omar and the
 10   maybe he was referring to that, you know,       10   compliance issues with moving him to a desk
 11   my capabilities, maybe because I just got       11   model, meaning that he wasn't going to
 12   back from my aneurysm. I remember saying        12   publish formal -- formal research; that he
 13   to him that if this pertains to my medical      13   was going to do a desk model and that is a
 14   ability, I will tell you that I am -- the       14   compliance issue. So I believe the words
 15   doctor has cleared me to work. I have no        15   were probably compliance.
 16   disability; that I can handle the work          16               ARBITRATOR DOLINGER: Who is
 17   because 50 percent of the people -- for my      17        Omar?
 18   condition I know from my doctor that            18               THE WITNESS: He was the emerging
 19   50 percent of the people who have a brain       19        markets analyst.
 20   aneurysm die, and then the other 50 percent     20        Q. How did you feel about your
 21   have some sort -- of the 50 that survive,       21   discussion with Mr. Lowenthal on
 22   50 percent have a permanent disability,         22   November 3rd?
 23   whether it be like they can't do -- write       23        A.     Well, I felt -- you know, I have
 24   or something like that.                         24   known Rob for a while. I felt, again,
 25               So when he was questioning, I       25   discouraged, and I felt that -- at first I
                                                238                                                   240
  1                    Ngo - Direct                    1                   Ngo - Direct
  2   felt he was questioning my capabilities. I       2   was just really just in shock. It was my
  3   remember in that conversation saying to him      3   first day back, and I was just -- I -- my
  4   that the doctor had cleared me to work. I        4   conversation with him ended again so
  5   had no disability from this aneurysm, and I      5   abruptly by him just saying, do your job
  6   remember emphasizing to him that I am ready      6   that I was just -- I was just in shock, and
  7   to go back to work and do my job.                7   I was worried about my job.
  8        Q.     And during this discussion, did      8               ARBITRATOR DOLINGER: When he
  9   you talk to Mr. Lowenthal about whether you      9        said, just do your job, you didn't
 10   remained co-head of the high yield research     10        respond by asking, what is my job at
 11   group?                                          11        this point?
 12        A.     Well, I think that's when he said   12               THE WITNESS: I could tell he was
 13   to me -- we didn't use those words exactly.     13        frustrated, so I just didn't -- I
 14   That's when he said, the only thing that he     14        didn't want to argue with him. I think
 15   alluded to that was that he was removing my     15        it was becoming a contentious
 16   compliance responsibilities, and when I         16        conversation when I asked him what that
 17   asked him what that meant, he was vague         17        meant. And when he didn't answer, I
 18   with me and didn't answer.                      18        didn't want to keep arguing with him,
 19        Q.     Did you specifically ask him        19        already feeling that my job was in
 20   about your co-head job?                         20        jeopardy. So I didn't want to, I
 21        A.     Not at that conversation.           21        guess, exacerbate the situation.
 22        Q.     And what, if anything, did you      22               So I just -- I tend to -- for me,
 23   say in response to Mr. Lowenthal saying         23        when I am have dealt with a situation
 24   that he was taking away -- I just want to       24        like that, I tend to try to take a step
 25   be clear about this. Did he say he was          25        back rather than be so reactionary. So
                                             PIROZZI & HILLMAN
                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 62 of 407
                                                 241                                                 243
  1                  Ngo - Direct                       1                  Ngo - Direct
  2       rather -- I asked him the question I          2        that's why I had so many unopened
  3       felt at the time, I asked him the             3        messages when I got back.
  4       question, what does that mean? And            4              So when I skim emails when I am
  5       when he came back with a vague response       5        away from the office, I am kind of
  6       and kind of curt saying, just go back         6        trying to go past those news alerts,
  7       and do your job, to me, that was kind         7        and then see, but you need those news
  8       of someone saying, I don't want to talk       8        alerts because if there is anything
  9       about it, right?                              9        that breaks on your company you cover,
 10              So I just -- I just said, okay.       10        that would be something that you would
 11       Went back to my desk. That's -- that's       11        have to research further or like bonds
 12       how I recall it.                             12        would move and then you have to react
 13       Q.     And the question, what do I mean      13        fast; but mixed in with my emails was
 14   was in response to which statement that          14        tons of news alerts. So I came back to
 15   Mr. Lowenthal made? What do you mean? You        15        my desk and went through my emails.
 16   said what does that mean, right?                 16        Q.    Okay. Let's take a look at that
 17       A.     I asked him, when he asked me,        17   letter. Exhibit 45, please.
 18   you would not be in charge of the                18              So is this the email and the
 19   compliance portion of the business. I            19   attached letter that you were just
 20   said, what does that mean? And he just           20   testifying to, Mr. Ngo?
 21   said -- he said, just do our job.                21        A.    Yes.
 22              And then, again, he referenced        22        Q.    And the email, the cover email is
 23   that letter that he had discussed it with        23   from Mr. Lowenthal to you on July 18, 2014.
 24   me or something, so then I was a little bit      24   Did you -- when you -- well, strike that.
 25   unsure of that.                                  25              When did you first review this
                                                 242                                                 244
  1                  Ngo - Direct                       1                  Ngo - Direct
  2              ARBITRATOR DOLINGER: By the way,       2   letter?
  3       did you ever discover that there was a        3        A.    It would be when I got back to
  4       letter that you had not yet seen?             4   the office on November 3rd.
  5              THE WITNESS: So after that             5        Q.    And what -- I mean I think we
  6       conversation, when he referenced that         6   have gone through this -- but what prompted
  7       letter, I didn't know what he was             7   you to look for this letter?
  8       referring to, so I went back to my            8        A.    In my conversation with Rob, he
  9       desk, and then went through my emails;        9   had referenced a letter.
 10       and you have to remember something, I        10        Q.    And that conversation was the one
 11       had -- I think John made fun of me that      11   you had on which day, November 3rd?
 12       I had 115,000 emails that were unopened      12        A.    On November 3rd.
 13       because what happens as an analyst when      13        Q.    And were you checking emails in
 14       you cover so many companies, you get         14   July of 2014?
 15       these things called news alerts. So          15        A.    I was.
 16       you have a Bloomberg email, so whenever      16        Q.    And how did you miss
 17       there is any news on a company, and          17   Mr. Lowenthal's email?
 18       it's not just any big news, it could be      18        A.    Again, I must have missed it, and
 19       like trading volumes or the market           19   it was an error on my part. I -- like I
 20       closed this day, but you can't separate      20   said, I received so many news alerts, I did
 21       out the emails.                              21   not open this one.
 22              So on a given day, I get tons of      22        Q.    Did you see it and ignore it when
 23       emails that say NLRT, which is news          23   you -- in July of 2014?
 24       alerts, and then my regular email is         24        A.    No. I would not have done that.
 25       mixed with those news alerts. So             25        Q.    So if you can turn the page and
                                             PIROZZI & HILLMAN
                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 63 of 407
                                              245                                                     247
  1                   Ngo - Direct                     1                    Ngo - Direct
  2   look at the letter?                              2   or how much earlier did you have your
  3        A.     Sure.                                3   conversation with Mr. Lowenthal before this
  4        Q. I want you to take a minute to           4   letter?
  5   read through the letter. Let me know when        5        A.      I believe this is two days after
  6   you are finished.                                6   my conversation with Mr. Lowenthal on
  7        A.     Okay. Thank you. Okay. I am          7   July 16th.
  8   ready.                                           8        Q. And in this letter in the third
  9        Q. In the letter Mr. Lowenthal              9   paragraph, in the middle of the paragraph,
 10   writes -- it's in the second paragraph --       10   Mr. Lowenthal writes, "In your absence, I
 11   he writes, "When we discussed your time         11   intend for Colleen Burns as co-head of
 12   off, it was my understanding from you that      12   fixed income research to absorb all of the
 13   you would need at least two weeks' leave        13   tasks associated with the supervisory
 14   and with the possibility of extending that      14   elements of the research department." Do
 15   leave for an additional two weeks,              15   you see that text?
 16   depending on the health and needs of the        16        A.      Yes.
 17   baby."                                          17        Q. And did Mr. Lowenthal say that to
 18               Do you see what I just read?        18   you during your conversation on or about
 19        A.     Yes.                                19   July 16, 2014?
 20        Q. Okay. Was that what you had told        20        A.      No, he did not.
 21   Mr. Lowenthal? Did he accurately describe       21        Q. And attached to this letter is --
 22   what you had told him?                          22   what is attached to this letter, if you
 23        A.     No.                                 23   turn to the next page?
 24        Q. And how is that statement               24        A.      Looks like FMLA forms.
 25   inaccurate?                                     25        Q. And did you fill out these FMLA
                                              246                                                     248
  1                   Ngo - Direct                     1                    Ngo - Direct
  2        A.     Where I had left it with Jane,       2   forms?
  3   Rob and Colleen was that I would take -- I       3        A.      No, I did not.
  4   would need weeks -- I would work -- that I       4        Q. And why not?
  5   would need two weeks of leave after the          5        A.      Because I never received this. I
  6   birth of our child, and I never discussed        6   didn't receive it. I didn't get -- I
  7   saying I would only need two other weeks.        7   didn't open the email. It was never sent
  8        Q. And in the letter, Mr. Lowenthal         8   to my address. He just never received the
  9   writes, "I was willing" -- we are in the         9   FMLA forms.
 10   second paragraph, last sentence?                10        Q. Mr. Lowenthal sent the letter to
 11               "I was willing to accommodate       11   you by email, correct?
 12   your initial request permitted the              12        A.      That's correct.
 13   flexibility with your return date and kept      13        Q. Did you receive -- do you know if
 14   you on Oppenheimer's payroll." Do you see       14   Mr. Lowenthal sent the letter or the forms
 15   that text?                                      15   using any other means other than email?
 16        A.     Yes.                                16        A.      No. I did not receive it in
 17        Q. Okay. Did you ask Mr. Lowenthal         17   California nor did I receive it post our
 18   before your leave to be kept on                 18   return in August in New York.
 19   Oppenheimer's payroll?                          19        Q. Did you receive --
 20        A.     No. We never discussed that, and    20                ARBITRATOR DOLINGER: Just to be
 21   I never asked.                                  21        clear, when you say you did not receive
 22        Q. The letter is dated July 18,            22        it, is there any indication that you
 23   2014, correct?                                  23        would not, as of July 18th, receive
 24        A.     That's correct.                     24        this email with the attached letter in
 25        Q. Okay. And how many days earlier         25        your email account?
                                             PIROZZI & HILLMAN
                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 64 of 407
                                                249                                                251
  1                   Ngo - Direct                     1                  Ngo - Direct
  2              THE WITNESS: I never opened it,       2   unclear to me what my job was.
  3       and -- I never opened it, and I am sure      3              I had spoken to Ms. Burns, and I
  4       that Oppenheimer can show that I opened      4   asked her, did you know that if I was
  5       my email, but I never opened it, and I       5   demoted or if I am no longer co-head of the
  6       went back on November 3rd, I remember        6   group, and she said she didn't know.
  7       because you know it changes color.           7              My staff had no knowledge or no
  8       Like if you read an email, it changes        8   announcement that I was no longer co-head
  9       color so it's not black. It's white.         9   of the group, and I remember that day
 10       It was still black.                         10   Lucila Broide asking me, Hoai, could you
 11       Q. But do you have any reason to            11   help me with this issue? You know, asking
 12   doubt that you received the email on            12   me as a group head, could you ask me this
 13   July 18th via your work email?                  13   issue.
 14       A.     Oh, no. I don't dispute that I       14              Also, the sales force had not
 15   received it, but I just never -- I didn't       15   known -- had no indication that I was no
 16   catch it, so I didn't open it, and I            16   longer co-head of the group. One of our
 17   remember when I returned to my office on        17   sales desks, one of our -- Rob Roman, one
 18   November 3rd, it was still black when I         18   of our salesmen, had instant messaged me
 19   opened it.                                      19   and asked me if -- he joined me in a
 20       Q. To your knowledge, did                   20   conversation with another account portfolio
 21   Mr. Lowenthal send the letter and the           21   manager saying, could you talk to our group
 22   attached FMLA paperwork by mail?                22   head about this, blah, blah, about this
 23       A.     No.                                  23   issue? And so I didn't know where my
 24       Q. Do you have any knowledge of him         24   status stood.
 25   sending it by any other means other than        25              I had the impression that Rob --
                                                250                                                252
  1                   Ngo - Direct                     1                  Ngo - Direct
  2   the email?                                       2   I got the impression that when Rob said he
  3       A.     No.                                   3   was taking away my compliance, plus the
  4       Q. Did Mr. Lowenthal ever tell you           4   curtness of the conversation and plus
  5   that he sent it to you in any other way          5   reading this letter, I was still unsure
  6   other than email?                                6   what was going on. So I came in to his
  7       A.     No.                                   7   office to get clarity.
  8       Q. After the November 3rd discussion         8        Q. And the communication you had
  9   with Mr. Lowenthal, did you have any other       9   with Mr. Roman, that took place before your
 10   discussions with Mr. Lowenthal about your       10   discussion with Mr. Lowenthal on
 11   status at work?                                 11   November 4th?
 12       A.     Yes.                                 12        A.    That's correct.
 13       Q. And when did you have that               13              MR. IADEVAIA: I need to -- could
 14   discussion?                                     14        I take just a two-minute break? If you
 15       A.     The next day, November 4th.          15        want to do a longer break now, that's
 16       Q. Of 2014?                                 16        fine.
 17       A.     That's correct.                      17              ARBITRATOR DOLINGER: Okay.
 18       Q. And who initiated that                   18              (Recess taken.)
 19   discussion?                                     19              ARBITRATOR DOLINGER: Resume.
 20       A.     I initiated it.                      20   EXAMINATION CONTINUED
 21       Q. And why did you initiate the             21   BY MR. IADEVAIA:
 22   discussion with Mr. Lowenthal on                22        Q. Before the break you testified to
 23   November 4th?                                   23   a conversation you had with Mr. Lowenthal
 24       A.     Well, it was a couple of things.     24   on November 4th; is that right?
 25   After my November 3rd conversation, it was      25        A.    That's correct.
                                            PIROZZI & HILLMAN
                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 65 of 407
                                               253                                                   255
  1                 Ngo - Direct                      1                    Ngo - Direct
  2        Q. Okay. Did you record the                2         A. Well, it was a combination of
  3   conversation with Mr. Lowenthal on              3   things. As I said, I had just gotten back
  4   November 4th?                                   4   on November 3rd, and Rob had given me
  5        A. Yes, I did.                             5   indication that my job was in jeopardy.
  6        Q. And in what manner did you record       6                I was a little just flustered at
  7   the conversation?                               7   that point because that was my first day
  8        A. I just brought in my iPhone.            8   back as well, but I was scared for my job.
  9        Q. And where was the -- where was          9   It was a combination of that conversation
 10   your recorder on you?                          10   and then the prior conversation to that
 11        A. In my pocket.                          11   was -- prior heated exchange. It's not
 12        Q. Did you tell Mr. Lowenthal that        12   heated, but the -- I had another difficult
 13   you were recording the meeting?                13   exchange with Rob on July 16th. So it was
 14        A. No, I did not.                         14   a combination of the July 16th, the
 15        Q. I am going to ask you to take a        15   November 3rd conversation that I felt a
 16   look at Exhibit 8. Let me know when you        16   little -- I felt scared about losing my
 17   get there.                                     17   job.
 18        A. I am there.                            18         Q. And so why would you decide to
 19        Q. Okay. And what is Exhibit 8?           19   tape record a conversation based on being
 20   What do you recognize it to be?                20   scared for your job?
 21        A. It's Oppenheimer's handbook.           21         A. I just -- I felt like I wanted to
 22        Q. And if you take a look at              22   protect myself and just make sure that --
 23   page 40, OPCO 47, that's the Bates number.     23   it's almost like if you wanted to have a
 24   Let me know when you are there.                24   third party there just in case.
 25        A. I am there.                            25         Q. Did you record any other meetings
                                               254                                                   256
  1                 Ngo - Direct                      1                    Ngo - Direct
  2        Q. And do you see the heading Tape         2   during your employment at Oppenheimer?
  3   Recording Policy?                               3         A. No, I did not.
  4        A. Yes, I do.                              4         Q. And why didn't you tell
  5        Q. And if you look in the second           5   Mr. Lowenthal that you were recording the
  6   paragraph, we will read it for the record,      6   meeting?
  7   it says, "Without the prior written             7         A. I -- I didn't want to.
  8   authorization of the company's chief            8         Q. Why didn't you want to?
  9   executive officer, general counsel or           9         A. Because if I told him I was
 10   deputy general counsel, employees are          10   recording, he wouldn't be honest with me,
 11   prohibited from taping or otherwise            11   either. So I didn't -- I did not tell him.
 12   recording, whether openly or secretly, any     12         Q. If we could take a look at
 13   conversation, communication, activity or       13   Exhibit 86?
 14   event that occurs in Oppenheimer's             14                MR. GIBSON: Is this the audio?
 15   facilities and/or is directly or indirectly    15                MR. IADEVAIA: Yes. This is the
 16   related to Oppenheimer's business."            16         audio. What I propose we do, because
 17              Do you see that text?               17         there is transcripts, Judge Dolinger,
 18        A. Yes, I do.                             18         there is a transcript from claimant and
 19        Q. And was recording the                  19         a transcript from respondent; I was
 20   conversation on November 4th between you       20         going to -- I don't think it's helpful
 21   and Mr. Lowenthal in violation of that         21         to listen to the audio; but I was going
 22   policy?                                        22         to suggest that maybe we read the
 23        A. Yes, it was.                           23         transcript. It's seven, eight pages
 24        Q. Why did you record the                 24         double-spaced, and then I could ask him
 25   November 4th meeting?                          25         a couple of questions.
                                            PIROZZI & HILLMAN
                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 66 of 407
                                         257                                                      259
  1               Ngo - Direct                         1                  Ngo - Direct
  2            ARBITRATOR DOLINGER: Okay.              2   line 12, the transcript says that you say,
  3            MR. IADEVAIA: Is that okay?             3   "I have always been honest with you." Do
  4            MR. GIBSON: I am going to play          4   you see that text?
  5      it.                                           5        A.    Yes.
  6              MR. IADEVAIA: That's fine.            6        Q. Did you believe that secretly
  7              MR. GIBSON: I just want to make       7   recording Mr. Lowenthal -- a conversation
  8       sure I am reserving that.                    8   with Mr. Lowenthal was being honest?
  9              MR. IADEVAIA: Okay.                   9        A.    No.
 10              So we are going to -- we will        10        Q. On page 2, line 15, you use the
 11       reference defendant's transcript, which     11   word "confusion." The sentence is, "I
 12       is B because it has line numbers, so it     12   think that there was confusion with that
 13       makes it easier.                            13   leave." Do you see that text?
 14              MR. GIBSON: So 86B?                  14        A.    Yes.
 15              MR. IADEVAIA: Yes.                   15        Q. Whose confusion are you referring
 16       Q. So if you could read it Mr. Ngo?         16   to there?
 17       A.     Yes.                                 17        A.    I am referring to Mr. -- to
 18              ARBITRATOR DOLINGER: I take it B     18   Mr. Lowenthal's confusion.
 19       is your version?                            19        Q. And do you believe that your
 20              MR. GIBSON: No. B is actually        20   communications about leave with
 21       respondent's version. It has line           21   Mr. Lowenthal were confusing?
 22       numbers. It makes it easier to go           22        A.    No. I think I was pretty clear
 23       through.                                    23   about the dates that I wanted to be on
 24              I mean, would it be better just      24   leave.
 25       to play it? Is that preferable?             25        Q. Why did you use that word
                                                258                                               260
  1                  Ngo - Direct                      1                  Ngo - Direct
  2              ARBITRATOR DOLINGER: I can read       2   "confusing" -- "confusion" there?
  3       it faster than I can play it. It's           3        A.    Well, the previous conversation
  4       probably clearer than the audio.             4   that he had referenced that we had the day
  5              MR. GIBSON: It absolutely is.         5   before, he had said, I thought that you
  6              (Pause)                               6   were going to take just two weeks off. So
  7              THE WITNESS: Okay.                    7   I was basically saying to him, that I am
  8       Q. Okay. If you take a look at               8   sorry that you were confused on that issue,
  9   page 2, line 3, the transcript says that --      9   but it was very clear that I had asked for
 10   and the first line three it says, "I just       10   more time than that.
 11   want to apologize."                             11        Q. On page 3, line 23, the
 12              Do you see that text?                12   transcript says that you said to
 13       A.     Line 3, yes.                         13   Mr. Lowenthal, "That's my fault and I agree
 14       Q. Page 2, lines 3 to 4?                    14   with that."
 15       A.     Yes.                                 15              Why -- again, why were you
 16       Q. Okay. Why did you apologize to           16   apologizing to Mr. Lowenthal there?
 17   Mr. Lowenthal?                                  17        A.    Look, he was my boss. He was
 18       A.     You know, it's a strategy that I     18   angry with me the day before. This
 19   have when I -- I knew that I had a              19   conversation is leading up to -- I got the
 20   contentious conversation with him the day       20   sense that yesterday that he was demoting
 21   before, so rather than start the                21   me. I was trying to save and preserve my
 22   conversation in swinging, I would rather        22   relationship with him, preserve my job. I
 23   just be deferential and just start off          23   was trying to make amends to our
 24   saying, I apologize.                            24   relationship.
 25       Q. If you take a look at page 2,            25        Q. If you take a look at page 4,
                                            PIROZZI & HILLMAN
                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 67 of 407
                                               261                                                263
  1                  Ngo - Direct                     1                   Ngo - Direct
  2   lines 4 to 5, it says -- the transcript         2        A.    Yes. I did check them every day.
  3   says that you say to Mr. Lowenthal, "I was      3              ARBITRATOR DOLINGER: I thought
  4   totally prepared to sign anything." Do you      4        you said earlier that you would
  5   see that text?                                  5        periodically check them.
  6        A.   Yes.                                  6              THE WITNESS: Well, I misspoke.
  7        Q. Okay. And what did you mean when        7        I mean, I know that I would check it
  8   you said, "I was totally prepared to sign       8        every day. Maybe when I said -- I
  9   anything"?                                      9        might have said sporadically, but I
 10        A.   I was referring to FMLA, FMLA        10        checked it pretty much every day. I
 11   paperwork. I was referring to my               11        misspoke. I apologize.
 12   conversation with him on July 16th when        12        Q. And then the next sentence is, "I
 13   he -- I said to him, whatever you need for     13   called. I spoke to her at least once a
 14   me to sign for time off, I am willing to do    14   week." Do you see that text?
 15   so.                                            15        A.    Yes.
 16        Q. And during that July 16th or so        16        Q. Okay. Who is the "her"?
 17   conversation with Mr. Lowenthal, did           17        A.    Colleen Burns.
 18   Mr. Lowenthal tell you that he was going to    18        Q. And what are you saying there?
 19   send you FMLA paperwork?                       19        A.    I am saying that, again, I am
 20        A.   No.                                  20   trying to be deferential to him to say that
 21        Q. Did he tell you he was going to        21   as a manager I didn't just drop the ball.
 22   send you any paperwork?                        22   I would check in with Ms. Burns.
 23        A.   No.                                  23        Q. And did you, in fact, while you
 24        Q. If you --                              24   were in California after the birth of your
 25        A.   Can I just qualify, too, that,       25   child, did you, in fact, check in with
                                               262                                                264
  1                  Ngo - Direct                     1                   Ngo - Direct
  2   remember, I had read his August -- his          2   Ms. Burns about work-
  3   July 18th email at this stage. I had read       3   related issues?
  4   it the day before, and one of my fears was      4        A.    Yes. We also had an
  5   that he had sent this paperwork, and then I     5   understanding that if there was anything
  6   didn't obviously respond to it. So I            6   she needed, that she could call my cell
  7   didn't want him to get the impression that      7   directly.
  8   I was not willing to sign it.                   8        Q. If you take a look at page 7,
  9        Q. And why didn't you respond to it?       9   line 3, this is -- according to the
 10        A.   Because I never received it.         10   transcript, Mr. Lowenthal says to you, "And
 11        Q. You hadn't opened the email?           11   she was being -- that she was made single
 12        A.   I am sorry. Yes. That's the          12   head of research." Do you see that text?
 13   better way to -- yes. That's correct. I        13        A.    Yes.
 14   did receive it, but I did not open it.         14        Q. What do you understand
 15        Q. If you take a look at page 5,          15   Mr. Lowenthal -- Mr. Lowenthal having said
 16   line 3 to 5 -- lines 3 to 5, the               16   to you there? What you understand that
 17   transcript -- according to the transcript,     17   sentence to mean?
 18   you say to Mr. Lowenthal, "When I was in       18        A.    That was clear to me that he is
 19   California, I didn't check. I did not          19   telling me that I am no longer head of
 20   check," and there is a hyphen, "I checked      20   research.
 21   emails every day." Do you see that?            21        Q. And that who is head of research?
 22        A.   Yes.                                 22        A.    Colleen Burns.
 23        Q. So when you were in California         23        Q. And on that same page, lines 6 to
 24   following the birth of your baby, did you      24   7, according to the transcript, you say,
 25   check -- did you check emails, work emails?    25   "No. She never told me that, so I didn't
                                           PIROZZI & HILLMAN
                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 68 of 407
                                              265                                                 267
  1                  Ngo - Direct                     1                 Ngo - Direct
  2   know that. So I knew that it was in the         2       Q. And what did you mean in those
  3   interim, right, but I didn't know that it       3   sentences?
  4   was decided."                                   4       A. The salespeople -- no one in the
  5              What did you mean by that?           5   group had known that Colleen was the head.
  6        A. Well, Colleen had never told me         6   I shouldn't say known. I can only speak
  7   that. I was relaying to him that she never      7   for certain people. I know my staff did
  8   told me that while I was on leave. In           8   not know that I was no longer co-head of
  9   fact, the conversations we had in between       9   research and Colleen was the head of
 10   she never mentioned anything about she         10   research.
 11   being exclusively on leave.                    11             I also know that the salesperson,
 12              The second sentence when I said I   12   Rob Roman, from talking to -- I only talked
 13   knew that it was in the interim, that's in     13   to two salespeople, to be honest. Rob
 14   -- that's in response to the fact that I       14   Roman did not know that I was not co-head,
 15   had read his letter on November 3rd, and       15   and Lynn Johnson, I asked her later, I
 16   then it did say that I was -- that she was     16   said, did you know that Colleen is sole
 17   co-head in the interim.                        17   head of research? She said, no. Jane
 18        Q. So while you were out of the           18   never told us that.
 19   office on leave between June and November,     19             Rob Roman was just more of an
 20   did Ms. Burns tell you that she had been       20   unsolicited. He sent me an instant
 21   made head -- sole head of research?            21   message. We can get -- they are called
 22        A. No. I would have remembered            22   Bloombergs where you can get an instant
 23   that.                                          23   message from someone, and he had sent an
 24        Q. Did Ms. Burns tell you during          24   instant message to an account and asked me
 25   that period that she had been made interim     25   to join and say, could you talk to Hoai,
                                              266                                                 268
  1                  Ngo - Direct                     1                 Ngo - Direct
  2   sole head of research?                          2   head of research, and it was clear to me he
  3        A. No. She did not.                        3   didn't know. That's significant because
  4        Q. And then on page 7, line 9              4   Rob was our highest grossing salesperson.
  5   Mr. Lowenthal, according to the transcript,     5   She hadn't told him that there were changes
  6   Mr. Lowenthal says to you, "It's                6   in research, and that was a clear example
  7   permanent." What did you understand that        7   of how that puts me in an uncomfortable
  8   to mean?                                        8   position because I am not going to say to
  9        A. It means that I am permanently          9   an account, oh, I -- that should go to
 10   demoted from -- I am no longer co-head of      10   Colleen, not me at that point.
 11   research.                                      11       Q. And when you say that your staff
 12        Q. And was this the first time that       12   was unaware, who was your staff?
 13   you had learned that Ms. Burns had been        13       A. All the research analysts that
 14   made permanent sole head of high yield         14   reported to me, and as I mentioned, the day
 15   research?                                      15   prior, Lucila Broide had asked me a
 16        A. Yes.                                   16   question that was a management question,
 17        Q. If you take a look at page 8,          17   and I didn't know what to say.
 18   lines 6 to 7, you -- according to the          18       Q. Why didn't you know what to say?
 19   transcript, you say to Mr. Lowenthal, "And     19       A. Because it wasn't clear to me
 20   then also on a technical note, Jane should     20   that I was demoted because all Rob said is
 21   probably tell the salespeople. Yesterday       21   he is removing my compliance questions, and
 22   Rob put me on a conferencing with someone      22   she wasn't asking me a compliance question.
 23   saying, this is why he is the co-head of       23   She was asking me to SA her work, and she
 24   the group." Do you see that text?              24   wanted to know -- I think she was -- I
 25        A. Yes.                                   25   never -- I said to her, I think I deferred
                                            PIROZZI & HILLMAN
                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 69 of 407
                                               269                                                 271
  1                  Ngo - Direct                     1                   Ngo - Direct
  2   the conversation, but I think she was going     2        A.    It was after I returned, after my
  3   to ask me to some level -- some level of        3   conversation with Rob. It was clear to me
  4   leave or something, but I think it was more     4   I was no longer group head, and keep in
  5   than just work, but I never followed            5   mind, I didn't make that change to co-head
  6   through with it.                                6   on Bloomberg. It was something that
  7         Q. Other than the question that           7   Bloomberg -- that Oppenheimer did
  8   Ms. -- is it Broide or Broide?                  8   internally, and so I had to actually figure
  9         A.   Broide.                              9   it out and call the Bloomberg rep and say,
 10         Q. Other than the question that Ms.      10   we need to change this title.
 11   Broide asked you, how did you know that the    11        Q. Did you ever see an email from
 12   other research analysts were unaware that      12   Ms. Ross regarding your status as co-head?
 13   you had been demoted?                          13        A.    Yes.
 14         A.   Well, I didn't ask all of them,     14        Q. And how did she -- strike that.
 15   but I remember talking to Umesh Bhandary.      15              Who was the email sent to?
 16   We went to lunch, and I said, did you          16        A.    It was sent to the salespeople.
 17   tell -- did you know that I am no longer       17        Q. And how did you get or how did
 18   co-head of the group? And he said no.          18   you see a copy of that email because you
 19   There was no announcement to that extent.      19   are not a salesperson, right?
 20              And according to Mr. Bhandary, he   20        A.    That's correct.
 21   said that -- and then I guess the -- after     21        Q. Yes.
 22   my conversation with Rob, Colleen              22        A.    Lynn Johnson, who is my friend,
 23   apparently told the group that she was the     23   said to me -- at lunch she said, we got
 24   sole head of the group, and I asked him how    24   this weird email from Jane Ross saying that
 25   she did that.                                  25   you were no longer co-head of the group.
                                               270                                                 272
  1                  Ngo - Direct                     1                   Ngo - Direct
  2              We all sat in a room, and I guess    2        Q. And approximately when did
  3   she just turned around and said, hey, by        3   Ms. Ross send the email, do you know?
  4   the way, I am the sole head of the group.       4        A.    I believe it was -- I want to say
  5         Q. And who was in that room?              5   it was right after this conversation with
  6         A.   I don't know. I wasn't there at      6   Rob. I don't know the exact date, but we
  7   the time. Umesh told me that is what            7   can -- it's -- I know it's in the
  8   happened, and I don't know who was in the       8   documents.
  9   room, but I am assuming he meant that most      9        Q. Yeah. Let's take a look at it.
 10   of the people in the room who were there.      10   Exhibit 85. The quality of the copies is
 11         Q. Did you see any announcement          11   not great, but this is the version I think
 12   about your return to work, a written           12   that was produced in discovery.
 13   announcement about your return to work?        13              Is this the email that you are
 14         A.   No.                                 14   referring to, the email announcement about
 15         Q. Did you see any announcement --       15   your status as co-head?
 16   was there ever a written announcement about    16        A.    That's correct.
 17   your no longer being co-head?                  17        Q. And this is an email from
 18         A.   No. And, in fact, they hadn't       18   Ms. Ross?
 19   even changed -- I guess in my Bloomberg        19        A.    That's correct.
 20   profile it says co-head of research, and it    20        Q. And could you tell from this
 21   still had co-head of research. I had to        21   email if -- who it's sent to from this
 22   manually call Bloomberg to say remove that     22   document?
 23   from my title.                                 23        A.    Actually, I cannot, but I know
 24         Q. When did you call Bloomberg and       24   that I received this from Lynn Johnson.
 25   ask them to do so?                             25        Q. And did Ms. Johnson forward it to
                                           PIROZZI & HILLMAN
                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 70 of 407
                                              273                                                275
  1                   Ngo - Direct                    1                 Ngo - Direct
  2   you electronically?                             2   what was your status?
  3         A.   No. She printed it out.              3       A.     I was on -- I was on leave out of
  4         Q. And she gave you a hard copy?          4   the office.
  5         A.   That's correct.                      5       Q. Okay. And in the email you
  6         Q. And who did Ms. Johnson say this       6   write, "I think you are out in July. Do
  7   email was sent to?                              7   you want me to SA while you are gone?"
  8         A.   She said it was sent to all of       8   What is SA?
  9   the salespeople.                                9       A.     Supervisory approval.
 10         Q. And the date of this email is         10       Q. So what are you asking Ms. Burns?
 11   November 6, 2014; is that right?               11   What are you offering to do for Ms. Burns?
 12         A.   That's correct.                     12       A.     Well, I -- in one of our
 13         Q. And so that's after the               13   conversations I knew that Ms. Burns was
 14   conversation you had with Mr. Lowenthal in     14   working -- was going on vacation, so as a
 15   which he tells you you are being demoted?      15   common courtesy, you know, as colleagues, I
 16         A.   That's correct.                     16   asked -- I was being nice and saying, do
 17         Q. And I think to read -- to read it     17   you want me to help you out while you are
 18   for the record, just because it's hard to      18   on vacation especially when she was
 19   read, let me know if you disagree with my      19   covering for me while I was gone.
 20   reading.                                       20       Q. And what did Ms. Burns say in
 21              "Hey, all. Meant to go through      21   response to your offer?
 22   this in the morning meeting, but I was         22       A.     She was so kind. She said, don't
 23   stuck on 95 for two hours.                     23   worry about it. You have a baby to handle.
 24              As we welcome Hoai back, I wanted   24   You're out. You are on leave. I will
 25   to remember -- remind everybody that           25   handle it.
                                              274                                                276
  1                   Ngo - Direct                    1                 Ngo - Direct
  2   Colleen remains head of research, which we      2       Q. And if she had agreed or accepted
  3   put in place in July, and Hoai will             3   your offer to SA, how much time would that
  4   continue to cover chem -- chemicals, paper,     4   have taken you to do?
  5   mining, et cetera. Any supervisory              5       A.     You know, it would just mean
  6   research issues" -- I can't read that word,     6   waking up at 4:00 in the morning and just
  7   is it should -- "should continue to go          7   reviewing the morning blast, and it would
  8   through Colleen." Do you see that?              8   take maybe -- it depends. Depends on how
  9         A.   Yes.                                 9   much research there is that day, but I
 10         Q. Okay. And are you aware of any        10   would say anywhere from five minutes to
 11   announcement, whether in writing or orally,    11   10 minutes, maybe.
 12   that Ms. Burns had been made sole head of      12       Q. And if you could take a look at
 13   research before what's Exhibit 85?             13   Exhibit 126? What is this document?
 14         A.   No.                                 14       A.     This is an email from me to
 15         Q. I am going to ask you to take a       15   Ms. Burns and the group.
 16   look at Exhibit 128, please.                   16       Q. When you say "the group," what
 17         A.   Yes.                                17   are you referring to?
 18         Q. So, Mr. Ngo, what is Exhibit 128?     18       A.     The group analysts in -- that
 19         A.   It's me corresponding with          19   reported to us. So that's Sean Sneeden,
 20   Ms. Burns on my BlackBerry.                    20   Umesh Bhandary, and John Daniels and
 21         Q. Okay. And it's -- so it's an          21   Jessica Xu, who I believe was an intern.
 22   email you sent to Ms. Burns on July 25,        22       Q. And the date of the email is
 23   2014?                                          23   July 18, 2014?
 24         A.   That's correct.                     24       A.     Correct.
 25         Q. Okay. And as of July 25, 2014,        25       Q. And what was your status as of
                                            PIROZZI & HILLMAN
                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 71 of 407
                                            277                                                     279
  1                Ngo - Direct                         1                  Ngo - Direct
  2   that date?                                        2        Q. And after you returned from your
  3        A.    I was on leave. I was not              3   leave, did you receive any raises in your
  4   working.                                          4   base salary from Oppenheimer?
  5        Q.    And what are you doing here in         5        A.    No.
  6   the -- in the email -- actually, strike           6        Q. And so your base salary before
  7   that.                                             7   you went on leave was how much?
  8              If you look down in the email, do      8        A.    150,000.
  9   you see in -- so if you look down in the          9        Q. And what was your base salary at
 10   email, you see the text that says,               10   the time that your employment was
 11   auto-forwarded by a Rule?                        11   terminated?
 12        A.    Yes.                                  12        A.    150,000.
 13        Q.    What does that mean?                  13        Q. After you returned from leave in
 14        A.    Well, this is weekly wrap-up, and     14   November of 2014, did you receive any
 15   I believe that I was the only one that           15   bonuses from Oppenheimer?
 16   Bloomberg gave access to this because they       16        A.    Yes, I did.
 17   didn't want too many people from the             17        Q. And did you receive a bonus for
 18   distribution list to do it, and I believe        18   2014?
 19   that -- I believe Colleen probably in one        19        A.    Yes, I did.
 20   of our conversations must have said, could       20        Q. And approximately when did you
 21   you forward me today's weekly wrap-up from       21   receive that bonus?
 22   Gowri.                                           22        A.    The 2014 bonus would have been
 23        Q.    Does the auto-forwarded by a          23   received in February of 2015.
 24   Rule, does that mean there was some              24        Q. And what was the bonus amount
 25   automatic setting?                               25   that you received in February of 2015 for
                                                278                                                 280
  1                   Ngo - Direct                      1                  Ngo - Direct
  2        A.    Oh, you know what it is? Now --        2   2014?
  3   before I left, I was the only one who got         3        A.    I believe it was a hundred
  4   this email, right? So before I left, I set        4   thousand.
  5   up an automatic forward that it goes              5        Q. All right. Let's take a look at
  6   automatically to the group, and I think           6   Exhibit 11H, please.
  7   that's what this is.                              7              So looking at 11H, it's a
  8        Q.    So where it says from you to the       8   document Bates numbered -- there is two
  9   group, that was -- your understanding is          9   pages here, a document Bates numbered OPCO
 10   that that was because of the auto setting?       10   209 and OPCO 211.
 11        A.    Yes. That's exactly what it is.       11              Focusing on the first page, what
 12   I remember, so one of the tasks I wanted to      12   does that show? What is that document?
 13   get done before I left and to prepare the        13        A.    The first page?
 14   group, I was the only one who got this           14        Q. Yes.
 15   email. So I set up an automatic forward          15        A.    It shows the earnings statement.
 16   rule.                                            16        Q. And an earnings statement for
 17        Q.    After your leave of absence in        17   whom?
 18   the summer of 2014, and your return to work      18        A.    For me.
 19   on November 3rd, 2014, did Oppenheimer           19        Q. And the earning amount is 40,000;
 20   promote you?                                     20   is that right?
 21        A.    I am sorry. Could you repeat the      21        A.    That's correct.
 22   question?                                        22        Q. And what does the stub say in
 23        Q.    Sure. Were you promoted after         23   terms of the basis for the payment? What
 24   returning from leave in November of 2014?        24   does this pay stub say?
 25        A.    No.                                   25        A.    It says "management bonus."
                                              PIROZZI & HILLMAN
                                                 212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 72 of 407
                                                 281                                                283
  1                   Ngo - Direct                      1                  Ngo - Direct
  2         Q. And if you turn the page, OPCO           2   less than what I was paid before. Why did
  3   211, what is this document?                       3   I get a hundred thousand dollar bonus?
  4         A.   It's another earnings statement.       4        Q. And what did she say in response?
  5         Q. And if you take a look, and it           5        A.    She said, let me talk to Rob and
  6   says, what -- how much is the payment for?        6   get back to you.
  7         A.   60,000.                                7        Q. And did you have another
  8         Q. And what's the basis for the             8   conversation with Ms. Burns about your 2014
  9   payment?                                          9   bonus paid in 2015?
 10         A.   It's a bonus.                         10        A.    Yes.
 11         Q. So when you say that your bonus         11        Q. And approximately how long after
 12   in -- for 2014 paid in 2015 was 100,000,         12   the initial conversation?
 13   it's the total of these two pay stubs?           13        A.    I don't think it was the next
 14         A.   Yes. For some reason, I don't         14   day. It was maybe within a week. She had
 15   know why, but it was sent -- it was an           15   to talk to Rob about it.
 16   installments. Usually it's just one              16        Q. And what did you and Ms. Burns
 17   payment, but for some reason it's in             17   discuss in the subsequent conversation you
 18   installments.                                    18   had with Ms. Burns?
 19         Q. And you don't know why it's in          19        A.    She said that Rob said I was
 20   two payments?                                    20   getting paid for my contribution.
 21         A.   I didn't know why, and I didn't       21        Q. Meaning what?
 22   notice at the time.                              22        A.    That's what I asked her. I said,
 23         Q. And how did your 2014 bonus, the        23   what does that mean?
 24   100,000 bonus, compare to your 2013 bonus?       24        Q. And but being paid for your
 25         A.   It was significantly less.            25   contribution meaning your bonus was
                                                 282                                                284
  1                   Ngo - Direct                      1                  Ngo - Direct
  2         Q. How much less?                           2   related -- he was saying that your bonus
  3         A.   I believe the prior year I was         3   was related to your contribution?
  4   paid a $270,000 bonus, so it was l$70,000         4        A.    I don't know what he was saying.
  5   less.                                             5   That was just the words that she gave me,
  6         Q. Who told you about the 2014 bonus        6   and, if anything, it meant to me that I
  7   paid in 2015?                                     7   accepted it for face value because at that
  8         A.   Colleen Burns.                         8   point, I was already demoted. I already
  9         Q. And what did she say when she            9   felt worried about losing my job. I really
 10   told you what your bonus would be?               10   wasn't going to make waves and ask what
 11         A.   She was very -- you know, you         11   further clarification that meant. I
 12   always give a little bit of your comments        12   already asked what -- how they arrived at
 13   on your work. I was amazed that you did a        13   the hundred thousand, and if all he is
 14   very good job getting back. There was no         14   giving me is for my contribution, that's --
 15   change in research. Like she said that she       15   I took it.
 16   was surprised, for example, that -- that I       16        Q. Did you believe that you were
 17   came back, and there was no gap in research      17   being punished for taking a leave?
 18   because I -- I worked harder after hearing       18        A.    Absolutely.
 19   Rob's stuff, so I just made sure that I was      19        Q. And why did you believe that?
 20   working. So she complimented me on that,         20        A.    My compensation was being cut
 21   and she gave me a number of a hundred            21   significantly.
 22   thousand dollars for my bonus.                   22        Q. How much time in total were you
 23         Q. And what did you say to her after       23   out of the office on leave?
 24   she gave you the number?                         24        A.    So that would start from Lily's
 25         A.   I told her this is significantly      25   birth in June of 2014 -- June -- I can't
                                             PIROZZI & HILLMAN
                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 73 of 407
                                              285                                                 287
  1                  Ngo - Direct                     1                  Ngo - Direct
  2   remember my daughter's birthday, that's a       2   whenever we had an action. An action means
  3   bad dad, June 24, 2014 until my return, I       3   a commission on something.
  4   believe, November 3rd.                          4        Q. Okay. And in covering those
  5        Q. And approximately how much time         5   sectors, what does that mean? What were
  6   is that? Can you estimate for us?               6   you actually doing?
  7        A.    So hold on. About four to            7        A.   Well, it was just a way of
  8   five months.                                    8   allocating -- it's an easy way if a sales
  9        Q. Okay. And how many months does          9   person has a commission, if they have a
 10   that mean that you worked in 2014?             10   commission in the metals and mining sector,
 11        A.    You subtract those from 12, so      11   that they are going to come to me for
 12   that would be like six to seven.               12   advice of what to do if they have a -- so
 13        Q. Seven to eight?                        13   it's a way of apportioning sector coverage
 14        A.    Seven to eight. Sorry. I can't      14   to me.
 15   do math anymore without a calculator.          15        Q. Did you do any reports in that
 16        Q. And your bonus in 2013 had been        16   timeframe, in November and December of
 17   what?                                          17   2014?
 18        A.    In 2013?                            18        A.   I did what I used -- what I
 19        Q. Yes.                                   19   always did. I wrote a combination of
 20        A.    270,000.                            20   reports, and then Bloombergs, and I also
 21        Q. And that bonus was paid in what        21   participated in the morning blast as an
 22   year?                                          22   author. I did sales calls. I did client
 23        A.    My bonus in -- it was paid in       23   calls. I did the same job that I did -- I
 24   2014.                                          24   did the same amount of work that I did
 25        Q. Okay. And your bonus for 2012          25   before.
                                              286                                                 288
  1                  Ngo - Direct                     1                  Ngo - Direct
  2   had been what?                                  2        Q. The same amount of work as a
  3        A.    I believe 270,000.                   3   research analyst?
  4        Q. And that bonus had been paid in         4        A.   That's correct.
  5   which year?                                     5        Q. And at the point in November when
  6        A.    2013.                                6   you come back to the office is when you
  7        Q. When you got back from leave in         7   learned that you had been demoted, right?
  8   November of 2014, what work did you do?         8        A.   That's correct.
  9        A.    Can you repeat the question?         9        Q. All right. So did you have your
 10        Q. Yeah, sure. So when you returned       10   supervisory responsibilities at that point?
 11   from leave in November of 2014, did you        11        A.   I did, but we gave them all -- I
 12   resume any of your previous duties?            12   did, but we gave -- I think Colleen did
 13        A.    I did what Rob told me to do, my    13   most of the supervisory analyst stuff.
 14   job, and I covered the sectors that I          14   Even though I could still do it because I
 15   originally covered.                            15   had my certification, but I deferred to her
 16        Q. You covered the sectors as a           16   because she was the head of the group.
 17   research analyst?                              17        Q. Did you lose any responsibilities
 18        A.    That's correct.                     18   once you were demoted as co-head?
 19        Q. And what did that entail? I want       19        A.   Yes. A lot.
 20   to focus on the period of November,            20        Q. And what were those
 21   December of 2014.                              21   responsibilities that you lost?
 22        A.    So I covered the sectors. I         22        A.   Like, as I just mentioned, I
 23   covered chemicals. I covered paper and         23   didn't SA anymore. I was backup if Colleen
 24   packaging. I covered metals and mining.        24   wasn't available. I didn't do the
 25   And again, I covered various sectors           25   supervisory analyst work. I didn't do any
                                            PIROZZI & HILLMAN
                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 74 of 407
                                               289                                                291
  1                 Ngo - Direct                      1                  Ngo - Direct
  2   of the hiring. I didn't do any of the -- I      2   hired right before I was terminated.
  3   didn't do any of the conversations liaising     3        Q. And do you recall approximately
  4   with compliance. I didn't do -- I wasn't a      4   when he began working for the firm?
  5   mentor to our analysts anymore in that          5        A.   I don't know the exact date, but
  6   capacity, at least. I mean, I still tried       6   I know that we overlapped a little bit.
  7   to maintain -- I tried to help them, but I      7        Q. And what sector or sectors did
  8   wasn't officially their manager.                8   Mr. Joshi cover when he started at
  9       Q. Did you receive a bonus for              9   Oppenheimer?
 10   calendar year 2015?                            10        A.   When he started at Oppenheimer,
 11       A.    Yes, I did.                          11   he covered TMT.
 12       Q. And approximately when did you          12        Q. And what is TMT?
 13   receive that bonus?                            13        A.   Telecom, media and technology.
 14       A.    For calendar year 2015, I            14        Q. And was that -- were those
 15   received it in 2016 in February.               15   sectors -- was that sector different than
 16       Q. And what was the bonus that you         16   the sectors that you covered?
 17   received in 2016 for calendar year 2015?       17        A.   Yes, it was.
 18       A.    I want to say -- I am just           18        Q. Okay. And what experience, if
 19   blanking out.                                  19   any, did you have covering TMT?
 20       Q. That's okay. Let's take a look          20        A.   Well, I had a little bit,
 21   at Exhibit 11I.                                21   obviously. I had some during my tenure at
 22       A.    175.                                 22   RBS. I covered TMT a little bit in the
 23       Q. So Exhibit 11I is a pay stub for        23   period that we let go of -- that Todd
 24   you?                                           24   Morgan left in October of 2013 and covered
 25       A.    Yes.                                 25   it on a temporary basis until we hired
                                               290                                                292
  1                 Ngo - Direct                      1                  Ngo - Direct
  2       Q. Okay. And the payment there is           2   Umesh Bhandary.
  3   175, and what's your understanding of what      3        Q. Did anyone at Oppenheimer ask you
  4   that payment is for?                            4   if you would cover TMT around the time that
  5       A.    That was my bonus for 2015.           5   Mr. Joshi started working there?
  6       Q. And how did your 2015 bonus              6        A.   No.
  7   compare to the bonus that was paid to you       7        Q. During your tenure at
  8   for 2013?                                       8   Oppenheimer, was it your experience or
  9       A.    For 2013, it was significantly        9   understanding that sector coverage was a
 10   less. I was paid about 270. So it's            10   factor in hiring decisions for high yield
 11   almost a hundred thousand dollars less.        11   analysts?
 12       Q. And how did it -- the bonus paid        12        A.   It was one factor, but it was one
 13   to you in 2015, how did it -- well, strike     13   factor of many.
 14   that.                                          14        Q. And what were the other factors?
 15             How did the bonus that was paid      15        A.   Well, it -- you know, we always
 16   for work done in 2015 compare to the bonus     16   wanted to find the best athlete. So when I
 17   paid for work done in 2012?                    17   was doing -- when I was a group head in
 18       A.    It was significantly less.           18   2014, we were looking for best athletes.
 19       Q. And what was that 2012 bonus?           19        Q. What do you mean by best
 20       A.    I believe I was paid 270 bonus,      20   athletes?
 21   and here I am getting paid 175 for doing       21        A.   The best analysts, not just
 22   the same job I did during those periods as     22   sector specific, like who could write the
 23   a regular analyst.                             23   best reports, who could communicate well
 24       Q. Who is Jiten Joshi?                     24   with salespeople because that was more
 25       A.    He was a new analyst that we         25   important.
                                            PIROZZI & HILLMAN
                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 75 of 407
                                                293                                             295
  1                 Ngo - Direct                        1               Ngo - Direct
  2        Q.   And during your career, were            2   Jiten Joshi.
  3   there times that you had added sectors both       3        Q.    Why did you end up leaving
  4   at Oppenheimer and before you got to              4   Oppenheimer?
  5   Oppenheimer?                                      5        A.    I was fired.
  6        A.   Yes. In my career, and my               6        Q.    And when were you fired?
  7   experience at Oppenheimer as well.                7        A.    I was fired in July of 2016 -- is
  8        Q.   And during your tenure at               8   it June 30, 2016?
  9   Oppenheimer, did other analysts retain new        9        Q.    And how did you find out that you
 10   sectors for which they had not had previous      10   were being fired?
 11   experience?                                      11        A.    I got a call to head to HR.
 12        A.   It depends on the analyst. If          12        Q.    And who did you meet with when
 13   they were a good athlete, then we could          13   you were being told that you were fired?
 14   give them more sectors. If they were not         14        A.    I had to go down, I think
 15   so great, we wouldn't burden them with more      15   downstairs to another room, and I was --
 16   sectors.                                         16   when I went in the room was someone from HR
 17        Q.   But were there times where             17   and then Colleen Burns.
 18   analysts in the high yield group in              18        Q.    And what was said to you during
 19   Oppenheimer picked up new sectors that they      19   this meeting?
 20   didn't previously have experience with?          20        A.    They said that my position was
 21        A.   Yes.                                   21   being terminated.
 22        Q.   Were you involved in the hiring        22        Q.    Did they tell you why your
 23   process for analysts at Oppenheimer when         23   position was being terminated?
 24   you worked there?                                24        A.    First they said it was
 25        A.   Yes.                                   25   cost-cutting.
                                                294                                                   296
  1                 Ngo - Direct                        1                  Ngo - Direct
  2        Q.   And what was your involvement?          2        Q.    And did you say anything response
  3        A.   Well, as a regular senior               3   to that explanation?
  4   analyst, we always had a policy that we           4        A.    I said, that doesn't make sense
  5   would -- since we were small group, we were       5   because our sales desk is doing well. I
  6   in a small room, that every new analyst           6   remember telling them that it also doesn't
  7   that we hired we would interview. So              7   make sense because -- it doesn't make sense
  8   everyone got to interview the person who          8   because we just hired a new senior analyst.
  9   was a part of your team. That's one.              9        Q.    And who was that senior analyst?
 10             And then two, when I was the           10        A.    Jiten Joshi.
 11   co-head in 2014, I was in charge of the          11        Q.    To your knowledge, was anyone
 12   hiring process.                                  12   else in fixed income let go the day that
 13        Q.   Did you interview Mr. Joshi            13   you were fired?
 14   before Oppenheimer hired him?                    14        A.    No.
 15        A.   No.                                    15        Q.    Was there any other justification
 16        Q.   And why not?                           16   given for your firing?
 17        A.   Well, it's funny, I never had the      17        A.    Yes.
 18   opportunity to, and I remember asking            18        Q.    And what was that?
 19   Colleen why I did not interview him; and         19        A.    So after I asked them about the
 20   she said that, you must have been out that       20   cost- cutting and questioned it because we
 21   day.                                             21   had just hired Jiten Joshi, and I knew that
 22             But, in fact, I will say the day       22   the sales numbers were fine, they shifted
 23   he was there, I remember Sean -- because I       23   the -- Colleen -- I think it was Ms. Burns
 24   sat next to Sean Sneeden -- that he was          24   who said, well, we don't have equity
 25   going into the conference room to interview      25   research in your sectors.
                                              PIROZZI & HILLMAN
                                                 212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 76 of 407
                                             297                                               299
  1                 Ngo - Direct                     1                  Ngo - Direct
  2        Q. And what does -- what did you          2              THE WITNESS: Sorry about that.
  3   understand equity research in your sectors     3        I sidetracked.
  4   to mean?                                       4              I had asked her was this related
  5        A. I think the implication is, is         5        to me taking leave for my -- our baby
  6   that we didn't have the investment banking     6        and also my medical leave?
  7   coverage in our sector because normally, in    7        Q. And what, if anything, did
  8   your -- in a big shop you will want            8   Ms. Burns or HR say in response?
  9   investment bankers to cover -- to have more    9        A. I don't recall Ms. Burns saying
 10   equity research -- equity research more       10   anything, but I remember Ms. Bridges saying
 11   matters more for investment banking           11   I wasn't there. I don't know anything
 12   coverage than high yield, but that's what     12   about that.
 13   she was implying.                             13        Q. And Ms. Bridges was who?
 14        Q. What do you understand equity         14        A. The HR representative.
 15   research coverage to mean?                    15        Q. Who was present for the meeting?
 16        A. So sorry. It means that we            16        A. That's correct.
 17   didn't have an analyst who covered my         17        Q. And when she said that she wasn't
 18   sectors.                                      18   there, what did you understand that to
 19        Q. In equity?                            19   mean?
 20        A. In equity.                            20        A. I just -- it just meant that she
 21        Q. During the conversation with          21   didn't know anything about it. So I -- it
 22   Ms. Burns and HR, did you ask whether your    22   meant, to me, that she didn't want to
 23   firing was related to your leave?             23   address it, and then Ms. Burns didn't say
 24        A. Yes, I did.                           24   anything. So no one addressed my question.
 25        Q. And what did you say?                 25        Q. How did you feel at the time
                                             298                                               300
  1                 Ngo - Direct                     1                  Ngo - Direct
  2        A. Well, first I questioned the           2   about the explanations given for why
  3   equity research comment because we never       3   Oppenheimer fired you?
  4   had equity research in metals and mining,      4        A. Repeat the question. I am sorry.
  5   and they had asked me to add that sector;      5        Q. Sure. How did you feel at the
  6   didn't make sense. It was really based on      6   time when you were fired, how did you feel
  7   trading volume, not investment banking.        7   about the explanations that were given for
  8             The quick answer to that is,         8   why Oppenheimer fired you?
  9   Oppenheimer doesn't have a balance sheet.      9        A. I didn't believe they -- I didn't
 10   So we don't need a lot of bond deals, the     10   believe they were credible.
 11   investment banking excuse didn't make sense   11        Q. And why didn't you believe that
 12   to me. So I questioned that, and said that    12   the cost-cutting explanation was credible?
 13   we did not have equity research for my        13        A. Because I know our sales desk was
 14   sectors in metals and mining ever, paper      14   doing well. I knew that we had never fired
 15   ever, during my tenure there, and I believe   15   an analyst before in high yield. I knew,
 16   we had a chemicals equity research analyst,   16   if anything, we were always looking to hire
 17   but I believe he left in 2014 and was never   17   and add to the group, whether it be
 18   replaced.                                     18   salespeople or research analysts, and it
 19             So I brought that issue up to       19   didn't make sense that we just hired
 20   them, maybe not to that extent, but I said    20   another senior analyst.
 21   that doesn't make sense. We never had         21        Q. And that senior analyst was Mr.
 22   equity research covered in my sector.         22   Joshi?
 23             MR. IADEVAIA: Could you read        23        A. Exactly.
 24        back my question, please?                24        Q. And did you believe Oppenheimer
 25             (Record read.)                      25   fired you because there was no equity
                                           PIROZZI & HILLMAN
                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 77 of 407
                                              301                                                  303
  1                 Ngo - Direct                     1                   Ngo - Direct
  2   research coverage for your sectors?            2        A.     I think it may have had it the
  3        A.   Not at all.                          3   first year, but after that, I don't recall
  4        Q. At the time that you were fired,       4   any banker -- any bankers after that.
  5   what sectors did you cover?                    5        Q. And at the time you were let go,
  6        A.   I covered chemicals, paper and       6   did metals and mining have equity research
  7   packaging, and metals and mining.              7   coverage?
  8        Q. And at the time that you were          8        A.     No.
  9   fired, was there equity research coverage      9        Q. And during your tenure at
 10   for the chemicals sector?                     10   Oppenheimer, did it ever have equity -- did
 11        A.   No.                                 11   metals and mining ever have equity research
 12        Q. Had they ever been equity             12   coverage?
 13   research coverage for the chemical sector     13        A.     No.
 14   during your tenure at Oppenheimer?            14        Q. Did -- at the time of your
 15        A.   Which sector are you referring      15   firing, did metals and mining have
 16   to?                                           16   investment banking coverage?
 17        Q. Chemicals?                            17        A.     No.
 18        A.   Yes. There have.                    18        Q. And did metals and mining ever
 19        Q. And when did chemicals stop           19   have investment banking coverage during
 20   having equity research coverage at            20   your tenure at Oppenheimer?
 21   Oppenheimer?                                  21        A.     No.
 22        A.   I believe the analyst left in       22        Q. Were you surprised by your
 23   2014.                                         23   firing?
 24        Q. You mentioned investment banking      24        A.     Yes.
 25   coverage. What does investment banking        25        Q. And why do you say yes?
                                              302                                                  304
  1                 Ngo - Direct                     1                   Ngo - Direct
  2   coverage mean? What do you understand it       2        A.     Yes and no. I was surprised that
  3   to mean?                                       3   I was fired.
  4        A.   It means that there is an            4               No, I wasn't surprised in the
  5   investment banker that covers that             5   sense that ever since I returned from my --
  6   industry.                                      6   it was a chain of events ever since I asked
  7        Q. Okay. And at the time that you         7   for leave in May of 2014, my relationship
  8   were fired, did chemicals have investment      8   with Rob and Jane changed significantly;
  9   banking coverage at Oppenheimer?               9   and that I felt that they had not -- I
 10        A.   No.                                 10   wasn't their golden child anymore. I could
 11        Q. Did paper and packaging have          11   tell that they had lost -- I had lost a lot
 12   equity research coverage at the time you      12   of reputation starting in 2014.
 13   were fired?                                   13        Q. And what's your basis for saying
 14        A.   No.                                 14   that they had lost faith in your -- or had
 15        Q. Did paper and packaging ever have     15   lost your reputation?
 16   equity research coverage during your          16        A.     Well, I had less interaction with
 17   Oppenheimer tenure?                           17   them, one.
 18        A.   No.                                 18               Two, Rob didn't -- I was
 19        Q. And when you were let go, did         19   officially demoted in 2014; and for Jane, I
 20   paper and packaging have investment banking   20   just -- she wasn't going to clearly fight
 21   coverage?                                     21   for me like she did when I had my bid offer
 22        A.   No.                                 22   with CBIC. I could tell that we did not
 23        Q. And did paper and packaging ever      23   have that same level of rapport.
 24   have investment banking coverage while you    24        Q. And what about -- did your
 25   worked at Oppenheimer?                        25   compensation since returning from leave
                                           PIROZZI & HILLMAN
                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 78 of 407
                                              305                                                 307
  1                   Ngo - Direct                     1                  Ngo - Direct
  2   affect your perception as to how Rob -- how      2   that Oppenheimer had discriminated against
  3   Mr. Lowenthal and Ms. Ross viewed you?           3   you based on your gender?
  4        A.    Yeah, absolutely. I mean, I           4        A.    Yes.
  5   could see the numbers declining year over        5        Q. Do you believe that during your
  6   year versus the prior year when I was a          6   employment at Oppenheimer that they -- the
  7   regular senior analyst; and I don't know         7   company had discriminated against you based
  8   for certain, but I think that I was              8   on your disability?
  9   actually not paid as well relative to the        9        A.    Yes.
 10   other senior analysts anymore.                  10        Q. And during your employment, did
 11              I don't know. It's too               11   you make any complaints about
 12   sensitive, but I didn't get a sense that I      12   discrimination internally?
 13   was -- I mean, for a period I was the           13        A.    No, I did not.
 14   highest paid senior analyst, and I didn't       14        Q. During your employment, do you
 15   get a sense that I was at that level            15   know if the company had policies that
 16   anymore. And also the numbers showed it         16   prohibit discrimination?
 17   year over year. I could just see my year        17        A.    Yes. I was aware of those.
 18   over year declined.                             18        Q. Let's take a look at Exhibit 8.
 19        Q. During your firing meeting, did         19   What is -- Exhibit 8 is the handbook?
 20   you say to Ms. Burns or HR that you             20        A.    That's correct.
 21   believed that your firing was based on your     21        Q. If you could turn to the Bates
 22   gender?                                         22   number OPCO 40? Let me know when you are
 23        A.    Not to that extent, but obviously    23   there.
 24   it relates to -- I did say that is it           24        A.    I am there.
 25   related to my leave.                            25        Q. Okay. And if you look, do you
                                              306                                                 308
  1                   Ngo - Direct                     1                  Ngo - Direct
  2        Q. And did you say that you believe         2   see the non-discrimination policy?
  3   that your firing was based on your               3        A.    Yes.
  4   disability or the fact that you had              4        Q. Okay. And under that policy do
  5   requested time off in connection with your       5   you see bolded text?
  6   disability?                                      6        A.    Yes.
  7        A.    I had -- I asked if it was            7        Q. Okay. And for the record, what
  8   related to the baby and also the                 8   the text says is, "When incidents of
  9   disability. I asked that, yes.                   9   discrimination occur, they are to be
 10        Q. Do you -- do you believe that           10   reported immediately, preferably in
 11   Oppenheimer violated your FMLA rights?          11   writing, to the respective supervisor or
 12        A.    Yes.                                 12   directly to the director of human
 13        Q. And did you -- during your              13   resources." Do you see that text?
 14   employment at Oppenheimer, did you have         14        A.    Yes.
 15   that belief?                                    15        Q. Okay. And did you at any point
 16        A.    Yes.                                 16   during your employment at Oppenheimer
 17        Q. And did you complain about the          17   report the discrimination that you believed
 18   FMLA violations to anyone at Oppenheimer?       18   you had suffered to human resources?
 19        A.    No.                                  19        A.    No, I did not.
 20        Q. And why not?                            20        Q. Or to a supervisor?
 21        A.    Well, Rob is the CEO's son, and I    21        A.    No, I did not.
 22   really just wanted to focus on trying to        22        Q. And why not?
 23   keep my job.                                    23        A.    I was scared of losing my job.
 24        Q. Do you believe -- during your           24   I'd already been demoted. I just wanted to
 25   employment at Oppenheimer, did you believe      25   mitigate the damages to some degree.
                                             PIROZZI & HILLMAN
                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 79 of 407
                                               309                                                311
  1                   Ngo - Direct                    1                 Ngo - Direct
  2        Q.    Did you seek -- this is a            2   son. So I didn't think that I would get
  3   yes-or-no question -- but did you seek          3   much help there, so I would rather just
  4   legal assistance in connection with your        4   focus on trying to keep my job.
  5   treatment at Oppenheimer while you still        5       Q. I am going to ask you to take a
  6   worked there?                                   6   look at Exhibit 90, please.
  7        A.    Yes, I did.                          7             MR. GIBSON: I am sorry. 90?
  8        Q.    And when was the first time that     8             MR. IADEVAIA: Yes.
  9   you sought legal assistance?                    9             Actually, before we do that, what
 10        A.    It was after my conversation with   10       I would like to do is show the witness
 11   Rob, so it was probably around November 4th    11       and everyone else an exhibit that lists
 12   of 2014.                                       12       the bonuses, a demonstrative that lists
 13        Q.    So was it after that conversation   13       the bonuses each year that Mr. Ngo
 14   you had with Mr. Lowenthal on November 4th?    14       received from Oppenheimer.
 15        A.    Yes. But I mean, I also spoke to    15             Do we have a copies of those?
 16   other friends who were lawyers. I remember     16             MS. MILLER: Yes.
 17   having that conversation even --               17             (Break taken.)
 18        Q.    I don't want you to disclose any    18       Q. Before the break, I had asked you
 19   conversations you had with lawyers.            19   to take a look at Exhibit 90. Do you
 20        A.    That's probably around May, too.    20   see -- do you have Exhibit 90 in front of
 21        Q.    You had a conversation May of       21   you?
 22   which year?                                    22       A.    Yes, I do.
 23        A.    Of 2014, after my conversation      23       Q. Okay. Exhibit 90 says on the
 24   with Jane.                                     24   cover page, Oppenheimer Holdings Inc.
 25        Q.    Which conversation with Ms. Ross?   25   Annual Report 2015.
                                               310                                                312
  1                   Ngo - Direct                    1                 Ngo - Direct
  2        A.    The conversation of May of 2014      2             Have you seen this document
  3   when I felt that she was discouraging me        3   before today?
  4   from taking a leave.                            4       A.    Yes, I have.
  5        Q.    And in May of 2014, did you take     5       Q. Were you involved at all in the
  6   any legal action against Oppenheimer?           6   compiling the information that is contained
  7        A.    No.                                  7   within Exhibit 90?
  8        Q.    And in November of 2014 or           8       A.    Yes.
  9   thereafter, did you take legal action?          9       Q. You were involved in --
 10        A.    No.                                 10       A.    I am sorry. I am tired. Repeat
 11        Q.    And why not?                        11   the question. Sorry.
 12        A.    I had just -- I just had my         12       Q. Yes. Were you involved at all in
 13   aneurysm, recovered from my aneurysm. We       13   compiling the information that is contained
 14   had a newborn baby. We just had a lot          14   within Exhibit 90?
 15   going on in our lives, and I just didn't       15       A.    No.
 16   feel -- I wanted to focus on trying to         16       Q. Have you independently verified
 17   retain my job.                                 17   any of the information that is contained
 18        Q.    Were you worried that if you did    18   within Exhibit 90?
 19   take legal action, that your job would be      19       A.    No.
 20   in jeopardy?                                   20       Q. If you take a look, if you turn
 21        A.    Yes.                                21   to OPCO page 491, please? Let me know when
 22        Q.    And why was that?                   22   you are there.
 23        A.    Well, I think that if I -- I        23       A.    I am here.
 24   think that if I reported it, again, the        24       Q. Okay. And at the top of the
 25   hierarchy is Rob is a very -- the CEO's        25   page, does it say Financial Highlights
                                            PIROZZI & HILLMAN
                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 80 of 407
                                            313                                                  315
  1                 Ngo - Direct                     1                  Ngo - Direct
  2   Annual Report 2015?                            2   account taxes.
  3        A. Yes. That's correct.                   3        Q. And the category below that says
  4        Q. Okay. And below that there is a        4   Net Profit and then parentheses, loss, and
  5   chart; is that right?                          5   there is an asterisk. What does -- well,
  6        A. Yes.                                   6   first, the asterisk says Attributable to
  7        Q. Okay. And that chart on the far        7   Oppenheimer Holding, Inc. at the bottom of
  8   left-hand corner has categories of             8   the page. Do you see that?
  9   information; is that right?                    9        A. That's correct.
 10        A. That's correct.                       10        Q. What's your general understanding
 11        Q. And on the top row of the chart       11   of what net profit means?
 12   there are years; do you see that?             12        A. That would be below profit before
 13        A. Yes, I do.                            13   income taxes, so presumably means net
 14        Q. Okay. And looking at the              14   profit after taking into account
 15   categories of information starting with       15   everything, which would mean including
 16   Gross Revenue and ending with Number of       16   taxes in this case.
 17   Employees, do you have any knowledge as to    17        Q. Okay. If you look, what does the
 18   what those terms mean as used in this         18   chart say about the firm's profits before
 19   report?                                       19   income taxes in 2012? What's the number
 20        A. I can read it, yes.                   20   according to the chart?
 21        Q. Right. But did you, were you          21        A. In what year?
 22   involved in at all -- strike that.            22        Q. 2012.
 23              Does this page define those        23        A. Negative 527 million.
 24   terms, gross revenue and profit before        24        Q. Okay. And what does the chart
 25   income taxes, et cetera? Does the page, on    25   say about the --
                                            314                                                  316
  1                 Ngo - Direct                     1                  Ngo - Direct
  2   the page?                                      2        A. Wait. That's actually -- it's in
  3        A. Does the page define it?               3   thousands of dollars. So it's negative
  4        Q. Yes. Define those terms.               4   $527,000.
  5        A. You want me to define the terms?       5        Q. And that's what the chart says,
  6        Q. No. I am asking does the page          6   right?
  7   define those terms?                            7        A. That's correct.
  8        A. No, it does not.                       8        Q. Okay. And in 2015, what does the
  9        Q. As a person who's worked in            9   chart say about profit before income taxes?
 10   finance, do you have an understanding of      10   What's the number?
 11   what gross revenue generally means?           11        A. The profit before taxes is 6711.
 12        A. Yes, I do.                            12        Q. So what is that number if you do
 13        Q. And what's your understanding of      13   it in the thousands of dollars?
 14   what gross revenue generally means?           14              ARBITRATOR DOLINGER: 6.7
 15        A. It just means the total revenues      15        million.
 16   generated presumably for the years that the   16              THE WITNESS: 6.7 million.
 17   column corresponds to.                        17              MR. IADEVAIA: Thank you.
 18        Q. And under that it says Profit and     18              ARBITRATOR DOLINGER: You're
 19   then in parentheses, loss before income       19        welcome.
 20   tax.                                          20        Q. Based solely on the chart, which
 21              Generally, do you understand --    21   year did Oppenheimer have higher profits,
 22   what do you understand the term "profit       22   2012 or 2015?
 23   before income taxes" to mean?                 23        A. 2015.
 24        A. That would generally mean that's      24        Q. And what does the chart say about
 25   the profitability without taking into         25   the firm's net profit in 2012?
                                           PIROZZI & HILLMAN
                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 81 of 407
                                                  317                                                  319
  1                    Ngo - Direct                      1                   Ngo - Direct
  2        A.     It -- in the net profit in 2012,       2        give you specifically high yield.
  3   it's negative 3.6 million.                         3        Q. Why don't you take a look at
  4        Q.     Okay. And what does the chart          4   Exhibit 95?
  5   say about the firm's net profit in 2015?           5              So have you seen Exhibit 95
  6        A.     That it is a positive 1.2 -- I am      6   before today?
  7   rounding up, so it's 2 million.                    7        A.    Yes, I have.
  8        Q.     Based solely on the chart, which       8        Q. Okay. And what do you understand
  9   year did Oppenheimer have worse net                9   Exhibit 95 to be?
 10   profits, 2012 or 2015?                            10        A.    This is a P&L specifically to the
 11        A.     2012.                                 11   high yield department.
 12               ARBITRATOR DOLINGER: You do the       12        Q. And if you look at the bottom of
 13        direct the way you want to, but I am         13   the document, do you see the category grand
 14        not sure what this is really proving at      14   total?
 15        all taking -- if you want to start           15        A.    That's correct.
 16        comparing 2013.                              16        Q. Okay. And if you look over at
 17               MR. IADEVAIA: I am not going to       17   the top -- top columns, do you see YTD? Do
 18        do any other years, Your Honor.              18   you see that?
 19               ARBITRATOR DOLINGER: I                19        A.    Yes.
 20        understand why, but go ahead.                20        Q. What do you understand YTD to
 21        Q.     And what was your bonus for 2012      21   mean in this document?
 22   that was paid in 2013?                            22        A.    It shows that the grand total in
 23        A.     My bonus in 2012.                     23   P&L, which is basically sales for high
 24        Q.     There is a chart on the screen        24   yield, in 2012 was 13.4 million.
 25   there.                                            25        Q. Okay. And do you know that
                                                  318                                                  320
  1                    Ngo - Direct                      1                   Ngo - Direct
  2        A.     Okay. 270,000.                         2   13.4 million or 13.387 million, do you know
  3        Q.     Okay. And what was your bonus          3   what that number is?
  4   for 2015 that was paid in 2016?                    4        A.    So basically, no, as I mentioned
  5        A.     175,000.                               5   before, that the group, the P&L is driven
  6        Q.     What is your understanding of the      6   by either sales or trading. So in this
  7   relationship between Oppenheimer's overall         7   case, in that year trading generated only
  8   performance and your bonus?                        8   780,000, and then in sales generated
  9        A.     It is a factor, but my                 9   $12,607,550 of that profit.
 10   understanding is what drives -- what drove        10        Q. Do you know that the 13.387
 11   my bonus was what was the P&L for high            11   number, is that profit or revenue?
 12   yield.                                            12        A.    It's revenue, but I could --
 13        Q.     During the --                         13   revenue.
 14               ARBITRATOR DOLINGER: There is         14        Q. If you take a look at Exhibit 96?
 15        nothing at the annual report, is there,      15   And I am sorry. For which year is 95?
 16        that would show the figures for high         16        A.    2012.
 17        yield?                                       17        Q. If you look at Exhibit 96, which
 18               THE WITNESS: Not in the annual        18   year -- what is this document?
 19        report, but I believe that we have --        19        A.    It's the P&L for high yield, yes.
 20        they provide the detail.                     20   P&L for high yield in 2013.
 21               ARBITRATOR DOLINGER: Okay.            21        Q. Okay. And what is the grand
 22               THE WITNESS: I don't think the        22   total number on -- for high yield as of
 23        annual report goes into that granular.       23   December 31st, 2013?
 24        I didn't skim through all of the annual      24        A.    It's $16,990,383.
 25        report, but I doubt that they would          25        Q. Okay. If you turn to Exhibit 97,
                                              PIROZZI & HILLMAN
                                                 212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 82 of 407
                                             321                                                 323
  1                  Ngo - Direct                    1                  Ngo - Direct
  2   please? Okay. And what is this document?       2   economic-based lay-offs at Oppenheimer?
  3        A. It's the P&L for high yield in         3        A. They were frequent. They were
  4   December of -- for the yearend                 4   frequent. They were frequent.
  5   December 2014.                                 5        Q. Did -- during your employment at
  6        Q. Okay. And what is the grand            6   Oppenheimer, did Oppenheimer lay off any
  7   total revenue for -- as of December 31st,      7   analysts for financial reasons in the whole
  8   2014?                                          8   firm?
  9        A. It's $16,512,292.                      9        A. Yes, they did.
 10        Q. Okay. And if you take a look at       10        Q. From which departments are you
 11   Exhibit 98, please? And what is               11   aware of lay-offs for economic reasons of
 12   Exhibit 98?                                   12   analysts?
 13        A. It's the P&L for high yield in        13        A. It -- most of the lay-offs for
 14   December, ending December 31st, 2015.         14   analysts occurred in the equity research
 15        Q. And what is the year-to-date          15   department.
 16   number for as of December 31st, 2015?         16        Q. Were there layoffs of analysts
 17   What's the year-to-date grand total?          17   within the investment bank?
 18        A. It's $17,173,223.                     18        A. I believe so, yes.
 19        Q. During the time that you              19        Q. And were there layoffs --
 20   worked -- and 2015 was the last full year     20   economic-
 21   you worked at Oppenheimer, correct?           21   based layoffs during your tenure at
 22        A. 2015?                                 22   Oppenheimer within fixed income?
 23        Q. Yes.                                  23        A. Yes, there were.
 24        A. Yes. I mean -- yes.                   24        Q. And which groups?
 25        Q. You worked part of 2016?              25        A. They would be -- I believe -- I
                                             322                                                 324
  1                  Ngo - Direct                    1                  Ngo - Direct
  2        A. Yes. Yes.                              2   remember them -- I don't know, but I think
  3        Q. During the time you worked at          3   that there might have been some layoffs in
  4   Oppenheimer, did the bank lay off employees    4   investment grade or some other taxable
  5   for financial reasons?                         5   fixed income.
  6        A. I don't know.                          6        Q. But they were analysts?
  7        Q. You are unaware as to whether or       7        A. Oh, analysts. No.
  8   not the bank laid off employees at the firm    8        Q. Why don't we read back the
  9   for financial reasons?                         9   question?
 10        A. Well, I assume that they did, but     10        A. Repeat the question.
 11   I just don't know the detail for the whole    11        Q. Were there any analysts within
 12   firm. I wasn't privy to -- well, I guess I    12   fixed income that were laid off based on
 13   could look at --                              13   economic reasons?
 14        Q. No. I am not asking you to look       14        A. No.
 15   at any charts. I am asking you --             15        Q. During your tenure, anyone -- was
 16        A. Could you repeat the question?        16   there anyone that you are aware of who was
 17   Sorry.                                        17   laid off for financial reasons from high
 18        Q. Sure. Do you have any knowledge       18   yield research?
 19   as to whether or not the firm Oppenheimer     19        A. No.
 20   did lay-offs at any point during your         20        Q. Other than you?
 21   tenure there --                               21        A. Sorry. Except for me.
 22        A. Oh --                                 22        Q. Supposedly?
 23        Q. -- for economic reasons?              23        A. Yes.
 24        A. Oh, sorry. Yes. Yes. Yes.             24        Q. During your tenure, was anyone
 25        Q. Okay. And how frequent were the       25   ever laid off for financial reasons, to
                                           PIROZZI & HILLMAN
                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 83 of 407
                                               325                                                   327
  1                   Ngo - Direct                    1                  Ngo - Direct
  2   your knowledge, from high yield sales?          2        Q. And what is your understanding as
  3        A.    No.                                  3   to the circumstances of Mr. Bhandary's
  4        Q.    And during your tenure at            4   departure?
  5   Oppenheimer, approximately how many             5        A.    He left voluntarily for another
  6   salespeople worked in high yield sales?         6   job at Jeffries.
  7        A.    About 12.                            7        Q. And was he let go, as far as you
  8        Q.    There was 12 on a team; is that      8   know, for -- as part of an economic layoff?
  9   right?                                          9        A.    No.
 10        A.    High yield salespeople, correct.    10        Q. And Lucila Broide, she left
 11        Q.    And that was true, more or less,    11   Oppenheimer during your tenure, correct?
 12   throughout your employment at Oppenheimer?     12        A.    Yes.
 13        A.    It didn't change much --            13        Q. Okay. And what were the
 14        Q.    Okay.                               14   circumstances of her departure?
 15        A.    -- that number.                     15        A.    I believe she voluntarily left.
 16        Q.    And what's your basis for saying    16   I think she might have wanted to spend time
 17   that, to your knowledge, there was no          17   with her family, but I don't recall there
 18   layoffs for financial reasons of the high      18   being a job.
 19   yield sales team?                              19        Q. And is it your understanding that
 20        A.    The employees didn't change much.   20   she was let go as part of an economic
 21        Q.    And in terms of the high yield      21   layoff?
 22   analysts, would you know if there were         22        A.    No.
 23   layoffs for financial reasons?                 23        Q. And Mr. Daniels, John Daniels
 24        A.    Yes.                                24   left during your time at Oppenheimer?
 25        Q.    And how would you know that?        25        A.    That's correct.
                                               326                                                   328
  1                   Ngo - Direct                    1                  Ngo - Direct
  2        A.    Well, if the analysts left, I        2        Q. And what were the circumstances
  3   think they would tell me. I had good            3   of Mr. Daniel's departure?
  4   relationships with a lot of guys. They          4        A.    He voluntarily resigned.
  5   would tell me if they were fired.               5        Q. And so he was not let go as part
  6        Q.    And was there ever any sort of       6   of an economic layoff, correct?
  7   announcement to you that any of the             7        A.    That's correct.
  8   analysts within the high yield research         8              MR. IADEVAIA: That's all I have
  9   group were being laid off for economic          9        other than the next issues.
 10   reasons?                                       10              MR. GIBSON: You have another
 11        A.    No.                                 11        half hour?
 12        Q.    During your tenure at               12              MR. IADEVAIA: I would say less
 13   Oppenheimer, Mr. Morgan left, correct?         13        than an hour.
 14        A.    That's correct.                     14              ARBITRATOR DOLINGER: Okay. Any
 15        Q.    And what's your understanding as    15        other issues you want to take up on
 16   to the circumstances of Mr. Morgan's           16        either side before we break for the
 17   departure?                                     17        day?
 18        A.    He got another job offer, I         18              MR. GIBSON: No.
 19   believe, at Jeffries.                          19              MR. IADEVAIA: No.
 20        Q.    Was he laid off for economic        20              ARBITRATOR DOLINGER: Okay. Go
 21   reasons?                                       21        in peace.
 22        A.    No.                                 22              (Time noted: 4:52 p.m.)
 23        Q.    And during your tenure, did Umesh   23
 24   Bhandary leave Oppenheimer?                    24
 25        A.    Yes, he did.                        25
                                            PIROZZI & HILLMAN
                                               212-213-5858
Case 1:17-cv-01727-GHW Document329
                                42-8 Filed 09/03/19 Page 84 of 407
  1
  2                      CERTIFICATE
  3
  4   STATE OF NEW YORK )
  5               )ss.
  6   COUNTY OF NEW YORK )
  7
  8        I, DARBY GINSBERG, a Registered
  9   Professional Reporter and Notary Public
 10   within and for the State of New York, do
 11   hereby certify:
 12        That the above transcript is a true
 13   record of the arbitration proceedings held
 14   on March 4, 2019.
 15        I further certify that I am not
 16   related to any of the parties to this action
 17   by blood or marriage, and that I am in no
 18   way interested in the outcome of this
 19   matter.
 20


 21
                      _____________________
 22
                         DARBY GINSBERG
 23


 24
 25
                                                 330
  1
  2   March 4, 2019

  3
                 INDEX
  4

  5   WITNESS         DIRECT CROSS REDIRECT RECROSS

  6   Hoai Ngo      15

  7
      EXHIBITS                    PAGE
  8
      All exhibits received in
  9   Evidence except for 120          38

 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
                                                     PIROZZI & HILLMAN
                                                        212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 85 of 407

                                                                                                                             331
                                  107:19, 107:22, 108:11,          66:21                            281:23, 282:6, 283:8,
                $
                                  109:5                             20,000 [1] - 126:2              284:25, 285:3, 285:10,
                                   12/31/of [1] - 126:14            2000 [2] - 118:5, 152:7         285:24, 286:8, 286:11,
  $10 [2] - 45:16, 46:16           120 [3] - 38:13, 38:15,          2001 [3] - 21:3, 21:16,         286:21, 287:17, 292:18,
  $100,000 [2] - 101:10,          330:9                            21:19                            294:11, 298:17, 301:23,
 104:4                             1258 [2] - 70:13, 70:19          2006 [1] - 21:19                304:7, 304:12, 304:19,
  $12,607,550 [1] - 320:9          1259 [1] - 80:2                  2007 [4] - 34:6, 34:7, 56:2,    309:12, 309:23, 310:2,
  $16,512,292 [1] - 321:9          126 [3] - 105:2, 276:13         89:10                            310:5, 310:8, 321:5, 321:8
  $16,990,383 [1] - 320:24         128 [2] - 274:16, 274:18         2008 [2] - 19:18, 19:19          2015 [25] - 221:6, 279:23,
  $17,173,223 [1] - 321:18         12:34 [1] - 165:5                2009 [20] - 19:19, 34:4,        279:25, 281:12, 282:7,
  $270,000 [1] - 282:4             12th [1] - 215:17               34:8, 35:24, 40:6, 42:18,        283:9, 289:10, 289:14,
  $270,833 [1] - 128:24            13 [1] - 219:19                 56:2, 61:12, 68:22, 69:14,       289:17, 290:5, 290:6,
  $4,167 [1] - 105:13              13.387 [2] - 320:2, 320:10      84:19, 88:23, 124:17,            290:13, 290:16, 311:25,
  $420,000 [1] - 111:13            13.4 [2] - 319:24, 320:2        124:18, 125:6, 126:7,            313:2, 316:8, 316:22,
  $50,000 [3] - 104:4, 106:5,      134 [2] - 105:20                126:10, 126:12, 126:13,          316:23, 317:5, 317:10,
 106:8                             13th [5] - 184:11, 185:9,       126:14                           318:4, 321:14, 321:16,
  $527,000 [1] - 316:4            219:13, 219:18, 219:24            2010 [10] - 70:15, 71:3,        321:20, 321:22
                                   140 [1] - 106:22                71:6, 72:19, 85:20, 123:12,       2016 [7] - 9:19, 289:15,
                 '                 1425025377 [1] - 1:11           125:9, 126:16, 126:20,           289:17, 295:7, 295:8, 318:4,
                                                                   126:25                           321:25
                                   14th [1] - 189:4
                                                                    2011 [4] - 126:22, 127:4,        2019 [3] - 1:14, 329:14,
                                   15 [2] - 259:10, 330:6
  '14 [1] - 178:23                                                                                  330:2
                                   150 [7] - 102:8, 111:21,        127:17, 128:3
                                                                    2012 [26] - 69:24, 102:4,        209 [1] - 280:10
                                  113:9, 113:10, 115:13, 116:7
                1                  150,000 [7] - 101:23,           103:2, 103:18, 108:2,             20th [2] - 176:23, 177:19
                                                                   110:18, 121:2, 121:4,             211 [2] - 280:10, 281:3
                                  102:19, 103:13, 110:6,
                                  128:6, 279:8, 279:12             128:12, 128:20, 130:7,            212.403.7311 [1] - 2:9
  1 [1] - 106:22
                                   155 [1] - 107:12                130:19, 285:25, 290:17,           212.818.9200 [1] - 3:9
  1.2 [1] - 317:6
                                   16 [6] - 35:3, 35:12, 35:13,    290:19, 315:19, 315:22,           22 [1] - 71:5
  1/29/2010 [1] - 126:2
                                  35:14, 59:12, 247:19             316:22, 316:25, 317:2,            23 [1] - 260:11
  1/30 [1] - 127:22
                                   16.5 [1] - 47:10                317:10, 317:11, 317:21,           230 [1] - 3:7
  1/31/2012 [1] - 127:23
                                   160 [1] - 108:20                317:23, 319:24, 320:16            24 [2] - 178:14, 285:3
  10 [2] - 61:21, 276:11
                                                                    2013 [34] - 67:10, 69:19,        24th [4] - 177:21, 178:21,
  10/1/2013 [1] - 110:10           163 [1] - 108:5
                                                                   86:23, 103:16, 103:19,           188:20, 188:22
  10/15/2012 [1] - 107:2           169 [1] - 108:20
                                                                   106:15, 107:7, 110:14,            25 [2] - 274:22, 274:25
  10/15/2013 [1] - 108:23          16th [11] - 203:20, 222:3,
                                                                   118:6, 121:8, 124:18, 125:8,      25th [34] - 181:24, 182:7,
  100 [3] - 101:23, 102:8,        224:16, 229:12, 230:17,
                                                                   128:17, 129:6, 129:12,           182:8, 182:9, 182:14, 183:7,
 102:18                           231:2, 247:7, 255:13,
                                                                   129:21, 130:2, 130:6,            183:11, 186:2, 186:6,
  100,000 [3] - 116:7, 281:12,    255:14, 261:12, 261:16
                                                                   130:22, 131:6, 131:15,           188:11, 188:22, 201:13,
 281:24                            17 [3] - 145:22, 215:18,
                                                                   134:9, 134:10, 281:24,           201:16, 201:20, 201:25,
  10017 [1] - 2:8                 218:10
                                                                   285:16, 285:18, 286:6,           202:6, 202:15, 202:25,
  10169 [1] - 3:8                  175 [3] - 289:22, 290:3,
                                                                   290:8, 290:9, 291:24,            203:4, 204:4, 207:4, 207:6,
  11 [2] - 104:22                 290:21
                                                                   317:16, 317:22, 320:20,          207:11, 207:17, 208:8,
  110 [4] - 38:23, 39:8, 39:23,    175,000 [1] - 318:5
                                                                   320:23                           208:20, 208:23, 208:24,
 50:3                              17th [2] - 203:21, 229:12
                                                                    2014 [84] - 47:7, 47:8, 47:9,   209:17, 209:20, 212:10,
  1130 [1] - 3:7                   18 [3] - 243:23, 246:22,
                                                                   52:16, 68:22, 69:14, 69:20,      214:25, 215:4, 215:6
  115,000 [1] - 242:12            276:23
                                                                   84:19, 91:24, 92:2, 129:10,       270 [4] - 112:17, 130:11,
  11 :14 [1] - 144:10              18th [3] - 248:23, 249:13,
                                                                   130:3, 131:6, 133:25,            290:10, 290:20
  11B [3] - 125:11, 125:14,       262:3
                                                                   134:13, 135:3, 136:20,            270,000 [5] - 129:25,
 125:17                            1994 [1] - 17:6
                                                                   138:24, 139:17, 143:2,           130:13, 285:20, 286:3, 318:2
  11C [2] - 126:24                 1998 [1] - 17:19
                                                                   143:20, 151:16, 152:14,
  11D [4] - 104:21, 104:23,        1999 [2] - 18:16, 20:6          154:24, 177:4, 178:22,
 127:13, 127:24                    1:20 [1] - 166:3                                                               3
                                                                   182:10, 184:11, 185:9,
  11E [4] - 107:10, 128:18,        1st [2] - 4:15, 217:17          189:5, 190:16, 190:18,
 130:10, 130:25                                                    190:23, 217:17, 219:19,           3 [7] - 258:9, 258:13,
  11F [4] - 129:18, 130:13,                      2                 220:22, 221:6, 222:5,            258:14, 260:11, 262:16,
 131:5, 133:24                                                     225:24, 226:22, 231:23,          264:9
  11H [2] - 280:6, 280:7                                           243:23, 244:14, 244:23,           3.6 [1] - 317:3
                                   2 [9] - 36:14, 36:15, 36:22,
  11I [2] - 289:21, 289:23                                         246:23, 247:19, 250:16,           30 [1] - 295:8
                                  109:14, 258:9, 258:14,
  12 [8] - 53:16, 143:20,                                          273:11, 274:23, 274:25,           30th [2] - 190:18, 190:23
                                  258:25, 259:10, 317:7
 145:20, 163:7, 259:2,                                             276:23, 278:18, 278:19,           31 [1] - 190:16
                                   2/1/2011 [1] - 127:5
 285:11, 325:7, 325:8                                              278:24, 279:14, 279:18,           31st [4] - 320:23, 321:7,
                                   20 [4] - 16:9, 48:7, 48:10,
  12,500 [6] - 105:25, 107:3,                                      279:22, 280:2, 281:12,           321:14, 321:16


                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 86 of 407

                                                                                                                             332
  34 [5] - 70:3, 70:5, 70:6,                                       198:12, 202:14                    afternoon [1] - 87:20
                                                6
 70:18, 83:10                                                       abnormal [1] - 208:2             AFTERNOON [1] - 166:2
  38 [2] - 184:10, 330:9                                            abrupt [2] - 211:17, 211:23      afterwards [1] - 113:6
  39 [1] - 217:15                  6 [6] - 109:16, 109:17,          abruptly [1] - 240:5             agency [4] - 24:23, 29:15,
  3rd [22] - 226:5, 227:4,        264:23, 266:18, 273:11            absence [5] - 136:12,           176:19, 176:20
 227:7, 227:23, 231:21,            6.7 [2] - 316:14, 316:16        139:25, 157:19, 247:10,           aggressive [1] - 65:20
 231:23, 232:2, 232:17,            60,000 [1] - 281:7              278:17                            aggressively [1] - 87:16
 234:16, 239:22, 244:4,            620 [1] - 1:13                   absolutely [4] - 10:24,          ago [1] - 35:6
 244:11, 244:12, 249:6,            63 [2] - 35:2, 35:10            258:5, 284:18, 305:4              agree [2] - 172:21, 260:13
 249:18, 250:8, 250:25,            6711 [1] - 316:11                absorb [1] - 247:12              agreed [13] - 14:10, 105:16,
 255:4, 255:15, 265:15,                                             accept [2] - 21:11, 28:5        162:15, 168:17, 169:23,
 278:19, 285:4                                  7                   accepted [3] - 28:4, 276:2,     170:7, 172:20, 174:20,
                                                                   284:7                            189:13, 201:15, 203:3,
                4                  7 [8] - 35:2, 35:4, 35:5,
                                                                    access [3] - 26:12, 175:14,     220:25, 276:2
                                                                   277:16                            agreement [4] - 14:17,
                                  35:9, 264:8, 264:24, 266:4,
                                                                    accommodate [1] - 246:11        116:21, 172:22, 176:5
  4 [6] - 1:14, 258:14, 260:25,   266:18
                                                                    according [7] - 262:17,          ahead [3] - 161:21, 193:10,
 261:2, 329:14, 330:2              7/31/2013 [1] - 108:7
                                                                   264:9, 264:24, 266:5,            317:20
  4/15/2012 [1] - 105:5            72 [2] - 226:19
                                                                   266:18, 269:20, 315:20            Al [1] - 150:5
  4/15/2013 [1] - 107:17           780,000 [1] - 320:8
                                                                    account [6] - 248:25,            alerts [7] - 242:15, 242:24,
  40 [4] - 143:8, 143:12,          7:00 [4] - 192:21, 192:23,
                                                                   251:20, 267:24, 268:9,           242:25, 243:6, 243:8,
 253:23, 307:22                   193:6, 200:7
                                                                   315:2, 315:14                    243:14, 244:20
  40,000 [1] - 280:19              7:30 [1] - 100:3
                                                                    accounts [7] - 57:23, 57:24,     allegedly [1] - 6:19
  40 A [1] - 143:15
                                                                   150:2, 150:3, 150:5, 150:6,       allocating [1] - 287:8
  41 [1] - 105:13                               8                  150:7                             allow [1] - 13:16
  420 [5] - 111:21, 112:16,
                                                                    accurately [1] - 245:21          allowed [1] - 207:4
 113:10, 115:18
                                   8 [7] - 217:10, 217:11,          accused [1] - 12:11              allows [1] - 35:16
  425 [1] - 115:16
                                  253:16, 253:19, 266:17,           acquisitions [1] - 20:23         alluded [2] - 67:18, 238:15
  45 [3] - 190:20, 190:25,
                                  307:18, 307:19                    Act [2] - 146:16, 217:25         almost [5] - 28:17, 47:23,
 243:17
                                   80 [1] - 61:23                   action [7] - 6:2, 287:2,        68:16, 255:23, 290:11
  45-day [1] - 190:21
                                   83 [1] - 184:8                  310:6, 310:9, 310:19, 329:16      amazed [1] - 282:13
  47 [1] - 253:23
                                   85 [2] - 272:10, 274:13          active [1] - 65:19               ambulance [1] - 223:5
  48 [7] - 143:7, 143:9,
                                   86 [1] - 256:13                  actively [1] - 63:14             amends [1] - 260:23
 143:13, 143:14, 143:15,
                                   86B [1] - 257:14                 activities [1] - 71:25           amount [17] - 6:9, 104:17,
 145:14, 146:21
                                                                    activity [2] - 20:23, 254:13    105:12, 107:3, 108:11,
  491 [1] - 312:21
                                                9                   actual [1] - 133:22             121:3, 127:7, 128:5, 128:22,
  4:00 [3] - 100:5, 200:8,
                                                                    ad [1] - 4:16                   130:11, 130:13, 131:12,
 276:6
                                                                    add [10] - 11:7, 11:12, 31:6,   193:16, 279:24, 280:19,
  4:52 [1] - 328:22                9 [2] - 226:22, 266:4           49:6, 58:21, 60:23, 61:5,        287:24, 288:2
  4th [11] - 133:25, 177:25,       90 [8] - 311:6, 311:7,          91:23, 298:5, 300:17              amounting [1] - 7:2
 250:15, 250:23, 252:11,          311:19, 311:20, 311:23,           added [18] - 25:3, 25:11,        analysis [5] - 57:2, 124:14,
 252:24, 253:4, 254:20,           312:7, 312:14, 312:18            25:13, 25:21, 29:4, 31:10,       178:12, 193:13, 194:14
 254:25, 309:11, 309:14            95 [5] - 273:23, 319:4,         60:21, 60:24, 61:2, 61:3,         analyst [90] - 8:5, 20:9,
                                  319:5, 319:9, 320:15             62:23, 62:24, 65:13, 85:5,       20:14, 20:18, 21:5, 22:8,
                5                  96 [2] - 320:14, 320:17         92:6, 98:20, 293:3               22:15, 23:20, 23:21, 23:23,
                                   97 [1] - 320:25                  additional [1] - 245:15         24:3, 24:25, 26:13, 26:15,
                                   98 [2] - 321:11, 321:12          address [3] - 4:8, 248:8,       29:3, 32:4, 32:24, 33:3, 33:5,
  5 [5] - 61:21, 261:2, 262:15,
                                   9:00 [1] - 100:4                299:23                           33:10, 35:15, 36:6, 54:19,
 262:16
                                   9:30 [1] - 1:15                  addressed [1] - 299:24          55:13, 55:14, 56:16, 56:22,
  50 [8] - 149:9, 150:8,
                                   9th [1] - 2:7                    addressing [1] - 95:23          56:24, 57:8, 58:19, 59:3,
 196:17, 237:17, 237:19,
 237:20, 237:21, 237:22                                             adjustment [3] - 116:4,         59:5, 60:2, 60:10, 60:20,
  51 [8] - 185:6, 185:7,                        A                  116:5, 116:6                     62:11, 63:2, 63:22, 64:17,
 197:18, 201:8, 202:5,                                              admission [4] - 18:4, 18:7,     66:17, 68:6, 73:2, 82:12,
 203:11, 204:25, 219:15                                            37:13, 37:19                     86:10, 87:17, 88:17, 91:14,
                                   a.m [4] - 1:15, 193:6, 200:7,
  527 [1] - 315:23                                                  admitted [3] - 18:10, 18:14,    93:5, 95:21, 96:3, 96:9,
                                  200:8
  53 [2] - 217:21, 218:2                                           18:17                            96:17, 96:18, 97:15, 97:23,
                                   abbreviation [1] - 31:15
  55 [2] - 217:18, 218:14                                           advance [1] - 194:24            97:25, 99:22, 100:4, 100:8,
                                   ability [3] - 132:9, 227:18,
  565 [1] - 2:7                                                     advice [1] - 287:12             111:8, 111:9, 115:10,
                                  237:14
                                                                    advised [2] - 215:9, 234:5      123:11, 159:11, 159:13,
                                   able [10] - 91:22, 114:25,
                                                                    affect [1] - 305:2              191:21, 192:18, 192:24,
                                  132:12, 145:2, 145:3,
                                                                    affected [1] - 227:19           236:15, 239:19, 242:13,
                                  148:22, 193:9, 197:9,


                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 87 of 407

                                                                                                                           333
 286:17, 288:3, 288:13,           3:2                              arrange [2] - 97:22, 174:25     189:8, 189:14, 189:15,
 288:25, 290:23, 290:25,           appeared [4] - 204:8,           arrangements [4] - 174:4,       189:18, 189:21, 191:4,
 293:12, 294:4, 294:6, 296:8,     204:10, 204:11, 207:14          174:7, 175:13, 175:24            191:6, 192:14, 199:25,
 296:9, 297:17, 298:16,            application [1] - 4:17          arrived [2] - 177:17, 284:12    201:13, 201:16, 201:20,
 300:15, 300:20, 300:21,           appointed [2] - 88:11,          article [2] - 11:19, 38:11      201:25, 202:6, 202:15,
 301:22, 305:7, 305:14            89:19                            articles [8] - 9:15, 10:4,      202:25, 203:4, 204:4, 207:4,
  analyst's [1] - 97:9             apportioning [1] - 287:13      10:9, 11:8, 11:9, 11:11, 13:7,   207:6, 207:11, 207:17,
  analysts [45] - 24:16, 53:19,    appreciated [3] - 117:12,      13:16                            208:8, 208:20, 208:23,
 53:22, 55:9, 57:25, 58:6,        117:13                           arts [1] - 17:2                 208:24, 209:17, 209:20,
 58:15, 61:2, 61:17, 63:4,         approach [2] - 135:17,          aspect [2] - 90:15, 170:9       212:10, 214:25, 215:4,
 65:10, 67:6, 68:9, 84:12,        200:25                           aspects [1] - 52:3              215:6, 221:6, 221:22,
 88:9, 90:9, 96:23, 118:11,        approval [11] - 59:4, 59:9,     asset [4] - 26:8, 46:19,        221:23, 221:24, 222:3,
 119:10, 123:7, 178:11,           59:11, 59:17, 99:10, 99:16,     60:12, 194:4                     224:16, 229:5, 229:12,
 191:23, 192:14, 194:8,           100:6, 100:13, 100:14,           assigned [8] - 62:5, 62:15,     248:18, 262:2
 268:13, 269:12, 276:18,          213:7, 275:9                    63:2, 63:8, 63:22, 63:23,         author [1] - 287:22
 289:5, 292:11, 292:21,            approvals [1] - 99:9           63:24, 150:2                      authorization [1] - 254:8
 293:9, 293:18, 293:23,            approve [3] - 58:19,            assigning [1] - 95:22            auto [3] - 277:11, 277:23,
 300:18, 305:10, 323:7,           199:24, 213:8                    assignment [2] - 62:17,         278:10
 323:12, 323:14, 323:16,           approved [9] - 59:6, 99:18,    88:4                              auto-forwarded [2] -
 324:6, 324:7, 324:11,            102:20, 107:25, 149:8,           assistance [2] - 309:4,         277:11, 277:23
 325:22, 326:2, 326:8             149:9, 164:9, 176:17, 227:14    309:9                             automatic [3] - 277:25,
  analysts ' [2] - 35:17, 87:15    approximate [1] - 139:14        assistant [1] - 206:13          278:5, 278:15
  analyze [1] - 192:6              arbitrary [2] - 122:24          associate [13] - 21:22,          automatically [1] - 278:6
  analyzing [1] - 194:11           arbitration [4] - 9:3, 13:9,   21:23, 21:25, 22:4, 22:9,         available [4] - 59:15,
  AND [1] - 1:2                   74:10, 329:13                   22:11, 22:13, 23:9, 23:19,       186:13, 195:14, 288:24
  aneurysm [18] - 221:12,          ARBITRATION [1] - 1:2          93:10, 93:11, 161:14, 174:10      Avenue [3] - 1:13, 2:7, 3:7
 221:14, 221:21, 222:7,            Arbitration [1] - 1:3           associated [1] - 247:13          aware [7] - 114:8, 184:15,
 222:23, 223:2, 224:8,             arbitrator [1] - 9:6            assume [2] - 86:15, 322:10      199:7, 274:10, 307:17,
 225:14, 226:7, 226:13,            ARBITRATOR [84] - 1:17,         assumed [4] - 114:6, 133:5,     323:11, 324:16
 227:15, 229:11, 229:23,          4:2, 4:13, 6:23, 7:5, 7:16,     136:9, 167:7
 237:12, 237:20, 238:5,           8:14, 9:14, 10:20, 11:3,         assuming [3] - 122:6,                        B
 310:13                           12:20, 13:20, 14:4, 14:14,      174:13, 270:9
  angrier [1] - 211:5             14:21, 15:6, 15:11, 15:21,       assumption [2] - 112:7,
  angry [8] - 204:11, 204:12,                                                                       baby [52] - 134:16, 134:22,
                                  25:22, 26:25, 32:19, 37:22,     230:2
 204:13, 207:14, 207:15,                                                                           135:10, 135:13, 137:9,
                                  38:2, 38:10, 38:14, 41:3,        assurances [1] - 137:13
 209:19, 260:18                                                                                    137:21, 138:2, 138:14,
                                  44:21, 46:5, 47:18, 50:7,        asterisk [2] - 315:5, 315:6
  announce [2] - 194:2,                                                                            139:2, 139:6, 139:10,
                                  50:14, 67:14, 74:17, 74:24,      AT&T [1] - 31:17
 194:3                                                                                             147:19, 147:24, 148:13,
                                  86:2, 90:24, 93:23, 96:5,        athlete [4] - 63:3, 66:16,
  announcement [9] - 251:8,                                                                        152:6, 152:7, 152:10,
                                  97:11, 106:7, 112:20,           292:16, 293:13
 269:19, 270:11, 270:13,                                                                           152:12, 152:13, 152:18,
                                  116:23, 119:12, 125:15,          athletes [2] - 292:18,
 270:15, 270:16, 272:14,                                                                           154:20, 155:7, 155:8, 155:9,
                                  147:11, 161:12, 161:15,         292:20
 274:11, 326:7                                                                                     161:23, 163:12, 164:23,
                                  165:3, 166:6, 183:21,            attached [5] - 243:19,          169:24, 169:25, 174:13,
  Annual [2] - 311:25, 313:2      187:22, 190:8, 191:3, 191:7,    247:21, 247:22, 248:24,          176:4, 176:6, 177:2, 177:11,
  annual [5] - 120:14, 318:15,    192:10, 193:14, 194:22,         249:22                           178:7, 178:17, 178:20,
 318:18, 318:23, 318:24           195:5, 195:12, 197:13,           attempt [1] - 11:14             178:24, 179:7, 179:23,
  annually [1] - 120:9            198:4, 199:9, 202:2, 215:7,      attend [5] - 16:17, 16:19,      200:8, 215:22, 215:24,
  answer [10] - 26:9, 47:17,      234:3, 234:10, 239:16,          17:7, 19:8, 19:15                216:3, 229:21, 230:21,
 73:9, 167:19, 182:24,            240:8, 242:2, 248:20,            attended [1] - 178:13           245:17, 262:24, 275:23,
 187:23, 206:11, 238:18,          252:17, 252:19, 257:2,           attorney [1] - 87:25            299:5, 306:8, 310:14
 240:17, 298:8                    257:18, 258:2, 263:3,
                                                                   Attorneys [2] - 2:6, 3:6         baby's [1] - 139:13
  anticipating [1] - 195:6        316:14, 316:18, 317:12,
                                                                   attract [1] - 132:9              Bachelor 's [1] - 17:2
  anticipation [2] - 195:13,      317:19, 318:14, 318:21,
                                                                   Attributable [1] - 315:6         backed [1] - 161:7
 198:10                           328:14, 328:20
                                                                   attributes [1] - 81:17           backup [1] - 288:23
  anyway [1] - 85:24               area [1] - 100:13
                                                                   audio [4] - 256:14, 256:16,      bad [1] - 285:3
  apologies [1] - 215:24           areas [1] - 81:17
                                                                  256:21, 258:4                     balance [1] - 298:9
  apologize [5] - 8:12,            argue [4] - 12:5, 13:3,
                                                                   August [63] - 35:24, 40:6,       ball [1] - 263:21
 258:11, 258:16, 258:24,          236:11, 240:14
                                                                  61:12, 67:10, 69:18, 88:23,       bank [9] - 20:11, 20:13,
 263:11                            argued [1] - 10:2
                                                                  125:6, 126:12, 126:13,           21:24, 35:7, 110:21, 118:13,
  apologizing [1] - 260:16         arguing [1] - 240:18
                                                                  181:24, 182:7, 182:8, 182:9,     322:4, 322:8, 323:17
  appeal [2] - 208:21              arguments [2] - 11:20,
                                                                  182:14, 183:4, 183:7, 186:2,      banker [2] - 302:5, 303:4
  APPEARANCES [2] - 2:2,          12:25
                                                                  186:6, 188:11, 188:22,            bankers [2] - 297:9, 303:4



                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 88 of 407

                                                                                                                            334
  banking [16] - 20:15, 23:22,     beginning [7] - 89:5,            birthday [1] - 285:2             111:21, 113:2, 113:9,
 51:17, 65:2, 89:4, 297:6,        123:21, 123:24, 127:22,           bit [14] - 47:2, 65:10, 142:4,   115:24, 117:20, 118:3,
 297:11, 298:7, 298:11,           139:19, 156:17, 156:18           142:11, 142:13, 142:14,           118:4, 118:8, 121:5, 121:16,
 301:24, 301:25, 302:9,            behave [1] - 44:20              153:3, 164:20, 224:22,            122:22, 124:22, 124:24,
 302:20, 302:24, 303:16,           behind [2] - 51:7, 51:9         241:24, 282:12, 291:6,            125:5, 125:8, 126:2, 126:3,
 303:19                            Bekemeyer [3] - 16:6, 16:8,     291:20, 291:22                    126:7, 126:13, 126:15,
  banks [1] - 119:9               225:4                             black [3] - 249:9, 249:10,       126:19, 126:21, 126:25,
  Bar [5] - 18:2, 18:5, 18:11,     belief [2] - 224:19, 306:15     249:18                            127:8, 127:10, 127:11,
 18:14, 18:18                      believable [2] - 68:17,          BlackBerry [1] - 274:20          127:16, 127:20, 127:25,
  bar [3] - 17:20, 17:23, 18:8    68:18                             blah [2] - 251:22                128:3, 128:8, 128:11,
  base [28] - 101:7, 101:8,        below [16] - 24:22, 24:23,       blank [1] - 221:25               128:15, 128:20, 128:23,
 101:10, 101:12, 101:17,          30:12, 30:14, 77:15, 77:17,       blanking [1] - 289:19            129:2, 129:3, 129:6, 129:9,
 101:25, 102:8, 102:14,           78:10, 79:11, 81:3, 81:15,        blast [62] - 57:17, 57:19,       129:12, 129:20, 129:23,
 106:8, 106:12, 108:15,           81:22, 82:23, 98:25, 313:4,      57:21, 58:10, 58:24, 59:18,       130:2, 130:3, 130:5, 130:6,
 110:6, 111:17, 111:20,           315:3, 315:12                    87:12, 87:15, 94:6, 94:10,        130:16, 130:21, 131:5,
 113:20, 115:13, 116:4,            Benefits [1] - 145:25           94:15, 95:9, 95:10, 95:16,        131:7, 131:11, 131:15,
 116:6, 116:9, 117:19, 121:3,      best [9] - 63:3, 66:16, 67:6,   96:6, 96:10, 96:14, 96:16,        131:16, 132:23, 133:14,
 121:5, 133:13, 229:9, 279:4,     80:20, 292:16, 292:18,           99:2, 99:20, 99:25, 131:22,       279:17, 279:21, 279:22,
 279:6, 279:9                     292:19, 292:21, 292:23           132:5, 157:18, 157:20,            279:24, 280:25, 281:10,
  base-wise [2] - 102:8,           better [5] - 47:8, 79:9,        157:21, 158:6, 158:22,            281:11, 281:23, 281:24,
 113:20                           197:24, 257:24, 262:13           160:10, 168:4, 178:13,            282:4, 282:6, 282:10,
  based [19] - 29:15, 62:18,       between [23] - 19:19,           204:21, 205:24, 209:12,           282:22, 283:3, 283:9,
 65:8, 132:2, 147:6, 147:12,      29:10, 29:21, 34:7, 48:19,       209:14, 210:2, 210:5, 210:8,      283:25, 284:2, 285:16,
 154:5, 231:18, 255:19,           56:2, 68:22, 69:14, 84:19,       210:13, 210:18, 210:21,           285:21, 285:23, 285:25,
 298:6, 305:21, 306:3, 307:3,     103:17, 113:10, 169:5,           211:10, 211:13, 211:19,           286:4, 289:9, 289:13,
 307:7, 316:20, 317:8, 323:2,     177:5, 182:13, 183:3, 223:9,     212:14, 212:15, 212:18,           289:16, 290:5, 290:6, 290:7,
 323:21, 324:12                   226:20, 229:5, 229:21,           212:25, 213:3, 213:8, 213:9,      290:12, 290:15, 290:16,
  basic [3] - 61:2, 66:5, 68:11   254:20, 265:9, 265:19, 318:7     213:16, 213:17, 213:22,           290:19, 290:20, 317:21,
  basis [21] - 52:12, 66:14,       Between [1] - 1:3               233:17, 234:7, 234:9, 276:7,      317:23, 318:3, 318:8, 318:11
 74:13, 75:18, 79:21, 79:22,       beyond [6] - 11:5, 141:23,      287:21                             Bonus [1] - 105:10
 81:11, 82:14, 82:18, 83:7,       163:18, 176:9, 213:22,            blasts [2] - 98:8, 99:9           bonuses [20] - 113:6,
 109:8, 121:22, 124:23,           216:10                            bleed [2] - 223:4, 224:15        117:23, 120:7, 120:11,
 224:18, 227:6, 234:23,            Bhandary [11] - 91:23,           bleeding [1] - 221:16            120:14, 120:20, 121:9,
 280:23, 281:8, 291:25,           92:24, 119:2, 119:25, 120:2,      block [1] - 222:18               121:20, 122:2, 122:5, 122:8,
 304:13, 325:16                   132:13, 269:15, 269:20,           blood [4] - 221:16, 221:17,      124:2, 124:5, 124:9, 124:18,
  Bates [12] - 70:12, 105:2,      276:20, 292:2, 326:24            223:15, 329:17                    124:19, 133:21, 279:15,
 105:20, 106:22, 107:12,           Bhandary 's [1] - 327:3          Bloomberg [10] - 73:19,          311:12, 311:13
 109:15, 109:17, 218:4,                                            100:8, 242:16, 270:19,             book [1] - 39:2
                                   bias [1] - 51:19
 253:23, 280:8, 280:9, 307:21                                      270:22, 270:24, 271:6,             booked [1] - 45:11
                                   bid [12] - 27:25, 89:16,
  Bay [1] - 180:13                103:2, 110:19, 110:22,           271:7, 271:9, 277:16               born [28] - 136:8, 137:9,
  BBB [3] - 24:23, 30:13,         114:3, 119:18, 119:20,            Bloombergs [4] - 32:14,          137:21, 139:6, 139:10,
 30:15                            119:23, 120:5, 164:9, 304:21     57:14, 267:22, 287:20             155:9, 169:25, 176:4, 176:6,
  Bear [19] - 21:10, 21:12,        bids [2] - 113:24, 114:3         blue [1] - 196:5                 177:11, 177:16, 177:20,
 21:15, 21:20, 22:4, 23:2,                                          board [1] - 42:5                 177:21, 178:7, 178:17,
                                   big [10] - 42:15, 53:9,
 23:15, 26:16, 27:13, 27:24,                                        bolded [1] - 308:5               178:20, 178:25, 179:8,
                                  55:21, 57:23, 94:20, 112:18,
 28:7, 28:13, 29:11, 32:6,                                                                           180:3, 180:11, 183:25,
                                  116:15, 123:4, 242:18, 297:8      bolster [1] - 11:14
 34:12, 35:14, 51:6, 56:19,                                                                          199:4, 215:22, 215:24,
                                   bigger [2] - 40:17, 68:12        bond [6] - 41:8, 45:14,
 62:8                                                                                                216:3, 216:6, 229:22
                                   binders [2] - 38:4, 38:16       45:24, 52:7, 298:10
  bearing [1] - 107:12                                                                                boss [1] - 260:17
                                   birth [37] - 134:17, 142:8,      bonds [20] - 30:2, 30:3,
  became [14] - 23:20, 54:4,                                                                          bottom [12] - 70:11, 110:8,
                                  142:13, 148:18, 160:18,          30:20, 33:2, 33:11, 41:2,
 65:19, 68:16, 69:11, 90:18,                                                                         143:17, 184:10, 185:9,
                                  161:23, 162:15, 166:21,          41:4, 45:16, 46:16, 48:7,
 92:15, 96:22, 103:11,                                                                               217:15, 226:21, 227:25,
                                  166:24, 168:6, 168:12,           48:11, 63:19, 66:22, 83:24,
 103:12, 103:19, 106:19,                                                                             228:2, 315:7, 319:12
                                  168:14, 169:24, 171:20,          94:4, 98:20, 98:23, 100:10,
 107:7, 129:14                                                                                        bought [2] - 89:3, 89:9
                                  172:11, 172:14, 175:18,          243:11
  become [2] - 25:5, 103:14                                                                           boy [1] - 125:13
                                  175:22, 176:11, 176:22,           bonus [116] - 45:9, 69:20,
  becoming [2] - 122:16,          186:6, 187:16, 188:19,           84:2, 84:4, 84:8, 84:21,           brain [7] - 221:12, 221:14,
 240:15                           206:25, 207:2, 213:12,           101:7, 105:23, 105:24,            221:17, 221:18, 221:19,
  bed [1] - 227:20                213:14, 213:19, 219:6,           106:5, 106:9, 106:11,             223:13, 237:19
  began [2] - 32:17, 291:4        219:24, 220:8, 220:11,           106:14, 107:5, 107:21,             breadth [7] - 72:10, 73:13,
  begin [4] - 14:3, 15:12,        246:6, 262:24, 263:24,           107:23, 108:16, 109:9,            73:21, 73:24, 76:6, 76:23,
 34:2, 172:13                     284:25                           109:11, 110:12, 111:17,           77:6
                                                                                                      break [9] - 55:24, 85:23,


                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 89 of 407

                                                                                                                            335
 85:24, 165:2, 252:14,            busy [4] - 163:16, 191:13,       categorized [2] - 41:11,         checking [3] - 186:12,
 252:15, 252:22, 311:18,         191:24, 231:4                    43:7                            216:23, 244:13
 328:16                           buy [8] - 22:23, 24:17, 27:5,    category [10] - 43:7, 73:11,     checkup [1] - 180:19
  Break [1] - 311:17             27:6, 27:7, 52:6, 57:6, 60:7     73:12, 77:16, 77:18, 78:25,       chem [1] - 274:4
  breaks [1] - 243:9              buy-sell-hold [1] - 22:23       79:2, 82:20, 315:3, 319:13        chemical [4] - 22:16, 22:20,
  bridges [2] - 299:10,           buying [1] - 47:15               caused [1] - 235:22            97:6, 301:13
 299:13                           BY [6] - 2:10, 3:10, 15:14,      CBIC [1] - 304:22                chemicals [24] - 25:7, 25:9,
  Bridget [8] - 148:8, 151:4,    86:6, 166:9, 252:21               cell [2] - 196:5, 264:6        25:10, 31:5, 31:7, 31:9,
 151:6, 151:23, 152:3,                                             center [7] - 47:23, 48:21,     31:20, 60:24, 61:6, 62:6,
 154:13, 188:8, 231:14                         C                  48:22, 48:24, 52:15, 52:21,     62:9, 62:23, 66:5, 68:9,
  brief [2] - 14:12, 227:10                                       53:24                           68:10, 68:11, 274:4, 286:23,
  briefed [1] - 7:20                                               CEO [2] - 10:12, 42:14         298:16, 301:6, 301:10,
  bring [1] - 209:7               calculation [1] - 196:9                                         301:17, 301:19, 302:8
                                                                   CEO's [2] - 306:21, 310:25
  broad [1] - 98:13               calculator [1] - 285:15                                           chief [2] - 42:9, 254:8
                                                                   certain [13] - 6:6, 6:20,
  Broide [12] - 92:3, 92:4,       calendar [6] - 120:17,                                            child [27] - 134:12, 134:15,
                                                                  24:17, 36:23, 74:16, 89:10,
 93:15, 119:2, 120:4, 251:10,    134:8, 134:10, 289:10,           111:18, 113:19, 194:23,         134:17, 137:5, 160:18,
 268:15, 269:8, 269:9,           289:14, 289:17                   221:18, 239:5, 267:7, 305:8     162:15, 166:21, 166:24,
 269:11, 327:10                   California [31] - 136:9,         certainly [5] - 8:6, 8:21,     168:13, 168:14, 171:20,
  BROIDE [1] - 92:5              139:11, 155:10, 166:22,          12:2, 12:15, 163:20             172:12, 172:14, 176:12,
                                 168:12, 172:12, 174:3,                                           207:23, 208:11, 209:23,
  broker [1] - 35:6                                                CERTIFICATE [1] - 329:2
                                 175:3, 175:9, 175:11,                                            213:13, 213:15, 213:19,
  broker-dealer [1] - 35:6                                         certification [4] - 35:16,
                                 176:11, 176:15, 177:7,                                           219:7, 219:24, 220:8,
  brought [3] - 228:14, 253:8,                                    59:12, 99:17, 288:15
                                 177:11, 177:17, 178:4,                                           220:11, 246:6, 263:25,
 298:19                                                            certifications [1] - 35:10
                                 178:7, 179:8, 180:15, 198:6,                                     304:10
  Bud [2] - 42:11, 42:12                                           certify [4] - 35:17, 90:6,
                                 198:7, 200:5, 206:23,                                              children [4] - 16:10, 16:13,
  building [1] - 25:12                                            329:11, 329:15
                                 213:12, 215:8, 215:25,                                           16:14, 168:7
  bulk [2] - 95:6, 163:2                                           cetera [4] - 26:14, 58:6,
                                 222:9, 248:17, 262:19,                                             choffman @vladeck .com
  bullet [1] - 100:11                                             274:5, 313:25
                                 262:23, 263:24                                                   [1] - 2:17
  burden [1] - 293:15                                              chain [3] - 184:9, 185:7,
                                  Canadian [1] - 110:21                                             choosing [2] - 53:4
  burns [72] - 133:10, 134:25,                                    304:6
                                  candidates [1] - 55:12                                            Chris [8] - 64:3, 65:15,
 135:4, 135:12, 135:18,                                            chance [1] - 144:2
                                  cannot [3] - 90:12, 236:7,                                      118:16, 118:17, 118:25,
 136:19, 137:8, 137:19,                                            change [19] - 21:4, 23:15,
                                 272:23                                                           119:3, 119:5, 119:20
 137:25, 157:20, 169:3,                                           23:17, 86:7, 86:24, 87:4,
                                  capabilities [3] - 80:4,                                          chunk [1] - 42:16
 169:10, 169:14, 170:4,                                           87:9, 91:16, 109:20, 110:3,
                                 237:11, 238:2                                                      CIBC [9] - 88:25, 89:2, 89:3,
 170:9, 170:21, 170:22,                                           168:4, 200:6, 236:9, 236:17,
                                  capability [1] - 92:23                                          110:21, 113:8, 114:14,
 171:9, 179:19, 179:21,                                           271:5, 271:10, 282:15,
                                  capable [1] - 9:5                                               116:21, 116:25, 117:24
 181:6, 181:21, 182:11,                                           325:13, 325:20
                                  capacity [2] - 99:7, 289:6                                        circumstances [10] - 5:16,
 182:17, 183:2, 183:6, 183:9,                                      changed [10] - 87:10,
                                  capital [4] - 24:9, 24:13,                                      13:13, 63:12, 110:16,
 183:14, 183:18, 184:11,                                          96:13, 98:10, 110:6, 207:10,
                                 24:14, 24:17                                                     121:12, 207:9, 326:16,
 184:12, 184:20, 185:8,                                           236:12, 236:23, 236:24,
                                  Capital [5] - 28:3, 28:16,                                      327:3, 327:14, 328:2
 185:10, 185:14, 198:24,                                          270:19, 304:8
 199:7, 199:14, 200:11,          30:24, 159:14, 159:20                                              cited [1] - 6:25
                                                                   changes [8] - 92:16,
 200:21, 201:13, 201:19,          cards [1] - 228:18                                                cities [1] - 180:15
                                                                  131:20, 131:21, 232:25,
 203:3, 204:4, 204:23, 205:3,     care [3] - 196:10, 207:23,      236:18, 249:7, 249:8, 268:5       Claimant [2] - 1:6, 2:6
 205:17, 216:14, 219:12,         209:22                            changing [1] - 132:4             claimant [3] - 6:25, 10:2,
 230:11, 251:3, 263:22,           career [3] - 19:3, 293:2,        charge [10] - 27:13, 27:17,    256:18
 264:2, 265:20, 265:24,          293:6                            48:25, 49:2, 49:12, 87:11,        Claimant 's [1] - 13:14
 266:13, 274:20, 274:22,          carefully [1] - 185:17          88:8, 88:10, 241:18, 294:11       clarification [1] - 284:11
 275:10, 275:11, 275:13,          Cary [3] - 87:24, 100:17,        chart [13] - 313:5, 313:7,       clarify [1] - 235:5
 275:20, 276:15, 283:8,          236:21                           313:11, 315:18, 315:20,           clarity [1] - 252:7
 283:16, 283:18, 296:23,          Case [1] - 1:11                 315:24, 316:5, 316:9,             CLARK [1] - 2:5
 297:22, 299:8, 299:9,            case [15] - 6:22, 7:21,         316:20, 316:24, 317:4,            classes [1] - 19:23
 299:23, 305:20                  61:22, 75:13, 80:19, 119:16,     317:8, 317:24                     clause [1] - 218:21
  Burns [21] - 88:15, 88:16,     150:4, 151:24, 153:3,             charts [1] - 322:15              clear [26] - 29:20, 31:18,
 88:19, 95:2, 133:8, 133:12,     176:21, 184:15, 192:2,            check [19] - 40:4, 75:10,      74:25, 95:5, 117:5, 162:17,
 133:14, 134:23, 141:25,         255:24, 315:16, 320:7            131:3, 133:22, 216:20,          181:9, 201:24, 203:5,
 168:25, 172:6, 179:17,           cases [1] - 6:24                217:4, 217:7, 219:15,           204:22, 205:7, 209:15,
 228:11, 228:13, 230:7,           CASSARINI [1] - 3:19            232:13, 262:19, 262:20,         209:16, 235:9, 235:12,
 247:11, 263:17, 264:22,          catalyst [1] - 116:9            262:25, 263:2, 263:5, 263:7,    235:14, 235:20, 238:25,
 274:12, 282:8, 295:17            catch [1] - 249:16              263:22, 263:25                  248:21, 259:22, 260:9,
  business [6] - 24:8, 26:24,     categories [5] - 60:3, 80:8,     checked [4] - 75:14, 231:5,    264:18, 268:2, 268:6,
 89:4, 89:9, 241:19, 254:16      80:13, 313:8, 313:15             262:20, 263:10                  268:19, 271:3



                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 90 of 407

                                                                                                                           336
  clearance [1] - 175:17           collabs [1] - 44:12           179:10, 192:7, 202:11,           90:2, 90:4, 90:7, 90:8, 90:13,
  cleared [2] - 237:15, 238:4      collapsed [1] - 92:8          216:9, 224:9, 225:16,            90:15, 94:23, 101:3, 174:22,
  clearer [1] - 258:4              colleague [1] - 135:24        225:19, 292:23                   233:2, 233:5, 233:21,
  clearly [4] - 11:8, 12:9,        colleagues [3] - 85:13,        communicated [3] -              235:17, 235:18, 236:17,
 13:8, 304:20                     135:19, 275:15                 204:20, 224:13, 225:12           236:18, 238:16, 239:2,
  Client [1] - 78:11               Colleen [72] - 88:15, 92:7,    communicating [1] -             239:6, 239:8, 239:10,
  client [15] - 32:23, 33:12,     94:14, 94:21, 95:11, 99:16,    220:15                           239:14, 239:15, 241:19,
 43:12, 46:15, 46:20, 48:15,      134:23, 135:12, 140:15,         communication [5] - 78:12,      252:3, 268:21, 268:22, 289:4
 49:8, 49:9, 79:6, 79:11,         140:18, 141:8, 141:25,         79:6, 79:12, 252:8, 254:13        compliant [1] - 100:15
 95:19, 97:12, 97:14, 287:22      155:14, 156:3, 158:4,           communications [2] -             complicated [3] - 132:4,
  clients [16] - 25:24, 26:7,     161:11, 163:13, 164:12,        201:9, 259:20                    193:25, 194:20
 26:17, 26:21, 27:7, 27:14,       168:25, 169:6, 172:6,           companies [28] - 22:18,          complications [1] - 224:2
 43:8, 43:13, 43:24, 48:9,        172:10, 173:2, 174:8, 174:9,   22:24, 24:19, 29:13, 29:14,       complimented [1] - 282:20
 49:4, 57:12, 58:8, 60:9,         174:21, 179:16, 181:5,         29:18, 30:5, 30:6, 31:17,         component [3] - 98:21,
 60:11, 87:13                     183:13, 184:16, 188:6,         32:8, 32:9, 32:17, 57:3, 57:4,   117:21, 118:3
  close [5] - 11:21, 11:22,       197:21, 198:21, 198:24,        65:13, 73:22, 190:20,             compromise [1] - 160:24
 154:23, 177:25, 194:9            199:11, 199:19, 201:2,         191:16, 192:2, 192:4,             comps [1] - 144:20
  closed [3] - 84:13, 194:13,     204:20, 205:11, 206:20,        192:20, 194:3, 196:17,            concern [1] - 228:4
 242:20                           208:18, 210:6, 211:21,         196:20, 196:21, 197:9,            concerned [7] - 55:24,
  closed -door [1] - 84:13        211:24, 213:6, 213:15,         197:11, 242:14                   56:3, 56:4, 85:11, 211:11,
  closest [1] - 84:16             217:5, 221:3, 228:11,           company [24] - 7:23, 24:15,     211:14, 211:15
  closings [1] - 14:11            228:13, 228:25, 230:25,        30:8, 30:11, 30:12, 48:11,        conclusion [2] - 12:23,
  Co [2] - 3:18, 3:20             246:3, 247:11, 263:17,         58:22, 66:20, 99:23, 145:24,     169:17
  co [54] - 54:4, 69:12, 69:18,   264:22, 265:6, 267:5, 267:9,   190:12, 190:22, 192:19,           concrete [1] - 236:22
 87:7, 87:9, 88:12, 88:14,        267:16, 268:10, 269:22,        193:6, 194:9, 194:15,             condition [1] - 237:18
 89:12, 89:20, 89:24, 90:18,      274:2, 274:8, 277:19, 282:8,   195:24, 196:6, 200:6, 216:7,      conference [2] - 13:22,
 92:16, 94:7, 94:13, 94:21,       288:12, 288:23, 294:19,        242:17, 243:9, 307:7, 307:15     294:25
 94:24, 95:5, 95:6, 95:25,        295:17, 296:23                  company 's [1] - 254:8           conferencing [1] - 266:22
 99:7, 129:14, 131:16,             college [3] - 16:17, 16:19,    compare [4] - 22:4, 281:24,      confidence [2] - 117:13,
 131:17, 131:21, 132:2,           17:8                           290:7, 290:16                    164:7
 133:3, 133:6, 133:16,             color [2] - 249:7, 249:9       comparing [1] - 317:16           confidential [1] - 9:8
 157:21, 183:18, 214:5,            column [2] - 77:7, 314:17      compensated [2] - 164:15,        confirm [1] - 130:10
 233:25, 238:10, 238:20,           columns [2] - 77:18, 319:17   173:20                            confused [2] - 142:7, 260:8
 247:11, 251:5, 251:8,             combination [9] - 55:19,       compensation [18] - 28:13,       confusing [2] - 259:21,
 251:16, 265:17, 266:10,          153:8, 153:9, 168:2, 168:8,    42:2, 101:12, 101:18, 104:6,     260:2
 266:23, 267:8, 267:14,           255:2, 255:9, 255:14, 287:19   111:10, 111:15, 111:16,           confusion [5] - 259:11,
 269:18, 270:17, 270:20,           comfortable [1] - 97:19       112:15, 115:21, 115:25,          259:12, 259:15, 259:18,
 270:21, 271:5, 271:12,            coming [8] - 8:2, 83:3,       149:19, 153:25, 154:6,           260:2
 271:25, 272:15, 288:18,          83:6, 95:17, 163:3, 164:17,    229:10, 230:5, 284:20,            congratulations [1] -
 294:11                           209:17, 211:20                 304:25                           187:17
  CO [1] - 1:9                     comment [7] - 71:23,           competent [1] - 13:12            connect [1] - 206:14
  co-group [1] - 54:4             79:13, 79:17, 81:4, 81:15,      competing [3] - 111:22,          connection [7] - 219:6,
  co-head [49] - 69:12, 69:18,    81:16, 298:3                   112:9, 115:2                     220:10, 220:23, 222:22,
 87:7, 87:9, 88:12, 88:14,         comme ntary [1] - 98:11        competitor [2] - 110:19,        230:21, 306:5, 309:4
 89:12, 89:20, 89:24, 90:18,       comments [11] - 75:17,        110:20                            CONNOR [1] - 2:16
 94:7, 94:21, 94:24, 95:5,        77:19, 78:3, 78:5, 78:9,        compilation [5] - 75:16,         consider [3] - 8:23, 216:23,
 95:25, 99:7, 129:14, 131:16,     79:16, 79:19, 81:7, 90:10,     78:4, 78:8, 79:18, 96:16         217:2
 131:17, 131:21, 132:2,           210:25, 282:12                  compiled [2] - 58:9, 58:11       considering [2] - 177:2,
 133:3, 133:6, 133:16,             commission [8] - 45:17,        compiling [3] - 58:16,          231:17
 183:18, 214:5, 233:25,           48:17, 66:21, 149:10, 150:9,   312:6, 312:13                     consistent [4] - 152:23,
 238:10, 238:20, 247:11,          287:3, 287:9, 287:10            complain [1] - 306:17           175:5, 180:21, 203:2
 251:5, 251:8, 251:16,             commissioning [1] - 45:13      complaints [2] - 210:11,         contact [1] - 178:15
 265:17, 266:10, 266:23,           commissions [8] - 27:19,      307:11                            contained [6] - 12:7, 38:3,
 267:8, 267:14, 269:18,           45:11, 45:20, 62:20, 63:15,     complemented [2] -              145:13, 312:6, 312:13,
 270:17, 270:20, 270:21,          79:9, 149:20, 149:22           131:23, 132:8                    312:17
 271:5, 271:12, 271:25,            commit [1] - 160:24            complete [1] - 194:14            content [1] - 90:8
 272:15, 288:18, 294:11            committee [3] - 42:2,          completed [1] - 124:7            contentious [2] - 240:15,
  co-heads [2] - 92:16, 94:13     104:6, 115:21                   completely [1] - 11:11          258:20
  co-morning [1] - 157:21          common [4] - 135:25,           compliance [38] - 35:17,         context [3] - 72:23, 73:21,
  Colin [5] - 16:6, 180:7,        186:17, 209:2, 275:15          50:22, 51:3, 51:10, 51:15,       181:4
 224:16, 225:2                     communicate [9] - 178:25,     51:22, 66:9, 87:21, 89:24,        contingency [1] - 156:9



                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 91 of 407

                                                                                                                           337
  continue [7] - 62:13, 158:7,   216:13, 231:11, 265:9,           68:21                            create [1] - 51:19
 176:3, 210:20, 212:15,          275:13, 277:20, 289:3,            countries [1] - 94:3            created [3] - 74:12, 95:18,
 274:4, 274:7                    309:19                            COUNTY [1] - 329:6             98:13
  CONTINUED [4] - 3:2, 86:5,      conveyed [1] - 198:7             couple [12] - 144:19, 145:2,    credibility [1] - 11:15
 166:8, 252:20                    cooking [1] - 34:17             145:3, 147:25, 148:3,            credible [2] - 300:10,
  continued [1] - 14:25           copies [2] - 272:10, 311:15     206:10, 207:25, 208:2,          300:12
  continuing [1] - 231:16         copy [4] - 8:15, 8:16,          209:3, 217:20, 250:24,           credit [15] - 24:8, 24:22,
  continuity [2] - 158:2,        271:18, 273:4                    256:25                          29:3, 29:6, 29:9, 33:11,
 210:12                           cordial [1] - 187:14             couples [2] - 138:21,          48:14, 72:9, 73:13, 76:6,
  contractual [1] - 116:21        corner [2] - 70:12, 313:8       144:23                          76:23, 77:5, 100:12, 196:9
  contribute [1] - 58:24          corporate [3] - 20:24, 41:3,     coupons [1] - 30:19             credits [1] - 24:22
  contributed [1] - 58:18        41:22                             course [2] - 81:24, 228:14      crisis [1] - 34:12
  Contribution [1] - 71:19        correct [114] - 20:16, 29:19,    courtesy [8] - 49:3, 135:25,    CROSS [1] - 330:5
  contribution [7] - 71:24,      31:22, 39:9, 40:5, 41:12,        147:6, 183:15, 184:6,            cross [1] - 219:15
 131:14, 133:15, 283:20,         45:2, 69:25, 70:20, 71:4,        186:17, 210:15, 275:15           cross-check [1] - 219:15
 283:25, 284:3, 284:14           71:7, 76:15, 86:12, 88:13,        cover [34] - 25:6, 25:17,       crumbled [2] - 34:13, 34:14
  contributions [1] - 132:22     89:13, 89:18, 91:15, 92:21,      54:6, 54:8, 54:14, 60:16,        Culinary [4] - 19:10, 19:13,
  control [1] - 49:5             93:7, 93:22, 93:25, 101:19,      62:22, 63:4, 63:10, 63:12,      19:16, 19:21
  controls [1] - 161:4           102:15, 105:8, 105:18,           65:11, 65:13, 65:14, 65:21,      current [2] - 56:5, 56:10
  conversation [124] - 115:7,    106:20, 107:8, 109:6,            67:7, 67:8, 73:25, 82:4,         curt [2] - 210:25, 241:6
 133:18, 133:21, 134:3,          110:15, 113:11, 116:8,           120:21, 120:22, 130:18,          curtness [1] - 252:4
 135:16, 136:19, 137:7,          120:13, 121:21, 127:2,           137:15, 174:5, 190:6, 197:9,     customers [1] - 47:13
 137:24, 138:22, 139:24,         127:9, 128:2, 128:4, 129:22,     242:14, 243:9, 243:22,           cut [2] - 45:14, 284:20
 140:10, 141:15, 142:6,          130:8, 130:12, 130:14,           274:4, 291:8, 292:4, 297:9,      cutting [4] - 11:23, 295:25,
 142:7, 142:23, 143:23,          130:23, 131:2, 131:4, 131:9,     301:5, 311:24                   296:20, 300:12
 144:7, 144:10, 147:7,           143:19, 143:21, 145:11,           coverage [59] - 23:24,          cycle [1] - 118:4
 147:22, 151:13, 151:15,         145:15, 146:22, 149:14,          23:25, 25:18, 29:12, 31:3,
 152:16, 154:16, 154:19,         149:17, 150:16, 151:14,          53:4, 54:6, 54:19, 64:8,
                                 151:17, 154:17, 154:25,          64:13, 64:17, 64:23, 65:3,
                                                                                                                D
 154:23, 155:3, 157:16,
 158:9, 160:8, 160:10,           178:5, 183:19, 183:20,           72:10, 73:14, 73:21, 76:7,
 162:13, 162:20, 167:21,         185:11, 185:12, 186:10,          76:23, 77:6, 99:6, 135:14,       dad [1] - 285:3
 168:18, 168:22, 169:20,         187:11, 188:23, 189:2,           135:21, 136:3, 140:19,           daily [1] - 234:7
 170:10, 170:12, 170:18,         194:25, 195:10, 195:11,          140:22, 141:2, 156:4,            damages [5] - 5:20, 5:25,
 170:20, 171:8, 171:25,          197:19, 198:2, 201:6,            156:25, 157:13, 157:17,         11:24, 13:5, 308:25
 172:3, 172:4, 173:7, 179:23,    204:25, 205:2, 205:6,            158:22, 161:11, 174:9,           Daniel 's [1] - 328:3
 181:5, 181:20, 183:14,          213:21, 218:3, 231:24,           174:11, 182:16, 198:24,          Daniels [13] - 91:25, 93:8,
 183:22, 200:21, 203:14,         246:23, 246:24, 248:11,          208:10, 209:10, 287:13,         132:13, 161:17, 195:9,
 203:17, 204:9, 205:15,          248:12, 250:17, 252:12,          292:9, 297:7, 297:12,           196:4, 196:14, 196:16,
 205:18, 209:21, 210:3,          252:25, 262:13, 271:20,          297:15, 301:2, 301:9,           198:12, 201:5, 276:20,
 213:20, 214:2, 214:9,           272:16, 272:19, 273:5,           301:13, 301:20, 301:25,         327:23
 214:13, 214:21, 215:2,          273:12, 273:16, 274:24,          302:2, 302:9, 302:12,            DARBY [2] - 329:8, 329:22
 215:16, 215:20, 220:5,          276:24, 280:21, 286:18,          302:16, 302:21, 302:24,          Darby [1] - 1:18
 220:6, 230:6, 230:8, 230:10,    288:4, 288:8, 299:16,            303:7, 303:12, 303:16,           data [6] - 192:6, 192:7,
 230:12, 230:14, 230:16,         307:20, 313:3, 313:10,           303:19                          194:12, 195:15, 195:25
 230:25, 235:6, 236:2, 236:5,    315:9, 316:7, 319:15,             covered [47] - 22:16, 22:17,    date [54] - 61:12, 105:4,
 238:3, 238:21, 240:4,           321:21, 325:10, 326:13,          22:19, 22:24, 24:18, 25:7,      110:7, 120:17, 133:23,
 240:16, 242:6, 244:8,           326:14, 327:11, 327:25,          25:8, 29:4, 29:13, 31:8,        134:5, 134:6, 139:13,
 244:10, 247:3, 247:6,           328:6, 328:7                     56:25, 60:18, 60:20, 62:8,      139:14, 139:16, 142:8,
 247:18, 250:25, 251:20,          correctly [1] - 197:25          62:12, 65:19, 66:3, 66:9,       163:18, 173:24, 176:19,
 252:4, 252:23, 253:3, 253:7,     corresponding [1] - 274:19      66:12, 67:11, 67:25, 68:10,     177:18, 177:22, 178:19,
 254:13, 254:20, 255:9,           corresponds [1] - 314:17        68:15, 73:22, 73:24, 94:2,      181:17, 181:24, 183:7,
 255:10, 255:15, 255:19,          cost [11] - 47:23, 48:21,       97:3, 130:19, 150:5, 192:3,     183:17, 183:25, 184:25,
 258:20, 258:22, 259:7,          48:22, 48:24, 52:15, 52:21,      215:23, 286:14, 286:15,         185:4, 190:13, 190:15,
 260:3, 260:19, 261:12,          53:24, 195:25, 295:25,           286:16, 286:22, 286:23,         199:3, 201:14, 201:20,
 261:17, 269:2, 269:22,          296:20, 300:12                   286:24, 286:25, 291:11,         201:21, 201:22, 201:24,
 271:3, 272:5, 273:14, 283:8,     cost-cutting [2] - 295:25,      291:16, 291:22, 291:24,         202:5, 202:24, 207:3,
 283:12, 283:17, 297:21,         300:12                           297:17, 298:22, 301:6           207:17, 208:20, 209:20,
 309:10, 309:13, 309:17,          COSTER [1] - 3:12                covering [8] - 32:24, 33:4,    217:16, 221:25, 222:2,
 309:21, 309:23, 309:25,          Counsel [2] - 3:17, 3:20        33:6, 84:24, 132:18, 275:19,    226:5, 226:24, 227:3, 227:7,
 310:2                            counsel [4] - 4:16, 12:4,       287:4, 291:19                   230:23, 246:13, 272:6,
  conversations [10] -           254:9, 254:10                     covers [3] - 68:6, 82:12,      273:10, 276:22, 277:2,
 171:17, 172:5, 201:23,           counterparts [2] - 68:12,       302:5                           291:5, 321:15, 321:17


                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 92 of 407

                                                                                                                           338
  dated [8] - 71:5, 133:25,       17:5, 17:12, 17:15, 19:12,       determination [2] - 123:14,      discrimination [6] - 10:4,
 143:20, 184:11, 185:9,           29:12, 45:10, 54:20, 116:19,    172:16                           307:12, 307:16, 308:2,
 189:4, 226:21, 246:22            233:21, 308:25                   determined [4] - 45:9,          308:9, 308:17
  dates [2] - 88:21, 259:23        delivered [1] - 180:3          54:20, 122:9, 142:16              discriminatory [2] - 9:21,
  daughter [12] - 136:8,           delved [1] - 159:12             determining [1] - 9:7           12:9
 175:19, 175:23, 177:15,           demonstrates [1] - 123:13       devoted [1] - 193:17             discuss [27] - 111:22,
 177:16, 177:20, 177:23,           demonstrative [1] - 311:12      Diane [3] - 228:11, 228:25      112:4, 113:12, 114:12,
 186:7, 187:16, 188:20,            demoted [10] - 251:5,           dictate [1] - 54:11             114:19, 136:18, 137:22,
 199:4, 216:5                     266:10, 268:20, 269:13,          die [1] - 237:20                138:25, 139:23, 142:2,
  daughter 's [1] - 285:2         273:15, 284:8, 288:7,            Diego [2] - 16:20, 16:22        160:5, 161:22, 164:13,
  daughters [1] - 157:7           288:18, 304:19, 308:24           difference [5] - 29:10,         169:2, 170:8, 171:22,
  days [9] - 30:17, 133:19,        demoting [2] - 235:3,          29:21, 30:4, 30:16, 113:10       173:19, 176:9, 179:18,
 177:15, 178:3, 190:20,           260:20                           different [15] - 23:21, 24:9,   182:16, 188:5, 206:17,
 190:25, 203:19, 246:25,           Denys [10] - 143:5, 143:18,    24:13, 39:2, 42:24, 47:3,        209:13, 210:4, 213:23,
 247:5                            144:13, 145:10, 145:16,         53:22, 64:18, 96:7, 151:25,      232:15, 283:17
  deadlines [2] - 6:18, 8:3       145:18, 146:18, 172:3,          153:3, 185:19, 189:22,            discussed [19] - 116:3,
  deal [16] - 4:5, 6:24, 87:22,   215:17, 218:12                  190:14, 291:15                   136:2, 136:21, 140:2, 141:3,
 94:20, 97:20, 116:11,             departing [1] - 114:7           difficult [1] - 255:12          143:24, 157:14, 158:13,
 116:12, 117:6, 117:21,            department [16] - 40:11,        digest [1] - 193:2              158:21, 159:2, 162:18,
 117:22, 118:8, 121:14,           44:17, 46:25, 51:21, 51:23,      dilutive [1] - 68:16            198:23, 200:10, 206:19,
 130:15, 130:18, 134:7,           54:17, 58:2, 62:21, 100:22,      direct [2] - 8:20, 317:13       211:18, 241:23, 245:11,
 198:25                           138:16, 150:25, 175:8,           DIRECT [1] - 330:5              246:6, 246:20
  dealer [1] - 35:6               218:25, 247:14, 319:11,          directly [4] - 95:21, 254:15,    discussing [3] - 154:9,
  deals [1] - 298:10              323:15                          264:7, 308:12                    167:4, 200:11
  dealt [2] - 209:3, 240:23        departments [1] - 323:10        director [26] - 23:13, 28:10,    discussion [46] - 13:21,
  debt [9] - 24:15, 24:19,         departure [8] - 13:14,         28:11, 28:23, 36:3, 41:24,       14:9, 113:16, 156:23, 158:9,
 24:21, 27:9, 29:5, 41:2,         196:19, 236:19, 236:20,         42:3, 85:20, 85:21, 86:8,        158:14, 159:2, 160:4,
 42:23, 43:7, 94:3                326:17, 327:4, 327:14, 328:3    86:11, 86:14, 86:20, 86:22,      162:18, 162:22, 163:2,
  December [11] - 71:5,            depended [1] - 122:25          87:2, 87:6, 91:7, 91:11,         163:5, 166:11, 166:15,
 190:16, 286:21, 287:16,           dependent [1] - 124:3          91:12, 93:3, 93:17, 93:18,       167:10, 169:10, 169:12,
 320:23, 321:4, 321:5, 321:7,      depreciation [1] - 196:12      100:21, 308:12                   169:14, 169:22, 173:22,
 321:14, 321:16                    deputy [1] - 254:10             Director [1] - 3:19             173:24, 182:20, 198:20,
  decide [9] - 160:19, 161:8,      Deputy [1] - 3:17               directors [1] - 42:5            199:13, 199:14, 199:18,
 167:2, 170:2, 171:5, 181:22,      derived [1] - 110:18                                            203:8, 204:14, 204:22,
                                                                   disability [14] - 153:5,
 186:24, 203:23, 255:18            describe [2] - 26:22, 245:21                                    209:8, 212:21, 212:23,
                                                                  153:15, 153:22, 153:24,
  decided [9] - 72:20, 94:9,       described [6] - 41:7,                                           213:3, 214:4, 220:21, 232:8,
                                                                  225:9, 226:15, 229:13,
 94:14, 94:19, 136:6, 169:18,                                                                      232:11, 232:16, 234:17,
                                  143:25, 144:8, 162:20,          237:16, 237:22, 238:5,
 181:23, 182:22, 265:4                                                                             238:8, 239:21, 250:8,
                                  198:9, 204:23                   306:4, 306:6, 306:9, 307:8
  deciding [1] - 8:5                                                                               250:14, 250:19, 250:22,
                                   describing [1] - 205:3          disagree [1] - 273:19
  decision [10] - 6:5, 12:18,                                                                      252:10
                                   desk [58] - 32:11, 32:18,       disappointed [4] - 207:15,
 52:6, 55:8, 55:17, 63:20,                                                                          discussions [11] - 172:8,
                                  40:10, 40:15, 40:16, 41:8,      208:19, 209:19, 211:6
 86:13, 147:14, 162:14, 184:4                                                                      175:25, 182:17, 201:9,
                                  42:24, 42:25, 43:2, 43:3,        disclose [1] - 309:18
  decision -maker [1] - 55:8                                                                       201:12, 201:19, 216:10,
                                  43:4, 43:6, 43:13, 43:14,        discourage [1] - 167:25
  decisions [2] - 54:18,                                                                           229:14, 231:25, 232:6,
                                  43:15, 43:19, 43:20, 43:25,      discouraged [8] - 157:4,
 292:10                                                                                            250:10
                                  44:2, 44:7, 44:10, 44:24,       157:23, 164:19, 164:24,
  declined [1] - 305:18                                                                             dispute [1] - 249:14
                                  46:3, 47:12, 48:5, 49:11,       167:21, 170:19, 170:24,
  declining [1] - 305:5           49:25, 52:2, 52:17, 52:18,                                        disputed [1] - 38:8
                                                                  239:25
  dedicated [1] - 175:8           52:21, 53:2, 53:3, 53:15,                                         disregard [1] - 7:23
                                                                   discouragement [1] -
  deems [1] - 9:13                53:24, 55:7, 57:16, 79:20,                                        disseminate [2] - 174:18,
                                                                  200:24
  defendant 's [2] - 12:8,        82:13, 85:12, 111:2, 123:3,                                      193:12
                                                                   discouraging [6] - 160:13,
 257:11                           123:5, 161:3, 192:9, 196:24,                                      distinct [1] - 46:6
                                                                  170:13, 199:21, 200:13,
  defense [3] - 6:2, 6:22, 8:9    222:17, 222:25, 236:16,                                           distinguish [1] - 27:4
                                                                  202:20, 310:3
  deferential [2] - 258:23,       239:10, 239:13, 241:11,                                           distribution [6] - 49:5,
                                                                   discover [1] - 242:3
 263:20                           242:9, 243:15, 296:5, 300:13                                     49:7, 57:18, 57:20, 57:21,
                                                                   discovery [1] - 272:12
  deferred [2] - 268:25,           desks [3] - 42:24, 46:11,                                       277:18
                                                                   discrete [1] - 96:7
 288:15                           251:17                                                            dividing [1] - 208:6
                                                                   discretion [2] - 153:13,
  deferring [1] - 188:7            detail [4] - 137:10, 208:13,                                     dizzy [1] - 222:15
                                                                  154:8
  deficiencies [1] - 6:15         318:20, 322:11                                                    doctor [8] - 180:2, 180:3,
                                                                   discretionary [4] - 113:7,
  define [5] - 313:23, 314:3,      details [8] - 94:18, 137:23,                                    180:18, 184:12, 227:12,
                                                                  121:20, 122:3, 122:5
                                  145:23, 153:7, 154:2, 158:8,                                     237:15, 237:18, 238:4
 314:4, 314:5, 314:7                                               discriminated [2] - 307:2,
                                  162:25, 169:16                                                    doctorate [2] - 17:16, 17:18
  degree [12] - 16:21, 16:25,                                     307:7



                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 93 of 407

                                                                                                                       339
  doctors [1] - 206:23             down [6] - 45:25, 84:10,      127:24, 128:19, 129:19,        248:15, 248:24, 248:25,
  document [22] - 5:21, 5:22,     147:20, 277:8, 277:9, 295:14   133:24, 174:12, 190:2,         249:5, 249:8, 249:12,
 9:9, 70:21, 71:18, 106:25,        downstairs [1] - 295:15       190:4, 190:7, 190:9, 190:17,   249:13, 250:2, 250:6, 262:3,
 107:12, 107:15, 109:19,           Drexel [1] - 30:17            190:19, 190:21, 190:22,        262:11, 271:11, 271:15,
 109:23, 110:2, 272:22,            drill [1] - 152:8             190:24, 190:25, 191:12,        271:18, 271:24, 272:3,
 276:13, 280:8, 280:9,             drive [1] - 180:12            191:14, 191:17, 191:25,        272:13, 272:14, 272:17,
 280:12, 281:3, 312:2,             driven [7] - 46:3, 52:16,     192:5, 192:13, 193:18,         272:21, 273:7, 273:10,
 319:13, 319:21, 320:18,          56:21, 98:8, 123:8, 320:5      193:24, 194:2, 196:10,         274:22, 275:5, 276:14,
 321:2                             driver [5] - 53:3, 53:5,      198:11, 199:22, 200:3,         276:22, 277:6, 277:8,
  documents [9] - 12:22,          117:15, 123:4, 164:8           200:9, 280:15, 280:16, 281:4   277:10, 278:4, 278:15
 36:18, 36:20, 36:23, 36:25,       drives [2] - 52:23, 318:10     easier [4] - 15:18, 15:24,     emails [15] - 158:3, 202:4,
 37:3, 37:5, 37:7, 272:8           drop [1] - 263:21             257:13, 257:22                 216:20, 216:24, 242:9,
  Doherty [10] - 64:3, 64:5,       drove [1] - 318:10             easy [5] - 32:21, 40:23,      242:12, 242:21, 242:23,
 64:6, 65:15, 118:16, 118:17,      due [6] - 139:13, 139:14,     42:20, 174:17, 287:8           243:4, 243:13, 243:15,
 118:25, 119:3, 119:5, 119:20     139:16, 177:22, 186:6, 207:2    EBITDA [2] - 196:8, 196:10    244:13, 262:21, 262:25
  Dolinger [1] - 256:17            duly [1] - 15:4                economic [12] - 9:23, 10:7,    emergency [5] - 217:6,
  DOLINGER [84] - 1:17, 4:2,       duration [5] - 158:23,        322:23, 323:2, 323:11,         221:9, 221:11, 222:18,
 4:13, 6:23, 7:5, 7:16, 8:14,     170:3, 171:5, 172:16, 176:8    323:20, 324:13, 326:9,         222:20
 9:14, 10:20, 11:3, 12:20,         during [88] - 6:10, 7:7,      326:20, 327:8, 327:20, 328:6    emerging [4] - 43:3, 92:9,
 13:20, 14:4, 14:14, 14:21,       22:25, 34:18, 35:10, 53:8,      economic -based [1] -         236:15, 239:18
 15:6, 15:11, 15:21, 25:22,       53:22, 55:10, 63:17, 66:10,    323:2                           emiller @vladeck.com [1] -
 26:25, 32:19, 37:22, 38:2,       67:19, 69:19, 71:19, 83:12,     education [1] - 19:6          2:15
 38:10, 38:14, 41:3, 44:21,       84:21, 101:12, 114:11,          effect [4] - 12:13, 105:17,    EMILY [1] - 2:14
 46:5, 47:18, 50:7, 50:14,        118:10, 118:18, 120:8,         110:12, 110:13                  emphasizing [1] - 238:6
 67:14, 74:17, 74:24, 86:2,       123:19, 136:19, 137:7,          effective [2] - 97:3, 110:7    Employee [1] - 145:25
 90:24, 93:23, 96:5, 97:11,       139:24, 140:10, 141:15,         efficiently [1] - 198:13       employee [5] - 114:10,
 106:7, 112:20, 116:23,           149:10, 149:12, 150:3,          effort [1] - 117:10           145:23, 146:5, 217:13,
 119:12, 125:15, 147:11,          150:7, 152:16, 155:2,           eight [5] - 16:16, 206:25,    218:22
 161:12, 161:15, 165:3,           156:23, 158:14, 160:4,         256:23, 285:13, 285:14          employee 's [1] - 7:7
 166:6, 183:21, 187:22,           161:24, 162:2, 166:15,          Eighth [1] - 1:13              Employees [1] - 313:17
 190:8, 191:3, 191:7, 192:10,     167:21, 173:23, 182:17,         either [7] - 4:4, 19:18,       employees [5] - 35:7,
 193:14, 194:22, 195:5,           206:18, 209:8, 214:2, 215:2,   128:16, 198:5, 256:11,         254:10, 322:4, 322:8, 325:20
 195:12, 197:13, 198:4,           216:14, 216:20, 229:2,         320:6, 328:16                   employers [1] - 5:11
 199:9, 202:2, 215:7, 234:3,      232:15, 236:2, 238:8,           electronically [1] - 273:2     employment [13] - 41:19,
 234:10, 239:16, 240:8,           247:18, 256:2, 261:16,          element [5] - 26:21, 44:3,    120:8, 123:20, 256:2,
 242:2, 248:20, 252:17,           265:24, 290:22, 291:21,        44:4, 45:22                    279:10, 306:14, 306:25,
 252:19, 257:2, 257:18,           292:7, 293:2, 293:8, 295:18,    elements [1] - 247:14         307:6, 307:10, 307:14,
 258:2, 263:3, 316:14,            297:21, 298:15, 301:14,         email [110] - 95:19, 95:21,   308:16, 323:5, 325:12
 316:18, 317:12, 317:19,          302:16, 303:9, 303:19,         143:17, 143:23, 144:6,          encouraged [1] - 137:5
 318:14, 318:21, 328:14,          305:19, 306:13, 306:24,        144:12, 145:11, 145:14,         end [23] - 31:11, 113:18,
 328:20                           307:5, 307:10, 307:14,         145:18, 146:5, 146:17,         116:2, 139:18, 156:20,
  dollar [2] - 104:16, 283:3      308:16, 318:13, 321:19,        146:20, 146:23, 184:9,         159:3, 159:4, 163:17, 173:5,
  dollars [4] - 282:22, 290:11,   322:3, 322:20, 323:5,          184:10, 184:14, 184:24,        173:24, 181:17, 183:4,
 316:3, 316:13                    323:21, 324:15, 324:24,        185:2, 185:7, 185:9, 185:10,   183:17, 185:2, 190:13,
  dominated [1] - 54:17           325:4, 326:12, 326:23,         185:14, 185:16, 185:21,        190:14, 190:15, 221:5,
  done [23] - 5:9, 10:10, 46:7,   327:11, 327:24                 185:22, 186:11, 186:12,        221:6, 222:21, 230:24,
 59:7, 59:9, 59:10, 70:15,         duties [1] - 286:12           187:3, 187:14, 187:15,         231:3, 295:3
 73:2, 82:21, 102:9, 102:13,                                     188:25, 189:3, 189:7,           ended [1] - 240:4
 113:4, 113:5, 126:5, 130:5,                   E                 189:18, 197:17, 197:18,         ending [7] - 105:4, 107:2,
 130:7, 137:14, 191:8,                                           197:20, 199:10, 199:15,        107:16, 108:6, 108:22,
 244:24, 278:13, 290:16,                                         200:23, 201:7, 203:10,         313:16, 321:14
 290:17                            earliest [1] - 180:24
                                                                 203:12, 203:19, 203:25,         engage [2] - 34:18, 58:8
  Donnelly [9] - 148:8, 151:4,     early [11] - 91:24, 117:23,   204:3, 204:6, 204:13,           engagement [1] - 88:3
 151:5, 151:6, 151:19, 152:3,     120:18, 126:6, 128:16,         204:24, 205:5, 205:12,          entail [1] - 286:19
 152:16, 152:21, 154:10           135:2, 176:22, 177:16,         213:22, 218:12, 219:11,         entered [1] - 9:12
  door [2] - 55:15, 84:13         199:5, 221:22                  219:14, 219:16, 219:20,         entire [2] - 187:5, 187:9
  double [3] - 40:4, 131:3,        earning [3] - 125:23,         219:25, 225:20, 225:22,         entirety [1] - 41:18
 256:24                           133:20, 280:19                 226:4, 226:19, 226:21,          entities [1] - 94:2
  double -check [2] - 40:4,        earnings [43] - 105:3,        226:23, 227:25, 228:2,          entitled [4] - 145:20,
 131:3                            105:6, 107:16, 108:6, 108:9,   228:3, 228:23, 242:16,         155:22, 156:12, 157:12
  double -spaced [1] - 256:24     108:10, 108:22, 108:24,        242:24, 243:18, 243:22,         entity [1] - 94:5
  doubt [2] - 249:12, 318:25      109:3, 125:20, 125:21,         244:17, 248:7, 248:11,


                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 94 of 407

                                                                                                                             340
  entry [1] - 20:20                Excel [1] - 196:5              68:20                              fast [1] - 243:13
  equalizer [2] - 108:15,          except [3] - 38:8, 324:21,      expertise [2] - 62:7, 98:2        faster [1] - 258:3
 109:10                           330:9                            explain [8] - 40:23, 74:14,       fault [1] - 260:13
  Equinox [1] - 222:11             exception [2] - 37:18,         90:17, 97:10, 102:10,              fear [1] - 159:7
  equipment [1] - 175:2           124:20                          116:11, 227:5, 233:4               fears [1] - 262:4
  equities [4] - 24:3, 24:6,       exceptional [6] - 73:11,        explained [2] - 186:4, 208:5      February [20] - 69:20, 84:2,
 43:11, 64:19                     73:16, 73:20, 75:14, 78:25,      explaining [1] - 208:14          84:5, 84:9, 117:24, 118:5,
  equity [34] - 22:2, 22:11,      80:20                            explanation [5] - 10:3,          120:18, 120:20, 121:6,
 22:13, 22:21, 24:16, 25:6,        exchange [4] - 201:7,          124:23, 227:9, 296:3, 300:12      125:8, 126:6, 126:21, 127:4,
 27:8, 43:15, 64:13, 64:16,       226:20, 255:11, 255:13           explanations [3] - 6:4,          128:17, 129:10, 130:22,
 64:17, 64:23, 296:24, 297:3,      exchanged [1] - 203:10         300:2, 300:7                      133:25, 279:23, 279:25,
 297:10, 297:14, 297:19,           excited [1] - 232:21            exploratory [3] - 140:3,         289:15
 297:20, 298:3, 298:4,             excluding [1] - 216:16         140:8, 151:21                      feedback [13] - 68:23, 69:3,
 298:13, 298:16, 298:22,           exclusively [1] - 265:11        exploring [3] - 141:5,           69:5, 69:16, 69:19, 81:23,
 300:25, 301:9, 301:12,            excuse [1] - 298:11            147:5, 148:13                     83:15, 83:19, 84:4, 84:12,
 301:20, 302:12, 302:16,           executive [2] - 42:9, 254:9     express [1] - 172:22             84:20, 85:3, 131:25
 303:6, 303:10, 303:11,            Exhibit [64] - 36:14, 36:15,    expressed [1] - 13:23             felt [36] - 85:10, 85:11,
 323:14                           36:22, 38:15, 38:23, 39:8,       extended [3] - 6:12, 29:12,      95:11, 95:13, 116:16,
  equivalent [2] - 60:7, 191:9    39:23, 50:3, 70:3, 70:18,       156:2                             135:25, 153:7, 156:21,
  eroding [1] - 233:23            83:10, 104:20, 104:21,           extending [1] - 245:14           157:4, 160:12, 164:19,
  error [1] - 244:19              107:10, 109:14, 125:11,          extent [4] - 170:21, 269:19,     164:23, 170:23, 188:7,
  especially [3] - 137:4,         126:24, 130:25, 143:7,          298:20, 305:23                    195:16, 202:11, 214:10,
 208:3, 275:18                    145:14, 146:21, 184:8,           extra [6] - 25:17, 25:18,        214:11, 214:12, 222:11,
  essentially [2] - 6:11, 198:8   184:10, 185:6, 185:7,           46:24, 100:15, 133:15             222:15, 222:16, 238:2,
  estimate [1] - 285:6            197:18, 201:8, 202:5,            eyes [1] - 160:2                 239:23, 239:24, 239:25,
  estimates [3] - 191:18,         203:11, 204:25, 217:10,                                           241:3, 255:15, 255:16,
 191:19, 191:20                   217:11, 219:15, 226:19,                                           255:21, 284:9, 304:9, 310:3
                                                                                 F
  et [4] - 26:14, 58:6, 274:5,    243:17, 253:16, 253:19,                                            few [4] - 34:16, 150:25,
 313:25                           256:13, 272:10, 274:13,                                           151:2, 162:25
  evaluation [3] - 5:9, 6:14,     274:16, 274:18, 276:13,          face [2] - 158:5, 284:7           Fifth [1] - 2:7
 7:11                             280:6, 289:21, 289:23,           facilitate [14] - 27:10,          fifty [1] - 149:20
  evaluations [1] - 83:12         307:18, 307:19, 311:6,          27:22, 32:18, 32:20, 33:8,         fight [1] - 304:20
  event [1] - 254:14              311:19, 311:20, 311:23,         33:9, 33:19, 48:12, 48:23,         figure [9] - 54:7, 135:15,
  events [1] - 304:6              312:7, 312:14, 312:18,          57:15, 63:6, 67:3, 67:13,         135:21, 151:21, 152:18,
                                  319:4, 319:5, 319:9, 320:14,    100:9                             155:11, 164:11, 198:21,
  eventually [6] - 31:10,
                                  320:17, 320:25, 321:11,          facilitated [1] - 47:24          271:8
 60:20, 62:24, 91:12, 91:22,
 92:5                             321:12                           facilitating [2] - 48:3, 48:4     figured [1] - 136:7
  Evidence [1] - 330:9             exhibit [13] - 39:2, 39:7,      facilities [1] - 254:15           figures [1] - 318:16
  evidence [10] - 4:18, 9:2,      39:14, 39:22, 70:3, 70:4,        fact [15] - 9:24, 104:10,         file [2] - 4:21, 4:22
 9:4, 9:7, 9:12, 10:19, 10:22,    70:16, 104:25, 106:23,          119:22, 176:10, 177:10,            filed [1] - 225:5
 12:10, 38:18                     107:11, 108:21, 127:14,         178:6, 228:10, 231:20,             fill [5] - 63:4, 215:10,
  evidentiary [1] - 4:9           311:11                          263:23, 263:25, 265:9,            220:20, 225:8, 247:25
                                   exhibits [9] - 5:6, 37:18,     265:14, 270:18, 294:22,            filled [2] - 132:15, 225:10
  exacerbate [1] - 240:21
                                  38:3, 38:8, 38:11, 38:15,       306:4                              filling [2] - 132:20, 224:21
  exact [12] - 55:19, 88:21,
                                  38:17, 39:5, 330:8               factions [1] - 52:19              final [7] - 56:12, 59:16,
 104:16, 122:10, 141:18,
                                   EXHIBITS [1] - 330:7            factor [4] - 292:10, 292:12,     69:10, 160:11, 172:16,
 167:3, 170:3, 183:25, 230:3,
 230:23, 272:6, 291:5              existed [1] - 235:22           292:13, 318:9                     187:2, 204:2
  exactly [7] - 92:22, 115:5,      expanded [2] - 43:5, 92:22      factors [6] - 101:6, 122:12,      finalizing [1] - 186:3
 163:11, 163:25, 238:13,           expect [5] - 155:20, 164:23,   122:14, 122:21, 122:25,            finally [1] - 206:12
 278:11, 300:23                   226:25, 232:23, 236:7           292:14                             finance [3] - 19:4, 20:2,
  exam [3] - 17:20, 17:23,         expectation [1] - 192:11        failure [1] - 7:3                314:10
 18:2                              expectations [6] - 76:21,       faith [3] - 117:7, 117:10,        financial [14] - 10:23,
  EXAMINATION [4] - 15:13,        77:4, 77:8, 77:16, 80:25,       304:14                            20:21, 34:11, 66:25, 71:25,
 86:5, 166:8, 252:20              230:5                            fall [3] - 30:12, 30:14, 69:18   174:16, 195:24, 322:5,
  examined [1] - 15:4              expected [4] - 142:9,           falls [1] - 81:21                322:9, 323:7, 324:17,
  example [17] - 47:5, 52:25,     142:10, 178:2, 183:3             Family [3] - 145:21, 146:16,     324:25, 325:18, 325:23
 66:23, 67:9, 67:22, 68:8,         experience [8] - 156:6,        217:25                             Financial [1] - 312:25
 81:25, 95:9, 95:10, 97:2,        193:15, 197:10, 291:18,          family [2] - 223:3, 327:17        financing [1] - 20:24
 120:24, 121:2, 194:8,            292:8, 293:7, 293:11, 293:20     far [8] - 39:17, 39:21, 46:2,     fine [16] - 4:13, 10:17,
 194:10, 268:6, 282:16             experienced [1] - 197:6        48:14, 74:17, 92:15, 313:7,       14:15, 14:19, 15:20, 37:22,
  exceeded [2] - 76:21, 80:24      expert [3] - 25:5, 62:4,       327:7                             37:24, 39:19, 54:13, 86:3,



                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 95 of 407

                                                                                                                              341
 104:9, 165:4, 227:24,              flexibility [1] - 246:13        foundation [1] - 74:11            generally [21] - 13:9, 27:16,
 252:16, 257:6, 296:22              flip [1] - 36:19                four [6] - 16:15, 38:4,          30:5, 37:4, 40:22, 43:12,
  finished [3] - 190:22, 230:7,     flood [1] - 198:10             61:11, 191:23, 196:21, 285:7      52:17, 59:10, 59:16, 61:19,
 245:6                              floor [1] - 205:13              Fourth [2] - 139:21, 139:22      84:20, 97:24, 121:12,
  FINRA [2] - 35:21, 59:7           Floor [1] - 2:7                 Fox [3] - 228:11, 228:12,        166:12, 192:25, 193:5,
  fired [17] - 295:5, 295:6,        flow [2] - 221:17              228:25                            221:13, 314:11, 314:14,
 295:7, 295:10, 295:13,             flowers [1] - 228:14            fox [1] - 228:25                 314:21, 314:24
 296:13, 300:3, 300:6, 300:8,       fluctuate [1] - 121:24          Francisco [5] - 166:23,           generate [4] - 27:19, 45:20,
 300:14, 300:25, 301:4,             fluid [1] - 148:25             175:18, 175:20, 175:22,           47:24, 53:6
 301:9, 302:8, 302:13, 304:3,       flustered [1] - 255:6          178:15                             generated [7] - 30:18,
 326:5                              fly [7] - 166:22, 180:5,        frankly [1] - 161:2              45:12, 47:9, 47:10, 314:16,
  firing [7] - 296:16, 297:23,     180:24, 182:2, 182:3,            free [1] - 57:12                 320:7, 320:8
 303:15, 303:23, 305:19,           185:24, 206:24                   freeze [1] - 103:6                generates [1] - 52:22
 305:21, 306:3                      flying [2] - 142:12, 180:21     French [4] - 19:10, 19:13,        generating [2] - 62:19,
  firm [21] - 25:25, 27:25,         FMLA [23] - 6:10, 167:6,       19:16, 19:20                      65:24
 28:2, 64:6, 110:19, 110:20,       167:7, 167:12, 167:19,           Frequency [1] - 72:9              gesture [1] - 117:8
 114:4, 114:5, 114:7, 117:9,       170:16, 215:9, 215:14,           frequency [5] - 73:12,            GIBSON [29] - 3:10, 4:7,
 132:6, 132:7, 144:15,             215:20, 218:18, 218:22,         73:16, 76:5, 76:21, 77:5          4:21, 5:5, 7:4, 7:9, 7:18,
 231:19, 232:25, 291:4,            219:5, 220:20, 230:4,            frequent [4] - 322:25,           8:17, 9:16, 10:24, 14:18,
 322:8, 322:12, 322:19, 323:8      247:24, 247:25, 248:9,          323:3, 323:4                      37:15, 39:4, 39:9, 39:12,
  firm's [3] - 315:18, 316:25,     249:22, 261:10, 261:19,          frequently [1] - 76:22           74:8, 74:22, 125:13, 187:21,
 317:5                             306:11, 306:18                   friend [2] - 148:15, 271:22      187:24, 256:14, 257:4,
  firms [2] - 51:6, 112:24          focus [8] - 24:25, 53:5,        friendly [5] - 131:23, 132:5,    257:7, 257:14, 257:20,
  first [69] - 5:8, 15:3, 19:25,   76:8, 157:12, 286:20,           148:16, 196:3, 196:14             258:5, 311:7, 328:10, 328:18
 21:20, 23:6, 23:8, 23:18,         306:22, 310:16, 311:4            friends [3] - 55:6, 137:2,        gifted [1] - 4:25
 36:17, 50:5, 55:3, 60:17,          focused [2] - 69:13, 98:23     309:16                             Ginsberg [1] - 1:18
 61:10, 61:23, 72:18, 85:18,        focusing [2] - 84:18,           front [4] - 52:4, 222:17,         GINSBERG [2] - 329:8,
 85:19, 98:11, 101:21,             280:11                          222:25, 311:20                    329:22
 101:22, 112:6, 112:7,              followed [3] - 162:24,          front-run [1] - 52:4              girl [1] - 137:2
 112:25, 125:4, 125:8,             172:24, 269:5                    frustrated [1] - 240:13           given [17] - 9:21, 56:14,
 131:25, 134:12, 134:14,            following [5] - 118:4,          frustrating [1] - 200:11         57:12, 75:10, 97:13, 121:5,
 134:20, 135:9, 137:4,             127:21, 214:21, 223:16,                                           123:20, 123:23, 124:13,
                                                                    full [8] - 15:7, 19:25, 33:24,
 138:12, 142:6, 155:6,             262:24                                                            124:15, 151:22, 157:3,
                                                                   136:23, 154:2, 170:16,
 155:16, 155:18, 157:5,             follows [2] - 15:5, 166:5                                        242:22, 255:4, 296:16,
                                                                   171:2, 321:20
 176:24, 179:22, 180:3,             followup [1] - 142:5                                             300:2, 300:7
                                                                    full-time [2] - 19:25, 33:24
 184:2, 184:6, 187:7, 189:20,       force [12] - 78:12, 79:6,                                         glasses [1] - 39:20
                                                                    fun [1] - 242:11
 195:21, 199:13, 199:24,                                                                              goals [1] - 123:23
                                   79:8, 79:12, 79:20, 84:22,       function [5] - 25:20, 48:17,
 202:4, 212:19, 214:13,                                                                               golden [1] - 304:10
                                   84:23, 123:10, 125:2,           123:15, 123:16, 221:19
 218:20, 232:12, 232:14,                                                                              Goldman [1] - 68:8
                                   174:18, 193:8, 251:14            fund [1] - 46:20
 232:18, 233:12, 234:25,                                                                              good-faith [1] - 117:7
                                    form [5] - 57:10, 69:4,         funds [6] - 24:17, 26:8,
 239:25, 240:3, 243:25,                                                                               goods [1] - 195:25
                                   106:14, 149:18, 221:15          43:9, 43:10, 43:11, 60:13
 255:7, 258:10, 266:12,                                                                               governments [1] - 93:24
                                    formal [22] - 19:6, 22:22,      funny [1] - 294:17
 280:11, 280:13, 295:24,                                                                              Gowri [1] - 277:22
                                   32:15, 32:16, 51:14, 57:5,       fuzzy [1] - 224:23
 298:2, 303:3, 309:8, 315:6                                                                           grade [11] - 24:22, 29:5,
                                   61:15, 61:20, 69:7, 70:14,
  Fitch [9] - 5:9, 5:16, 5:22,                                                                       29:13, 29:24, 29:25, 30:4,
                                   70:22, 72:21, 73:19, 83:24,
 6:14, 7:11, 11:18, 12:14,                                                       G
                                   83:25, 84:7, 111:4, 152:2,                                        30:10, 43:2, 43:14, 44:18,
 12:16, 12:22                                                                                        324:4
                                   215:19, 239:12
  Fitch's [1] - 12:16                                               game [1] - 163:3                  grades [1] - 30:14
                                    formalizing [1] - 110:5
  five [19] - 72:13, 72:17,                                         gaming [1] - 66:22                gradual [1] - 211:19
                                    formally [3] - 32:12, 63:9,
 73:7, 73:9, 73:10, 73:15,                                          gap [4] - 132:16, 132:20,         gradually [1] - 65:14
                                   152:25
 74:3, 75:7, 75:13, 76:2,                                          177:5, 282:17
                                    format [3] - 69:2, 96:14                                          graduate [1] - 19:14
 76:11, 78:20, 78:23, 78:24,                                        gaps [1] - 63:5
                                    forms [7] - 215:10, 225:9,                                        grand [5] - 319:13, 319:22,
 80:19, 96:19, 100:11,                                              gas [2] - 97:7, 98:3
                                   229:13, 247:24, 248:2,                                            320:21, 321:6, 321:17
 276:10, 285:8                                                      gay [9] - 135:9, 138:13,
                                   248:9, 248:14                                                      Grant [4] - 118:17, 118:24,
  fixed [26] - 40:20, 40:22,                                       138:21, 144:19, 144:22,
                                    forthright [1] - 159:22                                          119:17, 119:18
 40:24, 40:25, 41:11, 41:14,                                       144:25, 145:3, 155:7, 209:3
                                    forward [7] - 146:23, 147:7,                                      Grant's [1] - 118:18
 41:18, 42:19, 42:22, 43:16,                                        gender [2] - 305:22, 307:3
                                   184:13, 272:25, 277:21,                                            granular [1] - 318:23
 53:16, 87:25, 92:8, 92:12,
                                   278:5, 278:15                    general [6] - 13:23, 26:6,        gray [1] - 100:13
 92:18, 92:21, 100:24,
                                    forwarded [5] - 58:2,          137:11, 254:9, 254:10,             great [9] - 27:21, 83:21,
 150:18, 150:19, 151:6,
                                   146:17, 147:10, 277:11,         315:10                            83:23, 84:14, 85:4, 132:6,
 151:10, 247:12, 296:12,
                                   277:23                           General [1] - 3:17               272:11, 293:15
 323:22, 324:5, 324:12


                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 96 of 407

                                                                                                                          342
  green [1] - 56:14              117:6, 117:22, 118:8,           help [22] - 33:7, 33:12,         Hoai [11] - 15:8, 15:18,
  Greenwich [3] - 28:3,          121:14, 130:15, 130:17,        39:6, 48:12, 49:4, 54:7, 54:9,   66:23, 140:13, 171:2, 212:4,
 28:16, 30:23                    134:7                          58:7, 63:5, 66:24, 67:2,         251:10, 267:25, 273:24,
  gross [5] - 7:22, 7:23,         happy [10] - 4:19, 4:23,      67:12, 82:2, 82:10, 82:21,       274:3, 330:6
 313:24, 314:11, 314:14          8:15, 131:19, 131:21,          182:4, 197:23, 200:16,            HOFFMAN [1] - 2:16
  Gross [1] - 313:16             132:18, 133:4, 137:15,         251:11, 275:17, 289:7, 311:3      Holcomb [3] - 87:24,
  grossing [1] - 268:4           207:16, 212:9                   helped [2] - 48:23, 83:23       100:17, 236:21
  groundwork [1] - 13:2           hard [3] - 222:2, 273:4,       helpful [1] - 256:20             hold [7] - 13:7, 22:23,
  group [64] - 36:8, 36:10,      273:18                          helps [2] - 27:10, 27:22        46:22, 57:6, 60:7, 109:16,
 36:12, 47:6, 51:2, 54:4,         harder [2] - 65:11, 282:18     Henry [1] - 148:19              285:7
 54:16, 58:12, 58:15, 59:8,       hardship [1] - 9:23            hereby [1] - 329:11              Holding [1] - 315:7
 59:10, 59:11, 59:13, 82:22,      hardships [1] - 10:7           hi [1] - 48:6                    Holdings [1] - 311:24
 88:5, 88:9, 88:18, 89:21,        head [110] - 40:9, 41:13,      Hi [1] - 48:9                    home [1] - 180:8
 94:11, 96:22, 97:21, 98:2,      41:17, 47:6, 49:14, 49:18,      hierarchy [1] - 310:25           HON [1] - 1:17
 98:16, 119:18, 122:17,          49:25, 50:13, 54:2, 54:4,       high [106] - 24:6, 24:7,         honest [6] - 116:16, 224:22,
 131:18, 132:2, 132:10,          58:12, 58:15, 59:8, 59:10,     24:10, 24:18, 24:19, 24:21,      256:10, 259:3, 259:8, 267:13
 135:20, 137:14, 161:14,         59:11, 59:13, 59:14, 59:21,    24:24, 25:8, 26:15, 29:4,         honestly [1] - 231:15
 164:11, 188:5, 211:22,          69:12, 69:18, 71:16, 84:9,     29:5, 29:8, 29:13, 29:17,         Honor [23] - 4:22, 5:5, 5:12,
 214:6, 228:23, 238:11,          87:7, 87:9, 88:6, 88:12,       29:21, 29:22, 29:24, 29:25,      6:3, 7:4, 7:9, 7:19, 8:11,
 251:6, 251:9, 251:12,           88:14, 89:12, 89:20, 89:24,    30:4, 30:10, 30:15, 30:18,       8:22, 8:24, 9:3, 9:5, 9:13,
 251:16, 251:21, 266:24,         90:18, 92:7, 92:12, 92:18,     30:21, 36:11, 40:9, 40:11,       9:16, 10:8, 10:15, 10:25,
 267:5, 269:18, 269:23,          94:7, 94:11, 94:21, 94:24,     40:14, 40:16, 40:18, 42:24,      11:6, 15:17, 74:8, 74:23,
 269:24, 270:4, 271:4,           95:5, 95:15, 95:25, 96:22,     43:2, 43:10, 43:14, 43:18,       317:18
 271:25, 276:15, 276:16,         97:21, 98:3, 98:16, 99:7,      43:25, 44:5, 44:6, 44:9,          hooked [1] - 14:6
 276:18, 278:6, 278:9,           122:17, 129:14, 131:16,        44:10, 44:13, 44:14, 44:15,       hope [1] - 184:12
 278:14, 288:16, 292:17,         131:17, 131:21, 132:2,         44:18, 44:24, 45:4, 45:5,         hopes [1] - 46:23
 293:18, 294:5, 300:17,          133:3, 133:6, 133:16,          46:2, 46:3, 47:21, 48:19,         Hospital [1] - 223:5
 320:5, 326:9                    137:14, 150:14, 150:18,        49:13, 49:14, 49:18, 49:25,       hospital [4] - 223:17, 224:7,
  groups [4] - 43:19, 43:22,     161:3, 161:4, 164:10,          53:12, 53:13, 53:14, 53:20,      228:13, 228:18
 44:6, 323:24                    183:18, 188:3, 214:5,          53:21, 54:2, 55:12, 57:3,         hour [4] - 194:19, 210:19,
  guarantee [8] - 90:10,         222:12, 233:25, 238:10,        59:14, 64:18, 89:21, 89:25,      328:11, 328:13
 111:13, 112:15, 112:22,         238:20, 247:11, 251:5,         93:6, 93:7, 93:12, 93:14,         hours [3] - 180:13, 194:11,
 115:17, 115:23, 117:3           251:8, 251:12, 251:16,         94:25, 96:3, 99:8, 123:2,        273:23
  guaranteed [6] - 111:17,       251:22, 264:12, 264:19,        148:11, 150:14, 161:3,            HR [18] - 140:13, 141:7,
 111:19, 113:2, 113:9, 121:9,    264:21, 265:17, 265:21,        188:4, 238:10, 266:14,           141:21, 141:23, 141:24,
 121:16                          266:2, 266:10, 266:14,         292:10, 293:18, 297:12,          142:17, 142:19, 143:3,
  guarantying [1] - 111:20       266:23, 267:5, 267:8, 267:9,   300:15, 318:11, 318:16,          147:9, 155:23, 156:12,
  guess [8] - 30:17, 56:13,      267:14, 267:17, 268:2,         319:2, 319:11, 319:23,           220:10, 295:11, 295:16,
 114:16, 240:21, 269:21,         269:18, 269:24, 270:4,         320:19, 320:20, 320:22,          297:22, 299:8, 299:14,
 270:2, 270:19, 322:12           270:17, 270:20, 270:21,        321:3, 321:13, 324:17,           305:20
  guidelines [1] - 190:19        271:4, 271:5, 271:12,          325:2, 325:6, 325:10,             human [4] - 5:3, 218:24,
  guys [1] - 326:4               271:25, 272:15, 274:2,         325:18, 325:21, 326:8            308:12, 308:18
  gym [1] - 222:11               274:12, 288:16, 288:18,         higher [7] - 29:14, 30:5,        hundred [5] - 280:3,
                                 292:17, 294:11, 295:11         30:7, 30:19, 215:13, 316:21      282:21, 283:3, 284:13,
                                  header [1] - 72:5              higher -ups [1] - 215:13
               H                                                                                 290:11
                                  heading [3] - 78:14, 95:6,     highest [2] - 268:4, 305:14      hungry [2] - 159:17, 159:18
                                 254:2                           Highlights [1] - 312:25          hyphen [1] - 262:20
  half [3] - 16:15, 210:18,       heads [5] - 51:23, 92:16,      himself [1] - 74:12
 328:11                          94:13, 136:11, 211:22           hire [4] - 55:17, 56:14,
  hand [4] - 14:23, 70:12,        health [1] - 245:16
                                                                                                                I
                                                                132:9, 300:16
 105:10, 313:8                    hear [1] - 4:19                hired [14] - 62:10, 91:23,
  handbook [10] - 145:23,         hearing [3] - 4:3, 7:8,       91:25, 92:3, 92:25, 132:14,       IADEVAIA [32] - 2:10, 4:11,
 145:24, 146:5, 146:8,           282:18                         291:2, 291:25, 294:7,            4:24, 11:5, 13:19, 14:2, 14:7,
 146:12, 146:13, 147:13,          hearings [1] - 13:10          294:14, 296:8, 296:21,           15:14, 37:12, 37:24, 38:7,
 218:8, 253:21, 307:19            hearsay [5] - 10:22, 11:8,    300:19                           39:18, 50:9, 85:22, 86:6,
  handle [10] - 115:3, 181:13,   11:9, 13:8                      hiring [8] - 54:24, 88:10,      164:25, 166:9, 167:15,
 182:23, 189:25, 198:13,          heated [2] - 255:11, 255:12   104:2, 132:11, 289:2,            252:13, 252:21, 256:15,
 201:4, 206:7, 237:16,            hedge [7] - 24:16, 26:8,      292:10, 293:22, 294:12           257:3, 257:6, 257:9, 257:15,
 275:23, 275:25                  43:9, 43:10, 43:11, 46:19,      history [2] - 114:5, 223:2      298:23, 311:8, 316:17,
  handled [1] - 172:25           60:12                           HOAI [4] - 1:5, 15:2, 15:9,     317:17, 328:8, 328:12,
  handshake [12] - 115:23,        held [1] - 329:13             166:4                            328:19
 116:11, 116:12, 116:20,                                                                          ICU [5] - 223:20, 223:23,


                                                       PIROZZI & HILLMAN
                                                          212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 97 of 407

                                                                                                                              343
 223:25, 224:4, 224:6             150:3                             56:8, 182:5, 294:7, 294:8,       200:12, 204:6, 204:14,
  idea [1] - 227:13                individual 's [1] - 71:24        294:13, 294:19, 294:25           204:18, 205:13, 205:14,
  ideal [2] - 192:19, 193:23       individuals [1] - 58:14           interviewed [5] - 55:3, 55:4,   205:15, 205:18, 206:6,
  ideas [6] - 58:5, 72:9,          industries [1] - 73:23           55:5, 55:14, 111:3               210:10, 211:18, 220:5,
 73:13, 76:6, 76:23, 77:6          industry [7] - 25:2, 26:24,       intranet [1] - 145:25           220:16, 221:3, 228:19,
  identified [2] - 96:8, 97:15    27:4, 32:14, 32:25, 60:15,         introduced [1] - 131:25         246:2, 266:20, 267:17,
  ignore [1] - 244:22             302:6                              introduction [1] - 58:4         271:24, 304:8, 304:19,
  immediately [1] - 308:10         inflammatory [1] - 90:10          introductory [1] - 87:13        309:24
  immunization [7] - 180:6,        influence [1] - 161:5             inventory [2] - 46:22, 47:16      January [4] - 117:24,
 180:23, 181:3, 181:4, 186:8,      influenced [1] - 52:5             investment [26] - 20:12,        120:18, 126:6, 128:16
 207:2, 207:10                     information [22] - 5:15,         20:15, 23:22, 24:22, 35:7,         jargon [1] - 26:24
  impacts [1] - 221:18            12:6, 58:9, 58:17, 82:5, 82:6,    43:2, 51:17, 59:24, 60:4,          JD [1] - 17:21
  implication [2] - 157:8,        82:16, 83:3, 127:11, 128:9,       65:2, 89:3, 297:6, 297:9,          Jeffries [2] - 326:19, 327:6
 297:5                            129:2, 129:12, 131:8,             297:11, 298:7, 298:11,             jeopardy [3] - 240:20,
  implications [1] - 145:2        149:22, 159:23, 193:3,            301:24, 301:25, 302:5,           255:5, 310:20
  implicit [5] - 54:15, 161:6,    193:4, 312:6, 312:13,             302:8, 302:20, 302:24,             JEREMIAH [1] - 2:10
 188:4, 199:23                    312:17, 313:9, 313:15             303:16, 303:19, 323:17,            Jessica [1] - 276:21
  implicitly [3] - 49:24, 52:9,    informed [2] - 12:15, 12:17      324:4                              jiadevaia @vladeck.com
 162:10                            initial [4] - 198:19, 220:17,     investors [1] - 212:4           [1] - 2:11

  implied [4] - 95:12, 157:5,     246:12, 283:12                     involved [6] - 54:23,             Jiten [4] - 290:24, 295:2,
 158:24, 163:21                    initiate [3] - 61:18, 232:10,    293:22, 312:5, 312:9,            296:10, 296:21
  imply [1] - 190:18              250:21                            312:12, 313:22                     job [64] - 7:7, 7:14, 19:23,
  implying [2] - 157:9, 297:13     initiated [4] - 203:13, 232:8,    involvement [2] - 67:15,        19:25, 21:9, 21:12, 25:15,
  important [4] - 196:25,         250:18, 250:20                    294:2                            28:5, 29:10, 29:11, 32:6,
 197:12, 207:21, 292:25            initiation [5] - 61:9, 61:10,     iPhone [1] - 253:8              33:23, 33:24, 55:4, 55:6,
  impressed [1] - 92:14           61:13, 61:22, 61:24                ironed [1] - 162:24             58:25, 62:8, 65:12, 83:21,
  impression [4] - 170:15,         input [1] - 174:17                irony [1] - 41:7                83:23, 84:14, 85:4, 110:25,
 251:25, 252:2, 262:7              installments [9] - 102:9,         irrelevant [1] - 7:6            111:5, 125:2, 125:3, 159:16,
  impressions [1] - 168:9         103:8, 103:12, 103:20,             issue [17] - 4:9, 5:6, 5:19,    164:6, 207:20, 207:21,
  improvement [1] - 81:18         104:9, 104:11, 104:14,            7:24, 9:17, 50:24, 78:16,        214:10, 214:12, 232:24,
  inaccurate [1] - 245:25         281:16, 281:18                    103:25, 175:6, 188:7, 209:7,     233:7, 236:7, 238:7, 238:20,
  INC [1] - 1:9                    instances [1] - 114:8            239:14, 251:11, 251:13,          240:5, 240:7, 240:9, 240:10,
  Inc [4] - 3:18, 3:20, 311:24,    instant [4] - 251:18, 267:20,    251:23, 260:8, 298:19            240:19, 241:7, 241:21,
                                  267:22, 267:24                     issued [2] - 5:13, 94:4         251:2, 255:5, 255:8, 255:17,
 315:7
                                   Institute [4] - 19:11, 19:13,     issues [15] - 4:4, 87:22,       255:20, 260:22, 282:14,
  incidents [1] - 308:8
                                  19:16, 19:21                      101:3, 123:9, 174:22,            284:9, 286:14, 287:23,
  include [2] - 10:5, 64:9
                                   institutions [1] - 191:10        174:23, 197:4, 207:10,           290:22, 306:23, 308:23,
  included [2] - 44:10, 138:21
                                   instructions [2] - 172:25,       210:11, 239:10, 264:3,           310:17, 310:19, 311:4,
  including [1] - 315:15
                                  221:4                             274:6, 328:9, 328:15             326:18, 327:6, 327:18
  income [32] - 40:20, 40:22,
                                   instrument [1] - 41:2             item [3] - 5:8, 97:13, 97:16      jobs [1] - 34:16
 40:24, 40:25, 41:11, 41:14,
                                   intend [1] - 247:11               items [3] - 8:18, 9:15, 96:7      John [20] - 91:25, 132:13,
 41:18, 42:19, 42:23, 43:17,
                                   intended [1] - 120:21             itself [1] - 46:8               161:10, 161:12, 161:13,
 53:16, 88:2, 92:8, 92:13,
                                   intending [1] - 10:21                                             161:17, 174:10, 174:11,
 92:18, 92:21, 100:25,
                                                                                                     174:14, 174:19, 181:14,
 150:18, 150:19, 151:7,            interacted [1] - 116:17                        J
                                                                                                     182:22, 197:22, 198:21,
 151:11, 247:12, 296:12,           interaction [6] - 78:16,
                                                                                                     200:16, 201:4, 201:5,
 313:25, 314:19, 314:23,          79:3, 79:7, 79:8, 79:19,
                                                                     Jane [74] - 40:3, 40:5,         242:11, 276:20, 327:23
 315:13, 315:19, 316:9,           304:16
                                                                    49:20, 49:24, 55:7, 55:20,         JOHN [2] - 3:12, 3:17
 323:22, 324:5, 324:12             interest [1] - 196:11
                                                                    55:24, 56:8, 62:20, 69:5,          john.coster@ssbb.com [1]
  increase [3] - 46:23, 116:9,     interested [1] - 329:18
                                                                    69:11, 83:21, 85:3, 94:9,        - 3:13
 136:12                            interesting [1] - 175:7
                                                                    94:13, 95:10, 112:2, 114:16,       Johnson [13] - 148:7,
  increments [1] - 106:13          interim [5] - 161:9, 265:3,
                                                                    114:18, 117:13, 117:14,          148:9, 148:10, 148:12,
  independent [2] - 51:13,        265:13, 265:17, 265:25
                                                                    119:23, 135:22, 140:15,          149:11, 150:10, 150:21,
 51:16                             intern [1] - 276:21
                                                                    140:17, 141:7, 141:25,           231:12, 267:15, 271:22,
  independently [1] - 312:16       internal [1] - 37:6
                                                                    147:21, 148:6, 149:7,            272:24, 272:25, 273:6
  INDEX [1] - 330:3                internally [2] - 271:8,          150:13, 164:12, 169:6,             join [2] - 118:12, 267:25
  indicate [1] - 234:11           307:12                            169:7, 169:18, 169:21,             joined [13] - 40:13, 41:15,
  indication [4] - 198:15,         interpret [1] - 79:5             169:22, 170:18, 171:4,           41:22, 42:17, 42:18, 43:23,
 248:22, 251:15, 255:5             interpretation [2] - 105:24,     172:5, 172:10, 172:25,           44:7, 44:8, 45:3, 49:13,
  indirectly [1] - 254:15         106:3                             174:8, 179:16, 183:13,           49:17, 49:21, 251:19
  individual [6] - 10:12,          interpreted [1] - 200:23         183:15, 184:14, 184:24,            Joshi [8] - 290:24, 291:8,
 57:13, 82:22, 98:9, 100:6,        interview [9] - 55:12, 55:23,    186:23, 188:6, 199:20,


                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 98 of 407

                                                                                                                             344
 292:5, 294:13, 295:2,             knowledge [15] - 54:23,          21:2, 21:7, 27:23, 28:7,       217:25, 218:18
 296:10, 296:21, 300:22           80:4, 80:9, 80:22, 81:2,          33:21, 34:5, 114:20, 136:15,    leaving [5] - 112:7, 112:8,
  JPMorgan [10] - 20:3, 20:5,     119:8, 249:20, 249:24,            136:16, 136:23, 138:15,        132:16, 195:8, 295:3
 20:8, 20:18, 21:2, 21:5, 21:7,   251:7, 296:11, 313:17,            138:16, 138:19, 138:20,         led [1] - 55:7
 22:5, 22:12, 35:11               322:18, 325:2, 325:17             139:25, 140:5, 140:6,           left [43] - 6:8, 12:19, 61:2,
  judge [2] - 4:10, 37:16          known [5] - 66:16, 239:24,       141:10, 141:11, 141:12,        64:6, 65:15, 66:7, 67:10,
  Judge [2] - 41:12, 256:17       251:15, 267:5, 267:6              141:17, 141:20, 142:3,         72:4, 72:5, 80:8, 89:16,
  JUDICIAL [1] - 1:2               knows [2] - 27:21, 32:24         142:19, 144:17, 144:23,        89:17, 105:10, 118:11,
  July [44] - 135:14, 139:17,      Krasner [1] - 87:25              144:25, 145:4, 145:6, 145:7,   118:25, 119:2, 129:14,
 139:18, 139:19, 139:21,                                            145:19, 145:21, 146:16,        160:16, 161:8, 168:18,
 139:22, 142:10, 177:24,                         L                  148:14, 148:18, 148:20,        176:23, 184:3, 186:23,
 177:25, 182:13, 183:4,                                             148:23, 149:2, 149:6, 149:8,   198:5, 206:12, 215:12,
 184:11, 185:9, 189:4,                                              149:10, 149:13, 150:4,         217:4, 246:2, 278:3, 278:4,
 203:20, 212:22, 219:12,           l$70,000 [1] - 282:4             150:8, 150:12, 151:2, 151:4,   278:13, 291:24, 298:17,
 219:13, 219:18, 219:19,           l70,000 [1] - 127:8              151:21, 152:19, 152:25,        301:22, 313:8, 326:2,
 219:24, 230:17, 230:24,           laid [6] - 322:8, 324:12,        153:4, 153:5, 153:18, 154:9,   326:13, 327:5, 327:10,
 231:4, 234:6, 243:23,            324:17, 324:25, 326:9,            154:11, 154:20, 155:11,        327:15, 327:24
 244:14, 244:23, 246:22,          326:20                            155:14, 155:20, 155:24,         left-hand [2] - 105:10,
 247:7, 247:19, 248:23,            language [1] - 167:9             156:6, 156:16, 156:18,         313:8
 249:13, 255:13, 255:14,           laptop [6] - 175:5, 175:6,       156:19, 157:2, 157:7, 160:6,    legal [5] - 309:4, 309:9,
 261:12, 261:16, 262:3,           175:8, 175:9, 175:10, 175:16      160:9, 160:15, 160:20,         310:6, 310:9, 310:19
 274:3, 274:22, 274:25,            large [2] - 55:24, 192:4         161:10, 161:19, 162:3,          legally [1] - 52:8
 275:6, 276:23, 295:7              larger [3] - 48:16, 61:19,       162:5, 163:8, 163:24,           legitimate [2] - 9:20, 12:8
  jump [2] - 112:18, 116:15       133:14                            164:14, 164:21, 166:16,         Lehman [1] - 34:14
  June [22] - 9:19, 68:22,         largest [1] - 53:15              166:25, 167:3, 167:5, 167:6,    length [2] - 137:11, 167:3
 134:13, 176:23, 177:19,           last [10] - 8:25, 15:9, 50:17,   167:9, 167:11, 167:12,          Lenore [3] - 143:4, 172:3,
 177:21, 178:21, 188:20,          56:12, 65:17, 82:20, 91:3,        168:6, 168:11, 168:24,         215:17
 188:22, 190:15, 190:18,          118:18, 246:10, 321:20            170:2, 170:3, 170:17, 171:3,    Lenox [1] - 223:5
 190:23, 190:25, 229:5,            late [5] - 12:12, 12:13,         171:5, 171:8, 172:14,           less [13] - 47:11, 94:21,
 229:10, 229:11, 265:19,          120:18, 126:6, 128:16             172:17, 173:9, 173:13,         207:21, 281:25, 282:2,
 284:25, 285:3, 295:8              Law [1] - 17:11                  173:16, 173:20, 173:25,        282:5, 283:2, 290:10,
  junior [1] - 22:8                law [7] - 7:21, 18:15, 18:24,    176:7, 176:18, 177:3,          290:11, 290:18, 304:16,
  junk [1] - 30:20                18:25, 19:5, 19:9                 179:13, 179:20, 181:11,        325:11, 328:12
  juris [2] - 17:16, 17:18         lawyers [2] - 309:16,            181:19, 183:11, 185:3,          letter [35] - 4:15, 11:6,
  justification [1] - 296:15      309:19                            186:3, 188:9, 188:17,
                                                                                                   11:20, 38:20, 39:24, 40:2,
                                   lay [12] - 9:25, 10:7, 10:10,    189:17, 195:7, 195:19,
                                                                                                   50:4, 235:7, 235:10, 235:20,
                                  10:23, 21:8, 33:22, 322:4,        199:21, 200:13, 200:18,
               K                                                    200:25, 201:3, 201:10,
                                                                                                   235:21, 241:23, 242:4,
                                  322:20, 323:2, 323:6,                                            242:7, 243:17, 243:19,
                                  323:11, 323:13                    202:21, 207:6, 208:8,
                                                                                                   244:2, 244:7, 244:9, 245:2,
  keep [9] - 44:16, 67:19,         lay-offs [10] - 9:25, 10:7,      208:10, 209:3, 209:23,
                                                                                                   245:5, 245:9, 246:8, 246:22,
 112:16, 125:3, 158:11,           10:10, 10:23, 21:8, 33:22,        210:12, 210:17, 211:3,
                                                                                                   247:4, 247:8, 247:21,
 240:18, 271:4, 306:23, 311:4     322:20, 323:2, 323:11,            212:9, 212:11, 212:14,
                                                                                                   247:22, 248:10, 248:14,
  keeping [1] - 47:15             323:13                            212:16, 212:19, 214:19,
                                                                                                   248:24, 249:21, 252:5,
  kept [5] - 135:7, 159:8,         layoff [3] - 327:8, 327:21,      214:24, 215:6, 215:10,
                                                                                                   265:15
 232:18, 246:13, 246:18           328:6                             215:14, 216:11, 216:16,
                                                                                                    letting [1] - 8:2
  key [5] - 53:3, 53:5, 117:14,    layoffs [6] - 323:16, 323:19,    216:17, 218:23, 218:24,
                                                                                                    Level [1] - 78:15
 164:8, 164:10                    323:21, 324:3, 325:18,            219:5, 219:21, 219:23,
                                                                                                    level [22] - 20:20, 22:8,
  kid [1] - 180:22                325:23                            220:7, 220:10, 220:17,
                                                                                                   35:18, 50:22, 51:3, 51:10,
  kids [2] - 137:2, 156:21         lead [2] - 89:21, 205:25         220:24, 221:2, 229:5,
                                                                                                   61:16, 79:2, 79:7, 115:25,
  kids' [1] - 156:20               leading [10] - 23:23,            229:17, 229:25, 230:4,
                                                                                                   116:22, 194:17, 197:11,
  kind [28] - 33:14, 39:16,       159:21, 166:21, 169:23,           230:20, 231:13, 231:15,
                                                                                                   200:24, 208:13, 209:23,
 44:19, 52:22, 54:12, 55:8,       172:11, 186:25, 198:18,           245:13, 245:15, 246:5,
                                                                                                   233:21, 233:22, 269:3,
 56:8, 58:3, 96:20, 98:10,        199:6, 223:21, 260:19             246:18, 259:13, 259:20,
                                                                                                   304:23, 305:15
 147:5, 158:20, 160:2,             leads [1] - 23:25                259:24, 265:8, 265:11,
                                                                                                    leveraged [1] - 71:25
 160:23, 161:7, 186:25,                                             265:19, 269:4, 275:3,
                                   learn [1] - 119:14                                               liaising [1] - 289:3
 194:13, 196:13, 208:6,                                             275:24, 277:3, 278:17,
                                   learned [3] - 230:19,                                            Liam [1] - 16:16
 214:18, 223:11, 228:23,                                            278:24, 279:3, 279:7,
                                  266:13, 288:7                                                     license [1] - 35:4
 233:9, 239:7, 241:6, 241:7,                                        279:13, 284:17, 284:23,
                                   least [11] - 8:20, 113:20,                                       licenses [3] - 34:20, 34:25,
 243:5, 275:22                                                      286:7, 286:11, 297:23,
                                  176:18, 181:2, 185:24,                                           35:20
  knowing [5] - 195:19,                                             299:5, 299:6, 304:7, 304:25,
                                  190:20, 198:17, 206:25,                                           LICUL [6] - 2:12, 14:8,
 197:5, 202:19, 210:15,                                             305:25, 310:4, 326:24
                                  245:13, 263:13, 289:6                                            14:16, 14:20, 15:17, 15:23
 236:24                                                              Leave [4] - 145:22, 146:16,
                                   leave [202] - 6:10, 19:20,


                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 99 of 407

                                                                                                                          345
  lieu [6] - 106:18, 107:6,       319:12, 319:16, 320:14,        264:10, 264:15, 266:5,          239:19
 107:24, 108:17, 109:11,          320:17, 321:10, 322:13,        266:6, 266:19, 273:14,           marriage [1] - 329:17
 120:11                           322:14                         305:3, 309:14                    married [1] - 15:25
  life [1] - 135:7                 looked [2] - 83:11, 219:14     Lowenthal 's [4] - 11:15,       match [8] - 112:19, 113:13,
  light [3] - 56:14, 179:23,       looking [9] - 7:10, 9:6,      42:8, 244:17, 259:18            113:18, 114:2, 114:6,
 232:18                           140:17, 197:3, 217:15,          lower [1] - 115:13             114:25, 116:25, 119:8
  Lily [8] - 16:15, 142:9,        280:7, 292:18, 300:16,          Lucila [8] - 92:3, 92:17,       matched [1] - 114:9
 142:10, 180:2, 180:11,           313:14                         119:2, 120:4, 132:14,            matches [1] - 114:4
 183:24, 231:4, 232:20             looks [3] - 10:15, 37:6,      251:10, 268:15, 327:10           matching [2] - 113:23,
  Lily's [2] - 207:2, 284:24      247:24                          LUCILLA [1] - 92:4             116:24
  limine [1] - 4:16                lose [4] - 164:6, 164:7,       lump [1] - 102:10               materials [5] - 25:12, 61:3,
  limited [3] - 7:12, 67:15,      214:12, 288:17                  lunch [4] - 165:2, 166:10,     65:17, 66:5, 68:12
 227:16                            losing [3] - 255:16, 284:9,   269:16, 271:23                   maternity [9] - 138:19,
  line [18] - 54:13, 187:7,       308:23                          Luncheon [1] - 165:5           138:20, 145:4, 148:18,
 189:19, 189:20, 189:21,           loss [4] - 44:23, 45:18,       Lynch [1] - 34:15              149:2, 149:12, 150:12,
 189:24, 191:19, 257:12,          314:19, 315:4                   Lynn [13] - 148:7, 148:9,      152:25
 257:21, 258:9, 258:10,            lost [5] - 288:21, 304:11,    148:10, 151:23, 151:24,          math [1] - 285:15
 258:13, 259:2, 259:10,           304:14, 304:15                 152:19, 152:23, 154:12,          matter [1] - 329:19
 260:11, 262:16, 264:9, 266:4      love [1] - 62:2               188:8, 231:12, 267:15,           Matter [1] - 1:3
  lines [5] - 258:14, 261:2,       Lowenthal [143] - 10:11,      271:22, 272:24                   matters [1] - 297:11
 262:16, 264:23, 266:18           10:12, 10:25, 11:10, 13:11,                                     McGUIRE [1] - 3:17
  lingo [1] - 61:25               41:16, 41:17, 42:7, 42:10,                   M                  mean [92] - 11:6, 14:16,
  link [1] - 97:9                 42:11, 42:12, 50:21, 55:22,                                    18:23, 22:20, 25:4, 29:7,
  list [3] - 49:7, 147:20,        56:13, 69:15, 86:16, 92:11,                                    40:22, 48:24, 54:18, 56:23,
                                  102:21, 105:15, 107:25,         mail [1] - 249:22
 277:18                                                                                          59:2, 61:14, 64:15, 77:2,
                                  112:3, 115:8, 118:7, 121:15,    maintain [2] - 95:25, 289:7
  listen [1] - 256:21                                                                            77:14, 82:8, 82:9, 90:14,
                                  129:16, 130:16, 131:7,          majority [3] - 42:15, 48:13,
  lists [2] - 311:11, 311:12                                                                     90:15, 92:13, 95:20, 97:22,
                                  131:10, 134:8, 138:4, 138:6,   52:16
  literature [1] - 17:3                                                                          97:23, 103:22, 104:4, 106:2,
                                  138:8, 138:10, 139:2,           maker [1] - 55:8
  live [1] - 118:7                                                                               106:3, 110:23, 119:17,
                                  139:12, 139:24, 140:9,          management [5] - 47:14,        133:11, 136:4, 136:14,
  lives [2] - 180:14, 310:15
                                  141:4, 141:16, 141:17,         92:23, 268:16, 280:25           136:16, 140:21, 140:22,
  LLP [1] - 3:5
                                  142:3, 142:24, 143:24,          manager [17] - 46:19,          141:12, 145:6, 153:10,
  loans [1] - 94:4
                                  144:7, 144:11, 146:18,         97:20, 151:8, 153:2, 153:6,     154:11, 158:12, 162:4,
  lodging [1] - 66:22
                                  146:24, 150:13, 150:17,        153:14, 154:8, 159:25,          163:20, 167:13, 171:9,
  logistically [1] - 207:19
                                  151:7, 155:13, 171:10,         161:6, 161:7, 187:20, 188:4,    173:12, 186:22, 187:18,
  logistics [3] - 104:7, 142:5,
                                  171:12, 171:14, 171:23,        188:9, 217:3, 251:21,           189:12, 203:10, 209:15,
 197:24
                                  172:8, 172:18, 173:8,          263:21, 289:8                   226:16, 228:16, 228:21,
  longer -term [1] - 112:22
                                  173:19, 173:23, 176:2,          managerial [1] - 88:5          233:8, 235:5, 235:14,
  longwinded [1] - 73:8
                                  176:25, 203:9, 203:14,          managers [4] - 26:8, 60:12,    235:17, 241:4, 241:13,
  look [81] - 24:14, 30:8,
                                  203:17, 203:24, 206:2,         149:4, 149:6                    241:15, 241:16, 241:20,
 32:22, 36:14, 38:22, 50:2,
                                  206:9, 206:18, 208:13,          Managing [1] - 3:19            244:5, 257:24, 261:7, 263:7,
 50:5, 54:13, 70:2, 70:10,
                                  209:9, 209:14, 210:5,           managing [9] - 28:10,          264:17, 265:5, 266:8, 267:2,
 70:13, 71:17, 75:25, 78:10,
                                  210:16, 211:7, 211:12,         28:22, 41:23, 42:3, 86:19,      276:5, 277:13, 277:24,
 81:3, 104:20, 104:24, 105:9,
                                  212:21, 212:24, 213:20,        86:22, 86:25, 87:6, 100:21      283:23, 285:10, 287:5,
 107:10, 108:19, 109:13,
                                  213:24, 214:9, 214:22,          manner [1] - 253:6             289:6, 292:19, 297:4,
 109:15, 109:25, 110:8,
                                  215:3, 220:22, 225:17,          manual [2] - 215:19, 217:13    297:15, 299:19, 302:2,
 123:11, 125:10, 126:23,
                                  225:19, 226:20, 226:24,         manually [1] - 270:22          302:3, 305:4, 305:13,
 127:13, 128:18, 129:18,
                                  227:6, 230:15, 232:7,           March [8] - 1:14, 4:15,        309:15, 313:18, 314:23,
 130:10, 137:13, 143:7,
                                  232:17, 233:13, 234:4,         103:2, 117:25, 118:2,           314:24, 315:15, 319:21,
 143:16, 146:4, 146:7,
                                  234:17, 235:25, 236:13,        217:17, 329:14, 330:2           321:24
 159:14, 159:16, 160:17,
                                  238:9, 238:23, 239:21,          marched [3] - 204:7,            meaning [16] - 26:7, 30:6,
 184:8, 185:6, 207:19, 212:5,
                                  241:15, 243:23, 245:9,         205:10, 205:13                  32:11, 44:21, 46:12, 47:4,
 217:10, 226:18, 243:16,
                                  245:21, 246:8, 246:17,          market [17] - 52:4, 56:6,      47:13, 63:17, 66:17, 72:16,
 244:7, 245:2, 253:16,
                                  247:3, 247:6, 247:10,          56:9, 58:7, 60:6, 62:3, 68:5,   73:24, 74:7, 193:25, 239:11,
 253:22, 254:5, 256:12,
                                  247:17, 248:10, 248:14,        92:9, 98:7, 98:11, 98:15,       283:21, 283:25
 258:8, 258:25, 260:17,
                                  249:21, 250:4, 250:9,          98:17, 98:19, 192:22,            means [27] - 18:24, 23:20,
 260:25, 262:15, 264:8,
                                  250:10, 250:22, 252:10,        192:24, 212:2, 242:19           57:2, 59:3, 75:7, 76:18,
 266:17, 272:9, 274:16,
                                  252:23, 253:3, 253:12,          market's [1] - 194:12          76:19, 77:3, 77:15, 78:23,
 276:12, 277:8, 277:9, 280:5,
                                  254:21, 256:5, 258:17,          marketed [1] - 66:8            78:24, 80:18, 80:19, 80:22,
 281:5, 289:20, 307:18,
                                  259:7, 259:8, 259:21,           marketing [4] - 67:25,         80:23, 149:24, 248:15,
 307:25, 311:6, 311:19,
                                  260:13, 260:16, 261:3,         68:14, 95:15, 132:6             249:25, 266:9, 287:2,
 312:20, 315:17, 319:3,
                                  261:17, 261:18, 262:18,         markets [3] - 43:3, 236:15,    297:16, 302:4, 314:11,


                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 100 of 407

                                                                                                                          346
  314:14, 314:15, 315:11,          middle [2] - 19:22, 247:9      156:10, 156:11, 156:13,         13:19, 14:2, 14:7, 14:8,
  315:13                           might [12] - 15:23, 41:24,     156:16, 157:10, 157:12,         14:16, 14:18, 14:20, 15:14,
   meant [12] - 12:10, 98:6,      44:12, 78:6, 78:7, 142:3,       158:25, 160:9, 162:11,          15:17, 15:23, 37:12, 37:15,
  102:12, 233:5, 238:17,          156:25, 171:17, 235:2,          163:14, 163:22, 163:25,         37:24, 38:7, 39:4, 39:9,
  240:17, 270:9, 273:21,          263:9, 324:3, 327:16            168:6, 170:16, 188:14,          39:12, 39:18, 50:9, 74:8,
  284:6, 284:11, 299:20,           Mike [2] - 14:9, 39:11         188:21, 202:21, 208:5,          74:22, 85:22, 86:6, 125:13,
  299:22                           MILLER [3] - 2:14, 38:12,      208:7, 209:6, 227:21, 237:6,    164:25, 166:9, 167:15,
   meantime [1] - 186:12          311:16                          285:8, 285:9                    187:21, 187:24, 252:13,
   media [4] - 31:14, 67:12,       million [15] - 45:16, 46:16,    months ' [5] - 149:8, 157:7,   252:21, 256:14, 256:15,
  291:13                          47:10, 47:11, 48:7, 48:10,      164:21, 171:3, 195:7            257:3, 257:4, 257:6, 257:7,
   MEDIATION [1] - 1:2            66:21, 315:23, 316:15,           Morgan [47] - 49:16, 49:23,    257:9, 257:14, 257:15,
   medical [7] - 221:9, 221:10,   316:16, 317:3, 317:7,           50:8, 50:12, 50:18, 55:21,      257:20, 258:5, 298:23,
  222:22, 225:9, 229:13,          319:24, 320:2                   56:3, 59:13, 59:23, 67:5,       311:7, 311:8, 316:17,
  237:13, 299:6                    mind [4] - 34:18, 44:16,       67:10, 69:23, 71:13, 72:20,     317:17, 328:8, 328:10,
   Medical [3] - 145:21,          112:16, 271:5                   74:15, 75:20, 77:23, 79:23,     328:12, 328:18, 328:19
  146:16, 217:25                   mining [26] - 61:4, 62:16,     81:13, 82:19, 83:9, 84:9,        MRI [1] - 223:3
   medically [1] - 227:13         62:25, 63:8, 63:13, 63:16,      85:7, 86:16, 89:11, 89:14,       MS [2] - 38:12, 311:16
   meet [2] - 77:8, 295:12        63:23, 64:10, 64:22, 65:6,      94:12, 112:2, 112:5, 112:6,      multi [1] - 43:11
   meeting [17] - 11:23, 56:11,   65:16, 65:18, 65:22, 66:6,      112:8, 112:10, 113:12,           multiple [1] - 102:12
  56:12, 84:13, 124:3, 163:4,     67:22, 68:2, 274:5, 286:24,     113:22, 118:16, 118:25,          muni [2] - 41:8, 43:6
  164:18, 169:18, 232:16,         287:10, 298:4, 298:14,          119:21, 122:15, 124:21,          municipal [1] - 41:4
  253:13, 254:25, 256:6,          301:7, 303:6, 303:11,           124:25, 127:12, 128:10,          must [4] - 56:14, 244:18,
  273:22, 295:19, 299:15,         303:15, 303:18                  129:4, 129:14, 132:16,          277:20, 294:20
  305:19                           minus [1] - 111:21             291:24, 326:13
   meetings [2] - 236:21,          minute [4] - 185:15, 194:15,    Morgan 's [3] - 71:14,                      N
  255:25                          245:4, 252:14                   115:12, 326:16
   member [1] - 42:4               minutes [5] - 193:8, 193:19,    morning [79] - 14:10,
                                                                  15:15, 15:16, 57:17, 57:19,      N-G-O [1] - 15:10
   memo [1] - 160:14              194:6, 276:10, 276:11
                                                                  57:21, 57:22, 58:3, 58:4,        name [24] - 15:7, 15:8,
   men [2] - 138:16, 208:4         mirrors [1] - 43:13
                                                                  58:10, 58:24, 59:18, 85:24,     15:9, 16:5, 37:10, 37:11,
   mentioned [18] - 25:23,         misconduct [1] - 11:25
                                                                  87:11, 87:12, 87:14, 87:15,     91:3, 94:7, 94:15, 94:16,
  28:20, 43:5, 49:2, 52:14,        Miss [3] - 50:18, 50:21,
                                                                  87:17, 87:18, 94:6, 94:10,      95:17, 96:9, 118:18, 143:4,
  66:2, 89:23, 100:16, 158:20,    63:10
                                                                  94:15, 95:9, 95:10, 95:16,      158:7, 161:16, 196:25,
  188:2, 195:8, 202:5, 209:21,     miss [2] - 191:17, 244:16
                                                                  96:6, 96:10, 96:15, 98:8,       197:2, 210:20, 211:12,
  265:10, 268:14, 288:22,          missed [1] - 244:18
                                                                  99:2, 99:8, 99:20, 99:25,       212:15, 213:4, 213:9, 213:18
  301:24, 320:4                    misspoke [3] - 70:14,
                                                                  100:2, 100:3, 131:22, 132:4,     namely [1] - 156:20
   mentor [2] - 88:9, 289:5       263:6, 263:11
                                                                  157:18, 157:20, 157:21,          names [12] - 65:15, 65:22,
   merge [1] - 88:25               mistake [1] - 156:15
                                                                  158:6, 158:22, 160:10,          65:23, 67:11, 67:24, 82:2,
   mergers [1] - 20:23             mitigate [2] - 7:3, 308:25
                                                                  168:4, 178:13, 192:21,          82:10, 82:12, 174:19,
   Merrill [1] - 34:15             mitigation [6] - 5:20, 5:25,
                                                                  196:22, 204:21, 205:23,         196:24, 205:8
   message [4] - 206:12,          7:24, 8:7, 12:25, 13:4
                                                                  209:11, 209:14, 210:2,           nature [1] - 4:16
  267:21, 267:23, 267:24           mixed [2] - 242:25, 243:13
                                                                  210:5, 210:8, 210:13,            necessarily [1] - 84:7
   messaged [1] - 251:18           mixture [1] - 153:5
                                                                  210:18, 210:19, 210:20,          need [24] - 33:7, 54:14,
   messages [2] - 217:4,           model [5] - 32:11, 66:25,
                                                                  211:10, 211:13, 211:18,         81:17, 100:6, 135:21, 137:2,
  243:3                           236:16, 239:11, 239:13
                                                                  212:14, 212:18, 212:25,         155:10, 157:19, 159:16,
   met [3] - 77:4, 111:3,          models [10] - 20:21,
                                                                  213:3, 213:8, 213:16,           174:23, 195:15, 196:7,
  179:25                          174:15, 174:16, 193:11,
                                                                  213:17, 213:22, 233:17,         209:24, 210:25, 233:11,
   metals [25] - 61:3, 62:16,     194:23, 195:14, 195:20,
                                                                  234:7, 234:8, 273:22, 276:6,    243:7, 245:13, 246:4, 246:5,
  62:24, 63:8, 63:13, 63:16,      196:3, 196:15, 196:18
                                                                  276:7, 287:21                   246:7, 252:13, 261:13,
  63:23, 64:9, 64:22, 65:6,        mom [1] - 180:14
                                                                   Morro [1] - 180:13             271:10, 298:10
  65:16, 65:18, 65:22, 66:5,       mom's [1] - 180:11
                                                                   most [10] - 43:24, 52:23,       needed [11] - 100:13,
  67:22, 67:25, 286:24,            Monday [1] - 227:4
                                                                  53:6, 137:14, 156:14,           142:17, 152:18, 155:25,
  287:10, 298:4, 298:14,           money [9] - 28:13, 45:12,
                                                                  156:17, 198:13, 270:9,          156:8, 156:22, 195:16,
  301:7, 303:6, 303:11,           49:11, 53:7, 85:10, 115:9,
                                                                  288:13, 323:13                  211:2, 220:14, 222:10, 264:6
  303:15, 303:18                  115:11, 149:13, 149:15
                                                                   move [3] - 37:12, 76:2,         needs [4] - 52:8, 59:5,
   mgibson @ssbb.com [1] -         monitor [1] - 58:20
                                                                  243:12                          186:13, 245:16
  3:11                             month [4] - 150:7, 177:9,
                                                                   moved [3] - 24:5, 24:24,        negative [3] - 315:23,
   MICHAEL [2] - 1:17, 3:10       180:16, 180:17
                                                                  45:24                           316:3, 317:3
   mid [8] - 85:24, 154:24,        months [36] - 16:16, 61:11,
                                                                   moving [1] - 239:10             negotiate [3] - 149:3,
  183:3, 191:4, 191:6, 192:14,    136:23, 137:3, 137:6,
                                                                   MR [64] - 4:7, 4:11, 4:21,     153:2, 215:12
  212:21, 220:22                  137:17, 146:15, 148:23,
                                                                  4:24, 5:5, 7:4, 7:9, 7:18,       negotiated [1] - 149:6
   mid-morning [1] - 85:24        150:4, 153:20, 155:22,
                                                                  8:17, 9:16, 10:24, 11:5,         Net [1] - 315:4



                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 101 of 407

                                                                                                                             347
   net [6] - 315:11, 315:13,       308:2                            173:3, 183:6, 189:16              239:9, 239:17
  316:25, 317:2, 317:5, 317:9       non-discriminatory [1] -         objected [1] - 162:10             once [4] - 10:14, 67:17,
   neurologist [1] - 223:6         12:9                              objection [6] - 12:21,           263:13, 288:18
   never [36] - 18:25, 52:20,       non-hearsay [1] - 10:22         37:14, 37:15, 37:19, 74:9,         one [96] - 5:10, 6:3, 9:20,
  85:10, 94:22, 115:10,             normal [5] - 190:12,            187:21                            10:8, 14:8, 23:23, 28:9,
  155:17, 163:12, 209:2,           207:24, 208:2, 209:5              obviously [14] - 9:4, 25:18,     32:22, 33:8, 38:8, 42:24,
  220:18, 220:19, 228:17,           normally [6] - 94:10, 97:12,    34:14, 55:22, 73:24, 78:4,        44:13, 51:2, 51:11, 52:2,
  228:21, 246:6, 246:20,           192:11, 195:4, 207:23, 297:7     121:11, 131:13, 135:10,           54:3, 55:4, 60:25, 62:20,
  246:21, 248:5, 248:7, 248:8,      not-so-great [1] - 27:21        169:19, 192:18, 262:6,            63:9, 67:23, 68:13, 69:7,
  249:2, 249:3, 249:5, 249:15,      Notary [2] - 1:19, 329:9        291:21, 305:23                    69:23, 69:24, 74:3, 74:7,
  262:10, 264:25, 265:6,            note [3] - 202:3, 228:12,        occur [2] - 174:13, 308:9        75:25, 76:3, 76:14, 76:17,
  265:7, 265:10, 267:18,           266:20                            occurred [2] - 228:21,           76:18, 76:20, 76:24, 76:25,
  268:25, 269:5, 294:17,            noted [1] - 328:22              323:14                            77:2, 77:3, 77:11, 77:15,
  298:3, 298:17, 298:21,            notes [1] - 6:16                 occurs [1] - 254:14              80:20, 87:11, 90:14, 92:6,
  300:14                            nothing [4] - 13:19, 78:6,       October [5] - 110:14,            98:9, 99:16, 100:18, 102:7,
   NEW [2] - 329:4, 329:6          122:23, 318:15                   225:23, 226:4, 226:22,            102:10, 103:10, 105:14,
   new [15] - 78:16, 82:2,          notice [1] - 281:22             291:24                            106:15, 106:17, 112:21,
  82:10, 82:12, 84:24, 98:13,       November [41] - 226:5,           OF [2] - 329:4, 329:6            113:9, 117:3, 117:18,
  131:20, 132:9, 132:23,           227:4, 227:7, 227:23,             offer [25] - 13:12, 19:23,       121:13, 127:5, 132:3,
  164:23, 290:25, 293:9,           231:21, 231:23, 232:2,           21:10, 38:19, 39:24, 40:2,        137:19, 138:18, 148:15,
  293:19, 294:6, 296:8             232:17, 234:16, 239:22,          111:4, 111:7, 111:11,             158:20, 162:21, 180:16,
   New [18] - 1:13, 1:19, 2:8,     244:4, 244:11, 244:12,           111:23, 112:9, 113:8,             180:17, 181:2, 194:12,
  3:8, 17:24, 17:25, 18:5,         249:6, 249:18, 250:8,            113:14, 114:9, 114:13,            196:6, 204:19, 209:5,
  18:10, 18:14, 18:18, 180:4,      250:15, 250:23, 250:25,          114:19, 115:2, 115:17,            209:22, 210:10, 223:9,
  182:3, 197:23, 248:18,           252:11, 252:24, 253:4,           117:25, 119:14, 210:22,           223:21, 231:4, 233:7,
  329:10                           254:20, 254:25, 255:4,           275:21, 276:3, 304:21,            244:10, 244:21, 251:16,
   newborn [2] - 200:8,            255:15, 265:15, 265:19,          326:18                            251:17, 262:4, 267:4,
  310:14                           273:11, 278:19, 278:24,           offered [6] - 6:4, 115:15,       275:12, 277:15, 277:19,
   news [15] - 9:15, 26:11,        279:14, 285:4, 286:8,            115:16, 117:2, 119:8, 210:17      278:3, 278:12, 278:14,
  46:10, 193:12, 208:22,           286:11, 286:20, 287:16,           offering [3] - 112:12,           281:16, 292:12, 294:9,
  224:17, 242:15, 242:17,          288:5, 309:11, 309:14, 310:8     112:14, 275:11                    299:24, 304:17
  242:18, 242:23, 242:25,           nuance [1] - 29:10               offers [1] - 119:9                one-month [1] - 180:16
  243:6, 243:7, 243:14, 244:20      number [43] - 38:11, 38:13,      office [51] - 6:8, 6:12, 6:17,    one-off [1] - 67:23
   newspaper [2] - 13:6, 13:16     70:4, 70:10, 72:13, 73:9,        114:19, 136:15, 136:17,            one-time [1] - 117:18
   next [30] - 14:25, 33:23,       73:18, 74:2, 74:3, 75:2, 75:3,   138:3, 141:13, 145:9,              one-year [2] - 112:21,
  72:12, 74:2, 76:24, 78:11,       75:5, 75:6, 75:7, 75:25, 76:3,   153:18, 154:13, 157:22,           117:3
  86:18, 99:25, 100:10,            76:11, 76:14, 76:16, 76:18,      162:7, 166:23, 173:14,             online [1] - 231:6
  105:20, 106:22, 108:4,           77:13, 78:20, 106:22,            173:16, 175:20, 178:15,            OPCO [18] - 70:13, 105:2,
  108:20, 115:4, 115:7,            107:12, 112:19, 113:20,          179:3, 179:12, 179:20,            107:13, 108:4, 108:20,
  127:14, 147:17, 156:7,           115:8, 124:6, 124:14, 218:5,     181:18, 182:13, 182:18,           109:17, 217:15, 217:18,
  159:2, 168:23, 171:7,            218:9, 253:23, 282:21,           183:10, 186:6, 188:10,            217:21, 218:2, 218:14,
  171:18, 189:19, 222:14,          282:24, 307:22, 315:19,          188:12, 202:8, 204:7,             253:23, 280:9, 280:10,
  247:23, 250:15, 263:12,          316:10, 316:12, 320:3,           205:10, 205:14, 205:16,           281:2, 307:22, 312:21
  283:13, 294:24, 328:9            320:11, 320:22, 321:16,          209:5, 216:10, 225:13,             open [6] - 39:16, 84:24,
   Ngo [22] - 5:17, 6:7, 6:8,      325:15                           226:3, 226:11, 226:25,            244:21, 248:7, 249:16,
  6:19, 7:13, 10:13, 12:3,          Number [3] - 109:16,            229:4, 231:21, 232:3, 243:5,      262:14
  12:11, 15:9, 15:15, 15:25,       109:17, 313:16                   244:4, 249:17, 252:7,              opened [6] - 249:2, 249:3,
  34:19, 38:19, 39:13, 74:11,       numbered [3] - 105:20,          265:19, 275:4, 284:23, 288:6      249:4, 249:5, 249:19, 262:11
  134:11, 185:8, 243:20,           280:8, 280:9                      officer [2] - 42:9, 254:9         opening [1] - 13:22
  257:16, 274:18, 311:13,           numbers [17] - 10:5, 70:12,      official [1] - 10:6               openly [1] - 254:12
  330:6                            72:23, 80:13, 80:14, 80:15,       officially [6] - 23:19, 66:8,     opens [1] - 192:23
   NGO [3] - 1:5, 15:2, 166:4      80:17, 84:8, 129:3, 174:17,      67:24, 68:15, 289:8, 304:19        operation [1] - 5:4
   Ngo's [5] - 5:10, 6:16, 8:19,   196:8, 218:5, 257:12,             offs [10] - 9:25, 10:7, 10:10,    opinion [1] - 180:9
  9:18, 9:22                       257:22, 296:22, 305:5,           10:23, 21:8, 33:22, 322:20,        OPPENHEIMER [1] - 1:9
   nice [3] - 170:7, 187:15,       305:16                           323:2, 323:11, 323:13              Oppenheimer [160] - 3:18,
  275:16                                                             often [2] - 83:18, 120:7         3:20, 5:11, 6:5, 7:15, 9:23,
   night [1] - 100:5                             O                   oil [2] - 97:7, 98:3             10:6, 12:19, 13:14, 19:18,
   NLRT [1] - 242:23                                                 okaying [1] - 210:16             19:24, 33:25, 34:3, 35:9,
   non [4] - 9:20, 10:22, 12:9,                                      old [3] - 16:14, 16:16,          35:23, 37:7, 38:20, 39:25,
  308:2                             Oak [1] - 159:19                                                  40:12, 40:20, 41:14, 41:19,
                                                                    222:17
   non-discrimination [1] -         Oaktree [1] - 159:14                                              42:9, 42:14, 42:18, 43:23,
                                                                     Omar [4] - 92:9, 236:15,
                                    object [5] - 162:8, 168:19,                                       45:4, 46:8, 47:2, 47:22,


                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 102 of 407

                                                                                                                            348
  48:20, 49:10, 49:17, 49:21,       original [1] - 65:23           149:15, 153:12, 153:13,          pause [1] - 258:6
  52:25, 53:9, 55:11, 56:17,        originally [1] - 286:15        153:14, 154:6, 226:10,           pay [13] - 106:9, 106:13,
  56:24, 57:8, 59:19, 60:2,         originating [1] - 96:8         226:12, 226:17, 229:16,         107:2, 118:8, 126:24,
  60:15, 60:17, 61:20, 64:24,       otherwise [1] - 254:11         229:18, 230:19, 231:7,          153:23, 229:3, 229:8,
  66:4, 66:11, 68:24, 83:13,        outcome [1] - 329:18           231:9, 231:13, 231:14,          229:20, 231:5, 280:24,
  85:14, 87:24, 88:20, 89:3,        outlier [1] - 124:20           281:12, 282:4, 282:7, 283:2,    281:13, 289:23
  89:6, 89:9, 89:17, 100:19,        outperform [1] - 60:5          283:9, 283:20, 283:24,           paying [4] - 133:7, 133:10,
  101:5, 101:13, 109:21,            outright [1] - 104:5           285:21, 285:23, 286:4,          133:13, 230:9
  111:23, 113:4, 113:13,            outside [1] - 9:10             290:7, 290:10, 290:12,           payment [22] - 107:19,
  113:23, 114:9, 117:2,             overall [1] - 318:7            290:15, 290:17, 290:20,         107:21, 107:23, 108:13,
  118:12, 119:7, 119:8, 120:8,      overlapped [1] - 291:6         290:21, 305:9, 305:14,          108:16, 109:4, 109:8,
  121:10, 121:17, 125:5,            overrule [1] - 12:21           317:22, 318:4                   128:20, 129:9, 129:20,
  134:21, 138:2, 147:18,            overruled [1] - 187:22          pain [1] - 222:12              129:24, 130:2, 130:3, 130:5,
  147:24, 148:24, 149:16,                                           paper [22] - 25:11, 31:8,      130:7, 131:6, 280:23, 281:6,
                                    own [5] - 44:18, 44:19,
  151:25, 152:9, 152:24,                                           31:9, 31:20, 60:18, 60:24,      281:9, 281:17, 290:2, 290:4
                                   74:12, 99:5, 156:6
  154:6, 167:11, 175:15,                                           61:9, 62:10, 62:12, 66:4,        payments [3] - 105:14,
                                    owns [1] - 42:15
  179:2, 179:11, 191:9,                                            68:11, 95:3, 97:4, 274:4,       106:18, 281:20
  202:12, 211:25, 217:12,                                          286:23, 298:14, 301:6,           payroll [2] - 246:14, 246:19
  218:2, 224:9, 224:14,                          P                 302:11, 302:15, 302:20,          peace [1] - 328:21
  225:12, 226:8, 226:12,                                           302:23                           pediatrician [1] - 180:19
  229:3, 229:8, 229:15,             P&L [24] - 44:18, 44:19,        paperwork [10] - 215:20,        peek [1] - 191:22
  229:20, 230:20, 249:4,           44:24, 45:7, 45:19, 45:25,      220:20, 224:21, 225:5,           peer [2] - 72:25
  256:2, 271:7, 278:19, 279:4,     46:2, 47:7, 47:10, 47:12,       249:22, 261:11, 261:19,          peer-to-peer [1] - 72:25
  279:15, 291:9, 291:10,           47:24, 73:4, 84:25, 123:5,      261:22, 262:5                    people [25] - 27:4, 53:10,
  292:3, 292:8, 293:4, 293:5,      164:10, 318:11, 319:10,          paragraph [6] - 98:12,         53:18, 73:15, 87:23, 91:17,
  293:7, 293:9, 293:19,            319:23, 320:5, 320:19,          245:10, 246:10, 247:9, 254:6    91:21, 100:18, 100:20,
  293:23, 294:14, 295:4,           320:20, 321:3, 321:13            parental [1] - 149:12          111:4, 121:25, 132:10,
  298:9, 300:3, 300:8, 300:24,      P&Ls [1] - 45:19                parentheses [2] - 314:19,      132:12, 135:10, 147:25,
  301:14, 301:21, 302:9,            P.C [1] - 2:5                  315:4                           148:4, 196:10, 205:9, 209:5,
  302:17, 302:25, 303:10,           p.m [3] - 165:5, 166:3,         Park [1] - 3:7                 228:10, 237:17, 237:19,
  303:20, 306:11, 306:14,          328:22                           part [36] - 20:11, 20:22,      267:7, 270:10, 277:17
  306:18, 306:25, 307:2,            packaging [17] - 25:11,        21:24, 22:14, 24:4, 24:9,        people 's [1] - 78:5
  307:6, 308:16, 309:5, 310:6,     31:8, 31:9, 31:21, 60:18,       25:15, 27:11, 27:18, 29:9,       per [2] - 110:6, 194:15
  311:14, 311:24, 315:7,           60:25, 62:11, 62:12, 66:4,      34:16, 38:24, 40:12, 40:14,      percent [7] - 149:9, 149:20,
  316:21, 317:9, 321:21,           68:11, 97:5, 286:24, 301:7,     40:16, 40:19, 41:8, 43:16,      150:8, 237:17, 237:19,
  322:4, 322:19, 323:2, 323:6,     302:11, 302:15, 302:20,         43:20, 51:2, 55:21, 58:24,      237:20, 237:22
  323:22, 325:5, 325:12,           302:23                          90:6, 90:7, 90:8, 104:5,         perception [1] - 305:2
  326:13, 326:24, 327:11,           page [51] - 14:25, 50:6,       117:8, 151:10, 202:4, 212:7,     perfectly [1] - 5:3
  327:24                           50:11, 50:17, 70:19, 79:25,     244:19, 294:9, 321:25,           perform [2] - 60:6, 216:6
   Oppenheimer 's [9] - 10:11,     104:25, 105:20, 106:21,         327:8, 327:20, 328:5             performance [17] - 5:8,
  12:17, 71:24, 246:14,            106:22, 107:11, 108:4,           participated [2] - 57:17,      6:14, 6:15, 7:2, 7:7, 7:11,
  246:19, 253:21, 254:14,          108:20, 109:15, 145:22,         287:21                          7:13, 7:17, 25:16, 68:24,
  254:16, 318:7                    215:18, 217:14, 217:15,          particular [7] - 20:10,        69:22, 74:12, 83:12, 83:16,
   opportunity [2] - 84:14,        217:22, 218:2, 218:5, 218:9,    21:24, 25:2, 30:23, 36:7,       123:9, 126:8, 318:8
  294:18                           218:10, 218:11, 244:25,         37:9, 96:9                       performing [1] - 226:8
   opposed [1] - 41:4              247:23, 253:23, 258:9,           particularly [1] - 57:3         period [28] - 34:18, 63:17,
   opt [1] - 147:15                258:14, 258:25, 259:10,          parties [1] - 329:16           69:13, 84:19, 105:4, 120:19,
   option [1] - 163:24             260:11, 260:25, 262:15,          partner [12] - 16:3, 138:13,   124:17, 124:18, 131:15,
   options [13] - 136:18,          264:8, 264:23, 266:4,           159:4, 159:10, 160:12,          153:22, 154:14, 161:24,
  138:15, 140:4, 140:12,           266:17, 280:11, 280:13,         207:20, 208:6, 208:9,           191:13, 191:22, 191:24,
  141:4, 141:6, 141:9, 141:20,     281:2, 311:24, 312:21,          208:14, 224:11, 224:13,         191:25, 213:18, 216:14,
  148:14, 151:22, 154:10,          312:25, 313:23, 313:25,         225:3                           216:21, 229:4, 229:7,
  154:20, 177:2                    314:2, 314:3, 314:6, 315:8       partner 's [1] - 16:5          229:21, 234:12, 237:7,
   oral [3] - 69:5, 83:15, 83:19    PAGE [1] - 330:7                parts [1] - 24:13              265:25, 286:20, 291:23,
   orally [1] - 274:11              pager [1] - 96:20               party [1] - 255:24             305:13
   order [4] - 113:14, 114:10,      pages [5] - 61:21, 61:23,       pass [2] - 8:3, 17:25           periodically [1] - 263:5
  119:10, 158:19                   217:21, 256:23, 280:9            passed [2] - 6:18, 177:8        periods [2] - 191:23,
   organization [2] - 35:19,        paid [51] - 48:16, 101:5,       past [2] - 113:5, 243:6        290:22
  40:17                            101:7, 115:10, 117:22,           paternity [4] - 144:17,         permanent [14] - 103:9,
   organize [1] - 42:21            117:23, 118:3, 120:15,          144:24, 145:6, 145:19           103:11, 103:13, 103:15,
   organized [3] - 42:19,          120:16, 120:20, 127:4,           pattern [1] - 192:12           103:19, 106:16, 106:19,
  42:20, 42:21                     130:21, 131:6, 149:13,


                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 103 of 407

                                                                                                                              349
  107:7, 117:19, 234:13,           240:11, 255:7, 268:10,            present [3] - 30:3, 190:24,      prohibited [1] - 254:11
  234:23, 237:22, 266:7,           284:8, 288:5, 288:10,            299:15                            prohibits [1] - 221:17
  266:14                           308:15, 322:20                    PRESENT [1] - 3:16               promise [1] - 117:18
   permanently [1] - 266:9          points [4] - 33:15, 33:18,       presented [11] - 38:5,           promote [2] - 86:14, 278:20
   permitted [2] - 13:9, 246:12    67:2, 100:12                     71:11, 75:22, 77:25, 127:11,      promoted [19] - 22:25,
   person [15] - 46:18, 49:7,       policies [5] - 144:15,          128:8, 129:2, 129:11,            69:17, 85:14, 86:8, 86:11,
  50:15, 50:17, 52:22, 59:19,      144:20, 145:4, 147:5, 307:15     129:15, 131:7, 133:22            86:17, 86:19, 86:21, 86:25,
  64:2, 97:25, 134:20, 147:17,      policy [20] - 7:23, 11:25,       preserve [3] - 211:4,           87:7, 89:15, 91:11, 91:13,
  209:6, 209:22, 287:9, 294:8,     138:19, 138:20, 138:21,          260:21, 260:22                   92:6, 92:12, 94:7, 95:24,
  314:9                            140:5, 144:17, 144:25,            president [3] - 23:9, 23:13,    131:17, 278:23
   personal [2] - 135:7,           145:20, 147:3, 147:9,            23:19                             promotion [13] - 22:7, 23:7,
  155:18                           148:24, 149:2, 152:2,             pressure [1] - 164:20           23:8, 23:11, 23:12, 23:18,
   personnel [3] - 37:8,           152:25, 218:2, 254:22,            presumably [4] - 126:21,        24:4, 28:9, 85:18, 85:19,
  109:20, 110:2                    294:4, 308:2, 308:4              136:11, 314:16, 315:13           86:18, 87:6, 94:8
   perspective [4] - 68:14,         Policy [1] - 254:3               pretext [1] - 10:3               promotions [1] - 25:19
  188:2, 208:25, 236:23             polite [5] - 187:13, 228:9,      pretty [4] - 83:20, 239:5,       prompted [1] - 244:6
   pertaining [6] - 35:13, 45:8,   228:16, 228:19, 228:23           259:22, 263:10                    propensity [1] - 12:10
  78:3, 80:25, 88:5, 126:7          pool [1] - 45:10                 previewed [1] - 142:14           proposal [3] - 166:19,
   pertains [2] - 24:21, 237:13     pools [1] - 45:9                 previous [8] - 51:6, 60:19,     166:20, 168:20
   pertinent [1] - 7:8              poor [1] - 8:4                  62:11, 96:2, 171:25, 260:3,       propose [2] - 166:16,
   phase [1] - 151:21               portfolio [3] - 97:19,          286:12, 293:10                   256:16
   phone [2] - 204:5, 215:2        159:25, 251:20                    previously [8] - 63:21,          proposed [5] - 67:16,
   physical [2] - 227:12,           portion [2] - 233:7, 241:19     89:12, 94:11, 152:10,            160:22, 163:18, 168:11,
  227:22                            portions [4] - 153:12,          219:15, 219:20, 233:16,          183:17
   physically [2] - 51:24,         153:14, 231:13, 231:14           293:20                            proposition [1] - 7:21
  227:16                            position [15] - 6:7, 13:4,       primarily [2] - 46:3, 47:20      protect [1] - 255:22
   physician [1] - 180:10          20:7, 28:24, 36:4, 91:5, 93:4,    printed [1] - 273:3              prove [1] - 56:9
   pick [3] - 64:22, 65:6,         93:9, 93:16, 198:12, 214:5,       prioritized [1] - 197:11         provide [5] - 13:2, 149:21,
  137:15                           236:8, 268:8, 295:20, 295:23      privy [2] - 205:17, 322:12      173:24, 208:12, 318:20
   picked [2] - 67:17, 293:19       positions [8] - 45:24,           problem [2] - 172:23,            provided [6] - 22:14, 32:7,
   picking [1] - 67:23             46:12, 46:13, 46:21, 47:5,       181:15                           69:3, 82:7, 82:15, 83:3
   piece [3] - 9:2, 9:6, 26:14     47:15, 51:18, 55:13               problems [3] - 7:2, 34:15,       provides [1] - 35:19
   pieces [3] - 4:17, 24:17,        positive [3] - 81:17, 214:16,   132:11                            providing [2] - 27:15, 99:9
  104:18                           317:6                             procedures [1] - 215:11          proving [1] - 317:14
   place [11] - 9:19, 102:3,        possibility [2] - 137:19,        proceeding [2] - 8:9, 9:8        Public [2] - 1:19, 329:9
  133:18, 134:4, 138:23,           245:14                            proceedings [2] - 11:13,         public [4] - 25:25, 26:5,
  144:16, 144:21, 147:3,            post [3] - 18:25, 227:11,       329:13                           26:6, 26:11
  230:11, 252:9, 274:3             248:17                            process [6] - 76:19, 83:25,      publicly [1] - 26:7
   plainly [1] - 11:9               posture [1] - 202:22            187:5, 187:9, 293:23, 294:12      publish [2] - 32:12, 239:12
   plaintiff 's [1] - 4:15          posturing [2] - 186:25,          produce [2] - 57:7, 190:6        published [10] - 22:21,
   plan [12] - 160:22, 162:9,      202:18                            produced [7] - 5:23, 57:12,     22:22, 25:24, 26:14, 32:8,
  162:12, 162:18, 163:3,            potential [1] - 155:23          57:13, 57:16, 124:11,            32:10, 32:23, 72:6, 77:17
  166:16, 172:10, 175:5,            potentially [2] - 96:11,        124:15, 272:12                    publishing [4] - 25:23,
  182:2, 183:10, 189:25, 200:2     162:11                            producing [2] - 99:4, 99:5      26:4, 26:20, 51:14
   planned [3] - 186:5, 186:15,     practice [2] - 18:24, 113:23     product [5] - 27:8, 80:9,        pull [1] - 196:8
  210:7                             practiced [1] - 18:25           80:21, 80:25, 81:2                punished [1] - 284:17
   plans [2] - 160:6, 202:12        precedent [2] - 140:6,           professional [1] - 34:20         purpose [3] - 11:17,
   play [5] - 122:12, 122:14,      144:19                            Professional [2] - 1:19,        108:13, 109:8
  257:4, 257:25, 258:3              precise [1] - 184:25            329:9                             purposes [1] - 11:7
   pleased [1] - 132:15             preferable [1] - 257:25          profile [1] - 270:20             pursuant [1] - 117:22
   plus [6] - 164:11, 196:15,       preferably [1] - 308:10          Profit [2] - 314:18, 315:4       push [1] - 65:21
  198:18, 200:5, 252:3, 252:4       pregnant [1] - 152:4             profit [15] - 44:23, 45:18,      pushed [3] - 54:12, 160:11,
   pocket [1] - 253:11              preparation [5] - 193:21,       46:25, 313:24, 314:22,           163:20
   point [33] - 10:8, 13:17,       195:19, 197:5, 199:2, 199:6      315:11, 315:12, 315:14,           pushing [1] - 163:14
  14:5, 44:13, 54:3, 63:10,         preparations [1] - 198:8        316:9, 316:11, 316:25,            put [8] - 10:21, 52:6, 58:22,
  91:17, 92:6, 103:10, 106:15,      prepare [4] - 161:21,           317:2, 317:5, 320:9, 320:11      66:24, 99:25, 196:7, 266:22,
  140:2, 147:12, 149:2,            193:10, 194:24, 278:13            profitability [1] - 314:25      274:3
  187:19, 202:3, 204:19,            prepared [8] - 155:25,           profits [3] - 315:18, 316:21,    puts [1] - 268:7
  205:21, 214:18, 223:7,           181:14, 181:15, 196:2,           317:10
  223:9, 225:11, 229:15,           200:17, 261:4, 261:8              progression [1] - 22:6
  230:18, 231:4, 234:2,             preparing [1] - 193:17           prohibit [1] - 307:16



                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 104 of 407

                                                                                                                               350
                                    RBS [13] - 28:3, 28:5, 28:8,   114:13, 117:17, 117:24,           259:17, 261:10, 261:11,
                Q
                                   28:15, 28:21, 30:23, 31:4,      124:22, 125:7, 125:25,            272:14, 276:17, 301:15
                                   31:19, 32:5, 33:21, 33:24,      126:21, 127:21, 149:19,            refers [3] - 10:9, 79:7,
   qualify [1] - 261:25            34:5, 291:22                    150:8, 153:22, 199:15,            79:10
   quality [3] - 29:14, 30:6,       reach [1] - 203:23             203:9, 204:6, 229:9, 244:20,       reflect [4] - 107:18, 107:20,
  272:10                            react [1] - 243:12             248:5, 248:8, 249:12,             125:24, 133:15
   quarter [8] - 190:2, 190:3,      reactionary [1] - 240:25       249:15, 262:10, 272:24,            reflected [9] - 126:12,
  190:7, 190:9, 190:12,             read [28] - 27:20, 144:2,      279:23, 279:25, 289:15,           130:24, 131:13, 131:14,
  190:17, 195:21, 195:23           145:17, 146:2, 167:16,          289:17, 311:14, 330:8             131:16, 132:22, 189:3,
   quarterly [1] - 198:10          167:17, 185:15, 185:16,          receiving [5] - 17:21, 71:9,     203:11, 204:25
   questioned [4] - 74:20,         197:25, 218:20, 245:5,          84:21, 205:4, 222:22               reflecting [1] - 129:20
  296:20, 298:2, 298:12            245:18, 249:8, 254:6,            recently [1] - 131:17             reflects [4] - 75:25, 109:4,
   questioning [2] - 237:25,       256:22, 257:16, 258:2,           Recess [2] - 86:4, 252:18        125:25, 128:20
  238:2                            262:2, 262:3, 265:15,            recess [1] - 165:5                refocus [1] - 157:16
   questions [3] - 159:21,         273:17, 273:19, 274:6,           recklessness [1] - 7:22           regard [3] - 5:19, 9:2, 37:17
  256:25, 268:21                   298:23, 298:25, 313:20,          recognize [2] - 217:11,           regarding [4] - 5:15, 68:23,
   quick [4] - 66:17, 193:22,      324:8                           253:20                            83:16, 271:12
  298:8                             readers [1] - 26:2              recognized [2] - 133:2,           regardless [1] - 135:22
   quickly [4] - 66:18, 192:12,     reading [3] - 218:4, 252:5,    133:5                              Registered [2] - 1:18, 329:8
  192:14, 193:13                   273:20                           recollection [2] - 104:14,        regular [4] - 242:24,
   quit [1] - 120:6                 ready [7] - 14:3, 14:5,        134:4                             290:23, 294:3, 305:7
   quite [3] - 5:2, 6:21, 160:25   193:11, 222:9, 238:6, 245:8      recommendation [4] -              regulation [1] - 59:6
   quote [1] - 89:8                 realistic [1] - 186:19         32:16, 52:6, 52:7, 180:20          related [14] - 51:16, 51:17,
   quotes [1] - 10:5                realized [1] - 235:2            recommendations [6] -            106:4, 106:8, 123:18,
                                    really [23] - 40:24, 47:22,    22:23, 57:5, 57:6, 59:24,         254:16, 264:3, 284:2, 284:3,
                R                  48:14, 53:3, 62:10, 79:4,       60:4, 60:8                        297:23, 299:4, 305:25,
                                   82:9, 85:23, 90:6, 106:14,       recommended [1] - 206:24         306:8, 329:16
                                   155:17, 159:6, 163:15,           record [10] - 13:2, 253:2,        relates [1] - 305:24
   raise [31] - 14:23, 101:21,
                                   175:17, 202:24, 228:20,         253:6, 254:6, 254:24,              relating [1] - 37:7
  101:22, 102:3, 102:6, 102:8,
                                   231:10, 236:22, 240:2,          255:19, 255:25, 273:18,            relationship [10] - 16:8,
  102:14, 102:16, 102:17,
                                   284:9, 298:6, 306:22, 317:14    308:7, 329:13                     42:8, 48:18, 211:4, 214:17,
  102:20, 102:24, 103:4,
                                    reason [11] - 5:14, 10:18,      Record [2] - 167:17, 298:25      231:18, 260:22, 260:24,
  103:6, 103:14, 103:18,
                                   12:9, 13:15, 34:17, 119:13,      recorder [1] - 253:10            304:7, 318:7
  103:24, 105:16, 106:19,
                                   159:15, 236:22, 249:11,          recording [6] - 253:13,           relationships [1] - 326:4
  107:6, 107:25, 108:17,
                                   281:14, 281:17                  254:12, 254:19, 256:5,             relative [2] - 24:20, 305:9
  109:11, 110:13, 110:17,
                                    reasonable [1] - 207:12        256:10, 259:7                      relaxed [1] - 9:5
  116:7, 117:12, 117:15,
                                    reasoning [2] - 51:7, 51:9      Recording [1] - 254:3             relay [1] - 163:25
  117:17, 117:19
                                    reasons [14] - 9:21, 51:11,     records [1] - 37:13               relayed [2] - 181:5, 200:22
   raises [7] - 101:11, 101:17,
                                   322:5, 322:9, 322:23, 323:7,     recovered [1] - 310:13            relaying [5] - 156:12, 169:6,
  102:12, 102:13, 103:10,
                                   323:11, 324:13, 324:17,          recovery [1] - 232:19            170:20, 172:4, 265:7
  120:12, 279:3
                                   324:25, 325:18, 325:23,          RECROSS [1] - 330:5               release [3] - 190:24,
   ran [1] - 164:9
                                   326:10, 326:21                   recruit [1] - 113:2              194:19, 194:20
   range [1] - 39:5
                                    rebuild [1] - 111:2             REDIRECT [1] - 330:5              releases [1] - 195:24
   rank [2] - 73:6, 75:13
                                    receive [46] - 8:15, 16:21,     refer [8] - 24:11, 26:3, 26:4,    relevant [5] - 6:2, 6:21, 8:7,
   ranked [7] - 73:10, 73:16,
                                   16:25, 17:4, 17:12, 17:17,      26:12, 46:6, 72:23, 145:22,       8:8, 159:6
  75:8, 76:20, 77:15, 78:25,
                                   19:5, 19:12, 38:19, 49:8,       151:3                              relinquish [1] - 163:23
  80:19
                                   68:23, 69:21, 71:2, 83:11,       reference [2] - 103:9,            remain [3] - 41:17, 86:10,
   ranking [1] - 75:11
                                   83:15, 83:18, 84:3, 101:11,     257:11                            223:17
   rapport [2] - 85:12, 304:23
                                   102:24, 104:11, 120:7,           referenced [6] - 77:12,           remained [1] - 238:10
   rare [1] - 121:12               125:4, 126:15, 126:19,          235:7, 241:22, 242:6, 244:9,       remains [1] - 274:2
   RASKIN [1] - 2:5                127:16, 127:19, 128:11,         260:4                              remember [67] - 35:8, 49:9,
   rate [2] - 30:7, 71:23          128:15, 129:6, 129:9, 186:9,     referencing [4] - 73:22,         54:3, 55:23, 56:3, 56:7, 65:9,
   rated [2] - 24:23, 30:10        229:8, 248:6, 248:13,           106:6, 228:10, 235:21             68:3, 72:19, 114:18, 118:18,
   rather [11] - 96:24, 97:20,     248:16, 248:17, 248:19,          referred [7] - 120:11,           135:6, 135:8, 136:21,
  100:10, 103:8, 116:20,           248:21, 248:23, 262:14,         141:21, 141:23, 146:9,            136:24, 139:19, 139:20,
  148:25, 240:25, 241:2,           279:3, 279:14, 279:17,          150:24, 215:18, 218:12            146:13, 152:5, 153:24,
  258:21, 258:22, 311:3            279:21, 289:9, 289:13            referring [21] - 4:14, 69:16,    156:11, 158:21, 159:20,
   rating [4] - 24:23, 29:15,       received [42] - 5:21, 21:9,    73:17, 76:4, 82:10, 93:24,        164:7, 170:17, 170:19,
  30:7, 75:3                       35:14, 38:5, 38:16, 38:17,      148:4, 219:16, 225:6,             176:19, 199:19, 200:10,
   Ratings [1] - 5:10              63:9, 69:9, 99:17, 105:15,      230:15, 235:11, 235:23,           209:25, 210:9, 213:6,
   ratings [2] - 30:13, 74:16      106:18, 107:6, 109:4,           237:10, 242:8, 259:15,            221:24, 224:20, 225:22,
   rationale [1] - 209:7


                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 105 of 407

                                                                                                                             351
  225:25, 230:6, 231:6,           73:10                            308:13, 308:18                   271:2, 279:2, 279:13,
  231:11, 234:15, 236:6,           reputation [3] - 95:13,          respect [3] - 4:17, 11:18,      286:10, 304:5
  236:9, 236:14, 236:20,          304:12, 304:15                   13:6                              returning [12] - 179:3,
  237:4, 237:7, 237:8, 237:12,     Request [1] - 218:18             respectfully [3] - 7:25, 8:8,   179:12, 179:19, 182:18,
  238:3, 238:6, 239:8, 242:10,     request [10] - 218:22,          9:11                             185:22, 201:25, 208:23,
  249:6, 249:17, 251:9, 262:2,    218:23, 219:5, 219:10,            respective [2] - 13:4,          221:5, 225:13, 226:3,
  269:15, 273:25, 278:12,         219:11, 219:23, 220:4,           308:11                           278:24, 304:25
  285:2, 294:18, 294:23,          220:9, 220:17, 246:12             respond [4] - 203:5,             Revenue [1] - 313:16
  296:6, 299:10, 309:16, 324:2     requested [2] - 219:20,         240:10, 262:6, 262:9              revenue [10] - 52:23, 65:24,
   remembered [1] - 265:22        306:5                             responded [1] - 95:19           313:24, 314:11, 314:14,
   remind [1] - 273:25             required [2] - 202:10, 219:4     respondent [1] - 256:19         320:11, 320:12, 320:13,
   remote [1] - 175:14             research [168] - 22:2,           Respondent [2] - 1:10, 3:6      321:7
   remotely [7] - 137:9,          22:12, 22:14, 22:21, 22:22,       Respondent 's [1] - 12:4         revenues [3] - 52:15, 53:6,
  137:20, 160:18, 166:23,         23:25, 24:6, 24:12, 25:7,         respondent 's [1] - 257:21      314:15
  169:24, 172:12, 182:12          25:8, 26:23, 27:2, 27:12,         responds [3] - 79:4,             review [33] - 11:19, 11:22,
   removal [1] - 211:22           27:14, 27:18, 32:7, 32:9,        145:11, 188:24                   12:7, 12:12, 54:9, 69:7, 69:9,
   remove [4] - 205:23, 210:7,    32:13, 32:15, 32:23, 40:12,       response [24] - 4:19, 4:22,     69:22, 70:15, 70:23, 70:24,
  233:2, 270:22                   40:18, 44:4, 44:9, 44:15,        145:10, 145:13, 155:15,          71:3, 71:5, 71:12, 72:24,
   removed [1] - 212:24           45:8, 48:20, 48:21, 48:22,       160:22, 168:16, 170:5,           72:25, 73:2, 75:10, 75:15,
   removing [8] - 211:12,         49:3, 49:8, 49:12, 49:14,        170:23, 172:19, 181:7,           75:22, 76:19, 77:24, 78:2,
  233:14, 233:25, 234:6,          49:15, 50:13, 50:25, 51:4,       193:17, 197:16, 205:4,           79:24, 83:25, 84:7, 84:17,
  234:18, 235:17, 238:15,         51:12, 51:14, 51:16, 51:20,      211:8, 235:19, 238:23,           87:15, 123:11, 131:24,
  268:21                          51:23, 52:19, 52:20, 53:19,      241:5, 241:14, 265:14,           147:13, 243:25
   rep [1] - 271:9                54:2, 55:13, 57:7, 57:10,        275:21, 283:4, 296:2, 299:8       reviewed [2] - 74:11,
   repeat [9] - 144:4, 167:13,    57:11, 57:16, 57:25, 58:12,       responsibilities [32] - 6:6,    178:12
  179:4, 278:21, 286:9, 300:4,    59:14, 59:21, 62:21, 63:22,      6:20, 8:4, 20:18, 22:11,          reviewing [2] - 90:5, 276:7
  312:10, 322:16, 324:10          64:13, 64:16, 64:17, 64:19,      23:14, 25:21, 32:4, 56:18,        reviews [6] - 72:20, 72:21,
   replaced [1] - 298:18          64:23, 66:18, 71:16, 72:6,       86:7, 86:24, 87:8, 89:24,        72:22, 84:21, 85:8, 85:11
   report [40] - 26:12, 26:13,    73:17, 77:18, 84:10, 85:2,       90:2, 94:24, 95:2, 95:6, 96:2,    rights [2] - 163:23, 306:11
  27:20, 27:21, 49:22, 50:5,      87:7, 87:9, 87:13, 89:21,        133:6, 213:23, 233:3, 233:5,      risk [2] - 47:13, 116:19
  50:12, 50:18, 50:21, 59:4,      89:25, 90:5, 91:14, 92:19,       233:14, 233:24, 234:19,           riskless [3] - 47:3, 47:12,
  59:5, 61:19, 61:20, 61:24,      92:20, 93:6, 93:7, 93:13,        235:18, 238:16, 239:3,           53:2
  73:20, 90:22, 91:17, 92:17,     93:14, 93:19, 93:21, 93:24,      239:4, 288:10, 288:17,            Rob [85] - 55:22, 56:13,
  96:18, 99:23, 100:2, 100:4,     94:25, 96:2, 97:5, 97:8, 97:9,   288:21                           69:9, 69:11, 69:12, 86:16,
  174:20, 190:17, 190:21,         98:9, 98:25, 99:3, 99:8,          responsibility [5] - 29:17,     92:6, 102:21, 103:3, 103:23,
  191:16, 192:5, 192:8,           99:11, 99:14, 99:18, 99:20,      56:20, 95:17, 158:5, 213:15      112:3, 114:17, 115:7,
  192:13, 192:21, 193:12,         99:21, 99:24, 118:11,             responsible [2] - 30:22,        115:16, 116:14, 120:3,
  193:18, 194:18, 197:2,          118:19, 118:21, 118:22,          95:22                            129:16, 147:2, 147:21,
  308:17, 313:19, 318:15,         118:23, 118:24, 124:6,            responsive [1] - 5:23           154:23, 155:5, 155:24,
  318:19, 318:23, 318:25          124:10, 147:8, 158:2, 158:6,      responsiveness [3] -            164:11, 169:5, 169:20,
   Report [2] - 311:25, 313:2     190:6, 191:21, 210:13,           78:17, 79:3, 79:4                171:12, 175:4, 175:8,
   reported [15] - 49:23,         231:12, 238:10, 239:12,           rest [2] - 5:7, 227:20          176:17, 183:12, 188:5,
  49:24, 50:20, 52:10, 90:19,     243:11, 247:12, 247:14,           restricted [2] - 43:9, 47:14    204:9, 204:10, 204:15,
  92:10, 93:21, 138:7, 150:11,    264:12, 264:20, 264:21,           result [1] - 85:6               204:19, 205:15, 205:21,
  193:6, 200:6, 268:14,           265:21, 266:2, 266:11,                                            205:22, 206:5, 210:24,
                                                                    resume [3] - 166:7, 252:19,
  276:19, 308:10, 310:24          266:15, 267:9, 267:10,                                            214:14, 214:16, 220:6,
                                                                   286:12
   Reporter [2] - 1:19, 329:9     267:17, 268:2, 268:6,                                             220:16, 220:19, 224:16,
                                                                    resumed [1] - 166:5
   reporters [1] - 26:11          268:13, 269:12, 270:20,                                           225:8, 225:17, 228:17,
                                                                    retain [5] - 113:14, 114:10,
   reporting [3] - 54:12,         270:21, 274:2, 274:6,                                             229:25, 230:8, 230:13,
                                                                   119:10, 293:9, 310:17
  196:17, 196:22                  274:13, 276:9, 282:15,                                            231:15, 232:7, 239:24,
                                                                    retired [2] - 18:21, 18:22
   reports [29] - 25:23, 25:24,   282:17, 286:17, 288:3,                                            244:8, 246:3, 251:17,
                                                                    retract [1] - 130:4
  35:17, 54:9, 57:13, 57:15,      296:25, 297:3, 297:10,                                            251:25, 252:2, 255:4,
                                                                    return [22] - 90:11, 181:18,
  61:20, 62:2, 73:18, 87:18,      297:15, 298:3, 298:4,                                             255:13, 266:22, 267:12,
                                                                   181:24, 184:25, 185:3,
  87:19, 100:6, 123:15, 124:6,    298:13, 298:16, 298:22,                                           267:13, 267:19, 268:4,
                                                                   185:25, 201:14, 201:20,
  124:15, 151:7, 190:2, 190:4,    300:18, 301:2, 301:9,                                             268:20, 269:22, 271:3,
                                                                   204:4, 207:3, 215:4, 226:5,
  190:7, 190:9, 191:13,           301:13, 301:20, 302:12,                                           272:6, 283:5, 283:15,
                                                                   226:25, 227:7, 227:14,
  192:16, 192:20, 194:9,          302:16, 303:6, 303:11,                                            283:19, 286:13, 304:8,
                                                                   231:20, 246:13, 248:18,
  196:7, 198:11, 287:15,          323:14, 324:18, 326:8                                             304:18, 305:2, 306:21,
                                                                   270:12, 270:13, 278:18,
  287:20, 292:23                   researchers [1] - 191:8                                          309:11, 310:25
                                                                   285:3
   representative [1] - 299:14     reserving [1] - 257:8                                             Rob's [4] - 204:7, 205:14,
                                                                    returned [9] - 188:10,
   represents [3] - 73:7, 73:9,    resigned [1] - 328:4                                             211:22, 282:19
                                                                   227:23, 232:3, 249:17,
                                   resources [3] - 218:24,                                           Robert [10] - 10:10, 41:16,


                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 106 of 407

                                                                                                                             352
  42:8, 42:10, 50:20, 129:15,                                       76:20, 77:3, 82:3, 82:11,        84:24, 85:6, 88:4, 97:4,
                                                 S
  138:4, 150:13, 151:7, 155:13                                      83:22, 149:25, 150:2,            132:19, 192:3, 286:14,
   role [10] - 20:20, 24:25,                                        267:11, 268:4, 271:19            286:16, 286:22, 286:25,
  57:8, 58:16, 58:23, 71:14,        S-N-E-E-D-E-N [1] - 91:3         San [7] - 16:20, 16:22,         287:5, 291:7, 291:15,
  111:9, 119:13, 133:16             SA [22] - 58:19, 59:2, 59:8,    166:23, 175:18, 175:20,          291:16, 293:3, 293:10,
   roles [2] - 6:20, 8:3           59:11, 59:15, 59:16, 87:14,      175:22, 178:14                   293:14, 293:16, 293:19,
   rolled [1] - 160:2              90:6, 99:9, 99:16, 100:6,         sat [3] - 94:13, 270:2,         296:25, 297:3, 297:18,
   Roman [5] - 251:17, 252:9,      100:13, 100:14, 210:17,          294:24                           298:14, 301:2, 301:5
  267:12, 267:14, 267:19           213:6, 213:7, 268:23, 275:7,      SATTERLEE [1] - 3:5              see [93] - 4:14, 10:18,
   room [11] - 9:10, 51:25,        275:8, 276:3, 288:23              save [1] - 260:21               13:15, 19:17, 39:13, 39:15,
  222:20, 270:2, 270:5, 270:9,      SA'd [1] - 178:11                saw [2] - 37:10, 223:4          46:10, 47:7, 71:20, 72:2,
  270:10, 294:6, 294:25,            Sachs [1] - 68:8                 scale [2] - 24:23, 29:15        72:3, 72:6, 72:7, 72:10,
  295:15, 295:16                    Sacramento [2] - 139:11,         scared [9] - 161:2, 164:5,      72:11, 72:13, 72:14, 74:4,
   Ross [85] - 40:3, 40:5,         180:12                           164:6, 212:7, 255:8, 255:16,     76:2, 76:3, 76:7, 76:11,
  49:20, 49:24, 50:19, 50:22,       SAing [1] - 213:16              255:20, 308:23                   76:14, 77:8, 77:19, 78:12,
  52:10, 53:25, 54:22, 54:23,       salary [13] - 25:19, 101:8,      scenario [1] - 198:16           78:17, 78:20, 79:13, 80:5,
  55:7, 55:11, 55:20, 56:8,        110:5, 111:18, 113:8,             schedule [1] - 6:16             80:9, 80:11, 80:13, 80:15,
  63:10, 94:13, 112:3, 114:13,     113:21, 115:12, 116:14,           scheduled [1] - 176:16          81:4, 81:6, 81:18, 82:23,
  114:18, 141:8, 141:25,           121:3, 121:5, 279:4, 279:6,       school [7] - 17:7, 18:16,       88:7, 105:10, 105:21, 109:5,
  147:23, 150:13, 150:14,          279:9                            18:25, 19:5, 19:8, 19:9,         118:17, 133:25, 142:17,
  154:16, 154:19, 155:3,            sale [6] - 33:12, 45:13,        34:17                            146:2, 159:17, 184:17,
  156:24, 158:14, 160:5,           45:14, 46:16, 48:8, 48:11         School [1] - 17:11              186:20, 187:10, 189:9,
  160:21, 161:22, 162:8,            sales [81] - 27:11, 27:18,       science [1] - 122:11            189:20, 197:21, 217:4,
  162:19, 162:21, 163:6,           44:3, 44:10, 44:11, 44:14,        screen [2] - 39:13, 317:24      217:7, 217:16, 217:21,
  163:19, 164:7, 164:8, 164:9,     45:4, 45:5, 45:7, 45:8, 45:10,                                    218:5, 218:17, 228:5, 243:7,
                                                                     seal [1] - 223:14
  164:13, 164:18, 166:12,          46:4, 46:7, 47:8, 48:19,                                          244:22, 245:18, 246:14,
                                                                     Sean [9] - 90:20, 91:2, 97:7,
  166:16, 167:5, 167:20,           48:23, 49:11, 49:18, 50:25,                                       247:15, 254:2, 254:17,
                                                                    97:8, 98:4, 98:5, 276:19,
  168:16, 168:23, 169:12,          51:4, 51:18, 52:17, 53:2,                                         258:12, 259:4, 259:13,
                                                                    294:23, 294:24
  169:15, 170:10, 170:13,          53:10, 53:11, 53:15, 53:23,                                       261:5, 262:21, 263:14,
                                                                     SEAN [1] - 91:2
  170:15, 170:24, 171:9,           54:16, 54:20, 56:21, 57:16,                                       264:12, 266:24, 270:11,
                                                                     SEC [1] - 190:19
  185:3, 185:8, 185:11,            62:18, 63:6, 63:19, 65:21,                                        270:15, 271:11, 271:18,
                                                                     second [25] - 23:10, 23:12,
  185:14, 185:23, 186:5,           78:5, 78:11, 79:6, 79:8,                                          274:8, 277:9, 277:10, 305:5,
                                                                    56:12, 96:21, 102:5, 104:25,
  187:14, 187:19, 188:2,           79:11, 79:20, 84:22, 84:23,                                       305:17, 308:2, 308:5,
                                                                    107:11, 109:16, 148:16,
  188:3, 188:24, 189:4, 189:7,     85:12, 88:4, 98:21, 123:3,                                        308:13, 311:20, 313:12,
                                                                    180:8, 180:18, 189:21,
  198:8, 199:7, 200:12, 201:9,     123:5, 123:10, 125:2,                                             315:8, 319:13, 319:17,
                                                                    189:24, 190:2, 190:3, 190:7,
  202:20, 203:5, 203:11,           132:20, 148:10, 148:11,                                           319:18
                                                                    190:9, 190:11, 190:17,
  204:3, 205:4, 205:14,            150:15, 161:4, 164:9,                                              See [1] - 189:8
                                                                    195:22, 224:3, 245:10,
  219:12, 271:12, 271:24,          174:18, 188:3, 191:14,                                             seeing [1] - 231:6
                                                                    246:10, 254:5, 265:12
  272:3, 272:18, 305:3, 309:25     192:9, 193:8, 193:13,                                              seek [2] - 309:2, 309:3
                                                                     second -to-last [1] - 56:12
   Ross's [4] - 40:8, 197:16,      195:25, 196:24, 251:14,                                            segment [1] - 52:24
                                                                     secretly [2] - 254:12, 259:6
  199:15, 200:23                   251:17, 287:8, 287:22,                                             sell [12] - 22:23, 26:22,
                                                                     section [14] - 77:22, 78:2,
   roughly [3] - 130:3, 130:6,     296:5, 296:22, 300:13,                                            26:23, 26:25, 27:5, 27:9,
                                                                    78:3, 78:11, 79:13, 79:17,
  193:15                           319:23, 320:6, 320:8, 325:2,                                      27:11, 27:17, 46:18, 52:7,
                                                                    80:3, 81:4, 81:15, 81:16,
   round [1] - 181:2               325:6, 325:19                                                     57:6, 60:7
                                                                    98:14, 146:8, 146:12, 218:17
   rounding [1] - 317:7             salesmen [1] - 251:18                                             selling [1] - 194:4
                                                                     sector [41] - 22:17, 22:20,
   rounds [2] - 9:25, 10:6          salespeople [37] - 33:14,                                         send [7] - 48:8, 143:22,
                                                                    23:24, 25:2, 31:2, 31:3,
   row [2] - 76:5, 313:11          48:15, 48:16, 49:4, 53:17,                                        228:18, 249:21, 261:19,
                                                                    31:15, 31:25, 60:15, 60:19,
   rule [2] - 194:15, 278:16       58:3, 58:7, 62:2, 63:3, 72:24,                                    261:22, 272:3
                                                                    61:18, 62:4, 62:6, 62:14,
   Rule [2] - 277:11, 277:24       73:3, 73:6, 73:10, 75:8,                                           sending [3] - 185:2, 203:24,
                                                                    62:17, 62:20, 63:2, 63:14,
   ruled [1] - 38:9                75:13, 77:25, 78:6, 78:24,                                        249:25
                                                                    63:16, 65:22, 65:23, 66:22,
   rules [1] - 9:4                 80:19, 80:23, 81:8, 81:24,                                         senior [39] - 22:15, 23:20,
                                                                    67:17, 68:13, 68:20, 85:5,
   run [5] - 52:4, 52:18, 52:22,   82:7, 82:15, 83:6, 98:22,                                         23:22, 24:2, 24:25, 26:15,
                                                                    96:25, 99:5, 287:10, 287:13,
  196:20, 196:23                   132:17, 178:16, 266:21,                                           29:2, 32:4, 36:6, 56:16,
                                                                    291:7, 291:15, 292:9,
   rundown [1] - 227:10            267:4, 267:13, 271:16,                                            56:21, 56:24, 57:8, 58:19,
                                                                    292:22, 297:7, 298:5,
                                   273:9, 292:24, 300:18,                                            59:25, 60:10, 85:20, 86:8,
   running [2] - 88:8, 135:20                                       298:22, 301:10, 301:13,
                                   325:6, 325:10                                                     86:10, 86:11, 86:14, 87:23,
   runs [2] - 48:8, 52:20                                           301:15
                                    salespeople 's [3] - 75:16,                                      91:7, 91:12, 93:2, 93:5,
   ruptured [1] - 223:15                                             sectors [44] - 25:6, 25:14,
                                   78:8, 79:19                                                       100:18, 100:20, 111:8,
   rushed [2] - 223:3, 223:4                                        30:23, 31:6, 31:20, 56:25,
                                    salesperson [23] - 32:25,                                        111:9, 115:10, 294:3, 296:8,
   résumé [1] - 55:25                                               60:16, 60:21, 60:22, 62:22,
                                   33:4, 33:10, 45:15, 46:17,                                        296:9, 300:20, 300:21,
                                                                    63:4, 65:11, 66:3, 66:8, 66:9,
                                   48:6, 49:6, 52:5, 66:19,                                          305:7, 305:10, 305:14
                                                                    66:11, 67:7, 67:8, 68:6,
                                   66:20, 73:25, 75:9, 75:12,                                         Senior [1] - 3:20


                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 107 of 407

                                                                                                                             353
   sense [18] - 4:12, 95:18,        shortly [4] - 61:7, 61:8,        so-and-so [1] - 26:13         9:17, 24:20, 44:5, 63:7,
  139:15, 144:9, 172:24,           171:16, 231:2                     soften [1] - 208:22           70:10, 92:20, 141:19,
  228:20, 233:22, 260:20,           shots [6] - 180:6, 180:23,       sold [1] - 195:25             144:16, 146:7, 238:19,
  296:4, 296:7, 298:6, 298:11,     181:3, 181:4, 186:8, 207:3        sole [7] - 265:21, 266:2,     319:2, 319:10
  298:21, 300:19, 304:5,            shoulder [1] - 158:4            266:14, 267:16, 269:24,         specifics [1] - 55:20
  305:12, 305:15                    shoulders [1] - 233:10          270:4, 274:12                   spell [1] - 90:25
   sensed [2] - 205:18, 209:18      show [8] - 8:21, 10:6,           solely [2] - 316:20, 317:8     spelled [1] - 15:9
   senses [1] - 208:22             68:19, 73:4, 249:4, 280:12,       solicited [1] - 110:24         spend [1] - 327:16
   sensitive [2] - 148:17,         311:10, 318:16                    solid [1] - 30:10              split [1] - 208:15
  305:12                            showcased [1] - 57:24            someone [9] - 22:7, 63:21,     splitting [1] - 208:16
   sent [32] - 57:22, 59:18,        showed [1] - 305:16             114:3, 140:24, 209:22,          spoken [11] - 147:2, 155:5,
  94:8, 94:10, 94:11, 94:15,        showing [1] - 12:3              241:8, 266:22, 267:23,         155:12, 155:23, 155:24,
  144:6, 158:7, 184:14,             shows [2] - 280:15, 319:22      295:16                         169:4, 169:7, 171:24, 172:2,
  187:15, 204:2, 205:12,            shrugged [1] - 233:9             sometime [3] - 184:23,        184:22, 251:3
  211:25, 212:15, 213:3,            side [25] - 4:20, 11:4, 13:3,   189:8, 189:21                   sporadic [1] - 83:20
  213:18, 228:22, 248:7,           20:25, 24:8, 24:19, 26:22,        sometimes [31] - 5:2, 26:9,    sporadically [2] - 216:22,
  248:10, 248:14, 250:5,           26:23, 26:25, 27:5, 27:6,        26:10, 27:4, 44:4, 46:13,      263:9
  262:5, 267:20, 267:23,           27:9, 27:10, 27:12, 27:17,       46:20, 59:13, 61:15, 61:17,     ss [1] - 329:5
  271:15, 271:16, 272:21,          29:3, 29:7, 29:9, 33:11,         62:25, 63:2, 67:4, 67:21,       St [1] - 222:18
  273:7, 273:8, 274:22, 281:15     33:17, 43:12, 72:5, 105:10,      85:5, 99:22, 100:2, 100:3,      staff [4] - 251:7, 267:7,
   sentence [6] - 199:24,          328:16                           114:2, 121:25, 142:7,          268:11, 268:12
  246:10, 259:11, 263:12,           sides [2] - 4:5, 74:20          191:17, 191:18, 191:19,         stage [10] - 58:23, 140:7,
  264:17, 265:12                    sidetracked [1] - 299:3         192:20, 192:23, 193:24,        155:22, 163:16, 203:7,
   sentences [1] - 267:3            sign [4] - 261:4, 261:8,        194:10, 194:18, 196:21         210:23, 213:7, 235:24,
   separate [13] - 38:25, 45:7,    261:14, 262:8                     somewhere [1] - 184:5         237:3, 262:3
  51:22, 51:25, 52:8, 54:15,        signal [1] - 212:2               son [5] - 10:11, 42:10,        stages [1] - 57:2
  99:23, 135:7, 145:19, 159:8,      signals [1] - 62:3              148:19, 306:21, 311:2           stamped [1] - 105:2
  205:15, 242:20                    signed [2] - 40:2, 211:21        soon [2] - 192:25, 204:6       standard [2] - 11:23,
   separated [2] - 44:12, 51:4      significance [1] - 72:16         sorry [44] - 8:24, 12:16,     190:14
   Series [11] - 35:2, 35:3,        significant [1] - 268:3         15:18, 28:18, 31:13, 39:3,      stands [1] - 31:13
  35:4, 35:5, 35:9, 35:12,          significantly [8] - 76:20,      69:18, 70:15, 73:8, 76:8,       start [17] - 4:3, 4:6, 20:4,
  35:13, 35:14, 59:12, 178:14      80:24, 281:25, 282:25,           77:19, 82:19, 101:7, 104:22,   21:14, 35:23, 61:12, 88:19,
   series [1] - 21:8               284:21, 290:9, 290:18, 304:8     104:23, 110:13, 125:9,         90:4, 123:3, 142:3, 182:6,
   seriously [1] - 12:14            silos [2] - 42:22, 44:19        125:18, 130:4, 143:12,         188:15, 188:17, 258:21,
   service [1] - 231:17             similar [4] - 32:6, 32:12,      146:15, 150:10, 167:14,        258:23, 284:24, 317:15
   SERVICES [1] - 1:2              56:19, 188:8                     178:18, 178:23, 180:17,         started [26] - 20:8, 20:19,
   SESSION [1] - 166:2              similarly [1] - 85:8            182:7, 221:6, 221:23, 260:8,   25:10, 28:25, 31:4, 31:5,
   session [1] - 178:14             simple [3] - 27:7, 30:8, 48:5   262:12, 278:21, 285:14,        31:7, 31:19, 36:2, 36:5,
   set [10] - 38:4, 163:17,         simplify [2] - 30:19, 102:18    297:16, 299:2, 300:4, 311:7,   48:20, 56:17, 59:20, 60:14,
  174:16, 175:21, 181:23,           simply [4] - 7:12, 7:14,        312:10, 312:11, 320:15,        60:17, 67:23, 88:22, 89:2,
  199:3, 201:22, 211:16,           12:25, 215:11                    322:17, 322:24, 324:21         101:9, 125:6, 126:12, 236:4,
  278:4, 278:15                     single [1] - 264:11              sort [5] - 11:14, 103:7,      291:8, 291:10, 292:5
   sets [1] - 195:15                singly [1] - 30:9               195:9, 237:21, 326:6            starting [3] - 80:8, 304:12,
   setting [5] - 122:21, 198:11,                                     sorts [1] - 178:9             313:15
                                    sit [2] - 84:10, 205:12
  202:24, 277:25, 278:10                                             sought [4] - 5:18, 18:4,       State [6] - 1:19, 17:25, 18:5,
                                    sits [1] - 15:19
   settled [2] - 162:12, 182:5                                      18:7, 309:9                    18:11, 18:14, 329:10
                                    situation [3] - 94:12,
   seven [4] - 256:23, 285:12,                                       sound [2] - 96:24, 98:12       state [2] - 15:7, 17:24
                                   240:21, 240:23
  285:13, 285:14                                                     sounds [2] - 7:16, 203:22      STATE [1] - 329:4
                                    situations [1] - 10:23
   several [3] - 6:24, 9:25,                                         source [1] - 97:16             state's [2] - 17:23, 18:8
                                    six [9] - 68:6, 180:12,
  51:11                            180:25, 181:10, 181:11,           sources [1] - 74:21            statement [20] - 105:3,
   shadow [1] - 149:25             181:16, 185:24, 206:25,           sovereign [6] - 93:18,        105:7, 107:16, 108:6, 108:9,
   shall [1] - 166:6               285:12                           93:20, 93:23, 94:2, 94:3,      108:10, 108:22, 108:25,
   shares [1] - 42:16               skills [1] - 56:9               94:5                           109:3, 125:24, 127:25,
   sheet [1] - 298:9                skim [2] - 243:4, 318:24         space [1] - 67:12             128:19, 129:19, 133:20,
   shifted [2] - 95:7, 296:22       slack [1] - 137:15               spaced [1] - 256:24           133:24, 241:14, 245:24,
   shock [2] - 240:2, 240:6         small [5] - 45:22, 45:24,        speaking [1] - 193:15         280:15, 280:16, 281:4
   shop [3] - 47:3, 52:18,         119:17, 294:5, 294:6              special [1] - 138:18           statements [4] - 13:23,
  297:8                             smaller [1] - 53:23              specific [7] - 5:14, 51:18,   125:16, 125:20, 125:21
   shops [2] - 68:7, 68:13          Sneeden [5] - 90:20, 90:21,     67:16, 97:2, 123:7, 148:25,     statistical [1] - 124:14
   short [2] - 85:23, 209:25       98:4, 276:19, 294:24             292:22                          stats [1] - 66:25
   shorter [1] - 57:15              Sneeden 's [1] - 91:4            specifically [13] - 5:19,      status [11] - 18:20, 18:21,



                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 108 of 407

                                                                                                                            354
  18:22, 214:20, 232:2,           25:10, 205:20                    talent [1] - 132:9             175:14, 201:24, 214:19,
  250:11, 251:24, 271:12,          subtract [1] - 285:11           talks [2] - 119:22, 184:15     215:13, 280:23, 313:18,
  272:15, 275:2, 276:25            successful [1] - 82:23          Tape [1] - 254:2               313:24, 314:4, 314:5, 314:7,
   stay [2] - 117:11, 227:11       sudden [1] - 222:12             tape [1] - 255:19              325:21
   stayed [2] - 114:23, 180:14     suffer [1] - 221:21             taping [1] - 254:11             testified [4] - 15:4, 102:11,
   Stearns [19] - 21:10, 21:12,    suffered [4] - 221:12,          targeted [1] - 139:16          166:5, 252:22
  21:15, 21:21, 22:4, 23:2,       222:7, 229:22, 308:18            targets [2] - 123:20, 124:3     testify [2] - 10:25, 11:11
  23:15, 26:16, 27:13, 27:24,      suffering [4] - 9:24, 224:8,    tasks [3] - 88:5, 247:13,       testifying [1] - 243:20
  28:8, 28:14, 29:11, 32:7,       226:7, 227:15                   278:12                           testimony [9] - 4:6, 8:20,
  34:13, 35:15, 51:6, 56:19,       suggest [5] - 6:25, 12:4,       tax [1] - 314:20               8:21, 11:16, 13:11, 13:13,
  62:8                            62:21, 150:22, 256:22            taxable [21] - 40:19, 40:20,   74:18, 102:6, 166:13
   step [1] - 240:24               suggested [3] - 152:20,        40:21, 40:25, 41:5, 41:9,        text [23] - 72:12, 78:19,
   STEPHENS [1] - 3:5             180:4, 206:20                   41:10, 41:11, 41:13, 41:18,     81:21, 82:9, 82:23, 83:4,
   Steven [1] - 87:24              suggestion [2] - 11:24,        42:19, 42:22, 43:16, 92:7,      184:17, 186:20, 187:10,
   still [13] - 39:21, 142:17,    12:2                            92:12, 92:18, 92:21, 100:24,    246:15, 247:15, 254:17,
  186:12, 213:9, 213:17,           Suite [1] - 3:7                150:19, 151:10, 324:4           258:12, 259:4, 259:13,
  221:25, 249:10, 249:18,          sum [1] - 102:10                taxes [9] - 196:11, 313:25,    261:5, 263:14, 264:12,
  252:5, 270:21, 288:14,           summary [1] - 98:16            314:23, 315:2, 315:13,          266:24, 277:10, 308:5,
  289:6, 309:5                     summer [1] - 278:18            315:16, 315:19, 316:9,          308:8, 308:13
   stipulate [1] - 37:20           supervised [1] - 178:11        316:11                           thanked [1] - 117:15
   stipulated [1] - 5:7            supervisor [3] - 6:13,          team [11] - 20:22, 22:15,       THE [51] - 15:8, 26:3, 27:3,
   stocks [1] - 64:20             308:11, 308:20                  45:5, 49:19, 53:10, 53:11,      32:21, 39:7, 39:10, 39:20,
   stood [1] - 251:24              supervisory [18] - 6:6,        95:8, 135:23, 294:9, 325:8,     41:6, 44:23, 46:9, 50:10,
   stop [1] - 301:19              35:15, 59:3, 59:5, 87:17,       325:19                          50:16, 67:20, 91:2, 93:25,
   story [3] - 157:4, 189:22,     88:7, 99:10, 178:12, 234:18,     teams [3] - 43:19, 43:23,      96:12, 97:17, 106:10,
  189:23                          234:19, 239:3, 239:6,           44:6                            112:23, 117:4, 119:16,
   straight [1] - 204:7           247:13, 274:5, 275:9,            technical [7] - 40:19, 80:9,   147:16, 161:13, 161:17,
   strategy [2] - 43:12, 258:18   288:10, 288:13, 288:25          80:22, 81:2, 103:25, 150:20,    167:18, 183:23, 187:25,
   Street [1] - 34:16              supplement [1] - 121:4         266:20                          190:11, 191:5, 191:12,
   strike [8] - 173:6, 178:18,     support [2] - 22:15, 228:4      technicalities [1] - 104:3     192:17, 193:20, 195:2,
  212:12, 243:24, 271:14,          supportive [8] - 12:24,         technically [2] - 29:14,       195:11, 195:18, 197:15,
  277:6, 290:13, 313:22           136:25, 160:15, 170:6,          112:21                          198:14, 202:16, 215:15,
   strip [1] - 6:5                170:25, 181:8, 201:3             technology [2] - 31:14,        234:8, 234:14, 239:18,
   stroke [1] - 221:15             supports [1] - 12:7            291:13                          240:12, 242:5, 249:2, 258:7,
   strong [4] - 68:19, 85:8,                                       teenage [1] - 156:21           263:6, 299:2, 316:16,
                                   supposed [1] - 169:21
                                                                   telecom [3] - 31:14, 67:12,    318:18, 318:22
  158:4, 235:3                     supposedly [1] - 324:22
                                                                  291:13                           theory [2] - 49:9, 51:12
   structure [8] - 24:9, 24:14,    surgery [6] - 223:10,
  24:15, 24:18, 44:17, 89:20,                                      temporary [1] - 291:25          therapy [2] - 227:12,
                                  223:11, 223:14, 223:16,
  95:4, 133:3                                                      ten [6] - 193:8, 193:18,       227:22
                                  223:21, 223:22
   struggle [1] - 116:14                                          194:6, 194:14, 194:15, 237:6     thereafter [1] - 310:9
                                   surprised [7] - 155:17,
   stub [6] - 107:2, 126:24,                                       ten-minute [1] - 194:15         thinking [4] - 106:11,
                                  207:7, 231:8, 282:16,
  231:5, 280:22, 280:24,                                           tend [2] - 240:22, 240:24      139:21, 152:11, 231:15
                                  303:22, 304:2, 304:4
  289:23                                                           tenure [28] - 23:2, 35:10,      thinks [1] - 156:18
                                   surrogacy [5] - 136:9,
   stubs [1] - 281:13             138:14, 139:3, 139:11, 155:9    64:7, 65:18, 66:3, 66:10,        third [3] - 50:11, 247:8,
   stuck [1] - 273:23              surrogate [2] - 176:20,        67:19, 91:13, 114:11,           255:24
   stuff [12] - 31:16, 82:4,      176:22                          118:10, 118:19, 231:19,          thousand [8] - 57:23,
  90:4, 98:7, 106:5, 137:14,       survive [1] - 237:21           291:21, 292:7, 293:8,           60:11, 212:3, 280:4, 282:22,
  196:2, 198:13, 200:17,                                          298:15, 301:14, 302:17,         283:3, 284:13, 290:11
                                   sweet [1] - 136:24
  222:10, 282:19, 288:13                                          303:9, 303:20, 322:21,           thousands [2] - 316:3,
                                   swinging [1] - 258:22
   sub [2] - 120:11, 126:11                                       323:21, 324:15, 324:24,         316:13
                                   switch [2] - 157:19, 157:20
   sub-bonuses [1] - 120:11                                       325:4, 326:12, 326:23,           three [41] - 34:23, 60:3,
                                   switched [3] - 31:11, 31:23,
   submission [1] - 8:11                                          327:11                          60:8, 61:11, 97:3, 132:10,
                                  31:25
                                                                   term [5] - 29:22, 40:19,       136:23, 137:3, 137:5,
   submit [2] - 7:25, 8:8          sworn [1] - 15:4
                                                                  64:12, 112:22, 314:22           137:17, 146:14, 146:15,
   submitted [1] - 7:21            system [1] - 5:2
                                                                   terminated [7] - 5:17,         148:23, 149:8, 150:4, 150:7,
   submitting [1] - 218:23         systems [1] - 175:15
                                                                  10:13, 212:6, 279:11, 291:2,    153:19, 155:22, 156:9,
   subpoena [5] - 5:13, 5:14,
                                                                  295:21, 295:23                  156:11, 156:13, 156:15,
  5:18, 5:23, 7:20                               T                                                157:12, 158:19, 162:11,
   subsequent [7] - 5:10,                                          termination [2] - 9:18, 9:22
                                                                   terms [20] - 24:12, 43:18,     163:14, 163:24, 164:21,
  25:9, 56:10, 56:13, 186:7,
                                   table [1] - 14:19              77:4, 80:21, 94:23, 111:6,      170:16, 171:3, 177:15,
  201:23, 283:17
                                   tail [1] - 156:19              111:11, 117:5, 162:20,          178:3, 192:3, 195:7, 202:4,
   subsequently [3] - 21:9,
                                                                                                  203:18, 208:4, 208:7, 209:6,


                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 109 of 407

                                                                                                                              355
  223:24, 258:10                      tracking [2] - 78:16, 79:3      79:25, 105:19, 106:21,           underperform [1] - 60:6
   three-month [1] - 150:7            trade [15] - 33:17, 33:19,      107:11, 192:15, 217:14,          understand [22] - 64:12,
   threw [1] - 186:16                43:8, 48:2, 48:13, 49:10,        217:18, 218:14, 244:25,         76:25, 77:13, 107:24,
   throughout [4] - 100:7,           51:18, 56:20, 58:5, 66:19,       247:23, 281:2, 307:21,          133:11, 140:22, 173:12,
  121:25, 187:8, 325:12              67:3, 83:21, 191:14, 208:20      312:20, 320:25                  189:11, 234:22, 235:14,
   tied [2] - 124:6, 124:10           traded [3] - 62:23, 63:14,       turned [1] - 270:3             264:14, 264:16, 266:7,
   timeframe [6] - 186:19,           98:19                             turning [1] - 214:18           297:3, 297:14, 299:18,
  191:2, 191:11, 207:12,              trader [5] - 46:12, 46:14,       twice [3] - 23:5, 85:17,       302:2, 314:21, 314:22,
  234:15, 287:16                     48:7, 48:8, 48:12                101:16                          317:20, 319:8, 319:20
   timely [1] - 85:3                  traders [5] - 45:23, 46:21,      two [78] - 4:17, 5:6, 16:13,    understood [2] - 122:17,
   timing [3] - 136:21, 142:18,      47:14, 47:19, 47:21              28:12, 37:18, 38:7, 38:24,      211:2
  204:17                              trades [14] - 27:22, 32:18,     52:18, 52:19, 55:5, 64:7,        unfortunately [1] - 4:25
   tired [1] - 312:10                32:20, 45:21, 47:25, 48:3,       65:18, 80:23, 94:13, 96:20,      unilaterally [1] - 6:11
   title [16] - 21:4, 21:20, 22:3,   48:4, 48:23, 57:15, 67:13,       101:17, 103:10, 104:17,          universe [1] - 26:2
  22:5, 28:21, 35:25, 40:8,          67:16, 79:10, 100:9, 150:6       157:7, 157:9, 158:25, 160:9,     unless [2] - 38:5, 74:11
  41:21, 41:22, 42:13, 79:5,          trading [37] - 27:18, 32:18,    160:19, 161:9, 161:24,           unload [2] - 33:3, 83:23
  92:24, 93:9, 93:16, 270:23,        44:3, 44:11, 44:14, 45:8,        162:13, 162:14, 163:18,          unloaded [1] - 45:16
  271:10                             45:23, 46:6, 46:7, 47:5,         163:22, 166:25, 168:5,           unnecessary [1] - 11:12
   titles [1] - 41:25                47:11, 48:17, 50:25, 51:5,       168:7, 168:13, 169:25,           unopened [2] - 242:12,
   TM [1] - 32:2                     52:2, 52:18, 54:21, 57:5,        171:5, 172:13, 172:15,          243:2
   TMT [9] - 31:11, 31:12,           62:13, 63:6, 63:18, 63:19,       176:7, 176:18, 176:21,           unpaid [4] - 145:21, 146:15,
  31:13, 32:2, 291:11, 291:12,       65:8, 65:21, 65:24, 82:12,       184:2, 184:4, 184:5, 186:24,    153:12, 230:4
  291:19, 291:22, 292:4              98:23, 100:7, 123:2, 140:25,     188:14, 188:21, 194:11,          unpredictable [1] - 6:17
   today [5] - 36:18, 36:25,         191:16, 242:19, 298:7,           198:17, 198:18, 199:5,           unsolicited [1] - 267:20
  109:23, 312:3, 319:6               320:6, 320:7                     202:21, 203:18, 206:23,          unsure [2] - 241:25, 252:5
   today's [1] - 277:21               tradition [1] - 62:19           207:8, 211:21, 212:19,           up [48] - 12:3, 14:6, 39:14,
   Todd [43] - 49:16, 49:23,          traditionally [1] - 58:11       220:7, 220:17, 220:19,          45:24, 64:22, 65:6, 67:17,
  50:8, 50:12, 55:21, 56:3,           train [2] - 161:10, 198:15      221:2, 223:24, 227:21,          67:23, 118:7, 136:11,
  59:13, 59:23, 67:5, 67:9,           trained [1] - 182:22            245:13, 245:15, 246:5,          137:15, 162:24, 166:21,
  69:6, 69:11, 69:23, 71:13,          training [2] - 175:21,          246:7, 247:5, 252:14, 260:6,    169:23, 172:11, 173:5,
  72:20, 75:20, 77:23, 79:23,        178:13                           267:13, 273:23, 280:8,          174:16, 175:21, 181:17,
  81:13, 82:19, 83:9, 84:9,           transcript [15] - 256:18,       281:13, 281:20, 294:10,         185:2, 186:25, 187:2, 187:6,
  85:7, 86:15, 94:12, 112:2,         256:19, 256:23, 257:11,          304:18                          193:11, 195:7, 197:4,
  112:6, 112:8, 114:15,              258:9, 259:2, 260:12, 261:2,      two-minute [1] - 252:14        198:11, 198:18, 199:6,
  114:24, 115:11, 118:16,            262:17, 264:10, 264:24,           two-pager [1] - 96:20          200:7, 208:15, 208:16,
  118:25, 119:21, 122:15,            266:5, 266:19, 329:12             two-week [1] - 161:24          209:7, 221:5, 222:21, 223:9,
  124:21, 124:25, 127:12,             transcripts [1] - 256:17         type [8] - 90:11, 103:25,      223:21, 260:19, 276:6,
  128:10, 129:4, 129:14,              transferred [1] - 64:8          148:20, 152:19, 155:20,         277:14, 277:21, 278:5,
  132:16, 291:23                      transitioned [2] - 24:5, 24:7   157:21, 161:19, 167:6           278:15, 293:19, 295:3,
   Todd's [1] - 132:19                transmit [1] - 193:3             types [6] - 31:17, 99:3,       298:19, 317:7, 328:15
   together [2] - 66:25, 135:20       travel [2] - 176:11, 176:15     99:10, 99:14, 99:19, 99:21       update [2] - 202:10, 206:22
   tone [3] - 208:18, 211:16,         traveled [2] - 175:3, 177:6                                      updated [3] - 195:20,
  212:8                               traveling [1] - 174:3                         U                 195:22, 196:18
   tons [2] - 242:22, 243:14          treated [2] - 223:6, 223:8                                       ups [1] - 215:13
   took [12] - 9:18, 35:5,            treatment [3] - 186:8,                                           upset [6] - 112:11, 205:19,
                                                                       UC [2] - 16:20, 16:22
  67:10, 116:19, 116:20,             222:22, 309:5                                                    205:22, 206:6, 210:24
                                                                       Umesh [8] - 91:23, 119:2,
  134:4, 148:20, 151:2,               Tree [1] - 159:20                                                upside [1] - 132:24
                                                                      132:12, 269:15, 270:7,
  158:25, 213:15, 252:9,              tried [6] - 85:9, 96:23,                                         urgency [1] - 194:17
                                                                      276:20, 292:2, 326:23
  284:15                             197:4, 208:24, 289:6, 289:7                                       urgent [1] - 217:8
                                                                       unavailable [1] - 236:3
   top [8] - 71:17, 71:18,            true [2] - 325:11, 329:12                                        useful [1] - 202:10
                                                                       unaware [3] - 268:12,
  146:20, 197:17, 312:24,             truth [2] - 148:7, 152:5                                         user [4] - 131:23, 132:5,
                                                                      269:12, 322:7
  313:11, 319:17                      try [8] - 46:17, 76:4, 171:2,                                   196:3, 196:14
                                                                       unclear [1] - 251:2
   total [14] - 102:16, 111:15,      193:7, 202:7, 206:7, 208:22,                                      user-friendly [4] - 131:23,
                                                                       uncomfortable [1] - 268:7
  111:16, 112:15, 115:24,            240:24                                                           132:5, 196:3, 196:14
                                                                       unconscious [2] - 222:25,
  188:13, 281:13, 284:22,             trying [15] - 54:11, 110:25,                                     utilized [1] - 8:19
                                                                      223:8
  314:15, 319:14, 319:22,            157:15, 202:19, 202:21,           under [16] - 5:16, 59:7,
  320:22, 321:7, 321:17              208:15, 209:7, 211:3, 243:6,                                                   V
                                                                      71:22, 72:8, 94:8, 94:16,
   totally [2] - 261:4, 261:8        260:21, 260:23, 263:20,          145:21, 145:25, 146:16,
   tough [1] - 214:13                306:22, 310:16, 311:4            190:19, 212:15, 213:4,           vacation [2] - 275:14,
   toward [1] - 71:18                 Tulane [2] - 17:11, 17:13       213:9, 213:18, 308:4, 314:18    275:18
   towards [1] - 5:24                 turn [16] - 70:9, 70:19,         underneath [1] - 78:15          vague [3] - 233:6, 238:17,


                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 110 of 407

                                                                                                                              356
  241:5                              waited [1] - 180:16            195:11, 195:18, 197:15,
                                                                                                                   Y
   VALDI [1] - 2:12                  wake [1] - 200:7               198:14, 202:16, 215:15,
   valuable [1] - 123:10             waking [1] - 276:6             234:8, 234:14, 239:18,
   valuation [2] - 7:6, 74:13        walk [6] - 196:25, 222:17,     240:12, 242:5, 249:2, 258:7,      year [71] - 18:15, 28:17,
   value [3] - 9:13, 46:24,         222:19, 227:18, 227:21,         263:6, 299:2, 316:16,            28:18, 28:19, 34:12, 34:13,
  284:7                             227:22                          318:18, 318:22, 330:5            47:6, 65:8, 69:7, 69:8, 69:10,
   variables [4] - 122:18,           walked [3] - 174:11,            woke [1] - 223:9                69:16, 69:21, 69:23, 69:24,
  122:19, 123:13, 123:14            174:19, 174:21                   woman [3] - 148:10, 151:3,      71:19, 72:19, 110:6, 111:17,
   variety [5] - 87:5, 87:10,        walking [2] - 174:15, 197:7    208:4                            112:21, 112:25, 113:9,
  101:6, 122:25, 123:16              Wall [1] - 34:16                women [5] - 150:25, 151:2,      116:2, 117:3, 118:5, 120:23,
   various [21] - 22:16, 22:17,      Walmart [1] - 30:8             156:15, 156:17, 156:19           121:7, 121:13, 121:25,
  24:16, 30:13, 53:22, 56:25,                                        word [10] - 68:18, 141:17,      123:6, 123:21, 123:24,
                                     wants [2] - 8:22, 73:25
  57:2, 57:14, 60:12, 65:7,                                         173:8, 173:13, 204:12,           124:15, 124:19, 124:21,
                                     waves [1] - 284:10
  67:4, 78:8, 87:23, 111:3,                                         219:3, 234:19, 259:11,           127:22, 132:25, 133:14,
                                     week [10] - 133:21, 161:24,
  122:11, 122:14, 123:18,                                           259:25, 274:6                    134:9, 134:10, 182:9,
                                    180:18, 182:4, 182:6,
  192:2, 192:4, 215:12, 286:25                                       wording [1] - 141:19            190:13, 190:14, 190:15,
                                    183:24, 224:6, 224:7,
   verbal [1] - 192:8                                                words [5] - 230:3, 234:20,      222:4, 282:3, 285:22, 286:5,
                                    263:14, 283:14
                                                                    238:13, 239:14, 284:5            289:10, 289:14, 289:17,
   verbally [1] - 85:9               weekly [2] - 277:14, 277:21
                                                                     workload [1] - 136:11           303:3, 305:5, 305:6, 305:17,
   verified [1] - 312:16             weeks [40] - 145:20,
                                                                     works [1] - 236:25              305:18, 309:22, 311:13,
   version [3] - 257:19,            146:15, 160:19, 161:9,
                                                                                                     315:21, 316:21, 317:9,
  257:21, 272:11                    162:13, 162:14, 163:7,           worried [8] - 164:22,
                                                                                                     320:7, 320:15, 320:18,
   versus [4] - 27:5, 29:11,        163:18, 166:25, 168:13,         214:10, 214:11, 214:12,
                                                                                                     321:15, 321:17, 321:20
  65:22, 305:6                      169:25, 171:6, 172:14,          240:7, 284:9, 310:18
                                                                                                      year-to-date [2] - 321:15,
   vessel [2] - 221:16, 223:15      172:15, 176:7, 176:18,           worry [2] - 200:15, 275:23
                                                                                                     321:17
   via [7] - 136:9, 138:14,         176:21, 180:25, 181:10,          worse [1] - 317:9
                                                                                                      yearend [1] - 321:4
  139:3, 139:11, 155:8, 192:8,      181:12, 181:16, 184:2,           worth [1] - 115:14
                                                                                                      years [17] - 16:9, 19:15,
  249:13                            184:4, 184:5, 185:25,            wow [1] - 235:2
                                                                                                     25:19, 64:7, 65:18, 116:18,
   vice [3] - 23:9, 23:12, 23:19    186:24, 198:17, 198:18,          wrap [2] - 277:14, 277:21
                                                                                                     120:25, 122:16, 132:11,
   vice-president [2] - 23:9,       199:5, 206:25, 207:9,            wrap-up [2] - 277:14,
                                                                                                     135:25, 156:20, 156:21,
  23:19                             212:19, 220:7, 220:19,          277:21
                                                                                                     214:15, 231:17, 313:12,
   view [3] - 13:24, 161:6,         223:24, 245:15, 246:4,           write [18] - 32:16, 33:14,
                                                                                                     314:16, 317:18
  233:25                            246:5, 246:7, 260:6             61:19, 78:2, 99:23, 100:8,
                                                                                                      yes-or-no [1] - 309:3
   viewed [1] - 305:3                weeks' [3] - 220:17, 221:2,    100:11, 187:3, 187:12,
                                                                                                      yesterday [2] - 260:20,
   views [1] - 30:9                 245:13                          192:6, 192:25, 193:11,
                                                                                                     266:21
   Vincent 's [1] - 222:18           weight [2] - 9:7, 10:17        197:17, 228:3, 228:8,
                                                                                                      yesterday's [1] - 98:14
   violated [1] - 306:11             weird [1] - 271:24             237:23, 275:6, 292:22
                                                                                                      yield [97] - 24:6, 24:7,
   violation [2] - 11:25, 254:21     welcome [2] - 273:24,           write-up [1] - 193:11
                                                                                                     24:10, 24:18, 24:20, 24:21,
   violations [1] - 306:18          316:19                           writes [7] - 145:18, 184:12,
                                                                                                     24:25, 25:8, 26:16, 29:4,
   visit [1] - 180:17                white [1] - 249:9              189:8, 245:10, 245:11,
                                                                                                     29:8, 29:17, 29:22, 30:15,
   visited [2] - 228:13, 228:17      whole [4] - 10:16, 118:19,     246:9, 247:10
                                                                                                     30:18, 30:21, 36:11, 40:10,
   visits [1] - 227:12              322:11, 323:7                    writing [6] - 23:24, 219:6,
                                                                                                     40:11, 40:14, 40:16, 40:18,
   visually [1] - 97:10              WILLIAM [1] - 3:19             219:21, 220:10, 274:11,
                                                                                                     42:25, 43:2, 43:10, 43:14,
   VLADECK [1] - 2:5                 willing [9] - 81:25, 111:12,   308:11
                                                                                                     43:18, 43:25, 44:2, 44:5,
   vlicul@vladeck.com [1] -         117:11, 156:3, 210:9, 246:9,     written [18] - 57:11, 59:4,
                                                                                                     44:7, 44:9, 44:10, 44:13,
  2:13                              246:11, 261:14, 262:8           69:22, 70:23, 71:12, 72:9,
                                                                                                     44:14, 44:15, 44:18, 44:24,
   voice [1] - 208:18                window [1] - 190:21            73:13, 76:6, 76:22, 77:5,
                                                                                                     45:4, 45:5, 46:2, 46:3, 47:21,
   volatile [1] - 63:17              Windstream [1] - 31:17         83:12, 192:8, 218:23,
                                                                                                     48:19, 49:13, 49:14, 49:18,
   volatility [2] - 63:18, 191:15    wise [2] - 102:8, 113:20       228:12, 235:8, 254:7,
                                                                                                     49:25, 53:12, 53:13, 53:14,
   volume [11] - 72:9, 73:13,        wish [1] - 4:5                 270:12, 270:16
                                                                                                     53:20, 53:21, 54:2, 55:12,
  73:17, 73:18, 76:6, 76:22,         wishes [2] - 187:4, 187:8       wrote [6] - 32:12, 96:18,
                                                                                                     57:3, 59:14, 64:18, 89:21,
  77:5, 123:2, 124:10, 298:7         witness [2] - 15:3, 311:10     186:11, 186:18, 189:12,
                                                                                                     89:25, 93:6, 93:7, 93:12,
   volumes [2] - 65:8, 242:19        WITNESS [52] - 15:8, 26:3,     287:19
                                                                                                     93:14, 94:25, 96:3, 99:8,
   voluntarily [4] - 118:12,        27:3, 32:21, 39:7, 39:10,                                        123:3, 148:11, 150:15,
  327:5, 327:15, 328:4              39:20, 41:6, 44:23, 46:9,                      X                 161:3, 188:4, 238:10,
                                    50:10, 50:16, 67:20, 91:2,                                       266:14, 292:10, 293:18,
                                    93:25, 96:12, 97:17, 106:10,
                W                                                     Xu [1] - 276:21                297:12, 300:15, 318:12,
                                    112:23, 117:4, 119:16,                                           318:17, 319:2, 319:11,
                                                                      XYZ [3] - 33:2, 48:10, 98:19
                                    147:16, 161:13, 161:17,                                          319:24, 320:19, 320:20,
   W-2 [1] - 125:16                 167:18, 183:23, 187:25,                                          320:22, 321:3, 321:13,
   wait [5] - 100:10, 143:12,       190:11, 191:5, 191:12,                                           324:18, 325:2, 325:6,
  180:22, 234:3, 316:2              192:17, 193:20, 195:2,                                           325:10, 325:19, 325:21,



                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 111 of 407

                                                                      357
  326:8
   YORK [2] - 329:4, 329:6
   York [18] - 1:13, 1:19, 2:8,
  3:8, 17:24, 17:25, 18:5,
  18:10, 18:14, 18:18, 180:4,
  182:3, 197:23, 248:18,
  329:10
   YTD [2] - 319:17, 319:20


                     Z

   Zeolla   [2]   - 92:9, 236:15




                                   PIROZZI & HILLMAN
                                      212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 112 of 407
                                               358                                                        360
   1                                                           1
   2              JAMS ARBITRATION                             2   ALSO PRESENT:
                   No. 1425025377                              3             Emily Miller (Pending admission)
   3   _________________________________________
                                                               4             Connor Hoffman, Paralegal
   4   HOAI NGO,
                                                               5             Diana Sur, Esq., In-house Oppenheimer
   5         Claimant,
                                                               6             Donald Corbett, Esq., In-house Oppenheimer
   6     and
                                                               7
   7
                                                               8
       OPPENHEIMER & CO., INC.,
   8                                                           9   WITNESS:
   9         Respondent.                                      10              Hoai Ngo
  10   __________________________________________             11
  11                                                          12
  12   BEFORE: JUDGE MICHAEL DOLINGER, Arbitrator             13
  13                                                          14
  14                Day 2                                     15
  15                New York, New York                        16
  16                March 5, 2019
                                                              17
  17
                                                              18
  18
                                                              19
  19
                                                              20
  20
                                                              21
  21
  22   Reported by:                                           22

  23   Eileen Mulvenna, CSR/RMR/CRR                           23

  24                                                          24
  25                                                          25
                                               359                                                        361
   1                                                           1

   2   A P P E A R A N C E S:                                  2                 INDEX
   3                                                           3   WITNESS        EXAMINATION BY            PAGE
   4   ON BEHALF OF CLAIMANT:                                  4

   5       VLADECK RASKIN & CLARK, P.C.                            HOAI NGO
   6             565 Fifth Avenue, 9th Floor                   5

   7            New York, New York 10017                       6         MR. IADEVAIA - DIRECT (CONT'D) 362
                                                               7         MR. GIBSON - CROSS              399
   8      Phone: 212.403.7311
                                                               8         MR. IADEVAIA - REDIRECT           665
   9      By:    JEREMIAH IADEVAIA, ESQ.
                                                               9         MR. GIBSON - RECROSS             690
  10            jiadevaia@vladeck.com
                                                              10
  11            VALDI LICUL, ESQ.
                                                              11
  12            vlicul@vladeck.com
                                                              12
  13
                                                              13
  14   ON BEHALF OF RESPONDENT:
                                                              14
  15       SATTERLEE & STEPHENS LLP
                                                              15
  16             230 Park Avenue, Suite 1130
                                                              16
  17            New York, New York                            17
  18      Phone: 212.404.8726                                 18
  19      By:    MICHAEL H. GIBSON, ESQ.                      19
  20            mgibson@ssbb.com                              20
  21            JOHN COSTER, ESQ.                             21
  22            john.coster@ssbb.com                          22
  23                                                          23
  24                                                          24
  25                                                          25
                                                     PIROZZI & HILLMAN
                                                        212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 113 of 407
                                                    362                                                             364
   1                   NGO - DIRECT                                  1                   NGO - DIRECT
   2   HOAI NGO,                                                     2   period, what did you do to look for work?
   3     having been previously duly sworn by The                    3          A.    A variety of things. I networked. I
   4     Arbitrator, was examined and testified further as           4   did drinks with colleagues to see if there were any
   5     follows:                                                    5   jobs available. I tried to go to any events that
   6   DIRECT EXAMINATION (CONT'D)                                   6   were for employment just to network. Then I also
   7   BY MR. IADEVAIA:                                              7   sent out my résumé. I updated my LinkedIn profile.
   8        Q.      Good morning, Mr. Ngo.                           8   Networked through LinkedIn. Sent résumés out.
   9        A.      Good morning.                                    9   Spoke to headhunters.
  10        Q.      Yesterday you testified that you were           10          Q.    Did you apply for jobs during this
  11   demoted in November of 2014; is that right?                  11   period of time?
  12        A.      That's correct.                                 12          A.    Yes.
  13        Q.      And your demotion was a demotion --             13          Q.    Did you speak to recruiters in an
  14   you had been cohead and you were removed from the 14              effort to find jobs?
  15   cohead job; is that right?                                   15          A.    Yes.
  16        A.      That's correct.                                 16          Q.    What kind of companies did you apply
  17        Q.      Following the demotion, did who you             17   to during this period?
  18   reported to directly change?                                 18          A.    Variety of companies. Asset managers,
  19        A.      Yes.                                            19   hedge funds. I applied for some corporate jobs,
  20        Q.      And how did it change?                          20   like an investor relations just to diversify my base
  21        A.      I now reported to Colleen Burns.                21   options for jobs. I applied for some corporate
  22        Q.      Who had you reported, before the                22   development jobs. A variety of finance jobs.
  23   demotion, to directly?                                       23          Q.    When you say "corporate jobs," are you
  24        A.      Robert Lowenthal.                               24   distinguishing corporate from finance jobs?
  25        Q.      Have you worked since leaving                   25          A.    What I mean by "corporate" is that the
                                                    363                                                             365
   1                   NGO - DIRECT                                  1                   NGO - DIRECT
   2   Oppenheimer?                                                  2   previous job I was in was -- I was in a market job.
   3        A.      Yes.                                             3   When I say "corporate job," I was looking more along
   4        Q.      And what was your next job after                 4   the lines of -- if you do investor relations, that's
   5   Oppenheimer?                                                  5   a different type of job, but you can segue and say,
   6        A.      It was at Fitch Ratings.                         6   I know the company. So I was trying to be creative
   7        Q.      When did you begin working for Fitch?            7   and look for different types of jobs.
   8        A.      Let's see. I believe it was a little             8          Q.    And did you apply for jobs that were
   9   over a year after Oppenheimer, so I believe it was            9   not on Wall Street, non-Wall Street jobs?
  10   July of 2017.                                                10          A.    Yes.
  11        Q.      So for approximately 13 months, you             11          Q.    What kind of positions did you apply
  12   were employed after being fired by Oppenheimer?              12   for?
  13        A.      I'm sorry. Could you repeat the                 13          A.    I tried to apply for some management
  14   question.                                                    14   jobs. I applied for some senior analyst jobs. I
  15        Q.      Sure.                                           15   applied for -- like I said, I remember applying --
  16                For how many months were you                    16   trying to use the angle -- investor relations jobs.
  17   unemployed?                                                  17   Various finance jobs.
  18        A.      Unemployed.                                     18          Q.    I'm going to ask you to take a look at
  19        Q.      Yes, between Fitch and Oppenheimer.             19   Exhibit 106, please. If you could let us know what
  20        A.      A little over a year.                           20   Exhibit 106 is.
  21        Q.      And so I want to focus on that time             21          A.    The bulk of 106? Because there's a
  22   period. Okay?                                                22   lot of documents. Are you talking just the first
  23        A.      Sure.                                           23   page or --
  24        Q.      Between July 1, 2016, and July 2017.            24          Q.    No.
  25                During that period -- during this               25               What is 106? And if you need to --
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 114 of 407
                                                   366                                                              368
   1                 NGO - DIRECT                                   1                   NGO - DIRECT
   2        A.    Got it. I believe it's a variety of               2   or early 2017. I can't remember.
   3   e-mails, me applying for jobs, looking for jobs,             3         Q.   What was that position? I'm sorry.
   4   networking pertaining to my job search.                      4   The first position?
   5        Q.    Did you engage in any job search                  5         A.   It was called -- I believe it was
   6   efforts that are not reflected in these documents            6   called -- I ultimately did not get it. I think it
   7   during the period of time we're talking about?               7   was called investor development.
   8        A.    Yes.                                              8         Q.   You actually interviewed with Fitch
   9        Q.    Okay. And what did you do beyond what             9   for that job?
  10   would be reflected in these e-mails?                        10         A.   Yes.
  11        A.    That would be networking. That would             11         Q.   You did not receive an offer from them
  12   be calling someone, even if it's as light as saying,        12   for that position?
  13   hi, how are you doing? Some people remind me -- I'm 13                 A.   That's correct.
  14   looking for a job.                                          14         Q.   During the period between -- during
  15        Q.    Focusing on the period between                   15   the period between July 2016 and August -- or
  16   July 2016 and July 2017, did you have any job               16   July 2017, before being offered the job with Fitch,
  17   interviews?                                                 17   were you offered any other jobs?
  18        A.    Could you -- could you repeat the                18         A.   No.
  19   question again.                                             19         Q.   During that period, did you have any
  20        Q.    Sure.                                            20   salary requirements?
  21             So I'm talking about the period                   21         A.   No.
  22   between Oppenheimer and Fitch.                              22         Q.   In looking for work after Oppenheimer
  23        A.    Yes.                                             23   but before Fitch, did you give a reason why you left
  24        Q.    Did you have any job interviews?                 24   Oppenheimer to potential employers?
  25        A.    Yes, I did.                                      25         A.   Yes.
                                                   367                                                              369
   1                 NGO - DIRECT                                   1                   NGO - DIRECT
   2        Q.    Where did you interview?                          2         Q.   And what were those reasons that you
   3        A.    I think I made progress interviewing              3   gave?
   4   at Credit Agricole and also Fitch.                           4         A.   Well, I gave the reasons that they had
   5        Q.    At Credit Agricole, what job did you              5   given me in my firing. I told them that I was laid
   6   interview for?                                               6   off. I told people a variety of things because
   7        A.    It was a senior credit analyst job.               7   just -- I told people that I was laid off. I told
   8        Q.    And did you receive an offer from                 8   people that the reasons were because there was
   9   Credit Agricole?                                             9   cost-cutting. I think I might have used that term.
  10        A.    No, I did not.                                   10   And I might have -- and I think I also told people
  11        Q.    And Fitch, did you apply -- did you              11   that there was maybe no investment banking -- same
  12   interview for more than one position at Fitch?              12   dialog that they had given me when they fired me.
  13        A.    Yes, I did.                                      13         Q.   When you say "they had given me when
  14        Q.    When was the first time that you                 14   they fired me," are you referring to Oppenheimer?
  15   interviewed for a job at Fitch?                             15         A.   Yes.
  16        A.    I first interviewed for a job -- it              16         Q.   So the reasons that Oppenheimer -- and
  17   was a little bit creative from my other job. It was         17   I think you said Ms. Burns and someone from HR --
  18   an investor development job.                                18   gave you at the time that you were being let go?
  19        Q.    When did that happen, approximately?             19         A.   Yes.
  20        A.    I believe -- I want to say I started             20         Q.   Those were the explanations that you
  21   talking to them in November, but there was a period         21   gave to potential employers when you're looking for
  22   of time it took to go through it.                           22   a job?
  23        Q.    Well, November of which year?                    23         A.   That's correct.
  24        A.    Oh, sorry. I believe it was -- I want            24         Q.   Do you believe that cost-cutting was
  25   to say started talking to them in November of 2016          25   the reason you were let go from Oppenheimer?
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 115 of 407
                                                 370                                                                 372
   1                 NGO - DIRECT                                    1                    NGO - DIRECT
   2        A.    No.                                                2   reason you were let go from Oppenheimer was because
   3        Q.    Do you believe that lack of equity                 3   Oppenheimer violated the FMLA or discriminated
   4   research coverage or banking coverage was the reason          4   against you because of your gender and disability?
   5   that you were left go from Oppenheimer?                       5         A.    I just don't think those details would
   6        A.    No.                                                6   be helpful in finding a job.
   7        Q.    Why did you tell potential employers               7         Q.    If you could take a look at
   8   that you left Oppenheimer due to cost-cutting?                8   Exhibit 104, please.
   9        A.    It was just posturing to find a job.               9              Mr. Ngo, you eventually got a job
  10   It was just my way -- not posturing is the right             10   offer from Fitch; correct?
  11   word. It's my way of downplaying my loss of the job          11         A.    That's correct.
  12   to a potential employer.                                     12         Q.    And when -- and what is Exhibit 104?
  13        Q.    Did you tell any potential employers              13         A.    That is my offer letter from Fitch
  14   that you were let go from Oppenheimer for unlawful           14   Ratings.
  15   reasons?                                                     15         Q.    And what position were you hired for?
  16        A.    No.                                               16         A.    It was a senior director in
  17        Q.    Why not?                                          17   corporates.
  18        A.    Because I didn't think that would be              18         Q.    And did your title change at any point
  19   help -- be helpful in finding a job.                         19   during your employment at Fitch?
  20        Q.    I'm going to ask you to take a look at            20         A.    No.
  21   Exhibit 121, please.                                         21         Q.    Did your position change there?
  22        A.    121?                                              22         A.    No.
  23        Q.    Please.                                           23         Q.    What were your responsibilities as a
  24              So this is an e-mail from you to                  24   senior director in the corporate department at
  25   Gregory Parker, and it's dated July 21st, 2016.              25   Fitch?
                                                 371                                                                 373
   1                 NGO - DIRECT                                    1                    NGO - DIRECT
   2              Who is Mr. Parker?                                 2         A.    I was working at a rating agency. So
   3        A.    I believe Greg Parker is the head of               3   it was credit analysis on various companies that I
   4   high-yield research at Lord Abbett at that time.              4   covered in the retail -- in the retail sector.
   5        Q.    In the e-mail, you say, "I                         5         Q.    So what was your sector?
   6   unfortunately recently lost my position at                    6         A.    Retail.
   7   Oppenheimer. They were cutting costs and my sectors           7         Q.    Had you had any experience working in
   8   did not have the investment banking coverage."                8   consumer retail before you joined Fitch?
   9              Do you see that text?                              9         A.    No.
  10        A.    Yes.                                              10         Q.    And -- but Fitch hired you.
  11        Q.    Was that accurate when you wrote it,              11              Did they tell you why they hired you
  12   from your perspective?                                       12   despite not having that research [sic] in consumer
  13        A.    From my perspective, no.                          13   retail?
  14        Q.    And in what way was it not accurate?              14         A.    Yes. They -- they were looking for
  15        A.    Because I didn't believe I was let go             15   best athlete.
  16   of Oppenheimer because of cost-cutting and                   16         Q.    When you say "best athlete," what do
  17   investment banking.                                          17   you mean?
  18        Q.    Why did you tell Mr. Parker that that             18         A.    I mean, they would look for -- ideally
  19   was the reason that you were let go from                     19   maybe they were looking for the best analyst. So
  20   Oppenheimer?                                                 20   there was a lot of questioning on how do you look at
  21        A.    Again, it was a way to -- it was a way            21   companies. And they obviously thought that I can
  22   to introduce myself and not -- it was a way to               22   transfer my knowledge on company coverage to the
  23   introduce myself and look for a job.                         23   retail sector.
  24        Q.    And were you worried that if you                  24         Q.    What was your starting salary at
  25   said -- why didn't you tell Mr. Parker that the              25   Fitch?
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 116 of 407
                                                 374                                                                  376
   1                   NGO - DIRECT                                  1                    NGO - DIRECT
   2           A.   220,000.                                         2   that level.
   3           Q.   Did that salary change during the time           3         Q.      Who told you that?
   4   that you worked at Fitch?                                     4         A.      HR.
   5           A.   No.                                              5         Q.      And when did they tell you that?
   6           Q.   Was it your understanding that your              6         A.      I believe it was in June of 2018.
   7   position at Fitch was eligible for a bonus? Were              7         Q.      June of 2018?
   8   you eligible for a bonus?                                     8         A.      Hold on one second. Sorry.
   9           A.   Yes.                                             9                 January of 2018.
  10           Q.   What was the bonus range that was               10         Q.      And that was the time that you were
  11   available to you at Fitch?                                   11   let go?
  12           A.   I was told that the bonus -- I asked            12         A.      Yes.
  13   them -- I remember asking Mike Simonton, who's the 13                   Q.      Did anyone tell you at Fitch that you
  14   head of research, during interviews, what is the             14   were fired for violating Fitch's company policies?
  15   maximum bonus -- what kind of bonus can I expect?            15         A.      No.
  16   Because rating agencies have a different bonus               16         Q.      Did anyone tell you that you were
  17   structure than a normal Wall Street firm.                    17   fired from Fitch for misconduct?
  18           Q.   So what did he say in terms of what             18         A.      No.
  19   the maximum bonus was?                                       19         Q.      Did anyone tell you that you were
  20           A.   He said that it would be anywhere from          20   fired for insubordination?
  21   10 to 20 percent of your base.                               21         A.      No.
  22           Q.   And what does that work out to                  22         Q.      Did you receive any severance from
  23   mathematically?                                              23   Fitch?
  24           A.   Well, on a 220,000 base, that would be          24         A.      Yes, I did.
  25   anywhere from 22,000 to 44,000, if my math is                25         Q.      How much severance did you receive
                                                 375                                                                  377
   1                   NGO - DIRECT                                  1                    NGO - DIRECT
   2   correct.                                                      2   from Fitch?
   3           Q.   You said that the bonus structure was            3         A.      I believe I received 55,000.
   4   different at Fitch than it was at a Wall Street               4         Q.      And at any point in your time at
   5   firm.                                                         5   Fitch, were you given a performance improvement
   6                What did you mean by that?                       6   plan?
   7           A.   Well, rating agencies don't have the             7         A.      No.
   8   outside bonus structure. Like you don't have a                8         Q.      Were you given a written warning?
   9   million dollars sales from like -- P&L from like              9         A.      No.
  10   sales. So a rating agency is known not to have --            10         Q.      I'm going to ask you to take a look at
  11   your salary is mainly driven by your base versus a           11   Exhibit 123.
  12   bonus.                                                       12                 What is Exhibit 123?
  13           Q.   Did you ever receive a bonus at Fitch?          13         A.      These appear to be my W-2 forms.
  14           A.   No.                                             14         Q.      Is it your -- your W-2 for a specific
  15           Q.   Why not?                                        15   year?
  16           A.   I was let go.                                   16         A.      Yes.
  17           Q.   And you were let go before Fitch paid           17         Q.      Which year?
  18   bonuses for the year?                                        18         A.      2017.
  19           A.   That's correct.                                 19         Q.      And this is W-2 from Fitch; right?
  20           Q.   Did you quit your job at Fitch?                 20         A.      That's correct.
  21           A.   No, I did not.                                  21         Q.      Reflects how much money you earned
  22           Q.   Why did you leave Fitch?                        22   from Fitch in 2017?
  23           A.   I was told that my position was                 23         A.      That's correct.
  24   terminated because I was the highest paid senior             24         Q.      And the number there is 97,307, right,
  25   director on the floor, and I wasn't performing at            25   in the gross pay?
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 117 of 407
                                                 378                                                                  380
   1                 NGO - DIRECT                                  1                   NGO - DIRECT
   2              Do you see that at the top?                      2   employment at Bloomberg in October of 2018.
   3        A.    Yes.                                             3           Q.   So I want to focus on that period of
   4        Q.    And if you take a look at Exhibit 130,           4   time.
   5   please.                                                     5           A.   Sure.
   6             And what is Exhibit 130?                          6           Q.   During this period, what did you do to
   7        A.    It is a pay stub.                                7   look for work, if anything?
   8        Q.    It's your pay stub from Fitch?                   8           A.   I did my networking. I did my -- I
   9        A.    That's correct.                                  9   did networking. I applied for various jobs. Spoke
  10        Q.    And is it -- if you look, the pay               10   to headhunters. Interviewed for a job. Same as I
  11   period ending is May 19, 2018.                             11   did before.
  12             Do you see that?                                 12           Q.   Did you use LinkedIn?
  13        A.    Yes.                                            13           A.   Yes.
  14        Q.    Do you understand this to be your               14           Q.   How did you use LinkedIn?
  15   final pay stub from Fitch?                                 15           A.   I used LinkedIn to network with
  16        A.    Yes.                                            16   people. I would talk with people in chats. I
  17        Q.    Does this pay stub reflect the                  17   remember talking to -- for example, I used -- I
  18   severance payment that you received from Fitch?            18   spoke to head of research at BNP Paribus.
  19        A.    Yes.                                            19           Q.   What kind of positions have you looked
  20        Q.    And so if you look on the left-hand             20   for during this period, between February and October
  21   side of the page, do you see the category "Gross           21   of 2018?
  22   Pay"?                                                      22           A.   I looked for credit analyst jobs. I
  23             Do you see those words?                          23   looked for investor relations jobs. I looked for
  24        A.    Yes.                                            24   development jobs. I looked for any job I could
  25        Q.    If you look over, all the way to the            25   find.
                                                 379                                                                  381
   1                 NGO - DIRECT                                  1                   NGO - DIRECT
   2   right, do you see the number $75,730?                       2           Q.   I want to ask you to take a look at
   3        A.    Yes.                                             3   Exhibit 107, please.
   4        Q.    And that's under the column                      4                What do you recognize -- what is
   5   "Year-to-date."                                             5   Exhibit 107?
   6             Do you see that?                                  6           A.   I believe it's various e-mails and
   7        A.    Yes.                                             7   correspondence to me and various people searching
   8        Q.    Do you understand this pay stub -- the           8   for a job.
   9   75,730 to reflect all the compensation you received         9           Q.   These are e-mails reflecting your
  10   from Fitch in 2018?                                        10   efforts to find another job after Fitch?
  11        A.    That's correct.                                 11           A.   That's a correct description, yes.
  12        Q.    So you left Fitch in or around January          12           Q.   Did you engage in any job efforts that
  13   of 2018; is that right?                                    13   are not reflected in these documents?
  14        A.    That's correct.                                 14           A.   Yes. Again, a lot of it is just
  15        Q.    Have you worked since leaving Fitch?            15   networking, talking to people, having drinks,
  16        A.    Yes.                                            16   dinners with various people in the industry.
  17        Q.    Where did you work since leaving                17           Q.   Focusing on the period between
  18   Fitch?                                                     18   February 2018 and October of 2018, did you have any
  19        A.    Bloomberg.                                      19   job interviews other than Bloomberg?
  20        Q.    And when did you join Bloomberg?                20           A.   Yes, I did.
  21        A.    I believe it was October of 2018.               21           Q.   Where did you interview?
  22        Q.    For what period of time -- so what              22           A.   I interviewed at BNP Paribus.
  23   period of time after leaving Fitch were you                23           Q.   Other than BNP Paribus, did you
  24   unemployed?                                                24   interview anywhere else, and Bloomberg?
  25        A.    Between February 1st of 2018 till my            25           A.   I don't think so.
                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 118 of 407
                                                      382                                                               384
   1                  NGO - DIRECT                                    1                    NGO - DIRECT
   2        Q.     And were you offered the job at BNP                2         Q.      If you take a look at Exhibit 105,
   3   Paribus?                                                       3   please.
   4        A.     No, I was not.                                     4               Are you there?
   5        Q.     Before being offered the job at                    5         A.      Yes, I am.
   6   Bloomberg, were you offered any other jobs? Talking            6         Q.      Is this your Bloomberg offer letter?
   7   about the period between February and October 2018.            7         A.      Yes, it is.
   8        A.     No, I was not.                                     8         Q.      And what is your salary at Bloomberg?
   9        Q.     During that period, did you have any               9         A.      It's a base salary of 225,000, plus an
  10   salary requirements?                                          10   option for a bonus.
  11        A.     No, I did not.                                    11         Q.      So you're eligible for a bonus at
  12        Q.     If you could take a look at                       12   Bloomberg?
  13   Exhibit 103, please.                                          13         A.      That's correct.
  14               What is Exhibit 103?                              14         Q.      And what is the Bloomberg bonus?
  15        A.     It's a job -- it's a job log that I --            15         A.      It's capped at 50,000.
  16   that -- I created documents in some of my job                 16         Q.      And is there any guarantee in the
  17   search.                                                       17   first year?
  18        Q.     You created this job log?                         18         A.      I think Bloomberg, if I remember, they
  19        A.     That's correct.                                   19   guarantee a certain -- up to a certain percent of
  20        Q.     And how close in time to the various              20   the bonus, but not a hundred percent of it.
  21   job networking and job search efforts did you create          21         Q.      If you look in your offer letter, in
  22   this log -- did you make entries into the log? Do             22   the paragraph that's -- with the header "Cash
  23   you remember?                                                 23   Bonus" --
  24        A.     I'm sorry. Could you repeat the                   24         A.      Yes.
  25   question.                                                     25         Q.      -- do you see there's text that says,
                                                      383                                                               385
   1                  NGO - DIRECT                                    1                    NGO - DIRECT
   2        Q.     Sure.                                              2   "In February 2019, however, you are guaranteed to
   3               So how soon after making the effort to             3   receive at least 80 percent of the target cash
   4   find the job -- the job search efforts --                      4   bonus" --
   5        A.     Sure.                                              5         A.      That's --
   6        Q.     -- did you make the entry in this log?             6         Q.      -- "or USD 6,668"?
   7        A.     It was after my firing at Oppenheimer.             7               Do you see that?
   8        Q.     So you kept this log after you were                8         A.      Yes.
   9   let go from Oppenheimer?                                       9         Q.      And I guess just at the start of that
  10        A.     Yes.                                              10   section, it says, "For 2018, you'll be eligible to
  11        Q.     Mr. Ngo, are you currently working for            11   receive a discretionary cash bonus with an
  12   Bloomberg?                                                    12   annualized target value of $50,000."
  13        A.     Yes, I am.                                        13               So the 80 percent of the target, what
  14        Q.     And what's your title at Bloomberg?               14   do you understand that to be as a guaranteed minimum
  15        A.     A senior credit analyst.                          15   for 2018?
  16        Q.     And what is your -- do you have a                 16         A.      Oh, for 2018 -- well, for 2018, I
  17   sector?                                                       17   believe it's prorated from that amount, but -- but
  18               Are you assigned to a specific sector             18   they are saying that you are capped at a $50,000
  19   or sectors?                                                   19   bonus and guaranteed up to 80 percent of that
  20        A.     Consumer right now.                               20   50,000.
  21        Q.     And what are your responsibilities as             21         Q.      Let me clarify because I think I
  22   a senior analyst at Bloomberg in the consumer                 22   confused it there.
  23   sector?                                                       23               When does Bloomberg -- what is your
  24        A.     I do credit analysis on companies in              24   understanding as to when Bloomberg pays bonuses?
  25   the consumer sector.                                          25         A.      I believe they pay it after the full
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 119 of 407
                                                     386                                                           388
   1                 NGO - DIRECT                                    1                   NGO - DIRECT
   2   year. So they pay it -- I've only been there for              2   of the page, there's a gross pay amount.
   3   now four months, so they pay it I believe in                  3              Do you see the gross pay amount being
   4   February, I think.                                            4   $39,873?
   5        Q.   And have you received a bonus yet from              5         A.   Yes.
   6   Bloomberg?                                                    6         Q.   And so is that -- is it your
   7        A.   I believe I received a small prorated               7   understanding that's the amount you received from
   8   bonus.                                                        8   Bloomberg in 2018?
   9        Q.   A small what?                                       9         A.   That's correct.
  10        A.   A prorated bonus.                                  10         Q.   So if you turn to the first page of
  11        Q.   A prorated bonus.                                  11   Exhibit 131, please.
  12             Do you know how much that bonus was?               12              What is this?
  13        A.   I believe it's -- I didn't see the                 13         A.   It is a pay stub from Bloomberg.
  14   paycheck. I put it all into 401(k), so I didn't see          14         Q.   And it's a pay stub to you, right, for
  15   the actual amount, but I assume it is about -- I             15   payment to you?
  16   think it's a percent of that 50 prorated by October,         16         A.   That's correct.
  17   November, December.                                          17         Q.   And the date of the pay stub -- the
  18             THE ARBITRATOR: There's a reference                18   pay end date is January 31, 2019.
  19        in the offer letter to a calculation. Seems             19              Do you see that?
  20        to say you're guaranteed, for 2018, $6,668.             20         A.   That's correct.
  21        Is that probably in the range of what you may           21         Q.   And this pay stub, if you look --
  22        have received?                                          22   year-to-date as of January 31, 2019, how much does
  23             THE WITNESS: Yes. Sorry. Yes. Yes.                 23   it show that you had been paid at Bloomberg?
  24        Like I said, I didn't really -- it was                  24         A.   I believe that's $2,419.69.
  25        such -- it was not a major factor, so I just            25         Q.   2,419 --
                                                     387                                                           389
   1                 NGO - DIRECT                                    1                   NGO - DIRECT
   2        remember -- I haven't really tried to look at            2         A.   Or that is just this -- no, it says
   3        my statements, to tell you the truth. And I              3   year-to-date, 2,419.16.
   4        know that I allocated -- you can do an                   4         Q.   That's the net pay. If you look over
   5        allocation where you want a hundred percent              5   to the total gross pay, year-to-date --
   6        in the beginning of your pay to go to a                  6         A.   Sorry. Total gross pay, it's $18,750.
   7        401(k). And I did that so I couldn't see the             7         Q.   And if you turn the page -- this is an
   8        pay stub, to tell you the truth.                         8   earlier -- if you turn to the next page, that's an
   9   BY MR. IADEVAIA:                                              9   earlier pay stub from Bloomberg, correct, earlier
  10        Q.   Since leaving -- if you could take a               10   than the previous page?
  11   look at Exhibit 105, please.                                 11         A.   Yes.
  12        A.   Yes.                                               12         Q.   Since leaving Oppenheimer, were there
  13        Q.   I'm sorry. 131. I misspoke. 131.                   13   any jobs where you received offers, but you rejected
  14        A.   Sorry.                                             14   those offers?
  15        Q.   And if you turn to -- let's start with             15         A.   No, there were not.
  16   the last page of Exhibit 131, please. If you look            16         Q.   I'm going to ask you to take a look at
  17   at the last page --                                          17   Exhibit 1A, please.
  18        A.   Of 131?                                            18         A.   1A?
  19        Q.   Yes, please.                                       19         Q.   Yes.
  20        A.   Yes.                                               20         A.   Got it.
  21        Q.   What is this?                                      21         Q.   What do you recognize -- what do you
  22        A.   It's my W-2 for 2018.                              22   recognize Exhibit 1A to be?
  23        Q.   From Bloomberg?                                    23         A.   It is lost compensation from
  24        A.   That's correct.                                    24   Oppenheimer from the period I was employed, from
  25        Q.   And if you look at the top right side              25   January 31st, 2015, to June 30th of 2016.
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 120 of 407
                                                 390                                                              392
   1                 NGO - DIRECT                                   1                   NGO - DIRECT
   2        Q.    You said January 31st.                            2         A.    That's the compensation I would have
   3              Do you mean January 1st?                          3   received in 2015.
   4        A.    1st, yes.                                         4         Q.    And do you know -- is that the amount
   5        Q.    Is it your understanding this is a                5   that you did receive in 2013 before your leave?
   6   chart for your alleged lost wages while you worked           6         A.    That is correct.
   7   for Oppenheimer?                                             7         Q.    If you look on the chart that's
   8        A.    Yes.                                              8   reflected on the column "Compensation received" next
   9        Q.    And it's starting from the period of              9   to the year 2013, to the right of 2013.
  10   January 1st, 2015, which is -- what's the                   10         A.    Yes.
  11   significance of 2015?                                       11         Q.    Do you see that?
  12        A.    2015? That is after my demotion                  12              What is the column "Difference"?
  13   and -- that's after my demotion.                            13   What's your understanding of what that signifies?
  14        Q.    And does this January 1st, 2015,                 14         A.    It takes the compensation I would have
  15   moving forward encompass the period where you               15   received minus the compensation I received.
  16   received what you believe to be unlawfully reduced          16         Q.    And if you look, there's a total
  17   bonuses?                                                    17   number at the bottom of 254,166.
  18        A.    That's correct.                                  18              What is that number?
  19        Q.    If you take a look in -- at the -- on            19         A.    That totals the differences in 2015
  20   the page, in the second column, it says,                    20   and 2016.
  21   "Compensation received."                                    21         Q.    Is that the amount of damages that
  22              Do you see that?                                 22   you're seeking for the period that you remained at
  23        A.    "Compensation" -- yes.                           23   Oppenheimer in terms of lost wages?
  24        Q.    And what's your understanding as to              24         A.    Yes.
  25   what the numbers are in that column?                        25         Q.    If you look at 1B, please.
                                                 391                                                              393
   1                 NGO - DIRECT                                   1                   NGO - DIRECT
   2        A.    That reflects the compensation I                  2              What is 1B?
   3   received from Oppenheimer.                                   3         A.    It's a chart for lost compensation for
   4        Q.    And for the relevant period, so for               4   the period after Oppenheimer fired me.
   5   2013, what's that -- that number is 420,833.                 5         Q.    Is there a date range for which this
   6              What do you understand that to mean?              6   chart covers?
   7        A.    That is my total compensation from                7         A.    I believe it goes from the date of the
   8   Oppenheimer in 2013.                                         8   firing, June 30, 2016, to current.
   9        Q.    And is it your understanding that                 9         Q.    And the column that says,
  10   number is based on the W-2s for 2013 -- your W-2 for        10   "Compensation received," what are those numbers?
  11   2013?                                                       11              What's your understanding of those
  12        A.    Yes.                                             12   numbers?
  13              (Discussion off the record.)                     13         A.    That's how much compensation I
  14        Q.    What's your understanding of the                 14   received during that time period.
  15   column "Compensation would have received"?                  15         Q.    And what is that information based on?
  16        A.    That's basically saying the                      16         A.    It's based on my W-2s, I believe.
  17   compensation I would have received if I was not             17         Q.    For the calendar year; correct?
  18   demoted -- was not demoted.                                 18         A.    For the calendar year, that's correct.
  19        Q.    And not discriminated against?                   19         Q.    If you look next to that column, it's
  20        A.    Yes.                                             20   "Compensation would have received."
  21        Q.    And does that -- the number there                21              Do you see that?
  22   of -- for 2015, the number that's listed in that            22         A.    Yes.
  23   column, "Compensation would have received," is              23         Q.    And what's your understanding as to
  24   420,833.                                                    24   the numbers listed in that column?
  25              What is that number?                             25         A.    That's basically the compensation I
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 121 of 407
                                                   394                                                                    396
   1                   NGO - DIRECT                                  1                   NGO - DIRECT
   2   would have received from Oppenheimer if I was                 2           Q.   And if you were at Oppenheimer, but
   3   employed during that period.                                  3   for the discrimination; right?
   4         Q.    And not been subject to                           4           A.   That's correct.
   5   discrimination?                                               5           Q.   And what is your understanding of the
   6         A.    That's correct.                                   6   difference -- the category -- the column called
   7         Q.    What is the -- last column is                     7   "Difference"?
   8   "Difference."                                                 8           A.   It represents the lost income in that
   9               What is your understanding of                     9   year.
  10   "Difference"?                                                10           Q.   Based on the difference between what
  11         A.    That would be the -- it's a                      11   and what?
  12   calculation of the difference between my                     12           A.   Based on the compensation I would have
  13   compensation I would have received and the actual            13   received at Oppenheimer and the compensation that I
  14   compensation I received in that year.                        14   will receive at Bloomberg.
  15         Q.    And the compensation in the category             15           Q.   And the 531,434, which is the total
  16   "Compensation received," where did you receive that          16   row, what's your understanding of what that means?
  17   compensation from? This is after you left                    17           A.   That represents the summation of the
  18   Oppenheimer.                                                 18   compensation I would have received from 2019 to
  19         A.    Employment at other firms.                       19   2023.
  20         Q.    Which ones?                                      20           Q.   Are you making claims for emotional
  21         A.    I believe it's a combination of Fitch            21   distress in this case?
  22   and also Bloomberg.                                          22           A.   Yes, I am.
  23         Q.    And if you look, there's a total                 23           Q.   And how, if at all, were you
  24   number. That total number is 730,317.                        24   emotionally affected by your demotion at
  25               What does that number reflect?                   25   Oppenheimer?
                                                   395                                                                    397
   1                   NGO - DIRECT                                  1                   NGO - DIRECT
   2         A.    That's a summation of the difference              2           A.   I was sad. It was a difficult time.
   3   of the time period between July 1st, 2016, to                 3   It was right after my aneurysm. And just the
   4   year-to-date.                                                 4   painful loss of losing a job and not having the
   5         Q.    And the difference of what?                       5   income. And it was just a very tough time.
   6         A.    The compensation I would have received            6           Q.   I had asked specifically about your
   7   and the compensation I actually received in those             7   demotion, not about the firing.
   8   years.                                                        8           A.   Yes, it was -- it was everything. It
   9         Q.    If you take a look at 1C, please.                 9   was from the -- started at the May conversation with
  10               What is 1C?                                      10   Jane, with the -- added to the July conversation
  11         A.    It's an estimated -- it's a                      11   with Rob and then culminated with the demotion in
  12   calculation of -- it compares my actual estimated            12   November, then culminating again with the firing in
  13   compensation and then the compensation I would have 13            June of 2016.
  14   received.                                                    14           Q.   And how did all those actions make you
  15         Q.    And the compensation -- the estimated            15   feel?
  16   actual compensation, do you know what that's based           16           A.   I felt very sad. I felt -- I felt
  17   on?                                                          17   emotionally -- I felt drained. I felt stress and
  18         A.    It's based on my Bloomberg base and              18   pressure. I lost, you know, my job, my reputation
  19   bonus.                                                       19   to some degree. I lost income. I lost the security
  20         Q.    And the compensation you would have              20   of a job.
  21   received, what's your understanding as to what               21           Q.   Did you seek any medical attention in
  22   that's based on?                                             22   connection with the stress that you were feeling --
  23         A.    That's the compensation I would have             23   emotional distress you were feeling as a result of
  24   received if I was at Oppenheimer at that -- at that          24   Oppenheimer's actions?
  25   time frame.                                                  25           A.   No.
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 122 of 407
                                                398                                                                 400
   1                 NGO - DIRECT                                  1                     NGO - CROSS
   2        Q.    Why not?                                         2          Q.   If I'm correct, you've never practiced
   3        A.    That's just not my personality. I've             3   law.
   4   never been to a therapist. I deal with situations           4          A.   That is correct.
   5   like this by talking to friends and family, and I           5          Q.   I'm going to ask you to take a look at
   6   feel like I have a network. That I don't need to go         6   Exhibit 108.
   7   that route.                                                 7               Do you recognize that to be a copy of
   8              MR. IADEVAIA: We're done.                        8   your résumé, Mr. Ngo?
   9              THE ARBITRATOR: Okay. Thank you.                 9          A.   Yes.
  10              Cross-examination?                              10          Q.   I note in the bottom, where you
  11              MR. GIBSON: Can we take five minutes?           11   reference your education at Tulane, that you
  12        I know it's early. Do you want to take a              12   received a certification in European law and
  13        quick five minutes and go to lunch after              13   arbitration?
  14        or -- what does everybody want to do? I               14          A.   That is correct.
  15        don't mean lunch now. Take the midmorning             15          Q.   And in connection with that
  16        now, go straight through to lunch or --               16   certification, did you become familiar with written
  17              THE ARBITRATOR: I would say right now           17   agreements to arbitrate?
  18        let's take a five-minute --                           18          A.   I took -- yes, I -- yes.
  19              MR. GIBSON: Very good.                          19          Q.   And I also note that you did some
  20              THE ARBITRATOR: -- break later on.              20   work -- I don't know if it was an internship -- at
  21              MR. GIBSON: Thank you.                          21   Chrysler Corporation?
  22              (Recess from the record.)                       22          A.   That is correct.
  23                                                              23          Q.   The legal contract analysis that you
  24                                                              24   did, did that involve employment contracts at all?
  25                                                              25          A.   Not that I recall.
                                                399                                                                 401
   1                  NGO - CROSS                                  1                     NGO - CROSS
   2   CROSS-EXAMINATION                                           2          Q.   And according to your résumé, it
   3   BY MR. GIBSON:                                              3   appears that you worked at J.P. Morgan as an
   4        Q.    Good morning, Mr. Ngo.                           4   investment banking analyst for approximately three
   5        A.    Good morning.                                    5   years?
   6        Q.    In my examination, I may repeat a                6          A.   I don't think that's correct. The
   7   couple of questions that you testified about on your        7   timing is two years. 1999 to 2001.
   8   direct and just ask that you indulge me. I'm going          8          Q.   So it couldn't have been '99 --
   9   to try to avoid that where possible so we don't go          9          A.   Actually it's a little bit longer,
  10   over some ground again.                                    10   you're right.
  11              Am I correct that you have a law                11          Q.   Somewhere between two and three years?
  12   degree?                                                    12          A.   Yes. Yes. Yes.
  13        A.    That is correct.                                13          Q.   Did you voluntarily resign that
  14        Q.    And when and where did you obtain that          14   position?
  15   law degree from?                                           15          A.   No.
  16        A.    I received it from Tulane Law School            16          Q.   You were laid off; correct?
  17   in 1998.                                                   17          A.   That's correct.
  18        Q.    When you were in law school, did you            18          Q.   I also see on your résumé that you
  19   take any classes in discrimination?                        19   worked at RBS Greenwich as a senior high-yield
  20        A.    I took the basic classes. I don't               20   investment-grade analyst for approximately a year?
  21   remember taking anything specifically on                   21          A.   A little over a year, yes.
  22   discrimination.                                            22          Q.   And did you voluntarily resign that
  23        Q.    And I believe you took and passed the           23   position?
  24   bar exam of the State of New York?                         24          A.   No.
  25        A.    That's correct.                                 25          Q.   You were laid off; correct?
                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 123 of 407
                                               402                                                      404
   1                   NGO - CROSS                             1                 NGO - CROSS
   2         A. That's correct.                                2         A. Yes.
   3         Q. And, in fact, Mr. Ngo, if you look at          3         Q. So let's talk a little bit about your
   4   your résumé , it reflects, during this time period,     4   hiring at Oppenheimer.
   5   that you worked for five employers?                     5              When were you hired by Oppenheimer?
   6         A. Hold on.                                       6         A. I believe it was August of 2009.
   7              (Pause.)                                     7         Q. And let's take a look at Exhibit 110,
   8         A. That's correct.                                8   which I think you testified a little bit about.
   9         Q. And for three of those employers, you          9              And just to be clear, do you recognize
  10   worked for three years or less; correct?               10   this as your offer letter from Oppenheimer?
  11              J.P. Morgan --                              11         A. Yes, I do.
  12         A. Yes. Yes.                                     12         Q. And that's your signature on the last
  13         Q. In fact, Oppenheimer is the company           13   page?
  14   that you worked for the longest period of time of      14         A. Yes.
  15   all the entities listed on your résumé?                15         Q. Now, looking at the first paragraph of
  16         A. I think it was comparable to Bear             16   the first page of the letter --
  17   Stearns time frame.                                    17         A. Yes.
  18         Q. Now, after you were laid off by               18         Q. Do you have that in --
  19   J.P. Morgan, did you sue J.P. Morgan for retaliation   19         A. First --
  20   or discrimination?                                     20         Q. First page, first paragraph.
  21         A. No, I did not.                                21         A. Hold on one second. I need to get my
  22         Q. When you were laid off by RBS, did you        22   glasses.
  23   sue RBS for discrimination or retaliation?             23         Q. Sure.
  24         A. No, I did not.                                24              (Pause.)
  25         Q. In fact, would you agree with me,             25         A. Please proceed.
                                             403                                                        405
   1                  NGO - CROSS                              1                   NGO - CROSS
   2   Mr. Ngo, that layoffs are quite common on Wall          2         Q.   Sure.
   3   Street?                                                 3              The last sentence of the first
   4         A. Yes.                                           4   paragraph, where it states, "You will be located at
   5         Q. One of the reasons that layoffs happen         5   300 Madison Avenue and will be reporting to Todd
   6   on Wall Street is cost-cutting; correct?                6   Morgan," do you see that, sir?
   7         A. That is correct.                               7         A. Yes, I do.
   8         Q. In fact, if you just draw your                 8         Q. What was Mr. Morgan's position at the
   9   attention to the screen at the front of the room,       9   time that you were hired by Oppenheimer?
  10   I'm just going to ask you if you recall at your        10         A. He was head of high-yield research.
  11   deposition testifying, "The firm is always -- the      11         Q. And, in fact, if I recall correctly,
  12   firm has a reputation for trying to cut costs. Most    12   at your deposition, you testified that it was
  13   Wall Street firms do, to be quite frank."              13   Mr. Morgan who first told you that you had been
  14              Do you recall that testimony?               14   hired by Oppenheimer?
  15         A. Yes.                                          15         A. I think that is correct.
  16         Q. What was the firm that you were               16         Q. And at the time that you were hired by
  17   referring to that has a reputation for trying to cut   17   Oppenheimer, whom did Mr. Morgan report to?
  18   costs?                                                 18         A. He reported to Robert Lowenthal.
  19         A. I was probably referring to                   19         Q. And looking now at the second
  20   Oppenheimer.                                           20   paragraph of your offer letter, am I correct, sir,
  21         Q. And then under that, do you recall            21   that it provides for a $100,000 base salary?
  22   testifying, "Because it's generic way, so that         22         A. That is correct.
  23   people who work on Wall Street get laid off for        23         Q. And if we look at the last sentence of
  24   cost-cutting all the time"?                            24   that second paragraph, it states, "You will be
  25              Do you remember that testimony?             25   eligible for a non-guaranteed discretionary bonus."
                                                     PIROZZI & HILLMAN
                                                        212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 124 of 407
                                                    406                                                               408
   1                    NGO - CROSS                                   1                  NGO - CROSS
   2                Do you see that, sir?                             2         Q.   And do you see the last sentence that
   3          A.    Yes.                                              3   states, "This offer cannot be amended or otherwise
   4          Q.    Mr. Ngo, you never signed any                     4   modified except in writing, signed by you and an
   5   agreement with Oppenheimer that provided for a                 5   officer of Oppenheimer"?
   6   guaranteed bonus; isn't that correct?                          6         A.   Yes.
   7          A.    Not signed, correct.                              7         Q.   Now, you're familiar, as we heard from
   8          Q.    Did you ever see any writing by                   8   your testimony, with the Oppenheimer employee
   9   Oppenheimer that guaranteed you a bonus?                       9   handbook?
  10          A.    Writing, no.                                     10         A.   That's correct.
  11          Q.    Now, if we go to the second page of              11         Q.   I'd like you to take a look at
  12   your agreement -- or offer letter, I should say.              12   Exhibit 111, please. And I'd first just like to
  13   I'm sorry.                                                    13   take a look at the first page of the exhibit. So
  14                Without reading the entire thing,                14   please take your time and let me know when you're
  15   unless you'd like to, but take your time, if you              15   ready.
  16   look at the second full paragraph that starts,                16              (Pause.)
  17   "Employment with Oppenheimer," do you see that, sir?          17         A.   I'm ready.
  18          A.    Yes, I do.                                       18         Q.   You see this first document is titled,
  19          Q.    Would you agree with me that your                19   "Acknowledgment and Understanding," and it's dated
  20   employment at Oppenheimer was at-will?                        20   August 21, 2009?
  21          A.    Yes.                                             21              Is that shortly after you commenced
  22          Q.    And then also, if we look at the very            22   your employment with Oppenheimer?
  23   next paragraph, that starts, "With the exception of           23         A.   That is correct.
  24   any claims or disputes arising under the Employee             24         Q.   And is that your signature at the
  25   Retirement Income Securities Act," do you see that,           25   bottom of this document?
                                                    407                                                               409
   1                    NGO - CROSS                                   1                  NGO - CROSS
   2   sir?                                                           2         A.   Yes, it is.
   3          A.    Yes.                                              3         Q.   And we see in the first two paragraphs
   4          Q.    Would you agree with me that, in this             4   of this acknowledgment and understanding, it states,
   5   offer letter, you agreed that all disputes arising             5   "I acknowledge receipt of the Oppenheimer & Co.,
   6   out of your employment with Oppenheimer, with the              6   Inc. (The Company) employee handbook in effect as of
   7   exception of ERISA claims, are subject to                      7   December 1, 2006, on the date indicated below. This
   8   arbitration?                                                   8   employee handbook is intended as a general reference
   9          A.    Hold on. Let me read this.                        9   guide to the benefits, conditions, rules and
  10          Q.    Please, take your time.                          10   procedures governing your employment with The
  11                (Pause.)                                         11   Company."
  12          A.    Could you repeat the question, please.           12              Do you recall receiving a copy of the
  13          Q.    Sure.                                            13   employee handbook on or around the time you
  14                Would you agree with me that, with the           14   commenced your employment with Oppenheimer?
  15   exception of ERISA claims, this paragraph provides            15         A.   Yes.
  16   that all of your disputes with Oppenheimer arising            16         Q.   And I just also note, if you look at
  17   out of your employment are subject to arbitration?            17   the very last sentence of the acknowledgment, it
  18          A.    That's how I think this clause reads.            18   also states, "This handbook contains a pre-dispute
  19          Q.    And then, finally, if you would just             19   arbitration clause set forth on page 23 within the
  20   look at the last page of the offer letter.                    20   accompanying agreement."
  21                (Pause.)                                         21              Do you see that, sir?
  22          Q.    And do you see the paragraph that                22         A.   Yes.
  23   starts, "This offer supersedes and replaces all               23         Q.   Do you ever recall signing an
  24   prior offers"?                                                24   arbitration agreement with Oppenheimer?
  25          A.    Yes.                                             25         A.   An arbitration agreement?
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 125 of 407
                                                   410                                                                  412
   1                    NGO - CROSS                                    1                  NGO - CROSS
   2           Q.   An agreement to arbitrate disputes.                2         A.   Not physical, I don't recall. I
   3           A.   I remember signing an update to the                3   believe it was an electronic copy, yes.
   4   handbook.                                                       4         Q.   Let's take a look at Exhibit 88,
   5           Q.   Let's take a look at the second                    5   please. Let me know when you've had a chance to
   6   exhibit -- second page of the exhibit. I'm sorry.               6   review that.
   7   Let me know --                                                  7         A.   Sure.
   8           A.   Second page of the exhibit.                        8              (Pause.)
   9           Q.   It's OPCO 2.                                       9         Q.   Am I correct, sir, that this appears
  10           A.   Sorry. OPCO 2.                                    10   to be a November 3rd -- with the exception of the
  11           Q.   Let me know when you've had a chance              11   bottom e-mail -- e-mail exchange between yourself
  12   to review that, sir.                                           12   and Yulia McPherson at Oppenheimer?
  13           A.   Sure.                                             13         A.   That's correct.
  14                (Pause.)                                          14         Q.   Do you remember who Ms. McPherson was?
  15           A.   Yes.                                              15         A.   Yes, I believe Yulia worked in the
  16           Q.   And am I correct that this appears to             16   compliance department.
  17   be an e-mail from yourself to Kristen Decker at                17         Q.   The subject line is "Revised
  18   Oppenheimer dated November 3, 2014?                            18   Oppenheimer employee handbook."
  19           A.   That is correct.                                  19              And if we look at the second e-mail
  20           Q.   And the subject line is "Employee                 20   from the bottom from Ms. McPherson to yourself, it
  21   handbook acknowledgment received"?                             21   states, "Hoai, welcome back and please complete the
  22           A.   That is correct.                                  22   below. Thank you, Yulia."
  23           Q.   Now, if we look down about halfway                23              Was November 3rd, in fact, your first
  24   through the document, we see the field titled,                 24   day back in the office?
  25   "Name."                                                        25         A.   That's correct.
                                                   411                                                                  413
   1                    NGO - CROSS                                    1                  NGO - CROSS
   2                And does it have your name next to                 2         Q.   2015?
   3   that?                                                           3              And then you respond to Ms. McPherson,
   4           A.   Yes.                                               4   "Thanks. Okay. I read it. Do I need to send the
   5           Q.   And your e-mail address next to the                5   acknowledgment?"
   6   title that says, "E-mail address"?                              6              Do you see that, sir?
   7           A.   That's correct.                                    7         A.   Yes.
   8           Q.   And under that it says, "I agree to                8         Q.   Did you, in fact, read the employee
   9   the terms of the arbitration agreement."                        9   handbook on November 3rd, 2014?
  10                And do you see where it says, "Yes"?              10         A.   I believe I skimmed it.
  11           A.   Yes.                                              11         Q.   Skimmed it.
  12           Q.   Did you type that "Yes" in there?                 12              It was this exchange that led you to
  13           A.   I believe that was a toggle, yes.                 13   fill out the electronic acknowledgment that we just
  14           Q.   By "toggle" you mean you affirmatively            14   looked at in the prior exhibit?
  15   selected "Yes" to be the answer to that question?              15         A.   That's correct.
  16           A.   Yes.                                              16         Q.   Let's take a look at that employee
  17           Q.   And underneath that it states, "I                 17   handbook again, which was Exhibit 8.
  18   understand and acknowledge the entire Oppenheimer              18         A.   Exhibit 8?
  19   employee handbook."                                            19         Q.   Yes, sir.
  20                And did you toggle a "Yes" in order to            20         A.   Okay.
  21   reply to that question?                                        21         Q.   I'm certainly not going to ask you to
  22           A.   Yes.                                              22   read the entire document. Where I'd like to start
  23           Q.   And you, in fact, did receive a copy              23   is page 4 of the document, which has the numbering
  24   of the revised Oppenheimer employee handbook on that 24             OPCO 40.
  25   day, November 3rd; isn't that true, Mr. Ngo?                   25         A.   Number 40, which is page 40; is that
                                                             PIROZZI & HILLMAN
                                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 126 of 407
                                                         414                                                               416
   1                    NGO - CROSS                                      1                    NGO - CROSS
   2   correct, Mike?                                                    2   based on your male sex?
   3        Q.     It's OPCO 40, which is page 4 of the                  3         A.      That is correct.
   4   document.                                                         4         Q.      With the exception of the date of your
   5        A.     Yes, that's what I'm on.                              5   termination, is it correct that you've never
   6        Q.     Very good. Thank you, sir.                            6   reported, in writing or verbally, to Oppenheimer's
   7              First I'd just like to ask you -- if                   7   human resources department that you were being
   8   you look at the bottom right corner above the page                8   discriminated against based on a disability?
   9   number, do you see a date of March 1st, 2014?                     9         A.      To human resources, correct.
  10        A.     Yes, I do.                                           10         Q.      And isn't it true, Mr. Ngo, that in
  11        Q.     And then on the left side of the page,               11   your entire career at Oppenheimer, that you never
  12   where we have the title, "Nondiscrimination Policy,"             12   reported, either in writing or verbally, to Robert
  13   I'd like you to take a look at the section that is               13   Lowenthal that you believed you were being
  14   in bold.                                                         14   discriminated against based on your male sex?
  15        A.     Yes.                                                 15         A.      That is correct.
  16        Q.     Where it says, "When incidents of                    16         Q.      Now, if we look on that same page of
  17   discrimination occur, they are to be reported                    17   the employee manual on the right side, do you see
  18   immediately, preferably in writing, to the                       18   the "Americans with Disabilities Act"?
  19   respective supervisor or directly to the director of             19         A.      Yes, I do.
  20   human resources."                                                20         Q.      And you have alleged a cause of action
  21              Do you see that, sir?                                 21   for discrimination and retaliation under the
  22        A.     I do.                                                22   Americans with Disabilities Act in this case;
  23        Q.     Now, in this arbitration proceeding,                 23   correct?
  24   Mr. Ngo, you've alleged that you were discriminated              24         A.      That is correct.
  25   against by Oppenheimer?                                          25         Q.      Do you recall testifying yesterday
                                                         415                                                               417
   1                    NGO - CROSS                                      1                    NGO - CROSS
   2        A.     That is correct.                                      2   that on November 3rd, when you returned to work at
   3        Q.     And am I correct that you're alleging                 3   Oppenheimer, you told Mr. Lowenthal, I don't have a
   4   that you were discriminated against by Oppenheimer                4   disability?
   5   based on your male sex?                                           5         A.      Yes, I do recall.
   6        A.     That is correct.                                      6         Q.      Did you ever request an accommodation
   7        Q.     And am I also correct that you have                   7   from Oppenheimer's human resources department based
   8   alleged that Oppenheimer discriminated against you                8   on your disability?
   9   based on a disability?                                            9         A.      An accommodation?
  10        A.     That is correct.                                     10         Q.      Correct.
  11        Q.     And what disability is it that you                   11         A.      I believe so, yes.
  12   believe you've been discriminated against based on?              12         Q.      Do you recall testifying at your
  13        A.     I believe it's pertaining to my                      13   deposition that the accommodation that you requested
  14   aneurysm.                                                        14   from Oppenheimer as a result of your aneurysm was to
  15        Q.     Mr. Ngo, isn't it true that, in your                 15   take a leave of absence?
  16   entire career at Oppenheimer, you never once                     16         A.      That is correct.
  17   reported, either in writing or verbally, to human                17         Q.      And you were granted that leave of
  18   resources that you believed that you were being                  18   absence; correct, Mr. Ngo?
  19   discriminated against based on your male sex?                    19         A.      I believe so.
  20        A.     That is incorrect.                                   20         Q.      Approximately when did you suffer your
  21        Q.     With the exception -- with the                       21   brain aneurysm?
  22   exception of the date of your termination, is it not             22         A.      I believe it was in August of 2014.
  23   true that you have never reported to Oppenheimer's               23         Q.      And you were out of the office on a
  24   human resources department, either verbally or in                24   leave of absence from August 18th through
  25   writing, that you had been discriminated against                 25   November 3rd, 2014?
                                                               PIROZZI & HILLMAN
                                                                  212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 127 of 407
                                                 418                                                              420
   1                  NGO - CROSS                                  1                   NGO - CROSS
   2        A.    Those dates sound correct.                       2         Q.    In fact, Mr. Ngo, am I correct that
   3        Q.    Were you paid your salary during that            3   the November 4th tape recording of the conversation
   4   time?                                                       4   that you had with Mr. Lowenthal happened the day
   5        A.    I believe I was not.                             5   after you read Oppenheimer's employee handbook that
   6        Q.    And the reason that you were not paid            6   Yulia McPherson had asked you about?
   7   your salary during that time period is because              7         A.    If you -- sorry. Could you repeat the
   8   Oppenheimer doesn't have a paid leave policy;               8   question.
   9   correct, Mr. Ngo?                                           9         Q.    Sure.
  10        A.    I don't know the technicals. I just             10               Do you recall we took a look at -- I'm
  11   know that I was on disability.                             11   happy to go back to it if you need to refresh your
  12        Q.    Have you ever seen an Oppenheimer               12   recollection.
  13   policy that provides for a paid leave of absence?          13               Do you remember we looked at an e-mail
  14        A.    Could you repeat the question, please.          14   exchange you had with Yulia McPherson about the
  15        Q.    Sure.                                           15   employee handbook?
  16              Have you ever seen a written                    16         A.    Yes.
  17   Oppenheimer policy that provides for a paid leave of       17         Q.    That was dated November 3rd; correct?
  18   absence?                                                   18         A.    That's correct.
  19        A.    Written, no.                                    19         Q.    You told Ms. McPherson in that e-mail
  20        Q.    Let's go to page 11 of the handbook,            20   exchange that you had read the employee handbook?
  21   if we could.                                               21         A.    Yes. I had acknowledged it, yes.
  22              You gave some testimony about this              22         Q.    You actually said in that e-mail "I've
  23   tape-recording policy yesterday.                           23   read it"; correct?
  24              Do you recall that, sir?                        24         A.    That's correct.
  25        A.    Wait. Mike --                                   25         Q.    Then you recorded your conversation
                                                 419                                                              421
   1                  NGO - CROSS                                  1                   NGO - CROSS
   2        Q.    I'm sorry. It's OPCO 47. Page 11 of              2   with Mr. Lowenthal the next day, on November 4th;
   3   the handbook. Same exhibit. I apologize.                    3   correct?
   4        A.    I thought you were going to                      4         A.    That is correct.
   5   Exhibit 11. Got it.                                         5         Q.    And if you look at the last paragraph
   6              What page?                                       6   of the tape-recording policy, that starts "Any
   7        Q.    It's OPCO 47, which is page 11.                  7   employee who violates."
   8        A.    Yes, I'm now on the same page.                   8               Do you see that, Mr. Ngo?
   9        Q.    Do you recall giving some testimony              9         A.    Yes, but let me read the whole
  10   yesterday about this tape-recording policy?                10   paragraph.
  11        A.    That's correct.                                 11         Q.    Please. Take your time.
  12        Q.    I believe you testified that you did            12               (Pause.)
  13   not fully comply with that policy during your time         13         A.    Yes.
  14   at Oppenheimer?                                            14         Q.    Would you agree with me, Mr. Ngo, that
  15        A.    That is correct.                                15   you could have been terminated by Oppenheimer for
  16        Q.    And we saw that you tape-recorded a             16   recording that conversation with Mr. Lowenthal?
  17   conversation with Mr. Lowenthal -- I believe you           17         A.    Yes.
  18   said it was on November 4th of 2014?                       18         Q.    Now, staying in Exhibit 8, if we could
  19        A.    That is correct.                                19   turn to OPCO 52. And I'd just like you to read to
  20        Q.    And you did not tell Mr. Lowenthal              20   yourself the leaves of absence section, and let me
  21   that you were taping that conversation?                    21   know when you're ready.
  22        A.    That is correct.                                22         A.    Oh, 52.
  23        Q.    And you did not ask permission from             23         Q.    Yes, which is page 16 of the handbook.
  24   anybody at Oppenheimer to tape that conversation?          24         A.    How far do you want me to read?
  25        A.    That is correct.                                25         Q.    Just the section that says, "Leaves of
                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 128 of 407
                                                     422                                                                424
   1                    NGO - CROSS                                   1                    NGO - CROSS
   2   absence."                                                      2   employment at Oppenheimer did you request a leave of
   3        A.      Do you want me to go past "Specific               3   absence in writing?"
   4   leave" or no?                                                  4                And after your attorney's objection,
   5        Q.      Just that one paragraph.                          5   you answered, "I believe just once."
   6        A.      I've read it.                                     6                And then I asked you, "And when was
   7        Q.      And do you see, sir, the last sentence            7   that one time?"
   8   of that section of the employee handbook says, "In             8                And your answer was "After my
   9   all cases, a prior written request is needed and               9   aneurysm."
  10   must be submitted to the human resources                      10                Do you see that, sir?
  11   department"?                                                  11         A.     That's correct, but I also believe I'm
  12               Do you see that, sir?                             12   clarifying that statement later.
  13        A.      Yes, I read that.                                13         Q.     I'm just asking if you remember that
  14        Q.      You testified at length yesterday                14   testimony.
  15   about some time that you spent out of the office              15         A.     Okay. But -- yes, I do remember that
  16   following the birth of your child?                            16   testimony.
  17        A.      That is correct.                                 17         Q.     And your aneurysm occurred after you
  18        Q.      Did you ever submit a written request            18   were in California for the birth of your child;
  19   to Oppenheimer's human resources department for a             19   correct?
  20   leave of absence in connection with the time that             20         A.     That's correct.
  21   you spent out of the office for the birth of your             21                THE ARBITRATOR: Just to ensure
  22   child in 2014?                                                22         continuity, you say you qualified the answer
  23        A.      To human resources, no.                          23         later in the deposition. Putting aside
  24        Q.      In fact, do you recall at your                   24         whatever it is you said at your deposition,
  25   deposition, Mr. Ngo, if you take a look at the                25            is there any qualification that you would
                                                     423                                                                425
   1                    NGO - CROSS                                   1                    NGO - CROSS
   2   screen, I asked you, "How many times during your               2         offer now to the answer that you gave, that
   3   employment at Oppenheimer did you request a leave of           3         is, quote, "I believe just once"?
   4   absence in writing?"                                           4                THE WITNESS: I thought he was
   5                MR. IADEVAIA: I'm just asking if                  5         referring to human resources, but I believe
   6        we're going to show deposition portions, we'd             6         that I said -- he had asked me further
   7        like an opportunity to look at the transcript             7         questions later asking me if I had asked for
   8        so we can make sure it's complete.                        8            leave in a form of writing. And I said I
   9                MR. GIBSON: Absolutely.                           9         believe that I did ask for leave in the form
  10                MR. IADEVAIA: We have it here. I                 10         of writing via e-mail to Ms. Ross and
  11        don't know --                                            11         Ms. Burns in August -- in July of 2016.
  12                MR. GIBSON: Sure. I'll go slow. I                12                MR. GIBSON: 2014?
  13        have the page number up there, so...                     13                THE WITNESS: Sorry, 2014.
  14               Judge, if you'd like a copy of the                14   BY MR. GIBSON:
  15        full transcript, I'd be happy -- oh, you do.             15         Q.     And let's take -- if you recall --
  16        Okay.                                                    16   this is another slide from your deposition, page 76
  17                THE ARBITRATOR: At least I believe I             17   to 77.
  18        do.                                                      18                MR. GIBSON: If everyone wants to let
  19                MR. GIBSON: Did you give Mr. Ngo's as            19         me know when they're ready.
  20        well?                                                    20                (Pause.)
  21                MR. LICUL: I think we -- yes. Yes.               21   BY MR. GIBSON:
  22                MR. GIBSON: Is everyone ready?                   22         Q.     At your deposition, Mr. Ngo, do you
  23   BY MR. GIBSON:                                                23   recall I asked you, "In connection with the birth of
  24        Q.      Do you remember at your deposition,              24   your child, did you submit a written request for
  25   Mr. Ngo, I asked you, "How many times during your             25   FMLA leave to Oppenheimer's human resources
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 129 of 407
                                                 426                                                               428
   1                  NGO - CROSS                                   1                   NGO - CROSS
   2   department?"                                                 2   of why you couldn't have done that?
   3              And after your attorney's objection,              3         A.     Could you repeat the question.
   4   you answered, "No."                                          4         Q.     Sure -- well, let me ask you this
   5              Do you recall that testimony, sir?                5   way -- I'll withdraw the question.
   6        A.    Yes.                                              6               When you left the office for the birth
   7        Q.    Do you want to qualify that testimony             7   of your child, there was nothing that physically or
   8   at all, or do you recall that to be the case?                8   mentally kept you from submitting a written request
   9        A.    Yeah, that's the case.                            9   for a leave of absence to Oppenheimer's human
  10        Q.    Now, turning back to Exhibit A, which            10   resources department; correct?
  11   is the handbook, let's take a look at the FMLA              11         A.     You're saying -- I'm sorry. It's a
  12   section, which is on the very next page, OPCO 53.           12   longer question, so --
  13              The first section under the FMLA --              13         Q.     We saw here that it says, in the
  14   the first paragraph under the FMLA section states,          14   policy, "When the need for leave is not foreseeable,
  15   "Oppenheimer & Co., Inc. Will comply with all               15   an employee is expected to give notice as soon as
  16   provisions of the Family and Medical Leave Act              16   practical, except in extraordinary circumstances."
  17   (FMLA) by providing up to 12 weeks of unpaid leave          17               Am I correct, sir, that when you left
  18   to eligible employees for certain family and medical        18   the office in June of 2014, there were no
  19   reasons or up to 26 weeks of unpaid leave for care          19   extraordinary circumstances that would have kept you
  20   for an injured or ill-covered service member or             20   from contacting Oppenheimer's human resources
  21   veteran -- service member caregiver leave during a          21   department about taking a leave of absence?
  22   12-month period."                                           22         A.     There could be timing issues. I mean,
  23              Now, I think I asked you this already,           23   I sent them an e-mail requesting it to Jane and
  24   Mr. Ngo, but just to be clear, am I correct you've          24   Colleen.
  25   never seen any Oppenheimer written policy that              25         Q.     Right, but we're talking about human
                                                 427                                                               429
   1                  NGO - CROSS                                   1                   NGO - CROSS
   2   provides for a paid leave of absence?                        2   resources.
   3        A.    That is correct.                                  3         A.     Oh, to human resources.
   4        Q.    Let's go to page 19. I will represent             4         Q.     Correct.
   5   to you, but feel free to double-check, that we are           5         A.     Okay. I suppose I could have.
   6   still under the Family and Medical Leave Act                 6         Q.     Now, up until the fall of 2013, if I'm
   7   section.                                                     7   correct, Mr. Morgan was the head of high-yield
   8        A.    Yes.                                              8   research?
   9        Q.    We see here -- I believe you testified            9         A.     That is correct.
  10   a little bit about this section on direct from your         10         Q.     And did Mr. Morgan ever have a cohead
  11   attorney. Where it says, "Request for FMLA leave:           11   of high-yield research?
  12   An employee should request FMLA leave by submitting 12                 A.     No, he did not.
  13   a written request for such leave to the human               13         Q.     And if I'm correct, in or around
  14   resources department. The employee is expected to           14   October of 2013, Mr. Morgan resigned from
  15   give the company 30 days' advance notice, if                15   Oppenheimer?
  16   practical, when applying for an FMLA leave. When            16         A.     That is correct.
  17   the need for the leave is not foreseeable, an               17         Q.     And that's when you and Ms. Burns
  18   employee is expected to give notice as soon as              18   became the coheads of the high-yield research group?
  19   practical, except in extraordinary circumstances."          19         A.     That is correct.
  20              Now, Mr. Ngo, you testified that you             20         Q.     And at the time of his resignation,
  21   never requested a leave of absence for the birth of         21   who was Mr. Morgan reporting to?
  22   your child from human resources either verbally or          22         A.     I believe Robert Lowenthal.
  23   in writing; is that correct?                                23         Q.     And am I correct, sir, that as of the
  24        A.    To human resources, correct.                     24   time you became the cohead of the group, you
  25        Q.    And is there any reason you can think            25   reported to Mr. Lowenthal?
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 130 of 407
                                                430                                                               432
   1                     NGO - CROSS                                1                    NGO - CROSS
   2        A.     Yes.                                             2              Mr. Ngo, I'm going to represent to you
   3        Q.     Now, when Mr. Morgan resigned, am I              3   you're not on this e-mail, but I'll ask you if
   4   correct that there were three total high-yield               4   you've ever seen it before.
   5   research analysts at Oppenheimer, not counting               5         A.   I've never seen it before.
   6   Mr. Morgan?                                                  6         Q.   Okay. And my first -- we see this is
   7        A.     That is correct.                                 7   an e-mail from Ms. Burns to Mr. Lowenthal that's
   8        Q.     And two of those were yourself and               8   dated February 18, 2015, with the subject line,
   9   Ms. Burns?                                                   9   "Bios."
  10        A.     That is correct.                                10         A.   Correct.
  11        Q.     And who was the third?                          11         Q.   And underneath that, we see six
  12        A.     Sean Sneeden.                                   12   individuals identified.
  13        Q.     So am I correct that as of the time             13              Am I correct that not all of those
  14   you became cohead of the high-yield research group,         14   individuals are high-yield research analysts?
  15   there were two supervisors and one analyst?                 15         A.   That is correct.
  16        A.     That is correct.                                16         Q.   And, in fact, Ms. Broide was an
  17        Q.     High-yield research was never a large           17   emerging markets and sovereign analyst?
  18   group at Oppenheimer, was it, Mr. Ngo?                      18         A.   I think she was just sovereign.
  19        A.     Relative to sales, no.                          19         Q.   Mr. Lipkin, am I correct that he was
  20        Q.     In your entire time at Oppenheimer, do          20   munis?
  21   you ever recall there being more than six high-yield        21         A.   That is correct.
  22   research analysts?                                          22         Q.   Am I correct that as of the date of
  23        A.     I think --                                      23   Ms. Burns' e-mail here in February of 2015, there
  24        Q.     At one time. I'm sorry. I should                24   were a total of four high-yield research analysts
  25   clarify that.                                               25   inclusive of yourselves and Ms. Burns?
                                                431                                                               433
   1                     NGO - CROSS                                1                    NGO - CROSS
   2               Do you ever recall there being more              2         A.   High-yield, correct.
   3   than six employed high-yield research analysts at            3         Q.   And you testified yesterday that your
   4   one time?                                                    4   core coverage was chemicals, metals and mining, and
   5        A.     No.                                              5   paper and packaging?
   6        Q.     Do you ever recall there being more              6         A.   That's correct.
   7   than five high-yield research analysts employed at           7         Q.   But that -- forgive me -- correct me
   8   one time?                                                    8   if I'm using different language here.
   9        A.     Hold on. Let me just try to think at             9              And that you may have picked up
  10   the peak after we did the hiring. So it was...              10   another sector to publish, like a one-off; is that a
  11               (Pause.)                                        11   fair description?
  12        A.     That is correct.                                12         A.   That's a fair description.
  13        Q.     Now, once you received the title of             13         Q.   Would you agree with me here, in this
  14   cohead of high-yield research, you continued to             14   biography provided by Ms. Burns, it states that your
  15   publish in your sectors; correct, sir?                      15   sectors are metals and mining, paper and packaging,
  16        A.     That is correct.                                16   and chemicals?
  17        Q.     And what were those sectors again?              17         A.   Let me read the bio, please.
  18        A.     Chemicals, paper and packaging, metals          18         Q.   Please. Please.
  19   and mining.                                                 19              (Pause.)
  20        Q.     And we're not going to spend a lot of           20         A.   That is correct.
  21   time on this, but if you would quickly just turn, to        21         Q.   No reference to what we talked about
  22   please review it, to Exhibit 102.                           22   yesterday, TMT, in your bio?
  23               (Pause.)                                        23         A.   No.
  24        A.     I'm at 102.                                     24         Q.   While we're on this exhibit -- I
  25        Q.     Thank you.                                      25   apologize, I'm jumping ahead a little bit, but so we
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 131 of 407
                                                434                                                               436
   1                     NGO - CROSS                                1                   NGO - CROSS
   2   don't have to go back to it.                                 2         Q.   Do you believe the supervisory
   3              This e-mail in February of 2015 was               3   responsibilities that you took on were a major part
   4   following the date on which you believe you were             4   of your daily work at Oppenheimer?
   5   demoted by Oppenheimer; am I correct?                        5         A.   It was a large part, yes.
   6         A.   Yes.                                              6         Q.   Let's talk about some of those
   7         Q.   It was your understanding that as of              7   additional responsibilities.
   8   this time, you were no longer the cohead of the              8              And I think one of them that you gave
   9   high-yield research group?                                   9   some testimony about yesterday was the morning
  10         A.   That is correct.                                 10   blast?
  11         Q.   And you felt that the removal of that            11         A.   That's correct.
  12   title was a demotion?                                       12         Q.   And if I'm correct, you did not author
  13         A.   Yes.                                             13   the morning blast yourself; right, sir?
  14         Q.   Would you agree with me, sir, that if            14         A.   It was a compilation of some pieces I
  15   you look at this e-mail that was drafted by                 15   did author.
  16   Ms. Burns, in her biography, she doesn't refer to           16         Q.   But when you refer to "a compilation,"
  17   herself as the head of the high-yield research              17   it was bits and pieces of research from other
  18   group?                                                      18   analysts that was put together?
  19         A.   Let me read her profile for a second.            19         A.   That is correct.
  20         Q.   Please. Please.                                  20         Q.   For the time period that you were the
  21              (Pause.)                                         21   cohead of high-yield research, it went out under
  22         A.   Not in this profile she addresses it.            22   your name; am I correct?
  23         Q.   In fact, if we compare Ms. Burns'                23         A.   Could you repeat the question, please.
  24   profile to yours, you both have the same corporate          24         Q.   Sure.
  25   title, managing director?                                   25              During the time period that you were
                                                435                                                               437
   1                     NGO - CROSS                                1                   NGO - CROSS
   2         A.   Sure.                                             2   the cohead of the high-yield research group, am I
   3         Q.   And you both have the same job title              3   correct that this compilation of research that's the
   4   of senior analyst?                                           4   morning blast was sent out under your name?
   5         A.   Well, they were all senior analysts.              5         A.   Not during the whole time because Rob
   6         Q.   And then after that, the only                     6   switched it in July.
   7   difference between the biographies is your                   7         Q.   And it's your testimony that you were
   8   experience in the industry and what respective               8   not demoted until November of 2014?
   9   sectors you covered?                                         9         A.   I was not notified until November of
  10         A.   According to this bio, yes.                      10   2014.
  11         Q.   Thank you.                                       11         Q.   That's when you claim to be -- have
  12              What were the sectors that Ms. Burns             12   been notified; correct?
  13   covered when you were at Oppenheimer?                       13         A.   That's correct.
  14         A.   I believe she covered consumer and               14         Q.   The morning blast wasn't a significant
  15   retail.                                                     15   part of your duties as the cohead of the group, was
  16         Q.   And what sectors did Mr. Sneeden                 16   it, Mr. Ngo?
  17   cover?                                                      17         A.   I disagree with that.
  18         A.   I believe Sean covered oil and gas.              18         Q.   Did you testify yesterday it was about
  19         Q.   Oil and gas?                                     19   two pages long?
  20         A.   That's correct.                                  20         A.   I said it could be about two pages,
  21         Q.   Would you agree with me, Mr. Ngo, that           21   but sometimes it was longer. If it was earnings
  22   after becoming the cohead of high-yield research,           22   season, it was more than two pages because there
  23   the core responsibility of your job remained to             23   were a lot of companies reporting.
  24   publish in your respective sectors?                         24         Q.   Earnings season is quarterly, four
  25         A.   No.                                              25   times a year?
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 132 of 407
                                                      438                                                                 440
   1                    NGO - CROSS                                   1                      NGO - CROSS
   2         A.   Four times a year.                                  2          Q.      Was Mr. Daniels there in 2013?
   3         Q.   When it wasn't earning season, was it               3          A.      Oh, sorry. Not in 2013, correct.
   4   about a two-page e-mail?                                       4          Q.      How long on average would you say it
   5         A.   Again, it depends on what -- what                   5   takes to SA a piece of research?
   6   happens, what's topical that day. If someone                   6          A.      On average?
   7   includes a longer report or -- but it's -- I                   7          Q.      Yes.
   8   couldn't say that it's just two pages.                         8          A.      It depends. If it -- if it's a long
   9         Q.   Did you testify yesterday it took                   9   report, you'd have to read a ten-page report, right.
  10   about ten minutes to review and approve the morning           10   So if it's a short report of two pages, it would be
  11   blast?                                                        11   shorter. But it also depended, too, on -- it
  12         A.   If there were no complications, yes.               12   depends. If it was a two-page report, I think I
  13         Q.   Now, before you were the sender of the             13   could do it in ten minutes.
  14   morning blast, who did it come out under -- from, I           14          Q.      What about if it was a ten-page
  15   should say? I apologize.                                      15   report; how long do you think it would take to SA?
  16         A.   Todd Morgan.                                       16          A.      Just the length -- to read a ten-page
  17         Q.   Who did -- after you ceased to be the              17   report and just to make sure some things --
  18   sender of the morning blast, do you know who it came          18   sometimes if there was questions with the analysts
  19   from?                                                         19   saying, why is this here?, then that would take a
  20         A.   It came from Oppenheimer.                          20   little longer. But I would say probably add another
  21         Q.   From the company?                                  21   five, ten minutes. I don't know. It depends on the
  22         A.   Yes. They decided to make it                       22   report.
  23   nondenominational, and they didn't put Ms. Burns on           23                  THE ARBITRATOR: Apart from inquiring
  24   it.                                                           24          with the source about something that's been
  25         Q.   So as far as you know, the morning                 25          said in the report, would you do any --
                                                      439                                                                 441
   1                    NGO - CROSS                                   1                      NGO - CROSS
   2   blast never came from Ms. Burns; correct?                      2          sometimes any editing of the report, the
   3         A.   That is correct.                                    3          text?
   4         Q.   Now, am I correct that another part of              4                  THE WITNESS: It depends on the
   5   your supervisory role was to SA research?                      5          report. For example, like Lucila Broide,
   6         A.   That is correct.                                    6          when she first started, there was a lot of
   7         Q.   But you were able to SA research even               7          editing. So she wasn't able -- when I first
   8   before you were given the position of cohead due to            8          SA'd her work, I would say, you have to go
   9   your certification?                                            9          back and rewrite this section. Then that
  10         A.   That is correct.                                   10          took her maybe another day or two, and then
  11         Q.   When you were given the title of                   11          I'd have to go back and say -- it depends.
  12   cohead of high-yield research in 2013, whose                  12                  For example, Sean Sneeden, when he
  13   research were you reviewing and approving?                    13          first started, he was more junior. So we
  14         A.   Various analysts'.                                 14          have to do more SA'ing. By the time he
  15         Q.   How many?                                          15          became more senior, it was less.
  16         A.   In what time period?                               16   BY MR. GIBSON:
  17         Q.   Let's say October of 2013, when you                17          Q.      From the time of October 2013, when
  18   first got the title of cohead.                                18   you became the cohead of the research group, through
  19         A.   It would have been Sean and Colleen.               19   May of 2014, how many high-yield research reports
  20   And then if -- I believe we might have done some of           20   would you say you personally reviewed in an average
  21   the emerging market stuff, too. And then also                 21   day?
  22   Lucila Broide.                                                22          A.      In a average day?
  23         Q.   Lucila Broide I believe was in --                  23          Q.      Uh-huh.
  24         A.   And also John Daniels as well, who was             24          A.      There would be the morning blast,
  25   a research analyst.                                           25   which is a report in itself --
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 133 of 407
                                                     442                                                                444
   1                  NGO - CROSS                                     1                  NGO - CROSS
   2        Q.    Let's set -- I appreciate that. Let's               2   BY MR. GIBSON:
   3   set the morning blast aside and just talk about any            3         Q.    So talking about one of those --
   4   other additional research in your average day that             4               MR. GIBSON: I'm sorry, Judge, were
   5   you would have to review and SA.                               5         you --
   6        A.    Again, it depends on the period.                    6               THE ARBITRATOR: I was going to ask,
   7   Because if it's earnings, all those Bloombergs are             7         for a busy day, the hypothetical 25
   8   considered reports. They all need to be SA'd. So               8          companies, normally what would you likely
   9   if you have -- like Sean Sneeden, who covered oil              9         expect in terms of how much time you would
  10   and gas, during earnings, there's a lot of companies          10         have to devote to that?
  11   reporting. So some days it could be, you know,                11               THE WITNESS: To SA'ing?
  12   something as high as -- it depends.                           12               THE ARBITRATOR: Yes.
  13             Because you cannot physically write --              13               THE WITNESS: Well, I SA my own
  14   if, say, ten companies reported that day, you can't           14         companies, so it was always just a long day.
  15   write on all ten. So sometimes Sean would write on            15         So I would say if it was an experienced
  16   maybe five of them, and that would take some more             16          analyst, I could just read the report and
  17   time. I don't know the exact number. It just                  17         say, okay. If it was an inexperienced
  18   depends on the seasonality and it depends on news             18          analyst, then I'd have to be a little bit
  19   that breaks for each company.                                 19          more careful and say -- because I have to
  20        Q.    That's a fair point, so let me see if              20         juggle my work as well, right, during that
  21   I can narrow it down a little bit.                            21         busy period.
  22        A.    Sure.                                              22              So I don't know if I -- I just don't
  23        Q.    First, let's talk about -- let's not               23         know averages. During earnings -- earnings
  24   talk about earnings season.                                   24         were 12-hour days, long days. So there would
  25             When you were not in earnings season,               25         be a lot of SA'ing, plus I SA my own work as
                                                     443                                                                445
   1                  NGO - CROSS                                     1                  NGO - CROSS
   2   on an average day -- again, the time period is                 2         well. So it just -- it just depended.
   3   October of 2013 through May of 2014, on your average           3               THE ARBITRATOR: So if you said -- I
   4   day, how many pieces of research are you SA'ing?               4         think you said for a simple report, it might
   5        A.    It's very hard to say average per day               5         not take more than, say, ten minutes. If you
   6   because each day is different. There would be at               6         assume that the 25 companies -- simple -- all
   7   least -- at a minimum, you would have to do the                7         of them involving simple reports, to do the
   8   morning blast. And then throughout the day, if                 8          simple math, that's 250 minutes, which is
   9   there was any trading on a company and someone wrote           9         somewhere around --
  10   a Bloomberg, then I would need to SA that. So to be           10               THE WITNESS: Sixty divided by
  11   honest, Mike, I really don't know -- I've never               11         twenty-five --
  12   calculated an average of how many I SA'ed a day.              12               THE ARBITRATOR: Four hours or more,
  13              THE ARBITRATOR: Can you offer an                   13         something like that.
  14        estimate at least of a range on a quiet day              14               THE WITNESS: Yes, but that's -- it
  15        to a busy day?                                           15         depends. I don't think I honestly spent four
  16              THE WITNESS: Sure. Like a quiet day,               16         hours SA'ing a day, right. Well, it depends.
  17         without any news, would pretty much be the              17         If it was Lucila's report -- I remember
  18         morning blast, maybe one or two Bloombergs              18         sitting down with her for a couple of hours
  19        throughout the day. At busy day could be 25              19         and say, hey, Lucila, you need to probably
  20        companies, you know, during earnings.                    20          mention this about sovereign or something
  21         Because earnings is where everyone worked               21         like that. She was new. And it really
  22        late and people would have to write more                 22         varied by the analyst.
  23        reports, and you try to cover as many                    23               THE ARBITRATOR: By the way, one other
  24        companies as you can that day.                           24         question about this.
  25                                                                 25              If the report contains, as I assume
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 134 of 407
                                                  446                                                                  448
   1                  NGO - CROSS                                     1                    NGO - CROSS
   2         these reports typically would, a specific                2   periodically.
   3         fact, including data, did you have any                   3              Do you remember that testimony
   4         obligation to check the data? Or did you                 4   yesterday?
   5         just assume that whatever was specific to                5         A.     Yes.
   6         that extent in the reports was accurate?                 6         Q.     Is it your understanding that when you
   7               THE WITNESS: "Check the data"? What                7   became the cohead of high-yield research, that
   8         do you mean, like verify the data?                       8   change in base salary became permanent?
   9               THE ARBITRATOR: Like a fact-checker.               9         A.     I don't think the catalyst for that
  10               THE WITNESS: Again, it depended on                10   base salary becoming permanent was the promotion to
  11         the analyst, right. If it was a very strong             11   cohead. I'm not certain on the timing. I just know
  12         analyst, I'd look through their numbers a               12   that Rob had said that when I can clear it, I would
  13         little bit more because there are mistakes,             13   clear the 150- base.
  14         right. Maybe you calculated EBITDA wrong,               14         Q.     If we could take a look at
  15         maybe your model was not functioning right.             15   Exhibit 112.
  16              Or if you looked at some of the                    16              Mr. Ngo, so everyone knows, I think
  17         statistics. If someone said something was               17   with this exhibit, there may be some jostling
  18         levered ten times, that would be a red flag.            18   around. Because I'm not sure that we put them in
  19         The average leverage in high-yields is about            19   our book the same way you put them in your book. We
  20         five, so what's wrong with this company?                20   put them in Bates Stamp order. I don't know if you
  21              If it was a distressed company which               21   did. I'm going to be referring to the same
  22         we wrote about, sometimes you would have to             22   documents. They might not be in the same order.
  23         be more careful because the analyst --                  23         A.     Okay.
  24         distress is just a much more bigger beast to            24         Q.     Mr. Ngo, yesterday I believe you gave
  25         analyze, right. You have to make sure that              25   some testimony regarding these personnel change
                                                  447                                                                  449
   1                  NGO - CROSS                                     1                    NGO - CROSS
   2         there's not any errors.                                  2   form -- notice forms.
   3              I'm certainly sure that I am guilty of              3              Do you recall that?
   4         missing some errors, but the goal was -- is              4         A.     Yes, I did.
   5         to try to mitigate those errors, serve as a              5         Q.     I'd like to take a look at the one
   6         mentor for some of the analysts, and say,                6   that's dated October 18, 2013. That has the Bates
   7         hey, why don't you do it this way.                       7   No. OPCO 6 on it.
   8              Some days -- like, for example, when I              8              Do you have that one in front of you,
   9         initiated on the paper and packaging sector,             9   Mr. Ngo?
  10         that was an 80-page report. That would take             10         A.     Yes, I do.
  11         a lot longer to SA than -- you have to read             11         Q.     As I said, this one is dated
  12         80 pages and then check the data and just --            12   October 18, 2013. If you look above that, it has an
  13         so every day -- every day was different, as             13   effective date of October 1st, 2013.
  14         far as SA'ing.                                          14         A.     Where are the dates you're looking at
  15               THE ARBITRATOR: Thank you.                        15   again, Mike? I'm sorry.
  16   BY MR. GIBSON:                                                16         Q.     Sure.
  17         Q.    When you were cohead of the high-yield            17              If you look in the bottom left corner
  18   research group, did you receive a salary increase?            18   of the form --
  19         A.    Base-wise, no.                                    19         A.     "Effective date," it says "10/1," and
  20         Q.    Your base salary didn't go up?                    20   then there's a date of 10/18/13.
  21         A.    When I was promoted, I don't believe              21         Q.     Correct.
  22   so.                                                           22              We see that has an effective date of
  23         Q.    Well, going off your testimony                    23   10/1/13?
  24   yesterday, if I recall correctly, you had received            24         A.     That's correct.
  25   an increase in salary the year before that was paid           25         Q.     Is that at or about the time that you
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 135 of 407
                                                  450                                                                 452
   1                   NGO - CROSS                                    1                     NGO - CROSS
   2   became the cohead of high-yield research?                      2   Ms. Ross as your immediate supervisor?
   3        A.     I believe it was in October. I don't               3         A.    I think that my offer letter was
   4   know the exact date.                                           4   signed by Jane Ross.
   5        Q.     And if we look to the right side of                5         Q.    I'm happy to go back to it if you'd
   6   the form, there's a field called "Notes and                    6   like to.
   7   Explanation"?                                                  7               Was there anywhere in that letter
   8        A.     Yes.                                               8   where Ms. Ross was identified as your supervisor?
   9        Q.     It says, "Salary increase effective                9         A.    Well, she signed it and she implied
  10   10/1/13"?                                                     10   that -- that she was the head of high-yield desk.
  11        A.     Yes.                                              11         Q.    Setting aside implications, is there
  12        Q.     And looking to the left and a little              12   anywhere in that letter where Ms. Ross is identified
  13   bit up from that field, do you see the field that             13   as your supervisor?
  14   says, "Salary"?                                               14         A.    Not directly.
  15        A.     That's correct.                                   15         Q.    In fact, it directly states that Todd
  16        Q.     And it reflects "$150,000"?                       16   Morgan is your supervisor; correct, Mr. Ngo?
  17        A.     That's correct.                                   17         A.    That is correct.
  18        Q.     What was your salary at Oppenheimer in            18         Q.    Now, you testified yesterday on
  19   2014?                                                         19   May 12, 2014, you informed Mr. Lowenthal that you
  20        A.     It was $150,000.                                  20   and your partner were going to have a baby via
  21        Q.     And what was it in 2015?                          21   surrogacy?
  22        A.     $150,000 base.                                    22         A.    That is correct.
  23        Q.     And -- correct.                                   23         Q.    And during that conversation with
  24               And what was your base salary in 2016?            24   Mr. Lowenthal on May 12th, did you discuss the
  25        A.     My base was 150,000.                              25   potential for taking a leave of absence?
                                                  451                                                                 453
   1                   NGO - CROSS                                    1                     NGO - CROSS
   2        Q.     Am I correct, sir, that from the date              2         A.    The first conversation -- the
   3   that your base salary was increased to $150,000 in             3   potential, yes.
   4   October of 2013, it was never reduced by                       4         Q.    And the reason you asked -- you
   5   Oppenheimer?                                                   5   discussed that issue with Mr. Lowenthal was that he
   6        A.     Base, correct.                                     6   was your supervisor; right?
   7        Q.     And staying on this form, if you look              7         A.    That is correct.
   8   in the upper right corner, do you see the field that           8               MR. GIBSON: And I'll give everybody a
   9   says, "Immediate Supervisor"?                                  9         chance to take a look at the transcript.
  10        A.     Yes.                                              10         This is on page 118.
  11        Q.     And whose name is printed under that?             11               (Pause.)
  12        A.     Robert Lowenthal.                                 12               MR. GIBSON: Is everybody ready?
  13        Q.     And do you recognize that to be                   13               MR. IADEVAIA: I mean, Judge, I know
  14   Mr. Lowenthal's signature in the bottom right of the          14         we're in arbitration. This isn't really
  15   document where it says, "Final Approval"?                     15         cross-examination and he just testified to
  16        A.     Yes.                                              16         this. I don't know what the need to do this
  17        Q.     Have you ever seen one of these forms             17         is.
  18   that identifies Jane Ross as your immediate                   18               THE ARBITRATOR: I'm not sure about
  19   supervisor?                                                   19         need as a basis for the objection. If
  20        A.     No, I have not.                                   20         nothing else, since Mr. Ngo is the party in
  21        Q.     In fact, Mr. Ngo, you've never seen               21         the case, his deposition can be used for any
  22   any Oppenheimer document that identifies Ms. Ross as 22                  purpose. So to the extent that's an
  23   your supervisor; isn't that true?                             23         objection, it's overruled.
  24        A.     I disagree with that characterization.            24               MR. IADEVAIA: Okay.
  25        Q.     What document would you say identifies            25               MR. GIBSON: I promise I don't have
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 136 of 407
                                                  454                                                               456
   1                    NGO - CROSS                                 1                   NGO - CROSS
   2        many more of these.                                     2         A.    That's correct.
   3   BY MR. GIBSON:                                               3         Q.    And then he told you to speak to Jane
   4         Q.   Mr. Ngo, do you recall at your                    4   Ross and Colleen Burns about work coverage while you
   5   deposition, when we were discussing your May 12              5   were out of the office; right?
   6   conversation with Mr. Lowenthal, I asked you, "Why           6         A.    That's correct.
   7   did you tell -- why did you tell Rob Lowenthal?"             7         Q.    Now, did you, in fact, speak to human
   8              Your answer was, "Because I had to get            8   resources?
   9   my leave approved by him."                                   9         A.    I did.
  10              Then I asked you, "Because he was your           10         Q.    And we saw an e-mail with Ms. Denys
  11   immediate supervisor?"                                      11   that we're going to look at again, but I wanted to
  12              And your response, "That is correct."            12   ask you, do you recall whether you had a
  13              And then I asked you, "Would you agree           13   conversation with Ms. Denys before the e-mail
  14   with me that it would be important to keep your             14   exchange?
  15   supervisor informed the time that you were going to         15         A.    I know I spoke with Ms. Denys. I
  16   be out of the office?"                                      16   believe it was after the exchange -- it was after
  17              And after your client's [sic]                    17   the e-mail exchange with Ms. Denys.
  18   objection, you testified, "Yes."                            18         Q.    How long after?
  19              Do you recall that testimony?                    19         A.    It was very quickly right after, I
  20         A.   Yes, I recall it.                                20   believe.
  21         Q.   Do you want to qualify that testimony            21         Q.    What do you recall during that
  22   at all?                                                     22   conversation?
  23         A.   No, not at this stage. I don't see               23         A.    I remember her saying to refer to
  24   anything...                                                 24   page 17 in the employee manual. And then I might
  25         Q.   Now, during this first conversation              25   have asked her for some clarity on some issues
                                                  455                                                               457
   1                    NGO - CROSS                                 1                   NGO - CROSS
   2   with Mr. Lowenthal on May 12th, he didn't tell you           2   and -- yes.
   3   that you could not take a leave of absence to be             3         Q.    And are you sure that that
   4   with your baby for her birth, did he?                        4   conversation didn't take place before the e-mail in
   5         A.   In May, correct.                                  5   which we saw Ms. Denys told you where to find the
   6         Q.   And he didn't tell you that he would              6   employee handbook?
   7   prefer that you didn't take a leave of absence;              7         A.    I'm not certain, Mike. I just know
   8   correct?                                                     8   that I remember e-mailing her and I remember talking
   9         A.   Not in those words, no.                           9   to her. I don't know exactly the order it was.
  10         Q.   And he didn't tell you that you were             10         Q.    Would you agree with me that the
  11   only entitled to a certain amount of leave during           11   telephone conversation you had with Ms. Denys was
  12   that conversation?                                          12   within a day or two, either before or after, the
  13         A.   Repeat the question, please.                     13   e-mail?
  14         Q.   Sure.                                            14         A.    Again, I don't know if it was before
  15              During that first conversation with              15   or after, but I know it was fairly within that
  16   Mr. Lowenthal on May 12, he didn't tell you that you        16   range.
  17   were only entitled to a certain time period of              17         Q.    Thank you.
  18   leave; correct?                                             18              Now, at the time that you spoke with
  19         A.   No.                                              19   Ms. Denys, was it your understanding that she was
  20         Q.   In fact, Mr. Lowenthal specifically              20   the director of Oppenheimer's human resources
  21   told you to speak to Oppenheimer's human resources          21   department?
  22   department; right?                                          22         A.    I knew she was in human resources,
  23         A.   That's correct.                                  23   correct.
  24         Q.   I think he told you to speak to Lenore           24         Q.    During that conversation, did
  25   Denys about that?                                           25   Ms. Denys ever tell you that you could not take a
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 137 of 407
                                                  458                                                                 460
   1                  NGO - CROSS                                      1                  NGO - CROSS
   2   leave of absence for the birth of your child?                   2         A.   I also thought that means discuss --
   3        A.    No, she did not.                                     3   giving them dates and giving them exact time frame
   4        Q.    Did she tell you that you should not                 4   as well.
   5   take a leave of absence for the birth of your child?            5         Q.   You didn't have any understanding that
   6        A.    No, she did not.                                     6   you needed to advise Ms. Denys whether or not you
   7        Q.    Let's take a look at that e-mail. And                7   wanted to take a leave of absence?
   8   I apologize, I think I have it as a different                   8         A.   No, because as --
   9   exhibit. It might be in here twice. Let's look at               9         Q.   Is the answer yes or no?
  10   113, if we can. Let me know when you've had a                  10         A.   Well -- repeat the question, please.
  11   chance to review it, sir.                                      11         Q.   Sure.
  12        A.    I reviewed this yesterday.                          12              It wasn't your understanding in May of
  13        Q.    So at the bottom of Exhibit 113, we                 13   2014 that you needed to advise human resources of
  14   see the e-mail from yourself to Ms. Denys. And it's            14   whether or not you wanted to take a leave of
  15   titled "Maternity/Paternity Policy."                           15   absence?
  16             And you state, "Hi, Lenore. I spoke                  16         A.   I did not think -- I did not think
  17   to Rob Lowenthal this morning. I am having a baby              17   that was a requirement.
  18   with my partner - the baby is due July 3 - and I am            18         Q.   Now, would you agree with me, sir,
  19   trying to figure out leave. Rob suggested I speak              19   that -- in your May 12th e-mail to Ms. Denys, you
  20   to you to find out what the policy -- the policy the           20   don't tell her that you're going to take a leave of
  21   firm has in place, what is the policy for paternity            21   absence; correct, sir?
  22   leave. Also I don't know if there is precedent for             22         A.   At that point, I had not decided, yes.
  23   a gay couple, but are there any comps or policies in           23         Q.   In fact, you say that you're trying to
  24   place?"                                                        24   figure out leave?
  25             Am I correct that that's the same day                25         A.   Yes.
                                                  459                                                                 461
   1                  NGO - CROSS                                      1                  NGO - CROSS
   2   that you spoke to Mr. Lowenthal that you sent this              2         Q.   And above that, we see Ms. Denys'
   3   e-mail to Ms. Denys?                                            3   response e-mail to you. And it appears she
   4        A.    That is correct.                                     4   responded approximately seven minutes later?
   5        Q.    And would you agree with me, sir, that               5         A.   That's correct.
   6   there's no reference in your e-mail to Ms. Denys to             6         Q.   And she states, "We do not have a
   7   work coverage?                                                  7   separate paternity leave policy, but you may be
   8        A.    No, because that was something that I                8   entitled to 12 weeks of unpaid leave under the
   9   was supposed to deal -- that was something I was                9   Family and Medical Leave. You can refer to page 17
  10   supposed to deal with Colleen and Jane.                        10   in the employee handbook for the details. The
  11        Q.    Right.                                              11   handbook can be found on the company's intranet
  12             Because you were supposed to deal with               12   under the employee benefits."
  13   Ms. Ross and Ms. Burns about work coverage, and you            13              After receiving this e-mail from
  14   were supposed to deal with Ms. Denys about taking a            14   Ms. Denys, you did go and read the Oppenheimer FMLA
  15   leave of absence; correct?                                     15   policy; correct, Mr. Ngo?
  16        A.    I was actually inquiring of Ms. Denys               16         A.   I went straight to page 17.
  17   about -- that's not a correct characterization. I              17         Q.   At your deposition, at pages 122 to
  18   was told to inquire to Ms. Denys about the policy.             18   123, I asked you, "Now, after you received this
  19   And the e-mail that I'm writing to her is I'm                  19   e-mail from Ms. Denys, did you, in fact, go to the
  20   inquiring about the policy.                                    20   employee handbook reference?"
  21        Q.    Right.                                              21              And your answer was, "I did. I did.
  22             And you were supposed to talk -- if                  22   I remember reading it."
  23   you decided to take a leave of absence, you were               23              And then I asked you, "When you
  24   supposed to discuss with Ms. Burns and Ms. Ross work           24   read -- when you looked at the employee handbook,
  25   coverage during that leave; correct?                           25   did you read the FMLA section?"
                                                             PIROZZI & HILLMAN
                                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 138 of 407
                                                   462                                                                  464
   1                  NGO - CROSS                                     1                   NGO - CROSS
   2             And the answer is "Yes."                             2   you specifically reference the FMLA section of the
   3             Is it your testimony, Mr. Ngo, that                  3   employee handbook?
   4   you only read page 17?                                         4         A.     Yes, I do reference it.
   5        A.    I went straight to that page, yes.                  5         Q.     And can you read the last sentence of
   6        Q.    My question was, is it your testimony               6   your e-mail to Mr. Lowenthal.
   7   that you only read page 17?                                    7         A.     "Thanks for being so understanding and
   8        A.    I believe that's probably correct. I                8   helpful today. Hoai."
   9   looked at the section that she referenced to.                  9         Q.     Mr. Ngo, you would not dispute that as
  10        Q.    Well, she referenced you to the FMLA               10   of May 12, 2014, Oppenheimer had made you aware that
  11   section that was on page 17; correct?                         11   you were entitled to 12 weeks of unpaid leave under
  12        A.    Yes, I remember going to the employee              12   the FMLA in connection with the birth of your child,
  13   handbook, hit search, go straight to page 17.                 13   would you?
  14        Q.    Did you go down to the next page to                14         A.     I'm sorry. Could you repeat that
  15   see what else it may have said under that section?            15   question.
  16        A.    I believe I read just the FMLA                     16         Q.     Sure. I'll rephrase it.
  17   section. I just remember reading the relevant                 17               Would you agree with me that as of
  18   section that she referenced.                                  18   May 12, 2014, Oppenheimer had made you aware that
  19        Q.    Was that the entire FMLA section?                  19   you were entitled to 12 weeks of unpaid leave under
  20        A.    I believe so.                                      20   the FMLA in connection with the birth of your child?
  21        Q.    Now, with the exception of the                     21         A.     That is correct.
  22   telephone call that you described with Ms. Denys              22                MR. GIBSON: Judge, is this a good
  23   that you said may have happened before, it may have           23         time to take the midmorning break?
  24   happened after, but somewhere in that time period,            24                THE ARBITRATOR: That's fine.
  25   did you ever contact Ms. Denys and tell her that you          25               (Recess from the record.)
                                                   463                                                                  465
   1                  NGO - CROSS                                     1                   NGO - CROSS
   2   wanted to take a leave of absence -- withdrawn.                2                THE ARBITRATOR: Why don't we proceed.
   3             Did you ever contact Ms. Denys and                   3                MR. GIBSON: Thank you.
   4   tell her that you wanted to take a leave of absence            4   BY MR. GIBSON:
   5   for the birth of your child?                                   5         Q.     Mr. Ngo, am I correct that after your
   6        A.    No, I did not.                                      6   e-mail communications with Mr. Lowenthal and
   7        Q.    Did you ever contact anyone in human                7   Ms. Denys on May 12th, you spoke to Jane Ross?
   8   resources and tell them that you wanted to take a              8         A.     That is correct.
   9   leave of absence for the birth of your child?                  9         Q.     And was that conversation that same
  10        A.    No, I did not.                                     10   day, May 12th?
  11        Q.    With the exception of the one                      11         A.     I believe so. It was very close in
  12   telephone call that you described with Ms. Denys,             12   proximity.
  13   between the time that you received this e-mail from           13         Q.     Am I correct that one of the reasons
  14   her and August 15, 2014, did you ever contact anyone          14   you went to speak to Ms. -- I'm sorry -- Ms. Ross is
  15   in Oppenheimer's human resources department for any           15   because Mr. Lowenthal told you to speak to Ms. Ross
  16   reason?                                                       16   about work coverage should you take a leave?
  17        A.    Did I?                                             17         A.     He said, yes, talk to Jane and
  18        Q.    Yes.                                               18   Colleen. Yes.
  19        A.    No.                                                19         Q.     And you are the one who approached
  20        Q.    Now, going back to Exhibit 113, am I               20   Ms. Ross for that conversation; correct, sir?
  21   correct, sir, that that same day that you spoke to            21         A.     That's correct.
  22   Ms. Lowenthal and communicated with Ms. Denys, you            22         Q.     Now, I'd like you to take a look at
  23   forwarded Ms. Denys' e-mail to Mr. Lowenthal?                 23   Exhibit 129, please, which is a copy of your
  24        A.    That is correct.                                   24   statement of claim in this proceeding. And
  25        Q.    And in your e-mail to Mr. Lowenthal,               25   specifically page 6.
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 139 of 407
                                                    466                                                            468
   1                   NGO - CROSS                                  1                  NGO - CROSS
   2             (Pause.)                                           2   her situation, she was implying to me that
   3        Q.    I note here, at paragraph 29 of your              3   somehow -- I got the impression that she was
   4   statement of claim, it alleges, "When Ngo met with           4   implying that I should take less leave"?
   5   Ross, however, she attempted to dissuade Ngo from            5              Do you recall that testimony?
   6   taking paternity leave. Ross emphasized that she             6         A.   Yes.
   7   did not use her full 12 weeks of maternity leave             7         Q.   Ms. Ross never told you that you could
   8   when she had her two children. She also said that            8   not take a leave under the FMLA for the birth of
   9   women make a mistake when taking so much time off            9   your child, did she, Mr. Ngo?
  10   after their children are born because kids need             10         A.   Not directly.
  11   their mothers more during their teenage years."             11         Q.   And Ms. Ross never told you that you
  12             Mr. Ngo, do you recall giving                     12   should not take a leave of absence under the FMLA?
  13   testimony about this conversation with Ms. Ross at          13         A.   Not directly.
  14   your deposition?                                            14         Q.   Ms. Ross never told you that you
  15        A.    Yes, I do.                                       15   should not take time out of the office to be with
  16        Q.    And do you recall testifying, during             16   your newborn child, did she?
  17   your deposition, that Ms. Ross implied that most            17         A.   Repeat that question.
  18   people need -- I'm sorry -- that most women need --         18         Q.   Sure.
  19   withdrawn.                                                  19              Ms. Ross never told you that you
  20             Do you recall testifying, quote --                20   should not take time out of the office to be with
  21              THE ARBITRATOR: Page what?                       21   your newborn child, did she?
  22              MR. GIBSON: This is actually -- I                22         A.   She approved the first two weeks, so,
  23        don't have a slide, but it's page 131,                 23   no, that's not correct.
  24        line 23.                                               24         Q.   So the answer is she never told you
  25              THE WITNESS: This is my deposition?              25   that you should not --
                                                    467                                                            469
   1                   NGO - CROSS                                  1                  NGO - CROSS
   2   BY MR. GIBSON:                                               2         A.   That is correct.
   3        Q.    Yes. Yes.                                         3         Q.   -- take time to be with your child?
   4        A.    What exhibit is it because --                     4         A.   That's correct.
   5        Q.    It's not. Your counsel is just                    5         Q.   Ms. Ross never told you that you could
   6   looking at the transcript of the deposition.                 6   be disciplined by Oppenheimer if you spent time out
   7        A.    Okay. Got it. Got it. Got it.                     7   of the office to be with your child; is that
   8        Q.    And my question is, do you recall                 8   correct?
   9   testifying that Ms. Ross, quote, "implied that most          9         A.   Not directly, yes.
  10   people need -- women make the mistake of taking it          10         Q.   In fact, Ms. Ross never told you that
  11   earlier than later because she had teenage kids and         11   you should take less than 12 weeks of leave for the
  12   she said that she would have taken the leave later"?        12   birth of your child; isn't that true?
  13             Do you recall that?                               13         A.   Not directly, correct.
  14        A.    I recall saying that she stated that             14         Q.   You just believed that she was
  15   claim to me and the implication was that she was            15   implying that through her tone; am I correct?
  16   implying that I take that amount of time or less.           16         A.   Not just tone. It's the comments that
  17        Q.    So the implication was that she was              17   she made. It's a combination of things. It was the
  18   implying that you should take less leave? Was that          18   telling me a story about her kids and their four --
  19   what your testimony was?                                    19   saying she took less than three months off and that
  20        A.    I think that's correct.                          20   she took two months off. I mean, she had never told
  21        Q.    Also, for reference, this is at                  21   me that detail before, and I didn't think that was
  22   line -- I'm sorry -- page 132, line 5.                      22   relevant to the conversation.
  23             Do you recall testifying, quote, "She             23              And the second thing that she said to
  24   also told me -- like her tone was also -- you know,         24   me was that she -- she was discouraging again about
  25   you can tell from telling me that story about the --        25   transferring the morning blast to Ms. Burns.
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 140 of 407
                                                        470                                                            472
   1                    NGO - CROSS                                     1                    NGO - CROSS
   2               And the third thing that she said to                 2                MR. GIBSON: It's usually the result
   3   me was -- that I found a little bit disconcerting                3          of a bad question.
   4   was her inquiring so aggressively what my partner                4                (Pause.)
   5   did.                                                             5                THE ARBITRATOR: I guess the question
   6          Q.    Let's talk again -- I want to talk                  6          was, "Can you describe for me each instance
   7   about the first thing you said there, which was that             7          where Robert Lowenthal either interfered
   8   she -- you felt that she was implying that you                   8          with, restrained or denied you of your rights
   9   should take no leave or reduced leave because she                9          under the FMLA," and the answer goes on for
  10   had told you about her personal experiences with her            10          pages.
  11   children?                                                       11                In any event, let's proceed to the
  12          A.    That's correct.                                    12          next question.
  13          Q.    And I think you said that you never                13                MR. GIBSON: Thank you.
  14   had had a conversation with her about that before?              14   BY MR. GIBSON:
  15          A.    That is correct.                                   15          Q.    Now, after you told Ms. Ross that
  16          Q.    How many prior conversations did you               16   Ms. Denys had informed you that you were entitled to
  17   have with Ms. Ross about the issue of taking a leave            17   12 weeks of leave under the FMLA, Ms. Ross didn't
  18   of absence for the birth of a child?                            18   dispute that, did she?
  19          A.    Prior to that?                                     19          A.    Well -- could you repeat the question.
  20          Q.    Correct.                                           20   I'm sorry.
  21          A.    None.                                              21          Q.    Sure.
  22          Q.    In fact, am I correct, sir, that you               22                After you told Ms. Ross that Ms. Denys
  23   specifically told Ms. Ross during that conversation             23   had informed you that you were entitled to 12 weeks
  24   that Ms. Denys had previously made you aware of your 24              of FMLA leave, Ms. Ross didn't dispute that, did
  25   rights under the FMLA?                                          25   she?
                                                        471                                                            473
   1                    NGO - CROSS                                     1                    NGO - CROSS
   2          A.    That is correct.                                    2          A.    That's not necessarily the way I would
   3          Q.    And, in fact, just to clarify, at                   3   describe it.
   4   page 37 of your deposition, when talking about that              4          Q.    Well, is the answer no or yes? Did
   5   conversation, you testified, "And I just said, well,             5   she dispute it?
   6   here's what -- the rights that I spoke with Lenore               6          A.    Well, she -- from my perspective, she
   7   Denys about."                                                    7   disputed it by proceeding further about telling
   8               Do you remember that testimony?                      8   about her time off and saying that she took less
   9          A.    Yes, I do.                                          9   than the three months. I think those are correlated
  10          Q.    When you told --                                   10   to the timing.
  11                MR. IADEVAIA: It's just an answer.                 11                THE ARBITRATOR: I take it from what
  12          Can we at least get the question? I think                12          you're saying, correct me if I'm wrong, is
  13          it's misleading.                                         13          that although Ms. Ross did not indicate to
  14                THE ARBITRATOR: Okay.                              14          you that you were not entitled to a full 12
  15                MR. GIBSON: Well, my only question                 15          weeks, she was suggesting to you implicitly,
  16          was did he tell Ms. Denys that -- Ms. Ross               16          based on her experience as she recounted it,
  17          that he had just spoken to Ms. Denys about               17          that it might be advisable or would be
  18          those rights.                                            18          advisable for you to take less than 12 weeks;
  19                MR. IADEVAIA: But if you're going to               19          is that fair?
  20          use the transcript --                                    20                THE WITNESS: Exactly. Because she
  21                THE ARBITRATOR: Let's stop the                     21          never told me what her leave was with her
  22          interchange --                                           22          daughters. She never gave me any parental
  23                MR. GIBSON: Fair point.                            23          advice before or even after. So it was kind
  24                THE ARBITRATOR: -- at this point.                  24          of uncharacteristic for her to give me that
  25               It's a long answer.                                 25          personal information because we never had
                                                              PIROZZI & HILLMAN
                                                                 212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 141 of 407
                                                      474                                                               476
   1                    NGO - CROSS                                    1                    NGO - CROSS
   2        that type of relationship that she would                   2   Sales dominated the P&L for that group, and it was a
   3        share with me about how much time maybe women              3   very known fact that Jane ran the high-yield group.
   4        take.                                                      4         Q.     Did you ever see a document that
   5                Sometimes -- like, for example,                    5   identified Jane Ross as the head of the entire
   6        Colleen had said to me she thought that women              6   high-yield group?
   7        should take three months. We had that                      7         A.     The only document that I can point to
   8         relationship, but Jane and I did not have                 8   is really my offer letter that kind of sums up, in
   9        that relationship, so I thought that comment               9   my view, when she signed it, that she is the head of
  10        was a little bit out of character.                        10   high-grade -- high-yield.
  11   BY MR. GIBSON:                                                 11         Q.     Just -- I think you testified that you
  12        Q.      As a result, you were surprised to be             12   never saw one of those personnel change form notices
  13   getting parental advice, I believe you said, from              13   that identified Ms. Ross as your immediate
  14   Ms. Ross?                                                      14   supervisor?
  15        A.      Yes.                                              15         A.     I also testified that --
  16        Q.      She didn't give you any career advice,            16         Q.     Is the answer to that yes?
  17   did she?                                                       17         A.     That's correct.
  18        A.      What?                                             18         Q.     We saw that particular one indicated
  19        Q.      She didn't give you any career advice             19   that Robert Lowenthal was your immediate supervisor?
  20   during that conversation, did she?                             20         A.     That is correct.
  21        A.      Well, there's an implicit -- if she's             21         Q.     Mr. Lowenthal never reported to Jane
  22   saying -- if she is implying me not to take the                22   Ross, did he?
  23   leave, I guess that is somewhat career advice,                 23         A.     No.
  24   wouldn't you say?                                              24         Q.     Rob Lowenthal was the head of the
  25        Q.      You think it was -- I'm asking you.               25   entire global fixed income business at that time;
                                                      475                                                               477
   1                    NGO - CROSS                                    1                    NGO - CROSS
   2        A.      I don't think it was career advice. I              2   right?
   3   think it was an implicit statement for her to                   3         A.     He's head of taxable fixed income,
   4   give me the -- it was implicit, when she gave me two            4   correct.
   5   months off, that that is what she took. And, you                5         Q.     Now, you came out of that meeting with
   6   know, my feeling even through the process was that              6   Ms. Ross feeling discouraged, if I understood you
   7   when I ultimately asked for two months, that number             7   correctly?
   8   wasn't -- I felt that was kind of in the range of               8         A.     That's about right.
   9   what she had told me, like she thought that was                 9         Q.     And you felt that she wasn't -- I
  10   acceptable, right.                                             10   think your exact testimony in your deposition was
  11                But I don't know -- my sense was,                 11   that she didn't support you taking any long
  12   overall, she didn't want me to take much time off.             12   durational leave.
  13        Q.      Did you ask Ms. Ross during that                  13                Is that what you recall?
  14   conversation to clarify any of her implications?               14         A.     I recall that, yes.
  15        A.      No. That would be argumentative.                  15         Q.     When you completed this conversation
  16        Q.      You believe that would be                         16   with Ms. Ross, did you feel that she was interfering
  17   argumentative?                                                 17   with the FMLA rights that Ms. Denys had just told
  18        A.      When she said that, I wasn't going to             18   you about that same day?
  19   challenge her and say, what do you mean by it? I               19         A.     Yes.
  20   just -- she was -- she was -- she was the head of              20         Q.     Did you believe that Ms. Ross was
  21   the high-yield group. I did not want to argue with             21   treating you differently because you were a man?
  22   her at that stage.                                             22         A.     Yes.
  23        Q.      You mean she was the head of the                  23         Q.     Did you feel she was being
  24   high-yield sales desk; correct?                                24   understanding of your situation?
  25        A.      I viewed her as the head of the group.            25         A.     No.
                                                             PIROZZI & HILLMAN
                                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 142 of 407
                                               478                                                                 480
   1                   NGO - CROSS                                 1                     NGO - CROSS
   2        Q.   Did you feel she was being helpful of             2          A.     I believe just one.
   3   your situation?                                             3          Q.     And you filed that EEOC charge of
   4        A.   No.                                               4   discrimination in October of 2016; am I correct,
   5        Q.   Did you feel she was being supportive             5   sir?
   6   of your situation?                                          6          A.     I believe that is correct.
   7        A.   No.                                               7          Q.     And that would be over two years after
   8        Q.   Now, you had just discussed your FMLA             8   the conversation you had with Ms. Ross?
   9   rights with Ms. Denys that same day; correct?               9          A.     That is correct.
  10        A.   That's correct.                                  10          Q.     Did you also file a lawsuit against
  11        Q.   Did you call Ms. Denys after that                11   Oppenheimer in the United States District Court for
  12   conversation with Ms. Ross?                                12   the Southern District of New York?
  13        A.   No.                                              13          A.     Yes, I did.
  14        Q.   Did you ever subsequently tell                   14          Q.     And in that lawsuit, did you allege a
  15   Ms. Denys that you thought Ms. Ross was interfering        15   violation of Family and Medical Leave Act?
  16   with your FMLA rights?                                     16          A.     Yes, I did.
  17        A.   I did not.                                       17          Q.     Do you recall when you filed that
  18        Q.   Did you tell that to anyone else at              18   lawsuit?
  19   human resources?                                           19          A.     My attorneys did. I don't know the
  20        A.   Human resources, no.                             20   exact date.
  21        Q.   Did you tell anyone else in                      21          Q.     If I told you March of 2017, would
  22   Oppenheimer's human resources department that you          22   that sound about correct?
  23   felt Ms. Ross was treating you differently because         23          A.     I think that sounds about correct.
  24   you were a man?                                            24          Q.     Would you agree with me that that's
  25        A.   Human resources, no.                             25   almost three years after you had that conversation
                                               479                                                                 481
   1                   NGO - CROSS                                 1                     NGO - CROSS
   2        Q.   Did you report to Mr. Lowenthal that              2   with Ms. Ross?
   3   you thought Ms. Ross was trying to dissuade you from        3          A.     Yes.
   4   taking an FMLA leave?                                       4          Q.     Mr. Ngo, possessing a law degree, are
   5        A.   No.                                               5   you familiar with the concept of statutes of
   6        Q.   Did you tell Mr. Lowenthal that you               6   limitation?
   7   felt that Ms. Ross was treating you differently             7          A.     As a layman, yes.
   8   because of your male sex?                                   8          Q.     Are you generally aware of the fact
   9        A.   No.                                               9   that if you don't file a claim in a timely manner,
  10        Q.   Did you document in any way at that              10   you may be barred from asserting it in the future?
  11   time that you thought Ms. Ross was interfering with        11          A.     Yes.
  12   your FMLA rights?                                          12          Q.     Now, you also allege in your statement
  13        A.   No, I did not.                                   13   of claim -- and I believe you gave some testimony
  14        Q.   Treating you differently based on your           14   yesterday -- that in or around May of 2014, you
  15   male gender?                                               15   learned that two female colleagues at Oppenheimer
  16        A.   No, I did not.                                   16   were paid for portions of their leaves in connection
  17        Q.   This conversation took place in May of           17   with the birth of their children?
  18   2014?                                                      18          A.     That is correct.
  19        A.   That's correct.                                  19          Q.     Who were those two individuals again?
  20        Q.   And as of that date, you felt that               20          A.     Lynn Johnson and Brigid Donnelly.
  21   Oppenheimer was discriminating against you based on 21                 Q.     When did you learn, approximately,
  22   your gender?                                               22   that they had been paid for portions of their leaves
  23        A.   That's correct.                                  23   of absence?
  24        Q.   How many EEOC complaints did you file            24          A.     It was around that time. It was a
  25   against Oppenheimer?                                       25   separate conversation with both of them.
                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 143 of 407
                                                  482                                                                   484
   1                   NGO - CROSS                                     1                     NGO - CROSS
   2        Q.     And when you had that conversation                  2   she was of Ms. Donnelly and Ms. Johnson?
   3   with them, did that make you feel as though you were            3         A.       Well, Ms. Donnelly and Ms. Johnson
   4   being treated differently by Oppenheimer than                   4   both told me that it was done on a case-by-case
   5   Ms. Johnson and Ms. Bridges [sic]?                              5   basis and it's at the discretion of your manager.
   6        A.     If it was based on my -- post my                    6   Clearly, Lynn's leave was at the discretion of Jane.
   7   discussion with Jane Ross, yes.                                 7   Brigid Donnelly was at the discretion of her manager
   8        Q.     And did you think --                                8   I don't know.
   9               THE ARBITRATOR: Why would you assume,               9               Then also Rob told me to go work it
  10        based on your discussion with Ms. Ross, that              10   out with Jane and Colleen, so I assumed that Jane
  11        you were being discriminated against in light             11   would be the person that would be the deciding
  12        of whatever Ms. Johnson and Ms. Donnelly told             12   factor.
  13        you?                                                      13               And so based on my conversation with
  14               THE WITNESS: Sure. Well, Lynn                      14   Jane and my conversation with Lynn and Brigid about
  15        Johnson got her leave -- my understanding is              15   how their managers basically approved some sort of
  16        she got her leave for Henry first approved by             16   leave for them, I did feel that I was being treated
  17        Jane. And according to Lynn, Jane was                     17   differently.
  18        supportive of her taking the full three                   18         Q.       Ms. Ross didn't deny you any leave
  19        months.                                                   19   during that conversation; correct?
  20               And, in fact, when Lynn had her second             20         A.       It was based on my May conversation
  21        child, Josie, Jane supported the three                    21   with her where she implied that I not take the full
  22         months. And not only did she support the                 22   three-month leave.
  23        three months, Lynn had actually said the last             23         Q.       And she did not deny you any leave
  24        two weeks, I can't make that three months,                24   during that conversation; correct?
  25        can I extend, and then Jane gave her the                  25         A.       Not in those exact words.
                                                  483                                                                   485
   1                   NGO - CROSS                                     1                     NGO - CROSS
   2        extension, according to what Lynn had told                 2         Q.       You mentioned that you felt that the
   3        me.                                                        3   final decision -- if I understood you correctly, the
   4               So based on, you know, my direct                    4   final decision about your leave rested with
   5         conversation with Jane in May compared to                 5   Ms. Ross?
   6        what -- Lynn's conversation with -- and the                6               Is that what your testimony was?
   7        actual results with Ms. Ross, it was a stark               7         A.       Yes.
   8        difference from my point of view.                          8         Q.       And that's because Mr. Lowenthal told
   9   BY MR. GIBSON:                                                  9   you to discuss work coverage with Ms. Ross and
  10        Q.     And just to follow up on the judge's               10   Ms. Burns while you were out of the office?
  11   question, did you feel -- if I understood correctly            11         A.       There were a lot of things that Rob
  12   from your answer, you felt that you were being                 12   would say. Just talk to Jane about it, talk to Jane
  13   treated differently by Ms. Ross based on how                   13   about it. Because Jane effectively ran a very large
  14   Ms. Johnson and how -- and Ms. Donnelly had conveyed 14             P&L group. And Rob knew that Jane knew the
  15   to you that Ms. Ross was supportive? Is that -- of             15   business, Jane knew what was the workings going on
  16   their leaves, and you felt she wasn't supportive of            16   with the high-yield group. She knew what we were
  17   yours?                                                         17   trading, what we focus on. Jane was a very
  18        A.     I'd say that's such a long question --             18   important piece to Rob's management style, in
  19        Q.     It was kind of a long question. It                 19   particular, to, I know from experience, my group.
  20   was a horrible question.                                       20         Q.       And you said Rob would always say,
  21               If I understand you correctly, the                 21   talk to Jane about it.
  22   reason that you felt that you were being treated               22               We saw that Mr. Lowenthal also told
  23   differently than Ms. Donnelly and Ms. Johnson is               23   you to talk to Lenore Denys about Oppenheimer's
  24   because you felt that Ms. Ross wasn't being as                 24   leave policy; correct?
  25   supportive of your taking a leave than you felt that           25         A.       He told me to go talk to --
                                                             PIROZZI & HILLMAN
                                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 144 of 407
                                                   486                                                                     488
   1                     NGO - CROSS                                    1                    NGO - CROSS
   2            Q.   Is the answer correct? I'm not asking              2          that -- specifically that I was going to take
   3   for a narrative answer.                                          3          leave and not work from the -- after the
   4                 My question is, Mr. Lowenthal told you             4           birth of my child for two weeks and that I
   5   to speak to Ms. Denys about taking a leave of                    5          would discuss the final date afterwards.
   6   absence; correct?                                                6   BY MR. GIBSON:
   7            A.   He told me to speak to Ms. Denys about             7           Q.   You took a laptop with you when you
   8   what the policy is.                                              8   left for California; right?
   9            Q.   Did you ever tell anybody at human                 9           A.   Yes, I did.
  10   resources that you felt that you were receiving                 10           Q.   The reason you took a laptop with you
  11   different treatment than Ms. Johnson or                         11   is that you were going to work remotely for some
  12   Ms. Donnelly?                                                   12   time; correct?
  13            A.   No, I did not.                                    13           A.   Prior to the birth of our daughter,
  14            Q.   Did you ever tell Mr. Lowenthal that?             14   correct.
  15            A.   No, I did not.                                    15           Q.   Just prior to the birth of your
  16            Q.   Now, you left to go to California for             16   daughter?
  17   the birth of your child on June 20, 2014, if I'm                17           A.   That's what we agreed to.
  18   correct?                                                        18           Q.   From the period of June 20, 2014, when
  19            A.   That is correct.                                  19   you left, through the end of July, were you checking
  20            Q.   And would you agree that that was over            20   e-mails?
  21   a month since the conversation that you had with                21           A.   Yes, I was.
  22   Ms. Ross?                                                       22           Q.   Were you sending e-mails?
  23            A.   That is correct, Mike.                            23           A.   Yes, I was.
  24            Q.   When you left the office on June 20th,            24           Q.   And at your deposition, at page 151,
  25   you didn't tell Mr. Lowenthal that you were taking              25   do you recall I asked you, "In this general time
                                                   487                                                                     489
   1                     NGO - CROSS                                    1                    NGO - CROSS
   2   an FMLA leave, did you?                                          2   period, how often did you check e-mails?"
   3            A.   I did tell him that I was taking two               3                And your answer was, "I checked it
   4   weeks after the birth of my child, and that is FMLA              4   pretty much every day. I had a BlackBerry,
   5   leave.                                                           5   obviously. And I checked it I would say about every
   6            Q.   Did you tell Mr. Lowenthal that you                6   day."
   7   were taking an FMLA leave?                                       7                Do you remember that testimony?
   8            A.   I said I was taking leave -- we agreed             8           A.   Yes, I do.
   9   that I would take two weeks after the birth of our               9           Q.   And then also, at page 60 of your
  10   child.                                                          10   transcript, I asked you, "Were you still checking
  11            Q.   Did you ever tell Ms. Ross when you               11   e-mail roughly every day about that time?"
  12   left the office that you were taking an FMLA leave?             12                And your answer was "Yes."
  13            A.   I told Ms. Ross that the plan was that            13                Do you recall that?
  14   I was going to take two weeks after the birth of our            14           A.   That's correct.
  15   child for leave and then decide afterwards.                     15           Q.   During this same time period of
  16            Q.   So the answer to my question is, no,              16   June 20, 2014, through July of 2014, were you
  17   you didn't tell Ms. Ross that you were taking an                17   calling the office?
  18   FMLA leave; am I correct?                                       18           A.   I would talk to Colleen, yes.
  19            A.   I disagree with that characterization.            19           Q.   How often would you talk to Ms. Burns?
  20   I told her --                                                   20           A.   It just depended. It depended. Some
  21            Q.   Did you use the word "FMLA" --                    21   days it would be -- I would talk to her maybe -- I
  22                 THE ARBITRATOR: Let him finish his                22   would say maybe once a week. Or sometimes it would
  23        answer.                                                    23   be more sporadic. I don't know.
  24                 THE WITNESS: If you want -- you're                24           Q.   I'm sorry. I didn't mean to cut you
  25            asking did I use "FMLA"? No. I told her                25   off.
                                                              PIROZZI & HILLMAN
                                                                 212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 145 of 407
                                                   490                                                             492
   1                    NGO - CROSS                                 1                   NGO - CROSS
   2        A.    I know I kept in conversation with her            2   the office for the birth of your child?
   3   for sure, whether it be text, phone, yes.                    3         A.    Yes.
   4        Q.    During this time period of June 20th              4         Q.    And also almost a month since your
   5   through July, you were getting paid your base salary         5   child was born?
   6   by Oppenheimer; correct, Mr. Ngo?                            6         A.    Yes.
   7        A.    Yes, that is correct.                             7         Q.    And Mr. Sneeden writes to a number of
   8        Q.    And at any time during this time                  8   individuals, including yourself, and states, "Please
   9   period, did you contact anyone at Oppenheimer and            9   review and approve AC OK SS."
  10   state that you should not be getting paid because           10               Do you see that, sir?
  11   you were on an FMLA leave?                                  11         A.    It says, "SA OK HN," no? Oh, okay.
  12        A.    No, I did not.                                   12         Q.    At the bottom.
  13        Q.    And you knew that Oppenheimer didn't             13         A.    At the bottom. Got it. Okay.
  14   pay employees when they were on FMLA leave; correct? 14                Q.    Do you see that?
  15        A.    That's not correct.                              15         A.    Okay.
  16        Q.    You saw -- you saw that in the                   16         Q.    And underneath Mr. Sneeden's e-mail,
  17   employee manual, right, when you read it?                   17   am I correct that this is a piece of research that
  18        A.    Yes, but I also heard -- from talking            18   he was looking to have approved?
  19   to Lynn Johnson and Brigid Donnelly, my impression          19         A.    That is correct.
  20   was that some portions of leave are paid and that           20         Q.    And above Mr. Sneeden's e-mail, we see
  21   it's at the discretion of the firm. So I did not            21   a response from a Paula Kanno?
  22   think that there was a policy that you just do not          22         A.    Uh-huh.
  23   get paid during FMLA.                                       23         Q.    And I see from her signature block
  24        Q.    Well, you said that you felt that                24   Ms. Kanno was in the control room?
  25   Ms. Ross had the final decision about you taking a          25         A.    That is correct.
                                                   491                                                             493
   1                    NGO - CROSS                                 1                   NGO - CROSS
   2   leave; was that your testimony?                              2               THE ARBITRATOR: What is the control
   3        A.    That is correct.                                  3         room?
   4        Q.    And you felt you -- you were under the            4               THE WITNESS: It's compliance. So
   5   understanding, from your conversations with                  5         every research needs -- every research needs
   6   Ms. Donnelly and Ms. Johnson, that Ms. Ross had the          6         to be approved by compliance and also needs
   7   discretion to set the terms of your leave?                   7         to be SA-approved.
   8        A.    Yes.                                              8   BY MR. GIBSON:
   9        Q.    Including getting paid?                           9         Q.    And then above that, we see an e-mail
  10        A.    She did that for Ms. Johnson, yes.               10   from you, Mr. Ngo, that says, "SA OK YN."
  11        Q.    Did you ever ask Ms. Ross, am I going            11               Do you see that, sir?
  12   to get paid while I'm out of the office?                    12         A.    "HN," yes.
  13        A.    We didn't discuss that.                          13         Q.    I'm sorry. My apologies.
  14        Q.    One of your functions as the cohead of           14         A.    I get the mistake. My name is Hoai.
  15   the high-yield research group was to use the term           15   I get it.
  16   "SA"; correct?                                              16         Q.    This is you approving Mr. Sneeden's
  17        A.    Yes.                                             17   research; correct, Mr. Ngo?
  18        Q.    Take a look at Exhibit 125, please.              18         A.    That is correct.
  19              (Pause.)                                         19         Q.    This is you completing one of your
  20        Q.    And I'd like to start at the bottom              20   functions as the cohead of the high-yield research
  21   e-mail, which is dated July 16, 2014, from Sean             21   group; correct?
  22   Sneeden.                                                    22         A.    You know, it's me giving a courtesy.
  23              Do you see that, sir?                            23   I think if you look at the timing of this e-mail,
  24        A.    I see that.                                      24   it's at 3:12. I'll bet you anything that -- because
  25        Q.    Is this almost a month after you left            25   it's an unusual time to get something SA'ed, and I
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 146 of 407
                                                   494                                                            496
   1                     NGO - CROSS                                1                     NGO - CROSS
   2   was checking e-mails every day.                              2         Q.   Did you participate in any conference
   3               And I believe he couldn't find -- he             3   calls with other Oppenheimer employees?
   4   must have not have been able to find Colleen to              4         A.   I spoke to other Oppenheimer
   5   approve it. So as a courtesy, I wanted to get his            5   employees, yes.
   6   research out timely. And I saw and so I SA'ed it             6         Q.   Did you participate in a conference
   7   for him.                                                     7   call with Umesh Bhandary on July 21st with regard to
   8          Q.   I appreciate that answer, but my                 8   a company called Artisan?
   9   question was simply, this is you doing one of your           9         A.   Not that I recall, but I'm not sure.
  10   functions as the cohead of high-yield research;             10              MR. GIBSON: I'm going to ask to have
  11   correct?                                                    11         an exhibit marked that's not in the exhibit
  12          A.   Yes. That was one of my functions.              12         book, if I may.
  13   Yes.                                                        13              Let me give it to you. You can hand
  14          Q.   When Mr. Sneeden wrote this to you,             14         that to Jeremiah and a copy to the witness,
  15   did you e-mail him back and indicate that you               15         too (handing).
  16   shouldn't be approving research during this time            16              I guess this would be Exhibit 132 if
  17   period?                                                     17         admitted.
  18          A.   No.                                             18              (Pause.)
  19          Q.   Now, Ms. Burns is also on this e-mail           19              MR. GIBSON: Are there any objections
  20   from Mr. Sneeden; correct?                                  20         to the exhibit before --
  21          A.   That's correct.                                 21              MR. IADEVAIA: This is produced in
  22          Q.   Also, I note Mr. Sneeden's initial              22         discovery?
  23   e-mail at the bottom is from 3:12 p.m.?                     23              MR. GIBSON: Yes, this is that massive
  24          A.   That's correct.                                 24         discovery request that you asked for and got
  25          Q.   And how long is this piece of research          25         of every e-mail sent and received by Mr. Ngo
                                                   495                                                            497
   1                     NGO - CROSS                                1                     NGO - CROSS
   2   that he's asking to have SA'ed?                              2         during that time period.
   3               (Pause.)                                         3              MR. IADEVAIA: No objection.
   4          A.   It's one, two, three -- five pages.              4              THE ARBITRATOR: Okay. Exhibit 132 is
   5          Q.   And looking at your response to                  5         received.
   6   Mr. Sneeden, how long did it take you to SA it?              6   BY MR. GIBSON:
   7          A.   Very quick -- fairly quickly.                    7         Q.   Now, Mr. Ngo, this appears to be an
   8          Q.   Under five minutes?                              8   e-mail from yourself to Umesh Bhandary that's dated
   9          A.   Yes.                                             9   July 21, 2014.
  10          Q.   During the time period of June 20th,            10              Do you see that, sir?
  11   2014, through the end of July, did you participate          11         A.   That's correct.
  12   in any business conference calls?                           12         Q.   Does this refresh your recollection at
  13          A.   Could you repeat that question,                 13   all if you participated in a conference call with
  14   please.                                                     14   Mr. Bhandary?
  15          Q.   Sure.                                           15         A.   I didn't participate -- see, that's
  16               During the time period of May 20th,             16   where -- the gray area. You said did I participate
  17   2014, through July of 2014, did you participate in          17   in the call. This, from what I'm reading from this
  18   any business conference calls?                              18   e-mail, is me giving him comments on some of the
  19               MR. IADEVAIA: May or June?                      19   questions that he was going to ask the company.
  20               MR. GIBSON: I'm sorry. Thank you,               20         Q.   Thank you. And that was going to be
  21          Jeremiah.                                            21   my clarification question. I appreciate that.
  22   BY MR. GIBSON:                                              22         A.   Sure.
  23          Q.   June 20th, 2014, through July of 2014.          23         Q.   So am I correct that Mr. Bhandary sent
  24          A.   How would you describe business                 24   you -- if you look, there's some attachments to this
  25   conference calls?                                           25   e-mail?
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 147 of 407
                                                    498                                                               500
   1                    NGO - CROSS                                  1                    NGO - CROSS
   2           A.   Yes.                                             2   I shouldn't be doing this work because I'm on a
   3           Q.   Am I correct that Mr. Bhandary sent              3   leave?
   4   you a list of questions that he was going to raise            4         A.      No, I did not. I offered -- he asked
   5   during that conference call?                                  5   me and I did it.
   6           A.   Yes.                                             6                 THE ARBITRATOR: I take it, correct me
   7           Q.   Am I correct that you reviewed that --           7         if I'm wrong, you didn't have any reason to
   8   excuse me -- and made some edits to that and some             8           believe at the time that if you were on a
   9   suggestions?                                                  9         legitimate FMLA leave, that you would be
  10           A.   Yes, I remember Umesh calling me.               10         prohibited from helping out if people from
  11   Because what I had told people, if you need me for           11         the office called you for assistance?
  12   emergency, please give me a call. Now I'm                    12                 THE WITNESS: As a manager, yes. I
  13   remembering this.                                            13         didn't feel there was a prohibition. I was
  14                Umesh called me and said why. I'm               14         just behaving as a manager, that if you
  15   going to go meet with this company. It's kind of an          15         couldn't get ahold of Colleen, please call
  16   important company. Could you help me out and give            16         me. If you couldn't -- if you needed extra
  17   me some feedback?                                            17         help on something you needed as an emergency
  18                So I was checking e-mails every day so          18         basis -- and most people respected that.
  19   I said, sure, I'll do that. That's what you do as a          19               I think I only SA'd one note for Sean
  20   manager. Someone asks you for -- trust me,                   20         the whole time. I think for Umesh, this may
  21   everyone's being respectful of my time. So these             21         have been my only correspondence the whole
  22   requests from Umesh or Sean even for that SA were            22         time.
  23   very seldom.                                                 23               It was a very known fact that -- as a
  24                It was just they knew if they needed            24         manager, I'm not going to say -- especially
  25   to contact me for emergency or something important,          25         somebody I just hired, I'm not going to say,
                                                    499                                                               501
   1                    NGO - CROSS                                  1                    NGO - CROSS
   2   they would.                                                   2         leave me alone. I wanted to be helpful.
   3           Q.   On the attachment, am I correct that             3   BY MR. GIBSON:
   4   the blue -- the text that's in blue are the edits             4         Q.      I think you testified that you spoke
   5   and suggestions that you made to the list of                  5   to Ms. Burns periodically during this time period?
   6   questions?                                                    6         A.      That's correct.
   7           A.   Yes.                                             7         Q.      Do you recall -- and if you need to
   8           Q.   When Mr. Bhandary sent you this e-mail           8   take a look at it, I'm happy to point it to you.
   9   on July 21st, did you tell him that you shouldn't be          9               In your EEOC charge of discrimination,
  10   doing this work because you were on a leave of               10   do you recall stating between mid July and mid
  11   absence?                                                     11   August 2014, that you routinely checked in with the
  12           A.   He knew that. And that's why, when he           12   office recording work matters?
  13   called, he asked me, if you can do me a favor, to do         13         A.      I checked in with Ms. Burns, correct.
  14   this.                                                        14         Q.      Routinely?
  15                And you have to remember something. I           15         A.      I think that's fair. It depends --
  16   had just hired Umesh at this time, so I felt bad             16   like I said, it depended on the week. It depended
  17   that he was a new person and I just hired him and            17   if -- she knew that if she needed me for an
  18   then I take leave.                                           18   emergency basis, she would. And then some days, she
  19                So I said to him, before I leave, if            19   needed more help.
  20   you need help with anything -- I'm going to be out           20               You have to remember something.
  21   of the office. I'll be happy to help.                        21   Colleen was not used to being cohead -- I mean --
  22                But he knew it was a rare circumstance          22   cohead of the group. Most people assume -- it was a
  23   to ask me.                                                   23   very hard thing to get people used to the fact that
  24           Q.   So I think my question was, when                24   she was the head because she didn't do most of the
  25   Mr. Bhandary sent you this e-mail, did you tell him,         25   work.
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 148 of 407
                                                    502                                                             504
   1                    NGO - CROSS                                  1                   NGO - CROSS
   2                So I remember telling her, this will             2   BY MR. GIBSON:
   3   be a good opportunity for you to take the reins and           3          Q.   127.
   4   people start asking you for help and not me.                  4               (Pause.)
   5                So that's -- so she would call me to             5          A.   Yes.
   6   say, I need extra advice here on something, and I             6          Q.   This is an e-mail from Dan Berner to
   7   was happy to help her.                                        7   yourself dated July 21, 2014?
   8        Q.      So, Mr. Ngo, a couple of things.                 8          A.   Yes.
   9                First of all, Ms. Burns became the               9          Q.   And Mr. Berner says, "Hey, Hoai. Just
  10   cohead of the group the same day that you did;               10   checking in to see how all is going baby-wise. I
  11   correct?                                                     11   imagine you're swamped, but drop me a line as you
  12        A.      That's correct.                                 12   get a free moment. Talk soon."
  13        Q.      Ms. Burns had been at Oppenheimer               13               My question is, who was Mr. Berner?
  14   before you were hired by Oppenheimer; correct?               14          A.   Dan Berner works at Oppenheimer, and
  15        A.      That's correct.                                 15   he works at the proprietary desk. And if I recall,
  16        Q.      Would you agree with me, sir, that              16   he ran a small book.
  17   checking in with the office routinely is not the             17          Q.   Was he a trader?
  18   same thing as helping out in an emergency                    18          A.   Yes, but for equities.
  19   circumstance?                                                19          Q.   Got you.
  20        A.      It de- -- I don't know if I -- could            20               And your response to Mr. Berner was,
  21   you repeat the question. Sorry.                              21   "Hey, I'm good. She was born and healthy. We're
  22        Q.      Sure.                                           22   still in Cali, though. Doctor will not allow us to
  23                Would you agree with me that checking           23   fly until the first round of shots. So tough
  24   in with the office routinely regarding work matters          24   managing it all from here."
  25   is not the same as helping out in an emergency               25               What you felt was "tough managing it
                                                    503                                                             505
   1                    NGO - CROSS                                  1                   NGO - CROSS
   2   situation?                                                    2   all from here" was your responsibilities as the
   3        A.      I believe I checked in with Colleen              3   cohead of the high-yield research group; correct?
   4   via our conversations routinely.                              4          A.   No, I was talking about managing a
   5                Is that what you're asking me to                 5   baby because we had to stay at my mom's for six
   6   confirm?                                                      6   weeks. So managing a newborn baby not in your home
   7        Q.      My question is, would you agree with             7   is what I was referring to.
   8   me that saying that you checked in with the office            8          Q.   Did you speak to Mr. Berner?
   9   routinely on work matters is not the same thing as            9          A.   Might have.
  10   just helping out in an emergency situation?                  10          Q.   Do you recall what he was inquiring
  11        A.      I -- I don't know what your nuance is.          11   about?
  12   I agree those are two different things. I don't              12          A.   Dan Berner didn't work for our
  13   know what you're trying to refer to, but --                  13   department. Dan Berner was a friend in a different
  14        Q.      Thank you.                                      14   department. And he covered -- he traded his own
  15                Can you take a look at Exhibit 127.             15   equity book. So as a friend, I would -- actually,
  16   Let me know when you've had a chance to review that.         16   Dan Berner would ask me for help, and I was happy to
  17                (Pause.)                                        17   help him out.
  18        Q.      Ready, sir?                                     18               But he had no association with P&L for
  19        A.      I'm ready.                                      19   my department. It was someone in the firm saying,
  20        Q.      Now, this appears, on the bottom, to            20   hey, Hoai, you know equities, too. Can you help me
  21   be an e-mail from Dan Berner to yourself, dated              21   out?
  22   July 21st, 2014?                                             22               And legally I could not have given him
  23        A.      Wait. You're saying 120 --                      23   advice on equities because --
  24                MR. IADEVAIA: 27.                               24          Q.   I didn't ask that. I think now --
  25                THE WITNESS: I'm in the wrong one.              25               THE ARBITRATOR: Could you --
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 149 of 407
                                                    506                                                                508
   1                    NGO - CROSS                                    1                  NGO - CROSS
   2                 MR. GIBSON: We're getting these long              2   wanted to take vacation and I was on leave, but I
   3        narrative answers and --                                   3   wanted to say, hey, if you needed me to -- to SA a
   4                 THE WITNESS: Okay.                                4   few things so that you can have a more enjoyable
   5                 THE ARBITRATOR: That comes with the               5   vacation, I would.
   6        trade.                                                     6         Q.   So is the answer, yes, this is you
   7                 MR. GIBSON: Fair enough.                          7   offering to do one of your job functions as the
   8                 THE ARBITRATOR: I would appreciate it             8   cohead of high-yield research?
   9        if you would not interrupt the witness when                9         A.   That is correct, Mike.
  10        he answers.                                               10         Q.   Thank you.
  11                 MR. GIBSON: Fair enough. Sure.                   11              Mr. Ngo, isn't it true that during the
  12                 THE WITNESS: I'm sorry, Mike. I'll               12   period of June 20, 2014, through August 17, 2014,
  13        try to be shorter.                                        13   you never told anybody at Oppenheimer that you
  14   BY MR. GIBSON:                                                 14   should not be working because you were on a leave of
  15        Q.       My question was, did you -- do you               15   absence?
  16   recall having a conversation with Mr. Berner?                  16         A.   Repeat the question. I'm sorry.
  17        A.       I don't know if I called him back. I             17         Q.   Sure.
  18   may have if I had a spare moment because I wanted to           18              Isn't it true that from the period of
  19   help -- I would -- I probably did, to help him out.            19   June 20, 2014, through August 17, 2014, you never
  20        Q.       Do you recall what you may have been             20   once told anybody at Oppenheimer that you should not
  21   helping him out with?                                          21   be working because you were on an FMLA leave of
  22        A.       I can't remember what he was asking              22   absence?
  23   for, to be honest. We just had a lot going on with             23         A.   What I had told people was that I was
  24   the new baby. I don't remember what he asked me.               24   going to be out, and if you needed me for emergency
  25   I'm assuming it was probably saying, I own a                   25   reasons, I'd be happy to help out. I told my team
                                                    507                                                                509
   1                    NGO - CROSS                                    1                  NGO - CROSS
   2   position in this, what do you think? And -- but I               2   that. Ms. Burns understood that. I think I might
   3   don't know.                                                     3   have even offered it to Jane as well. But my team
   4        Q.       Can you turn to Exhibit 128, please.              4   knew that I was out and if you needed me for
   5        A.       Yes.                                              5   emergency reasons, certainly call me.
   6        Q.       We saw this exhibit yesterday;                    6         Q.   So is the answer, yes, you never told
   7   correct?                                                        7   anybody at Oppenheimer that you should not be
   8        A.       I think I have, yes.                              8   working because you were on a FMLA leave of absence?
   9        Q.       And this was a July 25th e-mail from              9         A.   Well, basically I would say the answer
  10   yourself to Ms. Burns?                                         10   is no. Because I told my team that I was going to
  11        A.       That is correct.                                 11   be on a leave of absence and that I would not be
  12        Q.       And this was a month after your child            12   working.
  13   was born?                                                      13         Q.   Did you ever tell -- my question was,
  14        A.       That is correct.                                 14   did you ever tell anybody, in response to a request
  15        Q.       And you say to Ms. Burns, "I think you           15   for assistance or to have something SA'ed, I
  16   are out in July. Did you want me to SA while you               16   shouldn't do this because I'm on a leave of absence?
  17   are gone?"                                                     17         A.   I think I actually remember I had
  18        A.       Yes.                                             18   limits on what I would do, right. So I remember
  19        Q.       This is you offering to Ms. Burns to             19   someone asking me -- I think it was someone from LA
  20   do one of your functions as the cohead of the                  20   asking me if I would help out on some credit or
  21   high-yield research group?                                     21   something. And I said to him, no, I'm out on leave.
  22        A.       During this period, as you know, I               22         Q.   Who is that person?
  23   spoke to Ms. Burns periodically. And I knew that               23         A.   I can't remember, but there were some
  24   she was taking vacation. And I wanted to offer                 24   instances where people -- I would check my
  25   her -- in many respects to be conscious that she               25   BlackBerry and someone could ask something, and I
                                                             PIROZZI & HILLMAN
                                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 150 of 407
                                                 510                                                             512
   1                    NGO - CROSS                               1                    NGO - CROSS
   2   would call them back and say, no, I'm out on leave.        2           want to take a lunch break?
   3        Q.    So you don't remember who that one              3                THE ARBITRATOR: Basically whenever
   4   person was?                                                4           you think there's --
   5        A.    I don't know. I mean, that's -- I               5                MR. GIBSON: Is this a good time for
   6   can't recall, to tell you the truth.                       6           everybody?
   7        Q.    Did you ever recall sending an e-mail           7                MR. IADEVAIA: It's up to you.
   8   to anybody -- you were checking your BlackBerry            8                THE ARBITRATOR: Okay. We'll take
   9   every day?                                                 9           about 30 minutes.
  10        A.    Yes.                                           10                (Luncheon recess from the record.)
  11        Q.    Do you ever recall sending an e-mail           11
  12   to somebody and saying, this was not within the           12
  13   limits of what I said I would do?                         13
  14        A.    That's not the way I approached it. I          14
  15   approached it as I put out fires. So if there             15
  16   was -- as a manager, I would check BlackBerrys to         16
  17   see -- and there may have been an occasion, for           17
  18   example, when Sean asked me to SA and he couldn't 18
  19   find Colleen, that I would step in and say, sure, I       19
  20   would do it.                                              20
  21        Q.    So is the answer to my question,               21
  22   yes -- I forgot the question.                             22
  23              Is the answer to my question, no, you          23
  24   do not recall sending an e-mail to anybody saying         24
  25   that you were not doing this work because you didn't 25
                                                 511                                                             513
   1                    NGO - CROSS                               1                    NGO - CROSS
   2   agree to do it while you were out of the office on         2           AFTERNOON                SESSION
   3   leave?                                                     3                      (1:15 p.m.)
   4        A.    I don't remember sending an e-mail to           4   HOAI NGO,
   5   that extent.                                               5         having been previously sworn, resumed the
   6        Q.    Thank you.                                      6         stand and testified further as follows:
   7        A.    Yes.                                            7   CROSS-EXAMINATION (Cont'd.)
   8        Q.    Putting out fires was part of your job          8   BY MR. GIBSON:
   9   as a manager; right, Mr. Ngo?                              9           Q.   Mr. Ngo, can you turn to Exhibit 114.
  10        A.    Yes.                                           10           A.   Sure.
  11        Q.    Is it also true that you never once            11           Q.   And we saw this exhibit yesterday;
  12   told anybody at Oppenheimer, during the period of         12   correct?
  13   June 20, 2014, through August 17 of 2014, that you        13           A.   That is correct.
  14   shouldn't be getting paid because you were on an          14           Q.   And I'd like to start by looking at
  15   FMLA leave of absence?                                    15   your e-mail on the bottom dated July 13, 2014, to
  16        A.    I'm sorry. Mike, could you repeat              16   Ms. Burns and Ms. Ross.
  17   that question.                                            17                And you sent this e-mail a little over
  18        Q.    Certainly.                                     18   three weeks after you left the office for the birth
  19              Isn't it also true that during the             19   of your child?
  20   time period of May 20 -- June 20, 2014, through           20           A.   That is correct.
  21   August 17, 2014, you never once told anybody at           21           Q.   Now, Mr. Ngo, you testified at your
  22   Oppenheimer that you should not be getting paid           22   deposition -- I believe you also testified here --
  23   because you were on an FMLA leave of absence?             23   that you felt that this e-mail constituted a request
  24        A.    I did not tell anyone that.                    24   for a leave of absence for the birth of your child;
  25              MR. GIBSON: Judge, what time did you           25   is that correct?
                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 151 of 407
                                                 514                                                               516
   1                     NGO - CROSS                                 1                    NGO - CROSS
   2        A.    Yes.                                               2   office prior to August 25th.
   3        Q.    I would like to ask you a few                      3         Q.   And it's your --
   4   questions about that statement.                               4         A.   And then I also solidify that next
   5              My first question, sir, is, would you              5   sentence saying, "I mainly wanted to give a
   6   agree with me that there's no reference to the FMLA           6   realistic time frame."
   7   in this e-mail?                                               7         Q.   It's your understanding that by saying
   8        A.    I agree there's no FMLA reference.                 8   that you are not going to come back to the office
   9        Q.    And, in fact, there's no reference to              9   until August 25th and that you're still checking
  10   a leave of absence at all in this e-mail; correct?           10   e-mail if anyone needs anything and that if you
  11        A.    Hold on one second. Let me read this              11   could solidify your schedule earlier, you will let
  12   one more time.                                               12   people know and get back to them -- it's your
  13        Q.    Take your time to read it.                        13   understanding that that is a request for time out of
  14              (Pause.)                                          14   the office?
  15        A.    Please proceed. What's the question               15         A.   Yes.
  16   again?                                                       16         Q.   And you didn't copy Lenore Denys on
  17        Q.    My question is, you would agree with              17   this e-mail; correct?
  18   me there's no reference to a leave of absence                18         A.   That is correct.
  19   anywhere in this e-mail; correct?                            19         Q.   And you did not in any way communicate
  20        A.    I disagree with that. I think there               20   to human resources that you would now not be
  21   is a reference to a leave of absence in this e-mail.         21   returning to the office until August 25th?
  22        Q.    Can you tell me where the word "leave"            22         A.   That is correct.
  23   appears in this?                                             23         Q.   I also see you didn't copy
  24              THE ARBITRATOR: Other than the word               24   Mr. Lowenthal in this e-mail; right?
  25        "Leave" about leaving California?                       25         A.   That is correct.
                                                 515                                                               517
   1                     NGO - CROSS                                 1                    NGO - CROSS
   2              MR. GIBSON: Yes.                                   2         Q.   Did you call Mr. Lowenthal before you
   3              THE WITNESS: I think that's the only               3   sent this e-mail?
   4        time the word "leave" is there, yes.                     4         A.   No.
   5   BY MR. GIBSON:                                                5         Q.   Do you recall we saw earlier that you
   6        Q.    Would you also agree with me, sir,                 6   testified at your deposition that you thought it
   7   that there's nowhere on this e-mail where you were            7   would be important to keep your supervisor informed
   8   requesting time out of the office?                            8   of time out of the office?
   9        A.    I disagree with that.                              9         A.   That is correct.
  10        Q.    Well, you see here it says, "My plan              10         Q.   In fact, isn't it true, Mr. Ngo, that
  11   is to come back to the office by August 25th";               11   you didn't even think to call Mr. Lowenthal until
  12   correct?                                                     12   Ms. Burns subsequently told you that he wanted you
  13        A.    Yes. And I also subsequently say that             13   to call him?
  14   I will not get back to the office any earlier.               14         A.   That is correct.
  15        Q.    Correct.                                          15         Q.   And you also say in this e-mail that
  16              And my question was that you were not             16   you're "still checking e-mails and am available if
  17   requesting time out of the office from anyone in             17   anyone needs anything"; correct?
  18   this e-mail, are you?                                        18         A.   That is correct.
  19        A.    I disagree with that characterization.            19         Q.   And that was because you were
  20        Q.    Where's the request?                              20   continuing to work remotely from California, sir?
  21        A.    The request is saying, "My plan is to             21         A.   No, that's me saying that I will be
  22   come back to the office by August 25th." And I               22   out of the office and if there's any emergency,
  23   clarify further in the e-mail saying that "I will            23   sure, give me a call.
  24   let you know if I get back to the office any                 24         Q.   Is there any reference to an emergency
  25   earlier." That implies I am not going to be in the           25   in here?
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 152 of 407
                                                 518                                                                520
   1                   NGO - CROSS                                    1                     NGO - CROSS
   2        A.     No, but I think that it was pretty                 2         Q.   Okay.
   3   clear from my e-mail. And the fact is that Jane did            3         A.   And we had agreed to that other -- the
   4   not call me any time prior to this August 25th.                4   time schedule. So then, at that point, I didn't
   5   And, believe me, if she thought I was working, she             5   feel that she was interfering at this stage.
   6   would have called me.                                          6         Q.   Okay. Let me go back to the first
   7        Q.     And we saw this e-mail dated July 13th             7   question then because I think we had a little bit of
   8   was sent before the exhibit we looked at earlier               8   a disconnect.
   9   where you were SA'ing Sean Sneeden's work; correct?            9         A.   Yes.
  10        A.     I'm sorry. Can you repeat the                     10         Q.   This July 13th e-mail was sent two
  11   question.                                                     11   months after your May 12th conversation with
  12        Q.     Sure.                                             12   Ms. Ross in which you felt that she was interfering
  13               You sent this e-mail on July 13, 2014,            13   with your FMLA rights?
  14   and that was before the e-mail in which you were              14         A.   That sounds correct.
  15   SA'ing Sean Sneeden's work that we looked at                  15         Q.   And you testified that during that
  16   earlier?                                                      16   conversation, she was not supportive of you?
  17        A.     I don't know the exact date that Sean             17         A.   The May conversation, correct.
  18   Sneeden -- but the dates are on the e-mail. I'm               18         Q.   And you start this e-mail to Ms. Burns
  19   sure you're probably correct.                                 19   and Ms. Ross with the line, "Thanks for all the good
  20        Q.     Thank you.                                        20   wishes and understanding throughout this entire
  21               And you sent this e-mail before you               21   process"; correct?
  22   offered to Ms. Burns later in July to SA while she            22         A.   That is correct.
  23   was out of the office; is that correct, sir?                  23         Q.   And then when we look at the last
  24        A.     Again, I'm assuming these dates are               24   sentence -- the last paragraph, the second sentence,
  25   correct, yes.                                                 25   "Thanks again for all your help and concern";
                                                 519                                                                521
   1                   NGO - CROSS                                    1                     NGO - CROSS
   2        Q.     Now, this e-mail that you sent on                  2   correct?
   3   July 13th, would you agree with me that it was                 3         A.   That is correct.
   4   approximately two months after the discussion with             4         Q.   It's your testimony, sir, that you
   5   Ms. Ross in which you believe she was attempting to            5   only wrote that to be cordial to Ms. --
   6   interfere with your FMLA rights?                               6         A.   To some degree. Also, I was asking
   7        A.     Well, we also had subsequent                       7   for leave and that's -- I didn't want to pair it
   8   conversations prior to my June 20th discussion. It             8   with anything. I wanted to make the tone of the
   9   wasn't that I just had one discussion with her in              9   e-mail lighter.
  10   May. There was a lot of preparation and knowing               10         Q.   You believe, again, you were asking
  11   about the time frame and stuff like that. So I                11   for leave in this e-mail.
  12   don't know exact dates of those conversations, but I          12         A.   That is correct.
  13   wouldn't say that -- as far as tolling it, I would            13         Q.   Did anyone indicate to you before the
  14   say that we had conversations leading all the way up          14   birth of your baby that it was unlikely she would be
  15   to June 20th.                                                 15   able to fly for several weeks after she was born?
  16        Q.     So the first time that you believe                16         A.   No.
  17   Ms. Ross was interfering with the FMLA rights was in          17         Q.   Did you ever discuss, during the
  18   your conversation on May 12th; is that correct?               18   surrogacy process, how long it would be before the
  19        A.     That's correct.                                   19   baby was able to return to New York?
  20        Q.     And is it your testimony that from                20         A.   Yes.
  21   that time through the date of this e-mail, there              21         Q.   What do you remember learning during
  22   were other instances where you felt that Ms. Ross             22   that conversation?
  23   was interfering with those rights?                            23         A.   I remember talking to our agency
  24        A.     No. I felt that she was interfering               24   saying, how long do people usually fly with a
  25   with my rights based on my conversation in May.               25   newborn baby? Like what is the standard that people
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 153 of 407
                                                    522                                                                524
   1                      NGO - CROSS                                  1                    NGO - CROSS
   2   do? And -- because I was trying to get an                       2   "We can see what John can do while I am away." I
   3   estimation for time, right. And I remember getting              3   did not offer to do the second-quarter earnings.
   4   a variety of answers, that they deferred it to the              4           Q.   So I want to set aside implications,
   5   physicians.                                                     5   and I'm asking about the actual words that you used.
   6        Q.      Thank you.                                         6                Did you ever tell Ms. Ross, either in
   7             Now, in response to your July 13th                    7   this e-mail, a subsequent e-mail or a telephone
   8   e-mail to Ms. Ross and Ms. Burns, did Ms. Ross ever             8   conversation, that you should not be working on
   9   tell you, either in writing or verbally, that you               9   second-quarter earnings because you were on a leave
  10   needed to return to the office right away?                     10   of absence?
  11        A.      Verbally or in writing. No.                       11           A.   I believe this e-mail's conveying that
  12        Q.      Did she ever tell you, verbally or in             12   to her. And, in fact, she never asked me for any
  13   writing, that she was disappointed that you were out           13   second-quarter earnings while I was away, so I think
  14   of the office for the birth of your child?                     14   it was conveyed very appropriately.
  15        A.      No.                                               15           Q.   I'll ask the question one more time.
  16        Q.      And let's take a look at Ms. Ross'                16   I don't want to talk about implications or what you
  17   response. Ms. Ross states, "Glad everything is                 17   were trying to convey.
  18   going well and that little Lily is healthy and                 18                My question is simply, did you ever
  19   thriving. Send photos and we'll see you sometime in            19   tell Ms. Ross, in writing, an e-mail, other form of
  20   August. Let us know how you plan to handle 2Q                  20   writing or in person or on the telephone, I should
  21   earnings."                                                     21   not be doing second-quarter earnings because I am on
  22                Which we understand now to be                     22   a leave of absence?
  23   second-quarter earnings?                                       23           A.   Yes.
  24        A.      That is correct.                                  24           Q.   When did you say that?
  25        Q.      And second-quarter earnings were an               25           A.   I'm saying that in this response right
                                                    523                                                                525
   1                      NGO - CROSS                                  1                    NGO - CROSS
   2   important time of year for the sales desk; would you            2   now and --
   3   agree with that, sir?                                           3           Q.   Where does it say "leave of absence"
   4        A.      That is correct.                                   4   in this response?
   5        Q.      When Ms. Ross asked you about how                  5                THE ARBITRATOR: I think we can all
   6   second-quarter earnings would be handled, did you               6         read the words.
   7   feel that she was interfering with your FMLA rights?            7                THE WITNESS: Yes.
   8        A.      Yes.                                               8   BY MR. GIBSON:
   9        Q.      Did you respond to her e-mail by                   9           Q.   Do you recall testifying that the
  10   telling her that?                                              10   reason that you did not tell Ms. Ross that you
  11        A.      Yes.                                              11   should not be working was, quote, "I didn't want it
  12        Q.      And is that the response up here?                 12   to be more contentious than it already is"?
  13        A.      That is correct.                                  13           A.   To some degree.
  14                THE ARBITRATOR: "Up here" being on                14           Q.   Did you think that Ms. Ross stating
  15        the same document?                                        15   that "Glad everything is going well and that little
  16                MR. GIBSON: Yes, the very top e-mail.             16   Lily is healthy and thriving" and asking for you to
  17        I'm sorry, Judge.                                         17   send photographs was a contentious statement on her
  18   BY MR. GIBSON:                                                 18   part?
  19        Q.      Did you tell Ms. Ross ever, in writing            19           A.   That statement alone, no.
  20   or verbally, that you should not be working on                 20           Q.   And looking at your response to
  21   second-quarter earnings because you were on a leave            21   Ms. Ross, you state, "Thanks. I will send more pics
  22   of absence?                                                    22   later. She has gained almost a pound. I just spoke
  23        A.      That is basically what I'm responding             23   with Colleen. We can see what John can do while I
  24   to her. The implication is when I say that I'm not             24   am away. I can help out more when I'm back in
  25   going to do -- I said -- in this e-mail, I respond,            25   New York as the logistics get better. Thanks again,
                                                             PIROZZI & HILLMAN
                                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 154 of 407
                                                    526                                                            528
   1                    NGO - CROSS                                 1                    NGO - CROSS
   2   Hoai."                                                       2         Q.     Sure.
   3             And my first question, is, "John" the              3                Did you document in any way in July of
   4   John Daniels that we spoke about?                            4   2014 following this e-mail that you felt your FMLA
   5        A.    That is correct.                                  5   rights were being interfered with?
   6        Q.    And I think you testified -- or                   6         A.     Document, no.
   7   answered the judge's question about some preparation         7         Q.     Would you agree with me that this
   8   work that you did with Mr. Daniels before you left           8   exchange with Ms. Ross happened over two years
   9   the office in June?                                          9   before you filed your EEOC charge of discrimination?
  10        A.    That's correct.                                  10         A.     That is correct.
  11        Q.    Did you prepare Mr. Daniels to do --             11         Q.     And over two years before you filed
  12   handle second-quarter earnings?                             12   your FMLA lawsuit against Oppenheimer?
  13        A.    Yes.                                             13         A.     That is correct.
  14        Q.    What was Mr. Daniels' title in 2014?             14         Q.     Now, I think you testified on direct
  15        A.    He was an associate.                             15   that after you sent this e-mail to Ms. Ross and
  16        Q.    Was he a senior analyst?                         16   Ms. Burns, it was your understanding that Ms. Ross
  17        A.    No.                                              17   showed the e-mail to Mr. Lowenthal?
  18        Q.    Do you know how much Mr. Daniels was             18         A.     That is correct.
  19   paid in 2014?                                               19         Q.     And what was that understanding based
  20        A.    I can't remember. I remember setting             20   on?
  21   the salary -- I want to say he was paid -- I want to        21         A.     In my conversation with Colleen, she
  22   say 80,000. I can't remember the exact amount.              22   had told me that.
  23        Q.    Do high-yield research analysts                  23         Q.     And shortly --
  24   typically get paid $80,000 a year at Oppenheimer?           24         A.     Take that back.
  25        A.    Starting analysts. I mean, that's --             25         Q.     Please.
                                                    527                                                            529
   1                    NGO - CROSS                                 1                    NGO - CROSS
   2   I think Sean started at that level.                          2         A.     I'm not sure if she showed it to Rob.
   3        Q.    In fact, your base salary was almost              3   All I know is that Colleen told me that Rob -- after
   4   double that at the time; correct?                            4   the e-mail was sent, Jane went into Rob's office.
   5        A.    Yes.                                              5   So -- yes.
   6        Q.    Now, following this e-mail exchange on            6         Q.     And I'm going to skip through just
   7   July 14th with Ms. Ross, did you report to human             7   quickly.
   8   resources that you felt that you were being forced           8                It's your understanding that you spoke
   9   to work while you were on a leave of absence?                9   to -- if I understood from your testimony yesterday,
  10        A.    No, I did not.                                   10   that you definitely spoke with Mr. Lowenthal either
  11        Q.    Did you report to human resources that           11   on the 16th or 17th of July?
  12   you felt you were being treated differently than            12         A.     That is correct.
  13   female employees?                                           13         Q.     Is that the first time that you spoke
  14        A.    To human resources, no.                          14   with Mr. Lowenthal, either in person or by e-mail,
  15        Q.    Did you report either of those to                15   since you sent the July 13th e-mail to Ms. Ross and
  16   Robert Lowenthal?                                           16   Ms. Burns?
  17        A.    No.                                              17         A.     That is correct.
  18        Q.    Did you document in any way that you             18         Q.     And where were you geographically when
  19   felt your FMLA rights were being interfered with?           19   you had that conversation?
  20        A.    No.                                              20         A.     I was in California.
  21        Q.    Did you document in any way that you             21         Q.     When was the first day that you
  22   felt you were being discriminated against?                  22   returned to New York from California?
  23        A.    Can I take that back, actually?                  23         A.     It was sometime in August. It was a
  24        Q.    Sure you can.                                    24   week before my aneurysm, I believe. So I believe it
  25        A.    Can you repeat that question again.              25   was --
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 155 of 407
                                                    530                                                             532
   1                  NGO - CROSS                                   1                    NGO - CROSS
   2        Q.    First or second week of August?                   2         A.     I know that I gave him -- I believe --
   3        A.    August 16th. And my aneurysm was                  3   I believe I said to him that I wanted to take leave,
   4   probably -- I would back it out. It was around               4   and I told him that I would sign whatever papers he
   5   August 11th.                                                 5   needed. I don't know if I used the exact "FMLA"
   6        Q.    So let's talk a little bit about your             6   wording, but I said that I was taking time off for
   7   conversation with Mr. Lowenthal. In your statement           7   taking care of our child.
   8   of claim, you allege, quote, that you understood             8         Q.     Do you believe you made it very clear
   9   that Lowenthal was angry about you having taken              9   to Mr. Lowenthal during that conversation that you
  10   parental leave.                                             10   were taking a leave?
  11              Do you remember that?                            11         A.     Yes.
  12        A.    That's correct.                                  12         Q.     Was it your understanding, Mr. Ngo,
  13        Q.    Mr. Lowenthal never told you that he             13   that you were on a leave of absence prior to that
  14   was angry with you that you needed time out of the          14   conversation?
  15   office for your baby, did he?                               15         A.     Yes, we had agreed that I was taking
  16        A.    Well, he didn't say it in those words,           16   leave after the birth of our child.
  17   but I could tell from the conversation, and also            17         Q.     So it was your understanding, when you
  18   based on Colleen's conversation, that he was -- I           18   spoke to Mr. Lowenthal, that you were already on
  19   don't know if I'd use "angry." I could tell -- she          19   leave, but then you feel you made it perfectly clear
  20   said he was disappointed or maybe angry. I can't            20   to him that you were taking a leave?
  21   remember the exact wording, but yes.                        21         A.     My understanding is -- what we had
  22        Q.    But Mr. Lowenthal never told you that;           22   communicated was I would take a leave from birth of
  23   correct?                                                    23   my child, and then two weeks I would give them a
  24        A.    Oh, no. He did not tell me that he               24   final date of what that leave -- the extension of
  25   was angry.                                                  25   that leave -- or maybe not extend that leave, but I
                                                    531                                                             533
   1                  NGO - CROSS                                   1                    NGO - CROSS
   2        Q.    Okay. Thank you.                                  2   said I would tell them two weeks after the birth of
   3              In fact, we saw that it was                       3   our child.
   4   Mr. Lowenthal who, back in May, was the one who              4         Q.     But you didn't tell that to
   5   directed you to go reach out to Lenore Denys to see          5   Mr. Lowenthal until he told Ms. Burns to call you;
   6   what your leave rights were; correct?                        6   correct?
   7        A.    That is correct.                                  7         A.     Well, he told me to work it out with
   8        Q.    And you thanked him for being                     8   Jane and Colleen, but, yes, I did tell him in my
   9   understanding and help -- his help in that regard?           9   conversation with him on July 16th.
  10        A.    At that time, he certainly was                   10         Q.     Did you ever send an e-mail to
  11   helpful.                                                    11   Mr. Lowenthal after your conversation indicating
  12        Q.    So you just assumed that Mr. Lowenthal           12   that you were taking a leave of absence?
  13   was angry at you; correct?                                  13         A.     I didn't feel -- I thought that it was
  14        A.    That's not correct.                              14   pretty clear in the conversation. No.
  15        Q.    During that conversation with                    15         Q.     So the answer is no.
  16   Mr. Lowenthal, did he tell you that you needed to           16                Did you ever send any other writing to
  17   return to the office right away?                            17   Mr. Lowenthal indicating that you were taking a
  18        A.    No, he did not use those words.                  18   leave of absence?
  19        Q.    In fact, if I think I recall -- if I             19         A.     No, I did not.
  20   recall correctly, you said that he told you that you        20         Q.     And following that conversation with
  21   should do what you needed to do?                            21   Mr. Lowenthal on the 16th or 17th of July, did you
  22        A.    That is correct.                                 22   continue to receive your paycheck?
  23        Q.    I think you testified that you can't             23         A.     Yes, I did.
  24   recall whether you used the term "FMLA" during that         24         Q.     Do you ever recall telling
  25   conversation with Mr. Lowenthal?                            25   Mr. Lowenthal after that conversation that you
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 156 of 407
                                                   534                                                               536
   1                     NGO - CROSS                                  1                     NGO - CROSS
   2   shouldn't be getting paid anymore because you were             2                  MR. GIBSON: Please, take your time.
   3   taking a leave of absence?                                     3                  MR. IADEVAIA: Okay.
   4        A.       No, we never that had discussion.                4              (Pause.)
   5        Q.       And that conversation with                       5                  MR. IADEVAIA: Okay.
   6   Mr. Lowenthal on the 16th or the 17th, am I correct,           6   BY MR. GIBSON:
   7   sir, that took place about a week before you asked             7         Q.       Do you remember that testimony, sir?
   8   Ms. Burns if you wanted her -- if she wanted you to            8         A.       Yes.
   9   SA while she was gone?                                         9         Q.       When Mr. Lowenthal told you that the
  10        A.       I'm sorry. Mike, would you --                   10   morning blast was no longer coming from you, you
  11        Q.       Bad question.                                   11   knew that you were no longer the cohead of the
  12        A.       Yes.                                            12   group, didn't you, Mr. Ngo?
  13        Q.       Your conversation with Mr. Lowenthal            13         A.       That's not correct.
  14   on the 16th or 17th where you made it clear you were 14                           THE ARBITRATOR: One point of
  15   taking a leave of absence, am I correct, sir, that            15         clarification about that.
  16   that's about a week before you offered to SA for              16              During this telephone conversation, as
  17   Ms. Burns while she was out of the office?                    17         distinguished from the later e-mail that
  18        A.       That sounds about right, yes.                   18         Mr. Lowenthal sent you I think two days
  19        Q.       Now, you testified, I believe, that             19         later --
  20   you don't recall Mr. Lowenthal telling you during             20                  THE WITNESS: Sure.
  21   that conversation that you were no longer the cohead          21                  THE ARBITRATOR: -- did he in his
  22   of the high-yield research group?                             22         conversation indicate to you that he was
  23        A.       That is correct.                                23         taking you off the morning blast for the
  24        Q.       But you clearly understood that, did            24         period of time that you were away or that he
  25   you not, sir?                                                 25         was taking you off, period?
                                                   535                                                               537
   1                     NGO - CROSS                                  1                     NGO - CROSS
   2        A.       It wasn't clear to me.                           2                  THE WITNESS: He didn't specify
   3        Q.       Did you think it was possible?                   3         timing. He just said, I'm taking you off the
   4        A.       Possible maybe. I mean, I obviously              4         morning blast. And he was kind of abrupt
   5   felt there was an erosion of confidence by him                 5         about it. Because that was kind of one of
   6   taking me off the morning blast abruptly, but, yes,            6         the last things that we were discussing that
   7   that is a possibility.                                         7         I was trying to -- that -- I could tell he
   8        Q.       Well, I'm happy -- you brought up the            8         was angry, so I was saying, about the morning
   9   morning blast.                                                 9         blast, do you want me to still SA it? I can
  10                 Sending the morning blast was one of            10         do it in the morning. Because I was up every
  11   the two or three supervisory functions that you               11         two hours anyway, so I said I can do it. And
  12   described as the new functions you took on when you           12         then he said he was taking me off the morning
  13   became the cohead of the group; correct?                      13         blast.
  14        A.       That is correct.                                14              You know, in the context of this
  15        Q.       And do you remember giving this                 15         deposition comment, what I'm saying is -- is
  16   testimony at your deposition? It's page 190. When             16         that -- I'm not saying it was my belief that
  17   you were testifying about the morning blast, you              17         I was no longer group head. I was saying
  18   said, "Sure. It's traditionally sent by the group             18         that if the morning blast were to be switched
  19   head. And it showcases all the analysts' work.                19         to somebody else and the client got the
  20   It's a marketing tool as well. And by removing me             20         e-mail saying that I -- it was no longer
  21   off the morning blast, it was signaling to the                21         coming from me, being used to getting it
  22   market to some degree, my belief is, I was no longer          22         coming from me, they would think that I was
  23   the group head."                                              23         no longer cohead.
  24                 MR. IADEVAIA: I need a second to look           24              Because, for example, when Todd Morgan
  25        at it.                                                   25         left the firm and I switched the morning
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 157 of 407
                                                   538                                                                 540
   1                    NGO - CROSS                                    1                   NGO - CROSS
   2        blast to my name and sent it out, I got                    2         Q.   And also that e-mail from Mr. Bhandary
   3         several e-mails from accounts saying, did                 3   about the questions for that conference call?
   4        Todd leave? Where is he?                                   4         A.   I -- I think that -- that e-mail --
   5              So that's what I'm referring to there.               5   I'm a little bit confused on it, that e-mail. My
   6              But it's not saying that -- at that                  6   recollection now is on that e-mail -- is this -- now
   7        time that I thought I was demoted. It's                    7   I remember, because I've had so many conversations
   8        saying that if the morning blast were to                   8   with Mr. Bhandary -- is that that e-mail from
   9        switch, to some degree, it would imply that                9   Mr. Bhandary -- the response that you gave me when I
  10        it -- is that I would no longer be the group              10   was reading it said it came from me, but it really
  11        head. That's what that is referring to.                   11   didn't come from me.
  12   BY MR. GIBSON:                                                 12              What happened is it came from -- now I
  13        Q.       With regard to that implication, I               13   remember. Because it was so long ago. It was three
  14   think you testified that once your name was taken              14   years ago. I was reviewing my e-mails, and I
  15   off the morning blast, from that day forward, for as           15   remember seeing an e-mail sent from me. And I said,
  16   long as you can recall, the morning blast was coming           16   what is this?
  17   from -- just from the company; correct?                        17              And I remember talking to Colleen
  18        A.       That is correct.                                 18   about it. Is someone sending e-mails from my
  19        Q.       Now, in this conversation with                   19   e-mail?
  20   Mr. Lowenthal, did you feel that he was discouraging           20              And apparently what happened is there
  21   you from taking more time out of the office to be              21   was an intern there who was sitting at my desk and
  22   with your child?                                               22   using my password. And she was working for -- on
  23        A.       Yes.                                             23   this project with Umesh and then sent that reply.
  24        Q.       Did you feel that he was retaliating             24   Because that e-mail -- the contents of that e-mail
  25   against you for the time you had already been out of           25   were not written by me.
                                                   539                                                                 541
   1                    NGO - CROSS                                    1                   NGO - CROSS
   2   the office?                                                     2              So I apologize. It was confusion on
   3        A.       Yes.                                              3   my part. Because when you read an e-mail that says
   4        Q.       Did you feel that he was treating you             4   it comes from you, the presumption is that it is.
   5   differently than other Oppenheimer employees because            5   But I forgot that it was a weird day where there was
   6   you were a man?                                                 6   an intern, her name was Jessica Hsu, I believe, that
   7        A.       Yes.                                              7   wrote from my e-mail. And I remember catching that
   8        Q.       Did you report any of that to human               8   when I was checking e-mails.
   9   resources?                                                      9         Q.   Do you believe it was Ms. Hsu who
  10        A.       No, I did not.                                   10   helped Mr. Bhandary draft those questions?
  11        Q.       Now, I think you've testified several            11         A.   Yes.
  12   times, both at your deposition and here today, that            12         Q.   You don't recall partaking in that in
  13   you were checking e-mails almost every day during              13   any way, shape or form?
  14   this time period?                                              14         A.   I don't think that that's one of the
  15        A.       That is correct.                                 15   instances where I helped Mr. Bhandary. I do not
  16        Q.       And we saw you stated that in your               16   think -- I remember that day. I remember saying to
  17   July 13th e-mail to Ms. Burns and Ms. Ross?                    17   Colleen, what is this e-mail? And she explained to
  18              Let me clarify that.                                18   me that what happened was that Jessica was writing
  19              You said you're still checking                      19   that, and I believe that e-mail came from Ms. Hsu.
  20   e-mails?                                                       20         Q.   Take a look at Exhibit 45, please.
  21        A.       Yes.                                             21         A.   Sure. Sorry. I have the wrong
  22        Q.       And we saw that you were reviewing and           22   binder. Sure.
  23   responding to e-mails by -- from Mr. Sneeden and               23              (Pause.)
  24   Mr. Berner?                                                    24         Q.   And you gave some testimony about this
  25        A.       On those occasions, yes.                         25   e-mail yesterday, but looking at it again, we see
                                                             PIROZZI & HILLMAN
                                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 158 of 407
                                                    542                                                                544
   1                  NGO - CROSS                                     1                  NGO - CROSS
   2   it's a July 18th, 2014, e-mail from Mr. Lowenthal to           2   birth of your baby?
   3   yourself. And it's got the subject line,                       3         A.    My July 16th conversation with him?
   4   "Follow-up."                                                   4         Q.    Correct.
   5              Do you see that?                                    5         A.    No, I don't believe he did.
   6         A.    Yes, I see it.                                     6         Q.    And in the second paragraph,
   7         Q.    And this was sent five days after you              7   Mr. Lowenthal states, "I need to take the
   8   wrote to Ms. Ross and Ms. Burns that you were still            8   opportunity now to clarify the details regarding
   9   checking e-mails?                                              9   your leave from Oppenheimer and your return. When
  10         A.    Yes, that sounds correct.                         10   we discussed your time off, it was my understanding
  11         Q.    Do you have any reason to believe this            11   from you that you would need at least two weeks'
  12   e-mail was not sent?                                          12   leave with the possibility of extending that leave
  13         A.    No.                                               13   for an additional two weeks depending on the health
  14         Q.    In fact, are you aware that your                  14   and needs of the baby. I believe that June 20,
  15   attorneys produced a copy of this e-mail in this              15   2014, is when your leave began.
  16   arbitration proceeding?                                       16              "As you know, Oppenheimer does not
  17         A.    That's correct.                                   17   have a paid paternity leave policy. I was willing
  18         Q.    Now, during the conversation that you             18   to accommodate your initial request, permitted the
  19   had with Mr. Lowenthal either the day or two days             19   flexibility with your return date and kept you on
  20   before this e-mail, you felt that Mr. Lowenthal was           20   Oppenheimer's payroll."
  21   punishing you?                                                21              Do you see that, sir?
  22         A.    That is correct.                                  22         A.    I see that.
  23         Q.    And you felt he was angry with you?               23         Q.    And didn't you, in fact, propose to
  24         A.    That is correct.                                  24   Mr. Lowenthal before you left the office in June
  25         Q.    And I believe you testified that you              25   that you would continue to work remotely?
                                                    543                                                                545
   1                  NGO - CROSS                                     1                  NGO - CROSS
   2   felt your job was in jeopardy after you got off that           2         A.    No. I said I would work remotely
   3   telephone call?                                                3   prior to the birth of my baby. And this e-mail is
   4         A.    That is correct.                                   4   consistent that he's saying that I believe that
   5         Q.    And is it your testimony, Mr. Ngo,                 5   June -- oh, no. He's saying, "I believe that
   6   that you did not open this e-mail from Mr. Lowenthal           6   [June 20th] is when your leave began."
   7   until several months after it was sent?                        7              No, my understanding with him was that
   8         A.    I believe it was November 3rd, yes,                8   I would work until the birth of our child.
   9   that is correct.                                               9         Q.    And did you not suggest to
  10         Q.    If you can keep that in front of you,             10   Mr. Lowenthal before you left that you were not
  11   but also just -- actually, withdrawn.                         11   going to take an FMLA leave because you wanted to
  12              Let's look at the attachment to the                12   continue to get paid?
  13   e-mail, which is Mr. Lowenthal's July 18th letter.            13         A.    No.
  14              And Mr. Lowenthal first states,                    14         Q.    So you believe Mr. Lowenthal's
  15   "Congratulations on the arrival of your new baby.             15   recollection of the discussion that you had in
  16   Although the event and impending responsibilities             16   paragraph 2 -- referenced in paragraph 2 here is
  17   may seem overwhelming now, parenthood is a marvelous 17            wrong?
  18   experience. I'm sure you will enjoy the great                 18         A.    I believe so, yes.
  19   journey you are about to begin."                              19         Q.    Do you think he just made it up?
  20              Mr. Ngo, did you feel that                         20         A.    I just think that's what -- that's --
  21   Mr. Lowenthal was angry when he wrote that to you?            21   that was his understanding of the events.
  22         A.    Not based on that paragraph.                      22         Q.    And if you read this e-mail on
  23         Q.    Okay. And during the call -- the                  23   July 18th, you would have contacted Mr. Lowenthal
  24   conversation that you had with him the day before or          24   and told him that he misremembered those
  25   two days before, did he congratulate you on the               25   circumstances?
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 159 of 407
                                                   546                                                              548
   1                   NGO - CROSS                                   1                   NGO - CROSS
   2        A.    Probably, yes.                                     2   have expected you to communicate that to human
   3        Q.    In paragraph 3, it says, "The main                 3   resources, is that inconsistent with your
   4   catalyst for my sending this letter is I was                  4   recollection of what Mr. Lowenthal instructed you to
   5   recently notified that your current intention is to           5   do with regard to your leave out of the office?
   6   remain out of the office through the end of August.           6         A.   He did not tell me to go to human
   7   Had you initially requested such an extended leave            7   resources. Our initial conversation with human
   8   period, there would have been discussions on work             8   resources was exploratory to find out what the
   9   coverage, particularly with regard to your                    9   policy was in place because he himself was confused.
  10   supervisory responsibilities.                                10              In this e-mail -- in this paragraph,
  11             "In your absence, I intend for Colleen             11   he says to me "In your ab-" -- he says that "Had you
  12   Burns, as cohead of fixed income, to absorb all of           12   initially requested such an extended leave period,
  13   the tasks associated with your supervisory elements          13   there would have been discussions on work coverage,
  14   of the research department. Had I known you would            14   particularly with respect to your supervisory
  15   be absent for over two months, I would have also             15   responsibilities."
  16   expected you to communicate that to Oppenheimer's            16              And, in fact, it's consistent with him
  17   human resources department at the time that I asked          17   saying to discuss it with Jane and Colleen about my
  18   you to speak with them regarding the firm's policies         18   work coverage, which is what we did prior to my
  19   on paternity leave."                                         19   departure.
  20             Do you see that, sir?                              20         Q.   And I'm not talking about the work
  21        A.    Yes, I see that.                                  21   coverage aspect of it. I'm talking about
  22        Q.    Mr. Ngo, if you had read this letter              22   Mr. Lowenthal's statement that had he known you
  23   on the day it was sent to you, you would understand          23   would be absent for over two months, he would have
  24   that you were no longer the cohead of high-yield             24   also have expected you to communicate that to
  25   research; correct, sir?                                      25   Oppenheimer's human resources department "at the
                                                   547                                                              549
   1                   NGO - CROSS                                   1                   NGO - CROSS
   2        A.    That would -- well, excuse me. Hold                2   time that I asked you to speak with them regarding
   3   on one second.                                                3   the firm's policies on paternity leave."
   4        Q.    Sure. Please feel free to read the                 4         A.   But he never discussed reporting to HR
   5   whole letter so you can put it in context.                    5   with me prior to me departing. So this is the first
   6             (Pause.)                                            6   time I am hearing of this. And I opened this
   7        A.    Now can you repeat the question.                   7   letter -- as I've told you, I opened this letter on
   8        Q.    Sure.                                              8   November 3rd.
   9             If you had read this letter on                      9         Q.   Had you opened this letter on
  10   July 18, 2014, when it was sent to you, you would            10   July 18th, would you have contacted Mr. Lowenthal
  11   have certainly understood that you were no longer            11   and refreshed his recollection as to what his
  12   the cohead of high-yield research; correct, sir?             12   instructions were?
  13        A.    Well, first, it says, "in your                    13         A.   If I had received this e-mail on
  14   absence." So that could imply to me that -- just             14   July 18th, I would have called him to ask for
  15   reading the language of this letter that says "in            15   clarity, yes.
  16   your absence," that could imply to me that I was no          16         Q.   Now, Mr. Lowenthal doesn't say in this
  17   longer cohead during that period of leave.                   17   letter that you need to return to the office right
  18             So this letter is not indicating to me             18   away, does he?
  19   that it is permanent, but, obviously, the tone of            19         A.   No, he does not.
  20   the letter -- if I had received it prior, I would            20         Q.   In fact, in the fourth paragraph,
  21   have thought this was a little bit, again,                   21   Mr. Lowenthal states, "I have now spoken with the
  22   discouraging.                                                22   human resources representative and received the
  23        Q.    When Mr. Lowenthal states that had                23   enclosed Family and Medical Leave Act summary for
  24   you -- had he known you would be absent over -- out          24   your review and acknowledgment. Unfortunately, as
  25   of the office for over two months, that he would             25   discussed above, Oppenheimer does not offer paid
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 160 of 407
                                                   550                                                               552
   1                  NGO - CROSS                                   1                   NGO - CROSS
   2   family leave. You are, however, entitled to take             2         A.    I agree with you that it said that,
   3   unpaid leave time over and above your allotted               3   and I remember reading that. But, again, my
   4   vacation. Questions concerning this should be                4   understanding, from talking to the two women who had
   5   addressed in the materials or can be addressed to            5   taken leave, that it was -- there was no formal
   6   the benefits department head," and then there's a            6   maternity leave policy, and it was negotiated with
   7   telephone number.                                            7   your manager.
   8              Do you see that, sir?                             8         Q.    Okay.
   9        A.    I see that.                                       9               THE ARBITRATOR: Knowing that, that
  10        Q.    If you could take a look at the                  10         is, that it is -- at least the presumption is
  11   attached -- next page, the first page of the                11         that this is unpaid leave, but being aware,
  12   attachment.                                                 12         from your discussions with these two women,
  13              And you see this document with the               13         that some arrangements could be made with
  14   subject line "Family and Medical Leave"?                    14         your supervisor to the contrary, did you then
  15        A.    Yes, I do.                                       15         go to any of the various people who might be
  16        Q.    And if you go down to the line that              16         deemed your supervisor and say, I'd like to
  17   starts with "FMLA provides."                                17         have paid leave, or discuss it with them in
  18        A.    Sorry. I'm looking for my glasses.               18         any form?
  19        Q.    It's under the check box, after the              19               THE WITNESS: When I asked for FMLA
  20   last check box for short-term disability.                   20         leave, I assumed it would be unpaid. When I
  21        A.    Oh, okay.                                        21         talked to Rob at my July 16th conversation,
  22        Q.    Do you see -- I'm sorry.                         22         we never had that discussion of pay. And I
  23        A.    I see it now, yes.                               23         remember, in fact, talking to Colleen
  24        Q.    Do you see where it says, "FMLA                  24         afterwards -- my discussion with Rob, saying
  25   provides for up to 12 weeks of unpaid, job-protected        25         he was upset and what was going on. She
                                                   551                                                               553
   1                  NGO - CROSS                                   1                   NGO - CROSS
   2   leave. You are required to fill out FMLA material"?          2         didn't know.
   3        A.    Yes, I see that.                                  3              I remember her asking me, are you
   4        Q.    You were already aware of the fact                4         getting paid?
   5   that you were not entitled to be paid during an FMLA         5              And I said I didn't know.
   6   leave; correct?                                              6              So there was no expectation, but when
   7        A.    I was -- it was not clear to me.                  7         I checked my pay stub, I was not surprised
   8   Remember, I did not receive this form or any FMLA            8         that I was paid. Because if you look at --
   9   paperwork -- this is the first time FMLA paperwork           9         I'm paid two months of base, that's -- that's
  10   has been introduced to me. And I did not see this           10         50,000 relative to a $470,000 salary. And
  11   form that was attached to the November 3rd e-mail.          11         Lynn was paid 50 percent of her commissions.
  12        Q.    Do you recall in Ms. Denys' May 12,              12         So it didn't seem that egregious to me to
  13   2014, e-mail, she said that you were entitled to 12         13         say, hey, something is wrong.
  14   weeks of unpaid FMLA leave?                                 14              I just assumed that Rob approved my
  15        A.    That's correct. But also, as I                   15         FMLA and that -- great, he paid me for that
  16   testified, too, is that when I had spoken to Brigid         16         pay -- paid me base pay. And I was thinking,
  17   and Lynn, they said it was a fluid policy. So both          17         well, it could just be based on my longevity
  18   of them took FMLA leave, but both of them were paid         18         of service or -- similar to what Brigid got.
  19   for some portions of it.                                    19         I didn't know the exact details of what she
  20        Q.    And do you recall, after speaking to             20         got paid, but she said she was paid for
  21   Ms. Denys, reading the FMLA section of the handbook?        21         portions of her leave.
  22        A.    Yes. I remember going to page 17,                22              So it wasn't -- it wasn't a surprise
  23   correct.                                                    23         to me, but I wasn't going to -- it wasn't so
  24        Q.    And page 17 very clearly stated that             24         egregious to call up and say, why am I paid
  25   you were entitled to 12 weeks of unpaid FMLA leave?         25         some exorbitant amount of money, because it
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 161 of 407
                                                    554                                                              556
   1                   NGO - CROSS                                   1                      NGO - CROSS
   2          was a small amount relative to my total                2           Q.   And you didn't go to Ms. Ross or
   3          compensation.                                          3   Mr. Lowenthal or Ms. Denys or anybody else and say,
   4               Do you understand my perspective                  4   am I going to be paid? Because the policy says it's
   5          there?                                                 5   unpaid, but I heard Lynn Johnson got paid.
   6   BY MR. GIBSON:                                                6                Did you have any conversation like
   7          Q.   I don't think it matters. If I                    7   that?
   8   understand it -- if the judge understands it, that's          8           A.   No, because it was discretionary. And
   9   good enough for me.                                           9   I wasn't -- to me the priority was to take the time
  10               Mr. Ngo, I think you just stated, in             10   off. The pay was -- to me to ask for FMLA, the key
  11   answering the Judge's question, that you felt that           11   driver was not compensation. It was to take care of
  12   Rob Lowenthal had approved your FMLA leave?                  12   our child and be there for our child the first three
  13          A.   Based on my July 16th conversation and           13   months of their birth. So the compensation was
  14   him approving me not returning until August 25th,            14   not -- is one piece of the puzzle, and I wasn't
  15   yes.                                                         15   going to argue with Jane about it.
  16          Q.   But I thought it was your testimony              16           Q.   But now you're suing Oppenheimer
  17   that Rob told you you needed to work that out with           17   saying that you were discriminated against, in part,
  18   Jane Ross.                                                   18   because of that very reason; correct?
  19          A.   No, he told me to work it out with               19           A.   That is correct.
  20   Jane Ross in May. The July conversation, it was --           20           Q.   And you felt that you were being
  21   it was a finalized time saying that I would come             21   discriminated against for that reason before you
  22   back August 25th.                                            22   left the office in June of 2014; correct?
  23          Q.   Now, I think you also just said that             23           A.   That is correct.
  24   essentially it didn't seem -- don't let me put words         24           Q.   Now, just to close the book on
  25   in your mouth -- a big deal that you were getting            25   Exhibit 45, you never filled out any of these
                                                    555                                                              557
   1                   NGO - CROSS                                   1                      NGO - CROSS
   2   your base salary; is that correct?                            2   applications in connection with your time out of the
   3          A.   I misspoke. I shouldn't have said                 3   office for the birth of your child; correct,
   4   "Big deal." I was just saying that relative to the            4   Mr. Ngo?
   5   total compensation and relative to the comp. Of -- I          5           A.   That is correct.
   6   know the exact number for Lynn was 50 percent of her          6           Q.   Would you agree with me, Mr. Ngo, that
   7   pay. I don't know what Brigid's is, but I just know           7   there was some degree of confusion regarding your
   8   that if you were to back out 50 percent of that two           8   time out of the office in July of 2014 -- in June of
   9   months relative to my total compensation, it didn't           9   2014?
  10   seem -- maybe should not have said "big deal." It            10           A.   What are the dates you're giving me
  11   just didn't seem as egregious.                               11   again, Mike?
  12          Q.   Let me be clear. You didn't say that.            12           Q.   From June 20, 2014, through the date
  13   I said that, so --                                           13   that you suffered your brain aneurysm, would you
  14          A.   Sorry. I don't know. So this is like             14   agree with me that there was confusion with regard
  15   a very long day. So sorry, Mike.                             15   to your time out of the office?
  16          Q.   But also, Mr. Ngo, you're alleging in            16           A.   No.
  17   this proceeding that you were discriminated against          17           Q.   Did you say that to Mr. Lowenthal when
  18   based on your male gender in part because                    18   you returned to work?
  19   Ms. Johnson was getting paid, correct, while she was         19           A.   I believe that in my second
  20   on her leave?                                                20   conversation, I was being deferential from him.
  21          A.   That is correct.                                 21   Because if you remember something, I had read, after
  22          Q.   And you learned about those                      22   that, his letter, and I knew the subtext of it. So
  23   circumstances before you left Oppenheimer, correct,          23   from reading his letter, as we just went through,
  24   in June of 2014?                                             24   that he had a misunderstanding of the time, thinking
  25          A.   That is correct.                                 25   I would take two weeks, I may have referenced to him
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 162 of 407
                                               558                                                             560
   1                   NGO - CROSS                               1                   NGO - CROSS
   2   that he may have been confused -- I didn't accuse         2   New York when you first came back in August?
   3   him of it, but I was saying -- being deferential          3          A.   Of course, yes.
   4   saying that there is some confusion. But I was            4          Q.   You know what I mean by that.
   5   really pertaining to his understanding versus what I      5               Was she able to fly when she came
   6   was very clear on the August 25th date.                   6   back?
   7        Q.   So the answer to my question is, yes,           7          A.   Yes. Yes. Please don't call the
   8   you did say to Mr. Lowenthal that there was some          8   child --
   9   degree of confusion?                                      9          Q.   That was a horrible question. It was
  10        A.   I believe that is correct.                     10   not what I intended.
  11        Q.   Now, Ms. Denys -- let's talk about             11               During the time that you were in
  12   that confusion.                                          12   California --
  13             Ms. Denys was the very first person            13          A.   It's okay. You're going to be a new
  14   that Rob Lowenthal told you to speak to about FMLA       14   dad soon. You'll get it. You'll get it.
  15   leave; correct?                                          15          Q.   Nobody asked me if I take my
  16        A.   That is correct.                               16   daughters...
  17        Q.   And you had Ms. Denys' e-mail address?         17               During the time that you were in
  18        A.   Yes.                                           18   California from June 20th through the first or
  19        Q.   And you could have reached Ms. Denys           19   second week of August, was your partner also there
  20   by telephone?                                            20   with you present?
  21        A.   Sure.                                          21          A.   I'm sorry. Now you've got to repeat
  22        Q.   Wouldn't you agree with me, Mr. Ngo,           22   the question.
  23   that any confusion could have been cleared up by         23          Q.   I know.
  24   simply calling or e-mailing Ms. Denys and saying, I      24               During the time that you were in
  25   am taking a leave of absence for the birth of my         25   California --
                                               559                                                             561
   1                   NGO - CROSS                               1                   NGO - CROSS
   2   baby?                                                     2          A.   Yes.
   3        A.   Rob didn't ask me to go to Ms. Denys            3          Q.   -- was your partner there as well?
   4   to give her the dates. He said to me to work it out       4          A.   Yes, he was.
   5   with Jane and Colleen.                                    5          Q.   And was your partner employed during
   6        Q.   He told you to work out the work                6   that time period?
   7   coverage with Jane and Colleen; right?                    7          A.   Yes, he was.
   8        A.   That also meant to me the date that I           8          Q.   Are you aware of whether your partner
   9   would be out.                                             9   took an FMLA leave of absence for all or some of
  10        Q.   Did you believe -- that's what that            10   that period?
  11   meant to you -- withdrawn.                               11          A.   I don't think that -- I don't think he
  12             You had read the FMLA section of the           12   did.
  13   handbook?                                                13          Q.   As far as you know, was he being paid
  14        A.   That's correct.                                14   during that time period?
  15        Q.   And we saw in there where it said              15          A.   Yes.
  16   requests for a leave of absence of the FMLA should       16          Q.   Now, you were unable to return to work
  17   be made to human resources?                              17   on August 25th?
  18        A.   Should, yes.                                   18          A.   That is correct.
  19        Q.   Yes.                                           19          Q.   And was that as a result of your brain
  20             And it was your understanding that             20   aneurysm?
  21   Mr. Lowenthal had told you that you should work out 21               A.   That is correct.
  22   your request for a leave of absence with Jane Ross       22          Q.   And how long -- I think you testified
  23   and Colleen Burns?                                       23   about this.
  24        A.   That is correct.                               24               How long were you hospitalized for
  25        Q.   Did your daughter return with you to           25   your brain aneurysm?
                                                       PIROZZI & HILLMAN
                                                          212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 163 of 407
                                                    562                                                                 564
   1                      NGO - CROSS                                  1                     NGO - CROSS
   2           A.   I would say at least a month.                      2   employment at Oppenheimer.
   3           Q.   Do you recall approximately what day               3                 And I'd like you to turn to the page
   4   you returned home from the hospital?                            4   that has the Bates No. Oppenheimer 188, please.
   5           A.   To be honest, I was so fuzzy, I don't              5          A.     I'm sorry --
   6   remember the exact date, but I believe it was -- I              6          Q.     188 in the bottom right corner. It's
   7   want to say it was sometime in October.                         7   hard to see on the W-2 page, but if you turn to the
   8           Q.   And from the date that you suffered                8   next page, you'll be able to see the numbers.
   9   your brain aneurysm through your first day back at              9          A.     Oh, okay. Now I'm seeing the 188.
  10   Oppenheimer on November 3rd, am I correct you didn't 10             Yes.
  11   do any work?                                                   11          Q.     And does this appear to be an earnings
  12           A.   Repeat the question again, please,                12   statement from Oppenheimer dated June 30th, 2014?
  13   Mike.                                                          13          A.     That is correct.
  14           Q.   Sure.                                             14          Q.     And would this be the first pay stub
  15                From the date that you suffered your              15   or pay period that you received after you left the
  16   brain aneurysm through your first day back at                  16   office for the birth of your baby?
  17   Oppenheimer, am I correct that you didn't do any               17          A.     That is correct.
  18   work?                                                          18          Q.     And we see that it provides for full
  19           A.   That is correct.                                  19   payment of your base salary?
  20           Q.   And am I correct that nobody asked you            20          A.     That is correct.
  21   to do any work?                                                21          Q.     Just going forward, would you agree
  22           A.   That is correct.                                  22   with me that the same is true leading up to
  23           Q.   Nobody told you you had to work?                  23   Oppenheimer 192?
  24           A.   That is correct.                                  24          A.     That is -- can I see -- 192 stops.
  25           Q.   And you didn't get paid during that               25   And that's basically --
                                                    563                                                                 565
   1                      NGO - CROSS                                  1                     NGO - CROSS
   2   time period?                                                    2          Q.     Correct.
   3           A.   That is correct.                                   3                 Would you say that --
   4           Q.   You received disability benefits;                  4          A.     That's around my aneurysm date, which
   5   correct?                                                        5   is correct.
   6           A.   That is correct.                                   6          Q.     Thank you, and I think you may have
   7           Q.   In fact, it was disability benefits                7   just -- so when we're looking at Oppenheimer --
   8   that Ms. Bridges -- not Ms. Bridges -- Brigid                   8          A.     Just trying to speed things up.
   9   Donnelly was getting paid while she was on her                  9          Q.     When we're looking at Oppenheimer 192,
  10   leave, isn't it?                                               10   does this appear to be an earnings statement with a
  11           A.   That's not my understanding. I know               11   pay date of August 29, 2014?
  12   that there was some disability payments, from my               12          A.     That is correct.
  13   conversation with her. And she said there was some             13          Q.     And is this the first pay stub that
  14   discretionary time off of managers or something.               14   you would have received after you suffered your
  15   Like I said, I didn't know -- it's very                        15   brain aneurysm?
  16   uncomfortable to ask people what, basically, they're           16          A.     That is correct.
  17   paid, right. So I just remember saying it was a                17          Q.     And we see that this is for zero
  18   combination -- I do agree with you that she said               18   dollars?
  19   some of it was disability and that she said that --            19          A.     Yes.
  20   I don't know what -- she never gave me exact                   20          Q.     And if you see, there's some
  21   numbers.                                                       21   handwriting on this pay stub that says, "LOA."
  22           Q.   Could we go to Exhibit 11, please.                22          A.     Yes.
  23           A.   Yes. I'm at Exhibit 11.                           23          Q.     Do you have any understanding what
  24           Q.   I'll represent to you that these are a            24   that stands for?
  25   collection of compensation records for your                    25          A.     I'm assuming it stands for "leave of
                                                             PIROZZI & HILLMAN
                                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 164 of 407
                                                       566                                                              568
   1                   NGO - CROSS                                     1                     NGO - CROSS
   2   absence."                                                       2   again. We looked at it yesterday.
   3        Q.      Because you were on a leave of absence             3               But would you agree with me that this
   4   when you had your brain aneurysm; correct, sir?                 4   is the e-mail dated October 9th in which you updated
   5        A.      That is correct.                                   5   Mr. Lowenthal as to your physical recovery and your
   6        Q.      Would you agree with me, sir, that the             6   anticipated return to work?
   7   zero dollars in compensation and the handwritten                7          A.    That is correct.
   8   "LOA" is on every pay stub until we get to OPCO 202?            8          Q.    And I'd like you to just read the
   9        A.      That is correct.                                   9   first sentence of the last paragraph in this e-mail.
  10        Q.      And this one is dated November 28,                10          A.    I'm sorry. You want me to read the
  11   2014?                                                          11   first sentence in the last paragraph?
  12        A.      That is correct.                                  12          Q.    Yes.
  13        Q.      And that is after you returned to                 13          A.    That starts with "I want to"?
  14   work?                                                          14          Q.    Yes.
  15        A.      That is correct.                                  15          A.    "I want to thank you for all your
  16        Q.      We see handwritten here "RTW 11/3/14"?            16   support and concern."
  17        A.      Yes.                                              17          Q.    Thank you.
  18        Q.      Do you have an understanding what that            18               And the next sentence?
  19   might stand for?                                               19          A.    "Everyone at Oppenheimer has been so
  20        A.      Something "return" -- "return to                  20   nice through this ordeal."
  21   work."                                                         21          Q.    And this was after your phone call
  22        Q.      "Return to work"?                                 22   with Mr. Lowenthal in which you believed he was
  23        A.      I guess, yes.                                     23   punishing you for being out of the office?
  24        Q.      And underneath it says, "November 3,              24          A.    You're saying after my July 16th call,
  25   2014"; correct?                                                25   that's correct.
                                                       567                                                              569
   1                   NGO - CROSS                                     1                     NGO - CROSS
   2        A.      Seems very reasonable to me.                       2          Q.    Correct. Thank you.
   3        Q.      During your -- the time that you were              3                Now, you returned to work on
   4   out of the office recovering from your brain                    4   November 3rd, sir?
   5   aneurysm, did you communicate with anybody as to                5          A.    November 3rd?
   6   your health status and your anticipated return date?            6          Q.    Yes.
   7        A.      I'm sorry. Could you repeat the                    7          A.    That is correct.
   8   question.                                                       8          Q.    If I told you that the time period
   9        Q.      Sure.                                              9   between August 18th, 2014, and November 3, 2014, was
  10               During the time that you were out of               10   a -- is 11 weeks, would that sound about right to
  11   the office recovering from your brain aneurysm, did            11   you?
  12   you communicate with anybody at Oppenheimer                    12          A.    Sounds about right.
  13   regarding your health status and your anticipated              13          Q.    If I told you that the period of time
  14   return date?                                                   14   between June 20, 2014, and November 3rd, 2014, was
  15        A.      Yes.                                              15   just under 20 weeks, would that sound about right to
  16        Q.      Was Mr. Lowenthal one of those                    16   you?
  17   individuals?                                                   17          A.    Sounds about right.
  18        A.      Yes.                                              18          Q.    When you reviewed the Oppenheimer
  19        Q.      And we looked at this yesterday.                  19   employee handbook FMLA policy, did you see any
  20               Let's turn to Exhibit 72, please.                  20   policy that provided for 19 weeks of job-protected
  21        A.      What was the exhibit again, Mike?                 21   leave?
  22        Q.      7-2.                                              22          A.    Nineteen weeks is -- what is -- three
  23        A.      7-2. These are big binders.                       23   months is twelve weeks. I remember it saying three
  24               (Pause.)                                           24   months, right.
  25        Q.      I'm not going to walk through it all              25          Q.    There's not 19 weeks in three months;
                                                             PIROZZI & HILLMAN
                                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 165 of 407
                                                   570                                                                572
   1                    NGO - CROSS                                1                    NGO - CROSS
   2   correct, Mr. Ngo? You agree?                                2   job-protected FMLA leave on July 18, 2014?
   3        A.    Yes, I remember it saying three                  3         A.     If you read the context of that
   4   months. That's correct. I'm trying to back out and          4   letter -- because you're basing it on reading the
   5   do math, so...                                              5   letter, which I read on November 3rd -- if I read
   6        Q.    Now, I think yesterday you testified             6   the whole letter, I would get the feeling, and I
   7   about two conversations that you had with                   7   felt that way when I read it on November 3rd, that
   8   Mr. Lowenthal, I believe, on the first and second           8   he was disappointed, the tone of that letter.
   9   day upon your return in November?                           9         Q.     Despite the fact that you had already
  10        A.    Yes, that is correct.                           10   been out of the office for a month and he was
  11        Q.    And let's talk about the first                  11   offering for you to spend another 12 months [sic]
  12   conversation that you had with Mr. Lowenthal on            12   out of the office?
  13   November 3rd.                                              13                THE ARBITRATOR: Twelve weeks.
  14             And you allege in your statement of              14                MR. GIBSON: Twelve weeks.
  15   claim that in this conversation, Mr. Lowenthal,            15   BY MR. GIBSON:
  16   quote, "made it clear that he was disappointed that        16         Q.     I apologize. Big difference.
  17   Ngo had taken leave."                                      17         A.     I'm sorry. Repeat that question
  18             Do you recall that?                              18   again.
  19        A.    That is correct.                                19         Q.     Sure.
  20        Q.    Now, we also saw that, in                       20                You felt that the tone of the letter
  21   Mr. Lowenthal's July 18th e-mail, he sent you              21   was angry despite the fact that you had already been
  22   paperwork to take 12 weeks of FMLA leave.                  22   out of the office for a month and that he was
  23             Do you recall that?                              23   providing you with the opportunity to spend 12 more
  24        A.    I believe we reviewed that, yes.                24   weeks out of the office?
  25        Q.    And that was sent to you after you had          25         A.     Yes. You have to also remember that
                                                   571                                                                573
   1                    NGO - CROSS                                1                    NGO - CROSS
   2   already been out of the office for a month before           2   that was based -- that that feeling was based on
   3   that; correct?                                              3   reading the letter for the first time, July 18th
   4        A.    You have to ask -- ask me the question           4   letter, plus having my first conversation with him,
   5   again, please.                                              5   in which he seemed disappointed and said to me I had
   6        Q.    Sure.                                            6   been gone for too long. So, yes, that was probably
   7             Mr. Lowenthal sent you the paperwork              7   a correct assessment.
   8   to take 12 weeks unpaid FMLA leave after you had            8         Q.     Do you think it's possible that
   9   already been out of the office for a month before           9   Mr. Lowenthal was upset with you that he had to find
  10   that; correct?                                             10   out from Ms. Ross that you weren't going to come
  11        A.    That is correct.                                11   back --
  12        Q.    And do you believe that Mr. Lowenthal           12                (Reporter seeks clarification.)
  13   advising you in July that you could take 12 weeks of       13         Q.     Do you think it's possible that
  14   leave to be a sign that he was disappointed in you         14   Mr. Lowenthal was upset with you that he had to
  15   for taking a leave of absence?                             15   learn from Ms. Ross, and not directly from you, that
  16        A.    You're saying based on the letter or            16   you were going to be out of the office for another
  17   based on the conversation?                                 17   month?
  18        Q.    Well, looking at that letter now --             18         A.     I think that -- I do not know what he
  19        A.    Which July 18th -- when you say                 19   was thinking at the time, but that can certainly be
  20   July 18, are you referring to the letter?                  20   a plausible explanation for some of his feelings at
  21        Q.    Yes.                                            21   that time.
  22        A.    Okay. So ask me the question again,             22         Q.     Your statement of claim also alleges
  23   please.                                                    23   that during this first conversation with
  24        Q.    Do you believe Mr. Lowenthal was angry          24   Mr. Lowenthal on November 3rd, quote, "Lowenthal
  25   with you when he offered for you to take 12 weeks of       25   stated that he was removing some of Ngo's
                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 166 of 407
                                                    574                                                                  576
   1                   NGO - CROSS                                     1                   NGO - CROSS
   2   supervisory responsibilities and that Ngo was no                2   status at Oppenheimer?
   3   longer in charge of the compliance part of the                  3          A.    Yes.
   4   business."                                                      4          Q.    Had you spoken to an attorney about
   5               Do you recall that allegation?                      5   potentially bringing a claim against Oppenheimer?
   6        A.      Yes, I do.                                         6          A.    Wait. Could you rewind the question.
   7        Q.      Mr. Ngo, didn't Mr. Lowenthal tell you             7   I need dates.
   8   back when you spoke to him in July that the morning             8          Q.    Sure.
   9   blast was no longer being sent under your name?                 9               At the time that you recorded your
  10        A.      He did say that.                                  10   conversation with Mr. Lowenthal on November 4th,
  11        Q.      And that was one of your supervisory              11   2014, had you spoken to an attorney about your
  12   responsibilities?                                              12   employment status at Oppenheimer?
  13        A.      That is correct.                                  13          A.    I had spoken to some friends who are
  14        Q.      And you testified that removing your              14   attorneys, correct.
  15   name off the morning blast could send a message to             15          Q.    And you had spoken to those friends
  16   the market that you were no longer the cohead of the           16   who are attorneys about potentially bringing a claim
  17   high-yield research group?                                     17   against Oppenheimer?
  18        A.      You're saying he said that or I said              18          A.    No, we did not discuss that at this
  19   that? I can't remember.                                        19   stage.
  20        Q.      You testified to that.                            20          Q.    Are either of your partner's parents
  21        A.      Yes. I did testify to that, correct.              21   attorneys?
  22        Q.      And didn't Mr. Lowenthal tell you,                22          A.    Yes, my partner's father is an
  23   during that same conversation on June 16th or                  23   attorney.
  24   June 17th [sic], that Colleen Burns was the sole               24          Q.    And did you tell Mr. Lowenthal that
  25   head of high-yield research going forward?                     25   you were recording that conversation?
                                                    575                                                                  577
   1                   NGO - CROSS                                     1                   NGO - CROSS
   2        A.      You mean July 16th?                                2          A.    No, I did not.
   3        Q.      Yes, I apologize.                                  3          Q.    And I believe you testified that you
   4               July 16th.                                          4   used your iPhone to record it?
   5        A.      You said June 16th.                                5          A.    That is correct.
   6        Q.      Didn't Mr. Lowenthal also tell you, on             6          Q.    Did you place your iPhone somewhere
   7   July 16th or the 17th, whenever you spoke, that                 7   where Mr. Lowenthal couldn't see it?
   8   going forward, Ms. Burns was going to be the sole               8          A.    That is correct.
   9   head of the high-yield research group?                          9          Q.    Where was that?
  10        A.      He did not say that to me.                        10          A.    In my pocket.
  11        Q.      You had another conversation with                 11          Q.    Do you recall testifying, I believe at
  12   Mr. Lowenthal the next day, on November 4th?                   12   your deposition and yesterday, that the reason that
  13        A.      That is correct.                                  13   you didn't tell Mr. Lowenthal that you were
  14        Q.      And is that the conversation that you             14   recording the conversation is because you wanted to
  15   recorded?                                                      15   ensure that he would be truthful?
  16        A.      That is correct.                                  16          A.    To some degree, that's part of it,
  17        Q.      And did Mr. Lowenthal invite you to               17   yes.
  18   speak to him, or did you go to him?                            18          Q.    Do you believe that he spoke
  19        A.      I came to him.                                    19   truthfully in that conversation?
  20        Q.      Now, I want to be clear. I am not                 20          A.    Yes, I believe from -- yes --
  21   asking you to tell me about any conversation that              21   partially no. I mean, you have to ask me the
  22   you had with an attorney.                                      22   question again. Are you saying overall did I find
  23               At the time that you recorded that                 23   him truthful or did you say --
  24   conversation with Mr. Lowenthal on November 4th, had 24                    Q.    Do you believe he lied at all in that
  25   you spoken to an attorney regarding your employment            25   conversation?
                                                             PIROZZI & HILLMAN
                                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 167 of 407
                                                578                                                                 580
   1                    NGO - CROSS                                 1                      NGO - CROSS
   2        A.     Not that I can remember certain                  2   transcript again from the beginning of Exhibit 86B
   3   instances, no.                                               3   and ask you a few questions about what we just
   4               MR. GIBSON: At this point, if we                 4   listened to.
   5        could take a short break, we're going to set            5         A.     Sure. Go ahead, Mike.
   6        up to play the audio of that conversation.              6         Q.     So first of all, I think you gave some
   7               Off the record.                                  7   testimony about this on direct examination, but you
   8               (Recess from the record.)                        8   start out very early in the conversation by
   9               THE ARBITRATOR: Before you start,                9   apologizing to Mr. Lowenthal?
  10        just a note about scheduling. I can go till            10         A.     That's just -- that's the way I wanted
  11        just before 5 o'clock. I have to make a                11   to start this conversation, correct.
  12        brief phone call at 5.                                 12         Q.     And this was the day after you believe
  13               MR. GIBSON: Okay.                               13   that Mr. Lowenthal first told you that you were
  14               THE ARBITRATOR: I could go even a               14   demoted?
  15        little bit beyond 5.                                   15         A.     He -- well, it was the first day
  16               MR. GIBSON: Okay. I'm going to shoot            16   after, correct.
  17        to get Mr. Ngo finished before 5.                      17         Q.     And this was the day after you felt
  18               THE ARBITRATOR: Okay.                           18   that Mr. Lowenthal was discriminating and
  19               MR. GIBSON: At this point, I'm going            19   retaliating against you?
  20        to play Exhibit 86, which is the audio                 20         A.     Well, that starts prior to that day,
  21        recording that there's been some testimony             21   but, yes, this is after those preceding events.
  22        about.                                                 22         Q.     And we see, on page 2 of the
  23   BY MR. GIBSON:                                              23   transcript, which is the first full page of text, at
  24        Q.     And if you would, Mr. Ngo -- if you             24   line 15 -- you gave some testimony about this
  25   could take a look at Exhibit 86B, which is one of           25   yesterday -- you said --
                                                579                                                                 581
   1                    NGO - CROSS                                 1                      NGO - CROSS
   2   the transcripts from that recording.                         2         A.     Do you have something -- I think
   3        A.     Sure.                                            3   yesterday we had something with all the lines --
   4               MR. GIBSON: And we can use that to               4         Q.     I think you're on A. It's B.
   5        follow along.                                           5         A.     Sorry. Got it.
   6               THE WITNESS: Can I write on this, by             6         Q.     There you go.
   7        the way?                                                7         A.     Page 2B, right. Sorry.
   8   BY MR. GIBSON:                                               8              15?
   9        Q.     As long as that is --                            9         Q.     Correct.
  10               MR. IADEVAIA: No.                               10              And what you state here is, "And what
  11   BY MR. GIBSON:                                              11   happened -- I think there was confusion with that
  12        Q.     The answer is no.                               12   leave."
  13        A.     Okay.                                           13              Do you see that, sir?
  14               MR. LICUL: It's for other witnesses,            14         A.     That's correct.
  15        too.                                                   15         Q.     You also see, on page 2, line 12,
  16               THE WITNESS: I'll pretend I'm                   16   where you state, "I've always been honest with you"?
  17        writing. It helps me to follow stuff.                  17         A.     That is correct.
  18               MR. GIBSON: Sure.                               18         Q.     Did you testify yesterday you didn't
  19               MR. LICUL: You can take notes on a              19   believe you were being honest with Mr. Lowenthal at
  20        piece of paper.                                        20   that time?
  21               THE WITNESS: I won't.                           21         A.     That is correct.
  22               MR. GIBSON: Is everybody ready?                 22         Q.     Do you regularly record conversations
  23               (Audio is played.)                              23   with people without telling them?
  24   BY MR. GIBSON:                                              24         A.     No.
  25        Q.     Mr. Ngo, I'd like to go through this            25         Q.     Would you be happy if someone recorded
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 168 of 407
                                                     582                                                               584
   1                   NGO - CROSS                                    1                   NGO - CROSS
   2   a business conversation with you without telling               2         Q.    And I think before we took our break,
   3   you?                                                           3   you testified that you didn't recall him lying
   4          A.   No.                                                4   during this conversation?
   5          Q.   Let's take a look at page 3 of the                 5         A.    Well, I didn't have the whole
   6   transcript, please. And Mr. Lowenthal states, at               6   transcript in front of me, to tell you the truth.
   7   line 10, "Just to recharacterize what I told you to            7   And so I asked you to repeat it because I wasn't
   8   do, which is, my direction was really toward Lenore            8   sure what you were saying, but if you want me to go
   9   Denys in terms of the three-month versus none. The             9   line by line and analyze it, like we're doing now, I
  10   policies and permissions to leave were completely             10   can tell you the veracity of each comment
  11   nonstandard, so I didn't know anything about it. It           11   individually as we're going now.
  12   was not up to Jane or Colleen's discretion as to how          12               But at the time when you asked me, it
  13   much leave you could have."                                   13   was a 12-minute conversation, so now I have it in
  14               Do you see that, sir?                             14   front of me. I'm happy to answer your questions.
  15          A.   That is correct.                                  15         Q.    So the line, "It was not up to Jane or
  16          Q.   And what was your response to                     16   Colleen's discretion as to how much leave you could
  17   Mr. Lowenthal when he said that?                              17   have," you believe that was not a truthful statement
  18          A.   I was deferential. I wasn't going to              18   by Mr. Lowenthal?
  19   argue with him, so I said, "Sure."                            19         A.    That is correct. Because he had told
  20          Q.   But you don't think Mr. Lowenthal was             20   me to work it out with Jane and Colleen.
  21   lying when he said this; correct?                             21         Q.    And you responded -- but, nonetheless,
  22          A.   I think he mischar- -- I think he was             22   you responded by saying "Sure"; correct?
  23   lying. I think he was mischaracterizing our                   23         A.    Yes -- I mean, keep in mind, at this
  24   conversation. He never told me to discuss my leave            24   point, it was my November 3rd conversation. I was
  25   with Lenore Denys. The only reference he made to              25   scared to lose my job. I had read his letter for
                                                     583                                                               585
   1                   NGO - CROSS                                    1                   NGO - CROSS
   2   Lenore Denys was for me to find out what the policy            2   the first time that he wrote in July, which was not
   3   was in place.                                                  3   very friendly towards me. And it was a confluence
   4          Q.   So let's backtrack a little bit, to                4   of things. So the attitude to come into this
   5   make sure I understand correctly.                              5   conversation was to be deferential.
   6               The reason that -- one of reasons that             6         Q.    If I recall correctly, when you got
   7   you recorded the conversation was because you wanted           7   off the phone with Mr. Lowenthal on either
   8   to make sure that Mr. Lowenthal was truthful;                  8   July 16th or 17th, you also felt that your job was
   9   correct? You testified about that?                             9   in jeopardy?
  10          A.   I don't think it would coerce him to              10         A.    That's correct.
  11   be truthful, but I wanted to -- that was part of the          11         Q.    But you didn't record your first
  12   reason, I guess. But I don't --                               12   conversation with Mr. Lowenthal; right?
  13          Q.   Okay.                                             13         A.    No, I did not.
  14          A.   Sure.                                             14         Q.    And at line 23 -- well, let me
  15          Q.   I'm sorry. I didn't mean to cut you               15   continue.
  16   off.                                                          16               At line 16, Mr. Lowenthal states,
  17          A.   Repeat that question again. You're                17   "There's a company policy and I pointed you to
  18   saying --                                                     18   Lenore to look into that."
  19          Q.   Sure.                                             19               You state, "Yeah, and I talked to
  20               One of the reasons you testified you              20   Lenore. I did -- I did talk to Lenore."
  21   didn't tell Mr. Lowenthal that you were recording             21               Mr. Lowenthal states, "Whatever the
  22   the conversation is because you wanted him to be              22   dialog between you and Colleen is professional
  23   truthful?                                                     23   courtesy only."
  24          A.   I guess that's one of the reasons,                24               Is that statement by Mr. Lowenthal
  25   correct.                                                      25   consistent with what you recall him saying to you
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 169 of 407
                                                 586                                                               588
   1                    NGO - CROSS                                 1                  NGO - CROSS
   2   back in July -- May of 2014?                                 2   you look at the letter that he sent July 18 with the
   3        A.    I'm sorry. Which statement?                       3   FMLA paperwork, it seems to be consistent. I had
   4              MR. IADEVAIA: Which statement?                    4   talked to him about a leave.
   5   BY MR. GIBSON:                                               5              So if you're asking me -- when I say
   6        Q.    Where Mr. Lowenthal says, "Whatever               6   that's my fault and I agree with that and you want
   7   the dialog was between you and Colleen is                    7   to go over these comments, I can tell you that a lot
   8   professional courtesy only," is that consistent with         8   of these comments are taken out of context, that I'm
   9   what Mr. Lowenthal's instructions were to you in May         9   just trying to preserve my job and preserve my
  10   of 2014?                                                    10   relationship with Mr. Lowenthal.
  11        A.    No.                                              11         Q.   And on page 4, please, at the first
  12        Q.    And what was your response to that               12   line, you say, "Well, sure. I'm just saying that I
  13   statement?                                                  13   wasn't trying to hide it."
  14        A.    I said, "Oh, yes. Yes. Yes."                     14              Now, was the "it" that you're talking
  15        Q.    Mr. Lowenthal --                                 15   about the fact that you were not going to be
  16        A.    As I said, I wasn't planning to argue            16   returning to the office until August 25th?
  17   with him over factual inaccuracies. I was about to          17         A.   Yes, that sounds right.
  18   lose -- I thought I was about to lose my job, so of         18         Q.   But you didn't copy Mr. Lowenthal on
  19   course I'm not going to argue with him about it.            19   the e-mail, right, the July 13th e-mail?
  20        Q.    You went in there just to record                 20         A.   We established that I did not.
  21   essentially and hear what he had to say?                    21         Q.   I know.
  22        A.    No. I needed clarity on what my job              22              And you didn't call Mr. Lowenthal
  23   title was, as I mentioned. I needed clarity -- I            23   beforehand to tell him about that.
  24   wanted to apologize to him that I did not read the          24         A.   No, but I obviously spoke to him about
  25   letter on July -- that he sent to me July 18th.             25   it on July 16th.
                                                 587                                                               589
   1                    NGO - CROSS                                 1                  NGO - CROSS
   2              My purpose in this conversation was               2         Q.   Got you.
   3   also to try to salvage the relationship that we used         3              Now, staying on page 4, line 4, you
   4   to have. We used to have a very good relationship.           4   state, "I told you over the phone I was totally
   5   And post me asking for leave and taking the leave,           5   prepared to sign anything."
   6   it just became very sour and it was very apparent to         6              Do you see that, sir?
   7   me. So Rob Lowenthal was my boss. I was trying to            7         A.   Yes.
   8   be -- I was trying to keep my job.                           8         Q.   Did you say that to Mr. Lowenthal
   9        Q.    And you don't deny that --                        9   during the telephone conversation on July 16th or
  10   Mr. Lowenthal's statement that he directed you to           10   17th?
  11   Lenore Denys to talk about Oppenheimer's FMLA               11         A.   I think I might have said that when we
  12   policies; correct?                                          12   were talking about I wanted to be out until
  13        A.    We went over that. He did on the                 13   August 26th.
  14   first day in May, said to talk to Lenore Denys about        14         Q.   Did you ever -- following your
  15   what the policies were and what was available to me. 15          conversation with Mr. Lowenthal, did you ever call
  16        Q.    And going back to Exhibit -- page 3 on           16   him or e-mail him to follow up and say, are there
  17   line 23, after that dialog with Mr. Lowenthal, you          17   forms I need to sign to be on FMLA leave?
  18   state, "And that's my fault and I agree with you."          18         A.   Well, he said just to do what you need
  19              Do you believe you were partially at             19   to do. He didn't tell me to sign any forms.
  20   fault for any confusion while you were out of the           20         Q.   My question was not that, though.
  21   office in July of 2014?                                     21              My question was, following the
  22        A.    I do not believe that to be the case.            22   conversation on July 16th or 17th, when you
  23   I thought it was very clear that I asked for                23   allegedly told Mr. Lowenthal, I'll sign -- I'm
  24   August 26 leave during my July conversation with            24   totally prepared to sign anything, did you ever call
  25   him. And, in fact, the implication is even -- if            25   him or e-mail him to follow up and ask if there was
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 170 of 407
                                                  590                                                               592
   1                   NGO - CROSS                                   1                   NGO - CROSS
   2   any paperwork?                                                2   leave of absence," did you believe that that was a
   3          A.   No, I did not.                                    3   correct statement?
   4          Q.   Would you agree that had you, he would            4         A.    I did not believe that was a correct
   5   have told you about that July 18th letter he sent             5   statement.
   6   you?                                                          6         Q.    You state again, here on line 18, that
   7               Do you think that's a fair assumption?            7   "I will sign whatever."
   8          A.   I think that's a fair assumption.                 8               Do you see that, sir?
   9          Q.   On page 4, at line 6, Mr. Lowenthal               9         A.    I see that. That is correct.
  10   states, "Look. The issue around your personal                10         Q.    Now, you testified that Mr. Lowenthal
  11   health is completely separate from the issues around         11   didn't tell you during your July telephone call that
  12   going to California."                                        12   Ms. Burns was the sole head of high-yield research.
  13               Do you see that?                                 13         A.    That is correct.
  14          A.   Yes.                                             14         Q.    But you did know that she was at least
  15          Q.   And also when you go down to line 19,            15   the head of high-yield research on an interim basis;
  16   you see where Mr. Lowenthal said, "We changed the            16   isn't that true?
  17   business model"?                                             17         A.    He did not say that to me.
  18          A.   Yes.                                             18         Q.    Take a look at page 7, please. On
  19          Q.   Now, from your -- the date that you              19   line 3, Mr. Lowenthal says, "And she was being --
  20   returned to Oppenheimer through the end of your              20   that she was made single head of research. I don't
  21   employment, was that approximately a year and a              21   know. Did she not tell you that? Did she not have
  22   half, give or take?                                          22   that discussion with you?"
  23          A.   Could you repeat the question.                   23               And you state, "No, she never told me
  24          Q.   You worked at Oppenheimer for about              24   that, so I didn't know that. So I knew it was in
  25   another year and a half after you returned in                25   the interim, right, but I didn't know that it was
                                                  591                                                               593
   1                   NGO - CROSS                                   1                   NGO - CROSS
   2   November of 2014?                                             2   decided."
   3          A.   That is correct.                                  3               Is it your testimony, Mr. Ngo, that as
   4          Q.   During that time period, did Ms. Burns            4   of July 18th, 2014, you did not know that Ms. Burns
   5   ever have another cohead of high-yield research?              5   was the interim head of high-yield research?
   6          A.   No, she did not.                                  6         A.    That is correct. And what this
   7          Q.   Do you know who's currently the head              7   reference is is -- when I said I knew it was in the
   8   of high-yield research at Oppenheimer?                        8   interim, it was in reference to me reading his
   9          A.   I don't know.                                     9   letter on November 3rd that clearly stated that, in
  10          Q.   Go to page 5. If you look -- starting            10   the -- in my absence, she would have been the cohead
  11   on line 13, you say, "And I had talked to Colleen            11   of research.
  12   and I told her -- I go, yeah, I spoke to Rob, I'm on         12         Q.    So when you said "I knew," that is
  13   a leave of absence until the 26th."                          13   entirely based on you having seen the letter the day
  14               And Mr. Lowenthal responded, "You were           14   before?
  15   paid leave. It wasn't a leave of absence."                   15         A.    Yes. And also, remember, I said that
  16               Is that consistent with your                     16   Colleen never told me that. I think if I had
  17   discussion with Mr. Lowenthal?                               17   known -- if Rob had told me that I was the head of
  18               THE ARBITRATOR: Which discussion?                18   research on interim basis in July, I would think I
  19               THE WITNESS: Which discussion?                   19   would have asked Colleen in our conversations to
  20   BY MR. GIBSON:                                               20   give me some clarity on that. And obviously I
  21          Q.   Is that consistent with the fact that            21   didn't have that clarity because we never had that
  22   you weren't on leave of absence in July of 2014?             22   discussion.
  23          A.   Based on what discussion?                        23               So what I am referring to is that I
  24          Q.   I'll withdraw the question.                      24   had read the letter on November 3rd that was dated
  25               When Mr. Lowenthal said to you, "It a            25   July 18th, and I'm saying that I understand that's
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 171 of 407
                                                      594                                                              596
   1                      NGO - CROSS                                 1                     NGO - CROSS
   2   what Rob had said.                                             2   speaking correctly.
   3          Q.    Mr. Ngo, isn't it true that you                   3            Q.   11 -- go to Exhibit 11A. If you turn
   4   recorded this conversation with Mr. Lowenthal                  4   in -- I apologize. It's a little difficult to see
   5   because you were trying to create evidence for a               5   the Bates numbers.
   6   lawsuit?                                                       6            A.   Hold on a second. It's so big.
   7          A.    No.                                               7                 11A; is that correct?
   8          Q.    And Mr. Lowenthal didn't say what you             8            Q.   Of the 2014 W-2.
   9   had hoped he'd say, and that's why you didn't file a           9            A.   But 11A --
  10   charge of discrimination until another year and a             10            Q.   If you keep turning.
  11   half, until after you were laid off?                          11            A.   Got it. Yes.
  12          A.    That's not correct.                              12            Q.   Now, 2014, am I correct, sir, was the
  13          Q.    Now, I am correct that when you came             13   year in which you believe that Oppenheimer
  14   back to work in November of 2014, it took some time           14   discriminated against you?
  15   for you to get up to speed?                                   15            A.   That is correct.
  16          A.    In November of 2014?                             16            Q.   Retaliated against you?
  17          Q.    Sure.                                            17            A.   That is correct.
  18          A.    I mean, I'm sure there was some time.            18            Q.   Denied you your rights under the FMLA?
  19   I remember Ms. Burns saying to me that she was                19            A.   That is correct.
  20   surprised how quickly that I was able to get up to            20            Q.   You believe you were treated unfairly
  21   speed and that I spoke in the morning meeting -- I            21   by Oppenheimer in 2014?
  22   spoke in the -- every morning we have a morning               22            A.   That is correct.
  23   meeting where analysts talk about work. I didn't              23            Q.   In 2014, would you agree with me,
  24   just sit there for a week; I started to get back to           24   Mr. Ngo, that you were not present in the office for
  25   work.                                                         25   over four months?
                                                      595                                                              597
   1                      NGO - CROSS                                 1                     NGO - CROSS
   2          Q.    Did you publish often in November and             2            A.   That sounds correct.
   3   December?                                                      3            Q.   And for 11 weeks of that period,
   4          A.    I participated in the morning blast,              4   specifically when you were recovering from your
   5   yes.                                                           5   brain aneurysm, you weren't doing any work at all by
   6          Q.    Aside from the morning blast.                     6   Oppenheimer?
   7          A.    That's publishing, though.                        7            A.   That is --
   8          Q.    Aside from that, did you publish                  8            Q.   Work for Oppenheimer?
   9   anything else?                                                 9            A.   That is correct.
  10          A.    Morning blast, Bloombergs.                       10            Q.   And your total compensation for
  11          Q.    Do you remember what your compensation           11   2004 -- '14, am I correct, was $388,750?
  12   was -- total compensation received from Oppenheimer 12                      A.   That is correct.
  13   in 2014?                                                      13            Q.   Did you work for Oppenheimer for
  14          A.    I'm sorry. Could you repeat the                  14   all --
  15   question.                                                     15                 THE ARBITRATOR: I'm sorry.
  16          Q.    Sure.                                            16                 Which year are we talking about?
  17                Do you remember what the total                   17            2014?
  18   compensation you were paid by Oppenheimer in 2014             18                 MR. GIBSON: Yes, sir.
  19   was?                                                          19                 THE ARBITRATOR: Okay.
  20          A.    You're talking about calendar year               20                 MR. GIBSON: Gross pay.
  21   2014?                                                         21                 THE ARBITRATOR: I'm looking at the
  22          Q.    That you actually received. Just so I            22            wages, tips, et cetera, 366,042. Oh, okay.
  23   don't have to make you guess, can you turn to                 23            I see. Got it. Okay. Sorry about that.
  24   Exhibit --                                                    24                 MR. GIBSON: No worries. Thank you.
  25          A.    I want to say what tab is it? So I'm             25
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 172 of 407
                                                  598                                                                      600
   1                    NGO - CROSS                                    1                    NGO - CROSS
   2   BY MR. GIBSON:                                                  2   talk to Rob. So obviously that implies that both
   3           Q.   I'm sorry. I don't know if I asked                 3   she and Rob had some input on that compensation.
   4   you the question.                                               4         Q.      Is it fair to say you were not happy
   5                Did you work for Oppenheimer for all               5   with that bonus?
   6   of 2015?                                                        6         A.      That is correct.
   7           A.   Yes, I did.                                        7         Q.      And did you think that that
   8           Q.   What was your job title during that                8   discretionary bonus was unfair?
   9   time?                                                           9         A.      Yes, I did.
  10           A.   I was a managing director.                        10         Q.      Did you think Mr. Lowenthal was
  11           Q.   And, in fact, you were a managing                 11   punishing you for the time that you were out of the
  12   director before you left the office in June of 2014            12   office in 2014?
  13   for the birth of your child?                                   13         A.      Yes, I did.
  14           A.   That is correct.                                  14         Q.      Did you expect that you would receive
  15           Q.   Were you a managing director when you             15   the same discretionary bonus in 2014 that you
  16   were terminated in June of 2016?                               16   received in 2013?
  17           A.   That is correct.                                  17         A.      To some degree, yes.
  18           Q.   And what was your -- were you a                   18         Q.      Isn't it true that you anticipated
  19   research analyst in 2015?                                      19   that your discretionary bonus would be reduced
  20           A.   That is correct.                                  20   somewhat for the amount of time that you were out of
  21           Q.   Did you continue to cover paper,                  21   the office?
  22   chemicals, and mining primarily?                               22         A.      I don't know. There's a lot of
  23           A.   Paper, chemicals, packaging --                    23   calculations in that number.
  24           Q.   And packaging?                                    24         Q.      Didn't you tell -- did you tell
  25           A.   -- and also mining, yes.                          25   Ms. Burns, during your conversation about your bonus
                                                  599                                                                      601
   1                    NGO - CROSS                                    1                    NGO - CROSS
   2           Q.   I believe you testified about a bonus              2   for 2014, that you felt that you were being
   3   that you received in 2015 for the calendar year                 3   overpenalized for the time that you were out of the
   4   2014?                                                           4   office?
   5           A.   That is correct.                                   5         A.      You're talking -- in 2014, I asked her
   6           Q.   You would have received that in                    6   what -- for the 2015 bonus, I asked her, how was
   7   February of 2015?                                               7   this calculated? And I don't know if I asked her
   8           A.   That is correct.                                   8   specifically what the details were, but then she --
   9           Q.   Who told you what your bonus amount                9   and she said -- it was a very short conversation.
  10   was?                                                           10   She said, let me talk to Rob and get back to you.
  11           A.   Colleen Burns.                                    11         Q.      So do you recall, during that
  12           Q.   Was Ms. Ross present during that                  12   conversation when she gave you that $100,000 number,
  13   conversation?                                                  13   telling her that you felt that you were being
  14           A.   No, she was not.                                  14   overpenalized for time out of the office in 2014?
  15           Q.   And I believe we saw, but feel free to            15         A.      I don't remember saying that. Because
  16   go back through it, that you received a bonus of               16   I think if I said that, that would sound very
  17   $100,000 for 2014?                                             17   combative, so it doesn't sound like something I
  18           A.   That sounds correct, Mike.                        18   would say at that stage, because I was already
  19           Q.   Was it your understanding that                    19   worried about my job.
  20   Ms. Burns was the one who set that amount?                     20              I think I just asked her, how was this
  21           A.   No, I think it was a combination of               21   determined? And we didn't get into a whole
  22   things. I think that it was set by Rob and her.                22   conversation about it. So she went over to Rob.
  23   I'm sure she had input on it, which is why I asked             23   But I don't know. I can't remember if I had said
  24   her, after she gave me the $100,000, what does this            24   that or not, but it doesn't sound like something I
  25   mean? And certainly she came back and said, let me             25   would say, given the circumstances.
                                                             PIROZZI & HILLMAN
                                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 173 of 407
                                                     602                                                                604
   1                   NGO - CROSS                                    1                     NGO - CROSS
   2        Q.      You were concerned about your job at              2   that the bonus number was significantly lower than
   3   that time?                                                     3   last year's.
   4        A.      Yes, because I was just demoted. I                4                And I asked for clarification, which I
   5   was demoted the year prior. And, again, all of                 5   think is the most I could be without pushing the
   6   these confluence of events, the conversation with              6   boundaries. And all I got was an answer that it was
   7   Rob, the conversation with Jane. So of course I                7   based on my contribution. And I could tell from the
   8   was, yes.                                                      8   way that Colleen told me that she didn't want -- I
   9        Q.      Did you record that conversation with             9   didn't want to put her on the spot and go back to
  10   Ms. Burns?                                                    10   Rob again and say, what do you mean by that? I just
  11        A.      No, I did not.                                   11   left it alone.
  12        Q.      After receiving the amount of your               12           Q.     Did you ever complain to human
  13   bonus for the year 2014, did you ever discuss that            13   resources about that bonus and say you felt you were
  14   amount directly with Mr. Lowenthal?                           14   being discriminated or retaliated against?
  15        A.      No, I was scared to, and I was                   15           A.     No, I did not.
  16   following protocol. I'm supposed to talk to                   16           Q.     During 2015, did you look for work
  17   Ms. Burns about my bonus at that stage if I report            17   anywhere else?
  18   to her.                                                       18           A.     I did.
  19        Q.      Where's that protocol written?                   19           Q.     How many job applications would you
  20        A.      Well, for the years that I got my                20   say you put in in 2015?
  21   bonus, you always get it from the head of research.           21           A.     I don't know. But I was -- I was
  22   So the years that I got bonuses from Todd Morgan, I           22   looking for another job because I obviously felt
  23   never talked to Rob after that with the exception of          23   scared of losing my job, and I was looking for
  24   my bid away.                                                  24   another job. And I remember interviewing at another
  25               Generally you get a number from the               25   firm.
                                                     603                                                                605
   1                   NGO - CROSS                                    1                     NGO - CROSS
   2   head of research and that's it. I'm not going to               2           Q.     How many firms would you say you
   3   argue with Rob about it. I guess I could, but I                3   interviewed with in 2015?
   4   don't believe that was normal protocol.                        4           A.     It was -- it was tough finding a job
   5        Q.      Well, if I understood you correctly,              5   because, remember, I was demoted, so my reputation
   6   it was your understanding that Mr. Lowenthal played            6   had been diminished to some capacity. So I remember
   7   a significant role in the determination of the                 7   looking for a job. And I remember I got very close
   8   amount of that bonus.                                          8   to a job offer at Shenkman Capital.
   9        A.      That's correct.                                   9           Q.     Did any job that you interviewed
  10        Q.      And, in fact, you testified that you             10   with -- were any of them aware of the fact that you
  11   asked -- Ms. Burns said she was going to discuss it           11   had been demoted at Oppenheimer?
  12   with Rob and get back to you?                                 12           A.     Yes.
  13        A.      That is correct.                                 13           Q.     Which one?
  14        Q.      I think you testified yesterday that             14           A.     I mean, all the accounts knew I wasn't
  15   when Ms. Burns got back to you, she stated something          15   group head anymore. The morning blast wasn't coming
  16   along the lines that Mr. Lowenthal said that it               16   from me anymore. I remember some accounts saying to
  17   was -- that was your contribution to the firm?                17   me -- after I got back saying, what happened? You
  18        A.      He said it was based on my                       18   disappeared and the morning blast is not coming from
  19   contribution to the firm, yes.                                19   you.
  20        Q.      Did you ever go to Mr. Lowenthal for             20                And I said, oh, I'm not the group head
  21   further clarification on that?                                21   anymore. And if we had meetings with accounts, I
  22        A.      Of course not. I mean, he -- she                 22   would tell people that I was not the group head
  23   basically -- that would be confrontational with him,          23   anymore.
  24   and I didn't want to anger him any more and                   24                So what's question again?
  25   potentially lose my job. It was very clear to me              25           Q.     Did any of those customers believe --
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 174 of 407
                                                 606                                                                608
   1                     NGO - CROSS                                 1                      NGO - CROSS
   2   clients believe that Ms. Burns had been demoted?              2         A.    At that point, I just didn't want to
   3          A.   Ms. Burns?                                        3   get her involved. I just said, thank you.
   4          Q.   Correct.                                          4         Q.    In fact, you didn't complain at all to
   5          A.   No.                                               5   Ms. Burns about that $175,000 bonus?
   6          Q.   Ms. Burns' name wasn't on the morning             6         A.    To be quite frank, if you look at the
   7   blast at this point; correct?                                 7   last time that I spoke to her about my bonus and
   8          A.   Well, some people didn't know that --             8   questioned it, I got a very limited response. So I
   9   I mean, it didn't red flag it, but I wasn't going to          9   wasn't going to repeat that again because it would
  10   discuss Mrs. Burns' status with someone.                     10   have aggravated the situation.
  11               THE ARBITRATOR: Was Ms. Burns' name              11              But, no, I was not happy with the
  12          ever on the morning blast?                            12   bonus considering that when I was a senior analyst
  13               THE WITNESS: No, it was not.                     13   with no manager responsibilities, I was paid 270.
  14   BY MR. GIBSON:                                               14         Q.    Did you tell Mr. Lowenthal that you
  15          Q.   Now, did you --                                  15   were unhappy with that $175,000 discretionary bonus?
  16          A.   After he took my name, he made it                16         A.    No, I did not.
  17   nondenominational. He said it was coming from --             17         Q.    During 2015, am I correct that
  18   the morning blast would say Oppenheimer research or          18   Mr. Sneeden's job was also research analyst?
  19   something like that, to answer your question.                19         A.    That is correct.
  20          Q.   Did you receive a discretionary bonus            20         Q.    Same job title that you had in 2015?
  21   for the work you did in 2015?                                21         A.    That is correct.
  22          A.   Yes, I did.                                      22         Q.    Do you know if Mr. Sneeden received a
  23          Q.   Would that have been paid in February            23   discretionary bonus for 2015?
  24   of 2016?                                                     24         A.    I assume he did, yes.
  25          A.   That is correct.                                 25         Q.    Let's take a look at Exhibit 13,
                                                 607                                                                609
   1                     NGO - CROSS                                 1                      NGO - CROSS
   2          Q.   We looked at that yesterday. You                  2   please.
   3   recall that was $175,000?                                     3              You'll see this exhibit is a number of
   4          A.   I think that's about the right number,            4   W-2s for Mr. Sneeden. I'd like you to turn in to
   5   yes.                                                          5   the one for 2015, which is OPCO 1215.
   6          Q.   And who told you what your                        6              Do you see that, sir?
   7   discretionary bonus for 2015 was going to be?                 7         A.    Yes.
   8          A.   Colleen Burns.                                    8         Q.    And you see on this W-2 where it's
   9          Q.   Was Ms. Ross involved in that                     9   written -- in the middle, there's some handwriting
  10   conversation?                                                10   that says, "$135,000 bonus"?
  11          A.   We never discussed our bonus numbers.            11         A.    You're talking about Exhibit [sic]
  12   The only time I ever had a discussion with Ms. Ross          12   1215 --
  13   about bonus was during my bid away.                          13         Q.    Correct.
  14          Q.   Who do you believe set the amount of             14         A.    -- and I see it's written, "$135,000
  15   your $175,000 discretionary bonus?                           15   bonus."
  16          A.   Again, it's a combination of factors.            16         Q.    And that's $40,000 less than the bonus
  17   I believe it was -- it was Rob, and Colleen would            17   that you received in 2015?
  18   have input.                                                  18         A.    From one -- taking 170- minus 135-,
  19          Q.   And you received $75,000 more than you           19   correct.
  20   received the year before?                                    20         Q.    Do you know who --
  21          A.   From that -- from that low base,                 21               MR. GIBSON: Is there something you
  22   correct.                                                     22         wanted?
  23          Q.   When you received your bonus for 2015,           23               MR. IADEVAIA: I mean, I'll just deal
  24   you didn't tell Ms. Burns that you felt you were             24         with it --
  25   being overpenalized, did you?                                25               THE WITNESS: It's a handwritten
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 175 of 407
                                                      610                                                               612
   1                    NGO - CROSS                                     1                    NGO - CROSS
   2        number, so I don't know --                                  2   2015 bonus to pay it to you, and you said it would
   3                 MR. IADEVAIA: I think you got the                  3   surprise you?
   4        wrong year, but --                                          4         A.    It would surprise me because I don't
   5                 MR. GIBSON: You know what, I'm not                 5   know any of that data. So, yes.
   6        sure if you're right, but it's a fair point.                6         Q.    So am I correct that for the year
   7   BY MR. GIBSON:                                                   7   2015, you received your base salary of $150,000 and
   8        Q.       Let's take a look at Mr. Sneeden's W-2             8   a discretionary bonus of $175,000?
   9   for 2016.                                                        9         A.    That sounds right, correct.
  10                And you see for 2016, there's a                    10         Q.    Your total compensation for work
  11   handwritten "$150,000 bonus"?                                   11   performed in 2015 was $325,000?
  12        A.       Yes.                                              12         A.    That is correct.
  13        Q.       And that's $25,000 less than you                  13         Q.    Now, you were terminated by
  14   received for 2015?                                              14   Oppenheimer on June 30, 2016; correct?
  15        A.       That's correct.                                   15         A.    That is correct.
  16        Q.       Thank you.                                        16         Q.    And you would agree with me, sir, that
  17                Who was -- in 2016, who was Peter                  17   that's about two years after you left for the birth
  18   Albano?                                                         18   of your child?
  19        A.       Do we have the compensation for the               19         A.    That is correct.
  20   other senior analysts, like Umesh?                              20         Q.    Would you also agree with me that
  21        Q.       I'm sure if --                                    21   that's just under two years after you suffered your
  22        A.       I'm just saying that if you're trying             22   brain aneurysm?
  23   to make an argument --                                          23         A.    That is correct.
  24        Q.       I'm not trying to make an argument,               24         Q.    And it's your belief that Oppenheimer
  25   Mr. Ngo. I'm just asking questions.                             25   terminated your employment as retaliation for being
                                                      611                                                               613
   1                    NGO - CROSS                                     1                    NGO - CROSS
   2        A.       Okay.                                              2   out of the office for the birth of your child?
   3        Q.       Do you recall who Peter Albano was in              3         A.    But also my aneurysm as well, correct.
   4   2016?                                                            4         Q.    You were an at-will employee, correct,
   5        A.       Yes.                                               5   sir, at the time you were terminated?
   6        Q.       What was Mr. Albano's job title in                 6         A.    That is correct.
   7   2016?                                                            7         Q.    Is it your understanding that because
   8        A.       I think at one point, he was head of               8   you had a baby, that you were entitled to work at
   9   high-yield sales with the exception -- they carved               9   Oppenheimer in perpetuity?
  10   out Jane. So -- sorry. That he was head of credit               10         A.    Could you repeat that question.
  11   sales, but then they carved high-yield, so that he              11         Q.    Sure.
  12   was not in charge of Ms. Ross.                                  12              Is it your understanding that because
  13        Q.       Would you define -- would you say that            13   you had a child, you were entitled to work at
  14   Mr. Albano was a pretty senior Oppenheimer employee             14   Oppenheimer in perpetuity?
  15   in 2016?                                                        15         A.    You're saying if I had a baby, did I
  16        A.       Yes, he was -- on the administrative              16   have expectations that my job would be indefinite?
  17   side, yes.                                                      17         Q.    Correct.
  18        Q.       And are you aware of the fact that                18         A.    No.
  19   Mr. Albano is currently the head of fixed income at             19         Q.    Was it your understanding that if you
  20   Oppenheimer?                                                    20   took a leave of absence for a brain aneurysm, that
  21        A.       I did not know that. Congratulations              21   your work at Oppenheimer would be indefinite?
  22   to Mr. Albano.                                                  22         A.    I did not expect indefinite
  23        Q.       Do you remember I asked you at your               23   employment.
  24   deposition whether it would surprise you if                     24         Q.    And you would agree with me, sir, that
  25   Mr. Lowenthal took $25,000 out of Peter Albano's                25   Oppenheimer could have terminated your employment in
                                                              PIROZZI & HILLMAN
                                                                 212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 176 of 407
                                                 614                                                                 616
   1                     NGO - CROSS                                 1                   NGO - CROSS
   2   2015 at any time; correct?                                    2              During that conversation with HR and
   3        A.     Yes, but it depends on like -- I mean,            3   Ms. Burns, you were told that your position was
   4   yes, you can. Yes.                                            4   being eliminated due to cost cuts?
   5        Q.     Oppenheimer didn't have to wait until             5         A.    That is correct.
   6   June 30th to fire you for any reason?                         6         Q.    As we saw earlier, you testified that
   7        A.     They could have -- it's an at-will                7   Oppenheimer has a reputation for cutting costs;
   8   employee.                                                     8   correct, sir?
   9        Q.     In fact, Oppenheimer paid you a                   9         A.    That is correct.
  10   discretionary bonus of $175,000 just five months             10         Q.    And the position of research analyst
  11   before it terminated your employment; correct, sir?          11   is a cost, is it not, sir?
  12        A.     That is correct.                                 12         A.    It is a cost center, correct.
  13        Q.     And it didn't have to do that either,            13         Q.    Research analysts do not generate
  14   did it?                                                      14   revenue directly?
  15        A.     No.                                              15         A.    That is correct.
  16        Q.     Your bonus was 100 percent                       16         Q.    At the time that you were laid off in
  17   discretionary; correct, sir?                                 17   June of 2016, were you aware that Oppenheimer was
  18        A.     That is correct.                                 18   undertaking rounds of layoffs?
  19        Q.     Who told you that you were being                 19         A.    I was not aware of it.
  20   terminated?                                                  20         Q.    Did you hear any water cooler talk
  21        A.     Colleen Burns and I believe HR's rep,            21   about layoffs in the spring of 2016?
  22   Jaime Bridges.                                               22         A.    Usually you hear water cooler talk
  23        Q.     Are you sure that it was Jaime                   23   about Oppenheimer layoffs in January, right before
  24   Bridges?                                                     24   bonus. So June is not a common time to hear about
  25        A.     Actually, I'm not sure, to tell you              25   water cooler talk, if that's what you're asking me.
                                                 615                                                                 617
   1                     NGO - CROSS                                 1                   NGO - CROSS
   2   the truth, because, remember, I had never met her             2         Q.    How about January of 2016? Did you
   3   before. And I remember her saying that she didn't             3   hear any water cooler talk in January of 2016 about
   4   know, but I think it was. And I might be                      4   layoffs or prospective layoffs at Oppenheimer?
   5   associating her because I'm seeing the documents              5         A.    There's always water cooler talk in
   6   now, but it was an HR rep.                                    6   January in the years I've been there, because that's
   7        Q.     Was Ms. Ross present for that                     7   right before bonus. So a firm can conserve cash by
   8   discussion?                                                   8   not giving the bonus for people, so they give the
   9        A.     Yes, you're correct. I don't know if              9   layoffs generally in January.
  10   it was Jaime. I know it was an HR rep.                       10         Q.    How soon after you were terminated did
  11        Q.     Okay. As far as you can recall, it               11   you start looking for a new job?
  12   was just the HR rep and Ms. Burns.                           12         A.    I believe I met -- I think the first
  13        A.     Yes. You have to remember that                   13   week was tough, so I probably started the next week.
  14   conversation was a very brief conversation. And              14   I remember reaching out to a few people afterwards,
  15   obviously I was not prepared for it. And I                   15   but I started fairly soon after the notice.
  16   obviously know who Colleen Burns is, but I don't             16         Q.    Did you take a vacation in 2016?
  17   remember the name of a person.                               17         A.    You know, I think we might have had
  18        Q.     But Ms. Ross was not present for that            18   plans already to go to Seattle to see my in-laws,
  19   conversation?                                                19   family. And I believe, if I remember correctly, I
  20        A.     She was not present.                             20   had already booked the ticket. And I think I was
  21        Q.     And I believe you testified that                 21   supposed to go on vacation. And then I was let go,
  22   during that conversation, you were told that your            22   so we went to Seattle and then came back.
  23   position was being eliminated due to cost cuts?              23         Q.    Did you travel to Budapest? Is that
  24        A.     Repeat the question, please, Mike.               24   the vacation -- did you travel to Budapest in 2016?
  25        Q.     Sure.                                            25         A.    I did, but it was not after -- no, I
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 177 of 407
                                                    618                                                                620
   1                   NGO - CROSS                                    1                    NGO - CROSS
   2   traveled to Budapest I believe -- no, it was not               2         A.      Yes, I do.
   3   2016, it was 2017. Because I had already received              3         Q.      And if I understood your testimony on
   4   my offer -- or it was -- I took the Budapest                   4   direct, you didn't really believe that was why you
   5   vacation because I had already had indications of an           5   got laid off?
   6   offer from Fitch verbally, that's correct, but it              6         A.      No, I did not.
   7   was not right after the layoff.                                7         Q.      But you put that in there -- remind me
   8         Q.    How many employers would you estimate              8   why you put that in there.
   9   you submitted a résumé to between the time of your             9         A.      I was trying to find a job.
  10   termination from Oppenheimer and your hiring by               10         Q.      Did you need to offer a reason in that
  11   Fitch?                                                        11   e-mail as to why you weren't employed at Oppenheimer
  12         A.    I don't know, but a lot of those                  12   anymore?
  13   e-mails are in this file.                                     13         A.      I think so. I think that employers
  14         Q.    How many interviews do you recall                 14   will ask you inevitably in an interview, what
  15   going on?                                                     15   happened at your job at Oppenheimer? So I may as
  16         A.    I didn't have much progress on the                16   well just get to the point and say and let's focus
  17   interview front. I interviewed at Credit Agricole,            17   on my résumé and my qualifications.
  18   and I interviewed at Fitch Ratings.                           18         Q.      You said that -- would you agree with
  19         Q.    Are those the only two interviews that            19   me, sir -- and please feel free to go through
  20   you can recall going on?                                      20   them --
  21         A.    Formal interviews, yes.                           21         A.      Sure.
  22         Q.    Other than -- I think you testified               22         Q.      -- that in every one of these e-mails,
  23   about this, but other than Fitch, did you receive             23   you stated that you were terminated by Oppenheimer
  24   any offers?                                                   24   either from cost cuts or lack of coverage in your
  25         A.    No.                                               25   sectors?
                                                    619                                                                621
   1                   NGO - CROSS                                    1                    NGO - CROSS
   2         Q.    I also think you testified, when you               2         A.      That's correct. That sounds about
   3   were applying for jobs -- again, this is between               3   right, yes.
   4   your Oppenheimer termination and your Fitch                    4         Q.      If you could take a look at the third
   5   employment -- what types of positions were you                 5   e-mail in, which is Plaintiff 313.
   6   interviewing for?                                              6         A.      What number are you --
   7         A.    A variety of positions. I mean, some               7         Q.      Same exhibit, 121, and the
   8   of them were exactly credit analyst positions. Some            8   third e-mail in. At the bottom, it says, PL313.
   9   of them were management positions. Some of them                9         A.      That is correct. Okay.
  10   were investor relations. Some of them were                    10                 THE ARBITRATOR: 121 --
  11   corporate development. I tried to expand the reach            11                 MR. GIBSON: It's Exhibit 121.
  12   as far as I could.                                            12                 THE ARBITRATOR: I have 121 and it
  13         Q.    Let's take a look at Exhibit 121,                 13         appears to be a single sheet of paper.
  14   please.                                                       14                 MR. GIBSON: Looks like we may have --
  15               Now, you testified a little bit about             15                 MR. IADEVAIA: The same thing with my
  16   these e-mails on direct, and I'm not going to go              16          book. There must have been some mistake.
  17   through every one of them, but I'd like to ask you            17                 MR. GIBSON: I think -- did you --
  18   about a few of them.                                          18         didn't you ask questions about this exhibit?
  19         A.    Sure. Go ahead, Mike.                             19                 MR. IADEVAIA: We asked about the
  20         Q.    Just starting with the first one, your            20         first document.
  21   e-mail to Mr. Parker, you state in this e-mail, "I            21                 MR. GIBSON: Okay. Well, you know
  22   unfortunately recently lost my position at                    22         what I'll do --
  23   Oppenheimer. They were cutting costs and my sectors           23                 MR. IADEVAIA: We know that there's
  24   did not have the investment banking coverage."                24         more pages, yes. We're not disputing that.
  25               Do you see that?                                  25                 MR. GIBSON: Okay.
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 178 of 407
                                                   622                                                                 624
   1                     NGO - CROSS                                  1                    NGO - CROSS
   2               You know what I'll do, if it's all                 2   stale you are.
   3        right, your Honor, I'll just ask the                      3                So what I'm saying to Rob -- Todd, I'm
   4        questions and we can fix the exhibit book for             4   taking a month off, but, in fact, I'm actually
   5        you.                                                      5   really looking for a job. Because I'm kind of
   6               THE ARBITRATOR: Sure.                              6   giving myself some time so it doesn't look that it
   7               MR. GIBSON: Fair enough?                           7   took me so long to find a job.
   8               MR. IADEVAIA: Yes. That's fine.                    8          Q.    Take a look at the next page,
   9               MR. GIBSON: You know what, why                     9   Plaintiff 570.
  10        don't -- what's in the witness book?                     10          A.    Uh-huh.
  11               MR. IADEVAIA: He has multiple                     11          Q.    And this is an e-mail to Olivia
  12        e-mails.                                                 12   Talbert --
  13               MR. GIBSON: I'll give the judge our               13          A.    Taberay.
  14        extra copy.                                              14          Q.    -- Taberay. Thank you.
  15               MR. IADEVAIA: There you go.                       15                In this one you say you lost your job
  16   BY MR. GIBSON:                                                16   at Oppenheimer due to budget cuts. You also say, "I
  17        Q.     And the e-mail I'm looking at is                  17   thought I had a job lined up, but it unfortunately
  18   Plaintiff 313, the third one into the exhibit.                18   fell apart last week."
  19               Do you see that, sir?                             19                What job was that?
  20        A.     Yes, I see it.                                    20          A.    That was -- when I initially first
  21        Q.     And this e-mail appears to be from you            21   interviewed at Fitch, I interviewed for an investor
  22   to T. Morgan at Jefferies.                                    22   development role. If you want to give me the date,
  23               Is that Todd Morgan?                              23   I can tell you that it was around this time that I
  24        A.     That is correct. My old boss.                     24   went to Budapest, because I know it was right
  25        Q.     Did you get an interview with                     25   before.
                                                   623                                                                 625
   1                     NGO - CROSS                                  1                    NGO - CROSS
   2   Mr. Morgan?                                                    2                I initially interviewed at Fitch for
   3        A.     They were not hiring. I remember                   3   an investment development role, and I was told that
   4   talking to him about a position at Jefferies.                  4   I got the job. And then I found out subsequently,
   5        Q.     And, in fact, in this particular                   5   talking to HR -- I was told that I received the job
   6   e-mail, you told Mr. Morgan, "I got let go at                  6   verbally from the group head. And then once he told
   7   Oppenheimer. They are cutting costs and said that              7   me that, I said, okay, I think I can go to vacation
   8   my sector didn't have the banking coverage."                   8   now. I remember going to Budapest right after that.
   9               Do you see that?                                   9                But then subsequent to that, as they
  10        A.     That is correct.                                  10   were filling out the paperwork, someone internally
  11        Q.     And then look to the line next down --            11   had priority over me and took the job. So that's
  12   the next line down.                                           12   what I'm referring to.
  13        A.     That's okay. I understand what you're             13                When I lost that job, actually, the
  14   saying. You're saying either way.                             14   way I came back to Fitch is they said to me, if
  15        Q.     No.                                               15   there's any -- you were obviously liked in the
  16               I'm looking at where it says, "I think            16   process. If there's any job that you want later,
  17   my plan is to take this month off, but I am quietly           17   let us know. And that's how subsequently, later, I
  18   reaching out to a few people."                                18   came back as a retail analyst.
  19        A.     Yes.                                              19          Q.    Thank you.
  20        Q.     Was it your intent to take the month              20                Let's take a look at the next page,
  21   of July off?                                                  21   345.
  22        A.     I'll tell you, when you look for a job            22                I'll ask you, do you recall this
  23   on Wall Street, it's a sprint. People look at you             23   exchange with Mr. Corsair?
  24   of how long you've been out, and people want to               24          A.    Yes, Todd.
  25   see -- people -- the longer you're out, the more              25          Q.    You told Mr. Corsair -- I think this
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 179 of 407
                                                 626                                                                   628
   1                   NGO - CROSS                                    1                   NGO - CROSS
   2   one is out of order in that the more recent e-mail             2   position at Fitch, is this the first offer that you
   3   is at the top of the page.                                     3   received since your termination from Oppenheimer?
   4               You state to Mr. Corsair, "We had a                4         A.   That is correct.
   5   round of layoffs at Oppenheimer."                              5         Q.   Let's take a look at that offer
   6          A.   Uh-huh.                                            6   letter, which is Exhibit 104.
   7          Q.   Do you see that one, sir?                          7              When was the first time that you
   8          A.   Yes.                                               8   learned that you were being offered this position?
   9          Q.   Was it your understanding that you                 9         A.   From Fitch? I believe it might have
  10   were part of a round of layoffs at Oppenheimer?               10   been a few days before June 19th. They gave me the
  11          A.   Well, they told me that there was                 11   verbal offer and then the contract came.
  12   cost-cutting and there were layoffs, yes. I mean --           12         Q.   By the way, we notice on this Fitch
  13   yes.                                                          13   offer letter, if you look at the signature, it was
  14          Q.   And you see Mr. Corsair's response                14   signed by an Anna Gaberkorn in the human resources
  15   below, if you look towards the middle, on the                 15   department.
  16   third line, he says, "This stuff happens to so many           16         A.   Yes.
  17   people at one point or another."                              17         Q.   Was it your understanding that you
  18               Do you agree with Mr. Corsair?                    18   were reporting to Ms. Gaberkorn?
  19          A.   Yes, we already went over that                    19         A.   No. It says on the offer letter that
  20   testimony. It happens in our business.                        20   I'm reporting to Mike Simonton, Monica Aggarwal.
  21          Q.   You can set that exhibit aside. I                 21   She's HR -- if you look at the last paragraph of
  22   won't go through the rest of them.                            22   that offer letter, it says that on behalf of Mike
  23               If you could just quickly take a look             23   Simonton, who's the head of corporates, Monica
  24   at Exhibit 103.                                               24   Aggarwal, who's the head of the retail team.
  25               THE ARBITRATOR: 103?                              25              Those are the two people that I
                                                 627                                                                   629
   1                   NGO - CROSS                                    1                   NGO - CROSS
   2               MR. GIBSON: Yes.                                   2   reported to.
   3   BY MR. GIBSON:                                                 3         Q.   So you didn't understand that because
   4          Q.   You gave some testimony on your                    4   Ms. Gaberkorn signed this letter, you would be
   5   direct, but I just want to clarify.                            5   reporting to her in any way; correct?
   6               When you created this document -- each             6         A.   Yes.
   7   date has an entry, correct, for some action that was           7              MR. IADEVAIA: Can we take a break?
   8   taken on that date?                                            8         Just a few minutes.
   9          A.   That's correct.                                    9              MR. GIBSON: Absolutely.
  10          Q.   Did you input that data at or about               10              MR. IADEVAIA: Is that okay, Judge?
  11   the time of that actual date, or was this created             11              THE ARBITRATOR: Yes.
  12   all at once subsequently?                                     12              (Recess from the record.)
  13          A.   No, sometimes it was -- I would -- I              13   BY MR. GIBSON:
  14   didn't update it every day, but sometimes I'd put in          14         Q.   So, Mr. Ngo, before we broke, we were
  15   three entries for the week or something, but it               15   about to take a look at Exhibit 104, which was your
  16   was -- it tried to be current, but if you asked me            16   Fitch offer letter.
  17   exact timing, it was on or about.                             17         A.   Yes.
  18          Q.   But it wasn't -- you didn't create the            18         Q.   And am I correct, sir, that your offer
  19   whole document at once, is my question.                       19   at Fitch provided for an annual salary of $220,000?
  20          A.   No. No. It was a gradual thing that               20         A.   That is correct.
  21   I started after my firing at Oppenheimer.                     21         Q.   Am I correct, sir, that that is
  22          Q.   And you ultimately were hired by Fitch            22   $70,000 more than your highest salary ever was at
  23   I believe in June of 2017?                                    23   Oppenheimer?
  24          A.   That's correct.                                   24         A.   Base, yes.
  25          Q.   And with the exception of the other               25         Q.   Correct. I'm just talking about
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 180 of 407
                                                  630                                                               632
   1                   NGO - CROSS                                  1                     NGO - CROSS
   2   salary.                                                      2   first.
   3        A.    Sure.                                             3            Q.   Please. Take your time.
   4        Q.    In fact, sir, that's $70,000 more than            4                 (Pause.)
   5   the highest guaranteed salary you ever had at                5                 MR. GIBSON: While we're on this
   6   Oppenheimer?                                                 6            document, your Honor, I want to clarify one
   7        A.    Repeat the question, Mike.                        7            thing. If you look at the very last page,
   8        Q.    Sure.                                             8            there's some highlighting.
   9              Is it fair to say that that's $70,000             9                 THE ARBITRATOR: I noticed that.
  10   more than the highest guaranteed compensation that          10                 MR. GIBSON: That was not done by my
  11   you ever had at Oppenheimer?                                11            office. That was how it was produced.
  12        A.    Well, you know, there was an implied             12                 THE ARBITRATOR: Okay. And I take it
  13   guarantee in 2000 --                                        13            the handwritten words, added text at the
  14        Q.    That's a fair point. Let's --                    14            bottom of that --
  15        A.    Yes.                                             15                 MR. GIBSON: That's correct, your
  16        Q.    You know -- fair point.                          16            Honor. We have made no changes to this
  17        A.    It was a verbal, but yes.                        17            document.
  18        Q.    Let's take out the one year where you            18   BY MR. GIBSON:
  19   stated, I believe, that Mr. Lowenthal said that he          19            Q.   So just to be clear, were you, in
  20   would match -- he would get you to a certain number         20   fact, presented with a copy of this while you were
  21   by the end of the year.                                     21   at Fitch?
  22        A.    That is correct.                                 22            A.   Yes.
  23        Q.    Taking that year aside, is it fair to            23            Q.   And was that during a performance
  24   say that the $220,000 in guaranteed salary that you         24   evaluation?
  25   received at Fitch was $70,000 more than the highest         25            A.   Yes.
                                                  631                                                               633
   1                   NGO - CROSS                                  1                     NGO - CROSS
   2   guaranteed salary you ever received at Oppenheimer?          2            Q.   And do you remember approximately when
   3        A.    That is correct.                                  3   that performance evaluation was?
   4        Q.    And it also provides for an annual                4            A.   I think there should be a date,
   5   discretionary bonus?                                         5   correct. No, but I believe it was in -- it was 90
   6        A.    That is correct.                                  6   days from my start day. It was a 90-day review.
   7        Q.    Now, we talked about this to some                 7            Q.   And if you look on the last page,
   8   degree, but were you laid off by Fitch for                   8   there's no signature --
   9   cost-cutting?                                                9            A.   Yes.
  10        A.    I was terminated.                                10            Q.   -- but there's a signature line on the
  11        Q.    So let's take a look at Exhibit 122.             11   right side that says, "David Silverman"?
  12              Now, prior to your termination by                12            A.   That's correct.
  13   Fitch -- first, let me ask you, have you ever seen          13            Q.   Who is Mr. Silverman?
  14   this document before it was produced in this                14            A.   He was the person who prepared this
  15   lawsuit?                                                    15   review.
  16        A.    I've seen it at Fitch. Yes, I have               16            Q.   Is he the one who gave you the
  17   seen it.                                                    17   performance evaluation?
  18        Q.    Was it presented to you in a                     18            A.   Yes.
  19   performance evaluation?                                     19            Q.   And looking at the first page of this
  20        A.    Yes.                                             20   evaluation --
  21        Q.    And when did that performance                    21            A.   Uh-huh.
  22   evaluation take place?                                      22            Q.   -- you see the numbered sections?
  23        A.    Hold on one second.                              23   Number 1 starts "Knowledge and expertise."
  24        Q.    Sure.                                            24            A.   Yes.
  25        A.    Can I just look at this document                 25            Q.   Let's look on --
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 181 of 407
                                                   634                                                                636
   1                   NGO - CROSS                                    1                    NGO - CROSS
   2        A.      Can I say something about this review?            2   expertise," you see there's -- the third paragraph
   3        Q.      Sure.                                             3   down, it says, "Hoai has some notions about his
   4        A.      This is not my -- the added text is my            4   role -- what his role should be given his high-yield
   5   handwriting.                                                   5   background. Hoai has been invited to participate in
   6        Q.      Got you.                                          6   projects like high-yield covenant reviews and
   7        A.      And this highlighting -- this is not              7   running and supervising ratings related to direct
   8   the review that we agreed upon, because my review              8   lending, which are all in the high-yield space, a
   9   was revised after our conversation with them that              9   key role given Fitch's growth priorities. To date,
  10   some things were inaccurate.                                  10   Hoai does not feel this is commensurate with his
  11        Q.      Okay.                                            11   expectations."
  12        A.      So the fact that this is not the                 12              My question is, do you have knowledge
  13   signed review, it's not the final review that was             13   as to whether that section made it into the final
  14   agreed upon. So some of the things that you may be            14   review?
  15   referring to were not -- not included, just so you            15         A.   I don't remember, but I can say that I
  16   know.                                                         16   don't agree with this review.
  17        Q.      I just want to represent, so the                 17         Q.   Did you tell Mr. Silverman that you
  18   record is clear, this is the only document that was           18   disagreed with this particular portion?
  19   produced by Fitch in response to the subpoena that            19         A.   There were some portions obviously I
  20   was issued by the judge in this --                            20   don't remember. But if you ask me today, I do not
  21        A.      Got it. Got it. I'm just letting you             21   agree with that.
  22   know that I know there are two versions. Because I            22         Q.   And number 4 at the bottom,
  23   remember talking to Monica that this review was not           23   "Productivity" -- let's see. That goes over on to
  24   accurate, and then she changed -- some sections were 24            page 2nd -- page 2.
  25   deleted. So that's why there's two versions of it,            25         A.   Yes.
                                                   635                                                                637
   1                   NGO - CROSS                                    1                    NGO - CROSS
   2   and this is not the version that I have because --             2         Q.   And at the top of page 2, that
   3   it's not the finalized version because I would have            3   paragraph, you see the last sentence, "Would also
   4   signed it.                                                     4   expect Hoai as a senior director level to
   5                THE ARBITRATOR: Do you have a copy of             5   participate in projects outside of primary coverage,
   6        the finalized version?                                    6   particularly ones that can utilize his credit
   7                THE WITNESS: No, I just remember --               7   background."
   8                MR. IADEVAIA: Sorry. I don't.                     8              Do you recall whether that made it
   9                THE WITNESS: I don't. But I just                  9   into the final version?
  10        know that when I say "added text," this was              10         A.   I think so.
  11        one of the conversations that I had with HR              11         Q.   Did you disagree with that?
  12        saying that -- when we discussed this review             12         A.   Like I said, there were several
  13        in February, that this review is not                     13   portions of this review that I disagreed with.
  14        accurate. So this is not -- in many                      14         Q.   Let's look down at Bullet Point -- or
  15        respects, this is kind of a rough draft                  15   paragraph No. 6, "Interpersonal skills." And the
  16        because it says, "added text" and then                   16   first sentence of that section states, "Hoai has
  17         highlights certain sections that were not               17   shown reluctance to take on the responsibilities and
  18        accurate. And then I signed a new version.               18   role that has been carved out for him."
  19   BY MR. GIBSON:                                                19              Do you recall whether that made it
  20        Q.      Okay. Let's talk about --                        20   into the final version?
  21        A.      You can keep talking about it for the            21         A.   I disagreed with that portion. I know
  22   relevance, what you need, but I'm just giving you             22   I did. I don't know if it came into the final
  23   context.                                                      23   version, but I disagreed with it.
  24        Q.      I appreciate that context. Thank you.            24         Q.   Did you tell Mr. Silverman that?
  25                So under Section 1, "Knowledge and               25         A.   I told Ms. Aggarwal and Mr. Silverman.
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 182 of 407
                                                  638                                                                640
   1                    NGO - CROSS                                 1                  NGO - CROSS
   2         Q.   Ms. Aggarwal is the individual from               2         A.   I don't recall, Mike.
   3   HR?                                                          3         Q.   Do you remember the conversation that
   4         A.   And also Ms. Gaberkorn as well.                   4   Mr. Silverman is referencing in here?
   5         Q.   Got you.                                          5         A.   Yes, I do.
   6              At the end of paragraph 6, it states,             6         Q.   Was Mr. Silverman your boss or one of
   7   "Hoai also has some difficulty accepting                     7   your bosses?
   8   constructive thoughts and viewpoints from colleagues         8         A.   He wasn't. So if you look at the
   9   who are trying to use their expertise and                    9   offer letter, he was not one of my bosses. But it
  10   Fitch-specific experience to help produce                   10   was -- I don't need to get into details of it, but
  11   high-quality work."                                         11   he was a senior director as well, and I believe
  12              Do you know whether that made it into            12   that -- he was a senior director, and I did not
  13   the final version?                                          13   report to him, but he was -- to me he was a
  14         A.   Could you show me the line again.                14   colleague and he was not officially my direct
  15         Q.   This is the very last paragraph --               15   report, but he wrote this review.
  16   very last paragraph of Section 6, "Interpersonal            16         Q.   Did you tell him that you felt you
  17   skills."                                                    17   were being baby-sat and that his comments were
  18         A.   Sorry. Last -- okay.                             18   making for an unproductive morning?
  19         Q.   If you could just read that and tell             19         A.   Those are taken out of context of a
  20   me if you recall whether that made it into the final        20   heated discussion he and I had during the credit
  21   version.                                                    21   committee. And I don't feel like it's relevant to
  22         A.   I don't know, but I disagreed with his           22   discuss -- I mean, you can ask me, but I just -- I
  23   review, obviously. I didn't sign it.                        23   don't see any point in --
  24         Q.   Did you disagree with that particular            24         Q.   Let me see if I can help with the
  25   statement?                                                  25   point.
                                                  639                                                                641
   1                    NGO - CROSS                                 1                  NGO - CROSS
   2         A.   I disagree with it, correct.                      2              You've testified several times today
   3         Q.   Let's go down to Section 7,                       3   that you never pointed out to anybody at Oppenheimer
   4   "Professionalism." And that first paragraph says,            4   all these many instances when you felt that you were
   5   "Hoai supports the firm's nondiscriminatory                  5   being discriminated against or retaliated against
   6   policies; however, as a member of a team with a              6   because you didn't want to be argumentative.
   7   defined structure, we would expect him to accept             7              Do you recall that testimony?
   8   work flow requests and work critiques in a                   8         A.   That's correct.
   9   professional manner.                                         9         Q.   Did you have a problem having this
  10              "In a recent feedback session                    10   conversation that's described here with
  11   following a significant time investment on my part,         11   Mr. Silverman as being argumentative?
  12   Hoai indicated he felt that he was being 'baby-sat'         12         A.   I don't think it was as argumentative
  13   and that the question comments were 'political' and         13   as the way he describes it. In fact, I don't
  14   made for a 'unproductive' morning.                          14   recall -- I disputed that -- those -- that
  15              "Declining requests from senior                  15   characterization of that conversation.
  16   colleagues and argumentative reactions to                   16         Q.   Okay. And the second paragraph under
  17   constructive criticism and viewpoints are not only          17   "Professionalism" states, "In addition, Hoai's
  18   unprofessional, but discourage colleagues from              18   in-office schedule is unpredictable. Not only are
  19   working with Hoai."                                         19   we working in live credit markets where company
  20              Do you recall whether that made it               20   updates could occur at any time, senior members of
  21   into the final version?                                     21   the corporates team need to be accessible given
  22         A.   I disputed that. I disputed that                 22   their role from the rating process, including
  23   portion, yes.                                               23   supervising junior analysts and report approval.
  24         Q.   Do you know if it made it into the               24              "In at least one instance, Hoai's late
  25   final version?                                              25   arrival to the office caused an RAC to be published
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 183 of 407
                                                    642                                                              644
   1                    NGO - CROSS                                   1                    NGO - CROSS
   2   later than expected, following some time spent by              2         A.   No.
   3   colleagues trying to find him."                                3         Q.   Did you threaten to sue Fitch?
   4              Do you recall whether that made it                  4         A.   No.
   5   into the final version?                                        5         Q.   Did you ever communicate to Fitch,
   6        A.    That did not make it into the final                 6   either personally or through a third party, that you
   7   version.                                                       7   believed that your termination by Fitch was
   8        Q.    Is that because you disputed it?                    8   discriminatory?
   9        A.    That's because what he was accusing me              9         A.   No.
  10   of -- what he was saying was, I expected something            10         Q.   Or unlawful?
  11   to publish later, it was easily proven that it was            11         A.   No.
  12   not published later.                                          12         Q.   And I believe you testified that you
  13        Q.    And let's take a look at the last page             13   received severance from Fitch?
  14   of the document, please.                                      14         A.   That's correct.
  15              Under paragraph 9 for "Quality focus,"             15         Q.   And I believe that number was $55,000?
  16   starting about halfway in, it says, "In addition, we          16         A.   That is correct.
  17   would like him to be more open to advice and                  17         Q.   Was $55,000 the initial amount of
  18   viewpoints as he settles into the role of credit              18   severance that was offered by Fitch?
  19   agency analyst. Finally, we have seen some                    19         A.   No, it was not.
  20   deadlines slip a bit without supportive reasoning.            20         Q.   How much was originally offered?
  21   Going forward, we would expect these deadlines or             21         A.   I believe it was 16,500.
  22   commitments to be met in a timely fashion."                   22         Q.   And you demanded more?
  23              Do you know whether those sentences                23         A.   Well, the reasoning -- when I talked
  24   made it into the final?                                       24   to Anna Gaberkorn about it, she said that's -- I
  25        A.    Those did not make it in, and that's               25   said, how was that number arrived?
                                                    643                                                              645
   1                    NGO - CROSS                                   1                    NGO - CROSS
   2   probably why they were highlighted.                            2              And she said, that was the amount of
   3              Just so you know, after this 90-day                 3   time they would expect for me to find another job.
   4   review, I spoke to HR about this and it was not --             4              But then I highlighted to her that
   5   it did not -- I asked if it was a negative review,             5   back in November, another senior director at my
   6   and they said they were just being constructive. I             6   level, with my level of qualifications, was in my
   7   was not put on a performance improvement plan post             7   group, who was let go was still unemployed. And I
   8   this, which is the standard policy in these reviews.           8   felt that that wasn't the right -- that wasn't the
   9              So if it sounds negative -- I felt it               9   right amount of time to find a job. That's what the
  10   was, but I didn't agree with it, and it obviously             10   difference in 16,000 versus 55,000 reflects.
  11   didn't put me on performance improvement review post 11                  Q.   So you asked for more severance.
  12   this 90-day review.                                           12         A.   I did ask.
  13        Q.    Thank you.                                         13         Q.   Did you take any leaves of absence
  14              Mr. Ngo, at the time you were                      14   when you were at Fitch?
  15   terminated by Fitch, isn't it true you didn't want            15         A.   No.
  16   to work anymore?                                              16         Q.   So if I'm correct, your last date at
  17        A.    No.                                                17   work at Fitch was January 1st, 2018? Or am I wrong
  18        Q.    Do you recall telling any potential                18   about that?
  19   employers following your termination by Fitch that            19         A.   No, it's January 31 --
  20   it, quote, wasn't a good fit for you?                         20         Q.   31st. I'm sorry.
  21        A.    Yes, I did say that.                               21              You were hired by Bloomberg on
  22        Q.    Did you file an EEOC claim against                 22   October 5th, 2018?
  23   Fitch after your termination?                                 23         A.   That is correct.
  24        A.    No.                                                24         Q.   In between those dates, did you take
  25        Q.    Did you sue Fitch?                                 25   any vacations?
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 184 of 407
                                              646                                                             648
   1                   NGO - CROSS                                1                    NGO - CROSS
   2        A.   I took vacation -- my normal vacation            2         Q.   Were you offered any job positions as
   3   to see family, yes.                                        3   a research analyst covering paper and packaging?
   4        Q.   In that time period -- again, now                4         A.   No.
   5   we're talking about the time period between your           5         Q.   Were you offered any jobs as a
   6   termination at Fitch and your hiring at Bloomberg --       6   research analyst covering mining and metals?
   7   how many interviews did you go on?                         7         A.   No.
   8        A.   I interviewed -- I interviewed at                8         Q.   If we could go to Exhibit 6, please.
   9   BNP Paribus shortly after being let go at Fitch.           9   I'm going to ask you to go to the second page of
  10   And I think that was the only interview beyond            10   that exhibit.
  11   Bloomberg.                                                11         A.   Yes.
  12        Q.   How many résumés would you say you              12         Q.   I just have a few quick questions
  13   sent out in that time period?                             13   about this document.
  14        A.   I don't know. I know I sent out                 14              Do you recognize this to be the EEOC
  15   résumés whenever I found a job that I felt was            15   charge of discrimination that was filed by your
  16   appropriate for me to apply for.                          16   attorneys against Oppenheimer in this action?
  17        Q.   Did you have any salary demands?                17         A.   Yes, I do.
  18        A.   No.                                             18         Q.   Looking at that second page, that's
  19        Q.   Did you receive -- I'm sorry. I think           19   the actual charge, is that your signature at the
  20   you answered this, but did you receive any offers         20   bottom?
  21   prior to your offer from Bloomberg?                       21         A.   Yes, it is.
  22        A.   No.                                             22         Q.   Are those both your signatures?
  23        Q.   Let's take a look at your Bloomberg             23         A.   Yes.
  24   offer letter, which is Exhibit 105.                       24         Q.   And under -- above the first one on
  25             And my first question, sir, is, am I            25   the left, it says, "I declare under penalty of
                                              647                                                             649
   1                   NGO - CROSS                                1                    NGO - CROSS
   2   correct that you have an annual salary of $225,000         2   perjury that the foregoing is true and correct"?
   3   at Bloomberg?                                              3         A.   That is correct.
   4        A.   That is correct.                                 4         Q.   And above the right, "I swear or
   5        Q.   And, again, is that $75,000 higher               5   affirm that I read the above charge and that it is
   6   than the most guaranteed comp. You've ever had at          6   true to the best of my knowledge, information and
   7   Oppenheimer, with the exception of that one year?          7   belief"?
   8        A.   A base, correct.                                 8         A.   Yes.
   9        Q.   Is your current base salary at                   9         Q.   Do you see on this form, on the right
  10   Bloomberg $225,000?                                       10   side, a box that says, "Date discrimination took
  11        A.   That is correct.                                11   place"?
  12        Q.   And you're also eligible for a                  12         A.   Yes.
  13   discretionary bonus?                                      13         Q.   Do you see to the left side it says,
  14        A.   That is correct.                                14   "Earliest"?
  15        Q.   From the time of your termination at            15         A.   Yes.
  16   Oppenheimer through the present, were you offered 16                 Q.   And the date under that is June 30th,
  17   any positions as a research analyst covering              17   2016?
  18   chemicals?                                                18         A.   Yes.
  19        A.   Sorry. Repeat the question, Mike.               19         Q.   Is that the date that you were
  20        Q.   Sure.                                           20   terminated by Oppenheimer?
  21             This is for your entire time period             21         A.   That is correct.
  22   after your termination from Oppenheimer.                  22         Q.   Take a look at Exhibit 109. Likewise,
  23             Were you offered any positions as a             23   just a few questions on this document.
  24   research analyst covering chemicals?                      24              And the first is, do you recognize
  25        A.   No.                                             25   this, sir, to be the complaint that your attorneys
                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 185 of 407
                                                   650                                                                  652
   1                  NGO - CROSS                                  1                    NGO - CROSS
   2   filed against Oppenheimer in the United States              2   leading up to June 30 of 2016 is based on bonuses?
   3   District Court for the Southern District of                 3           A.   That's correct.
   4   New York?                                                   4           Q.   And you've testified that, with the
   5        A.    Yes.                                             5   exception of that one year, you never had guaranteed
   6        Q.    This complaint, if you look at the               6   bonuses at Oppenheimer?
   7   top, was filed on March 8, 2017?                            7           A.   That is correct, too.
   8        A.    That is correct.                                 8           Q.   And if we could take a look at your
   9        Q.    And would you agree with me, sir, that           9   damages analysis, which you testified a little bit
  10   that is -- excuse me -- over two years since your          10   about before. It's Exhibit 1.
  11   conversation with Ms. Ross in May of 2014?                 11           A.   What?
  12        A.    It appears so, yes.                             12           Q.   Exhibit 1, specifically 1A we'll start
  13        Q.    And over two years since your                   13   with.
  14   discussions with Mr. Lowenthal in June of 2014?            14                Mr. Ngo, have you reviewed this
  15        A.    That is correct.                                15   document before today?
  16        Q.    And over two years after your                   16           A.   Let me get to it first. Sorry.
  17   conversation with Mr. Lowenthal in November of 2014? 17                 Q.   Sure. Take your time.
  18        A.    That is correct.                                18           A.   Yes, we reviewed it yesterday.
  19        Q.    And it's also more than two years               19           Q.   Okay. Did you see it before
  20   after you received your $100,000 bonus in February         20   yesterday?
  21   of 2015; correct, sir?                                     21           A.   Yes, I did.
  22        A.    That's about right, yes.                        22           Q.   We see it's titled, "Lost compensation
  23        Q.    Now, I'd like to ask you a few                  23   for the period Oppenheimer employed Ngo from
  24   questions about your damages in this proceeding.           24   January 1, 2015, through June 30, 2016."
  25        A.    Sure.                                           25                And I'd like to first look at the
                                                   651                                                                  653
   1                  NGO - CROSS                                  1                    NGO - CROSS
   2        Q.    And the first thing that I'd like to             2   column for 2015.
   3   talk to you about is the damages that you're                3           A.   Yes.
   4   claiming up to the date that you were terminated by         4           Q.   Under the "Compensation received," it
   5   Oppenheimer.                                                5   states $250,000?
   6        A.    Okay.                                            6           A.   Yes.
   7        Q.    Would you agree with me, sir, that               7           Q.   And am I correct that that's your
   8   every penny of those damages that you're seeking            8   $150,000 base salary for 2015 plus the $100,000
   9   arises out of the discretionary bonuses?                    9   discretionary bonus that you were paid in 2015?
  10        A.    Repeat the question, though.                    10           A.   I think that -- did we do it -- the
  11        Q.    Sure.                                           11   bonus is mismatched, but I think that's --
  12             Would you agree with me that the                 12           Q.   Well, the title's compensation -- of
  13   entirety of the damages that you're seeking in this        13   that column is "Compensation received"; correct?
  14   proceeding up until June 30th of 2016 arises out of        14           A.   Hold up one second.
  15   discretionary bonuses?                                     15           Q.   Take your time.
  16        A.    I would characterize it that way                16           A.   If you don't mind.
  17   because -- no.                                             17                (Pause.)
  18        Q.    Well --                                         18           A.   Got it. So 2015 reflects -- got it.
  19        A.    I'm saying that a lot of it is                  19           Q.   Am I correct that that's your $150,000
  20   embedded as bonus income.                                  20   base salary that you were paid in 2015 plus the
  21        Q.    Right.                                          21   $100,000 discretionary bonus that you received in
  22             You're not claiming that you weren't             22   2015 for the prior year?
  23   paid any of your salary; correct?                          23           A.   That sounds correct.
  24        A.    My base was the same, correct. Yes.             24           Q.   And then in the next column to the
  25        Q.    So your entire claim for damages                25   right of that, under "Compensation would have
                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 186 of 407
                                                654                                                              656
   1                 NGO - CROSS                                    1                  NGO - CROSS
   2   received," we see it says $420,833?                          2         Q.   So it's a discretionary bonus. It can
   3        A.   Yes.                                               3   go up, it can go down; correct?
   4        Q.   And am I correct, sir, that what                   4         A.   That is correct.
   5   you're saying here is that if you had received the           5         Q.   Let's take a look at 1B. And the
   6   $270,833 discretionary bonus that you received in            6   title of this section is "Lost compensation for
   7   2013, as opposed to the 100,000 in 2015, that you            7   period after Oppenheimer fired Ngo from June 30,
   8   would have received an additional $170,833 in                8   2016, through March -- through March 8, 2019."
   9   compensation in 2015?                                        9              Do you see that, sir?
  10        A.   Yes, that sounds right. The 420 is                10         A.   Yes.
  11   the compensation I received prior to the                    11         Q.   And now during portions of this time
  12   discrimination, yes.                                        12   period, you've been employed by both Fitch and
  13        Q.   2013.                                             13   Bloomberg?
  14        A.   Yes. And it's based on a 2013 number.             14         A.   That is correct.
  15        Q.   And your position is that if you had              15         Q.   We saw at both of those jobs, your
  16   gotten -- you received the same $150,000 base salary        16   only form of guaranteed compensation was more than
  17   in 2015 that you received in 2013?                          17   your guaranteed compensation at Oppenheimer?
  18        A.   That is correct.                                  18         A.   My -- you're right. Okay. Yes. Yes.
  19        Q.   And your position is that if you had              19   Base versus base, that's correct.
  20   gotten the same discretionary bonus in 2015 that you        20         Q.   So on this particular chart, with the
  21   received in 2013, you would have made just over an          21   exception of the time period when you were
  22   extra $170,000 for the year?                                22   unemployed between jobs, am I also correct that all
  23        A.   Yes.                                              23   of the damages you're seeking on this chart have to
  24        Q.   To be clear, that bonus for 2015 was              24   do with discretionary bonuses?
  25   for 2014; correct?                                          25         A.   I don't think that's correct because
                                                655                                                              657
   1                 NGO - CROSS                                    1                  NGO - CROSS
   2        A.   The base -- this 250 is what -- I                  2   in 2016, I think that includes both base -- this 4-
   3   believe they're using the actual numbers.                    3   includes the base of 150-; am I correct?
   4        Q.   Right.                                             4         Q.   Well, what I'm saying is -- we've
   5             And that would be the $100,000 bonus               5   already established that your guaranteed base salary
   6   that was paid to you in 2015 for 2014?                       6   was more at both Fitch and Bloomberg; correct?
   7        A.   I think that sounds about correct.                 7         A.   That's correct.
   8        Q.   And that was the year that you were                8         Q.   And you're seek- -- despite that,
   9   out of the office for four months, correct,                  9   you're seeking damages for compensation that you
  10   consecutively?                                              10   received while you were at Fitch and Bloomberg --
  11        A.   I believe so.                                     11   you believe it would have been more if you were at
  12        Q.   Mr. Ngo, was your discretionary bonus             12   Oppenheimer; correct?
  13   the same every single year you were at Oppenheimer? 13                 A.   Well, that's correct, because the
  14        A.   No. It increased every year prior to              14   bonus structure is very different.
  15   that discrimination.                                        15         Q.   That's not my question.
  16        Q.   Do you know whether Ms. Burns'                    16         A.   I'm giving you the answer. Okay.
  17   discretionary bonus was the same every year at              17   Sorry.
  18   Oppenheimer?                                                18         Q.   And considering the fact that you were
  19        A.   No, it was not the same.                          19   making more guaranteed money at both Fitch and
  20        Q.   Do you know if Mr. Sneeden's was the              20   Oppenheimer [sic] in the form of base salary than
  21   same every year?                                            21   you ever received at Oppenheimer, that compensation
  22        A.   I don't think that mine was the same              22   you're seeking from both Fitch and Bloomberg is
  23   every year. I don't know their bonus numbers, but           23   discretionary bonuses; correct?
  24   it's not guaranteed -- it's not exactly the same            24         A.   Well, no, bonus for Bloomberg, it's a
  25   number every year.                                          25   set number, actually. The bonus number is --
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 187 of 407
                                                  658                                                              660
   1                   NGO - CROSS                                 1                    NGO - CROSS
   2   they're saying that it will be no more than $50,000.        2         Q.      If I told you it was one, would that
   3   And I believe in this estimate, when we calculate it        3   surprise you?
   4   out, they erred on the conservative side to include         4         A.      It wouldn't surprise me because people
   5   the $50,000 guaranteed bonus.                               5   leave. I don't know if it's -- I don't know the
   6        Q.    And you're claiming that if you were             6   workings of the group.
   7   at Oppenheimer, you would have made more money              7         Q.      Do you know what Ms. Burns'
   8   because you would have gotten a larger discretionary        8   discretionary bonus was for 2016 at Oppenheimer?
   9   bonus; correct?                                             9         A.      No, I do not.
  10        A.    Yes. If you look at the way Wall                10         Q.      If I told you it was $200,000, would
  11   Street behaves and if you look at the history of           11   that surprise you?
  12   bonuses on Wall Street is that a Wall Street job           12         A.      Again, I don't have a basis to say
  13   generally has a bonus number that's a multiple of a        13   surprise or not. I'm not there. I don't know what
  14   base.                                                      14   the P&L is. I don't know what the circumstances
  15              There's a saying in Wall Street that            15   are. I just don't know.
  16   you say that, they starve you -- compensation at           16         Q.      Would it surprise you if I told you
  17   Wall Street is that they starve you to make you            17   Ms. Burns' discretionary bonus in 2017 was $175,000?
  18   hungry. Meaning that they pay you a very low base,         18         A.      Again, I don't have a basis of
  19   and that most of your compensation really is bonus.        19   knowledge to say it surprises me or not. I'm not
  20              But in the Fitch job and you look at            20   there to make that assumption.
  21   Bloomberg, that's not a Wall Street job. The               21         Q.      Would it surprise you if I told you
  22   compensation is based more on your base, and then          22   that Ms. Burns' discretionary bonus for 2018 at
  23   the bonus -- Fitch was discretionary, but it gave me       23   Oppenheimer was $165,000?
  24   a range of 10 to 20 percent, but Bloomberg actually        24         A.      Again, I don't have a basis to say yes
  25   spells it out to you that you're not going to get an       25   or no.
                                                  659                                                              661
   1                   NGO - CROSS                                 1                    NGO - CROSS
   2   outsized bonus that's a multiple of your base.              2                 THE ARBITRATOR: I assume this
   3        Q.    I think my question was, am I correct            3         evidence will be presented in some competent
   4   that the damages that you are seeking in Exhibit 1B         4         form.
   5   for the time period that you were employed by either        5                 MR. GIBSON: Yes, sir.
   6   Fitch or Bloomberg are based on additional                  6                 THE ARBITRATOR: Okay.
   7   compensation that you believe you would have                7   BY MR. GIBSON:
   8   received at Oppenheimer in the form of discretionary        8         Q.      Mr. Ngo, you've testified that you
   9   bonuses?                                                    9   don't have a basis to understand what bonus
  10        A.    That's correct.                                 10   Ms. Burns may have gotten or not gotten, but you
  11        Q.    Thank you.                                      11   believe you have a basis to state that you would
  12              Forgive me if I asked this already.             12   have continued to receive a discretionary bonus of
  13              Is it your understanding that                   13   $270,000 every year going forward for the next six
  14   Ms. Burns is currently still the head of high-yield        14   or seven years at Oppenheimer if you hadn't been
  15   research at Oppenheimer?                                   15   terminated?
  16        A.    I don't know.                                   16         A.      It's based on individual performance,
  17        Q.    You testified yesterday, I believe,             17   as you know. So I don't know if I was there, I
  18   that high-yield research was always looking to add         18   would be performing at the same level. So I can't
  19   to the group.                                              19   say that her -- the correlation of her numbers going
  20              Do you remember that testimony?                 20   down has any correlation to mine. I don't have a
  21        A.    During my tenure, yes, that's correct.          21   basis, a foundation for that.
  22        Q.    Do you know how many high-yield                 22         Q.      And am I correct in Exhibit --
  23   research analysts are currently employed by                23   withdrawn.
  24   Oppenheimer, with the exception of Ms. Burns?              24              Now, you're seeking emotional distress
  25        A.    I don't know.                                   25   and pain and suffering damages in this proceeding?
                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 188 of 407
                                                 662                                                             664
   1                     NGO - CROSS                                1                   NGO - CROSS
   2          A.   That is correct.                                 2              MR. GIBSON: Do you need the exhibits?
   3          Q.   And I believe you testified that you             3              MR. IADEVAIA: Yes.
   4   never visited a doctor or a mental health therapist          4              MR. GIBSON: You want me to bring them
   5   for any of that?                                             5         over to him?
   6          A.   That is correct.                                 6              MR. IADEVAIA: Maybe just go over
   7          Q.   Did you ever take any -- were you                7         there.
   8   prescribed any medications for pain, suffering               8              MR. GIBSON: The witness' are over
   9   emotional distress?                                          9         there.
  10          A.   No.                                             10              MR. IADEVAIA: They're right there,
  11          Q.   And any pain and suffering or                   11         but I think it's better so then Judge
  12   emotional distress that you suffered at Oppenheimer         12         Dolinger can see.
  13   as a result of the removal of your supervisory              13              (Pause.)
  14   responsibilities, that didn't keep you from working         14
  15   at Oppenheimer for the next year and a half, did it,        15
  16   sir?                                                        16
  17          A.   I was stressed during that period and           17
  18   it was a period of sadness. I had just got back             18
  19   from my aneurysm. It was a very tough year. So              19
  20   there was emotional distress. It was just stress            20
  21   during that period.                                         21
  22          Q.   I'm just asking you, it didn't keep             22
  23   you from working for Oppenheimer for another year           23
  24   and a half; correct?                                        24
  25          A.   That's correct.                                 25
                                                 663                                                             665
   1                     NGO - CROSS                                1                  NGO - REDIRECT
   2          Q.   And it didn't keep you from working at           2   REDIRECT EXAMINATION
   3   Fitch?                                                       3   BY MR. IADEVAIA:
   4          A.   That's correct.                                  4         Q.   Mr. Ngo, could you turn to
   5          Q.   And it's not keeping you from working            5   Exhibit 113, please.
   6   at Bloomberg today?                                          6              THE ARBITRATOR: You said 113?
   7          A.   That's correct.                                  7              MR. IADEVAIA: Yes.
   8          Q.   Do you feel you suffered any pain and            8              THE WITNESS: Yes.
   9   suffering or emotional distress when you were                9   BY MR. IADEVAIA:
  10   terminated by Fitch?                                        10         Q.   So this e-mail you've testified a lot
  11          A.   Not to the same degree.                         11   about over the course of the last two days. The
  12               MR. GIBSON: I think I'm done. Can we            12   bottom two e-mails are -- the bottom e-mail is from
  13          take two minutes, Judge?                             13   you to Ms. Denys, and then the top e-mail -- the
  14               THE ARBITRATOR: Sure.                           14   middle e-mail is from Ms. Denys to you.
  15               (Recess from the record.)                       15              In Ms. Denys' e-mail to you, she says
  16               MR. GIBSON: Thank you very much,                16   nothing about Family and Medical Leave Act forms; is
  17          Mr. Ngo. I don't have any further questions.         17   that right?
  18               MR. IADEVAIA: We just have a few                18         A.   That is correct.
  19          follow-up questions --                               19         Q.   Okay. And she doesn't say in this
  20               THE ARBITRATOR: Fine.                           20   e-mail to you that you need -- before you're going
  21               MR. IADEVAIA: -- for redirect.                  21   to be granted any leave or FMLA leave, you need to
  22               THE WITNESS: Do I switch seats or               22   get approval from HR, does she?
  23          stay here?                                           23         A.   No, she does not.
  24               THE ARBITRATOR: Depends on your                 24         Q.   And she refers you to page 17 of the
  25          energy level.                                        25   handbook; is that right?
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 189 of 407
                                               666                                                             668
   1                 NGO - REDIRECT                               1                 NGO - REDIRECT
   2        A.   That is correct.                                 2         Q.    Going back to the Family -- the FMLA
   3        Q.   And if you could take a look at                  3   policy in the handbook. If you turn to page 19 of
   4   Exhibit 8, page 17, please.                                4   the handbook.
   5        A.   I'm sorry. Exhibit 8?                            5         A.    Correct.
   6        Q.   Yes.                                             6         Q.    Page 19 of the handbook says --
   7             (Pause.)                                         7   there's a section that says, "Requests for FMLA
   8        A.   Okay.                                            8   Leave."
   9        Q.   Are you there?                                   9               Do you see that?
  10        A.   Yes.                                            10         A.    Yes.
  11        Q.   So page 17 is the start of the Family           11         Q.    Is there anything in the "Requests for
  12   and Medical Leave Act contained within the 2014           12   FMLA Leave" about forms, about FMLA forms?
  13   Oppenheimer handbook; correct?                            13         A.    You mean from going down?
  14        A.   Correct.                                        14         Q.    Yes.
  15        Q.   And if you turn a page earlier,                 15         A.    I don't see the word "forms."
  16   page 16, was that the page that Mr. Gibson was            16         Q.    And are there any forms attached to
  17   asking you about where he asked you -- he pointed         17   this handbook, any FMLA forms attached to the
  18   you to the "Leaves of Absence" section?                   18   handbook, to your knowledge? You can look through
  19             Do you see that?                                19   the handbook if you need to.
  20        A.   Could you give me the pages so I can            20         A.    To the handbook?
  21   follow you.                                               21         Q.    Yes.
  22        Q.   Sure. I didn't mean to go so fast.              22               (Pause.)
  23             If you go back one page to page 16?             23         A.    No.
  24        A.   I'm starting at what page?                      24         Q.    Okay. And does the -- I think we went
  25        Q.   I want you to start on page 17. Okay.           25   over this language, but the language for the
                                               667                                                             669
   1                 NGO - REDIRECT                               1                 NGO - REDIRECT
   2        A.   Okay. Page 17. By the manual, you                2   "Requests for FMLA Leave," it says that "An employee
   3   mean.                                                      3   should request FMLA leave by submitting a written
   4        Q.   Yes.                                             4   request for such leave to HR"; right?
   5        A.   Got it.                                          5         A.    That is correct.
   6        Q.   Let me know when you get there.                  6         Q.    And it doesn't require that you submit
   7        A.   Yes, got it.                                     7   such -- submit the request for FMLA leave to HR in
   8        Q.   And is this the page that Ms. Denys              8   writing; is that right?
   9   referred you to?                                           9         A.    Yes, I agree with that.
  10        A.   Yes, page 17.                                   10               THE ARBITRATOR: Did you read, at some
  11        Q.   And that's the start of the                     11         point before you went off to California,
  12   Oppenheimer Family and Medical Leave Act --               12         page 16 of the handbook?
  13        A.   That is correct.                                13               THE WITNESS: No. Honestly, she
  14        Q.   -- section; right?                              14         referred me to page 17. So I remember going
  15        A.   That is correct.                                15         electronically and then just typing "Find/Go
  16        Q.   And if you turn back a page, page 16,           16         17," so I went to 17.
  17   is that -- if you look, do you see the heading            17               THE ARBITRATOR: So it was not a
  18   "Leaves of Absence"?                                      18         scenario where you had a hard copy that you
  19        A.   Correct.                                        19         might be paging through.
  20        Q.   And is that the language that                   20               THE WITNESS: No, I don't have that on
  21   Mr. Gibson asked you about earlier today?                 21         my desk. I just remember going online and
  22        A.   Yes, I believe so.                              22         hit Control F, find, and that takes you to
  23        Q.   That's distinct from the FMLA section           23         17.
  24   of the handbook; correct?                                 24               THE ARBITRATOR: Okay.
  25        A.   That is correct.                                25
                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 190 of 407
                                                    670                                                                   672
   1                   NGO - REDIRECT                                   1                   NGO - REDIRECT
   2   BY MR. IADEVAIA:                                                 2         Q.      Okay. Earlier today, you were asked
   3         Q.      There was a period of time in 2012 and             3   about the nature of your disability claims.
   4   2013 where you were receiving quarterly bonuses from             4                 Do you recall that testimony?
   5   Oppenheimer; is that right?                                      5         A.      Yes.
   6         A.      That is correct.                                   6         Q.      The disability that you identified was
   7         Q.      And did those quarterly bonuses stop               7   your aneurysm; is that right?
   8   when your raise went into effect in October of 2013?             8         A.      That is correct.
   9         A.      Correct. Yes.                                      9         Q.      And I think you also testified that
  10         Q.      Mr. Ngo, it's possible to have more               10   you requested a reasonable accommodation, and that
  11   than one supervisor at a time; is that right?                   11   reasonable accommodation was a leave of absence; is
  12         A.      Yes.                                              12   that right?
  13         Q.      And, in fact, you and Ms. Burns were              13         A.      That is correct.
  14   cohead of a group for a period of time in 2014; is              14         Q.      And I believe you further testified
  15   that right?                                                     15   that you were granted the leave of absence from
  16         A.      That is correct.                                  16   Oppenheimer in connection with your aneurysm; is
  17         Q.      If you could take a look at                       17   that right?
  18   Exhibit 108, please.                                            18         A.      That is correct.
  19                 This is your résumé. And you                      19         Q.      Is your claim in this case of
  20   testified earlier today that you lost some of these             20   disability discrimination and retaliation based on
  21   jobs within a certain time frame. And I think the               21   the fact that when you returned from your leave of
  22   question was whether or not you sued any employer --            22   absence, you were demoted and then subsequently your
  23   whether you sued any employer other than                        23   pay was slashed and subsequent to that you were
  24   Oppenheimer.                                                    24   fired?
  25              Do you remember that testimony and                   25         A.      Yes, I didn't have the same job as I
                                                    671                                                                   673
   1                   NGO - REDIRECT                                   1                   NGO - REDIRECT
   2   questioning?                                                     2   had prior.
   3         A.      Yes.                                               3         Q.      And there were other actions; right?
   4         Q.      And your answer was you had not,                   4   There was the bonus reduction?
   5   right, you didn't sue?                                           5         A.      That's correct.
   6         A.      I had not.                                         6         Q.      Did anyone at Oppenheimer say to you
   7         Q.      And why not? Why didn't you sue those              7   if you did not fill out FMLA forms, you were not
   8   other employers?                                                 8   going to receive leave?
   9         A.      I didn't feel they violated any of my              9         A.      No.
  10   rights.                                                         10         Q.      Did anyone ever tell you that you were
  11         Q.      You testified earlier today about your            11   not getting FMLA leave because you were out more
  12   understanding of at-will employment, right, which is            12   than 12 weeks?
  13   you could be fired for any reason at any time; is               13         A.      No.
  14   that correct?                                                   14         Q.      You've testified over the course of
  15         A.      That is correct.                                  15   the last two days multiple times about a May
  16         Q.      Is it your understanding that even as             16   discussion with Ms. Ross.
  17   an at-will employee, that the employer is limited in            17                 Do you recall that testimony?
  18   firing you in certain situations?                               18         A.      Yes.
  19         A.      I believe so.                                     19         Q.      And I think you said that you felt
  20         Q.      And does that include when -- a                   20   discouraged about taking leave based on your
  21   retaliation for taking FMLA leave, for example?                 21   discussion with her.
  22         A.      Yes.                                              22         A.      Yes.
  23         Q.      And does it include discrimination or             23         Q.      And I think there was -- I want you to
  24   retaliation based on your gender or disability?                 24   clarify for us specifically what Mrs. -- what
  25         A.      Yes.                                              25   Ms. Ross said to you as opposed to what you implied
                                                              PIROZZI & HILLMAN
                                                                 212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 191 of 407
                                                 674                                                                676
   1                 NGO - REDIRECT                                  1                    NGO - REDIRECT
   2   during that conversation. Okay.                               2   announcement," what does that mean?
   3          A.   Yes.                                              3         A.     It means sometimes Oppenheimer will
   4          Q.   Did Ms. Ross tell you how much time               4   say that -- like in the case with Lucila, they said,
   5   she was out for leave when she had children?                  5   we are hiring someone in emerging markets, and then
   6          A.   Yes. She explicitly told me that she              6   an announcement that said that she would report to
   7   had taken no more than two months off. She -- I               7   coheads in taxable fixed income and referenced my
   8   remember her giving me a month.                               8   name and Ms. Burns'.
   9          Q.   During that conversation, did she say             9         Q.     When you say "PR," that's released to
  10   to you anything about women making mistakes in               10   the public? It's a press releases?
  11   connection with their leave?                                 11         A.     Yes, it is a press release.
  12          A.   Yes. She explicitly told me that                 12         Q.     When you were demoted in November of
  13   women make the mistake of taking too much leave at           13   2014, was your staff eventually told about the
  14   the front end versus when kids need you at the later         14   demotion?
  15   end.                                                         15         A.     After -- yes, in November of 2014.
  16          Q.   Did she say what "the later end" meant           16         Q.     And that was after you had the
  17   during this conversation?                                    17   conversation with Mr. Lowenthal on November 4th?
  18          A.   I think she might have said "teenage             18         A.     That is correct.
  19   years" or I might have just known it. Because I              19         Q.     And were people outside of high-yield
  20   know her daughters at the time were teenagers.               20   research told that you were no longer cohead of the
  21   That's what I recall her telling me.                         21   group in November of 2014?
  22          Q.   When you were made cohead, were you              22         A.     I think the announcements -- Ms. Burns
  23   told it was a promotion?                                     23   announced it to the group in the room, and I believe
  24          A.   Yes.                                             24   Ms. Ross announced it to the group via e-mail.
  25          Q.   And who told you it was a promotion?             25                MR. IADEVAIA: This has not -- was not
                                                 675                                                                677
   1                 NGO - REDIRECT                                  1                    NGO - REDIRECT
   2          A.   Both Jane Ross and Robert Lowenthal.              2         part of our exhibit list. Actually, do you
   3          Q.   And were the other analysts within the            3         mind bringing one over to...
   4   high-yield group advised that you had been made               4                (Pause.)
   5   cohead?                                                       5                MR. IADEVAIA: I can represent it's
   6          A.   Yes.                                              6         our demand letter. Do you have any
   7          Q.   And who does that include?                        7         objection, Mr. Gibson?
   8          A.   Sean Sneeden, and then also it                    8                MR. GIBSON: No.
   9   includes the sales force.                                     9                THE ARBITRATOR: This is deemed, what,
  10          Q.   Were others outside of high-yield told           10         133?
  11   that you were cohead?                                        11                MR. IADEVAIA: Is that what we're up
  12          A.   Yes, it was a known fact in the                  12         to?
  13   department.                                                  13                MS. MILLER: I think it would be 132.
  14          Q.   Was there ever a PR announcement that            14                THE ARBITRATOR: There was a 132
  15   said that you were cohead?                                   15         earlier.
  16          A.   There have been some PR announcements            16                MR. GIBSON: Was I wrong when I said
  17   that referenced it, but also my Bloomberg profile            17         132?
  18   had changed to be cohead.                                    18                MS. MILLER: We have 131 joint
  19          Q.   Do you recall any of the public                  19         exhibits, but one of them isn't admitted yet.
  20   relations announcements that mentioned that you were 20                        MR. GIBSON: Do you want to just call
  21   cohead?                                                      21         it 133 for the record? And we don't have the
  22          A.   Yes, there was one I remember -- like            22         one that's not admitted. There will be a gap
  23   there was one when we hired Lucila. They had said            23         if it's not.
  24   we were the coheads of fixed income research.                24                THE ARBITRATOR: Okay.
  25          Q.   And this was -- when I say "PR                   25                No objection?
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 192 of 407
                                                     678                                                                   680
   1                  NGO - REDIRECT                                   1                   NGO - REDIRECT
   2              MR. GIBSON: No, your Honor.                          2   e-mail exchange -- at least with the exception of
   3              THE ARBITRATOR: Exhibit 133 is                       3   the bottom e-mail, an e-mail exchange between you
   4        received then.                                             4   and Ms. McPherson at Oppenheimer about the --
   5   BY MR. IADEVAIA:                                                5   signing the employee handbook?
   6        Q.    Is Exhibit 133 the letter that your                  6         A.      That is correct.
   7   lawyer sent on your behalf to Oppenheimer in August             7         Q.      And the date that you -- you say that
   8   of 2016 complaining about discrimination and                    8   you read the handbook was on November 3rd, 2014; is
   9   violations of the FMLA?                                         9   that right?
  10        A.    Yes.                                                10         A.      That is correct.
  11              (Discussion off the record.)                        11         Q.      And that was the day that you had
  12        Q.    Mr. Ngo, if you could take a look at                12   returned from your leave; right?
  13   Exhibit 11D.                                                   13         A.      That is correct.
  14             (Pause.)                                             14         Q.      It was the first day back at work
  15        Q.    It's a bulky exhibit. I'm just going                15   after you had your aneurysm?
  16   to ask you to turn to OPCO 192, please.                        16         A.      Yes.
  17        A.    11 --                                               17         Q.      And did you believe that you had a
  18        Q.    11D.                                                18   choice in signing the employee handbook?
  19              THE ARBITRATOR: D doesn't seem --                   19         A.      No.
  20              MR. IADEVAIA: It's just 11. It's not                20         Q.      And if you look at the very bottom of
  21        11D. Sorry.                                               21   the e-mail, the e-mail from Ms. McPherson to a group
  22              THE WITNESS: Got it.                                22   of people, including you, there's text that I think
  23              MR. IADEVAIA: I can't read my own                   23   is bolded. It's certainly bigger than the rest of
  24        writing. I apologize.                                     24   the text.
  25              THE WITNESS: Yes.                                   25               And it says -- it's in red in the
                                                     679                                                                   681
   1                  NGO - REDIRECT                                   1                   NGO - REDIRECT
   2   BY MR. IADEVAIA:                                                2   electronic copy, but in any event -- "In order to
   3        Q.    And this is the pay stub that                        3   avoid the disciplinary action taken against you by
   4   Mr. Gibson showed you earlier.                                  4   the firm, please make sure to return the employee
   5             And I think this is the first pay                     5   handbook by November 7, 2014. Please see the link
   6   stub -- you testified the first pay stub after your             6   below."
   7   aneurysm; is that right?                                        7               So Ms. McPherson is warning you and
   8        A.    That is correct.                                     8   the others that if you don't sign this handbook,
   9        Q.    And there's a handwritten note here                  9   you're going to be disciplined?
  10   that says, "LOA."                                              10         A.      Yes.
  11             Do you see that?                                     11         Q.      Mr. Ngo, just to be clear on this, do
  12        A.    Yes.                                                12   you believe that you were let go or fired from
  13        Q.    And is that your handwritten note?                  13   Oppenheimer as part of layoffs, cost-cutting
  14        A.    No.                                                 14   layoffs?
  15        Q.    And when did this -- when you received              15         A.      No.
  16   a pay stub from Oppenheimer, did it have a                     16         Q.      And when you told -- in an effort to
  17   handwritten note that said, "LOA"?                             17   find jobs, you told potential employers and other
  18        A.    No.                                                 18   individuals you reached out to that you were
  19        Q.    All right. If you could take a look                 19   terminated from Oppenheimer as part of a
  20   at Exhibit 88, please.                                         20   cost-cutting measure or as part of a layoff, did you
  21        A.    I have it right here. Thank you.                    21   believe that at the time?
  22        Q.    Do you recognize reviewing this e-mail              22         A.      No, I did not.
  23   earlier today with Mr. Gibson?                                 23                 MR. IADEVAIA: I'm going to ask -- I'm
  24        A.    Yes.                                                24         going to -- so here's another exhibit we'd
  25        Q.    And this is an e-mail that -- an                    25         like to add.
                                                             PIROZZI & HILLMAN
                                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 193 of 407
                                                    682                                                           684
   1                 NGO - REDIRECT                                 1                  NGO - REDIRECT
   2               (Discussion off the record.)                     2   Exhibit 6, please.
   3               MR. IADEVAIA: So this was not part of            3                Are you there?
   4       the exhibits that we submitted. We realized              4         A.     I'm there.
   5       today, in looking through the 2014 handbook,             5         Q.     And this was your EEOC submission that
   6       that it was missing pages and so we wanted to            6   you were asked about earlier today; is that right?
   7       make sure to get in the full copy of the                 7         A.     That is correct.
   8       handbook.                                                8         Q.     And if you turn to the second page,
   9               MR. GIBSON: The one that's already               9   this is the cover page for your EEOC filing; is that
  10        been marked, Exhibit 8, is missing pages?              10   right?
  11               MR. IADEVAIA: Yes.                              11         A.     Yes.
  12               MR. GIBSON: If that's the case, I               12         Q.     And attached to the cover page is an
  13       have no objection.                                      13   EEOC affidavit.
  14               MR. IADEVAIA: And specifically it did           14                Do you see that? It's the subsequent
  15       not include the arbitration agreement, which            15   page --
  16       turns up at page 28 of 32, if you take a                16         A.     Yes.
  17       look.                                                   17         Q.     -- that's Bates stamped PL 173 through
  18               Any objection?                                  18   PL 183.
  19               MR. GIBSON: No.                                 19                Do you see that? It's 11 pages.
  20               THE ARBITRATOR: Deem this 134, and              20         A.     Yes. At the end?
  21       it's received.                                          21         Q.     Yes.
  22               MR. GIBSON: Do you think you have               22         A.     Yes.
  23       much left to go?                                        23         Q.     Could you turn back to PL 173, please.
  24               MR. IADEVAIA: Fifteen minutes.                  24         A.     173?
  25               MR. GIBSON: I think the judge has a             25         Q.     Which is the first page of your
                                                    683                                                           685
   1                 NGO - REDIRECT                                 1                  NGO - REDIRECT
   2       call at five; correct?                                   2   affidavit.
   3               THE ARBITRATOR: That's correct.                  3         A.     Yes.
   4               MR. GIBSON: Right now I have one or              4         Q.     Okay. And in this first paragraph,
   5       two recross, but it may have to be tomorrow              5   you say, among other things, "Oppenheimer also
   6       morning. It's up to you.                                 6   discriminated against me because of my disability
   7               MR. IADEVAIA: Keep going.                        7   and retaliated against me for requesting a
   8               This is another proposed exhibit that            8   reasonable accommodation of a medical leave by
   9       was not included in our exhibit list.                    9   demoting me significantly, slashing my compensation
  10               MR. GIBSON: This is the letter that             10   and firing me."
  11       Fitch sent before the subpoena was granted.             11                Do you see that?
  12               No objection.                                   12         A.     Yes.
  13               THE ARBITRATOR: Exhibit 135 is                  13         Q.     And the "demotion" that's referenced
  14       received.                                               14   there, that demotion took place before June 30th,
  15   BY MR. IADEVAIA:                                            15   2016?
  16        Q.     Mr. Ngo, have you seen this letter              16         A.     Correct.
  17   before today?                                               17         Q.     And the slashing of your compensation,
  18        A.     The Fitch letter?                               18   that took place before June 30, 2016?
  19        Q.     Yes.                                            19         A.     That is correct.
  20        A.     Yes, I have.                                    20         Q.     And if you turn back to page 2 of this
  21        Q.     This is the letter that was sent to my          21   exhibit, the cover page, the charge of
  22   attention from Fitch regarding the circumstances of         22   discrimination.
  23   your departure from there?                                  23         A.     Yep.
  24        A.     That is correct.                                24         Q.     And if you look in that box that you
  25        Q.     I'll ask you to take a look at                  25   were testifying to earlier where it says, "June 30,
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 194 of 407
                                                    686                                                               688
   1                       NGO - REDIRECT                             1                    NGO - REDIRECT
   2   2016" --                                                       2         need a copy.
   3                 Do you see that box? Take a second.              3              MS. MILLER: Yes.
   4                 MR. GIBSON: Second page of the                   4              MR. IADEVAIA: Thank you.
   5            exhibit.                                              5              Do we have more copies of 132?
   6                 THE WITNESS: The second page of this             6              MR. GIBSON: You want Hoai to have
   7            exhibit? Sorry. Got it. Thank you, Mike.              7         this one; right?
   8   BY MR. IADEVAIA:                                               8              MR. IADEVAIA: I want both, yes.
   9            Q.   Why don't you take a sip of water.               9              MR. GIBSON: Didn't we give you a
  10            A.   I tried to. This cough is coming at             10         copy?
  11   the very end. Sorry.                                          11              MR. IADEVAIA: You may have.
  12            Q.   That's all right.                               12              MS. MILLER: That's our copy.
  13            A.   Go ahead.                                       13              MR. GIBSON: This one has a little
  14            Q.   Do you see where it says, "June 30,             14         highlighting on it, but if you don't mind,
  15   2016"?                                                        15         you can use it.
  16            A.   Yes.                                            16              MR. IADEVAIA: No.
  17            Q.   When you submitted this charge of               17              THE ARBITRATOR: Cat's out of the bag
  18   discrimination, did you mean to indicate to the EEOC          18         already.
  19   that the earliest date of discrimination at                   19              MR. GIBSON: Here you go.
  20   Oppenheimer was June 30, 2016?                                20              MR. IADEVAIA: Okay. So we're now up
  21            A.   No.                                             21         to what? 130 --
  22            Q.   And is it your understanding that the           22              THE ARBITRATOR: 136, I believe.
  23   way this form should look is that the work -- that            23              MR. IADEVAIA: -- 6?
  24   the word "All" --                                             24              THE ARBITRATOR: Yes.
  25                  Do you see that word "All"?                    25              MR. IADEVAIA: Proposed Exhibit 136
                                                    687                                                               689
   1                       NGO - REDIRECT                             1                    NGO - REDIRECT
   2            A.   Yes.                                             2         was not included in our materials.
   3            Q.   -- was next to the word "Latest" and             3              Is there any objection to this
   4   got pushed over?                                               4         exhibit?
   5            A.   Yes.                                             5              MR. GIBSON: No objection.
   6            Q.   And that the date, as a result, also             6              THE ARBITRATOR: Exhibit 136 is
   7   got pushed down into the -- you know, over to where            7         received.
   8   it is?                                                         8   BY MR. IADEVAIA:
   9            A.   Uh-huh.                                          9         Q.   And if you take a look at
  10            Q.   Is it your intention that what you              10   Exhibit 132 -- I keep forgetting --
  11   meant to indicate on this form was that the latest            11              MR. IADEVAIA: 132?
  12   discrimination happened on June 30, 2016, at                  12   BY MR. GIBSON:
  13   Oppenheimer?                                                  13         Q.   -- Exhibit 132, that's the e-mail that
  14            A.   That is correct.                                14   says it's from you to Mr. Bhandary; is that right?
  15                 (Discussion off the record.)                    15         A.   Yes.
  16            Q.   Do you recall that earlier today you            16         Q.   And if you look at Exhibit 136 and you
  17   testified about an e-mail with Mr. Bhandary during            17   look at the bottom e-mail there, that's the same
  18   the July period that you were out on leave due to --          18   e-mail supposedly from you to Mr. Bhandary?
  19   after the birth of your child?                                19         A.   Yes.
  20            A.   Yes, I did.                                     20         Q.   And is it your understanding that the
  21                 MR. IADEVAIA: And that exhibit was              21   subsequent e-mails in 136 are the complete version
  22            marked as -- what exhibit was that? Is               22   of Exhibit 136?
  23            that --                                              23         A.   That is correct.
  24                 MR. GIBSON: 132.                                24              MR. IADEVAIA: That's it.
  25                 MR. IADEVAIA: -- 132? Okay. He may              25              MR. GIBSON: Judge, I've got three
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 195 of 407
                                                   690                                                             692
   1                  NGO - RECROSS                                   1                  NGO - RECROSS
   2          questions, if you think I can squeeze it in.            2              Do you see that, sir?
   3          I want to get you to your call.                         3         A.    Yes.
   4               THE ARBITRATOR: It's all right.                    4         Q.    The only reason you didn't see this is
   5   RECROSS EXAMINATION                                            5   because you didn't open the e-mail; correct,
   6   BY MR. GIBSON:                                                 6   Mr. Ngo?
   7          Q.   Mr. Ngo, you've testified several                  7         A.    I didn't open it until November 3rd,
   8   times today that you believe you were demoted on               8   correct.
   9   November 3rd, 2014?                                            9         Q.    Thank you.
  10          A.   I believe I was given notice on                   10               MR. GIBSON: No further questions.
  11   November 3rd, yes.                                            11               MR. IADEVAIA: Nothing else.
  12          Q.   Is it your understanding that the                 12               THE ARBITRATOR: Okay. Let me ask
  13   decision to demote you was made back in July of               13         this: Where are we in terms of planning for
  14   2014?                                                         14         the other witnesses?
  15          A.   I did not know that.                              15               MR. GIBSON: So tomorrow we are going
  16          Q.   Would it surprise you -- have you seen            16         to have -- start with Colleen Burns. And I
  17   your attorney's prehearing brief in this matter?              17         believe -- by the way, I am not going to call
  18          A.   Yes, I have.                                      18         Mr. Burkmeyer [ph].
  19          Q.   Did it surprise you to read on                    19               Am I pronouncing it correct?
  20   page 18, "Ngo's demotion occurred immediately after 20                         THE WITNESS: My partner?
  21   his request to extend FMLA leave"?                            21               MR. GIBSON: Yes.
  22          A.   I guess -- that's the way it reads,               22               THE WITNESS: Backemyer [ph].
  23   yes.                                                          23               MR. GIBSON: I apologize.
  24          Q.   Is that true?                                     24              I'm not going to call him. So we'll
  25          A.   No -- can you read the line again for             25         start with Colleen Burns. I expect I will
                                                   691                                                             693
   1                  NGO - RECROSS                                   1                  NGO - RECROSS
   2   me.                                                            2         have about an hour and a half of direct with
   3          Q.   Sure.                                              3         her. And then Mr. Lowenthal will be here at
   4               "Ngo's demotion occurred immediately               4         noon.
   5   after his request to extend FMLA leave."                       5              And I think between those two
   6               That took place in July; correct?                  6         witnesses and your cross, that will probably
   7          A.   That took place in July, yes.                      7         fill the day.
   8          Q.   Only one or two other questions.                   8              And then Thursday, we will have both
   9               Can you go back to Exhibit 45.                     9         Ms. Ross and Jaime Bridges by telephone. And
  10          A.   Exhibit 45?                                       10         I think there's a chance we could finish on
  11          Q.   Yes, sir. This was Mr. Lowenthal's                11         Thursday.
  12   e-mail to you.                                                12               MR. IADEVAIA: There's nobody else
  13          A.   Yes.                                              13         after that; right?
  14          Q.   And you testified several times on                14               MR. GIBSON: Yes.
  15   examination by your counsel that nobody at                    15               MR. IADEVAIA: So if that's the
  16   Oppenheimer ever told you that you have to sign any 16                   case -- okay. Fair enough.
  17   forms for your FMLA leave; is that correct?                   17               THE ARBITRATOR: At this point, then,
  18          A.   That is correct.                                  18         am I correct in inferring that the claimant
  19          Q.   I'd like you to look at the first page            19         rests?
  20   of the attachment to Mr. Lowenthal's letter.                  20               MR. LICUL: Yes.
  21          A.   Yes.                                              21               MR. IADEVAIA: Oh --
  22          Q.   Do you see here where it says, "FMLA              22               MR. GIBSON: That's a big question.
  23   provides up to 12 weeks of unpaid, job-protected              23               MR. IADEVAIA: -- with our
  24   leave. You are required to fill out FMLA material"?           24         deposition --
  25               And "are required" is underlined.                 25               MR. LICUL: I will say the way we've
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 196 of 407
                                                 694
   1                 NGO - RECROSS
   2       agreed to do this is with the deposition
   3       designations and just to have all the
   4       witnesses come one time.
   5              THE ARBITRATOR: Yes.
   6              MR. LICUL: So I suppose we rest
   7       subject to that caveat, that we're not
   8       calling witnesses twice.
   9              THE ARBITRATOR: Right. Okay. Thank
  10       you.
  11              MR. GIBSON: Are we off the record?
  12              THE ARBITRATOR: Anything else at this
  13       point?
  14              MR. GIBSON: No, thank you.
  15              THE ARBITRATOR: Please.
  16              We're off the record.
  17              (The hearing adjourned. The time is
  18       4:54 p.m.)
  19
  20
  21
  22
  23
  24
  25
                                                 695


                  CERTIFICATE


       STATE OF NEW YORK )
                    ss:
       COUNTY OF NEW YORK )


              I, Eileen Mulvenna, CSR/RMR/CRR, and
       Notary Public within and for the State of New York,
       do hereby certify that the foregoing proceedings
       were taken before me on March 5, 20198;
             That the within transcript is a true
       record of said proceedings;
             That I am not connected by blood or
       marriage with any of the parties herein nor
       interested directly or indirectly in the matter
       in controversy, nor am I in the employ of any
       of the counsel.
             IN WITNESS WHEREOF, I have hereunto set my
       hand this 14th day of March, 2019.
                     ____________________________
                     Eileen Mulvenna, CSR/RMR/CRR




                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 197 of 407

                                                                                                                          696
                                  652:12, 652:24                   125 [1] - 491:18               18 [9] - 432:8, 449:6,
                $
                                   10 [3] - 374:21, 582:7,         127 [2] - 503:15, 504:3       449:12, 547:10, 571:20,
                                  658:24                           128 [1] - 507:4               572:2, 588:2, 592:6, 690:20
   $100,000 [8] - 405:21,          10/1 [1] - 449:19               129 [1] - 465:23               183 [1] - 684:18
  599:17, 599:24, 601:12,          10/1/13 [2] - 449:23, 450:10    12th [7] - 452:24, 455:2,      188 [3] - 564:4, 564:6,
  650:20, 653:8, 653:21, 655:5     10/18/13 [1] - 449:20          460:19, 465:7, 465:10,         564:9
   $135,000 [2] - 609:10,          100 [1] - 614:16               519:18, 520:11                  18th [14] - 417:24, 542:2,
  609:14                           100,000 [1] - 654:7             13 [5] - 363:11, 513:15,      543:13, 545:23, 549:10,
   $150,000 [9] - 450:16,          10017 [1] - 359:7              518:13, 591:11, 608:25         549:14, 569:9, 570:21,
  450:20, 450:22, 451:3,           102 [2] - 431:22, 431:24        130 [3] - 378:4, 378:6,       571:19, 573:3, 586:25,
  610:11, 612:7, 653:8,            103 [4] - 382:13, 382:14,      688:21                         590:5, 593:4, 593:25
  653:19, 654:16                  626:24, 626:25                   131 [7] - 387:13, 387:16,      19 [7] - 378:11, 427:4,
   $165,000 [1] - 660:23           104 [4] - 372:8, 372:12,       387:18, 388:11, 466:23,        569:20, 569:25, 590:15,
   $170,000 [1] - 654:22          628:6, 629:15                   677:18                         668:3, 668:6
   $170,833 [1] - 654:8            105 [3] - 384:2, 387:11,        132 [12] - 467:22, 496:16,     190 [1] - 535:16
   $175,000 [7] - 607:3,          646:24                          497:4, 677:13, 677:14,          192 [4] - 564:23, 564:24,
  607:15, 608:5, 608:15,           106 [4] - 365:19, 365:20,      677:17, 687:24, 687:25,        565:9, 678:16
  612:8, 614:10, 660:17           365:21, 365:25                  688:5, 689:10, 689:11,          1998 [1] - 399:17
   $18,750 [1] - 389:6             107 [2] - 381:3, 381:5         689:13                          1999 [1] - 401:7
   $2,419.69 [1] - 388:24          108 [2] - 400:6, 670:18         133 [4] - 677:10, 677:21,      19th [1] - 628:10
   $200,000 [1] - 660:10           109 [1] - 649:22               678:3, 678:6                    1:15 [1] - 513:3
   $220,000 [2] - 629:19,          11 [12] - 418:20, 419:2,        134 [1] - 682:20               1A [4] - 389:17, 389:18,
  630:24                          419:5, 419:7, 563:22,            135 [2] - 609:18, 683:13      389:22, 652:12
   $225,000 [2] - 647:2,          563:23, 569:10, 596:3,           136 [6] - 688:22, 688:25,      1B [4] - 392:25, 393:2,
  647:10                          597:3, 678:17, 678:20,          689:6, 689:16, 689:21,         656:5, 659:4
   $25,000 [2] - 610:13,          684:19                          689:22                          1C [2] - 395:9, 395:10
  611:25                           11/3/14 [1] - 566:16            13th [7] - 518:7, 519:3,       1st [9] - 379:25, 390:3,
   $250,000 [1] - 653:5            110 [1] - 404:7                520:10, 522:7, 529:15,         390:4, 390:10, 390:14,
   $270,000 [1] - 661:13           111 [1] - 408:12               539:17, 588:19                 395:3, 414:9, 449:13, 645:17
   $270,833 [1] - 654:6            112 [1] - 448:15                1425025377 [1] - 358:2
   $325,000 [1] - 612:11           113 [5] - 458:10, 458:13,       14th [2] - 527:7, 695:20                    2
   $388,750 [1] - 597:11          463:20, 665:5, 665:6             15 [3] - 463:14, 580:24,
   $39,873 [1] - 388:4             1130 [1] - 359:16              581:8
   $40,000 [1] - 609:16                                                                           2 [10] - 358:14, 410:9,
                                   114 [1] - 513:9                 150 [2] - 448:13, 657:3
   $420,833 [1] - 654:2                                                                          410:10, 545:16, 580:22,
                                   118 [1] - 453:10                150,000 [1] - 450:25
   $470,000 [1] - 553:10                                                                         581:15, 636:24, 637:2,
                                   11A [3] - 596:3, 596:7,         151 [1] - 488:24
   $50,000 [4] - 385:12,                                                                         685:20
                                  596:9                            16 [7] - 421:23, 491:21,
  385:18, 658:2, 658:5                                                                            2,419 [1] - 388:25
                                   11D [3] - 678:13, 678:18,      585:16, 666:16, 666:23,
   $55,000 [2] - 644:15,                                                                          2,419.16 [1] - 389:3
                                  678:21                          667:16, 669:12
  644:17                                                                                          20 [14] - 374:21, 486:17,
                                   11th [1] - 530:5                16,000 [1] - 645:10
   $6,668 [1] - 386:20                                                                           488:18, 489:16, 508:12,
                                   12 [28] - 426:17, 452:19,       16,500 [1] - 644:21
   $70,000 [4] - 629:22, 630:4,                                                                  508:19, 511:13, 511:20,
                                  454:5, 455:16, 461:8,            16th [19] - 529:11, 530:3,
  630:9, 630:25                                                                                  544:14, 557:12, 569:14,
                                  464:10, 464:11, 464:18,         533:9, 533:21, 534:6,
                                                                                                 569:15, 658:24
   $75,000 [2] - 607:19, 647:5    464:19, 466:7, 469:11,          534:14, 544:3, 552:21,
                                                                                                  2000 [1] - 630:13
   $75,730 [1] - 379:2            472:17, 472:23, 473:14,         554:13, 568:24, 574:23,
                                                                                                  2001 [1] - 401:7
   $80,000 [1] - 526:24           473:18, 550:25, 551:12,         575:2, 575:4, 575:5, 575:7,
                                                                                                  2004 [1] - 597:11
                                  551:13, 551:25, 570:22,         585:8, 588:25, 589:9, 589:22
                                                                                                  2006 [1] - 409:7
                 '                571:8, 571:13, 571:25,           17 [23] - 456:24, 461:9,
                                                                                                  2009 [2] - 404:6, 408:20
                                  572:11, 572:23, 581:15,         461:16, 462:4, 462:7,
                                                                  462:11, 462:13, 508:12,         2012 [1] - 670:3
                                  673:12, 691:23
   '14 [1] - 597:11                                                                               2013 [27] - 391:5, 391:8,
                                   12-hour [1] - 444:24           508:19, 511:13, 511:21,
   '99 [1] - 401:8                                                551:22, 551:24, 665:24,        391:10, 391:11, 392:5,
                                   12-minute [1] - 584:13
   'baby [1] - 639:12                                             666:4, 666:11, 666:25,         392:9, 429:6, 429:14,
                                   12-month [1] - 426:22
   'baby-sat' [1] - 639:12                                        667:2, 667:10, 669:14,         439:12, 439:17, 440:2,
                                   120 [1] - 503:23
   'political ' [1] - 639:13                                      669:16, 669:23                 440:3, 441:17, 443:3, 449:6,
                                   121 [7] - 370:21, 370:22,
   'unproductive ' [1] - 639:14                                    170 [1] - 609:18              449:12, 449:13, 451:4,
                                  619:13, 621:7, 621:10,
                                                                   173 [3] - 684:17, 684:23,     600:16, 654:7, 654:13,
                                  621:11, 621:12
                1                                                 684:24                         654:14, 654:17, 654:21,
                                   1215 [2] - 609:5, 609:12
                                                                                                 670:4, 670:8
                                   122 [2] - 461:17, 631:11        17th [9] - 529:11, 533:21,
                                                                                                  2014 [109] - 362:11, 410:18,
                                   123 [3] - 377:11, 377:12,      534:6, 534:14, 574:24,
   1 [7] - 363:24, 409:7,                                                                        413:9, 414:9, 417:22,
                                  461:18                          575:7, 585:8, 589:10, 589:22
  633:23, 635:25, 652:10,                                                                        417:25, 419:18, 422:22,


                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 198 of 407

                                                                                                                            697
  425:12, 425:13, 428:18,         2017 [12] - 363:10, 363:24,   685:25, 686:14, 686:20,          55,000 [2] - 377:3, 645:10
  437:8, 437:10, 441:19,         366:16, 368:2, 368:16,         687:12                           565 [1] - 359:6
  443:3, 450:19, 452:19,         377:18, 377:22, 480:21,         300 [1] - 405:5                 570 [1] - 624:9
  460:13, 463:14, 464:10,        618:3, 627:23, 650:7, 660:17    30th [6] - 389:25, 564:12,      5th [1] - 645:22
  464:18, 479:18, 481:14,         2018 [23] - 376:6, 376:7,     614:6, 649:16, 651:14,
  486:17, 488:18, 489:16,        376:9, 378:11, 379:10,         685:14                                         6
  491:21, 495:11, 495:17,        379:13, 379:21, 379:25,         31 [3] - 388:18, 388:22,
  495:23, 497:9, 501:11,         380:2, 380:21, 381:18,         645:19
  503:22, 504:7, 508:12,         382:7, 385:10, 385:15,          313 [2] - 621:5, 622:18         6 [9] - 449:7, 465:25, 590:9,
  508:19, 511:13, 511:20,        385:16, 386:20, 387:22,         31st [3] - 389:25, 390:2,      637:15, 638:6, 638:16,
  511:21, 513:15, 518:13,        388:8, 645:17, 645:22,         645:20                          648:8, 684:2, 688:23
  526:14, 526:19, 528:4,         660:22                          32 [1] - 682:16                 6,668 [1] - 385:6
  542:2, 544:15, 547:10,          2019 [7] - 358:16, 385:2,      345 [1] - 625:21                60 [1] - 489:9
  551:13, 555:24, 556:22,        388:18, 388:22, 396:18,         362 [1] - 361:6                 665 [1] - 361:8
  557:8, 557:9, 557:12,          656:8, 695:20                   366,042 [1] - 597:22            690 [1] - 361:9
  564:12, 565:11, 566:11,         20198 [1] - 695:11             37 [1] - 471:4
  566:25, 569:9, 569:14,          202 [1] - 566:8                399 [1] - 361:7                               7
  572:2, 576:11, 586:2,           2023 [1] - 396:19              3:12 [2] - 493:24, 494:23
  586:10, 587:21, 591:2,          20th [9] - 486:24, 490:4,      3rd [25] - 411:25, 412:10,      7 [3] - 592:18, 639:3, 681:5
  591:22, 593:4, 594:14,         495:10, 495:16, 495:23,        412:23, 413:9, 417:2,            7-2 [2] - 567:22, 567:23
  594:16, 595:13, 595:18,        519:8, 519:15, 545:6, 560:18   417:25, 420:17, 543:8,           72 [1] - 567:20
  595:21, 596:8, 596:12,          21 [3] - 408:20, 497:9,       549:8, 551:11, 562:10,           730,317 [1] - 394:24
  596:21, 596:23, 597:17,        504:7                          569:4, 569:5, 569:14,            75,730 [1] - 379:9
  598:12, 599:4, 599:17,          212.403.7311 [1] - 359:8      570:13, 572:5, 572:7,
  600:12, 600:15, 601:2,                                                                         76 [1] - 425:16
                                  212.404.8726 [1] - 359:18     573:24, 584:24, 593:9,
  601:5, 601:14, 602:13,                                                                         77 [1] - 425:17
                                  21st [4] - 370:25, 496:7,     593:24, 680:8, 690:9,
  650:11, 650:14, 650:17,        499:9, 503:22                  690:11, 692:7
  654:25, 655:6, 666:12,          22,000 [1] - 374:25                                                          8
  670:14, 676:13, 676:15,
  676:21, 680:8, 681:5, 682:5,
                                  220,000 [2] - 374:2, 374:24                 4
                                  225,000 [1] - 384:9                                            8 [8] - 413:17, 413:18,
  690:9, 690:14
                                  23 [4] - 409:19, 466:24,                                      421:18, 650:7, 656:8, 666:4,
   2015 [48] - 389:25, 390:10,                                   4 [8] - 413:23, 414:3,
                                 585:14, 587:17                                                 666:5, 682:10
  390:11, 390:12, 390:14,                                       588:11, 589:3, 590:9,
                                  230 [1] - 359:16                                               80 [4] - 385:3, 385:13,
  391:22, 392:3, 392:19,                                        636:22, 657:2
                                  25 [3] - 443:19, 444:7,                                       385:19, 447:12
  413:2, 432:8, 432:23, 434:3,                                   40 [4] - 413:24, 413:25,
                                 445:6                                                           80,000 [1] - 526:22
  450:21, 598:6, 598:19,                                        414:3
                                  250 [2] - 445:8, 655:2                                         80-page [1] - 447:10
  599:3, 599:7, 601:6, 604:16,                                   401(k [1] - 386:14
                                  254,166 [1] - 392:17                                           86 [1] - 578:20
  604:20, 605:3, 606:21,                                         401(k) [1] - 387:7
                                  25th [12] - 507:9, 515:11,                                     86B [2] - 578:25, 580:2
  607:7, 607:23, 608:17,                                         420 [1] - 654:10
                                 515:22, 516:2, 516:9,                                           88 [2] - 412:4, 679:20
  608:20, 608:23, 609:5,                                         420,833 [2] - 391:5, 391:24
                                 516:21, 518:4, 554:14,
  609:17, 610:14, 612:2,                                         44,000 [1] - 374:25
                                 554:22, 558:6, 561:17,                                                        9
  612:7, 612:11, 614:2,                                          45 [4] - 541:20, 556:25,
                                 588:16
  650:21, 652:24, 653:2,                                        691:9, 691:10
                                  26 [2] - 426:19, 587:24
  653:8, 653:9, 653:18,                                          47 [2] - 419:2, 419:7           9 [1] - 642:15
                                  26th [2] - 589:13, 591:13
  653:20, 653:22, 654:7,                                         4:54 [1] - 694:18               90 [1] - 633:5
                                  27 [1] - 503:24
  654:9, 654:17, 654:20,                                         4th [7] - 419:18, 420:3,
                                  270 [1] - 608:13                                               90-day [3] - 633:6, 643:3,
  654:24, 655:6                                                 421:2, 575:12, 575:24,
                                  28 [2] - 566:10, 682:16                                       643:12
   2016 [43] - 363:24, 366:16,                                  576:10, 676:17
                                  29 [2] - 466:3, 565:11                                         97,307 [1] - 377:24
  367:25, 368:15, 370:25,
                                  2B [1] - 581:7                                                 9th [2] - 359:6, 568:4
  389:25, 392:20, 393:8,
  395:3, 397:13, 425:11,          2nd [1] - 636:24                            5
  450:24, 480:4, 598:16,          2Q [1] - 522:20                                                             A
  606:24, 610:9, 610:10,                                         5 [8] - 358:16, 467:22,
  610:17, 611:4, 611:7,                        3                578:11, 578:12, 578:15,          ab [1] - 548:11
  611:15, 612:14, 616:17,                                       578:17, 591:10, 695:11           Abbett [1] - 371:4
  616:21, 617:2, 617:3,                                          50 [4] - 386:16, 553:11,        able [8] - 439:7, 441:7,
                                  3 [8] - 410:18, 458:18,
  617:16, 617:24, 618:3,                                        555:6, 555:8                    494:4, 521:15, 521:19,
                                 546:3, 566:24, 569:9, 582:5,
  649:17, 651:14, 652:2,                                         50,000 [3] - 384:15, 385:20,   560:5, 564:8, 594:20
                                 587:16, 592:19
  652:24, 656:8, 657:2, 660:8,                                  553:10                           abrupt [1] - 537:4
                                  30 [12] - 393:8, 427:15,
  678:8, 685:15, 685:18,                                         52 [2] - 421:19, 421:22         abruptly [1] - 535:6
                                 512:9, 612:14, 652:2,
  686:2, 686:15, 686:20,                                         53 [1] - 426:12                 absence [73] - 417:15,
                                 652:24, 656:7, 685:18,
  687:12                                                         531,434 [1] - 396:15           417:18, 417:24, 418:13,


                                                       PIROZZI & HILLMAN
                                                          212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 199 of 407

                                                                                                                           698
  418:18, 421:20, 422:2,           action [4] - 416:20, 627:7,     612:16, 612:20, 613:24,          430:22, 431:3, 431:7,
  422:20, 423:4, 424:3, 427:2,    648:16, 681:3                    620:18, 626:18, 636:16,          432:14, 432:24, 435:5,
  427:21, 428:9, 428:21,           actions [3] - 397:14,           636:21, 643:10, 650:9,           436:18, 440:18, 447:6,
  452:25, 455:3, 455:7, 458:2,    397:24, 673:3                    651:7, 651:12, 669:9             526:23, 526:25, 594:23,
  458:5, 459:15, 459:23,           actual [9] - 386:15, 394:13,     agreed [8] - 407:5, 487:8,      610:20, 616:13, 641:23,
  460:7, 460:15, 460:21,          395:12, 395:16, 483:7,           488:17, 520:3, 532:15,           659:23, 675:3
  463:2, 463:4, 463:9, 468:12,    524:5, 627:11, 648:19, 655:3     634:8, 634:14, 694:2              analysts ' [2] - 439:14,
  470:18, 481:23, 486:6,           add [3] - 440:20, 659:18,        agreement [8] - 406:5,          535:19
  499:11, 508:15, 508:22,         681:25                           406:12, 409:20, 409:24,           analyze [2] - 446:25, 584:9
  509:8, 509:11, 509:16,           added [5] - 397:10, 632:13,     409:25, 410:2, 411:9, 682:15      aneurysm [27] - 397:3,
  511:15, 511:23, 513:24,         634:4, 635:10, 635:16             agreements [1] - 400:17         415:14, 417:14, 417:21,
  514:10, 514:18, 514:21,          addition [2] - 641:17,           Agricole [4] - 367:4, 367:5,    424:9, 424:17, 529:24,
  523:22, 524:10, 524:22,         642:16                           367:9, 618:17                    530:3, 557:13, 561:20,
  525:3, 527:9, 532:13,            additional [5] - 436:7,          ahead [4] - 433:25, 580:5,      561:25, 562:9, 562:16,
  533:12, 533:18, 534:3,          442:4, 544:13, 654:8, 659:6      619:19, 686:13                   565:4, 565:15, 566:4, 567:5,
  534:15, 546:11, 547:14,          address [3] - 411:5, 411:6,      ahold [1] - 500:15              567:11, 597:5, 612:22,
  547:16, 558:25, 559:16,         558:17                            Albano [5] - 610:18, 611:3,     613:3, 613:20, 662:19,
  559:22, 561:9, 566:2, 566:3,     addressed [2] - 550:5           611:14, 611:19, 611:22           672:7, 672:16, 679:7, 680:15
  571:15, 591:13, 591:15,          addresses [1] - 434:22           Albano 's [2] - 611:6,           anger [1] - 603:24
  591:22, 592:2, 593:10,           adjourned [1] - 694:17          611:25                            angle [1] - 365:16
  613:20, 645:13, 672:11,          administrative [1] - 611:16      allegation [1] - 574:5           angry [11] - 530:9, 530:14,
  672:15, 672:22                   admission [1] - 360:3            allege [4] - 480:14, 481:12,    530:19, 530:20, 530:25,
   Absence [2] - 666:18,                                           530:8, 570:14                    531:13, 537:8, 542:23,
                                   admitted [3] - 496:17,
  667:18                                                            alleged [4] - 390:6, 414:24,    543:21, 571:24, 572:21
                                  677:19, 677:22
   absent [3] - 546:15, 547:24,                                    415:8, 416:20                     Anna [2] - 628:14, 644:24
                                   advance [1] - 427:15
  548:23                                                            allegedly [1] - 589:23           announced [2] - 676:23,
                                   advice [9] - 473:23, 474:13,
   Absolutely [2] - 423:9,                                          alleges [2] - 466:4, 573:22     676:24
                                  474:16, 474:19, 474:23,
  629:9                                                             alleging [2] - 415:3, 555:16     announcement [3] -
                                  475:2, 502:6, 505:23, 642:17
   absorb [1] - 546:12                                              allocated [1] - 387:4           675:14, 676:2, 676:6
                                   advisable [2] - 473:17,
   AC [1] - 492:9                 473:18                            allocation [1] - 387:5           announcements [3] -
   accept [1] - 639:7              advise [2] - 460:6, 460:13       allotted [1] - 550:3            675:16, 675:20, 676:22
   acceptable [1] - 475:10         advised [1] - 675:4              allow [1] - 504:22               annual [3] - 629:19, 631:4,
   accepting [1] - 638:7           advising [1] - 571:13            almost [6] - 480:25, 491:25,    647:2
   accessible [1] - 641:21         affected [1] - 396:24           492:4, 525:22, 527:3, 539:13      annualized [1] - 385:12
   accommodate [1] - 544:18        affidavit [2] - 684:13, 685:2    alone [3] - 501:2, 525:19,       answer [35] - 411:15,
   accommodation [6] -             affirm [1] - 649:5              604:11                           424:8, 424:22, 425:2, 454:8,
  417:6, 417:9, 417:13,            affirmatively [1] - 411:14       ALSO [1] - 360:2                460:9, 461:21, 462:2,
  672:10, 672:11, 685:8                                             amended [1] - 408:3             468:24, 471:11, 471:25,
                                   afterwards [4] - 487:15,
   accompanying [1] - 409:20                                        Americans [2] - 416:18,         472:9, 473:4, 476:16,
                                  488:5, 552:24, 617:14
   According [1] - 435:10                                          416:22                           483:12, 486:2, 486:3,
                                   agencies [2] - 374:16,
   according [3] - 401:2,                                           amount [22] - 385:17,           487:16, 487:23, 489:3,
                                  375:7
  482:17, 483:2                                                    386:15, 388:2, 388:3, 388:7,     489:12, 494:8, 508:6, 509:6,
                                   agency [4] - 373:2, 375:10,
   accounts [4] - 538:3,                                           392:4, 392:21, 455:11,           509:9, 510:21, 510:23,
                                  521:23, 642:19
  605:14, 605:16, 605:21                                           467:16, 526:22, 553:25,          533:15, 558:7, 579:12,
                                   Aggarwal [4] - 628:20,
   accurate [6] - 371:11,                                          554:2, 599:9, 599:20,            584:14, 604:6, 606:19,
                                  628:24, 637:25, 638:2
  371:14, 446:6, 634:24,                                           600:20, 602:12, 602:14,          657:16, 671:4
                                   aggravated [1] - 608:10
  635:14, 635:18                                                   603:8, 607:14, 644:17,            answered [4] - 424:5,
                                   aggressively [1] - 470:4
   accuse [1] - 558:2                                              645:2, 645:9                     426:4, 526:7, 646:20
                                   ago [2] - 540:13, 540:14
   accusing [1] - 642:9                                             analysis [4] - 373:3,            answering [1] - 554:11
                                   agree [53] - 402:25, 406:19,
   acknowledge [2] - 409:5,                                        383:24, 400:23, 652:9             answers [3] - 506:3,
                                  407:4, 407:14, 411:8,
  411:18                                                            analyst [30] - 365:14, 367:7,   506:10, 522:4
                                  421:14, 433:13, 434:14,
   acknowledged [1] - 420:21                                       373:19, 380:22, 383:15,           anticipated [4] - 567:6,
                                  435:21, 454:13, 457:10,
   Acknowledgment [1] -                                            383:22, 401:4, 401:20,           567:13, 568:6, 600:18
                                  459:5, 460:18, 464:17,
  408:19                                                           430:15, 432:17, 435:4,            anything .. [1] - 454:24
                                  480:24, 486:20, 502:16,
   acknowledgment [6] -                                            439:25, 444:16, 444:18,           anyway [1] - 537:11
                                  502:23, 503:7, 503:12,
  409:4, 409:17, 410:21,          511:2, 514:6, 514:8, 514:17,     445:22, 446:11, 446:12,           Apart [1] - 440:23
  413:5, 413:13, 549:24           515:6, 519:3, 523:3, 528:7,      446:23, 526:16, 598:19,           apart [1] - 624:18
   Act [10] - 406:25, 416:18,     552:2, 557:6, 557:14,            608:12, 608:18, 616:10,           apologies [1] - 493:13
  416:22, 426:16, 427:6,          558:22, 563:18, 564:21,          619:8, 625:18, 642:19,            apologize [11] - 419:3,
  480:15, 549:23, 665:16,         566:6, 568:3, 570:2, 587:18,     647:17, 647:24, 648:3, 648:6     433:25, 438:15, 458:8,
  666:12, 667:12                  588:6, 590:4, 596:23,             analysts [18] - 430:5,          541:2, 572:16, 575:3,



                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 200 of 407

                                                                                                                           699
  586:24, 596:4, 678:24,           669:10, 669:17, 669:24,         403:9, 683:22                   371:8, 371:17, 401:4,
  692:23                           677:9, 677:14, 677:24,           attitude [1] - 585:4           619:24, 623:8
   apologizing [1] - 580:9         678:3, 678:19, 682:20,           attorney [6] - 427:11,          bar [1] - 399:24
   apparent [1] - 587:6            683:3, 683:13, 688:17,          575:22, 575:25, 576:4,           barred [1] - 481:10
   appear [3] - 377:13, 564:11,    688:22, 688:24, 689:6,          576:11, 576:23                   base [39] - 364:20, 374:21,
  565:10                           690:4, 692:12, 693:17,           attorney 's [3] - 424:4,       374:24, 375:11, 384:9,
   applications [2] - 557:2,       694:5, 694:9, 694:12, 694:15    426:3, 690:17                   395:18, 405:21, 447:20,
  604:19                            Arbitrator [2] - 358:12,        attorneys [7] - 480:19,        448:8, 448:10, 448:13,
   applied [5] - 364:19,           362:4                           542:15, 576:14, 576:16,         450:22, 450:24, 450:25,
  364:21, 365:14, 365:15,           area [1] - 497:16              576:21, 648:16, 649:25          451:3, 490:5, 527:3, 553:9,
  380:9                             argue [6] - 475:21, 556:15,     Audio [1] - 579:23             553:16, 555:2, 564:19,
   apply [7] - 364:10, 364:16,     582:19, 586:16, 586:19,          audio [2] - 578:6, 578:20      607:21, 612:7, 647:8, 647:9,
  365:8, 365:11, 365:13,           603:3                            August [36] - 368:15, 404:6,   651:24, 653:8, 653:20,
  367:11, 646:16                    argument [2] - 610:23,         408:20, 417:22, 417:24,         654:16, 655:2, 656:19,
   applying [4] - 365:15,          610:24                          425:11, 463:14, 501:11,         657:2, 657:3, 657:5, 657:20,
  366:3, 427:16, 619:3              argumentative [6] - 475:15,    508:12, 508:19, 511:13,         658:14, 658:18, 658:22,
   appreciate [5] - 442:2,         475:17, 639:16, 641:6,          511:21, 515:11, 515:22,         659:2
  494:8, 497:21, 506:8, 635:24     641:11, 641:12                  516:2, 516:9, 516:21, 518:4,     Base [4] - 447:19, 451:6,
   approached [3] - 465:19,         arises [2] - 651:9, 651:14     522:20, 529:23, 530:2,          629:24, 656:19
  510:14, 510:15                    arising [3] - 406:24, 407:5,   530:3, 530:5, 546:6, 554:14,     Base-wise [1] - 447:19
   appropriate [1] - 646:16        407:16                          554:22, 558:6, 560:2,            Based [4] - 396:10, 396:12,
   appropriately [1] - 524:14       arrangements [1] - 552:13      560:19, 561:17, 565:11,         554:13, 591:23
   Approval [1] - 451:15            arrival [2] - 543:15, 641:25   569:9, 587:24, 588:16,           based [44] - 391:10,
   approval [2] - 641:23,           arrived [1] - 644:25           589:13, 678:7                   393:15, 393:16, 395:16,
  665:22                            Artisan [1] - 496:8             author [2] - 436:12, 436:15    395:18, 395:22, 415:5,
   approve [3] - 438:10,            Aside [2] - 595:6, 595:8        available [4] - 364:5,         415:9, 415:12, 415:19,
  492:9, 494:5                      aside [6] - 424:23, 442:3,     374:11, 517:16, 587:15          416:2, 416:8, 416:14, 417:7,
   approved [9] - 454:9,           452:11, 524:4, 626:21,           Avenue [3] - 359:6, 359:16,    473:16, 479:14, 479:21,
  468:22, 482:16, 484:15,          630:23                          405:5                           482:6, 482:10, 483:4,
  492:18, 493:6, 493:7,             aspect [1] - 548:21             average [10] - 440:4, 440:6,   483:13, 484:13, 484:20,
  553:14, 554:12                    asserting [1] - 481:10         441:20, 441:22, 442:4,          519:25, 528:19, 530:18,
   approving [4] - 439:13,          assessment [1] - 573:7         443:2, 443:3, 443:5, 443:12,    543:22, 553:17, 555:18,
  493:16, 494:16, 554:14            Asset [1] - 364:18             446:19                          571:16, 571:17, 573:2,
   arbitrate [2] - 400:17, 410:2    assigned [1] - 383:18           averages [1] - 444:23          593:13, 603:18, 604:7,
   ARBITRATION [1] - 358:2          assistance [2] - 500:11,        avoid [2] - 399:9, 681:3       652:2, 654:14, 658:22,
   arbitration [11] - 400:13,      509:15                           aware [12] - 464:10, 464:18,   659:6, 661:16, 671:24,
  407:8, 407:17, 409:19,            associate [1] - 526:15         470:24, 481:8, 542:14,          672:20, 673:20
  409:24, 409:25, 411:9,                                           551:4, 552:11, 561:8,            basic [1] - 399:20
                                    associated [1] - 546:13
  414:23, 453:14, 542:16,                                          605:10, 611:18, 616:17,          basing [1] - 572:4
                                    associating [1] - 615:5
  682:15                                                           616:19                           basis [12] - 453:19, 484:5,
                                    association [1] - 505:18
   ARBITRATOR [85] -                                                                               500:18, 501:18, 592:15,
                                    assume [8] - 386:15, 445:6,
  386:18, 398:9, 398:17,                                                         B                 593:18, 660:12, 660:18,
                                   445:25, 446:5, 482:9,
  398:20, 423:17, 424:21,                                                                          660:24, 661:9, 661:11,
                                   501:22, 608:24, 661:2
  440:23, 443:13, 444:6,                                                                           661:21
                                    assumed [4] - 484:10,
                                                                    baby [21] - 452:20, 455:4,      Bates [5] - 448:20, 449:6,
  444:12, 445:3, 445:12,           531:12, 552:20, 553:14
                                                                   458:17, 458:18, 504:10,         564:4, 596:5, 684:17
  445:23, 446:9, 447:15,            assuming [3] - 506:25,
                                                                   505:5, 505:6, 506:24,            Bear [1] - 402:16
  453:18, 464:24, 465:2,           518:24, 565:25                  521:14, 521:19, 521:25,          beast [1] - 446:24
  466:21, 471:14, 471:21,           assumption [3] - 590:7,        530:15, 543:15, 544:2,           became [11] - 429:18,
  471:24, 472:5, 473:11,           590:8, 660:20                   544:14, 545:3, 559:2,           429:24, 430:14, 441:15,
  482:9, 487:22, 493:2, 497:4,      at-will [5] - 406:20, 613:4,   564:16, 613:8, 613:15,          441:18, 448:7, 448:8, 450:2,
  500:6, 505:25, 506:5, 506:8,     614:7, 671:12, 671:17           640:17                          502:9, 535:13, 587:6
  512:3, 512:8, 514:24,             athlete [2] - 373:15, 373:16    baby-sat [1] - 640:17           become [1] - 400:16
  523:14, 525:5, 536:14,            attached [5] - 550:11,          baby-wise [1] - 504:10          becoming [2] - 435:22,
  536:21, 552:9, 572:13,           551:11, 668:16, 668:17,          Backemyer [1] - 692:22         448:10
  578:9, 578:14, 578:18,           684:12                           background [2] - 636:5,         BEFORE [1] - 358:12
  591:18, 597:15, 597:19,           attachment [4] - 499:3,
  597:21, 606:11, 621:10,                                          637:7                            beforehand [1] - 588:23
                                   543:12, 550:12, 691:20           backtrack [1] - 583:4
  621:12, 622:6, 626:25,                                                                            began [2] - 544:15, 545:6
                                    attachments [1] - 497:24        Bad [1] - 534:11
  629:11, 632:9, 632:12,                                                                            begin [2] - 363:7, 543:19
                                    attempted [1] - 466:5           bad [2] - 472:3, 499:16
  635:5, 661:2, 661:6, 663:14,                                                                      beginning [2] - 387:6,
                                    attempting [1] - 519:5          bag [1] - 688:17
  663:20, 663:24, 665:6,                                                                           580:2
                                    attention [3] - 397:21,         banking [7] - 369:11, 370:4,


                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 201 of 407

                                                                                                                           700
   behalf [2] - 628:22, 678:7      522:14, 532:16, 532:22,         406:9, 599:2, 599:9, 599:16,    484:14, 490:19, 551:16,
   BEHALF [2] - 359:4, 359:14      533:2, 544:2, 545:3, 545:8,     600:5, 600:8, 600:15,           553:18, 563:8
   behaves [1] - 658:11            556:13, 557:3, 558:25,          600:19, 600:25, 601:6,           Brigid 's [1] - 555:7
   behaving [1] - 500:14           564:16, 598:13, 612:17,         602:13, 602:17, 602:21,          bring [1] - 664:4
   belief [4] - 535:22, 537:16,    613:2, 687:19                   603:8, 604:2, 604:13,            bringing [3] - 576:5,
  612:24, 649:7                     bit [21] - 367:17, 401:9,      606:20, 607:7, 607:11,          576:16, 677:3
   below [4] - 409:7, 412:22,      404:3, 404:8, 427:10,           607:13, 607:15, 607:23,          Broide [4] - 432:16, 439:22,
  626:15, 681:6                    433:25, 442:21, 444:18,         608:5, 608:7, 608:12,           439:23, 441:5
   benefits [5] - 409:9, 461:12,   446:13, 450:13, 470:3,          608:15, 608:23, 609:10,          broke [1] - 629:14
  550:6, 563:4, 563:7              474:10, 520:7, 530:6, 540:5,    609:15, 609:16, 610:11,          brought [1] - 535:8
   Berner [12] - 503:21, 504:6,    547:21, 578:15, 583:4,          612:2, 612:8, 614:10,            Budapest [6] - 617:23,
  504:9, 504:13, 504:14,           619:15, 642:20, 652:9           614:16, 616:24, 617:7,          617:24, 618:2, 618:4,
  504:20, 505:8, 505:12,            bits [1] - 436:17              617:8, 631:5, 647:13,           624:24, 625:8
  505:13, 505:16, 506:16,           BlackBerry [3] - 489:4,        650:20, 651:20, 653:9,           budget [1] - 624:16
  539:24                           509:25, 510:8                   653:11, 653:21, 654:6,           bulk [1] - 365:21
   best [4] - 373:15, 373:16,       BlackBerrys [1] - 510:16       654:20, 654:24, 655:5,           bulky [1] - 678:15
  373:19, 649:6                     blast [38] - 436:10, 436:13,   655:12, 655:17, 655:23,          Bullet [1] - 637:14
   bet [1] - 493:24                437:4, 437:14, 438:11,          656:2, 657:14, 657:24,           Burkmeyer [1] - 692:18
   better [2] - 525:25, 664:11     438:14, 438:18, 439:2,          657:25, 658:5, 658:9,            Burns [71] - 362:21,
   between [27] - 363:19,          441:24, 442:3, 443:8,           658:13, 658:19, 658:23,
                                                                                                   369:17, 425:11, 429:17,
  366:15, 366:22, 368:14,          443:18, 469:25, 535:6,          659:2, 660:8, 660:17,
                                                                                                   430:9, 432:7, 432:25,
  368:15, 380:20, 381:17,          535:9, 535:10, 535:17,          660:22, 661:9, 661:12, 673:4
                                                                                                   433:14, 434:16, 435:12,
  382:7, 394:12, 395:3,            535:21, 536:10, 536:23,          Bonus [1] - 384:23             438:23, 439:2, 456:4,
  396:10, 401:11, 412:11,          537:4, 537:9, 537:13,            bonuses [14] - 375:18,         459:13, 459:24, 469:25,
  435:7, 463:13, 501:10,           537:18, 538:2, 538:8,           385:24, 390:17, 602:22,         485:10, 489:19, 494:19,
  569:9, 569:14, 585:22,           538:15, 538:16, 574:9,          651:9, 651:15, 652:2, 652:6,    501:5, 501:13, 502:9,
  586:7, 618:9, 619:3, 645:24,     574:15, 595:4, 595:6,           656:24, 657:23, 658:12,         502:13, 507:10, 507:15,
  646:5, 656:22, 680:3, 693:5      595:10, 605:15, 605:18,         659:9, 670:4, 670:7             507:19, 507:23, 509:2,
   Between [2] - 363:24,           606:7, 606:12, 606:18            book [9] - 448:19, 496:12,     513:16, 517:12, 518:22,
  379:25                            block [1] - 492:23             504:16, 505:15, 556:24,         520:18, 522:8, 528:16,
   beyond [3] - 366:9, 578:15,      blood [1] - 695:14             621:16, 622:4, 622:10           529:16, 533:5, 534:8,
  646:10                            Bloomberg [43] - 379:19,        booked [1] - 617:20            534:17, 539:17, 542:8,
   Bhandary [15] - 496:7,          379:20, 380:2, 381:19,           born [5] - 466:10, 492:5,      546:12, 559:23, 574:24,
  497:8, 497:14, 497:23,           381:24, 382:6, 383:12,          504:21, 507:13, 521:15          575:8, 591:4, 592:12, 593:4,
  498:3, 499:8, 499:25, 540:2,     383:14, 383:22, 384:6,           boss [3] - 587:7, 622:24,      594:19, 599:11, 599:20,
  540:8, 540:9, 541:10,            384:8, 384:12, 384:14,          640:6                           600:25, 602:10, 602:17,
  541:15, 687:17, 689:14,          384:18, 385:23, 385:24,          bosses [2] - 640:7, 640:9      603:11, 603:15, 606:2,
  689:18                           386:6, 387:23, 388:8,            bottom [25] - 392:17,          606:3, 607:8, 607:24, 608:5,
   bid [2] - 602:24, 607:13        388:13, 388:23, 389:9,          400:10, 408:25, 412:11,         614:21, 615:12, 615:16,
   big [6] - 554:25, 555:4,        394:22, 395:18, 396:14,         412:20, 414:8, 449:17,          616:3, 659:14, 659:24,
  555:10, 567:23, 596:6,           443:10, 645:21, 646:6,          451:14, 458:13, 491:20,         661:10, 670:13, 676:22,
  693:22                           646:11, 646:21, 646:23,         492:12, 492:13, 494:23,         692:16, 692:25
   Big [1] - 572:16                647:3, 647:10, 656:13,          503:20, 513:15, 564:6,           Burns' [10] - 432:23,
   bigger [2] - 446:24, 680:23     657:6, 657:10, 657:22,          621:8, 632:14, 636:22,          434:23, 606:6, 606:10,
   binder [1] - 541:22             657:24, 658:21, 658:24,         648:20, 665:12, 680:3,          606:11, 655:16, 660:7,
   binders [1] - 567:23            659:6, 663:6, 675:17            680:20, 689:17                  660:17, 660:22, 676:8
                                    Bloombergs [3] - 442:7,         boundaries [1] - 604:6          business [9] - 476:25,
   bio [3] - 433:17, 433:22,
                                   443:18, 595:10                   box [5] - 550:19, 550:20,      485:15, 495:12, 495:18,
  435:10
                                    blue [2] - 499:4               649:10, 685:24, 686:3           495:24, 574:4, 582:2,
   biographies [1] - 435:7
                                    BNP [5] - 380:18, 381:22,       brain [13] - 417:21, 557:13,   590:17, 626:20
   biography [2] - 433:14,
                                   381:23, 382:2, 646:9            561:19, 561:25, 562:9,           busy [4] - 443:15, 443:19,
  434:16
                                    bold [1] - 414:14              562:16, 565:15, 566:4,          444:7, 444:21
   Bios [1] - 432:9
                                    bolded [1] - 680:23            567:4, 567:11, 597:5,            BY [56] - 361:3, 362:7,
   birth [43] - 422:16, 422:21,
                                    bonus [95] - 374:7, 374:8,     612:22, 613:20                  387:9, 399:3, 423:23,
  424:18, 425:23, 427:21,
                                   374:10, 374:12, 374:15,          break [6] - 398:20, 464:23,    425:14, 425:21, 441:16,
  428:6, 455:4, 458:2, 458:5,
                                   374:16, 374:19, 375:3,          512:2, 578:5, 584:2, 629:7      444:2, 447:16, 454:3, 465:4,
  463:5, 463:9, 464:12,
                                   375:8, 375:12, 375:13,           breaks [1] - 442:19            467:2, 472:14, 474:11,
  464:20, 468:8, 469:12,
  470:18, 481:17, 486:17,          384:10, 384:11, 384:14,          Bridges [6] - 482:5, 563:8,    483:9, 488:6, 493:8, 495:22,
  487:4, 487:9, 487:14, 488:4,     384:20, 385:4, 385:11,          614:22, 614:24, 693:9           497:6, 501:3, 504:2, 506:14,
  488:13, 488:15, 492:2,           385:19, 386:5, 386:8,            brief [3] - 578:12, 615:14,    513:8, 515:5, 523:18, 525:8,
  513:18, 513:24, 521:14,          386:10, 386:11, 386:12,         690:17                          536:6, 538:12, 554:6,
                                   395:19, 405:25, 406:6,           Brigid [7] - 481:20, 484:7,    572:15, 578:23, 579:8,


                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 202 of 407

                                                                                                                           701
  579:11, 579:24, 586:5,           Certainly [1] - 511:18         598:13, 612:18, 613:2,           362:15, 429:10, 429:24,
  591:20, 598:2, 606:14,           certainly [8] - 413:21,        613:13, 687:19                   430:14, 431:14, 434:8,
  610:7, 622:16, 627:3,           447:3, 509:5, 531:10,            children [5] - 466:8,           435:22, 436:21, 437:2,
  629:13, 632:18, 635:19,         547:11, 573:19, 599:25,         466:10, 470:11, 481:17,          437:15, 439:8, 439:12,
  661:7, 665:3, 665:9, 670:2,     680:23                          674:5                            439:18, 441:18, 447:17,
  678:5, 679:2, 683:15, 686:8,     certification [3] - 400:12,     choice [1] - 680:18             448:7, 448:11, 450:2,
  689:8, 689:12, 690:6            400:16, 439:9                    Chrysler [1] - 400:21           491:14, 493:20, 494:10,
                                   certify [1] - 695:10            circumstance [2] - 499:22,      501:21, 501:22, 502:10,
                C                  cetera [1] - 597:22            502:19                           505:3, 507:20, 508:8,
                                   challenge [1] - 475:19          circumstances [8] -             534:21, 535:13, 536:11,
                                   chance [6] - 410:11, 412:5,    427:19, 428:16, 428:19,          537:23, 546:12, 546:24,
   calculate [1] - 658:3                                                                           547:12, 547:17, 574:16,
                                  453:9, 458:11, 503:16,          545:25, 555:23, 601:25,
   calculated [3] - 443:12,                                                                        591:5, 593:10, 670:14,
                                  693:10                          660:14, 683:22
  446:14, 601:7                                                                                    674:22, 675:5, 675:11,
                                   change [8] - 362:18,            claim [14] - 437:11, 465:24,
   calculation [3] - 386:19,                                                                       675:15, 675:18, 675:21,
                                  362:20, 372:18, 372:21,         466:4, 467:15, 481:9,
  394:12, 395:12                                                                                   676:20
                                  374:3, 448:8, 448:25, 476:12    481:13, 530:8, 570:15,
   calculations [1] - 600:23                                                                        coheads [3] - 429:18,
                                   changed [3] - 590:16,          573:22, 576:5, 576:16,
   calendar [4] - 393:17,                                                                          675:24, 676:7
                                  634:24, 675:18                  643:22, 651:25, 672:19
  393:18, 595:20, 599:3                                                                             colleague [1] - 640:14
                                   changes [1] - 632:16            Claimant [1] - 358:5
   Cali [1] - 504:22                                                                                colleagues [6] - 364:4,
                                   character [1] - 474:10          claimant [1] - 693:18
   California [12] - 424:18,                                                                       481:15, 638:8, 639:16,
                                   characterization [5] -          CLAIMANT [1] - 359:4
  486:16, 488:8, 514:25,                                                                           639:18, 642:3
                                  451:24, 459:17, 487:19,          claiming [3] - 651:4,
  517:20, 529:20, 529:22,                                                                           collection [1] - 563:25
                                  515:19, 641:15                  651:22, 658:6
  560:12, 560:18, 560:25,                                                                           Colleen [41] - 362:21,
                                   characterize [1] - 651:16       claims [5] - 396:20, 406:24,
  590:12, 669:11                                                                                   428:24, 439:19, 456:4,
                                   charge [11] - 480:3, 501:9,    407:7, 407:15, 672:3
   cannot [2] - 408:3, 442:13                                                                      459:10, 465:18, 474:6,
                                  528:9, 574:3, 594:10,            clarification [5] - 497:21,
   capacity [1] - 605:6                                                                            484:10, 489:18, 494:4,
                                  611:12, 648:15, 648:19,         536:15, 573:12, 603:21,
   Capital [1] - 605:8                                                                             500:15, 501:21, 503:3,
                                  649:5, 685:21, 686:17           604:4
   capped [2] - 384:15, 385:18                                                                     510:19, 525:23, 528:21,
                                   chart [6] - 390:6, 392:7,       clarify [10] - 385:21,
   care [3] - 426:19, 532:7,                                                                       529:3, 533:8, 540:17,
                                  393:3, 393:6, 656:20, 656:23    430:25, 471:3, 475:14,
  556:11                                                          515:23, 539:18, 544:8,           541:17, 546:11, 548:17,
                                   chats [1] - 380:16
   career [6] - 415:16, 416:11,                                   627:5, 632:6, 673:24             552:23, 559:5, 559:7,
                                   check [8] - 427:5, 446:4,
  474:16, 474:19, 474:23,                                          clarifying [1] - 424:12         559:23, 574:24, 584:20,
                                  447:12, 489:2, 509:24,
  475:2                                                                                            585:22, 586:7, 591:11,
                                  510:16, 550:19, 550:20           clarity [6] - 456:25, 549:15,
   careful [2] - 444:19, 446:23                                                                    593:16, 593:19, 599:11,
                                   Check [1] - 446:7              586:22, 586:23, 593:20,
   caregiver [1] - 426:21                                         593:21                           604:8, 607:8, 607:17,
                                   checked [7] - 489:3, 489:5,
   carved [3] - 611:9, 611:11,                                     CLARK [1] - 359:5               614:21, 615:16, 692:16,
                                  501:11, 501:13, 503:3,
  637:18                                                           classes [2] - 399:19,           692:25
                                  503:8, 553:7
   case [12] - 396:21, 416:22,                                    399:20                            Colleen 's [3] - 530:18,
                                   checker [1] - 446:9
  426:8, 426:9, 453:21, 484:4,                                     clause [2] - 407:18, 409:19     582:12, 584:16
                                   checking [14] - 488:19,
  587:22, 672:19, 676:4,                                                                            column [15] - 379:4,
                                  489:10, 494:2, 498:18,           clear [21] - 404:9, 426:24,
  682:12, 693:16                                                                                   390:20, 390:25, 391:15,
                                  502:17, 502:23, 504:10,         448:12, 448:13, 518:3,
   case-by-case [1] - 484:4                                                                        391:23, 392:8, 392:12,
                                  510:8, 516:9, 517:16,           532:8, 532:19, 533:14,
   cases [1] - 422:9                                              534:14, 535:2, 551:7,            393:9, 393:19, 393:24,
                                  539:13, 539:19, 541:8, 542:9
   Cash [1] - 384:22                                              555:12, 558:6, 570:16,           394:7, 396:6, 653:2, 653:13,
                                   Chemicals [1] - 431:18
   cash [3] - 385:3, 385:11,                                      575:20, 587:23, 603:25,          653:24
                                   chemicals [6] - 433:4,
  617:7                                                           632:19, 634:18, 654:24,           combative [1] - 601:17
                                  433:16, 598:22, 598:23,
   Cat's [1] - 688:17                                             681:11                            combination [5] - 394:21,
                                  647:18, 647:24
   catalyst [2] - 448:9, 546:4                                     cleared [1] - 558:23            469:17, 563:18, 599:21,
                                   child [46] - 422:16, 422:22,
   catching [1] - 541:7                                            clearly [3] - 534:24, 551:24,   607:16
                                  424:18, 425:24, 427:22,
   category [3] - 378:21,                                         593:9                             coming [8] - 536:10,
                                  428:7, 458:2, 458:5, 463:5,
  394:15, 396:6                                                    Clearly [1] - 484:6             537:21, 537:22, 538:16,
                                  463:9, 464:12, 464:20,
   caused [1] - 641:25                                             client [1] - 537:19             605:15, 605:18, 606:17,
                                  468:9, 468:16, 468:21,
   caveat [1] - 694:7                                                                              686:10
                                  469:3, 469:7, 469:12,            client's [1] - 454:17
   ceased [1] - 438:17                                                                              commenced [2] - 408:21,
                                  470:18, 482:21, 486:17,          clients [1] - 606:2
   center [1] - 616:12                                                                             409:14
                                  487:4, 487:10, 487:15,           close [4] - 382:20, 465:11,
   certain [12] - 384:19,         488:4, 492:2, 492:5, 507:12,                                      commensurate [1] - 636:10
                                                                  556:24, 605:7
  426:18, 448:11, 455:11,         513:19, 513:24, 522:14,                                           comment [3] - 474:9,
                                                                   CO [1] - 358:7
  455:17, 457:7, 578:2,           532:7, 532:16, 532:23,                                           537:15, 584:10
                                                                   Co [2] - 409:5, 426:15
  630:20, 635:17, 670:21,         533:3, 538:22, 545:8,                                             comments [6] - 469:16,
                                                                   coerce [1] - 583:10
  671:18                          556:12, 557:3, 560:8,                                            497:18, 588:7, 588:8,
                                                                   cohead [47] - 362:14,
                                                                                                   639:13, 640:17


                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 203 of 407

                                                                                                                         702
   commissions [1] - 553:11       complaining [1] - 678:8       435:14                          570:15, 571:17, 573:4,
   commitments [1] - 642:22       complaint [2] - 649:25,        CONT'D [2] - 361:6, 362:6      573:23, 574:23, 575:11,
   committee [1] - 640:21        650:6                           Cont'd [1] - 513:7             575:14, 575:21, 575:24,
   common [2] - 403:2,            complaints [1] - 479:24        contact [6] - 462:25, 463:3,   576:10, 576:25, 577:14,
  616:24                          complete [3] - 412:21,        463:7, 463:14, 490:9, 498:25    577:19, 577:25, 578:6,
   communicate [7] - 516:19,     423:8, 689:21                   contacted [2] - 545:23,        580:8, 580:11, 582:2,
  546:16, 548:2, 548:24,          completed [1] - 477:15        549:10                          582:24, 583:7, 583:22,
  567:5, 567:12, 644:5            completely [2] - 582:10,       contacting [1] - 428:20        584:4, 584:13, 584:24,
   communicated [2] -            590:11                          contained [1] - 666:12         585:5, 585:12, 587:2,
  463:22, 532:22                  completing [1] - 493:19        contains [2] - 409:18,         587:24, 589:9, 589:15,
   communications [1] -           compliance [4] - 412:16,      445:25                          589:22, 594:4, 599:13,
  465:6                          493:4, 493:6, 574:3             contentious [2] - 525:12,      600:25, 601:9, 601:12,
   comp [2] - 555:5, 647:6        complications [1] - 438:12    525:17                          601:22, 602:6, 602:7, 602:9,
   companies [13] - 364:16,       comply [2] - 419:13, 426:15    contents [1] - 540:24          607:10, 615:14, 615:19,
  364:18, 373:3, 373:21,          comps [1] - 458:23             context [7] - 537:14, 547:5,   615:22, 616:2, 634:9, 640:3,
  383:24, 437:23, 442:10,         concept [1] - 481:5           572:3, 588:8, 635:23,           641:10, 641:15, 650:11,
  442:14, 443:20, 443:24,         concern [2] - 520:25,         635:24, 640:19                  650:17, 674:2, 674:9,
  444:8, 444:14, 445:6                                           continue [5] - 533:22,         674:17, 676:17
                                 568:16
   company [17] - 365:6,                                        544:25, 545:12, 585:15,          conversations [11] -
                                  concerned [1] - 602:2
  373:22, 376:14, 402:13,                                       598:21                          470:16, 491:5, 503:4, 519:8,
                                  concerning [1] - 550:4
  427:15, 438:21, 442:19,                                        continued [2] - 431:14,        519:12, 519:14, 540:7,
                                  conditions [1] - 409:9
  443:9, 446:20, 446:21,                                        661:12                          570:7, 581:22, 593:19,
                                  conference [8] - 495:12,
  496:8, 497:19, 498:15,                                         continuing [1] - 517:20        635:11
                                 495:18, 495:25, 496:2,
  498:16, 538:17, 585:17,                                        continuity [1] - 424:22         convey [1] - 524:17
                                 496:6, 497:13, 498:5, 540:3
  641:19                                                         contract [2] - 400:23,          conveyed [2] - 483:14,
                                  confidence [1] - 535:5
   Company [2] - 409:6,                                         628:11                          524:14
                                  confirm [1] - 503:6
  409:11                                                         contracts [1] - 400:24          conveying [1] - 524:11
                                  confluence [2] - 585:3,
   company 's [1] - 461:11                                       contrary [1] - 552:14           cooler [5] - 616:20, 616:22,
                                 602:6
   comparable [1] - 402:16                                       contribution [3] - 603:17,     616:25, 617:3, 617:5
                                  confrontational [1] -
   compare [1] - 434:23                                         603:19, 604:7                    copies [1] - 688:5
                                 603:23
   compared [1] - 483:5                                          Control [1] - 669:22            copy [20] - 400:7, 409:12,
                                  confused [4] - 385:22,
   compares [1] - 395:12                                         control [2] - 492:24, 493:2    411:23, 412:3, 423:14,
                                 540:5, 548:9, 558:2
   compensation [56] - 379:9,                                                                   465:23, 496:14, 516:16,
                                  confusion [9] - 541:2,         controversy [1] - 695:17
  389:23, 391:2, 391:7,                                                                         516:23, 542:15, 588:18,
                                 557:7, 557:14, 558:4, 558:9,    conversation [139] - 397:9,
  391:17, 392:2, 392:14,                                                                        622:14, 632:20, 635:5,
                                 558:12, 558:23, 581:11,        397:10, 419:17, 419:21,
  392:15, 393:3, 393:13,                                                                        669:18, 681:2, 682:7, 688:2,
                                 587:20                         419:24, 420:3, 420:25,
  393:25, 394:13, 394:14,                                                                       688:10, 688:12
                                  congratulate [1] - 543:25     421:16, 452:23, 453:2,
  394:15, 394:17, 395:6,                                                                         Corbett [1] - 360:6
                                  Congratulations [2] -         454:6, 454:25, 455:12,
  395:7, 395:13, 395:15,                                                                         cordial [1] - 521:5
                                 543:15, 611:21                 455:15, 456:13, 456:22,
  395:16, 395:20, 395:23,                                       457:4, 457:11, 457:24,           core [2] - 433:4, 435:23
                                  connected [1] - 695:14
  396:12, 396:13, 396:18,                                       465:9, 465:20, 466:13,           corner [4] - 414:8, 449:17,
                                  connection [10] - 397:22,
  554:3, 555:5, 555:9, 556:11,                                  469:22, 470:14, 470:23,         451:8, 564:6
                                 400:15, 422:20, 425:23,
  556:13, 563:25, 566:7,                                        471:5, 474:20, 475:14,           corporate [9] - 364:19,
                                 464:12, 464:20, 481:16,
  595:11, 595:12, 595:18,                                       477:15, 478:12, 479:17,         364:21, 364:23, 364:24,
                                 557:2, 672:16, 674:11
  597:10, 600:3, 610:19,                                        480:8, 480:25, 481:25,          364:25, 365:3, 372:24,
                                  Connor [1] - 360:4
  612:10, 630:10, 652:22,                                       482:2, 483:5, 483:6, 484:13,    434:24, 619:11
                                  conscious [1] - 507:25
  653:12, 654:9, 654:11,                                        484:14, 484:19, 484:20,          corporates [3] - 372:17,
                                  consecutively [1] - 655:10
  656:6, 656:16, 656:17,                                        484:24, 486:21, 490:2,          628:23, 641:21
                                  conservative [1] - 658:4
  657:9, 657:21, 658:16,                                        506:16, 519:18, 519:25,          Corporation [1] - 400:21
                                  conserve [1] - 617:7
  658:19, 658:22, 659:7,                                        520:11, 520:16, 520:17,          correct [543] - 362:12,
                                  considered [1] - 442:8
  685:9, 685:17                                                 521:22, 524:8, 528:21,          362:16, 368:13, 369:23,
                                  considering [2] - 608:12,
   Compensation [11] -                                          529:19, 530:7, 530:17,          372:10, 372:11, 375:2,
                                 657:18
  390:21, 390:23, 391:15,                                       530:18, 531:15, 531:25,         375:19, 377:20, 377:23,
                                  consistent [7] - 545:4,
  391:23, 392:8, 393:10,                                        532:9, 532:14, 533:9,           378:9, 379:11, 379:14,
                                 548:16, 585:25, 586:8,
  393:20, 394:16, 653:4,                                        533:11, 533:14, 533:20,         381:11, 382:19, 384:13,
                                 588:3, 591:16, 591:21
  653:13, 653:25                                                533:25, 534:5, 534:13,          387:24, 388:9, 388:16,
                                  constituted [1] - 513:23
   competent [1] - 661:3                                        534:21, 536:16, 536:22,         388:20, 389:9, 390:18,
                                  constructive [3] - 638:8,
   compilation [3] - 436:14,                                    538:19, 542:18, 543:24,         392:6, 393:17, 393:18,
                                 639:17, 643:6
  436:16, 437:3                                                 544:3, 548:7, 552:21,           394:6, 396:4, 399:11,
                                  Consumer [1] - 383:20                                         399:13, 399:25, 400:2,
   complain [2] - 604:12,                                       554:13, 554:20, 556:6,
                                  consumer [5] - 373:8,                                         400:4, 400:14, 400:22,
  608:4                                                         557:20, 563:13, 570:12,
                                 373:12, 383:22, 383:25,                                        401:6, 401:16, 401:17,


                                                       PIROZZI & HILLMAN
                                                          212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 204 of 407

                                                                                                                       703
  401:25, 402:2, 402:8,          498:7, 499:3, 500:6, 501:6,    612:14, 612:15, 612:19,        616:11, 616:12, 620:24,
  402:10, 403:6, 403:7,          501:13, 502:11, 502:12,        612:23, 613:3, 613:4, 613:6,   626:12, 631:9, 681:13,
  405:15, 405:20, 405:22,        502:14, 502:15, 505:3,         614:2, 614:11, 614:12,         681:20
  406:6, 406:7, 408:10,          507:7, 507:11, 507:14,         614:17, 614:18, 615:9,          cost-cutting [10] - 369:9,
  408:23, 410:16, 410:19,        508:9, 513:12, 513:13,         616:5, 616:8, 616:9, 616:12,   369:24, 370:8, 371:16,
  410:22, 411:7, 412:9,          513:20, 513:25, 514:10,        616:15, 618:6, 621:2, 621:9,   403:6, 403:24, 626:12,
  412:13, 412:25, 413:15,        514:19, 515:12, 516:17,        622:24, 623:10, 627:7,         631:9, 681:13, 681:20
  414:2, 415:2, 415:3, 415:6,    516:18, 516:22, 516:25,        627:9, 627:24, 628:4, 629:5,    COSTER [1] - 359:21
  415:7, 415:10, 416:3, 416:5,   517:9, 517:14, 517:17,         629:18, 629:20, 629:21,         costs [6] - 371:7, 403:12,
  416:9, 416:15, 416:23,         517:18, 518:9, 518:19,         630:22, 631:3, 631:6,          403:18, 616:7, 619:23, 623:7
  416:24, 417:16, 417:18,        518:23, 518:25, 519:18,        632:15, 633:5, 633:12,          cough [1] - 686:10
  418:2, 418:9, 419:11,          519:19, 520:14, 520:17,        639:2, 641:8, 644:14,           counsel [3] - 467:5, 691:15,
  419:15, 419:19, 419:22,        520:21, 520:22, 521:2,         644:16, 645:16, 645:23,        695:18
  419:25, 420:2, 420:17,         521:3, 521:12, 522:24,         647:2, 647:4, 647:8, 647:11,    counting [1] - 430:5
  420:18, 420:23, 420:24,        523:4, 523:13, 526:5,          647:14, 649:2, 649:3,           COUNTY [1] - 695:6
  421:3, 421:4, 422:17,          526:10, 527:4, 528:10,         649:21, 650:8, 650:15,          couple [4] - 399:7, 445:18,
  424:11, 424:19, 424:20,        528:13, 528:18, 529:12,        650:18, 650:21, 651:23,        458:23, 502:8
  426:24, 427:3, 427:23,         529:17, 530:12, 530:23,        651:24, 652:3, 652:7, 653:7,    course [6] - 560:3, 586:19,
  427:24, 428:10, 428:17,        531:6, 531:7, 531:13,          653:13, 653:19, 653:23,        602:7, 603:22, 665:11,
  429:7, 429:9, 429:13,          531:14, 531:22, 533:6,         654:4, 654:18, 654:25,         673:14
  429:16, 429:19, 429:23,        534:6, 534:15, 534:23,         655:7, 655:9, 656:3, 656:4,     Court [2] - 480:11, 650:3
  430:4, 430:7, 430:10,          535:13, 535:14, 536:13,        656:14, 656:19, 656:22,         courtesy [4] - 493:22,
  430:13, 430:16, 431:12,        538:17, 538:18, 539:15,        656:25, 657:3, 657:6, 657:7,   494:5, 585:23, 586:8
  431:15, 431:16, 432:13,        542:10, 542:17, 542:22,        657:12, 657:13, 657:23,         covenant [1] - 636:6
  432:15, 432:19, 432:21,        542:24, 543:4, 543:9,          658:9, 659:3, 659:10,           cover [6] - 435:17, 443:23,
  432:22, 433:2, 433:6, 433:7,   546:25, 547:12, 551:6,         659:21, 661:22, 662:2,
                                                                                               598:21, 684:9, 684:12,
  433:20, 434:5, 434:10,         551:15, 551:23, 555:2,         662:6, 662:24, 662:25,
                                                                                               685:21
  435:20, 436:11, 436:12,        555:19, 555:21, 555:23,        663:4, 663:7, 665:18, 666:2,
                                                                                                coverage [20] - 370:4,
  436:19, 436:22, 437:3,         555:25, 556:18, 556:19,        666:13, 667:13, 667:15,
                                                                                               371:8, 373:22, 433:4, 456:4,
  437:12, 437:13, 439:2,         556:22, 556:23, 557:3,         667:24, 667:25, 669:5,
                                                                                               459:7, 459:13, 459:25,
  439:3, 439:4, 439:6, 439:10,   557:5, 558:10, 558:15,         670:6, 670:16, 671:14,
                                                                                               465:16, 485:9, 546:9,
  440:3, 449:24, 450:15,         558:16, 559:14, 559:24,        671:15, 672:8, 672:13,
                                                                                               548:13, 548:18, 548:21,
  450:17, 450:23, 451:2,         561:18, 561:21, 562:10,        672:18, 673:5, 676:18,
                                                                                               559:7, 619:24, 620:24,
  451:6, 452:16, 452:17,         562:17, 562:19, 562:20,        679:8, 680:6, 680:10,
                                                                                               623:8, 637:5
  452:22, 453:7, 454:12,         562:22, 562:24, 563:3,         680:13, 683:2, 683:3,
                                                                                                covered [8] - 373:4, 426:20,
  455:5, 455:8, 455:18,          563:5, 563:6, 564:13,          683:24, 684:7, 685:19,
                                                                                               435:9, 435:13, 435:14,
  455:23, 456:2, 456:6,          564:17, 564:20, 565:5,         687:14, 689:23, 691:6,
                                                                                               435:18, 442:9, 505:14
  457:23, 458:25, 459:4,         565:12, 565:16, 566:4,         691:17, 691:18, 692:5,
                                                                                                covering [4] - 647:17,
  459:15, 459:17, 459:25,        566:5, 566:9, 566:12,          692:8, 692:19, 693:18
                                                                                               647:24, 648:3, 648:6
  460:21, 461:5, 461:15,         566:15, 566:25, 568:7,          Correct [19] - 417:10,
                                                                                                covers [1] - 393:6
  462:8, 462:11, 463:21,         568:25, 569:7, 570:2, 570:4,   429:4, 432:10, 449:21,
                                                                                                create [3] - 382:21, 594:5,
  463:24, 464:21, 465:5,         570:10, 570:19, 571:3,         470:20, 515:15, 544:4,
                                                                                               627:18
  465:8, 465:13, 465:20,         571:10, 571:11, 573:7,         565:2, 569:2, 581:9, 606:4,
                                                                                                created [4] - 382:16,
  465:21, 467:20, 468:23,        574:13, 574:21, 575:13,        609:13, 613:17, 629:25,
                                                                                               382:18, 627:6, 627:11
  469:2, 469:4, 469:8, 469:13,   575:16, 576:14, 577:5,         666:14, 667:19, 668:5,
                                                                                                creative [2] - 365:6, 367:17
  469:15, 470:12, 470:15,        577:8, 580:11, 580:16,         670:9, 685:16
                                                                                                Credit [4] - 367:4, 367:5,
  470:22, 471:2, 473:12,         581:14, 581:17, 581:21,         correctly [12] - 405:11,
                                                                                               367:9, 618:17
  475:24, 476:17, 476:20,        582:15, 582:21, 583:9,         447:24, 477:7, 483:11,
                                                                                                credit [12] - 367:7, 373:3,
  477:4, 478:9, 478:10,          583:25, 584:19, 584:22,        483:21, 485:3, 531:20,
                                                                                               380:22, 383:15, 383:24,
  479:19, 479:23, 480:4,         585:10, 587:12, 591:3,         583:5, 585:6, 596:2, 603:5,
                                                                                               509:20, 611:10, 619:8,
  480:6, 480:9, 480:22,          592:3, 592:4, 592:9, 592:13,   617:19
                                                                                               637:6, 640:20, 641:19,
  480:23, 481:18, 484:19,        593:6, 594:12, 594:13,          correlated [1] - 473:9
                                                                                               642:18
  484:24, 485:24, 486:2,         596:7, 596:12, 596:15,          correlation [2] - 661:19,
  486:6, 486:18, 486:19,         596:17, 596:19, 596:22,                                        criticism [1] - 639:17
                                                                661:20
  486:23, 487:18, 488:12,        597:2, 597:9, 597:11,                                          critiques [1] - 639:8
                                                                 correspondence [2] -
  488:14, 489:14, 490:6,         597:12, 598:14, 598:17,                                        cross [2] - 453:15, 693:6
                                                                381:7, 500:21
  490:7, 490:14, 490:15,         598:20, 599:5, 599:8,                                          CROSS [269] - 361:7, 399:1,
                                                                 Corsair [4] - 625:23,
  491:3, 491:16, 492:17,         599:18, 600:6, 603:9,                                         399:2, 400:1, 401:1, 402:1,
                                                                625:25, 626:4, 626:18
  492:19, 492:25, 493:17,        603:13, 606:7, 606:25,                                        403:1, 404:1, 405:1, 406:1,
                                                                 Corsair 's [1] - 626:14
  493:18, 493:21, 494:11,        607:22, 608:17, 608:19,                                       407:1, 408:1, 409:1, 410:1,
                                                                 cost [15] - 369:9, 369:24,
  494:20, 494:21, 494:24,        608:21, 609:19, 610:15,                                       411:1, 412:1, 413:1, 414:1,
                                                                370:8, 371:16, 403:6,
  497:11, 497:23, 498:3,         612:6, 612:9, 612:12,                                         415:1, 416:1, 417:1, 418:1,
                                                                403:24, 615:23, 616:4,



                                                       PIROZZI & HILLMAN
                                                          212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 205 of 407

                                                                                                                                 704
  419:1,   420:1,   421:1,   422:1,     Cross [1] - 398:10              497:8, 503:21, 504:7,            demotion [15] - 362:13,
  423:1,   424:1,   425:1,   426:1,     cross-examination [1] -         513:15, 518:7, 564:12,          362:17, 362:23, 390:12,
  427:1,   428:1,   429:1,   430:1,   453:15                            566:10, 568:4, 593:24           390:13, 396:24, 397:7,
  431:1,   432:1,   433:1,   434:1,     Cross-examination [1] -          dates [10] - 418:2, 449:14,    397:11, 434:12, 676:14,
  435:1,   436:1,   437:1,   438:1,   398:10                            460:3, 518:18, 518:24,          685:13, 685:14, 690:20,
  439:1,   440:1,   441:1,   442:1,     CROSS -EXAMINATION [2]          519:12, 557:10, 559:4,          691:4
  443:1,   444:1,   445:1,   446:1,   - 399:2, 513:7                    576:7, 645:24                    Denied [1] - 596:18
  447:1,   448:1,   449:1,   450:1,     CSR/RMR/CRR [3] -                daughter [3] - 488:13,          denied [1] - 472:8
  451:1,   452:1,   453:1,   454:1,   358:23, 695:8, 695:22             488:16, 559:25                   deny [3] - 484:18, 484:23,
  455:1,   456:1,   457:1,   458:1,     culminated [1] - 397:11          daughters [2] - 473:22,        587:9
  459:1,   460:1,   461:1,   462:1,     culminating [1] - 397:12        674:20                           Denys [55] - 455:25,
  463:1,   464:1,   465:1,   466:1,     current [4] - 393:8, 546:5,      daughters .. [1] - 560:16      456:10, 456:13, 456:15,
  467:1,   468:1,   469:1,   470:1,   627:16, 647:9                      David [1] - 633:11             456:17, 457:5, 457:11,
  471:1,   472:1,   473:1,   474:1,     customers [1] - 605:25           days [14] - 442:11, 444:24,    457:19, 457:25, 458:14,
  475:1,   476:1,   477:1,   478:1,     cut [4] - 403:12, 403:17,       447:8, 489:21, 501:18,          459:3, 459:6, 459:14,
  479:1,   480:1,   481:1,   482:1,   489:24, 583:15                    536:18, 542:7, 542:19,          459:16, 459:18, 460:6,
  483:1,   484:1,   485:1,   486:1,     cuts [4] - 615:23, 616:4,       543:25, 628:10, 633:6,          460:19, 461:14, 461:19,
  487:1,   488:1,   489:1,   490:1,   620:24, 624:16                    665:11, 673:15                  462:22, 462:25, 463:3,
  491:1,   492:1,   493:1,   494:1,     cutting [14] - 369:9, 369:24,    days' [1] - 427:15             463:12, 463:22, 465:7,
  495:1,   496:1,   497:1,   498:1,   370:8, 371:7, 371:16, 403:6,       de [1] - 502:20                470:24, 471:7, 471:16,
  499:1,   500:1,   501:1,   502:1,   403:24, 616:7, 619:23,             deadlines [2] - 642:20,        471:17, 472:16, 472:22,
  503:1,   504:1,   505:1,   506:1,   623:7, 626:12, 631:9,             642:21                          477:17, 478:9, 478:11,
  507:1,   508:1,   509:1,   510:1,   681:13, 681:20                     deal [9] - 398:4, 459:9,       478:15, 485:23, 486:5,
  511:1,   512:1,   513:1,   513:7,                                     459:10, 459:12, 459:14,         486:7, 516:16, 531:5,
  514:1,   515:1,   516:1,   517:1,                                     554:25, 555:4, 555:10,          551:21, 556:3, 558:11,
  518:1,   519:1,   520:1,   521:1,
                                                     D
                                                                        609:23                          558:13, 558:19, 558:24,
  522:1,   523:1,   524:1,   525:1,                                      December [3] - 386:17,         559:3, 582:9, 582:25, 583:2,
  526:1,   527:1,   528:1,   529:1,    dad [1] - 560:14                 409:7, 595:3                    587:11, 587:14, 665:13,
  530:1,   531:1,   532:1,   533:1,    daily [1] - 436:4                 decide [1] - 487:15            665:14, 667:8
  534:1,   535:1,   536:1,   537:1,    damages [11] - 392:21,            decided [4] - 438:22,           Denys' [5] - 461:2, 463:23,
  538:1,   539:1,   540:1,   541:1,   650:24, 651:3, 651:8,                                             551:12, 558:17, 665:15
                                                                        459:23, 460:22, 593:2
  542:1,   543:1,   544:1,   545:1,   651:13, 651:25, 652:9,                                             departing [1] - 549:5
                                                                         deciding [1] - 484:11
  546:1,   547:1,   548:1,   549:1,   656:23, 657:9, 659:4, 661:25                                       department [24] - 372:24,
                                                                         decision [4] - 485:3, 485:4,
  550:1,   551:1,   552:1,   553:1,    Dan [6] - 503:21, 504:6,                                         412:16, 415:24, 416:7,
                                                                        490:25, 690:13
  554:1,   555:1,   556:1,   557:1,   504:14, 505:12, 505:13,                                           417:7, 422:11, 422:19,
                                                                         Decker [1] - 410:17
  558:1,   559:1,   560:1,   561:1,   505:16                                                            426:2, 427:14, 428:10,
                                                                         declare [1] - 648:25
  562:1,   563:1,   564:1,   565:1,    Daniels [6] - 439:24, 440:2,                                     428:21, 455:22, 457:21,
                                                                         Declining [1] - 639:15
  566:1,   567:1,   568:1,   569:1,   526:4, 526:8, 526:11, 526:18                                      463:15, 478:22, 505:13,
                                                                         Deem [1] - 682:20
  570:1,   571:1,   572:1,   573:1,    Daniels ' [1] - 526:14                                           505:14, 505:19, 546:14,
                                                                         deemed [2] - 552:16, 677:9
  574:1,   575:1,   576:1,   577:1,    data [7] - 446:3, 446:4,                                         546:17, 548:25, 550:6,
                                                                         deferential [4] - 557:20,
  578:1,   579:1,   580:1,   581:1,   446:7, 446:8, 447:12, 612:5,                                      628:15, 675:13
                                                                        558:3, 582:18, 585:5
  582:1,   583:1,   584:1,   585:1,   627:10                                                             departure [2] - 548:19,
                                                                         deferred [1] - 522:4
  586:1,   587:1,   588:1,   589:1,    Date [1] - 649:10                                                683:23
  590:1,   591:1,   592:1,   593:1,                                      define [1] - 611:13
                                       date [52] - 379:5, 388:17,                                        depended [7] - 440:11,
  594:1,   595:1,   596:1,   597:1,                                      defined [1] - 639:7
                                      388:18, 388:22, 389:3,                                            445:2, 446:10, 489:20,
  598:1,   599:1,   600:1,   601:1,                                      definitely [1] - 529:10
                                      389:5, 393:5, 393:7, 395:4,                                       501:16
  602:1,   603:1,   604:1,   605:1,                                      degree [14] - 397:19,
                                      409:7, 414:9, 415:22, 416:4,                                       deposition [29] - 403:11,
  606:1,   607:1,   608:1,   609:1,                                     399:12, 399:15, 481:4,
                                      432:22, 434:4, 449:13,                                            405:12, 417:13, 422:25,
  610:1,   611:1,   612:1,   613:1,                                     521:6, 525:13, 535:22,
                                      449:19, 449:20, 449:22,                                           423:6, 423:24, 424:23,
  614:1,   615:1,   616:1,   617:1,                                     538:9, 557:7, 558:9, 577:16,
                                      450:4, 451:2, 479:20,                                             424:24, 425:16, 425:22,
  618:1,   619:1,   620:1,   621:1,                                     600:17, 631:8, 663:11
                                      480:20, 488:5, 518:17,                                            453:21, 454:5, 461:17,
  622:1,   623:1,   624:1,   625:1,                                      deleted [1] - 634:25
                                      519:21, 532:24, 544:19,                                           466:14, 466:17, 466:25,
  626:1,   627:1,   628:1,   629:1,                                      demand [1] - 677:6
                                      557:12, 558:6, 559:8, 562:6,                                      467:6, 471:4, 477:10,
  630:1,   631:1,   632:1,   633:1,                                      demanded [1] - 644:22
                                      562:8, 562:15, 565:4,                                             488:24, 513:22, 517:6,
  634:1,   635:1,   636:1,   637:1,                                      demands [1] - 646:17
                                      565:11, 567:6, 567:14,                                            535:16, 537:15, 539:12,
  638:1,   639:1,   640:1,   641:1,                                      demote [1] - 690:13
                                      590:19, 624:22, 627:7,                                            577:12, 611:24, 693:24,
  642:1,   643:1,   644:1,   645:1,                                      demoted [15] - 362:11,
                                      627:8, 627:11, 633:4, 636:9,                                      694:2
  646:1,   647:1,   648:1,   649:1,   645:16, 649:16, 649:19,           391:18, 434:5, 437:8, 538:7,
                                                                                                         describe [3] - 472:6, 473:3,
  650:1,   651:1,   652:1,   653:1,   651:4, 680:7, 686:19, 687:6       580:14, 602:4, 602:5, 605:5,
                                                                                                        495:24
  654:1,   655:1,   656:1,   657:1,                                     605:11, 606:2, 672:22,
                                       dated [17] - 370:25, 408:19,                                      described [4] - 462:22,
  658:1,   659:1,   660:1,   661:1,                                     676:12, 690:8
                                      410:18, 420:17, 432:8,                                            463:12, 535:12, 641:10
  662:1,   663:1,   664:1                                                demoting [1] - 685:9
                                      449:6, 449:11, 491:21,                                             describes [1] - 641:13


                                                              PIROZZI & HILLMAN
                                                                 212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 206 of 407

                                                                                                                           705
   description [3] - 381:11,      602:14, 616:14, 695:16           discrimination [23] - 394:5,   642:14, 648:13, 649:23,
  433:11, 433:12                   director [13] - 372:16,        396:3, 399:19, 399:22,          652:15
   designations [1] - 694:3       372:24, 375:25, 414:19,         402:20, 402:23, 414:17,          Document [1] - 528:6
   desk [6] - 452:10, 475:24,     434:25, 457:20, 598:10,         416:21, 480:4, 501:9, 528:9,     documents [6] - 365:22,
  504:15, 523:2, 540:21,          598:12, 598:15, 637:4,          594:10, 648:15, 649:10,         366:6, 381:13, 382:16,
  669:21                          640:11, 640:12, 645:5           654:12, 655:15, 671:23,         448:22, 615:5
   despite [3] - 373:12,           Disabilities [2] - 416:18,     672:20, 678:8, 685:22,           DOLINGER [1] - 358:12
  572:21, 657:8                   416:22                          686:18, 686:19, 687:12           Dolinger [1] - 664:12
   Despite [1] - 572:9             disability [17] - 372:4,        discriminatory [1] - 644:8      dollars [3] - 375:9, 565:18,
   detail [1] - 469:21            415:9, 415:11, 416:8, 417:4,     discuss [15] - 452:24,         566:7
   details [6] - 372:5, 461:10,   417:8, 418:11, 550:20,          459:24, 460:2, 485:9, 488:5,     dominated [1] - 476:2
  544:8, 553:19, 601:8, 640:10    563:4, 563:7, 563:12,           491:13, 521:17, 548:17,          Donald [1] - 360:6
   determination [1] - 603:7      563:19, 671:24, 672:3,          552:17, 576:18, 582:24,          done [6] - 398:8, 428:2,
   determined [1] - 601:21        672:6, 672:20, 685:6            602:13, 603:11, 606:10,         439:20, 484:4, 632:10,
   development [7] - 364:22,       disagree [9] - 437:17,         640:22                          663:12
  367:18, 368:7, 380:24,          451:24, 487:19, 514:20,          discussed [7] - 453:5,          Donnelly [11] - 481:20,
  619:11, 624:22, 625:3           515:9, 515:19, 637:11,          478:8, 544:10, 549:4,           482:12, 483:14, 483:23,
   devote [1] - 444:10            638:24, 639:2                   549:25, 607:11, 635:12          484:2, 484:3, 484:7, 486:12,
   dialog [4] - 369:12, 585:22,    disagreed [5] - 636:18,         discussing [2] - 454:5,        490:19, 491:6, 563:9
  586:7, 587:17                   637:13, 637:21, 637:23,         537:6                            double [2] - 427:5, 527:4
   Diana [1] - 360:5              638:22                           Discussion [4] - 391:13,        double -check [1] - 427:5
   Difference [4] - 392:12,        disappeared [1] - 605:18       678:11, 682:2, 687:15            down [15] - 410:23, 442:21,
  394:8, 394:10, 396:7             disappointed [6] - 522:13,      discussion [20] - 482:7,       445:18, 462:14, 550:16,
   difference [9] - 394:12,       530:20, 570:16, 571:14,         482:10, 519:4, 519:8, 519:9,    590:15, 623:11, 623:12,
  395:2, 395:5, 396:6, 396:10,    572:8, 573:5                    534:4, 545:15, 552:22,          636:3, 637:14, 639:3, 656:3,
  435:7, 483:8, 572:16, 645:10     disciplinary [1] - 681:3       552:24, 591:17, 591:18,         661:20, 668:13, 687:7
   differences [1] - 392:19        disciplined [2] - 469:6,       591:19, 591:23, 592:22,          downplaying [1] - 370:11
   different [12] - 365:5,        681:9                           593:22, 607:12, 615:8,           draft [2] - 541:10, 635:15
  365:7, 374:16, 375:4, 433:8,     disconcerting [1] - 470:3      640:20, 673:16, 673:21           drafted [1] - 434:15
  443:6, 447:13, 458:8,            disconnect [1] - 520:8          discussions [4] - 546:8,        drained [1] - 397:17
  486:11, 503:12, 505:13,          discourage [1] - 639:18        548:13, 552:12, 650:14           draw [1] - 403:8
  657:14                           discouraged [2] - 477:6,        dispute [5] - 409:18, 464:9,    drinks [2] - 364:4, 381:15
   differently [10] - 477:21,     673:20                          472:18, 472:24, 473:5            driven [1] - 375:11
  478:23, 479:7, 479:14,           discouraging [3] - 469:24,      disputed [5] - 473:7,           driver [1] - 556:11
  482:4, 483:13, 483:23,          538:20, 547:22                  639:22, 641:14, 642:8            drop [1] - 504:11
  484:17, 527:12, 539:5            discovery [2] - 496:22,         disputes [4] - 406:24,          due [7] - 370:8, 439:8,
   difficult [2] - 397:2, 596:4   496:24                          407:5, 407:16, 410:2            458:18, 615:23, 616:4,
   difficulty [1] - 638:7          discretion [7] - 484:5,         disputing [1] - 621:24         624:16, 687:18
   diminished [1] - 605:6         484:6, 484:7, 490:21, 491:7,     dissuade [2] - 466:5, 479:3     duly [1] - 362:3
   dinners [1] - 381:16           582:12, 584:16                   distinct [1] - 667:23           durational [1] - 477:12
   direct [11] - 399:8, 427:10,    discretionary [35] - 385:11,    distinguished [1] - 536:17      During [27] - 363:25,
  483:4, 528:14, 580:7,           405:25, 556:8, 563:14,           distinguishing [1] - 364:24    368:14, 368:19, 380:6,
  619:16, 620:4, 627:5, 636:7,    600:8, 600:15, 600:19,           distress [8] - 396:21,         382:9, 436:25, 444:23,
  640:14, 693:2                   606:20, 607:7, 607:15,          397:23, 446:24, 661:24,         455:15, 457:24, 489:15,
   DIRECT [39] - 361:6, 362:1,    608:15, 608:23, 612:8,          662:9, 662:12, 662:20, 663:9    490:4, 495:10, 495:16,
  362:6, 363:1, 364:1, 365:1,     614:10, 614:17, 631:5,           distressed [1] - 446:21        507:22, 531:15, 536:16,
  366:1, 367:1, 368:1, 369:1,     647:13, 651:9, 651:15,           District [4] - 480:11,         560:11, 560:17, 560:24,
  370:1, 371:1, 372:1, 373:1,     653:9, 653:21, 654:6,           480:12, 650:3                   567:3, 567:10, 591:4,
  374:1, 375:1, 376:1, 377:1,     654:20, 655:12, 655:17,          diversify [1] - 364:20         604:16, 608:17, 616:2,
  378:1, 379:1, 380:1, 381:1,     656:2, 656:24, 657:23,           divided [1] - 445:10           659:21, 674:9
  382:1, 383:1, 384:1, 385:1,     658:8, 658:23, 659:8, 660:8,     doctor [1] - 662:4              during [77] - 363:25,
  386:1, 387:1, 388:1, 389:1,     660:17, 660:22, 661:12           Doctor [1] - 504:22            364:10, 364:17, 366:7,
  390:1, 391:1, 392:1, 393:1,      discriminated [19] - 372:3,     document [29] - 408:18,        368:14, 372:19, 374:3,
  394:1, 395:1, 396:1, 397:1,     391:19, 414:24, 415:4,          408:25, 410:24, 413:22,         374:14, 380:20, 393:14,
  398:1                           415:8, 415:12, 415:19,          413:23, 414:4, 451:15,          394:3, 402:4, 418:3, 418:7,
   directed [2] - 531:5, 587:10   415:25, 416:8, 416:14,          451:22, 451:25, 476:4,          419:13, 423:2, 423:25,
   direction [1] - 582:8          482:11, 527:22, 555:17,         476:7, 479:10, 523:15,          426:21, 437:5, 442:10,
   directly [13] - 362:18,        556:17, 556:21, 596:14,         527:18, 527:21, 528:3,          443:20, 444:20, 452:23,
  362:23, 414:19, 452:14,         604:14, 641:5, 685:6            550:13, 621:20, 627:6,          454:25, 455:11, 456:21,
  452:15, 468:10, 468:13,          discriminating [2] - 479:21,   627:19, 631:14, 631:25,         459:25, 466:11, 466:16,
  469:9, 469:13, 573:15,          580:18                          632:6, 632:17, 634:18,          470:23, 474:20, 475:13,



                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 207 of 407

                                                                                                                             706
  484:19, 484:24, 490:8,           551:11, 551:13, 558:17,          either [19] - 415:17, 415:24,    employment [22] - 364:6,
  490:23, 494:16, 497:2,           568:4, 568:9, 570:21,           416:12, 427:22, 457:12,          372:19, 380:2, 400:24,
  498:5, 501:5, 508:11,            588:19, 589:16, 589:25,         472:7, 522:9, 524:6, 527:15,     406:20, 407:6, 407:17,
  511:12, 511:19, 520:15,          619:21, 620:11, 621:5,          529:10, 529:14, 542:19,          408:22, 409:10, 409:14,
  521:17, 521:21, 531:24,          621:8, 622:17, 622:21,          576:20, 585:7, 614:13,           423:3, 424:2, 564:2, 575:25,
  532:9, 534:20, 539:13,           623:6, 624:11, 626:2,           620:24, 623:14, 644:6, 659:5     576:12, 590:21, 612:25,
  542:18, 543:23, 547:17,          665:10, 665:12, 665:13,          electronic [3] - 412:3,         613:23, 613:25, 614:11,
  551:5, 561:5, 561:14,            665:14, 665:15, 665:20,         413:13, 681:2                    619:5, 671:12
  562:25, 573:23, 574:23,          676:24, 679:22, 679:25,          electronically [1] - 669:15      enclosed [1] - 549:23
  584:4, 587:24, 589:9,            680:2, 680:3, 680:21,            elements [1] - 546:13            encompass [1] - 390:15
  592:11, 598:8, 599:12,           687:17, 689:13, 689:17,          eligible [7] - 374:7, 374:8,     end [12] - 388:18, 488:19,
  600:25, 601:11, 607:13,          689:18, 691:12, 692:5           384:11, 385:10, 405:25,          495:11, 546:6, 590:20,
  615:22, 632:23, 640:20,           e-mail's [1] - 524:11          426:18, 647:12                   630:21, 638:6, 674:14,
  656:11, 662:17, 662:21,           e-mailing [2] - 457:8,          eliminated [2] - 615:23,        674:15, 674:16, 684:20,
  674:2, 674:17, 687:17            558:24                          616:4                            686:11
   duties [1] - 437:15              e-mails [24] - 366:3,           embedded [1] - 651:20            ending [1] - 378:11
                                   366:10, 381:6, 381:9,            emergency [11] - 498:12,         energy [1] - 663:25
                E                  488:20, 488:22, 489:2,          498:25, 500:17, 501:18,           engage [2] - 366:5, 381:12
                                   494:2, 498:18, 517:16,          502:18, 502:25, 503:10,           enjoy [1] - 543:18
                                   538:3, 539:13, 539:20,          508:24, 509:5, 517:22,            enjoyable [1] - 508:4
   E-mail [1] - 411:6
                                   539:23, 540:14, 540:18,         517:24                            ensure [2] - 424:21, 577:15
   e-mail [168] - 370:24, 371:5,   541:8, 542:9, 618:13,            emerging [3] - 432:17,           entire [12] - 406:14, 411:18,
  410:17, 411:5, 412:11,           619:16, 620:22, 622:12,         439:21, 676:5                    413:22, 415:16, 416:11,
  412:19, 420:13, 420:19,          665:12, 689:21                   Emily [1] - 360:3               430:20, 462:19, 476:5,
  420:22, 425:10, 428:23,           Earliest [1] - 649:14           emotional [7] - 396:20,         476:25, 520:20, 647:21,
  432:3, 432:7, 432:23, 434:3,
                                    earliest [1] - 686:19          397:23, 661:24, 662:9,           651:25
  434:15, 438:4, 456:10,
                                    early [3] - 368:2, 398:12,     662:12, 662:20, 663:9             entirely [1] - 593:13
  456:13, 456:17, 457:4,
                                   580:8                            emotionally [2] - 396:24,        entirety [1] - 651:13
  457:13, 458:7, 458:14,
                                    earned [1] - 377:21            397:17                            entities [1] - 402:15
  459:3, 459:6, 459:19,
                                    earning [1] - 438:3             emphasized [1] - 466:6           entitled [14] - 455:11,
  460:19, 461:3, 461:13,
                                    earnings [21] - 437:21,         employ [1] - 695:17             455:17, 461:8, 464:11,
  461:19, 463:13, 463:23,
                                   442:7, 442:10, 442:24,           employed [11] - 363:12,         464:19, 472:16, 472:23,
  463:25, 464:6, 465:6,
                                   442:25, 443:20, 443:21,         389:24, 394:3, 431:3, 431:7,     473:14, 550:2, 551:5,
  489:11, 491:21, 492:16,
                                   444:23, 522:21, 522:23,         561:5, 620:11, 652:23,           551:13, 551:25, 613:8,
  492:20, 493:9, 493:23,
                                   522:25, 523:6, 523:21,          656:12, 659:5, 659:23            613:13
  494:15, 494:19, 494:23,
                                   524:3, 524:9, 524:13,            Employee [2] - 406:24,           entries [2] - 382:22, 627:15
  496:25, 497:8, 497:18,
                                   524:21, 526:12, 564:11,         410:20                            entry [2] - 383:6, 627:7
  497:25, 499:8, 499:25,
                                   565:10                           employee [37] - 408:8,           equities [3] - 504:18,
  503:21, 504:6, 507:9, 510:7,
                                    Earnings [1] - 437:24          409:6, 409:8, 409:13,            505:20, 505:23
  510:11, 510:24, 511:4,
                                    easily [1] - 642:11            411:19, 411:24, 412:18,           equity [2] - 370:3, 505:15
  513:15, 513:17, 513:23,
                                    EBITDA [1] - 446:14            413:8, 413:16, 416:17,            ERISA [2] - 407:7, 407:15
  514:7, 514:10, 514:19,
                                    editing [2] - 441:2, 441:7     420:5, 420:15, 420:20,            erosion [1] - 535:5
  514:21, 515:7, 515:18,
                                    edits [2] - 498:8, 499:4       421:7, 422:8, 427:12,             erred [1] - 658:4
  515:23, 516:10, 516:17,
  516:24, 517:3, 517:15,            education [1] - 400:11         427:14, 427:18, 428:15,           errors [3] - 447:2, 447:4,
  518:3, 518:7, 518:13,             EEOC [10] - 479:24, 480:3,     456:24, 457:6, 461:10,           447:5
  518:14, 518:18, 518:21,          501:9, 528:9, 643:22,           461:12, 461:20, 461:24,           especially [1] - 500:24
  519:2, 519:21, 520:10,           648:14, 684:5, 684:9,           462:12, 464:3, 490:17,            Esq [2] - 360:5, 360:6
  520:18, 521:9, 521:11,           684:13, 686:18                  569:19, 611:14, 613:4,            ESQ [4] - 359:9, 359:11,
  522:8, 523:9, 523:16,             effect [2] - 409:6, 670:8      614:8, 669:2, 671:17, 680:5,     359:19, 359:21
  523:25, 524:7, 524:19,            Effective [1] - 449:19         680:18, 681:4                     essentially [2] - 554:24,
  527:6, 528:4, 528:15,             effective [3] - 449:13,         employees [6] - 426:18,         586:21
  528:17, 529:4, 529:14,           449:22, 450:9                   490:14, 496:3, 496:5,             established [2] - 588:20,
  529:15, 533:10, 536:17,           effectively [1] - 485:13       527:13, 539:5                    657:5
  537:20, 539:17, 540:2,            effort [3] - 364:14, 383:3,     employer [4] - 370:12,           estimate [3] - 443:14,
  540:4, 540:5, 540:6, 540:8,      681:16                          670:22, 670:23, 671:17           618:8, 658:3
  540:15, 540:19, 540:24,           efforts [5] - 366:6, 381:10,    employers [11] - 368:24,         estimated [3] - 395:11,
  541:3, 541:7, 541:17,            381:12, 382:21, 383:4           369:21, 370:7, 370:13,           395:12, 395:15
  541:19, 541:25, 542:2,            egregious [3] - 553:12,        402:5, 402:9, 618:8, 620:13,      estimation [1] - 522:3
  542:12, 542:15, 542:20,          553:24, 555:11                  643:19, 671:8, 681:17             et [1] - 597:22
  543:6, 543:13, 545:3,             Eileen [3] - 358:23, 695:8,     Employment [2] - 394:19,         European [1] - 400:12
  545:22, 548:10, 549:13,          695:22                          406:17                            evaluation [6] - 631:19,



                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 208 of 407

                                                                                                                             707
  631:22, 632:24, 633:3,           404:7, 408:12, 412:4,                                              feelings [1] - 573:20
                                                                                   F
  633:17, 633:20                   413:17, 413:18, 419:5,                                             fell [1] - 624:18
   event [3] - 472:11, 543:16,     421:18, 426:10, 431:22,                                            felt [54] - 397:16, 397:17,
  681:2                            448:15, 458:13, 463:20,           fact [63] - 402:3, 402:13,      434:11, 470:8, 475:8, 477:9,
   events [4] - 364:5, 545:21,     465:23, 491:18, 496:16,          402:25, 403:8, 405:11,           478:23, 479:7, 479:20,
  580:21, 602:6                    497:4, 503:15, 507:4, 513:9,     411:23, 412:23, 413:8,           483:12, 483:16, 483:22,
   eventually [2] - 372:9,         541:20, 556:25, 563:22,          420:2, 422:24, 432:16,           483:24, 483:25, 485:2,
  676:13                           563:23, 567:20, 578:20,          434:23, 446:3, 446:9,            486:10, 490:24, 491:4,
   evidence [2] - 594:5, 661:3     578:25, 580:2, 587:16,           451:21, 452:15, 455:20,          499:16, 504:25, 513:23,
   exact [16] - 442:17, 450:4,     595:24, 596:3, 608:25,           456:7, 460:23, 461:19,           519:22, 519:24, 520:12,
  460:3, 477:10, 480:20,           609:11, 619:13, 621:11,          469:10, 470:22, 471:3,           527:8, 527:12, 527:19,
  484:25, 518:17, 519:12,          626:24, 628:6, 629:15,           476:3, 481:8, 482:20,            527:22, 528:4, 535:5,
  526:22, 530:21, 532:5,           631:11, 646:24, 648:8,           500:23, 501:23, 514:9,           542:20, 542:23, 543:2,
  553:19, 555:6, 562:6,            649:22, 652:10, 652:12,          517:10, 518:3, 524:12,           554:11, 556:20, 572:7,
  563:20, 627:17                   659:4, 661:22, 665:5, 666:4,     527:3, 531:3, 531:19,            572:20, 580:17, 585:8,
   exactly [3] - 457:9, 619:8,     666:5, 670:18, 678:3, 678:6,     542:14, 544:23, 548:16,          601:2, 601:13, 604:13,
  655:24                           678:13, 679:20, 682:10,          549:20, 551:4, 552:23,           604:22, 607:24, 639:12,
   Exactly [1] - 473:20            683:13, 684:2, 688:25,           563:7, 572:9, 572:21,            640:16, 641:4, 643:9, 645:8,
   exam [1] - 399:24               689:6, 689:10, 689:13,           587:25, 588:15, 591:21,          646:15, 673:19
                                   689:16, 689:22, 691:9,           598:11, 603:10, 605:10,           female [2] - 481:15, 527:13
   EXAMINATION [6] - 361:3,
                                   691:10                           608:4, 611:18, 614:9, 623:5,      few [12] - 508:4, 514:3,
  362:6, 399:2, 513:7, 665:2,
                                    exhibits [3] - 664:2, 677:19,   624:4, 630:4, 632:20,            580:3, 617:14, 619:18,
  690:5
                                   682:4                            634:12, 641:13, 657:18,          623:18, 628:10, 629:8,
   examination [5] - 398:10,
                                    exorbitant [1] - 553:25         670:13, 672:21, 675:12           648:12, 649:23, 650:23,
  399:6, 453:15, 580:7, 691:15
                                    expand [1] - 619:11              fact-checker [1] - 446:9        663:18
   examined [1] - 362:4
                                    expect [9] - 374:15, 444:9,      factor [2] - 386:25, 484:12      field [5] - 410:24, 450:6,
   example [8] - 380:17,
                                   600:14, 613:22, 637:4,            factors [1] - 607:16            450:13, 451:8
  441:5, 441:12, 447:8, 474:5,
                                   639:7, 642:21, 645:3, 692:25      factual [1] - 586:17             Fifteen [1] - 682:24
  510:18, 537:24, 671:21
   except [3] - 408:4, 427:19,      expectation [1] - 553:6          Fair [5] - 471:23, 506:7,        Fifth [1] - 359:6
  428:16                            expectations [2] - 613:16,      506:11, 622:7, 693:16             figure [2] - 458:19, 460:24
   exception [17] - 406:23,        636:11                            fair [13] - 433:11, 433:12,      file [6] - 479:24, 480:10,
  407:7, 407:15, 412:10,            expected [8] - 427:14,          442:20, 473:19, 501:15,          481:9, 594:9, 618:13, 643:22
  415:21, 415:22, 416:4,           427:18, 428:15, 546:16,          590:7, 590:8, 600:4, 610:6,       filed [7] - 480:3, 480:17,
  462:21, 463:11, 602:23,          548:2, 548:24, 642:2, 642:10     630:9, 630:14, 630:16,           528:9, 528:11, 648:15,
  611:9, 627:25, 647:7, 652:5,      experience [6] - 373:7,         630:23                           650:2, 650:7
  656:21, 659:24, 680:2            435:8, 473:16, 485:19,            fairly [3] - 457:15, 495:7,      filing [1] - 684:9
   exchange [12] - 412:11,         543:18, 638:10                   617:15                            fill [5] - 413:13, 551:2,
  413:12, 420:14, 420:20,           experienced [1] - 444:15         fall [1] - 429:6                673:7, 691:24, 693:7
  456:14, 456:16, 456:17,           experiences [1] - 470:10         familiar [3] - 400:16, 408:7,    filled [1] - 556:25
  527:6, 528:8, 625:23, 680:2,      expertise [3] - 633:23,         481:5                             filling [1] - 625:10
  680:3                            636:2, 638:9                      Family [10] - 426:16, 427:6,     Final [1] - 451:15
   excuse [3] - 498:8, 547:2,       explained [1] - 541:17          461:9, 480:15, 549:23,            final [18] - 378:15, 485:3,
  650:10                            Explanation [1] - 450:7         550:14, 665:16, 666:11,          485:4, 488:5, 490:25,
   exhibit [35] - 408:13, 410:6,    explanation [1] - 573:20        667:12, 668:2                    532:24, 634:13, 636:13,
  410:8, 413:14, 419:3,             explanations [1] - 369:20        family [5] - 398:5, 426:18,     637:9, 637:20, 637:22,
  433:24, 448:17, 458:9,            explicitly [2] - 674:6,         550:2, 617:19, 646:3             638:13, 638:20, 639:21,
  467:4, 496:11, 496:20,           674:12                            far [7] - 421:24, 438:25,       639:25, 642:5, 642:6, 642:24
  507:6, 513:11, 518:8,             exploratory [1] - 548:8         447:14, 519:13, 561:13,           finalized [3] - 554:21,
  567:21, 609:3, 621:7,             extend [4] - 482:25, 532:25,    615:11, 619:12                   635:3, 635:6
  621:18, 622:4, 622:18,           690:21, 691:5                     fashion [1] - 642:22             Finally [1] - 642:19
  626:21, 648:10, 677:2,            extended [2] - 546:7,            fast [1] - 666:22                finally [1] - 407:19
  678:15, 681:24, 683:8,           548:12                            father [1] - 576:22              finance [3] - 364:22,
  683:9, 685:21, 686:5, 686:7,      extending [1] - 544:12           fault [3] - 587:18, 587:20,     364:24, 365:17
  687:21, 687:22, 689:4             extension [2] - 483:2,          588:6                             Find/Go [1] - 669:15
   Exhibit [84] - 365:19,          532:24                            favor [1] - 499:13               fine [2] - 464:24, 622:8
  365:20, 370:21, 372:8,            extent [3] - 446:6, 453:22,      February [13] - 379:25,          Fine [1] - 663:20
  372:12, 377:11, 377:12,          511:5                            380:20, 381:18, 382:7,            finish [2] - 487:22, 693:10
  378:4, 378:6, 381:3, 381:5,       extra [4] - 500:16, 502:6,      385:2, 386:4, 432:8, 432:23,      finished [1] - 578:17
  382:13, 382:14, 384:2,           622:14, 654:22                   434:3, 599:7, 606:23,
                                                                                                      fire [1] - 614:6
  387:11, 387:16, 388:11,           extraordinary [3] - 427:19,     635:13, 650:20
                                                                                                      fired [11] - 363:12, 369:12,
  389:17, 389:22, 400:6,           428:16, 428:19                    feedback [2] - 498:17,
                                                                                                     369:14, 376:14, 376:17,
                                                                    639:10


                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 209 of 407

                                                                                                                         708
  376:20, 393:4, 656:7,           618:11, 618:18, 618:23,        668:2, 668:7, 668:12,           friendly [1] - 585:3
  671:13, 672:24, 681:12          619:4, 624:21, 625:2,          668:17, 669:2, 669:3, 669:7,    friends [3] - 398:5, 576:13,
   fires [2] - 510:15, 511:8      625:14, 627:22, 628:2,         671:21, 673:7, 673:11,         576:15
   firing [8] - 369:5, 383:7,     628:9, 628:12, 629:16,         678:9, 690:21, 691:5,           front [7] - 403:9, 449:8,
  393:8, 397:7, 397:12,           629:19, 630:25, 631:8,         691:17, 691:22, 691:24         543:10, 584:6, 584:14,
  627:21, 671:18, 685:10          631:13, 631:16, 632:21,         focus [5] - 363:21, 380:3,    618:17, 674:14
   firm [14] - 374:17, 375:5,     634:19, 638:10, 643:15,        485:17, 620:16, 642:15          full [10] - 385:25, 406:16,
  403:11, 403:12, 403:16,         643:19, 643:23, 643:25,         Focusing [2] - 366:15,        423:15, 466:7, 473:14,
  458:21, 490:21, 505:19,         644:3, 644:5, 644:7, 644:13,   381:17                         482:18, 484:21, 564:18,
  537:25, 603:17, 603:19,         644:18, 645:14, 645:17,         Follow [1] - 542:4            580:23, 682:7
  604:25, 617:7, 681:4            646:6, 646:9, 656:12, 657:6,    follow [7] - 483:10, 579:5,    fully [1] - 419:13
   firm's [3] - 546:18, 549:3,    657:10, 657:19, 657:22,        579:17, 589:16, 589:25,         functioning [1] - 446:15
  639:5                           658:20, 658:23, 659:6,         663:19, 666:21                  functions [8] - 491:14,
   firms [3] - 394:19, 403:13,    663:3, 663:10, 683:11,          follow -up [1] - 663:19       493:20, 494:10, 494:12,
  605:2                           683:18, 683:22                  Follow -up [1] - 542:4        507:20, 508:7, 535:11,
   First [6] - 404:19, 404:20,     Fitch's [2] - 376:14, 636:9    following [11] - 422:16,      535:12
  414:7, 442:23, 502:9, 530:2      Fitch-specific [1] - 638:10   434:4, 527:6, 528:4, 533:20,    funds [1] - 364:19
   first [87] - 365:22, 367:14,    five [14] - 398:11, 398:13,   589:14, 589:21, 602:16,         future [1] - 481:10
  367:16, 368:4, 384:17,          398:18, 402:5, 431:7,          639:11, 642:2, 643:19           fuzzy [1] - 562:5
  388:10, 404:15, 404:16,         440:21, 442:16, 445:11,         Following [1] - 362:17
  404:20, 405:3, 405:13,          446:20, 495:4, 495:8, 542:7,    follows [2] - 362:5, 513:6                  G
  408:12, 408:13, 408:18,         614:10, 683:2                   force [1] - 675:9
  409:3, 412:23, 426:13,           five-minute [1] - 398:18       forced [1] - 527:8
  426:14, 432:6, 439:18,           fix [1] - 622:4                foregoing [2] - 649:2,         Gaberkorn [5] - 628:14,
  441:6, 441:7, 441:13, 453:2,     fixed [6] - 476:25, 477:3,    695:10                         628:18, 629:4, 638:4, 644:24
  454:25, 455:15, 468:22,         546:12, 611:19, 675:24,         foreseeable [2] - 427:17,      gained [1] - 525:22
  470:7, 482:16, 504:23,          676:7                          428:14                          gap [1] - 677:22
  514:5, 519:16, 520:6, 526:3,     flag [2] - 446:18, 606:9       forgetting [1] - 689:10        gas [3] - 435:18, 435:19,
  529:13, 529:21, 543:14,          flexibility [1] - 544:19       Forgive [1] - 659:12          442:10
  547:13, 549:5, 550:11,           Floor [1] - 359:6              forgive [1] - 433:7            gay [1] - 458:23
  551:9, 556:12, 558:13,           floor [1] - 375:25             forgot [2] - 510:22, 541:5     gender [5] - 372:4, 479:15,
  560:2, 560:18, 562:9,            flow [1] - 639:8                                             479:22, 555:18, 671:24
                                                                  form [19] - 425:8, 425:9,
  562:16, 564:14, 565:13,          fluid [1] - 551:17                                            general [2] - 409:8, 488:25
                                                                 449:2, 449:18, 450:6, 451:7,
  568:9, 568:11, 570:8,            fly [4] - 504:23, 521:15,     476:12, 524:19, 541:13,         generally [3] - 481:8, 617:9,
  570:11, 573:3, 573:4,           521:24, 560:5                  551:8, 551:11, 552:18,         658:13
  573:23, 580:6, 580:13,           FMLA [100] - 372:3, 425:25,   649:9, 656:16, 657:20,          Generally [1] - 602:25
  580:15, 580:23, 585:2,          426:11, 426:13, 426:14,        659:8, 661:4, 686:23, 687:11    generate [1] - 616:13
  585:11, 587:14, 588:11,         426:17, 427:11, 427:12,         Formal [1] - 618:21            generic [1] - 403:22
  617:12, 619:20, 621:20,         427:16, 461:14, 461:25,         formal [1] - 552:5             geographically [1] - 529:18
  624:20, 628:2, 628:7,           462:10, 462:16, 462:19,                                        Gibson [5] - 666:16,
                                                                  forms [13] - 377:13, 449:2,
  631:13, 632:2, 633:19,          464:2, 464:12, 464:20,                                        667:21, 677:7, 679:4, 679:23
                                                                 451:17, 589:17, 589:19,
  637:16, 639:4, 646:25,          468:8, 468:12, 470:25,                                         GIBSON [139] - 359:19,
                                                                 665:16, 668:12, 668:15,
  648:24, 649:24, 651:2,          472:9, 472:17, 472:24,                                        361:7, 361:9, 398:11,
                                                                 668:16, 668:17, 673:7,
  652:16, 652:25, 679:5,          477:17, 478:8, 478:16,                                        398:19, 398:21, 399:3,
                                                                 691:17
  679:6, 680:14, 684:25,          479:4, 479:12, 487:2, 487:4,                                  423:9, 423:12, 423:19,
                                                                  forth [1] - 409:19
  685:4, 691:19                   487:7, 487:12, 487:18,                                        423:22, 423:23, 425:12,
                                                                  forward [7] - 390:15,
   fit [1] - 643:20               487:21, 487:25, 490:11,                                       425:14, 425:18, 425:21,
                                                                 538:15, 564:21, 574:25,
   Fitch [90] - 363:6, 363:7,     490:14, 490:23, 500:9,                                        441:16, 444:2, 444:4,
                                                                 575:8, 642:21, 661:13
  363:19, 366:22, 367:4,          508:21, 509:8, 511:15,                                        447:16, 453:8, 453:12,
                                                                  forwarded [1] - 463:23
  367:11, 367:12, 367:15,         511:23, 514:6, 514:8, 519:6,                                  453:25, 454:3, 464:22,
                                                                  foundation [1] - 661:21
  368:8, 368:16, 368:23,          519:17, 520:13, 523:7,                                        465:3, 465:4, 466:22, 467:2,
                                                                  four [7] - 386:3, 432:24,
  372:10, 372:13, 372:19,         527:19, 528:4, 528:12,                                        471:15, 471:23, 472:2,
                                                                 437:24, 445:15, 469:18,
  372:25, 373:8, 373:10,          531:24, 532:5, 545:11,                                        472:13, 472:14, 474:11,
                                                                 596:25, 655:9
  373:25, 374:4, 374:7,           550:17, 550:24, 551:2,                                        483:9, 488:6, 493:8, 495:20,
                                                                  Four [2] - 438:2, 445:12
  374:11, 375:4, 375:13,          551:5, 551:8, 551:9, 551:14,                                  495:22, 496:10, 496:19,
                                                                  fourth [1] - 549:20
  375:17, 375:20, 375:22,         551:18, 551:21, 551:25,                                       496:23, 497:6, 501:3, 504:2,
                                                                  frame [6] - 395:25, 402:17,
  376:13, 376:17, 376:23,         552:19, 553:15, 554:12,                                       506:2, 506:7, 506:11,
                                                                 460:3, 516:6, 519:11, 670:21
  377:2, 377:5, 377:19,           556:10, 558:14, 559:12,                                       506:14, 511:25, 512:5,
                                                                  frank [2] - 403:13, 608:6
  377:22, 378:8, 378:15,          559:16, 561:9, 569:19,                                        513:8, 515:2, 515:5, 523:16,
                                                                  free [5] - 427:5, 504:12,
  378:18, 379:10, 379:12,         570:22, 571:8, 572:2,                                         523:18, 525:8, 536:2, 536:6,
                                                                 547:4, 599:15, 620:19
  379:15, 379:18, 379:23,         587:11, 588:3, 589:17,                                        538:12, 554:6, 572:14,
  381:10, 394:21, 618:6,                                          friend [2] - 505:13, 505:15
                                  596:18, 665:21, 667:23,                                       572:15, 578:4, 578:13,


                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 210 of 407

                                                                                                                          709
  578:16, 578:19, 578:23,         676:23, 676:24, 680:21         380:18, 405:10, 429:7,          476:3, 476:6, 476:10,
  579:4, 579:8, 579:11,            growth [1] - 636:9            434:17, 452:10, 475:20,         485:16, 491:15, 493:20,
  579:18, 579:22, 579:24,          guarantee [3] - 384:16,       475:23, 475:25, 476:5,          494:10, 505:3, 507:21,
  586:5, 591:20, 597:18,          384:19, 630:13                 476:9, 476:24, 477:3,           508:8, 526:23, 534:22,
  597:20, 597:24, 598:2,           guaranteed [19] - 385:2,      501:24, 535:19, 535:23,         546:24, 547:12, 574:17,
  606:14, 609:21, 610:5,          385:14, 385:19, 386:20,        537:17, 538:11, 550:6,          574:25, 575:9, 591:5, 591:8,
  610:7, 621:11, 621:14,          405:25, 406:6, 406:9, 630:5,   574:25, 575:9, 591:7,           592:12, 592:15, 593:5,
  621:17, 621:21, 621:25,         630:10, 630:24, 631:2,         592:12, 592:15, 592:20,         611:9, 611:11, 636:4, 636:6,
  622:7, 622:9, 622:13,           647:6, 652:5, 655:24,          593:5, 593:17, 602:21,          636:8, 638:11, 659:14,
  622:16, 627:2, 627:3, 629:9,    656:16, 656:17, 657:5,         603:2, 605:15, 605:20,          659:18, 659:22, 675:4,
  629:13, 632:5, 632:10,          657:19, 658:5                  605:22, 611:8, 611:10,          675:10, 676:19
  632:15, 632:18, 635:19,          guess [10] - 385:9, 472:5,    611:19, 625:6, 628:23,           high-grade [1] - 476:10
  661:5, 661:7, 663:12,           474:23, 496:16, 566:23,        628:24, 659:14                   high-quality [1] - 638:11
  663:16, 664:2, 664:4, 664:8,    583:12, 583:24, 595:23,         header [1] - 384:22             High-yield [2] - 430:17,
  677:8, 677:16, 677:20,          603:3, 690:22                   headhunters [2] - 364:9,       433:2
  678:2, 682:9, 682:12,            guide [1] - 409:9             380:10                           high-yield [60] - 371:4,
  682:19, 682:22, 682:25,          guilty [1] - 447:3             heading [1] - 667:17           401:19, 405:10, 429:7,
  683:4, 683:10, 686:4,                                           health [5] - 544:13, 567:6,    429:11, 429:18, 430:4,
  687:24, 688:6, 688:9,                                          567:13, 590:11, 662:4           430:14, 430:21, 431:3,
                                               H
  688:13, 688:19, 689:5,                                          healthy [3] - 504:21,          431:7, 431:14, 432:14,
  689:12, 689:25, 690:6,                                         522:18, 525:16                  432:24, 434:9, 434:17,
  692:10, 692:15, 692:21,          half [6] - 590:22, 590:25,     hear [5] - 586:21, 616:20,     435:22, 436:21, 437:2,
  692:23, 693:14, 693:22,         594:11, 662:15, 662:24,        616:22, 616:24, 617:3           439:12, 441:19, 447:17,
  694:11, 694:14                  693:2                           heard [3] - 408:7, 490:18,     448:7, 450:2, 452:10,
   given [13] - 369:5, 369:12,     halfway [2] - 410:23,         556:5                           475:21, 475:24, 476:3,
  369:13, 377:5, 377:8, 439:8,    642:16                          hearing [2] - 549:6, 694:17    476:6, 476:10, 485:16,
  439:11, 505:22, 601:25,          hand [3] - 378:20, 496:13,     heated [1] - 640:20            491:15, 493:20, 494:10,
  636:4, 636:9, 641:21, 690:10    695:20                          hedge [1] - 364:19             505:3, 507:21, 508:8,
   Glad [2] - 522:17, 525:15       handbook [48] - 408:9,         help [21] - 370:19, 498:16,    526:23, 534:22, 546:24,
   glasses [2] - 404:22,          409:6, 409:8, 409:13,          499:20, 499:21, 500:17,         547:12, 574:17, 574:25,
  550:18                          409:18, 410:4, 410:21,         501:19, 502:4, 502:7,           575:9, 591:5, 591:8, 592:12,
   global [1] - 476:25            411:19, 411:24, 412:18,        505:16, 505:17, 505:20,         592:15, 593:5, 611:9,
   goal [1] - 447:4               413:9, 413:17, 418:20,         506:19, 508:25, 509:20,         611:11, 636:4, 636:6, 636:8,
   governing [1] - 409:10         419:3, 420:5, 420:15,          520:25, 525:24, 531:9,          659:14, 659:18, 659:22,
   grade [2] - 401:20, 476:10     420:20, 421:23, 422:8,         638:10, 640:24                  675:4, 675:10, 676:19
   gradual [1] - 627:20           426:11, 457:6, 461:10,                                          high-yields [1] - 446:19
                                                                  helped [2] - 541:10, 541:15
   granted [4] - 417:17,          461:11, 461:20, 461:24,                                         higher [1] - 647:5
                                                                  helpful [6] - 370:19, 372:6,
  665:21, 672:15, 683:11          462:13, 464:3, 551:21,                                          highest [5] - 375:24,
                                                                 464:8, 478:2, 501:2, 531:11
   gray [1] - 497:16              559:13, 569:19, 665:25,                                        629:22, 630:5, 630:10,
                                                                  helping [5] - 500:10,
   great [2] - 543:18, 553:15     666:13, 667:24, 668:3,                                         630:25
                                                                 502:18, 502:25, 503:10,
                                  668:4, 668:6, 668:17,                                           highlighted [2] - 643:2,
   Greenwich [1] - 401:19                                        506:21
                                  668:18, 668:19, 668:20,                                        645:4
   Greg [1] - 371:3                                               helps [1] - 579:17
                                  669:12, 680:5, 680:8,                                           highlighting [3] - 632:8,
   Gregory [1] - 370:25                                           Henry [1] - 482:16
                                  680:18, 681:5, 681:8, 682:5,                                   634:7, 688:14
   gross [5] - 377:25, 388:2,                                     hereby [1] - 695:10
                                  682:8                                                           highlights [1] - 635:17
  388:3, 389:5, 389:6                                             herein [1] - 695:15
                                   handing ) [1] - 496:15                                         himself [1] - 548:9
   Gross [2] - 378:21, 597:20                                     hereunto [1] - 695:19
                                   handle [2] - 522:20, 526:12                                    hired [14] - 372:15, 373:10,
   ground [1] - 399:10                                            herself [1] - 434:17
                                   handled [1] - 523:6                                           373:11, 404:5, 405:9,
   group [46] - 429:18, 429:24,                                   hi [1] - 366:13
                                   handwriting [3] - 565:21,                                     405:14, 405:16, 499:16,
  430:14, 430:18, 434:9,                                          Hi [1] - 458:16
                                  609:9, 634:5                                                   499:17, 500:25, 502:14,
  434:18, 437:2, 437:15,                                          hide [1] - 588:13
                                   handwritten [8] - 566:7,                                      627:22, 645:21, 675:23
  441:18, 447:18, 475:21,                                         High [2] - 430:17, 433:2
                                  566:16, 609:25, 610:11,                                         hiring [6] - 404:4, 431:10,
  475:25, 476:2, 476:3, 476:6,                                    high [64] - 371:4, 401:19,
                                  632:13, 679:9, 679:13,                                         618:10, 623:3, 646:6, 676:5
  485:14, 485:16, 485:19,                                        405:10, 429:7, 429:11,
                                  679:17                                                          history [1] - 658:11
  491:15, 493:21, 501:22,                                        429:18, 430:4, 430:14,
                                   happy [13] - 420:11,                                           hit [2] - 462:13, 669:22
  502:10, 505:3, 507:21,                                         430:21, 431:3, 431:7,
                                  423:15, 452:5, 499:21,                                          HN [2] - 492:11, 493:12
  534:22, 535:13, 535:18,                                        431:14, 432:14, 432:24,
                                  501:8, 502:7, 505:16,                                           Hoai [17] - 360:10, 412:21,
  535:23, 536:12, 537:17,                                        434:9, 434:17, 435:22,
                                  508:25, 535:8, 581:25,                                         464:8, 493:14, 504:9,
  538:10, 574:17, 575:9,                                         436:21, 437:2, 439:12,
                                  584:14, 600:4, 608:11                                          505:20, 526:2, 636:3, 636:5,
  605:15, 605:20, 605:22,                                        441:19, 442:12, 446:19,
                                   hard [4] - 443:5, 501:23,                                     636:10, 637:4, 637:16,
  625:6, 645:7, 659:19, 660:6,                                   447:17, 448:7, 450:2,
  670:14, 675:4, 676:21,          564:7, 669:18                                                  638:7, 639:5, 639:12,
                                                                 452:10, 475:21, 475:24,
                                   head [40] - 371:3, 374:14,                                    639:19, 688:6


                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 211 of 407

                                                                                                                             710
   HOAI [4] - 358:4, 361:4,       610:3, 621:15, 621:19,            inaccuracies [1] - 586:17       459:16, 459:20, 470:4,
  362:2, 513:4                    621:23, 622:8, 622:11,            inaccurate [1] - 634:10         505:10
   Hoai's [2] - 641:17, 641:24    622:15, 629:7, 629:10,            Inc [2] - 409:6, 426:15          instance [2] - 472:6, 641:24
   Hoffman [1] - 360:4            635:8, 663:18, 663:21,            INC [1] - 358:7                  instances [5] - 509:24,
   Hold [10] - 376:8, 402:6,      664:3, 664:6, 664:10, 665:3,      incidents [1] - 414:16          519:22, 541:15, 578:3, 641:4
  404:21, 407:9, 431:9,           665:7, 665:9, 670:2, 676:25,      include [5] - 658:4, 671:20,     instructed [1] - 548:4
  514:11, 547:2, 596:6,           677:5, 677:11, 678:5,            671:23, 675:7, 682:15             instructions [2] - 549:12,
  631:23, 653:14                  678:20, 678:23, 679:2,            included [3] - 634:15,          586:9
   home [2] - 505:6, 562:4        681:23, 682:3, 682:11,           683:9, 689:2                      insubordination [1] -
   honest [5] - 443:11, 506:23,   682:14, 682:24, 683:7,            includes [4] - 438:7, 657:2,    376:20
  562:5, 581:16, 581:19           683:15, 686:8, 687:21,           657:3, 675:9                      intend [1] - 546:11
   honestly [1] - 445:15          687:25, 688:4, 688:8,             Including [1] - 491:9            intended [2] - 409:8,
   Honestly [1] - 669:13          688:11, 688:16, 688:20,           including [4] - 446:3,          560:10
   Honor [4] - 622:3, 632:6,      688:23, 688:25, 689:8,           492:8, 641:22, 680:22             intent [1] - 623:20
  632:16, 678:2                   689:11, 689:24, 692:11,           inclusive [1] - 432:25           intention [2] - 546:5,
   hoped [1] - 594:9              693:12, 693:15, 693:21,           income [10] - 396:8, 397:5,     687:10
   horrible [2] - 483:20, 560:9   693:23                           397:19, 476:25, 477:3,            interchange [1] - 471:22
   hospital [1] - 562:4            ideally [1] - 373:18            546:12, 611:19, 651:20,           interested [1] - 695:16
   hospitalized [1] - 561:24       identified [6] - 432:12,        675:24, 676:7                     interfere [1] - 519:6
   hour [1] - 693:2               452:8, 452:12, 476:5,             Income [1] - 406:25              interfered [3] - 472:7,
   hours [4] - 445:12, 445:16,    476:13, 672:6                     inconsistent [1] - 548:3        527:19, 528:5
  445:18, 537:11                   identifies [3] - 451:18,         incorrect [1] - 415:20           interfering [9] - 477:16,
   house [2] - 360:5, 360:6       451:22, 451:25                    increase [3] - 447:18,          478:15, 479:11, 519:17,
                                   ill [1] - 426:20                447:25, 450:9                    519:23, 519:24, 520:5,
   HR [15] - 369:17, 376:4,
  549:4, 615:6, 615:10,            ill-covered [1] - 426:20         increased [2] - 451:3,          520:12, 523:7
  615:12, 616:2, 625:5,            imagine [1] - 504:11            655:14                            interim [5] - 592:15,
  628:21, 635:11, 638:3,           Immediate [1] - 451:9            indefinite [3] - 613:16,        592:25, 593:5, 593:8, 593:18
  643:4, 665:22, 669:4, 669:7      immediate [5] - 451:18,         613:21, 613:22                    intern [2] - 540:21, 541:6
   HR's [1] - 614:21              452:2, 454:11, 476:13,            indicate [6] - 473:13,           internally [1] - 625:10
   Hsu [3] - 541:6, 541:9,        476:19                           494:15, 521:13, 536:22,           internship [1] - 400:20
  541:19                           immediately [3] - 414:18,       686:18, 687:11                    Interpersonal [2] - 637:15,
   Human [2] - 478:20, 478:25     690:20, 691:4                     indicated [3] - 409:7,          638:16
   human [42] - 414:20,            impending [1] - 543:16          476:18, 639:12                    interrupt [1] - 506:9
  415:17, 415:24, 416:7,           implication [5] - 467:15,        indicating [3] - 533:11,         interview [9] - 367:2, 367:6,
  416:9, 417:7, 422:10,           467:17, 523:24, 538:13,          533:17, 547:18                   367:12, 381:21, 381:24,
  422:19, 422:23, 425:5,          587:25                            indications [1] - 618:5         618:17, 620:14, 622:25,
  425:25, 427:13, 427:22,          implications [4] - 452:11,       indirectly [1] - 695:16         646:10
  427:24, 428:9, 428:20,          475:14, 524:4, 524:16             individual [2] - 638:2,          Interviewed [1] - 380:10
  428:25, 429:3, 455:21,           implicit [3] - 474:21, 475:3,   661:16                            interviewed [13] - 367:15,
  456:7, 457:20, 457:22,          475:4                             individually [1] - 584:11       367:16, 368:8, 381:22,
  460:13, 463:7, 463:15,           implicitly [1] - 473:15          individuals [6] - 432:12,       605:3, 605:9, 618:17,
  478:19, 478:22, 486:9,           implied [6] - 452:9, 466:17,    432:14, 481:19, 492:8,           618:18, 624:21, 625:2, 646:8
  516:20, 527:7, 527:11,          467:9, 484:21, 630:12,           567:17, 681:18                    interviewing [3] - 367:3,
  527:14, 539:8, 546:17,          673:25                            indulge [1] - 399:8             604:24, 619:6
  548:2, 548:6, 548:7, 548:25,     implies [2] - 515:25, 600:2      industry [2] - 381:16, 435:8     interviews [8] - 366:17,
  549:22, 559:17, 604:12,          imply [3] - 538:9, 547:14,       inevitably [1] - 620:14         366:24, 374:14, 381:19,
  628:14                          547:16                            inexperienced [1] - 444:17      618:14, 618:19, 618:21,
   hundred [2] - 384:20, 387:5     implying [7] - 467:16,                                           646:7
                                                                    inferring [1] - 693:18
   hungry [1] - 658:18            467:18, 468:2, 468:4,                                              intranet [1] - 461:11
                                                                    information [3] - 393:15,
   hypothetical [1] - 444:7       469:15, 470:8, 474:22                                              introduce [2] - 371:22,
                                                                   473:25, 649:6
                                   important [6] - 454:14,                                          371:23
                                                                    informed [5] - 452:19,
                I                 485:18, 498:16, 498:25,                                            introduced [1] - 551:10
                                                                   454:15, 472:16, 472:23,
                                  517:7, 523:2                                                       investment [8] - 369:11,
                                                                   517:7
                                   impression [2] - 468:3,                                          371:8, 371:17, 401:4,
                                                                    initial [4] - 494:22, 544:18,
   IADEVAIA [74] - 359:9,         490:19
                                                                   548:7, 644:17                    401:20, 619:24, 625:3,
  361:6, 361:8, 362:7, 387:9,      improvement [3] - 377:5,
                                                                    initiated [1] - 447:9           639:11
  398:8, 423:5, 423:10,           643:7, 643:11
                                                                    injured [1] - 426:20             investment -grade [1] -
  453:13, 453:24, 471:11,          IN [1] - 695:19
                                                                    input [4] - 599:23, 600:3,      401:20
  471:19, 495:19, 496:21,          In-house [2] - 360:5, 360:6
                                                                   607:18, 627:10                    investor [8] - 364:20,
  497:3, 503:24, 512:7,            in-laws [1] - 617:18
                                                                    inquire [1] - 459:18            365:4, 365:16, 367:18,
  535:24, 536:3, 536:5,            in-office [1] - 641:18
                                                                    inquiring [5] - 440:23,         368:7, 380:23, 619:10,
  579:10, 586:4, 609:23,


                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 212 of 407

                                                                                                                           711
  624:21                            382:18, 382:21, 383:4,          488:19, 489:16, 490:5,         475:8, 476:8, 483:19,
   invite [1] - 575:17              397:4, 397:18, 397:20,          491:21, 495:11, 495:17,        498:15, 537:4, 537:5, 624:5,
   invited [1] - 636:5              435:3, 435:23, 508:7, 511:8,    495:23, 496:7, 497:9, 499:9,   635:15
   involve [1] - 400:24             543:2, 550:25, 569:20,          501:10, 503:22, 504:7,          Knowing [1] - 552:9
   involved [2] - 607:9, 608:3      572:2, 584:25, 585:8,           507:9, 507:16, 513:15,          knowing [1] - 519:10
   involving [1] - 445:7            586:18, 586:22, 587:8,          518:7, 518:13, 518:22,          Knowledge [2] - 633:23,
   iPhone [2] - 577:4, 577:6        588:9, 598:8, 601:19, 602:2,    519:3, 520:10, 522:7, 527:7,   635:25
   issue [3] - 453:5, 470:17,       603:25, 604:19, 604:22,         528:3, 529:11, 529:15,          knowledge [5] - 373:22,
  590:10                            604:23, 604:24, 605:4,          533:9, 533:21, 539:17,         636:12, 649:6, 660:19,
   issued [1] - 634:20              605:7, 605:8, 605:9, 608:18,    542:2, 543:13, 544:3,          668:18
   issues [3] - 428:22, 456:25,     608:20, 611:6, 613:16,          545:23, 547:10, 549:10,         known [9] - 375:10, 476:3,
  590:11                            617:11, 620:9, 620:15,          549:14, 552:21, 554:13,        500:23, 546:14, 547:24,
   itself [1] - 441:25              623:22, 624:5, 624:7,           554:20, 557:8, 568:24,         548:22, 593:17, 674:19,
                                    624:15, 624:17, 624:19,         570:21, 571:13, 571:19,        675:12
                                    625:4, 625:5, 625:11,           571:20, 572:2, 573:3, 574:8,    knows [1] - 448:16
                 J                  625:13, 625:16, 645:3,          575:2, 575:4, 575:7, 585:2,     Kristen [1] - 410:17
                                    645:9, 646:15, 648:2,           585:8, 586:2, 586:25,
    J.P [4] - 401:3, 402:11,        658:12, 658:20, 658:21,         587:21, 587:24, 588:2,
                                                                                                                 L
  402:19                            672:25, 691:23                  588:19, 588:25, 589:9,
    Jaime [4] - 614:22, 614:23,       job-protected [4] - 550:25,   589:22, 590:5, 591:22,
  615:10, 693:9                     569:20, 572:2, 691:23           592:11, 593:4, 593:18,          LA [1] - 509:19
    JAMS [1] - 358:2                  jobs [31] - 364:5, 364:10,    593:25, 623:21, 687:18,         lack [2] - 370:3, 620:24
    Jane [46] - 397:10, 428:23,     364:14, 364:19, 364:21,         690:13, 691:6, 691:7            laid [11] - 369:5, 369:7,
  451:18, 452:4, 456:3,             364:22, 364:23, 364:24,          jumping [1] - 433:25          401:16, 401:25, 402:18,
  459:10, 465:7, 465:17,            365:7, 365:8, 365:9, 365:14,     June [55] - 376:6, 376:7,     402:22, 403:23, 594:11,
  474:8, 476:3, 476:5, 476:21,      365:16, 365:17, 366:3,          389:25, 393:8, 397:13,         616:16, 620:5, 631:8
  482:7, 482:17, 482:21,            368:17, 380:9, 380:22,          428:18, 486:17, 486:24,         language [5] - 433:8,
  482:25, 483:5, 484:6,             380:23, 380:24, 382:6,          488:18, 489:16, 490:4,         547:15, 667:20, 668:25
  484:10, 484:14, 485:12,           389:13, 619:3, 648:5,           495:10, 495:19, 495:23,         laptop [2] - 488:7, 488:10
  485:13, 485:14, 485:15,           656:15, 656:22, 670:21,         508:12, 508:19, 511:13,         large [3] - 430:17, 436:5,
  485:17, 485:21, 509:3,            681:17                          511:20, 519:8, 519:15,         485:13
  518:3, 529:4, 533:8, 548:17,        John [5] - 439:24, 524:2,     526:9, 544:14, 544:24,          larger [1] - 658:8
  554:18, 554:20, 556:15,           525:23, 526:3, 526:4            545:5, 545:6, 555:24,           Last [1] - 638:18
  559:5, 559:7, 559:22,               JOHN [1] - 359:21             556:22, 557:8, 557:12,          last [32] - 387:16, 387:17,
  582:12, 584:15, 584:20,             john.coster@ssbb.com [1]      560:18, 564:12, 569:14,        394:7, 404:12, 405:3,
  602:7, 611:10, 675:2              - 359:22                        574:23, 574:24, 575:5,         405:23, 407:20, 408:2,
    January [17] - 376:9,             Johnson [14] - 481:20,        598:12, 598:16, 612:14,        409:17, 421:5, 422:7, 464:5,
  379:12, 388:18, 388:22,           482:5, 482:12, 482:15,          614:6, 616:17, 616:24,         482:23, 520:23, 520:24,
  389:25, 390:2, 390:3,             483:14, 483:23, 484:2,          627:23, 628:10, 649:16,        537:6, 550:20, 568:9,
  390:10, 390:14, 616:23,           484:3, 486:11, 490:19,          650:14, 651:14, 652:2,         568:11, 604:3, 608:7,
  617:2, 617:3, 617:6, 617:9,       491:6, 491:10, 555:19, 556:5    652:24, 656:7, 685:14,         624:18, 628:21, 632:7,
  645:17, 645:19, 652:24              join [1] - 379:20             685:18, 685:25, 686:14,        633:7, 637:3, 638:15,
    Jefferies [2] - 622:22, 623:4     joined [1] - 373:8            686:20, 687:12                 638:16, 642:13, 645:16,
    jeopardy [2] - 543:2, 585:9       joint [1] - 677:18             junior [2] - 441:13, 641:23   665:11, 673:15
    JEREMIAH [1] - 359:9              Josie [1] - 482:21                                            late [2] - 443:22, 641:24
    Jeremiah [2] - 495:21,            jostling [1] - 448:17                       K                 Latest [1] - 687:3
  496:14                              journey [1] - 543:19                                          latest [1] - 687:11
    Jessica [2] - 541:6, 541:18       JUDGE [1] - 358:12                                            law [6] - 399:11, 399:15,
                                                                     Kanno [2] - 492:21, 492:24
    jiadevaia @vladeck .com           judge [4] - 554:8, 622:13,                                   399:18, 400:3, 400:12, 481:4
                                                                     Keep [1] - 683:7
  [1] - 359:10                      634:20, 682:25                                                  Law [1] - 399:16
                                                                     keep [11] - 454:14, 517:7,
    job [99] - 362:15, 363:4,         Judge [10] - 423:14, 444:4,                                   laws [1] - 617:18
                                                                    543:10, 584:23, 587:8,
  365:2, 365:3, 365:5, 366:4,       453:13, 464:22, 511:25,                                         lawsuit [6] - 480:10,
                                                                    596:10, 635:21, 662:14,
  366:5, 366:14, 366:16,            523:17, 629:10, 663:13,                                        480:14, 480:18, 528:12,
                                                                    662:22, 663:2, 689:10
  366:24, 367:5, 367:7,             664:11, 689:25                                                 594:6, 631:15
                                                                     keeping [1] - 663:5
  367:15, 367:16, 367:17,             judge's [2] - 483:10, 526:7                                   lawyer [1] - 678:7
                                                                     kept [5] - 383:8, 428:8,
  367:18, 368:9, 368:16,              Judge 's [1] - 554:11                                         layman [1] - 481:7
                                                                    428:19, 490:2, 544:19
  369:22, 370:9, 370:11,              juggle [1] - 444:20                                           layoff [2] - 618:7, 681:20
                                                                     key [2] - 556:10, 636:9
  370:19, 371:23, 372:6,              July [87] - 363:10, 363:24,                                   layoffs [13] - 403:2, 403:5,
  372:9, 375:20, 380:10,                                             kids [4] - 466:10, 467:11,
                                    366:16, 368:15, 368:16,                                        616:18, 616:21, 616:23,
  380:24, 381:8, 381:10,                                            469:18, 674:14
                                    370:25, 395:3, 397:10,                                         617:4, 617:9, 626:5, 626:10,
  381:12, 381:19, 382:2,                                             kind [13] - 364:16, 365:11,
                                    425:11, 437:6, 458:18,                                         626:12, 681:13, 681:14
  382:5, 382:15, 382:16,                                            374:15, 380:19, 473:23,
                                                                                                    leading [3] - 519:14,


                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 213 of 407

                                                                                                                          712
  564:22, 652:2                   549:3, 550:2, 550:3, 551:2,     547:15, 547:18, 547:20,          longest [1] - 402:14
   learn [2] - 481:21, 573:15     551:6, 551:14, 551:18,          549:7, 549:9, 549:17,            longevity [1] - 553:17
   learned [3] - 481:15,          551:25, 552:5, 552:6,           557:22, 557:23, 571:16,          look [136] - 364:2, 365:7,
  555:22, 628:8                   552:11, 552:17, 552:20,         571:18, 571:20, 572:4,          365:18, 370:20, 371:23,
   learning [1] - 521:21          553:21, 554:12, 555:20,         572:5, 572:6, 572:8, 572:20,    372:7, 373:18, 373:20,
   least [11] - 385:3, 423:17,    558:15, 558:25, 559:16,         573:3, 573:4, 584:25,           377:10, 378:4, 378:10,
  443:7, 443:14, 471:12,          559:22, 561:9, 563:10,          586:25, 588:2, 590:5, 593:9,    378:20, 378:25, 380:7,
  544:11, 552:10, 562:2,          565:25, 566:3, 569:21,          593:13, 593:24, 628:6,          381:2, 382:12, 384:2,
  592:14, 641:24, 680:2           570:17, 570:22, 571:8,          628:13, 628:19, 628:22,         384:21, 387:2, 387:11,
   Leave [12] - 426:16, 427:6,    571:14, 571:15, 572:2,          629:4, 629:16, 640:9,           387:16, 387:25, 388:21,
  461:9, 480:15, 549:23,          581:12, 582:10, 582:13,         646:24, 677:6, 678:6,           389:4, 389:16, 390:19,
  550:14, 665:16, 666:12,         582:24, 584:16, 587:5,          683:10, 683:16, 683:18,         392:7, 392:16, 392:25,
  667:12, 668:8, 668:12, 669:2    587:24, 588:4, 589:17,          683:21, 691:20                  393:19, 394:23, 395:9,
   leave [224] - 375:22, 392:5,   591:13, 591:15, 591:22,          letting [1] - 634:21           400:5, 402:3, 404:7, 405:23,
  417:15, 417:17, 417:24,         592:2, 613:20, 660:5,            level [7] - 376:2, 527:2,      406:16, 406:22, 407:20,
  418:8, 418:13, 418:17,          665:21, 669:3, 669:4, 669:7,    637:4, 645:6, 661:18, 663:25    408:11, 408:13, 409:16,
  422:4, 422:20, 423:3, 424:2,    671:21, 672:11, 672:15,          leverage [1] - 446:19          410:5, 410:23, 412:4,
  425:8, 425:9, 425:25,           672:21, 673:8, 673:11,           levered [1] - 446:18           412:19, 413:16, 414:8,
  426:17, 426:19, 426:21,         673:20, 674:5, 674:11,           LICUL [7] - 359:11, 423:21,    414:13, 416:16, 420:10,
  427:2, 427:11, 427:12,          674:13, 680:12, 685:8,          579:14, 579:19, 693:20,         421:5, 422:25, 423:7,
  427:13, 427:16, 427:17,         687:18, 690:21, 691:5,          693:25, 694:6                   426:11, 434:15, 446:12,
  427:21, 428:9, 428:14,          691:17, 691:24                   lied [1] - 577:24              448:14, 449:5, 449:12,
  428:21, 452:25, 454:9,           leaves [5] - 421:20, 481:16,    light [2] - 366:12, 482:11     449:17, 450:5, 451:7, 453:9,
  455:3, 455:7, 455:11,           481:22, 483:16, 645:13           lighter [1] - 521:9            456:11, 458:7, 458:9,
  455:18, 458:2, 458:5,            Leaves [3] - 421:25,            likely [1] - 444:8             465:22, 491:18, 493:23,
  458:19, 458:22, 459:15,         666:18, 667:18                   Likewise [1] - 649:22          497:24, 501:8, 503:15,
  459:23, 459:25, 460:7,           leaving [7] - 362:25,           Lily [2] - 522:18, 525:16      520:23, 522:16, 535:24,
  460:14, 460:20, 460:24,         379:15, 379:17, 379:23,          limitation [1] - 481:6         541:20, 543:12, 550:10,
  461:7, 461:8, 463:2, 463:4,     387:10, 389:12, 514:25           limited [2] - 608:8, 671:17    553:8, 578:25, 582:5,
  463:9, 464:11, 464:19,           led [1] - 413:12                limits [2] - 509:18, 510:13    585:18, 588:2, 591:10,
  465:16, 466:6, 466:7,            left [31] - 368:23, 370:5,      line [33] - 410:20, 412:17,    592:18, 604:16, 608:6,
  467:12, 467:18, 468:4,          370:8, 378:20, 379:12,          432:8, 466:24, 467:22,          608:25, 610:8, 619:13,
  468:8, 468:12, 469:11,          394:17, 414:11, 428:6,          504:11, 520:19, 542:3,          621:4, 623:11, 623:22,
  470:9, 470:17, 472:17,          428:17, 449:17, 450:12,         550:14, 550:16, 580:24,         623:23, 624:6, 624:8,
  472:24, 473:21, 474:23,         486:16, 486:24, 487:12,         581:15, 582:7, 584:9,           625:20, 626:15, 626:23,
  477:12, 479:4, 482:15,          488:8, 488:19, 491:25,          584:15, 585:14, 585:16,         628:5, 628:13, 628:21,
  482:16, 483:25, 484:6,          513:18, 526:8, 537:25,          587:17, 588:12, 589:3,          629:15, 631:11, 631:25,
  484:16, 484:18, 484:22,         544:24, 545:10, 555:23,         590:9, 590:15, 591:11,          632:7, 633:7, 633:25,
  484:23, 485:4, 485:24,          556:22, 564:15, 598:12,         592:6, 592:19, 623:11,          637:14, 640:8, 642:13,
  486:5, 487:2, 487:5, 487:7,     604:11, 612:17, 648:25,         623:12, 626:16, 633:10,         646:23, 649:22, 650:6,
  487:8, 487:12, 487:15,          649:13, 682:23                  638:14, 690:25                  652:8, 652:25, 656:5,
  487:18, 488:3, 490:11,           left-hand [1] - 378:20          lined [1] - 624:17             658:10, 658:11, 658:20,
  490:14, 490:20, 491:2,           legal [1] - 400:23                                             666:3, 667:17, 668:18,
                                                                   lines [3] - 365:4, 581:3,
  491:7, 499:10, 499:18,           legally [1] - 505:22                                           670:17, 678:12, 679:19,
                                                                  603:16
  499:19, 500:3, 500:9, 501:2,     legitimate [1] - 500:9                                         680:20, 682:17, 683:25,
                                                                   link [1] - 681:5
  508:2, 508:14, 508:21,           lending [1] - 636:8                                            685:24, 686:23, 689:9,
                                                                   LinkedIn [5] - 364:7, 364:8,
  509:8, 509:11, 509:16,           length [2] - 422:14, 440:16                                    689:16, 689:17, 691:19
                                                                  380:12, 380:14, 380:15
  509:21, 510:2, 511:3,            Lenore [14] - 455:24,                                           Look [1] - 590:10
                                                                   Lipkin [1] - 432:19
  511:15, 511:23, 513:24,         458:16, 471:6, 485:23,                                           looked [15] - 380:19,
                                                                   list [4] - 498:4, 499:5,
  514:10, 514:18, 514:21,         516:16, 531:5, 582:8,                                           380:22, 380:23, 380:24,
                                                                  677:2, 683:9
  514:22, 514:25, 515:4,          582:25, 583:2, 585:18,                                          413:14, 420:13, 446:16,
                                                                   listed [3] - 391:22, 393:24,
  521:7, 521:11, 523:21,          585:20, 587:11, 587:14                                          461:24, 462:9, 518:8,
                                                                  402:15
  524:9, 524:22, 525:3, 527:9,     less [11] - 402:10, 441:15,                                    518:15, 567:19, 568:2, 607:2
                                                                   listened [1] - 580:4
  530:10, 531:6, 532:3,           467:16, 467:18, 468:4,                                           looking [32] - 365:3, 366:3,
                                                                   live [1] - 641:19
  532:10, 532:13, 532:16,         469:11, 469:19, 473:8,                                          366:14, 368:22, 369:21,
                                                                   LLP [1] - 359:15
  532:19, 532:20, 532:22,         473:18, 609:16, 610:13                                          373:14, 373:19, 404:15,
                                                                   LOA [4] - 565:21, 566:8,
  532:24, 532:25, 533:12,          letter [60] - 372:13, 384:6,                                   405:19, 449:14, 450:12,
                                                                  679:10, 679:17
  533:18, 534:3, 534:15,          384:21, 386:19, 404:10,                                         467:6, 492:18, 495:5,
                                                                   located [1] - 405:4
  538:4, 544:9, 544:12,           404:16, 405:20, 406:12,                                         513:14, 525:20, 541:25,
                                                                   log [6] - 382:15, 382:18,
  544:15, 544:17, 545:6,          407:5, 407:20, 452:3, 452:7,                                    550:18, 565:7, 565:9,
                                                                  382:22, 383:6, 383:8
  545:11, 546:7, 546:19,          452:12, 476:8, 543:13,                                          571:18, 597:21, 604:22,
  547:17, 548:5, 548:12,                                           logistics [1] - 525:25         604:23, 605:7, 617:11,
                                  546:4, 546:22, 547:5, 547:9,


                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 214 of 407

                                                                                                                        713
  622:17, 623:16, 624:5,         592:10, 592:19, 594:4,          536:17, 537:20, 539:17,         markets [3] - 432:17,
  633:19, 659:18, 682:5          594:8, 600:10, 602:14,          540:2, 540:4, 540:5, 540:6,    641:19, 676:5
   Looking [1] - 648:18          603:6, 603:16, 603:20,          540:8, 540:15, 540:19,          marriage [1] - 695:15
   Looks [1] - 621:14            608:14, 611:25, 630:19,         540:24, 541:3, 541:7,           marvelous [1] - 543:17
   Lord [1] - 371:4              650:14, 650:17, 675:2,          541:17, 541:19, 541:25,         massive [1] - 496:23
   lose [4] - 584:25, 586:18,    676:17, 693:3                   542:2, 542:12, 542:15,          match [1] - 630:20
  603:25                          Lowenthal 's [9] - 451:14,     542:20, 543:6, 543:13,          material [2] - 551:2, 691:24
   losing [2] - 397:4, 604:23    543:13, 545:14, 548:22,         545:3, 545:22, 548:10,          materials [2] - 550:5, 689:2
   loss [2] - 370:11, 397:4      570:21, 586:9, 587:10,          549:13, 551:11, 551:13,         maternity [2] - 466:7, 552:6
   Lost [2] - 652:22, 656:6      691:11, 691:20                  558:17, 568:4, 568:9,           Maternity /Paternity [1] -
   lost [13] - 371:6, 389:23,     lower [1] - 604:2              570:21, 588:19, 589:16,        458:15
  390:6, 392:23, 393:3, 396:8,    Lucila [6] - 439:22, 439:23,   589:25, 619:21, 620:11,         math [3] - 374:25, 445:8,
  397:18, 397:19, 619:22,        441:5, 445:19, 675:23, 676:4    621:5, 621:8, 622:17,          570:5
  624:15, 625:13, 670:20          Lucila 's [1] - 445:17         622:21, 623:6, 624:11,          mathematically [1] -
   low [2] - 607:21, 658:18       lunch [4] - 398:13, 398:15,    626:2, 665:10, 665:12,         374:23
   Lowenthal [160] - 362:24,     398:16, 512:2                   665:13, 665:14, 665:15,         matter [2] - 690:17, 695:16
  405:18, 416:13, 417:3,          Luncheon [1] - 512:10          665:20, 676:24, 679:22,         matters [4] - 501:12,
  419:17, 419:20, 420:4,          lying [3] - 582:21, 582:23,    679:25, 680:2, 680:3,
                                                                                                502:24, 503:9, 554:7
  421:2, 421:16, 429:22,         584:3                           680:21, 687:17, 689:13,
                                                                                                 maximum [2] - 374:15,
  429:25, 432:7, 451:12,          Lynn [12] - 481:20, 482:14,    689:17, 689:18, 691:12,
                                                                                                374:19
  452:19, 452:24, 453:5,         482:17, 482:20, 482:23,         692:5
                                                                                                 McPherson [10] - 412:12,
  454:6, 454:7, 455:2, 455:16,   483:2, 484:14, 490:19,           mail's [1] - 524:11
                                                                                                412:14, 412:20, 413:3,
  455:20, 458:17, 459:2,         551:17, 553:11, 555:6, 556:5     mailing [2] - 457:8, 558:24
                                                                                                420:6, 420:14, 420:19,
  463:22, 463:23, 463:25,         Lynn's [2] - 483:6, 484:6       mails [24] - 366:3, 366:10,   680:4, 680:21, 681:7
  464:6, 465:6, 465:15, 472:7,                                   381:6, 381:9, 488:20,           mean [40] - 364:25, 373:17,
                                                                 488:22, 489:2, 494:2,
  476:19, 476:21, 476:24,                     M                                                 373:18, 375:6, 390:3, 391:6,
  479:2, 479:6, 485:8, 485:22,                                   498:18, 517:16, 538:3,
                                                                                                398:15, 411:14, 428:22,
  486:4, 486:14, 486:25,                                         539:13, 539:20, 539:23,
                                                                                                446:8, 453:13, 469:20,
  487:6, 516:24, 517:2,           Madison [1] - 405:5            540:14, 540:18, 541:8,
                                                                                                475:19, 475:23, 489:24,
  517:11, 527:16, 528:17,         mail [169] - 370:24, 371:5,    542:9, 618:13, 619:16,
                                                                                                501:21, 510:5, 526:25,
  529:10, 529:14, 530:7,         410:17, 411:5, 411:6,           620:22, 622:12, 665:12,
                                                                                                535:4, 560:4, 575:2, 577:21,
  530:9, 530:13, 530:22,         412:11, 412:19, 420:13,         689:21
                                                                                                583:15, 584:23, 594:18,
  531:4, 531:12, 531:16,         420:19, 420:22, 425:10,          main [1] - 546:3              599:25, 603:22, 604:10,
  531:25, 532:9, 532:18,         428:23, 432:3, 432:7,            major [2] - 386:25, 436:3     605:14, 606:9, 609:23,
  533:5, 533:11, 533:17,         432:23, 434:3, 434:15,           male [7] - 415:5, 415:19,     614:3, 619:7, 626:12,
  533:21, 533:25, 534:6,         438:4, 456:10, 456:13,          416:2, 416:14, 479:8,          640:22, 666:22, 667:3,
  534:13, 534:20, 536:9,         456:17, 457:4, 457:13,          479:15, 555:18                 668:13, 676:2, 686:18
  536:18, 538:20, 542:2,         458:7, 458:14, 459:3, 459:6,     man [3] - 477:21, 478:24,      Meaning [1] - 658:18
  542:19, 542:20, 543:6,         459:19, 460:19, 461:3,          539:6                           means [3] - 396:16, 460:2,
  543:14, 543:21, 544:7,         461:13, 461:19, 463:13,          management [3] - 365:13,      676:3
  544:24, 545:10, 545:23,        463:23, 463:25, 464:6,          485:18, 619:9                   meant [4] - 559:8, 559:11,
  547:23, 548:4, 549:10,         465:6, 489:11, 491:21,           manager [10] - 484:5,         674:16, 687:11
  549:16, 549:21, 554:12,        492:16, 492:20, 493:9,          484:7, 498:20, 500:12,          measure [1] - 681:20
  556:3, 557:17, 558:8,          493:23, 494:15, 494:19,         500:14, 500:24, 510:16,         medical [3] - 397:21,
  558:14, 559:21, 567:16,        494:23, 496:25, 497:8,          511:9, 552:7, 608:13           426:18, 685:8
  568:5, 568:22, 570:8,          497:18, 497:25, 499:8,           managers [3] - 364:18,         Medical [9] - 426:16, 427:6,
  570:12, 570:15, 571:7,         499:25, 503:21, 504:6,          484:15, 563:14
                                 507:9, 510:7, 510:11,                                          461:9, 480:15, 549:23,
  571:12, 571:24, 573:9,                                          managing [8] - 434:25,        550:14, 665:16, 666:12,
  573:14, 573:24, 574:7,         510:24, 511:4, 513:15,          504:24, 504:25, 505:4,
                                 513:17, 513:23, 514:7,                                         667:12
  574:22, 575:6, 575:12,                                         505:6, 598:10, 598:11,          medications [1] - 662:8
  575:17, 575:24, 576:10,        514:10, 514:19, 514:21,         598:15
                                 515:7, 515:18, 515:23,                                          meet [1] - 498:15
  576:24, 577:7, 577:13,                                          manner [2] - 481:9, 639:9
                                 516:10, 516:17, 516:24,                                         meeting [3] - 477:5, 594:21,
  580:9, 580:13, 580:18,                                          manual [4] - 416:17,
                                 517:3, 517:15, 518:3, 518:7,                                   594:23
  581:19, 582:6, 582:17,                                         456:24, 490:17, 667:2
                                 518:13, 518:14, 518:18,                                         meetings [1] - 605:21
  582:20, 583:8, 583:21,                                          March [8] - 358:16, 414:9,
                                 518:21, 519:2, 519:21,                                          member [3] - 426:20,
  584:18, 585:7, 585:12,                                         480:21, 650:7, 656:8,
                                 520:10, 520:18, 521:9,                                         426:21, 639:6
  585:16, 585:21, 585:24,                                        695:11, 695:20
                                 521:11, 522:8, 523:9,                                           members [1] - 641:20
  586:6, 586:15, 587:7,                                           marked [3] - 496:11,
                                 523:16, 523:25, 524:7,                                          mental [1] - 662:4
  587:17, 588:10, 588:18,                                        682:10, 687:22
                                 524:19, 527:6, 528:4,                                           mentally [1] - 428:8
  588:22, 589:8, 589:15,                                          market [4] - 365:2, 439:21,
                                 528:15, 528:17, 529:4,                                          mention [1] - 445:20
  589:23, 590:9, 590:16,                                         535:22, 574:16
                                 529:14, 529:15, 533:10,                                         mentioned [3] - 485:2,
  591:14, 591:17, 591:25,                                         marketing [1] - 535:20


                                                       PIROZZI & HILLMAN
                                                          212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 215 of 407

                                                                                                                        714
  586:23, 675:20                 682:10                           most [8] - 466:17, 466:18,    683:10, 683:15, 686:4,
   mentor [1] - 447:6             misspoke [2] - 387:13,         467:9, 500:18, 501:24,         686:8, 687:21, 687:24,
   message [1] - 574:15          555:3                           604:5, 647:6, 658:19           687:25, 688:4, 688:6, 688:8,
   met [4] - 466:4, 615:2,        mistake [5] - 466:9, 467:10,    Most [2] - 403:12, 501:22     688:9, 688:11, 688:13,
  617:12, 642:22                 493:14, 621:16, 674:13           mothers [1] - 466:11          688:16, 688:19, 688:20,
   metals [4] - 431:18, 433:4,    mistakes [2] - 446:13,          mouth [1] - 554:25            688:23, 688:25, 689:5,
  433:15, 648:6                  674:10                           moving [1] - 390:15           689:8, 689:11, 689:12,
   mgibson @ssbb.com [1] -        misunderstanding [1] -          MR [217] - 361:6, 361:7,      689:24, 689:25, 690:6,
  359:20                         557:24                          361:8, 361:9, 362:7, 387:9,    692:10, 692:11, 692:15,
   MICHAEL [2] - 358:12,          mitigate [1] - 447:5           398:8, 398:11, 398:19,         692:21, 692:23, 693:12,
  359:19                          model [2] - 446:15, 590:17     398:21, 399:3, 423:5, 423:9,   693:14, 693:15, 693:20,
   mid [2] - 501:10               modified [1] - 408:4           423:10, 423:12, 423:19,        693:21, 693:22, 693:23,
   middle [3] - 609:9, 626:15,    mom's [1] - 505:5              423:21, 423:22, 423:23,        693:25, 694:6, 694:11,
  665:14                          moment [2] - 504:12,           425:12, 425:14, 425:18,        694:14
   midmorning [2] - 398:15,      506:18                          425:21, 441:16, 444:2,          MS [4] - 677:13, 677:18,
  464:23                          money [4] - 377:21, 553:25,    444:4, 447:16, 453:8,          688:3, 688:12
   might [18] - 369:9, 369:10,   657:19, 658:7                   453:12, 453:13, 453:24,         multiple [4] - 622:11,
  439:20, 445:4, 448:22,          Monica [3] - 628:20,           453:25, 454:3, 464:22,         658:13, 659:2, 673:15
  456:24, 458:9, 473:17,         628:23, 634:23                  465:3, 465:4, 466:22, 467:2,    Mulvenna [3] - 358:23,
  509:2, 552:15, 566:19,          month [16] - 484:22,           471:11, 471:15, 471:19,        695:8, 695:22
  589:11, 615:4, 617:17,         486:21, 491:25, 492:4,          471:23, 472:2, 472:13,          munis [1] - 432:20
  628:9, 669:19, 674:18,         507:12, 562:2, 571:2, 571:9,    472:14, 474:11, 483:9,          must [3] - 422:10, 494:4,
  674:19                         572:10, 572:22, 573:17,         488:6, 493:8, 495:19,          621:16
   Might [1] - 505:9             582:9, 623:17, 623:20,          495:20, 495:22, 496:10,
   Mike [25] - 374:13, 414:2,    624:4, 674:8                    496:19, 496:21, 496:23,                      N
  418:25, 443:11, 449:15,         months [31] - 363:11,          497:3, 497:6, 501:3, 503:24,
  457:7, 486:23, 506:12,         363:16, 386:3, 469:19,          504:2, 506:2, 506:7, 506:11,
                                                                 506:14, 511:25, 512:5,          Name [1] - 410:25
  508:9, 511:16, 534:10,         469:20, 473:9, 474:7, 475:5,
                                                                 512:7, 513:8, 515:2, 515:5,     name [15] - 411:2, 436:22,
  555:15, 557:11, 562:13,        475:7, 482:19, 482:22,
                                                                 523:16, 523:18, 525:8,         437:4, 451:11, 493:14,
  567:21, 580:5, 599:18,         482:23, 482:24, 519:4,
                                                                 535:24, 536:2, 536:3, 536:5,   538:2, 538:14, 541:6, 574:9,
  615:24, 619:19, 628:20,        520:11, 543:7, 546:15,
                                                                 536:6, 538:12, 554:6,          574:15, 606:6, 606:11,
  628:22, 630:7, 640:2,          547:25, 548:23, 553:9,
                                                                 572:14, 572:15, 578:4,         606:16, 615:17, 676:8
  647:19, 686:7                  555:9, 556:13, 569:23,
                                                                 578:13, 578:16, 578:19,         narrative [2] - 486:3, 506:3
   MILLER [4] - 677:13,          569:24, 569:25, 570:4,
                                                                 578:23, 579:4, 579:8,           narrow [1] - 442:21
  677:18, 688:3, 688:12          572:11, 596:25, 614:10,
                                                                 579:10, 579:11, 579:14,         nature [1] - 672:3
   Miller [1] - 360:3            655:9, 674:7
                                                                 579:18, 579:19, 579:22,         necessarily [1] - 473:2
   million [1] - 375:9            Morgan [21] - 401:3,
                                                                 579:24, 586:4, 586:5,           need [37] - 365:25, 398:6,
   mind [4] - 584:23, 653:16,    402:11, 402:19, 405:6,
                                                                 591:20, 597:18, 597:20,        404:21, 413:4, 420:11,
  677:3, 688:14                  405:13, 405:17, 429:7,
                                                                 597:24, 598:2, 606:14,         427:17, 428:14, 442:8,
   mine [2] - 655:22, 661:20     429:10, 429:14, 429:21,
                                                                 609:21, 609:23, 610:3,         443:10, 445:19, 453:16,
   minimum [2] - 385:14,         430:3, 430:6, 438:16,
                                                                 610:5, 610:7, 621:11,          453:19, 466:10, 466:18,
  443:7                          452:16, 537:24, 602:22,
                                                                 621:14, 621:15, 621:17,        467:10, 498:11, 499:20,
   mining [6] - 431:19, 433:4,   622:22, 622:23, 623:2, 623:6
                                                                 621:19, 621:21, 621:23,        501:7, 502:6, 535:24, 544:7,
  433:15, 598:22, 598:25,         Morgan 's [1] - 405:8
                                                                 621:25, 622:7, 622:8, 622:9,   544:11, 549:17, 576:7,
  648:6                           morning [49] - 362:8,
                                                                 622:11, 622:13, 622:15,        589:17, 589:18, 620:10,
   minus [2] - 392:15, 609:18    362:9, 399:4, 399:5, 436:9,
                                                                 622:16, 627:2, 627:3, 629:7,   635:22, 640:10, 641:21,
   minute [1] - 398:18           436:13, 437:4, 437:14,
                                                                 629:9, 629:10, 629:13,         664:2, 665:20, 665:21,
   minutes [13] - 398:11,        438:10, 438:14, 438:18,
                                                                 632:5, 632:10, 632:15,         668:19, 674:14, 688:2
  398:13, 438:10, 440:13,        438:25, 441:24, 442:3,
                                                                 632:18, 635:8, 635:19,          needed [19] - 422:9, 460:6,
  440:21, 445:5, 445:8, 461:4,   443:8, 443:18, 458:17,
                                                                 661:5, 661:7, 663:12,          460:13, 498:24, 500:16,
  495:8, 512:9, 629:8, 663:13,   469:25, 535:6, 535:9,
                                                                 663:16, 663:18, 663:21,        500:17, 501:17, 501:19,
  682:24                         535:10, 535:17, 535:21,
                                                                 664:2, 664:3, 664:4, 664:6,    508:3, 508:24, 509:4,
   mischar [1] - 582:22          536:10, 536:23, 537:4,
                                                                 664:8, 664:10, 665:3, 665:7,   522:10, 530:14, 531:16,
   mischaracterizing [1] -       537:8, 537:10, 537:12,
                                                                 665:9, 670:2, 676:25, 677:5,   531:21, 532:5, 554:17,
  582:23                         537:18, 537:25, 538:8,
                                                                 677:8, 677:11, 677:16,         586:22, 586:23
   misconduct [1] - 376:17       538:15, 538:16, 574:8,
                                                                 677:20, 678:2, 678:5,           needs [6] - 493:5, 493:6,
   misleading [1] - 471:13       574:15, 594:21, 594:22,
                                                                 678:20, 678:23, 679:2,         516:10, 517:17, 544:14
   mismatched [1] - 653:11       595:4, 595:6, 605:15,
                                                                 681:23, 682:3, 682:9,           negative [2] - 643:5, 643:9
   misremembered [1] -           605:18, 606:6, 606:12,
                                 606:18, 639:14, 640:18,         682:11, 682:12, 682:14,         negotiated [1] - 552:6
  545:24                                                                                         net [1] - 389:4
                                 683:6                           682:19, 682:22, 682:24,
   missing [3] - 447:4, 682:6,                                   682:25, 683:4, 683:7,           network [3] - 364:6, 380:15,
                                  Morning [1] - 595:10


                                                       PIROZZI & HILLMAN
                                                          212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 216 of 407

                                                                                                                              715
  398:6                          429:1,   430:1,   431:1,   432:1,    676:1, 677:1, 678:1, 679:1,    409:16, 466:3, 494:22,
   networked [1] - 364:3         433:1,   434:1,   435:1,   436:1,    680:1, 681:1, 682:1, 683:1,    500:19, 578:10, 679:9,
   Networked [1] - 364:8         437:1,   438:1,   439:1,   440:1,    684:1, 685:1, 686:1, 687:1,    679:13, 679:17
   networking [6] - 366:4,       441:1,   442:1,   443:1,   444:1,    688:1, 689:1, 690:1, 691:1,     notes [1] - 579:19
  366:11, 380:8, 380:9,          445:1,   446:1,   447:1,   448:1,    692:1, 693:1, 694:1             Notes [1] - 450:6
  381:15, 382:21                 449:1,   450:1,   451:1,   452:1,     Ngo [90] - 360:10, 362:8,      Nothing [1] - 692:11
   never [52] - 398:4, 400:2,    453:1,   454:1,   455:1,   456:1,    372:9, 383:11, 399:4, 400:8,    nothing [3] - 428:7, 453:20,
  406:4, 415:16, 415:23,         457:1,   458:1,   459:1,   460:1,    402:3, 403:2, 406:4, 411:25,   665:16
  416:5, 416:11, 426:25,         461:1,   462:1,   463:1,   464:1,    414:24, 415:15, 416:10,         notice [7] - 427:15, 427:18,
  427:21, 430:17, 432:5,         465:1,   466:1,   467:1,   468:1,    417:18, 418:9, 420:2, 421:8,   428:15, 449:2, 617:15,
  439:2, 443:11, 451:4,          469:1,   470:1,   471:1,   472:1,    421:14, 422:25, 423:25,        628:12, 690:10
  451:21, 468:7, 468:11,         473:1,   474:1,   475:1,   476:1,    425:22, 426:24, 427:20,         noticed [1] - 632:9
  468:14, 468:19, 468:24,        477:1,   478:1,   479:1,   480:1,    430:18, 432:2, 435:21,          notices [1] - 476:12
  469:5, 469:10, 469:20,         481:1,   482:1,   483:1,   484:1,    437:16, 448:16, 448:24,         notified [3] - 437:9, 437:12,
  470:13, 473:21, 473:22,        485:1,   486:1,   487:1,   488:1,    449:9, 451:21, 452:16,         546:5
  473:25, 476:12, 476:21,        489:1,   490:1,   491:1,   492:1,    453:20, 454:4, 461:15,          notions [1] - 636:3
  508:13, 508:19, 509:6,         493:1,   494:1,   495:1,   496:1,    462:3, 464:9, 465:5, 466:4,     November [55] - 362:11,
  511:11, 511:21, 524:12,        497:1,   498:1,   499:1,   500:1,    466:5, 466:12, 468:9, 481:4,   367:21, 367:23, 367:25,
  530:13, 530:22, 534:4,         501:1,   502:1,   503:1,   504:1,    490:6, 493:10, 493:17,         386:17, 397:12, 410:18,
  549:4, 552:22, 556:25,         505:1,   506:1,   507:1,   508:1,    496:25, 497:7, 502:8,          411:25, 412:10, 412:23,
  563:20, 582:24, 592:23,        509:1,   510:1,   511:1,   512:1,    508:11, 511:9, 513:9,          413:9, 417:2, 417:25,
  593:16, 593:21, 602:23,        513:1,   513:4,   514:1,   515:1,    513:21, 517:10, 532:12,        419:18, 420:3, 420:17,
  607:11, 615:2, 641:3, 652:5,   516:1,   517:1,   518:1,   519:1,    536:12, 543:5, 543:20,         421:2, 437:8, 437:9, 543:8,
  662:4                          520:1,   521:1,   522:1,   523:1,    546:22, 554:10, 555:16,        549:8, 551:11, 562:10,
   new [8] - 445:21, 499:17,     524:1,   525:1,   526:1,   527:1,    557:4, 557:6, 558:22, 570:2,   566:10, 566:24, 569:4,
  506:24, 535:12, 543:15,        528:1,   529:1,   530:1,   531:1,    570:17, 574:2, 574:7,          569:5, 569:9, 569:14, 570:9,
  560:13, 617:11, 635:18         532:1,   533:1,   534:1,   535:1,    578:17, 578:24, 579:25,        570:13, 572:5, 572:7,
   New [14] - 358:15, 359:7,     536:1,   537:1,   538:1,   539:1,    593:3, 594:3, 596:24,          573:24, 575:12, 575:24,
  359:17, 399:24, 480:12,        540:1,   541:1,   542:1,   543:1,    610:25, 629:14, 643:14,        576:10, 584:24, 591:2,
  521:19, 525:25, 529:22,        544:1,   545:1,   546:1,   547:1,    652:14, 652:23, 655:12,        593:9, 593:24, 594:14,
  560:2, 650:4, 695:9            548:1,   549:1,   550:1,   551:1,    656:7, 661:8, 663:17, 665:4,   594:16, 595:2, 645:5,
   NEW [2] - 695:4, 695:6        552:1,   553:1,   554:1,   555:1,    670:10, 678:12, 681:11,        650:17, 676:12, 676:15,
   newborn [4] - 468:16,         556:1,   557:1,   558:1,   559:1,    683:16, 690:7, 692:6           676:17, 676:21, 680:8,
  468:21, 505:6, 521:25          560:1,   561:1,   562:1,   563:1,     Ngo's [4] - 423:19, 573:25,   681:5, 690:9, 690:11, 692:7
   news [2] - 442:18, 443:17     564:1,   565:1,   566:1,   567:1,    690:20, 691:4                   nowhere [1] - 515:7
   next [25] - 363:4, 389:8,     568:1,   569:1,   570:1,   571:1,     nice [1] - 568:20              nuance [1] - 503:11
  392:8, 393:19, 406:23,         572:1,   573:1,   574:1,   575:1,     Nineteen [1] - 569:22          Number [2] - 413:25,
  411:2, 411:5, 421:2, 426:12,   576:1,   577:1,   578:1,   579:1,     Nobody [2] - 560:15,          633:23
  462:14, 472:12, 516:4,         580:1,   581:1,   582:1,   583:1,    562:23                          number [36] - 377:24,
  550:11, 564:8, 568:18,         584:1,   585:1,   586:1,   587:1,     nobody [3] - 562:20,          379:2, 391:5, 391:10,
  575:12, 617:13, 623:11,        588:1,   589:1,   590:1,   591:1,    691:15, 693:12                 391:21, 391:22, 391:25,
  623:12, 624:8, 625:20,         592:1,   593:1,   594:1,   595:1,     non [2] - 365:9, 405:25       392:17, 392:18, 394:24,
  653:24, 661:13, 662:15,        596:1,   597:1,   598:1,   599:1,     non-guaranteed [1] -          394:25, 414:9, 423:13,
  687:3                          600:1,   601:1,   602:1,   603:1,    405:25                         442:17, 475:7, 492:7, 550:7,
   NGO [337] - 358:4, 361:4,     604:1,   605:1,   606:1,   607:1,     non-Wall [1] - 365:9          555:6, 600:23, 601:12,
  362:1, 362:2, 363:1, 364:1,    608:1,   609:1,   610:1,   611:1,     nondenominational [2] -       602:25, 604:2, 607:4, 609:3,
  365:1, 366:1, 367:1, 368:1,    612:1,   613:1,   614:1,   615:1,    438:23, 606:17                 610:2, 621:6, 630:20,
  369:1, 370:1, 371:1, 372:1,    616:1,   617:1,   618:1,   619:1,     Nondiscrimination [1] -       636:22, 644:15, 644:25,
  373:1, 374:1, 375:1, 376:1,    620:1,   621:1,   622:1,   623:1,    414:12                         654:14, 655:25, 657:25,
  377:1, 378:1, 379:1, 380:1,    624:1,   625:1,   626:1,   627:1,     nondiscriminatory [1] -       658:13
  381:1, 382:1, 383:1, 384:1,    628:1,   629:1,   630:1,   631:1,    639:5                           numbered [1] - 633:22
  385:1, 386:1, 387:1, 388:1,    632:1,   633:1,   634:1,   635:1,     none [1] - 582:9               numbering [1] - 413:23
  389:1, 390:1, 391:1, 392:1,    636:1,   637:1,   638:1,   639:1,
                                                                       None [1] - 470:21              numbers [12] - 390:25,
  393:1, 394:1, 395:1, 396:1,    640:1,   641:1,   642:1,   643:1,
                                                                       nonetheless [1] - 584:21      393:10, 393:12, 393:24,
  397:1, 398:1, 399:1, 400:1,    644:1,   645:1,   646:1,   647:1,
                                                                       nonstandard [1] - 582:11      446:12, 563:21, 564:8,
  401:1, 402:1, 403:1, 404:1,    648:1,   649:1,   650:1,   651:1,
                                                                       noon [1] - 693:4              596:5, 607:11, 655:3,
  405:1, 406:1, 407:1, 408:1,    652:1,   653:1,   654:1,   655:1,
                                                                       normal [3] - 374:17, 603:4,   655:23, 661:19
  409:1, 410:1, 411:1, 412:1,    656:1,   657:1,   658:1,   659:1,
                                                                      646:2
  413:1, 414:1, 415:1, 416:1,    660:1,   661:1,   662:1,   663:1,
                                 664:1,   665:1,   666:1,   667:1,
                                                                       normally [1] - 444:8                        O
  417:1, 418:1, 419:1, 420:1,                                          Notary [1] - 695:9
  421:1, 422:1, 423:1, 424:1,    668:1,   669:1,   670:1,   671:1,
                                                                       note [10] - 400:10, 400:19,
  425:1, 426:1, 427:1, 428:1,    672:1,   673:1,   674:1,   675:1,                                    o'clock [1] - 578:11



                                                             PIROZZI & HILLMAN
                                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 217 of 407

                                                                                                                             716
   objection [13] - 424:4,         517:8, 517:22, 518:23,         694:4                          613:14, 613:21, 613:25,
  426:3, 453:19, 453:23,           522:10, 522:14, 526:9,          one-off [1] - 433:10          614:5, 614:9, 616:7, 616:17,
  454:18, 497:3, 677:7,            529:4, 530:15, 531:17,          ones [2] - 394:20, 637:6      616:23, 617:4, 618:10,
  677:25, 682:13, 682:18,          534:17, 538:21, 539:2,          online [1] - 669:21           619:4, 619:23, 620:11,
  683:12, 689:3, 689:5             544:24, 546:6, 547:25,          OPCO [12] - 410:9, 410:10,    620:15, 620:23, 623:7,
   objections [1] - 496:19         548:5, 549:17, 556:22,         413:24, 414:3, 419:2, 419:7,   624:16, 626:5, 626:10,
   obligation [1] - 446:4          557:3, 557:8, 557:15,          421:19, 426:12, 449:7,         627:21, 628:3, 629:23,
   obtain [1] - 399:14             564:16, 567:4, 567:11,         566:8, 609:5, 678:16           630:6, 630:11, 631:2, 641:3,
   obviously [14] - 373:21,        568:23, 571:2, 571:9,           open [4] - 543:6, 642:17,     647:7, 647:16, 647:22,
  489:5, 535:4, 547:19,            572:10, 572:12, 572:22,        692:5, 692:7                   648:16, 649:20, 650:2,
  588:24, 593:20, 600:2,           572:24, 573:16, 587:21,         opened [3] - 549:6, 549:7,    651:5, 652:6, 652:23,
  604:22, 615:15, 615:16,          588:16, 596:24, 598:12,        549:9                          655:13, 655:18, 656:7,
  625:15, 636:19, 638:23,          600:12, 600:21, 601:4,          Oppenheimer [220] - 360:5,    656:17, 657:12, 657:20,
  643:10                           601:14, 613:2, 632:11,         360:6, 363:2, 363:5, 363:9,    657:21, 658:7, 659:8,
   occasion [1] - 510:17           641:18, 641:25, 655:9          363:12, 363:19, 366:22,        659:15, 659:24, 660:8,
   occasions [1] - 539:25           officer [1] - 408:5           368:22, 368:24, 369:14,        660:23, 661:14, 662:12,
   occur [2] - 414:17, 641:20       officially [1] - 640:14       369:16, 369:25, 370:5,         662:15, 662:23, 666:13,
   occurred [3] - 424:17,           often [3] - 489:2, 489:19,    370:8, 370:14, 371:7,          667:12, 670:5, 670:24,
  690:20, 691:4                    595:2                          371:16, 371:20, 372:2,         672:16, 673:6, 676:3, 678:7,
   October [20] - 379:21,           oil [2] - 435:18, 442:9       372:3, 383:7, 383:9, 389:12,   679:16, 680:4, 681:13,
  380:2, 380:20, 381:18,            Oil [1] - 435:19              389:24, 390:7, 391:3, 391:8,   681:19, 685:5, 686:20,
  382:7, 386:16, 429:14,            OK [3] - 492:9, 492:11,       392:23, 393:4, 394:2,          687:13, 691:16
  439:17, 441:17, 443:3,           493:10                         394:18, 395:24, 396:2,          OPPENHEIMER [1] - 358:7
  449:6, 449:12, 449:13,            old [1] - 622:24              396:13, 396:25, 402:13,         Oppenheimer 's [18] -
  450:3, 451:4, 480:4, 562:7,       Olivia [1] - 624:11           403:20, 404:4, 404:5,          397:24, 415:23, 416:6,
  568:4, 645:22, 670:8              ON [2] - 359:4, 359:14        404:10, 405:9, 405:14,         417:7, 420:5, 422:19,
   OF [4] - 359:4, 359:14,          once [12] - 415:16, 424:5,    405:17, 406:5, 406:9,          425:25, 428:9, 428:20,
  695:4, 695:6                     425:3, 431:13, 489:22,         406:17, 406:20, 407:6,         455:21, 457:20, 463:15,
   offer [36] - 367:8, 368:11,     508:20, 511:11, 511:21,        407:16, 408:5, 408:8,          478:22, 485:23, 544:20,
  372:10, 372:13, 384:6,           538:14, 625:6, 627:12,         408:22, 409:5, 409:14,         546:16, 548:25, 587:11
  384:21, 386:19, 404:10,          627:19                         409:24, 410:18, 411:18,         opportunity [4] - 423:7,
  405:20, 406:12, 407:5,            One [4] - 403:5, 491:14,      411:24, 412:12, 412:18,        502:3, 544:8, 572:23
  407:20, 407:23, 408:3,           536:14, 583:20                 414:25, 415:4, 415:8,           opposed [2] - 654:7,
  425:2, 443:13, 452:3, 476:8,      one [88] - 367:12, 376:8,     415:16, 416:11, 417:3,         673:25
  507:24, 524:3, 549:25,           404:21, 422:5, 424:7,          417:14, 418:8, 418:12,          option [1] - 384:10
  605:8, 618:4, 618:6, 620:10,     430:15, 430:24, 431:4,         418:17, 419:14, 419:24,         options [1] - 364:21
  628:2, 628:5, 628:11,            431:8, 433:10, 436:8,          421:15, 423:3, 424:2,           ordeal [1] - 568:20
  628:13, 628:19, 628:22,          443:18, 444:3, 445:23,         426:15, 426:25, 429:15,         order [6] - 411:20, 448:20,
  629:16, 629:18, 640:9,           449:5, 449:8, 449:11,          430:5, 430:18, 430:20,         448:22, 457:9, 626:2, 681:2
  646:21, 646:24                   451:17, 463:11, 465:13,        434:5, 435:13, 436:4,           originally [1] - 644:20
   offered [17] - 368:16,          465:19, 476:12, 476:18,        438:20, 450:18, 451:5,          otherwise [1] - 408:3
  368:17, 382:2, 382:5, 382:6,     480:2, 493:19, 494:9,          451:22, 461:14, 464:10,         outside [4] - 375:8, 637:5,
  500:4, 509:3, 518:22,            494:12, 495:4, 500:19,         464:18, 469:6, 479:21,         675:10, 676:19
  534:16, 571:25, 628:8,           503:25, 507:20, 508:7,         479:25, 480:11, 481:15,         outsized [1] - 659:2
  644:18, 644:20, 647:16,          510:3, 514:11, 514:12,         482:4, 490:6, 490:9, 490:13,    overall [2] - 475:12, 577:22
  647:23, 648:2, 648:5             519:9, 524:15, 531:4,          496:3, 496:4, 502:13,           overpenalized [3] - 601:3,
   offering [3] - 507:19, 508:7,   535:10, 537:5, 541:14,         502:14, 504:14, 508:13,        601:14, 607:25
  572:11                           547:3, 556:14, 566:10,         508:20, 509:7, 511:12,          overruled [1] - 453:23
   offers [5] - 389:13, 389:14,    567:16, 574:11, 578:25,        511:22, 526:24, 528:12,         overwhelming [1] - 543:17
  407:24, 618:24, 646:20           583:6, 583:24, 599:20,         539:5, 544:9, 544:16,           own [5] - 444:13, 444:25,
   office [80] - 412:24, 417:23,   605:13, 609:5, 609:18,         549:25, 555:23, 556:16,        505:14, 506:25, 678:23
  422:15, 422:21, 428:6,           611:8, 619:17, 619:20,         562:10, 562:17, 564:2,
                                   620:22, 622:18, 624:15,        564:4, 564:12, 564:23,
  428:18, 454:16, 456:5,
                                                                  565:7, 565:9, 567:12,
                                                                                                               P
  468:15, 468:20, 469:7,           626:2, 626:7, 626:17,
  485:10, 486:24, 487:12,          630:18, 631:23, 632:6,         568:19, 569:18, 576:2,
  489:17, 491:12, 492:2,           633:16, 635:11, 640:6,         576:5, 576:12, 576:17,          P&L [5] - 375:9, 476:2,
  499:21, 500:11, 501:12,          640:9, 641:24, 647:7,          590:20, 590:24, 591:8,         485:14, 505:18, 660:14
  502:17, 502:24, 503:8,           648:24, 652:5, 653:14,         595:12, 595:18, 596:13,         P.C [1] - 359:5
  511:2, 513:18, 515:8,            660:2, 666:23, 670:11,         596:21, 597:6, 597:8,           p.m [3] - 494:23, 513:3,
  515:11, 515:14, 515:17,          675:22, 675:23, 677:3,         597:13, 598:5, 605:11,         694:18
  515:22, 515:24, 516:2,           677:19, 677:22, 682:9,         606:18, 611:14, 611:20,         packaging [7] - 431:18,
  516:8, 516:14, 516:21,           683:4, 688:7, 688:13, 691:8,   612:14, 612:24, 613:9,         433:5, 433:15, 447:9,


                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 218 of 407

                                                                                                                         717
  598:23, 598:24, 648:3           614:9, 651:23, 653:9,          561:3, 561:5, 561:8, 692:20     628:25, 660:4, 676:19,
   PAGE [1] - 361:3               653:20, 655:6                   partner 's [2] - 576:20,       680:22
   page [114] - 365:23, 378:21,    pain [4] - 661:25, 662:8,     576:22                           per [1] - 443:5
  387:16, 387:17, 388:2,          662:11, 663:8                   party [2] - 453:20, 644:6       percent [13] - 374:21,
  388:10, 389:7, 389:8,            painful [1] - 397:4            passed [1] - 399:23            384:19, 384:20, 385:3,
  389:10, 390:20, 404:13,          pair [1] - 521:7               password [1] - 540:22          385:13, 385:19, 386:16,
  404:16, 404:20, 406:11,          Paper [1] - 598:23             past [1] - 422:3               387:5, 553:11, 555:6, 555:8,
  407:20, 408:13, 409:19,          paper [8] - 431:18, 433:5,     paternity [6] - 458:21,        614:16, 658:24
  410:6, 410:8, 413:23,           433:15, 447:9, 579:20,         461:7, 466:6, 544:17,            perfectly [1] - 532:19
  413:25, 414:3, 414:8,           598:21, 621:13, 648:3          546:19, 549:3                    performance [9] - 377:5,
  414:11, 416:16, 418:20,          papers [1] - 532:4             Paula [1] - 492:21             631:19, 631:21, 632:23,
  419:6, 419:7, 419:8, 421:23,     paperwork [7] - 551:9,         Pause [33] - 402:7, 404:24,    633:3, 633:17, 643:7,
  423:13, 425:16, 426:12,         570:22, 571:7, 588:3, 590:2,   407:11, 407:21, 408:16,         643:11, 661:16
  427:4, 438:4, 440:9, 440:12,    625:10                         410:14, 412:8, 421:12,           performed [1] - 612:11
  440:14, 440:16, 453:10,          paragraph [36] - 384:22,      425:20, 431:11, 431:23,          performing [2] - 375:25,
  456:24, 461:9, 461:16,          404:15, 404:20, 405:4,         433:19, 434:21, 453:11,         661:18
  462:4, 462:5, 462:7, 462:11,    405:20, 405:24, 406:16,        466:2, 472:4, 491:19, 495:3,     period [87] - 363:22,
  462:13, 462:14, 465:25,         406:23, 407:15, 407:22,        496:18, 503:17, 504:4,          363:25, 364:2, 364:11,
  466:23, 467:22, 471:4,          421:5, 421:10, 422:5,          514:14, 536:4, 541:23,          364:17, 366:7, 366:15,
  488:24, 489:9, 535:16,          426:14, 466:3, 520:24,         547:6, 567:24, 632:4,           366:21, 367:21, 368:14,
  550:11, 551:22, 551:24,         543:22, 544:6, 545:16,         653:17, 664:13, 666:7,          368:15, 368:19, 378:11,
  564:3, 564:7, 564:8, 580:22,    546:3, 548:10, 549:20,         668:22, 677:4, 678:14           379:22, 379:23, 380:3,
  580:23, 581:15, 582:5,          568:9, 568:11, 628:21,          pay [44] - 377:25, 378:7,      380:6, 380:20, 381:17,
  587:16, 588:11, 589:3,          636:2, 637:3, 637:15, 638:6,   378:8, 378:10, 378:15,          382:7, 382:9, 389:24, 390:9,
  590:9, 591:10, 592:18,          638:15, 638:16, 639:4,         378:17, 379:8, 385:25,          390:15, 391:4, 392:22,
  624:8, 625:20, 626:3, 632:7,    641:16, 642:15, 685:4          386:2, 386:3, 387:6, 387:8,     393:4, 393:14, 394:3, 395:3,
  633:7, 633:19, 636:24,           paragraphs [1] - 409:3        388:2, 388:3, 388:13,           402:4, 402:14, 418:7,
  637:2, 642:13, 648:9,            Paralegal [1] - 360:4         388:14, 388:17, 388:18,         426:22, 436:20, 436:25,
  648:18, 665:24, 666:4,           parental [3] - 473:22,        388:21, 389:4, 389:5, 389:6,    439:16, 442:6, 443:2,
  666:11, 666:15, 666:16,         474:13, 530:10                 389:9, 490:14, 552:22,          444:21, 455:17, 462:24,
  666:23, 666:24, 666:25,          parenthood [1] - 543:17       553:7, 553:16, 555:7,           488:18, 489:2, 489:15,
  667:8, 667:10, 667:16,           parents [1] - 576:20          556:10, 564:14, 564:15,         490:4, 490:9, 494:17,
  668:3, 669:12, 669:14,           Paribus [5] - 380:18,         565:11, 565:13, 565:21,         495:10, 495:16, 497:2,
  682:16, 684:8, 684:9,           381:22, 381:23, 382:3, 646:9   566:8, 597:20, 612:2,           501:5, 507:22, 508:12,
  684:12, 684:15, 684:25,          Park [1] - 359:16             658:18, 672:23, 679:3,          508:18, 511:12, 511:20,
  685:20, 685:21, 686:4,                                         679:5, 679:6, 679:16            536:24, 536:25, 539:14,
                                   Parker [6] - 370:25, 371:2,
  686:6, 690:20, 691:19                                           Pay [1] - 378:22               546:8, 547:17, 548:12,
                                  371:3, 371:18, 371:25,
   Page [5] - 419:2, 466:21,                                      paycheck [2] - 386:14,         561:6, 561:10, 561:14,
                                  619:21
  581:7, 667:2, 668:6                                            533:22                          563:2, 564:15, 569:8,
                                   part [19] - 436:3, 436:5,
   pages [14] - 437:19,                                           payment [3] - 378:18,          569:13, 591:4, 597:3, 646:4,
                                  437:15, 439:4, 511:8,
  437:20, 437:22, 438:8,                                         388:15, 564:19                  646:5, 646:13, 647:21,
                                  525:18, 541:3, 555:18,
  440:10, 447:12, 461:17,                                         payments [1] - 563:12          652:23, 656:7, 656:12,
                                  556:17, 574:3, 577:16,
  472:10, 495:4, 621:24,                                          payroll [1] - 544:20           656:21, 659:5, 662:17,
                                  583:11, 626:10, 639:11,
  666:20, 682:6, 682:10,                                          pays [1] - 385:24              662:18, 662:21, 670:3,
                                  677:2, 681:13, 681:19,
  684:19                                                          peak [1] - 431:10              670:14, 687:18
                                  681:20, 682:3
   paging [1] - 669:19                                            penalty [1] - 648:25            periodically [3] - 448:2,
                                   partaking [1] - 541:12
   paid [55] - 375:17, 375:24,                                    Pending [1] - 360:3            501:5, 507:23
                                   partially [2] - 577:21,
  388:23, 418:3, 418:6, 418:8,                                    penny [1] - 651:8               perjury [1] - 649:2
                                  587:19
  418:13, 418:17, 427:2,                                                                          permanent [3] - 448:8,
                                   participate [8] - 495:11,      People [1] - 623:23
  447:25, 481:16, 481:22,                                                                        448:10, 547:19
                                  495:17, 496:2, 496:6,           people [40] - 366:13, 369:6,
  490:5, 490:10, 490:20,                                                                          permission [1] - 419:23
                                  497:15, 497:16, 636:5, 637:5   369:7, 369:8, 369:10,
  490:23, 491:9, 491:12,                                                                          permissions [1] - 582:10
                                   participated [2] - 497:13,    380:16, 381:7, 381:15,
  511:14, 511:22, 526:19,                                                                         permitted [1] - 544:18
                                  595:4                          381:16, 403:23, 443:22,
  526:21, 526:24, 534:2,                                                                          perpetuity [2] - 613:9,
                                   particular [6] - 476:18,      466:18, 467:10, 498:11,
  544:17, 545:12, 549:25,                                                                        613:14
                                  485:19, 623:5, 636:18,         500:10, 500:18, 501:22,
  551:5, 551:18, 552:17,                                                                          person [9] - 484:11,
                                  638:24, 656:20                 501:23, 502:4, 508:23,
  553:4, 553:8, 553:9, 553:11,                                                                   499:17, 509:22, 510:4,
                                   particularly [3] - 546:9,     509:24, 516:12, 521:24,
  553:15, 553:16, 553:20,                                                                        524:20, 529:14, 558:13,
                                  548:14, 637:6                  521:25, 552:15, 563:16,
  553:24, 555:19, 556:4,                                                                         615:17, 633:14
                                   parties [1] - 695:15          581:23, 605:22, 606:8,
  556:5, 561:13, 562:25,                                                                          personal [3] - 470:10,
                                   partner [8] - 452:20,         617:8, 617:14, 623:18,
  563:9, 563:17, 591:15,                                                                         473:25, 590:10
                                  458:18, 470:4, 560:19,         623:24, 623:25, 626:17,
  595:18, 606:23, 608:13,                                                                         personality [1] - 398:3


                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 219 of 407

                                                                                                                             718
   personally [2] - 441:20,          policies [8] - 376:14,          preparation [2] - 519:10,      674:23, 674:25
  644:6                             458:23, 546:18, 549:3,          526:7                            pronouncing [1] - 692:19
   personnel [2] - 448:25,          582:10, 587:12, 587:15,          prepare [1] - 526:11            propose [1] - 544:23
  476:12                            639:6                            prepared [4] - 589:5,           proposed [1] - 683:8
   perspective [4] - 371:12,         Policy [2] - 414:12, 458:15    589:24, 615:15, 633:14           Proposed [1] - 688:25
  371:13, 473:6, 554:4               policy [30] - 418:8, 418:13,    prescribed [1] - 662:8          proprietary [1] - 504:15
   pertaining [3] - 366:4,          418:17, 418:23, 419:10,          PRESENT [1] - 360:2             prorated [5] - 385:17,
  415:13, 558:5                     419:13, 421:6, 426:25,           present [7] - 560:20,          386:7, 386:10, 386:11,
   Peter [3] - 610:17, 611:3,       428:14, 458:20, 458:21,         596:24, 599:12, 615:7,          386:16
  611:25                            459:18, 459:20, 461:7,          615:18, 615:20, 647:16           prospective [1] - 617:4
   ph] [2] - 692:18, 692:22         461:15, 485:24, 486:8,           presented [3] - 631:18,         protected [4] - 550:25,
   phone [5] - 490:3, 568:21,       490:22, 544:17, 548:9,          632:20, 661:3                   569:20, 572:2, 691:23
  578:12, 585:7, 589:4              551:17, 552:6, 556:4,            preserve [2] - 588:9            protocol [3] - 602:16,
   Phone [2] - 359:8, 359:18        569:19, 569:20, 583:2,           press [2] - 676:10, 676:11     602:19, 603:4
   photographs [1] - 525:17         585:17, 643:8, 668:3             pressure [1] - 397:18           proven [1] - 642:11
   photos [1] - 522:19               portion [3] - 636:18,           presumption [2] - 541:4,        provided [4] - 406:5,
   physical [2] - 412:2, 568:5      637:21, 639:23                  552:10                          433:14, 569:20, 629:19
   physically [2] - 428:7,           portions [9] - 423:6,           pretend [1] - 579:16            provides [10] - 405:21,
  442:13                            481:16, 481:22, 490:20,          pretty [5] - 443:17, 489:4,    407:15, 418:13, 418:17,
   physicians [1] - 522:5           551:19, 553:21, 636:19,         518:2, 533:14, 611:14           427:2, 550:17, 550:25,
   picked [1] - 433:9               637:13, 656:11                   previous [2] - 365:2,          564:18, 631:4, 691:23
   pics [1] - 525:21                 position [23] - 367:12,        389:10                           providing [2] - 426:17,
   piece [6] - 440:5, 485:18,       368:3, 368:4, 368:12, 371:6,     previously [3] - 362:3,        572:23
  492:17, 494:25, 556:14,           372:15, 372:21, 374:7,          470:24, 513:5                    provisions [1] - 426:16
  579:20                            375:23, 401:14, 401:23,          primarily [1] - 598:22          proximity [1] - 465:12
   pieces [3] - 436:14, 436:17,     405:8, 439:8, 507:2, 615:23,     primary [1] - 637:5             public [2] - 675:19, 676:10
  443:4                             616:3, 616:10, 619:22,           printed [1] - 451:11            Public [1] - 695:9
   PL [3] - 684:17, 684:18,         623:4, 628:2, 628:8, 654:15,     priorities [1] - 636:9          publish [6] - 431:15,
  684:23                            654:19                                                          433:10, 435:24, 595:2,
                                                                     priority [2] - 556:9, 625:11
   PL313 [1] - 621:8                 positions [9] - 365:11,                                        595:8, 642:11
                                                                     problem [1] - 641:9
   place [14] - 457:4, 458:21,      380:19, 619:5, 619:7, 619:8,                                     published [2] - 641:25,
                                                                     procedures [1] - 409:10
                                    619:9, 647:17, 647:23, 648:2                                    642:12
  458:24, 479:17, 534:7,                                             proceed [4] - 404:25,
  548:9, 577:6, 583:3, 631:22,       possessing [1] - 481:4                                          publishing [1] - 595:7
                                                                    465:2, 472:11, 514:15
  649:11, 685:14, 685:18,            possibility [2] - 535:7,                                        punishing [3] - 542:21,
                                                                     proceeding [8] - 414:23,
  691:6, 691:7                      544:12                                                          568:23, 600:11
                                                                    465:24, 473:7, 542:16,
   Plaintiff [3] - 621:5, 622:18,    possible [5] - 399:9, 535:3,                                    purpose [2] - 453:22, 587:2
                                                                    555:17, 650:24, 651:14,
  624:9                             573:8, 573:13, 670:10                                            pushed [2] - 687:4, 687:7
                                                                    661:25
   plan [7] - 377:6, 487:13,         Possible [1] - 535:4
                                                                     proceedings [2] - 695:10,       pushing [1] - 604:5
  515:10, 515:21, 522:20,            post [4] - 482:6, 587:5,
                                                                    695:13                           put [16] - 386:14, 436:18,
  623:17, 643:7                     643:7, 643:11
                                                                     process [5] - 475:6, 520:21,   438:23, 448:18, 448:19,
   planning [2] - 586:16,            posturing [2] - 370:9,                                         448:20, 510:15, 547:5,
                                                                    521:18, 625:16, 641:22
  692:13                            370:10                                                          554:24, 604:9, 604:20,
                                                                     produce [1] - 638:10
   plans [1] - 617:18                potential [9] - 368:24,                                        620:7, 620:8, 627:14, 643:7,
                                                                     produced [5] - 496:21,
   plausible [1] - 573:20           369:21, 370:7, 370:12,                                          643:11
                                                                    542:15, 631:14, 632:11,
   play [2] - 578:6, 578:20         370:13, 452:25, 453:3,                                           Putting [2] - 424:23, 511:8
                                                                    634:19
   played [2] - 579:23, 603:6       643:18, 681:17                                                   puzzle [1] - 556:14
                                                                     Productivity [1] - 636:23
                                     potentially [3] - 576:5,
   plus [5] - 384:9, 444:25,                                         professional [3] - 585:22,
                                    576:16, 603:25
  573:4, 653:8, 653:20
                                     pound [1] - 525:22
                                                                    586:8, 639:9                                  Q
   pocket [1] - 577:10                                               Professionalism [2] -
                                     PR [4] - 675:14, 675:16,
   Point [1] - 637:14                                               639:4, 641:17
                                    675:25, 676:9                                                    qualification [1] - 424:25
   point [27] - 372:18, 377:4,                                       profile [5] - 364:7, 434:19,
                                     practical [3] - 427:16,                                         qualifications [2] - 620:17,
  442:20, 460:22, 471:23,                                           434:22, 434:24, 675:17
                                    427:19, 428:16                                                  645:6
  471:24, 476:7, 483:8, 501:8,                                       progress [2] - 367:3,
                                     practiced [1] - 400:2                                           qualified [1] - 424:22
  520:4, 536:14, 578:4,                                             618:16
  578:19, 584:24, 606:7,             pre [1] - 409:18                                                qualify [2] - 426:7, 454:21
                                                                     prohibited [1] - 500:10
  608:2, 610:6, 611:8, 620:16,       pre-dispute [1] - 409:18                                        quality [1] - 638:11
                                                                     prohibition [1] - 500:13
  626:17, 630:14, 630:16,            precedent [1] - 458:22                                          Quality [1] - 642:15
                                                                     project [1] - 540:23
  640:23, 640:25, 669:11,            preceding [1] - 580:21                                          quarter [9] - 522:23,
                                                                     projects [2] - 636:6, 637:5
  693:17, 694:13                     prefer [1] - 455:7                                             522:25, 523:6, 523:21,
                                                                     promise [1] - 453:25
   pointed [3] - 585:17, 641:3,      preferably [1] - 414:18                                        524:3, 524:9, 524:13,
                                                                     promoted [1] - 447:21
  666:17                             prehearing [1] - 690:17                                        524:21, 526:12
                                                                     promotion [3] - 448:10,



                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 220 of 407

                                                                                                                            719
   quarterly [3] - 437:24,        462:16, 464:5, 490:17,           400:12, 410:21, 431:13,          red [3] - 446:18, 606:9,
  670:4, 670:7                    514:11, 514:13, 525:6,           447:24, 461:18, 463:13,         680:25
   questioned [1] - 608:8         541:3, 545:22, 546:22,           496:25, 497:5, 547:20,           redirect [1] - 663:21
   questioning [2] - 373:20,      547:4, 547:9, 557:21,            549:13, 549:22, 563:4,           REDIRECT [27] - 361:8,
  671:2                           559:12, 568:8, 568:10,           564:15, 565:14, 595:12,         665:1, 665:2, 666:1, 667:1,
   Questions [1] - 550:4          572:3, 572:5, 572:7, 584:25,     595:22, 599:3, 599:6,           668:1, 669:1, 670:1, 671:1,
   questions [22] - 399:7,        586:24, 593:24, 638:19,          599:16, 600:16, 607:19,         672:1, 673:1, 674:1, 675:1,
  425:7, 440:18, 497:19,          649:5, 669:10, 678:23,           607:20, 607:23, 608:22,         676:1, 677:1, 678:1, 679:1,
  498:4, 499:6, 514:4, 540:3,     680:8, 690:19, 690:25            609:17, 610:14, 612:7,          680:1, 681:1, 682:1, 683:1,
  541:10, 580:3, 584:14,           reading [12] - 406:14,          618:3, 625:5, 628:3, 630:25,    684:1, 685:1, 686:1, 687:1,
  610:25, 621:18, 622:4,          461:22, 462:17, 497:17,          631:2, 644:13, 650:20,          688:1, 689:1
  648:12, 649:23, 650:24,         540:10, 547:15, 551:21,          653:4, 653:13, 653:21,           reduced [4] - 390:16,
  663:17, 663:19, 690:2,          552:3, 557:23, 572:4, 573:3,     654:2, 654:5, 654:6, 654:8,     451:4, 470:9, 600:19
  691:8, 692:10                   593:8                            654:11, 654:16, 654:17,          reduction [1] - 673:4
   quick [3] - 398:13, 495:7,      reads [2] - 407:18, 690:22      654:21, 657:10, 657:21,          refer [5] - 434:16, 436:16,
  648:12                           Ready [1] - 503:18              659:8, 678:4, 679:15,           456:23, 461:9, 503:13
   quickly [6] - 431:21,           ready [8] - 408:15, 408:17,     682:21, 683:14, 689:7            reference [18] - 386:18,
  456:19, 495:7, 529:7,           421:21, 423:22, 425:19,           receiving [5] - 409:12,        400:11, 409:8, 433:21,
  594:20, 626:23                  453:12, 503:19, 579:22           461:13, 486:10, 602:12,         459:6, 461:20, 464:2, 464:4,
   quiet [2] - 443:14, 443:16      realistic [1] - 516:6           670:4                           467:21, 514:6, 514:8, 514:9,
   quietly [1] - 623:17            realized [1] - 682:4             recent [2] - 626:2, 639:10     514:18, 514:21, 517:24,
   quit [1] - 375:20               really [12] - 386:24, 387:2,     recently [3] - 371:6, 546:5,   582:25, 593:7, 593:8
   quite [3] - 403:2, 403:13,     443:11, 445:21, 453:14,          619:22                           referenced [8] - 462:9,
  608:6                           476:8, 540:10, 558:5, 582:8,      Recess [5] - 398:22,           462:10, 462:18, 545:16,
   quote [9] - 425:3, 466:20,     620:4, 624:5, 658:19             464:25, 578:8, 629:12,          557:25, 675:17, 676:7,
  467:9, 467:23, 525:11,           reason [23] - 368:23,           663:15                          685:13
  530:8, 570:16, 573:24,          369:25, 370:4, 371:19,            recess [1] - 512:10             referencing [1] - 640:4
  643:20                          372:2, 418:6, 427:25, 453:4,      recharacterize [1] - 582:7      referred [2] - 667:9, 669:14
                                  463:16, 483:22, 488:10,           recognize [9] - 381:4,          referring [12] - 369:14,
                R                 500:7, 525:10, 542:11,           389:21, 389:22, 400:7,          403:17, 403:19, 425:5,
                                  556:18, 556:21, 577:12,          404:9, 451:13, 648:14,          448:21, 505:7, 538:5,
                                  583:6, 583:12, 614:6,            649:24, 679:22                  538:11, 571:20, 593:23,
   RAC [1] - 641:25               620:10, 671:13, 692:4             recollection [6] - 420:12,     625:12, 634:15
   raise [2] - 498:4, 670:8        reasonable [4] - 567:2,         497:12, 540:6, 545:15,           refers [1] - 665:24
   ran [3] - 476:3, 485:13,       672:10, 672:11, 685:8            548:4, 549:11                    reflect [3] - 378:17, 379:9,
  504:16                           reasoning [2] - 642:20,          record [21] - 391:13,          394:25
   range [7] - 374:10, 386:21,    644:23                           398:22, 464:25, 512:10,          reflected [4] - 366:6,
  393:5, 443:14, 457:16,           reasons [13] - 369:2, 369:4,    577:4, 578:7, 578:8, 581:22,    366:10, 381:13, 392:8
  475:8, 658:24                   369:8, 369:16, 370:15,           585:11, 586:20, 602:9,           reflecting [1] - 381:9
   rare [1] - 499:22              403:5, 426:19, 465:13,           629:12, 634:18, 663:15,          reflects [5] - 391:2, 402:4,
   RASKIN [1] - 359:5             508:25, 509:5, 583:6,            677:21, 678:11, 682:2,          450:16, 645:10, 653:18
   rating [5] - 373:2, 374:16,    583:20, 583:24                   687:15, 694:11, 694:16,          Reflects [1] - 377:21
  375:7, 375:10, 641:22            receipt [1] - 409:5             695:13                           refresh [2] - 420:11, 497:12
   ratings [1] - 636:7             receive [21] - 367:8, 368:11,    recorded [8] - 419:16,          refreshed [1] - 549:11
   Ratings [3] - 363:6, 372:14,   375:13, 376:22, 376:25,          420:25, 575:15, 575:23,          regard [6] - 496:7, 531:9,
  618:18                          385:3, 385:11, 392:5,            576:9, 581:25, 583:7, 594:4     538:13, 546:9, 548:5, 557:14
   RBS [3] - 401:19, 402:22,      394:16, 396:14, 411:23,           recording [11] - 418:23,        regarding [9] - 448:25,
  402:23                          447:18, 533:22, 551:8,           419:10, 420:3, 421:6,           502:24, 544:8, 546:18,
   reach [2] - 531:5, 619:11      600:14, 606:20, 618:23,          421:16, 501:12, 576:25,         549:2, 557:7, 567:13,
   reached [2] - 558:19,          646:19, 646:20, 661:12,          577:14, 578:21, 579:2,          575:25, 683:22
  681:18                          673:8                            583:21                           regularly [1] - 581:22
   reaching [2] - 617:14,          received [86] - 377:3,           records [1] - 563:25            reins [1] - 502:3
  623:18                          378:18, 379:9, 386:5, 386:7,      recounted [1] - 473:16          rejected [1] - 389:13
   reactions [1] - 639:16         386:22, 388:7, 389:13,            recovering [3] - 567:4,         related [1] - 636:7
   read [52] - 407:9, 413:4,      390:16, 390:21, 391:3,           567:11, 597:4                    relations [6] - 364:20,
  413:8, 413:22, 420:5,           391:15, 391:17, 391:23,           recovery [1] - 568:5           365:4, 365:16, 380:23,
  420:20, 420:23, 421:9,          392:3, 392:8, 392:15,             RECROSS [7] - 361:9,           619:10, 675:20
  421:19, 421:24, 422:6,          393:10, 393:14, 393:20,          690:1, 690:5, 691:1, 692:1,      relationship [6] - 474:2,
  422:13, 433:17, 434:19,         394:2, 394:13, 394:14,           693:1, 694:1                    474:8, 474:9, 587:3, 587:4,
  440:9, 440:16, 444:16,          394:16, 395:6, 395:7,             recross [1] - 683:5            588:10
  447:11, 461:14, 461:24,         395:14, 395:21, 395:24,           recruiters [1] - 364:13         relative [5] - 553:10, 554:2,
  461:25, 462:4, 462:7,           396:13, 396:18, 399:16,


                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 221 of 407

                                                                                                                           720
  555:4, 555:5, 555:9              366:18, 382:24, 399:6,           requirement [1] - 460:17       RESPONDENT [1] - 359:14
   Relative [1] - 430:19           407:12, 418:14, 420:7,           requirements [2] - 368:20,     responding [2] - 523:23,
   release [1] - 676:11            428:3, 436:23, 460:10,          382:10                         539:23
   released [1] - 676:9            464:14, 472:19, 495:13,          Research [1] - 616:13          response [18] - 454:12,
   releases [1] - 676:10           502:21, 511:16, 518:10,          research [82] - 370:4,        461:3, 492:21, 495:5,
   relevance [1] - 635:22          527:25, 547:7, 560:21,          371:4, 373:12, 374:14,         504:20, 509:14, 522:7,
   relevant [4] - 391:4, 462:17,   567:7, 584:7, 590:23,           380:18, 405:10, 429:8,         522:17, 523:12, 524:25,
  469:22, 640:21                   595:14, 608:9, 613:10           429:11, 429:18, 430:5,         525:4, 525:20, 540:9,
   reluctance [1] - 637:17          rephrase [1] - 464:16          430:14, 430:17, 430:22,        582:16, 586:12, 608:8,
   remain [1] - 546:6               replaces [1] - 407:23          431:3, 431:7, 431:14,          626:14, 634:19
   remained [2] - 392:22,           reply [2] - 411:21, 540:23     432:14, 432:24, 434:9,          responsibilities [13] -
  435:23                            report [28] - 405:17, 438:7,   434:17, 435:22, 436:17,        372:23, 383:21, 436:3,
   remember [97] - 365:15,         440:9, 440:10, 440:12,          436:21, 437:2, 437:3, 439:5,   436:7, 505:2, 543:16,
  368:2, 374:13, 380:17,           440:15, 440:17, 440:22,         439:7, 439:12, 439:13,         546:10, 548:15, 574:2,
  382:23, 384:18, 387:2,           440:25, 441:2, 441:5,           439:25, 440:5, 441:18,         574:12, 608:13, 637:17,
  399:21, 403:25, 410:3,           441:25, 444:16, 445:4,          441:19, 442:4, 443:4,          662:14
  412:14, 420:13, 423:24,          445:17, 445:25, 447:10,         447:18, 448:7, 450:2,           responsibility [1] - 435:23
  424:13, 424:15, 445:17,          479:2, 527:7, 527:11,           491:15, 492:17, 493:5,          rest [3] - 626:22, 680:23,
  448:3, 456:23, 457:8,            527:15, 539:8, 602:17,          493:17, 493:20, 494:6,         694:6
  461:22, 462:12, 462:17,          640:13, 640:15, 641:23,         494:10, 494:16, 494:25,         rested [1] - 485:4
  471:8, 489:7, 498:10,            676:6                           505:3, 507:21, 508:8,           restrained [1] - 472:8
  499:15, 501:20, 502:2,            Reported [1] - 358:22          526:23, 534:22, 546:14,         rests [1] - 693:19
  506:22, 506:24, 509:17,           reported [13] - 362:18,        546:25, 547:12, 574:17,         result [7] - 397:23, 417:14,
  509:18, 509:23, 510:3,           362:21, 362:22, 405:18,         574:25, 575:9, 591:5, 591:8,   472:2, 474:12, 561:19,
  511:4, 521:21, 521:23,           414:17, 415:17, 415:23,         592:12, 592:15, 592:20,        662:13, 687:6
  522:3, 526:20, 526:22,           416:6, 416:12, 429:25,          593:5, 593:11, 593:18,          results [1] - 483:7
  530:11, 530:21, 535:15,          442:14, 476:21, 629:2           598:19, 602:21, 603:2,          resumed [1] - 513:5
  536:7, 540:7, 540:13,             Reporter [1] - 573:12          606:18, 608:18, 616:10,         retail [8] - 373:4, 373:8,
  540:15, 540:17, 541:7,            reporting [8] - 405:5,         647:17, 647:24, 648:3,         373:13, 373:23, 435:15,
  541:16, 551:22, 552:3,           429:21, 437:23, 442:11,         648:6, 659:15, 659:18,         625:18, 628:24
  552:23, 553:3, 557:21,           549:4, 628:18, 628:20, 629:5    659:23, 675:24, 676:20          Retail [1] - 373:6
  562:6, 563:17, 569:23,            reports [6] - 441:19, 442:8,    resign [2] - 401:13, 401:22    Retaliated [1] - 596:16
  570:3, 572:25, 574:19,           443:23, 445:7, 446:2, 446:6      resignation [1] - 429:20       retaliated [3] - 604:14,
  578:2, 593:15, 594:19,            represent [5] - 427:4,          resigned [2] - 429:14,        641:5, 685:7
  595:11, 595:17, 601:15,          432:2, 563:24, 634:17, 677:5    430:3                           retaliating [2] - 538:24,
  601:23, 604:24, 605:5,            representative [1] - 549:22     resources [44] - 414:20,      580:19
  605:6, 605:7, 605:16,             represents [2] - 396:8,        415:18, 415:24, 416:7,          retaliation [7] - 402:19,
  611:23, 615:2, 615:3,            396:17                          416:9, 417:7, 422:10,          402:23, 416:21, 612:25,
  615:13, 615:17, 617:14,           reputation [5] - 397:18,       422:19, 422:23, 425:5,         671:21, 671:24, 672:20
  617:19, 623:3, 625:8, 633:2,     403:12, 403:17, 605:5, 616:7    425:25, 427:14, 427:22,         Retirement [1] - 406:25
  634:23, 635:7, 636:15,            request [22] - 417:6, 422:9,   427:24, 428:10, 428:20,         Return [1] - 566:22
  636:20, 640:3, 659:20,           422:18, 423:3, 424:2,           429:2, 429:3, 455:21, 456:8,    return [15] - 521:19, 522:10,
  669:14, 669:21, 670:25,          425:24, 427:12, 427:13,         457:20, 457:22, 460:13,
                                                                                                  531:17, 544:9, 544:19,
  674:8, 675:22                    428:8, 496:24, 509:14,          463:8, 463:15, 478:19,
                                                                                                  549:17, 559:25, 561:16,
   Remember [1] - 551:8            513:23, 515:20, 515:21,         478:20, 478:22, 478:25,
                                                                                                  566:20, 567:6, 567:14,
   remembering [1] - 498:13        516:13, 544:18, 559:22,         486:10, 516:20, 527:8,
                                                                                                  568:6, 570:9, 681:4
   remind [2] - 366:13, 620:7      669:3, 669:4, 669:7, 690:21,    527:11, 527:14, 539:9,
                                                                                                   returned [10] - 417:2,
   remotely [4] - 488:11,          691:5                           546:17, 548:3, 548:7, 548:8,
                                                                                                  529:22, 557:18, 562:4,
  517:20, 544:25, 545:2             Request [1] - 427:11           548:25, 549:22, 559:17,
                                                                                                  566:13, 569:3, 590:20,
   removal [2] - 434:11,            requested [5] - 417:13,        604:13, 628:14
                                                                                                  590:25, 672:21, 680:12
  662:13                           427:21, 546:7, 548:12,           respect [1] - 548:14
                                                                                                   returning [3] - 516:21,
   removed [1] - 362:14            672:10                           respected [1] - 500:18
                                                                                                  554:14, 588:16
   removing [3] - 535:20,           requesting [4] - 428:23,        respectful [1] - 498:21
                                                                                                   revenue [1] - 616:14
  573:25, 574:14                   515:8, 515:17, 685:7             respective [3] - 414:19,
                                                                                                   review [28] - 410:12, 412:6,
   rep [4] - 614:21, 615:6,         requests [4] - 498:22,         435:8, 435:24
                                                                                                  431:22, 438:10, 442:5,
  615:10, 615:12                   559:16, 639:8, 639:15            respects [2] - 507:25,        458:11, 492:9, 503:16,
   Repeat [10] - 455:13,            Requests [3] - 668:7,          635:15                         549:24, 633:6, 633:15,
  468:17, 508:16, 562:12,          668:11, 669:2                    respond [3] - 413:3, 523:9,   634:2, 634:8, 634:13,
  572:17, 583:17, 615:24,           require [1] - 669:6            523:25                         634:23, 635:12, 635:13,
  630:7, 647:19, 651:10             required [3] - 551:2,           responded [4] - 461:4,        636:14, 636:16, 637:13,
   repeat [25] - 363:13,           691:24, 691:25                  584:21, 584:22, 591:14         638:23, 640:15, 643:4,
                                                                    Respondent [1] - 358:9


                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 222 of 407

                                                                                                                           721
  643:5, 643:11, 643:12           520:19, 522:8, 522:17,           553:10, 555:2, 564:19,          522:23, 522:25, 523:6,
   reviewed [7] - 441:20,         523:5, 523:19, 524:6,            612:7, 629:19, 629:22,          523:21, 524:3, 524:9,
  458:12, 498:7, 569:18,          524:19, 525:10, 525:14,          630:2, 630:5, 630:24, 631:2,    524:13, 524:21, 526:12
  570:24, 652:14, 652:18          525:21, 527:7, 528:8,            646:17, 647:2, 647:9,            Section [3] - 635:25,
   reviewing [4] - 439:13,        528:15, 528:16, 529:15,          651:23, 653:8, 653:20,          638:16, 639:3
  539:22, 540:14, 679:22          539:17, 542:8, 554:18,           654:16, 657:5, 657:20            section [28] - 385:10,
   reviews [2] - 636:6, 643:8     554:20, 556:2, 559:22,            sales [8] - 375:9, 375:10,     414:13, 421:20, 421:25,
   revised [2] - 411:24, 634:9    573:10, 573:15, 599:12,          430:19, 475:24, 523:2,          422:8, 426:12, 426:13,
   Revised [1] - 412:17           607:9, 607:12, 611:12,           611:9, 611:11, 675:9            426:14, 427:7, 427:10,
   rewind [1] - 576:6             615:7, 615:18, 650:11,            Sales [1] - 476:2              441:9, 461:25, 462:9,
   rewrite [1] - 441:9            673:16, 673:25, 674:4,            salvage [1] - 587:3            462:11, 462:15, 462:17,
   rights [19] - 470:25, 471:6,   675:2, 676:24, 693:9              sat [1] - 640:17               462:18, 462:19, 464:2,
  471:18, 472:8, 477:17,           Ross' [1] - 522:16               sat' [1] - 639:12              551:21, 559:12, 636:13,
  478:9, 478:16, 479:12,           rough [1] - 635:15               SATTERLEE [1] - 359:15         637:16, 656:6, 666:18,
  519:6, 519:17, 519:23,           roughly [1] - 489:11             saw [22] - 419:16, 428:13,     667:14, 667:23, 668:7
  519:25, 520:13, 523:7,           round [3] - 504:23, 626:5,      456:10, 457:5, 476:12,           sections [3] - 633:22,
  527:19, 528:5, 531:6,           626:10                           476:18, 485:22, 490:16,         634:24, 635:17
  596:18, 671:10                   rounds [1] - 616:18             494:6, 507:6, 513:11, 517:5,     sector [10] - 373:4, 373:5,
   Rob [36] - 397:11, 437:5,       route [1] - 398:7               518:7, 531:3, 539:16,           373:23, 383:17, 383:18,
  448:12, 454:7, 458:17,           routinely [5] - 501:11,         539:22, 559:15, 570:20,         383:23, 383:25, 433:10,
  458:19, 476:24, 484:9,          502:17, 502:24, 503:4, 503:9     599:15, 616:6, 656:15           447:9, 623:8
  485:11, 485:14, 485:20,          Routinely [1] - 501:14           scared [3] - 584:25, 602:15,    sectors [11] - 371:7,
  529:2, 529:3, 552:21,            row [1] - 396:16                604:23                          383:19, 431:15, 431:17,
  552:24, 553:14, 554:12,          RTW [1] - 566:16                 scenario [1] - 669:18          433:15, 435:9, 435:12,
  554:17, 558:14, 559:3,           rules [1] - 409:9                schedule [3] - 516:11,         435:16, 435:24, 619:23,
  587:7, 591:12, 593:17,           running [1] - 636:7             520:4, 641:18                   620:25
  594:2, 599:22, 600:2, 600:3,     résumé [9] - 364:7, 400:8,       scheduling [1] - 578:10         Securities [1] - 406:25
  601:10, 601:22, 602:7,          401:2, 401:18, 402:4,             School [1] - 399:16             security [1] - 397:19
  602:23, 603:3, 603:12,          402:15, 618:9, 620:17,            school [1] - 399:18             see [147] - 363:8, 364:4,
  604:10, 607:17, 624:3           670:19                            screen [2] - 403:9, 423:2      371:9, 378:2, 378:12,
   Rob's [2] - 485:18, 529:4       résumés [3] - 364:8,             Sean [15] - 430:12, 435:18,    378:21, 378:23, 379:2,
   Robert [9] - 362:24, 405:18,   646:12, 646:15                   439:19, 441:12, 442:9,          379:6, 384:25, 385:7,
  416:12, 429:22, 451:12,                                          442:15, 491:21, 498:22,         386:13, 386:14, 387:7,
  472:7, 476:19, 527:16, 675:2                                                                     388:3, 388:19, 390:22,
                                                S                  500:19, 510:18, 518:9,
   role [10] - 439:5, 603:7,                                       518:15, 518:17, 527:2, 675:8    392:11, 393:21, 401:18,
  624:22, 625:3, 636:4, 636:9,                                      search [6] - 366:4, 366:5,     405:6, 406:2, 406:8, 406:17,
  637:18, 641:22, 642:18           SA [22] - 439:5, 439:7,                                         406:25, 407:22, 408:2,
                                                                   382:17, 382:21, 383:4,
   room [4] - 403:9, 492:24,      440:5, 440:15, 442:5,            462:13                          408:18, 409:3, 409:21,
  493:3, 676:23                   443:10, 444:13, 444:25,                                          410:24, 411:10, 413:6,
                                                                    searching [1] - 381:7
   Ross [107] - 425:10, 451:18,   447:11, 491:16, 492:11,                                          414:9, 414:21, 416:17,
                                                                    season [5] - 437:22,
  451:22, 452:2, 452:4, 452:8,    493:7, 493:10, 495:6,                                            421:8, 422:7, 422:12,
                                                                   437:24, 438:3, 442:24,
  452:12, 456:4, 459:13,          498:22, 507:16, 508:3,                                           424:10, 427:9, 432:6,
                                                                   442:25
  459:24, 465:7, 465:14,          510:18, 518:22, 534:9,                                           432:11, 442:20, 449:22,
                                                                    seasonality [1] - 442:18
  465:15, 465:20, 466:5,          534:16, 537:9                                                    450:13, 451:8, 454:23,
                                                                    seats [1] - 663:22
  466:6, 466:13, 466:17,           SA'd [3] - 441:8, 442:8,                                        458:14, 461:2, 462:15,
                                                                    Seattle [2] - 617:18, 617:22
  467:9, 468:7, 468:11,           500:19                                                           476:4, 491:23, 491:24,
                                                                    second [40] - 376:8,
  468:14, 468:19, 469:5,           SA'ed [5] - 443:12, 493:25,                                     492:10, 492:14, 492:20,
                                                                   390:20, 404:21, 405:19,
  469:10, 470:17, 470:23,         494:6, 495:2, 509:15                                             492:23, 493:9, 493:11,
                                                                   405:24, 406:11, 406:16,
  471:16, 472:15, 472:17,          SA'ing [8] - 441:14, 443:4,                                     497:10, 497:15, 504:10,
                                                                   410:5, 410:6, 412:19,
  472:22, 472:24, 473:13,         444:11, 444:25, 445:16,                                          510:17, 515:10, 516:23,
                                                                   434:19, 469:23, 482:20,
  474:14, 475:13, 476:5,          447:14, 518:9, 518:15                                            522:19, 524:2, 525:23,
                                                                   514:11, 520:24, 522:23,
  476:13, 476:22, 477:6,           SA-approved [1] - 493:7                                         531:5, 541:25, 542:5, 542:6,
                                                                   522:25, 523:6, 523:21,
  477:16, 477:20, 478:12,          sad [2] - 397:2, 397:16                                         544:21, 544:22, 546:20,
                                                                   524:3, 524:9, 524:13,
  478:15, 478:23, 479:3,           sadness [1] - 662:18                                            546:21, 550:8, 550:9,
                                                                   524:21, 526:12, 530:2,
  479:7, 479:11, 480:8, 481:2,     Salary [2] - 450:9, 450:14                                      550:13, 550:22, 550:23,
                                                                   535:24, 544:6, 547:3,
  482:7, 482:10, 483:7,            salary [40] - 368:20, 373:24,                                   550:24, 551:3, 551:10,
                                                                   557:19, 560:19, 570:8,
  483:13, 483:15, 483:24,         374:3, 375:11, 382:10,                                           564:7, 564:8, 564:18,
                                                                   596:6, 631:23, 641:16,
  484:18, 485:5, 485:9,           384:8, 384:9, 405:21, 418:3,                                     564:24, 565:17, 565:20,
                                                                   648:9, 648:18, 653:14,
  486:22, 487:11, 487:13,         418:7, 447:18, 447:20,                                           566:16, 569:19, 577:7,
                                                                   684:8, 686:3, 686:6
  487:17, 490:25, 491:6,          447:25, 448:8, 448:10,                                           580:22, 581:13, 581:15,
                                                                    Second [2] - 410:8, 686:4
  491:11, 513:16, 519:5,          450:18, 450:24, 451:3,                                           582:14, 589:6, 590:13,
                                                                    second -quarter [9] -
  519:17, 519:22, 520:12,         490:5, 526:21, 527:3,                                            590:16, 592:8, 592:9, 596:4,



                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 223 of 407

                                                                                                                           722
  597:23, 609:3, 609:6, 609:8,    405:23, 408:2, 409:17,           signatures [1] - 648:22        369:17, 438:6, 443:9,
  609:14, 610:10, 617:18,         422:7, 464:5, 516:5, 520:24,     signed [11] - 406:4, 406:7,    446:17, 505:19, 509:19,
  619:25, 622:19, 622:20,         568:9, 568:11, 568:18,          408:4, 452:4, 452:9, 476:9,     509:25, 540:18, 581:25,
  623:9, 623:25, 626:7,           637:3, 637:16                   628:14, 629:4, 634:13,          606:10, 625:10, 676:5
  626:14, 633:22, 636:2,           sentences [1] - 642:23         635:4, 635:18                    Someone [1] - 498:20
  636:23, 637:3, 640:23,           separate [3] - 461:7,           significance [1] - 390:11       sometime [3] - 522:19,
  640:24, 646:3, 649:9,           481:25, 590:11                   significant [3] - 437:14,      529:23, 562:7
  649:13, 652:19, 652:22,          serve [1] - 447:5              603:7, 639:11                    sometimes [9] - 437:21,
  654:2, 656:9, 664:12,            service [3] - 426:20,           significantly [2] - 604:2,     440:18, 441:2, 442:15,
  666:19, 667:17, 668:9,          426:21, 553:18                  685:9                           446:22, 489:22, 627:13,
  668:15, 679:11, 681:5,           session [1] - 639:10            signifies [1] - 392:13         627:14, 676:3
  684:14, 684:19, 685:11,          set [12] - 409:19, 442:2,       signing [4] - 409:23, 410:3,    Sometimes [1] - 474:5
  686:3, 686:14, 686:25,          442:3, 491:7, 524:4, 578:5,     680:5, 680:18                    somewhat [2] - 474:23,
  691:22, 692:2, 692:4            599:20, 599:22, 607:14,          Silverman [8] - 633:11,        600:20
   seeing [3] - 540:15, 564:9,    626:21, 657:25, 695:19          633:13, 636:17, 637:24,          Somewhere [1] - 401:11
  615:5                            setting [1] - 526:20           637:25, 640:4, 640:6, 641:11     somewhere [3] - 445:9,
   seek [2] - 397:21, 657:8        Setting [1] - 452:11            similar [1] - 553:18           462:24, 577:6
   seeking [8] - 392:22, 651:8,    settles [1] - 642:18            Simonton [3] - 374:13,          soon [7] - 383:3, 427:18,
  651:13, 656:23, 657:9,           seven [2] - 461:4, 661:14      628:20, 628:23                  428:15, 504:12, 560:14,
  657:22, 659:4, 661:24            several [8] - 521:15, 538:3,    simple [4] - 445:4, 445:6,     617:10, 617:15
   seeks [1] - 573:12             539:11, 543:7, 637:12,          445:7, 445:8                     Sorry [21] - 376:8, 386:23,
   seem [6] - 543:17, 553:12,     641:2, 690:7, 691:14             simply [3] - 494:9, 524:18,    387:14, 389:6, 410:10,
  554:24, 555:10, 555:11,          severance [6] - 376:22,        558:24                          425:13, 502:21, 541:21,
  678:19                          376:25, 378:18, 644:13,          single [3] - 592:20, 621:13,   550:18, 555:14, 581:5,
   segue [1] - 365:5              644:18, 645:11                  655:13                          581:7, 597:23, 635:8,
   seldom [1] - 498:23             sex [5] - 415:5, 415:19,        sip [1] - 686:9                638:18, 647:19, 652:16,
   selected [1] - 411:15          416:2, 416:14, 479:8             sit [1] - 594:24               657:17, 678:21, 686:7,
   Send [1] - 522:19               shape [1] - 541:13              sitting [2] - 445:18, 540:21   686:11
   send [6] - 413:4, 525:17,       share [1] - 474:3               situation [7] - 468:2,          sorry [44] - 363:13, 367:24,
  525:21, 533:10, 533:16,          sheet [1] - 621:13             477:24, 478:3, 478:6, 503:2,    368:3, 382:24, 387:13,
  574:15                           Shenkman [1] - 605:8           503:10, 608:10                  406:13, 410:6, 419:2, 420:7,
   sender [2] - 438:13, 438:18     shoot [1] - 578:16              situations [2] - 398:4,        428:11, 430:24, 440:3,
   sending [7] - 488:22, 510:7,    short [4] - 440:10, 550:20,    671:18                          444:4, 449:15, 464:14,
  510:11, 510:24, 511:4,          578:5, 601:9                     six [5] - 430:21, 431:3,       465:14, 466:18, 467:22,
  540:18, 546:4                    short-term [1] - 550:20        432:11, 505:5, 661:13           472:20, 489:24, 493:13,
   Sending [1] - 535:10            shorter [2] - 440:11, 506:13    Sixty [1] - 445:10             495:20, 506:12, 508:16,
   senior [21] - 365:14, 367:7,    shortly [3] - 408:21,           skills [2] - 637:15, 638:17    511:16, 518:10, 523:17,
  372:16, 372:24, 375:24,         528:23, 646:9                    skimmed [1] - 413:10           534:10, 550:22, 555:15,
  383:15, 383:22, 401:19,          shots [1] - 504:23              Skimmed [1] - 413:11           560:21, 564:5, 567:7,
  435:4, 435:5, 441:15,                                                                           568:10, 572:17, 583:15,
                                   show [3] - 388:23, 423:6,       skip [1] - 529:6
  526:16, 608:12, 610:20,                                                                         586:3, 595:14, 597:15,
                                  638:14                           slashed [1] - 672:23
  611:14, 637:4, 639:15,                                                                          598:3, 611:10, 645:20,
                                   showcases [1] - 535:19          slashing [2] - 685:9, 685:17
  640:11, 640:12, 641:20,                                                                         646:19, 666:5
                                   showed [3] - 528:17, 529:2,     slide [2] - 425:16, 466:23
  645:5                                                                                            sort [1] - 484:15
                                  679:4                            slip [1] - 642:20
   sense [1] - 475:11                                                                              sound [7] - 418:2, 480:22,
                                   shown [1] - 637:17              slow [1] - 423:12
   sent [41] - 364:7, 428:23,                                                                     569:10, 569:15, 601:16,
                                   sic [7] - 373:12, 454:17,       small [4] - 386:7, 386:9,
  437:4, 459:2, 496:25,                                                                           601:17, 601:24
                                  482:5, 572:11, 574:24,          504:16, 554:2
  497:23, 498:3, 499:8,                                                                            sounds [13] - 480:23,
                                  609:11, 657:20                   Sneeden [14] - 430:12,
  499:25, 513:17, 517:3,                                                                          520:14, 534:18, 542:10,
                                   side [10] - 378:21, 387:25,    435:16, 441:12, 442:9,
  518:8, 518:13, 518:21,                                                                          588:17, 597:2, 599:18,
                                  414:11, 416:17, 450:5,          491:22, 492:7, 494:14,
  519:2, 520:10, 528:15,                                                                          612:9, 621:2, 643:9, 653:23,
                                  611:17, 633:11, 649:10,         494:20, 495:6, 518:18,
  529:4, 529:15, 535:18,                                                                          654:10, 655:7
                                  649:13, 658:4                   539:23, 608:22, 609:4, 675:8
  536:18, 538:2, 540:15,                                                                           Sounds [2] - 569:12,
                                   sign [11] - 532:4, 571:14,      Sneeden 's [9] - 492:16,
  540:23, 542:7, 542:12,                                                                          569:17
                                  589:5, 589:17, 589:19,          492:20, 493:16, 494:22,
  543:7, 546:23, 547:10,                                                                           sour [1] - 587:6
                                  589:23, 589:24, 592:7,          518:9, 518:15, 608:18,
  570:21, 570:25, 571:7,                                                                           source [1] - 440:24
                                  638:23, 681:8, 691:16           610:8, 655:20
  574:9, 586:25, 588:2, 590:5,                                                                     Southern [2] - 480:12,
                                   signaling [1] - 535:21          so.. [2] - 423:13, 570:5
  646:13, 646:14, 678:7,                                                                          650:3
                                   signature [8] - 404:12,         sole [3] - 574:24, 575:8,
  683:11, 683:21                                                                                   sovereign [3] - 432:17,
                                  408:24, 451:14, 492:23,         592:12
   Sent [1] - 364:8                                                                               432:18, 445:20
                                  628:13, 633:8, 633:10,           solidify [2] - 516:4, 516:11
   sentence [14] - 405:3,                                                                          space [1] - 636:8
                                  648:19                           someone [14] - 366:12,



                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 224 of 407

                                                                                                                           723
   spare [1] - 506:18               state [13] - 458:16, 490:10,   553:7, 564:14, 565:13,          482:22, 568:16
   speaking [2] - 551:20,          525:21, 581:10, 581:16,         565:21, 566:8, 679:3, 679:6,     supported [1] - 482:21
  596:2                            585:19, 587:18, 589:4,          679:16                           supportive [7] - 478:5,
   Specific [1] - 422:3            592:6, 592:23, 619:21,           stuff [4] - 439:21, 519:11,    482:18, 483:15, 483:16,
   specific [5] - 377:14,          626:4, 661:11                   579:17, 626:16                  483:25, 520:16, 642:20
  383:18, 446:2, 446:5, 638:10      State [2] - 399:24, 695:9       style [1] - 485:18              supports [1] - 639:5
   specifically [12] - 397:6,       STATE [1] - 695:4               subject [9] - 394:4, 407:7,     suppose [2] - 429:5, 694:6
  399:21, 455:20, 464:2,            statement [23] - 424:12,       407:17, 410:20, 412:17,          supposed [8] - 459:9,
  465:25, 470:23, 488:2,           465:24, 466:4, 475:3,           432:8, 542:3, 550:14, 694:7     459:10, 459:12, 459:14,
  597:4, 601:8, 652:12,            481:12, 514:4, 525:17,           submission [1] - 684:5         459:22, 459:24, 602:16,
  673:24, 682:14                   525:19, 530:7, 548:22,           submit [4] - 422:18, 425:24,   617:21
   specify [1] - 537:2             564:12, 565:10, 570:14,         669:6, 669:7                     supposedly [1] - 689:18
   speed [3] - 565:8, 594:15,      573:22, 584:17, 585:24,          submitted [4] - 422:10,         Sur [1] - 360:5
  594:21                           586:3, 586:4, 586:13,           618:9, 682:4, 686:17             surprise [12] - 553:22,
   spells [1] - 658:25             587:10, 592:3, 592:5, 638:25     submitting [3] - 427:12,       611:24, 612:3, 612:4, 660:3,
   spend [3] - 431:20, 572:11,      statements [1] - 387:3         428:8, 669:3                    660:4, 660:11, 660:13,
  572:23                            states [25] - 405:4, 405:24,    subpoena [2] - 634:19,         660:16, 660:21, 690:16,
   spent [5] - 422:15, 422:21,     408:3, 409:4, 409:18,           683:11                          690:19
  445:15, 469:6, 642:2             411:17, 412:21, 426:14,          subsequent [6] - 519:7,         surprised [3] - 474:12,
   spoken [8] - 471:17,            433:14, 452:15, 461:6,          524:7, 625:9, 672:23,           553:7, 594:20
  549:21, 551:16, 575:25,          492:8, 522:17, 543:14,          684:14, 689:21                   surprises [1] - 660:19
  576:4, 576:11, 576:13,           544:7, 547:23, 549:21,           subsequently [7] - 478:14,      surrogacy [2] - 452:21,
  576:15                           582:6, 585:16, 585:21,          515:13, 517:12, 625:4,          521:18
   sporadic [1] - 489:23           590:10, 637:16, 638:6,          625:17, 627:12, 672:22           swamped [1] - 504:11
   spot [1] - 604:9                641:17, 653:5                    subtext [1] - 557:22            swear [1] - 649:4
   spring [1] - 616:21              States [2] - 480:11, 650:2      sue [6] - 402:19, 402:23,       switch [2] - 538:9, 663:22
   sprint [1] - 623:23              stating [2] - 501:10, 525:14   643:25, 644:3, 671:5, 671:7      switched [3] - 437:6,
   squeeze [1] - 690:2              statistics [1] - 446:17         sued [2] - 670:22, 670:23      537:18, 537:25
   SS [1] - 492:9                   status [5] - 567:6, 567:13,     suffer [1] - 417:20             sworn [2] - 362:3, 513:5
   ss [1] - 695:5                  576:2, 576:12, 606:10            suffered [7] - 557:13,
                                    statutes [1] - 481:5
   staff [1] - 676:13                                              562:8, 562:15, 565:14,                        T
   stage [6] - 454:23, 475:22,      stay [2] - 505:5, 663:23       612:21, 662:12, 663:8
  520:5, 576:19, 601:18,            staying [3] - 421:18, 451:7,    suffering [4] - 661:25,
                                   589:3                           662:8, 662:11, 663:9             tab [1] - 595:25
  602:17
                                    Stearns [1] - 402:17            suggest [1] - 545:9             Taberay [2] - 624:13,
   stale [1] - 624:2
                                    step [1] - 510:19               suggested [1] - 458:19         624:14
   Stamp [1] - 448:20
                                    STEPHENS [1] - 359:15           suggesting [1] - 473:15         Talbert [1] - 624:12
   stamped [1] - 684:17
                                    still [10] - 427:6, 489:10,     suggestions [2] - 498:9,        tape [6] - 418:23, 419:10,
   stand [2] - 513:6, 566:19
                                   504:22, 516:9, 517:16,          499:5                           419:16, 419:24, 420:3, 421:6
   standard [2] - 521:25,
                                   537:9, 539:19, 542:8, 645:7,     suing [1] - 556:16              tape-recorded [1] - 419:16
  643:8
                                   659:14                           Suite [1] - 359:16              tape-recording [3] -
   stands [2] - 565:24, 565:25
                                    stop [2] - 471:21, 670:7        summary [1] - 549:23           418:23, 419:10, 421:6
   stark [1] - 483:7
                                    stops [1] - 564:24              summation [2] - 395:2,          taping [1] - 419:21
   start [18] - 385:9, 387:15,
                                    story [2] - 467:25, 469:18     396:17                           target [3] - 385:3, 385:12,
  413:22, 491:20, 502:4,
                                    straight [4] - 398:16,          sums [1] - 476:8               385:13
  513:14, 520:18, 578:9,
                                   461:16, 462:5, 462:13            supersedes [1] - 407:23         tasks [1] - 546:13
  580:8, 580:11, 617:11,
                                    Street [15] - 365:9, 374:17,    supervising [2] - 636:7,        taxable [2] - 477:3, 676:7
  633:6, 652:12, 666:11,
                                   375:4, 403:3, 403:6, 403:13,    641:23                           team [6] - 508:25, 509:3,
  666:25, 667:11, 692:16,
  692:25                           403:23, 623:23, 658:11,          supervisor [16] - 414:19,      509:10, 628:24, 639:6,
                                   658:12, 658:15, 658:17,         451:19, 451:23, 452:2,          641:21
   started [10] - 367:20,
                                   658:21                          452:8, 452:13, 452:16,           technicals [1] - 418:10
  367:25, 397:9, 441:6,
  441:13, 527:2, 594:24,            stress [3] - 397:17, 397:22,   453:6, 454:11, 454:15,           teenage [3] - 466:11,
  617:13, 617:15, 627:21           662:20                          476:14, 476:19, 517:7,          467:11, 674:18
   starting [6] - 373:24, 390:9,    stressed [1] - 662:17          552:14, 552:16, 670:11           teenagers [1] - 674:20
  591:10, 619:20, 642:16,           strong [1] - 446:11             Supervisor [1] - 451:9          telephone [12] - 457:11,
  666:24                            structure [5] - 374:17,         supervisors [1] - 430:15       462:22, 463:12, 524:7,
   Starting [1] - 526:25           375:3, 375:8, 639:7, 657:14      supervisory [9] - 436:2,       524:20, 536:16, 543:3,
   starts [8] - 406:16, 406:23,     stub [20] - 378:7, 378:8,      439:5, 535:11, 546:10,          550:7, 558:20, 589:9,
  407:23, 421:6, 550:17,           378:15, 378:17, 379:8,          546:13, 548:14, 574:2,          592:11, 693:9
  568:13, 580:20, 633:23           387:8, 388:13, 388:14,          574:11, 662:13                   ten [10] - 438:10, 440:9,
   starve [2] - 658:16, 658:17     388:17, 388:21, 389:9,           support [3] - 477:11,          440:13, 440:14, 440:16,



                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 225 of 407

                                                                                                                          724
  440:21, 442:14, 442:15,         626:20, 627:4, 641:7,           495:4, 513:18, 535:11,           top [7] - 378:2, 387:25,
  445:5, 446:18                   659:20, 670:25, 672:4,          540:13, 556:12, 569:22,         523:16, 626:3, 637:2, 650:7,
   ten-page [3] - 440:9,          673:17                          569:23, 569:25, 570:3,          665:13
  440:14, 440:16                   text [12] - 371:9, 384:25,     582:9, 627:15, 689:25            topical [1] - 438:6
   tenure [1] - 659:21            441:3, 490:3, 499:4, 580:23,     three-month [2] - 484:22,       total [15] - 389:5, 391:7,
   term [4] - 369:9, 491:15,      632:13, 634:4, 635:10,          582:9                           392:16, 394:23, 394:24,
  531:24, 550:20                  635:16, 680:22, 680:24           thriving [2] - 522:19,         396:15, 430:4, 432:24,
   terminated [18] - 375:24,       thanked [1] - 531:8            525:16                          554:2, 555:5, 555:9, 595:12,
  421:15, 598:16, 612:13,          THE [127] - 386:18, 386:23,     throughout [3] - 443:8,        595:17, 597:10, 612:10
  612:25, 613:5, 613:25,          398:9, 398:17, 398:20,          443:19, 520:20                   Total [1] - 389:6
  614:11, 614:20, 617:10,         423:17, 424:21, 425:4,           Thursday [2] - 693:8,           totally [2] - 589:4, 589:24
  620:23, 631:10, 643:15,         425:13, 440:23, 441:4,          693:11                           totals [1] - 392:19
  649:20, 651:4, 661:15,          443:13, 443:16, 444:6,           ticket [1] - 617:20             tough [6] - 397:5, 504:23,
  663:10, 681:19                  444:11, 444:12, 444:13,          timely [3] - 481:9, 494:6,     504:25, 605:4, 617:13,
   termination [12] - 415:22,     445:3, 445:10, 445:12,          642:22                          662:19
  416:5, 618:10, 619:4, 628:3,    445:14, 445:23, 446:7,           timing [7] - 401:7, 428:22,     toward [1] - 582:8
  631:12, 643:19, 643:23,         446:9, 446:10, 447:15,          448:11, 473:10, 493:23,          towards [2] - 585:3, 626:15
  644:7, 646:6, 647:15, 647:22    453:18, 464:24, 465:2,          537:3, 627:17                    trade [1] - 506:6
   terms [7] - 374:18, 392:23,    466:21, 466:25, 471:14,          tips [1] - 597:22               traded [1] - 505:14
  411:9, 444:9, 491:7, 582:9,     471:21, 471:24, 472:5,           title [16] - 372:18, 383:14,    trader [1] - 504:17
  692:13                          473:11, 473:20, 482:9,          411:6, 414:12, 431:13,           trading [2] - 443:9, 485:17
   testified [64] - 362:4,        482:14, 487:22, 487:24,         434:12, 434:25, 435:3,           traditionally [1] - 535:18
  362:10, 399:7, 404:8,           493:2, 493:4, 497:4, 500:6,     439:11, 439:18, 526:14,          transcript [11] - 423:7,
  405:12, 419:12, 422:14,         500:12, 503:25, 505:25,         586:23, 598:8, 608:20,          423:15, 453:9, 467:6,
  427:9, 427:20, 433:3,           506:4, 506:5, 506:8, 506:12,    611:6, 656:6                    471:20, 489:10, 580:2,
  452:18, 453:15, 454:18,         512:3, 512:8, 514:24, 515:3,     title's [1] - 653:12           580:23, 582:6, 584:6, 695:12
  471:5, 476:11, 476:15,          523:14, 525:5, 525:7,            titled [4] - 408:18, 410:24,    transcripts [1] - 579:2
  501:4, 513:6, 513:21,           536:14, 536:20, 536:21,         458:15, 652:22                   transfer [1] - 373:22
  513:22, 517:6, 520:15,          537:2, 552:9, 552:19,            TMT [1] - 433:22                transferring [1] - 469:25
  526:6, 528:14, 531:23,          572:13, 578:9, 578:14,           to.. [1] - 677:3                travel [2] - 617:23, 617:24
  534:19, 538:14, 539:11,         578:18, 579:6, 579:16,           today [16] - 464:8, 539:12,     traveled [1] - 618:2
  542:25, 551:16, 561:22,         579:21, 591:18, 591:19,         636:20, 641:2, 652:15,           treated [6] - 482:4, 483:13,
  570:6, 574:14, 574:20,          597:15, 597:19, 597:21,         663:6, 667:21, 670:20,          483:22, 484:16, 527:12,
  577:3, 583:9, 583:20, 584:3,    606:11, 606:13, 609:25,         671:11, 672:2, 679:23,          596:20
  592:10, 599:2, 603:10,          621:10, 621:12, 622:6,          682:5, 683:17, 684:6,            treating [4] - 477:21,
  603:14, 615:21, 616:6,          626:25, 629:11, 632:9,          687:16, 690:8                   478:23, 479:7, 539:4
  618:22, 619:2, 619:15,          632:12, 635:5, 635:7, 635:9,     Todd [9] - 405:5, 438:16,       Treating [1] - 479:14
  641:2, 644:12, 652:4, 652:9,    661:2, 661:6, 663:14,           452:15, 537:24, 538:4,           treatment [1] - 486:11
  659:17, 661:8, 662:3,           663:20, 663:22, 663:24,         602:22, 622:23, 624:3,           tried [6] - 364:5, 365:13,
  665:10, 670:20, 671:11,         665:6, 665:8, 669:10,           625:24                          387:2, 619:11, 627:16,
  672:9, 672:14, 673:14,          669:13, 669:17, 669:20,          together [1] - 436:18          686:10
  679:6, 687:17, 690:7, 691:14    669:24, 677:9, 677:14,
                                                                   toggle [3] - 411:13, 411:14,    true [20] - 411:25, 415:15,
   testify [4] - 437:18, 438:9,   677:24, 678:3, 678:19,
                                                                  411:20                          415:23, 416:10, 451:23,
  574:21, 581:18                  678:22, 678:25, 682:20,
                                                                   tolling [1] - 519:13           469:12, 508:11, 508:18,
   testifying [12] - 403:11,      683:3, 683:13, 686:6,
                                                                   tomorrow [2] - 683:5,          511:11, 511:19, 517:10,
  403:22, 416:25, 417:12,         688:17, 688:22, 688:24,
                                                                  692:15                          564:22, 592:16, 594:3,
  466:16, 466:20, 467:9,          689:6, 690:4, 692:12,
                                                                   tone [7] - 467:24, 469:15,     600:18, 643:15, 649:2,
  467:23, 525:9, 535:17,          692:20, 692:22, 693:17,
                                                                  469:16, 521:8, 547:19,          649:6, 690:24, 695:12
  577:11, 685:25                  694:5, 694:9, 694:12, 694:15
                                                                  572:8, 572:20                    trust [1] - 498:20
   testimony [47] - 403:14,        therapist [2] - 398:4, 662:4
                                                                   took [33] - 367:22, 399:20,     truth [5] - 387:3, 387:8,
  403:25, 408:8, 418:22,           thinking [3] - 553:16,
                                                                  399:23, 400:18, 420:10,         510:6, 584:6, 615:2
  419:9, 424:14, 424:16,          557:24, 573:19
                                                                  436:3, 438:9, 441:10,            truthful [6] - 577:15,
  426:5, 426:7, 436:9, 437:7,      third [8] - 430:11, 470:2,
                                                                  469:19, 469:20, 473:8,          577:23, 583:8, 583:11,
  447:23, 448:3, 448:25,          621:4, 621:8, 622:18,
                                                                  475:5, 479:17, 488:7,           583:23, 584:17
  454:19, 454:21, 462:3,          626:16, 636:2, 644:6
                                                                  488:10, 534:7, 535:12,           truthfully [1] - 577:19
  462:6, 466:13, 467:19,           thoughts [1] - 638:8
                                                                  551:18, 561:9, 584:2,            try [6] - 399:9, 431:9,
  468:5, 471:8, 477:10,            threaten [1] - 644:3
                                                                  594:14, 606:16, 611:25,         443:23, 447:5, 506:13, 587:3
  481:13, 485:6, 489:7, 491:2,     three [26] - 401:4, 401:11,    613:20, 618:4, 624:7,
                                  402:9, 402:10, 430:4,                                            trying [23] - 365:6, 365:16,
  519:20, 521:4, 529:9,                                           625:11, 646:2, 649:10,
                                  469:19, 473:9, 474:7,                                           403:12, 403:17, 458:19,
  535:16, 536:7, 541:24,                                          685:14, 685:18, 691:6, 691:7
                                  480:25, 482:18, 482:21,                                         460:23, 479:3, 503:13,
  543:5, 554:16, 578:21,                                           tool [1] - 535:20
                                  482:23, 482:24, 484:22,                                         522:2, 524:17, 537:7, 565:8,
  580:7, 580:24, 593:3, 620:3,


                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 226 of 407

                                                                                                                         725
  570:4, 587:7, 587:8, 588:9,       Under [3] - 495:8, 642:15,    589:16, 589:25, 594:15,          violating [1] - 376:14
  588:13, 594:5, 610:22,           653:4                          594:20, 624:17, 651:4,           violation [1] - 480:15
  610:24, 620:9, 638:9, 642:3       under [34] - 379:4, 403:21,   651:14, 652:2, 653:14,           violations [1] - 678:9
   Tulane [2] - 399:16, 400:11     406:24, 411:8, 416:21,         656:3, 663:19, 677:11,           visited [1] - 662:4
   turn [22] - 387:15, 388:10,     426:13, 426:14, 427:6,         682:16, 683:6, 688:20,           VLADECK [1] - 359:5
  389:7, 389:8, 421:19,            436:21, 437:4, 438:14,         691:23                           vlicul@vladeck .com [1] -
  431:21, 507:4, 513:9, 564:3,     451:11, 461:8, 461:12,          update [2] - 410:3, 627:14     359:12
  564:7, 567:20, 595:23,           462:15, 464:11, 464:19,         updated [2] - 364:7, 568:4      voluntarily [2] - 401:13,
  596:3, 609:4, 665:4, 666:15,     468:8, 468:12, 470:25,          updates [1] - 641:20           401:22
  667:16, 668:3, 678:16,           472:9, 472:17, 491:4,           upper [1] - 451:8
  684:8, 684:23, 685:20            550:19, 569:15, 574:9,          upset [3] - 552:25, 573:9,                  W
   turning [2] - 426:10, 596:10    596:18, 612:21, 635:25,        573:14
   turns [1] - 682:16              641:16, 648:24, 648:25,         USD [1] - 385:6
   twelve [1] - 569:23             649:16, 653:25                  utilize [1] - 637:6             W-2 [9] - 377:13, 377:14,
   Twelve [2] - 572:13, 572:14      underlined [1] - 691:25                                       377:19, 387:22, 391:10,
                                    underneath [4] - 411:17,                                      564:7, 596:8, 609:8, 610:8
   twenty [1] - 445:11                                                          V                  W-2s [3] - 391:10, 393:16,
   twenty -five [1] - 445:11       432:11, 492:16, 566:24
   twice [2] - 458:9, 694:8         understand [15] - 378:14,                                     609:4
                                   379:8, 385:14, 391:6,           vacation [11] - 507:24,         wages [3] - 390:6, 392:23,
   two [70] - 401:7, 401:11,
                                   411:18, 483:21, 522:22,        508:2, 508:5, 550:4, 617:16,    597:22
  409:3, 430:8, 430:15,
                                   546:23, 554:4, 554:8, 583:5,   617:21, 617:24, 618:5,           wait [1] - 614:5
  437:19, 437:20, 437:22,
                                   593:25, 623:13, 629:3, 661:9   625:7, 646:2                     Wait [3] - 418:25, 503:23,
  438:4, 438:8, 440:10,
                                    understood [10] - 477:6,       vacations [1] - 645:25         576:6
  440:12, 441:10, 443:18,
  457:12, 466:8, 468:22,           483:11, 485:3, 509:2, 529:9,    VALDI [1] - 359:11              walk [1] - 567:25
  469:20, 475:4, 475:7, 480:7,     530:8, 534:24, 547:11,          value [1] - 385:12              Wall [15] - 365:9, 374:17,
  481:15, 481:19, 482:24,          603:5, 620:3                    varied [1] - 445:22            375:4, 403:2, 403:6, 403:13,
  487:3, 487:9, 487:14, 488:4,      undertaking [1] - 616:18       variety [6] - 364:3, 364:22,   403:23, 623:23, 658:10,
  495:4, 503:12, 519:4,             unemployed [4] - 363:17,      366:2, 369:6, 522:4, 619:7      658:12, 658:15, 658:17,
  520:10, 528:8, 528:11,           379:24, 645:7, 656:22           Variety [1] - 364:18           658:21
  532:23, 533:2, 535:11,            Unemployed [1] - 363:18        various [7] - 373:3, 380:9,     wants [1] - 425:18
  536:18, 537:11, 542:19,           unfair [1] - 600:8            381:6, 381:7, 381:16,            warning [2] - 377:8, 681:7
  543:25, 544:11, 544:13,           unfairly [1] - 596:20         382:20, 552:15                   was.. [1] - 431:10
  546:15, 547:25, 548:23,           Unfortunately [1] - 549:24     Various [2] - 365:17,           water [6] - 616:20, 616:22,
  552:4, 552:12, 553:9, 555:8,      unfortunately [3] - 371:6,    439:14                          616:25, 617:3, 617:5, 686:9
  557:25, 570:7, 612:17,           619:22, 624:17                  veracity [1] - 584:10           week [12] - 489:22, 501:16,
  612:21, 618:19, 628:25,           unhappy [1] - 608:15           verbal [2] - 628:11, 630:17    529:24, 530:2, 534:7,
  634:22, 634:25, 650:10,           United [2] - 480:11, 650:2     verbally [10] - 415:17,        534:16, 560:19, 594:24,
  650:13, 650:16, 650:19,           unlawful [2] - 370:14,        415:24, 416:6, 416:12,          617:13, 624:18, 627:15
  663:13, 665:11, 665:12,          644:10                         427:22, 522:9, 522:12,           weeks [43] - 426:17,
  673:15, 674:7, 683:5, 691:8,      unlawfully [1] - 390:16       523:20, 618:6, 625:6            426:19, 461:8, 464:11,
  693:5                             unless [1] - 406:15            Verbally [1] - 522:11          464:19, 466:7, 468:22,
   two-page [2] - 438:4,            unlikely [1] - 521:14          verify [1] - 446:8             469:11, 472:17, 472:23,
  440:12                            unpaid [14] - 426:17,          version [14] - 635:2, 635:3,   473:15, 473:18, 482:24,
   type [3] - 365:5, 411:12,       426:19, 461:8, 464:11,         635:6, 635:18, 637:9,           487:4, 487:9, 487:14, 488:4,
  474:2                            464:19, 550:3, 550:25,         637:20, 637:23, 638:13,         505:6, 513:18, 521:15,
   types [2] - 365:7, 619:5        551:14, 551:25, 552:11,        638:21, 639:21, 639:25,         532:23, 533:2, 544:13,
   typically [2] - 446:2, 526:24   552:20, 556:5, 571:8, 691:23   642:5, 642:7, 689:21            550:25, 551:14, 551:25,
   typing [1] - 669:15              unpredictable [1] - 641:18     versions [2] - 634:22,         557:25, 569:10, 569:15,
                                                                  634:25                          569:20, 569:22, 569:23,
                                    unproductive [1] - 640:18
                                                                   versus [6] - 375:11, 558:5,    569:25, 570:22, 571:8,
                U                   unprofessional [1] - 639:18
                                                                  582:9, 645:10, 656:19,          571:13, 571:25, 572:13,
                                    unusual [1] - 493:25
                                                                  674:14                          572:14, 572:24, 597:3,
                                    Up [1] - 523:14
   ultimately [3] - 368:6,                                         veteran [1] - 426:21           673:12, 691:23
                                    up [42] - 384:19, 385:19,
  475:7, 627:22                                                    via [4] - 425:10, 452:20,       weeks' [1] - 544:11
                                   423:13, 426:17, 426:19,
   Umesh [9] - 496:7, 497:8,                                      503:4, 676:24                    weird [1] - 541:5
                                   429:6, 433:9, 447:20,
  498:10, 498:14, 498:22,                                          view [2] - 476:9, 483:8         welcome [1] - 412:21
                                   450:13, 476:8, 483:10,
  499:16, 500:20, 540:23,                                          viewed [1] - 475:25             WHEREOF [1] - 695:19
                                   512:7, 519:14, 523:12,
  610:20                                                           viewpoints [3] - 638:8,         whole [9] - 421:9, 437:5,
                                   535:8, 537:10, 542:4,
   unable [1] - 561:16                                            639:17, 642:18                  500:20, 500:21, 547:5,
                                   545:19, 550:25, 553:24,
   uncharacteristic [1] -                                          violated [2] - 372:3, 671:9    572:6, 584:5, 601:21, 627:19
                                   558:23, 564:22, 565:8,
  473:24                                                           violates [1] - 421:7            willing [1] - 544:17
                                   578:6, 582:12, 584:15,
   uncomfortable [1] - 563:16                                                                      wise [2] - 447:19, 504:10


                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 227 of 407

                                                                                                 726
   wishes [1] - 520:20             609:9, 609:14, 669:3           452:10, 475:21, 475:24,
   withdraw [2] - 428:5,            Written [1] - 418:19          476:3, 476:6, 476:10,
  591:24                            wrote [10] - 371:11, 443:9,   485:16, 491:15, 493:20,
   withdrawn [5] - 463:2,          446:22, 494:14, 521:5,         494:10, 505:3, 507:21,
  466:19, 543:11, 559:11,          541:7, 542:8, 543:21, 585:2,   508:8, 526:23, 534:22,
  661:23                           640:15                         546:24, 547:12, 574:17,
   WITNESS [45] - 360:9,                                          574:25, 575:9, 591:5, 591:8,
  361:3, 386:23, 425:4,                         Y                 592:12, 592:15, 593:5,
  425:13, 441:4, 443:16,                                          611:9, 611:11, 636:4, 636:6,
  444:11, 444:13, 445:10,                                         636:8, 659:14, 659:18,
                                    year [54] - 363:9, 363:20,    659:22, 675:4, 675:10,
  445:14, 446:7, 446:10,
  466:25, 473:20, 482:14,          367:23, 375:18, 377:15,        676:19
  487:24, 493:4, 500:12,           377:17, 384:17, 386:2,          yields [1] - 446:19
  503:25, 506:4, 506:12,           388:22, 389:3, 389:5, 392:9,    YN [1] - 493:10
  515:3, 525:7, 536:20, 537:2,     393:17, 393:18, 394:14,         YORK [2] - 695:4, 695:6
  552:19, 579:6, 579:16,           395:4, 396:9, 401:20,           York [14] - 358:15, 359:7,
  579:21, 591:19, 606:13,          401:21, 437:25, 438:2,         359:17, 399:24, 480:12,
  609:25, 635:7, 635:9,            447:25, 523:2, 526:24,         521:19, 525:25, 529:22,
  663:22, 665:8, 669:13,           590:21, 590:25, 594:10,        560:2, 650:4, 695:9
  669:20, 678:22, 678:25,          595:20, 596:13, 597:16,
                                                                   yourself [13] - 410:17,
  686:6, 692:20, 692:22,           599:3, 602:5, 602:13,
                                                                  412:11, 412:20, 421:20,
  695:19                           607:20, 610:4, 612:6,
                                                                  430:8, 436:13, 458:14,
                                   630:18, 630:21, 630:23,
   witness [3] - 496:14, 506:9,                                   492:8, 497:8, 503:21, 504:7,
                                   647:7, 652:5, 653:22,
  622:10                                                          507:10, 542:3
                                   654:22, 655:8, 655:13,
   witness ' [1] - 664:8                                           yourselves [1] - 432:25
                                   655:14, 655:17, 655:21,
   witnesses [5] - 579:14,                                         Yulia [5] - 412:12, 412:15,
                                   655:23, 655:25, 661:13,
  692:14, 693:6, 694:4, 694:8                                     412:22, 420:6, 420:14
                                   662:15, 662:19, 662:23
   women [9] - 466:9, 466:18,
                                    Year [1] - 379:5
  467:10, 474:3, 474:6, 552:4,
                                    year's [1] - 604:3
                                                                                 Z
  552:12, 674:10, 674:13
                                    year-to-date [4] - 388:22,
   word [9] - 370:11, 487:21,
                                   389:3, 389:5, 395:4              zero [2] - 565:17, 566:7
  514:22, 514:24, 515:4,
                                    Year-to-date [1] - 379:5
  668:15, 686:24, 686:25,
                                    years [22] - 395:8, 401:5,
  687:3
                                   401:7, 401:11, 402:10,
   wording [2] - 530:21, 532:6
                                   466:11, 480:7, 480:25,
   words [9] - 378:23, 455:9,
                                   528:8, 528:11, 540:14,
  484:25, 524:5, 525:6,
                                   602:20, 602:22, 612:17,
  530:16, 531:18, 554:24,
                                   612:21, 617:6, 650:10,
  632:13
                                   650:13, 650:16, 650:19,
   workings [2] - 485:15,
                                   661:14, 674:19
  660:6
                                    yesterday [31] - 416:25,
   works [2] - 504:14, 504:15
                                   418:23, 419:10, 422:14,
   worried [2] - 371:24,
                                   433:3, 433:22, 436:9,
  601:19
                                   437:18, 438:9, 447:24,
   worries [1] - 597:24
                                   448:4, 448:24, 452:18,
   write [5] - 442:13, 442:15,
                                   458:12, 481:14, 507:6,
  443:22, 579:6
                                   513:11, 529:9, 541:25,
   writes [1] - 492:7
                                   567:19, 568:2, 570:6,
   writing [24] - 406:8, 408:4,
                                   577:12, 580:25, 581:3,
  414:18, 415:17, 415:25,
                                   581:18, 603:14, 607:2,
  416:6, 416:12, 423:4, 424:3,
                                   652:18, 652:20, 659:17
  425:8, 425:10, 427:23,
                                    Yesterday [1] - 362:10
  459:19, 522:9, 522:11,
                                    yield [62] - 371:4, 401:19,
  522:13, 523:19, 524:19,
                                   405:10, 429:7, 429:11,
  524:20, 533:16, 541:18,
                                   429:18, 430:4, 430:14,
  579:17, 669:8, 678:24
                                   430:17, 430:21, 431:3,
   Writing [1] - 406:10
                                   431:7, 431:14, 432:14,
   written [14] - 377:8, 400:16,
                                   432:24, 433:2, 434:9,
  418:16, 422:9, 422:18,
                                   434:17, 435:22, 436:21,
  425:24, 426:25, 427:13,
                                   437:2, 439:12, 441:19,
  428:8, 540:25, 602:19,
                                   447:17, 448:7, 450:2,



                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 228 of 407
                                          727                                                       729
   1                                                      1
   2              JAMS ARBITRATION                        2   ALSO PRESENT:
                   No. 1425025377                         3             Emily Miller (Pending admission)
   3   _________________________________________
                                                          4             Connor Hoffman, Paralegal
   4   HOAI NGO,
                                                          5             Nicola Murphy, Esq., In-house
   5         Claimant,
                                                          6             Oppenheimer
   6     and
                                                          7
   7
                                                          8
       OPPENHEIMER & CO., INC.,
   8                                                      9   WITNESS:
   9         Respondent.                                 10              Colleen Burns
  10   __________________________________________        11              Robert Lowenthal
  11                                                     12
  12   BEFORE: JUDGE MICHAEL DOLINGER, Arbitrator        13
  13                                                     14
  14                Day 3                                15
  15                New York, New York                   16
  16                March 6, 2019
                                                         17
  17
                                                         18
  18
                                                         19
  19
                                                         20
  20
                                                         21
  21
  22   Reported by:                                      22

  23   Eileen Mulvenna, CSR/RMR/CRR                      23

  24                                                     24
  25                                                     25
                                          728                                                       730
   1                                                      1

   2   A P P E A R A N C E S:                             2                  INDEX
   3                                                      3   WITNESS        EXAMINATION BY               PAGE
   4   ON BEHALF OF CLAIMANT:                             4

   5       VLADECK RASKIN & CLARK, P.C.                       COLLEEN BURNS
   6            565 Fifth Avenue, 9th Floor               5

   7            New York, New York 10017                  6              MR. GIBSON - DIRECT    731
   8      Phone: 212.403.7311                             7              MR. LICUL - CROSS     795
                                                          8              MR. GIBSON - REDIRECT   814
   9      By:    JEREMIAH IADEVAIA, ESQ.
                                                          9
  10            jiadevaia@vladeck.com
                                                         10   ROBERT LOWENTHAL
  11            VALDI LICUL, ESQ.
                                                         11            MR. GIBSON - DIRECT   817
  12            vlicul@vladeck.com
                                                         12            MR. LICUL - CROSS    935
  13
                                                         13            MR. GIBSON - REDIRECT 1035
  14   ON BEHALF OF RESPONDENT:
                                                         14
  15       SATTERLEE & STEPHENS LLP
                                                         15
  16            230 Park Avenue, Suite 1130
                                                         16
  17            New York, New York                       17
  18      Phone: 212.404.8726                            18
  19      By:    MICHAEL H. GIBSON, ESQ.                 19
  20            mgibson@ssbb.com                         20
  21            JOHN COSTER, ESQ.                        21
  22            john.coster@ssbb.com                     22
  23                                                     23
  24                                                     24
  25                                                     25
                                                PIROZZI & HILLMAN
                                                   212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 229 of 407
                                                  731                                                              733
   1                                                                 1                Burns - Direct
   2   COLLEEN BURNS,                                                2   high-yield research. And then Oppenheimer acquired
   3     having been duly sworn by the Arbitrator,                   3   CIBC's fixed income business, and then moved over to
   4     was examined and testified as follows:                      4   Oppenheimer as part of that.
   5   DIRECT EXAMINATION                                            5         Q.   When you first hired by Oppenheimer,
   6   BY MR. GIBSON:                                                6   what was your job title?
   7        Q.     Good morning, Ms. Burns.                          7         A.   I was an analyst, high-yield analyst.
   8        A.     Good morning.                                     8         Q.   And can you generally describe what
   9        Q.     Who are you currently employed by?                9   your job responsibilities were as a high-yield
  10        A.     Oppenheimer.                                     10   research analyst?
  11        Q.     And what is your current title at                11         A.   I covered credits in the consumer,
  12   Oppenheimer?                                                 12   retail and food and beverage sector, published
  13        A.     Head of high-yield research.                     13   research, sent out updates, covered -- supported the
  14        Q.     Do you hold any FINRA licenses?                  14   sales and trading desk.
  15        A.     Yes.                                             15         Q.   Do you still cover those same sectors
  16        Q.     Which licenses?                                  16   you described?
  17        A.     7, 63, 16 and 24.                                17         A.   Yes.
  18        Q.     Are any of those supervisory licenses?           18         Q.   And who did you report to at the time
  19        A.     The 16 is supervisory analyst, and the           19   that you were hired by Oppenheimer?
  20   24 is a principal license.                                   20         A.   Todd Morgan, who was the head of
  21        Q.     Have any of your FINRA licenses ever             21   high-yield research.
  22   been revoked or suspended?                                   22         Q.   Was Mr. Morgan already at Oppenheimer
  23        A.     No.                                              23   at the time you were hired?
  24        Q.     Do you know the claimant in this case,           24         A.   We came over together from CIBC.
  25   Mr. Ngo?                                                     25         Q.   Do you know who Jane Ross is?
                                                  732                                                              734
   1                 Burns - Direct                                  1                Burns - Direct
   2        A.     Yes.                                              2         A.   Yes.
   3        Q.     How did you come to know Mr. Ngo?                 3         Q.   And from the time that you started at
   4        A.     I worked with him at Bear Stearns                 4   Oppenheimer through 2016, do you recall what
   5   before joining Oppenheimer.                                   5   Ms. Ross' job title was?
   6        Q.     With the exception of yesterday, when             6         A.   She was the head of high-yield sales.
   7   was the last time you spoke to Mr. Ngo?                       7         Q.   As a research analyst at Oppenheimer,
   8        A.     A couple of years ago.                            8   did you ever report to Ms. Ross?
   9        Q.     During the time that you worked with              9         A.   No.
  10   Mr. Ngo, how would you describe your relationship            10         Q.   Now, am I correct that Mr. Morgan
  11   with him?                                                    11   eventually resigned from Oppenheimer?
  12        A.     We had a good relationship. We were              12         A.   Yes.
  13   friends.                                                     13         Q.   Who replaced him?
  14        Q.     Do you still consider Mr. Ngo to be a            14         A.   Both me and Hoai, as coheads.
  15   friend?                                                      15         Q.   You're currently the head of
  16        A.     I haven't spoken to him in a while,              16   high-yield research?
  17   but, yes, I consider him to be a friend.                     17         A.   Yes.
  18        Q.     Can you briefly describe your work               18         Q.   Did you ever report to Ms. Ross in
  19   history in the industry leading up to your hiring at         19   your capacity as the cohead or the sole head of
  20   Oppenheimer.                                                 20   high-yield research?
  21        A.     I started at Citigroup in 2000 out of            21         A.   No.
  22   college. I was in investment banking for about               22         Q.   Did you ever at any time at
  23   three years. And then in 2003, I moved over to Bear          23   Oppenheimer consider Ms. Ross to be your supervisor?
  24   Stearns in the high-yield research group. Was there          24         A.   No.
  25   for about four years. And then went to CIBC in               25         Q.   Why not?
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 230 of 407
                                                 735                                                                737
   1                  Burns - Direct                                 1                  Burns - Direct
   2        A.      She was the head of sales.                       2           A.   One other.
   3        Q.      How are high-yield research analysts             3           Q.   Do you remember who that was?
   4   compensated at Oppenheimer?                                   4           A.   Sean Sneeden.
   5        A.      Salary and discretionary bonus.                  5           Q.   From 2013 through the present, what is
   6        Q.      Did you ever have any agreement with             6   the highest number of high-yield research analysts
   7   Oppenheimer that entitled you to a guaranteed bonus?          7   that you can recall Oppenheimer employing at the
   8        A.      No.                                              8   same time, exclusive of yourself and Mr. Ngo?
   9        Q.      Now, I think you testified at some               9           A.   Maybe three.
  10   point you became the cohead of high-yield research?          10           Q.   And aside from yourself, how many
  11        A.      Yes.                                            11   high-yield research analysts does Oppenheimer
  12        Q.      Do you recall when that was,                    12   currently employ?
  13   approximately?                                               13           A.   One.
  14        A.      The end of 2013.                                14           Q.   Did your job responsibilities change
  15        Q.      And what do you recall about the                15   when you received the title of cohead of the
  16   circumstances of you obtaining that position?                16   high-yield research group?
  17        A.      Todd Morgan left to go work somewhere           17           A.   A little.
  18   else, and both me and Hoai were promoted as coheads 18                    Q.   How did they change?
  19   at the time.                                                 19           A.   Well, I was supervising Sean, the one
  20        Q.      Did Mr. Morgan ever have a cohead of            20   analyst. And then the head of the group at that
  21   high-yield research at Oppenheimer?                          21   time also sent out the morning blast and, as an SA,
  22        A.      No.                                             22   would SA research pieces.
  23        Q.      When you worked with Mr. Morgan at              23           Q.   And let's start with the morning
  24   CIBC, what was his title?                                    24   blast.
  25        A.      He was the head of high-yield research          25                How much time does it take to send out
                                                 736                                                                738
   1                  Burns - Direct                                 1                  Burns - Direct
   2   there.                                                        2   the morning blast?
   3        Q.      While you were working together at               3           A.   To actually send it out? A couple
   4   CIBC, did he ever have a cohead?                              4   minutes.
   5        A.      No.                                              5           Q.   Well, I'll withdraw the question.
   6        Q.      And at the time of Mr. Morgan's                  6                Tell me about what you do as the --
   7   resignation in 2013, who was he reporting to?                 7   what you did with regard to the morning blast.
   8        A.      Rob Lowenthal.                                   8           A.   It was a compilation of analyst
   9        Q.      Did you continue to report to                    9   research. So you put it together, put it all in one
  10   Mr. Lowenthal when you became the cohead of                  10   piece and then distribute it to the distribution
  11   high-yield research?                                         11   list.
  12        A.      Yes.                                            12           Q.   And how long did it take to do that?
  13        Q.      What was Mr. Lowenthal's position at            13           A.   To actually add it all together? I
  14   that time?                                                   14   don't know. Maybe 15 minutes.
  15        A.      He was the head of global fixed                 15           Q.   And does the morning blast currently
  16   income.                                                      16   come from you?
  17        Q.      To your knowledge, did Robert                   17           A.   No, we don't publish it anymore.
  18   Lowenthal ever report to Ms. Ross?                           18           Q.   Why don't you publish it anymore?
  19        A.      No.                                             19           A.   We're not publishing as much, so we
  20        Q.      At the time that you and Mr. Ngo                20   just stopped publishing it.
  21   became the coheads of high-yield research, aside             21           Q.   I think you also referenced SA'ing.
  22   from yourselves, how many high-yield research                22           A.   Yes.
  23   analysts did Oppenheimer employ?                             23           Q.   Can you talk a little bit about what
  24        A.      At that time?                                   24   that is.
  25        Q.      Yes.                                            25           A.   It's basically supervisory analyst
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 231 of 407
                                                   739                                                                741
   1                    Burns - Direct                               1                   Burns - Direct
   2   approval. So a research piece, before it goes out,            2          Q.     And do you recall sending this e-mail?
   3   has to be approved by an SA. You basically review             3          A.     Yes.
   4   it, make sure there's no exaggerated language,                4          Q.     Do you recall why you sent this
   5   following the proper procedures basically, and then           5   e-mail?
   6   distribute it.                                                6          A.     Yeah, Rob had asked for bios as part
   7           Q.   How long does it typically take to               7   of marketing.
   8   complete an SA for a piece of research?                       8          Q.     So was it your understanding that
   9           A.   Anywhere from 5 to 15 minutes, if it             9   these bios would be utilized to market to clients
  10   was a longer piece.                                          10   and potential clients?
  11           Q.   And currently, as the head of                   11          A.     Yes, it was for the PR company.
  12   high-yield research, how many SAs do you do in a             12          Q.     Did you draft the biographies that are
  13   typical day?                                                 13   contained in the response?
  14           A.   Today?                                          14          A.     Yes. I got them from the research
  15           Q.   Yes.                                            15   analysts and put them all together in this e-mail,
  16           A.   Zero.                                           16   yes.
  17           Q.   Zero?                                           17          Q.     The first question I want to ask -- we
  18           A.   Yes.                                            18   see here there's six individuals listed.
  19           Q.   How many SAs would you say you did in           19          A.     Uh-huh.
  20   a typical day in 2014?                                       20          Q.     Are all six of those individuals
  21           A.   On average, probably three or four.             21   high-yield research analysts?
  22           Q.   What percent of your workday today              22          A.     No. Jack Lipton was municipal
  23   would you say that you spend doing your task as the          23   research, and Lucila Broide was an EM analyst.
  24   head of the high-yield research?                             24                 THE ARBITRATOR: EM?
  25           A.   Less than two hours, maybe less than            25                 THE WITNESS: Emerging markets.
                                                   740                                                                742
   1                    Burns - Direct                               1                   Burns - Direct
   2   that.                                                         2   BY MR. GIBSON:
   3           Q.   Is it -- is it fair for me to assume             3          Q.     So am I correct, Ms. Burns, at the
   4   that the remainder of the day you spend doing your            4   time this e-mail was sent, there were four
   5   tasks as a research analyst --                                5   high-yield research analysts?
   6           A.   Yes.                                             6          A.     Yes.
   7           Q.   -- covering your sectors?                        7          Q.     Yourself, Mr. Ngo and Mr. Sneeden and
   8           A.   Correct.                                         8   Mr. Bhandary?
   9           Q.   What percent of your time in 2014                9          A.     Yes.
  10   would you say you spent conducting your supervisory          10          Q.     And I just want to note, in your
  11   responsibilities?                                            11   biography, is there any reference to your position
  12           A.   Less than two hours.                            12   as the head of the high-yield research group?
  13           Q.   Did you ever consider your title as             13          A.     No.
  14   the head or cohead of the high-yield research group          14          Q.     Why didn't you include that?
  15   to be an important part of your job function?                15          A.     It wasn't the main part of my job.
  16           A.   No, it wasn't the main part of my job.          16          Q.     Did you believe that your title as the
  17           Q.   Can you take a look at what's been              17   head of the high-yield research group was important
  18   marked as Exhibit 102. Just take a second and take           18   to clients?
  19   a look at that document, and let me know when you're 19                  A.     No.
  20   ready.                                                       20          Q.     Now, did there come a time when
  21                (Pause.)                                        21   Mr. Ngo left the office for some time to travel to
  22           A.   Yep.                                            22   California?
  23           Q.   And this appears to be an e-mail from           23          A.     Yes.
  24   yourself to Robert Lowenthal from February of 2015.          24          Q.     And do you recall approximately when
  25           A.   Correct.                                        25   that was?
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 232 of 407
                                                    743                                                            745
   1                   Burns - Direct                                1                   Burns - Direct
   2        A.       June 2014.                                      2         A.   No.
   3        Q.       And do you recall why Mr. Ngo went to           3         Q.   Did he ever indicate to you that
   4   California?                                                   4   Ms. Ross was -- he felt Ms. Ross was treating him
   5        A.       He was having a baby in California.             5   differently because he was a man?
   6        Q.       And when Mr. Ngo left the office in             6         A.   No.
   7   June of 2014, did you understand him to be on an              7         Q.   Who was Mr. Ngo's supervisor at that
   8   FMLA leave of absence?                                        8   time, in 2014?
   9        A.       No. He wasn't on a leave, based on my           9         A.   Rob.
  10   understanding.                                               10         Q.   Now, during the time period that
  11        Q.       What was the basis for that                    11   Mr. Ngo was in California, how often did you
  12   understanding?                                               12   communicate with him?
  13        A.       We discussed his game plan when he'd           13         A.   We communicated frequently.
  14   be out there, and that he would be working remotely,         14         Q.   Was he sending e-mails?
  15   he would take a laptop, and he would do as much as           15         A.   Yes.
  16   he could from out there.                                     16         Q.   Was he responding to e-mails?
  17        Q.       That game plan that you discussed with         17         A.   Yes.
  18   Mr. Ngo, did you give Mr. Ngo any of your personal           18         Q.   Did you speak to him on the telephone?
  19   opinions on his game plan?                                   19         A.   Yes.
  20        A.       Yes. I thought he should take the              20         Q.   How often?
  21   time. I thought it would be hard to work from                21         A.   Once a week. We spoke frequently.
  22   California with the new baby and the time                    22         Q.   Was Mr. Ngo doing any work during that
  23   difference. I mean, you didn't know -- maybe the             23   time period, to your knowledge?
  24   baby could be colicky.                                       24         A.   Yes.
  25        Q.       What was Mr. Ngo's response?                   25         Q.   What type of work do you recall him
                                                    744                                                            746
   1                   Burns - Direct                                1                   Burns - Direct
   2        A.       He was going to work remotely out of            2   doing?
   3   California.                                                   3         A.   He was responding to e-mails, SA'ing
   4        Q.       Now, do you have any knowledge as to            4   certain retail -- certain pieces, research pieces.
   5   whether Mr. Ngo had any conversations with Ms. Ross           5         Q.   Take a look at Exhibit 125, please.
   6   regarding his spending time out of the office for             6   Just take a moment and review that, and let me know
   7   the birth of his baby?                                        7   when you've had a chance to review it.
   8        A.       Yes.                                            8              (Pause.)
   9        Q.       How did you come to know of that                9         Q.   I'd like to start -- we see there's
  10   conversation?                                                10   three e-mails on this page, but I'd like to start
  11        A.       He told me.                                    11   with the one that's about halfway down the page from
  12        Q.       "He" being Mr. Ngo?                            12   Mr. Sneeden.
  13        A.       Yes.                                           13         A.   Right.
  14        Q.       And what do you recall Mr. Ngo telling         14         Q.   And we see this e-mail is dated
  15   you about his conversation with Ms. Ross?                    15   July 16, 2014?
  16        A.       That he felt that she wasn't                   16         A.   Yes.
  17   supportive of him taking leave.                              17         Q.   Where was your -- to your
  18        Q.       And when Mr. Ngo was describing his            18   understanding, where was Mr. Ngo physically located
  19   conversation with Ms. Ross to you, did he ever               19   at that time?
  20   indicate to you that Ms. Ross had told him he could          20         A.   California.
  21   not take a leave?                                            21         Q.   How long had he been out of the
  22        A.       No.                                            22   office?
  23        Q.       Did you ever indicate to you that              23         A.   A couple weeks, maybe three weeks.
  24   Ms. Ross told him he could not take 12 weeks of              24         Q.   Now, we see that Mr. Sneeden sent an
  25   leave?                                                       25   e-mail to a number of people, including yourself and
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 233 of 407
                                                  747                                                                   749
   1                   Burns - Direct                                 1                     Burns - Direct
   2   Mr. Ngo?                                                       2   piece. It could take a couple minutes up to 15
   3          A.     Yes.                                             3   minutes, depending. And there's some charts and
   4          Q.     And Mr. Sneeden says, "Please review             4   stuff that -- the actual wording of it is basically
   5   and approve AC OK SS"?                                         5   a page.
   6          A.     Yes.                                             6           Q.   And I'm sorry. I think I asked you
   7          Q.     What's your understanding of what                7   this already.
   8   Mr. Sneeden was requesting here?                               8                But at or about this time, in 2014,
   9          A.     He's asking for SA approval and                  9   how many pieces of research were you SA'ing in an
  10   compliance approval to send out this piece.                   10   average day?
  11          Q.     And above that, we see a response               11           A.   An average day, probably three to
  12   e-mail from Paula Kanno?                                      12   four.
  13          A.     Yes.                                            13                THE ARBITRATOR: Apart from this one
  14          Q.     Is it your understanding that that's            14           instance of an SA by Mr. Ngo while he was out
  15   the compliance approval that Mr. Sneeden was looking 15                    in California, are you aware of any other
  16   for?                                                          16           instances in which he was SA'ing drafts?
  17          A.     Yes.                                            17                THE WITNESS: I think he might have
  18          Q.     And then above that, we see a response          18           SA'd other, but I don't recall specific
  19   from Mr. Ngo from that same day?                              19           pieces.
  20          A.     Yes.                                            20                THE ARBITRATOR: You think he might
  21          Q.     And Mr. Ngo writes "SA OK HN"?                  21           have done it or you're uncertain as to
  22          A.     Yes.                                            22           whether this is one isolated instance as
  23          Q.     What is your understanding of what              23           opposed to a pattern of conduct by him?
  24   Mr. Ngo was communicating in this e-mail?                     24                THE WITNESS: Well, I was SA'ing most
  25          A.     That was the supervisory analyst                25           of them because I was an SA, too, and I was
                                                  748                                                                   750
   1                   Burns - Direct                                 1                     Burns - Direct
   2   approval.                                                      2           there. But like I said, I think he may have
   3          Q.     Were you surprised that Mr. Ngo SA'd             3           been SA'ing other ones, but I don't have
   4   this particular piece of research for Mr. Sneeden?             4           anything specific to point to.
   5          A.     No.                                              5                THE ARBITRATOR: Okay.
   6          Q.     Why not?                                         6   BY MR. GIBSON:
   7          A.     Because he was working from                      7           Q.   On that point, Ms. Burns, why were you
   8   California.                                                    8   SA'ing most of them?
   9          Q.     During the time period that Mr. Ngo              9           A.   Well, I was there, so I would get them
  10   was in California, did he ever tell you that he               10   and SA them when I received them.
  11   should not be working because he was on leave of              11                THE ARBITRATOR: Do you get them
  12   absence?                                                      12           normally this way, that is by e-mail?
  13          A.     No.                                             13                THE WITNESS: Yes, you get them by
  14          Q.     And by the way, looking at                      14           e-mail most of the time.
  15   Mr. Sneeden's research, you see it's approximately            15                THE ARBITRATOR: And as far as you can
  16   four and a half pages, would you say?                         16           tell during the time that Mr. Ngo was away,
  17          A.     Yeah.                                           17           were analysts sending their pieces for SA'ing
  18          Q.     And can you tell from this e-mail how           18           solely to you --
  19   long it took Mr. Ngo to SA this piece?                        19                THE WITNESS: No, I believe --
  20          A.     Couple minutes.                                 20                THE ARBITRATOR: -- or would they send
  21          Q.     Is that an unusual length of time to            21           it to a whole list of people, including you
  22   SA a piece of research this size?                             22           and Mr. Ngo?
  23          A.     No. It depends on how quick of a                23                THE WITNESS: Yeah, it was sent to a
  24   reader you are. Like I said, it could take anywhere           24           list of people, is my recollection.
  25   from 5 minutes -- it depends on the length of a               25                THE ARBITRATOR: And if it was sent to
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 234 of 407
                                                 751                                                             753
   1                   Burns - Direct                                 1                 Burns - Direct
   2        both you and Mr. Ngo, while he was away, how              2         So he would handle all of it.
   3        would you or he determine which of the two of             3              THE ARBITRATOR: Okay.
   4        you would do the SA'ing?                                  4   BY MR. GIBSON:
   5                 THE WITNESS: You would see -- I mean,            5         Q.   Now, during the time period that
   6        you didn't discuss it. You would just SA                  6   Mr. Ngo was in California for the birth of his baby,
   7        it -- you would read it and SA it and send it             7   did he ever indicate to you that he was being forced
   8        back and reply to all.                                    8   in any way by Oppenheimer to work?
   9                 THE ARBITRATOR: Okay.                            9         A.   No.
  10   BY MR. GIBSON:                                                10         Q.   When Mr. Ngo left for California, did
  11        Q.       Ms. Burns, if you could take a look at          11   he give you any idea of when he was expecting to
  12   Exhibit 128.                                                  12   return to the office?
  13        A.       Yes.                                            13         A.   A couple of weeks.
  14        Q.       Let me know when you've had a chance            14         Q.   Did he tell you that?
  15   to review that.                                               15         A.   Yes.
  16               (Pause.)                                          16         Q.   And did there come a time when you
  17        A.       Yes.                                            17   learned that Mr. Ngo was going to be out of the
  18        Q.       This appears to be an e-mail from               18   office for a longer period of time?
  19   Mr. Ngo to yourself dated Friday, July 25th?                  19         A.   Yes.
  20        A.       Yes.                                            20         Q.   How did you first become aware of
  21        Q.       And Mr. Ngo states, "I think you are            21   that?
  22   out in July. Did you want me to SA while you are              22         A.   He told me, and then he also sent an
  23   gone?"                                                        23   e-mail.
  24               Do you see that?                                  24         Q.   When did -- when he told you, was that
  25        A.       Yes.                                            25   on a telephone conversation?
                                                 752                                                             754
   1                   Burns - Direct                                 1                 Burns - Direct
   2        Q.       Do you recall receiving that e-mail?             2         A.   I can't remember if it was telephone
   3        A.       Yes.                                             3   or through text, but he told me that -- whatever --
   4        Q.       And what is your understanding of what           4   what was going on with the baby. We had been
   5   Mr. Ngo was asking in this e-mail?                             5   frequently communicating.
   6        A.       I take vacation every year in late               6              THE ARBITRATOR: You said at some
   7   July with my family. He knows that. So I was going             7         point that he had indicated he would be back
   8   to be out for that week. So he was asking me if I              8         in a couple of weeks? Did I understand you
   9   wanted him to handle the SA'ing while I was out.               9         correctly?
  10        Q.       Do you think it was odd that Mr. Ngo            10              THE WITNESS: That he would be out for
  11   sent you that e-mail?                                         11         a couple of weeks, yes.
  12        A.       No.                                             12              THE ARBITRATOR: Approximately when
  13        Q.       Why not?                                        13         did he tell you that? Before he went to --
  14        A.       Because he was working from                     14              THE WITNESS: Before. Before, yeah.
  15   California.                                                   15         Before he left. We didn't have a
  16        Q.       During the time period --                       16         conversation --
  17                 THE ARBITRATOR: Let me ask this:                17              THE ARBITRATOR: I see.
  18        Does this particular e-mail suggest to you               18   BY MR. GIBSON:
  19        that as a general rule, he wasn't SA'ing up              19         Q.   I think you testified that there was a
  20        to that point and, therefore, felt the need              20   subsequent e-mail after your conversation?
  21        to ask you if you wanted him to cover for                21         A.   Yes.
  22        you?                                                     22         Q.   Let's take a look at Exhibit 114,
  23                 THE WITNESS: No, I took it as he knew           23   please. If you could just give that chain a quick
  24        I was going to be out and so he would handle             24   read and let me know when you're ready.
  25        it and me not worry about it when I got it.              25              (Pause.)
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 235 of 407
                                                 755                                                            757
   1                  Burns - Direct                                1                 Burns - Direct
   2           A.   Okay.                                           2         Q.    Why do you think Rob should have
   3           Q.   So starting with the bottom e-mail on           3   gotten the e-mail?
   4   the page from Mr. Ngo to yourself and Ms. Burns              4         A.    He was his boss.
   5   dated Sunday, July 13, is that the e-mail you just           5         Q.    Do you see any reference in this
   6   testified about?                                             6   e-mail to the FMLA?
   7           A.   Yes.                                            7         A.    No.
   8           Q.   And do you recall receiving this                8         Q.    Do you see any reference in this
   9   e-mail from Mr. Ngo?                                         9   e-mail to a leave of absence?
  10           A.   Yes.                                           10         A.    No.
  11           Q.   And we see in the first sentence of            11         Q.    Do you see anywhere in this e-mail
  12   the e-mail, Mr. Ngo states, "Thanks for all the good        12   where Mr. Ngo was requesting more time out of the
  13   wishes and understanding through this entire                13   office?
  14   process."                                                   14         A.    No.
  15                Do you see that?                               15         Q.    Was it your understanding that you
  16           A.   Yes.                                           16   could approve or disapprove of a leave of absence
  17           Q.   And if we look at the last paragraph,          17   for Mr. Ngo at this time?
  18   the second sentence states, "Thanks again for all           18         A.    No.
  19   your help and support."                                     19         Q.    Was it your understanding that
  20           A.   Yes.                                           20   Ms. Ross could approve or disapprove of a leave of
  21           Q.   Were you surprised to read those lines         21   absence for Mr. Ngo at this time?
  22   in Mr. Ngo's e-mail?                                        22         A.    No.
  23           A.   No.                                            23         Q.    When you received this e-mail from
  24           Q.   Why not?                                       24   Mr. Ngo, did you take that to be him requesting a
  25           A.   I think we were -- I was trying to be          25   leave of absence from Oppenheimer?
                                                 756                                                            758
   1                  Burns - Direct                                1                 Burns - Direct
   2   helpful and supportive.                                      2         A.    No.
   3           Q.   And we see -- in the third paragraph            3         Q.    What was your understanding of what
   4   of this e-mail that starts, "The doctor                      4   Mr. Ngo was communicating in this e-mail?
   5   recommended," do you see the sentence that states,           5         A.    That he was stating he'd be back in a
   6   "Our plan is to leave" -- I'm sorry.                         6   couple of weeks and -- an extension of the current
   7                In the fourth paragraph --                      7   arrangement.
   8           A.   Yes.                                            8         Q.    If we look above Mr. Ngo's e-mail, we
   9           Q.   -- "My plan is to come back to the              9   see a response from Ms. Ross?
  10   office by August 25th."                                     10         A.    Yes.
  11           A.   Yes.                                           11         Q.    And you're not copied on this
  12           Q.   Were you Mr. Ngo's supervisor as of            12   response; correct?
  13   July 13, 2014?                                              13         A.    No.
  14           A.   No.                                            14         Q.    Did you ever see this e-mail?
  15           Q.   Was Ms. Ross?                                  15         A.    Yes.
  16           A.   No.                                            16         Q.    And looking at Ms. Ross' response
  17           Q.   Who was Mr. Ngo's supervisor at that           17   where she states, "Glad everything is going well and
  18   time?                                                       18   that little Lily is healthy and thriving. Send
  19           A.   Rob Lowenthal.                                 19   photos. And we'll see you sometime in August" --
  20           Q.   When you received this e-mail, did you         20         A.    Yes.
  21   notice that Mr. Lowenthal was not copied on it?             21         Q.    -- did it surprise you when you read
  22           A.   Yes, he was not on the e-mail.                 22   that from Ms. Ross?
  23           Q.   Did you have any reaction when you saw         23         A.    No. It was a nice, understanding
  24   that?                                                       24   response.
  25           A.   Rob should have gotten the e-mail.             25         Q.    Keep your voice up a bit.
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 236 of 407
                                                 759                                                           761
   1                  Burns - Direct                               1                  Burns - Direct
   2        A.    Sorry.                                           2   better."
   3        Q.    And do you see in Ms. Ross' e-mail               3              Do you recall having that conversation
   4   where she asked Mr. Ngo how he intends to handle            4   with Mr. Ngo?
   5   second -- 2Q earnings?                                      5         A.   Yes, I believe we spoke before that.
   6        A.    Yes.                                             6         Q.   And what do you recall about the
   7        Q.    What are 2Q earnings?                            7   conversation that you had with him?
   8        A.    It's a second-quarter period where               8         A.   I believe we just talked about
   9   companies report their second-quarter performance.          9   logistics, that John would try to handle as much and
  10        Q.    And is that a busy time at                      10   I would help to fill in and cover the desk as much
  11   Oppenheimer?                                               11   as possible.
  12        A.    Yes.                                            12         Q.   During that conversation with Mr. Ngo,
  13        Q.    Did you discuss the issue of                    13   did he indicate to you his belief that he was on an
  14   second-quarter earnings with Ms. Ross at or about          14   FMLA leave?
  15   the time of this e-mail?                                   15         A.   No.
  16        A.    Yes, I believe we discussed it after            16         Q.   Did he tell you that he felt he was on
  17   this e-mail.                                               17   a leave of absence?
  18        Q.    And what do you recall about that               18         A.   No.
  19   conversation with Ms. Ross?                                19         Q.   Did he tell you that he felt he should
  20        A.    We talked about the logistics of how            20   not be working?
  21   we were going to handle it, that John would help           21         A.   No.
  22   fill in, and I would help oversee it.                      22         Q.   Did he tell you that he felt Ms. Ross
  23        Q.    Who was John?                                   23   was forcing him to work?
  24        A.    He's a junior analyst in the group.             24         A.   No.
  25              THE ARBITRATOR: That's Mr. Daniels?             25         Q.   And I think you testified that the
                                                 760                                                           762
   1                  Burns - Direct                               1                  Burns - Direct
   2              THE WITNESS: Yes, John Daniels.                  2   "John" reference is John Daniels?
   3   BY MR. GIBSON:                                              3         A.   Yes.
   4        Q.    During the conversation that you had             4         Q.   Before Mr. Ngo left the office in June
   5   with Ms. Ross about second-quarter earnings, do you         5   of that year, do you have any knowledge as to
   6   recall Ms. Ross indicating that Mr. Ngo was on an           6   whether he discussed work coverage with Mr. Daniels?
   7   FMLA leave of absence?                                      7         A.   Yes, I believe they sat down and
   8        A.    No.                                              8   discussed -- he showed him the models, where things
   9        Q.    Or on any leave of absence?                      9   were and things of that nature.
  10        A.    No.                                             10         Q.   Do you have any knowledge as to
  11        Q.    Did you think it was inappropriate for          11   whether Mr. Ngo prepared Mr. Daniels for covering
  12   Ms. Ross to ask questions from Mr. Ngo about how           12   second-quarter earnings in his --
  13   second-quarter earnings would be handled?                  13         A.   I don't know their exact
  14        A.    No.                                             14   communication.
  15        Q.    Why not?                                        15         Q.   In your opinion, was John Daniels
  16        A.    Well, because it was a busy time and            16   qualified to handle Mr. Ngo's responsibilities with
  17   he was working from out there.                             17   regard to second-quarter earnings?
  18        Q.    And if we look one e-mail up to                 18         A.   No. He was a junior analyst, so he
  19   Mr. Ngo's response to Ms. Ross --                          19   couldn't do it on his own.
  20        A.    Yes.                                            20         Q.   And who eventually covered those
  21        Q.    -- in the second paragraph, Mr. Ngo             21   second-quarter obligations?
  22   states, "I just spoke with Colleen. We can see what        22         A.   John and I did it together. I helped.
  23   John can do while I'm away. I can help out more            23         Q.   Now, to your knowledge, did there come
  24   when I'm back in the office" -- I'm sorry -- "when         24   a time when Mr. Lowenthal learned that Mr. Ngo was
  25   I'm back in New York, as the logistics will get            25   not going to be returning to the office until
                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 237 of 407
                                                763                                                                 765
   1                 Burns - Direct                                1                   Burns - Direct
   2   August 25th?                                                2           Q.    During that second conversation you
   3        A.    Yes.                                             3   had with Mr. Lowenthal, did he give you any specific
   4        Q.    And do you know how Mr. Lowenthal came           4   reason for why you were going to be the sole
   5   to know that?                                               5   supervisory analyst going forward?
   6        A.    I believe Jane told him.                         6           A.    No.
   7        Q.    What's your basis for that?                      7           Q.    Did he ever subsequently give you a
   8        A.    I saw Jane go in there, and then                 8   reason?
   9   afterwards I spoke to Rob.                                  9           A.    No.
  10        Q.    When you say you "saw Jane go in                10                 THE ARBITRATOR: Did he indicate to
  11   there," was that Rob's office?                             11           you at the time that this was to be a
  12        A.    Rob's office, yes.                              12           permanent arrangement or temporary while
  13        Q.    And did you have any conversations              13           Mr. Ngo was out in California, or did he not
  14   with Mr. Lowenthal about Mr. Ngo's e-mail?                 14           clarify that?
  15        A.    Yes.                                            15                 THE WITNESS: He didn't clarify. He
  16        Q.    How many conversations did you have?            16           basically said, you're going to handle the
  17        A.    Two that I recall.                              17           supervisory responsibilities going forward,
  18        Q.    Tell me about what you recall about             18           from my recollection.
  19   the first conversation.                                    19   BY MR. GIBSON:
  20        A.    The first conversation, when I went in          20           Q.    Did Mr. Lowenthal ever indicate to you
  21   there, Rob was upset that obviously he was hearing         21   that -- already got that question.
  22   about this not directly from Hoai, and he asked me         22                From the date on which you became the
  23   to tell Hoai to call him.                                  23   sole head of high-yield research through the
  24        Q.    And did you inform -- did you tell              24   present, have you ever had another cohead?
  25   Mr. Ngo to call --                                         25           A.    No.
                                                764                                                                 766
   1                 Burns - Direct                                1                   Burns - Direct
   2        A.    Yes, I did.                                      2           Q.    To your knowledge, has Oppenheimer
   3        Q.    -- Mr. Lowenthal?                                3   ever considered hiring anyone to be the cohead of
   4             You've got to wait for me to finish               4   the group with you?
   5   the question.                                               5           A.    No.
   6             How soon after speaking to                        6           Q.    To your knowledge, has Oppenheimer
   7   Mr. Lowenthal did you tell Mr. Ngo that he should           7   ever considered promoting another research analyst
   8   call Mr. Lowenthal?                                         8   to be the cohead of the group with you?
   9        A.    How soon? I talked to Hoai after I               9           A.    No.
  10   spoke to Rob.                                              10           Q.    Would it surprise you if it did?
  11        Q.    And did you -- I think you testified            11           A.    Yeah.
  12   you had a second conversation with Mr. Lowenthal?          12           Q.    Why?
  13        A.    Yes.                                            13           A.    It's a small group. It's not really
  14        Q.    And when approximately was that second          14   necessary.
  15   conversation?                                              15           Q.    After your conversation with
  16        A.    It was after he spoke to Hoai, so               16   Mr. Lowenthal, did you have any understanding as to
  17   maybe a day or two.                                        17   what Mr. Ngo's job function would be when he
  18        Q.    And what do you recall about that               18   returned to the office?
  19   second conversation with Mr. Lowenthal?                    19           A.    Well, I was handling all the
  20        A.    That was when he told me that I would           20   supervisory responsibilities, so he would be a
  21   be handling all the supervisory responsibilities of        21   research analyst.
  22   the group going forward.                                   22           Q.    I'd like you to take -- it may be a
  23        Q.    And was Ms. Ross present for that               23   different book. Take a look at Exhibit 56, please.
  24   conversation with Mr. Lowenthal?                           24   Just let me know when you've had a chance to review
  25        A.    No.                                             25   that.
                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 238 of 407
                                                    767                                                           769
   1                 Burns - Direct                                 1                  Burns - Direct
   2               (Pause.)                                         2         A.     No. I mean, I can understand why Rob
   3        A.     Okay.                                            3   was upset with the way the situation was handled.
   4        Q.     This appears to be an e-mail from                4   And I was -- I stepped up and was handling the
   5   Mr. Lowenthal to yourself, copying Steve Krasner and         5   supervisory responsibilities.
   6   Cary Holcomb, dated July 21st, 2014.                         6         Q.     Now, we saw in Mr. Ngo's July 13th
   7               And do you recall receiving that                 7   e-mail that he had anticipated returning to the
   8   e-mail --                                                    8   office on August 25th?
   9        A.     Do I have the right one?                         9         A.     Yes.
  10        Q.     I'm sorry. 56?                                  10         Q.     Did that, in fact, happen?
  11               MR. LICUL: I don't think that's --              11         A.     No.
  12               THE WITNESS: No. Sorry. Wrong one.              12         Q.     And do you recall why that didn't
  13   BY MR. GIBSON:                                              13   happen?
  14        Q.     So this is Rob Lowenthal to yourself            14         A.     He had a brain aneurysm.
  15   and Krasner and Holcomb?                                    15         Q.     And you testified that while Mr. Ngo
  16        A.     Yes.                                            16   was in California with his baby, it was your
  17        Q.     Let me know when you've had a chance            17   understanding that he was working remotely?
  18   to look at that.                                            18         A.     Yes.
  19               (Pause.)                                        19         Q.     And you were e-mailing with him
  20        A.     Okay.                                           20   regularly?
  21        Q.     And this appears to be an e-mail from           21         A.     Yes.
  22   Mr. Lowenthal to yourself, copying Steve Krasner and        22         Q.     You were speaking with him over the
  23   Cary Holcomb, that's dated July 21st, 2014?                 23   telephone?
  24        A.     Yes.                                            24         A.     Yes.
  25        Q.     And do you recall receiving this                25         Q.     What work do you recall Mr. Ngo doing
                                                    768                                                           770
   1                 Burns - Direct                                 1                  Burns - Direct
   2   e-mail from Mr. Lowenthal?                                   2   after he suffered -- between the time when he
   3        A.     Yes.                                             3   suffered his brain aneurysm and when he returned to
   4        Q.     Do you know who Steve Krasner and Cary           4   work?
   5   Holcomb are?                                                 5         A.     He wasn't working.
   6        A.     Steve Krasner is legal, and Cary is              6         Q.     I'm sorry?
   7   like compliance/risk management.                             7         A.     He wasn't working.
   8        Q.     And in Mr. Lowenthal's e-mail to you,            8         Q.     How often were you communicating with
   9   if you look at the second line, it states,                   9   him during that time period?
  10   "Beginning today, you are the sole supervisory              10         A.     No, we weren't communicating through
  11   analyst in the fixed income research department."           11   e-mail. I was checking in on him, but we weren't
  12               Do you see that?                                12   communicating through e-mail or --
  13        A.     Yes.                                            13         Q.     Did you visit him in the hospital?
  14        Q.     Was this e-mail the first time that             14         A.     I did.
  15   Mr. Lowenthal communicated to you that you were the 15                 Q.     Do you recall when Mr. Ngo returned to
  16   sole head of high-yield research going forward?             16   work?
  17        A.     No, we had a conversation a couple              17         A.     The beginning of November.
  18   days earlier where he told me.                              18         Q.     Did you have any conversations with
  19        Q.     Do you have any understanding as to             19   Mr. Ngo on the first day or two after he returned?
  20   why Mr. Lowenthal would have sent this e-mail after         20         A.     Yes, I did.
  21   the conversation?                                           21         Q.     What do you recall about those
  22        A.     I think it was just to document it.             22   conversations?
  23        Q.     When Mr. Lowenthal told you that you            23         A.     Well, he had spoken to Rob on that
  24   were the sole head of high-yield research going             24   first day or second day when he was back, and he
  25   forward, did you believe it was unfair to Mr. Ngo?          25   was -- felt that Rob demoted him.
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 239 of 407
                                                771                                                              773
   1                  Burns - Direct                                1                   Burns - Direct
   2        Q.    Were you surprised that Mr. Lowenthal             2         Q.   Do you have any recollection as to why
   3   [sic] had told you that he felt that Rob had just            3   it was broken down in two payments?
   4   demoted him?                                                 4         A.   The 40,000 was the first amount Rob
   5        A.    Yes, it was my understanding that Rob             5   was going to give, and then we discussed it. I felt
   6   had told him back in July that I was handling the            6   the number was low, and he authorized the 60,000.
   7   supervisory responsibilities of the group going              7         Q.   And who told Mr. Ngo -- well, who told
   8   forward.                                                     8   Mr. Ngo what his bonus for 2014 was going to be?
   9        Q.    Now, did Mr. Ngo receive a                        9         A.   I did.
  10   discretionary bonus for the work that he had done in        10         Q.   And at the time that you told him, had
  11   2014?                                                       11   you already received the authorization for the extra
  12        A.    Yes.                                             12   $60,000?
  13        Q.    And when would that discretionary                13         A.   Yes.
  14   bonus have been paid?                                       14         Q.   So am I correct that you told Mr. Ngo
  15        A.    February 2015.                                   15   that he would be receiving a $100,000?
  16        Q.    And who set that bonus amount?                   16         A.   Yes.
  17        A.    Robert Lowenthal.                                17         Q.   And was Ms. Ross present in that
  18        Q.    Did Mr. Lowenthal discuss that                   18   conversation?
  19   decision with you?                                          19         A.   No.
  20        A.    Yes.                                             20         Q.   What do you recall Mr. Ngo's reaction
  21        Q.    Why did he discuss it with you?                  21   being when you told him that his bonus was going to
  22        A.    I was the supervisor.                            22   be a $100,000 for 2014?
  23        Q.    Was Ms. Ross involved in any of those            23         A.   He was very upset, obviously, being
  24   discussions?                                                24   down from the year before. I think, you know, he
  25        A.    No.                                              25   acknowledged that he was out of office for a period
                                                772                                                              774
   1                  Burns - Direct                                1                   Burns - Direct
   2        Q.    If you could take a look at                       2   of time, but felt that it was disproportionally low.
   3   Exhibit 11H.                                                 3              THE ARBITRATOR: Let me ask this: You
   4              By the way, Ms. Ross -- Ms. Burns,                4         mentioned that you had some conversations
   5   before I ask you about that --                               5         with Mr. Lowenthal about a bonus. Could you
   6        A.    Hold on. Let me find it.                          6         describe what it was, in substance, that he
   7              11H, you said?                                    7         said to you and you said to him --
   8        Q.    Yes.                                              8              THE WITNESS: Oh, it was --
   9        A.    Okay.                                             9              THE ARBITRATOR: -- in these
  10        Q.    Actually -- withdrawn.                           10         conversations.
  11              I'm just going to ask you about -- do            11              THE WITNESS: -- more -- the
  12   you see the two documents that are in Exhibit 11H?          12         conversation was more like he has -- he sets
  13        A.    Yes.                                             13         the bonus. When he gave that number, I
  14        Q.    And what do those appear to be?                  14         thought it was low and that it should be
  15        A.    Pay stubs, bonus pay stubs.                      15         higher than that, and then he authorized the
  16        Q.    And do you recall what Mr. Ngo's bonus           16         60,000.
  17   for 2014 was?                                               17              THE ARBITRATOR: In the course -- was
  18        A.    A hundred thousand.                              18         it more than one conversation or just one?
  19        Q.    And is that what's reflected in these            19              THE WITNESS: One conversation.
  20   pay stubs?                                                  20              THE ARBITRATOR: In the course of that
  21        A.    Yes.                                             21         conversation, did he offer any explanation
  22        Q.    And I see here that that $100,000                22         for his decision as to the amount of the
  23   appears to be broken down into two payments; one of 23                 bonus?
  24   40,000, one of 60,000?                                      24              THE WITNESS: Not that I recall. I
  25        A.    Yes.                                             25         mean, he basically -- he sets the number and
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 240 of 407
                                                       775                                                             777
   1                  Burns - Direct                                   1                  Burns - Direct
   2           he felt like that's reflective of the                   2   bonus for work done in 2014 was?
   3        contribution, and that was the number he set.              3         A.     235-.
   4        I thought it was low. I said I thought it                  4         Q.     Take a look at Exhibit 12D, please.
   5        should be higher, and then he authorized the               5                (Pause.)
   6        additional 60-.                                            6         Q.     Does that reflect your bonus paid for
   7                THE ARBITRATOR: Okay.                              7   2014?
   8   BY MR. GIBSON:                                                  8         A.     Yes.
   9           Q.   Did you ever feel that the $100,000                9         Q.     And it's $235,000?
  10   bonus that was paid to Mr. Ngo for 2014 was                    10         A.     Yes.
  11   punishment for him being out of the office for the             11         Q.     Ms. Burns, I think you testified
  12   birth of his child?                                            12   earlier that you consider yourself a friend of
  13           A.   No.                                               13   Mr. Ngo?
  14           Q.   Did you ever feel that the $100,000               14         A.     Yes.
  15   discretionary bonus that Mr. Ngo received for 2014             15         Q.     Do you think it would have been fair
  16   was punishment for taking a leave of absence for his           16   for Mr. Ngo to receive the same $235,000 bonus that
  17   brain aneurysm?                                                17   you received for 2014?
  18           A.   No.                                               18         A.     No.
  19           Q.   Now, Mr. Ngo, if I'm correct, left for            19         Q.     Why not?
  20   the birth of his baby on June 20th of 2014?                    20         A.     I don't think our contribution was the
  21           A.   Yes.                                              21   same in that year.
  22           Q.   If I'm correct, the next day he was at            22         Q.     Why not?
  23   work was November 3rd, 2014?                                   23         A.     Well, I wasn't out of the office for a
  24           A.   Yes.                                              24   period of time, and I was also stepping up and
  25           Q.   Would you agree with me that that's a             25   trying to handle more of the stuff for the desk at
                                                       776                                                             778
   1                  Burns - Direct                                   1                  Burns - Direct
   2   period of just over four months?                                2   that time.
   3           A.   Yes.                                               3         Q.     Do you know whether Mr. Sneeden
   4           Q.   Were you out of the office for four                4   received a bonus for work that he did in 2014?
   5   months in 2014?                                                 5         A.     He did.
   6           A.   No.                                                6         Q.     Can you take a look at Exhibit 13,
   7           Q.   And am I correct that you testified                7   please.
   8   that during the period of August 18th through                   8                (Pause.)
   9   November 3rd, 2014, Mr. Ngo was not doing any work,             9         Q.     I'd like you to turn -- if you look in
  10   to your knowledge?                                             10   the bottom right corner, there's a "Confidential
  11           A.   No, he was recovering during that                 11   OPCO" in small letters.
  12   time.                                                          12         A.     Yes.
  13           Q.   During the period June 20, 2014,                  13         Q.     If you can turn in to page 1216,
  14   through August 17, 2014, the time period that                  14   please.
  15   Mr. Ngo was in California, was he completing all of            15                Do you see what appears to be a 2014
  16   his tasks as a research analyst?                               16   W-2 for Mr. Sneeden?
  17           A.   No.                                               17         A.     Yes, I believe -- yes.
  18           Q.   Was he completing all of his tasks as             18         Q.     And you see there's some handwriting
  19   the cohead of the group?                                       19   in the middle of the page that says, "$125,000
  20           A.   No.                                               20   bonus"?
  21           Q.   Who was completing the remainder of               21         A.     Yes.
  22   the work that wasn't getting done?                             22         Q.     Do you have any knowledge as to
  23           A.   I was covering some of it, and John               23   whether that represents Mr. Sneeden being paid a
  24   Daniels was covering some of it.                               24   $125,000 bonus in 2015 for 2014?
  25           Q.   Do you recall what your discretionary             25         A.     Yes, that sounds right.
                                                             PIROZZI & HILLMAN
                                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 241 of 407
                                                    779                                                            781
   1                  Burns - Direct                                 1                 Burns - Direct
   2        Q.      Do you remember what Mr. Sneeden's               2   bonus for work performed in 2015 was?
   3   bonus was for 2014?                                           3          A.   $175,000.
   4        A.      That sounds in the right range.                  4          Q.   Who made the decision to pay Mr. Ngo a
   5        Q.      If you turn to the prior page, which             5   $175,000 discretionary bonus?
   6   is 1215, what bonus number is indicated on                    6          A.   Rob Lowenthal.
   7   Mr. Sneeden's 2015 W-2?                                       7          Q.   Was -- did you have any discussions
   8        A.      135-, 135,000.                                   8   with Mr. Lowenthal about that number?
   9        Q.      Was Mr. Sneeden out of the office for            9          A.   Yes.
  10   four months in 2014?                                         10          Q.   Was that conversation with
  11        A.      No.                                             11   Mr. Lowenthal consistent with the conversation you
  12        Q.      I want to go back to -- for a second            12   described in 2014?
  13   to your conversation with Mr. Ngo when you told him          13          A.   Yes.
  14   about the $100,000 bonus.                                    14          Q.   Was Ms. Ross involved in that
  15             After Mr. Ngo expressed his                        15   discussion?
  16   displeasure with that number, did you ever indicate          16          A.   No.
  17   to him that you would go discuss it further with Rob         17          Q.   Did you think $175,000 was a fair
  18   Lowenthal?                                                   18   number?
  19        A.      No, I don't recall that. I recall, I            19          A.   Yeah. I mean, he got paid more than
  20   believe, telling him that if he wanted to discuss it         20   Sean Sneeden did that year.
  21   further with Rob Lowenthal, he could.                        21          Q.   Who told Mr. Ngo that he was going to
  22        Q.      Following your February 2015                    22   receive a $175,000 discretionary bonus?
  23   conversation with Mr. Ngo about his bonus, did you           23          A.   I did.
  24   have any other conversations with him in 2015 in             24          Q.   Was Ms. Ross present for that
  25   which he told you that he felt that Oppenheimer was          25   conversation?
                                                    780                                                            782
   1                  Burns - Direct                                 1                 Burns - Direct
   2   punishing him?                                                2          A.   No.
   3        A.      No, not that I recall.                           3          Q.   What do you recall Mr. Ngo's reaction
   4        Q.      Any other conversations that year when           4   being when you told him that his bonus was $175,000?
   5   he told he felt he was being treated unfairly by              5          A.   I think he was okay with it. I don't
   6   Oppenheimer?                                                  6   recall anything out of the ordinary.
   7        A.      No, not that I recall.                           7          Q.   Did he indicate to you at all that he
   8        Q.      Did Mr. Ngo work at Oppenheimer for              8   felt that Mr. Lowenthal was discriminating against
   9   the entirety of 2015?                                         9   him?
  10        A.      Yes.                                            10          A.   No.
  11        Q.      And what was his job title during that          11          Q.   Retaliating against him?
  12   year?                                                        12          A.   No.
  13        A.      High-yield research analyst.                    13          Q.   Did he feel that Mr. Lowenthal was
  14        Q.      And do you recall whether Mr. Ngo               14   still punishing him?
  15   received a discretionary bonus for work that he              15          A.   No.
  16   performed in 2015?                                           16          Q.   Did he feel that he was being treated
  17        A.      Yes.                                            17   unfairly by Oppenheimer with regard to that bonus?
  18        Q.      Am I correct that that would have been          18          A.   No, not that I recall.
  19   paid in February -- in about February of 2016?               19          Q.   We saw that your bonus for the prior
  20        A.      Yes.                                            20   year was $235,000; is that correct?
  21        Q.      Let's go back to Exhibit 11, please.            21          A.   Yes.
  22   Specifically 11I -- oh, wait. I'm sorry. Yes, 11I.           22          Q.   For 2014? 235-?
  23   Apologies.                                                   23          A.   Yes.
  24             And, Ms. Burns, looking at this                    24          Q.   Has your bonus continued to be
  25   document, can you tell what Mr. Ngo's discretionary          25   $235,000 every year?
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 242 of 407
                                                  783                                                           785
   1                  Burns - Direct                               1                   Burns - Direct
   2          A.   No.                                             2               MR. LICUL: No objection.
   3          Q.   Has it ever been your understanding             3               THE ARBITRATOR: Exhibit 137 is
   4   that you would continue to receive a $235,000               4          received.
   5   discretionary bonus every year?                             5   BY MR. GIBSON:
   6          A.   No.                                             6          Q.   And, Ms. Burns, have you seen this
   7          Q.   Let's take a look at Exhibit 12F,               7   document before?
   8   please.                                                     8          A.   Yes.
   9               (Pause.)                                        9          Q.   Does this reflect the $165,000 bonus
  10          Q.   And do you recognize what this is,             10   that you just testified that you received for work
  11   Ms. Burns?                                                 11   that you did in 2018?
  12          A.   My pay stub.                                   12          A.   Yes.
  13          Q.   And we see that this pay stub has a            13          Q.   Were you happy with the bonuses that
  14   pay date of February 6, 2017, in the upper right           14   you received the last two years?
  15   corner?                                                    15          A.   No.
  16          A.   Yes.                                           16          Q.   Did you feel that Oppenheimer was
  17          Q.   And we see that it says, "Management           17   discriminating against you when they gave you those
  18   bonus: $200,000"?                                          18   bonuses?
  19          A.   Yes, I think I'm -- yes. I'm on the            19          A.   No.
  20   right one now, yes.                                        20          Q.   Did you feel that you were being
  21          Q.   You see that 200,000?                          21   retaliated against?
  22          A.   Yes.                                           22          A.   No.
  23          Q.   Is that your understanding, that that          23          Q.   Why not?
  24   $200,000 was your bonus paid for work performed in 24                  A.   Well, I think bonuses are reflective
  25   2016?                                                      25   of a bunch of things; the overall performance of the
                                                  784                                                           786
   1                  Burns - Direct                               1                   Burns - Direct
   2          A.   Yes.                                            2   group, the firm, and assessment of your
   3          Q.   That was $35,000 less than you                  3   contribution.
   4   received in 2014?                                           4          Q.   By the way, I apologize for going out
   5          A.   Correct.                                        5   of order a little bit, but did you receive a raise
   6          Q.   Do you receive -- did you receive a             6   in your base salary at any point in 2014?
   7   discretionary bonus for work that you performed in          7          A.   Yes.
   8   2017?                                                       8          Q.   And how much was that raise?
   9          A.   Yes.                                            9          A.   $25,000.
  10          Q.   Do you recall how much that was?               10          Q.   What do you recall about the
  11          A.   I believe 170-.                                11   circumstances, how that came about?
  12          Q.   Have you received your bonus for 2018          12          A.   I had asked Rob for it.
  13   yet?                                                       13          Q.   And did Mr. Lowenthal grant that
  14          A.   Yes.                                           14   request?
  15          Q.   Do you recall how much that was?               15          A.   Yes.
  16          A.   165-.                                          16          Q.   Was Mr. Ngo eventually terminated by
  17               MR. GIBSON: And, Judge, I'd just like          17   Oppenheimer?
  18          to add an exhibit.                                  18          A.   Yes.
  19               Is there any objection?                        19          Q.   Do you recall approximately when that
  20               Do you know what number we're up to?           20   was?
  21               MS. MILLER: 136?                               21          A.   July 2016.
  22               MR. LICUL: I think it's 137.                   22          Q.   If I told you June 30th, does that
  23               THE ARBITRATOR: It's 137.                      23   sound about right?
  24               MR. GIBSON: 137.                               24          A.   Yes.
  25               Any objection?                                 25          Q.   To your knowledge, who made the
                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 243 of 407
                                                    787                                                                789
   1                   Burns - Direct                                1                  Burns - Direct
   2   decision to terminate Mr. Ngo's employment?                   2          Q.    Why not?
   3         A.    Rob Lowenthal.                                    3          A.    Well, it was cost-cutting. We were
   4         Q.    Did Mr. Lowenthal discuss that                    4   downsizing the group. And those events happened two
   5   decision with you?                                            5   years ago.
   6         A.    He told me.                                       6          Q.    Do you have any recollection generally
   7         Q.    Did he ask for your opinion?                      7   as to how Oppenheimer performed as a company in 2015
   8         A.    No. He just told me.                              8   and 2016?
   9         Q.    And was Ms. Ross involved in that                 9          A.    I believe they were -- they were
  10   discussion?                                                  10   weaker years. I believe they were.
  11         A.    No.                                              11          Q.    Now, who told Mr. Ngo he was being
  12         Q.    What do you recall about your                    12   terminated?
  13   discussion with Mr. Lowenthal about his decision?            13          A.    Myself and HR.
  14         A.    He told me that he was letting Hoai              14          Q.    Was Ms. Bridges the individual from
  15   go, it was cost-cutting, and that they weren't               15   HR?
  16   priority sectors.                                            16          A.    No.
  17         Q.    When you say "they weren't priority              17          Q.    Who do you recall it being?
  18   sectors," what are you talking about?                        18          A.    Melissa Castello, I believe.
  19         A.    He covered chemicals, paper, and metal           19          Q.    Melissa Castello?
  20   and mining.                                                  20          A.    Yeah.
  21         Q.    During your conversation with                    21          Q.    Was that a difficult conversation for
  22   Mr. Lowenthal about his decision, did he make any            22   you to have with Mr. Ngo?
  23   reference to the time that Mr. Ngo had been out of           23          A.    Yes.
  24   the office in 2014 for the birth of his child?               24          Q.    Why?
  25         A.    No.                                              25          A.    Well, I think it's always difficult to
                                                    788                                                                790
   1                   Burns - Direct                                1                  Burns - Direct
   2         Q.    During that conversation or any                   2   have a conversation to let someone go, but he was
   3   subsequent conversation, did he make any reference            3   also a friend of mine.
   4   to the time that Mr. Ngo had spent recovering from            4          Q.    What do you remember about that
   5   his brain aneurysm --                                         5   conversation?
   6         A.    No.                                               6          A.    He was upset. He wanted to know why
   7         Q.    -- in 2014?                                       7   him.
   8         A.    No.                                               8          Q.    Did you -- before Mr. Ngo wanted to
   9         Q.    Did you disagree with Mr. Lowenthal's             9   know why him, did you give him any reason as to why
  10   decision?                                                    10   he was being terminated?
  11         A.    I certainly wasn't happy about it. He            11          A.    Yes. I told him we were letting him
  12   was a friend of mine. But I understood it was                12   go for cost-cutting reasons and --
  13   cost-cutting.                                                13          Q.    And --
  14         Q.    Does Oppenheimer have a reputation for           14          A.    -- it wasn't reflective of his
  15   cost-cutting?                                                15   performance.
  16         A.    Yes.                                             16          Q.    I'm sorry?
  17         Q.    When Mr. Lowenthal told you that he              17          A.    It wasn't reflective of his
  18   had decided to terminate Mr. Ngo, did you feel that          18   performance.
  19   he was punishing Mr. Ngo for time that he spent out          19                THE ARBITRATOR: As far as you know,
  20   of the office to be with his baby in 2014?                   20          since analysts, I gather, have different
  21         A.    No.                                              21          sectors that they work on, does Oppenheimer
  22         Q.    Did you feel that Mr. Lowenthal was              22          do a breakdown of earnings performance based
  23   punishing Mr. Ngo for taking a leave of absence to           23          on sectors so that you could determine
  24   recover from his medical condition in 2014?                  24          whether one analyst has really hot sectors
  25         A.    No.                                              25          and another has --
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 244 of 407
                                            791                                                              793
   1            Burns - Direct                                  1                Burns - Direct
   2         THE WITNESS: Meaning earnings                      2         wrapped up my examination, actually.
   3    performance?                                            3   BY MR. GIBSON:
   4         THE ARBITRATOR: Yes.                               4         Q.   Well, let me not get too far ahead of
   5         THE WITNESS: How companies perform,                5   myself.
   6    you're saying, or how -- I guess I'm not                6              I think you testified that Mr. Ngo
   7    understanding the question.                             7   asked something along the lines, when you told him
   8         THE ARBITRATOR: Let me put it this                 8   he was being terminated, why me?
   9    way: To the extent that there are different             9         A.   Yes.
  10    sectors covered by various analysts, do you            10         Q.   What was your response to that?
  11    know whether Oppenheimer does a breakdown of 11                   A.   Basically we weren't priority sectors
  12    Oppenheimer earnings sector by sector?                 12   of the firm and that was why.
  13         THE WITNESS: I don't know.                        13         Q.   A few more questions based on the
  14         THE ARBITRATOR: Let me ask you one                14   questions Judge Dolinger asked you.
  15    other question.                                        15              During your time at Oppenheimer, was
  16         The allusion here earlier in this                 16   Mr. Ngo publishing in any significant amount in
  17    proceeding to the hiring of an analyst in the          17   either technology, telecom or media?
  18    year 2016 --                                           18         A.   Hoai?
  19         THE WITNESS: Yes.                                 19         Q.   Yes.
  20         THE ARBITRATOR: -- are you aware of               20         A.   No.
  21    what that -- who that was and why that person          21         Q.   I'll use the term "TMT."
  22    was hired?                                             22         A.   Yes.
  23         THE WITNESS: Yes. It was earlier in               23         Q.   Before Mr. Joshi was hired, was TMT
  24    2016, I believe March 2016. It was Jiten               24   covered by any Oppenheimer research analyst?
  25    Joshi, and he was hired to cover technology,           25         A.   Yes, prior to him, Umesh covered it --
                                            792                                                              794
   1            Burns - Direct                                  1                Burns - Direct
   2    media and telecom, those sectors.                       2         Q.   Mr. Bhandary?
   3         THE ARBITRATOR: Do you have an                     3         A.   Yes, Bhandary.
   4    understanding of about why if Oppenheimer was           4              -- when he was with us for a year.
   5    downsizing -- including downsizing in this              5   And then prior to that, Todd Morgan, who was the
   6    high-yield group, that it was then at the               6   head of high-yield research, he covered the space.
   7    same time hiring a new analyst in the group?            7         Q.   When Mr. Joshi was hired, was
   8         THE WITNESS: Yes -- well, those                    8   Mr. Bhandary still at the firm?
   9    sectors were priority sectors. We covered               9         A.   No.
  10    them on the investment banking side and on             10         Q.   Now, Mr. Ngo was terminated almost
  11    the equity research side.                              11   three years ago; is that correct?
  12         THE ARBITRATOR: When you say they                 12         A.   Yes.
  13    were "priority sectors," is that because --            13         Q.   And you have been the head of
  14    does that reflect the decision that those are          14   high-yield research for that entire time period?
  15    sectors in which Oppenheimer is likely to              15         A.   Yes.
  16    earn potentially a lot more than in other              16         Q.   And how many research analysts do you
  17    sectors?                                               17   currently supervise?
  18         THE WITNESS: Yes, I think that's how              18         A.   One.
  19    Rob would describe them.                               19         Q.   Who is that research analyst?
  20         THE ARBITRATOR: You mentioned media.              20         A.   I'm blanking on his name. Jiten
  21    What are the other --                                  21   Joshi.
  22         THE WITNESS: Telecom, media and                   22         Q.   Following Mr. Ngo's termination, how
  23    technology.                                            23   many research analysts did Oppenheimer hire to cover
  24         THE ARBITRATOR: Okay.                             24   chemicals?
  25         MR. GIBSON: I think you may have just             25         A.   None.
                                                      PIROZZI & HILLMAN
                                                         212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 245 of 407
                                                   795                                                          797
   1                  Burns - Direct                               1                Burns - Cross
   2        Q.      How many research analysts did                 2   in command?
   3   Oppenheimer hire to cover paper and packaging?              3         A.   Yeah.
   4        A.      None.                                          4         Q.   And he is the son of the CEO, Bud
   5        Q.      And how many research analysts did             5   Lowenthal; correct?
   6   Oppenheimer hire to cover mining and metals?                6         A.   Correct.
   7        A.      None.                                          7         Q.   And you're aware that in this
   8                MR. GIBSON: Can we take a short                8   proceeding, Mr. Ngo is alleging that Mr. Lowenthal
   9        break? I think I'm done.                               9   somehow punished him unlawfully for taking leave;
  10                THE ARBITRATOR: Yes.                          10   correct?
  11                MR. GIBSON: Thank you.                        11         A.   Correct.
  12                THE ARBITRATOR: Take five minutes.            12         Q.   Now, you testified that you became
  13                (Recess from the record.)                     13   cohead of high-yield research in October of 2013;
  14                THE ARBITRATOR: Cross-examination.            14   correct?
  15   CROSS-EXAMINATION                                          15         A.   Yes.
  16   BY MR. LICUL:                                              16         Q.   And prior to 2013, you did not
  17        Q.      Good morning, Ms. Burns.                      17   describe yourself as a head or a cohead of anything;
  18        A.      Good morning.                                 18   correct?
  19        Q.      How are you?                                  19         A.   Correct.
  20        A.      Good.                                         20         Q.   And beginning October of 2013, you
  21        Q.      I just want to ask you a few                  21   started utilizing the title of cohead; correct?
  22   questions.                                                 22         A.   Yeah.
  23                Ms. Burns, you started at                     23         Q.   And after Mr. Ngo was stripped of his
  24   Oppenheimer -- or what was CIBC at the time in 2007; 24         responsibilities, you started describing yourself as
  25   correct?                                                   25   the head of high-yield research; correct?
                                                   796                                                          798
   1                  Burns - Cross                                1                Burns - Cross
   2        A.      Correct.                                       2         A.   I think I've always said head of
   3        Q.      So you had more tenure at                      3   high-yield research, actually -- my business card
   4   Oppenheimer/CIBC than Mr. Ngo did; correct?                 4   said head of high-yield research. I actually don't
   5        A.      Correct.                                       5   know if it said cohead.
   6        Q.      And much of that time you reported to          6         Q.   And when you testified earlier this
   7   Mr. Lowenthal; is that right?                               7   morning, you described your job as being the head of
   8        A.      When we first came over, I reported to         8   high-yield research --
   9   Todd Morgan. Then once Todd Morgan left, me and             9         A.   Correct.
  10   Hoai became coheads and reported in to Rob                 10         Q.   -- correct?
  11   Lowenthal.                                                 11              Now, I want to draw your attention to
  12        Q.      Mr. Morgan reported to Mr. Lowenthal;         12   the middle part of 2014.
  13   correct?                                                   13              You were aware that Mr. Ngo was having
  14        A.      Correct.                                      14   a baby; correct?
  15        Q.      And it was your understanding that            15         A.   Correct.
  16   Mr. Lowenthal was involved in setting your pay;            16         Q.   And you knew that he was going to be
  17   correct?                                                   17   out of the office because of the birth of that baby;
  18        A.      Mr. Lowenthal, yes, he set --                 18   correct?
  19        Q.      Including your bonuses; correct?              19         A.   Correct.
  20        A.      Yes.                                          20         Q.   And then you received, on July 13th,
  21        Q.      And it was your understanding, and it         21   an e-mail from Mr. Ngo that said that he needed to
  22   still is, that Mr. Lowenthal is one of the most            22   stay out until August 25th; correct?
  23   senior-level executives at the company; correct?           23         A.   Yes.
  24        A.      Correct.                                      24         Q.   And you knew that -- from that e-mail
  25        Q.      Would you describe him as being second        25   that he needed to take a longer period of time
                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 246 of 407
                                                 799                                                             801
   1                 Burns - Cross                                  1                 Burns - Cross
   2   because his daughter was unable to fly; correct?             2         Q.   That's what the e-mail says; correct?
   3        A.    Yes.                                              3         A.   (No response.)
   4        Q.    The doctors had recommended that he               4         Q.   And nowhere in that e-mail does he
   5   not -- that she not fly back to the East Coast;              5   say, I am suspending Mr. Ngo's supervisory
   6   correct?                                                     6   responsibilities because Mr. Ngo should have sent me
   7        A.    Correct.                                          7   the e-mail requesting additional leave or time out
   8        Q.    And I think earlier in your testimony,            8   of the office; correct?
   9   you stated that you believed that that July 13th             9         A.   That's not what it says.
  10   e-mail should have been sent to Mr. Lowenthal;              10         Q.   It does not say that.
  11   correct?                                                    11         A.   Correct.
  12        A.    Yes, he should have received an                  12         Q.   Let me just clarify because I think it
  13   e-mail.                                                     13   was a confusing question.
  14        Q.    You thought it was inappropriate for             14              Nowhere in this e-mail does
  15   Mr. Ngo to send it just to you; correct?                    15   Mr. Lowenthal state that he is stripping Mr. Ngo of
  16        A.    Just to me.                                      16   supervisory responsibilities because Mr. Ngo should
  17        Q.    Just to you and Ms. Ross; correct?               17   have told him first that he needed more time off;
  18        A.    Yes.                                             18   correct?
  19        Q.    In fact, isn't it the case that you              19         A.   That's not in the e-mail.
  20   knew that Mr. Ngo was going to send the e-mail to           20         Q.   And you understood that this -- you
  21   you and Ms. Ross?                                           21   didn't know whether this was a temporary or
  22        A.    Yes, he told me.                                 22   permanent stripping of responsibilities; correct?
  23        Q.    He told you; correct?                            23         A.   Well, I had spoken to him, and he had
  24              And if you take a look at Exhibit 83,            24   told me that I was getting the supervisory
  25   please.                                                     25   responsibilities going forward.
                                                 800                                                             802
   1                 Burns - Cross                                  1                 Burns - Cross
   2        A.    Yes.                                              2         Q.   But you didn't know -- sorry.
   3        Q.    In that e-mail, you expressly ask                 3              Did you finish your answer?
   4   Mr. Ngo to copy you on his e-mail to Ms. Ross;               4         A.   Yes.
   5   correct?                                                     5         Q.   You did not know whether that was
   6        A.    Correct.                                          6   permanent or simply for the period that Mr. Ngo was
   7        Q.    And nowhere in that e-mail do you                 7   going to be away from the office; correct?
   8   state to Mr. Ngo that he should send his request to          8         A.   That was what I was told, so it was
   9   Mr. Lowenthal; correct?                                      9   going forward. I didn't question whether it was --
  10        A.    Correct.                                         10   the time period.
  11        Q.    And I want to draw your attention to             11         Q.   But I'm --
  12   Exhibit 56.                                                 12              THE ARBITRATOR: By the way, did you
  13              (Discussion off the record.)                     13         see the July 18th e-mail that Mr. Lowenthal
  14   BY MR. IADEVAIA:                                            14         sent to Mr. Ngo?
  15        Q.    Do you see Exhibit 56?                           15              THE WITNESS: July 18th.
  16        A.    Yes, I think I'm looking at it.                  16              THE ARBITRATOR: There's been
  17        Q.    And it's in that e-mail that                     17         testimony about it and it's in the record
  18   Mr. Lowenthal writes to you that you are becoming -- 18                somewhere that Mr. Lowenthal, after talking
  19   he is suspending Mr. Ngo's supervisory                      19         with Mr. Ngo I think around July 16, sent him
  20   responsibilities; correct?                                  20         two days later an e-mail saying, essentially,
  21        A.    Correct.                                         21         you're no longer -- you're not going to be
  22        Q.    And the reason he's suspending                   22         doing the supervisory work in language that
  23   Mr. Ngo's supervisory responsibilities is based on          23         suggested, at least, that it was pending his
  24   the delay of Mr. Ngo's return; correct?                     24         return to Oppenheimer. And I'm just
  25        A.    That's what the e-mail says.                     25         wondering if you recall having seen that
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 247 of 407
                                                 803                                                           805
   1                  Burns - Cross                                 1                 Burns - Cross
   2        e-mail.                                                 2         Q.   And you would agree that, in the
   3              THE WITNESS: Yes, I think -- is this              3   period he suffered a brain aneurysm until he
   4        the e-mail I think that you're referring to,            4   returned, he was on medical leave for his own health
   5        or is it a separate e-mail? This is the                 5   condition; correct?
   6        e-mail on the 21st.                                     6         A.   Yes, he was out -- he wasn't -- he
   7              MR. GIBSON: Do you have an exhibit                7   wasn't working.
   8        number?                                                 8         Q.   And you understood that that was
   9              MR. IADEVAIA: I think it's                        9   medical leave; correct?
  10        Exhibit 45.                                            10         A.   I mean, I didn't see the paperwork or
  11              THE ARBITRATOR: That's right. It's               11   anything, but he was on recovery.
  12        an e-mail attaching a letter. It's                     12         Q.   And it was during that period of time
  13        Exhibit 45. And it's an e-mail, according to           13   that you received a raise from $150,000 a year to
  14        testimony by Mr. Ngo, he did not actually              14   $175,000 a year; correct?
  15        see -- although he -- his account received it          15         A.   I don't remember the exact timing when
  16        on July 18th, he didn't see it until --                16   it hit, but I'm sure you have the document.
  17             (Reporter seeks clarification.)                   17         Q.   Take a look at Exhibit 12, please.
  18              THE ARBITRATOR: It is an e-mail and              18   And specifically if you can turn to page 893.
  19        attached letter that was sent apparently on            19              So it's Exhibit 12.
  20        July 18, but which Mr. Ngo testified he did            20         A.   Okay.
  21        not actually see, because he hadn't opened it          21         Q.   On the bottom right-hand corner, you
  22        until his return to work on November 3.                22   should see a number --
  23              THE WITNESS: Right.                              23         A.   8 --
  24              THE ARBITRATOR: My only question is              24         Q.   -- 893.
  25        whether you were aware of or had seen this --          25         A.   893. Okay.
                                                 804                                                           806
   1                  Burns - Cross                                 1                 Burns - Cross
   2              THE WITNESS: No, I hadn't seen it.                2         Q.   Let me know when you're there.
   3              THE ARBITRATOR: Okay. Thank you.                  3              (Pause.)
   4   BY MR. IADEVAIA:                                             4         A.   I am here.
   5        Q.    Can you turn back to 56, please.                  5         Q.   So page 893 is your pay stub for the
   6        A.    Yes.                                              6   period ending September 30, 2014; correct?
   7        Q.    Mr. Lowenthal writes to you that "I am            7         A.   Yes.
   8   suspending his," meaning Mr. Ngo's, "supervisory             8         Q.   And your pay for that period of time
   9   responsibilities until further discussion."                  9   is $6,250; correct?
  10             Do you see that?                                  10         A.   Yes.
  11        A.    I do.                                            11         Q.   And you are paid twice a month;
  12        Q.    Does that indicate to you that the               12   correct?
  13   suspension was temporary?                                   13         A.   Correct.
  14        A.    Like I said, this e-mail says what it            14         Q.   So you get 26 paychecks -- 24
  15   says. Again, he kind of said to me that I was               15   paychecks, excuse me, in a year; correct?
  16   getting the supervisory responsibilities going              16         A.   Yes.
  17   forward, and that was...                                    17         Q.   And so would you agree with me that
  18        Q.    Now, I want to draw your attention to            18   6,250 times 24 is $150,000?
  19   mid August of 2018.                                         19         A.   Yes.
  20             Mr. Ngo did not return to the office              20         Q.   If you take a look at the next page,
  21   as planned on August 25th; correct?                         21   894, that is your next pay stub; correct?
  22        A.    Correct.                                         22         A.   Yes.
  23        Q.    And that's because he suffered a brain           23         Q.   And that's for the period ending
  24   aneurysm; correct?                                          24   October 15, 2014; correct?
  25        A.    Correct.                                         25         A.   Yes.
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 248 of 407
                                               807                                                              809
   1                 Burns - Cross                                 1                   Burns - Cross
   2        Q.   And your rate of pay there is                     2          Q.   Well, you put this together; right?
   3   $7,291.67.                                                  3          A.   Yes, I aggregated all the lists. I
   4             Do you see that?                                  4   don't know that I spent a lot of time thinking about
   5        A.   Yes.                                              5   why I put myself there, but --
   6        Q.   And would you agree with me that that             6          Q.   The names are not in alphabetical
   7   number, 7,291.67, times 24 is $175,000 a year?              7   order; right?
   8             Correct?                                          8          A.   Yeah, you're right. I guess they're
   9        A.   Correct.                                          9   not.
  10        Q.   So does that refresh your recollection           10          Q.   Ms. Lucila Broide reported to you;
  11   that you received a pay increase in October of 2014? 11         correct?
  12        A.   Yes.                                             12          A.   She technically, yes, did report in to
  13        Q.   And that was the period that Mr. Ngo             13   me. She was part of the --
  14   was on medical leave; correct?                             14          Q.   She reported to you. You were her
  15        A.   He was out of the office.                        15   supervisor; correct?
  16        Q.   And on medical leave; correct?                   16          A.   Yes, Lucila Broide technically
  17        A.   Yes, he was out. He was out                      17   reported to me. She was part of the research,
  18   recovering from his brain aneurysm.                        18   though. I wasn't involved in her day-to-day
  19        Q.   You would agree with me that Mr. Ngo             19   supervision, but from a research perspective, she
  20   did not return -- withdrawn -- that -- Mr. Ngo             20   did report to me. I didn't give her her bonus
  21   returned on November 3rd, 2014; correct?                   21   number.
  22        A.   Yes.                                             22          Q.   But Oppenheimer presented to customers
  23        Q.   And he did not return to his job as a            23   and the rest of the world that you were Ms. Broide's
  24   supervisor; correct?                                       24   supervisor; correct?
  25        A.   Correct. I was handling the                      25          A.   She reported -- technically she
                                               808                                                              810
   1                 Burns - Cross                                 1                   Burns - Cross
   2   supervisory responsibilities at that time.                  2   reported to me.
   3        Q.   I want to draw your attention to                  3          Q.   My question is different.
   4   Exhibit 102, please.                                        4               My question is, did Oppenheimer tell
   5        A.   102?                                              5   customers and clients that Ms. Broide reported to
   6        Q.   I think it's a different binder.                  6   you?
   7        A.   I got you. I'm there.                             7          A.   I don't know what -- I don't know if
   8        Q.   You gave some testimony about that                8   Oppenheimer did go around telling people.
   9   document; correct?                                          9          Q.   And would you agree with me that if
  10        A.   The e-mail, yes.                                 10   Oppenheimer did that, that that information would
  11        Q.   I think you described it as a -- bios            11   have to be accurate?
  12   of the folks in fixed income research; correct?            12          A.   Well, yeah. I said she technically
  13        A.   Yes. In the research room, yep.                  13   reported in to me.
  14        Q.   And you see your name is at the top;             14          Q.   I want to show you what --
  15   right?                                                     15               MR. LICUL: This is exchanged in
  16        A.   Yeah.                                            16          discovery, but it's not an exhibit. I guess
  17        Q.   Your name is at the top because you              17          it will be 138.
  18   were the head of that group; correct?                      18               Any objection, Mike?
  19        A.   My name was at the top. Yes, it was              19               MR. GIBSON: No.
  20   an order listing of all the people in the group. I         20               THE ARBITRATOR: Exhibit 138 is
  21   don't know if it signified anything, but my name was       21          received.
  22   at the top.                                                22               MR. GIBSON: I imagine this was in
  23        Q.   It signified that you were the most              23          that large e-mail file? Otherwise it would
  24   senior person; correct?                                    24          have a Bates number; right?
  25        A.   Yes, I guess.                                    25               MR. LICUL: You would have to ask the
                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 249 of 407
                                                    811                                                             813
   1                  Burns - Cross                                    1                 Burns - Cross
   2           smarter people.                                         2         A.   Correct.
   3                MS. MILLER: It was actually Bates                  3         Q.   And that was paid in February of 2015;
   4           stamped as Plaintiff's 280 to 282.                      4   correct?
   5                MR. GIBSON: Okay. Then it was                      5         A.   Correct.
   6           produced. No objection.                                 6         Q.   And then for calendar year 2015, you
   7   BY MR. LICUL:                                                   7   received the same bonus of $235,000; correct?
   8           Q.   Now, the cover e-mail is an e-mail                 8         A.   Correct.
   9   from Mr. Lowenthal to you; correct?                             9         Q.   And that would have been in February
  10           A.   Yes.                                              10   of 2016; correct?
  11           Q.   And it's June 24, 2014; correct?                  11         A.   Correct.
  12           A.   Yes.                                              12         Q.   And you received your bonuses in one
  13           Q.   And he attaches to that e-mail what               13   distribution; is that right?
  14   appears to be a press release, if you look on the              14         A.   Yes.
  15   second page.                                                   15         Q.   In other words, you didn't get two
  16           A.   Yes.                                              16   separate checks --
  17           Q.   And that's announcing Ms. Broide's                17         A.   No.
  18   hire?                                                          18         Q.   -- the way Mr. Ngo did.
  19           A.   Yes.                                              19         A.   I got one.
  20           Q.   And if you turn to the third page, the            20         Q.   You got one. Okay.
  21   paragraph that begins "According," do you see that?            21              MR. LICUL: I don't have any further
  22   It's up at the top.                                            22         questions.
  23           A.   Yes.                                              23              THE ARBITRATOR: Okay. Any redirect?
  24           Q.   And the last sentence of that                     24              MR. GIBSON: Just a couple of
  25   paragraph is, "Lucila will work at 85 Broad Street             25         questions.
                                                    812                                                             814
   1                  Burns - Cross                                    1                Burns - Redirect
   2   where she will report to Hoai Ngo and Colleen Burns,            2              Do you mind if I keep the witness
   3   Oppenheimer's coheads of fixed income research."                3         here? It's just going to be a few questions.
   4                Do you see that?                                   4              Is that all right with you, Judge?
   5           A.   I do.                                              5              THE ARBITRATOR: Sure.
   6           Q.   That information is accurate; right?               6   REDIRECT EXAMINATION
   7           A.   Yes.                                               7   BY MR. GIBSON:
   8           Q.   And this was June of 2014 while you                8         Q.   Ms. Burns, you gave some testimony on
   9   were cohead with Mr. Ngo; correct?                              9   direct about the raise that you received in 2014?
  10           A.   Yes.                                              10         A.   Yes.
  11           Q.   I believe you testified earlier that              11         Q.   And I just want to clarify.
  12   you did not believe that Mr. Ngo was on leave for              12              When you received that raise, did
  13   the birth of his daughter; correct?                            13   Mr. Lowenthal come to you and tell you you were
  14           A.   Correct.                                          14   having a raise, or did you request a raise from
  15           Q.   Did you ever hear anyone describe                 15   Mr. Lowenthal?
  16   Mr. Ngo as being on leave?                                     16         A.   No, I requested a raise.
  17           A.   No.                                               17         Q.   And I believe you were asked a number
  18           Q.   I just want to turn your attention to             18   of questions, both by Mr. Licul and by Judge
  19   your bonuses.                                                  19   Dolinger, about whether you had any understanding as
  20                You gave some testimony about your                20   to whether Mr. Lowenthal's decision in July of 2014
  21   annual bonuses; correct?                                       21   was temporary or permanent or interim.
  22           A.   Yes.                                              22              Do you remember that?
  23           Q.   And I just want to -- you testified               23         A.   Yes.
  24   that you received a bonus of $235,000 for calendar             24         Q.   Did Mr. Lowenthal ever tell you, after
  25   year 2014; correct?                                            25   the conversation in which you were told that you
                                                             PIROZZI & HILLMAN
                                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 250 of 407
                                              815                                                             817
   1                 Burns - Redirect                             1               Lowenthal - Direct
   2   were the sole head of research going forward, that         2         here earlier.
   3   he had reconsidered the decision?                          3              THE ARBITRATOR: Okay.
   4        A.   No.                                              4              (Recess from the record.)
   5        Q.   Did he ever tell you that he was                 5   ROBERT LOWENTHAL,
   6   considering reconsidering the decision?                    6     having been duly sworn by The Arbitrator,
   7        A.   No.                                              7     was examined and testified as follows:
   8        Q.   If you could turn to one of the                  8   DIRECT EXAMINATION
   9   exhibits Mr. Licul showed you, Exhibit 83.                 9   BY MR. GIBSON:
  10        A.   I think this is it.                             10         Q.   Good afternoon, Mr. Lowenthal.
  11        Q.   By the way, before I ask you about              11              Who are you currently employed by?
  12   this document, did anybody else at Oppenheimer tell 12               A.   Oppenheimer.
  13   you that they were under the impression that              13         Q.   And what is your current job title at
  14   Mr. Lowenthal was reconsidering his decision about        14   Oppenheimer?
  15   you being the sole head of high-yield research?           15         A.   Head of investment banking.
  16        A.   No.                                             16         Q.   And do you have a corporate title?
  17        Q.   Now, Mr. Licul asked you about this             17         A.   Senior managing director.
  18   document and whether you indicated at all in here to 18              Q.   Are you married, sir?
  19   your -- in your response to Mr. Ngo that he should        19         A.   Yes.
  20   copy Mr. Lowenthal on his e-mail.                         20         Q.   Do you have any children?
  21        A.   Yes.                                            21         A.   Two.
  22        Q.   At the time this e-mail was sent, you           22         Q.   Two.
  23   were not Mr. Lowenthal's -- I'm sorry -- Mr. Ngo's        23              Can you please summarize your
  24   supervisor; correct?                                      24   educational background.
  25        A.   Correct, I wasn't.                              25         A.   I got an undergraduate degree in
                                              816                                                             818
   1                 Burns - Redirect                             1               Lowenthal - Direct
   2        Q.   You were coheads?                                2   business at Washington University in St. Louis; and
   3        A.   Correct.                                         3   I received an MBA from Columbia Business School.
   4        Q.   You were colleagues?                             4         Q.   When did you receive your MBA?
   5        A.   Correct.                                         5         A.   I graduated in 2007.
   6        Q.   Did you think it was your obligation             6         Q.   And do you have any FINRA licenses?
   7   to tell Mr. Ngo who he should and should not advise        7         A.   I do.
   8   about his employment decisions?                            8         Q.   Which ones?
   9        A.   No.                                              9         A.   A long list. 7, 24, 55, 53, 3, 79.
  10             MR. GIBSON: No further questions.               10   There might be others.
  11             THE ARBITRATOR: Anything?                       11         Q.   Have any of your FINRA licenses ever
  12             MR. LICUL: Nothing further.                     12   been suspended or revoked?
  13             THE ARBITRATOR: You're at liberty.              13         A.   No.
  14             THE WITNESS: Thank you.                         14         Q.   And when did you first start working
  15             MR. GIBSON: Judge, I apologize for              15   for Oppenheimer?
  16        this, but our next witness is going to be            16         A.   1999.
  17        getting here at noon. So do you want to --           17         Q.   And can you summarize for us your work
  18        do you want to take an early lunch? Do you           18   history leading up to Oppenheimer.
  19        want to take --                                      19         A.   I graduated in 1998. I worked at
  20             THE ARBITRATOR: If people are capable           20   Salomon Smith Barney in a sales trading and
  21        eating lunch -- I suspect that lunch probably        21   operations rotational program. And on completion
  22        is now in the process of being placed on that        22   there, I came to Oppenheimer.
  23        table.                                               23         Q.   And, Mr. Lowenthal, have you ever been
  24             MR. GIBSON: Let me first go see if              24   sued for discrimination?
  25        they're here earlier or if I can get them            25         A.   No.
                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 251 of 407
                                                   819                                                             821
   1                Lowenthal - Direct                              1                 Lowenthal - Direct
   2        Q.     To your knowledge, aside from this               2   were there separate components of the business?
   3   case, have you ever been alleged to have                     3           A.   The business was made up of three
   4   discriminated against any Oppenheimer employee?              4   pieces; sales, trading, and research.
   5        A.     No.                                              5           Q.   And can you take a look -- there's
   6        Q.     To your knowledge, aside from this               6   three exhibit binders in front of you.
   7   proceeding, have you ever been alleged to have               7                Can you take a look at Exhibit 9.
   8   interfered with any Oppenheimer employees' FMLA              8           A.   I have it open.
   9   rights?                                                      9           Q.   Do you generally recognize the form of
  10        A.     No.                                             10   these documents?
  11        Q.     Does that surprise you?                         11           A.   Yes.
  12        A.     No.                                             12           Q.   What do they appear to be to you?
  13        Q.     Why not?                                        13           A.   Org charts.
  14        A.     I care deeply about our firm. I've              14           Q.   And is it for a particular sector of
  15   been there 20 years. I'm a big proponent of several         15   Oppenheimer's business?
  16   initiatives at the firm to make employment at the           16           A.   This is for the global fixed income
  17   firm something that people are proud of and feel            17   business, particularly the taxable fixed income
  18   strongly about and retain their talent at the firm.         18   side.
  19               We rely on talent and the people that           19           Q.   And if you look in the bottom right
  20   go up and down the elevators. And building an               20   corner, in very small print, there's a number,
  21   environment that's highly ethical and highly values         21   "Confidential OPCO"?
  22   employees is something I've always been a big               22           A.   Yes.
  23   proponent of.                                               23           Q.   I'd like you to please turn to the one
  24        Q.     What was your title at Oppenheimer              24   that's 331.
  25   during the time period of 2013 to 2016?                     25           A.   I've got it open.
                                                   820                                                             822
   1                Lowenthal - Direct                              1                 Lowenthal - Direct
   2        A.     I was a senior managing director at              2           Q.   If you look above that small writing,
   3   the time, and I was head of our global fixed income          3   there's some even smaller writing.
   4   business.                                                    4                And do you see the date August 30,
   5        Q.     And was fixed income divided into                5   2013?
   6   different asset classes?                                     6           A.   Yes.
   7        A.     Yes.                                             7           Q.   Were you the head of taxable fixed
   8        Q.     And what were some of those asset                8   income at that time?
   9   classes?                                                     9           A.   Yes.
  10        A.     Primarily, the two largest were                 10           Q.   Where would that be represented on
  11   taxable fixed income and tax-exempt fixed income,           11   this chart?
  12   separating out the municipal and public finance             12           A.   The top left, in a box next to
  13   world from the credit and rates world.                      13   "Department Code D9," is my name.
  14               Within credit and rates, you would              14           Q.   And I think you also mentioned that
  15   then have everything from corporate credit,                 15   there was a component of the high-yield business
  16   high-yield, high-grade, and then you'd have emerging 16          which was the sales aspect?
  17   market corporate and sovereigns. And then within            17           A.   Yes.
  18   rates, there were agencies, treasuries and then             18           Q.   Who was the head of high-yield sales
  19   mortgages as well.                                          19   at this time, in 2013?
  20        Q.     What is high-yield? Tell us a little            20           A.   Jane Ross.
  21   bit more about that.                                        21           Q.   Where would you find that on this
  22        A.     High-yield is in reference to                   22   chart?
  23   corporate issuers that have a credit rating that is         23           A.   Within the sales bracket on the bottom
  24   below investment grade, which is triple-B.                  24   half of the page, about six boxes to the right, Jane
  25        Q.     And within the high-yield business,             25   Ross' name is under "High-yield and Loan Sales."
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 252 of 407
                                                823                                                                825
   1                 Lowenthal - Direct                             1               Lowenthal - Direct
   2        Q.      And who did Jane Ross report to at the          2   absence for research analysts?
   3   time of this organizational chart?                           3         A.   No.
   4        A.      She reported to me.                             4         Q.   What were some of the factors that you
   5        Q.      And where on this chart would you find          5   considered when setting the discretionary bonus for
   6   high-yield research?                                         6   a research analyst?
   7        A.      Underneath the "Research and Strategy"          7         A.   The bonus pool for year-end
   8   bracket, "High-yield Research Department" is the             8   compensation is set by the firm. And within that
   9   first one.                                                   9   bonus pool for the firm, an allocation is made for
  10        Q.      And who does this identify as the head         10   the fixed income business, which then I allocate to
  11   of high-yield research?                                     11   those eligible for year-end compensation.
  12        A.      Next to the "Department Code RD" is            12         Q.   Can you take a look -- it's a
  13   the name "Todd Morgan."                                     13   different book -- Exhibit 19, please.
  14        Q.      Did Mr. Morgan ever report to Jane             14         A.   Yes.
  15   Ross?                                                       15         Q.   Just let me know when you've had a
  16        A.      No.                                            16   chance to take a look at that exhibit.
  17        Q.      Did you ever report to Jane Ross?              17              (Pause.)
  18        A.      No.                                            18         A.   Yes.
  19        Q.      And under Mr. Morgan's name on this            19         Q.   And this appears to be an e-mail
  20   particular chart, we see four names; Colleen Burns,         20   exchange between yourself and Gerard Lanci from
  21   Hoai Ngo, Sean Sneeden and Omar Zeolla.                     21   April of 2016.
  22                To your knowledge, did any of those            22              Do you know who Mr. Lanci is?
  23   individuals ever report to Ms. Ross?                        23         A.   Yes.
  24        A.      No.                                            24         Q.   Who is he?
  25        Q.      Who did they report to at the time of          25         A.   He's in our internal audit department.
                                                824                                                                826
   1                 Lowenthal - Direct                             1               Lowenthal - Direct
   2   this chart?                                                  2         Q.   And if you look at your e-mail to
   3        A.      Todd Morgan.                                    3   Mr. Lanci that's dated April 14, 2016, you state,
   4        Q.      Now, as the former head of taxable              4   "Gerry, I do not have any formal evaluations to
   5   fixed income at Oppenheimer, are you familiar with           5   share. The amounts decided are driven by the
   6   how high-yield research analysts are compensated?            6   permissible criteria listed below and overall
   7        A.      Yes.                                            7   performance of the business unit and firm."
   8        Q.      How are they compensated?                       8              Do you see that, sir?
   9        A.      Salary and bonus.                               9         A.   Yes.
  10        Q.      Is the bonus a guaranteed bonus?               10         Q.   Do you see a list of criteria that's
  11        A.      No.                                            11   below Mr. Lanci's e-mail?
  12        Q.      During the time period of 2013 through         12         A.   Yes.
  13   2016, who set the bonuses for high-yield research           13         Q.   Does that include some of the factors
  14   analysts?                                                   14   that you considered when determining a discretionary
  15        A.      I did.                                         15   bonus for a high-yield research analyst?
  16        Q.      During that same time period, was              16         A.   Yes.
  17   Ms. Ross authorized to set bonuses for research             17         Q.   When setting the bonus for a
  18   analysts?                                                   18   high-yield research analyst, would you ever discuss
  19        A.      No.                                            19   the bonus with Jane Ross?
  20        Q.      Was Ms. Ross authorized to hire                20         A.   Not the dollar amounts.
  21   research analysts?                                          21         Q.   What sorts of conversations would you
  22        A.      No.                                            22   have with Ms. Ross?
  23        Q.      To terminate research analysts?                23         A.   Engagement with client contact -- with
  24        A.      No.                                            24   our clients in high-yield would be best measured by
  25        Q.      Was she authorized to grant leaves of          25   the sales force, who has contact with clients on a
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 253 of 407
                                                   827                                                           829
   1                 Lowenthal - Direct                             1                Lowenthal - Direct
   2   regular basis. So feedback on impressions made with          2   So they were -- which was closed in 2008, that
   3   our clients and whether or not there was                     3   transaction.
   4   contribution being made by research analysts to win          4         Q.    Tell me a little bit more about that
   5   business.                                                    5   transaction and the inheritance of those sectors.
   6          Q.    Do high-yield salespeople get paid              6         A.    The high-yield business came to
   7   bonuses?                                                     7   Oppenheimer through the acquisition of CIBC World
   8          A.    No.                                             8   Markets, which was the acquisition of a business
   9          Q.    How are they paid?                              9   including their investment banking, their equities
  10          A.    On commission.                                 10   division and their leveraged loan business,
  11          Q.    Now, do you know the claimant in this          11   including high-yield sales, loan sales, trading and
  12   case, Mr. Ngo?                                              12   research.
  13          A.    Yes.                                           13               At the time, the business precrisis
  14          Q.    When did you first come to be familiar         14   had been built on balance sheet, whereby the bank
  15   with Mr. Ngo?                                               15   was lending to certain sectors that were strategic
  16          A.    During his recruitment and hiring              16   to the bank. That included the ones we just listed.
  17   process.                                                    17               The leveraged loan sales and trading
  18          Q.    Do you recall approximately when that          18   business relied on the balance sheet of the bank.
  19   was?                                                        19   We had a five-year warehouse facility in place prior
  20          A.    In the 2010 time frame.                        20   to the crisis to support that business by assisting
  21          Q.    If I told you 2009, does that sound            21   issuers in financing their businesses through
  22   about right?                                                22   leveraged loans and high-yield issuance.
  23          A.    About right.                                   23               That agreement with CIBC expired in
  24          Q.    Did you interview Mr. Ngo?                     24   2014.
  25          A.    I don't remember.                              25         Q.    Did you have an understanding -- when
                                                   828                                                           830
   1                 Lowenthal - Direct                             1                Lowenthal - Direct
   2          Q.    Do you know who made the decision to            2   the CIBC business was acquired, did Mr. Morgan and
   3   hire Mr. Ngo?                                                3   Ms. Burns come over from CIBC with that acquisition?
   4          A.    Todd Morgan.                                    4         A.    Yes.
   5          Q.    And when Mr. Ngo was hired in 2009,             5         Q.    Do you recall a time when Mr. Ngo
   6   who would he have been reporting to?                         6   received an offer from a competitor?
   7          A.    Todd Morgan.                                    7         A.    Yes.
   8          Q.    And what was Mr. Morgan's job title at          8         Q.    Do you recall who that competitor was?
   9   that time?                                                   9         A.    CIBC.
  10          A.    Head of high-yield research.                   10         Q.    Did Oppenheimer make an offer to
  11          Q.    Who did he report to?                          11   retain Mr. Ngo --
  12          A.    To me.                                         12         A.    Yes.
  13          Q.    What position do you recall Mr. Ngo            13         Q.    -- from that competitor?
  14   being hired to fill?                                        14               What do you recall -- were you
  15          A.    That of a research analyst covering            15   involved in that decision?
  16   specific sectors, including chemicals.                      16         A.    Yes.
  17          Q.    Do you recall -- in addition to                17         Q.    What do you recall about that
  18   chemicals, do you recall any of the other sectors           18   decision?
  19   that Mr. Ngo covered?                                       19         A.    CIBC had sold us a business that they
  20          A.    Metals and mining and maybe some paper         20   had in the US in 2007, as I was just explaining.
  21   and pulp.                                                   21   And they were exiting the US business. And they had
  22          Q.    Paper and pulp also referred to as             22   agreed with us to be the provider of access to debt
  23   paper and packaging?                                        23   financing to issuers in the US that they might like
  24          A.    Yes. These were sectors that we                24   to lend to. It was a partnership, and it was meant
  25   inherited from the acquisition of the business CIBC.        25   to be strategic alignment of two companies.
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 254 of 407
                                                831                                                              833
   1                Lowenthal - Direct                               1                Lowenthal - Direct
   2               After the crisis and in the ensuing               2   was why he decided to leave and go to a larger
   3   years, CIBC ultimately did not lend to the issuers            3   competitor. He didn't have confidence in it. He
   4   that we had identified and supported through our              4   felt that titles are cheap and that by elevating the
   5   various business lines. The partnership was a                 5   two people that were most senior in the business to
   6   failure. So that was the background of that                   6   having cohead titles would aid in retention while
   7   business.                                                     7   the firm figured out what its long-term plans would
   8        Q.     And was that the first time that you              8   be to support the business.
   9   recall Oppenheimer making an offer to retain an               9              THE ARBITRATOR: When you say "the
  10   employee?                                                    10         business was in question," what is the
  11        A.     No.                                              11         "Business" that you're referring to?
  12        Q.     Now --                                           12              THE WITNESS: The revenue earned by
  13        A.     It was odd that they chose to try and            13         trading high-yield bonds and issuance of
  14   recruit back personnel from a business that they had         14         high-yield debt for clients.
  15   sold to us, and it was disruptive to our reputation          15   BY MR. GIBSON:
  16   in the business. So the reasoning for us to retain           16         Q.   Do you recall who that larger
  17   Hoai at the time was also optics around our business         17   competitor that Mr. Morgan departed for was?
  18   and its separation from the bank of CIBC.                    18         A.   He went to Jefferies.
  19        Q.     Did there come a time when Mr. Ngo               19         Q.   Now, during the time period of 2013
  20   became the cohead of high-yield research?                    20   through 2016, what would you say was the average
  21        A.     Yes.                                             21   number of high-yield research analysts that
  22        Q.     And do you recall approximately when             22   Oppenheimer employed?
  23   that was?                                                    23         A.   Which years?
  24        A.     In the 2012, 2013 time frame.                    24         Q.   2013 through 2016.
  25        Q.     If I told you in or about October of             25         A.   Three to four.
                                                832                                                              834
   1                Lowenthal - Direct                               1                Lowenthal - Direct
   2   2013, would that sound about right?                           2         Q.   Would that include Mr. Ngo and
   3        A.     Yes.                                              3   Ms. Burns?
   4        Q.     And do you recall who was named as his            4         A.   Yes.
   5   cohead?                                                       5         Q.   Do you happen to know how many
   6        A.     Colleen Burns.                                    6   high-yield research analysts Oppenheimer currently
   7        Q.     Who made the decision to make Mr. Ngo             7   employs?
   8   and Ms. Burns the coheads of high-yield research?             8         A.   Two.
   9        A.     I made the decision upon the                      9         Q.   Is Ms. Burns one of those?
  10   recommendation from Todd Morgan on his departure. 10                    A.   Yes.
  11        Q.     When you say Mr. Morgan's "departure,"           11         Q.   Do you know who the other one is?
  12   did Mr. Morgan resign from Oppenheimer?                      12         A.   Jiten Joshi.
  13        A.     He did.                                          13         Q.   At the time that Mr. Ngo and Ms. Burns
  14        Q.     At the time of that decision, did you            14   were named as coheads of the group, do you recall
  15   think it was necessary to have two coheads of                15   how many other research analysts -- high-yield
  16   high-yield research?                                         16   research analysts there were?
  17        A.     I did not.                                       17         A.   I believe there was only one other.
  18        Q.     Did Mr. Morgan ever have coheads of              18         Q.   Do you know who that was?
  19   high-yield research?                                         19         A.   Sean Sneeden.
  20        A.     No.                                              20         Q.   Now, when Mr. Ngo and Ms. Burns became
  21        Q.     Did Mr. Morgan give you any basis for            21   coheads of the research group, did their job
  22   why he felt that the decision to make Hoai and               22   responsibilities change?
  23   Colleen coheads would be the right move?                     23         A.   Their day-to-day job did not change,
  24        A.     Todd had believed that the                       24   but they were both asked to get supervisory licenses
  25   survivability of the business was in question, which         25   for research approval so that they could approve
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 255 of 407
                                                  835                                                                837
   1               Lowenthal - Direct                                1                 Lowenthal - Direct
   2   each other's research and Sean's research as well             2          Q.     Now, during his employment, did there
   3   for dissemination.                                            3   come a time when Mr. Ngo traveled to California for
   4         Q.    Did they take on -- when you say                  4   some time?
   5   "their day-to-day" jobs didn't change, what do you            5          A.     Yes.
   6   mean by that?                                                 6          Q.     Do you recall approximately when that
   7         A.    The vast majority of their time and               7   was?
   8   effort was built around supporting clients and                8          A.     That was in the June, July time frame.
   9   communicating ideas to the marketplace in their core          9          Q.     And do you recall why Mr. Ngo went to
  10   sectors.                                                     10   California?
  11         Q.    Did they take on certain other                   11          A.     He was adopting a child and was going
  12   supervisory responsibilities?                                12   to pick the baby up.
  13         A.    Being a contact internally for the               13          Q.     How did you come to learn about that?
  14   compliance department, for any inquiries, as well as         14          A.     He told me.
  15   keeping up with any changes in rules and signing off         15          Q.     And what do you recall about the first
  16   on documentation that relates to policies and                16   conversation that you had with Mr. Ngo on that
  17   procedures around the day-to-day operations of a             17   issue?
  18   research analyst.                                            18          A.     He made me aware. I congratulated him
  19         Q.    Now, after becoming the cohead of                19   and told him that I was supportive of what he would
  20   high-yield research, is it your understanding that           20   need in order to do that.
  21   Mr. Ngo continued to cover his core sectors?                 21          Q.     And during that first conversation
  22         A.    Yes.                                             22   with Mr. Ngo -- when was that conversation,
  23         Q.    Did Ms. Burns continue to cover her              23   approximately?
  24   sectors?                                                     24          A.     That was probably in April time frame.
  25         A.    Yes.                                             25          Q.     And during that conversation with
                                                  836                                                                838
   1               Lowenthal - Direct                                1                 Lowenthal - Direct
   2         Q.    Do you recall what Ms. Burns' sectors             2   Mr. Ngo, did he discuss with you at all that he was
   3   were?                                                         3   considering taking a leave of absence?
   4         A.    Retail/consumer.                                  4          A.     No. He asked me what he should do. I
   5         Q.    Are you familiar with the morning                 5   said he should talk with our HR department about
   6   blast?                                                        6   what our policies are and that he should make me
   7         A.    Yes.                                              7   aware of what his decision would be in regards to
   8         Q.    Can you explain for us generally what             8   next steps, timing and things of that nature. He
   9   that is.                                                      9   should coordinate, when the time was right, with his
  10         A.    That's -- the start of the day, the              10   colleagues so that they could plan around whatever
  11   sales group has a meeting to go over ideas in the            11   his decisions would be and what his availability
  12   market, market events that may have been newsworthy 12            would be.
  13   that morning or prior evening, for the research              13          Q.     And when you told Mr. Ngo to speak to
  14   analysts to comments on those events and those news          14   HR, did you direct him to any particular person?
  15   items, as well as anything going on with the                 15          A.     I directed him to the head of HR,
  16   companies under their coverage universe. Those               16   Lenore Denys.
  17   ideas are then summarized in a single document to            17          Q.     Did it surprise you that Mr. Ngo first
  18   circulate to clients.                                        18   came to you to tell you that he was having a baby
  19         Q.    In 2014, did you have any                        19   and going to California?
  20   understanding as to approximately how many clients           20          A.     No.
  21   got that?                                                    21          Q.     Why not?
  22         A.    It was a large distribution list that            22          A.     I think, one, I'm his supervisor, so
  23   was maintained by the research department for all of         23   telling me important life events that could affect
  24   our institutional clients. I would venture to guess          24   either his work or his schedule would make sense.
  25   it would be over 500 clients.                                25   And I think he shared it with me on a personal basis
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 256 of 407
                                                   839                                                         841
   1              Lowenthal - Direct                               1               Lowenthal - Direct
   2   because he was excited.                                     2              And then above that, Mr. Lowenthal, it
   3        Q.    And do you know whether Mr. Ngo ever,            3   appears that Mr. Ngo forwarded his exchange with
   4   in fact, spoke with Ms. Denys or anyone else in             4   Ms. Denys to you; is that correct?
   5   human resources?                                            5         A.   Yes.
   6        A.    He did.                                          6         Q.   And Mr. Ngo writes, "Hi, Rob. Lenore
   7        Q.    How did you come to know that?                   7   got back to me. There is no paternity policy at the
   8        A.    I followed up with Ms. Denys at the              8   firm. I referenced the section she gave me. What
   9   time. She and I kept in touch on the matter just to         9   she's referring to is the Family and Medical Leave
  10   make sure that I was aware, she was aware of any           10   (FMLA) policy that does have a provision available
  11   news or information that was -- one of us might be         11   to care for the birth of a newborn child."
  12   aware of that the other might not be.                      12              Then Mr. Ngo writes, "Thanks for being
  13        Q.    I'm going to ask you to take a look at          13   so understanding and helpful today."
  14   Exhibit 113. Please take your time and take a look         14              When you received this e-mail, were
  15   at that, and let me know when you're ready,                15   you surprised that Mr. Ngo thanked you for being
  16   Mr. Lowenthal.                                             16   helpful and understanding?
  17             (Pause.)                                         17         A.   No.
  18        A.    Okay.                                           18         Q.   Why not?
  19        Q.    So I'd like to start with the very              19         A.   Because I thought I was.
  20   bottom e-mail, which is from Mr. Ngo to Ms. Denys,         20         Q.   And at any time after receiving this
  21   and it's dated May 12, 2014.                               21   e-mail from Mr. Ngo, did he tell you that he needed
  22             And you're not copied on this e-mail,            22   more information regarding Oppenheimer's leave of
  23   but Mr. Ngo wrote to Ms. Denys, "Hi, Lenore. I             23   absence policy?
  24   spoke to Rob Lowenthal this morning. I'm having a          24         A.   No.
  25   baby with my partner - the baby is due July 3 - and        25         Q.   Did he ever tell you that he was
                                                   840                                                         842
   1              Lowenthal - Direct                               1               Lowenthal - Direct
   2   I'm trying to figure out leave. Rob suggested I             2   unclear on what the leave of absence policy was?
   3   speak to you to find out what policy the firm has in        3         A.   No.
   4   place, what is the policy for paternity leave. Also         4         Q.   Now, I think you had testified earlier
   5   I do not think there's precedent for a gay couple,          5   that you also gave some instruction to Mr. Ngo about
   6   but are there any comps or policies in place?"              6   speaking with Ms. Ross and Ms. Burns?
   7             Mr. Lowenthal, my first question is               7         A.   Yes.
   8   where Mr. Ngo says, "I spoke to Rob Lowenthal this          8         Q.   What was that instruction?
   9   morning," does this refresh your recollection as to         9         A.   It was -- after he had spoken to
  10   whether May 12 may have been the date that you had         10   Lenore Denys, was knowledgeable about what -- what
  11   that first conversation with Mr. Ngo?                      11   the availability was around our policies and then
  12        A.    It could have been, yes.                        12   once he decided what he was going to do with regards
  13        Q.    And is Mr. Ngo's representation to              13   to his schedule, he should make his colleagues aware
  14   Ms. Denys about the conversation that you had              14   of his plans, as well as myself.
  15   consistent with your recollection of that                  15         Q.   And in 2014, you were Mr. Ngo's direct
  16   conversation?                                              16   supervisor; correct?
  17        A.    Yes.                                            17         A.   Yes.
  18        Q.    And we see above that that Ms. Denys            18         Q.   Did Mr. Ngo ever report to you that he
  19   responded to Mr. Ngo that same date stating, "We do        19   felt that Jane Ross was trying to dissuade him from
  20   not have a separate paternity leave policy, but you        20   taking an FMLA leave of absence for the birth of his
  21   may be entitled to 12 weeks of unpaid leave under          21   baby?
  22   Family and Medical Leave. You can refer to page 17         22         A.   No.
  23   in the employee handbook for the details. The              23         Q.   Did he ever report to you that
  24   handbook can be found on the company intranet under 24          Ms. Ross was attempting to dissuade him from taking
  25   employee benefits."                                        25   12 weeks of leave?
                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 257 of 407
                                                 843                                                                   845
   1                Lowenthal - Direct                                 1                 Lowenthal - Direct
   2          A.   No.                                                 2   the HR department, fill out the proper paperwork and
   3          Q.   Did he ever report to you that he felt              3   let us know what your last day is so that we can
   4   that Ms. Ross was not supporting him taking a leave             4   accommodate around you anything regarding client
   5   of absence?                                                     5   contact and work schedules and perform -- supporting
   6          A.   No.                                                 6   the business in your absence.
   7          Q.   Did Ms. Ross ever suggest to you that               7         Q.      Did you ever tell Mr. Ngo that he was
   8   she disapproved --                                              8   not entitled to take a leave of absence for the
   9          A.   No.                                                 9   birth of his child?
  10          Q.   -- of Mr. Ngo taking a leave of                    10         A.      No.
  11   absence?                                                       11         Q.      Did you ever tell him that he should
  12          A.   No.                                                12   not take a leave of absence for the birth of his
  13          Q.   Now, did there come a time when                    13   child?
  14   Mr. Ngo left the office for the birth of his child?            14         A.      No.
  15          A.   Yes.                                               15         Q.      Was it your understanding that
  16          Q.   Do you recall approximately when that              16   Ms. Burns or Ms. Ross had the authority to approve
  17   was?                                                           17   or disapprove a leave of absence for Mr. Ngo?
  18          A.   In the July time frame, June or July               18         A.      No.
  19   time frame.                                                    19         Q.      Who had that authority?
  20          Q.   If I told you June 20th, would that                20         A.      The HR department.
  21   sound about right?                                             21         Q.      Now, were you involved in having a
  22          A.   Sure.                                              22   laptop computer issued to Mr. Ngo for his travel to
  23          Q.   Now, between your first conversation               23   California?
  24   with Mr. Ngo in May, where you directed him to                 24         A.      Yes.
  25   Ms. Denys, and his departure on June 20th, did you             25         Q.      Why was that done?
                                                 844                                                                   846
   1                Lowenthal - Direct                                 1                 Lowenthal - Direct
   2   have any additional conversations with him about                2         A.      In order to work every day from the
   3   what his plans were?                                            3   West Coast, either in the office or out of the
   4          A.   No, other than he -- well, he did tell              4   office, he told me he needed a laptop so that he
   5   me he'd be gone for a couple of weeks. He and I                 5   could log in and perform his job function.
   6   discussed that if he was -- he still had obligations            6         Q.      Now, when Mr. Ngo left the office for
   7   and that -- he told me he felt he was going to be               7   the birth of his child in June of 2014, did you have
   8   able to use the LA office and the laptop to perform             8   him taken off payroll?
   9   his responsibilities, he'd only be gone a couple of             9         A.      No.
  10   weeks.                                                         10         Q.      Why not?
  11               And I said, if anything changes, let               11         A.      He was continuing to work. So it was
  12   me know.                                                       12   an accommodation for him to work on the West Coast
  13          Q.   During that conversation, did Mr. Ngo              13   as opposed to in the office.
  14   tell you that he was going to take an FMLA leave?              14         Q.      Now, I believe you testified that as
  15          A.   He said he did not want to take an                 15   part of your discussions with Mr. Ngo, he had
  16   FMLA leave. He wanted to continue to get paid. He              16   indicated that he was going to be gone for a couple
  17   wanted to continue to work. He felt that as though             17   of weeks; is that what your testimony was?
  18   he could -- with an accommodation of physical                  18         A.      Yes.
  19   location on the West Coast, he could continue to               19         Q.      And Mr. Ngo left on June 20th?
  20   perform his job function.                                      20         A.      Yes.
  21          Q.   If Mr. Ngo had told you during any                 21         Q.      Did Mr. Ngo, in fact, return to the
  22   conversation that he was going to take an FMLA leave           22   office in three to four weeks --
  23   or wanted to take an FMLA leave, what would you have 23                   A.      No.
  24   done?                                                          24         Q.      -- a couple of weeks, I should say.
  25          A.   I would have directed him back towards             25         A.      No.
                                                             PIROZZI & HILLMAN
                                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 258 of 407
                                                   847                                                               849
   1                 Lowenthal - Direct                               1                 Lowenthal - Direct
   2           Q.   Was Mr. Ngo the first person to tell              2         Q.      Does approximately July 13th refresh
   3   you that he would not be returning to the office               3   your recollection of in or about the time that you
   4   within a couple of weeks?                                      4   found out that Mr. Ngo would not be returning to the
   5           A.   No, I don't recall hearing from Hoai              5   office for some additional time?
   6   again until I asked Colleen to let him know I'd like           6         A.      Yes.
   7   to speak to him after I heard that he had                      7         Q.      Do you recall how shortly after this
   8   unilaterally decided to continue working from the              8   e-mail was sent you heard from either Ms. Ross or
   9   West Coast for an indefinite period of time.                   9   Ms. Burns about what Mr. Ngo's plans were?
  10           Q.   How did you come to learn that?                  10         A.      It was likely the next day, after he
  11           A.   I was made aware by Colleen.                     11   e-mailed this late on a Sunday night, that Colleen
  12           Q.   And do you recall approximately when             12   came in and made me aware of the e-mail -- or the
  13   that was?                                                     13   news that she had heard from Hoai.
  14           A.   That was probably the middle to end of           14         Q.      Was it Ms. Burns or Ms. Ross who had
  15   July.                                                         15   told you?
  16           Q.   And what was your reaction -- did you            16         A.      I mean, I likely heard from both of
  17   hear from Colleen or from Ms. Ross when Mr. Ngo was 17             them at some point during that same day, but -- I
  18   now expecting to be back in the office?                       18   spoke to both of them.
  19           A.   I was -- I was very surprised because            19         Q.      Looking at this e-mail now, do you see
  20   I hadn't heard from Hoai at all. I hadn't heard               20   any reference in this e-mail to the FMLA?
  21   that the baby had been born. I hadn't heard that he           21         A.      No.
  22   needed log-in help. I hadn't heard that he was, you           22         Q.      Do you see any reference in this
  23   know -- I hadn't heard anything. And so the fact              23   e-mail to a leave of absence?
  24   that the first news I heard was that he was                   24         A.      No.
  25   unilaterally deciding to stay on the West Coast               25         Q.      Do you see anyplace in this e-mail
                                                   848                                                               850
   1                 Lowenthal - Direct                               1                 Lowenthal - Direct
   2   without having discussed it with me and -- was                 2   where Mr. Ngo is requesting additional time out of
   3   disappointing.                                                 3   the office?
   4           Q.   If you could take a look at                       4         A.      No. He's stating that he's taking
   5   Exhibit 114, please. Just let me know when you've              5   more time, but there's no request for permission.
   6   had a chance to review that.                                   6         Q.      If Mr. Ngo felt he needed more time
   7                (Pause.)                                          7   out of the office, would you expect that you would
   8           A.   Okay.                                             8   be on this e-mail?
   9           Q.   Now, Mr. Lowenthal, I'll represent                9         A.      Yes.
  10   that you were not the author or recipient of any of           10         Q.      Now, following your conversations with
  11   these e-mails.                                                11   either Ms. Ross or Ms. Burns, did you make any
  12                My question is, prior to this legal              12   decisions regarding the status of Mr. Ngo's
  13   proceeding, had you ever seen this e-mail before?             13   employment with Oppenheimer?
  14           A.   I don't recall seeing it before.                 14         A.      Not the status of his employment, but
  15           Q.   If you look at the bottom e-mail, and            15   his position as a supervisor was something that I
  16   that is dated July 13th, 2014, from Mr. Ngo to                16   changed my mind on once I had learned that he had
  17   Ms. Burns and Ms. Ross, do you see that?                      17   begun to unilaterally make plans that he wasn't
  18           A.   Yes, dated July 13th on this piece of            18   discussing with me.
  19   paper.                                                        19               I thought it showed poor judgment and
  20           Q.   I'm sorry. Did I say August?                     20   a lack of acknowledgment of the environment that we
  21           A.   July 13th.                                       21   work in, which is heavily regulated and requires
  22           Q.   July 13th. I apologize. I may have               22   that people you work for be made aware and be part
  23   misspoke.                                                     23   of a decision to just extend time periods away from
  24                Do you see that e-mail, sir?                     24   the office.
  25           A.   Yes.                                             25         Q.      Did you remove Mr. Ngo's supervisory
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 259 of 407
                                                 851                                                              853
   1                Lowenthal - Direct                              1                 Lowenthal - Direct
   2   responsibilities because he wanted to be out of the          2         it was a postcrisis cleanup of sorts that
   3   office to be with his newborn child?                         3         involved a very high-level review of all of
   4        A.     No, that was not the reason.                     4         the firm's cascading responsibilities. So it
   5        Q.     Did you do it to punish Mr. Ngo?                 5         was fairly intense, not just particular to a
   6        A.     No.                                              6         single business unit or a single business
   7        Q.     Did you consider the removal of                  7         line within a business unit.
   8   Mr. Ngo's supervisory responsibilities to be a               8               MR. GIBSON: Judge, I apologize. May
   9   demotion?                                                    9         I take a quick two-second restroom break?
  10        A.     No.                                             10               THE ARBITRATOR: Of course.
  11        Q.     Do you recall whether there was any             11               (Recess from the record.)
  12   changes to Mr. Ngo's guaranteed compensation                12               MR. GIBSON: Thank you.
  13   following your decision to remove his supervisory           13   BY MR. GIBSON:
  14   responsibilities?                                           14         Q.    Mr. Lowenthal, do you recall what
  15        A.     There was no guaranteed compensation.           15   Mr. Ngo's base salary was in 2014?
  16        Q.     There was no change to guaranteed --            16         A.    In and around 150-.
  17        A.     There was no guaranteed compensation.           17         Q.    And if I told you it was 150,000, does
  18        Q.     Well, I'm talking about his base                18   that sound right?
  19   salary.                                                     19         A.    That sounds right.
  20        A.     There was no change to any base                 20         Q.    To your knowledge, what was Mr. Ngo
  21   salaries.                                                   21   base salary in 2015?
  22               This was a time frame that the firm             22         A.    Should have been the same.
  23   was under intense regulatory pressure. It was in            23         Q.    Do you know what his base salary was
  24   and around the same time that we had made                   24   in 2016?
  25   settlements with -- a variety of which are all              25         A.    Should have been the same.
                                                 852                                                              854
   1                Lowenthal - Direct                              1                 Lowenthal - Direct
   2   publicly known -- SEC and FINRA enforcement issues.          2         Q.    If Mr. Ngo's base salary changed in
   3               We had consultants in that were not              3   either 2014, 2015 or 2016, who would have made that
   4   just looking to see whether or not we were abiding           4   decision?
   5   by the regulatory rules, but whether or not we were          5         A.    I would have.
   6   abiding our own policies.                                    6         Q.    Now, you testified that in July of
   7               So sensitivity around issues like                7   2014, you removed certain of Mr. Ngo's supervisory
   8   delegation of responsibilities for someone senior,           8   responsibilities.
   9   like me, it was something I was extremely sensitive          9               Why didn't you remove -- why did not
  10   to. So if I wasn't in complete alignment -- in tune         10   reduce his base salary?
  11   with someone that was -- I was relying on to sign           11         A.    The job function of a research
  12   documents that they were doing their job, it gave me        12   analyst, the cohead and the supervisory functions
  13   great concern. It was a very intense period.                13   were all -- the supervisory portion of that job was
  14               THE ARBITRATOR: When you refer to it            14   a small piece of the job, and it was separated
  15        being a particular point of sensitivity --             15   between two people. The job function of a research
  16        when you refer to the sensitivity of being             16   analyst was still in place. He was hired to be a
  17        sure that you have control over or                     17   research analyst. He was paid the same when he was
  18        supervision over subordinates, what, in the            18   a research analyst.
  19        various investigations or other events that            19               There was no reason to have him as a
  20        you've sort of generally alluded to, was               20   supervisor. So it seemed -- there was no reason to
  21        pertinent to that concern?                             21   increase their pay when they became supervisors, and
  22               THE WITNESS: The issues around all of           22   no reason to deduct it when Hoai stopped being a
  23        our governance and supervisory structure was           23   supervisor.
  24        being reviewed. So the -- not just the                 24               In many cases, we have what we call
  25        particulars about individual businesses. So            25   producing managers where the core component of the
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 260 of 407
                                                     855                                                             857
   1                 Lowenthal - Direct                               1                 Lowenthal - Direct
   2   job is the production elements of what you do, but             2          A.    I don't remember when I got back to
   3   because we are a small firm, people have                       3   him, but it was shortly thereafter, the same
   4   responsibilities that are part of our regulatory               4   afternoon or the following morning.
   5   structure to also supervise.                                   5          Q.    And what do you recall about that
   6        Q.       And did there come a time when you               6   telephone conversation that you had with Mr. Ngo?
   7   personally discussed with Mr. Ngo his new                      7          A.    I told him that I was surprised to
   8   anticipated return date to the office?                         8   hear that he was staying on the West Coast and that
   9        A.       I don't remember hearing -- after I              9   he hadn't let me know directly, that the time had
  10   communicated to Hoai through a letter, I don't                10   come for me to take away his supervisory
  11   remember hearing from him again until much later              11   responsibilities, that it wasn't -- it wasn't
  12   that year.                                                    12   necessary any longer.
  13        Q.       Did you have a conversation with                13                I was in touch with Colleen, who was
  14   Mr. Ngo before the letter?                                    14   acting as supervisor as well, and that she could
  15        A.       Yes. The e-mail you showed me                   15   perform that function. I told him that he should
  16   earlier, Exhibit 114, I had asked -- upon hearing of          16   make a decision as to what he wants to do with
  17   Hoai's decision to authorize himself to continue to           17   regards to permissibilities of coming back to the
  18   work permanently in -- on the West Coast, I told              18   office or not, but he should let HR know what his
  19   Colleen to -- since she was in contact with Hoai --           19   decision was, and that, until I heard otherwise, he
  20   to notify him I'd like to speak to him when it's              20   would continue to be performing the work of a
  21   convenient for him about this decision of his.                21   research analyst, which was the core function of his
  22        Q.       Do you recall how shortly after your            22   job.
  23   conversation with Ms. Burns you, in fact, spoke to            23          Q.    During that conversation with Mr. Ngo,
  24   Mr. Ngo?                                                      24   if he had told you that he wanted to take a leave of
  25        A.       It was within a day or two.                     25   absence, what would you have -- what would your
                                                     856                                                             858
   1                 Lowenthal - Direct                               1                 Lowenthal - Direct
   2        Q.       And if you could take a look at                  2   response have been?
   3   Exhibit 54.                                                    3          A.    That's fine. Please fill out the
   4        A.       Yep.                                             4   proper paperwork. Please send it in to HR and let
   5        Q.       Just let me know when you've had a               5   us know the dates upon which you plan on beginning
   6   chance to look at that.                                        6   that leave.
   7        A.       I see it.                                        7          Q.    And during that conversation, did you
   8        Q.       This appears to be an e-mail from                8   tell Mr. Ngo -- with Mr. Ngo, did you tell him that
   9   Deborah Stone to yourself that's dated July 16,                9   you were angry with him that he was taking more time
  10   2014.                                                         10   out of the office to be with his child?
  11                Who is Ms. Stone?                                11          A.    No.
  12        A.       My executive assistant.                         12          Q.    Did you tell him that you were going
  13        Q.       In the subject line, it says,                   13   to punish him for being out of the office to be with
  14   "Message: Hoai Ngo," and then there appears to be a           14   his child?
  15   phone number after that?                                      15          A.    No.
  16        A.       Yes.                                            16          Q.    When you discussed the removal of
  17        Q.       Did you understand this to be                   17   certain supervisory responsibilities from Mr. Ngo,
  18   Ms. Stone communicating to you that Mr. Ngo had               18   did you discuss the morning blast e-mail?
  19   called you?                                                   19          A.    We may have. I do recall that -- the
  20        A.       Yes. This is how Deborah communicated           20   morning blast needs to be sent out every day. And
  21   by return call communication, so I know what time             21   to the extent that there are responses -- at some
  22   people called and I know the number to call them              22   point -- that was not around that time. That was
  23   back on.                                                      23   later. That was -- that was later. But we changed
  24        Q.       Do you recall whether July 16th was             24   the morning blast to come from an address that more
  25   the date that you spoke to Mr. Ngo?                           25   than one person could access if there's a response,
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 261 of 407
                                                  859                                                              861
   1                 Lowenthal - Direct                               1                Lowenthal - Direct
   2   and I think that was in August.                                2         research, to absorb all of the tasks
   3        Q.      I'd like you to take a look at                    3         associated with the supervisory elements of
   4   Exhibit 3.                                                     4         the research department."
   5        A.      Okay.                                             5              Reading that seems to suggest that you
   6        Q.      I'll represent to you, Mr. Lowenthal,             6         were removing Mr. Ngo from supervisory role
   7   that this is a copy of Oppenheimer's answer to the             7         during his absence. Was that your intention
   8   statement of claim in this proceeding.                         8         at that time?
   9                Do you recall whether you read a copy             9              THE WITNESS: My intention at the time
  10   of this before it was filed?                                  10         was to remove it upon speaking with him and
  11        A.      I reviewed it.                                   11         to document it thereafter in the coming day
  12        Q.      And I'd like you to turn to page 4 of            12         or days so that it would be effective almost
  13   the answer.                                                   13         immediately.
  14                And do you see the last paragraph that           14              THE ARBITRATOR: But my question is
  15   starts "Mr. Ngo returned from his medical leave"?             15         whether it was your intention at that time
  16        A.      Yep.                                             16         that the removal of his supervisory role was
  17        Q.      It states, "Mr. Ngo returned from his            17         permanent or was at least during the period
  18   medical leave on November 3, 2014, approximately              18         of his absence from the New York office.
  19   four and a half months since he last appeared for             19              THE WITNESS: So to be perfectly
  20   work in the office. It was at this point that                 20         honest, my impression at the time was it
  21   Mr. Ngo was advised that his supervisory                      21         wasn't a two-person job and that this was
  22   responsibilities had been reassigned and that                 22         duplicitous. We didn't need two people doing
  23   Ms. Burns, who had been acting as the sole head of            23         it. There was room for error or
  24   high-yield research group during the entire time of           24         finger-pointing or one person to do something
  25   Mr. Ngo's absence, would continue in that regard."            25         and not the other or mistakes to happen.
                                                  860                                                              862
   1                 Lowenthal - Direct                               1                Lowenthal - Direct
   2                Do you see that statement, sir?                   2              And as I said earlier, my concern
   3        A.      Yes.                                              3         around it was that we have -- we clean this
   4        Q.      Is that statement 100 percent                     4         up and that there was -- so there was no
   5   accurate?                                                      5         confusion and that I knew where I could find
   6        A.      No, I think it was -- it is true that             6         and who I could speak with about these
   7   that conversation took place, but it was not the               7         functions that was down the hall from me.
   8   first time that conversation took place. So at that            8              I didn't intend to have two
   9   point, I did remind Mr. Ngo that that was the status           9         supervisory analysts going forward.
  10   of the organizational structure, but this was --              10              THE ARBITRATOR: And was that decision
  11   this was being reiterated after the discussion that           11         informed, at least in part, by your
  12   I had had with him prior to sending him a memo of             12         experience during the period that Mr. Ngo was
  13   the same regard back in July.                                 13         absent, finding that Ms. Burns could
  14                THE ARBITRATOR: One question about               14         adequately handle the supervisory role on her
  15        that.                                                    15         own?
  16                THE WITNESS: Yes.                                16              THE WITNESS: Yes.
  17                THE ARBITRATOR: Referring back to the            17   BY MR. GIBSON:
  18        Exhibit 45, which is your letter of July 18              18         Q.   Well, touching on Judge Dolinger's
  19        to Mr. Ngo, that apparently postdated your               19   question, do you have any doubt in your mind that
  20        telephone discussion with him.                           20   you made the decision to remove Mr. Ngo's
  21                THE WITNESS: Yes.                                21   supervisory responsibilities on or about July 16th
  22                THE ARBITRATOR: And looking at the               22   or July 17th, 2014?
  23        third paragraph, you say, in the middle of               23         A.   I have no doubt.
  24        that paragraph, "In your absence, I intend               24         Q.   Did you ever reconsider that decision?
  25        for Colleen Burns, as cohead of fixed income             25         A.   No.
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 262 of 407
                                                     863                                                             865
   1                 Lowenthal - Direct                                1               Lowenthal - Direct
   2        Q.      Did you ever tell anybody that you                 2   information, is that why you referred Mr. Ngo to
   3   were in the process of reconsidering that decision?             3   human resources back in May of 2014?
   4        A.      No.                                                4         A.   Yes.
   5        Q.      I'd like you to take a look at                     5         Q.   And then Ms. Denys responds to you the
   6   Exhibit 52, please.                                             6   next day, "Hoai can apply for unpaid leave under the
   7                (Pause.)                                           7   FMLA (Family and Medical Leave Act). FMLA protects
   8                MR. LICUL: I'm sorry, Mike. What was               8   his job for up to 12 weeks. Other than FMLA, we
   9        it again?                                                  9   have no policy on paternity leave."
  10                MR. GIBSON: 5-2.                                  10              Do you see that?
  11                THE WITNESS: Okay.                                11         A.   Yes.
  12   BY MR. GIBSON:                                                 12         Q.   Did Ms. Denys' e-mail to you on
  13        Q.      And this appears to be a July 2014                13   July 15, 2014, give you any indication that Mr. Ngo
  14   e-mail exchange between yourself and Ms. Denys. And 14              was already on an FMLA leave?
  15   the subject line is "Hoai Ngo."                                15         A.   No. This implies that he was not. He
  16                Was Ms. Denys the director of human               16   had not elected to fill out any paperwork, otherwise
  17   resources at that time?                                        17   she would have informed me at the time of any status
  18        A.      Yes.                                              18   that had changed.
  19        Q.      And you write to Ms. Denys on                     19         Q.   Now, let's go to Exhibit 45, which is
  20   July 14th.                                                     20   the letter that Judge Dolinger just asked you about
  21                Is that the day that you found out                21   a few minutes ago.
  22   that Mr. Ngo would not be returning to the office              22         A.   Yes.
  23   until August 25th?                                             23         Q.   And first I'd like to look at the
  24        A.      Yes.                                              24   e-mail that's on the front. And it is from you to
  25        Q.      And you state, "Lenore, Hoai may have             25   Mr. Ngo, and it's dated July 18, 2014, and it has
                                                     864                                                             866
   1                 Lowenthal - Direct                                1               Lowenthal - Direct
   2   called you earlier this spring at my request."                  2   the subject line, "Follow-up."
   3                What were you referring to there?                  3              And then you say, "Hoai, pursuant to
   4        A.      When Hoai first brought to my                      4   our conversation regarding your leave, please see
   5   attention his plans and that I advised him to speak             5   the attached memo."
   6   to Lenore and find out information that would be                6              Having read this e-mail now, do you
   7   helpful to him in making decisions.                             7   have any doubt in your mind that this letter was
   8        Q.      And then you say, "He had a baby                   8   sent after you spoke to Mr. Ngo on the telephone?
   9   through a surrogate last month and is taking                    9         A.   I have no doubt.
  10   significant time off. Can you let me know what the             10         Q.   And this was after you told Mr. Ngo
  11   policy guidelines on paternity leave are."                     11   that his supervisory responsibilities were being
  12                Why did you make that request of                  12   removed?
  13   Ms. Denys?                                                     13         A.   Yes.
  14        A.      I'm not familiar with all of our                  14         Q.   And I see in this e-mail you used the
  15   policies and it's not -- Lenore is. And I've relied            15   term "leave."
  16   upon her in the past, and she's always been                    16              Do you see that?
  17   accurate. This is me reminding myself or finding               17         A.   Yes.
  18   out or learning about what may be available with               18         Q.   You just testified before that, at
  19   regards to paternity leave for Hoai, to the extent             19   least with regard to Ms. Denys' e-mail, you didn't
  20   that there are accommodations I could make for him,            20   have any understanding that Mr. Ngo was on an FMLA
  21   whether or not they fall within the policy or not              21   leave of absence?
  22   within the policy. I just wanted to be                         22         A.   No.
  23   knowledgeable of that at the time.                             23         Q.   Why did you use the word "leave" in
  24        Q.      And when you said Lenore was the                  24   this e-mail?
  25   person that you would go to for that sort of                   25         A.   This is me using the word "leave" in
                                                             PIROZZI & HILLMAN
                                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 263 of 407
                                                  867                                                                  869
   1               Lowenthal - Direct                                 1                Lowenthal - Direct
   2   my own definition. This is not disability leave,               2   to Mr. Ngo in the remainder of this letter?
   3   it's not an FMLA leave, it's not                               3         A.     It's just specifying and codifying the
   4   paternity/maternity. It is for lack of a                       4   conversation we had. You know, the idea that
   5   description as to what was actually happening.                 5   someone unilaterally decides they're not coming back
   6             A longer description would have been                 6   to the office without informing their boss is an
   7   that -- regarding the conversation about the                   7   unusual event. I felt the need that we draw a line
   8   accommodations we had made for him to work out of              8   in the sand and codify exactly where we stood so
   9   the West Coast, not at 85 Broad Street. That was               9   there was no confusion.
  10   the context in which I was referring.                         10              His behavior was a red flag to me in
  11        Q.    And let's take a look at the letter                11   terms of whether or not he was paying attention to
  12   that's attached to it.                                        12   detail and whether or not he was really thinking
  13             And my first question, Mr. Lowenthal,               13   about his job responsibilities. So I felt the need
  14   is -- and I want to be clear. I do not want you to            14   to overdocument, and well document, the conversation
  15   discuss any conversations that you had with any               15   and the status.
  16   attorney at Oppenheimer.                                      16         Q.     And if you look at the second
  17             But did you consult with anybody                    17   paragraph, it states -- starting in the sentence --
  18   regarding the drafting of this letter?                        18   the second sentence, "When we discussed your time
  19        A.    I did.                                             19   off, it was my understanding from you that you would
  20        Q.    Who did you consult with?                          20   need at least two weeks' leave with the possibility
  21        A.    Bill McCabe in our legal department,               21   of extending that leave for an additional two weeks
  22   and Lenore Denys.                                             22   depending on the health and needs of the baby.
  23        Q.    Looking at the first paragraph of your             23              "I believe that June 20, '14, is when
  24   letter, it states, "Congratulations on the arrival            24   your leave began. As you know, Oppenheimer does not
  25   of your new baby. Although the event and impending            25   have a paid paternity leave policy. I was willing
                                                  868                                                                  870
   1               Lowenthal - Direct                                 1                Lowenthal - Direct
   2   responsibilities may seem overwhelming now,                    2   to accommodate your initial request, permitted the
   3   parenthood is a marvelous experience. I am sure you            3   flexibility with your return date, and kept you on
   4   will enjoy the great journey you're about to begin."           4   Oppenheimer's payroll."
   5               Why did you write that?                            5              Is that consistent with the
   6        A.    When I wrote the letter, I had it                   6   accommodation that you recall reaching with Mr. Ngo
   7   reviewed by Bill and Lenore, but I do find that when           7   back in May or June of 2014?
   8   correspondence comes from me, it should reflect my             8         A.     Yes.
   9   personality too. And like I said, I think I'm                  9         Q.     And we see there are some attachments
  10   someone who has a high regard for family values, and          10   to the letter. Can you quickly just take a look at
  11   I wanted to be as helpful as I could be to Hoai               11   those.
  12   during this time in his life and make                         12              (Pause.)
  13   accommodations, even if they weren't a part of                13         A.     Yes.
  14   policy, to see that he would have any options that I          14         Q.     And where did you get those forms
  15   could make available to him just based on my being            15   from?
  16   his boss and being able to create those                       16         A.     Combination of Bill and Lenore. I
  17   opportunities for him. So reflecting on the news              17   don't remember which one gave them to me, but...
  18   that he and I had discussed, I wanted him to know I           18         Q.     When you say you spoke to Lenore,
  19   was still supportive of his family decisions and his          19   you're talking about Lenore Denys from human
  20   experience.                                                   20   resources?
  21        Q.    And leading up to this point, did you              21         A.     Yes.
  22   feel that you had been understanding and                      22         Q.     Are you sure that it was Ms. Denys
  23   accommodating to Mr. Ngo?                                     23   that you were speaking to in human resources at that
  24        A.    Yes.                                               24   time?
  25        Q.    And what are you attempting to convey              25         A.     I don't remember.
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 264 of 407
                                                    871                                                             873
   1                  Lowenthal - Direct                                1               Lowenthal - Direct
   2         Q.      Is it possible that it was Jaime                   2         to perform his job function as a research
   3   Bridges?                                                         3         analyst, he was in contact with people in the
   4         A.      It could have been, yes.                           4         office, he would need to stay out in
   5         Q.      And going back to the letter,                      5         California for another couple of weeks, and
   6   July 18th --                                                     6         that he would be returning to New York and
   7                 MR. GIBSON: Sorry, Judge. Did you                  7         returning to 85 Broad Street, which is where
   8         have a question?                                           8         we're located.
   9                 THE ARBITRATOR: No.                                9              THE ARBITRATOR: This was a
  10                 MR. GIBSON: Oh, okay.                             10         conversation that you had approximately when?
  11   BY MR. GIBSON:                                                  11         While he was already in California or before
  12         Q.      I'd like to look at that -- the fourth            12         he left?
  13   paragraph.                                                      13              THE WITNESS: The conversation that
  14              You state, "I have now spoken with the               14         this letter was documenting that occurred on
  15   human resources representative and received the                 15         that Monday or Tuesday --
  16   enclosed Family and Medical Leave Act summary for               16              THE ARBITRATOR: That was --
  17   your review and acknowledgment. Unfortunately, as               17              THE WITNESS: -- after I learned that
  18   discussed above, Oppenheimer does not offer paid                18         he had extended his time.
  19   family leave. You are, however, entitled to take                19              THE ARBITRATOR: Okay.
  20   unpaid leave time over and above your allotted                  20              THE WITNESS: He clarified it in the
  21   vacation. Questions concerning this should be                   21         conversation. I documented what he had
  22   addressed in the materials or can be addressed to               22         clarified. This is what he had told me, he
  23   the benefits department," and then there's a phone              23         needed another couple of weeks.
  24   number.                                                         24   BY MR. GIBSON:
  25              Are "the materials" you're referring                 25         Q.   Now, prior to sending this letter to
                                                    872                                                             874
   1                  Lowenthal - Direct                                1               Lowenthal - Direct
   2   to there the attachment to your letter?                          2   Mr. Ngo, did you tell anybody else that Ms. Burns
   3         A.      Yes.                                               3   would be the sole head of high-yield research going
   4         Q.      Do you know whether Mr. Ngo ever                   4   forward?
   5   contacted human resources to tell them that he                   5         A.   I told Colleen. And I told Jane so
   6   wanted to take an FMLA leave for the birth of his                6   that she would be aware. And then I would have told
   7   child?                                                           7   my administrative staff so we could document it.
   8         A.      He did not.                                        8         Q.   Let's take a look at Exhibit 56. Let
   9         Q.      Did Mr. Ngo ever contact you to                    9   me know when you've had a chance to read this.
  10   dispute any of the contents of this letter?                     10              (Pause.)
  11         A.      No. I don't recall getting a response             11         A.   Okay.
  12   at all.                                                         12         Q.   And this appears to be an e-mail dated
  13         Q.      After finding out that Mr. Ngo needed             13   July 21st, 2014, from yourself to Ms. Burns.
  14   some more time out of the office, did you ever tell             14         A.   Yes.
  15   him that he needed to return to the office                      15         Q.   And copied on this e-mail are Steve
  16   immediately?                                                    16   Krasner and Cary Holcomb?
  17         A.      No.                                               17         A.   Yes.
  18                 THE ARBITRATOR: The letter makes                  18         Q.   Who are Mr. Krasner and Mr. Holcomb?
  19         reference to your understanding that Mr. Ngo              19         A.   Cary Holcomb is the head of risk in
  20         would be taking off two weeks and maybe                   20   the fixed income business.
  21         another two weeks. Was that understanding                 21              And Steven Krasner is a lawyer who
  22         based on anything specific that Mr. Ngo said              22   also worked in the fixed income department who
  23         to you? And, if so, what was it that he                   23   oversees many of the regulatory risks within the
  24         said?                                                     24   business unit.
  25                 THE WITNESS: That he was continuing               25         Q.   And in this e-mail, you say, "Colleen,
                                                              PIROZZI & HILLMAN
                                                                 212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 265 of 407
                                                 875                                                              877
   1               Lowenthal - Direct                               1                 Lowenthal - Direct
   2   I've communicated to Hoai that based on the delay of         2   reinstating Mr. Ngo as the cohead of high-yield
   3   his return until the end of August, I am suspending          3   research?
   4   his supervisory responsibilities until further               4           A.   No.
   5   discussion. Beginning today, you are the sole                5           Q.   Was this e-mail the first time that
   6   supervisory analyst in the fixed income department.          6   you told Ms. Burns that she was the sole head of
   7   Let me know of any questions or concerns that you            7   high-yield research?
   8   might have with your responsibilities."                      8           A.   No. We had a conversation prior to
   9             Mr. Lowenthal, having read this now,               9   that.
  10   do you have any doubt in your mind that you had             10           Q.   Then why was there a need to send this
  11   communicated to Mr. Ngo, prior to the sending of            11   e-mail subsequently?
  12   this e-mail, that you were removing his supervisory         12           A.   I felt that documenting it with her
  13   responsibilities?                                           13   and my administrative staff was just a good
  14        A.    I think it was pretty clear, yeah.               14   practice. There were documents that would need to
  15              THE ARBITRATOR: To follow up on the              15   be changed, org charts, possibly some 3110 letters
  16        language of this e-mail, we discussed earlier          16   or whatever the predecessor letters were for
  17        the question of whether you intended, when             17   delegation of authorities. Those go all the way
  18        you communicated with Mr. Ngo in mid July,             18   from the bottom of the organization to the CEO, and
  19        for this removal of his supervisory role to            19   we revise them periodically when circumstances
  20        be permanent. And you indicated, as I                  20   change. So this is a notification on the record
  21        understood it, that it was.                            21   that they should be doing that.
  22             And yet in this e-mail, you're saying             22           Q.   Now, we saw in Mr. Ngo's July 13th
  23        that based on the delay of his return, you             23   e-mail that he indicated to Ms. Ross and Ms. Burns
  24        were suspending his supervisory                        24   that he would be returning to the office on
  25        responsibilities, quote, "until further                25   August 25th?
                                                 876                                                              878
   1               Lowenthal - Direct                               1                 Lowenthal - Direct
   2        discussion."                                            2           A.   Yes.
   3             Were you intending by that to suggest              3           Q.   Did that, in fact, happen?
   4        that the issue was still an open one, whether           4           A.   No.
   5        this would be a permanent removal or not?               5           Q.   Do you know why it did not happen?
   6              THE WITNESS: The decision was final               6           A.   Hoai suffered from a health issue that
   7        in my mind. I've been doing this long enough            7   prevented him from coming back to the office.
   8        to know that years can go by and you might              8           Q.   And do you know approximately when
   9        reinstate someone's responsibilities and that           9   that was?
  10        to some extent you can't unilaterally --               10           A.   It was in mid August.
  11        first of all, he's a licensed supervisory              11           Q.   And do you recall how you learned that
  12        analyst so I can't unilaterally remove his             12   he had suffered a brain aneurysm?
  13        licenses. That's something he's qualified              13           A.   I believe I heard that from either
  14        for and has registration for.                          14   Colleen or Jane.
  15             If years later I wanted to reinstate              15           Q.   And can you take a look at Exhibit 48.
  16        it, it's my option to do that, but I had no            16                (Pause.)
  17        intention of reinstating it at any time. To            17           A.   Yes.
  18        the extent the rules change or there's two --          18           Q.   And this e-mail appears -- it's not an
  19        requirement to have two people, I don't know,          19   e-mail. It's just a title, but it appears to be an
  20        but there was no intention in my mind to               20   e-mail from yourself to Ms. Burns that's dated
  21        reinstate at any time in the near future of            21   August 18 --
  22         the date of this e-mail or my letter.                 22           A.   I'm on 48. Is that where you are?
  23   BY MR. GIBSON:                                              23           Q.   I apologize. 58.
  24        Q.    And were there any further                       24           A.   Okay.
  25   discussions, as indicated in your e-mail, about             25           Q.   Am I right now that this appears to be
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 266 of 407
                                                879                                                               881
   1                Lowenthal - Direct                               1               Lowenthal - Direct
   2   an e-mail from yourself to Ms. Burns dated                    2   you look at the third one in, is that one dated
   3   August 18, 2014?                                              3   August 20, 2014?
   4        A.    Yes.                                               4          A.   Yes.
   5        Q.    And is that at or about the date that              5          Q.   And it has an effective date of
   6   you recall Mr. Ngo suffering his brain aneurysm?              6   August 18, 2014?
   7        A.    Yes.                                               7          A.   Yes.
   8        Q.    And in the subject line of this, you               8          Q.   And is it your understanding that
   9   wrote, "Four-to-eight-week recovery."                         9   that's at or about the time that Mr. Ngo suffered
  10             Why did you send that e-mail to                    10   his brain aneurysm?
  11   Ms. Burns?                                                   11          A.   Yes.
  12        A.    She and I likely had a conversation,              12          Q.   Is that your signature on the bottom
  13   not knowing how -- how badly the health issue may            13   right?
  14   have hurt Hoai and didn't know at all when he may or         14          A.   Yes.
  15   may not be -- may or may not be able to either               15          Q.   And here in the notes and
  16   resume, you know, normal life and what the injury            16   explanations, it says, "Out on medical disability
  17   would have done to him personally.                           17   until further notice"?
  18             And so I don't remember how I learned              18          A.   Yes.
  19   of this, but I was told that the circumstances were          19          Q.   It also says, "Auto pay canceled"?
  20   that he would be -- it would take four to eight              20          A.   Yes.
  21   weeks for a full recovery.                                   21          Q.   Do you have any understanding as to
  22        Q.    Did you have any conversations with               22   what that means?
  23   Mr. Ngo's partner about how long his recovery might          23          A.   The handwriting of the upper part I
  24   take?                                                        24   recognize as being Deborah's, but the bottom part
  25        A.    Yes. Yes. That may be where I                     25   probably wasn't there when I signed it. That looks
                                                880                                                               882
   1                Lowenthal - Direct                               1               Lowenthal - Direct
   2   learned that.                                                 2   like a different person.
   3        Q.    Now, do you have any understanding as              3          Q.   Do you have an understanding as to
   4   to whether Mr. Ngo went on an FMLA leave of absence           4   whether Mr. Ngo was being paid during the period of
   5   following his brain aneurysm?                                 5   time he was recovering from his brain aneurysm?
   6        A.    He did.                                            6          A.   No, he was not.
   7        Q.    How do you know that?                              7          Q.   Did you ever see -- did you ever sign
   8        A.    I don't remember how I knew that, but              8   a PCN like this one during the time period that
   9   that was -- that was documented -- Lenore or Jaime            9   Mr. Ngo was out of the office for the birth of his
  10   would have let me know that documentation was filled         10   child?
  11   out and that that was the change in status.                  11          A.   No, we did not.
  12        Q.    Let's take a look at Exhibit 112.                 12          Q.   At the time -- during the time period
  13             (Pause.)                                           13   that Mr. Ngo was out of the office recovering from
  14        Q.    Do you see in front of you, sir, a                14   his brain aneurysm, were you communicating with him
  15   number of documents called personnel change notices? 15           about work?
  16        A.    Yes.                                              16          A.   No.
  17        Q.    Have you ever seen these forms before?            17          Q.   To your knowledge, was he working at
  18        A.    Yes.                                              18   all?
  19        Q.    What's your understanding as to what              19          A.   No, he was not working.
  20   the purpose of these forms is, generally speaking?           20          Q.   Now, on the day that he suffered his
  21        A.    Just to update our payroll benefits               21   brain aneurysm, am I correct that -- what was
  22   and human resources personnel as to a change in              22   Mr. Ngo's job title on the day that he suffered his
  23   employee status.                                             23   brain aneurysm?
  24        Q.    And if you look at the -- I apologize.            24          A.   Managing director, and he was research
  25   I'm not sure if all the books are the same, but if           25   analyst in the high-yield research group.
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 267 of 407
                                                 883                                                               885
   1                Lowenthal - Direct                               1                Lowenthal - Direct
   2        Q.     And do you recall when Mr. Ngo's last             2   back to work and resume my normal day. I have
   3   day of employment was?                                        3   another doctor appointment in two weeks and see
   4        A.     With the firm, I don't remember.                  4   where I am as well."
   5        Q.     If I told you on or about June 30,                5              Then in the last paragraph,
   6   2016, would that sound correct?                               6   Mr. Lowenthal [sic] writes to you, "I want to thank
   7        A.     That sounds right.                                7   you for all your support and concern."
   8        Q.     And what was Mr. Ngo's job position on            8              Did that surprise you that Mr. Ngo
   9   that day?                                                     9   thanked you for all your support and concern on
  10        A.     He was a research analyst and a                  10   October 9, 2014?
  11   managing director in the high-yield research group.          11         A.     It did not surprise me.
  12        Q.     I'd like you to take a look, please,             12         Q.     Why not?
  13   at Exhibit 72.                                               13         A.     Because I thought we -- at every
  14               (Pause.)                                         14   stage, we had been very understanding and
  15        A.     Okay.                                            15   accommodating to the requests that Hoai had made
  16        Q.     And we see that the bottom e-mail is             16   based on all the different circumstances surrounding
  17   an e-mail from Mr. Ngo to yourself dated Thursday,           17   his not being in the office.
  18   October 9, 2014, with the subject line, "Update"?            18         Q.     If we look at the very next sentence
  19        A.     Yes.                                             19   in that final paragraph, it states, "Everyone at
  20        Q.     Do you see that?                                 20   Oppenheimer has been so nice through this ordeal";
  21        A.     Yes.                                             21   correct?
  22        Q.     And in the first two paragraphs,                 22         A.     And I was pleased to hear that because
  23   Mr. Ngo states, "I hope you are well. I thought I            23   I think it was very true, and it says a lot about
  24   would give you an update on my situation and timing          24   the culture and the people who work at Oppenheimer.
  25   as to my return. I've been checking in with Colleen          25         Q.     As a result of receiving this update
                                                 884                                                               886
   1                Lowenthal - Direct                               1                Lowenthal - Direct
   2   frequently. I wanted to wait until my monthly                 2   from Mr. Ngo, did you tell him, either in an e-mail
   3   follow-up with my doctor yesterday to give you a              3   or over the telephone, that you were disappointed
   4   more thorough update."                                        4   that he was out of the office for such a long period
   5               Actually, I'm going to stop there and             5   of time?
   6   ask you, were you surprised that Mr. Ngo was                  6         A.     No, I did not have any conversations
   7   checking in with you with regard to his status?               7   with Hoai.
   8        A.     A little, not much. I mean, it was                8         Q.     And, in fact, we see your response
   9   the first time I had heard from him in a couple of            9   above was, "Hoai, good to hear you're feeling
  10   months. It was fine that he let me know. I was               10   better"?
  11   pleased to see that he was keeping in touch with             11         A.     Yes.
  12   Colleen. It showed me that he understood she was             12         Q.     If you take a look at the exhibit
  13   running the group and she was the one who should be 13            right before that, which is Exhibit 71, am I
  14   made aware more frequently than I should be, that --         14   correct, Mr. Lowenthal, it appears that you
  15   of his status.                                               15   forwarded Mr. Ngo's e-mail to you to Jane Ross?
  16        Q.     And then if we look down to the                  16         A.     Yes.
  17   third paragraph, Mr. Ngo states, "The follow-up              17         Q.     Why did you do that?
  18   doctor visit went well. The doctor and physical              18         A.     Just to make sure that Jane was aware
  19   therapist think my recovery is on track and that I           19   of how Hoai was doing and what the timing looked
  20   will be able to return to work on Monday,                    20   like around his reentry into the job.
  21   November 3rd.                                                21         Q.     And let's now go to Exhibit 73.
  22               "The doctors have set my disability              22              (Pause.)
  23   through October 31st post my discharge last month.           23         A.     Yes.
  24   I do not believe I need an extension. And to be              24         Q.     And does it appear here that you also
  25   frank, recovery is very boring. I can't wait to get          25   forwarded Mr. Ngo's e-mail of October 9th to Lenore
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 268 of 407
                                                 887                                                               889
   1               Lowenthal - Direct                                1                Lowenthal - Direct
   2   Denys?                                                        2   he can on the credits that he was -- that he was
   3        A.    Yes.                                               3   covering prior to being out of the office; that we
   4        Q.    Why did you forward that?                          4   hoped to have those research reports available as
   5        A.    Just to keep Lenore aware of the                   5   soon as possible, hopefully even for the new year so
   6   latest update I had regarding Hoai in case there was          6   that we could have Q3 and Q4 research reports
   7   anything she needed to do.                                    7   available as soon as possible. That would have been
   8        Q.    Now, do you recall when Mr. Ngo first              8   my focus.
   9   returned to work?                                             9               I would have also asked him to circle
  10        A.    I believe it was on that date that he             10   back with Jane and Colleen about relevant credits in
  11   had said, November 3rd, 4th, somewhere. It was that          11   the marketplace, market color, things that are
  12   week.                                                        12   interesting to clients, sectors that are active that
  13        Q.    And if I told you that the time period            13   would be useful for him to spend his time on.
  14   between August 18th, 2014, and November 3rd, 2014,           14         Q.    Now, just to be clear, those items, do
  15   was 11 weeks, would that sound accurate to you?              15   you recall discussing that with Mr. Ngo in your
  16        A.    Yes.                                              16   first conversation, or was that a subsequent
  17        Q.    Do you have an understanding as to how            17   conversation?
  18   many weeks of job-protected leave Oppenheimer                18         A.    That would have been the initial
  19   policies provide for?                                        19   conversation, just, welcome back, here's the lay of
  20        A.    The Family and Medical Leave is 12                20   the land, you know.
  21   weeks, is what I think it said earlier.                      21         Q.    And do you recall whether you had a
  22        Q.    Where would you look to find that                 22   conversation with Mr. Ngo shortly thereafter?
  23   policy?                                                      23         A.    He came into my office the next day,
  24        A.    In our policy manual.                             24   rehashed the same points that we had discussed the
  25        Q.    And if I told you that the time period            25   day before.
                                                 888                                                               890
   1               Lowenthal - Direct                                1                Lowenthal - Direct
   2   between June 20, 2014, and November 3rd, 2014, was            2         Q.    And I believe you said that
   3   almost 20 weeks, would that sound right?                      3   conversation took place in your office?
   4        A.    Sounds right.                                      4         A.    Yes.
   5        Q.    Are you aware of any Oppenheimer                   5         Q.    Did you invite Mr. Ngo to come down to
   6   policy that provides for a 20-week job-protection             6   you to have that second discussion?
   7   leave?                                                        7         A.    No.
   8        A.    No.                                                8         Q.    Do you know whether a recording of
   9        Q.    And did you have a conversation with               9   that conversation exists?
  10   Mr. Ngo on the first day that he returned to work?           10         A.    I do.
  11        A.    I did.                                            11         Q.    Did Mr. Ngo tell you that he was going
  12        Q.    What do you recall about that                     12   to record that conversation?
  13   conversation?                                                13         A.    No.
  14        A.    I welcomed him back. I was pleased he             14         Q.    How did you come to learn that the
  15   was doing well and he was healthy. I don't remember          15   recording exists?
  16   the specifics of the rest of the conversation.               16         A.    I learned -- in the discovery aspects
  17        Q.    Did you tell Mr. Ngo during that                  17   of this case, my legal department made me aware.
  18   conversation that you were upset that he was out of          18         Q.    What reaction did you have when you
  19   the office for so long?                                      19   learned that that conversation had been recorded?
  20        A.    No.                                               20         A.    I was shocked.
  21        Q.    Did you have any other conversation               21         Q.    Why?
  22   with Mr. Ngo shortly after his return from work?             22         A.    Because it's such -- it's such an
  23        A.    I mean, I told him that he's reporting            23   unethical thing to do after all that the firm had
  24   to Colleen; that he should resume his job as a               24   done and the people around Hoai had done to support
  25   research analyst and come up to speed as quickly as          25   him during his absence. And the first couple of
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 269 of 407
                                                    891                                                             893
   1                 Lowenthal - Direct                              1                 Lowenthal - Direct
   2   days back, the first thing he was doing is, you               2   conversation, am I correct that Mr. Ngo apologizes
   3   know, recording me, having a conversation. After              3   to you?
   4   having abused my trust in the prior spring in not             4         A.      Yes.
   5   informing me of his whereabouts and now he's                  5         Q.      Were you surprised that he apologized
   6   recording me, I just was really shocked.                      6   to you?
   7        Q.       Do you typically record business                7         A.      No. My recollection of the
   8   conversations without advising the person you're              8   conversation the day before was that he got -- he
   9   talking to?                                                   9   raised his temper a little bit. It was fine.
  10        A.       I've never done that.                          10         Q.      And if you look down to line 12 on
  11        Q.       Are you aware of any Oppenheimer               11   that same page, do you see where Mr. Ngo says, "I've
  12   policies that concern the recording of business              12   always been honest with you"?
  13   conversations?                                               13         A.      Which line number?
  14        A.       I'm sure that's not allowed.                   14         Q.      Line 12.
  15                 MR. GIBSON: I think this might be a            15         A.      Yes.
  16        good chance to take our midafternoon. I                 16         Q.      Knowing now that Mr. Ngo was recording
  17        don't have a whole lot more, so...                      17   that conversation, do you think he was honest with
  18                 THE ARBITRATOR: Very well.                     18   you at that time?
  19             (Luncheon recess from the record.)                 19         A.      No, I don't think so.
  20                                                                20         Q.      And then sticking on page 2 of the
  21                                                                21   transcript, at line 15, Mr. Ngo states, "And what
  22                                                                22   happened -- I think there was confusion with that
  23                                                                23   leave."
  24                                                                24              Do you see that, Mr. Lowenthal?
  25                                                                25         A.      Yes.
                                                    892                                                             894
   1                 Lowenthal - Direct                              1                 Lowenthal - Direct
   2         AFTERNOON                    SESSION                    2         Q.      Did you believe there was any
   3                        (1:55 p.m.)                              3   confusion with regard to Mr. Ngo's time out of the
   4   ROBERT LOWENTHAL,                                             4   office in July and June of 2014?
   5      having been previously sworn, resumed the                  5         A.      I think the only person confused was
   6      stand and testified further as follows:                    6   Hoai. I think I was very clear on where things
   7   DIRECT EXAMINATION (Cont'd.)                                  7   stood. I think that I was making our HR department
   8   BY MR. GIBSON:                                                8   clear on what I understood it to be, what they
   9        Q.       Mr. Lowenthal, can you take a look at           9   understood it to be in conversations with him. So I
  10   Exhibit 86B.                                                 10   don't think that there was any confusion. He was
  11        A.       Yes.                                           11   continuing to be paid, and he was working out of
  12             (Pause.)                                           12   California.
  13        Q.       And I'm going to represent to you that         13         Q.      Can you turn to page 3 of the
  14   this is a transcription of that recorded telephone           14   transcript. And at line 10, you state, "Just to
  15   conversation we discussed.                                   15   recharacterize what I told you to do, which is, my
  16        A.       Okay.                                          16   direction was really towards Lenore Denys in terms
  17        Q.       Did you ever have an opportunity to            17   of the three months versus none. The policies and
  18   listen to that recording?                                    18   permissions to leave were completely nonstandard, so
  19        A.       Only parts of it.                              19   I said I don't know anything about it. It was not
  20        Q.       And if you start on page 2 of the              20   up to Jane or Colleen's discretion as to how much
  21   document, which is the first full page of text, do           21   leave you could have."
  22   you see the line numbers on the left side of the             22              What were you conveying to Mr. Ngo in
  23   page?                                                        23   that statement?
  24        A.       Yes.                                           24         A.      That I was very specific and there --
  25        Q.       At line 3, the beginning of this               25   there is no confusion amongst people who work for
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 270 of 407
                                                 895                                                                 897
   1               Lowenthal - Direct                                  1                  Lowenthal - Direct
   2   me, that when I tell them to do something, it's me              2   does it appear that Mr. Ngo disputed your statement?
   3   telling them to do it. It's not their discretion to             3         A.   He did not dispute it.
   4   go talk to their colleagues about whether or not                4         Q.   Take a look at page 4, please.
   5   they agree with what I told them to do or whether or            5         A.   Yes.
   6   not they should or shouldn't.                                   6         Q.   Now, we see here, at line 4, that
   7             Here I told him to talk to HR. What                   7   Mr. Ngo stated to you, "I told you over the phone I
   8   he was doing was not -- there was no policy for it.             8   was totally prepared to sign anything."
   9   There was no paternity leave. He had options                    9              Do you see that, sir?
  10   available to him. They could help him understand               10         A.   Which line are you on?
  11   those options better than I could and that he should           11         Q.   Line 4 to line 5.
  12   elect, based on that understanding, as to what he              12         A.   Yep.
  13   was going to do next, but that socializing it didn't           13         Q.   Do you recall Mr. Ngo telling you
  14   change my direction.                                           14   during a conversation that he'd be totally prepared
  15        Q.    If you look at line 15, Mr. Ngo's                   15   to sign anything?
  16   response, did he dispute your statement to him?                16         A.   I don't remember that. I mean, I -- I
  17        A.    No.                                                 17   didn't ask him to sign anything back in May.
  18        Q.    He's saying, "Sure"?                                18         Q.   Well, in any subsequent
  19        A.    That's correct.                                     19   conversation -- I think -- to put it in context, I
  20        Q.    And if you look at line 16, do you see              20   believe Mr. Ngo was -- is -- I believe you're
  21   where you state, "There's a company policy, and I              21   talking about -- let me -- let's look at the --
  22   pointed you to Lenore to look into that."                      22   let's look at the entire section.
  23             And Mr. Ngo responds, "Yeah, I talked                23              Mr. Ngo says, "Well, sure. I'm just
  24   to Lenore. I did talk to Lenore."                              24   saying that I wasn't trying to hide it. That's all
  25        A.    Yes.                                                25   I'm saying. I wouldn't have sent an official e-mail
                                                 896                                                                 898
   1               Lowenthal - Direct                                  1                  Lowenthal - Direct
   2        Q.    Was that consistent with the                         2   saying that August 26th was the date if I didn't
   3   instruction that you gave Mr. Ngo back in May of                3   mean it. You know what I mean? And I was -- I
   4   2014?                                                           4   was -- I told you over the phone I was totally
   5        A.    Yes. And confirmed by Lenore that she                5   prepared to sign anything."
   6   had spoken to him.                                              6         A.   Which is why I sent him the FMLA --
   7        Q.    At line 19, when you stated, "Whatever               7   the booklet and all the documents that would give
   8   the dialog was between you and Colleen is                       8   him that flexibility he needed or wanted if he chose
   9   professional courtesy only," what did you mean when             9   to elect to take it.
  10   you said that?                                                 10         Q.   You sent that the very day after you
  11        A.    That professionals are expected to                  11   spoke --
  12   make their teams aware of their status and their               12         A.   Yes.
  13   availability. No different than saying, I'll be on             13         Q.   -- to Mr. Ngo?
  14   a plane for six hours and won't be available.                  14         A.   Yes. And that was in July, mid July.
  15   Letting people know where you are, how to be reached 15                   Q.   At line 6 on page 4, you state, "Look.
  16   and what to expect when you're not in the office and           16   The issue around your personal health is completely
  17   immediately available is a professional courtesy               17   separate from the issues around you going to
  18   that people offer to each other.                               18   California."
  19             And that those communications with                   19              What did you mean when you said that?
  20   Colleen back in May, when I asked him to have the              20         A.   There were -- back in May, Hoai
  21   conversation with Colleen and Jane, was specifically           21   informed me that he would need to go to California
  22   to let them know and prepare them for him to work on           22   because he and his partner were having a child and
  23   the West Coast. He'd be on different hours, not                23   had to pick the baby up and bring the baby back to
  24   down the hall any longer.                                      24   New York, it would take a couple of weeks. That was
  25        Q.    And if you look at line 21, did --                  25   the issues regarding California.
                                                             PIROZZI & HILLMAN
                                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 271 of 407
                                                   899                                                                    901
   1              Lowenthal - Direct                                   1                 Lowenthal - Direct
   2             Subsequent to that, in August, as we                  2   reporting into the main office on -- a trading desk
   3   saw on August 18, I was made aware that he had a                3   is not a function that is typically decentralized
   4   personal medical issue that prevented him from                  4   with people operating from all different places.
   5   coming back to work. That's the separate issue that             5   It's very much a collaborative environment.
   6   occurred in August of the same year.                            6                For him not to be there is -- it was
   7        Q.    And on that point, just to clarify                   7   an accommodation and not to be in the room for the
   8   something, the judge, I believe, had asked you a                8   morning meetings to accumulate the same knowledge as
   9   question regarding when it was that Mr. Ngo                     9   everyone else on the team was getting by being
  10   communicated to you that he would be out of the                10   together, so that was -- he was paid to be working
  11   office for a period of two to four weeks.                      11   and performing his job function while he was on the
  12             When was the first time that Mr. Ngo                 12   West Coast.
  13   communicated that suggestion to you?                           13           Q.    And I think you may have stated this
  14        A.    When he told me he was having a baby                14   already, but was it standard procedure for research
  15   and going to California, that was when he told me it           15   analysts to work remotely out of the office?
  16   would take a couple of weeks.                                  16           A.    No.
  17        Q.    And that was in May or June of 2014?                17           Q.    Now, I think you testified Mr. Ngo
  18        A.    Yes.                                                18   returned to work on November 3rd of 2014?
  19        Q.    And staying on page 4 of the                        19           A.    Yes.
  20   transcript, at line 13, do you see the where it                20           Q.    What do you recall about Mr. Ngo's
  21   says, "We changed the business model"?                         21   work product for the remaining two months of 2014?
  22        A.    Yes.                                                22           A.    I don't believe he published a
  23        Q.    What did you mean by that?                          23   research report.
  24        A.    Well, going back to a conversation we               24           Q.    Did Mr. Ngo receive a discretionary
  25   were having earlier -- you know, this was five years           25   bonus for 2014?
                                                   900                                                                    902
   1              Lowenthal - Direct                                   1                 Lowenthal - Direct
   2   after the acquisition of the CIBC business that                 2           A.    He did.
   3   included the high-yield department. We no longer                3           Q.    Do you know when that would have been
   4   had access to the billion-dollar warehouse facility             4   paid?
   5   that CIBC had offered to us. The issuers and                    5           A.    In February -- late January, early
   6   corporate clients that we would be targeting in the             6   February of the following year, 2015.
   7   chemicals and packaging industries were no longer               7                 THE ARBITRATOR: Normally, what sort
   8   being covered by bankers. They were no longer being             8         of pace would you expect from a research
   9   covered by equity research.                                     9         analyst say for the two-month period that
  10             We had made a decision to focus on our               10         you've alluded to, November, December, when
  11   core and target relevant secondary trading                     11         you say he didn't publish a single report?
  12   opportunities as well as our core sectors of                   12                 THE WITNESS: It would greatly depend
  13   technology, consumer and health care.                          13         on the analyst and the timing of the year.
  14        Q.    If you can turn to page 5.                          14         It's usually consistent to have earnings
  15        A.    Yes.                                                15           three to four weeks after the end of a
  16        Q.    Starting at line 13, Mr. Ngo states to              16         quarter. So September 30th would have been
  17   you, "And I had talked to Colleen and I told her --            17         the end of the prior quarter.
  18   I go, yeah, I spoke to Rob. I'm on a leave of                  18                The third or fourth week of October,
  19   absence until the 26th."                                       19         most companies would have reported, in which
  20             Your response was, "You were paid                    20         case, you know, review and analysis would
  21   leave. It wasn't leave of absence."                            21         take place in November. So the earliest you
  22             What did you mean -- what were you                   22         would publish a prior quarter's earnings
  23   conveying in that sentence?                                    23         would be mid November.
  24        A.    He was paid to be out of the office.                24   BY MR. GIBSON:
  25   It was a courtesy and accommodation to not be                  25           Q.    Did I ask you -- do you recall how
                                                             PIROZZI & HILLMAN
                                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 272 of 407
                                                903                                                                  905
   1              Lowenthal - Direct                                 1                  Lowenthal - Direct
   2   much Mr. Ngo's discretionary bonus for 2014 was?              2         you to making strategic decisions about how
   3        A.   I recall it being around $100,000.                  3         you allocate your resources.
   4        Q.   Who decided to pay Mr. Ngo that bonus               4                  THE ARBITRATOR: That would be data
   5   of $100,000 for 2014?                                         5         about the market in general rather than how
   6        A.   I did.                                              6         much business Oppenheimer at the time was
   7        Q.   Did you discuss that decision with                  7         doing in that sector?
   8   anyone?                                                       8                  THE WITNESS: We had reports when Todd
   9        A.   Not the numbers. I discussed                        9         Morgan worked for me that he would run that
  10   performance of prior -- prior to Hoai's leaving for          10         would show our trading volumes by sector. He
  11   California, some review of whether or not the names          11         would share that with me, and he would run
  12   and the sectors continued to be relevant in our              12         it. We would discuss that while it was -- it
  13   business and thinking strategically about the                13         was helpful, it wasn't determinative.
  14   context around what each person and their job                14              You could -- you can tell people not
  15   function should be paid for the year.                        15         to be in a sector and that's your advice,
  16        Q.   Who would that conversation have been              16         right. We think we should stay away from
  17   with?                                                        17         owning, you know, energy at the moment
  18        A.   I would discuss that with -- with the              18         because we think it's got further to fall,
  19   head of sales, potentially the head of trading and           19         right.
  20   Colleen, who was then head of fixed income research. 20                      That could be valued by a client who
  21        Q.   And head of sales would be Ms. Ross?               21         may pay you back by transacting in health
  22        A.   Yes.                                               22         care, because that's what they're active in.
  23             THE ARBITRATOR: How would it be                    23         So it's not always the most instructive data
  24        determined whether a particular sector was or           24         point.
  25        was not strategic? Specifically what sort of            25                  MR. GIBSON: I'm sorry, Judge. Are
                                                904                                                                  906
   1              Lowenthal - Direct                                 1                  Lowenthal - Direct
   2        data would be looked to for that purpose.                2         you --
   3             THE WITNESS: So TRACE is a                          3                  THE ARBITRATOR: Go ahead.
   4        require- -- is a pricing requirement for all             4   BY MR. GIBSON:
   5        transactions in the bond market. So you can              5         Q.       In paying Mr. Ngo that $100,000 bonus,
   6        look at data that empirically tells you what             6   did you feel that you were punishing him for
   7        volumes are trading for each sector of every             7   spending time out of the office in 2014 for the
   8        credit. That's one way of seeing what's                  8   birth of his child?
   9        active in the marketplace.                               9         A.       No.
  10             So if you see that -- energy is                    10         Q.       Did you feel that you were punishing
  11        extremely active. And in '14 and '15, it was            11   him for taking a leave of absence to recover from
  12        extremely active, if you recall, just the               12   his brain aneurysm?
  13        environment that we were in. It was $28 oil.            13         A.       No.
  14        That becomes extremely strategic in the                 14         Q.       Did you feel that you were
  15        moment. That's where a lot of the volume is.            15   discriminating against him because he was a man?
  16             If you look at technology, you know,               16         A.       No.
  17        as a subsector and how much it makes up of              17         Q.       For -- do you recall whether Ms. Burns
  18        the overall universe of high-yield bonds, in            18   received a discretionary bonus for 2014?
  19        terms of -- Verizon, as an example, it's a              19         A.       She did.
  20        $40 billion credit in its own right. It                 20         Q.       Do you think it would have been fair
  21        might be larger than the entire packaging               21   to pay Mr. Ngo the same discretionary bonus that
  22        industry in that one company.                           22   Ms. Burns received?
  23             So looking at the volumes traded on                23         A.       No.
  24        the marketplace and then looking at the                 24         Q.       Why not?
  25        overall environment that you're in would lead           25         A.       As a research analyst, Colleen that
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 273 of 407
                                                907                                                               909
   1               Lowenthal - Direct                               1                Lowenthal - Direct
   2   year had to perform at a higher level than she had           2   for my business decision, assessing each
   3   in prior years with respect to the idea generation           3   department's contribution in that year, looking at
   4   and the amount of contact she had to support with            4   each individual's contribution, and then analyzing
   5   clients. So making up for the volume of ideas that,          5   what the strategic needs of the business are going
   6   you know -- that only three people were coming out           6   forward.
   7   with, the team's down by 30 percent in terms of              7         Q.    And do you recall having any specific
   8   volume of idea generation, so she would have to be           8   conversations with Ms. Ross about Mr. Ngo's
   9   more active and more prolific to satisfy the sales           9   performance in 2015?
  10   force need for product.                                     10         A.    I do -- well, at the end of 2015, when
  11        Q.     Why was it required for Ms. Burns to            11   I would have conversations about performance, or
  12   be more active and more prolific?                           12   even intermittently throughout the year when I would
  13        A.     Because Hoai was gone for four months,          13   check in with other senior people, ask, as an
  14   five months. There was no research coming in in             14   example, Jane Ross, how's Hoai doing? How are those
  15   those sectors.                                              15   sectors doing with our clients? Give me some
  16        Q.     Who told Mr. Ngo that -- what his               16   feedback.
  17   bonus for 2014 was going to be?                             17               Consistently her feedback was that
  18        A.     Colleen informed him.                           18   performance was poor, that the salespeople were not
  19        Q.     And after he received that bonus, did           19   bringing him out to see clients as often as they had
  20   Mr. Ngo ever tell you that he believed that the             20   been, energy level was low, idea generation was low.
  21   amount was unfair?                                          21   So that was the feedback I was getting consistently
  22        A.     Did not.                                        22   through that year.
  23        Q.     Did he ever come to you to discuss the          23         Q.    And --
  24   amount at all?                                              24               THE ARBITRATOR: Normally, was there a
  25        A.     He did not.                                     25         consistent practice with salespeople bringing
                                                908                                                               910
   1               Lowenthal - Direct                               1                Lowenthal - Direct
   2        Q.     Now, did Mr. Ngo work for Oppenheimer            2         an analyst to meet with clients?
   3   for the entirety of 2015?                                    3               THE WITNESS: Yes, that is an
   4        A.     Yes.                                             4         important determination. You can count the
   5        Q.     What was his job title for that time             5         number of meetings and phone calls you have
   6   period?                                                      6         with an account to determine whether or not
   7        A.     Managing director in the high-yield              7         our engagement levels are high.
   8   research department.                                         8               There are actually systems that some
   9        Q.     And was he paid a discretionary bonus            9         firms use just to document and measure the
  10   for 2015?                                                   10         number of interactions with a client so that
  11        A.     He was.                                         11         salespeople can follow up and say, you know,
  12        Q.     When would that have been paid?                 12         you spoke to my analyst six times last month,
  13        A.     In January -- late January, early               13         or, you had three one-on-ones with my
  14   February of 2016.                                           14         analyst, or, do you remember we went out for
  15        Q.     Do you recall how much the bonus that           15         an idea dinner that my analyst had presented,
  16   he received that year was?                                  16         you know, for half an hour on the subsector?
  17        A.     I don't recall.                                 17               THE ARBITRATOR: Would those
  18        Q.     If I told you it was about $175,000,            18         meetings --
  19   would that sound about right?                               19               THE WITNESS: That's the product.
  20        A.     That sounds right.                              20               THE ARBITRATOR: Would those meetings
  21        Q.     Would you have discussed that bonus             21         then be triggered by the salesperson saying,
  22   with anybody at Oppenheimer other than Mr. Ngo?             22         I want you, the analyst, to meet with the
  23        A.     Same process would have ensued as to            23         client, or would the analyst reach out?
  24   what -- how we analyze what compensation should be          24               THE WITNESS: Great analysts are
  25   for each individual, the bonus pool that I'm given          25         called directly by clients and asked their
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 274 of 407
                                                    911                                                           913
   1               Lowenthal - Direct                               1               Lowenthal - Direct
   2        opinion. And salespeople then see -- the                2   employee's bank accounts without -- prior to
   3        triggering of events will let salespeople               3   communication.
   4        know, I just got off the phone with so and so           4              So something like this would be
   5        from Blackstone or GSO, meaning that I just             5   several days ahead of it actually hitting someone's
   6        gave them insight. If they transact, you                6   bank account, where, in the interim, you would be
   7        should be in front of them.                             7   communicating what people's bonuses are and what
   8   BY MR. GIBSON:                                               8   their bonus was.
   9         Q.    Are you familiar with Peter Albano?              9              At this stage, there was no movement
  10         A.    Yes.                                            10   in the bonus pool, so the only way to compensate
  11         Q.    And what was Mr. Albano's position              11   people at a more -- any more than you already had
  12   in -- at Oppenheimer in 2015?                               12   anticipated is by -- by getting dollars somewhere
  13         A.    He was head of our credit group. So             13   else. And so Peter Albano is a senior person.
  14   that included sales and trading. I think at the             14   He's -- and so he's also on a discretionary bonus,
  15   time -- he's been promoted several times over the           15   and I was able to find some additional compensation
  16   last five or six years. So that period, he was head         16   for Hoai by taking it away from Peter.
  17   of emerging markets, sales and investment-grade             17         Q.   And do you typically -- do you need to
  18   sales. I don't believe he was responsible for               18   get approval -- your father, Albert, goes by the
  19   high-yield sales yet.                                       19   name Bud?
  20         Q.    Am I correct, sir, that -- you                  20         A.   Yes.
  21   mentioned Mr. Albano had been promoted a few times. 21                 Q.   Do you typically need to get
  22              Does he currently have your former               22   permission from Bud Lowenthal to approve bonus
  23   position as the head of fixed income?                       23   changes?
  24         A.    Yes.                                            24         A.   At this -- at this stage, yes. This
  25         Q.    Would you agree with me that he's a             25   would be -- he will approve all bonuses and any
                                                    912                                                           914
   1               Lowenthal - Direct                               1               Lowenthal - Direct
   2   pretty senior employee at Oppenheimer?                       2   funds needed to -- and he will review all
   3         A.    Yes.                                             3   allocations of the bonuses. If you don't have
   4         Q.    Can you take a look at Exhibit 116.              4   enough money to pay all the people what you think
   5         A.    Okay.                                            5   you need to pay them and you need more than what
   6         Q.    This appears to be an e-mail from                6   your business unit is being allocated, that's where
   7   yourself to Albert Lowenthal and Lenore Denys dated          7   your argument would be made.
   8   January 29, 2016.                                            8              In some cases, you think you're
   9              And who is Albert Lowenthal?                      9   dealing with a bonus pool of X and then it turns out
  10         A.    He is my father and the CEO and                 10   to be less than X and you have to make adjustments
  11   chairman of the firm.                                       11   for that. And that would be through a communication
  12         Q.    And the subject line is "Bonus                  12   with Bud Lowenthal.
  13   change."                                                    13              This change, in my recollection, was
  14              Do you see that?                                 14   late in the stage of a bonus analysis and was likely
  15         A.    Yes.                                            15   after some of those conversations with Colleen and
  16         Q.    And you state, "I need to take 25K              16   Jane just to finalize numbers where -- people have
  17   from Peter Albano and give it to Hoai Ngo, leaving          17   expectations. Reflecting on that, letting Colleen
  18   them both with the following bonus totals."                 18   know where I anticipate her group to be, not
  19              What were you communicating to your              19   including herself. She would tell me, look, I think
  20   father and Ms. Denys in this e-mail?                        20   that we can -- I would like to make some room around
  21         A.    So on -- January 29th would be a date           21   the edges, if possible. And that would be the
  22   upon which bonus pools have been finalized and              22   late-stage discussion.
  23   that -- payroll is actually -- has a final file             23         Q.   On this same topic of Bud Lowenthal's
  24   where numbers -- dollar amounts for individual              24   involvement in the bonus process, can you take a
  25   persons are already set up for distribution into the        25   look at Exhibit 33.
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 275 of 407
                                                915                                                               917
   1               Lowenthal - Direct                               1                 Lowenthal - Direct
   2        A.    Okay.                                             2   sole head of high-yield research for the entire year
   3        Q.    If you could just explain for us what             3   2015?
   4   this exchange between yourself and Bud Lowenthal is          4         A.    Yes.
   5   in regard to.                                                5         Q.    Do you recall what her discretionary
   6        A.    Let me see what quarter this is.                  6   bonus was?
   7             (Pause.)                                           7         A.    In -- I don't remember.
   8        A.    So what's the question?                           8         Q.    If I told you it was $235,000, would
   9        Q.    So what is it that you are                        9   that sound about right?
  10   communicating to Bud Lowenthal in your e-mail of            10         A.    Yes.
  11   January 14, 2014?                                           11         Q.    Was Mr. Sneeden working at Oppenheimer
  12        A.    So there's an attachment that I'm                12   in 2015?
  13   referencing, which is a preliminary worksheet that I        13         A.    Yes.
  14   would have been creating to help organize the bonus         14         Q.    And what sectors did Mr. Sneeden
  15   allocation. So it would include prior year pay,             15   cover?
  16   salaries, year of hire, some basic information that         16         A.    Energy.
  17   I would use as a worksheet.                                 17         Q.    In 2015, was energy a significant
  18             But they -- that information may not              18   sector for Oppenheimer's fixed income high-yield
  19   be helpful to him. So, you know, typically we'll go         19   division?
  20   back and forth with names and numbers, but my               20         A.    Yes, it was a very active sector in
  21   worksheets might have more data.                            21   the high-yield market.
  22        Q.    And would that data typically include            22         Q.    How was the activity of energy
  23   bonus proposals for the high-yield research group?          23   compared to chemicals or paper and packaging?
  24        A.    It would include all of the                      24         A.    The energy universe is much larger
  25   discretionary -- all of those who received                  25   than paper and packaging, and chemicals. It was
                                                916                                                               918
   1               Lowenthal - Direct                               1                 Lowenthal - Direct
   2   discretionary compensation annually and that report          2   also an extremely volatile environment with oil
   3   to me.                                                       3   going from 108 to $28. So it was an enormous
   4        Q.    If you take a look at the next page,              4   opportunity to transact in secondary bond trading.
   5   which is the first page of the attachment.                   5         Q.    If you could take a look at
   6        A.    Yes.                                              6   Exhibit 13.
   7        Q.    And do you see a reference to the                 7               (Pause.)
   8   high-yield research group and Ms. Burns and                  8         A.    Yes.
   9   Mr. Ngo's name under that?                                   9               THE ARBITRATOR: You said 13?
  10        A.    Yes.                                             10               MR. GIBSON: Yes, sir.
  11        Q.    I think you've testified about this              11   BY MR. GIBSON:
  12   again, but when you awarded Mr. Ngo a $175,000              12         Q.    And I'll represent to you this is a
  13   discretionary bonus for work performed in 2015, what 13          number of W-2 forms for Sean Sneeden.
  14   were some of the factors that you considered?               14         A.    Yes.
  15        A.    The firm's overall success, or lack              15         Q.    Can you take a look at OPCO 12 --
  16   thereof, the business unit, the department, and then        16   1215, which is his 2015 W-2.
  17   the individual.                                             17         A.    Yes.
  18        Q.    When you decided to give Mr. Ngo that            18         Q.    Do you see that there's handwritten
  19   $175,000, did the fact that his title was no longer         19   "$135,000 bonus"?
  20   cohead of the high-yield research group play a              20         A.    Yes.
  21   significant role in your decision?                          21         Q.    Do you have any understanding as to
  22        A.    Some of the most highly paid people in           22   whether that $135,000 was paid for Mr. Sneeden in
  23   the high-yield department do not have a head of             23   2015 or work in 2014, or paid in 2016 for work in
  24   anything title.                                             24   2015?
  25        Q.    Am I correct that Ms. Burns was the              25         A.    The W-2 -- I'm not sure what -- what
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 276 of 407
                                                    919                                                                  921
   1                 Lowenthal - Direct                                1                 Lowenthal - Direct
   2   that is, but the W-2 will reflect calendar year                 2           A.   Among the hardest years the firm has
   3   payments as reported to the IRS. So if you receive              3   had in recent history, including the financial
   4   compensation for the prior year in the following                4   crisis.
   5   January or February, it will fall in the following              5           Q.   I'd like you to take a look at
   6   year's W-2.                                                     6   Exhibit 90, if you could.
   7           Q.    Okay. But we see 135,000 on the 2015              7           A.   9-0?
   8   W-2; correct?                                                   8           Q.   Yes, sir.
   9           A.    Yes.                                              9                What do you recognize this document to
  10           Q.    If you look at the prior document,               10   be, Mr. Lowenthal?
  11   which is the 2016 W-2, that one is for $150,000;               11           A.   This is our 2015 annual report.
  12   correct?                                                       12           Q.   There's already been some testimony
  13           A.    Yes.                                             13   about this, so I'm going to try not to belabor it,
  14           Q.    And both of those numbers, am I                  14   but if you would turn in to the page that says
  15   correct, sir, are less than the $175,000 that                  15   OPCO 491.
  16   Mr. Ngo received for work in 2015?                             16           A.   Yes.
  17           A.    Yes.                                             17           Q.   And do you see the chart that states
  18           Q.    Did you feel that you were                       18   "Financial Highlights"?
  19   discriminating against Mr. Ngo in giving him a                 19           A.   Yes.
  20   $175,000 discretionary bonus for 2015?                         20           Q.   What was -- how did Oppenheimer's 2015
  21           A.    No.                                              21   gross revenue compare to 2014?
  22           Q.    Did you feel that you were punishing             22           A.   Down considerably.
  23   Mr. Ngo by giving him a $175,000 discretionary                 23           Q.   How did Oppenheimer's net profit
  24   bonus?                                                         24   compare in 2015 to 2014?
  25           A.    No.                                              25           A.   Down considerably. My recollection of
                                                    920                                                                  922
   1                 Lowenthal - Direct                                1                 Lowenthal - Direct
   2           Q.    When you awarded Mr. Ngo a $175,000               2   this page was that we actually created the vertical
   3   bonus for 2015, did you take into account any of the            3   bars so that it wasn't as obvious that each number
   4   time that he was out of the office in 2014?                     4   was going down as a trend line.
   5           A.    No.                                               5           Q.   Let's take a look --
   6           Q.    Did Mr. Ngo ever seek you out to                  6           A.   The axes are switched.
   7   discuss the $175,000 bonus that you paid him?                   7           Q.   Are you saying usually the line
   8           A.    No.                                               8   item --
   9                I don't think this includes any stock.             9           A.   If you turn the page like this
  10   There would be more on top of cash compensation,               10   (indicating), you'll see the numbers going down from
  11   which would be in OPY shares.                                  11   upper left to lower right. We switched it this year
  12           Q.    Are you currently on Oppenheimer's               12   to obfuscate the trend.
  13   board of directors?                                            13           Q.   Take a look at the next page, if you
  14           A.    Yes.                                             14   will.
  15           Q.    And how long have you been on the                15                And do you see the section that's
  16   board of directors?                                            16   titled, "Dear Fellow Shareholders"?
  17           A.    Since 2013.                                      17           A.   Yes.
  18           Q.    And as a member of the board of                  18           Q.   I'd like you to look at the right
  19   directors, are you generally familiar with the                 19   side, the first sentence, that states, "For the
  20   performance of Oppenheimer as a company from year to 20             year, the company reported revenues of
  21   year?                                                          21   928.3 million, a decrease of 7.6 percent from
  22           A.    Yes.                                             22   1 billion the prior year, and reported a profit of
  23           Q.    What do you generally recall about the           23   2.0 million compared to a profit of 8.8 million in
  24   performance of Oppenheimer as a company in 2015 and            24   2014, a decrease of 77.8 percent."
  25   2016?                                                          25                Is that consistent with your general
                                                             PIROZZI & HILLMAN
                                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 277 of 407
                                                923                                                                925
   1               Lowenthal - Direct                               1                 Lowenthal - Direct
   2   understanding of how Oppenheimer performed in 2015           2         point, I was going to put those news articles
   3   as a company?                                                3         in.
   4        A.    Yes.                                              4                 THE ARBITRATOR: Objection sustained.
   5        Q.    Do you recall Oppenheimer's                       5                 MR. GIBSON: Good enough.
   6   performance in 2015 having an effect on                      6   BY MR. GIBSON:
   7   discretionary bonuses for employees in the company?          7         Q.      Now, did there come a time that
   8        A.    Yes.                                              8   Mr. Ngo was terminated by Oppenheimer?
   9        Q.    What effect did it have?                          9         A.      Yes.
  10        A.    Bonus pool was lower to reflect the              10         Q.      And do you recall when that was?
  11   lower profitability.                                        11         A.      That was in mid 2016.
  12        Q.    And if you could turn to the next                12         Q.      If I told you June 30th, 2016, would
  13   exhibit, which is Exhibit 91.                               13   that sound about right?
  14              Do you recognize this document,                  14         A.      Yes.
  15   Mr. Lowenthal?                                              15         Q.      Would you agree with me, sir, that
  16        A.    Yes.                                             16   that was approximately two years after Mr. Ngo left
  17        Q.    And what is this?                                17   the office for the birth of his baby?
  18        A.    This is our 2016 annual report to                18         A.      Yes.
  19   shareholders.                                               19         Q.      And a little under two years after
  20        Q.    Now, we saw in the 2015 annual report            20   Mr. Ngo suffered his brain aneurysm?
  21   that gross revenue and net profit were both down            21         A.      Yes.
  22   from 2014; is that correct?                                 22         Q.      Who made the decision to terminate
  23        A.    Yes.                                             23   Mr. Ngo's employment?
  24        Q.    How did gross revenue in 2016 compare            24         A.      I did, in collaboration with my
  25   to 2015?                                                    25   colleagues.
                                                924                                                                926
   1               Lowenthal - Direct                               1                 Lowenthal - Direct
   2        A.    Net profit was a loss.                            2         Q.      And why --
   3        Q.    Gross revenue.                                    3                 THE ARBITRATOR: Who were your
   4        A.    Gross revenue was down again.                     4         colleagues?
   5        Q.    And what was Oppenheimer's net profit             5                 THE WITNESS: It would be Colleen and
   6   in 2016?                                                     6         Jane, and head of trading, as well as Steven
   7        A.    We had a loss.                                    7         and Cary, and possibly Pete Albano at the
   8        Q.    And also do you see a line item at the            8         time.
   9   bottom of that chart for "Number of employees"?              9   BY MR. GIBSON:
  10        A.    Yes.                                             10         Q.      Are you the one who ultimately made
  11        Q.    Would you agree with me,                         11   the decision?
  12   Mr. Lowenthal, that according to this chart, the            12         A.      Yes.
  13   number of employees at Oppenheimer has decreased            13         Q.      And why did you decide to terminate
  14   every year from 2012 through 2016?                          14   Mr. Ngo's employment?
  15        A.    That's right.                                    15         A.      A combination of factors. The
  16              MR. GIBSON: At this point, I'm going             16   business of high-yield sales and trading in
  17        to -- do you want to talk about the news               17   leveraged loans had been a $30 million revenue
  18        articles? I'm going to be trying to put them           18   business when we had constructed it and he was hired
  19        in now.                                                19   back in 2010 or 2009.
  20              MR. LICUL: I think we made our                   20               Seven years later, the business was
  21        arguments; right?                                      21   considerably less successful. The loan department
  22              MR. GIBSON: Did we get a decision?               22   had been closed down. The bankers who covered
  23              MR. LICUL: No, but I think we made               23   chemicals had long gone. There was no equity
  24        our arguments.                                         24   research in it. So the business of high-yield sales
  25              MR. GIBSON: So, your Honor, at this              25   and trading was not performing as well as it used
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 278 of 407
                                                  927                                                             929
   1                Lowenthal - Direct                               1               Lowenthal - Direct
   2   to.                                                           2         once they're sent to the HR department. I
   3              And so cutting costs and accommodating             3         didn't write those. Looks like a checklist;
   4   for those deteriorating performance metrics was a             4         benefits, auto pay -- I don't know.
   5   necessity especially in light of the overall firm's           5   BY MR. GIBSON:
   6   lack of profitability.                                        6         Q.   I think you just answered what I was
   7         Q.    Did the fact that Mr. Ngo had spent               7   going to ask.
   8   time out of the office for the birth of his child in          8         A.   Yes.
   9   2014 impact your decision at all to terminate his             9         Q.   By the way, we've looked at a couple
  10   employment?                                                  10   of these PCN forms for Mr. Ngo.
  11         A.    No.                                              11              Have you ever seen one that indicated
  12         Q.    Did the fact that Mr. Ngo had suffered           12   that Jane Ross was Mr. Ngo's immediate supervisor?
  13   a brain aneurysm and took a leave of absence in 2014 13                 A.   No.
  14   impact your decision to terminate him?                       14         Q.   Have you ever seen one of these PCNs
  15         A.    No.                                              15   that was signed on the bottom by Ms. Ross?
  16         Q.    Did the fact that Mr. Ngo no longer              16         A.   No, not for anyone outside of her
  17   had the title of cohead of high-yield research               17   department.
  18   impact your decision to terminate his employment?            18         Q.   Now, you mentioned cost-cutting.
  19         A.    Had no impact.                                   19              In your experience in the industry,
  20         Q.    Can we go back to Exhibit 112, which             20   when a firm has to cut costs, do those cuts come
  21   was that collection of PCNs.                                 21   exclusively from the sectors of the business that
  22              And if you look at the very first one,            22   are losing money?
  23   Mr. Lowenthal, that's dated June 30th, 2016.                 23         A.   I think it can change form throughout,
  24              Do you see that one, sir?                         24   but the -- the percentage -- the highest expense on
  25         A.    Yes.                                             25   Wall Street is compensation. It makes up, in our
                                                  928                                                             930
   1                Lowenthal - Direct                               1               Lowenthal - Direct
   2         Q.    And we see there's a box for                      2   firm, as much as 75 percent to 80 percent in these
   3   "Termination" and it's checked "Involuntary"?                 3   years of our overall expenses as a percentage of
   4         A.    Yes.                                              4   revenue.
   5         Q.    Underneath that, am I correct, sir,               5              So when you're looking to save money
   6   that the box "Laid off" is checked?                           6   or conserve resources, an unknown environment that
   7         A.    Yes.                                              7   you don't think you'll be performing in, then
   8         Q.    And then under "Notes and                         8   cutting costs means cutting head count, it means
   9   Explanations" on the right side, do you see where it          9   reducing compensation. That's where firms in our
  10   says, "Department restructuring"?                            10   business save money.
  11         A.    Yes.                                             11         Q.   On that topic, during your time as the
  12         Q.    Is that consistent with your                     12   head of taxable fixed income, when the firm cut
  13   understanding of the reason that Mr. Ngo was                 13   costs, did it typically lay off salespeople?
  14   terminated?                                                  14         A.   No.
  15         A.    Yes.                                             15         Q.   Why not?
  16               THE ARBITRATOR: What do these items              16         A.   That's where revenue is generated.
  17         under the words "Department restructuring"             17         Q.   Do you know who Jiten Joshi is? I
  18         mean, if you can read them?                            18   think you may have mentioned his name earlier.
  19               THE WITNESS: I can't make out the                19         A.   Yes, he's a high-yield research
  20         written language.                                      20   analyst.
  21               THE ARBITRATOR: Okay.                            21         Q.   I believe you testified, to your
  22               THE WITNESS: It's not my handwriting             22   knowledge, he's the only current high-yield research
  23         and it's not my assistant's handwriting, so I          23   analyst other than Ms. Burns?
  24         would -- again, sometimes I think these forms          24         A.   Yes.
  25         are used for benefits or payroll purposes              25         Q.   Do you recall when Mr. Joshi was hired
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 279 of 407
                                                   931                                                           933
   1              Lowenthal - Direct                                1               Lowenthal - Direct
   2   by Oppenheimer?                                              2   Oppenheimer hired to cover chemicals since Mr. Ngo
   3        A.    In and around 2014 or '15.                        3   was terminated?
   4        Q.    Let's --                                          4         A.   None.
   5        A.    I don't recall.                                   5         Q.   How many research analysts has
   6        Q.    If I told you it was in the spring of             6   Oppenheimer hired to cover paper and packaging since
   7   2016, would that surprise you?                               7   Mr. Ngo's termination?
   8        A.    Okay.                                             8         A.   None.
   9        Q.    Now, you testified earlier that                   9         Q.   How about metals and mining?
  10   Oppenheimer was cutting costs in 2016?                      10         A.   None.
  11        A.    Yes.                                             11         Q.   I just have two or three more
  12        Q.    Do you think that's inconsistent with            12   questions for you, Mr. Lowenthal.
  13   the fact that it hired Mr. Joshi in 2016?                   13              Do you know who Lynn Johnson is?
  14        A.    No. I think that the business --                 14         A.   Yes.
  15   cutting costs is one component of analyzing and             15         Q.   Who was Lynn Johnson?
  16   adjusting your business for future challenges. Our          16         A.   She was a salesperson on the
  17   decision at the time had been to focus on our               17   high-yield desk.
  18   historic capabilities and where we had alignment            18         Q.   How was Ms. Johnson compensated?
  19   with other parts of the firm.                               19         A.   She was a commission-paid employee.
  20             So consumer, technology, and health               20         Q.   Do you recall a time when Ms. Johnson
  21   care are the historic franchise sectors for the             21   went on a FMLA leave for the birth of her child?
  22   firm. That's where our bankers were focused.                22         A.   Yes.
  23   That's where our research division was focused.             23         Q.   Do you recall whether Ms. Johnson was
  24             And technology is an enormous industry            24   paid any form of compensation during the time that
  25   within the high-yield debt market. So it was a              25   she was out of the office?
                                                   932                                                           934
   1              Lowenthal - Direct                                1               Lowenthal - Direct
   2   natural for us to support that. Todd Morgan, who             2         A.   I think she had a commission share
   3   was the former head of high-yield research, was a            3   arrangement with another salesperson who would be
   4   technology research analyst in high-yield. So it             4   covering her accounts while she was gone.
   5   was always an important component for the firm. And          5         Q.   Is it unusual, in your experience,
   6   if we were going to turn our performance as a firm           6   that when a commissioned salesperson goes on a leave
   7   around, we needed to focus on our core capabilities.         7   of absence, they receive some or all of their
   8        Q.    Did Mr. Joshi cover technology?                   8   commissions?
   9        A.    Yes.                                              9         A.   I think it varies. It's not unusual
  10        Q.    And I think you mentioned that prior             10   to have it happen. It's not unusual to have it not
  11   to that, Todd Morgan had covered TMT?                       11   happen. It's unique every time within the business,
  12        A.    Yes.                                             12   depending on the business line.
  13        Q.    Was there any analyst at Oppenheimer             13         Q.   And is it your understanding that the
  14   who covered TMT between Mr. Morgan and Mr. Joshi?           14   decision as to whether an employee -- a salesperson
  15        A.    We had tried to replace Todd with                15   can receive some or all of their commissions during
  16   another research analyst in technology, whose name          16   the leave is based on whether that employee is a man
  17   was Umesh, and that didn't work out.                        17   or a woman?
  18        Q.    Is that Mr. Bhandary --                          18         A.   It's got nothing to do with that.
  19        A.    Yes.                                             19              MR. GIBSON: Can we take two seconds,
  20        Q.    -- Umesh Bhandary?                               20         Judge?
  21        A.    Yes.                                             21              THE ARBITRATOR: Yes.
  22        Q.    To your knowledge, did Mr. Ngo ever              22              (Recess from the record.)
  23   publish in technology?                                      23
  24        A.    No.                                              24
  25        Q.    How many research analysts has                   25
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 280 of 407
                                               935                                                          937
   1                Lowenthal - Cross                           1                   Lowenthal - Cross
   2   CROSS-EXAMINATION                                        2          Q.   And you also are aware that being on
   3   BY MR. LICUL:                                            3   leave means not being in the office; correct?
   4        Q.    Good afternoon, Mr. Lowenthal.                4          A.   Yes.
   5        A.    Good afternoon.                               5          Q.   And it also means not doing their job,
   6        Q.    I believe it was your testimony that          6   that an employee who is on leave is not doing their
   7   you report to the CEO; correct?                          7   job; correct?
   8        A.    Yes.                                          8          A.   Yes. And not being paid.
   9        Q.    And the CEO is your father; correct?          9          Q.   I'm sorry?
  10        A.    Yes.                                         10          A.   And they don't get paid.
  11        Q.    And you are also the chair of the            11          Q.   Well, my question is a simpler one.
  12   firm's management committee; is that right?             12               Being on leave means that somebody is
  13        A.    Yes.                                         13   out of the office and not doing their job; correct?
  14        Q.    And in that role, you set the                14          A.   Depends what kind of leave.
  15   direction for the firm's strategy; correct?             15          Q.   Please take a look at your transcript.
  16        A.    Yes.                                         16               Do you have the book?
  17        Q.    And there was a period of time from          17          A.   What page am I on?
  18   2007 to 2016 where you were the head of fixed           18          Q.   Do you have the book in front of you?
  19   income; correct?                                        19   I will get you the page, I promise.
  20        A.    Yes.                                         20               MR. GIBSON: Which book?
  21        Q.    Now, you've known that discrimination        21   BY MR. LICUL:
  22   is unlawful for a long time; correct?                   22          Q.   I'm sorry. I thought we had delivered
  23        A.    Yes.                                         23   one.
  24        Q.    And you've known that it's unlawful to       24          A.   I'll look at whatever you give me.
  25   discriminate based on sex; correct?                     25               (Pause.)
                                               936                                                          938
   1                Lowenthal - Cross                           1                   Lowenthal - Cross
   2        A.    Correct.                                      2          Q.   Do you recall being deposed in this
   3        Q.    And you've known that it's unlawful to        3   case?
   4   discriminate based on disability; correct?               4          A.   Yes.
   5        A.    Correct.                                      5          Q.   And you swore to give testimony under
   6        Q.    And you know that even an at-will             6   oath; right?
   7   employee is protected from discrimination; correct?      7          A.   Yes.
   8        A.    Correct.                                      8          Q.   And did you review your deposition
   9        Q.    And you know that Oppenheimer has             9   after -- well, were you given a copy of your
  10   certain obligations to provide leave to its             10   deposition to review in writing?
  11   employees; correct?                                     11          A.   Yes.
  12        A.    Yes.                                         12          Q.   Did you do that?
  13        Q.    And you would refer to human resources       13          A.   I did.
  14   regarding what those rights are; correct?               14          Q.   And you had a chance to correct it if
  15        A.    Yes.                                         15   you needed to; correct?
  16        Q.    And if someone from human resources          16          A.   I did.
  17   told you that an employee was entitled to leave, you 17             Q.   Take a look at page 31 of your
  18   would accept that as being an appropriate answer;       18   deposition.
  19   correct?                                                19          A.   Yes.
  20        A.    Yes.                                         20          Q.   I'm beginning on line 24.
  21        Q.    And you know more specifically that          21               Were you asked these questions and did
  22   Oppenheimer has an obligation to provide medical        22   you give these answers:
  23   leave to employees in order to recover from a           23               "QUESTION: When you use the word
  24   medical condition; correct?                             24          'Leave,' what do you understand it to mean?
  25        A.    Yes.                                         25               "ANSWER: Not in the office."
                                                      PIROZZI & HILLMAN
                                                         212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 281 of 407
                                                 939                                                          941
   1                   Lowenthal - Cross                           1                 Lowenthal - Cross
   2                And then on page 32, beginning on.             2   elapsed time, based on the type of questions that
   3        Line 11:                                               3   are asked, based on -- I find that there's some
   4                "QUESTION: Is there another -- is              4   inflation in some evaluations just based on whether
   5        there another way in which you use the word            5   or not the recipient will see the written review or
   6        'Leave'?                                               6   not versus what they're told. There are -- there
   7                "ANSWER: Not being in the office is            7   are circumstances that lead some evaluations to not
   8        how I viewed it for reasons that are likely            8   be as accurate as they might be.
   9        personal.                                              9         Q.   Please take a look at page 81 of your
  10                "QUESTION: Physically not being in            10   transcript. Beginning on line 21, were you asked
  11        the office; is that what your testimony is?"          11   this question and did you give this answer:
  12                And there's an objection from your            12              "QUESTION: Would you expect those
  13   counsel.                                                   13         written reviews or that written feedback to
  14                "ANSWER: Yes, and not being                   14         be consistent with what they told you orally?
  15        available.                                            15              "ANSWER: Yes."
  16                "QUESTION: Meaning not working?               16              Were you asked that question and did
  17                "ANSWER: Not being -- not doing their         17   you give that answer?
  18        job."                                                 18         A.   Yes.
  19                Were you asked those questions and did        19         Q.   And "they" being the managers?
  20   you give those answers?                                    20         A.   Yes.
  21        A.      Yes.                                          21         Q.   And someone who receives a poor
  22        Q.      And you also understood that a person         22   performance review would probably not be eligible
  23   who was on leave is entitled to their job when they        23   for a promotion; isn't that right?
  24   come back to the office; correct?                          24         A.   Depends. Sometimes it's cheaper to
  25        A.      Yes.                                          25   give a title than money.
                                                 940                                                          942
   1                   Lowenthal - Cross                           1                 Lowenthal - Cross
   2        Q.      And it would be inappropriate to               2         Q.   Take a look at page 46 of your
   3   retaliate against someone for taking FMLA leave;            3   deposition.
   4   correct?                                                    4              (Pause.)
   5        A.      Yes.                                           5         A.   Yes.
   6        Q.      I want to turn your attention to               6         Q.   Beginning on line 3, were you asked
   7   Oppenheimer's performance review process.                   7   this question and did you give this answer:
   8                You're familiar with that process;             8              "QUESTION: If someone received poor
   9   right?                                                      9         performance reviews, would that person be
  10        A.      Yes.                                          10         eligible for a promotion?
  11        Q.      And you were familiar with that               11              "ANSWER: Probably not."
  12   process when you oversaw fixed income; correct?            12              Was that your testimony?
  13        A.      Correct.                                      13         A.   Yes.
  14        Q.      And the purpose of a performance              14         Q.   And bonuses are tied to performance;
  15   review process is to evaluate talent and communicate 15         correct?
  16   with employees about their job performance; correct? 16               A.   Yes.
  17        A.      Yes.                                          17         Q.   And you decide bonuses for employees
  18        Q.      And you expect the performance review         18   that reported up to you; correct?
  19   process to be accurate; correct?                           19         A.   Yes.
  20        A.      Yes.                                          20         Q.   I want to turn your attention to
  21        Q.      And you would also expect any written         21   Mr. Ngo.
  22   reviews that you receive to be consistent with the         22              You approved Oppenheimer hiring
  23   feedback you receive orally from managers; correct?        23   Mr. Ngo; correct?
  24        A.      With the exception that, you know,            24         A.   Yes.
  25   there are -- there can be inconsistencies based on         25         Q.   And Mr. Ngo was not hired as part of
                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 282 of 407
                                                 943                                                           945
   1                   Lowenthal - Cross                           1                    Lowenthal - Cross
   2   the purchase of the CIBC business; correct?                 2         would be valuable in my decision to do
   3        A.       Not as part of the transaction of             3         that" --
   4   purchasing the business. He was hired consistent            4         A.   We're on 68?
   5   with the strategy that was -- that was a part of the        5         Q.   Page 68.
   6   business we acquired.                                       6         A.   Yes.
   7        Q.       Okay. But he didn't -- he wasn't              7         Q.   And line 7. Excuse me.
   8   previously employed by CIBC; correct?                       8              Do you have a different number?
   9        A.       No.                                           9         A.   That's not what mine says.
  10        Q.       Oppenheimer didn't inherit him as a          10              MS. MILLER: I'm sorry. The
  11   former CIBC employee; correct?                             11         transcript is the second tab in the book.
  12        A.       No.                                          12              MR. GIBSON: Second tab.
  13        Q.       You hired him after the transaction?         13              MR. LICUL: You may want to keep the
  14        A.       Yes.                                         14         transcript out.
  15        Q.       Ms. Ross was involved in hiring              15              MR. GIBSON: That's my fault. I
  16   Mr. Ngo; correct?                                          16         closed it.
  17        A.       Yes.                                         17              Here you go.
  18        Q.       And she was also involved in                 18              THE WITNESS: Okay. "Was she involved
  19   determining whether Mr. Ngo would be promoted;             19         in determining Mr. Ngo's bonus?"
  20   correct?                                                   20              Is that where you are?
  21        A.       I don't recall that.                         21   BY MR. LICUL:
  22        Q.       Take a look at Exhibit 3.                    22         Q.   On line 7:
  23                 MR. GIBSON: Depo Exhibit 3 or Hearing        23              "QUESTION: Was she involved in
  24        Exhibit 3?                                            24         determining whether Mr. Ngo would be
  25                 MR. LICUL: I'm sorry. Joint                  25         promoted?
                                                 944                                                           946
   1                   Lowenthal - Cross                           1                    Lowenthal - Cross
   2        Exhibit 3, please.                                     2              "ANSWER: She may have. Her input
   3              (Pause.)                                         3         would be valuable in my decision to do that."
   4        A.       Okay.                                         4              Did you give that testimony?
   5        Q.       Never mind. Just put that -- I'll             5         A.   Yes.
   6   withdraw that question.                                     6         Q.   Now, at the end of 2010, you promoted
   7              I'm sorry. Let me ask it again                   7   Mr. Ngo to senior director; correct?
   8   because I just messed this up.                              8         A.   Yes.
   9              Ms. Ross was involved in deciding                9         Q.   And you also promoted Ms. Burns at
  10   whether or not Mr. Ngo would be promoted; correct? 10           that time; correct?
  11        A.       I don't recall.                              11         A.   Yes. I trust that it's correct. I
  12        Q.       Take a look at page 68 of your               12   don't have that record and I don't remember it
  13   transcript.                                                13   specifically. It's been nine years.
  14        A.       Yes.                                         14         Q.   Take a look at Exhibit 31. You might
  15                 MR. GIBSON: Give me one second.              15   want to -- no, it's not in there.
  16                 MR. LICUL: Sure. Start at line 7.            16              MR. GIBSON: You can set that aside.
  17                 MR. GIBSON: Go ahead. Thank you.             17         Keep that open.
  18   BY MR. LICUL:                                              18              THE WITNESS: Okay.
  19        Q.       Were you asked this question and did         19   BY MR. LICUL:
  20   you give this answer:                                      20         Q.   Do you see Exhibit 31?
  21                 "QUESTION: Was she" --                       21         A.   Yes.
  22              Meaning Ms. Ross.                               22         Q.   I'm sorry.
  23              -- "involved in determining whether             23              It's Exhibit 31 and take a look at the
  24        Mr. Ngo would be promoted?                            24   very last page of that, which is OPCO 1310.
  25                 "ANSWER: She may have. Her input             25         A.   Okay.
                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 283 of 407
                                                       947                                                        949
   1                  Lowenthal - Cross                                1                Lowenthal - Cross
   2          Q.   Do you see that?                                    2         Q.   I just want to ask you a few
   3          A.   Yes.                                                3   questions.
   4          Q.   Is that an end-of-year announcement of              4              If you turn to page 1254, if you look
   5   Oppenheimer employees who were promoted --                      5   about a quarter of the way down, there's a section
   6          A.   Yes.                                                6   labeled, "Published Research."
   7          Q.   -- at the end of 2010?                              7              Do you see that?
   8               Does it show that both Mr. Ngo and                  8         A.   Yes.
   9   Ms. Burns were promoted at that time?                           9         Q.   And next to "Published Research,"
  10          A.   Yes.                                               10   there are categories; "Exceptional," "Significantly
  11          Q.   And Mr. Ngo was a better performer                 11   exceeds expectations," "Met expectations" and "Did
  12   than Ms. Burns; correct?                                       12   not meet expectations."
  13          A.   I don't believe so. That's not                     13              Do you see that?
  14   correct. I never said that.                                    14         A.   Yes.
  15          Q.   Okay. Your answer is no; correct?                  15         Q.   Underneath those various categories
  16          A.   Yeah.                                              16   are numbers.
  17          Q.   Todd Morgan was their manager at the               17              Do you see that?
  18   time, in 2010; correct?                                        18         A.   I do.
  19          A.   Yes.                                               19         Q.   And those numbers reflect the number
  20          Q.   And you relied on Todd Morgan -- Todd              20   of salespeople that rated Ms. Burns under the
  21   Morgan's input regarding their performance; correct? 21             various categories; correct?
  22          A.   Among others', yes.                                22         A.   Yes.
  23          Q.   Take a look at Exhibit 34.                         23         Q.   Under "Published Research," no one
  24               (Pause.)                                           24   rated Ms. Burns as being exceptional; correct?
  25          Q.   Now, is that an e-mail from Mr. Morgan             25         A.   No.
                                                       948                                                        950
   1                  Lowenthal - Cross                                1                Lowenthal - Cross
   2   to you regarding the performance of the analysts in             2         Q.   Am I correct?
   3   the high-yield business?                                        3         A.   That's correct.
   4          A.   Do you mind if I review it?                         4         Q.   And most of the salespeople rated
   5          Q.   Of course. Take your time.                          5   Ms. Burns as having met expectations in that --
   6               (Pause.)                                            6   those categories; correct?
   7          A.   Okay.                                               7         A.   Yes.
   8          Q.   Is that an e-mail from Mr. Morgan to                8         Q.   And there's a category underneath that
   9   you regarding the performance of the high-yield                 9   that says, "Client and Sales Force Communication."
  10   analysts?                                                      10              Do you see that?
  11          A.   This is an analysis of performance,                11         A.   Yes.
  12   yes.                                                           12         Q.   And no salesperson rated Ms. Burns as
  13          Q.   And attached to it are two performance             13   being exceptional in that category; correct?
  14   reviews, one for Ms. Burns and one for Mr. Ngo; is             14         A.   Correct.
  15   that right?                                                    15         Q.   In fact, most salespeople rated her as
  16               I'll make it a little bit easier.                  16   being -- as having only met expectations; correct?
  17               If you look at 1254, which is the                  17         A.   Yes.
  18   third page in --                                               18         Q.   And there was also an expectation that
  19          A.   Yes.                                               19   Ms. Burns would have expanded into other sections,
  20          Q.   -- do you see that that is a                       20   but she did not do so; correct?
  21   performance review for Ms. Burns?                              21         A.   Yes.
  22          A.   Yes.                                               22         Q.   Now, take a look at page 1258.
  23          Q.   And if you look at page 1258, that is              23              That is Mr. Ngo's review; correct?
  24   a performance review for Mr. Ngo; correct?                     24         A.   Yes.
  25          A.   Yes.                                               25         Q.   And under those same categories --
                                                             PIROZZI & HILLMAN
                                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 284 of 407
                                                     951                                                              953
   1                    Lowenthal - Cross                               1                   Lowenthal - Cross
   2   well, let's start with the first category,                       2              MR. GIBSON: 33.
   3   "Published Research."                                            3              MR. LICUL: I apologize.
   4              Most salespeople rated Mr. Ngo as                     4              THE WITNESS: Yes.
   5   being exceptional in those categories; correct?                  5   BY MR. LICUL:
   6        A.       In the year of 2010.                               6         Q.   Now, 33 is the spreadsheet for 2010
   7        Q.       That's what I'm asking.                            7   bonuses, but it's the working spreadsheet, the
   8        A.       Yes.                                               8   non-final spreadsheet; correct?
   9        Q.       The answer is yes?                                 9         A.   Yes.
  10        A.       In 2010, yes.                                     10         Q.   And in that spreadsheet, if you turn
  11        Q.       And then under "Client and Sales Force            11   to page 1229, you will see that both Ms. Burns and
  12   Communication," most salespeople rated Mr. Ngo as               12   Mr. Ngo were slated to receive $150,000 bonuses.
  13   being exceptional in those categories too; correct?             13              Do you see that?
  14        A.       Yes.                                              14         A.   Yes.
  15        Q.       And the salespeople praised Mr. Ngo's             15         Q.   Now, if you take a look at
  16   ability to create a bigger and more credible                    16   Exhibit 32 --
  17   research presence; correct?                                     17         A.   Yes.
  18        A.       I don't see those words.                          18         Q.   -- Exhibit 32 is the final bonus
  19        Q.       Take a look at page 1258 under the                19   allocation spreadsheet; correct?
  20   "Comments" section about halfway up.                            20         A.   Okay.
  21              (Pause.)                                             21         Q.   Am I right about that?
  22        Q.       The first line states, and I will read            22         A.   Yes.
  23   it to you, "Hoai has done a great job over the past             23         Q.   And if you look at the second page,
  24   year of creating a much bigger and more credible                24   you will see that Ms. Burns got a $150,000 bonus and
  25   research presence for Oppenheimer in the high-yield             25   Mr. Ngo got a $170,000 bonus; correct?
                                                     952                                                              954
   1                    Lowenthal - Cross                               1                   Lowenthal - Cross
   2   paper/packaging and chemical spaces."                            2         A.   Yes.
   3              That's what the salespeople wrote; is                 3         Q.   And the prior year, Ms. Burns got --
   4   that right?                                                      4   received a $225,000 bonus.
   5        A.       Yes.                                               5              Do you see that?
   6        Q.       And the salespeople also praised                   6         A.   Yes.
   7   Mr. Ngo for being -- for his responsiveness, which               7         Q.   And Mr. Ngo has no bonus for the prior
   8   helps generate revenue; correct?                                 8   year; is that right?
   9        A.       Yes.                                               9         A.   Yes.
  10        Q.       And the salespeople also praised                  10         Q.   Is that because he was not at
  11   Mr. Ngo for his ability to conduct research outside             11   Oppenheimer the full year?
  12   his assigned sectors; correct?                                  12         A.   Yes.
  13        A.       Yes.                                              13         Q.   And in 2011, you promoted Mr. Ngo to
  14        Q.       And for 2010, you gave Mr. Ngo a                  14   executive director; correct?
  15   bigger bonus -- discretionary bonus than Ms. Burns;             15         A.   I don't have that in front me, but if
  16   is that right?                                                  16   you say so, I'll take your word for it.
  17        A.       I'd have to look at the data.                     17         Q.   Let's take a look at Exhibit 3.
  18        Q.       Take a look at Exhibit 32.                        18         A.   Yes.
  19              (Pause.)                                             19         Q.   And I believe you mentioned this
  20        A.       Yes.                                              20   document in your direct.
  21        Q.       Before I ask you a question about                 21              This is Oppenheimer's answer to
  22   that, previously we had looked at Exhibit 31, which             22   Mr. Ngo's statement of claim in this proceeding;
  23   is right before Exhibit 32. Take a look at                      23   correct?
  24   Exhibit 31 for a second -- I'm sorry, no. My                    24         A.   Yes.
  25   apologies. 33.                                                  25         Q.   You reviewed this before it was filed;
                                                              PIROZZI & HILLMAN
                                                                 212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 285 of 407
                                                   955                                                                 957
   1                    Lowenthal - Cross                              1                  Lowenthal - Cross
   2   correct?                                                        2   was -- had a higher base salary than Mr. Ngo;
   3        A.       Yes.                                              3   correct?
   4        Q.       And if there were any errors in it,               4         A.    Yes.
   5   you would have attempted to correct them; correct?              5         Q.    And you made both of their salaries --
   6        A.       Yes.                                              6   you increased both of their salaries to $150,000 a
   7        Q.       Take a look at paragraph 20. If you               7   year; correct?
   8   see the -- it's page 9. And there are paragraph                 8         A.    Yes.
   9   numbers. Take a look at paragraph 20, please.                   9         Q.    And you paid discretionary bonuses to
  10              (Pause.)                                            10   Mr. Ngo and Ms. Burns for 2011 in early 2012;
  11        A.       Yes.                                             11   correct?
  12        Q.       And in paragraph 20, Oppenheimer                 12         A.    Correct.
  13   states, "Oppenheimer admits the allegations set                13         Q.    And you gave Mr. Ngo a higher bonus
  14   forth within paragraph 20 of the statement of claim            14   than Ms. Burns; correct?
  15   to the extent that they allege that Mr. Ngo was                15         A.    I'd have to look at the data.
  16   promoted to the title of executive director in                 16         Q.    Take a look at Exhibit 20.
  17   2011."                                                         17               (Pause.)
  18              Do you see that?                                    18         Q.    Now, Exhibit 20 is an e-mail from
  19        A.       I see it.                                        19   Ms. Bridges to you; is that right?
  20        Q.       And that's accurate?                             20         A.    Yes.
  21        A.       Yes.                                             21         Q.    And you asked a question about bonuses
  22        Q.       Now, in 2012, I believe you testified            22   for Mr. Ngo and Ms. Burns; correct?
  23   that Mr. Ngo received a competing offer; is that               23         A.    Yes.
  24   right?                                                         24         Q.    And Ms. Bridges is in human resources;
  25        A.       Yes.                                             25   correct?
                                                   956                                                                 958
   1                    Lowenthal - Cross                              1                  Lowenthal - Cross
   2        Q.       CIBC was trying to hire him away;                 2         A.    Yes.
   3   correct?                                                        3         Q.    And she writes to you, "Ngo's bonus in
   4        A.       Yes.                                              4   January 2013 was 278 -- $270,833 and Colleen's" --
   5        Q.       And you decided to match that offer;              5         A.    As written here, yes.
   6   correct?                                                        6         Q.    Yes.
   7        A.       I don't remember the particulars of               7               -- "and Colleen's bonus in
   8   our economic response.                                          8   January 2013 was $218,750"; correct?
   9        Q.       Take a look at page 111 of your                   9         A.    It says that here for the reasons that
  10   transcript.                                                    10   we've discussed earlier. It's very difficult. And
  11              (Pause.)                                            11   HR tends to make mistakes when they share this
  12                 MR. GIBSON: Here you go (handing).               12   information about which year bonuses were depending
  13   BY MR. LICUL:                                                  13   on when they were paid. So they track an IRS year,
  14        Q.       I'm going to refer your attention to             14   but we pay on a calendar year. So there can be
  15   line 14:                                                       15   mismatches at times. So I'm not sure what the data
  16                 "QUESTION: Do you recall whether you             16   is behind this e-mail.
  17        matched the offer?                                        17         Q.    Do you think Ms. Bridges is competent
  18                 "ANSWER: That's very possible."                  18   at her job?
  19              Did you give that testimony?                        19         A.    Yes, she is.
  20        A.       I gave that testimony.                           20         Q.    When she tells you what someone
  21        Q.       Okay. And as part of that effort,                21   earned, do you trust that that information is
  22   Mr. Ngo's base compensation was increased and it now 22             accurate?
  23   matched Ms. Burns' compensation; correct?                      23         A.    There are different ways to interpret
  24        A.       Correct.                                         24   when something is earned. This could be accurate
  25        Q.       And prior to that time, Ms. Burns                25   for the IRS, but not accurate for performance years.
                                                             PIROZZI & HILLMAN
                                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 286 of 407
                                             959                                                      961
   1                 Lowenthal - Cross                        1                Lowenthal - Cross
   2        Q. Let me ask you a question.                     2         A. Yes.
   3               Turn to the top e-mail, which she          3         Q. And that management bonus would have
   4   writes to you. And Ms. Burns -- excuse me --           4   been paid for work done in 2012; correct?
   5   Ms. Bridges writes to you, "Hoai's bonus in            5         A. Yes.
   6   January 2013 was $270,833."                            6         Q. Now take a look at 12B.
   7               What did you understand that to mean?      7              (Pause.)
   8        A. I don't remember.                              8         Q. Are you there?
   9        Q. What do you understand it to mean now,         9         A. I am. It's just unusual not to have
  10   as you sit here?                                      10   any year-to-date numbers on a payroll check.
  11        A. If I take a look at, you know, what           11         Q. Take a look at 12B at page -- at the
  12   his payroll check says, that would be more evident    12   first page. I'm sorry.
  13   of this than just an e-mail with numbers on it.       13              MR. GIBSON: 848?
  14               THE ARBITRATOR: If you question --        14              MR. LICUL: Yes. Thank you.
  15               THE WITNESS: The data is the data.        15   BY MR. LICUL:
  16               THE ARBITRATOR: If you question the       16         Q. And that's an earnings statement --
  17         accuracy of what you get from Ms. Bridges,      17   that is an earnings statement for Ms. Burns dated
  18         would you not have asked then for payroll       18   January 31st, 2013; correct?
  19         documentation if it was important to you?       19         A. Which tab are you in?
  20               THE WITNESS: I may have. And that         20         Q. 12B, as in boy.
  21         doesn't mean it's not in here too. I haven't    21         A. I have -- I have one for Hoai. I
  22         reviewed all the documents, and I don't have    22   don't have any --
  23         all the data. And I don't want to be            23              MR. GIBSON: I think you're still on
  24         misrepresented in terms of what I do or don't   24         11. If you go to --
  25         understand.                                     25
                                           960                                                      962
   1                Lowenthal - Cross                         1                Lowenthal - Cross
   2              So if I look at payroll numbers,            2   BY MR. LICUL:
   3        that's empirical evidence. If I look at           3        Q. It might be in a different book.
   4        e-mail traffic, it may or may not be as           4              (Pause.)
   5        reliable, is what I'm trying to say. I'm not      5        A. Okay.
   6        disputing it; I'm just saying I don't know        6        Q. Is that a pay stub for Ms. Burns dated
   7        the answer.                                       7   January 31st, 2013?
   8   BY MR. LICUL:                                          8        A. Yes.
   9        Q. Let's clarify it.                              9        Q. And it says that she received a
  10              Take a look at Exhibit 11E.                10   management bonus of $218,750; correct?
  11        A. Yes.                                          11        A. Yes.
  12        Q. Do you recognize 11E to be a pay stub         12        Q. And that would have been for work done
  13   for Mr. Ngo for the period ending January 31st,       13   in 2012; correct?
  14   2013?                                                 14        A. Yes.
  15        A. What page?                                    15        Q. So do those documents refresh your
  16        Q. The first page it should be.                  16   recollection that you paid Mr. Ngo more than
  17             MR. GIBSON: There's a subtab. It            17   Ms. Burns for 2012?
  18        says, "E."                                       18        A. Yes.
  19             THE WITNESS: That is a pay stub.            19        Q. Now, you promoted Mr. Ngo in 2013 to
  20   BY MR. LICUL:                                         20   cohead of the group; correct?
  21        Q. And that is for Mr. Ngo for the period        21        A. Yes.
  22   January 31, 2013; correct?                            22        Q. And that was your decision?
  23        A. Yes.                                          23        A. Yes.
  24        Q. And that shows that he received a             24        Q. You considered it a promotion;
  25   management bonus of $270,833; correct?                25   correct?
                                                   PIROZZI & HILLMAN
                                                      212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 287 of 407
                                                 963                                                            965
   1                 Lowenthal - Cross                              1                   Lowenthal - Cross
   2        A.    Yes.                                              2   BY MR. LICUL:
   3        Q.    Now, one of the areas that Mr. Ngo                3         Q.   That is an October 18, 2013, PCN for
   4   covered was metals and mining; correct?                      4   Mr. Sneeden; correct?
   5        A.    Yes.                                              5         A.   Yes.
   6        Q.    And he also covered chemicals;                    6         Q.   And it shows that he received a salary
   7   correct?                                                     7   increase to $100,000; correct?
   8        A.    Yes.                                              8         A.   Yes.
   9        Q.    And Oppenheimer did not have any                  9         Q.   And he's promoted to senior director;
  10   investment banking counterpart to metals and mining         10   correct?
  11   or chemicals -- has not had any investment banking          11         A.   Yes.
  12   counterpart since 2011 or '12; correct?                     12         Q.   Mr. Sneeden was junior to both Mr. Ngo
  13        A.    Yes.                                             13   and Ms. Burns; correct?
  14        Q.    And you also made Ms. Burns cohead               14         A.   Yes.
  15   with Mr. Ngo; correct?                                      15         Q.   You gave some testimony earlier about
  16        A.    Yes.                                             16   Lynn Johnson.
  17        Q.    And you made them coheads even though            17              Lynn Johnson was a salesperson in
  18   Ms. Burns had more years of employment at                   18   high-yield --
  19   Oppenheimer; correct?                                       19         A.   Yes.
  20        A.    Yes.                                             20         Q.   -- correct?
  21        Q.    And she also had more years of                   21              And she reported to Ms. Ross; correct?
  22   industry experience; correct?                               22         A.   Yes.
  23        A.    Yes.                                             23         Q.   And Ms. Johnson took maternity leave
  24        Q.    And you gave them at that point a                24   in 2015; correct?
  25   salary of $150,000; correct?                                25         A.   That sounds right.
                                                 964                                                            966
   1                 Lowenthal - Cross                              1                   Lowenthal - Cross
   2        A.    Correct.                                          2         Q.   And you understood that to mean that
   3        Q.    Prior to that time, you had increased             3   Ms. Johnson was going to have a baby and would not
   4   their salary to $150,000, but you paid it out in             4   be at work; correct?
   5   quarterly bonuses; is that correct?                          5         A.   Yes.
   6        A.    That sounds right.                                6         Q.   And Ms. -- Oppenheimer paid
   7        Q.    Because there was some sort of salary             7   Ms. Johnson commissions for the period of time that
   8   freeze?                                                      8   she was out of work; correct?
   9        A.    That's correct.                                   9         A.   We did.
  10        Q.    And at the time that you gave Mr. Ngo            10         Q.   And you approved the decision to pay
  11   and Ms. Burns an official salary bump to $150,000,          11   her commissions; correct?
  12   you also gave -- promoted Mr. Sneeden to senior             12         A.   Subject to it being okay with our
  13   director; correct?                                          13   legal and HR department. I had Jane speak with them
  14        A.    Yes.                                             14   first to make sure it was permissible, but I had no
  15        Q.    And you paid him a bonus of $100,000;            15   issue with the business terms around it.
  16   correct?                                                    16              THE ARBITRATOR: Is this 2015?
  17        A.    I don't remember exactly.                        17              MR. LICUL: Yes, 2015.
  18        Q.    Take a look at 24.                               18              THE ARBITRATOR: Okay.
  19        A.    Yes.                                             19   BY MR. LICUL:
  20        Q.    Take a look at the last page of 24.              20         Q.   And Ms. Johnson took -- requested
  21              (Pause.)                                         21   three months of leave for the birth of her child;
  22              MR. GIBSON: The PCNs?                            22   correct?
  23              MR. LICUL: Yes. The very last page.              23         A.   Yes.
  24              THE WITNESS: Yes.                                24         Q.   And Ms. Johnson went on leave on
  25                                                               25   January 8, 2015; correct?
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 288 of 407
                                                    967                                                                 969
   1                   Lowenthal - Cross                               1                   Lowenthal - Cross
   2        A.      I don't know the dates.                            2               Do you have any reason to believe that
   3        Q.      That's fair.                                       3   this document is not authentic?
   4             Can you turn to Exhibit 79. If you                    4          A.    No, I believe it's authentic. Some of
   5   can just flip through the 12 pages there.                       5   it's familiar and some of it's not, so...
   6             (Pause.)                                              6          Q.    And so that says that Ms. Johnson
   7        A.      What's the lower right-hand corner                 7   would go on leave beginning January 8, 2015;
   8   number you're looking for?                                      8   correct?
   9        Q.      I just want you to look at all 12                  9          A.    Yes.
  10   pages, and I just want to ask you a general                    10          Q.    And that she would return on April 1,
  11   question, which is, are those Oppenheimer documents            11   2015; correct?
  12   relating to Ms. Johnson's maternity?                           12          A.    Yes.
  13             (Pause.)                                             13          Q.    And that's 12 weeks; correct?
  14        A.      Yes.                                              14          A.    Yes.
  15        Q.      Take a look at page -- the first page,            15          Q.    Okay. Isn't it true that Ms. Johnson
  16   1612.                                                          16   had not filled out any FMLA paperwork when she began
  17             Are you there?                                       17   her leave on January 8, 2015?
  18        A.      I'm just finishing looking at it.                 18          A.    I don't know.
  19        Q.      Sure. Take your time.                             19          Q.    Take a look at page 1615. It says,
  20             (Pause.)                                             20   "Application for FMLA Leave."
  21        A.      Page 2?                                           21               Do you see that?
  22        Q.      The first page, 1612.                             22          A.    Yes.
  23             Do you see that?                                     23          Q.    And that's Ms. Johnson's application
  24        A.      Yes.                                              24   for FMLA leave?
  25        Q.      That is the PCN for Ms. Johnson's                 25          A.    Yes.
                                                    968                                                                 970
   1                   Lowenthal - Cross                               1                   Lowenthal - Cross
   2   maternity leave; is that right?                                 2          Q.    And if you turn to page 1616, where it
   3        A.      Yes.                                               3   says, "Signature of employee or employee's
   4        Q.      If you take a look at the -- on the                4   spokesperson," it's dated February 14, 2015.
   5   lower right-hand corner, there's a box that's                   5               Do you see that?
   6   entitled, "Notes and Explanations."                             6          A.    Yes.
   7             Do you see that?                                      7          Q.    So Ms. Johnson submitted her FMLA
   8        A.      I do.                                              8   paperwork some four, five weeks after she started
   9        Q.      And that states that Ms. Johnson went              9   her leave; correct?
  10   on leave beginning January 8, 2015; correct?                   10          A.    Yes, I believe the start date is still
  11        A.      Yes.                                              11   1/9.
  12        Q.      And she was to be -- to return on                 12          Q.    That would indicate that she actually
  13   4/1/2015 -- actually, her last day of maternity                13   went on leave on 1/9; correct?
  14   leave was supposed to be April 1, 2015; correct?               14          A.    She got her paperwork in, yes -- she
  15        A.      That sounds correct. That's what it               15   signs it on February 14, but she has it effective on
  16   says here.                                                     16   January 9.
  17        Q.      That's what it says.                              17          Q.    Take a look at page 1619.
  18        A.      I don't think this was -- again, I see            18          A.    Yes.
  19   the handwriting is different than the handwriting              19          Q.    And that is Oppenheimer's approval for
  20   that says, "Maternity leave." And I don't know that            20   Ms. Johnson's leave; correct?
  21   this was on there when I signed it, as I said                  21          A.    Yes.
  22   before. The sheets are used by several people after            22          Q.    And that approval is not granted until
  23   I sign them.                                                   23   February 25, 2015; correct?
  24        Q.      I will represent to you that this was             24          A.    Yes.
  25   produced by your counsel.                                      25          Q.    And that is some -- not quite two
                                                             PIROZZI & HILLMAN
                                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 289 of 407
                                                 971                                                                  973
   1                   Lowenthal - Cross                              1                  Lowenthal - Cross
   2   months after she actually began her leave; correct?            2         produce zero commissions or less than an
   3        A.      Yes.                                              3         amount that with their payout would produce
   4        Q.      And isn't it true that Ms. Johnson                4         less than minimum wage, would get a minimum
   5   took more than 12 weeks of leave for the birth of              5         wage check.
   6   her child?                                                     6   BY MR. LICUL:
   7        A.      I don't recall when she came back.                7         Q.     If they produce more than the minimum
   8        Q.      Take a look at the very last page of              8   wage, then is that minimum wage backed out of their
   9   this exhibit.                                                  9   commissions?
  10                (Pause.)                                         10         A.     You're not allowed to do that. It is
  11        A.      Okay. Yes.                                       11   included -- you can't pay someone less than minimum
  12        Q.      And it's an e-mail chain. And the                12   wage.
  13   bottom e-mail is from Stephanie Rego to Ms. Johnson.          13         Q.     Understood. It was a bad question.
  14                Do you see that?                                 14              What I'm asking, though, is, if their
  15        A.      Yes.                                             15   commissions actually generate more than the minimum
  16        Q.      Who is Ms. Rego?                                 16   wage, do you then pay them the difference between
  17        A.      She's my assistant.                              17   the minimum wage and the commissions?
  18        Q.      And Ms. Rego writes to Ms. Johnson,              18         A.     They will earn an amount that is their
  19   "Hi, Lynn. Kristi Decker has contacted me about               19   commissions multiplied by a payout percentage that
  20   your return from FMLA. She said that you were                 20   they're eligible to receive. That would be -- that
  21   supposed to return on April 3rd, but I am unsure if           21   net number will be inclusive of minimum wage. If it
  22   you did get it."                                              22   results in a number below minimum wage, they will
  23                Do you see that?                                 23   get a number above the payout number and that's
  24        A.      Yes.                                             24   equal to minimum wage.
  25        Q.      That states that Ms. Johnson was                 25         Q.     Oppenheimer will true them up, in
                                                 972                                                                  974
   1                   Lowenthal - Cross                              1                  Lowenthal - Cross
   2   supposed to return on April 3rd at the end of her              2   other words.
   3   leave; correct?                                                3         A.     Yes.
   4        A.      Yes.                                              4         Q.     Okay.
   5        Q.      Then if you look at the middle e-mail             5         A.     In addition to benefits and other
   6   from Ms. Johnson, who replies, "Hi, Stephanie. I               6   contributions.
   7   will now be back next Monday, April 13th."                     7         Q.     I want to draw your attention to
   8                Do you see that?                                  8   Mr. Ngo's discussions regarding having a baby.
   9        A.      I do.                                             9              I believe you testified earlier that
  10        Q.      So Ms. Johnson took more than 12 weeks           10   on May 12th, you had a discussion with Mr. Ngo where
  11   of leave; correct?                                            11   he told you he was having a child; correct?
  12        A.      Yes.                                             12         A.     Yes.
  13        Q.      And you did not strip her of any of              13         Q.     And I think you testified earlier that
  14   her responsibilities; correct?                                14   he was adopting a baby; is that right?
  15        A.      Did not.                                         15         A.     Yes.
  16        Q.      And she returned to the same job?                16         Q.     Isn't it true that he was, in fact,
  17        A.      She did.                                         17   having a child by surrogacy?
  18                THE ARBITRATOR: By the way,                      18         A.     I think I said it both ways. There's
  19        salespeople are paid on a commission basis?              19   a mixture of terminology. I believe the letter to
  20                THE WITNESS: Yes.                                20   Lenore that was opened earlier as one of the
  21                THE ARBITRATOR: Was that their                   21   exhibits I referenced that he had a child through
  22        exclusive pay, or was there a base pay?                  22   surrogacy.
  23                THE WITNESS: There's a minimum wage              23         Q.     Okay. And it was your testimony that
  24        requirement in the State of New York that                24   he told you that he was going to go to California to
  25        every employee receives. As salespeople who              25   pick up the baby; correct?
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 290 of 407
                                                   975                                                               977
   1                    Lowenthal - Cross                             1                   Lowenthal - Cross
   2           A.    Yes.                                             2   what the impact would be if Mr. Ngo was not
   3           Q.    And was it your understanding that he            3   available for a period of time; correct?
   4   was going to go to California pick up the baby and             4         A.   I don't see that.
   5   then come back while working throughout that entire            5         Q.   Take a look at --
   6   period?                                                        6         A.   I don't think I said that.
   7           A.    That was what he had -- that was what            7         Q.   Take a look at page 122 again,
   8   he had told me.                                                8   beginning on line 13:
   9           Q.    You understood that he was not going             9              "QUESTION: What was your conversation
  10   to take any time off for the birth of this child;             10         with Ms. Ross?
  11   correct?                                                      11              "ANSWER: I wanted to know what the
  12           A.    That his -- what he had represented to          12         impact of our client relationships would be
  13   me was that he would continue working and fulfill             13         if Hoai were not available for a period of
  14   his responsibilities. And I told him that if he               14         time."
  15   chose to take any other sort of approach towards the          15              Did you give that testimony?
  16   birth of his child, that he should discuss it with            16         A.   Yes.
  17   HR and fill out the proper paperwork that allows for          17         Q.   You also -- in addition to speaking to
  18   that.                                                         18   Ms. Ross, you called -- you informed human resources
  19           Q.    Isn't it true that what Mr. Ngo told            19   that Mr. Ngo would be calling; correct?
  20   you was that he and his partner were having a baby,           20         A.   Yes.
  21   that he was going to California, and that he needed           21         Q.   Because you told Mr. Ngo to speak to
  22   to be there when the child was born?                          22   human resources; correct?
  23                Correct?                                         23         A.   Yes.
  24           A.    Yes.                                            24         Q.   And then you eventually learned that
  25           Q.    And then after this conversation with           25   he had done so; correct?
                                                   976                                                               978
   1                    Lowenthal - Cross                             1                   Lowenthal - Cross
   2   Mr. Ngo, you had a conversation with Ms. Ross;                 2         A.   Yes.
   3   correct?                                                       3         Q.   And you learned that he had done so
   4           A.    I don't recall.                                  4   because he sent you an e-mail about his conversation
   5           Q.    Take a look at page 121 of your                  5   with human resources; correct?
   6   transcript.                                                    6         A.   Yes. And I received an e-mail from
   7                (Pause.)                                          7   human resources saying that he spoke to them.
   8           A.    121?                                             8         Q.   Earlier you testified that you had to
   9           Q.    Page 121, yes.                                   9   follow up to determine whether Mr. Ngo had gone to
  10           A.    Okay.                                           10   human resources.
  11           Q.    Beginning on line 19.                           11               That's untrue; correct?
  12           A.    Yes.                                            12         A.   I think there's some traffic where I
  13           Q.    (Reading):                                      13   inquired as to whether or not there was
  14                "Question: Do you know if you                    14   communication at some point, but the time period,
  15           discussed Mr. Ngo's request with Ms. Ross?            15   I'm not sure.
  16                 "ANSWER: When?                                  16         Q.   Take a look at Exhibit 113. I believe
  17                 "QUESTION: Between the time that he             17   you testified about this earlier.
  18           told you he was going to have a child and the         18         A.   Yes.
  19           first time he went to California.                     19         Q.   Are you there?
  20                 "ANSWER: I am quite certain that in             20         A.   Yes.
  21           some point in that range of time, Jane Ross           21         Q.   That's an e-mail exchange between --
  22           and I had a conversation about the topic."            22   or among you, Mr. Ngo and Lenore Denys; right?
  23                Did you give that testimony?                     23         A.   Yes.
  24           A.    I did.                                          24         Q.   And in the bottom e-mail, Mr. Ngo
  25           Q.    And you wanted to know from Ms. Ross            25   writes to Ms. Denys about maternity/paternity
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 291 of 407
                                                 979                                                          981
   1                 Lowenthal - Cross                            1                 Lowenthal - Cross
   2   policy; correct?                                           2              "ANSWER: As I said earlier, I am sure
   3        A.   Yes.                                             3         Colleen and I had conversations, yes.
   4        Q.   And he does that on May 12th; correct?           4              "QUESTION: Do you recall what they
   5        A.   Yes.                                             5         were?
   6        Q.   The same day that you had a                      6              "ANSWER: Asking her what the impact
   7   conversation with him and directed him to go to            7         for clients might be, what the burden for her
   8   human resources; correct?                                  8         might be to be responsive to any client
   9        A.   Yes.                                             9         requests and what the expectations were for
  10        Q.   And then Ms. Lenore -- Ms. Denys,               10         the business."
  11   excuse me, writes -- writes back to Mr. Ngo to            11              Did you give that testimony?
  12   explain what the policies are; correct?                   12         A.   Yes.
  13        A.   Yes.                                            13         Q.   You understood that Mr. Ngo would be
  14        Q.   And then Mr. Ngo forwards that e-mail           14   on leave for two to four weeks; correct?
  15   to you; correct?                                          15         A.   That's correct.
  16        A.   Yes.                                            16         Q.   And you understood he would be on
  17        Q.   And this entire exchange happens in             17   leave for two to four weeks provided there were no
  18   about two and a half hours; correct?                      18   complications with the birth or other issues;
  19        A.   Yes.                                            19   correct?
  20        Q.   And in Mr. Ngo's e-mail to you, he              20         A.   I understood he would not be in
  21   expressly references the FMLA, the Family and             21   New York for two to four weeks and that he would be
  22   Medical Leave Act; correct?                               22   working from the West Coast.
  23        A.   Yes.                                            23         Q.   Take a look at page 129, line 16.
  24        Q.   And in addition to speaking to                  24              There's an objection from your lawyer.
  25   Ms. Ross and human resources, you also spoke to           25              "ANSWER: I thought it would be around
                                                 980                                                          982
   1                 Lowenthal - Cross                            1                 Lowenthal - Cross
   2   Ms. Burns about Mr. Ngo's leave; correct?                  2         two or three weeks.
   3        A.   Yes.                                             3              "QUESTION: And what was your basis
   4        Q.   And, again, you wanted to discuss with           4         for that?
   5   Ms. Burns the impact for clients and the burden for        5              "ANSWER: That there were no
   6   her in responding to client requests; correct?             6         complications with the birth of the baby and
   7        A.   Where's that?                                    7         that it was going to take him not that much
   8        Q.   I'm asking you.                                  8         time to bring the baby back. He did not have
   9             Do you remember having that discussion           9         any indications that there would be
  10   with Ms. Ross --                                          10         complications with either the law or the
  11        A.   I don't.                                        11         health of the baby to bring the baby from
  12        Q.   -- with Ms. Burns? Excuse me.                   12         California to New York, which is where he
  13        A.   I don't remember specifically.                  13         told me he wanted to reside and had planned
  14        Q.   Take a look at page 125 of your                 14         to bring the baby back to his home."
  15   deposition.                                               15              Did you give that testimony?
  16        A.   This was five years ago, so I                   16         A.   Yes.
  17   apologize for not really remembering everything.          17         Q.   At no point during the conversation
  18             (Pause.)                                        18   that you had with Mr. Ngo about leave did he say to
  19        Q.   Page 125, beginning on line 25:                 19   you that he did not want to take FMLA leave;
  20             "QUESTION: Did you speak to                     20   correct?
  21        Ms. Ross -- excuse me -- Ms. Burns during the        21         A.   Well, I think that that's not true. I
  22        period of time regarding Mr. Ngo's request?          22   think that he did tell me that he wanted to continue
  23             "ANSWER: Period of time between when            23   working, he wanted to continue getting a salary, he
  24        he informed me and when he --                        24   wanted a laptop, he wanted access to the LA office,
  25             "QUESTION: Went to California.                  25   and he would continue to perform his duties.
                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 292 of 407
                                                  983                                                                985
   1                   Lowenthal - Cross                             1                   Lowenthal - Cross
   2                So to me that says, I'm not going to             2                "QUESTION: You and Mr. Ngo did?
   3   take FMLA.                                                    3                "ANSWER: Yes."
   4        Q.      Earlier today --                                 4                Did you give that testimony?
   5        A.      Those accommodations I gave him. And             5         A.     Yes.
   6   that was the status of the conversation we had                6         Q.     And during that conversation, Mr. Ngo
   7   before he left for California.                                7   told you that he needed more time in California;
   8        Q.      Earlier today, did you testify that              8   correct?
   9   Mr. Ngo told you that he did not want to take FMLA            9         A.     Yes.
  10   leave?                                                       10         Q.     And you found that conversation
  11        A.      Yes.                                            11   frustrating; correct?
  12        Q.      He did not say that during your                 12         A.     Yes.
  13   conversation with him; correct?                              13         Q.     And so you wrote him the July 18th
  14        A.      In May, I told him to speak to HR. As           14   e-mail with the letter; correct?
  15   a follow-up, he did not sign any FMLA documentation,         15         A.     Yes.
  16   he did not participate in any of the efforts that            16         Q.     And at this time, you knew that
  17   were made available to him when he was preparing to 17            Mr. Ngo needed the additional time because his
  18   leave. He asked for a laptop. He told me he'd be             18   daughter had not yet been cleared to fly; correct?
  19   available, he'd be performing his duties, he'd be            19         A.     Yes.
  20   back in a few weeks.                                         20         Q.     But when you were deposed and you were
  21        Q.      My question, though, is, did Mr. Ngo            21   asked that question, the first time you gave the
  22   say -- did these words come out of his mouth, "I do          22   following answer, that -- you said that Mr. Ngo was
  23   not want to take FMLA leave"?                                23   just electing to take time in California; correct?
  24        A.      I do not recall.                                24         A.     I don't recall the specifics of my
  25        Q.      Now, at some point after you spoke to           25   answer.
                                                  984                                                                986
   1                   Lowenthal - Cross                             1                   Lowenthal - Cross
   2   Mr. Ngo, human resources, Ms. Ross and Ms. Burns              2         Q.     Take a look at page 133 of your
   3   about Mr. Ngo taking leave, Mr. Ngo told you that he          3   deposition.
   4   needed to extended his leave; correct?                        4         A.     Yes.
   5        A.      He didn't tell me that.                          5         Q.     On line 25.
   6        Q.      He told Oppenheimer that; correct?               6         A.     Yes.
   7        A.      I think he told Colleen that and --              7         Q.     (Reading):
   8   notified Colleen and Jane of his decision to do               8                "QUESTION: Did he tell you why he was
   9   that, but he didn't request any permission.                   9         taking additional time?
  10        Q.      Did you learn that he wanted to extend          10                "ANSWER: I think he was just electing
  11   his leave?                                                   11         to."
  12        A.      I learned that he unilaterally decided          12                Did you give that testimony?
  13   to stay in California without telling his supervisor         13         A.     Yes.
  14   or the HR department. That's what I learned.                 14         Q.     And then you were asked that question
  15        Q.      Take a look at page 131 of your                 15   a second time, and your second answer was that you
  16   deposition transcript.                                       16   thought he was just electing to take more time as a
  17        A.      Yes.                                            17   preference; correct?
  18        Q.      Are you there?                                  18         A.     I don't see the word "preference."
  19                At line 5:                                      19   Where are you looking?
  20                "QUESTION: And so did there come a              20         Q.     Page 135, beginning on line 22:
  21        time when you learned that Mr. Ngo wanted to            21                "QUESTION: Do you know today -- as
  22        extend his leave?"                                      22         you sit here today why he needed to take more
  23                There's an objection.                           23         time?
  24                "ANSWER: So I don't remember the                24                "ANSWER: My recollection is that he
  25        date, but we had a conversation.                        25         was electing to take more time as a
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 293 of 407
                                                987                                                              989
   1                 Lowenthal - Cross                              1                  Lowenthal - Cross
   2        preference."                                            2         Q.   Take a look at Exhibit 52.
   3             Did you give that testimony?                       3              (Pause.)
   4        A.    Yes.                                              4         A.   I don't see the word "concern" here.
   5        Q.    In fact, you knew that he needed the              5         Q.   Okay. Fair enough.
   6   time because his daughter could not fly; correct?            6         A.   I don't see -- you're putting words in
   7        A.    I knew that he needed to stay in                  7   my mouth. That's not what the document says.
   8   California, yes.                                             8         Q.   That's an e-mail that you sent to
   9        Q.    Take a look at page 140, beginning on             9   Ms. Denys --
  10   line 8.                                                     10         A.   It doesn't reflect any concern.
  11        A.    Yes.                                             11         Q.   Let me just ask a few questions.
  12        Q.    (Reading):                                       12              Are you done with your --
  13              "QUESTION: My question is, were you              13         A.   Yes.
  14        aware that Mr. Ngo needed to take time off --          14         Q.   On July 14th, the day after you
  15        additional time off because his daughter had           15   learned of the July 13th e-mail, you write to
  16        not been cleared to fly?                               16   Ms. Denys in HR; correct?
  17              "ANSWER: Yes."                                   17         A.   Yes.
  18             Did you give that testimony?                      18         Q.   You say, "Lenore, Hoai may have called
  19        A.    Yes.                                             19   you earlier this spring at my request. He had a
  20        Q.    Now, I want to talk to you a little              20   baby through a surrogate last month and is taking
  21   bit about the July 13th e-mail that Mr. Ngo sent.           21   significant time off"; correct?
  22             Mr. Ngo sent that e-mail to Ms. Ross              22         A.   Yes.
  23   and Ms. Burns; correct?                                     23         Q.   And the reason you used the words
  24        A.    What e-mail are you talking about?               24   "significant time off" is because you believed that
  25        Q.    Oh, I'm sorry.                                   25   he was asking for significant time off; correct?
                                                988                                                              990
   1                 Lowenthal - Cross                              1                  Lowenthal - Cross
   2              MR. GIBSON: What is the exhibit?                  2         A.   I believed that it was factually,
   3              MR. IADEVAIA: 51.                                 3   correct.
   4              MR. LICUL: Exhibit 51, yes.                       4         Q.   You thought --
   5              THE WITNESS: Okay.                                5         A.   He had taken -- he had been gone for
   6   BY MR. LICUL:                                                6   longer than -- the length of time he communicated to
   7        Q.    Do you recognize the bottom e-mail                7   me when he left. So it had become -- it was no
   8   from Mr. Ngo to Ms. Burns and Ms. Ross?                      8   longer the same accommodation that I had given him
   9             Do you see that?                                   9   in May.
  10        A.    Yes.                                             10         Q.   Now, he left for California on
  11        Q.    That's the -- what I'll refer to as              11   June 20th; correct?
  12   the July 13th e-mail. Okay?                                 12         A.   Yes.
  13             And he sent that e-mail to Ms. Ross               13         Q.   And his e-mail states he will return
  14   and Ms. Burns; correct?                                     14   on August 25th, correct, the July 13th e-mail?
  15        A.    Yes, Sunday night at 9:22 p.m.                   15         A.   Yes.
  16        Q.    And in that e-mail, he tells Ms. Ross            16         Q.   And that's a period of ten weeks;
  17   and Ms. Burns that he needs to take time off because 17          correct?
  18   his daughter had not been cleared to fly by the             18         A.   From --
  19   doctors; correct?                                           19         Q.   June 20th to August 25th.
  20        A.    Yes. He says, "A doctor recommended              20         A.   Yes. June 20th to August 25th. Okay.
  21   we do not fly."                                             21         Q.   That's less than the 12 weeks provided
  22        Q.    And when you received that e-mail,               22   for in the FMLA; correct?
  23   your concern was that Mr. Ngo was taking significant        23         A.   Yes.
  24   time off for the birth of his child; correct?               24         Q.   And when you used the word "time
  25        A.    That's not true.                                 25   off" -- the phrase "time off," you meant not
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 294 of 407
                                                991                                                             993
   1                 Lowenthal - Cross                             1                   Lowenthal - Cross
   2   working; correct?                                           2         A.   No.
   3        A.    I don't know what I meant by that.               3         Q.   But you cleared the letter first with
   4        Q.    Take a look at page 145 of your                  4   human resources; right?
   5   deposition.                                                 5         A.   Yes.
   6        A.    Yes.                                             6         Q.   And human resources is familiar with
   7        Q.    Beginning on line 15:                            7   Oppenheimer's leave policies; correct?
   8              "QUESTION: And your testimony was                8         A.   Yes.
   9        that 'time off' meant not working; correct?            9         Q.   And you also cleared it with legal;
  10              "ANSWER: Yes."                                  10   correct?
  11              Did you give that testimony?                    11         A.   Yes.
  12        A.    Yes.                                            12         Q.   And you would expect legal to know
  13        Q.    You were checking with -- in this               13   what "leave" means in terms of the policies and the
  14   July 14th e-mail, Exhibit 52, you were checking with       14   law; correct?
  15   Ms. Denys about Oppenheimer's policy guidance;             15         A.   That's why I attached the document
  16   correct?                                                   16   that has capitalized FMLA language and permissions
  17        A.    Yes.                                            17   and forms to be filed and filled out to clarify
  18        Q.    And you learned from Ms. Denys that he          18   the -- what "leave" means.
  19   was entitled up to 12 weeks of leave; correct?             19         Q.   And the reason you attached the FMLA
  20        A.    Yes.                                            20   forms is because you connected Mr. Ngo's request to
  21        Q.    This is the second e-mail that you              21   be out until the 25th with the FMLA; correct?
  22   received connecting Mr. Ngo's request for leave to         22         A.   That's entirely incorrect. It's
  23   the FMLA; correct?                                         23   because he hadn't done it and, if he wanted to, this
  24        A.    Yes. This is not a request for FMLA             24   was the moment to do it. Here are the forms. Fill
  25   allowance. This is just informing me about the             25   them out, sign them and send them in.
                                                992                                                             994
   1                 Lowenthal - Cross                             1                   Lowenthal - Cross
   2   policies of the firm. There's no request here.              2         Q.   You didn't send him forms to fill out
   3        Q.    This is the second e-mail you received           3   for a bereavement leave, did you?
   4   concerning Mr. Ngo's leave and the FMLA, associating        4         A.   No.
   5   the two; correct?                                           5         Q.   You didn't send him forms to fill out
   6        A.    I think that you're interpolating                6   for jury duty leave, did you?
   7   something. I think these are both e-mails that              7         A.   No.
   8   reflect clarification around the firm's policies. I         8         Q.   You sent him FMLA forms; correct?
   9   don't think there's anything here specific about a          9         A.   Yes.
  10   request being made or being granted.                       10         Q.   Because you knew he could be eligible
  11        Q.    Now I want to draw your attention to            11   for the FMLA; correct?
  12   the letter that you sent on July 18th to Mr. Ngo,          12         A.   Yes.
  13   which is Exhibit 45.                                       13              THE ARBITRATOR: When you had your
  14        A.    Yes.                                            14         conversation with Mr. Ngo, I guess it was
  15        Q.    Now, you used the word -- you used the          15         July 16th or thereabouts, did either you or
  16   word "leave" there repeatedly in that letter;              16         he refer specifically to FMLA or FMLA leave?
  17   correct?                                                   17              THE WITNESS: No. No. Other than my
  18        A.    Yes.                                            18         continued request for him to speak with HR
  19        Q.    And I believe it was your testimony             19         and obtain any permissions or any forms and
  20   earlier that you weren't referring to any specific         20         fill them out and send them in, at which
  21   kind of leave when you used the word "leave";              21         point he said, send me the forms. So HR and
  22   correct?                                                   22         the lawyers gave me the forms that were
  23        A.    Lower case L "leave."                           23         pertinent to the conversation that I had.
  24        Q.    And you weren't referring to any                24   BY MR. LICUL:
  25   specific kind of leave; correct?                           25         Q.   And it was around this time that you
                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 295 of 407
                                                  995                                                                   997
   1                 Lowenthal - Cross                                 1                    Lowenthal - Cross
   2   decided to strip Mr. Ngo of his supervisory                     2   A lot of people happen to have law degrees.
   3   responsibilities; correct?                                      3         Q.      If you turn back to Exhibit 45, which
   4        A.    Yes.                                                 4   is the letter you sent to Mr. Ngo.
   5        Q.    And you gave those supervisory                       5                I believe you testified earlier that
   6   responsibilities -- or sole group supervisory                   6   you decided to strip Mr. Ngo of supervisory
   7   responsibilities to Ms. Burns; correct?                         7   responsibilities because you were -- you were
   8        A.    Yes.                                                 8   disappointed -- I forget the word you used -- that
   9        Q.    And you did so on an interim basis;                  9   he had not told you about his request to extend
  10   correct?                                                       10   leave, but, rather, sent an e-mail to Ms. Burns and
  11        A.    No.                                                 11   Ms. Ross; correct?
  12        Q.    Take a look at Exhibit 55.                          12         A.      What's the question?
  13              (Pause.)                                            13         Q.      Was that your testimony, that you were
  14        A.    Yes.                                                14   upset with him because he had sent that July 13th
  15        Q.    And in Exhibit 55, Steve Krasner                    15   e-mail to Ms. Burns and Ms. Ross rather than to you?
  16   writes an e-mail to you about -- Steve Krasner                 16         A.      That was a source of some of my
  17   writes an e-mail to you about Ms. Burns' becoming              17   frustration, yes.
  18   the group head; correct?                                       18         Q.      Where in this Exhibit 45, the letter,
  19        A.    Yes.                                                19   do you say that to Mr. Ngo?
  20        Q.    And he refers to her as "the interim                20         A.      I don't think I say that I'm
  21   sole head of fixed income research"; correct?                  21   frustrated about that. I think -- that's why I
  22        A.    He does.                                            22   asked Colleen to have him call me. I was just
  23        Q.    I want to draw your attention again to              23   surprised.
  24   Exhibit 45, which is the letter --                             24         Q.      Take a look at -- I'm sorry. Did you
  25        A.    He doesn't make those decisions. So                 25   finish your --
                                                  996                                                                   998
   1                 Lowenthal - Cross                                 1                    Lowenthal - Cross
   2   this is -- his role is to document my decisions, not            2         A.      I was surprised that I wasn't made
   3   for me to document his.                                         3   aware of his decision to extend his time in
   4        Q.    Did you write an e-mail back to him                  4   California.
   5   saying, no, this is not interim, this is permanent?             5                 THE ARBITRATOR: Is that something you
   6        A.    I think that the documentation that                  6         communicated to him during your telephone
   7   was official that followed is all determinative. It             7         conversation?
   8   was org charts. They were the 3110 letters or, in               8                 THE WITNESS: I don't think that was
   9   this case, the 342 letters. All of the official                 9         an issue to the point that involved a dis- --
  10   documentation was filled out in total and reflected            10         a meaningful discussion. It was the reason I
  11   my decisions. This is just correspondence back from            11         told Colleen to have him call me. He
  12   Mr. Steven Krasner, who doesn't make the decisions.            12         communicated to you, have him call me and
  13        Q.    Steve Krasner is compliance?                        13         communicate to me what decisions he's
  14        A.    He's in the fixed income department,                14         intending to make here.
  15   but he's just an administrative worker.                        15                So that was the source of that
  16        Q.    Turn back to Exhibit 45, please, which              16         conversation. And the letter was a follow-up
  17   is the letter that you sent to Mr. Ngo.                        17         to the conversation we had after we had a
  18        A.    Yes.                                                18         chance to discuss what his decisions were.
  19        Q.    Isn't Mr. Krasner an attorney?                      19   BY MR. LICUL:
  20        A.    He is, but he doesn't act -- he is a                20         Q.      But am I correct that nowhere in
  21   lawyer, but he works in the fixed income department.           21   Exhibit 45, in this letter, do you say that you were
  22        Q.    But he's not just an administrator;                 22   disappointed or upset with him because he had not
  23   right?                                                         23   told you first?
  24        A.    He's an administrator in the fixed                  24                Correct?
  25   income department. He happens to have a law degree. 25                    A.      That's not in here.
                                                             PIROZZI & HILLMAN
                                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 296 of 407
                                                        999                                                                1001
   1                    Lowenthal - Cross                                1                   Lowenthal - Cross
   2           Q.    And nowhere in this letter do you say               2         A.     Yes.
   3   to Mr. Ngo that you were upset because of regulatory              3         Q.     In the bottom e-mail, Ms. Bridges in
   4   pressures, as you testified earlier today; correct?               4   human resources writes to you that human resources
   5           A.    Nope.                                               5   would consider his FMLA to have started on the 18th,
   6           Q.    And nowhere in there do you say that                6   meaning the 18th of July when you sent the paperwork
   7   you were upset because Oppenheimer was going through              7   to Mr. Ngo; correct?
   8   investigations; correct?                                          8         A.     Yes.
   9           A.    Correct.                                            9         Q.     And you understood that the FMLA
  10           Q.    And then on --                                     10   entitled Mr. Ngo to job protection; correct?
  11           A.    It wouldn't be common for me to put                11         A.     Yes.
  12   that kind of language in a letter that's codifying a             12         Q.     And job protection means that he's
  13   conversation. A lot of that is not something that                13   entitled to get his job back; correct?
  14   would be reflected here.                                         14         A.     Yes.
  15           Q.    And then you write a letter to                     15         Q.     And human resources placed Mr. Ngo on
  16   Ms. Burns telling her that you're giving her                     16   FMLA leave even though he had not yet filled out any
  17   Mr. Ngo's supervisory responsibilities.                          17   paperwork; correct?
  18                It's an e-mail, actually; is that                   18         A.     I'm not sure what the specifics of
  19   right?                                                           19   that are, whether or not -- what the date was that
  20           A.    Yes.                                               20   he was officially on FMLA leave. I don't know.
  21           Q.    And Exhibit 56, please take a look at              21         Q.     Well, the e-mail from Ms. Bridges says
  22   that.                                                            22   that he's on FMLA leave as July 18th; correct?
  23           A.    Yes.                                               23         A.     That's what the e-mail says, yes.
  24           Q.    Is there anywhere in this e-mail that              24         Q.     Did you think that Ms. Bridges was
  25   you state that the reason you are stripping Mr. Ngo              25   lying to you?
                                                        1000                                                               1002
   1                    Lowenthal - Cross                                1                   Lowenthal - Cross
   2   of his supervisory responsibilities is because he                 2         A.     I just don't know what date
   3   had told Ms. Ross and Ms. Burns before telling you?               3   effective -- his FMLA status became effective.
   4           A.    No.                                                 4   That's what this e-mail says. You showed me 12
   5                (Discussion off the record.)                         5   documents earlier with Lynn Johnson's paperwork
   6           Q.    At some point after your July 18th                  6   filled out, and I don't know if July 18th is the
   7   letter, human resources learned -- or someone in                  7   official date or not, is all I'm telling you. It's
   8   human resources learns that you sent that letter;                 8   just correspondence here.
   9   correct?                                                          9         Q.     Ms. Bridges writes to you, "We would
  10           A.    About --                                           10   consider his," Mr. Ngo's, "FMLA to have started on
  11           Q.    That was a bad question. I apologize.              11   the 18th."
  12                At some point, you receive an e-mail                12              Do you see that?
  13   from Ms. Bridges about your July 18th letter to                  13         A.     I do.
  14   Mr. Ngo; correct?                                                14         Q.     Is that a confusing phrase to you?
  15           A.    Can you remind me where it is.                     15         A.     No.
  16           Q.    Do you recall --                                   16         Q.     It means what it says; right?
  17           A.    I don't.                                           17         A.     It does.
  18           Q.    You don't. Okay. Fair enough.                      18         Q.     And you rely on human resources for
  19           A.    There's a lot of material in here.                 19   FMLA leave policies; correct?
  20   It's like four binders.                                          20         A.     It says his job is protected until
  21           Q.    Look at Exhibit 60, please.                        21   October 10th.
  22                 MR. GIBSON: 6-0?                                   22         Q.     And to your knowledge, as of -- on
  23                 MR. LICUL: Yes.                                    23   July 18th, Mr. Ngo had not sent in any FMLA
  24   BY MR. LICUL:                                                    24   paperwork; correct?
  25           Q.    Do you see that?                                   25         A.     No.
                                                               PIROZZI & HILLMAN
                                                                  212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 297 of 407
                                                1003                                                              1005
   1                  Lowenthal - Cross                            1                  Lowenthal - Cross
   2        Q.    In fact, that was the date you sent              2         A.    That's correct.
   3   him FMLA paperwork.                                         3         Q.    Mr. Morgan was the sole head.
   4        A.    Yes.                                             4         A.    That's right.
   5        Q.    And you had not sent him any FMLA                5         Q.    And then in October of 2013, you
   6   paperwork prior to that time; correct?                      6   decided to employ a cohead structure; correct?
   7        A.    I had asked him to get that paperwork            7         A.    Yes.
   8   from -- whatever paperwork is regarding the policies        8         Q.    It was your testimony earlier today
   9   the firms has and anything he'd like to elect to            9   that you decided you did not need a cohead
  10   participate in, to get from our HR department.             10   structure; correct?
  11        Q.    You told him to go to human                     11         A.    Yes.
  12   resources --                                               12         Q.    So the timing of events is, on
  13        A.    That was in May, yes.                           13   October 13 -- withdrawn.
  14        Q.    You told him to go to human resources;          14              The timing of events is that in
  15   correct?                                                   15   October of 2013, you decided to employ the cohead
  16        A.    Yes.                                            16   structure; correct?
  17        Q.    And he did that; correct?                       17         A.    Yes.
  18        A.    He did. And they told him to check              18         Q.    And on July -- in July of 2014, some
  19   the handbook, the documents are in there, fill them        19   months later, you decided you no longer needed it;
  20   out and send them in.                                      20   correct?
  21        Q.    In fact, Ms. Denys told him to check            21         A.    It was not working, yes.
  22   page 17 of the handbook; correct?                          22         Q.    It was not working.
  23        A.    That sounds correct.                            23              And you decided that coincidentally
  24        Q.    You saw that e-mail exchange; correct?          24   while Mr. Ngo was on leave; correct?
  25        A.    Yes.                                            25         A.    It was at the same time.
                                                1004                                                              1006
   1                  Lowenthal - Cross                            1                  Lowenthal - Cross
   2        Q.    She doesn't mention any forms in that            2         Q.    It was at the same time.
   3   e-mail; correct?                                            3         A.    Yes.
   4        A.    I'd have to go back and look at it               4               THE ARBITRATOR: And you say "it was
   5   again, but I believe you.                                   5         not working." Was it, in your view, not
   6        Q.    Your testimony is that you decided to            6         working because Mr. Ngo was out in California
   7   strip Mr. Ngo of his responsibilities because you           7         and either not doing work or doing only a
   8   realized that you no longer needed a cohead                 8         little work or --
   9   arrangement with fixed income; correct?                     9               THE WITNESS: Because my impression
  10        A.    I think that that's one element that            10         was that he was actively working, but
  11   you're choosing to focus on, but I think the reason        11         speaking with him and seeing his level of
  12   is that I had two supervisors, one of which was            12         engagement in the business as it related to
  13   active, the other one which I had learned was not          13         keeping me aware of what was going on in the
  14   performing the job function.                               14         conversation we had, it was clear that he was
  15              My concern at the time was around               15         not as actively involved as I would have
  16   venue shopping for approvals or permissions within         16         suspected someone to be in a supervisory
  17   the firm or someone to receive a permission when we 17                position.
  18   don't know their status or whether or not they're          18              So my concern was around whether or
  19   aware, familiar with details. And so that concern          19         not he was or was not attending to
  20   of mine, within the context of a tremendous amount         20         supervisory functions.
  21   of regulatory scrutiny around governance, was the          21              So in order to protect the firm from,
  22   result of me deciding to have one supervisor that          22         like I said, ambiguity as to who's
  23   was actively engaged in the business.                      23         responsibility for what, in the context of a
  24        Q.    Prior to October of 2013, you had not           24         regulatory issue, I wanted to make sure that
  25   had a cohead structure; correct?                           25         we drew a line in the sand and that there was
                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 298 of 407
                                                1007                                                          1009
   1                  Lowenthal - Cross                           1                 Lowenthal - Cross
   2        someone who was on staff every day who could          2   showing up until he showed up?
   3        speak to and respond to the day-to-day issues         3         A.   I don't remember.
   4        that may arise.                                       4         Q.   Take a look at page 182 of your
   5   BY MR. LICUL:                                              5   deposition.
   6        Q.      There was sometime in August of 2014          6              (Pause.)
   7   that you learned that Mr. Ngo could not return on          7         A.   Yes.
   8   August 25th; correct?                                      8         Q.   Beginning on line 15:
   9        A.      Yes.                                          9              "QUESTION: And how did you learn that
  10        Q.      And that's because he suffered a brain       10         he was returning to work?
  11   aneurysm; right?                                          11              "ANSWER: He showed up. I don't
  12        A.      Yes.                                         12         remember having a conversation. I don't
  13        Q.      And it was then that Mr. Ngo went on         13         remember being informed by him, ever getting
  14   leave for his own health condition; correct?              14         an e-mail from him or anyone related to him.
  15        A.      Yes.                                         15         I didn't know he was showing up until he
  16        Q.      And you don't dispute that that was          16         showed up, is my recollection."
  17   FMLA; correct?                                            17              Did you give that testimony?
  18        A.      I do not.                                    18         A.   I did.
  19                What date did that start, by the way?        19         Q.   That was not accurate; right?
  20        Q.      August 16th of 2014.                         20         A.   I think the fact that I said that how
  21                Does that sound right?                       21   did I know -- the question was how did I learn that
  22        A.      Yes.                                         22   he had returned to work, that he was there, that is
  23        Q.      And while Mr. Ngo was on medical             23   how I learned that he was back at work, is when he
  24   leave, you gave Ms. Burns a raise from 150- to            24   showed up.
  25   $175,000 in salary; correct?                              25         Q.   Your testimony was not accurate at
                                                1008                                                          1010
   1                  Lowenthal - Cross                           1                 Lowenthal - Cross
   2        A.      Yes.                                          2   your deposition; correct?
   3        Q.      And you gave no one else in the group         3         A.   I'm just saying that's what I said.
   4   a raise at that time; right?                               4   It doesn't reflect that I was made aware that he
   5        A.      That's right.                                 5   would be returning prior to that, but that's how --
   6        Q.      And then you learned that Mr. Ngo --          6   that was where it was evident to me that he was at
   7   when Mr. Ngo was going to return; correct?                 7   work.
   8        A.      What was the question?                        8         Q.   Take a look at page 184 of your
   9        Q.      It was a bad question. I'm sorry.             9   deposition.
  10                At some point while Mr. Ngo was an           10         A.   Yes.
  11   medical leave, you learned that -- when he's going        11         Q.   On line 9:
  12   to return?                                                12              "QUESTION: So it was inaccurate when
  13        A.      Yes.                                         13         you said that he just showed up; correct?
  14        Q.      And you learned that from him; right?        14              "ANSWER: Correct."
  15        A.      Yes.                                         15              Did you give that testimony?
  16        Q.      He wrote you an e-mail, which is             16         A.   Yes.
  17   Exhibit 72; correct?                                      17         Q.   Okay. Now take a look at Exhibit 72.
  18        A.      Yes.                                         18              Mr. Ngo sends you an e-mail -- sorry.
  19        Q.      Now, at your deposition, you were            19   I'll wait for you to get there.
  20   asked about how you learned that Mr. Ngo would            20         A.   Yes.
  21   return.                                                   21              THE ARBITRATOR: I'm sorry. Which is
  22                Do you recall that?                          22         the exhibit number?
  23        A.      I don't recall.                              23              MR. LICUL: 7-2. The same one we had
  24        Q.      Do you recall testifying that Mr. Ngo        24         just gone over.
  25   just showed up and that you did not know he was           25
                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 299 of 407
                                                1011                                                              1013
   1                  Lowenthal - Cross                             1                  Lowenthal - Cross
   2   BY MR. LICUL:                                                2         Q.    But what I want to ask you is, when
   3        Q.    That's an e-mail that Mr. Ngo sends to            3   you said "he just showed up," you meant that you had
   4   you on October 9, 2014; correct?                             4   no prior awareness that he was going to show up;
   5        A.    Yes.                                              5   correct?
   6        Q.    Approximately a month before he is set            6         A.    I mean that when he showed up, he
   7   to return; correct?                                          7   showed up, is what I meant.
   8        A.    Yes.                                              8         Q.    When you received the e-mail on
   9        Q.    In that e-mail, the second -- the                 9   October 9, 2014, from Mr. Ngo, you immediately sent
  10   third sentence of that e-mail, Mr. Ngo writes to            10   it to Ms. Ross; correct?
  11   you, "I've been checking in with Colleen                    11         A.    Yes.
  12   frequently."                                                12         Q.    Because you wanted to make her aware
  13             Do you see that?                                  13   of the dates and so she can inform the sales staff
  14        A.    Yes.                                             14   and Mr. Ngo's colleagues; correct?
  15        Q.    You didn't consider Mr. Ngo checking             15         A.    I sent it to her to make her aware.
  16   in with Colleen to be work, did you?                        16         Q.    Take a look at page 184 of your
  17        A.    No.                                              17   deposition.
  18        Q.    And upon getting --                              18         A.    Yes.
  19        A.    Just to clarify the context of some              19         Q.    Beginning on this line 20:
  20   confusion that I think you and I have regarding that        20               "QUESTION: And then you sent
  21   November 3rd date.                                          21         Mr. Ngo's e-mail to Ms. Ross?
  22             The same way -- and this is not unique            22              "Do you see that?
  23   to this situation -- someone says, I will be                23               "ANSWER: Yes.
  24   somewhere at a certain time in the future doesn't           24               "QUESTION: Why did you do that?
  25   mean that that is certain. So you're not -- the             25               "ANSWER: To make her aware of the
                                                1012                                                              1014
   1                  Lowenthal - Cross                             1                  Lowenthal - Cross
   2   certainty of it is when it happens.                          2         dates that are outlined below and what his
   3             So if you're going to return back to               3         status is so that she can prepare her sales
   4   New York July 12th and you don't return back to              4         staff and inform Hoai's colleagues and the
   5   New York until mid August, then it's not evident             5         sales group he would be returning, what date
   6   that you returned back until you're there.                   6         he will be returning and what his medical
   7             So I think the specifics around when               7         status is."
   8   was I aware that he was back in the office, it was           8              Did you give that testimony?
   9   when he was back in the office.                              9         A.    Yes.
  10             What he told me in advance of that as             10         Q.    And Mr. Ngo did return on
  11   to when he would be there, I may have been                  11   November 3rd; correct?
  12   knowledgeable to when he intended to come back, but 12                 A.    Yes.
  13   when I knew he was back was when he arrived.                13         Q.    Consistent with his e-mail to you;
  14        Q.    But that wasn't your testimony at your           14   correct?
  15   deposition; correct?                                        15         A.    Yes.
  16        A.    I'm just clarifying my understanding.            16         Q.    And then you had a conversation with
  17        Q.    But that was not your testimony at               17   him when he returned on that first day; correct?
  18   your deposition; correct?                                   18         A.    Yes.
  19        A.    Correct.                                         19         Q.    And then it was at that point that you
  20        Q.    You testified that "he just showed up"           20   advised Mr. Ngo that his supervisory
  21   and basically that you did not -- you were not aware        21   responsibilities had been reassigned to Ms. Burns;
  22   that he was --                                              22   correct?
  23        A.    I'm not debating with you. I'm just              23         A.    I reminded him.
  24   telling you what my understanding is to clarify it          24         Q.    Now, you had some testimony about this
  25   for everyone.                                               25   earlier today.
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 300 of 407
                                                1015                                                                     1017
   1                 Lowenthal - Cross                                1                    Lowenthal - Cross
   2              If you can take a look at Exhibit 3.                2            A.   My transcript is correct and this is
   3   Turning to page 4, please.                                     3   incomplete.
   4              MR. GIBSON: Give him a second. He                   4            Q.   This is incomplete.
   5        has to get the book.                                      5            A.   I reviewed them both.
   6              THE WITNESS: Okay.                                  6            Q.   Got you.
   7   BY MR. LICUL:                                                  7                 During that conversation on
   8        Q.    And the paragraph at the very bottom,               8   November 4th -- my apologies.
   9   let me know when you get there.                                9                 You then have a conversation with
  10        A.    Okay.                                              10   Mr. Ngo on November 4th, the second day he's back;
  11        Q.    "Mr. Ngo returned from his medical                 11   correct?
  12   leave on November 3rd, 2014, approximately four and 12                      A.   Yes.
  13   a half months since he last appeared for work in the          13            Q.   That's the tape-recorded conversation?
  14   office. It was at this point that Mr. Ngo was                 14            A.   Yes.
  15   advised that his supervisory responsibilities had             15            Q.   Take a look at Exhibit 86B.
  16   been reassigned and that Ms. Burns, who had been              16            A.   Okay.
  17   acting as the sole head of the high-yield research            17            Q.   That is the transcript of that
  18   group during the entire time of Mr. Ngo's absence,            18   recorded call; right?
  19   would continue in that regard."                               19            A.   Yes.
  20              Do you see that?                                   20            Q.   And you and Mr. Ngo had a conversation
  21        A.    Yes.                                               21   during that recorded call about whether or not he
  22        Q.    It's your testimony that that is a                 22   knew that he had been stripped of his supervisory
  23   mistake; correct?                                             23   responsibilities; correct?
  24        A.    Yes, I think it's incomplete. I think              24            A.   Yes. I'm not as familiar with this.
  25   that he was advised, but not for the first time.              25   I've only seen portions of it.
                                                1016                                                                     1018
   1                 Lowenthal - Cross                                1                    Lowenthal - Cross
   2        Q.    You reviewed this before it was filed;              2            Q.   So --
   3   correct?                                                       3            A.   Asking me based on my recollection,
   4        A.    I did.                                              4   not based on my review of the transcript.
   5        Q.    And you reviewed it to make sure it                 5            Q.   Do you want to take a look at the
   6   was accurate and, at that point, you didn't see that           6   transcript?
   7   it was not accurate; correct?                                  7            A.   I don't think we all want to sit here
   8        A.    I didn't see that it was incomplete.                8   and have me read the whole thing. I'm just letting
   9        Q.    Then you had a chance to take a look                9   you know.
  10   at it again during your deposition; correct?                  10            Q.   You're free to do that. I just want
  11        A.    I did.                                             11   to ask you about --
  12        Q.    And you didn't correct it then;                    12            A.   I'm not as familiar with it, is all
  13   correct?                                                      13   I'm letting you know.
  14        A.    Correct.                                           14            Q.   I just want to ask you about a portion
  15        Q.    And then you reviewed your deposition              15   of it.
  16   transcript; correct?                                          16                 On page 6 of the transcript, line 21,
  17        A.    Yes.                                               17   you tell Mr. Ngo, "Colleen should have discussed it
  18        Q.    And you didn't catch the mistake then              18   with you."
  19   either; correct?                                              19                 Do you see that?
  20        A.    Was this in the transcript?                        20            A.   Yes.
  21        Q.    Well, your deposition testimony was.               21            Q.   And that's referring to your decision
  22        A.    You're asking me if I caught this in               22   to strip Mr. Ngo of his supervisory
  23   the transcript, and I don't think that's possible.            23   responsibilities; correct?
  24        Q.    You testified that the answer was                  24            A.   I've got to read what's leading up to
  25   accurate; correct?                                            25   that because I'm not actually sure --
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 301 of 407
                                               1019                                                             1021
   1                   Lowenthal - Cross                          1                   Lowenthal - Cross
   2        Q.    Of course. Take your time.                      2         sanctity.
   3        A.    -- what the context of the discussion           3   BY MR. LICUL:
   4   was at that point.                                         4         Q.   I want to draw your attention to
   5              (Pause.)                                        5   Mr. Ngo's bonus for calendar year 2014.
   6        A.    Okay. What's the question?                      6              You set that bonus number; right?
   7        Q.    What you're referring to there when             7         A.   Yes.
   8   you say -- let me read it correctly, "Colleen should       8         Q.   And that amount was paid in early
   9   have discussed it with you too," you're referring to       9   2015; correct?
  10   your decision to strip Mr. Ngo of his supervisory         10         A.   Yes.
  11   responsibilities; correct?                                11         Q.   About four months after Mr. Ngo
  12        A.    Yes.                                           12   returned from leave?
  13        Q.    And then you also tell Mr. Ngo that            13         A.   It reflected the December 31st period.
  14   when you realized he was going to be out longer than 14        So that would be seven weeks after he returned.
  15   three to four weeks, you made changes "because we         15   It's the period that it covered.
  16   simply couldn't have that"; correct?                      16         Q.   When do you typically start deciding
  17        A.    Where do you see that?                         17   how much to give in bonus amounts?
  18        Q.    Take a look at page 5, line 6 to 7.            18         A.   The process begins in November,
  19        A.    Okay.                                          19   December, goes through first half of January.
  20        Q.    Is that what you said to Mr. Ngo?              20         Q.   So the process would have started in
  21        A.    Yes.                                           21   November, when Mr. Ngo returned from leave?
  22        Q.    And so when Mr. Ngo went to California         22         A.   After that point, mid November.
  23   for the birth of his daughter on June 20th of 2014,       23         Q.   And you initially set Mr. Ngo's annual
  24   he was cohead of the group; correct?                      24   bonus to $50,000; correct?
  25        A.    Yes.                                           25         A.   I don't remember the progression.
                                               1020                                                             1022
   1                   Lowenthal - Cross                          1                   Lowenthal - Cross
   2        Q.    And when he returned on November 3rd,           2         Q.   Do you recall initially setting it at
   3   2014, he was no longer cohead of the group; correct?       3   50- and then reducing it to 40-?
   4        A.    Correct.                                        4         A.   I don't.
   5        Q.    And the demotion became permanent;              5         Q.   Take a look at page 199 of your
   6   correct?                                                   6   deposition. Okay. On page 16 -- I'm sorry,
   7        A.    The removal of his supervisory                  7   line 16.
   8   responsibilities was permanent, yes, but he remained       8              Are you there?
   9   a high-yield research analyst in the group, and he         9              MR. GIBSON: Yeah.
  10   remained a managing director.                             10   BY MR. LICUL:
  11        Q.    I want to draw --                              11         Q.   (Reading):
  12              MR. LICUL: I mean, I have only a               12              "QUESTION: And who is it that
  13        couple more pages, so do we want to just do          13         originally came up with the figure of
  14        that and then we can --                              14         $50,000?
  15              MR. GIBSON: I can tell you right now           15              "ANSWER: It would have been me.
  16        my redirect is short, so if you want to              16              "QUESTION: And then you reduce it to
  17        squeeze through it, then -- unless you need a        17         40,000.
  18        break --                                             18              "Do you see that?
  19              MR. LICUL: I don't need a break. I             19              "ANSWER: Yes."
  20        just want to make sure no one has a biology          20              Was that the testimony you gave?
  21        issue.                                               21         A.   Yes.
  22              THE ARBITRATOR: Does anyone wish for           22         Q.   And take a look at Exhibit 18.
  23        a short break?                                       23              MR. GIBSON: 18?
  24              MR. GIBSON: We're good.                        24              MR. LICUL: 1-8, yes.
  25              THE ARBITRATOR: Okay. Silence is a             25              THE WITNESS: Yes.
                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 302 of 407
                                                 1023                                                              1025
   1                   Lowenthal - Cross                           1                   Lowenthal - Cross
   2   BY MR. LICUL:                                               2   employee in the high-yield group; correct?
   3        Q.       That's an e-mail that you sent to             3         A.      Correct.
   4   Albert Lowenthal where you are changing Mr. Ngo's           4         Q.      And you gave Ms. Burns $235,000;
   5   bonus from 50,000 to 40,000; is that right?                 5   correct?
   6        A.       Yes.                                          6         A.      I'd have to reflect on that exhibit --
   7        Q.       And then you eventually decide to             7         Q.      Does that sound right?
   8   raise it to 100,000; correct?                               8         A.      That sounds right, sure.
   9        A.       Yes.                                          9         Q.      You gave Ms. Burns more than Mr. Ngo
  10        Q.       And that was because Ms. Burns               10   because she was now the supervisor of the group;
  11   advocated on Mr. Ngo's behalf; correct?                    11   correct?
  12        A.       Yes.                                         12         A.      That's not true. I didn't say that.
  13        Q.       Other than Ms. Burns' advocacy, you          13         Q.      Take a look at page 200 of your
  14   don't recall any of the other factors that you             14   transcript.
  15   considered when deciding this bonus; correct?              15              (Pause.)
  16        A.       The factors were the size of the bonus       16         A.      My recollection was that the amount of
  17   pool and the performance of the business. And those 17          work she had to put in to generate ideas and support
  18   are the factors that create the bonus pool that is         18   the sales staff for that year had been significantly
  19   allocated to individuals. So before you get to the         19   greater than in prior years. So it was not for
  20   particulars of a person, you're dealing with the           20   supervising; it was for the amount of work it took
  21   constraints of the business.                               21   to support the business itself.
  22        Q.       Take a look at page 195 of your              22         Q.      Are you on page 200?
  23   transcript.                                                23         A.      Yes.
  24              (Pause.)                                        24         Q.      Beginning on line 17:
  25        A.       1-9-5?                                       25                 "QUESTION: Do you know what -- how
                                                 1024                                                              1026
   1                   Lowenthal - Cross                           1                   Lowenthal - Cross
   2        Q.       Yes.                                          2         much you awarded Ms. Burns for an annual
   3        A.       Yes. Okay.                                    3         bonus for calendar year 2014?
   4        Q.       Beginning on line 9:                          4                 "ANSWER: No
   5                 "QUESTION: Do you recall what factors         5                 "QUESTION: Was it more than $40,000?
   6        you considered in determining the amount of            6                 "ANSWER: Probably.
   7        that bonus which was in early 2015?                    7                 "QUESTION: Why do you say 'probably'?
   8                 "ANSWER: I would have to go back and          8                 "ANSWER: I gave her a raise that year
   9        look at some information to recall my frame            9         and she was working full year quite
  10        of mind and thoughts at the time. But it was          10         diligently, so she probably got paid
  11        a long time ago, almost four years ago. I             11         something similar to what she had been paid
  12        don't remember at the moment my thoughts on           12         in the past.
  13        that particular employee's bonus."                    13                 "QUESTION: And she was also now the
  14              Did you give that testimony?                    14         supervisor of the group; correct?"
  15        A.       I did.                                       15              There's an objection.
  16        Q.       And the $100,000 bonus that you              16                 "ANSWER: Yes."
  17   awarded Mr. Ngo for 2014 was significantly less than       17                 Was that your testimony?
  18   the $270,000 that you had awarded him for 2013;            18         A.      That's here, yes, that's my testimony.
  19   correct?                                                   19         Q.      And the --
  20        A.       Yes.                                         20         A.      Two separate points. She worked very
  21        Q.       And, in fact, you had paid him a             21   diligently and she was also still a supervisor.
  22   $270,000 bonus for 2012; correct?                          22   They're two different questions.
  23        A.       Yes.                                         23         Q.      And you gave her $235,000 that year,
  24        Q.       And the $100,000 bonus that you              24   correct, for 2014?
  25   awarded him for 2014 was less than any other               25         A.      Yes.
                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 303 of 407
                                               1027                                                             1029
   1                Lowenthal - Cross                             1                  Lowenthal - Cross
   2        Q.    Which was the same amount that you              2                Do you recall testifying to that?
   3   gave her approximately the year prior?                     3         A.     Yes.
   4        A.    Sounds about right.                             4         Q.     And Mr. Ngo's bonus for 2015 was
   5        Q.    And you gave Mr. Sneeden $135,000;              5   $175,000.
   6   correct?                                                   6                Do you recall testifying to that?
   7        A.    That sounds about right.                        7         A.     Yes.
   8        Q.    You gave Mr. Bhandary $125,000;                 8         Q.     And so that means you originally --
   9   correct?                                                   9   Mr. Ngo's original bonus was set at 150-; correct?
  10        A.    Sounds correct.                                10         A.     Yes.
  11        Q.    Now, turning to Mr. Ngo's 2015 bonus,          11         Q.     And the additional $25,000 was given
  12   you would have started deciding that bonus in late        12   to him again because Ms. Burns advocated on his
  13   2015; correct?                                            13   behalf; correct?
  14        A.    His 2015 bonus paid in 2016 --                 14         A.     Correct.
  15        Q.    Let me do it again. It was confusing.          15         Q.     Now, you decided to terminate
  16        A.    Yes.                                           16   Mr. Ngo's employment; correct?
  17        Q.    His 2015 bonus was paid in early 2016;         17         A.     Yes.
  18   correct?                                                  18         Q.     And you weren't suspending his
  19        A.    Yes.                                           19   employment; right?
  20        Q.    But you would have started making              20         A.     No.
  21   decisions about that bonus in late 2015, November,        21         Q.     You were terminating him; right?
  22   December; correct?                                        22         A.     Yes.
  23        A.    And into January, yes.                         23         Q.     You know the difference between the
  24        Q.    But that process would have started in         24   two phrases?
  25   November or --                                            25         A.     Yes.
                                               1028                                                             1030
   1                Lowenthal - Cross                             1                  Lowenthal - Cross
   2        A.    Yes.                                            2         Q.     And you were the one that decided to
   3        Q.    And you originally wanted to pay                3   characterize it as a head count reduction; correct?
   4   Mr. Ngo $150,000; correct?                                 4         A.     Yes, in consultation with HR and
   5        A.    I'd have to look at the documents.              5   legal, that's it. I don't make those decisions in
   6        Q.    Okay.                                           6   isolation.
   7        A.    I don't remember off the top of my              7         Q.     And Mr. Ngo was the only -- was the
   8   head all the years and numbers.                            8   only research analyst that was fired; correct?
   9        Q.    Let me ask you a different question.            9         A.     I didn't -- I believe in equities we
  10              Mr. Ngo worked the entire year of              10   fired a dozen or so people.
  11   2015; correct?                                            11         Q.     In fixed income?
  12        A.    Yes.                                           12         A.     In fixed income, yes.
  13        Q.    He didn't take any leave; right?               13         Q.     He was the only one; right?
  14        A.    2015, no.                                      14         A.     I believe so.
  15        Q.    Yes, he didn't take any leave.                 15         Q.     At that time, you were the head of
  16              So take a look at -- let me ask you            16   fixed income; correct?
  17   this question: You don't recall whether you wanted        17         A.     Yes.
  18   to give him $150,000 originally? You don't recall         18         Q.     Not equities; right?
  19   that?                                                     19         A.     That's right.
  20        A.    I don't recall the specifics of my             20         Q.     And you have not let anyone else in
  21   thought and mind-set. At the time, I was thinking         21   high-yield research go after Mr. Ngo's departure;
  22   about these issues, four years ago. And if you show 22         isn't that right?
  23   me some information, I might be able to recall it.        23         A.     Since then have we? I don't know.
  24        Q.    Earlier you testified that you gave            24         Q.     Take a look at page 216 of your
  25   Mr. Ngo $25,000 from Mr. Albano's bonus.                  25   deposition.
                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 304 of 407
                                                   1031                                                             1033
   1                   Lowenthal - Cross                             1                 Lowenthal - Cross
   2         A.    I haven't run this department since               2         A.   Yes.
   3   the end of 2016.                                              3         Q.   And that is high-yield research?
   4         Q.    That's a fair point.                              4         A.   Yes.
   5         A.    Things may have changed.                          5         Q.   And the other people who were let go
   6               MR. GIBSON: What was that page                    6   at the same time were Reporting Location 65.
   7        number?                                                  7              Do you see that?
   8               MR. LICUL: 216.                                   8         A.   Yes.
   9   BY MR. LICUL:                                                 9         Q.   That was not high-yield research;
  10         Q.    From the period up until the time you            10   right?
  11   stopped running the department, you were not -- you          11         A.   That was the mortgage group.
  12   did not let any other fixed income high-yield                12         Q.   And the reason those folks were let go
  13   research analyst go; correct?                                13   was because Oppenheimer sold the business?
  14         A.    No.                                              14         A.   That's a more complicated longer story
  15         Q.    Am I correct?                                    15   than that, but they were in the business of
  16         A.    Yes.                                             16   mortgages. We were disbanding, along with other
  17         Q.    So then you don't have to look at it.            17   restructuring efforts, to get rid of that business.
  18   I'm sorry for the confusion.                                 18   It wasn't actually sold. MSRs that were sold, which
  19              Take a look at Exhibit 36. It's a                 19   isn't a legal entity. I don't know how much you
  20   long chart with small numbers.                               20   want to go into. So people were let go.
  21         A.    Yes.                                             21         Q.   You were getting out of that business?
  22         Q.    Is that a list of everyone that                  22         A.   Yes.
  23   Oppenheimer has let go since January of 2014?                23         Q.   And some of those people -- you were
  24         A.    I don't know if it's comprehensive of            24   waiting for some of those people to find jobs at the
  25   the entire firm, but it is certainly a list that             25   new location, whether it was some --
                                                   1032                                                             1034
   1                   Lowenthal - Cross                             1                 Lowenthal - Cross
   2   reflects people let go at Oppenheimer.                        2         A.   It was the option of the employer.
   3         Q.    Did you see it being as incomplete in             3         Q.   Okay. And everyone else let go at
   4   some way?                                                     4   that time was in this mortgage group; correct? On
   5         A.    I just don't know -- there's no way               5   June 30, 2016; right?
   6   for me to verify if it is or isn't.                           6         A.    64 is a trader. And that's a
   7         Q.    Take a look at the very last page of              7   department --
   8   that chart --                                                 8         Q.   Where do you see 64?
   9         A.    Okay.                                             9         A.   That's the last one.
  10         Q.    -- page 1212.                                    10         Q.   I'm asking about the June 30th, 2016,
  11              Do you see there's one name that's not            11   date. If you look at the left-hand side --
  12   blacked out there? It's Hoai Ngo?                            12         A.   I don't know what "CF" is.
  13         A.    Yes.                                             13         Q.   If you look at the -- you don't know
  14         Q.    And Mr. Ngo -- it shows that Mr. Ngo             14   what "CF" is. Okay.
  15   was let go on June 30, 2016; correct?                        15         A.   That's on June 30th as well.
  16              Do you see that?                                  16         Q.   Now, Mr. Ngo had no responsibilities
  17         A.    Yes.                                             17   related to the mortgage group; correct?
  18         Q.    And there were a bunch of other people           18         A.   No.
  19   let go on that same day?                                     19         Q.   And if you take a look at that chart,
  20         A.    Yes.                                             20   there's no one else who was let go from January 2014
  21         Q.    Now, where it says, "Reporting                   21   up through December 2016 who was also in high-yield,
  22   location," Column E, do you see that?                        22   correct, high-yield research group?
  23         A.    Yes.                                             23         A.   Department TG, in April of 2015,
  24         Q.    RD is the reporting location for                 24   that's a high-yield group.
  25   Mr. Ngo; right?                                              25         Q.   Is that high-yield research?
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 305 of 407
                                                   1035                                                              1037
   1               Lowenthal - Redirect                              1               Lowenthal - Redirect
   2        A.     That's the high-yield sales and                   2   to Mr. Ngo's strengths with regard to --
   3   trading group. It's the same business.                        3   particularly paper and packaging?
   4               There's one in the high-yield                     4         A.    Uh-huh.
   5   business.                                                     5         Q.    Do you recall that?
   6        Q.     And that's Mr. Ngo?                               6         A.    Yes.
   7        A.     No. Mr. Ngo and there's one other in              7         Q.    Was paper and packaging a significant
   8   the high-yield business.                                      8   business for Oppenheimer in 2015 and 2016?
   9        Q.     But that person is not a research                 9         A.    No. We were getting out of that. We
  10   analyst; correct?                                            10   were getting out of chemicals. We were getting out
  11        A.     No.                                              11   of paper and packaging, metals. Those legacy
  12               MR. LICUL: I have -- I have no                   12   sectors related to the CIBC acquisition were no
  13        further questions.                                      13   longer relevant to the ongoing business of
  14               MR. GIBSON: Take about five minutes?             14   Oppenheimer's high-yield department.
  15               MR. LICUL: Yes.                                  15         Q.    Can you take a look at -- Mr. Licul
  16               MR. GIBSON: My redirect will be very             16   showed you Exhibit 24.
  17        short, if at all.                                       17         A.    Yes.
  18               (Recess from the record.)                        18         Q.    And if I understood correctly, these
  19   REDIRECT EXAMINATION                                         19   were three -- I'm sorry. I'm going a little fast.
  20   BY MR. GIBSON:                                               20               These are -- if I recall correctly,
  21        Q.     I just have a few additional                     21   these were three PCN forms for Ms. Burns, Mr. Ngo
  22   questions, Mr. Lowenthal.                                    22   and Mr. Sneeden following Mr. Morgan's resignation?
  23               I believe you testified on cross-exam            23         A.    Yes.
  24   that if someone in human resources had told you that         24         Q.    And if you look at the third one, for
  25   an employee was entitled to an FMLA leave, that you          25   Mr. Sneeden --
                                                   1036                                                              1038
   1               Lowenthal - Redirect                              1               Lowenthal - Redirect
   2   would accept that representation?                             2         A.    Yes.
   3        A.     Yes.                                              3         Q.    -- do you see in the "Notes and
   4        Q.     And if that employee did, in fact,                4   Explanation" section, it says, "Title changed to
   5   come to you and say, I would like to take an FMLA             5   senior director"?
   6   leave, what would you tell them to do?                        6         A.    Yes.
   7        A.     Fill out the paperwork, send it in.               7         Q.    And then it also provides for a salary
   8        Q.     And I'm happy to bring you the exhibit            8   increase?
   9   again if you think you need it, but do you recall             9         A.    Yes.
  10   giving some testimony about a performance evaluation 10                 Q.    And then when you look for Ms. Burns
  11   that Mr. Morgan did for both Ms. Burns and Mr. Ngo?          11   and Mr. Ngo's PCNs, do you see any reference to a
  12   I believe in it was 2010.                                    12   title change?
  13        A.     Yes.                                             13         A.    No.
  14        Q.     Or early 2011. Does that sound about             14         Q.    Does that surprise you?
  15   right?                                                       15         A.    No.
  16        A.     It was 2010, yes.                                16         Q.    Why not?
  17        Q.     We saw in there some positive feedback           17         A.    Because their titles did not change,
  18   from the sales force with regard to Mr. Ngo?                 18   not their corporate titles. They were -- cohead of
  19        A.     Yes.                                             19   a group isn't -- is a -- it's not a corporate title.
  20        Q.     Is that consistent with the feedback             20   It's a distinction. It's a meaningless title.
  21   that you were receiving from the sales force in 2015         21   You're either a managing director, an executive
  22   and 2016?                                                    22   director, a senior director, a director, an
  23        A.     No.                                              23   associate or an analyst. Those are the official
  24        Q.     And, also, in that particular                    24   titles. Head is not a title.
  25   performance evaluation, there was also a reference           25         Q.    Am I correct that from the time that
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 306 of 407
                                                   1039                                                                1041
   1              Lowenthal - Redirect                              1                 Lowenthal - Redirect
   2   he left the office for the birth of his child in             2   BY MR. GIBSON:
   3   June of 2014 through his termination in July of              3         Q.      If you could take a look at
   4   2016, Mr. Ngo's corporate title did not change?              4   Exhibit 52.
   5        A.    That's right.                                     5         A.      Yes.
   6        Q.    Again, I'm happy to point you to the              6         Q.      I think Mr. Licul asked you -- may
   7   exhibit if you need it, but do you recall giving             7   have asked you a question about this.
   8   some testimony about Ms. Johnson's time out of the           8                And this is a July 15th, 2014, e-mail
   9   office for the birth of her child?                           9   from Ms. Denys to you?
  10        A.    Yes.                                             10         A.      Yes.
  11        Q.    And do you recall Mr. Licul asking you           11         Q.      And I believe Ms. Licul -- pardon me,
  12   some questions about the dates that were on an FMLA 12           Mr. Licul said that this was Ms. Denys telling you
  13   application that Ms. Johnson filled out?                    13   for the second time that Mr. Ngo could take an FMLA
  14        A.    Yes.                                             14   leave?
  15        Q.    Did you ever see an FMLA application             15         A.      Yes.
  16   that was filled out by Mr. Ngo in connection with           16         Q.      And do you see, in the first sentence
  17   his time out of the office --                               17   of Ms. Denys' sen- -- sorry -- e-mail, "Hoai can
  18        A.    No.                                              18   apply for an unpaid leave under the FMLA"?
  19        Q.    -- for the birth of his child?                   19         A.      Yes.
  20        A.    No.                                              20         Q.      To your knowledge, did that
  21        Q.    In fact, you were also asked some                21   application ever take place?
  22   questions about the fact that Ms. Johnson was paid          22         A.      No.
  23   her commission or a portion of her commission during        23         Q.      Now, you were also shown an e-mail
  24   the time that she was out of the office for the             24   from Ms. Bridges that suggested that Oppenheimer
  25   birth of her child?                                         25   could treat Mr. Ngo as being on FMLA leave as of
                                                   1040                                                                1042
   1              Lowenthal - Redirect                              1                 Lowenthal - Redirect
   2        A.    Yes.                                              2   July 18th.
   3        Q.    Was Mr. Ngo being paid for the time               3                Do you recall that?
   4   that he was out of the office for the birth of his           4         A.      Yes.
   5   child?                                                       5         Q.      I'd like you to take a look at
   6        A.    Yes.                                              6   Exhibit 59, please.
   7        Q.    Do you feel that Mr. Ngo was being                7         A.      Yes.
   8   treated any differently than Ms. Johnson in that             8         Q.      And if you see, in the middle, there's
   9   regard?                                                      9   an e-mail from Ms. Denys to Ms. Bridges and Kristen
  10        A.    No.                                              10   Decker?
  11        Q.    If you could take a look at                      11         A.      Yes.
  12   Exhibit 52, please.                                         12         Q.      And it's dated August 18th?
  13              THE ARBITRATOR: Just to clarify that,            13         A.      Yes.
  14        I think you testified that your understanding          14         Q.      And if I represented to you that was
  15        of what Mr. Ngo was going to do was that he            15   the same day as Ms. Bridges' e-mail that we looked
  16        was going to be working from California and            16   at earlier, would that make sense to you?
  17        that you at some point indicated that it was           17         A.      Yes.
  18        because of that that you kept him on payroll,          18         Q.      Here Ms. Denys says to Ms. Bridges,
  19        he was only going to be away for a limited --          19   "Did we know about this? I know we advised that we
  20              (Reporter seeks clarification.)                  20   do not have a paid paternity leave, but I was not
  21              THE ARBITRATOR: As far as you know,              21   aware that Rob allowed Ngo to do this. Looks like
  22        was Ms. Johnson expected to do any work while          22   we will have to give him 12 weeks now for his
  23        she was on leave?                                      23   medical condition since we never had him take leave
  24              THE WITNESS: No.                                 24   as of yet."
  25                                                               25                And looking at this e-mail now,
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 307 of 407
                                                    1043                                                           1045
   1                Lowenthal - Redirect                             1               Lowenthal - Redirect
   2   Mr. Lowenthal, do you have any understanding as to            2   and packaging to Oppenheimer in June of 2016?
   3   whether, as of the date of this e-mail, Oppenheimer           3         A.    Every other business division had
   4   had already been treating Mr. Ngo as if he was on an          4   gotten out of it already, and it was no longer -- it
   5   FMLA leave?                                                   5   was a legacy effort from CIBC, and it was no longer
   6           A.   We were not treating him as though he            6   a part of our current strategy at the time or future
   7   was on an FMLA leave. He was continuing to get                7   strategy.
   8   paid.                                                         8         Q.    And -- I'm sorry.
   9           Q.   And is it your testimony that the FMLA           9         A.    We were returning to our core
  10   provides for 12 weeks of job protection?                     10   competencies of technology, health care, consumer.
  11           A.   Yes.                                            11   So we were aligning ourselves back with our
  12           Q.   And we see here Ms. Denys says, "Looks          12   traditional sector coverage.
  13   like we will have to give him 12 weeks from now" --          13         Q.    Am I correct that you testified
  14   I'm sorry -- "12 weeks now for his medical                   14   earlier that Oppenheimer has not hired any research
  15   condition"?                                                  15   analyst to cover any of those industry, chemicals,
  16           A.   Yes.                                            16   paper and paging, or mining, since Mr. Ngo's
  17           Q.   You also testified -- by the way, am I          17   termination?
  18   correct that Ms. Denys was Ms. Bridges' supervisor?          18         A.    That's correct.
  19           A.   Yes.                                            19               MR. GIBSON: I have no further
  20           Q.   And the director of Oppenheimer's               20         questions.
  21   human resources department?                                  21               THE ARBITRATOR: Okay. Then I guess
  22           A.   Yes.                                            22         we're done.
  23           Q.   You also gave a little bit of                   23               You're free to go.
  24   testimony about a raise that Ms. Burns received, I           24               MR. GIBSON: Scheduling for
  25   believe in October of 2014.                                  25         tomorrow -- so the witnesses that we will be
                                                    1044                                                           1046
   1                Lowenthal - Redirect                             1               Lowenthal - Redirect
   2           A.   Yes.                                             2         calling are -- Jane Ross will be here in
   3           Q.   How did that raise come about?                   3         person. Jaime Bridges, we've heard about
   4           A.   Colleen approached me and requested              4         today, will be testifying by telephone from
   5   that I raise her salary. We had some discussion               5         Michigan. And we are also trying to line up
   6   about it, and I went ahead and gave her a raise for           6         Lenore Denys, also to testify from Michigan.
   7   all of the additional work she was doing related to           7         I'm trying to lock Ms. Denys into 9:30
   8   supporting clients and the activities of supporting           8         tomorrow so we have some order of appearance.
   9   the sales force.                                              9               THE ARBITRATOR: Do you have any
  10           Q.   And, finally, Mr. Licul asked you some          10         contemplation about the likelihood of a
  11   questions about a chart that reflected job                   11         rebuttal case?
  12   eliminations at Oppenheimer.                                 12               MR. LICUL: If we -- I guess if we do,
  13                Do you recall that?                             13         it would be very short and will likely just
  14           A.   Yes.                                            14         be Mr. Ngo. But don't quote me. But, yes, I
  15           Q.   And do you recall Mr. Licul asked you           15         see no reason why we can't end it tomorrow.
  16   about a group of other job eliminations that took            16               THE ARBITRATOR: Okay. I promise not
  17   place on June 30th of 2016?                                  17         to quote you. The court reporter can't
  18           A.   Yes.                                            18         promise that, but --
  19           Q.   And it related to a mortgage business           19               MR. LICUL: I was going to say --
  20   that Oppenheimer was involved in?                            20               MR. GIBSON: I can tell you my
  21           A.   Yes.                                            21         examination of Ms. Denys is maybe a half hour
  22           Q.   And I believe your testimony was that           22         and Ms. Jaime Bridges maybe a little longer.
  23   Oppenheimer was getting out of that business?                23               THE ARBITRATOR: Okay.
  24           A.   Yes.                                            24               MR. GIBSON: Thank you very much.
  25           Q.   How important was chemicals, and paper          25               THE ARBITRATOR: We'll reconvene at
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 308 of 407
                                                1047
   1             Lowenthal - Redirect
   2       9:30 tomorrow.
   3             (The hearing adjourned. The time is
   4       5:04 p.m.)
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
                                                1048
   1
   2              CERTIFICATE
   3
   4   STATE OF NEW YORK )
   5               ss:
   6   COUNTY OF NEW YORK )
   7
   8          I, Eileen Mulvenna, CSR/RMR/CRR, and
   9   Notary Public within and for the State of New York,
  10   do hereby certify that the foregoing proceedings
  11   were taken before me on March 6, 2019;
  12         That the within transcript is a true
  13   record of said proceedings;
  14         That I am not connected by blood or
  15   marriage with any of the parties herein nor
  16   interested directly or indirectly in the matter
  17   in controversy, nor am I in the employ of any
  18   of the counsel.
  19         IN WITNESS WHEREOF, I have hereunto set my
  20   hand this 17th day of March, 2019.
  21                ____________________________
  22                Eileen Mulvenna, CSR/RMR/CRR
  23
  24
  25
                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 309 of 407

                                                                                                                      1049
                                                                 918:6, 918:9, 977:8, 1005:13    195 [1] - 1023:22
                $                              1
                                                                  131 [1] - 984:15               199 [1] - 1022:5
                                                                  1310 [1] - 946:24              1998 [1] - 818:19
   $100,000 [13] - 772:22,         1 [3] - 922:22, 968:14,        133 [1] - 986:2                1999 [1] - 818:16
  773:15, 773:22, 775:9,          969:10                          135 [2] - 779:8, 986:20        1:55 [1] - 892:3
  775:14, 779:14, 903:3,           1-8 [1] - 1022:24              135,000 [2] - 779:8, 919:7
  903:5, 906:5, 964:15, 965:7,     1-9-5 [1] - 1023:25
  1024:16, 1024:24
                                                                  136 [1] - 784:21                            2
                                   1/9 [2] - 970:11, 970:13       137 [4] - 784:22, 784:23,
   $125,000 [3] - 778:19,          10 [1] - 894:14               784:24, 785:3
  778:24, 1027:8                   100 [1] - 860:4                                               2 [3] - 892:20, 893:20,
                                                                  138 [2] - 810:17, 810:20
   $135,000 [3] - 918:19,          100,000 [1] - 1023:8                                         967:21
                                                                  13th [15] - 769:6, 798:20,
  918:22, 1027:5                   10017 [1] - 728:7                                             2.0 [1] - 922:23
                                                                 799:9, 848:16, 848:18,
   $150,000 [11] - 805:13,         102 [3] - 740:18, 808:4,                                      20 [13] - 776:13, 819:15,
                                                                 848:21, 848:22, 849:2,
  806:18, 919:11, 953:12,         808:5                          877:22, 972:7, 987:21,         869:23, 881:3, 888:2, 888:3,
  953:24, 957:6, 963:25,           1035 [1] - 730:13             988:12, 989:15, 990:14,        955:7, 955:9, 955:12,
  964:4, 964:11, 1028:4,           108 [1] - 918:3               997:14                         955:14, 957:16, 957:18,
  1028:18                          10th [1] - 1002:21                                           1013:19
                                                                  14 [5] - 826:3, 915:11,
   $165,000 [1] - 785:9            11 [4] - 780:21, 887:15,                                      20-week [1] - 888:6
                                                                 956:15, 970:4, 970:15
   $170,000 [1] - 953:25          939:3, 961:24                   140 [1] - 987:9                200 [2] - 1025:13, 1025:22
   $175,000 [17] - 781:3,          111 [1] - 956:9                1425025377 [1] - 727:2         200,000 [1] - 783:21
  781:5, 781:17, 781:22,           112 [2] - 880:12, 927:20       145 [1] - 991:4                2000 [1] - 732:21
  782:4, 805:14, 807:7,            113 [2] - 839:14, 978:16       14th [3] - 863:20, 989:14,     2003 [1] - 732:23
  908:18, 916:12, 916:19,          1130 [1] - 728:16                                             2007 [4] - 795:24, 818:5,
                                                                 991:14
  919:15, 919:20, 919:23,          114 [3] - 754:22, 848:5,                                     830:20, 935:18
                                                                  15 [9] - 738:14, 739:9,
  920:2, 920:7, 1007:25,          855:16                                                         2008 [1] - 829:2
                                                                 749:2, 806:24, 865:13,
  1029:5                           116 [1] - 912:4                                               2009 [3] - 827:21, 828:5,
                                                                 893:21, 895:15, 991:7,
   $200,000 [2] - 783:18,          11E [2] - 960:10, 960:12                                     926:19
                                                                 1009:8
  783:24                                                                                         2010 [11] - 827:20, 926:19,
                                   11H [3] - 772:3, 772:7,        150 [2] - 1007:24, 1029:9
   $218,750 [2] - 958:8,          772:12                                                        946:6, 947:7, 947:18, 951:6,
                                                                  150,000 [1] - 853:17
  962:10                                                                                        951:10, 952:14, 953:6,
                                   11I [2] - 780:22               150- [1] - 853:16
   $225,000 [1] - 954:4                                                                         1036:12, 1036:16
                                   12 [24] - 744:24, 805:17,      15th [1] - 1041:8
   $235,000 [10] - 777:9,         805:19, 839:21, 840:10,                                        2011 [5] - 954:13, 955:17,
                                                                  16 [9] - 731:17, 731:19,
  777:16, 782:20, 782:25,         840:21, 842:25, 865:8,                                        957:10, 963:12, 1036:14
                                                                 746:15, 802:19, 856:9,
  783:4, 812:24, 813:7, 917:8,    887:20, 893:10, 893:14,                                        2012 [8] - 831:24, 924:14,
                                                                 895:20, 981:23, 1022:6,
  1025:4, 1026:23                 918:15, 967:5, 967:9,                                         955:22, 957:10, 961:4,
                                                                 1022:7
   $25,000 [3] - 786:9,           969:13, 971:5, 972:10,                                        962:13, 962:17, 1024:22
                                                                  1612 [2] - 967:16, 967:22
  1028:25, 1029:11                990:21, 991:19, 1002:4,                                        2013 [28] - 735:14, 736:7,
                                                                  1615 [1] - 969:19
   $270,000 [2] - 1024:18,        1042:22, 1043:10, 1043:13,                                    737:5, 797:13, 797:16,
                                                                  1616 [1] - 970:2
  1024:22                         1043:14                                                       797:20, 819:25, 822:5,
                                                                  1619 [1] - 970:17
   $270,833 [3] - 958:4, 959:6,    121 [3] - 976:5, 976:8,                                      822:19, 824:12, 831:24,
                                                                  165- [1] - 784:16
  960:25                          976:9                                                         832:2, 833:19, 833:24,
                                                                  16th [4] - 856:24, 862:21,
   $28 [2] - 904:13, 918:3         1212 [1] - 1032:10                                           920:17, 958:4, 958:8, 959:6,
                                                                 994:15, 1007:20
   $30 [1] - 926:17                1215 [2] - 779:6, 918:16                                     960:14, 960:22, 961:18,
                                                                  17 [4] - 776:14, 840:22,
   $35,000 [1] - 784:3             1216 [1] - 778:13                                            962:7, 962:19, 965:3,
                                                                 1003:22, 1025:24
   $40 [1] - 904:20                                                                             1004:24, 1005:5, 1005:15,
                                   122 [1] - 977:7                170- [1] - 784:11
   $40,000 [1] - 1026:5                                                                         1024:18
                                   1229 [1] - 953:11              17th [2] - 862:22, 1048:20
   $50,000 [2] - 1021:24,                                                                        2014 [114] - 739:20, 740:9,
                                   125 [3] - 746:5, 980:14,       18 [10] - 803:20, 860:18,
  1022:14                                                                                       743:2, 743:7, 745:8, 746:15,
                                  980:19                         865:25, 878:21, 879:3,
   $6,250 [1] - 806:9                                                                           749:8, 756:13, 767:6,
                                   1254 [2] - 948:17, 949:4      881:6, 899:3, 965:3,
   $60,000 [1] - 773:12                                                                         767:23, 771:11, 772:17,
                                   1258 [3] - 948:23, 950:22,    1022:22, 1022:23
   $7,291.67 [1] - 807:3                                                                        773:8, 773:22, 775:10,
                                  951:19                          182 [1] - 1009:4
                                                                                                775:15, 775:20, 775:23,
                                   128 [1] - 751:12               184 [2] - 1010:8, 1013:16
                                                                                                776:5, 776:9, 776:13,
                 '                 129 [1] - 981:23               18th [18] - 776:8, 802:13,    776:14, 777:2, 777:7,
                                   12B [3] - 961:6, 961:11,      802:15, 803:16, 871:6,         777:17, 778:4, 778:15,
   '12 [1] - 963:12               961:20                         887:14, 985:13, 992:12,        778:24, 779:3, 779:10,
   '14 [2] - 869:23, 904:11        12D [1] - 777:4               1000:6, 1000:13, 1001:5,       781:12, 782:22, 784:4,
   '15 [2] - 904:11, 931:3         12F [1] - 783:7               1001:6, 1001:22, 1002:6,       786:6, 787:24, 788:7,
   'leave [1] - 938:24             12th [3] - 974:10, 979:4,     1002:11, 1002:23, 1042:2,      788:20, 788:24, 798:12,
                                  1012:4                         1042:12                        806:6, 806:24, 807:11,
   'leave' [1] - 939:6
                                   13 [9] - 755:5, 756:13,        19 [3] - 825:13, 896:7,       807:21, 811:11, 812:8,
   'probably ' [1] - 1026:7
                                  778:6, 899:20, 900:16,         976:11                         812:25, 814:9, 814:20,
   'time [1] - 991:9


                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 310 of 407

                                                                                                                         1050
  829:24, 836:19, 839:21,        1048:20                           34 [1] - 947:23                  60 [1] - 1000:21
  842:15, 846:7, 848:16,          20th [8] - 775:20, 843:20,       342 [1] - 996:9                  60,000 [3] - 772:24, 773:6,
  853:15, 854:3, 854:7,          843:25, 846:19, 990:11,           36 [1] - 1031:19                774:16
  856:10, 859:18, 862:22,        990:19, 990:20, 1019:23           3rd [14] - 775:23, 776:9,        60- [1] - 775:6
  863:13, 865:3, 865:13,          21 [3] - 896:25, 941:10,        807:21, 884:21, 887:11,           63 [1] - 731:17
  865:25, 870:7, 874:13,         1018:16                          887:14, 888:2, 901:18,            64 [2] - 1034:6, 1034:8
  879:3, 881:3, 881:6, 883:18,    212.403.7311 [1] - 728:8        971:21, 972:2, 1011:21,           65 [1] - 1033:6
  885:10, 887:14, 888:2,          212.404.8726 [1] - 728:18       1014:11, 1015:12, 1020:2          68 [3] - 944:12, 945:4,
  894:4, 896:4, 899:17,           216 [2] - 1030:24, 1031:8                                        945:5
  901:18, 901:21, 901:25,         21st [4] - 767:6, 767:23,                      4
  903:2, 903:5, 906:7, 906:18,   803:6, 874:13                                                                   7
  907:17, 915:11, 918:23,         22 [1] - 986:20
  920:4, 921:21, 921:24,                                           4 [7] - 859:12, 897:4, 897:6,
                                  230 [1] - 728:16
  922:24, 923:22, 927:9,                                          897:11, 898:15, 899:19,           7 [6] - 731:17, 818:9,
                                  235 [1] - 782:22
  927:13, 931:3, 1005:18,                                         1015:3                           944:16, 945:7, 945:22,
                                  235- [1] - 777:3
  1007:6, 1007:20, 1011:4,                                         4/1/2015 [1] - 968:13           1019:18
                                  24 [11] - 731:17, 731:20,
  1013:9, 1015:12, 1019:23,                                        40 [1] - 1022:3                  7,291.67 [1] - 807:7
                                 806:14, 806:18, 807:7,
  1020:3, 1021:5, 1024:17,                                         40,000 [4] - 772:24, 773:4,      7-2 [1] - 1010:23
                                 811:11, 818:9, 938:20,
  1024:25, 1026:3, 1026:24,                                       1022:17, 1023:5                   7.6 [1] - 922:21
                                 964:18, 964:20, 1037:16
  1031:23, 1034:20, 1039:3,                                        45 [10] - 803:10, 803:13,        71 [1] - 886:13
                                  25 [3] - 970:23, 980:19,
  1041:8, 1043:25                                                 860:18, 865:19, 992:13,           72 [3] - 883:13, 1008:17,
                                 986:5
   2015 [63] - 740:24, 771:15,                                    995:24, 996:16, 997:3,           1010:17
                                  25K [1] - 912:16
  778:24, 779:7, 779:22,                                          997:18, 998:21                    73 [1] - 886:21
                                  25th [13] - 751:19, 756:10,
  779:24, 780:9, 780:16,                                           46 [1] - 942:2                   731 [1] - 730:6
                                 763:2, 769:8, 798:22,
  781:2, 789:7, 813:3, 813:6,                                      48 [2] - 878:15, 878:22          75 [1] - 930:2
                                 804:21, 863:23, 877:25,
  853:21, 854:3, 902:6, 908:3,                                     491 [1] - 921:15                 77.8 [1] - 922:24
                                 990:14, 990:19, 990:20,
  908:10, 909:9, 909:10,                                           4th [3] - 887:11, 1017:8,        79 [2] - 818:9, 967:4
                                 993:21, 1007:8
  911:12, 916:13, 917:3,                                          1017:10                           795 [1] - 730:7
                                  26 [1] - 806:14
  917:12, 917:17, 918:16,
                                  26th [2] - 898:2, 900:19
  918:23, 918:24, 919:7,
                                  278 [1] - 958:4                                5                               8
  919:16, 919:20, 920:3,
                                  280 [1] - 811:4
  920:24, 921:11, 921:20,
                                  282 [1] - 811:4                  5 [6] - 739:9, 748:25,
  921:24, 923:2, 923:6,                                                                             8 [6] - 805:23, 966:25,
                                  29 [1] - 912:8                  897:11, 900:14, 984:19,          968:10, 969:7, 969:17,
  923:20, 923:25, 965:24,
                                  29th [1] - 912:21               1019:18                          987:10
  966:16, 966:17, 966:25,
                                  2Q [2] - 759:5, 759:7            5-2 [1] - 863:10                 8.8 [1] - 922:23
  968:10, 968:14, 969:7,
  969:11, 969:17, 970:4,                                           50 [1] - 1022:3                  80 [1] - 930:2
  970:23, 1021:9, 1024:7,                       3                  50,000 [1] - 1023:5              81 [1] - 941:9
  1027:11, 1027:13, 1027:14,                                       500 [1] - 836:25                 814 [1] - 730:8
  1027:17, 1027:21, 1028:11,                                       51 [2] - 988:3, 988:4            817 [1] - 730:11
                                  3 [15] - 727:14, 803:22,
  1028:14, 1029:4, 1034:23,                                        52 [5] - 863:6, 989:2,           83 [2] - 799:24, 815:9
                                 818:9, 839:25, 859:4,
  1036:21, 1037:8                                                 991:14, 1040:12, 1041:4           848 [1] - 961:13
                                 859:18, 892:25, 894:13,
   2016 [46] - 734:4, 780:19,                                      53 [1] - 818:9                   85 [3] - 811:25, 867:9,
                                 942:6, 943:22, 943:23,
  783:25, 786:21, 789:8,                                           54 [1] - 856:3                  873:7
                                 943:24, 944:2, 954:17,
  791:18, 791:24, 813:10,        1015:2                            55 [3] - 818:9, 995:12,          86B [2] - 892:10, 1017:15
  819:25, 824:13, 825:21,         30 [6] - 806:6, 822:4, 883:5,   995:15                            893 [4] - 805:18, 805:24,
  826:3, 833:20, 833:24,         907:7, 1032:15, 1034:5            56 [7] - 766:23, 767:10,        805:25, 806:5
  853:24, 854:3, 883:6,           30th [7] - 786:22, 902:16,      800:12, 800:15, 804:5,            894 [1] - 806:21
  908:14, 912:8, 918:23,         925:12, 927:23, 1034:10,         874:8, 999:21
  919:11, 920:25, 923:18,                                          565 [1] - 728:6
                                 1034:15, 1044:17                                                                9
  923:24, 924:6, 924:14,          31 [7] - 938:17, 946:14,         58 [1] - 878:23
  925:11, 925:12, 927:23,        946:20, 946:23, 952:22,           59 [1] - 1042:6
  931:7, 931:10, 931:13,                                           5:04 [1] - 1047:4                9 [9] - 821:7, 883:18,
                                 952:24, 960:22
  935:18, 1027:14, 1027:17,                                                                        885:10, 955:8, 970:16,
                                  3110 [2] - 877:15, 996:8
  1031:3, 1032:15, 1034:5,                                                                         1010:11, 1011:4, 1013:9,
                                  31st [5] - 884:23, 960:13,                     6
  1034:10, 1034:21, 1036:22,                                                                       1024:4
                                 961:18, 962:7, 1021:13
  1037:8, 1039:4, 1044:17,                                                                          9-0 [1] - 921:7
                                  32 [5] - 939:2, 952:18,          6 [6] - 727:16, 783:14,
  1045:2                                                                                            90 [1] - 921:6
                                 952:23, 953:16, 953:18           898:15, 1018:16, 1019:18,
   2017 [2] - 783:14, 784:8                                                                         91 [1] - 923:13
                                  33 [4] - 914:25, 952:25,        1048:11
   2018 [3] - 784:12, 785:11,                                                                       928.3 [1] - 922:21
                                 953:2, 953:6                      6,250 [1] - 806:18
  804:19                                                                                            935 [1] - 730:12
                                  331 [1] - 821:24                 6-0 [1] - 1000:22
   2019 [3] - 727:16, 1048:11,                                                                      9:22 [1] - 988:15



                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 311 of 407

                                                                                                                         1051
   9:30 [2] - 1046:7, 1047:2       act [1] - 996:20               829:23                           910:23, 930:20, 930:23,
   9th [2] - 728:6, 886:25         Act [2] - 871:16, 979:22        ahead [5] - 793:4, 906:3,       932:4, 932:13, 932:16,
                                   Act) [1] - 865:7               913:5, 944:17, 1044:6            1020:9, 1030:8, 1031:13,
                A                  acting [3] - 857:14, 859:23,    aid [1] - 833:6                 1035:10, 1038:23, 1045:15
                                  1015:17                          Albano [5] - 911:9, 911:21,      analysts [33] - 735:3,
                                   active [9] - 889:12, 904:9,    912:17, 913:13, 926:7            736:23, 737:6, 737:11,
   abiding [2] - 852:4, 852:6                                      Albano 's [2] - 911:11,         741:15, 741:21, 742:5,
                                  904:11, 904:12, 905:22,
   ability [2] - 951:16, 952:11                                   1028:25                          750:17, 790:20, 791:10,
                                  907:9, 907:12, 917:20,
   able [6] - 844:8, 868:16,      1004:13                          Albert [4] - 912:7, 912:9,      794:16, 794:23, 795:2,
  879:15, 884:20, 913:15,          actively [3] - 1004:23,        913:18, 1023:4                   795:5, 824:6, 824:14,
  1028:23                         1006:10, 1006:15                 aligning [1] - 1045:11          824:18, 824:21, 824:23,
   absence [37] - 743:8,           activities [1] - 1044:8         alignment [3] - 830:25,         825:2, 827:4, 833:21, 834:6,
  748:12, 757:9, 757:16,                                          852:10, 931:18                   834:15, 834:16, 836:14,
                                   activity [1] - 917:22
  757:21, 757:25, 760:7,                                                                           862:9, 901:15, 910:24,
                                   actual [1] - 749:4              allegations [1] - 955:13
  760:9, 761:17, 775:16,                                                                           932:25, 933:5, 948:2, 948:10
                                   add [2] - 738:13, 784:18        allege [1] - 955:15
  788:23, 825:2, 838:3,                                                                             analyze [1] - 908:24
                                   addition [4] - 828:17,          alleged [2] - 819:3, 819:7
  841:23, 842:2, 842:20,                                                                            analyzing [2] - 909:4,
                                  974:5, 977:17, 979:24            alleging [1] - 797:8
  843:5, 843:11, 845:6, 845:8,                                                                     931:15
                                   additional [13] - 775:6,        allocate [2] - 825:10, 905:3
  845:12, 845:17, 849:23,                                                                           aneurysm [19] - 769:14,
                                  801:7, 844:2, 849:5, 850:2,      allocated [2] - 914:6,
  857:25, 859:25, 860:24,                                                                          770:3, 775:17, 788:5,
                                  869:21, 913:15, 985:17,         1023:19
  861:7, 861:18, 866:21,                                                                           804:24, 805:3, 807:18,
                                  986:9, 987:15, 1029:11,          allocation [3] - 825:9,
  880:4, 890:25, 900:19,                                                                           878:12, 879:6, 880:5,
                                  1035:21, 1044:7                 915:15, 953:19
  900:21, 906:11, 927:13,                                                                          881:10, 882:5, 882:14,
                                   address [1] - 858:24            allocations [1] - 914:3
  934:7, 1015:18                                                                                   882:21, 882:23, 906:12,
                                   addressed [2] - 871:22          allotted [1] - 871:20
   absent [1] - 862:13                                                                             925:20, 927:13, 1007:11
                                   adequately [1] - 862:14         allowance [1] - 991:25
   absorb [1] - 861:2                                                                               angry [1] - 858:9
                                   adjourned [1] - 1047:3          allowed [3] - 891:14,
   abused [1] - 891:4                                                                               announcement [1] - 947:4
                                   adjusting [1] - 931:16         973:10, 1042:21
   AC [1] - 747:5                                                                                   announcing [1] - 811:17
                                   adjustments [1] - 914:10        allows [1] - 975:17
   accept [2] - 936:18, 1036:2                                                                      annual [6] - 812:21, 921:11,
                                   administrative [3] - 874:7,     alluded [2] - 852:20, 902:10
   access [4] - 830:22,                                                                            923:18, 923:20, 1021:23,
                                  877:13, 996:15                   allusion [1] - 791:16
  858:25, 900:4, 982:24                                                                            1026:2
                                   administrator [2] - 996:22,     almost [4] - 794:10, 861:12,
   accommodate [2] - 845:4,                                                                         annually [1] - 916:2
                                  996:24                          888:3, 1024:11
  870:2                                                                                             answer [16] - 802:3, 859:7,
                                   admission [1] - 729:3           alphabetical [1] - 809:6
   accommodating [3] -                                                                             859:13, 936:18, 941:11,
                                   admits [1] - 955:13             ALSO [1] - 729:2
  868:23, 885:15, 927:3                                                                            941:17, 942:7, 944:20,
                                   adopting [2] - 837:11,          ambiguity [1] - 1006:22
   accommodation [6] -                                                                             947:15, 951:9, 954:21,
                                  974:14                           amount [15] - 771:16,
  844:18, 846:12, 870:6,                                                                           960:7, 985:22, 985:25,
                                   advance [1] - 1012:10          773:4, 774:22, 793:16,
  900:25, 901:7, 990:8                                                                             986:15, 1016:24
                                   advice [1] - 905:15            907:4, 907:21, 907:24,
   accommodations [4] -                                                                             ANSWER [34] - 938:25,
                                   advise [1] - 816:7             973:3, 973:18, 1004:20,
  864:20, 867:8, 868:13, 983:5                                                                     939:7, 939:14, 939:17,
                                   advised [6] - 859:21, 864:5,   1021:8, 1024:6, 1025:16,
   According [1] - 811:21                                                                          941:15, 942:11, 944:25,
                                  1014:20, 1015:15, 1015:25,      1025:20, 1027:2
   according [2] - 803:13,                                                                         946:2, 956:18, 976:16,
                                  1042:19                          amounts [4] - 826:5,
  924:12                                                                                           976:20, 977:11, 980:23,
                                   advising [1] - 891:8           826:20, 912:24, 1021:17
   account [4] - 803:15, 910:6,                                                                    981:2, 981:6, 981:25, 982:5,
                                   advocacy [1] - 1023:13          analysis [3] - 902:20,
  913:6, 920:3                                                                                     984:24, 985:3, 986:10,
                                   advocated [2] - 1023:11,       914:14, 948:11
   accounts [2] - 913:2, 934:4                                                                     986:24, 987:17, 991:10,
                                  1029:12                          analyst [60] - 731:19, 733:7,
   accumulate [1] - 901:8                                                                          1009:11, 1010:14, 1013:23,
                                   affect [1] - 838:23            733:10, 734:7, 737:20,
   accuracy [1] - 959:17                                                                           1013:25, 1022:15, 1022:19,
                                   afternoon [4] - 817:10,        738:8, 738:25, 740:5,
   accurate [16] - 810:11,                                                                         1024:8, 1026:4, 1026:6,
                                  857:4, 935:4, 935:5             741:23, 747:25, 759:24,
  812:6, 860:5, 864:17,                                                                            1026:8, 1026:16
                                   afterwards [1] - 763:9         762:18, 765:5, 766:7,
  887:15, 940:19, 941:8,                                                                            answered [1] - 929:6
                                   agencies [1] - 820:18          766:21, 768:11, 776:16,
  955:20, 958:22, 958:24,                                                                           answers [2] - 938:22,
                                   aggregated [1] - 809:3         780:13, 790:24, 791:17,
  958:25, 1009:19, 1009:25,                                                                        939:20
                                   ago [8] - 732:8, 789:5,        792:7, 793:24, 794:19,
  1016:6, 1016:7, 1016:25                                                                           anticipate [1] - 914:18
                                  794:11, 865:21, 980:16,         825:6, 826:15, 826:18,
   acknowledged [1] - 773:25                                                                        anticipated [3] - 769:7,
                                  1024:11, 1028:22                828:15, 835:18, 854:12,
   acknowledgment [2] -                                                                            855:8, 913:12
                                   agree [10] - 775:25, 805:2,    854:16, 854:17, 854:18,
  850:20, 871:17                                                                                    anyplace [1] - 849:25
                                  806:17, 807:6, 807:19,          857:21, 873:3, 875:6,
   acquired [3] - 733:2, 830:2,                                                                     Apart [1] - 749:13
                                  810:9, 895:5, 911:25,           876:12, 882:25, 883:10,
  943:6                                                                                             Apologies [1] - 780:23
                                  924:11, 925:15                  888:25, 902:9, 902:13,
   acquisition [6] - 828:25,                                                                        apologies [2] - 952:25,
                                   agreed [1] - 830:22            906:25, 910:2, 910:12,
  829:7, 829:8, 830:3, 900:2,                                                                      1017:8
                                   agreement [2] - 735:6,         910:14, 910:15, 910:22,
  1037:12


                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 312 of 407

                                                                                                                        1052
   apologize [9] - 786:4,         972:18, 972:21, 994:13,         879:3, 881:3, 881:6, 887:14,     bad [3] - 973:13, 1000:11,
  816:15, 848:22, 853:8,          998:5, 1006:4, 1010:21,         898:2, 899:2, 899:3, 899:6,     1008:9
  878:23, 880:24, 953:3,          1020:22, 1020:25, 1040:13,      990:14, 990:19, 990:20,          badly [1] - 879:13
  980:17, 1000:11                 1040:21, 1045:21, 1046:9,       1007:6, 1007:8, 1007:20,         balance [2] - 829:14,
   apologized [1] - 893:5         1046:16, 1046:23, 1046:25       1012:5, 1042:12                 829:18
   apologizes [1] - 893:2          Arbitrator [3] - 727:12,        authentic [2] - 969:3, 969:4    bank [6] - 829:14, 829:16,
   appear [4] - 772:14, 821:12,   731:3, 817:6                     author [1] - 848:10            829:18, 831:18, 913:2, 913:6
  886:24, 897:2                    areas [1] - 963:3               authorities [1] - 877:17        bankers [3] - 900:8, 926:22,
   appearance [1] - 1046:8         argument [1] - 914:7            authority [2] - 845:16,        931:22
   appeared [2] - 859:19,          arguments [2] - 924:21,        845:19                           banking [6] - 732:22,
  1015:13                         924:24                           authorization [1] - 773:11     792:10, 817:15, 829:9,
   Application [1] - 969:20        arise [1] - 1007:4              authorize [1] - 855:17         963:10, 963:11
   application [4] - 969:23,       arrangement [4] - 758:7,        authorized [6] - 773:6,         Barney [1] - 818:20
  1039:13, 1039:15, 1041:21       765:12, 934:3, 1004:9           774:15, 775:5, 824:17,           bars [1] - 922:3
   apply [2] - 865:6, 1041:18      arrival [1] - 867:24           824:20, 824:25                   base [11] - 786:6, 851:18,
   appointment [1] - 885:3         arrived [1] - 1012:13           Auto [1] - 881:19              851:20, 853:15, 853:21,
   approach [1] - 975:15           articles [2] - 924:18, 925:2    auto [1] - 929:4               853:23, 854:2, 854:10,
   approached [1] - 1044:4         aside [5] - 736:21, 737:10,     availability [3] - 838:11,     956:22, 957:2, 972:22
   appropriate [1] - 936:18       819:2, 819:6, 946:16            842:11, 896:13                   based [19] - 743:9, 790:22,
   approval [9] - 739:2, 747:9,    aspect [1] - 822:16             available [13] - 841:10,       793:13, 800:23, 868:15,
  747:10, 747:15, 748:2,           aspects [1] - 890:16           864:18, 868:15, 889:4,          872:22, 875:2, 875:23,
  834:25, 913:18, 970:19,          assessing [1] - 909:2          889:7, 895:10, 896:14,          885:16, 895:12, 934:16,
  970:22                           assessment [1] - 786:2         896:17, 939:15, 977:3,          935:25, 936:4, 940:25,
   approvals [1] - 1004:16         asset [2] - 820:6, 820:8       977:13, 983:17, 983:19          941:2, 941:3, 941:4, 1018:3,
   approve [7] - 747:5,            assigned [1] - 952:12           Avenue [2] - 728:6, 728:16     1018:4
  757:16, 757:20, 834:25,          assistant [2] - 856:12,         average [4] - 739:21,           basic [1] - 915:16
  845:16, 913:22, 913:25          971:17                          749:10, 749:11, 833:20           basis [8] - 743:11, 763:7,
   approved [3] - 739:3,           assistant 's [1] - 928:23       awarded [6] - 916:12,          827:2, 832:21, 838:25,
  942:22, 966:10                   assisting [1] - 829:20         920:2, 1024:17, 1024:18,        972:19, 982:3, 995:9
   April [9] - 825:21, 826:3,      associate [1] - 1038:23        1024:25, 1026:2                  Bates [2] - 810:24, 811:3
  837:24, 968:14, 969:10,          associated [1] - 861:3          aware [36] - 749:15, 753:20,    Bear [2] - 732:4, 732:23
  971:21, 972:2, 972:7,            associating [1] - 992:4        791:20, 797:7, 798:13,           became [11] - 735:10,
  1034:23                          assume [1] - 740:3             803:25, 837:18, 838:7,          736:10, 736:21, 765:22,
   ARBITRATION [1] - 727:2         at-will [1] - 936:6            839:10, 839:12, 842:13,         796:10, 797:12, 831:20,
   ARBITRATOR [95] -               attached [6] - 803:19,         847:11, 849:12, 850:22,         834:20, 854:21, 1002:3,
  741:24, 749:13, 749:20,         866:5, 867:12, 948:13,          874:6, 884:14, 886:18,          1020:5
  750:5, 750:11, 750:15,          993:15, 993:19                  887:5, 888:5, 890:17,            become [2] - 753:20, 990:7
  750:20, 750:25, 751:9,           attaches [1] - 811:13          891:11, 896:12, 899:3,           becomes [1] - 904:14
  752:17, 753:3, 754:6,            attaching [1] - 803:12         937:2, 987:14, 998:3,            becoming [3] - 800:18,
  754:12, 754:17, 759:25,          attachment [3] - 872:2,        1004:19, 1006:13, 1010:4,       835:19, 995:17
  765:10, 774:3, 774:9,                                           1012:8, 1012:21, 1013:12,        BEFORE [1] - 727:12
                                  915:12, 916:5
  774:17, 774:20, 775:7,                                          1013:15, 1013:25, 1042:21        began [3] - 869:24, 969:16,
                                   attachments [1] - 870:9
  784:23, 785:3, 790:19,                                           awareness [1] - 1013:4         971:2
                                   attempted [1] - 955:5
  791:4, 791:8, 791:14,                                            axes [1] - 922:6                begin [1] - 868:4
                                   attempting [2] - 842:24,
  791:20, 792:3, 792:12,          868:25                                                           Beginning [10] - 768:10,
  792:20, 792:24, 795:10,          attending [1] - 1006:19                      B                 875:5, 941:10, 942:6,
  795:12, 795:14, 802:12,          attention [14] - 798:11,                                       976:11, 991:7, 1009:8,
  802:16, 803:11, 803:18,                                                                         1013:19, 1024:4, 1025:24
                                  800:11, 804:18, 808:3,           baby [36] - 743:5, 743:22,
  803:24, 804:3, 810:20,                                                                           beginning [12] - 770:17,
                                  812:18, 864:5, 869:11,          743:24, 744:7, 753:6, 754:4,
  813:23, 814:5, 816:11,                                                                          797:20, 858:5, 892:25,
                                  940:6, 942:20, 956:14,          769:16, 775:20, 788:20,
  816:13, 816:20, 817:3,                                                                          938:20, 939:2, 968:10,
                                  974:7, 992:11, 995:23,          798:14, 798:17, 837:12,
  833:9, 852:14, 853:10,                                                                          969:7, 977:8, 980:19,
                                  1021:4                          838:18, 839:25, 842:21,
  860:14, 860:17, 860:22,                                                                         986:20, 987:9
                                   attorney [2] - 867:16,         847:21, 864:8, 867:25,
  861:14, 862:10, 871:9,                                                                           begins [2] - 811:21,
                                  996:19                          869:22, 898:23, 899:14,
  872:18, 873:9, 873:16,                                                                          1021:18
                                   audit [1] - 825:25             925:17, 966:3, 974:8,
  873:19, 875:15, 891:18,                                                                          begun [1] - 850:17
                                   August [33] - 756:10,          974:14, 974:25, 975:4,
  902:7, 903:23, 905:4, 906:3,                                                                     BEHALF [2] - 728:4, 728:14
                                  758:19, 763:2, 769:8, 776:8,    975:20, 982:6, 982:8,
  909:24, 910:17, 910:20,                                                                          behalf [2] - 1023:11,
                                  776:14, 798:22, 804:19,         982:11, 982:14, 989:20
  918:9, 925:4, 926:3, 928:16,                                                                    1029:13
                                  804:21, 822:4, 848:20,           backed [1] - 973:8
  928:21, 934:21, 959:14,                                                                          behavior [1] - 869:10
                                  859:2, 863:23, 875:3,            background [2] - 817:24,
  959:16, 966:16, 966:18,                                                                          behind [1] - 958:16
                                  877:25, 878:10, 878:21,         831:6



                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 313 of 407

                                                                                                                        1053
   belabor [1] - 921:13            bond [2] - 904:5, 918:4        924:9, 929:15, 971:13,          772:1, 772:4, 773:1, 774:1,
   belief [1] - 761:13             bonds [2] - 833:13, 904:18     978:24, 988:7, 1001:3,          775:1, 776:1, 777:1, 777:11,
   below [5] - 820:24, 826:6,      bonus [118] - 735:5, 735:7,    1015:8                          778:1, 779:1, 780:1, 780:24,
  826:11, 973:22, 1014:2          771:10, 771:14, 771:16,          box [4] - 822:12, 928:2,       781:1, 782:1, 783:1, 783:11,
   benefits [6] - 840:25,         772:15, 772:16, 773:8,          928:6, 968:5                    784:1, 785:1, 785:6, 786:1,
  871:23, 880:21, 928:25,         773:21, 774:5, 774:13,           boxes [1] - 822:24             787:1, 788:1, 789:1, 790:1,
  929:4, 974:5                    774:23, 775:10, 775:15,          boy [1] - 961:20               791:1, 792:1, 793:1, 794:1,
   bereavement [1] - 994:3        777:2, 777:6, 777:16, 778:4,     bracket [2] - 822:23, 823:8    795:1, 795:17, 795:23,
   best [1] - 826:24              778:20, 778:24, 779:3,           brain [19] - 769:14, 770:3,    796:1, 797:1, 798:1, 799:1,
   better [4] - 761:2, 886:10,    779:6, 779:14, 779:23,          775:17, 788:5, 804:23,          800:1, 801:1, 802:1, 803:1,
  895:11, 947:11                  780:15, 781:2, 781:5,           805:3, 807:18, 878:12,          804:1, 805:1, 806:1, 807:1,
   Between [1] - 976:17           781:22, 782:4, 782:17,          879:6, 880:5, 881:10, 882:5,    808:1, 809:1, 810:1, 811:1,
   between [14] - 770:2,          782:19, 782:24, 783:5,          882:14, 882:21, 882:23,         812:1, 812:2, 813:1, 814:1,
  825:20, 843:23, 854:15,         783:18, 783:24, 784:7,          906:12, 925:20, 927:13,         814:8, 815:1, 816:1, 823:20,
  863:14, 887:14, 888:2,          784:12, 785:9, 809:20,          1007:10                         830:3, 832:6, 832:8, 834:3,
  896:8, 915:4, 932:14,           812:24, 813:7, 824:9,            break [5] - 795:9, 853:9,      834:9, 834:13, 834:20,
  973:16, 978:21, 980:23,         824:10, 825:5, 825:7, 825:9,    1020:18, 1020:19, 1020:23       835:23, 842:6, 845:16,
  1029:23                         826:15, 826:17, 826:19,          breakdown [2] - 790:22,        848:17, 849:9, 849:14,
   beverage [1] - 733:12          901:25, 903:2, 903:4, 906:5,    791:11                          850:11, 855:23, 859:23,
   Bhandary [7] - 742:8,          906:18, 906:21, 907:17,          Bridges [17] - 789:14,         860:25, 862:13, 874:2,
  794:2, 794:3, 794:8, 932:18,    907:19, 908:9, 908:15,          871:3, 957:19, 957:24,          874:13, 877:6, 877:23,
  932:20, 1027:8                  908:21, 908:25, 912:18,         958:17, 959:5, 959:17,          878:20, 879:2, 879:11,
   big [2] - 819:15, 819:22       912:22, 913:8, 913:10,          1000:13, 1001:3, 1001:21,       906:17, 906:22, 907:11,
   bigger [3] - 951:16, 951:24,   913:14, 913:22, 914:9,          1001:24, 1002:9, 1041:24,       916:8, 916:25, 930:23,
                                  914:14, 914:24, 915:14,         1042:9, 1042:18, 1046:3,        946:9, 947:9, 947:12,
  952:15
                                  915:23, 916:13, 917:6,          1046:22                         948:14, 948:21, 949:20,
   Bill [3] - 867:21, 868:7,
                                  918:19, 919:20, 919:24,          Bridges ' [2] - 1042:15,       949:24, 950:5, 950:12,
  870:16
                                  920:3, 920:7, 945:19,           1043:18                         950:19, 952:15, 953:11,
   billion [3] - 900:4, 904:20,
                                  952:15, 953:18, 953:24,          briefly [1] - 732:18           953:24, 954:3, 956:25,
  922:22
                                  953:25, 954:4, 954:7,            bring [5] - 898:23, 982:8,     957:10, 957:14, 957:22,
   billion -dollar [1] - 900:4
                                  957:13, 958:3, 958:7, 959:5,    982:11, 982:14, 1036:8          959:4, 961:17, 962:6,
   binder [1] - 808:6
                                  960:25, 961:3, 962:10,           bringing [2] - 909:19,         962:17, 963:14, 963:18,
   binders [2] - 821:6,
                                  964:15, 1021:5, 1021:6,         909:25                          964:11, 965:13, 980:2,
  1000:20
                                  1021:17, 1021:24, 1023:5,        Broad [3] - 811:25, 867:9,     980:5, 980:12, 980:21,
   biographies [1] - 741:12
                                  1023:15, 1023:16, 1023:18,                                      984:2, 987:23, 988:8,
   biography [1] - 742:11                                         873:7
                                  1024:7, 1024:13, 1024:16,                                       988:14, 988:17, 995:7,
   biology [1] - 1020:20                                           Broide [4] - 741:23, 809:10,
                                  1024:22, 1024:24, 1026:3,                                       997:10, 997:15, 999:16,
   bios [3] - 741:6, 741:9,                                       809:16, 810:5
                                  1027:11, 1027:12, 1027:14,                                      1000:3, 1007:24, 1014:21,
  808:11                                                           Broide 's [2] - 809:23,
                                  1027:17, 1027:21, 1028:25,                                      1015:16, 1023:10, 1025:4,
   birth [32] - 744:7, 753:6,                                     811:17
                                  1029:4, 1029:9                                                  1025:9, 1026:2, 1029:12,
  775:12, 775:20, 787:24,                                          broken [2] - 772:23, 773:3
                                   Bonus [2] - 912:12, 923:10                                     1036:11, 1037:21, 1038:10,
  798:17, 812:13, 841:11,                                          brought [1] - 864:4
                                   bonuses [22] - 785:13,                                         1043:24
  842:20, 843:14, 845:9,                                           Bud [7] - 797:4, 913:19,
                                  785:18, 785:24, 796:19,                                          BURNS [2] - 730:4, 731:2
  845:12, 846:7, 872:6, 882:9,                                    913:22, 914:12, 914:23,
                                  812:19, 812:21, 813:12,                                          Burns' [4] - 836:2, 956:23,
  906:8, 925:17, 927:8,                                           915:4, 915:10
                                  824:13, 824:17, 827:7,                                          995:17, 1023:13
  933:21, 966:21, 971:5,                                           building [1] - 819:20
                                  913:7, 913:25, 914:3, 923:7,                                     business [82] - 733:3,
  975:10, 975:16, 981:18,                                          built [2] - 829:14, 835:8
                                  942:14, 942:17, 953:7,                                          798:3, 818:2, 820:4, 820:25,
  982:6, 988:24, 1019:23,                                          bump [1] - 964:11
                                  953:12, 957:9, 957:21,                                          821:2, 821:3, 821:15,
  1039:2, 1039:9, 1039:19,                                         bunch [2] - 785:25, 1032:18
                                  958:12, 964:5                                                   821:17, 822:15, 825:10,
  1039:25, 1040:4                                                  burden [2] - 980:5, 981:7
                                   book [8] - 766:23, 825:13,                                     826:7, 827:5, 828:25, 829:6,
   bit [9] - 738:23, 758:25,                                       Burns [184] - 729:10, 731:7,
                                  937:16, 937:18, 937:20,                                         829:8, 829:10, 829:13,
  786:5, 820:21, 829:4, 893:9,                                    732:1, 733:1, 734:1, 735:1,
                                  945:11, 962:3, 1015:5                                           829:18, 829:20, 830:2,
  948:16, 987:21, 1043:23                                         736:1, 737:1, 738:1, 739:1,
                                   booklet [1] - 898:7                                            830:19, 830:21, 831:5,
   blacked [1] - 1032:12                                          740:1, 741:1, 742:1, 742:3,
                                   books [1] - 880:25                                             831:7, 831:14, 831:16,
   Blackstone [1] - 911:5                                         743:1, 744:1, 745:1, 746:1,
                                   boring [1] - 884:25                                            831:17, 832:25, 833:5,
   blanking [1] - 794:20                                          747:1, 748:1, 749:1, 750:1,
                                   born [2] - 847:21, 975:22                                      833:8, 833:10, 833:11,
   blast [9] - 737:21, 737:24,                                    750:7, 751:1, 751:11, 752:1,
                                   boss [3] - 757:4, 868:16,                                      845:6, 853:6, 853:7, 874:20,
  738:2, 738:7, 738:15, 836:6,                                    753:1, 754:1, 755:1, 755:4,
                                  869:6                                                           874:24, 891:7, 891:12,
  858:18, 858:20, 858:24                                          756:1, 757:1, 758:1, 759:1,
                                   bottom [18] - 755:3, 778:10,                                   899:21, 900:2, 903:13,
   blood [1] - 1048:14                                            760:1, 761:1, 762:1, 763:1,
                                  805:21, 821:19, 822:23,                                         905:6, 909:2, 909:5, 914:6,
   board [3] - 920:13, 920:16,                                    764:1, 765:1, 766:1, 767:1,
                                  839:20, 848:15, 877:18,                                         916:16, 926:16, 926:18,
  920:18                                                          768:1, 769:1, 770:1, 771:1,
                                  881:12, 881:24, 883:16,                                         926:20, 926:24, 929:21,



                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 314 of 407

                                                                                                                         1054
  930:10, 931:14, 931:16,         care [6] - 819:14, 841:11,      1031:20, 1032:8, 1034:19,        clarify [10] - 765:14,
  934:11, 934:12, 943:2,         900:13, 905:22, 931:21,          1044:11                         765:15, 801:12, 814:11,
  943:4, 943:6, 948:3, 966:15,   1045:10                           charts [4] - 749:3, 821:13,    899:7, 960:9, 993:17,
  981:10, 1004:23, 1006:12,       Cary [7] - 767:6, 767:23,       877:15, 996:8                   1011:19, 1012:24, 1040:13
  1023:17, 1023:21, 1025:21,     768:4, 768:6, 874:16,             cheap [1] - 833:4               clarifying [1] - 1012:16
  1033:13, 1033:15, 1033:17,     874:19, 926:7                     cheaper [1] - 941:24            CLARK [1] - 728:5
  1033:21, 1035:3, 1035:5,        cascading [1] - 853:4            check [6] - 909:13, 959:12,     classes [2] - 820:6, 820:9
  1035:8, 1037:8, 1037:13,        case [11] - 731:24, 799:19,     961:10, 973:5, 1003:18,          clean [1] - 862:3
  1044:19, 1044:23, 1045:3       819:3, 827:12, 887:6,            1003:21                          cleanup [1] - 853:2
   Business [1] - 818:3          890:17, 902:20, 938:3,            checked [2] - 928:3, 928:6      clear [6] - 867:14, 875:14,
   businesses [2] - 829:21,      992:23, 996:9, 1046:11            checking [7] - 770:11,         889:14, 894:6, 894:8,
  852:25                          cases [2] - 854:24, 914:8       883:25, 884:7, 991:13,          1006:14
   busy [2] - 759:10, 760:16      cash [1] - 920:10               991:14, 1011:11, 1011:15         cleared [5] - 985:18,
   but.. [1] - 870:17             Castello [2] - 789:18,           checklist [1] - 929:3          987:16, 988:18, 993:3, 993:9
   BY [61] - 730:3, 731:6,       789:19                            checks [1] - 813:16             Client [2] - 950:9, 951:11
  742:2, 750:6, 751:10, 753:4,    catch [1] - 1016:18              chemical [1] - 952:2            client [8] - 826:23, 845:4,
  754:18, 760:3, 765:19,          categories [7] - 949:10,         chemicals [14] - 787:19,       905:20, 910:10, 910:23,
  767:13, 775:8, 785:5, 793:3,   949:15, 949:21, 950:6,           794:24, 828:16, 828:18,         977:12, 980:6, 981:8
  795:16, 800:14, 804:4,         950:25, 951:5, 951:13            900:7, 917:23, 917:25,           clients [23] - 741:9, 741:10,
  811:7, 814:7, 817:9, 833:15,    category [3] - 950:8,           926:23, 933:2, 963:6,           742:18, 810:5, 826:24,
  853:13, 862:17, 863:12,        950:13, 951:2                    963:11, 1037:10, 1044:25,       826:25, 827:3, 833:14,
  871:11, 873:24, 876:23,         caught [1] - 1016:22            1045:15                         835:8, 836:18, 836:20,
  892:8, 902:24, 906:4, 911:8,    CEO [5] - 797:4, 877:18,         child [32] - 775:12, 787:24,   836:24, 836:25, 889:12,
  918:11, 925:6, 926:9, 929:5,   912:10, 935:7, 935:9             837:11, 841:11, 843:14,         900:6, 907:5, 909:15,
  935:3, 937:21, 944:18,          certain [10] - 746:4, 829:15,   845:9, 845:13, 846:7, 851:3,    909:19, 910:2, 910:25,
  945:21, 946:19, 953:5,         835:11, 854:7, 858:17,           858:10, 858:14, 872:7,          980:5, 981:7, 1044:8
  956:13, 960:8, 960:20,         936:10, 976:20, 1011:24,         882:10, 898:22, 906:8,           closed [3] - 829:2, 926:22,
  961:15, 962:2, 965:2,          1011:25                          927:8, 933:21, 966:21,          945:16
  966:19, 973:6, 988:6,           certainly [2] - 788:11,         971:6, 974:11, 974:17,           CO [1] - 727:7
  994:24, 998:19, 1000:24,       1031:25                          974:21, 975:10, 975:16,          Coast [12] - 799:5, 844:19,
  1007:5, 1011:2, 1015:7,         certainty [1] - 1012:2          975:22, 976:18, 988:24,         846:3, 846:12, 847:9,
  1021:3, 1022:10, 1023:2,        certify [1] - 1048:10           1039:2, 1039:9, 1039:19,        847:25, 855:18, 857:8,
  1031:9, 1035:20, 1041:2         CF [2] - 1034:12, 1034:14       1039:25, 1040:5                 867:9, 896:23, 901:12,
                                  chain [2] - 754:23, 971:12       children [1] - 817:20          981:22
               C                  chair [1] - 935:11               choosing [1] - 1004:11          Code [2] - 822:13, 823:12
                                  chairman [1] - 912:11            chose [3] - 831:13, 898:8,      codify [1] - 869:8
                                  challenges [1] - 931:16         975:15                           codifying [2] - 869:3,
   calendar [6] - 812:24,
                                  chance [12] - 746:7,             CIBC [22] - 732:25, 733:24,    999:12
  813:6, 919:2, 958:14,
                                 751:14, 766:24, 767:17,          735:24, 736:4, 795:24,           cohead [35] - 734:19,
  1021:5, 1026:3
                                 825:16, 848:6, 856:6, 874:9,     828:25, 829:7, 829:23,          735:10, 735:20, 736:4,
   California [44] - 742:22,
                                 891:16, 938:14, 998:18,          830:2, 830:3, 830:9, 830:19,    736:10, 737:15, 740:14,
  743:4, 743:5, 743:22, 744:3,
                                 1016:9                           831:3, 831:18, 900:2, 900:5,    765:24, 766:3, 766:8,
  745:11, 746:20, 748:8,
                                  change [19] - 737:14,           943:2, 943:8, 943:11, 956:2,    776:19, 797:13, 797:17,
  748:10, 749:15, 752:15,
                                 737:18, 834:22, 834:23,          1037:12, 1045:5                 797:21, 798:5, 812:9,
  753:6, 753:10, 765:13,
                                 835:5, 851:16, 851:20,            CIBC's [1] - 733:3             831:20, 832:5, 833:6,
  769:16, 776:15, 837:3,
                                 876:18, 877:20, 880:11,           circle [1] - 889:9             835:19, 854:12, 860:25,
  837:10, 838:19, 845:23,
                                 880:15, 880:22, 895:14,           circulate [1] - 836:18         877:2, 916:20, 927:17,
  873:5, 873:11, 894:12,
  898:18, 898:21, 898:25,        912:13, 914:13, 929:23,           circumstances [6] -            962:20, 963:14, 1004:8,
  899:15, 903:11, 974:24,        1038:12, 1038:17, 1039:4         735:16, 786:11, 877:19,         1004:25, 1005:6, 1005:9,
  975:4, 975:21, 976:19,          changed [8] - 850:16,           879:19, 885:16, 941:7           1005:15, 1019:24, 1020:3,
  980:25, 982:12, 983:7,         854:2, 858:23, 865:18,            Citigroup [1] - 732:21         1038:18
  984:13, 985:7, 985:23,         877:15, 899:21, 1031:5,           claim [3] - 859:8, 954:22,      coheads [13] - 734:14,
  987:8, 990:10, 998:4,          1038:4                           955:14                          735:18, 736:21, 796:10,
  1006:6, 1019:22, 1040:16        changes [5] - 835:15,            claimant [2] - 731:24,         812:3, 816:2, 832:8, 832:15,
   canceled [1] - 881:19         844:11, 851:12, 913:23,          827:11                          832:18, 832:23, 834:14,
                                 1019:15                           Claimant [1] - 727:5           834:21, 963:17
   capabilities [2] - 931:18,
                                  changing [1] - 1023:4            CLAIMANT [1] - 728:4            coincidentally [1] -
  932:7
                                  characterize [1] - 1030:3        clarification [3] - 803:17,    1005:23
   capable [1] - 816:20
                                  chart [13] - 822:11, 822:22,    992:8, 1040:20                   colicky [1] - 743:24
   capacity [1] - 734:19
                                 823:3, 823:5, 823:20, 824:2,      clarified [2] - 873:20,         collaboration [1] - 925:24
   capitalized [1] - 993:16
                                 921:17, 924:9, 924:12,           873:22                           collaborative [1] - 901:5
   card [1] - 798:3



                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 315 of 407

                                                                                                                      1055
   colleagues [8] - 816:4,       914:11, 978:14                  805:5, 936:24, 1007:14,          contents [1] - 872:10
  838:10, 842:13, 895:4,          Communication [2] -            1042:23, 1043:15                 context [7] - 867:10,
  925:25, 926:4, 1013:14,        950:9, 951:12                    conduct [2] - 749:23,          897:19, 903:14, 1004:20,
  1014:4                          communications [1] -           952:11                          1006:23, 1011:19, 1019:3
   collection [1] - 927:21       896:19                           conducting [1] - 740:10         continue [15] - 736:9,
   Colleen [40] - 729:10,         companies [5] - 759:9,          confidence [1] - 833:3         783:4, 835:23, 844:16,
  760:22, 812:2, 823:20,         791:5, 830:25, 836:16,           Confidential [2] - 778:10,     844:17, 844:19, 847:8,
  832:6, 832:23, 847:6,          902:19                          821:21                          855:17, 857:20, 859:25,
  847:11, 847:17, 849:11,         company [11] - 741:11,          confirmed [1] - 896:5          975:13, 982:22, 982:23,
  855:19, 857:13, 860:25,        789:7, 796:23, 840:24,           confused [1] - 894:5           982:25, 1015:19
  874:5, 874:25, 878:14,         895:21, 904:22, 920:20,          confusing [3] - 801:13,         continued [4] - 782:24,
  883:25, 884:12, 888:24,        920:24, 922:20, 923:3, 923:7    1002:14, 1027:15                835:21, 903:12, 994:18
  889:10, 896:8, 896:20,          compare [3] - 921:21,           confusion [8] - 862:5,          continuing [4] - 846:11,
  896:21, 900:17, 903:20,        921:24, 923:24                  869:9, 893:22, 894:3,           872:25, 894:11, 1043:7
  906:25, 907:18, 914:15,         compared [2] - 917:23,         894:10, 894:25, 1011:20,         contribution [6] - 775:3,
  914:17, 926:5, 981:3, 984:7,   922:23                          1031:18                         777:20, 786:3, 827:4, 909:3,
  984:8, 997:22, 998:11,          compensate [1] - 913:10         congratulated [1] - 837:18     909:4
  1011:11, 1011:16, 1018:17,      compensated [4] - 735:4,        Congratulations [1] -           contributions [1] - 974:6
  1019:8, 1044:4                 824:6, 824:8, 933:18            867:24                           control [1] - 852:17
   COLLEEN [2] - 730:4,           compensation [15] - 825:8,      connected [2] - 993:20,         controversy [1] - 1048:17
  731:2                          825:11, 851:12, 851:15,         1048:14                          convenient [1] - 855:21
   Colleen 's [3] - 894:20,      851:17, 908:24, 913:15,          connecting [1] - 991:22         conversation [112] -
  958:4, 958:7                   916:2, 919:4, 920:10,            connection [1] - 1039:16       744:10, 744:15, 744:19,
   college [1] - 732:22          929:25, 930:9, 933:24,           Connor [1] - 729:4             753:25, 754:16, 754:20,
   color [1] - 889:11            956:22, 956:23                   conserve [1] - 930:6           759:19, 760:4, 761:3, 761:7,
   Columbia [1] - 818:3           competencies [1] -              consider [9] - 732:14,         761:12, 763:19, 763:20,
   Column [1] - 1032:22          1045:10                         732:17, 734:23, 740:13,         764:12, 764:15, 764:19,
   combination [1] - 926:15       competent [1] - 958:17         777:12, 851:7, 1001:5,          764:24, 765:2, 766:15,
   Combination [1] - 870:16       competing [1] - 955:23         1002:10, 1011:15                768:17, 768:21, 773:18,
   coming [7] - 857:17,           competitor [5] - 830:6,         considerably [3] - 921:22,     774:12, 774:18, 774:19,
  861:11, 869:5, 878:7, 899:5,   830:8, 830:13, 833:3, 833:17    921:25, 926:21                  774:21, 779:13, 779:23,
  907:6, 907:14                   compilation [1] - 738:8         considered [8] - 766:3,        781:10, 781:11, 781:25,
   command [1] - 797:2            complete [2] - 739:8,          766:7, 825:5, 826:14,           787:21, 788:2, 788:3,
   comments [1] - 836:14         852:10                          916:14, 962:24, 1023:15,        789:21, 790:2, 790:5,
   Comments [1] - 951:20          completely [2] - 894:18,       1024:6                          814:25, 837:16, 837:21,
   commission [6] - 827:10,      898:16                           considering [2] - 815:6,       837:22, 837:25, 840:11,
  933:19, 934:2, 972:19,          completing [3] - 776:15,       838:3                           840:14, 840:16, 843:23,
  1039:23                        776:18, 776:21                   Consistent [1] - 1014:13       844:13, 844:22, 855:13,
   commission -paid [1] -         completion [1] - 818:21         consistent [12] - 781:11,      855:23, 857:6, 857:23,
  933:19                          compliance [4] - 747:10,       840:15, 870:5, 896:2,           858:7, 860:7, 860:8, 866:4,
   commissioned [1] - 934:6      747:15, 835:14, 996:13          902:14, 909:25, 922:25,         867:7, 869:4, 869:14,
   commissions [9] - 934:8,       compliance /risk [1] - 768:7   928:12, 940:22, 941:14,         873:10, 873:13, 873:21,
  934:15, 966:7, 966:11,          complicated [1] - 1033:14      943:4, 1036:20                  877:8, 879:12, 888:9,
  973:2, 973:9, 973:15,           complications [3] - 981:18,     Consistently [1] - 909:17      888:13, 888:16, 888:18,
  973:17, 973:19                 982:6, 982:10                    consistently [1] - 909:21      888:21, 889:16, 889:17,
   committee [1] - 935:12         component [4] - 822:15,         constraints [1] - 1023:21      889:19, 889:22, 890:3,
   common [1] - 999:11           854:25, 931:15, 932:5                                           890:9, 890:12, 890:19,
                                                                  constructed [1] - 926:18
   communicate [3] - 745:12,      components [1] - 821:2                                         891:3, 892:15, 893:2, 893:8,
                                                                  consult [2] - 867:17, 867:20
  940:15, 998:13                                                                                 893:17, 896:21, 897:14,
                                  comprehensive [1] -             consultants [1] - 852:3
   communicated [12] -                                                                           897:19, 899:24, 903:16,
                                 1031:24                          consultation [1] - 1030:4
  745:13, 768:15, 855:10,                                                                        975:25, 976:2, 976:22,
                                  comps [1] - 840:6               consumer [4] - 733:11,
  856:20, 875:2, 875:11,                                                                         977:9, 978:4, 979:7, 982:17,
                                  computer [1] - 845:22          900:13, 931:20, 1045:10
  875:18, 899:10, 899:13,                                                                        983:6, 983:13, 984:25,
                                  concern [12] - 852:13,          Cont'd [1] - 892:7
  990:6, 998:6, 998:12                                                                           985:6, 985:10, 994:14,
                                 852:21, 862:2, 885:7, 885:9,     contact [8] - 826:23,
   communicating [12] -                                                                          994:23, 998:7, 998:16,
                                 891:12, 988:23, 989:4,          826:25, 835:13, 845:5,
                                                                                                 998:17, 999:13, 1006:14,
  747:24, 754:5, 758:4, 770:8,   989:10, 1004:15, 1004:19,       855:19, 872:9, 873:3, 907:4
                                                                                                 1009:12, 1014:16, 1017:7,
  770:10, 770:12, 835:9,         1006:18                          contacted [2] - 872:5,
                                                                                                 1017:9, 1017:13, 1017:20
  856:18, 882:14, 912:19,         concerning [2] - 871:21,       971:19
  913:7, 915:10                                                                                   conversations [22] - 744:5,
                                 992:4                            contained [1] - 741:13
   communication [5] -                                                                           763:13, 763:16, 770:18,
                                  concerns [1] - 875:7            contemplation [1] -
                                                                                                 770:22, 774:4, 774:10,
  762:14, 856:21, 913:3,          condition [6] - 788:24,        1046:10
                                                                                                 779:24, 780:4, 826:21,


                                                       PIROZZI & HILLMAN
                                                          212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 316 of 407

                                                                                                                      1056
  844:2, 850:10, 867:15,          812:25, 813:4, 813:7,          993:7, 993:10, 993:14,         754:8, 754:11, 758:6,
  879:22, 886:6, 891:8,           813:10, 815:24, 841:4,         993:21, 994:8, 994:11,         768:17, 813:24, 840:5,
  891:13, 894:9, 909:8,           842:16, 882:21, 883:6,         995:3, 995:7, 995:10,          844:5, 844:9, 846:16,
  909:11, 914:15, 981:3           885:21, 886:14, 893:2,         995:18, 995:21, 997:11,        846:24, 847:4, 873:5,
   convey [1] - 868:25            895:19, 911:20, 916:25,        998:20, 999:4, 999:8,          873:23, 884:9, 890:25,
   conveying [2] - 894:22,        919:8, 919:12, 919:15,         1000:9, 1000:14, 1001:7,       898:24, 899:16, 929:9,
  900:23                          923:22, 928:5, 935:7, 935:9,   1001:10, 1001:13, 1001:17,     1020:13
   coordinate [1] - 838:9         935:15, 935:19, 935:22,        1001:22, 1002:19, 1002:24,      course [5] - 774:17, 774:20,
   copied [4] - 756:21, 758:11,   935:25, 936:4, 936:7,          1003:6, 1003:15, 1003:17,      853:10, 948:5, 1019:2
  839:22, 874:15                  936:11, 936:14, 936:19,        1003:22, 1003:23, 1003:24,      court [1] - 1046:17
   copy [5] - 800:4, 815:20,      936:24, 937:3, 937:7,          1004:3, 1004:9, 1004:25,        courtesy [3] - 896:9,
  859:7, 859:9, 938:9             937:13, 938:14, 938:15,        1005:2, 1005:6, 1005:10,       896:17, 900:25
   copying [2] - 767:5, 767:22    939:24, 940:4, 940:12,         1005:16, 1005:20, 1005:24,      cover [15] - 733:15, 752:21,
   core [8] - 835:9, 835:21,      940:16, 940:19, 940:23,        1007:8, 1007:14, 1007:17,      761:10, 791:25, 794:23,
  854:25, 857:21, 900:11,         942:15, 942:18, 942:23,        1007:25, 1008:7, 1008:17,      795:3, 795:6, 811:8, 835:21,
  900:12, 932:7, 1045:9           943:2, 943:8, 943:11,          1010:2, 1010:13, 1011:4,       835:23, 917:15, 932:8,
   corner [6] - 778:10, 783:15,   943:16, 943:20, 944:10,        1011:7, 1012:15, 1012:18,      933:2, 933:6, 1045:15
  805:21, 821:20, 967:7, 968:5    946:7, 946:10, 946:11,         1013:5, 1013:10, 1013:14,       coverage [3] - 762:6,
   corporate [8] - 817:16,        947:12, 947:14, 947:15,        1014:11, 1014:14, 1014:17,     836:16, 1045:12
  820:15, 820:17, 820:23,         947:18, 947:21, 948:24,        1014:22, 1015:23, 1016:3,       covered [18] - 733:11,
  900:6, 1038:18, 1038:19,        949:21, 949:24, 950:2,         1016:7, 1016:10, 1016:12,      733:13, 762:20, 787:19,
  1039:4                          950:3, 950:6, 950:13,          1016:13, 1016:16, 1016:19,     791:10, 792:9, 793:24,
   Correct [49] - 740:8,          950:16, 950:20, 950:23,        1016:25, 1017:2, 1017:11,      793:25, 794:6, 828:19,
  740:25, 784:5, 796:2, 796:5,    951:5, 951:13, 951:17,         1017:23, 1018:23, 1019:11,     900:8, 900:9, 926:22,
  796:14, 796:24, 797:6,          952:8, 952:12, 953:8,          1019:16, 1019:24, 1020:3,      932:11, 932:14, 963:4,
  797:11, 797:19, 798:9,          953:19, 953:25, 954:14,        1020:6, 1021:9, 1021:24,       963:6, 1021:15
  798:15, 798:19, 799:7,          954:23, 955:2, 955:5, 956:3,   1023:8, 1023:11, 1023:15,       covering [7] - 740:7,
  800:6, 800:10, 800:21,          956:6, 956:23, 957:3, 957:7,   1024:19, 1024:22, 1025:2,      762:11, 776:23, 776:24,
  801:11, 804:22, 804:25,         957:11, 957:14, 957:22,        1025:5, 1025:11, 1026:14,      828:15, 889:3, 934:4
  806:13, 807:8, 807:9,           957:25, 958:8, 960:22,         1026:24, 1027:6, 1027:9,        create [3] - 868:16, 951:16,
  807:25, 812:14, 813:2,          960:25, 961:4, 961:18,         1027:10, 1027:13, 1027:18,     1023:18
  813:5, 813:8, 813:11,           962:10, 962:13, 962:20,        1027:22, 1028:4, 1028:11,       created [1] - 922:2
  815:25, 816:3, 816:5, 936:2,    962:25, 963:4, 963:7,          1029:9, 1029:13, 1029:16,       creating [2] - 915:14,
  936:5, 936:8, 940:13,           963:12, 963:15, 963:19,        1030:3, 1030:8, 1030:16,       951:24
  950:14, 956:24, 957:12,         963:22, 963:25, 964:5,         1031:13, 1031:15, 1032:15,      credible [2] - 951:16,
  964:2, 975:23, 998:24,          964:9, 964:13, 964:16,         1034:4, 1034:17, 1034:22,      951:24
  999:9, 1010:14, 1012:19,        965:4, 965:7, 965:10,          1035:10, 1038:25, 1043:18,      credit [7] - 820:13, 820:14,
  1016:14, 1020:4, 1025:3,        965:13, 965:20, 965:21,        1045:13, 1045:18               820:15, 820:23, 904:8,
  1029:14                         965:24, 966:4, 966:8,           correctly [4] - 754:9,        904:20, 911:13
   correct [373] - 734:10,        966:11, 966:22, 966:25,        1019:8, 1037:18, 1037:20        credits [3] - 733:11, 889:2,
  742:3, 758:12, 773:14,          968:10, 968:14, 968:15,         correspondence [3] -          889:10
  775:19, 775:22, 776:7,          969:8, 969:11, 969:13,         868:8, 996:11, 1002:8           crisis [3] - 829:20, 831:2,
  780:18, 782:20, 794:11,         970:9, 970:13, 970:20,          cost [6] - 787:15, 788:13,    921:4
  795:25, 796:4, 796:13,          970:23, 971:2, 972:3,          788:15, 789:3, 790:12,          criteria [2] - 826:6, 826:10
  796:17, 796:19, 796:23,         972:11, 972:14, 974:11,        929:18                          Cross [119] - 795:14, 796:1,
  797:5, 797:10, 797:14,          974:25, 975:11, 976:3,          cost-cutting [6] - 787:15,    797:1, 798:1, 799:1, 800:1,
  797:18, 797:21, 797:25,         977:3, 977:19, 977:22,         788:13, 788:15, 789:3,         801:1, 802:1, 803:1, 804:1,
  798:10, 798:14, 798:18,         977:25, 978:5, 978:11,         790:12, 929:18                 805:1, 806:1, 807:1, 808:1,
  798:22, 799:2, 799:6,           979:2, 979:4, 979:8, 979:12,    COSTER [1] - 728:21           809:1, 810:1, 811:1, 812:1,
  799:11, 799:15, 799:17,         979:15, 979:18, 979:22,         costs [6] - 927:3, 929:20,    813:1, 935:1, 936:1, 937:1,
  799:23, 800:5, 800:9,           980:2, 980:6, 981:14,          930:8, 930:13, 931:10,         938:1, 939:1, 940:1, 941:1,
  800:20, 800:24, 801:2,          981:15, 981:19, 982:20,        931:15                         942:1, 943:1, 944:1, 945:1,
  801:8, 801:18, 801:22,          983:13, 984:4, 984:6, 985:8,    counsel [3] - 939:13,         946:1, 947:1, 948:1, 949:1,
  802:7, 804:21, 804:24,          985:11, 985:14, 985:18,        968:25, 1048:18                950:1, 951:1, 952:1, 953:1,
  805:5, 805:9, 805:14, 806:6,    985:23, 986:17, 987:6,          count [3] - 910:4, 930:8,     954:1, 955:1, 956:1, 957:1,
  806:9, 806:12, 806:15,          987:23, 988:14, 988:19,        1030:3                         958:1, 959:1, 960:1, 961:1,
  806:21, 806:24, 807:14,         988:24, 989:16, 989:21,         counterpart [2] - 963:10,     962:1, 963:1, 964:1, 965:1,
  807:16, 807:21, 807:24,         989:25, 990:3, 990:11,         963:12                         966:1, 967:1, 968:1, 969:1,
  808:9, 808:12, 808:18,          990:14, 990:17, 990:22,         COUNTY [1] - 1048:6           970:1, 971:1, 972:1, 973:1,
  808:24, 809:11, 809:15,         991:2, 991:9, 991:16,           Couple [1] - 748:20           974:1, 975:1, 976:1, 977:1,
  809:24, 811:9, 811:11,          991:19, 991:23, 992:5,          couple [24] - 732:8, 738:3,   978:1, 979:1, 980:1, 981:1,
  812:9, 812:13, 812:21,          992:17, 992:22, 992:25,        746:23, 749:2, 753:13,         982:1, 983:1, 984:1, 985:1,


                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 317 of 407

                                                                                                                         1057
  986:1, 987:1, 988:1, 989:1,      878:20, 879:2, 881:2,           1030:5                          1012:18, 1013:17, 1016:10,
  990:1, 991:1, 992:1, 993:1,      883:17, 912:7, 927:23,           Decker [2] - 971:19,           1016:15, 1016:21, 1022:6,
  994:1, 995:1, 996:1, 997:1,      961:17, 962:6, 970:4,           1042:10                         1030:25
  998:1, 999:1, 1000:1,            1042:12                          decrease [2] - 922:21,          describe [8] - 732:10,
  1001:1, 1002:1, 1003:1,           dates [5] - 858:5, 967:2,      922:24                          732:18, 733:8, 774:6,
  1004:1, 1005:1, 1006:1,          1013:13, 1014:2, 1039:12         decreased [1] - 924:13         792:19, 796:25, 797:17,
  1007:1, 1008:1, 1009:1,           daughter [7] - 799:2,           deduct [1] - 854:22            812:15
  1010:1, 1011:1, 1012:1,          812:13, 985:18, 987:6,           deeply [1] - 819:14             described [4] - 733:16,
  1013:1, 1014:1, 1015:1,          987:15, 988:18, 1019:23          definition [1] - 867:2         781:12, 798:7, 808:11
  1016:1, 1017:1, 1018:1,           day-to-day [5] - 809:18,        degree [2] - 817:25, 996:25     describing [2] - 744:18,
  1019:1, 1020:1, 1021:1,          834:23, 835:5, 835:17,           degrees [1] - 997:2            797:24
  1022:1, 1023:1, 1024:1,          1007:3                           delay [3] - 800:24, 875:2,      description [2] - 867:5,
  1025:1, 1026:1, 1027:1,           days [5] - 768:18, 802:20,     875:23                          867:6
  1028:1, 1029:1, 1030:1,          861:12, 891:2, 913:5             delegation [2] - 852:8,         desk [5] - 733:14, 761:10,
  1031:1, 1032:1, 1033:1,           dealing [2] - 914:9, 1023:20   877:17                          777:25, 901:2, 933:17
  1034:1                            Dear [1] - 922:16               delivered [1] - 937:22          detail [1] - 869:12
    CROSS [4] - 730:7, 730:12,      debating [1] - 1012:23          demoted [2] - 770:25,           details [2] - 840:23,
  795:15, 935:2                     Deborah [2] - 856:9, 856:20    771:4                           1004:19
    cross [1] - 1035:23             Deborah 's [1] - 881:24         demotion [2] - 851:9,           deteriorating [1] - 927:4
    cross-exam [1] - 1035:23        debt [3] - 830:22, 833:14,     1020:5                           determination [1] - 910:4
    Cross-examination [1] -        931:25                           Denys [39] - 838:16, 839:4,     determinative [2] - 905:13,
  795:14                            December [5] - 902:10,         839:8, 839:20, 839:23,          996:7
    CROSS -EXAMINATION [2]         1021:13, 1021:19, 1027:22,      840:14, 840:18, 841:4,           determine [4] - 751:3,
  - 795:15, 935:2                  1034:21                         842:10, 843:25, 863:14,         790:23, 910:6, 978:9
    CSR/RMR/CRR [3] -               decentralized [1] - 901:3      863:16, 863:19, 864:13,          determined [1] - 903:24
  727:23, 1048:8, 1048:22           decide [3] - 926:13, 942:17,   865:5, 867:22, 870:19,           determining [6] - 826:14,
    culture [1] - 885:24           1023:7                          870:22, 887:2, 894:16,          943:19, 944:23, 945:19,
    current [5] - 731:11, 758:6,    decided [19] - 788:18,         912:7, 912:20, 978:22,          945:24, 1024:6
  817:13, 930:22, 1045:6           826:5, 833:2, 842:12, 847:8,    978:25, 979:10, 989:9,           dialog [1] - 896:8
    customers [2] - 809:22,        903:4, 916:18, 956:5,           989:16, 991:15, 991:18,          difference [3] - 743:23,
  810:5                            984:12, 995:2, 997:6,           1003:21, 1041:9, 1041:12,       973:16, 1029:23
    cut [2] - 929:20, 930:12       1004:6, 1005:6, 1005:9,         1042:9, 1042:18, 1043:12,        different [18] - 766:23,
    cuts [1] - 929:20              1005:15, 1005:19, 1005:23,      1043:18, 1046:6, 1046:7,        790:20, 791:9, 808:6, 810:3,
    cutting [11] - 787:15,         1029:15, 1030:2                 1046:21                         820:6, 825:13, 882:2,
  788:13, 788:15, 789:3,            decides [1] - 869:5             Denys' [3] - 865:12, 866:19,   885:16, 896:13, 896:23,
  790:12, 927:3, 929:18,            deciding [6] - 847:25,         1041:17                         901:4, 945:8, 958:23, 962:3,
  930:8, 931:10, 931:15            944:9, 1004:22, 1021:16,         departed [1] - 833:17          968:19, 1026:22, 1028:9
                                   1023:15, 1027:12                 Department [6] - 822:13,        differently [2] - 745:5,
                D                   decision [53] - 771:19,        823:8, 823:12, 928:10,          1040:8
                                   774:22, 781:4, 787:2, 787:5,    928:17, 1034:23                  difficult [3] - 789:21,
                                   787:13, 787:22, 788:10,          department [32] - 768:11,      789:25, 958:10
   D9 [1] - 822:13
                                   792:14, 814:20, 815:3,          825:25, 835:14, 836:23,          diligently [2] - 1026:10,
   Daniels [7] - 759:25, 760:2,
                                   815:6, 815:14, 828:2,           838:5, 845:2, 845:20, 861:4,    1026:21
  762:2, 762:6, 762:11,
                                   830:15, 830:18, 832:7,          867:21, 871:23, 874:22,          dinner [1] - 910:15
  762:15, 776:24
                                   832:9, 832:14, 832:22,          875:6, 890:17, 894:7, 900:3,     DIRECT [5] - 730:6, 730:11,
   data [12] - 904:2, 904:6,
                                   838:7, 850:23, 851:13,          908:8, 916:16, 916:23,          731:5, 817:8, 892:7
  905:4, 905:23, 915:21,
                                   854:4, 855:17, 855:21,          926:21, 929:2, 929:17,           Direct [182] - 732:1, 733:1,
  915:22, 952:17, 957:15,
                                   857:16, 857:19, 862:10,         966:13, 984:14, 996:14,         734:1, 735:1, 736:1, 737:1,
  958:15, 959:15, 959:23
                                   862:20, 862:24, 863:3,          996:21, 996:25, 1003:10,        738:1, 739:1, 740:1, 741:1,
   date [26] - 765:22, 783:14,
                                   876:6, 900:10, 903:7, 909:2,    1031:2, 1031:11, 1034:7,        742:1, 743:1, 744:1, 745:1,
  822:4, 840:10, 840:19,           916:21, 924:22, 925:22,         1037:14, 1043:21                746:1, 747:1, 748:1, 749:1,
  855:8, 856:25, 870:3,            926:11, 927:9, 927:14,           department 's [1] - 909:3      750:1, 751:1, 752:1, 753:1,
  876:22, 879:5, 881:5,            927:18, 931:17, 934:14,          departure [4] - 832:10,        754:1, 755:1, 756:1, 757:1,
  887:10, 898:2, 912:21,           945:2, 946:3, 962:22,           832:11, 843:25, 1030:21         758:1, 759:1, 760:1, 761:1,
  961:10, 970:10, 984:25,          966:10, 984:8, 998:3,            Depo [1] - 943:23              762:1, 763:1, 764:1, 765:1,
  1001:19, 1002:2, 1002:7,         1018:21, 1019:10                 deposed [2] - 938:2, 985:20    766:1, 767:1, 768:1, 769:1,
  1003:2, 1007:19, 1011:21,
                                    decisions [14] - 816:8,         deposition [20] - 938:8,       770:1, 771:1, 772:1, 773:1,
  1014:5, 1034:11, 1043:3
                                   838:11, 850:12, 864:7,          938:10, 938:18, 942:3,          774:1, 775:1, 776:1, 777:1,
   dated [22] - 746:14, 751:19,
                                   868:19, 905:2, 995:25,          980:15, 984:16, 986:3,          778:1, 779:1, 780:1, 781:1,
  755:5, 767:6, 767:23, 826:3,     996:2, 996:11, 996:12,          991:5, 1008:19, 1009:5,         782:1, 783:1, 784:1, 785:1,
  839:21, 848:16, 848:18,          998:13, 998:18, 1027:21,        1010:2, 1010:9, 1012:15,        786:1, 787:1, 788:1, 789:1,
  856:9, 865:25, 874:12,



                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 318 of 407

                                                                                                                          1058
  790:1, 791:1, 792:1, 793:1,      895:3                            divided [1] - 820:5             driven [1] - 826:5
  794:1, 795:1, 817:1, 818:1,       discretionary [28] - 735:5,     division [4] - 829:10,          due [1] - 839:25
  819:1, 820:1, 821:1, 822:1,      771:10, 771:13, 775:15,         917:19, 931:23, 1045:3           duly [2] - 731:3, 817:6
  823:1, 824:1, 825:1, 826:1,      776:25, 780:15, 780:25,          doctor [6] - 756:4, 884:3,      duplicitous [1] - 861:22
  827:1, 828:1, 829:1, 830:1,      781:5, 781:22, 783:5, 784:7,    884:18, 885:3, 988:20            During [16] - 732:9, 748:9,
  831:1, 832:1, 833:1, 834:1,      825:5, 826:14, 901:24,           doctors [3] - 799:4, 884:22,   752:16, 760:4, 761:12,
  835:1, 836:1, 837:1, 838:1,      903:2, 906:18, 906:21,          988:19                          765:2, 776:13, 787:21,
  839:1, 840:1, 841:1, 842:1,      908:9, 913:14, 915:25,           document [23] - 740:19,        788:2, 793:15, 824:12,
  843:1, 844:1, 845:1, 846:1,      916:2, 916:13, 917:5,           768:22, 780:25, 785:7,          824:16, 827:16, 844:13,
  847:1, 848:1, 849:1, 850:1,      919:20, 919:23, 923:7,          805:16, 808:9, 815:12,          857:23, 1017:7
  851:1, 852:1, 853:1, 854:1,      952:15, 957:9                   815:18, 836:17, 861:11,          during [40] - 745:10,
  855:1, 856:1, 857:1, 858:1,       discriminate [2] - 935:25,     869:14, 874:7, 892:21,          745:22, 750:16, 753:5,
  859:1, 860:1, 861:1, 862:1,      936:4                           910:9, 919:10, 921:9,           770:9, 776:8, 776:11,
  863:1, 864:1, 865:1, 866:1,       discriminated [1] - 819:4      923:14, 954:20, 969:3,          780:11, 805:12, 819:25,
  867:1, 868:1, 869:1, 870:1,       discriminating [4] - 782:8,    989:7, 993:15, 996:2, 996:3     833:19, 837:2, 837:21,
  871:1, 872:1, 873:1, 874:1,      785:17, 906:15, 919:19           documentation [6] -            837:25, 844:21, 849:17,
  875:1, 876:1, 877:1, 878:1,       discrimination [3] - 818:24,   835:16, 880:10, 959:19,         858:7, 859:24, 861:7,
  879:1, 880:1, 881:1, 882:1,      935:21, 936:7                   983:15, 996:6, 996:10           861:17, 862:12, 868:12,
  883:1, 884:1, 885:1, 886:1,       discuss [19] - 751:6,           documented [2] - 873:21,       882:4, 882:8, 882:12,
  887:1, 888:1, 889:1, 890:1,      759:13, 771:18, 771:21,         880:9                           888:17, 890:25, 897:14,
  891:1, 892:1, 893:1, 894:1,      779:17, 779:20, 787:4,           documenting [2] - 873:14,      930:11, 933:24, 934:15,
  895:1, 896:1, 897:1, 898:1,      826:18, 838:2, 858:18,          877:12                          980:21, 982:17, 983:12,
  899:1, 900:1, 901:1, 902:1,      867:15, 903:7, 903:18,           documents [12] - 772:12,       985:6, 998:6, 1015:18,
  903:1, 904:1, 905:1, 906:1,      905:12, 907:23, 920:7,          821:10, 852:12, 877:14,         1016:10, 1017:21, 1039:23
  907:1, 908:1, 909:1, 910:1,      975:16, 980:4, 998:18           880:15, 898:7, 959:22,           duties [2] - 982:25, 983:19
  911:1, 912:1, 913:1, 914:1,       discussed [22] - 743:13,       962:15, 967:11, 1002:5,          duty [1] - 994:6
  915:1, 916:1, 917:1, 918:1,      743:17, 759:16, 762:6,          1003:19, 1028:5
  919:1, 920:1, 921:1, 922:1,      762:8, 773:5, 844:6, 848:2,      DOLINGER [1] - 727:12                        E
  923:1, 924:1, 925:1, 926:1,      855:7, 858:16, 868:18,           Dolinger [3] - 793:14,
  927:1, 928:1, 929:1, 930:1,      869:18, 871:18, 875:16,         814:19, 865:20
  931:1, 932:1, 933:1, 934:1       889:24, 892:15, 903:9,                                           e-mail [198] - 740:23, 741:2,
                                                                    Dolinger 's [1] - 862:18
   direct [4] - 814:9, 838:14,     908:21, 958:10, 976:15,                                         741:5, 741:15, 742:4,
                                                                    dollar [3] - 826:20, 900:4,
  842:15, 954:20                   1018:17, 1019:9                                                 746:14, 746:25, 747:12,
                                                                   912:24
   directed [4] - 838:15,           discussing [2] - 850:18,                                       747:24, 748:18, 750:12,
                                                                    dollars [1] - 913:12
  843:24, 844:25, 979:7            889:15                                                          750:14, 751:18, 752:2,
                                                                    done [19] - 749:21, 771:10,
   direction [3] - 894:16,          Discussion [2] - 800:13,                                       752:5, 752:11, 752:18,
                                                                   776:22, 777:2, 795:9,
  895:14, 935:15                   1000:5                                                          753:23, 754:20, 755:3,
                                                                   844:24, 845:25, 879:17,
   directly [4] - 763:22, 857:9,    discussion [15] - 781:15,                                      755:5, 755:9, 755:12,
                                                                   890:24, 891:10, 951:23,
  910:25, 1048:16                  787:10, 787:13, 804:9,                                          755:22, 756:4, 756:20,
                                                                   961:4, 962:12, 977:25,
   director [18] - 817:17,         860:11, 860:20, 875:5,                                          756:22, 756:25, 757:3,
                                                                   978:3, 989:12, 993:23,
  820:2, 863:16, 882:24,           876:2, 890:6, 914:22,                                           757:6, 757:9, 757:11,
                                                                   1045:22
  883:11, 908:7, 946:7,            974:10, 980:9, 998:10,                                          757:23, 758:4, 758:8,
                                                                    doubt [5] - 862:19, 862:23,
  954:14, 955:16, 964:13,          1019:3, 1044:5                                                  758:14, 759:3, 759:15,
                                                                   866:7, 866:9, 875:10
  965:9, 1020:10, 1038:5,                                                                          759:17, 760:18, 763:14,
                                    discussions [5] - 771:24,       Down [2] - 921:22, 921:25
  1038:21, 1038:22, 1043:20                                                                        767:4, 767:8, 767:21, 768:2,
                                   781:7, 846:15, 876:25, 974:8     down [18] - 746:11, 762:7,
   directors [3] - 920:13,                                                                         768:8, 768:14, 768:20,
                                    displeasure [1] - 779:16       772:23, 773:3, 773:24,
  920:16, 920:19                                                                                   769:7, 770:11, 770:12,
                                    disproportionally [1] -        819:20, 862:7, 884:16,
   dis [1] - 998:9                                                                                 798:21, 798:24, 799:10,
                                   774:2                           890:5, 893:10, 896:24,
   disability [4] - 867:2,                                                                         799:13, 799:20, 800:3,
                                    dispute [4] - 872:10,          907:7, 922:4, 922:10,
  881:16, 884:22, 936:4                                                                            800:4, 800:7, 800:17,
                                   895:16, 897:3, 1007:16          923:21, 924:4, 926:22, 949:5
   disagree [1] - 788:9                                                                            800:25, 801:2, 801:4, 801:7,
                                    disputed [1] - 897:2            downsizing [3] - 789:4,
   disappointed [3] - 886:3,                                                                       801:14, 801:19, 802:13,
                                    disputing [1] - 960:6          792:5
  997:8, 998:22                                                                                    802:20, 803:2, 803:4, 803:5,
                                    disruptive [1] - 831:15         dozen [1] - 1030:10
                                                                                                   803:6, 803:12, 803:13,
   disappointing [1] - 848:3        dissemination [1] - 835:3       draft [1] - 741:12             803:18, 804:14, 808:10,
   disapprove [3] - 757:16,         dissuade [2] - 842:19,          drafting [1] - 867:18          810:23, 811:8, 811:13,
  757:20, 845:17                   842:24                           drafts [1] - 749:16            815:20, 815:22, 825:19,
   disapproved [1] - 843:8          distinction [1] - 1038:20       draw [10] - 798:11, 800:11,    826:2, 826:11, 839:20,
   disbanding [1] - 1033:16         distribute [2] - 738:10,       804:18, 808:3, 869:7, 974:7,    839:22, 841:14, 841:21,
   discharge [1] - 884:23          739:6                           992:11, 995:23, 1020:11,        848:13, 848:15, 848:24,
   discovery [2] - 810:16,          distribution [4] - 738:10,     1021:4                          849:8, 849:12, 849:19,
  890:16                           813:13, 836:22, 912:25           drew [1] - 1006:25             849:20, 849:23, 849:25,
   discretion [2] - 894:20,


                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 319 of 407

                                                                                                                           1059
  850:8, 855:15, 856:8,            efforts [2] - 983:16,            end [14] - 735:14, 825:7,       762:20, 786:16, 977:24,
  858:18, 863:14, 865:12,         1033:17                          825:11, 847:14, 875:3,           1023:7
  865:24, 866:6, 866:14,           eight [2] - 879:9, 879:20       902:15, 902:17, 909:10,           evidence [1] - 960:3
  866:19, 866:24, 874:12,          Eileen [3] - 727:23, 1048:8,    946:6, 947:4, 947:7, 972:2,       evident [3] - 959:12,
  874:15, 874:25, 875:12,         1048:22                          1031:3, 1046:15                  1010:6, 1012:5
  875:16, 875:22, 876:22,          either [14] - 793:17, 838:24,    end-of-year [1] - 947:4          exact [2] - 762:13, 805:15
  876:25, 877:5, 877:11,          846:3, 849:8, 850:11, 854:3,      ending [3] - 806:6, 806:23,      exactly [2] - 869:8, 964:17
  877:23, 878:18, 878:19,         878:13, 879:15, 886:2,           960:13                            exaggerated [1] - 739:4
  878:20, 879:2, 879:10,          982:10, 994:15, 1006:7,           Energy [1] - 917:16              exam [1] - 1035:23
  883:16, 883:17, 886:2,          1016:19, 1038:21                  energy [6] - 904:10, 905:17,     EXAMINATION [8] - 730:3,
  886:15, 886:25, 897:25,          elapsed [1] - 941:2             909:20, 917:17, 917:22,          731:5, 795:15, 814:6, 817:8,
  912:6, 912:20, 915:10,           elect [3] - 895:12, 898:9,      917:24                           892:7, 935:2, 1035:19
  947:25, 948:8, 957:18,          1003:9                            enforcement [1] - 852:2          examination [3] - 793:2,
  958:16, 959:3, 959:13,           elected [1] - 865:16             engaged [1] - 1004:23           795:14, 1046:21
  960:4, 971:12, 971:13,           electing [4] - 985:23,           engagement [2] - 910:7,          examined [2] - 731:4, 817:7
  972:5, 978:4, 978:6, 978:21,    986:10, 986:16, 986:25           1006:12                           example [2] - 904:19,
  978:24, 979:14, 979:20,          element [1] - 1004:10            Engagement [1] - 826:23         909:14
  985:14, 987:21, 987:22,          elements [2] - 855:2, 861:3      enjoy [1] - 868:4                exceeds [1] - 949:11
  987:24, 988:7, 988:12,           elevating [1] - 833:4            enormous [2] - 918:3,            exception [2] - 732:6,
  988:13, 988:16, 988:22,          elevators [1] - 819:20          931:24                           940:24
  989:8, 989:15, 990:13,           eligible [5] - 825:11,           ensued [1] - 908:23              Exceptional [1] - 949:10
  990:14, 991:14, 991:21,                                           ensuing [1] - 831:2
                                  941:22, 942:10, 973:20,                                            exceptional [4] - 949:24,
  992:3, 995:16, 995:17,
                                  994:10                            entire [11] - 755:13, 794:14,   950:13, 951:5, 951:13
  996:4, 997:10, 997:15,
                                   eliminations [2] - 1044:12,     859:24, 897:22, 904:21,           exchange [7] - 825:20,
  999:18, 999:24, 1000:12,
                                  1044:16                          917:2, 975:5, 979:17,            841:3, 863:14, 915:4,
  1001:3, 1001:21, 1001:23,
                                   EM [2] - 741:23, 741:24         1015:18, 1028:10, 1031:25        978:21, 979:17, 1003:24
  1002:4, 1003:24, 1004:3,
                                   emerging [2] - 820:16,           entirely [1] - 993:22            exchanged [1] - 810:15
  1008:16, 1009:14, 1010:18,
                                  911:17                            entirety [2] - 780:9, 908:3      excited [1] - 839:2
  1011:3, 1011:9, 1011:10,
                                   Emerging [1] - 741:25            entitled [11] - 735:7,           exclusive [2] - 737:8,
  1013:8, 1013:21, 1014:13,
                                   Emily [1] - 729:3               840:21, 845:8, 871:19,           972:22
  1023:3, 1041:8, 1041:17,
                                   empirical [1] - 960:3           936:17, 939:23, 968:6,            exclusively [1] - 929:21
  1041:23, 1042:9, 1042:15,
                                   empirically [1] - 904:6         991:19, 1001:10, 1001:13,         Excuse [2] - 945:7, 980:12
  1042:25, 1043:3
                                   employ [5] - 736:23,            1035:25                           excuse [4] - 806:15, 959:4,
   e-mailed [1] - 849:11
                                  737:12, 1005:6, 1005:15,          entity [1] - 1033:19            979:11, 980:21
   e-mailing [1] - 769:19
                                  1048:17                           environment [7] - 819:21,        executive [4] - 856:12,
   e-mails [6] - 745:14,
                                   employed [4] - 731:9,           850:20, 901:5, 904:13,           954:14, 955:16, 1038:21
  745:16, 746:3, 746:10,
                                  817:11, 833:22, 943:8            904:25, 918:2, 930:6              executives [1] - 796:23
  848:11, 992:7
                                   employee [18] - 819:4,           equal [1] - 973:24               exempt [1] - 820:11
   earliest [1] - 902:21
                                  831:10, 840:23, 840:25,           equities [3] - 829:9, 1030:9,    exhibit [13] - 784:18, 803:7,
   early [8] - 816:18, 902:5,
                                  880:23, 912:2, 933:19,           1030:18                          810:16, 821:6, 825:16,
  908:13, 957:10, 1021:8,
                                  934:14, 934:16, 936:7,            equity [3] - 792:11, 900:9,     886:12, 923:13, 971:9,
  1024:7, 1027:17, 1036:14
                                  936:17, 937:6, 943:11,           926:23                           988:2, 1010:22, 1025:6,
   earn [2] - 792:16, 973:18
                                  970:3, 972:25, 1025:2,            error [1] - 861:23              1036:8, 1039:7
   earned [3] - 833:12, 958:21,
                                  1035:25, 1036:4                   errors [1] - 955:4               Exhibit [88] - 740:18, 746:5,
  958:24
                                   employee 's [3] - 913:2,         especially [1] - 927:5          751:12, 754:22, 766:23,
   earnings [14] - 759:5,
                                  970:3, 1024:13                    ESQ [4] - 728:9, 728:11,        772:3, 772:12, 777:4, 778:6,
  759:7, 759:14, 760:5,
                                   employees [9] - 819:22,         728:19, 728:21                   780:21, 783:7, 785:3,
  760:13, 762:12, 762:17,
                                  923:7, 924:9, 924:13,             Esq [1] - 729:5                 799:24, 800:12, 800:15,
  790:22, 791:2, 791:12,
                                  936:11, 936:23, 940:16,           essentially [1] - 802:20        803:10, 803:13, 805:17,
  902:14, 902:22, 961:16,
                                  942:17, 947:5                     ethical [1] - 819:21            805:19, 808:4, 810:20,
  961:17
                                   employees ' [1] - 819:8          evaluate [1] - 940:15           815:9, 821:7, 825:13,
   easier [1] - 948:16
                                   employer [1] - 1034:2            evaluation [2] - 1036:10,       839:14, 848:5, 855:16,
   East [1] - 799:5
                                   employing [1] - 737:7           1036:25                          856:3, 859:4, 860:18, 863:6,
   eating [1] - 816:21
                                   employment [14] - 787:2,         evaluations [3] - 826:4,        865:19, 874:8, 878:15,
   economic [1] - 956:8
                                  816:8, 819:16, 837:2,            941:4, 941:7                     880:12, 883:13, 886:13,
   edges [1] - 914:21
                                  850:13, 850:14, 883:3,            evening [1] - 836:13            886:21, 892:10, 912:4,
   educational [1] - 817:24                                                                         914:25, 918:6, 921:6,
                                  925:23, 926:14, 927:10,           event [2] - 867:25, 869:7
   effect [2] - 923:6, 923:9                                                                        923:13, 927:20, 943:22,
                                  927:18, 963:18, 1029:16,          events [8] - 789:4, 836:12,
   effective [5] - 861:12,                                                                          943:23, 943:24, 944:2,
                                  1029:19                          836:14, 838:23, 852:19,
  881:5, 970:15, 1002:3                                                                             946:14, 946:20, 946:23,
                                   employs [1] - 834:7             911:3, 1005:12, 1005:14
   effort [3] - 835:8, 956:21,                                                                      947:23, 952:18, 952:22,
                                   enclosed [1] - 871:16            eventually [5] - 734:11,
  1045:5


                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 320 of 407

                                                                                                                              1060
  952:23, 952:24, 953:16,              fact [23] - 769:10, 799:19,     file [2] - 810:23, 912:23      966:14, 967:15, 967:22,
  953:18, 954:17, 957:16,             839:4, 846:21, 847:23,           filed [4] - 859:10, 954:25,    976:19, 985:21, 993:3,
  957:18, 960:10, 967:4,              855:23, 878:3, 886:8,           993:17, 1016:2                  998:23, 1014:17, 1015:25,
  978:16, 988:4, 989:2,               916:19, 927:7, 927:12,           fill [11] - 759:22, 761:10,    1021:19, 1041:16
  991:14, 992:13, 995:12,             927:16, 931:13, 950:15,         828:14, 845:2, 858:3,            five [8] - 795:12, 829:19,
  995:15, 995:24, 996:16,             974:16, 987:5, 1003:2,          865:16, 975:17, 994:2,          899:25, 907:14, 911:16,
  997:3, 997:18, 998:21,              1003:21, 1009:20, 1024:21,      994:5, 994:20, 1003:19          970:8, 980:16, 1035:14
  999:21, 1000:21, 1008:17,           1036:4, 1039:21, 1039:22         Fill [2] - 993:24, 1036:7       five-year [1] - 829:19
  1010:17, 1015:2, 1017:15,            factors [8] - 825:4, 826:13,    filled [8] - 880:10, 969:16,    fixed [33] - 733:3, 736:15,
  1022:22, 1031:19, 1037:16,          916:14, 926:15, 1023:14,        993:17, 996:10, 1001:16,        768:11, 808:12, 812:3,
  1040:12, 1041:4, 1042:6             1023:16, 1023:18, 1024:5        1002:6, 1039:13, 1039:16        820:3, 820:5, 820:11,
   exhibits [2] - 815:9, 974:21        factually [1] - 990:2           final [5] - 876:6, 885:19,     821:16, 821:17, 822:7,
   exists [2] - 890:9, 890:15          failure [1] - 831:6            912:23, 953:8, 953:18           824:5, 825:10, 860:25,
   exiting [1] - 830:21                fair [6] - 740:3, 777:15,       finalize [1] - 914:16          874:20, 874:22, 875:6,
   expanded [1] - 950:19              781:17, 906:20, 967:3,           finalized [1] - 912:22         903:20, 911:23, 917:18,
   expect [7] - 850:7, 896:16,        1031:4                           finally [1] - 1044:10          930:12, 935:18, 940:12,
  902:8, 940:18, 940:21,               Fair [2] - 989:5, 1000:18       finance [1] - 820:12           995:21, 996:14, 996:21,
  941:12, 993:12                       fairly [1] - 853:5              financial [1] - 921:3          996:24, 1004:9, 1030:11,
   expectation [1] - 950:18            fall [3] - 864:21, 905:18,      Financial [1] - 921:18         1030:12, 1030:16, 1031:12
   expectations [7] - 914:17,         919:5                            financing [2] - 829:21,         flag [1] - 869:10
  949:11, 949:12, 950:5,               familiar [13] - 824:5,         830:23                           flexibility [2] - 870:3, 898:8
  950:16, 981:9                       827:14, 836:5, 864:14,           fine [3] - 858:3, 884:10,       flip [1] - 967:5
   expected [2] - 896:11,             911:9, 920:19, 940:8,           893:9                            Floor [1] - 728:6
  1040:22                             940:11, 969:5, 993:6,            finger [1] - 861:24             fly [7] - 799:2, 799:5,
   expecting [2] - 753:11,            1004:19, 1017:24, 1018:12        finger-pointing [1] - 861:24   985:18, 987:6, 987:16,
  847:18                               family [4] - 752:7, 868:10,     finish [3] - 764:4, 802:3,     988:18, 988:21
   expense [1] - 929:24               868:19, 871:19                  997:25                           FMLA [67] - 743:8, 757:6,
   expenses [1] - 930:3                Family [6] - 840:22, 841:9,     finishing [1] - 967:18         760:7, 761:14, 819:8,
   experience [6] - 862:12,           865:7, 871:16, 887:20,           FINRA [5] - 731:14, 731:21,    841:10, 842:20, 844:14,
  868:3, 868:20, 929:19,              979:21                          818:6, 818:11, 852:2            844:16, 844:22, 844:23,
  934:5, 963:22                        far [4] - 750:15, 790:19,       fired [2] - 1030:8, 1030:10    849:20, 865:7, 865:8,
   expired [1] - 829:23               793:4, 1040:21                   firm [30] - 786:2, 793:12,     865:14, 866:20, 867:3,
   explain [3] - 836:8, 915:3,         fast [1] - 1037:19             794:8, 819:14, 819:16,          872:6, 880:4, 898:6, 933:21,
  979:12                               father [4] - 912:10, 912:20,   819:17, 819:18, 825:8,          940:3, 969:16, 969:20,
   explaining [1] - 830:20            913:18, 935:9                   825:9, 826:7, 833:7, 840:3,     969:24, 970:7, 971:20,
   explanation [1] - 774:21            fault [1] - 945:15             841:8, 851:22, 855:3, 883:4,    979:21, 982:19, 983:3,
   Explanation [1] - 1038:4            February [15] - 740:24,        890:23, 912:11, 921:2,          983:9, 983:15, 983:23,
   explanations [1] - 881:16          771:15, 779:22, 780:19,         929:20, 930:2, 930:12,          990:22, 991:23, 991:24,
   Explanations [2] - 928:9,          783:14, 813:3, 813:9, 902:5,    931:19, 931:22, 932:5,          992:4, 993:16, 993:19,
  968:6                               902:6, 908:14, 919:5, 970:4,    932:6, 992:2, 1004:17,          993:21, 994:8, 994:11,
   expressed [1] - 779:15             970:15, 970:23                  1006:21, 1031:25                994:16, 1001:5, 1001:9,
   expressly [2] - 800:3,              feedback [8] - 827:2,           firm's [6] - 853:4, 916:15,    1001:16, 1001:20, 1001:22,
  979:21                              909:16, 909:17, 909:21,                                         1002:3, 1002:10, 1002:19,
                                                                      927:5, 935:12, 935:15, 992:8
   extend [5] - 850:23, 984:10,       940:23, 941:13, 1036:17,                                        1002:23, 1003:3, 1003:5,
                                                                       firms [3] - 910:9, 930:9,
                                      1036:20                                                         1007:17, 1035:25, 1036:5,
  984:22, 997:9, 998:3                                                1003:9
                                       Fellow [1] - 922:16                                            1039:12, 1039:15, 1041:13,
   extended [2] - 873:18,                                              first [59] - 733:5, 741:17,
                                       felt [24] - 744:16, 745:4,                                     1041:18, 1041:25, 1043:5,
  984:4                                                               753:20, 755:11, 763:19,
                                      752:20, 761:16, 761:19,                                         1043:7, 1043:9
   extending [1] - 869:21                                             763:20, 768:14, 770:19,
                                      761:22, 770:25, 771:3,                                           focus [5] - 889:8, 900:10,
   extension [2] - 758:6,                                             770:24, 773:4, 796:8,
                                      773:5, 774:2, 775:2, 779:25,                                    931:17, 932:7, 1004:11
  884:24                                                              801:17, 816:24, 818:14,
                                      780:5, 782:8, 832:22, 833:4,                                     focused [2] - 931:22,
   extent [6] - 791:9, 858:21,                                        823:9, 827:14, 831:8,
                                      842:19, 843:3, 844:7,                                           931:23
  864:19, 876:10, 876:18,                                             837:15, 837:21, 838:17,
                                      844:17, 850:6, 869:7,           840:7, 840:11, 843:23,           folks [2] - 808:12, 1033:12
  955:15
                                      869:13, 877:12                  847:2, 847:24, 860:8, 864:4,     follow [7] - 875:15, 884:3,
   extra [1] - 773:11
                                       few [9] - 793:13, 795:21,      865:23, 867:13, 867:23,         884:17, 910:11, 978:9,
   extremely [5] - 852:9,
                                      814:3, 865:21, 911:21,          876:11, 877:5, 883:22,          983:15, 998:16
  904:11, 904:12, 904:14,
                                      949:2, 983:20, 989:11,          884:9, 887:8, 888:10,            Follow [1] - 866:2
  918:2
                                      1035:21                         889:16, 890:25, 891:2,           follow -up [4] - 884:3,
                                       Fifth [1] - 728:6              892:21, 899:12, 916:5,          884:17, 983:15, 998:16
                      F                                                                                Follow -up [1] - 866:2
                                       figure [2] - 840:2, 1022:13    922:19, 927:22, 951:2,
                                       figured [1] - 833:7            951:22, 960:16, 961:12,          followed [2] - 839:8, 996:7
   facility   [2]   - 829:19, 900:4


                                                             PIROZZI & HILLMAN
                                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 321 of 407

                                                                                                                         1061
   following [11] - 739:5,         friend [5] - 732:15, 732:17,    943:23, 944:15, 944:17,
                                                                                                                 H
  850:10, 851:13, 857:4,          777:12, 788:12, 790:3            945:12, 945:15, 946:16,
  880:5, 902:6, 912:18, 919:4,     friends [1] - 732:13            953:2, 956:12, 960:17,
  919:5, 985:22, 1037:22           front [6] - 821:6, 865:24,      961:13, 961:23, 964:22,          half [8] - 748:16, 822:24,
   Following [2] - 779:22,        880:14, 911:7, 937:18,           988:2, 1000:22, 1015:4,         859:19, 910:16, 979:18,
  794:22                          954:15                           1020:15, 1020:24, 1022:9,       1015:13, 1021:19, 1046:21
   follows [3] - 731:4, 817:7,     frustrated [1] - 997:21         1022:23, 1031:6, 1035:14,        halfway [2] - 746:11,
  892:6                            frustrating [1] - 985:11        1035:16, 1035:20, 1041:2,       951:20
   food [1] - 733:12               frustration [1] - 997:17        1045:19, 1045:24, 1046:20,       hall [2] - 862:7, 896:24
   Force [2] - 950:9, 951:11       fulfill [1] - 975:13            1046:24                          hand [5] - 805:21, 967:7,
   force [5] - 826:25, 907:10,     full [4] - 879:21, 892:21,       given [4] - 908:25, 938:9,     968:5, 1034:11, 1048:20
  1036:18, 1036:21, 1044:9        954:11, 1026:9                   990:8, 1029:11                   handbook [4] - 840:23,
   forced [1] - 753:7              function [13] - 740:15,          Glad [1] - 758:17              840:24, 1003:19, 1003:22
   forcing [1] - 761:23           766:17, 844:20, 846:5,            global [3] - 736:15, 820:3,     handing ) [1] - 956:12
   foregoing [1] - 1048:10        854:11, 854:15, 857:15,          821:16                           handle [10] - 752:9, 752:24,
   forget [1] - 997:8             857:21, 873:2, 901:3,             governance [2] - 852:23,       753:2, 759:4, 759:21, 761:9,
   form [3] - 821:9, 929:23,      901:11, 903:15, 1004:14          1004:21                         762:16, 765:16, 777:25,
  933:24                           functions [3] - 854:12,          grade [3] - 820:16, 820:24,    862:14
   formal [1] - 826:4             862:7, 1006:20                   911:17                           handled [2] - 760:13, 769:3
   former [4] - 824:4, 911:22,     funds [1] - 914:2                graduated [2] - 818:5,          handling [5] - 764:21,
  932:3, 943:11                    future [4] - 876:21, 931:16,    818:19                          766:19, 769:4, 771:6, 807:25
   forms [17] - 870:14, 880:17,   1011:24, 1045:6                   grant [2] - 786:13, 824:25      handwriting [6] - 778:18,
  880:20, 918:13, 928:24,                                           granted [2] - 970:22,          881:23, 928:22, 928:23,
                                                                   992:10                          968:19
  929:10, 993:17, 993:20,                       G
  993:24, 994:2, 994:5, 994:8,                                      great [3] - 852:13, 868:4,      handwritten [1] - 918:18
  994:19, 994:21, 994:22,                                          951:23                           happy [4] - 785:13, 788:11,
                                   game [3] - 743:13, 743:17,       Great [1] - 910:24             1036:8, 1039:6
  1004:2, 1037:21
                                  743:19                            greater [1] - 1025:19           hard [1] - 743:21
   forth [2] - 915:20, 955:14
                                   gather [1] - 790:20              greatly [1] - 902:12            hardest [1] - 921:2
   forward [14] - 764:22,
                                   gay [1] - 840:5                  gross [3] - 921:21, 923:21,     Head [4] - 731:13, 817:15,
  765:5, 765:17, 768:16,
  768:25, 771:8, 801:25,           general [4] - 752:19, 905:5,    923:24                          828:10, 1038:24
  802:9, 804:17, 815:2, 862:9,    922:25, 967:10                    Gross [2] - 924:3, 924:4        head [57] - 733:20, 734:6,
  874:4, 887:4, 909:6              generally [8] - 733:8, 789:6,    group [51] - 732:24, 737:16,   734:15, 734:19, 735:2,
   forwarded [3] - 841:3,         821:9, 836:8, 852:20,            737:20, 740:14, 742:12,         735:25, 736:15, 737:20,
  886:15, 886:25                  880:20, 920:19, 920:23           742:17, 759:24, 764:22,         739:11, 739:24, 740:14,
   forwards [1] - 979:14           generate [3] - 952:8,           766:4, 766:8, 766:13, 771:7,    742:12, 742:17, 765:23,
   four [26] - 732:25, 739:21,    973:15, 1025:17                  776:19, 786:2, 789:4, 792:6,    768:16, 768:24, 794:6,
  742:4, 748:16, 749:12,           generated [1] - 930:16          792:7, 808:18, 808:20,          794:13, 797:17, 797:25,
  776:2, 776:4, 779:10,            generation [3] - 907:3,         834:14, 834:21, 836:11,         798:2, 798:4, 798:7, 808:18,
  823:20, 833:25, 846:22,         907:8, 909:20                    859:24, 882:25, 883:11,         815:2, 815:15, 820:3, 822:7,
  859:19, 879:20, 899:11,          Gerard [1] - 825:20             884:13, 911:13, 914:18,         822:18, 823:10, 824:4,
  902:15, 907:13, 970:8,           Gerry [1] - 826:4               915:23, 916:8, 916:20,          838:15, 859:23, 874:3,
  981:14, 981:17, 981:21,          GIBSON [89] - 728:19,           962:20, 995:6, 995:18,          874:19, 877:6, 903:19,
  1000:20, 1015:12, 1019:15,      730:6, 730:8, 730:11,            1008:3, 1014:5, 1015:18,        903:20, 903:21, 911:13,
  1021:11, 1024:11, 1028:22       730:13, 731:6, 742:2, 750:6,     1019:24, 1020:3, 1020:9,        911:16, 911:23, 916:23,
   Four [1] - 879:9               751:10, 753:4, 754:18,           1025:2, 1025:10, 1026:14,       917:2, 926:6, 930:8, 930:12,
   Four-to-eight-week [1] -       760:3, 765:19, 767:13,           1033:11, 1034:4, 1034:17,       932:3, 935:18, 995:18,
  879:9                           775:8, 784:17, 784:24,           1034:22, 1034:24, 1035:3,       995:21, 1005:3, 1015:17,
   fourth [3] - 756:7, 871:12,    785:5, 792:25, 793:3, 795:8,     1038:19, 1044:16                1028:8, 1030:3, 1030:15
  902:18                          795:11, 803:7, 810:19,            GSO [1] - 911:5                 health [11] - 805:4, 869:22,
   frame [8] - 827:20, 831:24,    810:22, 811:5, 813:24,            guaranteed [6] - 735:7,        878:6, 879:13, 898:16,
  837:8, 837:24, 843:18,          814:7, 816:10, 816:15,           824:10, 851:12, 851:15,         900:13, 905:21, 931:20,
  843:19, 851:22, 1024:9          816:24, 817:9, 833:15,           851:16, 851:17                  982:11, 1007:14, 1045:10
   franchise [1] - 931:21         853:8, 853:12, 853:13,            guess [8] - 791:6, 808:25,      healthy [2] - 758:18, 888:15
                                  862:17, 863:10, 863:12,          809:8, 810:16, 836:24,           hear [5] - 812:15, 847:17,
   frank [1] - 884:25
                                  871:7, 871:10, 871:11,           994:14, 1045:21, 1046:12        857:8, 885:22, 886:9
   free [2] - 1018:10, 1045:23
                                  873:24, 876:23, 891:15,           guidance [1] - 991:15           heard [14] - 847:7, 847:20,
   freeze [1] - 964:8
                                  892:8, 902:24, 905:25,            guidelines [1] - 864:11        847:21, 847:22, 847:23,
   frequently [6] - 745:13,
                                  906:4, 911:8, 918:10,                                            847:24, 849:8, 849:13,
  745:21, 754:5, 884:2,
                                  918:11, 924:16, 924:22,                                          849:16, 857:19, 878:13,
  884:14, 1011:12
                                  924:25, 925:5, 925:6, 926:9,                                     884:9, 1046:3
   Friday [1] - 751:19
                                  929:5, 934:19, 937:20,                                            Hearing [1] - 943:23


                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 322 of 407

                                                                                                                      1062
   hearing [6] - 763:21, 847:5,    high-yield [110] - 731:13,     HN [1] - 747:21                              I
  855:9, 855:11, 855:16,          732:24, 733:2, 733:7, 733:9,    Hoai [48] - 734:14, 735:18,
  1047:3                          733:21, 734:6, 734:16,         763:22, 763:23, 764:9,
   heavily [1] - 850:21           734:20, 735:3, 735:10,         764:16, 787:14, 793:18,          IADEVAIA [5] - 728:9,
   help [8] - 755:19, 759:21,     735:21, 735:25, 736:11,        796:10, 812:2, 823:21,          800:14, 803:9, 804:4, 988:3
  759:22, 760:23, 761:10,         736:21, 736:22, 737:6,         831:17, 832:22, 847:5,           idea [6] - 753:11, 869:4,
  847:22, 895:10, 915:14          737:11, 737:16, 739:12,        847:20, 849:13, 854:22,         907:3, 907:8, 909:20, 910:15
   helped [1] - 762:22            739:24, 740:14, 741:21,        855:10, 855:19, 856:14,          ideas [5] - 835:9, 836:11,
   helpful [7] - 756:2, 841:13,   742:5, 742:12, 742:17,         863:15, 863:25, 864:4,          836:17, 907:5, 1025:17
  841:16, 864:7, 868:11,          765:23, 768:16, 768:24,        864:19, 865:6, 866:3,            identified [1] - 831:4
  905:13, 915:19                  792:6, 794:6, 794:14,          868:11, 875:2, 878:6,            identify [1] - 823:10
   helps [1] - 952:8              797:13, 797:25, 798:3,         879:14, 885:15, 886:7,           imagine [1] - 810:22
   hereby [1] - 1048:10           798:4, 798:8, 815:15,          886:9, 886:19, 887:6,            immediate [1] - 929:12
   herein [1] - 1048:15           820:16, 820:20, 820:25,        890:24, 894:6, 898:20,           immediately [4] - 861:13,
   hereunto [1] - 1048:19         822:15, 822:18, 823:6,         907:13, 909:14, 912:17,         872:16, 896:17, 1013:9
   herself [1] - 914:19           823:11, 824:6, 824:13,         913:16, 951:23, 961:21,          impact [8] - 927:9, 927:14,
   Hi [4] - 839:23, 841:6,        826:15, 826:18, 826:24,        977:13, 989:18, 1032:12,        927:18, 927:19, 977:2,
  971:19, 972:6                   827:6, 828:10, 829:6,          1041:17                         977:12, 980:5, 981:6
   hide [1] - 897:24              829:11, 829:22, 831:20,         HOAI [1] - 727:4                impending [1] - 867:25
   High [4] - 780:13, 820:22,     832:8, 832:16, 832:19,          Hoai's [4] - 855:17, 903:10,    implies [1] - 865:15
  822:25, 823:8                   833:13, 833:14, 833:21,        959:5, 1014:4                    important [7] - 740:15,
   high [114] - 731:13, 732:24,   834:6, 834:15, 835:20,          Hoffman [1] - 729:4            742:17, 838:23, 910:4,
                                  859:24, 874:3, 877:2, 877:7,    Holcomb [7] - 767:6,           932:5, 959:19, 1044:25
  733:2, 733:7, 733:9, 733:21,
                                  882:25, 883:11, 900:3,         767:15, 767:23, 768:5,           impression [3] - 815:13,
  734:6, 734:16, 734:20,
                                  904:18, 908:7, 911:19,         874:16, 874:18, 874:19          861:20, 1006:9
  735:3, 735:10, 735:21,
                                  915:23, 916:8, 916:20,          Hold [1] - 772:6                impressions [1] - 827:2
  735:25, 736:11, 736:21,
                                  916:23, 917:2, 917:18,          hold [1] - 731:14               IN [1] - 1048:19
  736:22, 737:6, 737:11,
                                  917:21, 926:16, 926:24,         home [1] - 982:14               In-house [1] - 729:5
  737:16, 739:12, 739:24,
                                  927:17, 930:19, 930:22,         honest [3] - 861:20, 893:12,    inaccurate [1] - 1010:12
  740:14, 741:21, 742:5,
                                  931:25, 932:3, 932:4,          893:17                           inappropriate [3] - 760:11,
  742:12, 742:17, 765:23,
                                  933:17, 948:3, 948:9,           Honor [1] - 924:25             799:14, 940:2
  768:16, 768:24, 792:6,
                                  951:25, 965:18, 1015:17,        hope [1] - 883:23               INC [1] - 727:7
  794:6, 794:14, 797:13,
                                  1020:9, 1025:2, 1030:21,        hoped [1] - 889:4
  797:25, 798:3, 798:4, 798:8,                                                                    include [6] - 742:14,
                                  1031:12, 1033:3, 1033:9,        hopefully [1] - 889:5
  815:15, 820:16, 820:20,                                                                        826:13, 834:2, 915:15,
                                  1034:21, 1034:22, 1034:24,
  820:25, 822:15, 822:18,                                         hospital [1] - 770:13          915:22, 915:24
                                  1034:25, 1035:2, 1035:4,
  823:6, 823:11, 824:6,                                           hot [1] - 790:24                included [4] - 829:16,
                                  1035:8, 1037:14
  824:13, 826:15, 826:18,                                         hour [2] - 910:16, 1046:21     900:3, 911:14, 973:11
  826:24, 827:6, 828:10,           higher [5] - 774:15, 775:5,
                                                                  hours [5] - 739:25, 740:12,     includes [1] - 920:9
  829:6, 829:11, 829:22,          907:2, 957:2, 957:13
                                                                 896:14, 896:23, 979:18           including [8] - 746:25,
  831:20, 832:8, 832:16,           highest [2] - 737:6, 929:24
                                                                  house [1] - 729:5              750:21, 792:5, 828:16,
  832:19, 833:13, 833:14,          Highlights [1] - 921:18
                                                                  HR [22] - 789:13, 789:15,      829:9, 829:11, 914:19, 921:3
  833:21, 834:6, 834:15,           highly [3] - 819:21, 916:22
                                                                 838:5, 838:14, 838:15,           Including [1] - 796:19
  835:20, 853:3, 859:24,           himself [1] - 855:17
                                                                 845:2, 845:20, 857:18,           inclusive [1] - 973:21
  868:10, 874:3, 877:2, 877:7,     hire [8] - 794:23, 795:3,
                                                                 858:4, 894:7, 895:7, 929:2,      income [33] - 733:3,
  882:25, 883:11, 900:3,          795:6, 811:18, 824:20,
                                                                 958:11, 966:13, 975:17,         736:16, 768:11, 808:12,
  904:18, 908:7, 910:7,           828:3, 915:16, 956:2
                                                                 983:14, 984:14, 989:16,         812:3, 820:3, 820:5, 820:11,
  911:19, 915:23, 916:8,           hired [19] - 733:5, 733:19,   994:18, 994:21, 1003:10,        821:16, 821:17, 822:8,
  916:20, 916:23, 917:2,          733:23, 791:22, 791:25,        1030:4                          824:5, 825:10, 860:25,
  917:18, 917:21, 926:16,         793:23, 794:7, 828:5,           human [31] - 839:5, 863:16,    874:20, 874:22, 875:6,
  926:24, 927:17, 930:19,         828:14, 854:16, 926:18,                                        903:20, 911:23, 917:18,
                                                                 865:3, 870:19, 870:23,
  930:22, 931:25, 932:3,          930:25, 931:13, 933:2,                                         930:12, 935:19, 940:12,
                                                                 871:15, 872:5, 880:22,
  932:4, 933:17, 948:3, 948:9,    933:6, 942:25, 943:4,                                          995:21, 996:14, 996:21,
                                                                 936:13, 936:16, 957:24,
  951:25, 965:18, 1015:17,        943:13, 1045:14                                                996:25, 1004:9, 1030:11,
                                                                 977:18, 977:22, 978:5,
  1020:9, 1025:2, 1030:21,         hiring [7] - 732:19, 766:3,   978:7, 978:10, 979:8,           1030:12, 1030:16, 1031:12
  1031:12, 1033:3, 1033:9,        791:17, 792:7, 827:16,         979:25, 984:2, 993:4, 993:6,     incomplete [5] - 1015:24,
  1034:21, 1034:22, 1034:24,      942:22, 943:15                 1000:7, 1000:8, 1001:4,         1016:8, 1017:3, 1017:4,
  1034:25, 1035:2, 1035:4,         historic [2] - 931:18,        1001:15, 1002:18, 1003:11,      1032:3
  1035:8, 1037:14                 931:21                         1003:14, 1035:24, 1043:21        inconsistencies [1] -
   high-grade [1] - 820:16         history [3] - 732:19,          hundred [1] - 772:18           940:25
   high-level [1] - 853:3         818:18, 921:3                   hurt [1] - 879:14               inconsistent [1] - 931:12
   High-yield [4] - 780:13,        hit [1] - 805:16                                               incorrect [1] - 993:22
  820:22, 822:25, 823:8            hitting [1] - 913:5


                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 323 of 407

                                                                                                                          1063
   increase [4] - 807:11,           intended [2] - 875:17,                                          969:6, 969:15, 970:7, 971:4,
                                                                                  J
  854:21, 965:7, 1038:8            1012:12                                                          971:13, 971:18, 971:25,
   increased [3] - 956:22,          intending [2] - 876:3,                                          972:6, 972:10, 1039:13,
  957:6, 964:3                     998:14                             Jack [1] - 741:22             1039:22, 1040:8, 1040:22
   indefinite [1] - 847:9           intends [1] - 759:4               Jaime [4] - 871:2, 880:9,      Johnson 's [6] - 967:12,
   indicate [11] - 744:20,          intense [3] - 851:23,           1046:3, 1046:22                 967:25, 969:23, 970:20,
  744:23, 745:3, 753:7,            852:13, 853:5                      JAMS [1] - 727:2              1002:5, 1039:8
  761:13, 765:10, 765:20,           intention [5] - 861:7, 861:9,     Jane [26] - 733:25, 763:6,     joining [1] - 732:5
  779:16, 782:7, 804:12,           861:15, 876:17, 876:20           763:8, 763:10, 822:20,           Joint [1] - 943:25
  970:12                            interactions [1] - 910:10       822:24, 823:2, 823:14,           Joshi [10] - 791:25, 793:23,
   indicated [9] - 754:7, 779:6,    interested [1] - 1048:16        823:17, 826:19, 842:19,         794:7, 794:21, 834:12,
  815:18, 846:16, 875:20,           interesting [1] - 889:12        874:5, 878:14, 886:15,          930:17, 930:25, 931:13,
  876:25, 877:23, 929:11,           interfered [1] - 819:8          886:18, 889:10, 894:20,         932:8, 932:14
  1040:17                           interim [5] - 814:21, 913:6,    896:21, 909:14, 914:16,          journey [1] - 868:4
   indicating [2] - 760:6,         995:9, 995:20, 996:5             926:6, 929:12, 966:13,           Judge [11] - 784:17,
  922:10                            intermittently [1] - 909:12     976:21, 984:8, 1046:2           793:14, 814:4, 814:18,
   indication [1] - 865:13          internal [1] - 825:25             January [23] - 902:5,         816:15, 853:8, 862:18,
   indications [1] - 982:9                                          908:13, 912:8, 912:21,          865:20, 871:7, 905:25,
                                    internally [1] - 835:13
   indirectly [1] - 1048:16                                         915:11, 919:5, 958:4, 958:8,    934:20
                                    interpolating [1] - 992:6
   individual [5] - 789:14,                                         959:6, 960:13, 960:22,           JUDGE [1] - 727:12
                                    interpret [1] - 958:23
  852:25, 908:25, 912:24,                                           961:18, 962:7, 966:25,           judge [1] - 899:8
                                    interview [1] - 827:24
  916:17                                                            968:10, 969:7, 969:17,           judgment [1] - 850:19
                                    intranet [1] - 840:24
   individual 's [1] - 909:4                                        970:16, 1021:19, 1027:23,        July [69] - 746:15, 751:19,
                                    investigations [2] - 852:19,
   individuals [4] - 741:18,                                        1031:23, 1034:20                751:22, 752:7, 755:5,
                                   999:8
  741:20, 823:23, 1023:19                                             Jefferies [1] - 833:18        756:13, 767:6, 767:23,
                                    investment [8] - 732:22,
   industries [1] - 900:7                                             JEREMIAH [1] - 728:9          769:6, 771:6, 786:21,
                                   792:10, 817:15, 820:24,
   industry [6] - 732:19,                                             jiadevaia @vladeck .com       798:20, 799:9, 802:13,
                                   829:9, 911:17, 963:10,
                                                                    [1] - 728:10                    802:15, 802:19, 803:16,
  904:22, 929:19, 931:24,          963:11
  963:22, 1045:15                                                     Jiten [4] - 791:24, 794:20,   803:20, 814:20, 837:8,
                                    investment -grade [1] -
   inflation [1] - 941:4                                            834:12, 930:17                  839:25, 843:18, 847:15,
                                   911:17
   inform [3] - 763:24,                                               job [54] - 733:6, 733:9,      848:16, 848:18, 848:21,
                                    invite [1] - 890:5
  1013:13, 1014:4                                                   734:5, 737:14, 740:15,          848:22, 849:2, 854:6, 856:9,
                                    Involuntary [1] - 928:3
   information [12] - 810:10,                                       740:16, 742:15, 766:17,         856:24, 860:13, 860:18,
                                    involved [17] - 771:23,
  812:6, 839:11, 841:22,                                            780:11, 798:7, 807:23,          862:21, 862:22, 863:13,
                                   781:14, 787:9, 796:16,
  864:6, 865:2, 915:16,                                             817:13, 828:8, 834:21,          863:20, 865:13, 865:25,
                                   809:18, 830:15, 845:21,
  915:18, 958:12, 958:21,                                           834:23, 844:20, 846:5,          871:6, 874:13, 875:18,
                                   853:3, 943:15, 943:18,
  1024:9, 1028:23                                                   852:12, 854:11, 854:13,         877:22, 894:4, 898:14,
                                   944:9, 944:23, 945:18,
                                                                    854:14, 854:15, 855:2,          985:13, 987:21, 988:12,
   informed [7] - 862:11,          945:23, 998:9, 1006:15,
                                                                    857:22, 861:21, 865:8,          989:14, 989:15, 990:14,
  865:17, 898:21, 907:18,          1044:20
                                                                    869:13, 873:2, 882:22,          991:14, 992:12, 994:15,
  977:18, 980:24, 1009:13           involvement [1] - 914:24
                                                                    883:8, 886:20, 887:18,          997:14, 1000:6, 1000:13,
   informing [3] - 869:6,           IRS [3] - 919:3, 958:13,
                                                                    888:6, 888:24, 901:11,          1001:6, 1001:22, 1002:6,
  891:5, 991:25                    958:25
                                                                    903:14, 908:5, 937:5, 937:7,    1002:23, 1005:18, 1012:4,
   inherit [1] - 943:10             isolated [1] - 749:22
                                                                    937:13, 939:18, 939:23,         1039:3, 1041:8, 1042:2
   inheritance [1] - 829:5          isolation [1] - 1030:6
                                                                    940:16, 951:23, 958:18,          June [33] - 743:2, 743:7,
   inherited [1] - 828:25           issuance [2] - 829:22,          972:16, 1001:10, 1001:12,       762:4, 775:20, 776:13,
   initial [2] - 870:2, 889:18     833:13                           1001:13, 1002:20, 1004:14,      786:22, 811:11, 812:8,
   initiatives [1] - 819:16         issue [12] - 759:13, 837:17,    1043:10, 1044:11, 1044:16       837:8, 843:18, 843:20,
   injury [1] - 879:16             876:4, 878:6, 879:13,              job-protected [1] - 887:18    843:25, 846:7, 846:19,
   input [3] - 944:25, 946:2,      898:16, 899:4, 899:5,              job-protection [1] - 888:6    869:23, 870:7, 883:5, 888:2,
  947:21                           966:15, 998:9, 1006:24,
                                                                      jobs [2] - 835:5, 1033:24     894:4, 899:17, 925:12,
   inquired [1] - 978:13           1020:21
                                                                      John [10] - 759:21, 759:23,   927:23, 990:11, 990:19,
   inquiries [1] - 835:14           issued [1] - 845:22
                                                                    760:2, 760:23, 761:9, 762:2,    990:20, 1019:23, 1032:15,
   insight [1] - 911:6              issuers [5] - 820:23,
                                                                    762:15, 762:22, 776:23          1034:5, 1034:10, 1034:15,
   instance [2] - 749:14,          829:21, 830:23, 831:3, 900:5
                                                                      JOHN [1] - 728:21             1039:3, 1044:17, 1045:2
  749:22                            issues [8] - 852:2, 852:7,
                                                                      john.coster@ssbb.com [1]       junior [3] - 759:24, 762:18,
   instances [1] - 749:16          852:22, 898:17, 898:25,
                                                                    - 728:22                        965:12
   institutional [1] - 836:24      981:18, 1007:3, 1028:22
                                                                      Johnson [26] - 933:13,         jury [1] - 994:6
   instruction [3] - 842:5,         item [2] - 922:8, 924:8
                                                                    933:15, 933:18, 933:20,
  842:8, 896:3                      items [3] - 836:15, 889:14,
                                                                    933:23, 965:16, 965:17,
   instructive [1] - 905:23        928:16                           965:23, 966:3, 966:7,
   intend [2] - 860:24, 862:8       itself [1] - 1025:21            966:20, 966:24, 968:9,


                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 324 of 407

                                                                                                                        1064
                                 910:12, 911:16, 946:24,         906:11, 927:13, 933:21,         990:21, 1024:17, 1024:25
                K
                                 964:20, 964:23, 968:13,         934:6, 934:16, 936:10,           letter [37] - 803:12, 803:19,
                                 971:8, 989:20, 1015:13,         936:17, 936:23, 937:3,          855:10, 855:14, 860:18,
   Kanno [1] - 747:12            1032:7, 1034:9                  937:6, 937:12, 937:14,          865:20, 866:7, 867:11,
   keep [3] - 814:2, 887:5,       late [8] - 752:6, 849:11,      939:23, 940:3, 965:23,          867:18, 867:24, 868:6,
  945:13                         902:5, 908:13, 914:14,          966:21, 966:24, 968:2,          869:2, 870:10, 871:5, 872:2,
   Keep [2] - 758:25, 946:17     914:22, 1027:12, 1027:21        968:10, 968:14, 968:20,         872:10, 872:18, 873:14,
   keeping [3] - 835:15,          late-stage [1] - 914:22        969:7, 969:17, 969:24,          873:25, 876:22, 974:19,
  884:11, 1006:13                 latest [1] - 887:6             970:9, 970:13, 970:20,          985:14, 992:12, 992:16,
   kept [3] - 839:9, 870:3,       law [4] - 982:10, 993:14,      971:2, 971:5, 972:3, 972:11,    993:3, 995:24, 996:17,
  1040:18                        996:25, 997:2                   980:2, 981:14, 981:17,          997:4, 997:18, 998:16,
   kind [5] - 804:15, 937:14,     lawyer [3] - 874:21, 981:24,   982:18, 982:19, 983:10,         998:21, 999:2, 999:12,
  992:21, 992:25, 999:12         996:21                          983:18, 983:23, 984:3,          999:15, 1000:7, 1000:8,
   Knowing [1] - 893:16           lawyers [1] - 994:22           984:4, 984:11, 984:22,          1000:13
   knowing [1] - 879:13           lay [2] - 889:19, 930:13       991:19, 991:22, 992:4,           letters [5] - 778:11, 877:15,
   knowledge [21] - 736:17,       lead [2] - 904:25, 941:7       992:16, 992:21, 992:23,         877:16, 996:8, 996:9
  744:4, 745:23, 762:5,           leading [4] - 732:19,          992:25, 993:7, 993:13,           Letting [1] - 896:15
  762:10, 762:23, 766:2,         818:18, 868:21, 1018:24         993:18, 994:3, 994:6,            letting [5] - 787:14, 790:11,
  766:6, 776:10, 778:22,          learn [6] - 837:13, 847:10,    994:16, 997:10, 1001:16,        914:17, 1018:8, 1018:13
  786:25, 819:2, 819:6,          890:14, 984:10, 1009:9,         1001:20, 1001:22, 1002:19,       level [5] - 796:23, 853:3,
  823:22, 853:20, 882:17,        1009:21                         1005:24, 1007:14, 1007:24,      907:2, 909:20, 1006:11
  901:8, 930:22, 932:22,          learned [24] - 753:17,         1008:11, 1015:12, 1021:12,       levels [1] - 910:7
  1002:22, 1041:20               762:24, 850:16, 873:17,         1021:21, 1028:13, 1028:15,       leveraged [4] - 829:10,
   knowledgeable [3] -           878:11, 879:18, 880:2,          1035:25, 1036:6, 1040:23,       829:17, 829:22, 926:17
  842:10, 864:23, 1012:12        890:16, 890:19, 977:24,         1041:14, 1041:18, 1041:25,       liberty [1] - 816:13
   known [4] - 852:2, 935:21,    978:3, 984:12, 984:14,          1042:20, 1042:23, 1043:5,        license [1] - 731:20
  935:24, 936:3                  984:21, 989:15, 991:18,         1043:7                           licensed [1] - 876:11
   knows [1] - 752:7             1000:7, 1004:13, 1007:7,         leaves [1] - 824:25             licenses [8] - 731:14,
   Krasner [13] - 767:5,         1008:6, 1008:11, 1008:14,        leaving [2] - 903:10, 912:17   731:16, 731:18, 731:21,
  767:15, 767:22, 768:4,         1008:20, 1009:23                 left [21] - 735:17, 742:21,    818:6, 818:11, 834:24,
  768:6, 874:16, 874:18,          learning [1] - 864:18          743:6, 753:10, 754:15,          876:13
  874:21, 995:15, 995:16,         learns [1] - 1000:8            762:4, 775:19, 796:9,            LICUL [58] - 728:11, 730:7,
  996:12, 996:13, 996:19          least [5] - 802:23, 861:17,    822:12, 843:14, 846:6,          730:12, 767:11, 784:22,
   Kristen [1] - 1042:9          862:11, 866:19, 869:20          846:19, 873:12, 892:22,         785:2, 795:16, 810:15,
   Kristi [1] - 971:19            Leave [7] - 840:22, 841:9,     922:11, 925:16, 983:7,          810:25, 811:7, 813:21,
                                 865:7, 871:16, 887:20,          990:7, 990:10, 1034:11,         816:12, 863:8, 924:20,
                                                                 1039:2
                L                969:20, 979:22                                                  924:23, 935:3, 937:21,
                                  leave [159] - 743:8, 743:9,     left-hand [1] - 1034:11        943:25, 944:16, 944:18,
                                 744:17, 744:21, 744:25,          legacy [2] - 1037:11,          945:13, 945:21, 946:19,
   LA [2] - 844:8, 982:24                                        1045:5
                                 748:11, 756:6, 757:9,                                           953:3, 953:5, 956:13, 960:8,
   labeled [1] - 949:6                                            legal [9] - 768:6, 848:12,     960:20, 961:14, 961:15,
                                 757:16, 757:20, 757:25,
   lack [4] - 850:20, 867:4,                                     867:21, 890:17, 966:13,         962:2, 964:23, 965:2,
                                 760:7, 760:9, 761:14,
  916:15, 927:6                                                  993:9, 993:12, 1030:5,          966:17, 966:19, 973:6,
                                 761:17, 775:16, 788:23,
   Laid [1] - 928:6                                              1033:19                         988:4, 988:6, 994:24,
                                 797:9, 801:7, 805:4, 805:9,
   Lanci [3] - 825:20, 825:22,                                    lend [2] - 830:24, 831:3       998:19, 1000:23, 1000:24,
                                 807:14, 807:16, 812:12,
  826:3                                                           lending [1] - 829:15           1007:5, 1010:23, 1011:2,
                                 812:16, 833:2, 838:3, 840:2,
   Lanci's [1] - 826:11          840:4, 840:20, 840:21,           length [3] - 748:21, 748:25,   1015:7, 1020:12, 1020:19,
   land [1] - 889:20             841:22, 842:2, 842:20,          990:6                           1021:3, 1022:10, 1022:24,
   language [6] - 739:4,         842:25, 843:4, 843:10,           Lenore [27] - 838:16,          1023:2, 1031:8, 1031:9,
  802:22, 875:16, 928:20,        844:14, 844:16, 844:22,         839:23, 841:6, 842:10,          1035:12, 1035:15, 1046:12,
  993:16, 999:12                 844:23, 845:8, 845:12,          863:25, 864:6, 864:15,          1046:19
   laptop [6] - 743:15, 844:8,   845:17, 849:23, 857:24,         864:24, 867:22, 868:7,           Licul [10] - 814:18, 815:9,
  845:22, 846:4, 982:24,         858:6, 859:15, 859:18,          870:16, 870:18, 870:19,         815:17, 1037:15, 1039:11,
  983:18                         864:11, 864:19, 865:6,          880:9, 886:25, 887:5,           1041:6, 1041:11, 1041:12,
   large [2] - 810:23, 836:22    865:9, 865:14, 866:4,           894:16, 895:22, 895:24,         1044:10, 1044:15
   larger [4] - 833:2, 833:16,   866:15, 866:21, 866:23,         896:5, 912:7, 974:20,            life [3] - 838:23, 868:12,
  904:21, 917:24                 866:25, 867:2, 867:3,           978:22, 979:10, 989:18,         879:16
   largest [1] - 820:10          869:20, 869:21, 869:24,         1046:6                           light [1] - 927:5
   last [22] - 732:7, 755:17,    869:25, 871:19, 871:20,          Less [2] - 739:25, 740:12       likelihood [1] - 1046:10
  785:14, 811:24, 845:3,         872:6, 880:4, 887:18, 888:7,     less [11] - 739:25, 784:3,      likely [7] - 792:15, 849:10,
  859:14, 859:19, 864:9,         893:23, 894:18, 894:21,         914:10, 919:15, 926:21,         849:16, 879:12, 914:14,
  883:2, 884:23, 885:5,          895:9, 900:18, 900:21,          973:2, 973:4, 973:11,           939:8, 1046:13


                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 325 of 407

                                                                                                                       1065
   Lily [1] - 758:18              863:5, 865:23, 867:11,         762:24, 763:4, 763:14,         958:1, 959:1, 960:1, 961:1,
   limited [1] - 1040:19          869:16, 870:10, 871:12,        764:3, 764:7, 764:8, 764:12,   962:1, 963:1, 964:1, 965:1,
   line [56] - 768:9, 853:7,      874:8, 878:15, 880:12,         764:19, 764:24, 765:3,         966:1, 967:1, 968:1, 969:1,
  856:13, 863:15, 866:2,          880:24, 881:2, 883:12,         765:20, 766:16, 767:5,         970:1, 971:1, 972:1, 973:1,
  869:7, 879:8, 883:18,           884:16, 885:18, 886:12,        767:14, 767:22, 768:2,         974:1, 975:1, 976:1, 977:1,
  892:22, 892:25, 893:10,         887:22, 892:9, 893:10,         768:15, 768:20, 768:23,        978:1, 979:1, 980:1, 981:1,
  893:13, 893:21, 894:14,         895:15, 895:20, 895:22,        771:2, 771:17, 771:18,         982:1, 983:1, 984:1, 985:1,
  895:15, 895:20, 896:7,          896:25, 897:4, 897:21,         774:5, 779:18, 779:21,         986:1, 987:1, 988:1, 989:1,
  896:25, 897:6, 897:10,          897:22, 904:6, 904:16,         781:6, 781:8, 781:11, 782:8,   990:1, 991:1, 992:1, 993:1,
  897:11, 898:15, 899:20,         912:4, 914:19, 914:25,         782:13, 786:13, 787:3,         994:1, 995:1, 996:1, 997:1,
  900:16, 912:12, 922:4,          916:4, 918:5, 918:15,          787:4, 787:13, 787:22,         998:1, 999:1, 1000:1,
  922:7, 924:8, 934:12,           919:10, 921:5, 922:5,          788:17, 788:22, 796:7,         1001:1, 1002:1, 1003:1,
  938:20, 941:10, 942:6,          922:13, 922:18, 927:22,        796:11, 796:12, 796:16,        1004:1, 1005:1, 1006:1,
  944:16, 945:7, 945:22,          937:15, 937:24, 938:17,        796:18, 796:22, 797:5,         1007:1, 1008:1, 1009:1,
  951:22, 956:15, 976:11,         941:9, 942:2, 943:22,          797:8, 799:10, 800:9,          1010:1, 1011:1, 1012:1,
  977:8, 980:19, 981:23,          944:12, 946:14, 946:23,        800:18, 801:15, 802:13,        1013:1, 1014:1, 1015:1,
  984:19, 986:5, 986:20,          947:23, 948:17, 948:23,        802:18, 804:7, 811:9,          1016:1, 1017:1, 1018:1,
  987:10, 991:7, 1006:25,         949:4, 950:22, 951:19,         814:13, 814:15, 814:24,        1019:1, 1020:1, 1021:1,
  1009:8, 1010:11, 1013:19,       952:17, 952:18, 952:23,        815:14, 815:20, 817:1,         1022:1, 1023:1, 1023:4,
  1018:16, 1019:18, 1022:7,       953:15, 953:23, 954:17,        817:10, 818:1, 818:23,         1024:1, 1025:1, 1026:1,
  1024:4, 1025:24, 1046:5         955:7, 955:9, 956:9, 957:15,   819:1, 820:1, 821:1, 822:1,    1027:1, 1028:1, 1029:1,
   Line [3] - 893:14, 897:11,     957:16, 959:11, 960:2,         823:1, 824:1, 825:1, 826:1,    1030:1, 1031:1, 1032:1,
  939:3                           960:3, 960:10, 961:6,          827:1, 828:1, 829:1, 830:1,    1033:1, 1034:1, 1035:1,
   lines [3] - 755:21, 793:7,     961:11, 964:18, 964:20,        831:1, 832:1, 833:1, 834:1,    1035:22, 1036:1, 1037:1,
  831:5                           967:9, 967:15, 968:4,          835:1, 836:1, 837:1, 838:1,    1038:1, 1039:1, 1040:1,
   Lipton [1] - 741:22            969:19, 970:17, 971:8,         839:1, 839:16, 839:24,         1041:1, 1042:1, 1043:1,
   list [8] - 738:11, 750:21,     972:5, 976:5, 977:5, 977:7,    840:1, 840:7, 840:8, 841:1,    1043:2, 1044:1, 1045:1,
  750:24, 818:9, 826:10,          978:16, 980:14, 981:23,        841:2, 842:1, 843:1, 844:1,    1046:1, 1047:1
  836:22, 1031:22, 1031:25        984:15, 986:2, 987:9, 989:2,   845:1, 846:1, 847:1, 848:1,     LOWENTHAL [3] - 730:10,
   listed [3] - 741:18, 826:6,    991:4, 995:12, 997:24,         848:9, 849:1, 850:1, 851:1,    817:5, 892:4
  829:16                          999:21, 1004:4, 1009:4,        852:1, 853:1, 853:14, 854:1,    Lowenthal 's [6] - 736:13,
   listen [1] - 892:18            1010:8, 1010:17, 1013:16,      855:1, 856:1, 857:1, 858:1,    768:8, 788:9, 814:20,
   listing [1] - 808:20           1015:2, 1016:9, 1017:15,       859:1, 859:6, 860:1, 861:1,    815:23, 914:23
   lists [1] - 809:3              1018:5, 1019:18, 1022:5,       862:1, 863:1, 864:1, 865:1,     Lower [1] - 992:23
   LLP [1] - 728:15               1022:22, 1023:22, 1024:9,      866:1, 867:1, 867:13, 868:1,    lower [5] - 922:11, 923:10,
   Loan [1] - 822:25              1025:13, 1028:5, 1028:16,      869:1, 870:1, 871:1, 872:1,    923:11, 967:7, 968:5
                                  1030:24, 1031:17, 1031:19,     873:1, 874:1, 875:1, 875:9,     Lucila [4] - 741:23, 809:10,
   loan [4] - 829:10, 829:11,
                                  1032:7, 1034:11, 1034:13,      876:1, 877:1, 878:1, 879:1,    809:16, 811:25
  829:17, 926:21
                                  1034:19, 1037:15, 1037:24,     880:1, 881:1, 882:1, 883:1,     lunch [3] - 816:18, 816:21
   loans [2] - 829:22, 926:17
                                  1038:10, 1040:11, 1041:3,      884:1, 885:1, 885:6, 886:1,     Luncheon [1] - 891:19
   located [2] - 746:18, 873:8
                                  1042:5                         886:14, 887:1, 888:1, 889:1,    lying [1] - 1001:25
   Location [1] - 1033:6
                                   looked [5] - 886:19, 904:2,   890:1, 891:1, 892:1, 892:9,     Lynn [6] - 933:13, 933:15,
   location [4] - 844:19,
                                  929:9, 952:22, 1042:15         893:1, 893:24, 894:1, 895:1,   965:16, 965:17, 971:19,
  1032:22, 1032:24, 1033:25
                                   looking [15] - 747:15,        896:1, 897:1, 898:1, 899:1,    1002:5
   lock [1] - 1046:7
                                  748:14, 758:16, 780:24,        900:1, 901:1, 902:1, 903:1,
   log [2] - 846:5, 847:22
                                  800:16, 852:4, 860:22,         904:1, 905:1, 906:1, 907:1,
   log-in [1] - 847:22
                                                                 908:1, 909:1, 910:1, 911:1,
                                                                                                              M
                                  904:23, 904:24, 909:3,
   logistics [3] - 759:20,
                                  930:5, 967:8, 967:18,          912:1, 912:7, 912:9, 913:1,
  760:25, 761:9                                                                                  mail [198] - 740:23, 741:2,
                                  986:19, 1042:25                913:22, 914:1, 914:12,
   long-term [1] - 833:7                                         915:1, 915:4, 915:10, 916:1,   741:5, 741:15, 742:4,
                                   Looking [2] - 849:19,
   Look [2] - 898:15, 1000:21                                    917:1, 918:1, 919:1, 920:1,    746:14, 746:25, 747:12,
                                  867:23
   look [158] - 740:17, 740:19,                                  921:1, 921:10, 922:1, 923:1,   747:24, 748:18, 750:12,
                                   Looks [3] - 929:3, 1042:21,
  746:5, 751:11, 754:22,                                         923:15, 924:1, 924:12,         750:14, 751:18, 752:2,
                                  1043:12
  755:17, 758:8, 760:18,                                         925:1, 926:1, 927:1, 927:23,   752:5, 752:11, 752:18,
                                   looks [1] - 881:25
  766:23, 767:18, 768:9,                                         928:1, 929:1, 930:1, 931:1,    753:23, 754:20, 755:3,
                                   losing [1] - 929:22
  772:2, 777:4, 778:6, 778:9,                                    932:1, 933:1, 933:12, 934:1,   755:5, 755:9, 755:12,
                                   loss [2] - 924:2, 924:7
  783:7, 799:24, 805:17,                                         935:1, 935:4, 936:1, 937:1,    755:22, 756:4, 756:20,
                                   Louis [1] - 818:2
  806:20, 811:14, 821:5,                                         938:1, 939:1, 940:1, 941:1,    756:22, 756:25, 757:3,
                                   low [6] - 773:6, 774:2,
  821:7, 821:19, 822:2,                                          942:1, 943:1, 944:1, 945:1,    757:6, 757:9, 757:11,
                                  774:14, 775:4, 909:20
  825:12, 825:16, 826:2,                                         946:1, 947:1, 948:1, 949:1,    757:23, 758:4, 758:8,
                                   Lowenthal [327] - 729:11,
  839:13, 839:14, 848:4,                                         950:1, 951:1, 952:1, 953:1,    758:14, 759:3, 759:15,
                                  736:8, 736:10, 736:18,
  848:15, 856:2, 856:6, 859:3,                                   954:1, 955:1, 956:1, 957:1,    759:17, 760:18, 763:14,
                                  740:24, 756:19, 756:21,


                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 326 of 407

                                                                                                                       1066
  767:4, 767:8, 767:21, 768:2,    management [5] - 768:7,       991:3, 991:9, 1013:3, 1013:7     million [4] - 922:21, 922:23,
  768:8, 768:14, 768:20,         935:12, 960:25, 961:3,          measure [1] - 910:9            926:17
  769:7, 770:11, 770:12,         962:10                          measured [1] - 826:24           mind [11] - 814:2, 850:16,
  798:21, 798:24, 799:10,         manager [1] - 947:17           media [4] - 792:2, 792:20,     862:19, 866:7, 875:10,
  799:13, 799:20, 800:3,          managers [3] - 854:25,        792:22, 793:17                  876:7, 876:20, 944:5, 948:4,
  800:4, 800:7, 800:17,          940:23, 941:19                  Medical [6] - 840:22, 841:9,   1024:10, 1028:21
  800:25, 801:2, 801:4, 801:7,    Managing [2] - 882:24,        865:7, 871:16, 887:20,           mind-set [1] - 1028:21
  801:14, 801:19, 802:13,        908:7                          979:22                           mine [4] - 788:12, 790:3,
  802:20, 803:2, 803:4, 803:5,    managing [5] - 817:17,         medical [17] - 788:24,         945:9, 1004:20
  803:6, 803:12, 803:13,         820:2, 883:11, 1020:10,        805:4, 805:9, 807:14,            minimum [11] - 972:23,
  803:18, 804:14, 808:10,        1038:21                        807:16, 859:15, 859:18,         973:4, 973:7, 973:8, 973:11,
  810:23, 811:8, 811:13,          manual [1] - 887:24           881:16, 899:4, 936:22,          973:15, 973:17, 973:21,
  815:20, 815:22, 825:19,         March [4] - 727:16, 791:24,   936:24, 1007:23, 1008:11,       973:22, 973:24
  826:2, 826:11, 839:20,         1048:11, 1048:20               1014:6, 1015:11, 1042:23,        mining [7] - 787:20, 795:6,
  839:22, 841:14, 841:21,         marked [1] - 740:18           1043:14                         828:20, 933:9, 963:4,
  848:13, 848:15, 848:24,         market [9] - 741:9, 820:17,    meet [3] - 910:2, 910:22,      963:10, 1045:16
  849:8, 849:12, 849:19,         836:12, 889:11, 904:5,         949:12                           minutes [10] - 738:4,
  849:20, 849:23, 849:25,        905:5, 917:21, 931:25           meeting [1] - 836:11           738:14, 739:9, 748:20,
  850:8, 855:15, 856:8,           marketing [1] - 741:7          meetings [4] - 901:8, 910:5,   748:25, 749:2, 749:3,
  858:18, 863:14, 865:12,         marketplace [4] - 835:9,      910:18, 910:20                  795:12, 865:21, 1035:14
  865:24, 866:6, 866:14,         889:11, 904:9, 904:24           Melissa [2] - 789:18,           mismatches [1] - 958:15
  866:19, 866:24, 874:12,         Markets [1] - 829:8           789:19                           misrepresented [1] -
  874:15, 874:25, 875:12,         markets [2] - 741:25,          member [1] - 920:18            959:24
  875:16, 875:22, 876:22,                                        memo [2] - 860:12, 866:5        misspoke [1] - 848:23
                                 911:17
  876:25, 877:5, 877:11,                                         mention [1] - 1004:2            mistake [2] - 1015:23,
                                  marriage [1] - 1048:15
  877:23, 878:18, 878:19,                                        mentioned [8] - 774:4,         1016:18
                                  married [1] - 817:18
  878:20, 879:2, 879:10,                                                                         mistakes [2] - 861:25,
                                  marvelous [1] - 868:3         792:20, 822:14, 911:21,
  883:16, 883:17, 886:2,                                                                        958:11
                                  match [1] - 956:5             929:18, 930:18, 932:10,
  886:15, 886:25, 897:25,                                                                        mixture [1] - 974:19
                                  matched [2] - 956:17,         954:19
  912:6, 912:20, 915:10,
                                 956:23                          Message [1] - 856:14            model [1] - 899:21
  947:25, 948:8, 957:18,
                                  material [1] - 1000:19         messed [1] - 944:8              models [1] - 762:8
  958:16, 959:3, 959:13,
                                  materials [2] - 871:22,        Met [1] - 949:11                moment [5] - 746:6,
  960:4, 971:12, 971:13,
                                 871:25                          met [2] - 950:5, 950:16        904:15, 905:17, 993:24,
  972:5, 978:4, 978:6, 978:21,
                                  maternity [4] - 965:23,        metal [1] - 787:19             1024:12
  978:24, 979:14, 979:20,
                                 967:12, 968:2, 968:13           metals [5] - 795:6, 933:9,      Monday [3] - 873:15,
  985:14, 987:21, 987:22,
                                  Maternity [1] - 968:20        963:4, 963:10, 1037:11          884:20, 972:7
  987:24, 988:7, 988:12,
                                  maternity /paternity [1] -     Metals [1] - 828:20             money [5] - 914:4, 929:22,
  988:13, 988:16, 988:22,
                                 978:25                          metrics [1] - 927:4            930:5, 930:10, 941:25
  989:8, 989:15, 990:13,
                                  matter [2] - 839:9, 1048:16    mgibson @ssbb.com [1] -         month [7] - 806:11, 864:9,
  990:14, 991:14, 991:21,
                                  MBA [2] - 818:3, 818:4        728:20                          884:23, 902:9, 910:12,
  992:3, 995:16, 995:17,
                                  McCabe [1] - 867:21            MICHAEL [2] - 727:12,          989:20, 1011:6
  996:4, 997:10, 997:15,
                                  mean [26] - 743:23, 751:5,    728:19                           monthly [1] - 884:2
  999:18, 999:24, 1000:12,
                                 769:2, 774:25, 781:19,          Michigan [2] - 1046:5,          months [14] - 776:2, 776:5,
  1001:3, 1001:21, 1001:23,
                                 805:10, 835:6, 849:16,         1046:6                          779:10, 859:19, 884:10,
  1002:4, 1003:24, 1004:3,
                                 884:8, 888:23, 896:9,           mid [8] - 804:19, 875:18,      894:17, 901:21, 907:13,
  1008:16, 1009:14, 1010:18,
                                 897:16, 898:3, 898:19,         878:10, 898:14, 902:23,         907:14, 966:21, 971:2,
  1011:3, 1011:9, 1011:10,
                                 899:23, 900:22, 928:18,        925:11, 1012:5, 1021:22         1005:19, 1015:13, 1021:11
  1013:8, 1013:21, 1014:13,
                                 938:24, 959:7, 959:9,           midafternoon [1] - 891:16       Morgan [31] - 733:20,
  1023:3, 1041:8, 1041:17,
                                 959:21, 966:2, 1011:25,         middle [6] - 778:19, 798:12,   733:22, 734:10, 735:17,
  1041:23, 1042:9, 1042:15,
                                 1013:6, 1020:12                847:14, 860:23, 972:5,          735:20, 735:23, 794:5,
  1042:25, 1043:3
                                  Meaning [3] - 791:2,          1042:8                          796:9, 796:12, 823:13,
   mailed [1] - 849:11
                                 939:16, 944:22                  might [18] - 749:17, 749:20,   823:14, 824:3, 828:4, 828:7,
   mailing [1] - 769:19
                                  meaning [3] - 804:8, 911:5,   818:10, 830:23, 839:11,         830:2, 832:10, 832:12,
   mails [6] - 745:14, 745:16,
                                 1001:6                         839:12, 875:8, 876:8,           832:18, 832:21, 833:17,
  746:3, 746:10, 848:11, 992:7
                                  meaningful [1] - 998:10       879:23, 891:15, 904:21,         905:9, 932:2, 932:11,
   main [3] - 740:16, 742:15,
                                  meaningless [1] - 1038:20     915:21, 941:8, 946:14,          932:14, 947:17, 947:20,
  901:2
                                  means [11] - 881:22, 930:8,   962:3, 981:7, 981:8, 1028:23    947:25, 948:8, 1005:3,
   maintained [1] - 836:23
                                 937:3, 937:5, 937:12,           Mike [2] - 810:18, 863:8       1036:11
   majority [1] - 835:7
                                 993:13, 993:18, 1001:12,        MILLER [3] - 784:21, 811:3,     Morgan 's [6] - 736:6,
   man [3] - 745:5, 906:15,
                                 1002:16, 1029:8                945:10                          823:19, 828:8, 832:11,
  934:16
                                  meant [6] - 830:24, 990:25,    Miller [1] - 729:3             947:21, 1037:22
   Management [1] - 783:17



                                                       PIROZZI & HILLMAN
                                                          212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 327 of 407

                                                                                                                     1067
   morning [19] - 731:7,         1021:3, 1022:9, 1022:10,       873:6, 898:24, 972:24,         831:19, 832:7, 834:2,
  731:8, 737:21, 737:23,         1022:23, 1022:24, 1023:2,      981:21, 982:12, 1012:4,        834:13, 834:20, 835:21,
  738:2, 738:7, 738:15,          1031:6, 1031:8, 1031:9,        1012:5, 1048:9                 837:3, 837:9, 837:16,
  795:17, 795:18, 798:7,         1035:12, 1035:14, 1035:15,      new [6] - 743:22, 792:7,      837:22, 838:2, 838:13,
  836:5, 836:13, 839:24,         1035:16, 1035:20, 1041:2,      855:7, 867:25, 889:5,          838:17, 839:3, 839:20,
  840:9, 857:4, 858:18,          1045:19, 1045:24, 1046:12,     1033:25                        839:23, 840:8, 840:11,
  858:20, 858:24, 901:8          1046:19, 1046:20, 1046:24       newborn [2] - 841:11,         840:19, 841:3, 841:6,
   mortgage [4] - 1033:11,        MS [3] - 784:21, 811:3,       851:3                          841:12, 841:15, 841:21,
  1034:4, 1034:17, 1044:19       945:10                          news [7] - 836:14, 839:11,    842:5, 842:18, 843:10,
   mortgages [2] - 820:19,        MSRs [1] - 1033:18            847:24, 849:13, 868:17,        843:14, 843:24, 844:13,
  1033:16                         multiplied [1] - 973:19       924:17, 925:2                  844:21, 845:7, 845:17,
   Most [1] - 951:4               Mulvenna [3] - 727:23,         newsworthy [1] - 836:12       845:22, 846:6, 846:15,
   most [12] - 749:24, 750:8,    1048:8, 1048:22                 next [16] - 775:22, 806:20,   846:19, 846:21, 847:2,
  750:14, 796:22, 808:23,         municipal [2] - 741:22,       806:21, 816:16, 822:12,        847:17, 848:16, 849:4,
  833:5, 902:19, 905:23,         820:12                         838:8, 849:10, 865:6,          850:2, 850:6, 851:5, 853:20,
  916:22, 950:4, 950:15,          Murphy [1] - 729:5            885:18, 889:23, 895:13,        855:7, 855:14, 855:24,
  951:12                                                        916:4, 922:13, 923:12,         856:14, 856:18, 856:25,
                                                                                               857:6, 857:23, 858:8,
   mouth [2] - 983:22, 989:7                  N                 949:9, 972:7
   move [1] - 832:23                                             Next [1] - 823:12             858:17, 859:15, 859:17,
   moved [2] - 732:23, 733:3                                     Ngo [411] - 731:25, 732:3,    859:21, 860:9, 860:19,
                                  name [14] - 794:20, 808:14,   732:7, 732:10, 732:14,         861:6, 862:12, 863:15,
   movement [1] - 913:9
                                 808:17, 808:19, 808:21,        736:20, 737:8, 742:7,          863:22, 865:2, 865:13,
   MR [149] - 730:6, 730:7,
                                 822:13, 822:25, 823:13,        742:21, 743:3, 743:6,          865:25, 866:8, 866:10,
  730:8, 730:11, 730:12,
                                 823:19, 913:19, 916:9,         743:18, 744:5, 744:12,         866:20, 868:23, 869:2,
  730:13, 731:6, 742:2, 750:6,
                                 930:18, 932:16, 1032:11        744:14, 744:18, 745:11,        870:6, 872:4, 872:9, 872:13,
  751:10, 753:4, 754:18,
                                  named [2] - 832:4, 834:14     745:22, 746:18, 747:2,         872:19, 872:22, 874:2,
  760:3, 765:19, 767:11,
                                  names [4] - 809:6, 823:20,    747:19, 747:21, 747:24,        875:11, 875:18, 877:2,
  767:13, 775:8, 784:17,
  784:22, 784:24, 785:2,         903:11, 915:20                 748:3, 748:9, 748:19,          879:6, 880:4, 881:9, 882:4,
  785:5, 792:25, 793:3, 795:8,    natural [1] - 932:2           749:14, 750:16, 750:22,        882:9, 882:13, 883:17,
  795:11, 795:16, 800:14,         nature [2] - 762:9, 838:8     751:2, 751:19, 751:21,         883:23, 884:6, 884:17,
  803:7, 803:9, 804:4, 810:15,    near [1] - 876:21             752:5, 752:10, 753:6,          885:8, 886:2, 887:8, 888:10,
  810:19, 810:22, 810:25,         necessary [3] - 766:14,       753:10, 753:17, 755:4,         888:17, 888:22, 889:15,
  811:5, 811:7, 813:21,          832:15, 857:12                 755:9, 755:12, 757:12,         889:22, 890:5, 890:11,
  813:24, 814:7, 816:10,          necessity [1] - 927:5         757:17, 757:21, 757:24,        893:2, 893:11, 893:16,
  816:12, 816:15, 816:24,         need [22] - 752:20, 837:20,   758:4, 759:4, 760:6, 760:12,   893:21, 894:22, 895:23,
  817:9, 833:15, 853:8,          861:22, 869:7, 869:13,         760:21, 761:4, 761:12,         896:3, 897:2, 897:7, 897:13,
  853:12, 853:13, 862:17,        869:20, 873:4, 877:10,         762:4, 762:11, 762:24,         897:20, 897:23, 898:13,
  863:8, 863:10, 863:12,         877:14, 884:24, 898:21,        763:25, 764:7, 765:13,         899:9, 899:12, 900:16,
  871:7, 871:10, 871:11,         907:10, 912:16, 913:17,        768:25, 769:15, 769:25,        901:17, 901:24, 903:4,
  873:24, 876:23, 891:15,        913:21, 914:5, 1005:9,         770:15, 770:19, 771:9,         906:5, 906:21, 907:16,
  892:8, 902:24, 905:25,         1020:17, 1020:19, 1036:9,      773:7, 773:8, 773:14,          907:20, 908:2, 908:22,
  906:4, 911:8, 918:10,          1039:7                         775:10, 775:15, 775:19,        912:17, 916:12, 916:18,
  918:11, 924:16, 924:20,         needed [25] - 798:21,         776:9, 776:15, 777:13,         919:16, 919:19, 919:23,
  924:22, 924:23, 924:25,        798:25, 801:17, 841:21,        777:16, 779:13, 779:15,        920:2, 920:6, 925:8, 925:16,
  925:5, 925:6, 926:9, 929:5,    846:4, 847:22, 850:6,          779:23, 780:8, 780:14,         925:20, 927:7, 927:12,
  934:19, 935:3, 937:20,         872:13, 872:15, 873:23,        781:4, 781:21, 786:16,         927:16, 928:13, 929:10,
  937:21, 943:23, 943:25,        887:7, 898:8, 914:2, 932:7,    787:23, 788:4, 788:18,         932:22, 933:2, 942:21,
  944:15, 944:16, 944:17,        938:15, 975:21, 984:4,         788:19, 788:23, 789:11,        942:23, 942:25, 943:16,
  944:18, 945:12, 945:13,        985:7, 985:17, 986:22,         789:22, 790:8, 793:6,          943:19, 944:10, 944:24,
  945:15, 945:21, 946:16,        987:5, 987:7, 987:14,          793:16, 794:10, 796:4,         945:24, 946:7, 947:8,
  946:19, 953:2, 953:3, 953:5,   1004:8, 1005:19                797:8, 797:23, 798:13,         947:11, 948:14, 948:24,
  956:12, 956:13, 960:8,          needs [4] - 858:20, 869:22,   798:21, 799:15, 799:20,        951:4, 951:12, 952:7,
  960:17, 960:20, 961:13,        909:5, 988:17                  800:4, 800:8, 801:6, 801:15,   952:11, 952:14, 953:12,
  961:14, 961:15, 961:23,         net [4] - 921:23, 923:21,     801:16, 802:6, 802:14,         953:25, 954:7, 954:13,
  962:2, 964:22, 964:23,         924:5, 973:21                  802:19, 803:14, 803:20,        955:15, 955:23, 957:2,
  965:2, 966:17, 966:19,          Net [1] - 924:2               804:20, 807:13, 807:19,        957:10, 957:13, 957:22,
  973:6, 988:2, 988:3, 988:4,     Never [1] - 944:5             807:20, 812:2, 812:9,          960:13, 960:21, 962:16,
  988:6, 994:24, 998:19,          never [3] - 891:10, 947:14,   812:12, 812:16, 813:18,        962:19, 963:3, 963:15,
  1000:22, 1000:23, 1000:24,     1042:23                        815:19, 816:7, 823:21,         964:10, 965:12, 974:10,
  1007:5, 1010:23, 1011:2,        NEW [2] - 1048:4, 1048:6      827:12, 827:15, 827:24,        975:19, 976:2, 977:2,
  1015:4, 1015:7, 1020:12,        New [16] - 727:15, 728:7,     828:3, 828:5, 828:13,          977:19, 977:21, 978:9,
  1020:15, 1020:19, 1020:24,     728:17, 760:25, 861:18,        828:19, 830:5, 830:11,         978:22, 978:24, 979:11,



                                                       PIROZZI & HILLMAN
                                                          212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 328 of 407

                                                                                                                         1068
  979:14, 981:13, 982:18,         non-final [1] - 953:8          784:25, 785:2, 810:18,            1038:23
  983:9, 983:21, 984:2, 984:3,    None [6] - 794:25, 795:4,      811:6, 939:12, 981:24,             officially [1] - 1001:20
  984:21, 985:2, 985:6,          795:7, 933:4, 933:8, 933:10     984:23, 1026:15                    often [4] - 745:11, 745:20,
  985:17, 985:22, 987:14,         none [1] - 894:17               Objection [1] - 925:4            770:8, 909:19
  987:21, 987:22, 988:8,          nonstandard [1] - 894:18        obligation [2] - 816:6,           oil [2] - 904:13, 918:2
  988:23, 992:12, 994:14,         noon [1] - 816:17              936:22                             OK [2] - 747:5, 747:21
  995:2, 996:17, 997:4, 997:6,    normal [2] - 879:16, 885:2      obligations [3] - 762:21,         Omar [1] - 823:21
  997:19, 999:3, 999:25,          normally [1] - 750:12          844:6, 936:10                      ON [2] - 728:4, 728:14
  1000:14, 1001:7, 1001:10,       Normally [2] - 902:7,           obtain [1] - 994:19               Once [1] - 745:21
  1001:15, 1002:23, 1004:7,      909:24                           obtaining [1] - 735:16            once [4] - 796:9, 842:12,
  1005:24, 1006:6, 1007:7,        Notary [1] - 1048:9             obvious [1] - 922:3              850:16, 929:2
  1007:13, 1007:23, 1008:6,       note [1] - 742:10               obviously [2] - 763:21,           One [5] - 737:2, 737:13,
  1008:7, 1008:10, 1008:20,       notes [1] - 881:15             773:23                            774:19, 794:18, 860:14
  1008:24, 1010:18, 1011:3,       Notes [3] - 928:8, 968:6,       occurred [2] - 873:14,            one [69] - 737:19, 738:9,
  1011:10, 1011:15, 1013:9,      1038:3                          899:6                             746:11, 749:13, 749:22,
  1014:10, 1014:20, 1015:11,      Nothing [1] - 816:12            October [19] - 797:13,           760:18, 767:9, 767:12,
  1015:14, 1017:10, 1017:20,                                     797:20, 806:24, 807:11,           772:23, 772:24, 774:18,
                                  nothing [1] - 934:18
  1018:17, 1018:22, 1019:10,                                     831:25, 883:18, 884:23,           783:20, 790:24, 791:14,
                                  notice [2] - 756:21, 881:17
  1019:13, 1019:20, 1019:22,                                     885:10, 886:25, 902:18,           796:22, 813:12, 813:19,
                                  notices [1] - 880:15
  1021:11, 1021:21, 1024:17,                                     965:3, 1002:21, 1004:24,          813:20, 815:8, 821:23,
                                  notification [1] - 877:20
  1025:9, 1028:4, 1028:10,                                       1005:5, 1005:13, 1005:15,         823:9, 834:9, 834:11,
                                  notified [1] - 984:8
  1028:25, 1030:7, 1032:12,                                      1011:4, 1013:9, 1043:25           834:17, 838:22, 839:11,
                                  notify [1] - 855:20
  1032:14, 1032:25, 1034:16,                                      odd [2] - 752:10, 831:13         858:25, 861:24, 870:17,
                                  November [25] - 770:17,
  1035:6, 1035:7, 1036:11,                                        OF [4] - 728:4, 728:14,          876:4, 881:2, 882:8, 884:13,
                                 775:23, 776:9, 803:22,
  1036:18, 1037:21, 1039:16,                                     1048:4, 1048:6                    904:8, 904:22, 910:13,
                                 807:21, 859:18, 884:21,
  1040:3, 1040:7, 1040:15,                                        off' [1] - 991:9                 919:11, 926:10, 927:22,
                                 887:11, 887:14, 888:2,
  1041:13, 1041:25, 1042:21,                                      offer [9] - 774:21, 830:6,       927:24, 929:11, 929:14,
                                 901:18, 902:10, 902:21,
  1043:4, 1046:14                                                                                  931:15, 937:11, 937:23,
                                 902:23, 1011:21, 1014:11,       830:10, 831:9, 871:18,
   NGO [1] - 727:4                                               896:18, 955:23, 956:5,            944:15, 948:14, 949:23,
                                 1015:12, 1017:8, 1017:10,
   Ngo's [84] - 743:25, 745:7,                                   956:17                            961:21, 963:3, 974:20,
                                 1020:2, 1021:18, 1021:21,
  755:22, 756:12, 756:17,                                         offered [1] - 900:5              1004:10, 1004:12, 1004:13,
                                 1021:22, 1027:21, 1027:25
  758:8, 760:19, 762:16,                                          office [88] - 742:21, 743:6,     1004:22, 1008:3, 1010:23,
                                  nowhere [5] - 800:7, 801:4,
  763:14, 766:17, 769:6,                                                                           1020:20, 1030:2, 1030:13,
                                 998:20, 999:2, 999:6            744:6, 746:22, 753:12,
  772:16, 773:20, 780:25,                                                                          1032:11, 1034:9, 1034:20,
                                  Nowhere [1] - 801:14           753:18, 756:10, 757:13,
  782:3, 787:2, 794:22,                                                                            1035:4, 1035:7, 1037:24
                                  Number [1] - 924:9             760:24, 762:4, 762:25,
  800:19, 800:23, 800:24,                                                                           one-on-ones [1] - 910:13
                                  number [39] - 737:6,           763:11, 763:12, 766:18,
  801:5, 804:8, 815:23,                                                                             ones [4] - 750:3, 818:8,
                                 746:25, 773:6, 774:13,          769:8, 773:25, 775:11,
  840:13, 842:15, 849:9,                                                                           829:16, 910:13
                                 774:25, 775:3, 779:6,           776:4, 777:23, 779:9,
  850:12, 850:25, 851:8,                                                                            ongoing [1] - 1037:13
                                 779:16, 781:8, 781:18,          787:24, 788:20, 798:17,
  851:12, 853:15, 854:2,                                                                            OPCO [5] - 778:11, 821:21,
                                 784:20, 803:8, 805:22,          801:8, 802:7, 804:20,
  854:7, 859:25, 862:20,                                                                           918:15, 921:15, 946:24
                                 807:7, 809:21, 810:24,          807:15, 843:14, 844:8,
  877:22, 879:23, 882:22,                                                                           open [4] - 821:8, 821:25,
                                 814:17, 821:20, 833:21,         846:3, 846:4, 846:6, 846:13,
  883:2, 883:8, 886:15,
                                 856:15, 856:22, 871:24,         846:22, 847:3, 847:18,            876:4, 946:17
  886:25, 894:3, 895:15,
                                 880:15, 893:13, 910:5,          849:5, 850:3, 850:7, 850:24,       opened [2] - 803:21, 974:20
  901:20, 903:2, 909:8, 916:9,
                                 910:10, 918:13, 922:3,          851:3, 855:8, 857:18,              operating [1] - 901:4
  925:23, 926:14, 929:12,
                                 924:13, 945:8, 949:19,          858:10, 858:13, 859:20,            operations [2] - 818:21,
  933:7, 945:19, 950:23,
                                 967:8, 973:21, 973:22,          861:18, 863:22, 869:6,            835:17
  951:15, 954:22, 956:22,
                                 973:23, 1010:22, 1021:6,        872:14, 872:15, 873:4,             opinion [3] - 762:15, 787:7,
  958:3, 974:8, 976:15,
                                 1031:7                          877:24, 878:7, 882:9,             911:2
  979:20, 980:2, 980:22,
                                  numbers [15] - 892:22,         882:13, 885:17, 886:4,             opinions [1] - 743:19
  991:22, 992:4, 993:20,
                                 903:9, 912:24, 914:16,          888:19, 889:3, 889:23,             Oppenheimer [117] - 729:6,
  999:17, 1002:10, 1013:14,
                                 915:20, 919:14, 922:10,         890:3, 894:4, 896:16,             731:10, 731:12, 732:5,
  1013:21, 1015:18, 1021:5,
                                 949:16, 949:19, 955:9,          899:11, 900:24, 901:2,            732:20, 733:2, 733:4, 733:5,
  1021:23, 1023:4, 1023:11,
                                 959:13, 960:2, 961:10,          901:15, 906:7, 920:4,             733:19, 733:22, 734:4,
  1027:11, 1029:4, 1029:9,
                                 1028:8, 1031:20                 925:17, 927:8, 933:25,            734:7, 734:11, 734:23,
  1029:16, 1030:21, 1037:2,
                                                                 937:3, 937:13, 938:25,            735:4, 735:7, 735:21,
  1038:11, 1039:4, 1045:16
                                                                 939:7, 939:11, 939:24,            736:23, 737:7, 737:11,
   nice [2] - 758:23, 885:20                   O                 982:24, 1012:8, 1012:9,           753:8, 757:25, 759:11,
   Nicola [1] - 729:5                                            1015:14, 1039:2, 1039:9,          766:2, 766:6, 779:25, 780:6,
   night [2] - 849:11, 988:15     oath [1] - 938:6               1039:17, 1039:24, 1040:4          780:8, 782:17, 785:16,
   nine [1] - 946:13              obfuscate [1] - 922:12          official [6] - 897:25, 964:11,   786:17, 788:14, 789:7,
   non [1] - 953:8                objection [9] - 784:19,        996:7, 996:9, 1002:7,


                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 329 of 407

                                                                                                                       1069
  790:21, 791:11, 791:12,          original [1] - 1029:9          1019:18, 1022:5, 1022:6,       752:18, 821:14, 823:20,
  792:4, 792:15, 793:15,           originally [4] - 1022:13,      1023:22, 1025:13, 1025:22,     838:14, 852:15, 853:5,
  793:24, 794:23, 795:3,          1028:3, 1028:18, 1029:8         1030:24, 1031:6, 1032:7,       903:24, 1024:13, 1036:24
  795:6, 795:24, 802:24,           others' [1] - 947:22           1032:10                         particularly [2] - 821:17,
  809:22, 810:4, 810:8,            otherwise [2] - 857:19,         pages [4] - 748:16, 967:5,    1037:3
  810:10, 815:12, 817:12,         865:16                          967:10, 1020:13                 particulars [3] - 852:25,
  817:14, 818:15, 818:18,          Otherwise [1] - 810:23          paging [1] - 1045:16          956:7, 1023:20
  818:22, 819:4, 819:8,            ourselves [1] - 1045:11         paid [50] - 771:14, 775:10,    parties [1] - 1048:15
  819:24, 824:5, 829:7,            outlined [1] - 1014:2          777:6, 778:23, 780:19,          partner [4] - 839:25,
  830:10, 831:9, 832:12,           outside [2] - 929:16, 952:11   781:19, 783:24, 806:11,        879:23, 898:22, 975:20
  833:22, 834:6, 850:13,           overall [7] - 785:25, 826:6,   813:3, 827:6, 827:9, 844:16,    partnership [2] - 830:24,
  867:16, 869:24, 871:18,         904:18, 904:25, 916:15,         854:17, 869:25, 871:18,        831:5
  885:20, 885:24, 887:18,         927:5, 930:3                    882:4, 894:11, 900:20,          parts [2] - 892:19, 931:19
  888:5, 891:11, 905:6, 908:2,     overdocument [1] - 869:14      900:24, 901:10, 902:4,          past [3] - 864:16, 951:23,
  908:22, 911:12, 912:2,           oversaw [1] - 940:12           903:15, 908:9, 908:12,         1026:12
  917:11, 920:20, 920:24,          oversee [1] - 759:22           916:22, 918:22, 918:23,         paternity [9] - 840:4,
  923:2, 924:13, 925:8, 931:2,     oversees [1] - 874:23          920:7, 933:19, 933:24,         840:20, 841:7, 864:11,
  931:10, 932:13, 933:2,                                          937:8, 937:10, 957:9,          864:19, 865:9, 869:25,
                                   overwhelming [1] - 868:2
  933:6, 936:9, 936:22,                                           958:13, 961:4, 962:16,         895:9, 1042:20
                                   own [7] - 762:19, 805:4,
  942:22, 943:10, 947:5,                                          964:4, 964:15, 966:6,           paternity /maternity [1] -
                                  852:6, 862:15, 867:2,
  951:25, 954:11, 955:12,                                         972:19, 1021:8, 1024:21,       867:4
                                  904:20, 1007:14
  955:13, 963:9, 963:19,                                          1026:10, 1026:11, 1027:14,      pattern [1] - 749:23
                                   owning [1] - 905:17
  966:6, 967:11, 973:25,                                          1027:17, 1039:22, 1040:3,       Paula [1] - 747:12
  984:6, 999:7, 1031:23,                                          1042:20, 1043:8                 Pause [48] - 740:21, 746:8,
  1032:2, 1033:13, 1037:8,                      P                  Paper [1] - 828:22            751:16, 754:25, 767:2,
  1041:24, 1043:3, 1044:12,                                        paper [13] - 787:19, 795:3,   767:19, 777:5, 778:8, 783:9,
  1044:20, 1044:23, 1045:2,        P.C [1] - 728:5                828:20, 828:23, 848:19,        806:3, 825:17, 839:17,
  1045:14                          p.m [3] - 892:3, 988:15,       917:23, 917:25, 933:6,         848:7, 863:7, 870:12,
   OPPENHEIMER [1] - 727:7        1047:4                          1037:3, 1037:7, 1037:11,       874:10, 878:16, 880:13,
   Oppenheimer 's [18] -           pace [1] - 902:8               1044:25, 1045:16               883:14, 886:22, 892:12,
  812:3, 821:15, 841:22,           packaging [11] - 795:3,         paper/packaging [1] -         915:7, 918:7, 937:25, 942:4,
  859:7, 870:4, 917:18,           828:23, 900:7, 904:21,          952:2                          944:3, 947:24, 948:6,
  920:12, 921:20, 921:23,         917:23, 917:25, 933:6,           paperwork [17] - 805:10,      951:21, 952:19, 955:10,
  923:5, 924:5, 940:7, 954:21,    1037:3, 1037:7, 1037:11,        845:2, 858:4, 865:16,          956:11, 957:17, 961:7,
  970:19, 991:15, 993:7,          1045:2                          969:16, 970:8, 970:14,         962:4, 964:21, 967:6,
  1037:14, 1043:20                 PAGE [1] - 730:3               975:17, 1001:6, 1001:17,       967:13, 967:20, 971:10,
   Oppenheimer /CIBC [1] -         Page [5] - 945:5, 967:21,      1002:5, 1002:24, 1003:3,       976:7, 980:18, 989:3,
  796:4                           976:9, 980:19, 986:20           1003:6, 1003:7, 1003:8,        995:13, 1009:6, 1019:5,
   opportunities [2] - 868:17,     page [85] - 746:10, 746:11,    1036:7                         1023:24, 1025:15
  900:12                          749:5, 755:4, 778:13,            paragraph [21] - 755:17,       Pay [1] - 772:15
   opportunity [2] - 892:17,      778:19, 779:5, 805:18,          756:3, 756:7, 760:21,           pay [31] - 772:15, 772:20,
  918:4                           806:5, 806:20, 811:15,          811:21, 811:25, 859:14,        781:4, 783:12, 783:13,
   opposed [2] - 749:23,          811:20, 822:24, 840:22,         860:23, 860:24, 867:23,        783:14, 796:16, 806:5,
  846:13                          859:12, 892:20, 892:21,         869:17, 871:13, 884:17,        806:8, 806:21, 807:2,
   optics [1] - 831:17            892:23, 893:11, 893:20,         885:5, 885:19, 955:7, 955:8,   807:11, 854:21, 881:19,
   option [2] - 876:16, 1034:2    894:13, 897:4, 898:15,          955:9, 955:12, 955:14,         903:4, 905:21, 906:21,
   options [3] - 868:14, 895:9,   899:19, 900:14, 916:4,          1015:8                         914:4, 914:5, 915:15, 929:4,
  895:11                          916:5, 921:14, 922:2, 922:9,     paragraphs [1] - 883:22       958:14, 960:12, 960:19,
   OPY [1] - 920:11               922:13, 937:17, 937:19,          Paralegal [1] - 729:4         962:6, 966:10, 972:22,
   orally [2] - 940:23, 941:14    938:17, 939:2, 941:9, 942:2,     pardon [1] - 1041:11          973:11, 973:16, 1028:3
   ordeal [1] - 885:20            944:12, 946:24, 948:18,          parenthood [1] - 868:3         paychecks [2] - 806:14,
   order [8] - 786:5, 808:20,     948:23, 949:4, 950:22,           Park [1] - 728:16             806:15
  809:7, 837:20, 846:2,           951:19, 953:11, 953:23,          part [20] - 733:4, 740:15,     paying [2] - 869:11, 906:5
  936:23, 1006:21, 1046:8         955:8, 956:9, 960:15,           740:16, 741:6, 742:15,          payments [3] - 772:23,
   ordinary [1] - 782:6           960:16, 961:11, 961:12,         798:12, 809:13, 809:17,        773:3, 919:3
   Org [1] - 821:13               964:20, 964:23, 967:15,         846:15, 850:22, 855:4,          payout [3] - 973:3, 973:19,
   org [2] - 877:15, 996:8        967:22, 969:19, 970:2,          862:11, 868:13, 881:23,        973:23
   organization [1] - 877:18      970:17, 971:8, 976:5, 977:7,    881:24, 942:25, 943:3,          payroll [10] - 846:8, 870:4,
   organizational [2] - 823:3,    980:14, 981:23, 984:15,         943:5, 956:21, 1045:6          880:21, 912:23, 928:25,
  860:10                          986:2, 987:9, 991:4,             participate [2] - 983:16,     959:12, 959:18, 960:2,
   organize [1] - 915:14          1003:22, 1009:4, 1010:8,        1003:10                        961:10, 1040:18
                                  1013:16, 1015:3, 1018:16,        particular [10] - 748:4,


                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 330 of 407

                                                                                                                       1070
   PCN [5] - 882:8, 929:10,       887:13, 887:25, 899:11,        749:9, 749:19, 750:17, 821:4     positive [1] - 1036:17
  965:3, 967:25, 1037:21          902:9, 908:6, 911:16,           place [10] - 829:19, 840:4,     possibility [1] - 869:20
   PCNs [4] - 927:21, 929:14,     935:17, 960:13, 960:21,        840:6, 854:16, 860:7, 860:8,     possible [7] - 761:11,
  964:22, 1038:11                 966:7, 975:6, 977:3, 977:13,   890:3, 902:21, 1041:21,         871:2, 889:5, 889:7, 914:21,
   Pending [1] - 729:3            978:14, 980:22, 990:16,        1044:17                         956:18, 1016:23
   pending [1] - 802:23           1021:13, 1021:15, 1031:10       placed [2] - 816:22,            possibly [2] - 877:15, 926:7
   people [39] - 746:25,           periodically [1] - 877:19     1001:15                          post [1] - 884:23
  750:21, 750:24, 808:20,          periods [1] - 850:23           places [1] - 901:4              postcrisis [1] - 853:2
  810:8, 811:2, 816:20,            permanent [10] - 765:12,       Plaintiff 's [1] - 811:4        postdated [1] - 860:19
  819:17, 819:19, 833:5,          801:22, 802:6, 814:21,          plan [7] - 743:13, 743:17,      potential [1] - 741:10
  850:22, 854:15, 855:3,          861:17, 875:20, 876:5,         743:19, 756:6, 756:9,            potentially [2] - 792:16,
  856:22, 861:22, 873:3,          996:5, 1020:5, 1020:8          838:10, 858:5                   903:19
  876:19, 885:24, 890:24,          permanently [1] - 855:18       plane [1] - 896:14              PR [1] - 741:11
  894:25, 896:15, 896:18,          permissibilities [1] -         planned [2] - 804:21,           practice [2] - 877:14,
  901:4, 905:14, 907:6,           857:17                         982:13                          909:25
  909:13, 913:11, 914:4,           permissible [2] - 826:6,       plans [6] - 833:7, 842:14,      praised [3] - 951:15, 952:6,
  914:16, 916:22, 968:22,         966:14                         844:3, 849:9, 850:17, 864:5     952:10
  997:2, 1030:10, 1032:2,          permission [4] - 850:5,        play [1] - 916:20               precedent [1] - 840:5
  1032:18, 1033:5, 1033:20,       913:22, 984:9, 1004:17          pleased [3] - 884:11,           precrisis [1] - 829:13
  1033:23, 1033:24                 permissions [4] - 894:18,     885:22, 888:14                   predecessor [1] - 877:16
   people 's [1] - 913:7          993:16, 994:19, 1004:16         point [34] - 735:10, 750:4,     preference [3] - 986:17,
   percent [8] - 739:22, 740:9,    permitted [1] - 870:2         750:7, 752:20, 754:7, 786:6,    986:18, 987:2
  860:4, 907:7, 922:21,            person [18] - 791:21,         849:17, 852:15, 858:22,          preliminary [1] - 915:13
  922:24, 930:2                   808:24, 838:14, 847:2,         859:20, 860:9, 868:21,           prepare [2] - 896:22,
   percentage [3] - 929:24,       858:25, 861:21, 861:24,        899:7, 905:24, 924:16,          1014:3
  930:3, 973:19                   864:25, 882:2, 891:8, 894:5,   925:2, 963:24, 976:21,           prepared [4] - 762:11,
   perfectly [1] - 861:19         903:14, 913:13, 939:22,        978:14, 982:17, 983:25,         897:8, 897:14, 898:5
   perform [9] - 791:5, 844:8,    942:9, 1023:20, 1035:9,        994:21, 998:9, 1000:6,           preparing [1] - 983:17
  844:20, 845:5, 846:5,           1046:3                         1000:12, 1008:10, 1014:19,       presence [2] - 951:17,
  857:15, 873:2, 907:2, 982:25     personal [5] - 743:18,        1015:14, 1016:6, 1019:4,        951:25
   performance [34] - 759:9,      838:25, 898:16, 899:4, 939:9   1021:22, 1031:4, 1039:6,         present [5] - 737:5, 764:23,
  785:25, 790:15, 790:18,          personality [1] - 868:9       1040:17                         765:24, 773:17, 781:24
  790:22, 791:3, 826:7,            personally [2] - 855:7,        pointed [1] - 895:22            PRESENT [1] - 729:2
  903:10, 909:9, 909:11,          879:17                          pointing [1] - 861:24           presented [2] - 809:22,
  909:18, 920:20, 920:24,          personnel [3] - 831:14,        points [2] - 889:24, 1026:20   910:15
  923:6, 927:4, 932:6, 940:7,     880:15, 880:22                  policies [16] - 835:16,         press [1] - 811:14
  940:14, 940:16, 940:18,          persons [1] - 912:25          838:6, 840:6, 842:11, 852:6,     pressure [1] - 851:23
  941:22, 942:9, 942:14,           perspective [1] - 809:19      864:15, 887:19, 891:12,          pressures [1] - 999:4
  947:21, 948:2, 948:9,            pertinent [2] - 852:21,       894:17, 979:12, 992:2,           pretty [2] - 875:14, 912:2
  948:11, 948:13, 948:21,         994:23                         992:8, 993:7, 993:13,
                                                                                                  prevented [2] - 878:7,
  948:24, 958:25, 1023:17,         Pete [1] - 926:7              1002:19, 1003:8
                                                                                                 899:4
  1036:10, 1036:25                 Peter [4] - 911:9, 912:17,     policy [20] - 840:3, 840:4,
                                                                                                  previously [3] - 892:5,
   performed [7] - 780:16,        913:13, 913:16                 840:20, 841:7, 841:10,
                                                                                                 943:8, 952:22
  781:2, 783:24, 784:7, 789:7,     Phone [2] - 728:8, 728:18     841:23, 842:2, 864:11,
                                                                                                  pricing [1] - 904:4
  916:13, 923:2                    phone [6] - 856:15, 871:23,   864:21, 864:22, 865:9,
                                                                                                  Primarily [1] - 820:10
   performer [1] - 947:11         897:7, 898:4, 910:5, 911:4     868:14, 869:25, 887:23,
                                                                                                  principal [1] - 731:20
   performing [6] - 857:20,        photos [1] - 758:19           887:24, 888:6, 895:8,
                                                                                                  print [1] - 821:20
  901:11, 926:25, 930:7,           phrase [2] - 990:25,          895:21, 979:2, 991:15
                                                                                                  priority [5] - 787:16,
  983:19, 1004:14                 1002:14                         pool [8] - 825:7, 825:9,
                                                                                                 787:17, 792:9, 792:13,
   Period [1] - 980:23             phrases [1] - 1029:24         908:25, 913:10, 914:9,
                                                                                                 793:11
   period [55] - 745:10,           physical [2] - 844:18,        923:10, 1023:17, 1023:18
                                                                                                  procedure [1] - 901:14
  745:23, 748:9, 752:16,          884:18                          pools [1] - 912:22
                                                                                                  procedures [2] - 739:5,
  753:5, 753:18, 759:8, 770:9,     Physically [1] - 939:10        poor [4] - 850:19, 909:18,
                                                                                                 835:17
  773:25, 776:2, 776:8,            physically [1] - 746:18       941:21, 942:8
                                                                                                  proceeding [6] - 791:17,
  776:13, 776:14, 777:24,          pick [4] - 837:12, 898:23,     portion [3] - 854:13,
                                                                                                 797:8, 819:7, 848:13, 859:8,
  794:14, 798:25, 802:6,          974:25, 975:4                  1018:14, 1039:23
                                                                                                 954:22
  802:10, 805:3, 805:12,           piece [11] - 738:10, 739:2,    portions [1] - 1017:25
  806:6, 806:8, 806:23,                                                                           proceedings [2] - 1048:10,
                                  739:8, 739:10, 747:10,          position [9] - 735:16,
  807:13, 819:25, 824:12,                                                                        1048:13
                                  748:4, 748:19, 748:22,         736:13, 742:11, 828:13,
  824:16, 833:19, 847:9,                                                                          process [14] - 755:14,
                                  749:2, 848:18, 854:14          850:15, 883:8, 911:11,
  852:13, 861:17, 862:12,                                                                        816:22, 827:17, 863:3,
                                   pieces [7] - 737:22, 746:4,   911:23, 1006:17
  882:4, 882:8, 882:12, 886:4,                                                                   908:23, 914:24, 940:7,



                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 331 of 407

                                                                                                                          1071
  940:8, 940:12, 940:15,          949:9, 949:23, 951:3             quote [3] - 875:25, 1046:14,    934:15, 940:22, 940:23,
  940:19, 1021:18, 1021:20,        publishing [3] - 738:19,       1046:17                          953:12, 973:20, 1000:12,
  1027:24                         738:20, 793:16                                                   1004:17
   produce [3] - 973:2, 973:3,     pulp [2] - 828:21, 828:22                    R                   received [47] - 737:15,
  973:7                            punish [2] - 851:5, 858:13                                      750:10, 756:20, 757:23,
   produced [2] - 811:6,           punished [1] - 797:9                                            773:11, 775:15, 777:17,
  968:25                                                           raise [16] - 786:5, 786:8,      778:4, 780:15, 784:4,
                                   punishing [7] - 780:2,
   producing [1] - 854:25                                         805:13, 814:9, 814:12,           784:12, 785:4, 785:10,
                                  782:14, 788:19, 788:23,
                                                                  814:14, 814:16, 1007:24,         785:14, 798:20, 799:12,
   product [3] - 901:21,          906:6, 906:10, 919:22
                                                                  1008:4, 1023:8, 1026:8,          803:15, 805:13, 807:11,
  907:10, 910:19                   punishment [2] - 775:11,
                                                                  1043:24, 1044:3, 1044:5,         810:21, 812:24, 813:7,
   production [1] - 855:2         775:16
                                                                  1044:6                           813:12, 814:9, 814:12,
   professional [2] - 896:9,       purchase [1] - 943:2
                                                                   raised [1] - 893:9              818:3, 830:6, 841:14,
  896:17                           purchasing [1] - 943:4
                                                                   range [2] - 779:4, 976:21       871:15, 906:18, 906:22,
   professionals [1] - 896:11      purpose [3] - 880:20,
                                                                   RASKIN [1] - 728:5              907:19, 908:16, 915:25,
   profit [6] - 921:23, 922:22,   904:2, 940:14
                                                                   rate [1] - 807:2                919:16, 942:8, 954:4,
  922:23, 923:21, 924:2, 924:5     purposes [1] - 928:25
                                                                   rated [7] - 949:20, 949:24,     955:23, 960:24, 962:9,
   profitability [2] - 923:11,     pursuant [1] - 866:3
                                                                  950:4, 950:12, 950:15,           965:6, 978:6, 988:22,
  927:6                            put [12] - 738:9, 741:15,
                                                                  951:4, 951:12                    991:22, 992:3, 1013:8,
   program [1] - 818:21           791:8, 809:2, 809:5, 897:19,
                                                                   rates [3] - 820:13, 820:14,     1043:24
   progression [1] - 1021:25      924:18, 925:2, 944:5,
                                                                  820:18                            receives [2] - 941:21,
   prolific [2] - 907:9, 907:12   999:11, 1025:17
                                                                   rather [3] - 905:5, 997:10,     972:25
   promise [3] - 937:19,           putting [1] - 989:6
                                                                  997:15                            receiving [8] - 752:2, 755:8,
  1046:16, 1046:18
                                                                   rating [1] - 820:23             767:7, 767:25, 773:15,
   promoted [16] - 735:18,                     Q                   RD [2] - 823:12, 1032:24        841:20, 885:25, 1036:21
  911:15, 911:21, 943:19,
                                                                   reach [1] - 910:23               recent [1] - 921:3
  944:10, 944:24, 945:25,
                                   Q3 [1] - 889:6                  reached [1] - 896:15             Recess [5] - 795:13, 817:4,
  946:6, 946:9, 947:5, 947:9,
  954:13, 955:16, 962:19,          Q4 [1] - 889:6                  reaching [1] - 870:6            853:11, 934:22, 1035:18
  964:12, 965:9                    qualified [2] - 762:16,         reaction [5] - 756:23,           recess [1] - 891:19
   promoting [1] - 766:7          876:13                          773:20, 782:3, 847:16,            recharacterize [1] - 894:15
   promotion [3] - 941:23,         quarter [12] - 759:8, 759:9,   890:18                            recipient [2] - 848:10,
  942:10, 962:24                  759:14, 760:5, 760:13,           read [13] - 751:7, 754:24,      941:5
   proper [4] - 739:5, 845:2,     762:12, 762:17, 762:21,         755:21, 758:21, 859:9,            recognize [7] - 783:10,
  858:4, 975:17                   902:16, 902:17, 915:6, 949:5    866:6, 874:9, 875:9, 928:18,     821:9, 881:24, 921:9,
                                   quarter 's [1] - 902:22        951:22, 1018:8, 1018:24,         923:14, 960:12, 988:7
   proponent [2] - 819:15,
                                   quarterly [1] - 964:5          1019:8                            recollection [16] - 750:24,
  819:23
                                   QUESTION [32] - 938:23,         reader [1] - 748:24             765:18, 773:2, 789:6,
   proposals [1] - 915:23
                                  939:4, 939:10, 939:16,           Reading [5] - 861:5,            807:10, 840:9, 840:15,
   protect [1] - 1006:21
                                  941:12, 942:8, 944:21,          976:13, 986:7, 987:12,           849:3, 893:7, 914:13,
   protected [3] - 887:18,
                                  945:23, 956:16, 976:17,         1022:11                          921:25, 962:16, 986:24,
  936:7, 1002:20
                                  977:9, 980:20, 980:25,           ready [3] - 740:20, 754:24,     1009:16, 1018:3, 1025:16
   protection [4] - 888:6,
                                  981:4, 982:3, 984:20, 985:2,    839:15                            recommendation [1] -
  1001:10, 1001:12, 1043:10
                                  986:8, 986:21, 987:13,           realized [2] - 1004:8,          832:10
   protects [1] - 865:7
                                  991:8, 1009:9, 1010:12,         1019:14                           recommended [3] - 756:5,
   proud [1] - 819:17
                                  1013:20, 1013:24, 1022:12,       really [6] - 766:13, 790:24,    799:4, 988:20
   provide [3] - 887:19,
                                  1022:16, 1024:5, 1025:25,       869:12, 891:6, 894:16,            reconsider [1] - 862:24
  936:10, 936:22
                                  1026:5, 1026:7, 1026:13         980:17                            reconsidered [1] - 815:3
   provided [2] - 981:17,
                                   questions [23] - 760:12,        reason [17] - 765:4, 765:8,      reconsidering [3] - 815:6,
  990:21
                                  793:13, 793:14, 795:22,         790:9, 800:22, 851:4,            815:14, 863:3
   provider [1] - 830:22
                                  813:22, 813:25, 814:3,          854:19, 854:20, 854:22,           reconvene [1] - 1046:25
   provides [3] - 888:6,
                                  814:18, 816:10, 875:7,          928:13, 969:2, 989:23,            record [14] - 795:13,
  1038:7, 1043:10
                                  933:12, 938:21, 939:19,         993:19, 998:10, 999:25,          800:13, 802:17, 817:4,
   provision [1] - 841:10
                                  941:2, 949:3, 989:11,           1004:11, 1033:12, 1046:15        853:11, 877:20, 890:12,
   public [1] - 820:12
                                  1026:22, 1035:13, 1035:22,       reasoning [1] - 831:16          891:7, 891:19, 934:22,
   Public [1] - 1048:9
                                  1039:12, 1039:22, 1044:11,       reasons [3] - 790:12, 939:8,    946:12, 1000:5, 1035:18,
   publicly [1] - 852:2
                                  1045:20                         958:9                            1048:13
   publish [5] - 738:17,           Questions [1] - 871:21          reassigned [3] - 859:22,         recorded [5] - 890:19,
  738:18, 902:11, 902:22,
                                   quick [3] - 748:23, 754:23,    1014:21, 1015:16                 892:14, 1017:13, 1017:18,
  932:23
                                  853:9                            rebuttal [1] - 1046:11          1017:21
   published [2] - 733:12,
                                   quickly [2] - 870:10, 888:25    receive [18] - 771:9, 777:16,    recording [7] - 890:8,
  901:22
                                   quite [3] - 970:25, 976:20,    781:22, 783:4, 784:6, 786:5,     890:15, 891:3, 891:6,
   Published [4] - 949:6,
                                  1026:9                          818:4, 901:24, 919:3, 934:7,


                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 332 of 407

                                                                                                                        1072
  891:12, 892:18, 893:16           regard [14] - 738:7, 762:17,    remind [2] - 860:9, 1000:15     991:22, 991:24, 992:2,
   recover [3] - 788:24,          782:17, 859:25, 860:13,          reminded [1] - 1014:23          992:10, 993:20, 994:18,
  906:11, 936:23                  866:19, 868:10, 884:7,           reminding [1] - 864:17          997:9
   recovering [5] - 776:11,       894:3, 915:5, 1015:19,           remotely [4] - 743:14,           requested [3] - 814:16,
  788:4, 807:18, 882:5, 882:13    1036:18, 1037:2, 1040:9         744:2, 769:17, 901:15            966:20, 1044:4
   recovery [6] - 805:11,          regarding [18] - 744:6,         removal [6] - 851:7, 858:16,     requesting [5] - 747:8,
  879:9, 879:21, 879:23,          841:22, 845:4, 850:12,          861:16, 875:19, 876:5,           757:12, 757:24, 801:7, 850:2
  884:19, 884:25                  866:4, 867:7, 867:18, 887:6,    1020:7                            requests [3] - 885:15,
   recruit [1] - 831:14           898:25, 899:9, 936:14,           remove [6] - 850:25,            980:6, 981:9
   recruitment [1] - 827:16       947:21, 948:2, 948:9, 974:8,    851:13, 854:9, 861:10,            require [1] - 904:4
   red [1] - 869:10               980:22, 1003:8, 1011:20         862:20, 876:12                    required [1] - 907:11
   REDIRECT [4] - 730:8,           regards [4] - 838:7, 842:12,    removed [2] - 854:7,             requirement [3] - 876:19,
  730:13, 814:6, 1035:19          857:17, 864:19                  866:12                           904:4, 972:24
   redirect [3] - 813:23,          registration [1] - 876:14       removing [2] - 861:6,            requires [1] - 850:21
  1020:16, 1035:16                 Rego [3] - 971:13, 971:16,     875:12                            research [155] - 731:13,
   Redirect [16] - 814:1,         971:18                           repeatedly [1] - 992:16         732:24, 733:2, 733:10,
  815:1, 816:1, 1035:1,            regular [1] - 827:2             replace [1] - 932:15            733:13, 733:21, 734:7,
  1036:1, 1037:1, 1038:1,          regularly [1] - 769:20          replaced [1] - 734:13           734:16, 734:20, 735:3,
  1039:1, 1040:1, 1041:1,          regulated [1] - 850:21          replies [1] - 972:6             735:10, 735:21, 735:25,
  1042:1, 1043:1, 1044:1,          regulatory [7] - 851:23,        reply [1] - 751:8               736:11, 736:21, 736:22,
  1045:1, 1046:1, 1047:1          852:5, 855:4, 874:23, 999:3,     report [25] - 733:18, 734:8,    737:6, 737:11, 737:16,
   reduce [2] - 854:10,           1004:21, 1006:24                734:18, 736:9, 736:18,           737:22, 738:9, 739:2, 739:8,
  1022:16                          rehashed [1] - 889:24          759:9, 809:12, 809:20,           739:12, 739:24, 740:5,
   reducing [2] - 930:9,           reinstate [3] - 876:9,         812:2, 823:2, 823:14,            740:14, 741:14, 741:21,
  1022:3                          876:15, 876:21                  823:17, 823:23, 823:25,          741:23, 742:5, 742:12,
   reduction [1] - 1030:3          reinstating [2] - 876:17,      828:11, 842:18, 842:23,          742:17, 746:4, 748:4,
   reentry [1] - 886:20           877:2                           843:3, 901:23, 902:11,           748:15, 748:22, 749:9,
   refer [7] - 840:22, 852:14,     reiterated [1] - 860:11        916:2, 921:11, 923:18,           765:23, 766:7, 766:21,
  852:16, 936:13, 956:14,          related [6] - 1006:12,         923:20, 935:7                    768:11, 768:16, 768:24,
  988:11, 994:16                  1009:14, 1034:17, 1037:12,       reported [18] - 796:6,          776:16, 780:13, 792:11,
   reference [13] - 742:11,       1044:7, 1044:19                 796:8, 796:10, 796:12,           793:24, 794:6, 794:14,
  757:5, 757:8, 762:2, 787:23,     relates [1] - 835:16           809:10, 809:14, 809:17,          794:16, 794:19, 794:23,
  788:3, 820:22, 849:20,           relating [1] - 967:12          809:25, 810:2, 810:5,            795:2, 795:5, 797:13,
  849:22, 872:19, 916:7,           relationship [2] - 732:10,     810:13, 823:4, 902:19,           797:25, 798:3, 798:4, 798:8,
  1036:25, 1038:11                732:12                          919:3, 922:20, 922:22,           808:12, 808:13, 809:17,
   referenced [3] - 738:21,        relationships [1] - 977:12     942:18, 965:21                   809:19, 812:3, 815:2,
  841:8, 974:21                    release [1] - 811:14            Reported [1] - 727:22           815:15, 821:4, 823:6,
   references [1] - 979:21         relevant [4] - 889:10,          Reporter [2] - 803:17,          823:11, 824:6, 824:13,
   referencing [1] - 915:13       900:11, 903:12, 1037:13         1040:20                          824:17, 824:21, 824:23,
   referred [2] - 828:22, 865:2    reliable [1] - 960:5            reporter [1] - 1046:17          825:2, 825:6, 826:15,
   Referring [1] - 860:17                                          reporting [5] - 736:7, 828:6,   826:18, 827:4, 828:10,
                                   relied [3] - 829:18, 864:15,
   referring [11] - 803:4,                                        888:23, 901:2, 1032:24           828:15, 829:12, 831:20,
                                  947:20
                                                                   Reporting [2] - 1032:21,        832:8, 832:16, 832:19,
  833:11, 841:9, 864:3,            rely [2] - 819:19, 1002:18
                                                                  1033:6                           833:21, 834:6, 834:15,
  867:10, 871:25, 992:20,          relying [1] - 852:11
                                                                   reports [3] - 889:4, 889:6,     834:16, 834:21, 834:25,
  992:24, 1018:21, 1019:7,         remainder [3] - 740:4,
                                                                                                   835:2, 835:18, 835:20,
  1019:9                          776:21, 869:2                   905:8
                                                                                                   836:13, 836:23, 854:11,
   refers [1] - 995:20             remained [2] - 1020:8,          represent [5] - 848:9,
                                                                                                   854:15, 854:17, 854:18,
   reflect [11] - 777:6, 785:9,   1020:10                         859:6, 892:13, 918:12,
                                                                                                   857:21, 859:24, 861:2,
  792:14, 868:8, 919:2,            remaining [1] - 901:21         968:24
                                                                                                   861:4, 873:2, 874:3, 877:3,
  923:10, 949:19, 989:10,          remember [32] - 737:3,          representation [2] -
                                                                                                   877:7, 882:24, 882:25,
  992:8, 1010:4, 1025:6           754:2, 779:2, 790:4, 805:15,    840:13, 1036:2
                                                                                                   883:10, 883:11, 888:25,
   reflected [5] - 772:19,        814:22, 827:25, 855:9,           representative [1] - 871:15
                                                                                                   889:4, 889:6, 900:9, 901:14,
  996:10, 999:14, 1021:13,        855:11, 857:2, 870:17,           represented [3] - 822:10,
                                                                                                   901:23, 902:8, 903:20,
  1044:11                         870:25, 879:18, 880:8,          975:12, 1042:14
                                                                                                   906:25, 907:14, 908:8,
   reflecting [1] - 868:17        883:4, 888:15, 897:16,           represents [1] - 778:23
                                                                                                   915:23, 916:8, 916:20,
   Reflecting [1] - 914:17        910:14, 917:7, 946:12,           reputation [2] - 788:14,
                                                                                                   917:2, 926:24, 927:17,
   reflective [4] - 775:2,        956:7, 959:8, 964:17, 980:9,    831:15
                                                                                                   930:19, 930:22, 931:23,
  785:24, 790:14, 790:17          980:13, 984:24, 1009:3,          request [18] - 786:14,
                                                                                                   932:3, 932:4, 932:16,
   reflects [1] - 1032:2          1009:12, 1009:13, 1021:25,      800:8, 814:14, 850:5, 864:2,
                                                                                                   932:25, 933:5, 951:17,
   refresh [4] - 807:10, 840:9,   1024:12, 1028:7                 864:12, 870:2, 976:15,
                                                                                                   951:25, 952:11, 995:21,
  849:2, 962:15                    remembering [1] - 980:17       980:22, 984:9, 989:19,
                                                                                                   1015:17, 1020:9, 1030:8,



                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 333 of 407

                                                                                                                          1073
  1030:21, 1031:13, 1033:3,        responsiveness [1] - 952:7      941:13, 942:9, 948:14            rules [3] - 835:15, 852:5,
  1033:9, 1034:22, 1034:25,        rest [2] - 809:23, 888:16        revise [1] - 877:19            876:18
  1035:9, 1045:14                  restroom [1] - 853:9             revoked [2] - 731:22,           run [3] - 905:9, 905:11,
   Research [6] - 823:7,           restructuring [3] - 928:10,     818:12                          1031:2
  823:8, 949:6, 949:9, 949:23,    928:17, 1033:17                   rid [1] - 1033:17               running [2] - 884:13,
  951:3                            result [2] - 885:25, 1004:22     right-hand [3] - 805:21,       1031:11
   reside [1] - 982:13             results [1] - 973:22            967:7, 968:5
   resign [1] - 832:12             resume [3] - 879:16, 885:2,      rights [2] - 819:9, 936:14                   S
   resignation [2] - 736:7,       888:24                            risk [1] - 874:19
  1037:22                          resumed [1] - 892:5              risks [1] - 874:23
   resigned [1] - 734:11                                                                            SA [14] - 737:21, 737:22,
                                   retail [2] - 733:12, 746:4       Rob [29] - 736:8, 741:6,
                                                                                                   739:3, 739:8, 747:9, 747:21,
   resources [33] - 839:5,         Retail/consumer [1] -           745:9, 756:19, 756:25,
                                                                                                   748:19, 748:22, 749:14,
  863:17, 865:3, 870:20,          836:4                            757:2, 763:9, 763:21,
                                                                                                   749:25, 750:10, 751:6,
  870:23, 871:15, 872:5,           retain [4] - 819:18, 830:11,    764:10, 767:14, 769:2,
                                                                                                   751:7, 751:22
  880:22, 905:3, 930:6,           831:9, 831:16                    770:23, 770:25, 771:3,
                                                                                                    SA'd [2] - 748:3, 749:18
  936:13, 936:16, 957:24,          retaliate [1] - 940:3           771:5, 773:4, 779:17,
  977:18, 977:22, 978:5,                                                                            SA'ing [11] - 738:21, 746:3,
                                   retaliated [1] - 785:21         779:21, 781:6, 786:12,
  978:7, 978:10, 979:8,                                                                            749:9, 749:16, 749:24,
                                   Retaliating [1] - 782:11        787:3, 792:19, 796:10,
  979:25, 984:2, 993:4, 993:6,                                                                     750:3, 750:8, 750:17, 751:4,
                                   retention [1] - 833:6           839:24, 840:2, 840:8, 841:6,
  1000:7, 1000:8, 1001:4,                                                                          752:9, 752:19
                                   return [31] - 753:12, 800:24,   900:18, 1042:21
  1001:15, 1002:18, 1003:12,                                                                        salaries [4] - 851:21,
                                  802:24, 803:22, 804:20,           Rob's [2] - 763:11, 763:12
  1003:14, 1035:24, 1043:21                                                                        915:16, 957:5, 957:6
                                  807:20, 807:23, 846:21,           Robert [4] - 729:11, 736:17,
   respect [1] - 907:3                                                                              salary [17] - 786:6, 851:19,
                                  855:8, 856:21, 870:3,            740:24, 771:17
   respond [1] - 1007:3                                                                            853:15, 853:21, 853:23,
                                  872:15, 875:3, 875:23,            ROBERT [3] - 730:10,
   responded [1] - 840:19                                                                          854:2, 854:10, 957:2,
                                  883:25, 884:20, 888:22,          817:5, 892:4
                                                                                                   963:25, 964:4, 964:7,
   Respondent [1] - 727:9         968:12, 969:10, 971:20,           role [7] - 861:6, 861:16,
                                                                                                   964:11, 965:6, 982:23,
   RESPONDENT [1] - 728:14        971:21, 972:2, 990:13,           862:14, 875:19, 916:21,
                                                                                                   1007:25, 1038:7, 1044:5
   responding [3] - 745:16,       1007:7, 1008:7, 1008:12,         935:14, 996:2
                                                                                                    Salary [2] - 735:5, 824:9
  746:3, 980:6                    1008:21, 1011:7, 1012:3,          room [4] - 808:13, 861:23,
                                                                                                    Sales [3] - 822:25, 950:9,
   responds [2] - 865:5,          1012:4, 1014:10                  901:7, 914:20
                                                                                                   951:11
  895:23                           returned [20] - 766:18,          Ross [84] - 733:25, 734:8,
                                                                                                    sales [30] - 733:14, 734:6,
   response [19] - 741:13,        770:3, 770:15, 770:19,           734:18, 734:23, 736:18,
                                                                                                   735:2, 818:20, 821:4,
  743:25, 747:11, 747:18,         805:4, 807:21, 859:15,           744:5, 744:15, 744:19,
                                                                                                   822:16, 822:18, 822:23,
  758:9, 758:12, 758:16,          859:17, 887:9, 888:10,           744:20, 744:24, 745:4,
                                                                                                   826:25, 829:11, 829:17,
  758:24, 760:19, 793:10,         901:18, 972:16, 1009:22,         756:15, 757:20, 758:9,
                                                                                                   836:11, 903:19, 903:21,
  801:3, 815:19, 858:2,           1012:6, 1014:17, 1015:11,        758:22, 759:14, 759:19,
                                                                                                   907:9, 911:14, 911:17,
  858:25, 872:11, 886:8,          1020:2, 1021:12, 1021:14,        760:5, 760:6, 760:12,
                                                                                                   911:18, 911:19, 926:16,
  895:16, 900:20, 956:8           1021:21                          760:19, 761:22, 764:23,
                                                                                                   926:24, 1013:13, 1014:3,
   responses [1] - 858:21          returning [13] - 762:25,        771:23, 772:4, 773:17,
                                                                                                   1014:5, 1025:18, 1035:2,
   responsibilities [57] -        769:7, 847:3, 849:4, 863:22,     781:14, 781:24, 787:9,
                                                                                                   1036:18, 1036:21, 1044:9
  733:9, 737:14, 740:11,          873:6, 873:7, 877:24,            799:17, 799:21, 800:4,
                                                                                                    salespeople [18] - 827:6,
  762:16, 764:21, 765:17,         1009:10, 1010:5, 1014:5,         822:20, 823:2, 823:15,
                                                                                                   909:18, 909:25, 910:11,
  766:20, 769:5, 771:7,           1014:6, 1045:9                   823:17, 823:23, 824:17,
                                                                                                   911:2, 911:3, 930:13,
  797:24, 800:20, 800:23,          revenue [10] - 833:12,          824:20, 826:19, 826:22,
                                                                                                   949:20, 950:4, 950:15,
  801:6, 801:16, 801:22,          921:21, 923:21, 923:24,          842:6, 842:19, 842:24,
                                                                                                   951:4, 951:12, 951:15,
  801:25, 804:9, 804:16,          924:3, 924:4, 926:17, 930:4,     843:4, 843:7, 845:16,
                                                                                                   952:3, 952:6, 952:10,
  808:2, 834:22, 835:12,          930:16, 952:8                    847:17, 848:17, 849:8,
                                                                                                   972:19, 972:25
  844:9, 851:2, 851:8, 851:14,     revenues [1] - 922:20           849:14, 850:11, 877:23,
                                                                                                    salesperson [7] - 910:21,
  852:8, 853:4, 854:8, 855:4,      review [24] - 739:3, 746:6,     886:15, 903:21, 909:8,
                                                                   909:14, 929:12, 929:15,         933:16, 934:3, 934:6,
  857:11, 858:17, 859:22,         746:7, 747:4, 751:15,
                                                                   943:15, 944:9, 944:22,          934:14, 950:12, 965:17
  862:21, 866:11, 868:2,          766:24, 848:6, 853:3,
                                                                   965:21, 976:2, 976:15,           Salomon [1] - 818:20
  869:13, 875:4, 875:8,           871:17, 902:20, 903:11,
                                                                   976:21, 976:25, 977:10,          sanctity [1] - 1021:2
  875:13, 875:25, 876:9,          914:2, 938:8, 938:10, 940:7,
  972:14, 975:14, 995:3,                                           977:18, 979:25, 980:10,          sand [2] - 869:8, 1006:25
                                  940:15, 940:18, 941:5,
  995:6, 995:7, 997:7, 999:17,                                     980:21, 984:2, 987:22,           SAs [2] - 739:12, 739:19
                                  941:22, 948:4, 948:21,
  1000:2, 1004:7, 1014:21,                                         988:8, 988:13, 988:16,           sat [1] - 762:7
                                  948:24, 950:23, 1018:4
  1015:15, 1017:23, 1018:23,                                       997:11, 997:15, 1000:3,          satisfy [1] - 907:9
                                   reviewed [9] - 852:24,
  1019:11, 1020:8, 1034:16                                         1013:10, 1013:21, 1046:2         SATTERLEE [1] - 728:15
                                  859:11, 868:7, 954:25,
   responsibility [1] - 1006:23                                     Ross' [4] - 734:5, 758:16,      save [2] - 930:5, 930:10
                                  959:22, 1016:2, 1016:5,
   responsible [1] - 911:18       1016:15, 1017:5                  759:3, 822:25                    saw [10] - 756:23, 763:8,
   responsive [1] - 981:8          reviews [4] - 940:22,            rotational [1] - 818:21        763:10, 769:6, 782:19,
                                                                    rule [1] - 752:19              877:22, 899:3, 923:20,


                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 334 of 407

                                                                                                                        1074
  1003:24, 1036:17                760:22, 768:12, 772:12,         1038:5, 1038:22                 1020:23, 1035:17, 1046:13
   schedule [2] - 838:24,         772:22, 778:15, 778:18,          Senior [1] - 817:17             shortly [5] - 849:7, 855:22,
  842:13                          783:13, 783:17, 783:21,          senior -level [1] - 796:23     857:3, 888:22, 889:22
   schedules [1] - 845:5          800:15, 802:13, 803:15,          sense [2] - 838:24, 1042:16     show [5] - 810:14, 905:10,
   Scheduling [1] - 1045:24       803:16, 803:21, 804:10,          sensitive [1] - 852:9          947:8, 1013:4, 1028:22
   School [1] - 818:3             805:10, 805:22, 807:4,           sensitivity [3] - 852:7,        showed [17] - 762:8, 815:9,
   scrutiny [1] - 1004:21         808:14, 811:21, 812:4,          852:15, 852:16                  850:19, 855:15, 884:12,
   Sean [6] - 737:4, 737:19,      816:24, 822:4, 823:20,           sent [43] - 733:13, 737:21,    1002:4, 1008:25, 1009:2,
  781:20, 823:21, 834:19,         826:8, 826:10, 840:18,          741:4, 742:4, 746:24,           1009:11, 1009:16, 1009:24,
  918:13                          848:17, 848:24, 849:19,         750:23, 750:25, 752:11,         1010:13, 1012:20, 1013:3,
   Sean's [1] - 835:2             849:22, 849:25, 852:4,          753:22, 768:20, 799:10,         1013:6, 1013:7, 1037:16
   SEC [1] - 852:2                856:7, 859:14, 860:2,           801:6, 802:14, 802:19,           showing [2] - 1009:2,
   Second [1] - 945:12            865:10, 866:4, 866:14,          803:19, 815:22, 849:8,          1009:15
   second [37] - 740:18,          866:16, 868:14, 870:9,          858:20, 866:8, 897:25,           shown [1] - 1041:23
  755:18, 759:5, 759:8, 759:9,    880:14, 882:7, 883:16,          898:6, 898:10, 929:2, 978:4,     shows [3] - 960:24, 965:6,
  759:14, 760:5, 760:13,          883:20, 884:11, 885:3,          987:21, 987:22, 988:13,         1032:14
  760:21, 762:12, 762:17,         886:8, 892:22, 893:11,          989:8, 992:12, 994:8,            sic [2] - 771:3, 885:6
  762:21, 764:12, 764:14,         893:24, 895:20, 897:6,          996:17, 997:4, 997:10,           side [7] - 792:10, 792:11,
  764:19, 765:2, 768:9,           897:9, 899:20, 904:10,          997:14, 1000:8, 1001:6,         821:18, 892:22, 922:19,
  770:24, 779:12, 796:25,         909:19, 911:2, 912:14,          1002:23, 1003:2, 1003:5,        928:9, 1034:11
  811:15, 853:9, 869:16,          915:6, 916:7, 918:18, 919:7,    1013:9, 1013:15, 1013:20,        sign [9] - 852:11, 882:7,
  869:18, 890:6, 944:15,          921:17, 922:10, 922:15,         1023:3                          897:8, 897:15, 897:17,
  945:11, 952:24, 953:23,         924:8, 927:24, 928:2, 928:9,     sentence [11] - 755:11,        898:5, 968:23, 983:15,
  986:15, 991:21, 992:3,          941:5, 946:20, 947:2,           755:18, 756:5, 811:24,          993:25
  1011:9, 1015:4, 1017:10,        948:20, 949:7, 949:13,          869:17, 869:18, 885:18,          signature [1] - 881:12
  1041:13                         949:17, 950:10, 951:18,         900:23, 922:19, 1011:10,         Signature [1] - 970:3
   second -quarter [8] - 759:8,   953:11, 953:13, 953:24,         1041:16                          signed [3] - 881:25, 929:15,
  759:9, 759:14, 760:5,           954:5, 955:8, 955:18,            separate [7] - 803:5,          968:21
  760:13, 762:12, 762:17,         955:19, 967:23, 968:7,          813:16, 821:2, 840:20,           significant [9] - 793:16,
  762:21                          968:18, 969:21, 970:5,          898:17, 899:5, 1026:20          864:10, 916:21, 917:17,
   secondary [2] - 900:11,        971:14, 971:23, 972:8,           separated [1] - 854:14         988:23, 989:21, 989:24,
  918:4                           977:4, 986:18, 988:9, 989:4,     separating [1] - 820:12        989:25, 1037:7
   seconds [1] - 934:19           989:6, 1000:25, 1002:12,         separation [1] - 831:18         Significantly [1] - 949:10
                                  1011:13, 1013:22, 1015:20,       September [2] - 806:6,
   section [6] - 841:8, 897:22,                                                                    significantly [2] - 1024:17,
                                  1016:6, 1016:8, 1018:19,        902:16
  922:15, 949:5, 951:20,                                                                          1025:18
                                  1019:17, 1022:18, 1032:3,        set [17] - 771:16, 775:3,
  1038:4                                                                                           signified [2] - 808:21,
                                  1032:11, 1032:16, 1032:22,
   sections [1] - 950:19                                          796:18, 824:13, 824:17,         808:23
                                  1033:7, 1034:8, 1038:3,
   sector [12] - 733:12,                                          825:8, 884:22, 912:25,           signing [1] - 835:15
                                  1038:11, 1039:15, 1041:16,
  791:12, 821:14, 903:24,                                         935:14, 946:16, 955:13,          signs [1] - 970:15
                                  1042:8, 1043:12, 1046:15
  904:7, 905:7, 905:10,                                           1011:6, 1021:6, 1021:23,         Silence [1] - 1020:25
                                   seeing [3] - 848:14, 904:8,    1028:21, 1029:9, 1048:19
  905:15, 917:18, 917:20,                                                                          similar [1] - 1026:11
                                  1006:11                          sets [2] - 774:12, 774:25
  1045:12                                                                                          simpler [1] - 937:11
                                   seek [1] - 920:6
   sectors [34] - 733:15,                                          setting [4] - 796:16, 825:5,    simply [2] - 802:6, 1019:16
                                   seeks [2] - 803:17, 1040:20    826:17, 1022:2
  740:7, 787:16, 787:18,                                                                           single [4] - 836:17, 853:6,
                                   seem [1] - 868:2                settlements [1] - 851:25
  790:21, 790:23, 790:24,                                                                         902:11
  791:10, 792:2, 792:9,            sen [1] - 1041:17               seven [1] - 1021:14             sit [3] - 959:10, 986:22,
  792:13, 792:15, 792:17,          send [18] - 737:25, 738:3,      Seven [1] - 926:20             1018:7
  793:11, 828:16, 828:18,         747:10, 750:20, 751:7,           several [4] - 819:15,           situation [3] - 769:3,
  828:24, 829:5, 829:15,          799:15, 799:20, 800:8,
                                                                  911:15, 913:5, 968:22           883:24, 1011:23
  835:10, 835:21, 835:24,         858:4, 877:10, 879:10,
                                                                   sex [1] - 935:25                six [6] - 741:18, 741:20,
  836:2, 889:12, 900:12,          993:25, 994:2, 994:5,
                                                                   share [4] - 826:5, 905:11,     822:24, 896:14, 910:12,
  903:12, 907:15, 909:15,         994:20, 994:21, 1003:20,
                                                                  934:2, 958:11                   911:16
  917:14, 929:21, 931:21,         1036:7
                                                                   shared [1] - 838:25             size [2] - 748:22, 1023:16
  952:12, 1037:12                  Send [1] - 758:18
                                                                   Shareholders [1] - 922:16       slated [1] - 953:12
   see [144] - 741:18, 746:9,      sending [6] - 741:2, 745:14,
                                                                   shareholders [1] - 923:19       small [7] - 766:13, 778:11,
  746:14, 746:24, 747:11,         750:17, 860:12, 873:25,
                                                                   shares [1] - 920:11            821:20, 822:2, 854:14,
  747:18, 748:15, 751:5,          875:11
                                                                   sheet [2] - 829:14, 829:18     855:3, 1031:20
  751:24, 754:17, 755:11,          sends [2] - 1010:18, 1011:3
                                                                   sheets [1] - 968:22             smaller [1] - 822:3
  755:15, 756:3, 756:5, 757:5,     senior [13] - 796:23,
                                                                   shocked [2] - 890:20, 891:6     smarter [1] - 811:2
  757:8, 757:11, 758:9,           808:24, 820:2, 833:5, 852:8,
                                                                   shopping [1] - 1004:16          Smith [1] - 818:20
  758:14, 758:19, 759:3,          909:13, 912:2, 913:13,
                                                                   short [5] - 795:8, 1020:16,     Sneeden [25] - 737:4,
                                  946:7, 964:12, 965:9,


                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 335 of 407

                                                                                                                          1075
  742:7, 746:12, 746:24,         1027:10                          1021:20, 1027:12, 1027:20,       830:25, 903:25, 904:14,
  747:4, 747:8, 747:15, 748:4,    sounds [11] - 778:25,           1027:24                          905:2, 909:5
  778:3, 778:16, 778:23,         779:4, 853:19, 883:7,             starting [2] - 755:3, 869:17     strategically [1] - 903:13
  779:9, 781:20, 823:21,         908:20, 964:6, 965:25,            Starting [1] - 900:16            Strategy [1] - 823:7
  834:19, 917:11, 917:14,        968:15, 1003:23, 1025:8,          starts [2] - 756:4, 859:15       strategy [4] - 935:15,
  918:13, 918:22, 964:12,        1027:7                            State [2] - 972:24, 1048:9      943:5, 1045:6, 1045:7
  965:4, 965:12, 1027:5,          source [2] - 997:16, 998:15      STATE [1] - 1048:4               Street [4] - 811:25, 867:9,
  1037:22, 1037:25                sovereigns [1] - 820:17          state [10] - 800:8, 801:15,     873:7, 929:25
   Sneeden 's [3] - 748:15,       space [1] - 794:6               826:3, 863:25, 871:14,            strengths [1] - 1037:2
  779:2, 779:7                    spaces [1] - 952:2              894:14, 895:21, 898:15,           strip [6] - 972:13, 995:2,
   so.. [2] - 891:17, 969:5       speaking [9] - 764:6,           912:16, 999:25                   997:6, 1004:7, 1018:22,
   socializing [1] - 895:13      769:22, 842:6, 861:10,            statement [10] - 859:8,         1019:10
   sold [5] - 830:19, 831:15,    870:23, 880:20, 977:17,          860:2, 860:4, 894:23,             stripped [2] - 797:23,
  1033:13, 1033:18               979:24, 1006:11                  895:16, 897:2, 954:22,           1017:22
   sole [17] - 734:19, 765:4,     specific [10] - 749:18,         955:14, 961:16, 961:17            stripping [3] - 801:15,
  765:23, 768:10, 768:16,        750:4, 765:3, 828:16,             states [22] - 751:21, 755:12,   801:22, 999:25
  768:24, 815:2, 815:15,         872:22, 894:24, 909:7,           755:18, 756:5, 758:17,            strongly [1] - 819:18
  859:23, 874:3, 875:5, 877:6,   992:9, 992:20, 992:25            760:22, 768:9, 859:17,            structure [7] - 852:23,
  917:2, 995:6, 995:21,           Specifically [2] - 780:22,      867:24, 869:17, 883:23,          855:5, 860:10, 1004:25,
  1005:3, 1015:17                903:25                           884:17, 885:19, 893:21,          1005:6, 1005:10, 1005:16
   solely [1] - 750:18            specifically [6] - 805:18,      900:16, 921:17, 922:19,           stub [7] - 783:12, 783:13,
   someone [17] - 790:2,         896:21, 936:21, 946:13,          951:22, 955:13, 968:9,           806:5, 806:21, 960:12,
  852:8, 852:11, 868:10,         980:13, 994:16                   971:25, 990:13                   960:19, 962:6
  869:5, 936:16, 940:3,           specifics [5] - 888:16,          stating [3] - 758:5, 840:19,     stubs [3] - 772:15, 772:20
  941:21, 942:8, 958:20,         985:24, 1001:18, 1012:7,         850:4                             stuff [2] - 749:4, 777:25
  973:11, 1000:7, 1004:17,       1028:20                           status [15] - 850:12,            subject [6] - 856:13,
  1006:16, 1007:2, 1011:23,       specifying [1] - 869:3          850:14, 860:9, 865:17,           863:15, 866:2, 879:8,
  1035:24                         speed [1] - 888:25              869:15, 880:11, 880:23,          883:18, 912:12
   sometime [2] - 758:19,         spend [3] - 739:23, 740:4,      884:7, 884:15, 896:12,            Subject [1] - 966:12
  1007:6                         889:13                           983:6, 1002:3, 1004:18,           submitted [1] - 970:7
   Sometimes [1] - 941:24         spending [2] - 744:6, 906:7     1014:3, 1014:7                    subordinates [1] - 852:18
   sometimes [1] - 928:24         spent [5] - 740:10, 788:4,       stay [6] - 798:22, 847:25,       subsector [2] - 904:17,
   somewhere [5] - 735:17,       788:19, 809:4, 927:7             873:4, 905:16, 984:13, 987:7     910:16
  802:18, 887:11, 913:12,         spoken [6] - 732:16,             staying [2] - 857:8, 899:19      Subsequent [1] - 899:2
  1011:24                        770:23, 801:23, 842:9,            Stearns [2] - 732:4, 732:24      subsequent [4] - 754:20,
   son [1] - 797:4               871:14, 896:6                     Stephanie [2] - 971:13,         788:3, 889:16, 897:18
   soon [4] - 764:6, 764:9,       spokesperson [1] - 970:4        972:6                             subsequently [2] - 765:7,
  889:5, 889:7                    spreadsheet [5] - 953:6,         STEPHENS [1] - 728:15           877:11
   sorry [31] - 749:6, 756:6,    953:7, 953:8, 953:10, 953:19      stepped [1] - 769:4              substance [1] - 774:6
  760:24, 767:10, 770:6,          spring [4] - 864:2, 891:4,       stepping [1] - 777:24            subtab [1] - 960:17
  780:22, 790:16, 802:2,         931:6, 989:19                     steps [1] - 838:8                success [1] - 916:15
  815:23, 848:20, 863:8,          squeeze [1] - 1020:17            Steve [8] - 767:5, 767:22,       successful [1] - 926:21
  905:25, 937:9, 937:22,          SS [1] - 747:5                  768:4, 768:6, 874:15,             sued [1] - 818:24
  943:25, 944:7, 945:10,          ss [1] - 1048:5                 995:15, 995:16, 996:13            suffered [12] - 770:2, 770:3,
  946:22, 952:24, 961:12,         St [1] - 818:2                   Steven [3] - 874:21, 926:6,     804:23, 805:3, 878:6,
  987:25, 997:24, 1008:9,         staff [6] - 874:7, 877:13,      996:12                           878:12, 881:9, 882:20,
  1010:18, 1010:21, 1022:6,      1007:2, 1013:13, 1014:4,          sticking [1] - 893:20           882:22, 925:20, 927:12,
  1031:18, 1037:19, 1041:17,     1025:18                           still [12] - 732:14, 733:15,    1007:10
  1043:14, 1045:8                 stage [5] - 885:14, 913:9,      782:14, 794:8, 796:22,            suffering [1] - 879:6
   Sorry [3] - 759:2, 767:12,    913:24, 914:14, 914:22           844:6, 854:16, 868:19,            suggest [4] - 752:18, 843:7,
  871:7                           stamped [1] - 811:4             876:4, 961:23, 970:10,           861:5, 876:3
   sort [6] - 852:20, 864:25,     stand [1] - 892:6               1026:21                           suggested [3] - 802:23,
  902:7, 903:25, 964:7, 975:15    standard [1] - 901:14            stock [1] - 920:9               840:2, 1041:24
   sorts [2] - 826:21, 853:2      Start [1] - 944:16               Stone [3] - 856:9, 856:11,       suggestion [1] - 899:13
   sound [14] - 786:23,           start [11] - 737:23, 746:9,     856:18                            Suite [1] - 728:16
  827:21, 832:2, 843:21,         746:10, 818:14, 836:10,           stood [2] - 869:8, 894:7         summarize [2] - 817:23,
  853:18, 883:6, 887:15,         839:19, 892:20, 951:2,            stop [1] - 884:5                818:17
  888:3, 908:19, 917:9,          970:10, 1007:19, 1021:16          stopped [3] - 738:20,            summarized [1] - 836:17
  925:13, 1007:21, 1025:7,        started [12] - 732:21, 734:3,   854:22, 1031:11                   summary [1] - 871:16
  1036:14                                                          story [1] - 1033:14
                                 795:23, 797:21, 797:24,                                            Sunday [3] - 755:5, 849:11,
   Sounds [3] - 888:4, 1027:4,   970:8, 1001:5, 1002:10,           strategic [6] - 829:15,         988:15



                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 336 of 407

                                                                                                                         1076
   supervise [2] - 794:17,        survivability [1] - 832:25      terminate [9] - 787:2,           774:3, 774:8, 774:9, 774:11,
  855:5                           suspect [1] - 816:21           788:18, 824:23, 925:22,           774:17, 774:19, 774:20,
   supervising [2] - 737:19,      suspected [1] - 1006:16        926:13, 927:9, 927:14,            774:24, 775:7, 784:23,
  1025:20                         suspended [2] - 731:22,        927:18, 1029:15                   785:3, 790:19, 791:2, 791:4,
   supervision [2] - 809:19,     818:12                           terminated [8] - 786:16,         791:5, 791:8, 791:13,
  852:18                          suspending [7] - 800:19,       789:12, 790:10, 793:8,            791:14, 791:19, 791:20,
   supervisor [22] - 734:23,     800:22, 801:5, 804:8, 875:3,    794:10, 925:8, 928:14, 933:3      791:23, 792:3, 792:8,
  745:7, 756:12, 756:17,         875:24, 1029:18                  terminating [1] - 1029:21        792:12, 792:18, 792:20,
  771:22, 807:24, 809:15,         suspension [1] - 804:13         termination [4] - 794:22,        792:22, 792:24, 795:10,
  809:24, 815:24, 838:22,         sustained [1] - 925:4          933:7, 1039:3, 1045:17            795:12, 795:14, 802:12,
  842:16, 850:15, 854:20,         switched [2] - 922:6,           Termination [1] - 928:3          802:15, 802:16, 803:3,
  854:23, 857:14, 929:12,        922:11                           terminology [1] - 974:19         803:11, 803:18, 803:23,
  984:13, 1004:22, 1025:10,       swore [1] - 938:5               terms [7] - 869:11, 894:16,      803:24, 804:2, 804:3,
  1026:14, 1026:21, 1043:18       sworn [3] - 731:3, 817:6,      904:19, 907:7, 959:24,            810:20, 813:23, 814:5,
   supervisors [2] - 854:21,     892:5                           966:15, 993:13                    816:11, 816:13, 816:14,
  1004:12                         systems [1] - 910:8             testified [40] - 731:4, 735:9,   816:20, 817:3, 833:9,
   supervisory [60] - 731:18,                                    754:19, 755:6, 761:25,            833:12, 852:14, 852:22,
  731:19, 738:25, 740:10,                                        764:11, 769:15, 776:7,            853:10, 860:14, 860:16,
                                               T                                                   860:17, 860:21, 860:22,
  747:25, 764:21, 765:5,                                         777:11, 785:10, 793:6,
  765:17, 766:20, 768:10,                                        797:12, 798:6, 803:20,            861:9, 861:14, 861:19,
  769:5, 771:7, 800:19,           tab [3] - 945:11, 945:12,      812:11, 812:23, 817:7,            862:10, 862:16, 863:11,
  800:23, 801:5, 801:16,         961:19                          842:4, 846:14, 854:6,             871:9, 872:18, 872:25,
  801:24, 802:22, 804:8,          table [1] - 816:23             866:18, 892:6, 901:17,            873:9, 873:13, 873:16,
  804:16, 808:2, 834:24,          talent [3] - 819:18, 819:19,   916:11, 930:21, 931:9,            873:17, 873:19, 873:20,
  835:12, 850:25, 851:8,         940:15                          955:22, 974:9, 974:13,            875:15, 876:6, 891:18,
  851:13, 852:23, 854:7,          tape [1] - 1017:13             978:8, 978:17, 997:5, 999:4,      902:7, 902:12, 903:23,
  854:12, 854:13, 857:10,         tape-recorded [1] -            1012:20, 1016:24, 1028:24,        904:3, 905:4, 905:8, 906:3,
  858:17, 859:21, 861:3,         1017:13                         1035:23, 1040:14, 1043:17,        909:24, 910:3, 910:17,
  861:6, 861:16, 862:9,           target [1] - 900:11            1045:13                           910:19, 910:20, 910:24,
  862:14, 862:21, 866:11,         targeting [1] - 900:6           testify [2] - 983:8, 1046:6      918:9, 925:4, 926:3, 926:5,
  875:4, 875:6, 875:12,           task [1] - 739:23               testifying [4] - 1008:24,        928:16, 928:19, 928:21,
  875:19, 875:24, 876:11,         tasks [4] - 740:5, 776:16,     1029:2, 1029:6, 1046:4            928:22, 934:21, 945:18,
  995:2, 995:5, 995:6, 997:6,    776:18, 861:2                    testimony [49] - 799:8,          946:18, 953:4, 959:14,
  999:17, 1000:2, 1006:16,        tax [1] - 820:11               802:17, 803:14, 808:8,            959:15, 959:16, 959:20,
  1006:20, 1014:20, 1015:15,      tax-exempt [1] - 820:11        812:20, 814:8, 846:17,            960:19, 964:24, 966:16,
  1017:22, 1018:22, 1019:10,      taxable [5] - 820:11,          921:12, 935:6, 938:5,             966:18, 972:18, 972:20,
  1020:7                         821:17, 822:7, 824:4, 930:12    939:11, 942:12, 946:4,            972:21, 972:23, 988:5,
   support [10] - 755:19,         team [1] - 901:9               956:19, 956:20, 965:15,           994:13, 994:17, 998:5,
  829:20, 833:8, 885:7, 885:9,                                   974:23, 976:23, 977:15,           998:8, 1006:4, 1006:9,
                                  team's [1] - 907:7
  890:24, 907:4, 932:2,                                          981:11, 982:15, 985:4,            1010:21, 1015:6, 1020:22,
                                  teams [1] - 896:12
  1025:17, 1025:21                                               986:12, 987:3, 987:18,            1020:25, 1022:25, 1040:13,
                                  technically [4] - 809:12,
   supported [2] - 733:13,                                       991:8, 991:11, 992:19,            1040:21, 1040:24, 1045:21,
                                 809:16, 809:25, 810:12
  831:4                                                          997:13, 1004:6, 1005:8,           1046:9, 1046:16, 1046:23,
                                  technology [12] - 791:25,
   supporting [5] - 835:8,                                       1009:17, 1009:25, 1010:15,        1046:25
                                 792:23, 793:17, 900:13,
  843:4, 845:5, 1044:8                                           1012:14, 1012:17, 1014:8,          therapist [1] - 884:19
                                 904:16, 931:20, 931:24,
   supportive [4] - 744:17,                                      1014:24, 1015:22, 1016:21,         thereabouts [1] - 994:15
                                 932:4, 932:8, 932:16,
  756:2, 837:19, 868:19                                          1022:20, 1024:14, 1026:17,         thereafter [3] - 857:3,
                                 932:23, 1045:10
   supposed [3] - 968:14,                                        1026:18, 1036:10, 1039:8,         861:11, 889:22
                                  Telecom [1] - 792:22
  971:21, 972:2                                                  1043:9, 1043:24, 1044:22           therefore [1] - 752:20
                                  telecom [2] - 792:2, 793:17
   surprise [8] - 758:21,                                         text [2] - 754:3, 892:21          thereof [1] - 916:16
                                  telephone [11] - 745:18,
  766:10, 819:11, 838:17,                                         TG [1] - 1034:23                  thinking [4] - 809:4,
                                 753:25, 754:2, 769:23,
  885:8, 885:11, 931:7,                                           thanked [2] - 841:15, 885:9      869:12, 903:13, 1028:21
                                 857:6, 860:20, 866:8, 886:3,
  1038:14                        892:14, 998:6, 1046:4            THE [163] - 741:24, 741:25,       third [9] - 756:3, 811:20,
   surprised [10] - 748:3,                                       749:13, 749:17, 749:20,           860:23, 881:2, 884:17,
                                  temper [1] - 893:9
  755:21, 771:2, 841:15,                                         749:24, 750:5, 750:11,            902:18, 948:18, 1011:10,
                                  temporary [4] - 765:12,
  847:19, 857:7, 884:6, 893:5,                                   750:13, 750:15, 750:19,           1037:24
                                 801:21, 804:13, 814:21
  997:23, 998:2                                                  750:20, 750:23, 750:25,            thorough [1] - 884:4
                                  ten [1] - 990:16
   surrogacy [2] - 974:17,                                       751:5, 751:9, 752:17,              thoughts [2] - 1024:10,
                                  tends [1] - 958:11
  974:22                                                         752:23, 753:3, 754:6,             1024:12
                                  tenure [1] - 796:3
   surrogate [2] - 864:9,                                        754:10, 754:12, 754:14,            thousand [1] - 772:18
                                  term [3] - 793:21, 833:7,
  989:20                                                         754:17, 759:25, 760:2,             Three [1] - 833:25
                                 866:15
   surrounding [1] - 885:16                                      765:10, 765:15, 767:12,            three [20] - 732:23, 737:9,


                                                       PIROZZI & HILLMAN
                                                          212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 337 of 407

                                                                                                                          1077
  739:21, 746:10, 746:23,         884:11                           779:5, 804:5, 805:18,            928:5, 949:15
  749:11, 794:11, 821:3,           touching [1] - 862:18           811:20, 812:18, 815:8,            understand [9] - 743:7,
  821:6, 846:22, 894:17,           towards [3] - 844:25,           821:23, 859:12, 894:13,          754:8, 769:2, 856:17,
  902:15, 907:6, 910:13,          894:16, 975:15                   900:14, 921:14, 922:9,           895:10, 938:24, 959:7,
  933:11, 966:21, 982:2,           TRACE [1] - 904:3               923:12, 932:6, 940:6,            959:9, 959:25
  1019:15, 1037:19, 1037:21        track [2] - 884:19, 958:13      942:20, 949:4, 953:10,            Understood [1] - 973:13
   thriving [1] - 758:18           traded [1] - 904:23             967:4, 970:2, 997:3               understood [15] - 788:12,
   throughout [3] - 909:12,        trader [1] - 1034:6              Turn [2] - 959:3, 996:16        801:20, 805:8, 875:21,
  929:23, 975:5                    trading [17] - 733:14,           Turning [1] - 1015:3            884:12, 894:8, 894:9,
   Thursday [1] - 883:17          818:20, 821:4, 829:11,            turning [1] - 1027:11           939:22, 966:2, 975:9,
   tied [1] - 942:14              829:17, 833:13, 900:11,           turns [1] - 914:9               981:13, 981:16, 981:20,
   timing [7] - 805:15, 838:8,    901:2, 903:19, 904:7,             twice [1] - 806:11              1001:9, 1037:18
  883:24, 886:19, 902:13,         905:10, 911:14, 918:4,            two [48] - 739:25, 740:12,       unethical [1] - 890:23
  1005:12, 1005:14                926:6, 926:16, 926:25,           751:3, 764:17, 770:19,            unfair [2] - 768:25, 907:21
   Title [1] - 1038:4             1035:3                           772:12, 772:23, 773:3,            unfairly [2] - 780:5, 782:17
   title [26] - 731:11, 733:6,     traditional [1] - 1045:12       785:14, 789:4, 802:20,            Unfortunately [1] - 871:17
  734:5, 735:24, 737:15,           traffic [2] - 960:4, 978:12     813:15, 820:10, 830:25,           unilaterally [7] - 847:8,
  740:13, 742:16, 780:11,          transact [2] - 911:6, 918:4     832:15, 833:5, 853:9,            847:25, 850:17, 869:5,
  797:21, 817:13, 817:16,          transacting [1] - 905:21        854:15, 855:25, 861:21,          876:10, 876:12, 984:12
  819:24, 828:8, 878:19,           transaction [4] - 829:3,        861:22, 862:8, 869:20,            unique [2] - 934:11,
  882:22, 908:5, 916:19,          829:5, 943:3, 943:13             869:21, 872:20, 872:21,          1011:22
  916:24, 927:17, 941:25,          transactions [1] - 904:5        876:18, 876:19, 883:22,           unit [6] - 826:7, 853:6,
  955:16, 1038:12, 1038:19,        transcript [22] - 893:21,       885:3, 899:11, 901:21,           853:7, 874:24, 914:6, 916:16
  1038:20, 1038:24, 1039:4        894:14, 899:20, 937:15,          902:9, 925:16, 925:19,            universe [3] - 836:16,
   titled [1] - 922:16            941:10, 944:13, 945:11,          933:11, 934:19, 948:13,          904:18, 917:24
   titles [5] - 833:4, 833:6,     945:14, 956:10, 976:6,           970:25, 979:18, 981:14,           University [1] - 818:2
  1038:17, 1038:18, 1038:24       984:16, 1016:16, 1016:20,        981:17, 981:21, 982:2,            unknown [1] - 930:6
   TMT [4] - 793:21, 793:23,      1016:23, 1017:2, 1017:17,        992:5, 1004:12, 1026:22,          unlawful [3] - 935:22,
  932:11, 932:14                  1018:4, 1018:6, 1018:16,         1029:24                          935:24, 936:3
   Today [1] - 739:14             1023:23, 1025:14, 1048:12         Two [5] - 763:17, 817:21,        unlawfully [1] - 797:9
   today [12] - 739:22, 768:10,    transcription [1] - 892:14      817:22, 834:8, 1026:20            unless [1] - 1020:17
  841:13, 875:5, 983:4, 983:8,     travel [2] - 742:21, 845:22      two-month [1] - 902:9            unpaid [4] - 840:21, 865:6,
  986:21, 986:22, 999:4,           traveled [1] - 837:3             two-person [1] - 861:21         871:20, 1041:18
  1005:8, 1014:25, 1046:4          treasuries [1] - 820:18          two-second [1] - 853:9           unsure [1] - 971:21
   Todd [18] - 733:20, 735:17,     treat [1] - 1041:25              type [2] - 745:25, 941:2         untrue [1] - 978:11
  794:5, 796:9, 823:13, 824:3,     treated [3] - 780:5, 782:16,     typical [2] - 739:13, 739:20     unusual [6] - 748:21, 869:7,
  828:4, 828:7, 832:10,           1040:8                            typically [9] - 739:7, 891:7,   934:5, 934:9, 934:10, 961:9
  832:24, 905:8, 932:2,            treating [3] - 745:4, 1043:4,   901:3, 913:17, 913:21,            up [59] - 732:19, 749:2,
  932:11, 932:15, 947:17,         1043:6                           915:19, 915:22, 930:13,          752:19, 758:25, 760:18,
  947:20                           tremendous [1] - 1004:20        1021:16                          769:4, 777:24, 784:20,
   together [8] - 733:24,          trend [2] - 922:4, 922:12                                        793:2, 811:22, 818:18,
  736:3, 738:9, 738:13,            tried [1] - 932:15                            U                  819:20, 821:3, 835:15,
  741:15, 762:22, 809:2,           triggered [1] - 910:21                                           837:12, 839:8, 862:4, 865:8,
  901:10                           triggering [1] - 911:3                                           866:2, 868:21, 875:15,
   tomorrow [4] - 1045:25,                                          ultimately [2] - 831:3,
                                   triple [1] - 820:24                                              884:3, 884:17, 888:25,
  1046:8, 1046:15, 1047:2                                          926:10
                                   triple-B [1] - 820:24                                            894:20, 898:23, 904:17,
   took [12] - 748:19, 752:23,                                      Umesh [3] - 793:25,
                                   true [11] - 860:6, 885:23,                                       907:5, 910:11, 912:25,
  860:7, 860:8, 890:3, 927:13,                                     932:17, 932:20
                                  969:15, 971:4, 973:25,                                            929:25, 942:18, 944:8,
  965:23, 966:20, 971:5,                                            unable [1] - 799:2
                                  974:16, 975:19, 982:21,                                           951:20, 973:25, 974:25,
  972:10, 1025:20, 1044:16                                          uncertain [1] - 749:21
                                  988:25, 1025:12, 1048:12                                          975:4, 978:9, 983:15,
   top [9] - 808:14, 808:17,                                        unclear [1] - 842:2
                                   trust [3] - 891:4, 946:11,                                       991:19, 998:16, 1008:25,
  808:19, 808:22, 811:22,                                           Under [1] - 949:23
                                  958:21                                                            1009:2, 1009:11, 1009:15,
  822:12, 920:10, 959:3,                                            under [18] - 815:13, 822:25,
                                   try [3] - 761:9, 831:13,                                         1009:16, 1009:24, 1010:13,
  1028:7                                                           823:19, 836:16, 840:21,          1012:20, 1013:3, 1013:4,
                                  921:13                           840:24, 851:23, 865:6,
   topic [3] - 914:23, 930:11,                                                                      1013:6, 1013:7, 1018:24,
                                   trying [10] - 755:25, 777:25,   916:9, 925:19, 928:8,
  976:22                                                                                            1022:13, 1031:10, 1034:21,
                                  840:2, 842:19, 897:24,           928:17, 938:5, 949:20,
   total [1] - 996:10                                                                               1046:5
                                  924:18, 956:2, 960:5,            950:25, 951:11, 951:19,
   totally [3] - 897:8, 897:14,   1046:5, 1046:7                                                     update [5] - 880:21, 883:24,
  898:4                                                            1041:18
                                   Tuesday [1] - 873:15                                             884:4, 885:25, 887:6
   totals [1] - 912:18                                              undergraduate [1] - 817:25
                                   tune [1] - 852:10                                                 Update [1] - 883:18
   touch [3] - 839:9, 857:13,                                       underneath [1] - 950:8
                                   turn [23] - 778:9, 778:13,                                        updates [1] - 733:13
                                                                    Underneath [3] - 823:7,


                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 338 of 407

                                                                                                                         1078
   upper [3] - 783:14, 881:23,     ways [2] - 958:23, 974:18     972:23, 988:5, 994:17,           958:13, 958:14, 961:10,
  922:11                           weaker [1] - 789:10           998:8, 1006:9, 1015:6,           1021:5, 1025:18, 1026:3,
   upset [9] - 763:21, 769:3,      week [5] - 745:21, 752:8,     1022:25, 1040:24, 1048:19        1026:8, 1026:9, 1026:23,
  773:23, 790:6, 888:18,          879:9, 887:12, 902:18           witness [2] - 814:2, 816:16     1027:3, 1028:10
  997:14, 998:22, 999:3, 999:7     weeks [49] - 744:24,           witnesses [1] - 1045:25          year's [1] - 919:6
   US [3] - 830:20, 830:21,       746:23, 753:13, 754:8,          woman [1] - 934:17               year-end [2] - 825:7,
  830:23                          754:11, 758:6, 840:21,          wondering [1] - 802:25          825:11
   useful [1] - 889:13            842:25, 844:5, 844:10,          word [12] - 866:23, 866:25,      year-to-date [1] - 961:10
   utilized [1] - 741:9           846:17, 846:22, 846:24,        938:23, 939:5, 954:16,            years [29] - 732:8, 732:23,
   utilizing [1] - 797:21         847:4, 865:8, 869:21,          986:18, 989:4, 990:24,           732:25, 785:14, 789:5,
                                  872:20, 872:21, 873:5,         992:15, 992:16, 992:21,          789:10, 794:11, 819:15,
                V                 873:23, 879:21, 885:3,         997:8                            831:3, 833:23, 876:8,
                                  887:15, 887:18, 887:21,         wording [1] - 749:4             876:15, 899:25, 907:3,
                                  888:3, 898:24, 899:11,          words [7] - 813:15, 928:17,     911:16, 921:2, 925:16,
   vacation [2] - 752:6, 871:21   899:16, 902:15, 969:13,        951:18, 974:2, 983:22,           925:19, 926:20, 930:3,
   VALDI [1] - 728:11             970:8, 971:5, 972:10,          989:6, 989:23                    946:13, 958:25, 963:18,
   valuable [2] - 945:2, 946:3    981:14, 981:17, 981:21,         workday [1] - 739:22            963:21, 980:16, 1024:11,
   valued [1] - 905:20            982:2, 983:20, 990:16,          worker [1] - 996:15             1025:19, 1028:8, 1028:22
   values [2] - 819:21, 868:10    990:21, 991:19, 1019:15,        works [1] - 996:21               yesterday [2] - 732:6, 884:3
   varies [1] - 934:9             1021:14, 1042:22, 1043:10,      worksheet [2] - 915:13,          yield [114] - 731:13, 732:24,
   variety [1] - 851:25           1043:13, 1043:14               915:17                           733:2, 733:7, 733:9, 733:21,
   various [5] - 791:10, 831:5,    weeks' [1] - 869:20            worksheets [1] - 915:21         734:6, 734:16, 734:20,
  852:19, 949:15, 949:21           welcome [1] - 889:19           World [1] - 829:7               735:3, 735:10, 735:21,
   vast [1] - 835:7                welcomed [1] - 888:14          world [3] - 809:23, 820:13      735:25, 736:11, 736:21,
   venture [1] - 836:24            West [11] - 844:19, 846:3,     worry [1] - 752:25              736:22, 737:6, 737:11,
   venue [1] - 1004:16            846:12, 847:9, 847:25,          wrapped [1] - 793:2             737:16, 739:12, 739:24,
   verify [1] - 1032:6            855:18, 857:8, 867:9,           write [6] - 863:19, 868:5,      740:14, 741:21, 742:5,
   Verizon [1] - 904:19           896:23, 901:12, 981:22         929:3, 989:15, 996:4, 999:15     742:12, 742:17, 765:23,
   versus [2] - 894:17, 941:6      whereabouts [1] - 891:5        writes [18] - 747:21,           768:16, 768:24, 780:13,
   vertical [1] - 922:2            whereby [1] - 829:14          800:18, 804:7, 841:6,            792:6, 794:6, 794:14,
   view [1] - 1006:5               WHEREOF [1] - 1048:19         841:12, 885:6, 958:3, 959:4,     797:13, 797:25, 798:3,
   viewed [1] - 939:8              whole [3] - 750:21, 891:17,   959:5, 971:18, 978:25,           798:4, 798:8, 815:15,
   visit [2] - 770:13, 884:18     1018:8                         979:11, 995:16, 995:17,          820:16, 820:20, 820:22,
   VLADECK [1] - 728:5             willing [1] - 869:25          1001:4, 1002:9, 1011:10          820:25, 822:15, 822:18,
   vlicul@vladeck.com [1] -        win [1] - 827:4                writing [3] - 822:2, 822:3,     822:25, 823:6, 823:8,
  728:12                           wish [1] - 1020:22                                             823:11, 824:6, 824:13,
                                                                 938:10
   voice [1] - 758:25              wishes [1] - 755:13                                            826:15, 826:18, 826:24,
                                                                  written [6] - 928:20, 940:21,
   volatile [1] - 918:2            withdraw [2] - 738:5, 944:6                                    827:6, 828:10, 829:6,
                                                                 941:5, 941:13, 958:5
   volume [3] - 904:15, 907:5,     withdrawn [3] - 772:10,                                        829:11, 829:22, 831:20,
                                                                  wrote [6] - 839:23, 868:6,
  907:8                           807:20, 1005:13                                                 832:8, 832:16, 832:19,
                                                                 879:9, 952:3, 985:13,
   volumes [3] - 904:7,            WITNESS [71] - 729:9,                                          833:13, 833:14, 833:21,
                                                                 1008:16
  904:23, 905:10                                                                                  834:6, 834:15, 835:20,
                                  730:3, 741:25, 749:17,
                                                                                                  859:24, 874:3, 877:2, 877:7,
                                  749:24, 750:13, 750:19,                      Y                  882:25, 883:11, 900:3,
               W                  750:23, 751:5, 752:23,
                                                                                                  904:18, 908:7, 911:19,
                                  754:10, 754:14, 760:2,
                                                                  year [62] - 752:6, 762:5,       915:23, 916:8, 916:20,
                                  765:15, 767:12, 774:8,
   W-2 [9] - 778:16, 779:7,                                      773:24, 777:21, 780:4,           916:23, 917:2, 917:18,
                                  774:11, 774:19, 774:24,
  918:13, 918:16, 918:25,                                        780:12, 781:20, 782:20,          917:21, 926:16, 926:24,
                                  791:2, 791:5, 791:13,
  919:2, 919:6, 919:8, 919:11                                    782:25, 783:5, 791:18,           927:17, 930:19, 930:22,
                                  791:19, 791:23, 792:8,
   wage [11] - 972:23, 973:4,                                    794:4, 805:13, 805:14,           931:25, 932:3, 932:4,
                                  792:18, 792:22, 802:15,
  973:5, 973:8, 973:12,                                          806:15, 807:7, 812:25,           933:17, 948:3, 948:9,
                                  803:3, 803:23, 804:2,
  973:16, 973:17, 973:21,                                        813:6, 825:7, 825:11,            951:25, 965:18, 1015:17,
                                  816:14, 833:12, 852:22,
  973:22, 973:24                                                 829:19, 855:12, 889:5,           1020:9, 1025:2, 1030:21,
                                  860:16, 860:21, 861:9,
   wait [5] - 764:4, 780:22,                                     899:6, 902:6, 902:13,            1031:12, 1033:3, 1033:9,
                                  861:19, 862:16, 863:11,
  884:2, 884:25, 1010:19                                         903:15, 907:2, 908:16,           1034:21, 1034:22, 1034:24,
                                  872:25, 873:13, 873:17,
   waiting [1] - 1033:24                                         909:3, 909:12, 909:22,           1034:25, 1035:2, 1035:4,
                                  873:20, 876:6, 902:12,
   Wall [1] - 929:25                                             915:15, 915:16, 917:2,           1035:8, 1037:14
                                  904:3, 905:8, 910:3, 910:19,
   wants [1] - 857:16             910:24, 926:5, 928:19,         919:2, 919:4, 920:20,             York [16] - 727:15, 728:7,
   warehouse [2] - 829:19,        928:22, 945:18, 946:18,        920:21, 922:11, 922:20,          728:17, 760:25, 861:18,
  900:4                           953:4, 959:15, 959:20,         922:22, 924:14, 947:4,           873:6, 898:24, 972:24,
   was.. [1] - 804:17             960:19, 964:24, 972:20,        951:6, 951:24, 954:3, 954:8,     981:21, 982:12, 1012:4,
   Washington [1] - 818:2                                        954:11, 957:7, 958:12,           1012:5, 1048:9



                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 339 of 407

                                                                      1079
   YORK [2] - 1048:4, 1048:6
   Yourself [1] - 742:7
   yourself [21] - 737:8,
  737:10, 740:24, 746:25,
  751:19, 755:4, 767:5,
  767:14, 767:22, 777:12,
  797:17, 797:24, 825:20,
  856:9, 863:14, 874:13,
  878:20, 879:2, 883:17,
  912:7, 915:4
   yourselves [1] - 736:22


                Z

   Zeolla [1] - 823:21
   Zero [2] - 739:16, 739:17
   zero [1] - 973:2




                                   PIROZZI & HILLMAN
                                      212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 340 of 407
                                          1080                                                       1082
   1                                                       1
   2              JAMS ARBITRATION                         2   ALSO PRESENT:
                   No. 1425025377                          3             Emily Miller (Pending admission)
   3   _________________________________________
                                                           4             Connor Hoffman, Paralegal
   4   HOAI NGO,
                                                           5             Diana Sur, Esq., In-house
   5         Claimant,
                                                           6             Oppenheimer
   6     and
                                                           7             Justin Garbaccio, Esq., In-house
   7
       OPPENHEIMER & CO., INC.,                            8             Oppenheimer
   8                                                       9

   9         Respondent.                                  10

  10   __________________________________________         11
  11                                                      12   WITNESS:
  12   BEFORE: JUDGE MICHAEL DOLINGER, Arbitrator         13              Leonore Denys
  13                                                      14              Jane Ross
  14                Day 4                                 15              Jamie Bridges
  15                New York, New York                    16
  16                March 7, 2019
                                                          17
  17
                                                          18
  18
                                                          19
  19
                                                          20
  20
                                                          21
  21
  22   Reported by:                                       22

  23   Eileen Mulvenna, CSR/RMR/CRR                       23

  24                                                      24
  25                                                      25
                                          1081                                                       1083
   1                                                       1

   2   A P P E A R A N C E S:                              2                  INDEX
   3                                                       3   WITNESS        EXAMINATION BY                PAGE
   4   ON BEHALF OF CLAIMANT:                              4

   5       VLADECK RASKIN & CLARK, P.C.                        LENORE DENYS
   6            565 Fifth Avenue, 9th Floor                5

   7            New York, New York 10017                   6         MR. GIBSON - DIRECT       1084
   8      Phone: 212.403.7311                              7         MR. LICUL - CROSS        1091
                                                           8         MR. GIBSON - REDIRECT      1102
   9      By:    JEREMIAH IADEVAIA, ESQ.
                                                           9   JANE ROSS
  10            jiadevaia@vladeck.com
                                                          10         MR. GIBSON - DIRECT       1104
  11            VALDI LICUL, ESQ.
                                                          11         MR. IADEVAIA - CROSS      1155
  12            vlicul@vladeck.com
                                                          12         MR. GIBSON - REDIRECT      1205
  13
                                                          13   JAMIE BRIDGES
  14   ON BEHALF OF RESPONDENT:
                                                          14         MR. GIBSON - DIRECT       1210
  15       SATTERLEE & STEPHENS LLP
                                                          15         MR. LICUL - CROSS        1232
  16            230 Park Avenue, Suite 1130
                                                          16         MR. GIBSON - REDIRECT      1242
  17            New York, New York                        17   HOAI NGO
  18      Phone: 212.404.8726                             18         MR. IADEVAIA - REBUTTAL     1244
  19      By:    MICHAEL H. GIBSON, ESQ.                  19         MR. GIBSON - SURREBUTTAL      1256
  20            mgibson@ssbb.com                          20         MR. AIDEVAIA - SUR-SURREBUTTAL 1261
  21            JOHN COSTER, ESQ.                         21
  22            john.coster@ssbb.com                      22
  23                                                      23
  24                                                      24
  25                                                      25
                                                 PIROZZI & HILLMAN
                                                    212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 341 of 407
                                                  1084                                                               1086
   1                                                                  1
   2                MR. GIBSON: Lenore, I'm here with my              2         A.     Yes, uh-huh.
   3        colleagues from Oppenheimer. And also we                  3         Q.     And following that e-mail exchange,
   4        have Mr. Ngo and his attorneys. And, most                 4   did you ever recall communicating with Mr. Ngo
   5        importantly, we have our arbitrator, Judge                5   again, either electronically or telephonically?
   6        Dolinger. And there's also a court reporter               6         A.     I believe we had telephonic
   7        in the room, who's going to be taking down                7   conversation.
   8        your testimony today.                                     8         Q.     Was that shortly after this e-mail?
   9             Before we get started, the judge is                  9         A.     I believe it was the same day.
  10        going to swear you in, but I just want to                10         Q.     And other than that telephonic
  11        also ask, do you have the share file of                  11   conversation, do you ever recall speaking with
  12        exhibits that my colleague John e-mailed you             12   Mr. Ngo telephonically, in person or e-mailing with
  13        this morning?                                            13   him after May 12, 2014?
  14                THE WITNESS: Yes, I do.                          14         A.     No, I don't.
  15                MR. GIBSON: Okay. Great.                         15         Q.     In 2014, what department at
  16   LENORE DENYS,                                                 16   Oppenheimer had the authority to approve or
  17     having been duly sworn by the Arbitrator,                   17   disapprove an FMLA leave of absence?
  18     was examined and testified as follows:                      18         A.     FMLA was administered by the human
  19   DIRECT EXAMINATION                                            19   resources department in all cases.
  20   BY MR. GIBSON:                                                20         Q.     And following your May 12, 2014,
  21        Q.      Ms. Denys, where are you currently               21   e-mail with Mr. Ngo, if he had ever called you or
  22   located geographically?                                       22   e-mailed you or in any way told you that he wanted
  23        A.      I'm in Sterling Heights, Michigan.               23   to take an FMLA leave of absence, what would you
  24        Q.      Are you the only one in the room that            24   have done next?
  25   you're currently in? Is there anyone with you?                25         A.     We would have generated the paperwork
                                                  1085                                                               1087
   1                                                                  1
   2        A.      No. I'm alone.                                    2   to apply for the Family and Medical Leave.
   3        Q.      Were you employed by Oppenheimer in               3         Q.     Was it standard practice at
   4   the year 2014?                                                 4   Oppenheimer at that time to require employees
   5        A.      Yes, I was.                                       5   seeking an FMLA leave to fill out that paperwork you
   6        Q.      And what was your job title during                6   were talking about?
   7   that time?                                                     7         A.     Yes, it is -- yes, it was.
   8        A.      I was the managing director in charge             8         Q.     And do you have any recollection of
   9   of human resources.                                            9   Mr. Ngo suffering a medical emergency at some time
  10        Q.      Are you familiar with the claimant,              10   in 2014?
  11   Hoai Ngo, in this proceeding?                                 11         A.     I did become aware of it, yes.
  12        A.      Yes, I am.                                       12         Q.     Do you recall what the nature of that
  13        Q.      Do you recall having an e-mail                   13   medical emergency was?
  14   exchange with Mr. Ngo at some point in 2014?                  14         A.     I don't know the details, but I
  15        A.      A very brief one, but, yes.                      15   believe it was an aneurysm.
  16        Q.      In that exhibit file that was sent to            16         Q.     Do you have any recollection as to
  17   you, can you take a look at Exhibit 113, please.              17   whether Mr. Ngo went on an FMLA leave of absence at
  18        A.      Okay.                                            18   that time?
  19        Q.      Let's just -- give me one second for             19         A.     He did, and I believe it was in
  20   everyone in here to get that exhibit.                         20   August.
  21             And, Ms. Denys, I'm going to ask                    21         Q.     And do you ever recall seeing any
  22   you -- if you look at the bottom two e-mails in this          22   document in Mr. Ngo's human resources file that
  23   exhibit between yourself and Mr. Ngo, is that the             23   indicated to you that he was on a leave of absence
  24   e-mail exchange that you testified you recall                 24   prior to suffering that brain aneurysm?
  25   having?                                                       25         A.     No, he was not on a formal leave with
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 342 of 407
                                              1088                                                            1090
   1                                                              1
   2   us.                                                        2   12 weeks of FMLA leave going forward?
   3         Q.   Can you take a look at Exhibit 59,              3         A.   No. You're entitled to 12 weeks in a
   4   please.                                                    4   rolling 12-month period of time.
   5         A.   Okay.                                           5         Q.   Am I correct -- I think you testified
   6         Q.   Give us one second.                             6   already, but at the time you wrote this e-mail, you
   7              In the middle of this e-mail chain,             7   were the supervisor in the human resources
   8   there appears to be an e-mail from yourself to Jaime       8   department?
   9   Bridges and Ms. Decker dated August 18, 2014.              9         A.   I was the managing director, yes.
  10              Do you see that, Ms. Denys?                    10         Q.   And then finally we see Ms. Decker
  11         A.   Yes, I do.                                     11   responded to your e-mail that same day stating, "Rob
  12         Q.   And am I correct that Ms. Bridges and          12   sent you a message back in July in regards to his
  13   Ms. Decker were also in human resources or the            13   baby. You replied about unpaid" -- I'm sorry --
  14   benefits department at Oppenheimer?                       14   "You replied back about unpaid FMLA leave. Nothing
  15         A.   That's correct.                                15   happened after that. We never heard from Hoai. We
  16         Q.   Was Ms. Decker in benefits?                    16   should put him on FMLA and send him all of the std
  17         A.   Well, the human resources and benefits         17   FMLA paperwork."
  18   departments are generally referred to as one              18              My only question, Ms. Denys, is, do
  19   department, but, yes, she was more in benefits than       19   you recall receiving that e-mail from Ms. Decker?
  20   in human resources.                                       20         A.   Yes. Uh-huh.
  21         Q.   Thank you.                                     21              MR. GIBSON: Thank you very much,
  22              You state in your e-mail -- by the             22         Ms. Denys. I have no further questions. I
  23   way, was August 18, 2014, at or around the time that 23              think Mr. Licul, Mr. Ngo's attorney, will
  24   you understood Mr. Ngo to have suffered his brain         24         have some questions for you.
  25   aneurysm?                                                 25              THE WITNESS: Okay.
                                              1089                                                            1091
   1                                                              1
   2         A.   Yes. Yes, it was.                               2   CROSS-EXAMINATION
   3         Q.   You write in your e-mail, "Did we know          3   BY MR. LICUL:
   4   about this? I know we advised that we do not have a        4         Q.   Good morning, Ms. Denys.
   5   paid paternity leave, but I was not aware that Rob         5         A.   Good morning.
   6   allowed Ngo to do this. It looks like we will have         6         Q.   Can you hear me okay?
   7   to give him 12 weeks now for his medical condition         7         A.   Yes, I can.
   8   since we never had him take leave as of yet."              8         Q.   Now, how long have you been in HR?
   9              Do you see that, Ms. Denys?                     9         A.   Almost all of my career, almost 30
  10         A.   Yes, I do.                                     10   years.
  11         Q.   Ms. Denys, do you recall how many              11         Q.   You've processed FMLA paperwork for
  12   weeks of job-protected leave Oppenheimer's FMLA           12   other people before; correct?
  13   policy provided for in 2014?                              13         A.   I don't recall -- I don't recall when
  14         A.   Provided 12 weeks. It provided 12              14   I actually handled FMLA paperwork. At some point,
  15   weeks under Family and Medical Leave provided that        15   my associates did the actual paperwork.
  16   the employee has been employed at least 12 months.        16         Q.   But you're familiar with the FMLA's
  17         Q.   Thank you.                                     17   requirements; correct?
  18              And by the way, did you have an                18         A.   Yes. Yes, I am.
  19   understanding as to whether that FMLA policy              19         Q.   You're also familiar that FMLA could
  20   provided for either paid or unpaid leave?                 20   be paid or unpaid; correct?
  21         A.   FMLA is unpaid.                                21         A.   You need to specify. The FMLA is
  22         Q.   Ms. Denys, if it was your                      22   unpaid leave.
  23   understanding that Mr. Ngo was already on an FMLA         23         Q.   But you can substitute paid leave for
  24   leave of absence prior to August 18th, would you          24   unpaid leave; correct?
  25   have felt that Oppenheimer was obligated to give him 25              A.   Yes. Correct.
                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 343 of 407
                                                  1092                                                            1094
   1                                                                 1
   2        Q.     And you are also aware of the                     2         A.   Yes.
   3   employer's obligations to notify someone that he or           3         Q.   So I believe the question I asked you,
   4   she is on FMLA leave; correct?                                4   and I'll restate it because I've forgotten it, is,
   5        A.     If we designated it as FMLA leave,                5   you are aware that Oppenheimer had an obligation to
   6   yes, correct.                                                 6   inform an employee that their leave is not
   7        Q.     You also are aware that you, as the               7   FMLA-protected; correct?
   8   employer, have an obligation to tell someone who is           8         A.   I believe so, yes.
   9   on leave whether -- let me withdraw that question             9         Q.   And that's what it says in the
  10   and ask it again.                                            10   handbook, doesn't it?
  11               You're also aware that you have an               11              Let me do this because that's an
  12   obligation to tell someone if their leave is not             12   unfair question.
  13   FMLA-qualified; correct?                                     13              Take a look at page 27 of the
  14        A.     It would depend on what we're aware              14   handbook. Let me know when you get there.
  15   of, the circumstance. I couldn't answer that                 15         A.   Okay.
  16   blankly.                                                     16              (Pause.)
  17        Q.     Okay. But are you aware of an                    17         Q.   Are you there?
  18   obligation to inform an employee that their leave is         18         A.   Yes, I'm on page 27.
  19   not FMLA-protected?                                          19         Q.   Take a look at the section labeled,
  20        A.     No. No.                                          20   "Employer Responsibilities."
  21        Q.     Okay. Take a look at Exhibit 8,                  21              Do you see that on the right-hand side
  22   please.                                                      22   of the page?
  23        A.     It will take me a few minutes.                   23              Do you see it?
  24        Q.     That's okay. Take your time.                     24         A.   Yes.
  25        A.     I lost my connection so it could take            25         Q.   Take a look at the last line, and I'll
                                                  1093                                                            1095
   1                                                                 1
   2   me a couple of seconds.                                       2   read it.
   3        Q.     No problem.                                       3              "If the employer determines that the
   4               (Pause.)                                          4   leave is not FMLA-protected, the employer must
   5        A.     I'm getting an error coming up. Let               5   notify the employee."
   6   me try one more time.                                         6              Do you see that?
   7               MR. GIBSON: Lenore, while you're                  7         A.   Yes.
   8        trying to do that, I'm going to have John                8         Q.   And in May of 2012, when you
   9        send you an e-mail with Exhibit 8. Maybe                 9   corresponded and talked to Mr. Ngo, you knew that
  10        that will be an easier way to get to it.                10   his -- that his time away from the office could be
  11               (Pause.)                                         11   FMLA leave; correct?
  12               THE WITNESS: I'm getting a message               12         A.   If he had time away from the office,
  13        that an error has occurred.                             13   it could be FMLA.
  14               MR. GIBSON: John just sent you an                14         Q.   Because --
  15        e-mail with a PDF. See if you can open that             15         A.   As far as we were aware -- as far as
  16        when you get it.                                        16   we were aware, we were not aware that he was away
  17               THE WITNESS: I have not gotten it                17   from the office.
  18        yet.                                                    18         Q.   You did not know that he went to
  19               There it comes.                                  19   California?
  20               MR. GIBSON: Okay.                                20         A.   Did not.
  21               (Discussion off the record.)                     21         Q.   Did you know that he was in California
  22               THE WITNESS: Okay. I have the                    22   for the birth of his child?
  23        employee handbook.                                      23         A.   I did not.
  24   BY MR. LICUL:                                                24         Q.   And if you knew that he was away in
  25        Q.     Do you have it open?                             25   California for the birth of his child, would that
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 344 of 407
                                                  1096                                                                   1098
   1                                                                    1
   2   have been an FMLA-protected leave?                               2   next day. But, again, his question was, do we have
   3        A.       If he had applied for the leave and                3   paternity leave?
   4   he's been with us more than a year, he would have                4              The answer was, no, we don't have paid
   5   been FMLA-protected, yes.                                        5   paternity leave.
   6        Q.       Did you send Mr. Ngo an e-mail telling             6         Q.   And so from that you understood that
   7   him -- or pointing him to your handbook and its FMLA             7   you did not have to send him forms; correct?
   8   policies?                                                        8         A.   Correct. He did not indicate that he
   9        A.       Yes.                                               9   was going to take any kind of leave.
  10        Q.       So you knew that his time away from               10         Q.   Isn't it the case, Ms. Denys, that an
  11   the office could be FMLA-protected; right?                      11   employee could start FMLA leave and then submit the
  12        A.       If he opted to take the time off. We              12   forms afterwards?
  13   were not aware that he did opt to do that.                      13         A.   I believe they have a period of time
  14        Q.       But the reason you directed him to the            14   before they -- yes.
  15   handbook was so he could see the FMLA policies;                 15         Q.   In fact, Oppenheimer placed Mr. Ngo on
  16   correct?                                                        16   FMLA leave without him having submitted any forms;
  17        A.       No, I directed him to the handbook                17   correct?
  18   because he asked if we had paternity leave. I                   18         A.   Again, I believe they have -- I don't
  19   replied that we don't have paternity leave, but you             19   know -- 15 to 20 days to return the paperwork.
  20   can refer to FMLA for more information.                         20   There's a period of time they have to return the
  21        Q.       And it would be fair to assume that if            21   paperwork.
  22   he's asking you about paternity leave, he's probably            22         Q.   I have a question.
  23   having a child; correct?                                        23              My question I think is a little
  24        A.       I would assume that would be true.                24   different, which is that Oppenheimer placed Mr. Ngo
  25        Q.       You did not send him any forms; is                25   on FMLA leave without him having submitted any FMLA
                                                  1097                                                                   1099
   1                                                                    1
   2   that right?                                                      2   forms; correct?
   3        A.       No. He did not request any forms.                  3              THE ARBITRATOR: Do you have a time
   4   Again, we were not aware that he decided to take any             4         frame that you're referring to about when --
   5   type of leave. He inquiry was a general inquiry as               5              MR. LICUL: Yes.
   6   to what our policies were.                                       6              Let me do this -- can we --
   7        Q.       Isn't it your obligation to send the               7         Exhibit 60.
   8   forms to an employee who you have reason to                      8              MR. GIBSON: Ms. Denys, John is going
   9   understand may be taking FMLA leave?                             9         to e-mail you another exhibit.
  10        A.       If he should request it.                          10              THE WITNESS: Okay.
  11        Q.       Only --                                           11              (Pause.)
  12        A.       I --                                              12   BY MR. LICUL:
  13        Q.       I'm sorry. Please finish your answer.             13         Q.   Let us know when you get it.
  14        A.       No -- if he requested it. Our answer              14         A.   I have it.
  15   was, I'm sorry, we don't have paternity leave. We               15         Q.   I'm going to draw your attention to
  16   had no idea what his intentions were after that.                16   the bottom e-mail from Ms. Bridges to Mr. Lowenthal
  17        Q.       So it's your understanding that unless            17   and you, among others. It also went to William
  18   an employee specifically requests FMLA forms, you               18   McCabe.
  19   have no obligation to provide them?                             19              Who is William McCabe?
  20        A.       No. Again, it depends on the                      20         A.   He was an attorney in our legal
  21   circumstance.                                                   21   department.
  22        Q.       In what circumstance would you send               22         Q.   I'm not going to read the whole
  23   the person FMLA forms?                                          23   thing -- the whole e-mail that Ms. Bridges sends to
  24        A.       If someone -- if, for example, someone            24   you, but in the first line, she says, "You sent him
  25   tells me that they're going into the hospital the               25   a letter on July 18th with FMLA paperwork and,
                                                              PIROZZI & HILLMAN
                                                                 212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 345 of 407
                                                   1100                                                              1102
   1                                                                 1
   2   therefore, we would consider his FMLA leave to have           2   file?
   3   started on the 18th."                                         3           A.   Yes.
   4               Do you see that?                                  4                MR. LICUL: I have no further
   5          A.   I do.                                             5           questions.
   6          Q.   And Ms. Bridges there is referring to             6                MR. GIBSON: Judge, unless you have a
   7   the FMLA paperwork that Mr. Lowenthal sent to                 7           question, I just have one or two.
   8   Mr. Ngo; is that right?                                       8                THE ARBITRATOR: By all means.
   9          A.   I believe so, yes.                                9   REDIRECT EXAMINATION
  10          Q.   So Oppenheimer considered Mr. Ngo to             10   BY MR. GIBSON:
  11   be on FMLA leave as of July 18th; correct?                   11           Q.   Ms. Denys, this is Mike Gibson again.
  12          A.   I don't believe that ever happened.              12           A.   Yes.
  13   According to our payroll records, he didn't go on            13           Q.   Do you still have that employee
  14   leave until August. He continued -- and he                   14   handbook open to page 27 by any chance? And if not,
  15   continued to be paid from July 18th until he went on         15   if you could --
  16   leave in August.                                             16           A.   No. Hold on one second.
  17          Q.   Is Ms. Bridges incorrect then that               17           Q.   Thank you.
  18   Oppenheimer considered Mr. Ngo to be on FMLA leave           18                (Pause.)
  19   as of July 18th?                                             19           A.   Okay.
  20          A.   I can't answer that question. I don't            20           Q.   And do you remember Mr. Licul asked
  21   know.                                                        21   you about the section on the right side called
  22          Q.   Did you write back to her and say that           22   "Employer Responsibilities"?
  23   that's incorrect, he is not on FMLA leave?                   23           A.   Yes. Uh-huh.
  24          A.   I don't recall.                                  24           Q.   And specifically he pointed you to
  25          Q.   Did you ever send anything to Mr. Ngo            25   that last sentence where it says, "If the employer
                                                   1101                                                              1103
   1                                                                 1
   2   stating that if he did not fill out his paperwork             2   determines that the leave is not FMLA-protected, the
   3   that was sent to him on July 18th, that he would not          3   employer must notify the employee."
   4   be job-protected?                                             4           A.   Yes.
   5          A.   Did I? I did not.                                 5           Q.   Would you agree with me, Ms. Denys,
   6          Q.   Do you know if anyone from Oppenheimer            6   that in order to have that obligation, the employee
   7   did?                                                          7   must first indicate that they want to take a leave
   8          A.   I'll have to go back and look to see              8   of absence?
   9   that exhibit.                                                 9           A.   Yes. Correct.
  10          Q.   Which exhibit?                                   10           Q.   And, in fact, if you look at the left
  11          A.   The letter that Rob attached to the              11   side of that page under "Employee Responsibilities,"
  12   FMLA paperwork. I don't know if there was dates in           12   the first sentence --
  13   there or not. I think they were just general forms.          13           A.   Yes.
  14          Q.   Right.                                           14           Q.   -- states, "Employees must provide
  15               But what I'm asking is, after                    15   30 days' advance notice of the need to take FMLA
  16   Mr. Lowenthal sent the general forms, did                    16   leave when the need is foreseeable"?
  17   Oppenheimer send anything to Mr. Ngo stating that if         17           A.   Correct.
  18   he did not fill out the paperwork, that he would not         18           Q.   Do you ever recall Mr. Ngo providing
  19   be job-protected?                                            19   any such notice to Oppenheimer?
  20          A.   I don't know the answer.                         20           A.   He did not, not to the human resources
  21          Q.   Would that document be in Mr. Ngo's              21   department.
  22   personnel file if it existed?                                22           Q.   In fact, in the e-mail exchange -- and
  23          A.   It would -- not so much his personnel            23   let me know if you need to go back to see it.
  24   file, but a benefit file.                                    24                But in the e-mail exchange that you
  25          Q.   Is that different than the personnel             25   had with Mr. Ngo on May 12th, do you recall him
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 346 of 407
                                               1104                                                              1106
   1                                                                 1
   2   saying, "I am trying to figure out leave"?                    2   called L.F. Rothschild Unterberg, Towbin.
   3        A.    Yes, that's correct.                               3              And then in 1986, I received an offer
   4              MR. GIBSON: Thank you. I have no                   4   to have a similar position at Bear Stearns &
   5        further questions.                                       5   Company, which I took. And at Bear Stearns, I made
   6              MR. LICUL: No questions.                           6   a move to the high-yield department after the crash,
   7              THE ARBITRATOR: Thank you, Ms. Denys.              7   which was a terrific move.
   8              MR. GIBSON: Thank you very much,                   8              And then I left Bear in 1993 to join a
   9        Ms. Denys. We really appreciate your time.               9   high-yield start-up investment bank called Argosy.
  10              MR. LICUL: Thank you.                             10   I was one of the founding salespeople. We built a
  11              THE WITNESS: Thank you. Good-bye.                 11   nice business.
  12              (Pause.)                                          12              We were sold to Canadian Imperial Bank
  13   JANE ROSS,                                                   13   of Commerce. I became managing director, head of
  14     having been duly sworn by the Arbitration,                 14   high-yield sales at CIBC. We subsequently became --
  15     was examined and testified as follows:                     15   that franchise subsequently became the backbone of
  16   DIRECT EXAMINATION                                           16   Oppenheimer's fixed income business. And at
  17   BY MR. GIBSON:                                               17   Oppenheimer, I was the head of high-yield sales.
  18        Q.    Good morning, Ms. Ross.                           18         Q.   And you may have just answered my
  19        A.    Good morning.                                     19   question, but were you the head of high-yield sales
  20              MR. GIBSON: May I, sir?                           20   at Oppenheimer during the period of 2009 through
  21              THE ARBITRATOR: Yes.                              21   2016?
  22   BY MR. GIBSON:                                               22         A.   Yes.
  23        Q.    Who are you currently employed by?                23         Q.   And can you briefly describe your
  24        A.    Oppenheimer & Company.                            24   responsibilities as the head of high-yield sales.
  25        Q.    What is your current job title at                 25         A.   Sure.
                                               1105                                                              1107
   1                                                                 1
   2   Oppenheimer?                                                  2              Well, we became -- the franchise at
   3        A.    Managing director, debt capital                    3   Oppenheimer began in late 2007, when they took over
   4   markets.                                                      4   the business from CIBC. So my job was to build out
   5        Q.    And what Oppenheimer office do you                 5   a high-yield sales force for Oppenheimer & Company,
   6   currently work out of?                                        6   which was a little different than the structure that
   7        A.    Los Angeles.                                       7   we had at CIBC because Oppenheimer was a
   8        Q.    Do you have any children?                          8   commissioned-based business.
   9        A.    I do.                                              9              So having the benefit of lucky timing,
  10        Q.    How many?                                         10   I started to put the group together in late 2007.
  11        A.    I have two daughters.                             11   And we really built out the team as the financial
  12        Q.    And do you have any FINRA licenses?               12   crisis became under way. So my job was to hire
  13        A.    I do.                                             13   salespeople, manage the sales force, interface with
  14        Q.    Which ones do you have?                           14   the other two areas of high-yield.
  15        A.    I have Series 79, Series 24, Series 7,            15         Q.   And have you ever worked as a research
  16   and 63.                                                      16   analyst?
  17        Q.    Have any of your FINRA licenses ever              17         A.   No, I have not.
  18   been suspended or revoked?                                   18         Q.   At any time during your employment at
  19        A.    No.                                               19   Oppenheimer, have your responsibilities ever
  20        Q.    Can you briefly summarize for us your             20   included supervising research analysts?
  21   work history in the industry leading up to being             21         A.   No.
  22   hired at Oppenheimer.                                        22         Q.   At any time during your career
  23        A.    My whole work experience, it's a long             23   elsewhere, have your responsibilities ever included
  24   amount of time. I graduated Columbia Business                24   supervising research analysts?
  25   School with an MBA, and I started working for a firm         25         A.   No.
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 347 of 407
                                               1108                                                            1110
   1                                                               1
   2         Q.   During the time period at Oppenheimer            2         Q.    When did that change take place?
   3   while you were the head of high-yield sales, whom           3         A.    My last day on the high-yield desk was
   4   did you report to?                                          4   the end of March 2018.
   5         A.   I reported to Rob Lowenthal.                     5         Q.    And was that a voluntary choice?
   6         Q.   And what was Mr. Lowenthal's title               6         A.    Yes.
   7   during that time?                                           7         Q.    To your knowledge, did the change in
   8         A.   At that time, he was, I believe, the             8   your position at Oppenheimer have anything to do
   9   head of Oppenheimer taxable fixed income.                   9   with the allegations of this proceeding?
  10         Q.   At any point in your career at                  10         A.    No.
  11   Oppenheimer, did Mr. Lowenthal report to you?              11         Q.    Now, are you familiar with the
  12         A.   No.                                             12   claimant in this proceeding, Mr. Ngo?
  13         Q.   Do you know who Todd Morgan is?                 13         A.    Yes.
  14         A.   Yes, I do.                                      14         Q.    How and when do you first recall
  15         Q.   And what was Mr. Morgan's position at           15   becoming familiar with Mr. Ngo?
  16   Oppenheimer during the period of 2009 through 2013? 16                A.    I met Hoai in mid 2009.
  17         A.   He was the head of high-yield                   17         Q.    And how did you come to meet him?
  18   research, and he was also a high-yield research            18         A.    I forget precisely how he came to us,
  19   analyst.                                                   19   but he came to us as a candidate for a research
  20         Q.   And at any time while you were at               20   analyst position.
  21   Oppenheimer, did Mr. Morgan report to you?                 21         Q.    And at that time, what Oppenheimer
  22         A.   No.                                             22   office were you working in?
  23         Q.   Did you ever work in the high-yield             23         A.    Midtown at -- on Madison Avenue.
  24   research department at Oppenheimer?                        24         Q.    And did you make the decision to hire
  25         A.   No.                                             25   Mr. Ngo?
                                               1109                                                            1111
   1                                                               1
   2         Q.   Can you briefly describe for us the              2         A.    No.
   3   relationship between the high-yield sales team and          3         Q.    Do you know who did?
   4   the high-yield research team, how they interact             4         A.    I would presume that Rob Lowenthal and
   5   essentially.                                                5   Todd Morgan made the actual decision.
   6         A.   Sure.                                            6         Q.    During the time that you were the head
   7              Well, the high-yield department pretty           7   of high-yield sales at Oppenheimer, did you have the
   8   much consisted of three silos: There was high-yield         8   authority to hire research analysts?
   9   sales, which I was the head of; there was high-yield        9         A.    No.
  10   trading; and then high-yield research. And each of         10         Q.    To terminate research analysts?
  11   those areas worked together to provide service and         11         A.    No.
  12   information for our clients.                               12         Q.    Did you have the authority to set
  13              So research really provided a lot of            13   compensation levels for research analysts?
  14   the content of what we did. The research analyst           14         A.    No.
  15   would cover companies, opine on those companies,           15         Q.    Could you discipline research
  16   earnings reports, and then we would, in turn, you          16   analysts?
  17   know, use that information in our calls and our            17         A.    No.
  18   pitches and our trading axis with our institutional        18         Q.    Did you have the authority to approve
  19   clients.                                                   19   or deny requests for leave of absence for research
  20         Q.   Are you currently the head of                   20   analysts?
  21   high-yield sales at Oppenheimer?                           21         A.    No.
  22         A.   I am not.                                       22         Q.    Did you interview Mr. Ngo when he was
  23         Q.   Did you undertake a new position at             23   hired?
  24   Oppenheimer?                                               24         A.    Yes, I did.
  25         A.   I did.                                          25         Q.    Do you typically interview research
                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 348 of 407
                                                    1112                                                          1114
   1                                                                 1
   2   analysts?                                                     2   be reporting to you?
   3          A.   Yes.                                              3         A.   No.
   4          Q.   Why?                                              4         Q.   In fact, if we go to the first page of
   5          A.   I think I probably interviewed every              5   the exhibit, do you see, at the end of the first
   6   candidate because, again, as the head of sales, we            6   paragraph, it says, "You will be located at
   7   were a consumer, we were a user of the research               7   300 Madison Avenue and will be reporting to Todd
   8   product. So my opinion was important as to whether            8   Morgan"?
   9   an analyst would be a valuable addition to the                9         A.   Yes.
  10   group.                                                       10         Q.   I believe you already testified
  11          Q.   I'd like you to take a look at                   11   Mr. Morgan never reported to you?
  12   Exhibit 110, please.                                         12         A.   That's correct.
  13          A.   Is --                                            13         Q.   Have you ever seen any offer letter
  14          Q.   If you look at the cover, it has the             14   that states that a research analyst would be
  15   span of the numbers. So it would be in between one           15   reporting to you?
  16   of those.                                                    16         A.   No.
  17          A.   102?                                             17         Q.   Now, from his hiring in 2009 through
  18          Q.   10.                                              18   the end of 2013, what capacity do you recall Mr. Ngo
  19          A.   110.                                             19   being employed by Oppenheimer?
  20               (Discussion off the record.)                     20         A.   As a --
  21               (Pause.)                                         21         Q.   In what capacity? I'm sorry.
  22          Q.   Ms. Ross, do you have Exhibit 110 in             22         A.   As a high-yield research analyst.
  23   front of you?                                                23         Q.   And do you recall if Mr. Ngo covered
  24          A.   Yes.                                             24   any specific sectors?
  25          Q.   What do you recognize this document to           25         A.   Yes.
                                                    1113                                                          1115
   1                                                                 1
   2   be?                                                           2         Q.   What were those sectors?
   3          A.   An offer letter to Hoai.                          3         A.   Primarily chemicals and papers.
   4          Q.   And if you look at the last page of               4         Q.   During the time that Mr. Ngo was
   5   the letter, is that your signature?                           5   employed at Oppenheimer, did you make any decisions
   6          A.   It is.                                            6   regarding his bonuses?
   7          Q.   As the head of high-yield sales, did              7         A.   No.
   8   you typically execute offer letters for research              8         Q.   Did you make any decisions regarding
   9   analysts?                                                     9   his base salary?
  10          A.   No.                                              10         A.   No.
  11          Q.   How many other offer letters for                 11         Q.   Did you ever make any decisions
  12   research analysts can you recall signing?                    12   regarding any research analyst's compensation?
  13          A.   I don't believe I signed any.                    13         A.   No.
  14          Q.   Do you have any idea why you may have            14         Q.   Who would have made decisions, to your
  15   executed this one?                                           15   knowledge, regarding Mr. Ngo's compensation levels?
  16          A.   I don't recall, but my guess is                  16         A.   It would have been Todd Morgan and Rob
  17   that -- given that it was in August, that Todd               17   Lowenthal.
  18   Morgan was perhaps out of the office, but I don't            18         Q.   Did you ever have any conversations
  19   know for sure.                                               19   with either Mr. Morgan or Mr. Lowenthal regarding
  20          Q.   Please keep your voice up a little               20   Mr. Ngo's performance?
  21   bit.                                                         21         A.   Yes.
  22          A.   Yes.                                             22         Q.   And would you have those sorts of
  23          Q.   I heard that.                                    23   conversations regarding other research analysts'
  24               Now, was it your understanding, when             24   performance?
  25   you executed this offer letter, that Mr. Ngo would           25         A.   Yes.
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 349 of 407
                                                  1116                                                                 1118
   1                                                                    1
   2            Q.   Now, did there come a time that                    2          A.     No.
   3   Mr. Ngo became the cohead of the high-yield research             3          Q.     From the standpoint of a salesperson,
   4   group?                                                           4   did the title of cohead or head of the research
   5            A.   Yes.                                               5   group have any significance to you?
   6            Q.   Do you recall when that was,                       6          A.     Not particularly.
   7   approximately?                                                   7          Q.     Now, did there come a time when
   8            A.   In 2013.                                           8   Mr. Ngo spent some time out of the office to travel
   9            Q.   And was that because Mr. Morgan                    9   to California?
  10   resigned?                                                       10          A.     Yes.
  11            A.   That's right.                                     11          Q.     Do you recall approximately when that
  12            Q.   And do you recall who Mr. Ngo's cohead            12   was?
  13   of high-yield research became?                                  13          A.     Yes, that was mid 2014.
  14            A.   Yes, Colleen Burns.                               14          Q.     Do you recall why Mr. Ngo went to
  15            Q.   And did you make the decision to make             15   California?
  16   Mr. Ngo and Ms. Burns coheads of the high-yield                 16          A.     Yes.
  17   research group?                                                 17          Q.     Why?
  18            A.   No.                                               18          A.     He was having a baby with his partner.
  19            Q.   Do you have any idea who did?                     19          Q.     And how did you come to know that he
  20            A.   Rob Lowenthal did.                                20   and his partner were going to be traveling to
  21            Q.   Now, at the time that Mr. Ngo and                 21   California for the delivery of their baby?
  22   Ms. Burns became the coheads of the high-yield                  22          A.     Hoai told me.
  23   research group, do you recall how many total                    23          Q.     And what do you recall about that
  24   research analysts -- high-yield research analysts               24   conversation, the first conversation you had with
  25   Oppenheimer employed?                                           25   Mr. Ngo about him having a baby?
                                                  1117                                                                 1119
   1                                                                    1
   2            A.   At that time, it was three analysts, I             2          A.     The first conversation that I recall
   3   believe.                                                         3   is that Hoai asked to speak with me in a conference
   4            Q.   Does that include Ms. Burns and                    4   room, and he told me that he and his partner were
   5   Mr. Ngo?                                                         5   having a baby.
   6            A.   Yes.                                               6          Q.     And did Mr. Ngo reach out to you for
   7            Q.   And do you recall who the third person             7   that conversation or did you --
   8   was?                                                             8          A.     Yes.
   9            A.   Sean Sneeden.                                      9          Q.     -- seek him out?
  10            Q.   And do you recall what sectors                    10          A.     No, he reached out to me.
  11   Mr. Sneeden covered?                                            11          Q.     What do you recall saying to Mr. Ngo
  12            A.   Energy.                                           12   during that conversation?
  13            Q.   Now, from 2013 through the last day               13          A.     That I was very happy for him and very
  14   that you worked on the high-yield research -- I'm               14   excited for him.
  15   sorry -- high-yield sales desk, aside from Mr. Ngo              15          Q.     During that conversation, did you tell
  16   and Ms. Burns, what was the highest number of                   16   Mr. Ngo that you had not taken 12 weeks of leave
  17   high-yield research analysts that you can recall                17   when your children were born?
  18   Oppenheimer employing at one time?                              18          A.     Well, I recall that when he asked me
  19            A.   It would have been four or five in                19   about my experience with my girls, I told him what
  20   total.                                                          20   my experience was.
  21            Q.   Would that include Ms. Burns and                  21          Q.     And was that in that same
  22   Mr. Ngo?                                                        22   conversation?
  23            A.   Yes.                                              23          A.     I believe it was.
  24            Q.   Do you ever recall Mr. Morgan having a            24          Q.     And in that conversation, did you tell
  25   cohead of research?                                             25   Mr. Ngo that women make a mistake when taking too
                                                              PIROZZI & HILLMAN
                                                                 212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 350 of 407
                                              1120                                                               1122
   1                                                                1
   2   much time off after their children are born because          2          Q.   During that conversation, was it ever
   3   kids need their mothers more during their teenage            3   your intent to dissuade Mr. Ngo for taking a leave
   4   years?                                                       4   of absence for the birth of his child?
   5        A.   Well, I don't know about that exact                5          A.   No.
   6   wording, but I believe that when Hoai asked me about         6          Q.   Was it your intent to dissuade him
   7   my experience, my experience was that we were very           7   from taking 12 weeks of leave?
   8   fortunate in finding a fantastic caregiver before my         8          A.   No.
   9   older daughter was born, she subsequently worked             9          Q.   Why did you feel the need to share
  10   with us for 20 years, and that, for me, the early           10   your personal experiences with Mr. Ngo in that
  11   days when my girls were newborns were easier days           11   conversation?
  12   versus later when things got more complex when they 12                  A.   Because he asked me about my personal
  13   were in middle school and high school.                      13   experiences.
  14        Q.   And during any portion of that                    14          Q.   And during that conversation, did
  15   conversation, do you recall Mr. Ngo asking for              15   Mr. Ngo indicate in any way that he wasn't
  16   permission to go on a leave of absence?                     16   interested in hearing your personal experiences?
  17        A.   No.                                               17          A.   No.
  18        Q.   Do you recall Mr. Ngo referencing the             18          Q.   Did he tell you that he felt you were
  19   FMLA?                                                       19   trying to dissuade him from taking a leave of
  20        A.   No.                                               20   absence?
  21        Q.   At that time, was it your                         21          A.   No.
  22   understanding that you had the authority to grant or        22          Q.   Did he tell you or indicate to you in
  23   deny any request for a leave of absence by Mr. Ngo?         23   any way that he felt that you were not being
  24        A.   No, I didn't have that authority.                 24   supportive of him potentially taking a leave of
  25        Q.   During that conversation, did Mr. Ngo             25   absence?
                                              1121                                                               1123
   1                                                                1
   2   indicate to you that he believed he needed your              2          A.   No.
   3   approval to take a leave of absence?                         3          Q.   Did Mr. Ngo ever subsequently tell you
   4        A.   No.                                                4   that he felt that you were not being supportive of
   5        Q.   During that conversation, did Mr. Ngo              5   him?
   6   propose to you that Ms. Burns should run the entire          6          A.   No.
   7   high-yield research group while he was out of the            7          Q.   Did anybody in Oppenheimer's human
   8   office?                                                      8   resources department ever indicate to you that
   9        A.   No.                                                9   Mr. Ngo had complained about that conversation that
  10        Q.   If he did, would you have the                     10   you had?
  11   authority to approve or reject any such proposal?           11          A.   No.
  12        A.   No, I would not.                                  12          Q.   Did Mr. Lowenthal ever report that to
  13        Q.   During that conversation or any                   13   you?
  14   subsequent conversation with Mr. Ngo, did you ever          14          A.   No.
  15   tell him that he could not take a leave of absence          15          Q.   Now, did there come a time when
  16   for the birth of his baby?                                  16   Mr. Ngo did, in fact, leave the office for the birth
  17        A.   No.                                               17   of his child?
  18        Q.   Did you ever tell him that he should              18          A.   Yes.
  19   not take a leave of absence for the birth of his            19          Q.   And, by the way, if I didn't ask
  20   baby?                                                       20   already, do you recall when that conversation you
  21        A.   No.                                               21   had with Mr. Ngo was, approximately?
  22        Q.   During that conversation, did you ever            22          A.   I believe it was in the end of May.
  23   tell Mr. Ngo that he should not take the entire 12          23          Q.   2014?
  24   weeks of FMLA leave?                                        24          A.   Yes.
  25        A.   No.                                               25          Q.   And I think you testified that Mr. Ngo
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 351 of 407
                                                 1124                                                                1126
   1                                                                 1
   2   eventually left the office.                                   2   at Exhibit 114, please. And we see here there's a
   3              Do you recall when that was,                       3   chain of e-mails, and I'd first like you to take a
   4   approximately?                                                4   look at the bottom one --
   5        A.    It was right before the expected birth             5         A.    Yes.
   6   of his baby.                                                  6         Q.    -- which appears to be an e-mail from
   7        Q.    If I said on or about June 20th, 2014,             7   Mr. Ngo to yourself and Colleen Ross [sic] dated
   8   would that sound right?                                       8   Sunday, July 13, 2014, with the subject line,
   9        A.    Yes.                                               9   "Hoai's schedule."
  10        Q.    Do you have any recollection of the               10         A.    Yes.
  11   circumstances surrounding Mr. Ngo's departure as it          11         Q.    Is this the e-mail that you were just
  12   related to his work responsibilities?                        12   referring to?
  13        A.    Yes.                                              13         A.    Yes.
  14        Q.    What do you recall?                               14         Q.    Is this the first time that you had
  15        A.    I recall that Hoai told me that he was            15   learned that Mr. Ngo would be out of the office for
  16   going to be going out before the birth. And he was           16   a longer period of time?
  17   going to be setting himself up -- I think he was             17         A.    Yes.
  18   staying with his mom -- at his mom's house. And he           18         Q.    And we see, in the third paragraph --
  19   was going to set himself up and that he was going to         19   I should say the fourth paragraph that starts
  20   be working remotely and that he would be taking              20   "Logistically" --
  21   around three weeks and he would be accessible and            21         A.    Yes.
  22   checking in with e-mails and he would be in contact          22         Q.    -- do you see where it says, "My plan
  23   with us.                                                     23   is to come back to the office by August 25"?
  24        Q.    And during the time that Mr. Ngo was              24         A.    Yes.
  25   in California, did he ever tell you that he was on a         25         Q.    What, if any, reaction did you have
                                                 1125                                                                1127
   1                                                                 1
   2   leave of absence?                                             2   when you read that?
   3        A.    No.                                                3         A.    I was a little frustrated and
   4        Q.    Did he ever tell you that he was on an             4   concerned about that -- that timing.
   5   FMLA leave?                                                   5         Q.    Were you frustrated because Mr. Ngo
   6        A.    No.                                                6   needed to spend more time out of the office with his
   7        Q.    Did he ever tell you or indicate to                7   baby?
   8   you that he shouldn't be working?                             8         A.    No.
   9        A.    No.                                                9         Q.    What were you frustrated about?
  10        Q.    And I think you may have said this                10         A.    I was frustrated because that time
  11   already, but when Mr. Ngo departed on June 20th, did         11   frame encompassed second-quarter earnings reports,
  12   you have an understanding as to when he was expected 12           which is typically a pretty busy time for the desk.
  13   to be back in the office?                                    13   And so he was telling us there that he was going --
  14        A.    My understanding was that he intended             14   he was not going to be in the office.
  15   to work out there for about three weeks.                     15         Q.    And did you have any understanding as
  16        Q.    And what was that -- what was that                16   to whether Mr. Ngo had prepared for second-quarter
  17   understanding based on?                                      17   earnings to be handled before he left the office in
  18        A.    That's what he told me.                           18   June?
  19        Q.    Now, did there come a time when you               19         A.    No.
  20   learned that Mr. Ngo was not going to be returning           20         Q.    When you received this e-mail, did you
  21   to the office within three weeks?                            21   notice that Mr. Lowenthal wasn't copied on it?
  22        A.    Yes.                                              22         A.    I did.
  23        Q.    And how did you come to learn of that?            23         Q.    Did you have any reaction to that?
  24        A.    Via e-mail.                                       24         A.    Yes.
  25        Q.    And if I could ask you to take a look             25         Q.    What was your reaction?
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 352 of 407
                                                1128                                                             1130
   1                                                                1
   2        A.     I thought that that was curious and              2   BY MR. GIBSON:
   3   probably not a great idea to not include his boss in         3         Q.   If you had understood Mr. Ngo's e-mail
   4   that e-mail.                                                 4   to be a request for a leave of absence or an FMLA
   5        Q.     And would you agree with me that in              5   leave, what would you have done?
   6   Mr. Ngo's e-mail of July 13, there's no reference to         6         A.   I would have directed him to HR.
   7   the FMLA?                                                    7         Q.   What was your understanding as to what
   8        A.     No, there is no reference.                       8   Mr. Ngo was trying to communicate in this e-mail?
   9        Q.     Did you see any reference to a leave             9         A.   That he was going to continue his
  10   of absence?                                                 10   attempt to work remotely.
  11        A.     No.                                             11         Q.   And also in Mr. Ngo's e-mail, we see
  12        Q.     Did you see anywhere in this e-mail,            12   in the first sentence, he states, "Thanks for all
  13   when you read it, where Mr. Ngo was requesting time         13   the good wishing -- wishes and understanding through
  14   out of the office?                                          14   this entire process."
  15        A.     No.                                             15              Do you see that?
  16        Q.     When you received this e-mail, did you          16         A.   Yes.
  17   understand it to be a request for an FMLA leave?            17         Q.   And in the last paragraph, the second
  18        A.     No.                                             18   sentence, he states, "Thanks again for all your help
  19        Q.     Why not?                                        19   and support"?
  20        A.     Because there was no -- there was               20         A.   Yes.
  21   neither no request, nor any mention of FMLA. This           21         Q.   Were you surprised to read that in the
  22   was a reporting of news, in my opinion.                     22   e-mail?
  23        Q.     And would you --                                23         A.   No.
  24               MR. GIBSON: Do you have a question,             24         Q.   Why not?
  25        Judge?                                                 25         A.   Because I think we were quite
                                                1129                                                             1131
   1                                                                1
   2               THE ARBITRATOR: Let me ask this: I               2   supportive.
   3        think you testified that you understood that            3         Q.   Now, if you look up to the next e-mail
   4        Mr. Ngo, although he would be out in                    4   up, from yourself to Mr. Ngo.
   5        California, would be working while he was out           5              And that is dated Monday, July 14; am
   6        there. If, hypothetically speaking, he's                6   I correct? That's the following --
   7        working and he stays out there into the                 7         A.   Yes.
   8        period for second-quarter earnings reports,             8         Q.   -- business day?
   9        would there have been any problem with his              9              And you state, "Glad everything is
  10        ability to do that which he would have had to          10   going well and that little Lily is healthy and
  11        do, but doing it remotely with respect to the          11   thriving. Send photos and we'll see you sometime in
  12        second-quarter earnings reports?                       12   August."
  13               THE WITNESS: If he would have done              13               Why did you write that?
  14        it, there would have been no problem with              14         A.   Because I was glad that everything was
  15        that being done remotely.                              15   going well, and I was responding to his stating that
  16               THE ARBITRATOR: In other words, his             16   he'd be back in August.
  17         physical presence in New York was not                 17         Q.   Did you tell him in any subsequent
  18        necessary for that task.                               18   writing or conversation that he needed to return to
  19               THE WITNESS: No.                                19   the office sooner than August?
  20               THE ARBITRATOR: Okay.                           20         A.   No.
  21               MR. GIBSON: Can you read back the               21         Q.   And you then say in that e-mail, "Let
  22        last question.                                         22   us know how you plan to handle 2Q earnings reports."
  23             (Record read.)                                    23              What do you mean by "2Q earnings"?
  24               MR. GIBSON: Let me start over.                  24         A.   That --
  25                                                               25         Q.   I think we've talked about it a little
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 353 of 407
                                                 1132                                                               1134
   1                                                                 1
   2   bit.                                                          2                 THE ARBITRATOR: If you had been aware
   3                Is that second-quarter --                        3         of Mr. Ngo intending not to work at a certain
   4          A.    Second-quarter earnings, right.                  4         point pre the second-quarter earnings period,
   5          Q.    Are second-quarter earnings an                   5         what would you have expected in terms of an
   6   important time period for the sales desk?                     6         arrangement to cover his work for that period
   7          A.    Yes.                                             7         of time?
   8          Q.    If you had understood Mr. Ngo to be on           8                 THE WITNESS: Well, I think then his
   9   an FMLA leave of absence, would you have asked him            9         partner, Colleen, would have worked with him
  10   to cover second-quarter earnings reports?                    10         to come up with a system to have someone
  11          A.    No.                                             11         cover earnings announcements as they came
  12          Q.    Would you have ensured that                     12         out. You know, earnings come out over a
  13   preparations were made for that work coverage before 13                 period of time. We find out on -- you know,
  14   the employee left?                                           14         by a news headline or a press release from a
  15          A.    Yes.                                            15         company.
  16          Q.    After sending your e-mail on July 14th          16                 And for us, as the sales force, it was
  17   to Mr. Ngo, did he ever tell you that he shouldn't           17         important that we had realtime responses to
  18   be working because he's on an FMLA leave?                    18         those earnings because securities trade on
  19          A.    No.                                             19         earnings. So from my vantage point, there
  20          Q.    We see above that Mr. Ngo eventually            20         would have been a system in place to have
  21   responded to your e-mail, I believe that same day.           21         continuity of coverage ahead of time.
  22          A.    Yes.                                            22                 THE ARBITRATOR: And "a system in
  23          Q.    And Mr. Ngo writes, "Thanks. I'll               23         place," I take it that didn't involve
  24   send more pics later. She's gained almost a pound.           24         Mr. Daniels covering for Mr. Ngo?
  25   I just spoke with Colleen and we can see what John           25                 THE WITNESS: Well, again, my
                                                 1133                                                               1135
   1                                                                 1
   2   can do while I'm away. I can help out more when I'm           2         recollection of John was that he was quite
   3   back in New York as the logistics will be better.             3         junior. And so I don't -- I think he could
   4   Thanks, Hoai."                                                4         have potentially with the oversight of
   5                What reaction do you recall having               5         someone, but he wasn't in a position to -- to
   6   when you read this?                                           6         handle earnings reports.
   7          A.    I didn't think that that was a great             7                 THE ARBITRATOR: And your assumption
   8   answer.                                                       8         at the time was that Ms. Burns was not going
   9          Q.    Why not?                                         9         to be -- or had not been -- had not been
  10          A.    Because, again, second-quarter                  10         instructed or requested to be the coverage
  11   earnings are a critical thing. And this, to me,              11         person assisting Mr. Daniels? Is that a
  12   seemed somewhat dismissive in saying, "we can see            12         source of concern?
  13   what John can do while I'm away" because John really 13                         THE WITNESS: My source of concern was
  14   wasn't qualified to opine on his company's -- on             14         that there was no system in place. From my
  15   Hoai's company's second-quarter earnings.                    15         vantage point, being kind of an organized
  16          Q.    Is the "John" referred to here John             16         person, if I had known that the perfect
  17   Daniels?                                                     17         situation would have been to have earnings
  18          A.    Yes.                                            18         estimates for the companies that are covered,
  19          Q.    Did this response create any                    19         had those been given to either Colleen or
  20   frustration in your mind?                                    20         Colleen and John Daniels so that we knew what
  21          A.    It did.                                         21         expectations were, and then when earnings
  22          Q.    And, again, was that frustration based          22         came out, we could be in a position to hear
  23   on the fact that Mr. Ngo needed time to spend with           23         from the analysts what our thinking was about
  24   his child?                                                   24         that.
  25          A.    No.                                             25                 THE ARBITRATOR: Did you ask Ms. Burns
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 354 of 407
                                               1136                                                             1138
   1                                                               1
   2        whether there was such an arrangement in               2           A.   Well, I remember telling him about
   3        place?                                                 3   this. And then I remember him coming back to me,
   4             THE WITNESS: I believe on that                    4   maybe the next day or a couple days after --
   5        Monday, when -- because this came on a                 5   probably the next day telling me that Colleen was
   6        Sunday -- I believe I spoke with both Colleen          6   going to be the sole head of research.
   7        and with Rob Lowenthal about, you know, what           7           Q.   And when -- did Mr. Lowenthal ask you
   8        the plan was.                                          8   to participate in any decision with regard to making
   9             THE ARBITRATOR: And your discussions              9   Colleen Burns the sole head of research?
  10        with Ms. Burns, did that yield for you any            10           A.   No.
  11        suggestion that there was, in fact, some              11           Q.   When Mr. Lowenthal told you that, did
  12        prior understanding that she would --                 12   you feel that he was punishing Mr. Ngo for taking
  13             THE WITNESS: No.                                 13   time out of the office to be with his child?
  14             THE ARBITRATOR: -- be helping out                14           A.   No.
  15        Mr. Daniels?                                          15           Q.   Am I correct that you recall that
  16             THE WITNESS: It was -- it was not my             16   conversation taking place a day or two after this
  17        understanding that there was a preexisting            17   e-mail exchange?
  18        system in place. I don't know if she said,            18           A.   I think it was the next day, but I'm
  19        I'll do what I can -- you know, I don't know.         19   not entirely sure.
  20             THE ARBITRATOR: Okay.                            20           Q.   To your knowledge, was Mr. Ngo ever
  21   BY MR. GIBSON:                                             21   restored to the position of cohead of high-yield
  22        Q.   Now, we saw that Mr. Lowenthal was not           22   research?
  23   copied on Mr. Ngo's July 13th e-mail.                      23           A.   No.
  24             Did there come a time that                       24           Q.   Did Mr. Lowenthal ever tell you that
  25   Mr. Lowenthal did come to learn that Mr. Ngo had           25   he was going to reconsider his decision?
                                               1137                                                             1139
   1                                                               1
   2   not -- was anticipating not returning to the office         2           A.   No.
   3   until August 25th?                                          3           Q.   Did he ever tell you that he was going
   4        A.   Yes.                                              4   to revisit that decision in any way?
   5        Q.   And how did Mr. Lowenthal come to                 5           A.   No.
   6   learn of that?                                              6           Q.   After you learned that Ms. Burns was
   7        A.   I think I told him.                               7   going to be the sole head of high-yield research,
   8        Q.   And do you remember when you would                8   did you communicate that to anybody else?
   9   have told him?                                              9           A.   I would have likely told the sales
  10        A.   That would have been Monday morning.             10   force.
  11        Q.   And did you have any conversations               11           Q.   And when and how would you have told
  12   with Mr. Lowenthal that Monday morning?                    12   them that?
  13        A.   Yes.                                             13           A.   I don't recall that conversation, but
  14        Q.   What do you recall about that                    14   it would have been in one of the morning meetings.
  15   conversation?                                              15   We had a daily morning meeting.
  16        A.   I recall going into his office and               16           Q.   Do you recall whether Mr. Ngo returned
  17   asking him if he had heard from Hoai, and he told me 17         to work on August 25th?
  18   no. And then I told him that I received this               18           A.   He did not.
  19   e-mail, and I probably showed him the e-mail.              19           Q.   Do you know why that was?
  20        Q.   Did you have any subsequent                      20           A.   Yes. He had an aneurysm in August.
  21   conversation with Mr. Lowenthal regarding Mr. Ngo          21           Q.   Do you know what date Mr. Ngo returned
  22   being out of the office?                                   22   to work following his brain aneurysm?
  23        A.   Yes.                                             23           A.   In November. I don't know the exact
  24        Q.   What do you recall about the                     24   date.
  25   subsequent conversation?                                   25           Q.   During the time period that Mr. Ngo
                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 355 of 407
                                                 1140                                                              1142
   1                                                                 1
   2   was out of the office recovering from his brain               2   returned to the office by that time?
   3   aneurysm, did you ever e-mail him about any research          3         A.   I believe so.
   4   work?                                                         4         Q.   And you state here -- and please
   5        A.    No.                                                5   correct me if I miss something. It's not a great
   6        Q.    Did you call him about any research                6   copy.
   7   issues?                                                       7              By the way, who did you send this to?
   8        A.    No.                                                8         A.   I assume I sent it to my universe of
   9        Q.    How many times do you recall speaking              9   salespeople for sure. I don't know if I included
  10   to Mr. Ngo for any reason during that time period?           10   trading, but I suspect I would have.
  11        A.    I don't recall speaking with him.                 11         Q.   You state, "Hey, all. Meant to go
  12        Q.    Now, when Mr. Ngo returned to the                 12   through this in the morning meeting" --
  13   office -- if I told you November 3rd, would that             13              Was that the daily morning meeting --
  14   sound about right?                                           14         A.   Yes.
  15        A.    Yes.                                              15         Q.   -- you were testifying about before?
  16        Q.    When he returned to the office on                 16         A.   Yes.
  17   November 3rd, when was the last time that you had            17         Q.   -- "but I was stuck on 95 for two
  18   seen Mr. Ngo?                                                18   hours. As we welcome Hoai back, I wanted to remind
  19        A.    In June.                                          19   everybody that Colleen remains head of research,
  20        Q.    That would be a period of                         20   which we put in place in July, and Hoai will
  21   approximately 20 weeks?                                      21   continue to cover chemicals, paper, mining,
  22        A.    Yes.                                              22   et cetera. Any supervisory research issues should
  23        Q.    When Mr. Ngo returned to work in                  23   continue to go through Colleen."
  24   November, did you have any communications with your 24                       Did I read that correctly as far as
  25   sales staff about his return?                                25   you can see?
                                                 1141                                                              1143
   1                                                                 1
   2        A.    Yes.                                               2         A.   Yes.
   3        Q.    And do you recall how you communicated             3         Q.   Is that consistent with your
   4   that to them?                                                 4   understanding that Ms. Burns was made the sole head
   5        A.    Well, it was a confusing time because              5   of high-yield research back July?
   6   Hoai had been out of the office for some time. And            6         A.   Yes.
   7   not only salespeople had asked me, is he coming               7         Q.   At any time after he returned to work
   8   back, is he coming back full time, is he going to be          8   in November, did Mr. Ngo ever communicate to you
   9   covering his credits. Anthony Santino, who traded             9   that he believed he was still the cohead of
  10   his credits, asked him [sic].                                10   high-yield research?
  11             So I sent out an e-mail clarifying                 11         A.   No.
  12   that, yes, he would indeed be coming back and                12         Q.   Did anyone else ever communicate that
  13   working as a research analyst.                               13   to you?
  14        Q.    Can you take a look at Exhibit 85,                14         A.   No.
  15   please. It might be in a different book.                     15         Q.   For the remainder of the time that
  16        A.    Okay.                                             16   you -- withdrawn.
  17        Q.    And is this a Bloomberg e-mail?                   17              For the balance of the time that you
  18        A.    Yes.                                              18   remained the head of high-yield sales at
  19        Q.    And is this the e-mail message that               19   Oppenheimer, was there ever another cohead of
  20   you were talking about?                                      20   high-yield research?
  21        A.    Yes.                                              21         A.   No.
  22        Q.    The first thing I'd like to point out,            22         Q.   Did Ms. Burns remain the head for that
  23   if you see in there, it says November 6, 2014?               23   entire period?
  24        A.    Yes.                                              24         A.   Yes.
  25        Q.    Am I correct that Mr. Ngo had already             25         Q.   Now, during the period -- I want to
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 356 of 407
                                                1144                                                                  1146
   1                                                                1
   2   talk about the period of 2015 and 2016.                      2         covered.
   3              I think you testified that you would              3                THE ARBITRATOR: Okay.
   4   from time to time speak with Mr. Lowenthal about the         4                THE WITNESS: So I think the
   5   performance of high-yield research analysts?                 5         frustration was on the coverage.
   6        A.    Yes.                                              6   BY MR. GIBSON:
   7        Q.    Where would you get the data or your              7         Q.     Now, did there come a time when
   8   information regarding sale -- research analysts'             8   Mr. Ngo was terminated by Oppenheimer?
   9   performance? What would that be based on?                    9         A.     Yes.
  10        A.    It would be based on my own opinions.            10         Q.     Do you recall when that was,
  11   It would be based on commentary from other                  11   approximately?
  12   salespeople. It would be based on commentary from           12         A.     In mid 2016.
  13   traders.                                                    13         Q.     Did you make the decision to terminate
  14        Q.    And what do you recall about the                 14   Mr. Ngo's employment?
  15   commentary that you were getting from traders or            15         A.     No.
  16   salespeople about Mr. Ngo in 2015 and 2016?                 16         Q.     Did you have the authority to
  17        A.    I think that there was frustration               17   terminate Mr. Ngo at that time?
  18   with the universe of credits that Hoai covered.             18         A.     No.
  19              THE ARBITRATOR: When you say                     19         Q.     Do you know who made the decision?
  20        "Credits," what is that referring to?                  20         A.     I believe that was Rob Lowenthal.
  21              THE WITNESS: Companies. So it was a              21         Q.     And how did you learn that that
  22        pretty small universe by then. There were              22   decision had been made?
  23        the TiO2 players, which was in chemicals.              23         A.     I think I first learned when Colleen
  24        There were some chemical credits. He really            24   Burns told me.
  25        wasn't opining on paper anymore. And we                25         Q.     So is it fair to say then that
                                                1145                                                                  1147
   1                                                                1
   2        had -- there was a desire on the part of                2   Mr. Lowenthal didn't come to you first for your
   3        sales and trading to get more commentary on             3   opinion on whether or not to terminate Mr. Ngo?
   4        mining credits because those were a bit more            4         A.     That's right.
   5        controversial and volatile. So gold -- gold             5         Q.     When Ms. Burns first informed you of
   6        miners.                                                 6   that decision, did she give you an explanation as to
   7              THE ARBITRATOR: And the lack of                   7   why Mr. Lowenthal had made that decision?
   8        reporting on chemicals and paper, was that,             8         A.     Yes.
   9        in your view, attributable to those sectors             9         Q.     What do you recall her saying?
  10        declining in importance or significance or             10         A.     I recall her telling me -- you know,
  11        activity, or a failure on the part of Mr. Ngo          11   the trading desk that Hoai was being let go, that we
  12        simply to do the sort of reporting that he             12   were ceasing coverage of his sectors, and that we
  13        should have done with the material he had?             13   would not be covering those industries any longer.
  14              THE WITNESS: Yes, that's a good                  14         Q.     Were you surprised at that explanation
  15        question. From -- from the sales point of              15   by Ms. Burns?
  16        view, which, again, is a user of the                   16         A.     No.
  17        research, there's definitely an issue when a           17         Q.     During that discussion with Ms. Burns,
  18        sector will decline in importance because              18   did she mention at all that Mr. Ngo had spent time
  19        it's priced more efficiently or there's not            19   out of the office in June of 2014 for the birth of
  20        as -- news-making events.                              20   his child?
  21              But that doesn't preclude the analyst            21         A.     No.
  22        from covering those credits. That is still             22         Q.     Did she mention that Mr. Ngo had
  23        the universe of coverage. So even though               23   suffered a brain aneurysm in August of 2014?
  24        something isn't as quite as exciting and               24         A.     No.
  25        controversial, that sector is still being              25         Q.     Now, if I told you that Mr. Ngo was
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 357 of 407
                                                1148                                                              1150
   1                                                                 1
   2   terminated on June 30, 2016, would that sound about           2           Q.   From the date of Mr. Ngo's termination
   3   right?                                                        3   through the last day that you worked in high-yield
   4        A.      Yes.                                             4   sales, how many high-yield research analysts do you
   5        Q.      Did Oppenheimer -- excuse me.                    5   recall being hired to cover chemicals?
   6             Did Oppenheimer hire, to your                       6           A.   Zero.
   7   knowledge, any high-yield research analyst in or              7           Q.   How about paper and packaging?
   8   around the time that Mr. Ngo was terminated?                  8           A.   Zero.
   9        A.      Yes.                                             9           Q.   How about mining?
  10        Q.      Do you know who that analyst was?               10           A.   Zero.
  11        A.      Jiten Joshi.                                    11           Q.   Does that surprise you?
  12        Q.      And what sectors did Mr. Joshi cover?           12           A.   No.
  13        A.      TMT; technology, media and                      13           Q.   Why not?
  14   telecommunications.                                          14           A.   Well, Oppenheimer -- it didn't
  15        Q.      Do you ever recall reading any                  15   surprise me for a couple of reasons.
  16   research published by Mr. Ngo in those sectors?              16                The first reason is that Oppenheimer
  17        A.      No.                                             17   was really focusing on having continuity or
  18        Q.      Did Mr. Joshi cover chemicals?                  18   consistency between the equity research area, fixed
  19        A.      No.                                             19   income research and investment banking. So TMT was
  20        Q.      Paper and packaging?                            20   an important sector for the firm in all of those
  21        A.      No.                                             21   areas.
  22        Q.      Any mining?                                     22                We had no coverage on the equity side
  23        A.      No.                                             23   in chemicals and papers, and there were no bankers
  24        Q.      Now, as the head of high-yield sales            24   in that space. So from the firm's perspective, I
  25   in 2016, did you have any opinion as to the                  25   understood that that was not a sector -- those
                                                1149                                                              1151
   1                                                                 1
   2   importance of having research coverage in TMT?                2   sectors were not that important.
   3        A.      Yes, I did.                                      3                From my perspective in the high-yield
   4        Q.      What was that opinion?                           4   group, it was also not a sector that was as
   5        A.      That was always a sector that was                5   important in the marketplace.
   6   pretty primary to the department. I gave you my               6           Q.   During your deposition in this matter,
   7   lengthy working track record, but coverage of TMT             7   do you recall being asked whether there had been
   8   goes back to Argosy where that was kind of a core             8   cost cuts at Oppenheimer during your time at the
   9   competency. And that continued with Canadian                  9   firm?
  10   Imperial Bank of Commerce and then at Oppenheimer.           10           A.   Yes.
  11        Q.      And in 2016, how -- in your opinion,            11           Q.   And had there been?
  12   how did the importance of having research coverage           12           A.   Yes.
  13   in TMT compare to paper and packaging or chemicals           13           Q.   And you were also asked whether any
  14   or mining?                                                   14   salespeople on your staff had been affected by
  15        A.      TMT was a significant sector for us.            15   cost-cutting.
  16        Q.      Now, am I correct that Mr. Joshi was            16                Do you recall that?
  17   not the first Oppenheimer research analyst to cover          17           A.   Yes.
  18   TMT?                                                         18           Q.   I believe you testified that you were
  19        A.      That's right.                                   19   not aware of any?
  20        Q.      Who covered it before Mr. Joshi was             20           A.   Correct.
  21   hired?                                                       21           Q.   Does it surprise you that none of your
  22        A.      Umesh Bhandary.                                 22   salespeople were ever cut for cost-cutting reasons?
  23        Q.      Was Mr. Bhandary stilled employed at            23           A.   No.
  24   Oppenheimer when Mr. Joshi was hired?                        24           Q.   Why doesn't that surprise you?
  25        A.      No.                                             25           A.   Because the structure of the business
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 358 of 407
                                               1152                                                               1154
   1                                                                1
   2   at Oppenheimer is that salespeople were compensated          2         A.    No.
   3   by their commissioned production. So salespeople             3         Q.    Is that because you were Ms. Johnson's
   4   were paid on a formula and a matrix based on their           4   immediate supervisor?
   5   production. So the dollars generated by salespeople          5         A.    Yes.
   6   was the primary top-line revenue generator for the           6         Q.    Have you ever seen any of these PCN
   7   department. Trading would generate some P&L, but             7   forms that identifies you as Mr. Ngo's immediate
   8   sales was the primary driver.                                8   supervisor?
   9        Q.   And are salespeople paid a base                    9         A.    No.
  10   salary?                                                     10         Q.    Now, I think you testified that
  11        A.   No.                                               11   salespeople are paid by commission?
  12        Q.   Are they paid bonuses?                            12         A.    Correct.
  13        A.   No.                                               13         Q.    Do you have any recollection as to --
  14        Q.   Are you familiar with a salesperson by            14   when Ms. Johnson took her leave of absence for her
  15   the name of Lynn Johnson?                                   15   baby, whether she continued to recover -- receive
  16        A.   Yes.                                              16   some or all of her commissions?
  17        Q.   Who was Ms. Johnson in or about 2014?             17         A.    Yes.
  18        A.   Lynn Johnson was a salesperson who                18         Q.    Do you recall how that came about?
  19   worked with us. I hired her I think in 2008.                19         A.    Yes.
  20        Q.   And was she reporting to you --                   20         Q.    Tell us about that.
  21        A.   Yes.                                              21         A.    Well, Lynn came to me and said that
  22        Q.   -- at that time?                                  22   she was having a baby and that her intention was to
  23             Do you recall whether Ms. Johnson ever            23   come back and work after the birth of the baby and
  24   took a leave of absence from Oppenheimer?                   24   that -- so I helped put in place a structure with
  25        A.   Yes.                                              25   her that would provide continuity for the business
                                               1153                                                               1155
   1                                                                1
   2        Q.   And do you recall why she did?                     2   while she was out on her leave.
   3        A.   She was having a baby.                             3         Q.    And did you have to approve that
   4        Q.   I'm going to ask you to take a look at             4   arrangement?
   5   Exhibit 79.                                                  5         A.    Yes.
   6        A.   Okay.                                              6         Q.    Did you approve it?
   7        Q.   I'm going to represent to you that                 7         A.    I did.
   8   these are some documents from Ms. Johnson's                  8         Q.    When you decided whether or not to
   9   personnel file that were produced by Oppenheimer --          9   approve that arrangement, did the fact that
  10        A.   Uh-huh.                                           10   Ms. Johnson was a female play any role in your
  11        Q.   -- in this case.                                  11   decision?
  12             You'll see the first two pages of this            12         A.    No.
  13   exhibit are what are called personnel change notice.        13         Q.    If Ms. Johnson -- if a male
  14        A.   Yes.                                              14   salesperson went out on a leave of absence and asked
  15        Q.   Have you seen these types of forms                15   to continue to recover or split portions of their
  16   before?                                                     16   commissions, would you consider that equally?
  17        A.   Yes.                                              17         A.    Absolutely.
  18        Q.   And on this particular one, you see in            18               MR. GIBSON: I think I'm done. Can we
  19   the upper right corner where it says, "Immediate            19         just take two minutes, Judge?
  20   Supervisor"?                                                20               THE ARBITRATOR: Yes.
  21        A.   Yes.                                              21               MR. GIBSON: Thank you.
  22        Q.   It says your name there?                          22               (Recess from the record.)
  23        A.   Correct.                                          23   CROSS-EXAMINATION
  24        Q.   Does it surprise you to see your name             24   BY MR. IADEVAIA:
  25   there?                                                      25         Q.    Good morning, Ms. Ross.
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 359 of 407
                                                  1156                                                               1158
   1                                                                 1
   2        A.     Good morning.                                     2         Q.    And during the time you were head of
   3        Q.     You currently work for Oppenheimer;               3   high-yield sales at Oppenheimer, you were the sole
   4   correct?                                                      4   head of the group; is that right?
   5        A.     Yes.                                              5         A.    That's correct.
   6        Q.     And you've worked at Oppenheimer for              6         Q.    As the sole head of the group, you
   7   approximately 12 years?                                       7   managed the team; that's right? The sales team?
   8        A.     Yes.                                              8         A.    Yes.
   9        Q.     Since 2007?                                       9         Q.    You hired salespeople for the
  10        A.     Yes.                                             10   high-yield sales team?
  11        Q.     That's right?                                    11         A.    Yes.
  12               And you joined Oppenheimer when                  12         Q.    You recommended promotions of sales
  13   Oppenheimer acquired the high-yield business from            13   staff?
  14   CIBC; is that right?                                         14         A.    Yes.
  15        A.     Correct.                                         15         Q.    You conducted performance reviews of
  16        Q.     And you are currently a managing                 16   your staff; is that right?
  17   director?                                                    17         A.    Yes.
  18        A.     Yes.                                             18         Q.    You gave them feedback throughout the
  19        Q.     For most of your career at                       19   year?
  20   Oppenheimer, you were in a senior management role;           20         A.    Yes.
  21   is that right?                                               21         Q.    And you allocated the accounts among
  22        A.     Yes.                                             22   the salespeople; right?
  23        Q.     And for a large part of your                     23         A.    Yes.
  24   employment, you reported to Mr. Lowenthal; correct?          24         Q.    And if there were problems with the
  25        A.     Yes.                                             25   account, you helped resolve those problems; is that
                                                  1157                                                               1159
   1                                                                 1
   2        Q.     And Mr. Lowenthal is Robert Lowenthal;            2   right?
   3   is that right?                                                3         A.    Yes.
   4        A.     Yes.                                              4         Q.    You never had a cohead; is that
   5        Q.     Mr. Lowenthal is the son of Bud                   5   correct?
   6   Lowenthal, the CEO of the company; is that right?             6         A.    That's correct.
   7        A.     Yes.                                              7         Q.    You testified -- strike that.
   8        Q.     And Mr. Lowenthal is a member of the              8               You believe that being head of your
   9   board of directors for Oppenheimer; is that right?            9   group was an important part of your job; is that
  10        A.     I believe so.                                    10   right?
  11        Q.     And you know that, as part of this               11         A.    Yes.
  12   case, Mr. Ngo has alleged that Mr. Lowenthal demoted 12                 Q.    Having that title of head was
  13   and fired him because Mr. Ngo took leave in the              13   important?
  14   middle of 2014?                                              14         A.    Yes.
  15        A.     That's what his allegation is, yes.              15         Q.    And you testified -- strike that,
  16        Q.     You also know that Mr. Ngo has alleged           16   actually.
  17   that you discouraged him from taking leave in 2014?          17               You believed it was a step down to
  18        A.     That's the allegation, yes.                      18   take a cohead role; is that right?
  19        Q.     You were the head of high-yield sales            19         A.    For whom?
  20   at Oppenheimer for 11 years; right?                          20         Q.    For you personally, in your job as
  21        A.     Yes.                                             21   head of the high-yield sales desk, you thought it
  22        Q.     And the change from being head of                22   would be --
  23   high-yield sales to this capital markets position            23         A.    That it would be a step down, yes.
  24   took place in 2018; is that right?                           24         Q.    -- a step down if you took a cohead
  25        A.     Yes.                                             25   position?
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 360 of 407
                                                 1160                                                               1162
   1                                                                  1
   2        A.      That's right.                                     2   to be cohead with Mr. Rahman; is that right?
   3        Q.      If you shared the responsibilities of             3         A.     That was one of the things discussed.
   4   being head of this high-yield sales group; is that             4         Q.     And you no longer work in high-yield
   5   right?                                                         5   at Oppenheimer.
   6        A.      That's correct.                                   6         A.     That's right.
   7        Q.      And you didn't want to share the role             7         Q.     And you're currently in a totally
   8   of head of high-yield sales; is that right?                    8   different job in California?
   9        A.      Are we talking about in 2018?                     9         A.     That's correct.
  10        Q.      In 2018.                                         10         Q.     And the reason you moved to that
  11        A.      Yes.                                             11   position -- one of the reasons you moved to that
  12        Q.      You were told around 2018 that                   12   position was because you didn't want to share being
  13   Oppenheimer intended to promote a salesperson to              13   cohead and leadership responsibilities of the
  14   share your role as head of the group; is that right?          14   high-yield sales desk?
  15        A.      Well, not exactly.                               15         A.     The reason I got the role was, in
  16        Q.      Well -- so is it your understanding              16   discussing with the firm, Rob Lowenthal asked what I
  17   that Oppenheimer came to you and said that                    17   would like to do. And my husband and I had been
  18   Mr. Rahman, who's a salesperson, wanted leadership            18   discussing for some time the possibility of moving
  19   responsibilities and that Oppenheimer wanted to make 19            to Los Angeles because that's where I grew up, and
  20   him cohead of the group with you?                             20   my daughters are in graduate school and undergrad in
  21        A.      Well, that Rob came to my boss at the            21   California. So I worked with the firm to create
  22   time, Peter Albano, and said that he wanted more of           22   that opportunity so that I can move to Los Angeles.
  23   a leadership role in the high-yield business.                 23         Q.     You testified earlier today that the
  24        Q.      And --                                           24   decision to move to the other job was voluntary.
  25                THE ARBITRATOR: "He" being whom?                 25                Do you remember that testimony?
                                                 1161                                                               1163
   1                                                                  1
   2                THE WITNESS: Rob -- Robert Rahman,                2         A.     Yes.
   3        who's a senior salesperson who I had hired in             3         Q.     I'm going to ask you -- actually.
   4        2008.                                                     4                Do you recall having been deposed in
   5   BY MR. IADEVAIA:                                               5   this case?
   6        Q.      And that leadership responsibility                6         A.     Yes.
   7   would mean that he would be a cohead of the group;             7         Q.     And you swore to give testimony under
   8   is that right?                                                 8   oath during your deposition; is that right?
   9        A.      That's what he wanted.                            9         A.     Yes.
  10        Q.      You were offered the opportunity to              10         Q.     And you were given a copy of your
  11   share the head position with Mr. Rahman; is that              11   deposition after the deposition to review; is that
  12   correct?                                                      12   right?
  13        A.      Well, there was a conversation about             13                MR. IADEVAIA: No, there was no errata
  14   what to do with that -- with that response by him             14         sheet.
  15   because --                                                    15                MR. GIBSON: I don't think you ever
  16        Q.      And what -- I'm sorry. Go ahead.                 16         sent us --
  17        A.      Because he wanted more of a leadership           17                MR. IADEVAIA: Okay. That's fine.
  18   role -- you know, we're not a big bureaucracy here.           18   BY MR. IADEVAIA:
  19   We're not a big hierarchy. So a leadership role.              19         Q.     But you --
  20   So he wanted to have some role, but the management 20                           MR. LICUL: Just for the record, we
  21   above me didn't think that he was ready to assume a           21         did, and we sent you the transcript.
  22   leadership role. So there were discussions about              22                MR. GIBSON: Again, I never -- I have
  23   the possibility of me working with him, cohead,               23         to be honest --
  24   training, side by side.                                       24                MR. LICUL: It's not a big point. I
  25        Q.      And so you were offered an opportunity           25         just want to make a record.
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 361 of 407
                                                 1164                                                          1166
   1                                                              1
   2              MR. GIBSON: Okay.                               2   yes.
   3   BY MR. IADEVAIA:                                           3          Q.     And you had been head of high-yield
   4        Q.    But you did have your deposition taken          4   sales at CIBC; isn't that right?
   5   in this case.                                              5          A.     Yes.
   6        A.    I did, yes.                                     6          Q.     And in your role on the high-yield
   7        Q.    And you swore to give testimony under           7   sales desk, you managed the staff; is that right?
   8   oath during that deposition?                               8          A.     Yes.
   9        A.    Yes.                                            9          Q.     And in your current position, you
  10        Q.    And I'm going to ask you to take a             10   don't manage a team anymore; is that accurate?
  11   look at your deposition transcript. If you look at        11          A.     Correct.
  12   page 13. So turn to page 13 and you look at line 2,       12          Q.     In your job as head of sales, you had
  13   please.                                                   13   managed the P&L; is that right?
  14              (Discussion off the record.)                   14          A.     I oversaw P&L.
  15        Q.    So I'm going to read, starting with            15          Q.     And you have --
  16   line 2.                                                   16                 THE ARBITRATOR: "P&L" refers to what?
  17              The question is:                               17                 THE WITNESS: Basically there wasn't
  18              "QUESTION: The decision to move to             18          really "L" for my group. It was basically
  19        Los Angeles for work purposes, was that              19          pure "P" because it was the commissions
  20        voluntary?                                           20          generated, which was the revenue of the
  21              "ANSWER: Not entirely."                        21          department.
  22              Were you asked that question and did           22   BY MR. IADEVAIA:
  23   you give that answer?                                     23          Q.     And in your position, you're not
  24        A.    Yes.                                           24   managing or overseeing a P&L; is that right?
  25        Q.    Is that accurate?                              25          A.     That's correct.
                                                 1165                                                          1167
   1                                                              1
   2        A.    Yes.                                            2          Q.     Rather than lose your job as the head
   3        Q.    And below that, if you take a look at           3   of high-yield sales, you made a decision to take a
   4   line -- line 6, the question is:                           4   completely different job in Los Angeles; is that
   5              "QUESTION: When you say 'not                    5   right?
   6         entirely,' what do you mean by that?"                6          A.     Yes.
   7              And your answer is:                             7          Q.     You would have been upset if you had
   8              "ANSWER: Well, there was a series of            8   been made salesperson with no head or cohead title;
   9        events. A salesperson that I hired in 2008            9   right?
  10        wanted more leadership responsibilities. As          10          A.     Yes.
  11        you know, Oppenheimer is not exactly a huge          11          Q.     The high-yield sales desk was part of
  12        hierarchal organization with a lot of layers         12   the high-yield business; is that accurate?
  13        of management leadership. C'est moi. So he           13          A.     Yes.
  14        wanted to share leadership responsibilities,         14                 THE ARBITRATOR: Let me just ask
  15        and I didn't want to share. And so we                15          because it seemed implicit in one question
  16        crafted a really nice business situation for         16          ago.
  17        everyone that entailed me moving to Los              17                 In the course of these discussions
  18        Angeles."                                            18          about what would be done about this ambitious
  19              Were you asked that question, and did          19          sales fellow, were you told that if you
  20   you give that answer?                                     20          didn't move to LA or take some other
  21        A.    Yes.                                           21          position, that you would lose your position
  22        Q.    Before you moved to this job in Los            22          as head of sales?
  23   Angeles, you had been working in the high-yield           23                 THE WITNESS: Not explicitly. It was
  24   business since 1990; is that right? Since the '90s?       24          a conversation that this fellow wanted
  25        A.    In the high-yield business since 1990,         25          responsibility and leadership. He was very
                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 362 of 407
                                              1168                                                               1170
   1                                                                1
   2        frequently our top producer. And so the                 2   largest group on the -- of the high-yield business;
   3        firm, nor I, could categorically deny his               3   is that right?
   4         ambitions because he was an important                  4           A.   Yes.
   5        producer. So the dilemma was what do you do.            5           Q.   It was bigger -- the high-yield sales
   6              And one of the -- one of the potential            6   team was bigger than the high-yield trading team; is
   7        remedies ventured by Peter Albano was that I            7   that right?
   8        could be side by side with him, which was not           8           A.   Yes.
   9        something that I wanted to do. But it was --            9           Q.   And it was bigger -- the sales team
  10        these were very iterative conversations.               10   was bigger than the high-yield research team?
  11              THE ARBITRATOR: Okay.                            11           A.   Yes.
  12   BY MR. IADEVAIA:                                            12           Q.   And revenue for the high-yield sales
  13        Q.    If you could take a look at your                 13   desk was primarily generated from the sales -- I'm
  14   deposition transcript, please. And turn to page 203         14   sorry. Strike that.
  15   of the transcript. If you could look at line 20,            15                Revenue for the high-yield business
  16   please.                                                     16   was primarily generated from the sales desk; is that
  17        A.    On page 203?                                     17   right?
  18        Q.    Yes.                                             18           A.   Yes.
  19        A.    Okay.                                            19           Q.   You know that discrimination based on
  20        Q.    I'm going to read the question and               20   gender in employment is unlawful; right?
  21   answer as reflected in the transcript. Starting on          21           A.   Yes.
  22   203 at line 20, the question is:                            22           Q.   And you know that discrimination based
  23              "QUESTION: Was there ever a                      23   on disability is unlawful in employment?
  24        discussion about you and Rob being coheads?"           24           A.   Yes.
  25              Your answer:                                     25           Q.   And you're familiar generally with the
                                              1169                                                               1171
   1                                                                1
   2              "ANSWER: Yes. He didn't want to take              2   Family and Medical Leave Act?
   3        my job. He would have been happy being                  3           A.   Yes.
   4         cohead, but I didn't want to do that.                  4           Q.   And you know that when an employee
   5              "QUESTION: How come you didn't want               5   gives birth to a child, that the employee has a
   6        to do that?                                             6   right to a leave of absence?
   7              "ANSWER: Because I had been doing                 7           A.   Yes.
   8        this for quite some time and I built the                8           Q.   And you know that an employee who goes
   9        sales desk, and that was not something that I           9   on FMLA leave, they have a right to be restored to
  10        was looking to do. And my husband's been               10   their job?
  11        bugging me to move us to California for a              11           A.   Yes.
  12        long time, so..."                                      12           Q.   You were hired -- you were involved in
  13              Were you asked those questions, and              13   hiring high-yield research analysts; is that right?
  14   did you give those answers?                                 14           A.   I did not hire research analysts, but
  15        A.    Yes.                                             15   my opinion was utilized in hiring research analysts.
  16        Q.    Let me go back.                                  16           Q.   So you were involved in the process
  17              The high-yield sales desk was part of            17   of --
  18   the high-yield business when you were head of the           18           A.   Yes.
  19   sales desk; is that right?                                  19           Q.   -- hiring high-yield research
  20        A.    Yes.                                             20   analysts.
  21        Q.    And the high-yield business also                 21           A.   Yes.
  22   included high-yield trading and high-yield research;        22           Q.   And your opinion in hiring analysts
  23   is that right?                                              23   was meaningful because sales was a consumer of
  24        A.    Correct.                                         24   research?
  25        Q.    And the high-yield sales desk was the            25           A.   Correct.
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 363 of 407
                                                  1172                                                             1174
   1                                                                   1
   2        Q.       You were specifically involved in the             2          A.   Say that again.
   3   hiring of Mr. Ngo; is that right?                               3          Q.   Yeah, sure. It's a long question.
   4        A.       Yes.                                              4               You don't recall a situation where
   5        Q.       And you interviewed Mr. Ngo?                      5   Oppenheimer made a bid to retain a high-yield
   6        A.       Correct.                                          6   salesperson who had received a competing offer from
   7        Q.       And you made a recommendation that                7   another bank?
   8   Oppenheimer should hire Mr. Ngo after interviewing              8          A.   It was low turnover in sales. I do
   9   him; is that right?                                             9   not recall the situation.
  10        A.       I did.                                           10          Q.   And you're not aware of a time where
  11        Q.       You also signed the offer letter; is             11   Oppenheimer made a bid to retain a high-yield trader
  12   that right?                                                    12   who had received a competing offer from another
  13        A.       Yes.                                             13   bank?
  14        Q.       And you signed -- strike that.                   14          A.   I wouldn't know.
  15             You signed his offer letter because                  15          Q.   You're not aware of any time that
  16   you're a senior person on the high-yield team; is              16   happened, though, for an Oppenheimer trader, are
  17   that right?                                                    17   you?
  18        A.       Yes, I'm a senior person on the                  18          A.   I'm not aware of any time, but it
  19   high-yield business. And, again, I'm not a hundred             19   could have happened and I didn't know about it.
  20   percent sure why I signed that letter. My guess is,            20          Q.   The only time you remember when an
  21   given that it was August, was that Todd Morgan was             21   analyst in high-yield had received an offer from
  22   on vacation.                                                   22   another financial institution and Oppenheimer
  23        Q.       If you could take a look at page 119             23   offered money to retain that analyst was Mr. Ngo; is
  24   of your transcript, please.                                    24   that right?
  25        A.       Yes.                                             25          A.   The only time I -- say the full
                                                  1173                                                             1175
   1                                                                   1
   2        Q.       And if you turn -- look at line 8.                2   question again.
   3        A.       Uh-huh.                                           3          Q.   The only time you remember that
   4        Q.       So I'm going to read the question and             4   Oppenheimer made a matching offer to retain a
   5   answer starting with line 8 on page 119:                        5   high-yield analyst was Mr. Ngo; is that right?
   6                 "QUESTION: Do you know who signed the             6          A.   Well, I remember that that happened
   7        offer letter sent to Mr. Ngo?                              7   with Hoai. I believe there -- and, again, I
   8                 "ANSWER: I do because I saw it.                   8   wouldn't know this, but I don't know if there were
   9                 "QUESTION: Who was that person?                   9   conversations around that when Umesh left. I don't
  10                 "ANSWER: That was Jane Ross.                     10   know. There could have been.
  11                 "QUESTION: That's you?                           11          Q.   But Mr. Ngo is the only person you're
  12                 "ANSWER: Yes.                                    12   aware of?
  13                 "QUESTION: Why did you sign the offer            13          A.   Yes.
  14        letter to Mr. Ngo?                                        14          Q.   And Mr. Ngo had received an offer from
  15                 "ANSWER: I don't recall the                      15   CIBC in 2012?
  16        specifics. I don't know if Todd was out on                16          A.   Yes.
  17        vacation or if Rob was, but as a senior                   17          Q.   And you were involved in the effort to
  18        person in the department, I signed it."                   18   retain Mr. Ngo after he received an offer from CIBC?
  19             Do you recall being asked those                      19          A.   Yes.
  20   questions and giving that testimony?                           20          Q.   And Mr. Ngo came to you to tell you
  21        A.       Yes.                                             21   that he had received the offer; is that right?
  22        Q.       You don't recall a situation where               22          A.   Yes.
  23   Oppenheimer made a bid to retain a high-yield                  23          Q.   And you talked to Mr. Lowenthal after
  24   salesperson who had received a competing offer from 24              this discussion with Mr. Ngo about what to do; is
  25   another bank, do you?                                          25   that right?
                                                             PIROZZI & HILLMAN
                                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 364 of 407
                                                   1176                                                            1178
   1                                                                1
   2          A.   Yes.                                             2         Q.    And at the time he left the group -- I
   3          Q.   And in 2012, you had worked with Hoai            3   think you just said this, but he was the head of
   4   for some amount of time?                                     4   high-yield research group; correct?
   5          A.   Yes.                                             5         A.    Correct.
   6          Q.   And you told Mr. Lowenthal that the              6         Q.    You were involved in the discussions
   7   firm should try and keep Mr. Ngo; is that right?             7   as to who should assume Mr. Morgan's role as cohead
   8          A.   Yes.                                             8   of the group; correct?
   9          Q.   And you thought that Mr. Ngo was doing           9         A.    Yes.
  10   a fine job; is that right?                                  10         Q.    And before Mr. Lowenthal decided who
  11          A.   Probably. I think my main interest in           11   to promote to the head research position, you spoke
  12   wanting to retain him was, as a consumer of research        12   to Mr. Lowenthal about who should take that role?
  13   product, losing an analyst was always a difficult           13         A.    Yes.
  14   thing because you invest time and -- with an                14         Q.    And you were involved because
  15   analyst. So losing an analyst, you have to start            15   high-yield sales was the biggest consumer of the
  16   from scratch in hiring.                                     16   high-yield research product; is that right?
  17          Q.   And if you thought Mr. Ngo was doing a          17         A.    Yes.
  18   bad job, you would not have recommended that the            18         Q.    And Oppenheimer could have hired an
  19   firm not [sic] retain him; is that right?                   19   outside candidate; is that accurate?
  20          A.   Right.                                          20         A.    They could have done. It would have
  21          Q.   You know that Oppenheimer offered               21   been out of character, but, yes, they could have
  22   Mr. Ngo more money so he would not leave; is that           22   done.
  23   accurate?                                                   23         Q.    And you thought it was a fine decision
  24          A.   Again, I'm not privy to all the                 24   to appoint Ms. Burns and Mr. Ngo as coheads of
  25   details, but I assume.                                      25   research?
                                                   1177                                                            1179
   1                                                                1
   2          Q.   Do you know if they actually offered             2         A.    Yes.
   3   him money?                                                   3         Q.    And you thought it was a good solution
   4          A.   I know they -- well, I know they made            4   to make Ms. Burns and Mr. Ngo coheads because you
   5   him an offer. I don't know the particulars of                5   believed they could get the work done?
   6   there -- dollars, stock. I don't know the                    6         A.    Well, I thought it was a good decision
   7   particulars. I know they made an offer to retain             7   because it was logical.
   8   him.                                                         8         Q.    And -- but you also believed it was a
   9          Q.   Do you understand that the offer --              9   good decision because you believed they could get
  10   that the offer that they made him was for more              10   the work done; right?
  11   money --                                                    11         A.    Yes. For me, it was mostly about -- I
  12          A.   Yes.                                            12   didn't have a problem with that happening. And they
  13          Q.   -- even if you don't know the                   13   had both been at the firm for similar amounts of
  14   specifics --                                                14   time and had sort of similar levels of seniority
  15          A.   More total comp., yes.                          15   versus Sean Sneeden, who was significantly more
  16          Q.   You were head of sales in high-yield            16   junior.
  17   in 2013; right?                                             17         Q.    If you could take a look at page 72 of
  18          A.   Yes.                                            18   your deposition transcript, please.
  19          Q.   And you were head of sales in                   19               (Discussion off the record.)
  20   high-yield when Mr. Morgan was the head of                  20         Q.    I'm going to ask you to take a look at
  21   high-yield research; correct?                               21   page 72, line 15. I'm going to read you the
  22          A.   Yes.                                            22   question and answer starting there:
  23          Q.   And Mr. Morgan was -- he left the               23               "QUESTION: Did you at the time think
  24   group in 2013; is that right?                               24         that was a good decision?"
  25          A.   Yes.                                            25               Objection.
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 365 of 407
                                               1180                                                              1182
   1                                                                 1
   2              "ANSWER: I thought that was a fine                 2              THE ARBITRATOR: What page?
   3        decision.                                                3              MR. IADEVAIA: 136/20. Actually, you
   4              "QUESTION: Why did you say 'a fine                 4         know what, 132/6, please.
   5        decision'?                                               5              MR. GIBSON: 132/6?
   6              "ANSWER: Well, they had both -- again              6              MR. IADEVAIA: Yes.
   7        excusing me on dates, but they had both been             7              THE WITNESS: 132/6.
   8        at the firm for similar amounts of time. And             8              (Pause.)
   9        to bring someone new in is somewhat                      9   BY MR. IADEVAIA:
  10        disruptive, so it seemed like a good -- just            10         Q.   So the question starting on the line 6
  11        keep it going forward. Between the two of               11   is:
  12        them, they could get the work done and it               12              "QUESTION: Did you have a
  13        seemed like a good solution. It seemed like             13         conversation about -- with Mr. Ngo about
  14        a practical solution."                                  14         taking leave?
  15              Were you asked those questions, and               15              "ANSWER: Yes.
  16   did you give those answers?                                  16              "QUESTION: How many discussions did
  17        A.    Yes.                                              17         you have with him about taking leave?
  18        Q.    And you thought that the concept of               18              "ANSWER: I'm not sure.
  19   coheads was a good idea; is that right?                      19              "QUESTION: What do you recall about
  20        A.    I thought that it was a fair idea and             20         those discussions?
  21   a practical idea so if that equals good...                   21              "ANSWER: I remember a discussion
  22        Q.    Did you testify during deposition that            22         where I told him about my experience. And he
  23   you thought it was a good idea?                              23         was interested in hearing about that because
  24              THE ARBITRATOR: I think we've beaten              24         he was trying to figure out what things
  25        this to the ground. Let's move on.                      25         looked like."
                                               1181                                                              1183
   1                                                                 1
   2   BY MR. IADEVAIA:                                              2              Do you remember that question and
   3        Q.    You never told Mr. Lowenthal that                  3   answer?
   4   Mr. Lowenthal should not make Mr. Ngo the cohead,             4         A.   I see that, yes.
   5   did you?                                                      5         Q.   And is it -- Mr. Ngo never discussed
   6        A.    No.                                                6   with you whether he'd be getting paid while he was
   7        Q.    You would have told Mr. Lowenthal if               7   out of the office in connection with the baby;
   8   you had a concern about Mr. Ngo not [sic] being               8   correct?
   9   cohead of the research group?                                 9         A.   I don't recall him ever -- ask the
  10        A.    Yes.                                              10   question again.
  11        Q.    In 2014, Mr. Ngo told you that he was             11         Q.   Sure.
  12   having a baby in California; is that right?                  12              You don't recall any discussions with
  13        A.    Yes.                                              13   Mr. Ngo about whether he would be getting paid while
  14        Q.    And he told you that he had a plan for            14   he was out of the office after having the baby?
  15   going to California; is that right?                          15         A.   No. He told me he was working, so I
  16        A.    Correct.                                          16   assumed that he was getting paid, but I don't think
  17        Q.    And Mr. Ngo discussed with you how                17   he ever explicitly told me what the terms were.
  18   much time -- strike that.                                    18         Q.   And Mr. Ngo did travel to California
  19              During your testimony, you testified              19   for the birth of his baby in June of 2014?
  20   that Mr. Ngo asked about your experience taking time         20         A.   Yes.
  21   off; is that what your testimony was?                        21         Q.   And you understood that the purpose of
  22        A.    Yes.                                              22   Mr. Ngo traveling to California was for the birth of
  23        Q.    During your deposition, do you recall             23   his baby; is that right?
  24   that -- testifying that you told Mr. Ngo why you had         24         A.   Yes.
  25   taken the time off?                                          25         Q.   And while Mr. Ngo was in California,
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 366 of 407
                                                   1184                                                          1186
   1                                                                 1
   2   Mr. Ngo did not perform any work for Oppenheimer; is          2         Q.    And he told you specifically that the
   3   that right?                                                   3   doctor had told him not to travel because the baby
   4        A.       I don't know.                                   4   needed the immunization shots; is that right?
   5        Q.       You're not aware of any work that               5         A.    Yes.
   6   Mr. Ngo performed while he was in California; is              6         Q.    And so you understood that he needed
   7   that right?                                                   7   this time for health-related reasons for his baby;
   8        A.       I don't know. I don't know if he was            8   is that correct?
   9   signing off on the daily blast. I don't know.                 9         A.    He told us that he needed that time
  10        Q.       You didn't see him give any                    10   for the immunizations for his baby.
  11   supervisory -- SA any daily blast, did you?                  11         Q.    And after getting this e-mail, you
  12        A.       I wouldn't see that. He was in                 12   believed that Mr. Ngo was not going to be working
  13   California.                                                  13   between July 13th and August 25th; is that right?
  14        Q.       And you didn't see him do any                  14         A.    Well, no. No, that's not right.
  15   publishing of research, did you?                             15         Q.    Could you take a look at 165, line 23,
  16        A.       I don't know.                                  16   of your transcript, please.
  17        Q.       You're not aware of him doing any of           17              (Pause.)
  18   that work, are you?                                          18         A.    Okay.
  19        A.       I'd have to look back. I'm not aware,          19         Q.    So the question starting at line 23:
  20   but I don't know. Again, it was in July. So July             20               "QUESTION: Was it your understanding,
  21   is a fallow period for companies -- most companies           21         based on this e-mail, that Mr. Ngo would be
  22   are in a quiet period before their earnings are              22         working for Oppenheimer from then through
  23   reported, so that would be a quiet period for                23         August 25th" --
  24   producing research.                                          24              There's an objection.
  25        Q.       If you could take a look at                    25              Next question -- or continuation:
                                                   1185                                                          1187
   1                                                                 1
   2   Exhibit 51, please.                                           2               "QUESTION: -- performing work during
   3        A.       Page 51?                                        3         that period?
   4        Q.       Exhibit 51, please.                             4               "ANSWER: Would I be expecting that he
   5        A.       Okay.                                           5         would be performing work? I think, again, my
   6        Q.       So Exhibit 51 is the e-mail -- the              6         concern was that he would not. While he says
   7   July 13th e-mail that you testified earlier about             7         he'll be working and continuing, clearly my
   8   today; correct?                                               8         concern was that he wouldn't because I asked
   9        A.       Yes.                                            9         him, how are you going to handle
  10        Q.       And you knew from this e-mail that             10         second-quarter earnings? I don't get the
  11   Mr. Ngo was saying that he would be out of the               11         distinction."
  12   office until April 25th because he could not                 12              Was that the question that was asked
  13   travel --                                                    13   and your answer?
  14                 THE ARBITRATOR: August 25th.                   14         A.    Yes.
  15                 MR. IADEVAIA: Did I say April?                 15         Q.    And between July 14th and August 16th,
  16        Sorry.                                                  16   Mr. Ngo didn't provide any work for you; is that
  17   BY MR. IADEVAIA:                                             17   right?
  18        Q.       -- August 25th because he could not            18         A.    He didn't provide any work for me?
  19   travel with the baby for several weeks; is that              19         Q.    Yes.
  20   right?                                                       20              Is that right?
  21        A.       Yes.                                           21         A.    Did he produce work for the group, you
  22        Q.       And he said he couldn't travel with            22   mean? He never would provide work for just me.
  23   the baby for several weeks because she needed                23         Q.    Does -- are you aware of Mr. Ngo
  24   immunization shots; is that right?                           24   providing any work for the group during that period?
  25        A.       Yes.                                           25         A.    No.
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 367 of 407
                                                1188                                                            1190
   1                                                                 1
   2        Q.      And you had no direct communication              2              Do you recall being asked those -- or
   3   with Mr. Ngo while he was in California other than            3   that question and giving that answer?
   4   this July 13th e-mail; is that right?                         4         A.   Yes.
   5        A.      Correct.                                         5         Q.   You testified earlier today that you
   6        Q.      And you had no phone calls with                  6   were a little frustrated after receiving Mr. Ngo's
   7   Mr. Ngo during that period; is that right?                    7   July 13th e-mail; is that right?
   8        A.      I can't say a hundred percent zero               8         A.   Yes.
   9   phone calls, but I think that's correct. But,                 9         Q.   And, in fact, you were actually
  10   again, it's because, in July, it's pretty much a             10   frustrated. You weren't a little frustrated when
  11   fallow period. There's not a ton of news that                11   you received --
  12   happens in July.                                             12         A.   I was frustrated, yes.
  13        Q.      Okay. Did you have any e-mail                   13         Q.   You were frustrated with Mr. Ngo's
  14   communications with Mr. Ngo in August?                       14   request for time off through August because it's a
  15        A.      No.                                             15   busy time of the year; right?
  16        Q.      Did you have any phone calls with               16              MR. GIBSON: Object to the
  17   Mr. Ngo in August?                                           17         characterization.
  18        A.      I don't know if I ever had any phone            18              THE WITNESS: Right.
  19   conversations, but I don't believe so.                       19              MR. GIBSON: Withdrawn.
  20        Q.      Soon after -- soon after getting the            20              THE WITNESS: It wasn't precisely
  21   July 13th e-mail, Exhibit 51, you told Mr. Lowenthal         21         that. I was frustrated because Hoai had said
  22   about Mr. Ngo's return date; is that right?                  22         that he was working remotely and that when I
  23        A.      Yes.                                            23         received that e-mail on a Sunday -- if it
  24        Q.      And the return date that Mr. Ngo says           24         were me sending that e-mail, I would have
  25   in his July 13th e-mail is August 25th; is that              25         said, I'm going to continue to work remotely,
                                                1189                                                            1191
   1                                                                 1
   2   right?                                                        2         but I have this system in place where, you
   3        A.      Yes.                                             3         know, all my companies -- the dates that
   4        Q.      And you thought it was convenient and            4         they're going to report and this is what's
   5   nice that the baby was coming in July because that's          5         going to happen. And I was frustrated that
   6   a quiet time in the market; is that right?                    6         there was no -- none of that.
   7        A.      Well, it's a quiet time in the market.           7   BY MR. IADEVAIA:
   8        Q.      If you can take a look at page 147 of            8         Q.   Mr. Lowenthal was also frustrated when
   9   your transcript and look at line 16.                          9   you told him about Mr. Ngo's July 13th e-mail; is
  10             (Pause.)                                           10   that right?
  11        Q.      So the question on line 16 is:                  11         A.   Yes.
  12                "QUESTION: When you say 'handle his             12         Q.   And you respond to Mr. Ngo's e-mail,
  13        absence through August,' what do you mean by 13              and that response is reflected in Exhibit 51; is
  14        that?                                                   14   that right?
  15                "ANSWER: Well, being away, it was               15              MR. GIBSON: Did I take --
  16        convenient and nice that the baby was coming            16              THE WITNESS: Yes, I -- yes.
  17        in July because that's a pretty quiet time in           17              MR. GIBSON: Sorry. I took your book.
  18        the market. And August is when the                      18         I apologize.
  19        second-quarter reports hit and it's a busier            19              THE WITNESS: Yes.
  20        time for news. So Hoai had said he would be             20   BY MR. IADEVAIA:
  21        gone for a few weeks and he would be working            21         Q.   In your response, you don't say to
  22        and covering his companies and fulfilling his           22   Mr. Ngo, you should let Mr. Lowenthal know about
  23        responsibilities and that's great. And now              23   your August 25th return date; is that right?
  24        we're entering earnings season and that's a             24         A.   No.
  25        bit where things heat up."                              25         Q.   And you don't tell Mr. Ngo that you
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 368 of 407
                                                  1192                                                                1194
   1                                                                 1
   2   think Mr. Ngo's e-mail to you is inappropriate in             2   wasn't privy to those details. So, again, I can
   3   some way in that e-mail; is that right?                       3   testify to what I know, which is I was told that he
   4        A.    No.                                                4   was going to be out for a certain amount of time and
   5        Q.    May I ask you to take a look at                    5   that he was going to continue to be working and --
   6   Exhibit 3, please.                                            6   but the obligations allocated to Colleen, I don't
   7             (Pause.)                                            7   have -- that's not my purview.
   8        A.    Yep.                                               8                THE ARBITRATOR: With respect to this
   9        Q.    If you turn to -- this is the answer               9         time frame of three to four weeks, if that
  10   that your -- that Oppenheimer submitted in this              10         was the time frame that had been projected
  11   matter. And you've seen this answer before today;            11         and he left around June 20, would it be
  12   is that accurate?                                            12         correct to say that his absence would end
  13        A.    Yes.                                              13         somewhat before the second-quarter report
  14        Q.    And you reviewed it before it was                 14         period?
  15   filed; is that accurate?                                     15                THE WITNESS: Yes.
  16        A.    Yes.                                              16                THE ARBITRATOR: Okay.
  17        Q.    And if you turn to the third page,                17   BY MR. IADEVAIA:
  18   please. And if you look at the top paragraph, it             18         Q.     You testified earlier about a
  19   says, "As a result of the above, Oppenheimer and             19   Bloomberg announcement to your sales staff, and
  20   Mr. Ngo jointly prepared for Mr. Ngo to be absent            20   potentially the trading team, that Mr. Ngo was no
  21   from the office for three to four weeks. This                21   longer cohead and that Ms. Burns was cohead.
  22   preparation included accounting for work functions           22         A.     Yes.
  23   that would need to be covered while Mr. Ngo was out          23         Q.     And there was no -- you don't recall
  24   of the office, including some of his supervisory             24   any other written announcement about Ms. Burns'
  25   obligations. Many of these obligations were                  25   being -- either Ms. Burns being the sole head or
                                                  1193                                                                1195
   1                                                                 1
   2   allocated to his cohead of the group, Mrs. Burns --           2   Mr. Ngo no longer being the cohead?
   3   Ms. Burns."                                                   3         A.     I don't recall that. Again, the
   4             Do you see the text I just read?                    4   typical form of communication for those kinds of
   5        A.    Yes.                                               5   things was in the morning meeting where we would
   6        Q.    Did I read it accurately?                          6   make announcements like that. In that e-mail, I
   7        A.    Yes.                                               7   referenced that I was stuck on my commute during the
   8        Q.    Is this text accurate?                             8   morning meeting, so...
   9        A.    Well, again, I wasn't privy to the                 9         Q.     You testified earlier today that you
  10   specifics of what his deal was. I'm privy to what            10   had certain concerns about Mr. Ngo's work and
  11   he told me, which is, yes, he would be out of the            11   specifically about his coverage efforts; is that
  12   office for three weeks and that he would be                  12   right?
  13   continuing to work.                                          13         A.     In general?
  14        Q.    And in this statement -- this                     14         Q.     No, I think your -- well, tell me if
  15   paragraph, it says, "This preparation included               15   I'm wrong.
  16   accounting for work functions that would need to be          16                My recollection of your testimony was
  17   covered while Mr. Ngo was out of the office,                 17   that you had -- in 2014 and 2015, you had concerns
  18   including some of his supervisory obligations."              18   about Mr. Ngo's effort in terms of coverage of
  19             Do you see that text?                              19   sectors.
  20        A.    I see that.                                       20         A.     Yes.
  21        Q.    Was that accurate? Is that accurate?              21                THE ARBITRATOR: Just to clarify, was
  22             (Pause.)                                           22         that question posed 2014 and '15 or 2015 and
  23        A.    Yes. I just can't say what his -- I               23         '16?
  24   can't speak to -- I don't know what he structured            24                THE WITNESS: Well, again, as a
  25   with Colleen and what specific tasks and what -- I           25         consumer of research, I had concerns for much
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 369 of 407
                                              1196                                                             1198
   1                                                               1
   2        of the period. So -- I mean, I remember                2               THE ARBITRATOR: By the way, there has
   3        having concerns in 2012, which doesn't                 3         been testimony earlier in this proceeding
   4        contradict with keeping him, but I still had           4         including documentation of a set of written
   5        concerns after Hurricane Sandy on certain              5         performance evaluations, I believe dated from
   6        coverage issues.                                       6         about 2010, in which apparently sales folks
   7   BY MR. IADEVAIA:                                            7         were interviewed about the analysts and how
   8        Q.   Specifically Mr. Ngo's willingness to             8         they rated them on a scale of, I don't know,
   9   cover mining and metals; is that right?                     9         one to five or something or one to three.
  10        A.   Willing to cover mining and metals and           10               Do you know whether that procedure was
  11   just to broaden the depth of what he was doing.            11         carried out on an annual basis, or was that
  12        Q.   And you can recall being upset or                12         just a rare event?
  13   concerned about that going all the way back to 2012;       13               THE WITNESS: I think it was -- I
  14   right?                                                     14         don't know for certain. I think it was a bit
  15        A.   Yes.                                             15         more of a rare event.
  16        Q.   And Mr. Lowenthal solicited your input           16               THE ARBITRATOR: Okay.
  17   about performance of research analysts; is that            17               MR. IADEVAIA: Did you have any other
  18   right?                                                     18         questions?
  19        A.   Yes.                                             19               THE ARBITRATOR: That's it.
  20        Q.   And Mr. Morgan, when he was the head             20               MR. IADEVAIA: Okay.
  21   of research, had solicited your input about                21   BY MR. IADEVAIA:
  22   performance of research analysts?                          22         Q.    You know -- you testified about Lynn
  23        A.   Yes.                                             23   Johnson earlier; is that right?
  24        Q.   And both Mr. Lowenthal and Mr. Morgan            24         A.    Yes.
  25   solicited your opinion for purposes of determining         25         Q.    And she was a salesperson on the
                                              1197                                                             1199
   1                                                               1
   2   bonuses of the analysts?                                    2   high-yield sales desk?
   3        A.   Yes.                                              3         A.    Yes.
   4        Q.   And the concerns you had about                    4         Q.    And she reported to you?
   5   Mr. Ngo's coverage of metal and mining that you said        5         A.    Yes.
   6   went back to 2012, that predated Mr. Ngo's promotion        6         Q.    And she had a -- she took two
   7   to managing director; is that right?                        7   different leaves of absence due to the birth of
   8        A.   Yes.                                              8   children during the period that she reported to you;
   9        Q.   And his promotion to cohead of the                9   is that right?
  10   high-yield research group; right?                          10         A.    Yes.
  11        A.   Yes.                                             11         Q.    And during her leaves, you did not
  12        Q.   Both -- both his promotion to MD and             12   communicate -- strike that, actually.
  13   his promotion to cohead of high-yield research             13               During her leaves of absence, she got
  14   happened in October of 2013; is that right?                14   paid; is that right?
  15        A.   I assume that's correct, yes.                    15         A.    Yes.
  16        Q.   Do you know that Mr. Ngo's annual                16         Q.    And during both leaves, Oppenheimer
  17   bonus for 2012 was higher than Ms. Burns'?                 17   paid her 50 percent of her commissions; is that
  18        A.   I didn't know -- I don't know that.              18   accurate?
  19        Q.   Do you know whether Mr. Ngo's bonus              19         A.    Yes.
  20   for 2013 that was paid in 2014 was higher than             20         Q.    And she received those commissions
  21   Ms. Burns'?                                                21   based on trades that were completed during her
  22        A.   I don't know that.                               22   leaves; is that right?
  23             THE ARBITRATOR: You were not privy to            23         A.    Yes.
  24        the amount of bonuses paid to the analysts?           24         Q.    And following both leaves, Oppenheimer
  25             THE WITNESS: Research, no.                       25   returned Ms. Johnson to her same job that she had
                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 370 of 407
                                              1200                                                              1202
   1                                                              1
   2   pre leave?                                                 2         A.    Yes.
   3        A.    Yes, this was the plan that we put in           3         Q.    And after Mr. Ngo was let go, did
   4   place that I helped to construct so that there was         4   high-yield sales continue to trade in mining and
   5   continuity in the business while she was out on            5   metals sector?
   6   leave. So she got a split of her commissions, and          6         A.    Yes.
   7   it just ensured kind of that there would be                7         Q.    And after Mr. Ngo was let go, did
   8   consistency the whole way through. So that was put         8   high-yield sales continue to trade in the paper and
   9   in place before.                                           9   packaging sector?
  10        Q.    Okay. And when she got restored to             10         A.    Yes, I think. But sales and
  11   her same job following the leaves, that included          11   trading -- trading executes in many industries that
  12   getting her accounts back, the ones that she had pre      12   we don't cover from a research point of view.
  13   leave; is that right?                                     13         Q.    Mr. -- strike that.
  14        A.    Yes. She never lost them.                      14               Oppenheimer never fired any high-yield
  15        Q.    You testified earlier about the                15   salespeople for cost-cutting reasons during your
  16   reasons you were told that Mr. Ngo was being let go. 16        time as head of high-yield sales; is that right?
  17             Do you recall that testimony?                   17         A.    At Oppenheimer, correct.
  18        A.    Yes.                                           18         Q.    And during your -- strike that.
  19        Q.    And were you -- you were told -- I             19               Other than Mr. Ngo, who was allegedly
  20   think your testimony was, and tell me if I'm wrong,       20   let go for cost-cutting reasons, you're not aware of
  21   that one of the reasons was there was not either          21   any high-yield analysts who Oppenheimer fired for
  22   equity research coverage or investment banking            22   purposes of cutting costs?
  23   coverage for Mr. Ngo's sectors?                           23         A.    No. It was a small group, so --
  24        A.    The firm was not covering those                24         Q.    And you would have known if one of the
  25   sectors any longer.                                       25   research analysts had been let go for cost-cutting
                                              1201                                                              1203
   1                                                              1
   2        Q.    And they were not covering them from            2   reasons; correct?
   3   an investment banking perspective?                         3         A.    Correct. I don't know if any
   4        A.    I assume that there was no coverage in          4   assistants had been let go for cost-cutting. I'm
   5   investment banking.                                        5   not sure.
   6        Q.    And from an equity research                     6         Q.    When you say "assistants" -- so
   7   perspective?                                               7   anybody at a director level or above, you would have
   8        A.    Yes.                                            8   been aware if they had been let go for cost-cutting
   9        Q.    Okay. And to your knowledge, there              9   reasons?
  10   was never equity and investment coverage --               10         A.    Again, we're not talking about a big
  11   investment banking coverage for the chemical sector       11   group, but if there had been an assistant that had
  12   during Mr. Ngo's employment; is that right?               12   been let go because of cost, that could have
  13        A.    To my knowledge, there was not.                13   happened. I just don't recall specifically.
  14        Q.    And there was never, to your                   14         Q.    And the high-yield sales team, you
  15   knowledge, any equity or -- equity research coverage 15        testified they don't receive a salary; is that
  16   or investment banking coverage during Mr. Ngo's           16   right?
  17   employment for paper and packaging; is that right?        17         A.    Right.
  18        A.    Yes.                                           18         Q.    They're entitled to employee benefits,
  19        Q.    And you're not aware of any equity             19   though; is that correct?
  20   research coverage for mining and metals during            20         A.    Health care?
  21   Mr. Ngo's employment; is that right?                      21         Q.    Yes.
  22        A.    Correct.                                       22         A.    Yes.
  23        Q.    After Mr. Ngo was let go, did sales            23         Q.    The firm provided them benefits,
  24   continue to trade on the high-yield desk in the           24   health benefits?
  25   chemical sector?                                          25         A.    Yes.
                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 371 of 407
                                                  1204                                                            1206
   1                                                                    1
   2         Q.      And other types of employment                      2   sales desk?
   3   benefits; is that right?                                         3         A.   That's true.
   4         A.      Scant, but, yes.                                   4         Q.   To your knowledge, did Mr. Ngo build
   5                 THE ARBITRATOR: By the way, there's                5   the high-yield research business at Oppenheimer?
   6         been some testimony earlier about the                      6         A.   No.
   7        shrinkage of the number of analysts,                        7         Q.   Do you recall when Mr. Ngo became the
   8        high-yield.                                                 8   cohead of the high-yield research group?
   9                 Other than the replacement of -- I                 9         A.   Yes.
  10        guess it was Mr. Bhandary by Mr. Joshi --                  10         Q.   When was that, approximately?
  11                 THE WITNESS: Yes.                                 11         A.   That was in 2013.
  12                 THE ARBITRATOR: -- were any of these              12         Q.   And that title was removed, I believe,
  13         other apparently voluntary departures                     13   in June of 2014?
  14        replaced?                                                  14         A.   Yes.
  15                 THE WITNESS: Well, we replaced -- we              15         Q.   Would you agree he held that position
  16        continued to stay in TMT, which you noted.                 16   for less than a year?
  17        So after Todd left, they hired Umesh, and                  17         A.   Yes.
  18        then Jiten Joshi was hired.                                18         Q.   How long were you the head of
  19                 After Sean Sneeden left, he was not               19   high-yield sales at Oppenheimer when it was
  20         replaced, but I don't know if that was                    20   suggested to you that you might share that role with
  21        cost-given or what. You know, Oppenheimer                  21   Mr. Rahman?
  22        research is an expense; sales is a                         22         A.   Since its inception in the department
  23        production. So the managing of that expense                23   in 2007.
  24         side of the ledger was Rob Lowenthal.                     24         Q.   You were also asked some questions
  25                 THE ARBITRATOR: Thank you.                        25   about your experience with Oppenheimer bidding to
                                                  1205                                                            1207
   1                                                                    1
   2                 MR. IADEVAIA: I'm all done.                        2   keep salespeople away from competitors.
   3                 MR. GIBSON: Thank you. I just have a               3         A.   Yes.
   4        few questions on redirect.                                  4         Q.   I think you stated that there wasn't a
   5                 Is it okay if the witness stays here?              5   whole lot of turnover in the sales department?
   6                 MR. IADEVAIA: Sure.                                6         A.   Correct.
   7   REDIRECT EXAMINATION                                             7         Q.   Do salespeople at Oppenheimer have any
   8   BY MR. GIBSON:                                                   8   form of guaranteed compensation?
   9         Q.      Ms. Ross, you were asked a few                     9         A.   No, except if I -- in 2008 and 2009,
  10   questions about Mr. Rahman's desire to take on some 10               there were a few instances where I would give a
  11   supervisory responsibility.                                     11   draw, which was against production. So that would
  12         A.      Yes.                                              12   enable a new salesperson a few months to get, you
  13         Q.      If I recall, you were not particularly            13   know, some traction under his feet, and then those
  14   thrilled --                                                     14   dollars would be netted against his production. So
  15                 MR. GIBSON: I'm sorry, Judge. Am I                15   I never gave a guarantee. There was some draw
  16        going --                                                   16   arrangements.
  17                 THE ARBITRATOR: It's okay.                        17         Q.   Thank you.
  18   BY MR. GIBSON:                                                  18              And, finally, you were also asked by
  19         Q.      You were not particularly thrilled                19   counsel about your response to Mr. Ngo's July 13,
  20   with that proposal?                                             20   2014, e-mail.
  21         A.      That's correct.                                   21         A.   Yes.
  22         Q.      And if I recall, you testified on                 22         Q.   Do you recall that?
  23   counsel's cross-examination that one of the reasons             23         A.   Yes.
  24   you weren't thrilled about that proposal was because            24         Q.   And counsel asked you if you had
  25   you felt you had built the sales -- the high-yield              25   stated anywhere in there that Mr. Ngo should
                                                              PIROZZI & HILLMAN
                                                                 212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 372 of 407
                                              1208                                                             1210
   1                                                               1
   2   immediately e-mail or contact Mr. Lowenthal?                2              THE WITNESS: Okay.
   3        A.   Correct.                                          3              MR. GIBSON: Are you the only person
   4        Q.   And there wasn't any such reference.              4         in your office right now?
   5        A.   No.                                               5              THE WITNESS: I am. But if you give
   6        Q.   Did you think it was your job to tell             6         me one second, I just want to shut my office
   7   Mr. Ngo how to communicate with his boss?                   7         door. Hold on.
   8        A.   No.                                               8              MR. GIBSON: Thank you.
   9             MR. GIBSON: No further questions.                 9              THE WITNESS: Okay. All good.
  10             Thank you, Ms. Ross.                             10              MR. GIBSON: Great.
  11             THE ARBITRATOR: Anything else?                   11   JAIME BRIDGES,
  12             MR. IADEVAIA: No.                                12     having been duly sworn by the Arbitrator,
  13             THE ARBITRATOR: Thank you.                       13     was examined and testified as follows:
  14             You're free to go.                               14   DIRECT EXAMINATION
  15             (Luncheon recess from the record.)               15   BY MR. GIBSON:
  16                                                              16         Q.   Ms. Bridges, who are you currently
  17                                                              17   employed by?
  18                                                              18         A.   Oppenheimer & Co., Inc.
  19                                                              19         Q.   What is your current job title at
  20                                                              20   Oppenheimer?
  21                                                              21         A.   My current job title is senior
  22                                                              22   director of human resources.
  23                                                              23         Q.   And what Oppenheimer office do you
  24                                                              24   work out of?
  25                                                              25         A.   Troy, Michigan office.
                                              1209                                                             1211
   1                                                               1
   2        AFTERNOON                SESSION                       2         Q.   When were you first hired by
   3                   (1:15 p.m.)                                 3   Oppenheimer?
   4             MR. GIBSON: It's Mike Gibson from                 4         A.   December -- sometime in December of
   5       Satterlee. How are you?                                 5   1997.
   6             THE WITNESS: I'm good.                            6         Q.   During the period -- I want to focus
   7             MR. GIBSON: We are -- let me let you              7   in on the period of 2014 through 2016.
   8       know who's in the conference room. You're on            8              What was your position at Oppenheimer
   9       speakerphone. We're waiting for Mr. Ngo.                9   at that time?
  10       I'm here with my colleagues. Mr. Ngo's                 10         A.   I was in human resources, and I
  11       attorneys are in here.                                 11   reported to Lenore Denys.
  12             MR. NGO: Sorry about the hold-up.                12         Q.   And before your testimony in this
  13             MR. GIBSON: And we have Judge                    13   proceeding, did you have a chance to review
  14       Dolinger, who is the arbitrator. And there's           14   Mr. Ngo's personnel file with Oppenheimer?
  15       also a court reporter, who will be taking              15         A.   Yes, I did.
  16       down your testimony.                                   16         Q.   And in your capacity as an employee in
  17             Do you happen to have the share file             17   Oppenheimer's human resources department, are you
  18       that John sent you with all the exhibits               18   familiar with Oppenheimer's employee policies?
  19       available to you?                                      19         A.   Yes.
  20             THE WITNESS: I do. I wasn't able to              20         Q.   And where are those policies generally
  21       print it off, but I do have it pulled up on            21   found?
  22       my screen.                                             22         A.   Generally found in the employee
  23             MR. GIBSON: Okay. I am not going to              23   handbook.
  24       be going through a lot of them. I think you            24         Q.   I'd like to just ask you a few
  25       should be okay electronically.                         25   questions about that employee handbook. So if you
                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 373 of 407
                                               1212                                                              1214
   1                                                                1
   2   could open Exhibit 8.                                        2   took an FMLA leave of absence in August?
   3        A.   Okay.                                              3          A.   Yes. It was a medical condition.
   4        Q.   In fact, I'd just like you to start on             4          Q.   And in reviewing Mr. Ngo's personnel
   5   page 16 of the employee handbook, which has a little         5   file or human resources file, did you see any
   6   number on the bottom of OPCO 52.                             6   documents that suggested to you that Mr. Ngo had
   7        A.   Okay.                                              7   taken an FMLA leave of absence before August of
   8        Q.   And do you see the section in the                  8   2014?
   9   employee handbook titled, "Leaves of Absence"?               9          A.   No.
  10        A.   Yes.                                              10          Q.   And can I ask you to go to
  11        Q.   And it states, "In administering our              11   Exhibit 112, please.
  12   leave policy, Oppenheimer & Co., Inc., will adhere          12          A.   112 -- 112.
  13   to applicable state, federal and local laws. Unless         13          Q.   It should be a collection of personnel
  14   required by law, approval of a request for leave of         14   change forms.
  15   absence is not guaranteed. In all cases, a prior            15          A.   Yes. Yes, I've got it.
  16   written request is needed and must be submitted to          16          Q.   I think I've already told you, but do
  17   the human resources department."                            17   you recognize what these documents are?
  18        A.   Uh-huh. Yes.                                      18          A.   Yes, I am familiar with them.
  19        Q.   Is it your understanding, Ms. Bridges,            19          Q.   And these PCN documents, are they
  20   that there are any Oppenheimer employees outside of 20           maintained by Oppenheimer's human resources
  21   the human resources department that can authorize a 21           department?
  22   leave of absence?                                           22          A.   Yes, they are.
  23        A.   No.                                               23          Q.   And what are they generally used for?
  24        Q.   I'd like you, if you could, to now                24          A.   They are used for a lot of different
  25   turn to page 17 of the manual, which says OPCO 53.          25   reasons. Any time an employee has any kind of
                                               1213                                                              1215
   1                                                                1
   2        A.   Okay.                                              2   personnel notice that would need to be changed in
   3        Q.   I'm just going to ask you if you                   3   the payroll system, this is how the managers of the
   4   recognize that as Oppenheimer's FMLA policy.                 4   departments notify us.
   5        A.   Yes, it is.                                        5          Q.   And would one of those changes include
   6        Q.   And can you now go forward two pages,              6   taking a leave of absence from the firm?
   7   to page 19, which is OPCO 55.                                7          A.   Yes.
   8        A.   Yes.                                               8          Q.   And let's take a look at the third PCN
   9        Q.   And do you see the section titled,                 9   form, and it's got a number OPCO 04.
  10   "Request for FMLA Leave"?                                   10          A.   OPCO 04. Okay.
  11        A.   I do.                                             11          Q.   And does this appear to be a PCN form
  12        Q.   And it states that "An employee should            12   for Mr. Ngo?
  13   request FMLA leave by submitting a written request          13          A.   Yes, it is.
  14   for such leave to the human resources department."          14          Q.   And we see that it's got a date in the
  15        A.   Uh-huh. Yes.                                      15   bottom left corner of August 20, 2014, and then
  16        Q.   In reviewing Mr. Ngo's human resources            16   above that an effective date of August 18, 2014?
  17   records, did you come across any documents that             17          A.   Yes.
  18   indicated that Mr. Ngo ever took a leave of absence         18          Q.   What does the "effective date" mean to
  19   under the FMLA while he was at Oppenheimer?                 19   you?
  20        A.   Yes.                                              20          A.   The effective date is the date of the
  21        Q.   And do you recall when that FMLA leave            21   action. So that is the first day out.
  22   of absence took place or when it commenced,                 22          Q.   And what does this particular PCN for
  23   approximately?                                              23   Mr. Ngo reflect to you?
  24        A.   August -- August 18th, 2014.                      24          A.   This is the PCN that put him out on a
  25        Q.   Do you recall why it was that Mr. Ngo             25   leave of absence.
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 374 of 407
                                                 1216                                                             1218
   1                                                                 1
   2        Q.    If you look on the right side of the               2   indicated to you that Mr. Ngo had taken any other
   3   form, under "Notes and Explanations," it states,              3   leaves of absence while at Oppenheimer?
   4   "Out on medical disability until further notice."             4         A.   No.
   5        A.    Yes.                                               5         Q.   If you could go to Exhibit 11G, as in
   6        Q.    And you also see under that it says,               6   George.
   7   "Auto pay canceled."                                          7         A.   What was that? 11 --
   8        A.    Uh-huh. Yes.                                       8         Q.   11G.
   9        Q.    Do you have an understanding of what               9         A.   Pay stub?
  10   that means?                                                  10         Q.   That's correct. Just give us --
  11        A.    Yes. That's actually our note here in             11         A.   Yes, I have that.
  12   our department, kind of like payroll -- it's just            12         Q.   Does this appear to be a number of
  13   payroll-related. "Auto pay" just means that we               13   earnings statements for Mr. Ngo?
  14   stopped his automatic salary payment.                        14         A.   Yes. Yes, it is.
  15        Q.    And in looking at this particular PCN,            15         Q.   If we see -- with the exception of the
  16   do you have any understanding as to why Mr. Ngo's            16   very last one, do we see they all provide for zero
  17   auto pay would be canceled effective August 18,              17   dollars in payment?
  18   2014?                                                        18         A.   Yes.
  19        A.    Yes, because as of that date, that was            19         Q.   And looking at these stubs, would you
  20   his first day out on a medical disability.                   20   agree with me that this is the time period between
  21        Q.    If you turn to the prior page of this             21   the date on which Mr. Ngo suffered his brain
  22   exhibit, which is OPCO 3.                                    22   aneurysm and when he returned to work?
  23        A.    Yes.                                              23         A.   Yes, it is.
  24        Q.    And do we see that this one is dated              24         Q.   And with the exception of the very
  25   November 10th with an effective date of                      25   last one, all of these appear to have some
                                                 1217                                                             1219
   1                                                                 1
   2   November 3rd?                                                 2   handwriting on it that state, "LOA."
   3        A.    Yes, it is.                                        3              Do you see that?
   4        Q.    And what does this particular PCN                  4         A.   Yes.
   5   reflect to you?                                               5         Q.   What is your understanding as to what
   6        A.    "Reinstate" -- oh, this is his first               6   "LOA" stands for?
   7   day back after his medical leave of absence.                  7         A.   Leave of absence.
   8        Q.    And I think you started reading, but               8         Q.   And let's look at the very last
   9   if you look at the right side in that same notes and          9   exhibit -- I'm sorry -- very last page of exhibit.
  10   explanations, it states, "Reinstate after medical            10         A.   Okay.
  11   leave with doctor letter."                                   11         Q.   And on this one, we see that it
  12             Do you see that?                                   12   provides for the payment of compensation?
  13        A.    Yes.                                              13         A.   Yes, it does.
  14        Q.    What was the need for a doctor letter?            14         Q.   And there's also some handwriting on
  15             Do you have an understanding as to why             15   this one that says, "RTW, 11-03-14."
  16   that would be there?                                         16              Do you have an understanding as to
  17        A.    Well, yes. That's -- I mean, that's               17   what "RTW" stand for?
  18   what we require. If an employee is returning after           18         A.   "RTW" is return to work.
  19   a medical leave of absence, we would require a               19         Q.   And if I told you Mr. Ngo returned to
  20   doctor's letter to say that they are able to return          20   work on November 3rd, 2014, would that sound about
  21   to work with no restriction.                                 21   right to you?
  22        Q.    And with regard to the leave of                   22         A.   Yes.
  23   absence -- with the exception, I should say, of the          23         Q.   Have you ever spoken to Mr. Ngo in
  24   leave of absence that's reflected in these two PCNs,         24   person?
  25   did you see any other Oppenheimer document that              25         A.   No.
                                                           PIROZZI & HILLMAN
                                                              212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 375 of 407
                                                 1220                                                           1222
   1                                                                1
   2           Q.   Do you recall ever having any e-mail            2         A.   Now that I'm looking at it, yes.
   3   communications directly with Mr. Ngo?                        3         Q.   What did you understand Ms. Denys to
   4           A.   No, not that I can recall.                      4   be saying in this e-mail?
   5           Q.   Now, we saw, from the PCNs that we              5         A.   She is saying -- okay. She's saying
   6   just looked at, that Mr. Ngo was on a leave of               6   that he didn't take the leave, and now that he has a
   7   absence between August 18, 2014, and November 3,             7   medical condition, we have to give him the 12 weeks
   8   2014. And I'd like you to please take a look at              8   starting then.
   9   Exhibit 59.                                                  9         Q.   If Mr. Ngo had been on an FMLA leave
  10           A.   Okay. E-mail.                                  10   for any period of time before August 18th, is it
  11           Q.   Just give us one moment. We're going           11   your understanding that, under Oppenheimer's policy,
  12   through -- you have it electronically. We're going          12   it would have to give him 12 more weeks of FMLA
  13   through large, thick exhibit books.                         13   leave?
  14           A.   Okay. Okay.                                    14         A.   No. No.
  15           Q.   Do you have that in front of you,              15         Q.   And looking above Ms. Denys' e-mail,
  16   Ms. Bridges?                                                16   do you see a response from Ms. Decker?
  17           A.   Yes. Just trying to -- I do, yes.              17         A.   Yes.
  18           Q.   Okay. And does this -- just to make            18         Q.   And if you look at the -- it states,
  19   sure we're on the right document, does this appear          19   "Rob sent you a message back in July in regards to
  20   to be an e-mail exchange, the top one is from               20   his baby. You replied back about unpaid FMLA leave.
  21   Ms. Decker to yourself and Lenore Denys?                    21   Nothing happened after that. We never heard from
  22           A.   Yes.                                           22   Hoai. We should put him on FMLA and send him all
  23           Q.   I'd like to start with the middle              23   the std FMLA paperwork."
  24   e-mail that's from Ms. Denys to yourself and                24              And looking at Ms. Decker's e-mail,
  25   Ms. Decker.                                                 25   Ms. Bridges, I would ask you, is it your
                                                 1221                                                           1223
   1                                                                1
   2           A.   Okay.                                           2   understanding that Mr. Ngo was on an FMLA leave
   3           Q.   What department was Ms. Decker                  3   before August 18, 2014?
   4   employed in at this time?                                    4         A.   No.
   5           A.   She was in the human resources -- she           5         Q.   I'd like to ask you to turn to
   6   is in the human resources department.                        6   Exhibit 70, please.
   7           Q.   And this e-mail from Ms. Denys to               7         A.   Okay. Did you say 70?
   8   yourself and Ms. Decker is dated August 18, 2014?            8         Q.   Yes, 7-0.
   9           A.   Yes.                                            9         A.   Okay.
  10           Q.   And is this at or around the time that         10         Q.   And this appears to be an e-mail
  11   Mr. Ngo suffered his brain aneurysm?                        11   exchange between yourself and Ms. Denys. And this
  12           A.   Yes.                                           12   one is from a little later. This is in October of
  13           Q.   And was Ms. Denys your supervisor at           13   2014.
  14   this time?                                                  14              Do you see that?
  15           A.   Yes.                                           15         A.   Yes, I do.
  16           Q.   And in Ms. Denys' e-mail of that day,          16         Q.   And is it your understanding that this
  17   she states, "Did we know about this? I know we              17   is during the time period that Mr. Ngo was on his
  18   advised that we do not have a paid paternity leave,         18   FMLA leave recovering from his brain aneurysm?
  19   but I was not aware that Rob allowed Ngo to do this.        19         A.   Yes, it is.
  20   Looks like we will have to give him 12 weeks from           20         Q.   And Ms. Denys says to you, "Can you
  21   now" -- I'm sorry -- "12 weeks now for his medical          21   call Rob and let him know FMLA goes until
  22   condition since we never had him take leave as of           22   mid November?"
  23   yet."                                                       23              Do you see that?
  24                Do you recall receiving that e-mail            24         A.   Yes.
  25   from Ms. Denys?                                             25         Q.   Would you agree with me, Ms. Denys
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 376 of 407
                                                    1224                                                                    1226
   1                                                                   1
   2   [Sic], that if you walk back 12 weeks from                      2   leave as of the date of his accident."
   3   mid November, that would put you in mid August?                 3              Do you see that?
   4        A.       Yes, it would.                                    4         A.        I do.
   5        Q.       I'd like you now to go to Exhibit 60,             5         Q.        And was that the August 18th or
   6   please, 6-0.                                                    6   August 20th, 2014, PCN that we looked at earlier?
   7        A.       Okay.                                             7         A.        Yes.
   8        Q.       Let me know when you have that ready,             8         Q.        Have you ever seen a PCN indicating
   9   Ms. Bridges.                                                    9   that Mr. Ngo took a leave of absence that was
  10        A.       Okay.                                            10   effective as of July 18th?
  11             (Pause.)                                             11         A.        No.
  12        A.       Sorry. It's not pulling up. Hold on.             12         Q.        I just want to ask you a couple of
  13        Q.       Sure.                                            13   questions about Oppenheimer as a company.
  14             (Pause.)                                             14              As an employee in human resources, do
  15        A.       Okay. Got it.                                    15   you have general knowledge as to Oppenheimer -- how
  16        Q.       And this is another August 18, 2014,             16   Oppenheimer performs as a firm from year to year?
  17   e-mail exchange. I'd like to concentrate on the                17         A.        Yes. It's not my expertise, but we
  18   bottom e-mail. That is an e-mail from yourself to              18   get the annual reports every year.
  19   Robert Lowenthal, William McCabe, Lenore Denys and             19         Q.        And we're going to talk about one of
  20   Kristen Decker.                                                20   those.
  21             And you state in this e-mail, "Rob,                  21              But, generally speaking, do you recall
  22   I'm very" -- "I am very" -- I imagine you meant to             22   how Oppenheimer performed as a firm in 2015 and
  23   say, "very sorry to hear about Hoai. You sent him a            23   2016?
  24   letter on July 18th with the FMLA paperwork.                   24                   MR. LICUL: Your Honor, I'm going to
  25   Therefore, we would consider his FMLA to have                  25         object. I don't think this is her area of
                                                    1225                                                                    1227
   1                                                                   1
   2   started on the 18th. His job protection is good                 2         expertise. I think we've gone over this.
   3   until October 10th."                                            3         Probably four other reasons, that I can't
   4             Do you see that?                                      4         think of right now, why we shouldn't spend
   5        A.       Yes, I do.                                        5         time on this.
   6        Q.       And my question for you -- my first               6                   MR. GIBSON: Your Honor, if I can
   7   question for you is, did Oppenheimer ultimately                 7         quickly respond to one reason Mr. Licul can
   8   consider Mr. Ngo to have commenced FMLA leave on                8         recall.
   9   July 18th, as you suggest in this e-mail?                       9              First of all, I will tell you this
  10        A.       No, we did not.                                  10         will be very short, and I'm only going to be
  11        Q.       How do you know that?                            11         concentrating on number of employees and
  12        A.       Because of e-mail from Lenore Denys --           12         layoffs, which is --
  13   it was just -- it was confusing. I know that we                13                   THE ARBITRATOR: Human resources.
  14   didn't because Lenore had kind of straightened                 14                   MR. GIBSON: Exactly.
  15   everything out stating that he never took the leave            15                   THE ARBITRATOR: Okay. The objection
  16   and that we -- and that he was good until                      16         is overruled in anticipation of a limited
  17   mid November.                                                  17         examination on this topic.
  18        Q.       And, in fact, you say in this e-mail,            18   BY MR. GIBSON:
  19   "His job protection is good until October 10th."               19         Q.        Okay. And I think my question,
  20        A.       Uh-huh.                                          20   Ms. Bridges, was, do you recall generally how
  21        Q.       Do you know when Mr. Ngo returned to             21   Oppenheimer performed as a company in 2015 and 2016?
  22   the office?                                                    22         A.        Yes. It wasn't all that great.
  23        A.       November 3rd.                                    23         Q.        Do you recall whether that ultimately
  24        Q.       And if you look at the end of your               24   resulted in some layoffs at Oppenheimer?
  25   e-mail, it states, "Please send a PCN to put him on            25         A.        It did, yes.
                                                             PIROZZI & HILLMAN
                                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 377 of 407
                                                  1228                                                                    1230
   1                                                                   1
   2        Q.      I'm going to ask you about just -- one             2           Q.    Did you yourself create this document?
   3   or two questions about one particular annual report,            3           A.    Yes, I did.
   4   and that's at Exhibit 91.                                       4           Q.    And how would just -- from
   5        A.      Okay. I've got that.                               5   10,000 feet, how would you have gone about creating
   6        Q.      Just give everyone here two seconds.               6   this?
   7        A.      Sure.                                              7           A.    I just put the criteria of the
   8               (Pause.)                                            8   termination date from -- from one date to another,
   9        Q.      And I'd like you to please turn to the             9   action, reason for termination, and then a reason
  10   third page of this annual report, which on the                 10   code of why they were terminated with -- and kind of
  11   bottom says OPCO 511.                                          11   shortened it down by elimination of position.
  12        A.      Okay.                                             12           Q.    And on that point -- I think you
  13        Q.      And do you see a chart at the top that            13   already made this clear, but does this show all
  14   says, "Financial Highlights"?                                  14   employees who were terminated by Oppenheimer for any
  15        A.      I do.                                             15   reason during this time period?
  16        Q.      And if you look at the bottom line                16           A.    No.
  17   item for that chart, do you see a number of                    17           Q.    What types of terminations does this
  18   employees?                                                     18   report address?
  19        A.      Yes.                                              19           A.    This is only the people that were laid
  20        Q.      And do you see across the top it lists            20   off, the positions that were eliminated.
  21   years from 2016 to 2012?                                       21           Q.    How can you tell that this chart deals
  22        A.      Yes.                                              22   with position elimination?
  23        Q.      Would you agree with me that from --              23           A.    In Column B for "Reason Code," it's
  24   from 2015 to 2016, the number of Oppenheimer --                24   ELI, and I know that that is elimination of
  25   number of employees at Oppenheimer went down by                25   position.
                                                  1229                                                                    1231
   1                                                                   1
   2   approximately 200?                                              2           Q.    Okay. I'm just going to do some math
   3        A.      Yes, it did.                                       3   for you, and tell me if you think I'm wrong.
   4        Q.      Would you agree with me that from 2012             4                Am I correct that this list appears to
   5   through 2016, the number of employees at Oppenheimer            5   be chronological?
   6   went down by about 400?                                         6           A.    Yes.
   7        A.      Yes, it did.                                       7           Q.    And if I told you in 2014 I counted 15
   8        Q.      I'd like you to take a look at one                 8   position eliminations, by your view of this, does
   9   more exhibit, I think one more exhibit, which is                9   that sound about right?
  10   Exhibit 36, please.                                            10           A.    Yes.
  11        A.      Okay.                                             11           Q.    If I told you, in counting this, in
  12        Q.      I'm just going to ask you if you                  12   2015 I counted 32 position eliminations, does that
  13   recognize this document.                                       13   sound about right?
  14        A.      Yes, I do.                                        14           A.    Yes.
  15        Q.      And what is this document?                        15           Q.    And if I told you, in counting in this
  16        A.      This is an Excel document -- or an                16   document, in 2016 I counted 71 position
  17   Excel report that we can pull directly from our                17   eliminations, does that sound about right?
  18   payroll system.                                                18           A.    Yes, it does.
  19        Q.      What does this particular one reflect             19           Q.    Would you agree with me that from this
  20   to you?                                                        20   chart, position eliminations more or less doubled
  21        A.      This is a termination report that                 21   from year to year from 2014 to 2016?
  22   reflects -- looks like from 2014 until the end of              22           A.    Yes.
  23   2016. So it was all of the terms [sic] within that             23           Q.    In addition to layoffs, did
  24   time period that were terminated for elimination of            24   Oppenheimer's financial status in 2015 and 2016 have
  25   position.                                                      25   any effect on employee compensation?
                                                             PIROZZI & HILLMAN
                                                                212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 378 of 407
                                                 1232                                                            1234
   1                                                                1
   2        A.      It did, yes.                                    2   submitting the paperwork; correct?
   3        Q.      What do you recall about that,                  3           A.   They do have a time frame. It's
   4   generally?                                                   4   possible, if they requested the leave like
   5        A.      What I remember is that -- or there             5   unexpectedly or -- what am I trying to say -- under
   6   was no raises going through, so there was no pay             6   like certain circumstances where they couldn't
   7   increases, as well as our bonuses were down from             7   request the leave earlier than actually going out.
   8   year to year.                                                8           Q.   And there are cases where employees
   9                MR. GIBSON: Thank you very much,                9   have gone on family medical leave for the birth of a
  10        Ms. Bridges. I have no further questions.              10   child where that employee has submitted the
  11   CROSS-EXAMINATION                                           11   paperwork after he or she has gone out on leave;
  12   BY MR. LICUL:                                               12   correct?
  13        Q.      Good afternoon, Ms. Bridges. This is           13           A.   Not offhand. It's usually returned
  14   Valdi Licul. I represent Mr. Ngo. I'm going to be           14   ahead of time, but I can't speak of -- I don't know
  15   asking you a couple of questions. Please let me             15   because I don't know everybody who's returned
  16   know if you can't hear me.                                  16   paperwork.
  17             Take a look at Exhibit 60, which is an            17           Q.   Do you recall any instance where you
  18   exhibit you were just asked to take a look at. And          18   told an employee that he or she was not entitled to
  19   I'm going to draw your attention to your e-mail at          19   FMLA because they returned the paperwork too late?
  20   the bottom.                                                 20           A.   I believe we have. I don't have a
  21                MR. GIBSON: Do you have -- she has to          21   specific example, but I know that we have sent
  22        open another one.                                      22   letters to deny their leave, sure.
  23             Do you have that open, Jaime?                     23           Q.   Have you sent letters to deny the
  24                THE WITNESS: Hold on. I'm getting it           24   leave or to remind them to submit the paperwork or
  25        right now.                                             25   their leave will be denied?
                                                 1233                                                            1235
   1                                                                1
   2             (Pause.)                                           2           A.   I'm not sure.
   3                THE WITNESS: Okay. I have that.                 3           Q.   Do you recall sending a letter to
   4   BY MR. LICUL:                                                4   Mr. Ngo in this case after July 18th telling him
   5        Q.      So you wrote the first line -- or,              5   that if he did not submit the paperwork, his leave
   6   actually, the second line, you say, "You sent him a          6   would be denied?
   7   letter on July 18th with the FMLA paperwork.                 7           A.   I do not know if we sent a letter, no.
   8   Therefore, we would consider his FMLA leave to have          8           Q.   Would that be in his benefits file?
   9   started on the 18th"; correct?                               9   If that letter existed, would that be in his HR file
  10             That was your e-mail; right?                      10   or his benefits file?
  11        A.      Yes.                                           11           A.   No, it would not be in his HR file.
  12        Q.      So as of that date, you considered             12           Q.   Would it be in his benefits file?
  13   Mr. Ngo to be on FMLA leave as of that time?                13           A.   Probably not. We usually keep the
  14        A.      Well, without -- I mean, the first             14   FMLA -- all that paperwork separate.
  15   e-mail, sure.                                               15           Q.   I see.
  16        Q.      Yes.                                           16                There's a separate FMLA file?
  17             Because you knew that Mr. Lowenthal               17           A.   Yes.
  18   had sent Mr. Ngo FMLA paperwork; correct?                   18           Q.   I want to refer your attention to the
  19        A.      I did know that, yeah.                         19   July 18th letter that you referred to in that second
  20        Q.      And so you would have considered him           20   line.
  21   to be on leave even though Mr. Ngo had not yet              21                That's the letter that Mr. Lowenthal
  22   returned that paperwork; correct?                           22   sent to Mr. Ngo; correct?
  23        A.      Possibly, yes.                                 23           A.   Yes. I'm looking at the
  24        Q.      And it is the case often that an               24   letter -- yes, Mr. Lowenthal sent that.
  25   employee will start their FMLA before actually              25           Q.   You've seen that letter; right?
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 379 of 407
                                               1236                                                                1238
   1                                                                1
   2        A.    Yes.                                              2   there; correct?
   3        Q.    Can you take a look at Exhibit 45,                3          A.   Uh-huh.
   4   please.                                                      4          Q.   And is that a yes?
   5              (Pause.)                                          5          A.   Yes, it is.
   6        Q.    Let me know when you get there.                   6          Q.   I'm sorry. We have a court reporter.
   7        A.    45. Is that -- that's an e-mail?                  7   You just have to say yes or no.
   8        Q.    It's an e-mail, yes, from                         8          A.   Sorry.
   9   Mr. Lowenthal to Mr. Ngo. And the second page of             9          Q.   That's okay.
  10   that is a letter dated July 18th.                           10               I'm not going to read the rest of the
  11        A.    Okay.                                            11   letter, but he uses the word "leave" a number of
  12        Q.    Are you there?                                   12   other times in that letter; correct?
  13        A.    Yes, I'm on the e-mail -- oh, there it           13          A.   Yes. I do see it a couple of times,
  14   is. Yes.                                                    14   yes.
  15        Q.    Are you at the letter?                           15          Q.   But more than a couple; right?
  16        A.    I am, yes.                                       16          A.   Uh-huh.
  17        Q.    Is that the letter you were referring            17          Q.   Yes? Is that a yes?
  18   to in your -- in your e-mail that we just went over?        18          A.   I'm sorry. I'm trying to read
  19        A.    Yes.                                             19   through. I see two. Do you want me to --
  20        Q.    And do you see there where                       20          Q.   Why don't you take your time, read the
  21   Mr. Lowenthal repeatedly uses the word "leave" with         21   letter, and then let me know when you're done.
  22   respect to Mr. Ngo being out of the office?                 22               (Pause.)
  23        A.    No. What are you referring to?                   23          A.   It is referenced here, from what I
  24        Q.    Let me try to do this.                           24   see, like four times.
  25              So take a look -- the first page of              25          Q.   There's also reference to "time off";
                                               1237                                                                1239
   1                                                                1
   2   Exhibit 45 should have a Bates number at the bottom          2   correct?
   3   of 1406, the last four digits.                               3          A.   Yes.
   4              Do you see that?                                  4          Q.   That letter makes it clear that the
   5        A.    Yes.                                              5   leave and the time off is related to the arrival of
   6        Q.    Now, flip the page.                               6   a new baby; is that right?
   7        A.    Yes.                                              7          A.   Well, this letter is directly -- this
   8        Q.    Do you see a Bates No. 1407?                      8   is not from the human resources department. So I'm
   9              Do you see that?                                  9   not sure what Rob was considering a leave.
  10        A.    Yes, I do.                                       10          Q.   Okay. I understand.
  11        Q.    And it's dated July 18, 2014, and it             11               But he does use that phrase,
  12   starts, "Dear Hoai."                                        12   correct -- that term?
  13              Do you see that?                                 13          A.   He is using that phrase, yes.
  14        A.    Yes. I have the letter.                          14          Q.   On July -- you eventually saw that
  15        Q.    And it says, "Congratulations on the             15   letter, correct, on or about August 18th; is that
  16   arrival of your new baby."                                  16   right?
  17              That's the first sentence; correct?              17          A.   I'm not sure when I saw this letter.
  18        A.    Yes.                                             18          Q.   You saw it before you wrote your
  19        Q.    And then beginning of the second                 19   e-mail, which is Exhibit 60; correct?
  20   paragraph is, "I need to take the opportunity now to        20          A.   Yes.
  21   clarify the details regarding your leave from               21          Q.   Right.
  22   Oppenheimer and your return."                               22               Because you reference this
  23              Do you see that?                                 23   July 18th letter --
  24        A.    I do.                                            24          A.   Sure. Yes.
  25        Q.    So Mr. Lowenthal uses the word "leave"           25          Q.   I just want to make sure I get my
                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 380 of 407
                                                1240                                                               1242
   1                                                                  1
   2   question out.                                                  2   to the pay stubs; correct?
   3               You reference your July 18th -- this               3         A.     No, I don't know when.
   4   July 18th letter in that e-mail; correct?                      4         Q.     And you don't know who did it; right?
   5          A.   That's correct.                                    5         A.     Not by the handwriting, no.
   6          Q.   Do you know -- did you or did anyone               6         Q.     If an employee at Oppenheimer is fired
   7   else at Oppenheimer send Mr. Ngo a letter or an                7   or their job is terminated for performance, would
   8   e-mail telling him and making it clear to him that             8   that be reflected in a PCN?
   9   the leave that Mr. Lowenthal referenced here was not           9         A.     Yes, it would.
  10   FMLA leave?                                                   10                MR. LICUL: I have no other questions.
  11          A.   Not that I'm aware of, no.                        11   REDIRECT EXAMINATION
  12          Q.   And if it existed, you would be aware             12   BY MR. GIBSON:
  13   of it; correct?                                               13         Q.     I just have one question on redirect,
  14          A.   If it had come from my department,                14   Ms. Bridges.
  15   yes.                                                          15                Can you go back to Mr. Lowenthal's
  16          Q.   And that's the human resources                    16   letter, which was Exhibit 45.
  17   department?                                                   17         A.     Yes, I have that.
  18          A.   Yes.                                              18         Q.     And I think Mr. Licul asked you if
  19          Q.   And would a letter like that come from            19   Oppenheimer --
  20   any other department?                                         20                MR. GIBSON: I'm sorry, Judge.
  21          A.   No, it wouldn't.                                  21                THE ARBITRATOR: It's okay.
  22          Q.   Okay. Can you turn to Exhibit 11G.                22                MR. GIBSON: You've seen it enough by
  23   Those are the pay stubs that you were asked about             23         now.
  24   earlier.                                                      24   BY MR. GIBSON:
  25          A.   Okay.                                             25         Q.     I believe Mr. Licul asked you if you
                                                1241                                                               1243
   1                                                                  1
   2          Q.   Are you there?                                     2   had seen any letters in Mr. Ngo's file indicating
   3          A.   Yes, I'm there.                                    3   that Oppenheimer had advised him that he did not
   4          Q.   The handwriting "LOA" you said stands              4   qualify for FMLA leave or was denied a request for
   5   for leave of absence; is that right?                           5   FMLA leave.
   6          A.   Yes.                                               6                Do you remember that question or
   7          Q.   Now, the handwriting was not on the                7   questions?
   8   pay stubs given to Mr. Ngo; is that right?                     8         A.     Yes.
   9          A.   That's correct -- oh, I don't know. I              9         Q.     And you said that you didn't see any?
  10   don't know.                                                   10         A.     Correct.
  11          Q.   It would be unusual for him to get a              11         Q.     I'd like you to look at the very next
  12   pay stub with handwriting on it; right?                       12   page, the attachment to this letter.
  13          A.   Probably, yes.                                    13         A.     Okay.
  14          Q.   You don't hand out pay stubs with                 14         Q.     And do you see there are a number of
  15   handwriting on them, do you?                                  15   check boxes? I believe there's four of them.
  16          A.   We don't typically hand out pay stubs.            16         A.     Yes.
  17          Q.   You deliver them by mail or some other            17         Q.     And do you see underneath the last one
  18   way?                                                          18   where it says, "FMLA provides up to 12 weeks of
  19          A.   Well, they're -- the employees -- it's            19   unpaid job-protected leave. You are required to
  20   their responsibility to pull them off of the ADP              20   fill out FMLA material" and "are required" is
  21   system.                                                       21   underlined?
  22          Q.   Okay. And that would not have any                 22         A.     Yes.
  23   handwriting; correct?                                         23         Q.     And the "FMLA material" that's
  24          A.   No, it would not.                                 24   referred to there, is that the rest of the documents
  25          Q.   You don't know when this LOA was added            25   that's behind this particular form?
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 381 of 407
                                                1244                                                             1246
   1                                                               1
   2        A.    Yes.                                             2   And then you said it breaks it out -- it can break
   3        Q.    Do you ever recall receiving that                3   it out by industry sector?
   4   material from Mr. Ngo in connection with his time           4          A.    Yes, I believe there were over 2200
   5   out of the office for the birth of this child?              5   companies in that index, and it's divided by 70
   6        A.    We never -- no, we did not.                      6   sectors.
   7              MR. GIBSON: Thank you very much.                 7          Q.    All right. And when did you look at
   8              MR. LICUL: No questions.                         8   this data?
   9              THE ARBITRATOR: Okay.                            9          A.    Last night.
  10             Thank you, Ms. Bridges. You're free              10          Q.    And what -- strike that.
  11        to hang up.                                           11                Are you able to look up the data as of
  12              MR. GIBSON: Thank you, Jane.                    12   a certain date?
  13              THE WITNESS: You're welcome.                    13          A.    Yes. You can go in your Bloomberg
  14              MR. GIBSON: Take two minutes before             14   terminal and you can sort it by date as well, sector
  15        you call Hoai?                                        15   and date.
  16              MR. LICUL: Sure.                                16          Q.    And which date did you look at when
  17              MR. GIBSON: We're requesting.                   17   you reviewed the data?
  18              THE ARBITRATOR: Okay.                           18          A.    I ran it as of -- the index as of
  19             (Recess from the record.)                        19   June 30th, 2016.
  20   HOAI NGO,                                                  20          Q.    And that was the date that you were
  21       having been previously sworn, resumed the              21   notified and actually lost your job at Oppenheimer?
  22        stand and testified further as follows:               22          A.    That is correct.
  23   REBUTTAL EXAMINATION                                       23          Q.    Did you look at specific sectors in
  24   BY MR. IADEVAIA:                                           24   reviewing this data?
  25        Q.    Mr. Ngo, do you recall Mr. Lowenthal's          25          A.    Yes, I did.
                                                1245                                                             1247
   1                                                               1
   2   testimony yesterday about the alleged declining             2          Q.    And which sector or sectors?
   3   importance of your sectors while you worked at              3          A.    I sorted it by the 70 sectors. And
   4   Oppenheimer?                                                4   you can see it in ranking order which sector had the
   5        A.    Yes, I do.                                       5   biggest weighting by market cap, based on market
   6        Q.    And is that -- was that testimony that           6   cap.
   7   your sectors were on the decline accurate?                  7          Q.    And --
   8        A.    No, it was not. On a trading                     8                THE ARBITRATOR: What does that mean?
   9   perspective, no.                                            9                THE WITNESS: Sorry. It's a technical
  10        Q.    What's that?                                    10          thing. The way the index works is when they
  11        A.    No, it was not.                                 11          do the sector weighting, they will take it --
  12        Q.    How do you know that?                           12          they do the sector weighting by market cap of
  13        A.    You can take -- you can take a                  13          the bond, meaning if a bond is trading at par
  14   benchmark measure of the Barclays high-yield index         14          and you have -- and they say like the index
  15   and calculate it.                                          15          for, say, chemicals is 80 billion, right,
  16        Q.    What do you mean, "a benchmark measure 16                   those trading at par, then that weight is
  17   of the Barclays high-yield index"?                         17          80 billion.
  18        A.    When Rob is talking about -- the                18                So there's no -- if it was trading at
  19   Barclay -- US Barclays, there's a measurement that's       19          a discount, like, say, 96 cents on the
  20   called the Bloomberg US Barclays high-yield index.         20          dollar, it would discount it by about
  21   And it measures all the total outstanding bonds            21          4 percent. So the weighting is based on a
  22   outstanding in the high-yield sector, and it also          22          market base weighting of what the bonds trade
  23   sorts it by sector.                                        23          at today. So it's a current valuation of the
  24        Q.    So it reflects all of the high-yield            24          sector.
  25   bonds in high-yield, right, all bonds in high-yield?       25                THE ARBITRATOR: It's a measurement
                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 382 of 407
                                          1248                                                      1250
   1                                                         1
   2        then of what the bond -- current market price    2        comparing percentages.
   3        of these bonds will be?                          3             THE WITNESS: No, it's just getting a
   4              THE WITNESS: Exactly. So what it           4        market weight, so --
   5        measures is that -- you have 2200 companies,     5             THE ARBITRATOR: If one sector, let's
   6        all the companies. And they'll sort it by        6        say, has 3 percent of the market, is that
   7        sectors and then say which sector has the        7        what it's telling you?
   8        most significance. It will just tell you         8             THE WITNESS: That's what it tells
   9        which is the highest sector by volume, and it    9        you.
  10        will give you an exact percent.                 10             THE ARBITRATOR: Another sector has
  11              THE ARBITRATOR: So it's a measure         11        5 percent, that means presumably the sector
  12        then of volume or of comparative price versus   12        with 5 percent is in some way -- has a higher
  13        the par value?                                  13        weight or significance?
  14              THE WITNESS: You can look -- both.        14             THE WITNESS: Relative to sales and
  15        It's both. But when it sorts out the market     15        trading -- this is what Rob was referring to
  16        percent, it will sort it by -- to give you      16        yesterday. He referred to TRACE data, and
  17        more accurate data representation, sorts it     17        that's basically a term for trading. So he's
  18        by market value. So it's very current as of     18        saying basically the importance of my sectors
  19        that date.                                      19        was based upon trading, right. Jane talked
  20   BY MR. IADEVAIA:                                     20        about P&L. It was based on trading.
  21        Q. Were you able to -- and you said that        21              So one way to measure what's important
  22   you looked at the data as of June 30th, 2016?        22        to the sales force is to see how many bonds
  23        A. That is correct.                             23        are outstanding in a sector. So like, say,
  24        Q. And one of the -- one of your sectors,       24        if you have a big sector, you want to cover
  25   at the time you were let go at Oppenheimer, was      25        that sector because there's a lot of
                                          1249                                                      1251
   1                                                         1
   2   mining and metals; is that right?                     2        possibilities for trading because there's X
   3        A. Metals and mining, yes.                       3        amount of bonds available for sale and
   4        Q. Metals and mining.                            4        trading.
   5              And what did the data you looked at        5              THE ARBITRATOR: If that's the
   6   say about minings and metals?                         6        concern, though, would a measure not of the
   7        A. The data said, as of June 30th, 2016,         7        total current market value of a particular
   8   that metals and mining was one of the top five        8        bond, but rather a measure of the volume of
   9   sectors by market cap-based weighting.                9        trading be significant?
  10              THE ARBITRATOR: Does that mean it's       10              THE WITNESS: But we don't have
  11         measured by volume of the trade or as          11        that -- I don't have -- there's no way to see
  12        measured by current price versus par value or   12        the TRACE data for all these bonds. It would
  13        something else?                                 13        be very massive. That's secondary trading.
  14              THE WITNESS: It just tells you how        14              This is saying -- this is what -- this
  15        many -- so it tells you what percent of bonds   15        US Barclays high-yield index is what
  16        outstanding. So -- and it bases it on a         16        salespeople use -- what Jane would use to
  17        market cap, but -- the current market cap.      17        determine what sectors to focus on. Because
  18        So basically a simple way to look at it is      18        you can see how many -- it's an easy way to
  19        that it tells you that -- the index will say    19        say, hey, let's focus on this second because
  20        there are a hundred -- 80 billion bonds from    20        this accounts for X percent of the index,
  21        this sector, a hundred billion bonds from       21        right.
  22        this sector, and then it adds all the sectors   22              And you presumably want to get the
  23        together and then you get a percent by          23        higher percentage sectors because there's
  24        sector.                                         24        more optionality to trade bonds in that
  25              THE ARBITRATOR: I see. So then it's       25        sector. So you want the higher bond sector.
                                                  PIROZZI & HILLMAN
                                                     212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 383 of 407
                                               1252                                                            1254
   1                                                               1
   2         Plus you also want to see what's more                 2         A.   Colleen Burns.
   3         volatile too because there may be more                3         Q.   To your knowledge, does Ms. Burns
   4         trading. But the volatility, you're not               4   cover any other sectors other than the retail
   5         going to get data that implies that. It's             5   sector?
   6         just a sense of when you see things trade,            6         A.   No.
   7         right.                                                7         Q.   You covered other sectors, at the time
   8   BY MR. IADEVAIA:                                            8   you were let go, in addition to mining and metals;
   9         Q.   I'm sorry. I think you testified to              9   right?
  10   this, but what did you see in terms of the data            10         A.   Yes.
  11   from -- what is it, metals and mining?                     11         Q.   I keep getting them --
  12         A.   Sure. Metals and mining is one of the           12         A.   It's okay. It's very consistent.
  13   top five sectors by weighting in the high-yield            13         Q.   And what were the other sectors you
  14   index.                                                     14   covered?
  15         Q.   And did you look at the data for any            15         A.   I also covered chemicals, and I also
  16   other sectors?                                             16   covered paper and packaging.
  17         A.   Yes.                                            17         Q.   So what did the data you looked at say
  18         Q.   And what other sectors did you look             18   about chemicals?
  19   at?                                                        19         A.   The data said that chemicals accounted
  20         A.   Well, the weighting for metals and              20   for 2.2 percent of the high-yield index.
  21   mining I believe is about 5.2 percent; is that             21         Q.   And what did the data say about paper
  22   correct? Are you asking -- repeat the question.            22   and packaging?
  23         Q.   I was asking -- you said it was the             23         A.   The data called paper and -- it didn't
  24   fourth ranked.                                             24   call it paper and packaging. I think it called it
  25              What percentage was that?                       25   containers and packaging, which is paper and
                                               1253                                                            1255
   1                                                               1
   2              THE ARBITRATOR: I think he said the              2   packaging.
   3         top five.                                             3              And I believe it weighted it at
   4              MR. IADEVAIA: The top five. I'm                  4   2.7 percent of the high-yield index.
   5         sorry.                                                5         Q.   And those were your core sectors at
   6              THE WITNESS: Top five. It's ranked               6   the time you were let go; is that right?
   7         number 4 and accounts for about 5.2 percent           7         A.   That is correct.
   8         of the index. And the highest -- I think the          8         Q.   So it was mining and metals,
   9         highest is 6.5. So I think -- just so you             9   chemicals, and paper and packaging; right?
  10         know relative to what the highest is, is             10         A.   Three sectors, that is correct.
  11         metals and mining's number 4, and it ranks           11         Q.   And what was the total percentage
  12         5.2 percent of the index.                            12   according to the data you looked at?
  13   BY MR. IADEVAIA:                                           13         A.   It would be 5.2 percent for metals and
  14         Q.   What other sector did you look at?              14   mining, plus the 2.2 for the chemicals, and another
  15         A.   I looked at retail and consumer.                15   2.7. So I think it's in excess of -- a little over
  16         Q.   And what did the data say about retail          16   10 percent of the index.
  17   and consumer?                                              17         Q.   Did anyone at Oppenheimer tell you
  18         A.   The data said that the retail and               18   that they were getting out of the high-yield
  19   consumer only accounts for about 2.5 percent of the 19          chemical business?
  20   high-yield index.                                          20         A.   No.
  21         Q.   And where did that rank, do you                 21         Q.   That they were not going to -- no
  22   recall, in terms of the number?                            22   longer trade high-yield chemicals?
  23         A.   It was not in the top ten.                      23         A.   No.
  24         Q.   And at the time that you left                   24         Q.   And did anyone at Oppenheimer ever
  25   Oppenheimer, who covered the retail sector?                25   tell you that Oppenheimer was no longer going to
                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 384 of 407
                                                  1256                                                                1258
   1                                                                  1
   2   trade high-yield paper and packaging bonds?                    2         Q.     Isn't it true that since you were
   3           A.   No.                                               3   terminated by Oppenheimer, you were not offered one
   4           Q.   Did anyone ever tell you that                     4   job position covering any of those sectors as a
   5   Oppenheimer was no longer going to trade metals and            5   high-yield research analyst?
   6   mining bonds?                                                  6         A.     That's correct. But I interviewed for
   7           A.   No.                                               7   those sectors, yes.
   8                MR. IADEVAIA: I don't have anything               8         Q.     You were not offered any jobs for
   9           further.                                               9   those; correct?
  10                MR. GIBSON: I just have -- do you                10         A.     That's correct.
  11           want -- I don't need any exhibits. Do you             11         Q.     Last thing I wanted to -- I just want
  12           want to have Mr. Ngo back on --                       12   to nail down a timeline, if I can.
  13                MR. LICUL: No.                                   13                So if I recall correctly -- I'm going
  14   SURREBUTTAL EXAMINATION                                       14   back to your conversation with Ms. Ross in May of
  15   BY MR. GIBSON:                                                15   2014.
  16           Q.   A few questions, Mr. Ngo.                        16         A.     Okay.
  17                You heard Mr. Lowenthal testify                  17         Q.     If I recall, in that conversation,
  18   yesterday that in 2016, Oppenheimer, in words or              18   that was the first time that you felt Ms. Ross was
  19   substance, was exiting the chemicals, and paper, and          19   attempting to dissuade you from taking an FMLA leave
  20   metals and mining sectors?                                    20   or the full 12 weeks of FMLA leave?
  21           A.   Yes, I heard him say that.                       21         A.     That's correct.
  22           Q.   Did you think he was lying?                      22         Q.     And then you left the office on
  23           A.   Yes. Well, let me clarify.                       23   June 20th of 2014; correct?
  24           Q.   Please.                                          24         A.     That is correct.
  25           A.   No, I did think he was lying.                    25         Q.     And you would agree with me, sir, that
                                                  1257                                                                1259
   1                                                                  1
   2           Q.   Okay. Did you hear Mr. Lowenthal,                 2   when you left the office on June 20th, 2014, that
   3   Ms. Ross and Ms. Burns testify that Oppenheimer has            3   you were not on an FMLA leave at that time?
   4   not hired one single research analyst to cover any             4         A.     That is correct.
   5   of those sectors since you were terminated nearly              5         Q.     And when you left the office on
   6   three years ago?                                               6   June 20th, 2014, wasn't it your expectation that you
   7                Did you hear that testimony?                      7   were going to be working remotely for a month?
   8           A.   That is correct.                                  8         A.     No.
   9           Q.   Do you think all three of them are                9         Q.     Are you sure about that?
  10   lying?                                                        10         A.     Yes.
  11           A.   About the hiring?                                11                MR. GIBSON: I'd like to add an
  12           Q.   That Oppenheimer hasn't hired any                12         exhibit, if I can. Last one. This is from
  13   research analyst --                                           13         that last mass e-mail.
  14           A.   No, I don't think they're lying about            14                THE ARBITRATOR: I think we're up to
  15   that.                                                         15         138?
  16           Q.   Now, in your core sectors, the three             16                (Pause.)
  17   we've talked about several times, would you view              17                THE ARBITRATOR: No, 139.
  18   yourself an experienced research analyst in those             18                MR. GIBSON: Thank you.
  19   sectors?                                                      19   BY MR. GIBSON:
  20           A.   Yes.                                             20         Q.     Mr. Ngo, take your time and let me
  21           Q.   And I think you referred to yourself             21   know when you've had a chance to review this.
  22   several times as the best athlete?                            22                (Pause.)
  23           A.   I didn't -- I didn't say that about              23         A.     Okay.
  24   myself. I just -- well, I think they did consider             24         Q.     Mr. Ngo, I'd just like to concentrate
  25   me a best athlete, yes.                                       25   on one particular e-mail.
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 385 of 407
                                                  1260                                                              1262
   1                                                                  1
   2                 THE ARBITRATOR: Before you do that,              2         Q.   And June 20th was -- obviously it was
   3        is there any objection to receiving                       3   before your baby was born.
   4        Exhibit 139?                                              4         A.   That is correct.
   5                 MR. IADEVAIA: No objection.                      5         Q.   Okay. And you had a due date.
   6                 THE ARBITRATOR: Exhibit 139 is                   6              And when was that due date?
   7        received.                                                 7         A.   Sometime in July.
   8                 MR. GIBSON: Thank you, Judge.                    8         Q.   You know that, with due dates,
   9   BY MR. GIBSON:                                                 9   sometimes babies come early and sometimes babies
  10        Q.       Mr. Ngo, I'd just like to ask you               10   come late?
  11   about the bottom e-mail in this chain.                        11         A.   That is correct.
  12             And we see that that is an e-mail from              12         Q.   And, in fact, your baby did end up
  13   your Oppenheimer e-mail address?                              13   coming early; is that right?
  14        A.       That is correct.                                14         A.   That's correct.
  15        Q.       And it's to an individual.                      15         Q.   And so at the time that you wrote
  16             Am I correct it's Katia Ngo? Katia?                 16   this, it is possible that your baby would not have
  17        A.       Yes. Katia, yes. It's very hard.                17   been born as of, you know, 30 days from June 20th;
  18        Q.       And this e-mail is dated Friday,                18   is that right?
  19   June 20th, 2014; correct, sir?                                19         A.   That is correct.
  20        A.       That's correct.                                 20              Remember, this was a personal e-mail.
  21        Q.       And that's the day that you left for            21   I was doing my sister-in-law a favor, so it was just
  22   the birth of your child?                                      22   telling her attorney that you -- don't e-mail me at
  23        A.       That is correct.                                23   this address and to e-mail to my other address.
  24        Q.       And if you would turn to the third              24         Q.   So Katia is, I'm sorry, who?
  25   page of the document.                                         25         A.   So this e-mail chain is a personal
                                                  1261                                                              1263
   1                                                                  1
   2        A.       Yes. I'm on that page.                           2   e-mail between my sister-in-law, who was going
   3        Q.       And you see at the top it says, "Also,           3   through a divorce, and her attorney. She asked me
   4   I will be working from California for the next                 4   to review some of her financial stuff, and so I was
   5   month"?                                                        5   basically saying to her attorney, don't e-mail me at
   6        A.       That is correct.                                 6   work, e-mail me in the next month at my e-mail
   7                 MR. GIBSON: Thank you.                           7   address there.
   8             I have no further questions.                         8         Q.   Did you mean to say to her that you
   9                 THE WITNESS: Can I explain the                   9   would be working for the next month --
  10        context of that e-mail?                                  10         A.   I'm saying it wasn't -- I was not
  11                 MR. IADEVAIA: We're going to ask you.           11   working. This was a personal thing. I was just
  12             (Discussion off the record.)                        12   basically telling her that I won't be in this office
  13                 THE WITNESS: I don't know the                   13   in the next month, so e-mail me at my Gmail account.
  14        procedure. I'm like this is a little taken               14              MR. IADEVAIA: Okay. No further
  15        out of context.                                          15         questions.
  16   SUR-SURREBUTTAL EXAMINATION                                   16              THE ARBITRATOR: Okay.
  17   BY MR. IADEVAIA:                                              17              MR. GIBSON: No further questions.
  18        Q.       So June 20th was the time -- around             18              (Pause.)
  19   the time you left to go to California for the birth           19              THE ARBITRATOR: The next order of
  20   of your baby; correct?                                        20         business.
  21        A.       That is correct.                                21              MR. LICUL: I understand that the
  22        Q.       And your plan was that you would work           22         transcript will be ready in about ten days.
  23   remotely up until the time the baby was born; is              23         The question then is both the timing and the
  24   that right?                                                   24         order of post-hearing briefing. I'm happy to
  25        A.       That is correct.                                25         hear from the parties about their views on
                                                            PIROZZI & HILLMAN
                                                               212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 386 of 407
                                           1264                                                               1266
   1                                                              1
   2    that.                                                     2                MR. LICUL: No. I think everything
   3            MR. GIBSON: The one thing I would                 3         has been decided or will be briefed.
   4    ask -- and I am certainly not looking to drag             4                THE ARBITRATOR: Okay.
   5    this thing out any longer than it has. I                  5                MR. GIBSON: As far as -- just to
   6    know you both have a busy schedule coming up              6         clarify, all exhibits are entered with the
   7    also. I have a hearing on the West Coast in               7         exception of the news articles; correct?
   8    two weeks for three days. Considering that                8                MR. LICUL: Correct.
   9    it's going to be ten days for the transcript,             9                MR. GIBSON: We stipulated to
  10    does 30 days sounds like too much to do --               10         everything.
  11            MR. LICUL: For simultaneously                    11                MR. LICUL: Correct.
  12    briefing?                                                12                MR. IADEVAIA: There's actually one
  13            MR. GIBSON: For simultaneously                   13         issue, which is the damages charts that we
  14    briefing.                                                14         had submitted, 1A, 1B and 1C, they cite to
  15            MR. LICUL: That's fine.                          15         Bates number. And we thought it would be
  16            THE ARBITRATOR: Thirty days from                 16         easier for you, Judge, if they cited to
  17    today?                                                   17         exhibit numbers.
  18            MR. GIBSON: Does your Honor have --              18                THE ARBITRATOR: That seems sensible,
  19    I'm open to anything. Do you want to set a               19         yes.
  20    page limit or --                                         20                MR. IADEVAIA: Do you have any
  21            THE ARBITRATOR: I would be the last              21         objection to that?
  22    one, I think, to set a page limit based on my            22                MR. GIBSON: The numbers are the same;
  23    prior habits in writing -- so I will not play            23         right?
  24    the hypocrite here.                                      24                MR. IADEVAIA: Nothing changed. The
  25            MR. GIBSON: Okay.                                25         data stayed the same and the cites stayed the
                                           1265                                                               1267
   1                                                              1
   2            THE ARBITRATOR: We are today, what,               2         same. It's just --
   3    7th?                                                      3                MR. GIBSON: Because every analysis I
   4            MR. LICUL: Yes. So April 4th is four              4         get gets higher and higher. I just want to
   5    weeks, which is a Thursday. Do we want to                 5         make sure it's not happening again.
   6    just make it that Friday because it's a                   6                (Discussion off the record.)
   7    Friday?                                                   7                MR. IADEVAIA: So, look, if you're
   8            MR. GIBSON: Good for me.                          8         looking at that, you see something, don't
   9            THE ARBITRATOR: Sounds fine to me.                9         hesitate to ask us.
  10    April 5.                                                 10                MR. GIBSON: As long as you don't
  11            MR. GIBSON: Good reading for the                 11         change the exhibits, I certainly have no
  12    weekend.                                                 12         issue.
  13            THE ARBITRATOR: Then I presume --                13                THE ARBITRATOR: This is Exhibit 1
  14    there generally is a desire to have an option            14         again.
  15    for reply briefs.                                        15                MR. IADEVAIA: Yes, 1A through 1C.
  16            MR. LICUL: Yes.                                  16                THE ARBITRATOR: Okay. Okay.
  17            THE ARBITRATOR: One week from then?              17                Thank you all very much.
  18            MR. LICUL: That's fine.                          18                MR. LICUL: Thank you, Judge. It's
  19            THE ARBITRATOR: April 12.                        19         been a pleasure.
  20            MR. GIBSON: Sure.                                20                MR. GIBSON: Thank you so much, Judge.
  21            THE ARBITRATOR: And let's see, I have            21         We appreciate your time.
  22    your list of designations for the depositions            22                THE ARBITRATOR: My pleasure.
  23    of Ms. Ross and Mr. Lowenthal. Are there any             23                (Whereupon the arbitration concluded.
  24    other items that we should address at this               24         The time is 2:22 p.m.)
  25    point?                                                   25
                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 387 of 407
                                               1268
   1
   2              CERTIFICATE
   3
   4   STATE OF NEW YORK )
   5               ss:
   6   COUNTY OF NEW YORK )
   7
   8          I, Eileen Mulvenna, CSR/RMR/CRR, and
   9   Notary Public within and for the State of New York,
  10   do hereby certify that the foregoing proceedings
  11   were taken before me on March 7, 2019;
  12         That the within transcript is a true
  13   record of said proceedings;
  14         That I am not connected by blood or
  15   marriage with any of the parties herein nor
  16   interested directly or indirectly in the matter
  17   in controversy, nor am I in the employ of any
  18   of the counsel.
  19         IN WITNESS WHEREOF, I have hereunto set my
  20   hand this 19th day of March, 2019.
  21                ____________________________
  22                Eileen Mulvenna, CSR/RMR/CRR
  23
  24
  25




                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 388 of 407

                                                                                                                       1269
                '                 139 [3] - 1259:17, 1260:4,     2012 [9] - 1095:8, 1175:15,     2Q [2] - 1131:22, 1131:23
                                 1260:6                         1176:3, 1196:3, 1196:13,
                                  13th [8] - 1136:23, 1185:7,   1197:6, 1197:17, 1228:21,                     3
   '15 [1] - 1195:22             1186:13, 1188:4, 1188:21,      1229:4
   '16 [1] - 1195:23             1188:25, 1190:7, 1191:9         2013 [9] - 1108:16,
   '90s [1] - 1165:24             14 [1] - 1131:5               1114:18, 1116:8, 1117:13,        3 [4] - 1192:6, 1216:22,
   'handle [1] - 1189:12                                        1177:17, 1177:24, 1197:14,      1220:7, 1250:6
                                  1406 [1] - 1237:3
   'not [1] - 1165:5                                            1197:20, 1206:11                 30 [5] - 1091:9, 1103:15,
                                  1407 [1] - 1237:8
                                                                 2014 [49] - 1085:4, 1085:14,   1148:2, 1262:17, 1264:10
                                  1425025377 [1] - 1080:2
                                                                                                 300 [1] - 1114:7
                0                 147 [1] - 1189:8              1086:13, 1086:15, 1086:20,
                                                                1087:10, 1088:9, 1088:23,        30th [3] - 1246:19, 1248:22,
                                  14th [2] - 1132:16, 1187:15
                                                                1089:13, 1118:13, 1123:23,      1249:7
                                  15 [3] - 1098:19, 1179:21,
   04 [2] - 1215:9, 1215:10                                                                      32 [1] - 1231:12
                                 1231:7                         1124:7, 1126:8, 1141:23,
                                                                1147:19, 1147:23, 1152:17,       36 [1] - 1229:10
                                  16 [3] - 1189:9, 1189:11,
                1                1212:5                         1157:14, 1157:17, 1181:11,       3rd [5] - 1140:13, 1140:17,
                                                                1183:19, 1195:17, 1195:22,      1217:2, 1219:20, 1225:23
                                  165 [1] - 1186:15
   1 [1] - 1267:13                16th [1] - 1187:15            1197:20, 1206:13, 1207:20,
   10 [2] - 1112:18, 1255:16      17 [1] - 1212:25              1211:7, 1213:24, 1214:8,                      4
   10,000 [1] - 1230:5            18 [9] - 1088:9, 1088:23,     1215:15, 1215:16, 1216:18,
   10017 [1] - 1081:7            1215:16, 1216:17, 1220:7,      1219:20, 1220:7, 1220:8,
                                                                                                 4 [4] - 1080:14, 1247:21,
                                 1221:8, 1223:3, 1224:16,       1221:8, 1223:3, 1223:13,
   102 [1] - 1112:17                                                                            1253:7, 1253:11
                                 1237:11                        1224:16, 1226:6, 1229:22,
   1084 [1] - 1083:6                                                                             400 [1] - 1229:6
                                  18th [23] - 1089:24,          1231:7, 1231:21, 1237:11,
   1091 [1] - 1083:7                                                                             45 [4] - 1236:3, 1236:7,
                                 1099:25, 1100:3, 1100:11,      1258:15, 1258:23, 1259:2,
   10th [3] - 1216:25, 1225:3,                                                                  1237:2, 1242:16
                                 1100:15, 1100:19, 1101:3,      1259:6, 1260:19
  1225:19                                                                                        4th [1] - 1265:4
                                 1213:24, 1222:10, 1224:24,      2015 [9] - 1144:2, 1144:16,
   11 [2] - 1157:20, 1218:7
                                 1225:2, 1225:9, 1226:5,        1195:17, 1195:22, 1226:22,
   11-03-14 [1] - 1219:15                                                                                     5
                                 1226:10, 1233:7, 1233:9,       1227:21, 1228:24, 1231:12,
   110 [3] - 1112:12, 1112:19,
                                 1235:4, 1235:19, 1236:10,      1231:24
  1112:22
                                 1239:15, 1239:23, 1240:3,       2016 [21] - 1106:21, 1144:2,    5 [3] - 1250:11, 1250:12,
   1102 [1] - 1083:8
                                 1240:4                         1144:16, 1146:12, 1148:2,       1265:10
   1104 [1] - 1083:10
                                  19 [1] - 1213:7               1148:25, 1149:11, 1211:7,        5.2 [4] - 1252:21, 1253:7,
   112 [3] - 1214:11, 1214:12
                                  1986 [1] - 1106:3             1226:23, 1227:21, 1228:21,      1253:12, 1255:13
   113 [1] - 1085:17
                                  1990 [2] - 1165:24, 1165:25   1228:24, 1229:5, 1229:23,        50 [1] - 1199:17
   1130 [1] - 1081:16                                           1231:16, 1231:21, 1231:24,
   114 [1] - 1126:2               1993 [1] - 1106:8                                              51 [6] - 1185:2, 1185:3,
                                                                1246:19, 1248:22, 1249:7,       1185:4, 1185:6, 1188:21,
   1155 [1] - 1083:11             1997 [1] - 1211:5
                                                                1256:18                         1191:13
   119 [2] - 1172:23, 1173:5      19th [1] - 1268:20
                                                                 2018 [5] - 1110:4, 1157:24,     511 [1] - 1228:11
   11G [3] - 1218:5, 1218:8,      1:15 [1] - 1209:3
                                                                1160:9, 1160:10, 1160:12         52 [1] - 1212:6
  1240:22                         1A [2] - 1266:14, 1267:15
                                                                 2019 [3] - 1080:16,             53 [1] - 1212:25
   12 [20] - 1086:13, 1086:20,    1B [1] - 1266:14
                                                                1268:11, 1268:20
                                  1C [2] - 1266:14, 1267:15                                      55 [1] - 1213:7
  1089:7, 1089:14, 1089:16,                                      203 [3] - 1168:14, 1168:17,
  1090:2, 1090:3, 1119:16,                                                                       565 [1] - 1081:6
                                                                1168:22
  1121:23, 1122:7, 1156:7,                     2                                                 59 [2] - 1088:3, 1220:9
                                                                 20th [10] - 1124:7, 1125:11,
  1221:20, 1221:21, 1222:7,                                     1226:6, 1258:23, 1259:2,
  1222:12, 1224:2, 1243:18,                                     1259:6, 1260:19, 1261:18,
                                                                                                              6
                                  2 [2] - 1164:12, 1164:16
  1258:20, 1265:19                                              1262:2, 1262:17
                                  2.2 [2] - 1254:20, 1255:14
   12-month [1] - 1090:4                                         212.403.7311 [1] - 1081:8
                                  2.5 [1] - 1253:19                                              6 [3] - 1141:23, 1165:4,
   1205 [1] - 1083:12                                            212.404.8726 [1] - 1081:18     1182:10
                                  2.7 [2] - 1255:4, 1255:15
   1210 [1] - 1083:14                                            2200 [2] - 1246:4, 1248:5       6-0 [1] - 1224:6
                                  20 [7] - 1098:19, 1120:10,
   1232 [1] - 1083:15                                            23 [2] - 1186:15, 1186:19       6.5 [1] - 1253:9
                                 1140:21, 1168:15, 1168:22,
   1242 [1] - 1083:16                                            230 [1] - 1081:16               60 [4] - 1099:7, 1224:5,
                                 1194:11, 1215:15
   1244 [1] - 1083:18                                            24 [1] - 1105:15               1232:17, 1239:19
                                  200 [1] - 1229:2
   1256 [1] - 1083:19                                            25 [1] - 1126:23                63 [1] - 1105:16
                                  2007 [4] - 1107:3, 1107:10,
   1261 [1] - 1083:20                                            25th [9] - 1137:3, 1139:17,
                                 1156:9, 1206:23
   12th [1] - 1103:25
                                  2008 [4] - 1152:19, 1161:4,   1185:12, 1185:14, 1185:18,                    7
   13 [5] - 1126:8, 1128:6,                                     1186:13, 1186:23, 1188:25,
                                 1165:9, 1207:9
  1164:12, 1207:19                                              1191:23
                                  2009 [5] - 1106:20,
   132/6 [3] - 1182:4, 1182:5,                                                                   7 [3] - 1080:16, 1105:15,
                                 1108:16, 1110:16, 1114:17,      27 [3] - 1094:13, 1094:18,
  1182:7                                                                                        1268:11
                                 1207:9                         1102:14
   136/20 [1] - 1182:3                                                                           7-0 [1] - 1223:8
                                  2010 [1] - 1198:6              2:22 [1] - 1267:24
   138 [1] - 1259:15                                                                             70 [4] - 1223:6, 1223:7,



                                                       PIROZZI & HILLMAN
                                                          212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 389 of 407

                                                                                                                       1270
  1246:5, 1247:3                  1178:19, 1192:12, 1192:15,       analyst [22] - 1107:16,       appoint [1] - 1178:24
   71 [1] - 1231:16               1193:8, 1193:21, 1199:18,       1108:19, 1109:14, 1110:20,     appreciate [2] - 1104:9,
   72 [2] - 1179:17, 1179:21      1245:7, 1248:17                 1112:9, 1114:14, 1114:22,     1267:21
   79 [2] - 1105:15, 1153:5        accurately [1] - 1193:6        1141:13, 1145:21, 1148:7,      approval [2] - 1121:3,
   7th [1] - 1265:3                acquired [1] - 1156:13         1148:10, 1149:17, 1174:21,    1212:14
                                   Act [1] - 1171:2               1174:23, 1175:5, 1176:13,      approve [6] - 1086:16,
                8                  action [2] - 1215:21, 1230:9   1176:15, 1257:4, 1257:13,     1111:18, 1121:11, 1155:3,
                                   activity [1] - 1145:11         1257:18, 1258:5               1155:6, 1155:9
                                   actual [2] - 1091:15, 1111:5    analyst's [1] - 1115:12       April [5] - 1185:12,
   8 [5] - 1092:21, 1093:9,                                        analysts [30] - 1107:20,     1185:15, 1265:4, 1265:10,
                                   add [1] - 1259:11
  1173:2, 1173:5, 1212:2                                          1107:24, 1111:8, 1111:10,     1265:19
                                   added [1] - 1241:25
   80 [3] - 1247:15, 1247:17,                                     1111:13, 1111:16, 1111:20,     ARBITRATION [1] - 1080:2
                                   addition [3] - 1112:9,
  1249:20                                                         1112:2, 1113:9, 1113:12,       arbitration [1] - 1267:23
                                  1231:23, 1254:8
   85 [1] - 1141:14                                               1116:24, 1117:2, 1117:17,      Arbitration [1] - 1104:14
                                   address [6] - 1230:18,
                                  1260:13, 1262:23, 1263:7,       1135:23, 1144:5, 1150:4,       ARBITRATOR [71] -
                9                 1265:24                         1171:13, 1171:14, 1171:15,    1099:3, 1102:8, 1104:7,
                                   adds [1] - 1249:22             1171:20, 1171:22, 1196:17,    1104:21, 1129:2, 1129:16,
                                   adhere [1] - 1212:12           1196:22, 1197:2, 1197:24,     1129:20, 1134:2, 1134:22,
   91 [1] - 1228:4
                                   administered [1] - 1086:18     1198:7, 1202:21, 1202:25,     1135:7, 1135:25, 1136:9,
   95 [1] - 1142:17
                                   administering [1] - 1212:11    1204:7                        1136:14, 1136:20, 1144:19,
   96 [1] - 1247:19
                                   admission [1] - 1082:3          analysts ' [2] - 1115:23,    1145:7, 1146:3, 1155:20,
   9th [1] - 1081:6
                                   ADP [1] - 1241:20              1144:8                        1160:25, 1166:16, 1167:14,
                                   advance [1] - 1103:15           aneurysm [10] - 1087:15,     1168:11, 1180:24, 1182:2,
                A                                                 1087:24, 1088:25, 1139:20,    1185:14, 1194:8, 1194:16,
                                   advised [3] - 1089:4,
                                                                  1139:22, 1140:3, 1147:23,     1195:21, 1197:23, 1198:2,
                                  1221:18, 1243:3
   ability [1] - 1129:10                                          1218:22, 1221:11, 1223:18     1198:16, 1198:19, 1204:5,
                                   affected [1] - 1151:14
   able [4] - 1209:20, 1217:20,                                    Angeles [7] - 1105:7,        1204:12, 1204:25, 1205:17,
                                   afternoon [1] - 1232:13
  1246:11, 1248:21                                                1162:19, 1162:22, 1164:19,    1208:11, 1208:13, 1227:13,
                                   afterwards [1] - 1098:12
   absence [44] - 1086:17,                                        1165:18, 1165:23, 1167:4      1227:15, 1242:21, 1244:9,
                                   ago [2] - 1167:16, 1257:6
  1086:23, 1087:17, 1087:23,                                       announcement [2] -           1244:18, 1247:8, 1247:25,
                                   agree [9] - 1103:5, 1128:5,
  1089:24, 1103:8, 1111:19,                                       1194:19, 1194:24              1248:11, 1249:10, 1249:25,
                                  1206:15, 1218:20, 1223:25,
  1120:16, 1120:23, 1121:3,                                        announcements [2] -          1250:5, 1250:10, 1251:5,
                                  1228:23, 1229:4, 1231:19,
  1121:15, 1121:19, 1122:4,                                       1134:11, 1195:6               1253:2, 1259:14, 1259:17,
                                  1258:25
  1122:20, 1122:25, 1125:2,                                        annual [5] - 1197:16,        1260:2, 1260:6, 1263:16,
                                   ahead [3] - 1134:21,
  1128:10, 1130:4, 1132:9,                                        1198:11, 1226:18, 1228:3,     1263:19, 1264:16, 1264:21,
                                  1161:16, 1234:14
  1152:24, 1154:14, 1155:14,                                      1228:10                       1265:2, 1265:9, 1265:13,
                                   AIDEVAIA [1] - 1083:20
  1171:6, 1189:13, 1194:12,                                        answer [19] - 1092:15,       1265:17, 1265:19, 1265:21,
                                   Albano [2] - 1160:22,
  1199:7, 1199:13, 1212:15,                                       1097:13, 1097:14, 1098:4,     1266:4, 1266:18, 1267:13,
                                  1168:7
  1212:22, 1213:18, 1213:22,                                      1100:20, 1101:20, 1133:8,     1267:16, 1267:22
                                   allegation [2] - 1157:15,
  1214:2, 1214:7, 1215:6,                                         1164:23, 1165:7, 1165:20,      Arbitrator [3] - 1080:12,
                                  1157:18
  1215:25, 1217:7, 1217:19,                                       1168:21, 1168:25, 1173:5,     1084:17, 1210:12
                                   allegations [1] - 1110:9
  1217:23, 1217:24, 1218:3,                                       1179:22, 1183:3, 1187:13,      arbitrator [2] - 1084:5,
                                   alleged [3] - 1157:12,
  1219:7, 1220:7, 1226:9,                                         1190:3, 1192:9, 1192:11       1209:14
                                  1157:16, 1245:2
  1241:5                                                           ANSWER [15] - 1164:21,        area [2] - 1150:18, 1226:25
                                   allegedly [1] - 1202:19
   Absence [1] - 1212:9                                           1165:8, 1169:2, 1169:7,        areas [3] - 1107:14,
                                   allocated [3] - 1158:21,
   absent [1] - 1192:20                                           1173:8, 1173:10, 1173:12,     1109:11, 1150:21
                                  1193:2, 1194:6
   Absolutely [1] - 1155:17                                       1173:15, 1180:2, 1180:6,       Argosy [2] - 1106:9, 1149:8
                                   allowed [2] - 1089:6,
   accessible [1] - 1124:21                                       1182:15, 1182:18, 1182:21,     arrangement [4] - 1134:6,
                                  1221:19
   accident [1] - 1226:2                                          1187:4, 1189:15               1136:2, 1155:4, 1155:9
                                   Almost [1] - 1091:9
   According [1] - 1100:13                                         answered [1] - 1106:18        arrangements [1] - 1207:16
                                   almost [2] - 1091:9,
   according [1] - 1255:12                                         answers [2] - 1169:14,        arrival [2] - 1237:16, 1239:5
                                  1132:24
   account [2] - 1158:25,                                         1180:16                        articles [1] - 1266:7
                                   alone [1] - 1085:2
  1263:13                                                          Anthony [1] - 1141:9          aside [1] - 1117:15
                                   ALSO [1] - 1082:2
   accounted [1] - 1254:19                                         anticipating [1] - 1137:2     assistant [1] - 1203:11
                                   ambitions [1] - 1168:4
   accounting [2] - 1192:22,                                       anticipation [1] - 1227:16    assistants [2] - 1203:4,
                                   ambitious [1] - 1167:18
  1193:16                                                          apologize [1] - 1191:18      1203:6
                                   amount [5] - 1105:24,
   accounts [5] - 1158:21,                                         appear [4] - 1215:11,         assisting [1] - 1135:11
                                  1176:4, 1194:4, 1197:24,
  1200:12, 1251:20, 1253:7,                                       1218:12, 1218:25, 1220:19      associates [1] - 1091:15
                                  1251:3
  1253:19                                                          applicable [1] - 1212:13      assume [8] - 1096:21,
                                   amounts [2] - 1179:13,
   accurate [13] - 1164:25,                                        applied [1] - 1096:3         1096:24, 1142:8, 1161:21,
                                  1180:8
  1166:10, 1167:12, 1176:23,                                       apply [1] - 1087:2           1176:25, 1178:7, 1197:15,
                                   analysis [1] - 1267:3



                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 390 of 407

                                                                                                                      1271
  1201:4                        1119:5, 1121:16, 1121:20,      1235:12                          brain [8] - 1087:24,
   assumed [1] - 1183:16        1124:6, 1127:7, 1153:3,         best [2] - 1257:22, 1257:25    1088:24, 1139:22, 1140:2,
   assumption [1] - 1135:7      1154:15, 1154:22, 1154:23,      better [1] - 1133:3            1147:23, 1218:21, 1221:11,
   athlete [2] - 1257:22,       1181:12, 1183:7, 1183:14,       Between [1] - 1180:11          1223:18
  1257:25                       1183:19, 1183:23, 1185:19,      between [10] - 1085:23,         break [1] - 1246:2
   attached [1] - 1101:11       1185:23, 1186:3, 1186:7,       1109:3, 1112:15, 1150:18,        breaks [1] - 1246:2
   attachment [1] - 1243:12     1186:10, 1189:5, 1189:16,      1186:13, 1187:15, 1218:20,       Bridges [17] - 1082:15,
   attempt [1] - 1130:10        1222:20, 1237:16, 1239:6,      1220:7, 1223:11, 1263:2         1088:9, 1088:12, 1099:16,
   attempting [1] - 1258:19     1261:20, 1261:23, 1262:3,       Bhandary [3] - 1149:22,        1099:23, 1100:6, 1100:17,
   attention [3] - 1099:15,     1262:12, 1262:16               1149:23, 1204:10                1210:16, 1212:19, 1220:16,
  1232:19, 1235:18               backbone [1] - 1106:15         bid [3] - 1173:23, 1174:5,     1222:25, 1224:9, 1227:20,
   attorney [5] - 1090:23,       bad [1] - 1176:18             1174:11                         1232:10, 1232:13, 1242:14,
  1099:20, 1262:22, 1263:3,      balance [1] - 1143:17          bidding [1] - 1206:25          1244:10
  1263:5                         bank [4] - 1106:9, 1173:25,    big [5] - 1161:18, 1161:19,     BRIDGES [2] - 1083:13,
   attorneys [2] - 1084:4,      1174:7, 1174:13                1163:24, 1203:10, 1250:24       1210:11
  1209:11                        Bank [2] - 1106:12, 1149:10    bigger [4] - 1170:5, 1170:6,    brief [1] - 1085:15
   attributable [1] - 1145:9     bankers [1] - 1150:23         1170:9, 1170:10                  briefed [1] - 1266:3
   August [44] - 1087:20,        banking [6] - 1150:19,         biggest [2] - 1178:15,          briefing [3] - 1263:24,
  1088:9, 1088:23, 1089:24,     1200:22, 1201:3, 1201:5,       1247:5                          1264:12, 1264:14
  1100:14, 1100:16, 1113:17,    1201:11, 1201:16                billion [4] - 1247:15,          briefly [3] - 1105:20,
  1126:23, 1131:12, 1131:16,     Barclay [1] - 1245:19         1247:17, 1249:20, 1249:21       1106:23, 1109:2
  1131:19, 1137:3, 1139:17,      Barclays [5] - 1245:14,        birth [18] - 1095:22,           briefs [1] - 1265:15
  1139:20, 1147:23, 1172:21,    1245:17, 1245:19, 1245:20,     1095:25, 1121:16, 1121:19,       bring [1] - 1180:9
  1185:14, 1185:18, 1186:13,    1251:15                        1122:4, 1123:16, 1124:5,         broaden [1] - 1196:11
  1186:23, 1187:15, 1188:14,     base [3] - 1115:9, 1152:9,    1124:16, 1147:19, 1154:23,       Bud [1] - 1157:5
  1188:17, 1188:25, 1189:13,    1247:22                        1171:5, 1183:19, 1183:22,        bugging [1] - 1169:11
  1189:18, 1190:14, 1191:23,     based [18] - 1107:8,          1199:7, 1234:9, 1244:5,          build [2] - 1107:4, 1206:4
  1213:24, 1214:2, 1214:7,      1125:17, 1133:22, 1144:9,      1260:22, 1261:19                 built [4] - 1106:10, 1107:11,
  1215:15, 1215:16, 1216:17,    1144:10, 1144:11, 1144:12,      bit [5] - 1113:21, 1132:2,     1169:8, 1205:25
  1220:7, 1221:8, 1222:10,      1152:4, 1170:19, 1170:22,      1145:4, 1189:25, 1198:14         bureaucracy [1] - 1161:18
  1223:3, 1224:3, 1224:16,      1186:21, 1199:21, 1247:5,       blankly [1] - 1092:16           Burns [27] - 1116:14,
  1226:5, 1226:6, 1239:15       1247:21, 1249:9, 1250:19,       blast [2] - 1184:9, 1184:11    1116:16, 1116:22, 1117:4,
   authority [8] - 1086:16,     1250:20, 1264:22                blood [1] - 1268:14            1117:16, 1117:21, 1121:6,
  1111:8, 1111:12, 1111:18,      bases [1] - 1249:16            Bloomberg [4] - 1141:17,       1135:8, 1135:25, 1136:10,
  1120:22, 1120:24, 1121:11,     basis [1] - 1198:11           1194:19, 1245:20, 1246:13       1138:9, 1139:6, 1143:4,
  1146:16                        Bates [3] - 1237:2, 1237:8,    board [1] - 1157:9             1143:22, 1146:24, 1147:5,
   authorize [1] - 1212:21      1266:15                         bond [5] - 1247:13, 1248:2,    1147:15, 1147:17, 1178:24,
   Auto [2] - 1216:7, 1216:13    Bear [3] - 1106:4, 1106:5,    1251:8, 1251:25                 1179:4, 1193:2, 1193:3,
   auto [1] - 1216:17           1106:8                          bonds [14] - 1245:21,          1194:21, 1194:25, 1254:2,
   automatic [1] - 1216:14       beaten [1] - 1180:24          1245:25, 1247:22, 1248:3,       1254:3, 1257:3
   available [2] - 1209:19,      became [9] - 1106:13,         1249:15, 1249:20, 1249:21,       Burns' [3] - 1194:24,
  1251:3                        1106:14, 1106:15, 1107:2,      1250:22, 1251:3, 1251:12,       1197:17, 1197:21
   Avenue [4] - 1081:6,         1107:12, 1116:3, 1116:13,      1251:24, 1256:2, 1256:6          busier [1] - 1189:19
  1081:16, 1110:23, 1114:7      1116:22, 1206:7                 bonus [2] - 1197:17,            Business [1] - 1105:24
   aware [29] - 1087:11,         become [1] - 1087:11          1197:19                          business [22] - 1106:11,
  1089:5, 1092:2, 1092:7,        becoming [1] - 1110:15         bonuses [5] - 1115:6,          1106:16, 1107:4, 1107:8,
  1092:11, 1092:14, 1092:17,     BEFORE [1] - 1080:12          1152:12, 1197:2, 1197:24,       1131:8, 1151:25, 1154:25,
  1094:5, 1095:15, 1095:16,      began [1] - 1107:3            1232:7                          1156:13, 1160:23, 1165:16,
  1096:13, 1097:4, 1134:2,       beginning [1] - 1237:19        book [2] - 1141:15, 1191:17    1165:24, 1165:25, 1167:12,
  1151:19, 1174:10, 1174:15,     BEHALF [2] - 1081:4,           books [1] - 1220:13            1169:18, 1169:21, 1170:2,
  1174:18, 1175:12, 1184:5,     1081:14                         born [6] - 1119:17, 1120:2,    1170:15, 1172:19, 1200:5,
  1184:17, 1184:19, 1187:23,     behind [1] - 1243:25          1120:9, 1261:23, 1262:3,        1206:5, 1255:19, 1263:20
  1201:19, 1202:20, 1203:8,      below [1] - 1165:3            1262:17                          busy [3] - 1127:12,
  1221:19, 1240:11, 1240:12      benchmark [2] - 1245:14,       boss [3] - 1128:3, 1160:21,    1190:15, 1264:6
   axis [1] - 1109:18           1245:16                        1208:7                           BY [41] - 1083:3, 1084:20,
                                 benefit [2] - 1101:24,         bottom [11] - 1085:22,         1091:3, 1093:24, 1099:12,
               B                1107:9                         1099:16, 1126:4, 1212:6,        1102:10, 1104:17, 1104:22,
                                 benefits [11] - 1088:14,      1215:15, 1224:18, 1228:11,      1130:2, 1136:21, 1146:6,
                                1088:16, 1088:17, 1088:19,     1228:16, 1232:20, 1237:2,       1155:24, 1161:5, 1163:18,
   babies [2] - 1262:9
                                1203:18, 1203:23, 1203:24,     1260:11                         1164:3, 1166:22, 1168:12,
   baby [33] - 1090:13,
                                1204:3, 1235:8, 1235:10,        boxes [1] - 1243:15            1181:2, 1182:9, 1185:17,
  1118:18, 1118:21, 1118:25,


                                                      PIROZZI & HILLMAN
                                                         212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 391 of 407

                                                                                                                     1272
  1191:7, 1191:20, 1194:17,        1214:14, 1267:11                1159:4, 1159:18, 1159:24,     company 's [2] - 1133:14,
  1196:7, 1198:21, 1205:8,          changed [2] - 1215:2,          1160:20, 1161:7, 1161:23,    1133:15
  1205:18, 1210:15, 1227:18,       1266:24                         1162:2, 1162:13, 1167:8,      comparative [1] - 1248:12
  1232:12, 1233:4, 1242:12,         changes [1] - 1215:5           1169:4, 1178:7, 1181:4,       compare [1] - 1149:13
  1242:24, 1244:24, 1248:20,        character [1] - 1178:21        1181:9, 1193:2, 1194:21,      comparing [1] - 1250:2
  1252:8, 1253:13, 1256:15,         characterization [1] -         1195:2, 1197:9, 1197:13,      compensated [1] - 1152:2
  1259:19, 1260:9, 1261:17         1190:17                         1206:8                        compensation [6] -
   bye [1] - 1104:11                charge [1] - 1085:8             coheads [6] - 1116:16,      1111:13, 1115:12, 1115:15,
                                    chart [4] - 1228:13,           1116:22, 1168:24, 1178:24,   1207:8, 1219:12, 1231:25
                C                  1228:17, 1230:21, 1231:20       1179:4, 1180:19               competency [1] - 1149:9
                                    charts [1] - 1266:13            colleague [1] - 1084:12      competing [3] - 1173:24,
                                    check [1] - 1243:15             colleagues [2] - 1084:3,    1174:6, 1174:12
   C'est [1] - 1165:13
                                    checking [1] - 1124:22         1209:10                       competitors [1] - 1207:2
   calculate [1] - 1245:15                                          collection [1] - 1214:13
                                    chemical [4] - 1144:24,                                      complained [1] - 1123:9
   California [21] - 1095:19,                                       Colleen [15] - 1116:14,
                                   1201:11, 1201:25, 1255:19                                     completed [1] - 1199:21
  1095:21, 1095:25, 1118:9,                                        1126:7, 1132:25, 1134:9,
                                    chemicals [16] - 1115:3,                                     completely [1] - 1167:4
  1118:15, 1118:21, 1124:25,                                       1135:19, 1135:20, 1136:6,
                                   1142:21, 1144:23, 1145:8,                                     complex [1] - 1120:12
  1129:5, 1162:8, 1162:21,                                         1138:5, 1138:9, 1142:19,
                                   1148:18, 1149:13, 1150:5,                                     concentrate [2] - 1224:17,
  1169:11, 1181:12, 1181:15,                                       1142:23, 1146:23, 1193:25,
                                   1150:23, 1247:15, 1254:15,                                   1259:24
  1183:18, 1183:22, 1183:25,                                       1194:6, 1254:2
                                   1254:18, 1254:19, 1255:9,                                     concentrating [1] - 1227:11
  1184:6, 1184:13, 1188:3,
                                   1255:14, 1255:22, 1256:19        Columbia [1] - 1105:24       concept [1] - 1180:18
  1261:4, 1261:19
                                    child [12] - 1095:22,           Column [1] - 1230:23         concern [6] - 1135:12,
   Canadian [2] - 1106:12,
                                   1095:25, 1096:23, 1122:4,        coming [9] - 1093:5,        1135:13, 1181:8, 1187:6,
  1149:9
                                   1123:17, 1133:24, 1138:13,      1138:3, 1141:7, 1141:8,      1187:8, 1251:6
   canceled [2] - 1216:7,
                                   1147:20, 1171:5, 1234:10,       1141:12, 1189:5, 1189:16,     concerned [2] - 1127:4,
  1216:17
                                   1244:5, 1260:22                 1262:13, 1264:6              1196:13
   candidate [3] - 1110:19,
                                    children [4] - 1105:8,          commenced [2] - 1213:22,     concerns [6] - 1195:10,
  1112:6, 1178:19
                                   1119:17, 1120:2, 1199:8         1225:8                       1195:17, 1195:25, 1196:3,
   cap [6] - 1247:5, 1247:6,
                                    choice [1] - 1110:5             commentary [4] - 1144:11,   1196:5, 1197:4
  1247:12, 1249:9, 1249:17
                                    chronological [1] - 1231:5     1144:12, 1144:15, 1145:3      concluded [1] - 1267:23
   cap-based [1] - 1249:9
                                    CIBC [7] - 1106:14, 1107:4,     Commerce [2] - 1106:13,      condition [4] - 1089:7,
   capacity [3] - 1114:18,
                                   1107:7, 1156:14, 1166:4,        1149:10                      1214:3, 1221:22, 1222:7
  1114:21, 1211:16
                                   1175:15, 1175:18                 commission [1] - 1154:11     conducted [1] - 1158:15
   capital [2] - 1105:3,
                                    circumstance [3] -              commissioned [2] -           conference [2] - 1119:3,
  1157:23
                                   1092:15, 1097:21, 1097:22       1107:8, 1152:3               1209:8
   care [1] - 1203:20
                                    circumstances [2] -             commissioned -based [1] -    confusing [2] - 1141:5,
   career [4] - 1091:9,
                                   1124:11, 1234:6                 1107:8                       1225:13
  1107:22, 1108:10, 1156:19
                                    cite [1] - 1266:14              commissions [6] -            Congratulations [1] -
   caregiver [1] - 1120:8
                                    cited [1] - 1266:16            1154:16, 1155:16, 1166:19,   1237:15
   carried [1] - 1198:11                                           1199:17, 1199:20, 1200:6
                                    cites [1] - 1266:25                                          connected [1] - 1268:14
   case [7] - 1098:10,                                              communicate [6] - 1130:8,
                                    Claimant [1] - 1080:5                                        connection [3] - 1092:25,
  1153:11, 1157:12, 1163:5,                                        1139:8, 1143:8, 1143:12,
                                    claimant [2] - 1085:10,                                     1183:7, 1244:4
  1164:5, 1233:24, 1235:4                                          1199:12, 1208:7
                                   1110:12                                                       Connor [1] - 1082:4
   cases [3] - 1086:19,                                             communicated [1] - 1141:3
                                    CLAIMANT [1] - 1081:4                                        consider [6] - 1100:2,
  1212:15, 1234:8                                                   communicating [1] -
                                    clarify [4] - 1195:21,                                      1155:16, 1224:25, 1225:8,
   categorically [1] - 1168:3                                      1086:4
                                   1237:21, 1256:23, 1266:6                                     1233:8, 1257:24
   ceasing [1] - 1147:12                                            communication [2] -
                                    clarifying [1] - 1141:11                                     considered [4] - 1100:10,
   cents [1] - 1247:19                                             1188:2, 1195:4
                                    CLARK [1] - 1081:5                                          1100:18, 1233:12, 1233:20
   CEO [1] - 1157:6                                                 communications [3] -
                                    clear [3] - 1230:13, 1239:4,                                 Considering [1] - 1264:8
   certain [7] - 1134:3, 1194:4,                                   1140:24, 1188:14, 1220:3
                                   1240:8                                                        considering [1] - 1239:9
  1195:10, 1196:5, 1198:14,                                         commute [1] - 1195:7
                                    clearly [1] - 1187:7                                         consisted [1] - 1109:8
  1234:6, 1246:12                                                   comp [1] - 1177:15
                                    clients [2] - 1109:12,                                       consistency [2] - 1150:18,
   certainly [2] - 1264:4,                                          companies [10] - 1109:15,
                                   1109:19                                                      1200:8
  1267:11                                                          1135:18, 1184:21, 1189:22,
                                    CO [1] - 1080:7                                              consistent [2] - 1143:3,
   certify [1] - 1268:10                                           1191:3, 1246:5, 1248:5,
                                    Co [2] - 1210:18, 1212:12                                   1254:12
   cetera [1] - 1142:22                                            1248:6
                                    Coast [1] - 1264:7                                           construct [1] - 1200:4
   chain [4] - 1088:7, 1126:3,                                      Companies [1] - 1144:21
                                    code [1] - 1230:10                                           consumer [8] - 1112:7,
  1260:11, 1262:25                                                  company [4] - 1134:15,
                                    Code [1] - 1230:23                                          1171:23, 1176:12, 1178:15,
   chance [3] - 1102:14,                                           1157:6, 1226:13, 1227:21
                                    cohead [27] - 1116:3,                                       1195:25, 1253:15, 1253:17,
  1211:13, 1259:21                                                  Company [3] - 1104:24,
                                   1116:12, 1117:25, 1118:4,                                    1253:19
   change [6] - 1110:2,                                            1106:5, 1107:5
                                   1138:21, 1143:9, 1143:19,                                     contact [2] - 1124:22,
  1110:7, 1153:13, 1157:22,


                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 392 of 407

                                                                                                                      1273
  1208:2                         1156:4, 1156:24, 1158:5,        1197:5, 1200:22, 1200:23,       date [26] - 1139:21,
   containers [1] - 1254:25      1159:5, 1159:6, 1160:6,         1201:4, 1201:10, 1201:11,      1139:24, 1150:2, 1188:22,
   content [1] - 1109:14         1161:12, 1162:9, 1166:25,       1201:15, 1201:16, 1201:20      1188:24, 1191:23, 1215:14,
   context [2] - 1261:10,        1177:21, 1178:4, 1178:8,          covered [13] - 1114:23,      1215:16, 1215:18, 1215:20,
  1261:15                        1183:8, 1185:8, 1186:8,         1117:11, 1135:18, 1144:18,     1216:19, 1216:25, 1218:21,
   continuation [1] - 1186:25    1188:9, 1194:12, 1197:15,       1146:2, 1149:20, 1192:23,      1226:2, 1230:8, 1233:12,
   continue [9] - 1130:9,        1202:17, 1203:2, 1203:19,       1193:17, 1253:25, 1254:7,      1246:12, 1246:14, 1246:15,
  1142:21, 1142:23, 1155:15,     1205:21, 1218:10, 1231:4,       1254:14, 1254:15, 1254:16      1246:16, 1246:20, 1248:19,
  1190:25, 1194:5, 1201:24,      1233:9, 1233:18, 1233:22,         covering [8] - 1134:24,      1262:5, 1262:6
  1202:4, 1202:8                 1234:2, 1234:12, 1235:22,       1141:9, 1145:22, 1147:13,       dated [9] - 1088:9, 1126:7,
   continued [5] - 1100:14,      1237:17, 1238:2, 1238:12,       1189:22, 1200:24, 1201:2,      1131:5, 1198:5, 1216:24,
  1100:15, 1149:9, 1154:15,      1239:2, 1239:12, 1239:15,       1258:4                         1221:8, 1236:10, 1237:11,
  1204:16                        1239:19, 1240:4, 1240:5,          crafted [1] - 1165:16        1260:18
   continuing [2] - 1187:7,      1240:13, 1241:9, 1241:23,         crash [1] - 1106:6            dates [4] - 1101:12, 1180:7,
  1193:13                        1242:2, 1246:22, 1248:23,         create [3] - 1133:19,        1191:3, 1262:8
   continuity [4] - 1134:21,     1252:22, 1255:7, 1255:10,       1162:21, 1230:2                 daughter [1] - 1120:9
  1150:17, 1154:25, 1200:5       1257:8, 1258:6, 1258:9,           creating [1] - 1230:5         daughters [2] - 1105:11,
   contradict [1] - 1196:4       1258:10, 1258:21, 1258:23,        credits [7] - 1141:9,        1162:20
   controversial [2] - 1145:5,   1258:24, 1259:4, 1260:14,       1141:10, 1144:18, 1144:20,      days [10] - 1098:19,
  1145:25                        1260:16, 1260:19, 1260:20,      1144:24, 1145:4, 1145:22       1120:11, 1138:4, 1262:17,
   controversy [1] - 1268:17     1260:23, 1261:6, 1261:20,         crisis [1] - 1107:12         1263:22, 1264:8, 1264:9,
   convenient [2] - 1189:4,      1261:21, 1261:25, 1262:4,         criteria [1] - 1230:7        1264:10, 1264:16
  1189:16                        1262:11, 1262:14, 1262:19,        critical [1] - 1133:11        days' [1] - 1103:15
   conversation [32] - 1086:7,   1266:7                            CROSS [6] - 1083:7,           deal [1] - 1193:10
  1086:11, 1118:24, 1119:2,       correctly [2] - 1142:24,       1083:11, 1083:15, 1091:2,       deals [1] - 1230:21
  1119:7, 1119:12, 1119:15,      1258:13                         1155:23, 1232:11                Dear [1] - 1237:12
  1119:22, 1119:24, 1120:15,      corresponded [1] - 1095:9        cross [1] - 1205:23           debt [1] - 1105:3
  1120:25, 1121:5, 1121:13,       cost [10] - 1151:8, 1151:15,     CROSS -EXAMINATION [3]        December [2] - 1211:4
  1121:14, 1121:22, 1122:2,      1151:22, 1202:15, 1202:20,      - 1091:2, 1155:23, 1232:11      decided [4] - 1097:4,
  1122:11, 1122:14, 1123:9,      1202:25, 1203:4, 1203:8,          cross-examination [1] -      1155:8, 1178:10, 1266:3
  1123:20, 1131:18, 1137:15,     1203:12, 1204:21                1205:23                         decision [20] - 1110:24,
  1137:21, 1137:25, 1138:16,      cost-cutting [7] - 1151:15,      CSR/RMR/CRR [3] -            1111:5, 1116:15, 1138:8,
  1139:13, 1161:13, 1167:24,     1151:22, 1202:15, 1202:20,      1080:23, 1268:8, 1268:22       1138:25, 1139:4, 1146:13,
  1182:13, 1258:14, 1258:17      1202:25, 1203:4, 1203:8           curious [1] - 1128:2         1146:19, 1146:22, 1147:6,
   conversations [6] -            cost-given [1] - 1204:21         current [10] - 1104:25,      1147:7, 1155:11, 1162:24,
  1115:18, 1115:23, 1137:11,      COSTER [1] - 1081:21           1166:9, 1210:19, 1210:21,      1164:18, 1167:3, 1178:23,
  1168:10, 1175:9, 1188:19        costs [1] - 1202:22            1247:23, 1248:2, 1248:18,      1179:6, 1179:9, 1179:24,
   copied [2] - 1127:21,          counsel [3] - 1207:19,         1249:12, 1249:17, 1251:7       1180:3
  1136:23                        1207:24, 1268:18                  cut [1] - 1151:22             decision ' [1] - 1180:5
   copy [2] - 1142:6, 1163:10     counsel 's [1] - 1205:23         cuts [1] - 1151:8             decisions [4] - 1115:5,
   core [3] - 1149:8, 1255:5,     counted [3] - 1231:7,            cutting [8] - 1151:15,       1115:8, 1115:11, 1115:14
  1257:16                        1231:12, 1231:16                1151:22, 1202:15, 1202:20,      Decker [11] - 1088:9,
   corner [2] - 1153:19,          counting [2] - 1231:11,        1202:22, 1202:25, 1203:4,      1088:13, 1088:16, 1090:10,
  1215:15                        1231:15                         1203:8                         1090:19, 1220:21, 1220:25,
   Correct [22] - 1091:25,        COUNTY [1] - 1268:6                                           1221:3, 1221:8, 1222:16,
                                  couple [7] - 1093:2, 1138:4,                                  1224:20
  1098:8, 1103:9, 1103:17,                                                     D
  1151:20, 1153:23, 1154:12,     1150:15, 1226:12, 1232:15,                                      Decker's [1] - 1222:24
  1156:15, 1166:11, 1169:24,     1238:13, 1238:15                                                decline [2] - 1145:18,
  1171:25, 1172:6, 1178:5,        course [1] - 1167:17            daily [4] - 1139:15,          1245:7
  1181:16, 1188:5, 1201:22,       court [3] - 1084:6, 1209:15,   1142:13, 1184:9, 1184:11        declining [2] - 1145:10,
  1203:3, 1207:6, 1208:3,        1238:6                           damages [1] - 1266:13         1245:2
  1243:10, 1266:8, 1266:11        cover [16] - 1109:15,           Daniels [5] - 1133:17,         definitely [1] - 1145:17
   correct [95] - 1088:12,       1112:14, 1132:10, 1134:6,       1134:24, 1135:11, 1135:20,      deliver [1] - 1241:17
  1088:15, 1090:5, 1091:12,      1134:11, 1142:21, 1148:12,      1136:15                         delivery [1] - 1118:21
  1091:17, 1091:20, 1091:24,     1148:18, 1149:17, 1150:5,        data [22] - 1144:7, 1246:8,    demoted [1] - 1157:12
  1092:4, 1092:6, 1092:13,       1196:9, 1196:10, 1202:12,       1246:11, 1246:17, 1246:24,      denied [3] - 1234:25,
  1094:7, 1095:11, 1096:16,      1250:24, 1254:4, 1257:4         1248:17, 1248:22, 1249:5,      1235:6, 1243:4
  1096:23, 1098:7, 1098:17,       coverage [22] - 1132:13,       1249:7, 1250:16, 1251:12,
                                                                                                 deny [5] - 1111:19,
  1099:2, 1100:11, 1104:3,       1134:21, 1135:10, 1145:23,      1252:5, 1252:10, 1252:15,
                                                                                                1120:23, 1168:3, 1234:22,
  1114:12, 1131:6, 1138:15,      1146:5, 1147:12, 1149:2,        1253:16, 1253:18, 1254:17,
                                                                                                1234:23
  1141:25, 1142:5, 1149:16,      1149:7, 1149:12, 1150:22,       1254:19, 1254:21, 1254:23,
                                                                                                 Denys [28] - 1082:13,
                                 1195:11, 1195:18, 1196:6,       1255:12, 1266:25


                                                       PIROZZI & HILLMAN
                                                          212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 393 of 407

                                                                                                                          1274
  1084:21, 1085:21, 1088:10,       digits [1] - 1237:3              done [14] - 1086:24,           1191:9, 1191:12, 1192:2,
  1089:9, 1089:11, 1089:22,        dilemma [1] - 1168:5            1129:13, 1129:15, 1130:5,       1192:3, 1195:6, 1207:20,
  1090:18, 1090:22, 1091:4,        direct [1] - 1188:2             1145:13, 1155:18, 1167:18,      1208:2, 1220:2, 1220:20,
  1098:10, 1099:8, 1102:11,        DIRECT [6] - 1083:6,            1178:20, 1178:22, 1179:5,       1220:24, 1221:7, 1221:16,
  1103:5, 1104:7, 1104:9,         1083:10, 1083:14, 1084:19,       1179:10, 1180:12, 1205:2,       1221:24, 1222:4, 1222:15,
  1211:11, 1220:21, 1220:24,      1104:16, 1210:14                 1238:21                         1222:24, 1223:10, 1224:17,
  1221:7, 1221:13, 1221:25,        directed [3] - 1096:14,          door [1] - 1210:7              1224:18, 1224:21, 1225:9,
  1222:3, 1223:11, 1223:20,       1096:17, 1130:6                   doubled [1] - 1231:20          1225:12, 1225:18, 1225:25,
  1223:25, 1224:19, 1225:12        directly [4] - 1220:3,           down [10] - 1084:7,            1232:19, 1233:10, 1233:15,
   DENYS [2] - 1083:4,            1229:17, 1239:7, 1268:16         1159:17, 1159:23, 1159:24,      1236:7, 1236:8, 1236:13,
  1084:16                          director [8] - 1085:8,          1209:16, 1228:25, 1229:6,       1236:18, 1239:19, 1240:4,
   Denys' [2] - 1221:16,          1090:9, 1105:3, 1106:13,         1230:11, 1232:7, 1258:12        1240:8, 1259:13, 1259:25,
  1222:15                         1156:17, 1197:7, 1203:7,          drag [1] - 1264:4              1260:11, 1260:12, 1260:13,
   departed [1] - 1125:11         1210:22                           draw [4] - 1099:15,            1260:18, 1261:10, 1262:20,
   department [29] - 1086:15,      directors [1] - 1157:9          1207:11, 1207:15, 1232:19       1262:22, 1262:23, 1262:25,
  1086:19, 1088:14, 1088:19,       disability [3] - 1170:23,        driver [1] - 1152:8            1263:2, 1263:5, 1263:6,
  1090:8, 1099:21, 1103:21,       1216:4, 1216:20                   due [4] - 1199:7, 1262:5,      1263:13
  1106:6, 1108:24, 1109:7,         disapprove [1] - 1086:17        1262:6, 1262:8                   e-mailed [2] - 1084:12,
  1123:8, 1149:6, 1152:7,          discipline [1] - 1111:15         duly [3] - 1084:17, 1104:14,   1086:22
  1166:21, 1173:18, 1206:22,       discount [2] - 1247:19,         1210:12                          e-mailing [1] - 1086:12
  1207:5, 1211:17, 1212:17,       1247:20                           During [16] - 1108:2,           e-mails [3] - 1085:22,
  1212:21, 1213:14, 1214:21,       discouraged [1] - 1157:17       1111:6, 1115:4, 1119:15,        1124:22, 1126:3
  1216:12, 1221:3, 1221:6,         discrimination [2] -            1120:25, 1121:5, 1121:13,        early [3] - 1120:10, 1262:9,
  1239:8, 1240:14, 1240:17,       1170:19, 1170:22                 1121:22, 1122:2, 1139:25,       1262:13
  1240:20                          discussed [3] - 1162:3,         1147:17, 1151:6, 1181:19,        earnings [24] - 1109:16,
   departments [2] - 1088:18,     1181:17, 1183:5                  1181:23, 1199:13, 1211:6        1127:11, 1127:17, 1129:8,
  1215:4                           discussing [2] - 1162:16,        during [33] - 1085:6,          1129:12, 1131:22, 1131:23,
   departure [1] - 1124:11        1162:18                          1106:20, 1107:18, 1107:22,      1132:4, 1132:5, 1132:10,
   departures [1] - 1204:13        Discussion [6] - 1093:21,       1108:7, 1108:16, 1119:12,       1133:11, 1133:15, 1134:4,
   deposed [1] - 1163:4           1112:20, 1164:14, 1179:19,       1120:3, 1120:14, 1122:14,       1134:11, 1134:12, 1134:18,
   deposition [11] - 1151:6,      1261:12, 1267:6                  1124:24, 1140:10, 1143:25,      1134:19, 1135:6, 1135:17,
  1163:8, 1163:11, 1164:4,         discussion [4] - 1147:17,       1151:8, 1158:2, 1163:8,         1135:21, 1184:22, 1187:10,
  1164:8, 1164:11, 1168:14,                                        1164:8, 1180:22, 1187:2,        1189:24, 1218:13
                                  1168:24, 1175:24, 1182:21
  1179:18, 1180:22, 1181:23                                        1187:24, 1188:7, 1195:7,         easier [3] - 1093:10,
                                   discussions [7] - 1136:9,
   depositions [1] - 1265:22                                       1199:8, 1199:11, 1199:16,       1120:11, 1266:16
                                  1161:22, 1167:17, 1178:6,
   depth [1] - 1196:11            1182:16, 1182:20, 1183:12        1199:21, 1201:12, 1201:16,       easy [1] - 1251:18
   describe [2] - 1106:23,         dismissive [1] - 1133:12        1201:20, 1202:15, 1202:18,       effect [1] - 1231:25
  1109:2                           disruptive [1] - 1180:10        1223:17, 1230:15                 effective [6] - 1215:16,
   designated [1] - 1092:5         dissuade [4] - 1122:3,                                          1215:18, 1215:20, 1216:17,
   designations [1] - 1265:22                                                    E                 1216:25, 1226:10
                                  1122:6, 1122:19, 1258:19
   desire [3] - 1145:2,                                                                             efficiently [1] - 1145:19
                                   distinction [1] - 1187:11
  1205:10, 1265:14                                                                                  effort [2] - 1175:17,
                                   divided [1] - 1246:5             E-mail [1] - 1220:10
   desk [18] - 1110:3, 1117:15,                                                                    1195:18
                                   divorce [1] - 1263:3             e-mail [107] - 1085:13,
  1127:12, 1132:6, 1147:11,                                                                         efforts [1] - 1195:11
                                   doctor [3] - 1186:3,            1085:24, 1086:3, 1086:8,
  1159:21, 1162:14, 1166:7,                                                                         Eileen [3] - 1080:23,
                                  1217:11, 1217:14                 1086:21, 1088:7, 1088:8,
  1167:11, 1169:9, 1169:17,                                                                        1268:8, 1268:22
                                   doctor 's [1] - 1217:20         1088:22, 1089:3, 1090:6,
  1169:19, 1169:25, 1170:13,                                                                        either [6] - 1086:5, 1089:20,
                                   document [11] - 1087:22,        1090:11, 1090:19, 1093:9,
  1170:16, 1199:2, 1201:24,                                                                        1115:19, 1135:19, 1194:25,
                                  1101:21, 1112:25, 1217:25,       1093:15, 1096:6, 1099:9,
  1206:2                                                                                           1200:21
                                  1220:19, 1229:13, 1229:15,       1099:16, 1099:23, 1103:22,
   details [4] - 1087:14,                                                                           electronically [3] - 1086:5,
                                  1229:16, 1230:2, 1231:16,        1103:24, 1125:24, 1126:6,
  1176:25, 1194:2, 1237:21                                                                         1209:25, 1220:12
                                  1260:25                          1126:11, 1127:20, 1128:4,
   determine [1] - 1251:17                                                                          ELI [1] - 1230:24
                                   documentation [1] - 1198:4      1128:6, 1128:12, 1128:16,
   determines [2] - 1095:3,                                                                         eliminated [1] - 1230:20
                                   documents [6] - 1153:8,         1130:3, 1130:8, 1130:11,
  1103:2                          1213:17, 1214:6, 1214:17,                                         elimination [4] - 1229:24,
                                                                   1130:22, 1131:3, 1131:21,
   determining [1] - 1196:25      1214:19, 1243:24                                                 1230:11, 1230:22, 1230:24
                                                                   1132:16, 1132:21, 1136:23,
   Diana [1] - 1082:5              DOLINGER [1] - 1080:12                                           eliminations [4] - 1231:8,
                                                                   1137:19, 1138:17, 1140:3,
   different [8] - 1098:24,        Dolinger [2] - 1084:6,                                          1231:12, 1231:17, 1231:20
                                                                   1141:11, 1141:17, 1141:19,
  1101:25, 1107:6, 1141:15,       1209:14                                                           elsewhere [1] - 1107:23
                                                                   1185:6, 1185:7, 1185:10,
  1162:8, 1167:4, 1199:7,          dollar [1] - 1247:20                                             emergency [2] - 1087:9,
                                                                   1186:11, 1186:21, 1188:4,
  1214:24                          dollars [4] - 1152:5, 1177:6,                                   1087:13
                                                                   1188:13, 1188:21, 1188:25,
   difficult [1] - 1176:13        1207:14, 1218:17                                                  Emily [1] - 1082:3
                                                                   1190:7, 1190:23, 1190:24,



                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 394 of 407

                                                                                                                           1275
   employ [1] - 1268:17             essentially [1] - 1109:5       1236:3, 1237:2, 1239:19,          felt [6] - 1089:25, 1122:18,
   employed [9] - 1085:3,           estimates [1] - 1135:18        1240:22, 1242:16, 1260:4,        1122:23, 1123:4, 1205:25,
  1089:16, 1104:23, 1114:19,        et [1] - 1142:22               1260:6, 1267:13                  1258:18
  1115:5, 1116:25, 1149:23,         evaluations [1] - 1198:5        exhibits [5] - 1084:12,          female [1] - 1155:10
  1210:17, 1221:4                   event [2] - 1198:12,           1209:18, 1256:11, 1266:6,         few [8] - 1092:23, 1189:21,
   Employee [1] - 1103:11          1198:15                         1267:11                          1205:4, 1205:9, 1207:10,
   employee [31] - 1089:16,         events [2] - 1145:20,           existed [3] - 1101:22,          1207:12, 1211:24, 1256:16
  1092:18, 1093:23, 1094:6,        1165:9                          1235:9, 1240:12                   Fifth [1] - 1081:6
  1095:5, 1097:8, 1097:18,          eventually [3] - 1124:2,        exiting [1] - 1256:19            figure [2] - 1104:2, 1182:24
  1098:11, 1102:13, 1103:3,        1132:20, 1239:14                 expectation [1] - 1259:6         file [19] - 1084:11, 1085:16,
  1103:6, 1132:14, 1171:4,          exact [3] - 1120:5, 1139:23,    expectations [1] - 1135:21      1087:22, 1101:22, 1101:24,
  1171:5, 1171:8, 1203:18,         1248:10                          expected [3] - 1124:5,          1102:2, 1153:9, 1209:17,
  1211:16, 1211:18, 1211:22,        exactly [2] - 1160:15,         1125:12, 1134:5                  1211:14, 1214:5, 1235:8,
  1211:25, 1212:5, 1212:9,         1165:11                          expecting [1] - 1187:4          1235:9, 1235:10, 1235:11,
  1213:12, 1214:25, 1217:18,        Exactly [2] - 1227:14,          expense [2] - 1204:22,          1235:12, 1235:16, 1243:2
  1226:14, 1231:25, 1233:25,       1248:4                          1204:23                           filed [1] - 1192:15
  1234:10, 1234:18, 1242:6          EXAMINATION [13] -              experience [8] - 1105:23,        fill [4] - 1087:5, 1101:2,
   employees [9] - 1087:4,         1083:3, 1084:19, 1091:2,        1119:19, 1119:20, 1120:7,        1101:18, 1243:20
  1212:20, 1227:11, 1228:18,       1102:9, 1104:16, 1155:23,       1181:20, 1182:22, 1206:25         finally [2] - 1090:10,
  1228:25, 1229:5, 1230:14,        1205:7, 1210:14, 1232:11,        experienced [1] - 1257:18       1207:18
  1234:8, 1241:19                  1242:11, 1244:23, 1256:14,       experiences [3] - 1122:10,       financial [4] - 1107:11,
   Employees [1] - 1103:14         1261:16                         1122:13, 1122:16                 1174:22, 1231:24, 1263:4
   employer [5] - 1092:8,           examination [2] - 1205:23,      expertise [2] - 1226:17,         Financial [1] - 1228:14
  1095:3, 1095:4, 1102:25,         1227:17                         1227:2                            fine [8] - 1163:17, 1176:10,
  1103:3                            examined [3] - 1084:18,         explain [1] - 1261:9            1178:23, 1180:2, 1180:4,
   Employer [2] - 1094:20,         1104:15, 1210:13                 explanation [2] - 1147:6,       1264:15, 1265:9, 1265:18
  1102:22                           example [2] - 1097:24,         1147:14                           finish [1] - 1097:13
   employer 's [1] - 1092:3        1234:21                          Explanations [1] - 1216:3        FINRA [2] - 1105:12,
   employing [1] - 1117:18          Excel [2] - 1229:16,            explanations [1] - 1217:10      1105:17
   employment [9] - 1107:18,       1229:17                          explicitly [2] - 1167:23,        fired [4] - 1157:13, 1202:14,
  1146:14, 1156:24, 1170:20,        except [1] - 1207:9            1183:17                          1202:21, 1242:6
  1170:23, 1201:12, 1201:17,        exception [4] - 1217:23,                                         firm [15] - 1105:25,
  1201:21, 1204:2                  1218:15, 1218:24, 1266:7                      F                  1150:20, 1151:9, 1162:16,
   enable [1] - 1207:12             excess [1] - 1255:15                                            1162:21, 1168:3, 1176:7,
   encompassed [1] -                exchange [9] - 1085:14,                                         1176:19, 1179:13, 1180:8,
  1127:11                                                           fact [12] - 1098:15, 1103:10,   1200:24, 1203:23, 1215:6,
                                   1085:24, 1086:3, 1103:22,
   end [8] - 1110:4, 1114:5,       1103:24, 1138:17, 1220:20,      1103:22, 1114:4, 1123:16,        1226:16, 1226:22
  1114:18, 1123:22, 1194:12,       1223:11, 1224:17                1133:23, 1136:11, 1155:9,         firm's [1] - 1150:24
  1225:24, 1229:22, 1262:12                                        1190:9, 1212:4, 1225:18,          First [1] - 1227:9
                                    excited [1] - 1119:14
   Energy [1] - 1117:12                                            1262:12                           first [28] - 1099:24, 1103:7,
                                    exciting [1] - 1145:24
   ensured [2] - 1132:12,                                           failure [1] - 1145:11           1103:12, 1110:14, 1114:4,
                                    excuse [1] - 1148:5
  1200:7                                                            fair [3] - 1096:21, 1146:25,    1114:5, 1118:24, 1119:2,
                                    excusing [1] - 1180:7
   entailed [1] - 1165:17                                          1180:20                          1126:3, 1126:14, 1130:12,
                                    execute [1] - 1113:8
   entered [1] - 1266:6                                             fallow [2] - 1184:21,           1141:22, 1146:23, 1147:2,
                                    executed [2] - 1113:15,
   entering [1] - 1189:24                                          1188:11                          1147:5, 1149:17, 1150:16,
                                   1113:25
   entire [4] - 1121:6, 1121:23,                                    familiar [9] - 1085:10,         1153:12, 1211:2, 1215:21,
                                    executes [1] - 1202:11
  1130:14, 1143:23                                                 1091:16, 1091:19, 1110:11,       1216:20, 1217:6, 1225:6,
                                    exhibit [17] - 1085:16,
   entirely [3] - 1138:19,                                         1110:15, 1152:14, 1170:25,       1233:5, 1233:14, 1236:25,
                                   1085:20, 1085:23, 1099:9,
  1164:21, 1165:6                                                  1211:18, 1214:18                 1237:17, 1258:18
                                   1101:9, 1101:10, 1114:5,
   entitled [3] - 1090:3,                                           family [1] - 1234:9              five [7] - 1117:19, 1198:9,
                                   1153:13, 1216:22, 1219:9,
  1203:18, 1234:18                                                  Family [3] - 1087:2,            1249:8, 1252:13, 1253:3,
                                   1220:13, 1229:9, 1232:18,
   equally [1] - 1155:16                                           1089:15, 1171:2                  1253:4, 1253:6
                                   1259:12, 1266:17
   equals [1] - 1180:21                                             fantastic [1] - 1120:8           fixed [3] - 1106:16, 1108:9,
                                    Exhibit [33] - 1085:17,
   equity [8] - 1150:18,                                            far [4] - 1095:15, 1142:24,     1150:18
                                   1088:3, 1092:21, 1093:9,
  1150:22, 1200:22, 1201:6,                                        1266:5                            flip [1] - 1237:6
                                   1099:7, 1112:12, 1112:22,
  1201:10, 1201:15, 1201:19                                         favor [1] - 1262:21              Floor [1] - 1081:6
                                   1126:2, 1141:14, 1153:5,
   errata [1] - 1163:13            1185:2, 1185:4, 1185:6,          federal [1] - 1212:13            FMLA [92] - 1086:17,
   error [2] - 1093:5, 1093:13     1188:21, 1191:13, 1192:6,        feedback [1] - 1158:18          1086:18, 1086:23, 1087:5,
   ESQ [4] - 1081:9, 1081:11,      1212:2, 1214:11, 1218:5,         feet [2] - 1207:13, 1230:5      1087:17, 1089:12, 1089:19,
  1081:19, 1081:21                 1220:9, 1223:6, 1224:5,          fellow [2] - 1167:19,           1089:21, 1089:23, 1090:2,
   Esq [2] - 1082:5, 1082:7        1228:4, 1229:10, 1232:17,       1167:24                          1090:14, 1090:16, 1090:17,



                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 395 of 407

                                                                                                                        1276
  1091:11, 1091:14, 1091:19,      1180:11, 1213:6                 1163:15, 1163:22, 1164:2,       1241:14, 1241:16, 1268:20
  1091:21, 1092:4, 1092:5,         founding [1] - 1106:10         1182:5, 1190:16, 1190:19,        handbook [11] - 1093:23,
  1092:13, 1092:19, 1094:7,        four [8] - 1117:19, 1192:21,   1191:15, 1191:17, 1205:3,       1094:10, 1094:14, 1096:7,
  1095:4, 1095:11, 1095:13,       1194:9, 1227:3, 1237:3,         1205:8, 1205:15, 1205:18,       1096:15, 1096:17, 1102:14,
  1096:2, 1096:5, 1096:7,         1238:24, 1243:15, 1265:4        1208:9, 1209:4, 1209:7,         1211:23, 1211:25, 1212:5,
  1096:11, 1096:15, 1096:20,       fourth [2] - 1126:19,          1209:13, 1209:23, 1210:3,       1212:9
  1097:9, 1097:18, 1097:23,       1252:24                         1210:8, 1210:10, 1210:15,        handle [3] - 1131:22,
  1098:11, 1098:16, 1098:25,       frame [5] - 1099:4, 1127:11,   1227:6, 1227:14, 1227:18,       1135:6, 1187:9
  1099:25, 1100:2, 1100:7,        1194:9, 1194:10, 1234:3         1232:9, 1232:21, 1242:12,        handled [2] - 1091:14,
  1100:11, 1100:18, 1100:23,       franchise [2] - 1106:15,       1242:20, 1242:22, 1242:24,      1127:17
  1101:12, 1103:2, 1103:15,       1107:2                          1244:7, 1244:12, 1244:14,        handwriting [8] - 1219:2,
  1120:19, 1121:24, 1125:5,        free [2] - 1208:14, 1244:10    1244:17, 1256:10, 1256:15,      1219:14, 1241:4, 1241:7,
  1128:7, 1128:17, 1128:21,        frequently [1] - 1168:2        1259:11, 1259:18, 1259:19,      1241:12, 1241:15, 1241:23,
  1130:4, 1132:9, 1132:18,         Friday [3] - 1260:18,          1260:8, 1260:9, 1261:7,         1242:5
  1171:9, 1213:4, 1213:10,        1265:6, 1265:7                  1263:17, 1264:3, 1264:13,        hang [1] - 1244:11
  1213:13, 1213:19, 1213:21,       front [2] - 1112:23, 1220:15   1264:18, 1264:25, 1265:8,        happy [3] - 1119:13,
  1214:2, 1214:7, 1222:9,          frustrated [12] - 1127:3,      1265:11, 1265:20, 1266:5,       1169:3, 1263:24
  1222:12, 1222:20, 1222:22,      1127:5, 1127:9, 1127:10,        1266:9, 1266:22, 1267:3,         hard [1] - 1260:17
  1222:23, 1223:2, 1223:18,       1190:6, 1190:10, 1190:12,       1267:10, 1267:20                 head [48] - 1106:13,
  1223:21, 1224:24, 1224:25,      1190:13, 1190:21, 1191:5,        Gibson [2] - 1102:11,          1106:17, 1106:19, 1106:24,
  1225:8, 1233:7, 1233:8,         1191:8                          1209:4                          1108:3, 1108:9, 1108:17,
  1233:13, 1233:18, 1233:25,       frustration [4] - 1133:20,      girls [2] - 1119:19, 1120:11   1109:9, 1109:20, 1111:6,
  1234:19, 1235:14, 1235:16,      1133:22, 1144:17, 1146:5         given [6] - 1113:17,           1112:6, 1113:7, 1118:4,
  1240:10, 1243:4, 1243:5,         fulfilling [1] - 1189:22       1135:19, 1163:10, 1172:21,      1138:6, 1138:9, 1139:7,
  1243:18, 1243:20, 1243:23,       full [3] - 1141:8, 1174:25,    1204:21, 1241:8                 1142:19, 1143:4, 1143:18,
  1258:19, 1258:20, 1259:3                                         Glad [1] - 1131:9              1143:22, 1148:24, 1157:19,
                                  1258:20
   FMLA's [1] - 1091:16                                            glad [1] - 1131:14             1157:22, 1158:2, 1158:4,
                                   functions [2] - 1192:22,
   FMLA-protected [7] -           1193:16                          Gmail [1] - 1263:13            1158:6, 1159:8, 1159:12,
  1092:19, 1094:7, 1095:4,                                         gold [2] - 1145:5              1159:21, 1160:4, 1160:8,
  1096:2, 1096:5, 1096:11,                                         Good -bye [1] - 1104:11        1160:14, 1161:11, 1166:3,
  1103:2
                                               G
                                                                   good.. [1] - 1180:21           1166:12, 1167:2, 1167:8,
   FMLA-qualified [1] -                                            graduate [1] - 1162:20         1167:22, 1169:18, 1177:16,
  1092:13                          gained [1] - 1132:24            graduated [1] - 1105:24        1177:19, 1177:20, 1178:3,
   focus [3] - 1211:6, 1251:17,    Garbaccio [1] - 1082:7          grant [1] - 1120:22            1178:11, 1194:25, 1196:20,
  1251:19                          gender [1] - 1170:20            great [5] - 1128:3, 1133:7,    1202:16, 1206:18
   focusing [1] - 1150:17          general [5] - 1097:5,          1142:5, 1189:23, 1227:22         headline [1] - 1134:14
   folks [1] - 1198:6             1101:13, 1101:16, 1195:13,       Great [2] - 1084:15,            health [2] - 1186:7, 1203:24
   following [6] - 1086:3,        1226:15                         1210:10                          Health [1] - 1203:20
  1086:20, 1131:6, 1139:22,        generally [8] - 1088:18,        grew [1] - 1162:19              health -related [1] - 1186:7
  1199:24, 1200:11                1170:25, 1211:20, 1214:23,       ground [1] - 1180:25            healthy [1] - 1131:10
   follows [4] - 1084:18,         1226:21, 1227:20, 1232:4,        group [29] - 1107:10,           hear [7] - 1091:6, 1135:22,
  1104:15, 1210:13, 1244:22       1265:14                         1112:10, 1116:4, 1116:17,       1224:23, 1232:16, 1257:2,
   force [5] - 1107:5, 1107:13,    Generally [1] - 1211:22        1116:23, 1118:5, 1121:7,        1257:7, 1263:25
  1134:16, 1139:10, 1250:22        generate [1] - 1152:7          1151:4, 1158:4, 1158:6,          heard [6] - 1090:15,
   foregoing [1] - 1268:10         generated [5] - 1086:25,       1159:9, 1160:4, 1160:14,        1113:23, 1137:17, 1222:21,
   foreseeable [1] - 1103:16      1152:5, 1166:20, 1170:13,       1160:20, 1161:7, 1166:18,       1256:17, 1256:21
   forget [1] - 1110:18           1170:16                         1170:2, 1177:24, 1178:2,         hearing [4] - 1122:16,
   forgotten [1] - 1094:4          generator [1] - 1152:6         1178:4, 1178:8, 1181:9,         1182:23, 1263:24, 1264:7
   form [6] - 1195:4, 1207:8,      geographically [1] -           1187:21, 1187:24, 1193:2,        heat [1] - 1189:25
  1215:9, 1215:11, 1216:3,        1084:22                         1197:10, 1202:23, 1203:11,       Heights [1] - 1084:23
  1243:25                          George [1] - 1218:6            1206:8                           held [1] - 1206:15
   formal [1] - 1087:25            GIBSON [87] - 1081:19,          guarantee [1] - 1207:15         help [2] - 1130:18, 1133:2
   forms [14] - 1096:25,          1083:6, 1083:8, 1083:10,         guaranteed [2] - 1207:8,        helped [3] - 1154:24,
  1097:3, 1097:8, 1097:18,        1083:12, 1083:14, 1083:16,      1212:15                         1158:25, 1200:4
  1097:23, 1098:7, 1098:12,       1083:19, 1084:2, 1084:15,        guess [3] - 1113:16,            helping [1] - 1136:14
  1098:16, 1099:2, 1101:13,       1084:20, 1090:21, 1093:7,       1172:20, 1204:10                 hereby [1] - 1268:10
  1101:16, 1153:15, 1154:7,       1093:14, 1093:20, 1099:8,                                        herein [1] - 1268:15
  1214:14                         1102:6, 1102:10, 1104:4,
                                                                                H                  hereunto [1] - 1268:19
   formula [1] - 1152:4           1104:8, 1104:17, 1104:20,                                        hesitate [1] - 1267:9
   fortunate [1] - 1120:8         1104:22, 1128:24, 1129:21,                                       hierarchal [1] - 1165:12
   forward [3] - 1090:2,          1129:24, 1130:2, 1136:21,        habits [1] - 1264:23
                                                                                                   hierarchy [1] - 1161:19
                                  1146:6, 1155:18, 1155:21,        hand [4] - 1094:21,


                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 396 of 407

                                                                                                                        1277
   high [121] - 1106:6, 1106:9,   1169:21, 1169:22, 1169:25,      1227:6, 1264:18                 1145:18, 1149:2, 1149:12,
  1106:14, 1106:17, 1106:19,      1170:2, 1170:5, 1170:6,          hospital [1] - 1097:25         1245:3, 1250:18
  1106:24, 1107:5, 1107:14,       1170:10, 1170:12, 1170:15,       hours [1] - 1142:18             important [10] - 1112:8,
  1108:3, 1108:17, 1108:18,       1171:13, 1171:19, 1172:16,       house [3] - 1082:5, 1082:7,    1132:6, 1134:17, 1150:20,
  1108:23, 1109:3, 1109:4,        1172:19, 1173:23, 1174:5,       1124:18                         1151:2, 1151:5, 1159:9,
  1109:7, 1109:8, 1109:9,         1174:11, 1174:21, 1175:5,        HR [4] - 1091:8, 1130:6,       1159:13, 1168:4, 1250:21
  1109:10, 1109:21, 1110:3,       1177:16, 1177:20, 1177:21,      1235:9, 1235:11                  importantly [1] - 1084:5
  1111:7, 1113:7, 1114:22,        1178:4, 1178:15, 1178:16,        huge [1] - 1165:11              IN [1] - 1268:19
  1116:3, 1116:13, 1116:16,       1197:10, 1197:13, 1199:2,        Human [1] - 1227:13             In-house [2] - 1082:5,
  1116:22, 1116:24, 1117:14,      1201:24, 1202:4, 1202:8,         human [23] - 1085:9,           1082:7
  1117:15, 1117:17, 1120:13,      1202:14, 1202:16, 1202:21,      1086:18, 1087:22, 1088:13,       inappropriate [1] - 1192:2
  1121:7, 1138:21, 1139:7,        1203:14, 1204:8, 1205:25,       1088:17, 1088:20, 1090:7,        Inc [2] - 1210:18, 1212:12
  1143:5, 1143:10, 1143:18,       1206:5, 1206:8, 1206:19,        1103:20, 1123:7, 1210:22,        INC [1] - 1080:7
  1143:20, 1144:5, 1148:7,        1245:14, 1245:17, 1245:20,      1211:10, 1211:17, 1212:17,       inception [1] - 1206:22
  1148:24, 1150:3, 1150:4,        1245:22, 1245:24, 1245:25,      1212:21, 1213:14, 1213:16,       include [4] - 1117:4,
  1151:3, 1156:13, 1157:19,       1251:15, 1252:13, 1253:20,      1214:5, 1214:20, 1221:5,        1117:21, 1128:3, 1215:5
  1157:23, 1158:3, 1158:10,       1254:20, 1255:4, 1255:18,       1221:6, 1226:14, 1239:8,         included [7] - 1107:20,
  1159:21, 1160:4, 1160:8,        1255:22, 1256:2, 1258:5         1240:16                         1107:23, 1142:9, 1169:22,
  1160:23, 1162:4, 1162:14,        higher [7] - 1197:17,           hundred [4] - 1172:19,         1192:22, 1193:15, 1200:11
  1165:23, 1165:25, 1166:3,       1197:20, 1250:12, 1251:23,      1188:8, 1249:20, 1249:21         including [3] - 1192:24,
  1166:6, 1167:3, 1167:11,        1251:25, 1267:4                  Hurricane [1] - 1196:5         1193:18, 1198:4
  1167:12, 1169:17, 1169:18,       highest [5] - 1117:16,          husband [1] - 1162:17           income [3] - 1106:16,
  1169:21, 1169:22, 1169:25,      1248:9, 1253:8, 1253:9,          husband 's [1] - 1169:10       1108:9, 1150:19
  1170:2, 1170:5, 1170:6,         1253:10                          hypocrite [1] - 1264:24         incorrect [2] - 1100:17,
  1170:10, 1170:12, 1170:15,       Highlights [1] - 1228:14        hypothetically [1] - 1129:6    1100:23
  1171:13, 1171:19, 1172:16,       himself [2] - 1124:17,                                          increases [1] - 1232:7
  1172:19, 1173:23, 1174:5,       1124:19
  1174:11, 1174:21, 1175:5,
                                                                                I                  indeed [1] - 1141:12
                                   hire [6] - 1107:12, 1110:24,                                    index [17] - 1245:14,
  1177:16, 1177:20, 1177:21,      1111:8, 1148:6, 1171:14,                                        1245:17, 1245:20, 1246:5,
  1178:4, 1178:15, 1178:16,       1172:8                           IADEVAIA [42] - 1081:9,
                                                                                                  1246:18, 1247:10, 1247:14,
  1197:10, 1197:13, 1199:2,        hired [16] - 1105:22,          1083:11, 1083:18, 1155:24,
                                                                                                  1249:19, 1251:15, 1251:20,
  1201:24, 1202:4, 1202:8,        1111:23, 1149:21, 1149:24,      1161:5, 1163:13, 1163:17,
                                                                                                  1252:14, 1253:8, 1253:12,
  1202:14, 1202:16, 1202:21,      1150:5, 1152:19, 1158:9,        1163:18, 1164:3, 1166:22,
                                                                                                  1253:20, 1254:20, 1255:4,
  1203:14, 1204:8, 1205:25,       1161:3, 1165:9, 1171:12,        1168:12, 1181:2, 1182:3,
                                                                                                  1255:16
  1206:5, 1206:8, 1206:19,        1178:18, 1204:17, 1204:18,      1182:6, 1182:9, 1185:15,
                                                                                                   indicate [7] - 1098:8,
  1245:14, 1245:17, 1245:20,      1211:2, 1257:4, 1257:12         1185:17, 1191:7, 1191:20,
                                                                                                  1103:7, 1121:2, 1122:15,
  1245:22, 1245:24, 1245:25,       hiring [8] - 1114:17,          1194:17, 1196:7, 1198:17,
                                                                                                  1122:22, 1123:8, 1125:7
  1251:15, 1252:13, 1253:20,      1171:13, 1171:15, 1171:19,      1198:20, 1198:21, 1205:2,
                                                                                                   indicated [3] - 1087:23,
  1254:20, 1255:4, 1255:18,       1171:22, 1172:3, 1176:16,       1205:6, 1208:12, 1244:24,
                                                                                                  1213:18, 1218:2
  1255:22, 1256:2, 1258:5         1257:11                         1248:20, 1252:8, 1253:4,
                                                                                                   indicating [2] - 1226:8,
   high-yield [120] - 1106:6,      history [1] - 1105:21          1253:13, 1256:8, 1260:5,
                                                                                                  1243:2
  1106:9, 1106:14, 1106:17,        hit [1] - 1189:19              1261:11, 1261:17, 1263:14,
                                                                                                   indirectly [1] - 1268:16
  1106:19, 1106:24, 1107:5,        HOAI [3] - 1080:4, 1083:17,    1266:12, 1266:20, 1266:24,
                                                                                                   individual [1] - 1260:15
  1107:14, 1108:3, 1108:17,       1244:20                         1267:7, 1267:15
                                                                                                   industries [2] - 1147:13,
  1108:18, 1108:23, 1109:3,        Hoai [23] - 1085:11,            idea [8] - 1097:16, 1113:14,
                                                                                                  1202:11
  1109:4, 1109:7, 1109:8,         1090:15, 1110:16, 1113:3,       1116:19, 1128:3, 1180:19,
                                                                                                   industry [2] - 1105:21,
  1109:9, 1109:10, 1109:21,       1118:22, 1119:3, 1120:6,        1180:20, 1180:21, 1180:23
                                                                                                  1246:3
  1110:3, 1111:7, 1113:7,         1124:15, 1133:4, 1137:17,        identifies [1] - 1154:7
                                                                                                   inform [2] - 1092:18,
  1114:22, 1116:3, 1116:13,       1141:6, 1142:18, 1142:20,        imagine [1] - 1224:22
                                                                                                  1094:6
  1116:16, 1116:22, 1116:24,      1144:18, 1147:11, 1175:7,        Immediate [1] - 1153:19
  1117:14, 1117:15, 1117:17,                                                                       information [4] - 1096:20,
                                  1176:3, 1189:20, 1190:21,        immediate [2] - 1154:4,
  1121:7, 1138:21, 1139:7,                                                                        1109:12, 1109:17, 1144:8
                                  1222:22, 1224:23, 1237:12,      1154:7
  1143:5, 1143:10, 1143:18,                                                                        informed [1] - 1147:5
                                  1244:15                          immediately [1] - 1208:2
  1143:20, 1144:5, 1148:7,                                                                         input [2] - 1196:16, 1196:21
                                   Hoai's [2] - 1126:9, 1133:15    immunization [2] -
  1148:24, 1150:3, 1150:4,                                                                         inquiry [2] - 1097:5
                                   Hoffman [1] - 1082:4           1185:24, 1186:4
  1151:3, 1156:13, 1157:19,                                                                        instance [1] - 1234:17
                                   Hold [4] - 1102:16, 1210:7,     immunizations [1] -
  1157:23, 1158:3, 1158:10,                                                                        instances [1] - 1207:10
                                  1224:12, 1232:24                1186:10
  1159:21, 1160:4, 1160:8,                                                                         institution [1] - 1174:22
                                   hold [1] - 1209:12              Imperial [2] - 1106:12,
  1160:23, 1162:4, 1162:14,                                                                        institutional [1] - 1109:18
                                   hold-up [1] - 1209:12          1149:10
  1165:23, 1165:25, 1166:3,                                                                        instructed [1] - 1135:10
                                   honest [1] - 1163:23            implicit [1] - 1167:15
  1166:6, 1167:3, 1167:11,                                                                         intended [2] - 1125:14,
                                   Honor [3] - 1226:24,            implies [1] - 1252:5
  1167:12, 1169:17, 1169:18,                                                                      1160:13
                                                                   importance [6] - 1145:10,


                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 397 of 407

                                                                                                                            1278
   intending [1] - 1134:3            jobs [1] - 1258:8               kids [1] - 1120:3               1098:9, 1098:11, 1098:16,
   intent [2] - 1122:3, 1122:6       John [12] - 1084:12,            kind [8] - 1098:9, 1135:15,     1098:25, 1100:2, 1100:11,
   intention [1] - 1154:22         1093:8, 1093:14, 1099:8,         1149:8, 1200:7, 1214:25,         1100:14, 1100:16, 1100:18,
   intentions [1] - 1097:16        1132:25, 1133:13, 1133:16,       1216:12, 1225:14, 1230:10        1100:23, 1103:2, 1103:7,
   interact [1] - 1109:4           1135:2, 1135:20, 1209:18          kinds [1] - 1195:4              1103:16, 1104:2, 1111:19,
   interest [1] - 1176:11            JOHN [1] - 1081:21              knowledge [10] - 1110:7,        1119:16, 1120:16, 1120:23,
   interested [3] - 1122:16,         john.coster@ssbb.com [1]       1115:15, 1138:20, 1148:7,        1121:3, 1121:15, 1121:19,
  1182:23, 1268:16                 - 1081:22                        1201:9, 1201:13, 1201:15,        1121:24, 1122:3, 1122:7,
   interface [1] - 1107:13           Johnson [9] - 1152:15,         1206:4, 1226:15, 1254:3          1122:19, 1122:24, 1123:16,
   interview [2] - 1111:22,        1152:17, 1152:18, 1152:23,        known [2] - 1135:16,            1125:2, 1125:5, 1128:9,
  1111:25                          1154:14, 1155:10, 1155:13,       1202:24                          1128:17, 1130:4, 1130:5,
   interviewed [4] - 1112:5,       1198:23, 1199:25                  Kristen [1] - 1224:20           1132:9, 1132:18, 1152:24,
  1172:5, 1198:7, 1258:6             Johnson 's [2] - 1153:8,                                        1154:14, 1155:2, 1155:14,
                                                                                                     1157:13, 1157:17, 1171:6,
   interviewing [1] - 1172:8       1154:3                                         L
   invest [1] - 1176:14              join [1] - 1106:8                                               1171:9, 1176:22, 1182:14,
   investment [8] - 1106:9,          joined [1] - 1156:12                                            1182:17, 1200:2, 1200:6,
                                                                     L.F [1] - 1106:2                1200:13, 1212:12, 1212:14,
  1150:19, 1200:22, 1201:3,          jointly [1] - 1192:20
                                                                     LA [1] - 1167:20                1212:22, 1213:13, 1213:14,
  1201:5, 1201:10, 1201:11,          Joshi [8] - 1148:11,
                                                                     labeled [1] - 1094:19           1213:18, 1213:21, 1214:2,
  1201:16                          1148:12, 1148:18, 1149:16,
                                   1149:20, 1149:24, 1204:10,        lack [1] - 1145:7               1214:7, 1215:6, 1215:25,
   involve [1] - 1134:23
                                   1204:18                           laid [1] - 1230:19              1217:7, 1217:11, 1217:19,
   involved [6] - 1171:12,
                                     Judge [11] - 1084:5,            large [2] - 1156:23, 1220:13    1217:22, 1217:24, 1220:6,
  1171:16, 1172:2, 1175:17,
                                   1102:6, 1128:25, 1155:19,         largest [1] - 1170:2            1221:18, 1221:22, 1222:6,
  1178:6, 1178:14
                                   1205:15, 1209:13, 1242:20,        Last [3] - 1246:9, 1258:11,     1222:9, 1222:13, 1222:20,
   issue [3] - 1145:17,
                                   1260:8, 1266:16, 1267:18,        1259:12                          1223:2, 1223:18, 1225:8,
  1266:13, 1267:12
                                   1267:20                           last [17] - 1094:25, 1102:25,   1225:15, 1226:2, 1226:9,
   issues [3] - 1140:7,
                                     judge [1] - 1084:9             1110:3, 1113:4, 1117:13,         1233:8, 1233:13, 1233:21,
  1142:22, 1196:6
                                     JUDGE [1] - 1080:12            1129:22, 1130:17, 1140:17,       1234:4, 1234:7, 1234:9,
   item [1] - 1228:17
                                                                    1150:3, 1218:16, 1218:25,        1234:11, 1234:22, 1234:24,
   items [1] - 1265:24               July [42] - 1090:12,
                                                                    1219:8, 1219:9, 1237:3,          1234:25, 1235:5, 1236:21,
   iterative [1] - 1168:10         1099:25, 1100:11, 1100:15,
                                                                    1243:17, 1259:13, 1264:21        1237:21, 1237:25, 1238:11,
                                   1100:19, 1101:3, 1126:8,
                                                                     late [4] - 1107:3, 1107:10,     1239:5, 1239:9, 1240:9,
                                   1128:6, 1131:5, 1132:16,
                J                                                   1234:19, 1262:10                 1240:10, 1241:5, 1243:4,
                                   1136:23, 1142:20, 1143:5,
                                                                     law [3] - 1212:14, 1262:21,     1243:5, 1243:19, 1258:19,
                                   1184:20, 1185:7, 1186:13,
    Jaime [2] - 1088:8, 1232:23                                     1263:2                           1258:20, 1259:3
                                   1187:15, 1188:4, 1188:10,
    JAIME [1] - 1210:11                                              laws [1] - 1212:13               Leave [5] - 1087:2,
                                   1188:12, 1188:21, 1188:25,
    Jamie [1] - 1082:15                                              layers [1] - 1165:12            1089:15, 1171:2, 1213:10,
                                   1189:5, 1189:17, 1190:7,
    JAMIE [1] - 1083:13                                              layoffs [3] - 1227:12,          1219:7
                                   1191:9, 1207:19, 1222:19,
    JAMS [1] - 1080:2              1224:24, 1225:9, 1226:10,        1227:24, 1231:23                  leaves [8] - 1199:7,
    Jane [5] - 1082:14,            1233:7, 1235:4, 1235:19,          leadership [11] - 1160:18,      1199:11, 1199:13, 1199:16,
  1173:10, 1244:12, 1250:19,       1236:10, 1237:11, 1239:14,       1160:23, 1161:6, 1161:17,        1199:22, 1199:24, 1200:11,
  1251:16                          1239:23, 1240:3, 1240:4,         1161:19, 1161:22, 1162:13,       1218:3
    JANE [2] - 1083:9, 1104:13     1262:7                           1165:10, 1165:13, 1165:14,        Leaves [1] - 1212:9
    JEREMIAH [1] - 1081:9            June [19] - 1124:7,            1167:25                           ledger [1] - 1204:24
    jiadevaia @vladeck .com        1125:11, 1127:18, 1140:19,        leading [1] - 1105:21            left [18] - 1103:10, 1106:8,
  [1] - 1081:10                    1147:19, 1148:2, 1183:19,         learn [4] - 1125:23,            1124:2, 1127:17, 1132:14,
                                   1194:11, 1206:13, 1246:19,       1136:25, 1137:6, 1146:21         1175:9, 1177:23, 1178:2,
    Jiten [2] - 1148:11, 1204:18
                                   1248:22, 1249:7, 1258:23,         learned [4] - 1125:20,          1194:11, 1204:17, 1204:19,
    job [30] - 1085:6, 1089:12,
                                   1259:2, 1259:6, 1260:19,         1126:15, 1139:6, 1146:23         1215:15, 1253:24, 1258:22,
  1101:4, 1101:19, 1104:25,
                                   1261:18, 1262:2, 1262:17          least [1] - 1089:16             1259:2, 1259:5, 1260:21,
  1107:4, 1107:12, 1159:9,
                                     junior [2] - 1135:3, 1179:16    leave [138] - 1086:17,          1261:19
  1159:20, 1162:8, 1162:24,
                                     Justin [1] - 1082:7            1086:23, 1087:5, 1087:17,         legal [1] - 1099:20
  1165:22, 1166:12, 1167:2,
  1167:4, 1169:3, 1171:10,                                          1087:23, 1087:25, 1089:5,         lengthy [1] - 1149:7
                                                                    1089:8, 1089:12, 1089:20,         LENORE [2] - 1083:4,
  1176:10, 1176:18, 1199:25,                     K                                                   1084:16
  1200:11, 1208:6, 1210:19,                                         1089:24, 1090:2, 1090:14,
  1210:21, 1225:2, 1225:19,                                         1091:22, 1091:23, 1091:24,        Lenore [7] - 1084:2,
                                    Katia [4] - 1260:16,            1092:4, 1092:5, 1092:9,          1093:7, 1211:11, 1220:21,
  1242:7, 1243:19, 1246:21,
                                   1260:17, 1262:24                 1092:12, 1092:18, 1094:6,        1224:19, 1225:12, 1225:14
  1258:4
                                    keep [6] - 1113:20, 1176:7,     1095:4, 1095:11, 1096:2,          Leonore [1] - 1082:13
    job-protected [4] -
                                   1180:11, 1207:2, 1235:13,        1096:3, 1096:18, 1096:19,         less [2] - 1206:16, 1231:20
  1089:12, 1101:4, 1101:19,
                                   1254:11                          1096:22, 1097:5, 1097:9,          letter [40] - 1099:25,
  1243:19
                                    keeping [1] - 1196:4            1097:15, 1098:3, 1098:5,         1101:11, 1113:3, 1113:5,


                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 398 of 407

                                                                                                                    1279
  1113:25, 1114:13, 1172:11,       1112:14, 1113:4, 1125:25,       1152:18, 1154:21, 1198:22     manual [1] - 1212:25
  1172:15, 1172:20, 1173:7,        1126:4, 1131:3, 1141:14,                                      March [4] - 1080:16,
  1173:14, 1217:11, 1217:14,       1153:4, 1164:11, 1164:12,                   M                1110:4, 1268:11, 1268:20
  1217:20, 1224:24, 1233:7,        1165:3, 1168:13, 1168:15,                                     market [16] - 1189:6,
  1235:3, 1235:7, 1235:9,          1172:23, 1173:2, 1179:17,                                    1189:7, 1189:18, 1247:5,
  1235:19, 1235:21, 1235:24,       1179:20, 1184:19, 1184:25,       Madison [2] - 1110:23,
                                                                                                1247:12, 1247:22, 1248:2,
  1235:25, 1236:10, 1236:15,       1186:15, 1189:8, 1189:9,        1114:7
                                                                                                1248:15, 1248:18, 1249:9,
  1236:17, 1237:14, 1238:11,       1192:5, 1192:18, 1215:8,         mail [109] - 1085:13,
                                                                                                1249:17, 1250:4, 1250:6,
  1238:12, 1238:21, 1239:4,        1216:2, 1217:9, 1219:8,         1085:24, 1086:3, 1086:8,     1251:7
  1239:7, 1239:15, 1239:17,        1220:8, 1222:18, 1225:24,       1086:21, 1088:7, 1088:8,
                                                                                                 marketplace [1] - 1151:5
  1239:23, 1240:4, 1240:7,         1228:16, 1229:8, 1232:17,       1088:22, 1089:3, 1090:6,
                                                                                                 markets [2] - 1105:4,
  1240:19, 1242:16, 1243:12        1232:18, 1236:3, 1236:25,       1090:11, 1090:19, 1093:9,
                                                                                                1157:23
   letters [5] - 1113:8,           1243:11, 1246:7, 1246:11,       1093:15, 1096:6, 1099:9,
                                                                                                 marriage [1] - 1268:15
  1113:11, 1234:22, 1234:23,       1246:16, 1246:23, 1248:14,      1099:16, 1099:23, 1103:22,
                                                                                                 mass [1] - 1259:13
  1243:2                           1249:18, 1252:15, 1252:18,      1103:24, 1125:24, 1126:6,
                                                                                                 massive [1] - 1251:13
   level [1] - 1203:7              1253:14, 1267:7                 1126:11, 1127:20, 1128:4,
                                                                                                 matching [1] - 1175:4
   levels [3] - 1111:13,            looked [8] - 1182:25,          1128:6, 1128:12, 1128:16,
                                                                                                 material [4] - 1145:13,
  1115:15, 1179:14                 1220:6, 1226:6, 1248:22,        1130:3, 1130:8, 1130:11,
                                                                                                1243:20, 1243:23, 1244:4
                                   1249:5, 1253:15, 1254:17,       1130:22, 1131:3, 1131:21,
   licenses [2] - 1105:12,                                                                       math [1] - 1231:2
                                   1255:12                         1132:16, 1132:21, 1136:23,
  1105:17                                                                                        matrix [1] - 1152:4
                                    looking [9] - 1169:10,         1137:19, 1138:17, 1140:3,
   LICUL [29] - 1081:11,                                                                         matter [3] - 1151:6,
                                   1216:15, 1218:19, 1222:2,       1141:11, 1141:17, 1141:19,
  1083:7, 1083:15, 1091:3,                                                                      1192:11, 1268:16
                                   1222:15, 1222:24, 1235:23,      1185:6, 1185:7, 1185:10,
  1093:24, 1099:5, 1099:12,                                                                      MBA [1] - 1105:25
                                   1264:4, 1267:8                  1186:11, 1186:21, 1188:4,
  1102:4, 1104:6, 1104:10,                                                                       McCabe [3] - 1099:18,
                                    looks [2] - 1089:6, 1229:22    1188:13, 1188:21, 1188:25,
  1163:20, 1163:24, 1226:24,                                                                    1099:19, 1224:19
                                                                   1190:7, 1190:23, 1190:24,
  1232:12, 1233:4, 1242:10,         Looks [1] - 1221:20                                          MD [1] - 1197:12
                                                                   1191:9, 1191:12, 1192:2,
  1244:8, 1244:16, 1256:13,         Los [7] - 1105:7, 1162:19,                                   mean [13] - 1131:23,
                                                                   1192:3, 1195:6, 1207:20,
  1263:21, 1264:11, 1264:15,       1162:22, 1164:19, 1165:17,                                   1161:7, 1165:6, 1187:22,
                                                                   1208:2, 1220:2, 1220:10,
  1265:4, 1265:16, 1265:18,        1165:22, 1167:4                                              1189:13, 1196:2, 1215:18,
                                                                   1220:20, 1220:24, 1221:7,
  1266:2, 1266:8, 1266:11,          lose [2] - 1167:2, 1167:21                                  1217:17, 1233:14, 1245:16,
                                                                   1221:16, 1221:24, 1222:4,
  1267:18                           losing [2] - 1176:13,                                       1247:8, 1249:10, 1263:8
                                                                   1222:15, 1222:24, 1223:10,
   Licul [6] - 1090:23,            1176:15                                                       meaning [1] - 1247:13
                                                                   1224:17, 1224:18, 1224:21,
  1102:20, 1227:7, 1232:14,         lost [3] - 1092:25, 1200:14,                                 meaningful [1] - 1171:23
                                                                   1225:9, 1225:12, 1225:18,
  1242:18, 1242:25                 1246:21
                                                                   1225:25, 1232:19, 1233:10,    means [4] - 1102:8,
   likely [1] - 1139:9              low [1] - 1174:8
                                                                   1233:15, 1236:7, 1236:8,     1216:10, 1216:13, 1250:11
   Lily [1] - 1131:10               Lowenthal [57] - 1099:16,
                                                                   1236:13, 1236:18, 1239:19,    meant [1] - 1224:22
   limit [2] - 1264:20, 1264:22    1100:7, 1101:16, 1108:5,
                                                                   1240:4, 1240:8, 1241:17,      Meant [1] - 1142:11
   limited [1] - 1227:16           1108:11, 1111:4, 1115:17,
                                                                   1259:13, 1259:25, 1260:11,    measure [6] - 1245:14,
   line [22] - 1094:25, 1099:24,   1115:19, 1116:20, 1123:12,
                                                                   1260:12, 1260:13, 1260:18,   1245:16, 1248:11, 1250:21,
  1126:8, 1152:6, 1164:12,         1127:21, 1136:7, 1136:22,
                                                                   1261:10, 1262:20, 1262:22,   1251:6, 1251:8
  1164:16, 1165:4, 1168:15,        1136:25, 1137:5, 1137:12,
                                                                   1262:23, 1262:25, 1263:2,     measured [2] - 1249:11,
  1168:22, 1173:2, 1173:5,         1137:21, 1138:7, 1138:11,
                                                                   1263:5, 1263:6, 1263:13      1249:12
  1179:21, 1182:10, 1186:15,       1138:24, 1144:4, 1146:20,
                                                                    mailed [2] - 1084:12,        measurement [2] -
  1186:19, 1189:9, 1189:11,        1147:2, 1147:7, 1156:24,
                                                                   1086:22                      1245:19, 1247:25
  1228:16, 1233:5, 1233:6,         1157:2, 1157:5, 1157:6,
                                                                    mailing [1] - 1086:12        measures [2] - 1245:21,
  1235:20                          1157:8, 1157:12, 1162:16,
                                                                    mails [3] - 1085:22,        1248:5
   list [2] - 1231:4, 1265:22      1175:23, 1176:6, 1178:10,
                                                                   1124:22, 1126:3               media [1] - 1148:13
   lists [1] - 1228:20             1178:12, 1181:3, 1181:4,
                                                                    main [1] - 1176:11           Medical [3] - 1087:2,
   LLP [1] - 1081:15               1181:7, 1188:21, 1191:8,
                                                                    maintained [1] - 1214:20    1089:15, 1171:2
   LOA [4] - 1219:2, 1219:6,       1191:22, 1196:16, 1196:24,
                                                                    male [1] - 1155:13           medical [12] - 1087:9,
  1241:4, 1241:25                  1204:24, 1208:2, 1224:19,
                                                                    manage [2] - 1107:13,       1087:13, 1089:7, 1214:3,
   local [1] - 1212:13             1233:17, 1235:21, 1235:24,
                                                                   1166:10                      1216:4, 1216:20, 1217:7,
   located [2] - 1084:22,          1236:9, 1236:21, 1237:25,
                                                                    managed [3] - 1158:7,       1217:10, 1217:19, 1221:21,
  1114:6                           1240:9, 1256:17, 1257:2,
                                                                   1166:7, 1166:13              1222:7, 1234:9
   logical [1] - 1179:7            1265:23
                                                                    management [3] - 1156:20,    meet [1] - 1110:17
   Logistically [1] - 1126:20       Lowenthal 's [3] - 1108:6,
                                                                   1161:20, 1165:13              meeting [5] - 1139:15,
   logistics [1] - 1133:3          1242:15, 1244:25
                                                                    managers [1] - 1215:3       1142:12, 1142:13, 1195:5,
   look [58] - 1085:17,             lucky [1] - 1107:9
                                                                    managing [7] - 1085:8,      1195:8
  1085:22, 1088:3, 1092:21,         Luncheon [1] - 1208:15
                                                                   1090:9, 1106:13, 1156:16,     meetings [1] - 1139:14
  1094:13, 1094:19, 1094:25,        lying [4] - 1256:22,
                                                                   1166:24, 1197:7, 1204:23      member [1] - 1157:8
  1101:8, 1103:10, 1112:11,        1256:25, 1257:10, 1257:14
                                                                    Managing [1] - 1105:3        mention [3] - 1128:21,
                                    Lynn [4] - 1152:15,


                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 399 of 407

                                                                                                                     1280
  1147:18, 1147:22                1172:21, 1177:20, 1177:23,     1260:8, 1260:9, 1261:7,          Ngo [201] - 1084:4,
   message [4] - 1090:12,         1196:20, 1196:24               1261:11, 1261:17, 1263:14,      1085:11, 1085:14, 1085:23,
  1093:12, 1141:19, 1222:19        Morgan 's [2] - 1108:15,      1263:17, 1263:21, 1264:3,       1086:4, 1086:12, 1086:21,
   met [1] - 1110:16              1178:7                         1264:11, 1264:13, 1264:15,      1087:9, 1087:17, 1088:24,
   metal [1] - 1197:5              morning [15] - 1084:13,       1264:18, 1264:25, 1265:4,       1089:6, 1089:23, 1095:9,
   Metals [3] - 1249:3, 1249:4,   1091:4, 1091:5, 1104:18,       1265:8, 1265:11, 1265:16,       1096:6, 1098:15, 1098:24,
  1252:12                         1104:19, 1137:10, 1137:12,     1265:18, 1265:20, 1266:2,       1100:8, 1100:10, 1100:18,
   metals [15] - 1196:9,          1139:14, 1139:15, 1142:12,     1266:5, 1266:8, 1266:9,         1100:25, 1101:17, 1103:18,
  1196:10, 1201:20, 1202:5,       1142:13, 1155:25, 1156:2,      1266:11, 1266:12, 1266:20,      1103:25, 1110:12, 1110:15,
  1249:2, 1249:6, 1249:8,         1195:5, 1195:8                 1266:22, 1266:24, 1267:3,       1110:25, 1111:22, 1113:25,
  1252:11, 1252:20, 1253:11,       most [4] - 1084:4, 1156:19,   1267:7, 1267:10, 1267:15,       1114:18, 1114:23, 1115:4,
  1254:8, 1255:8, 1255:13,        1184:21, 1248:8                1267:18, 1267:20                1116:3, 1116:16, 1116:21,
  1256:5, 1256:20                  mostly [1] - 1179:11           Mulvenna [3] - 1080:23,        1117:5, 1117:15, 1117:22,
   mgibson @ssbb.com [1] -         mothers [1] - 1120:3          1268:8, 1268:22                 1118:8, 1118:14, 1118:25,
  1081:20                          move [8] - 1106:6, 1106:7,     must [5] - 1095:4, 1103:3,     1119:6, 1119:11, 1119:16,
   MICHAEL [2] - 1080:12,         1162:22, 1162:24, 1164:18,     1103:7, 1103:14, 1212:16        1119:25, 1120:15, 1120:18,
  1081:19                         1167:20, 1169:11, 1180:25                                      1120:23, 1120:25, 1121:5,
   Michigan [2] - 1084:23,         moved [3] - 1162:10,                        N                 1121:14, 1121:23, 1122:3,
  1210:25                         1162:11, 1165:22                                               1122:10, 1122:15, 1123:3,
   mid [7] - 1110:16, 1118:13,     moving [2] - 1162:18,                                         1123:9, 1123:16, 1123:21,
                                                                  nail [1] - 1258:12             1123:25, 1124:24, 1125:11,
  1146:12, 1223:22, 1224:3,       1165:17
                                                                  name [3] - 1152:15,            1125:20, 1126:7, 1126:15,
  1225:17                          MR [157] - 1083:6, 1083:7,
                                                                 1153:22, 1153:24                1127:5, 1127:16, 1128:13,
   middle [4] - 1088:7,           1083:8, 1083:10, 1083:11,
                                                                  nature [1] - 1087:12           1129:4, 1130:8, 1131:4,
  1120:13, 1157:14, 1220:23       1083:12, 1083:14, 1083:15,
                                                                  nearly [1] - 1257:5            1132:8, 1132:17, 1132:20,
   Midtown [1] - 1110:23          1083:16, 1083:18, 1083:19,
                                                                  necessary [1] - 1129:18        1132:23, 1133:23, 1134:3,
   might [2] - 1141:15,           1083:20, 1084:2, 1084:15,
                                                                  need [12] - 1091:21,           1134:24, 1136:25, 1137:21,
  1206:20                         1084:20, 1090:21, 1091:3,
                                  1093:7, 1093:14, 1093:20,      1103:15, 1103:16, 1103:23,      1138:12, 1138:20, 1139:16,
   Mike [2] - 1102:11, 1209:4
                                  1093:24, 1099:5, 1099:8,       1120:3, 1122:9, 1192:23,        1139:21, 1139:25, 1140:10,
   Miller [1] - 1082:3
                                  1099:12, 1102:4, 1102:6,       1193:16, 1215:2, 1217:14,       1140:12, 1140:18, 1140:23,
   mind [1] - 1133:20
                                  1102:10, 1104:4, 1104:6,       1237:20, 1256:11                1141:25, 1143:8, 1144:16,
   miners [1] - 1145:6
                                  1104:8, 1104:10, 1104:17,       needed [9] - 1121:2,           1145:11, 1146:8, 1146:17,
   mining [22] - 1142:21,
                                  1104:20, 1104:22, 1128:24,     1127:6, 1131:18, 1133:23,       1147:3, 1147:18, 1147:22,
  1145:4, 1148:22, 1149:14,
                                  1129:21, 1129:24, 1130:2,      1185:23, 1186:4, 1186:6,        1147:25, 1148:8, 1148:16,
  1150:9, 1196:9, 1196:10,
                                  1136:21, 1146:6, 1155:18,      1186:9, 1212:16                 1157:12, 1157:13, 1157:16,
  1197:5, 1201:20, 1202:4,
                                  1155:21, 1155:24, 1161:5,       netted [1] - 1207:14           1172:3, 1172:5, 1172:8,
  1249:2, 1249:3, 1249:4,
                                  1163:13, 1163:15, 1163:17,      never [17] - 1089:8,           1173:7, 1173:14, 1174:23,
  1249:8, 1252:11, 1252:12,
                                  1163:18, 1163:20, 1163:22,     1090:15, 1114:11, 1159:4,       1175:5, 1175:11, 1175:14,
  1252:21, 1254:8, 1255:8,
                                  1163:24, 1164:2, 1164:3,       1163:22, 1181:3, 1183:5,        1175:18, 1175:20, 1175:24,
  1255:14, 1256:6, 1256:20
                                  1166:22, 1168:12, 1181:2,      1187:22, 1200:14, 1201:10,      1176:7, 1176:9, 1176:17,
   mining 's [1] - 1253:11
                                  1182:3, 1182:5, 1182:6,        1201:14, 1202:14, 1207:15,      1176:22, 1178:24, 1179:4,
   minings [1] - 1249:6
                                  1182:9, 1185:15, 1185:17,      1221:22, 1222:21, 1225:15,      1181:4, 1181:8, 1181:11,
   minutes [3] - 1092:23,
                                  1190:16, 1190:19, 1191:7,      1244:6                          1181:17, 1181:20, 1181:24,
  1155:19, 1244:14
                                  1191:15, 1191:17, 1191:20,      new [5] - 1109:23, 1180:9,     1182:13, 1183:5, 1183:13,
   miss [1] - 1142:5
                                  1194:17, 1196:7, 1198:17,      1207:12, 1237:16, 1239:6        1183:18, 1183:22, 1183:25,
   mistake [1] - 1119:25
                                  1198:20, 1198:21, 1205:2,       NEW [2] - 1268:4, 1268:6       1184:2, 1184:6, 1185:11,
   moi [1] - 1165:13
                                  1205:3, 1205:6, 1205:8,         New [9] - 1080:15, 1081:7,     1186:12, 1186:21, 1187:16,
   mom [1] - 1124:18                                                                             1187:23, 1188:3, 1188:7,
                                  1205:15, 1205:18, 1208:9,      1081:17, 1129:17, 1133:3,
   mom's [1] - 1124:18                                                                           1188:14, 1188:17, 1188:24,
                                  1208:12, 1209:4, 1209:7,       1268:9
   moment [1] - 1220:11                                           newborns [1] - 1120:11         1191:22, 1191:25, 1192:20,
                                  1209:12, 1209:13, 1209:23,
   Monday [4] - 1131:5,                                           news [6] - 1128:22,            1192:23, 1193:17, 1194:20,
                                  1210:3, 1210:8, 1210:10,
  1136:5, 1137:10, 1137:12                                       1134:14, 1145:20, 1188:11,      1195:2, 1200:16, 1201:23,
                                  1210:15, 1226:24, 1227:6,
   money [4] - 1174:23,                                          1189:20, 1266:7                 1202:3, 1202:7, 1202:19,
                                  1227:14, 1227:18, 1232:9,
  1176:22, 1177:3, 1177:11                                        news-making [1] - 1145:20      1206:4, 1206:7, 1207:25,
                                  1232:12, 1232:21, 1233:4,
   month [5] - 1259:7, 1261:5,                                    next [12] - 1086:24, 1098:2,   1208:7, 1209:9, 1213:18,
                                  1242:10, 1242:12, 1242:20,
  1263:6, 1263:9, 1263:13                                        1131:3, 1138:4, 1138:5,         1213:25, 1214:6, 1215:12,
                                  1242:22, 1242:24, 1244:7,
   months [2] - 1089:16,                                         1138:18, 1243:11, 1261:4,       1215:23, 1218:2, 1218:13,
                                  1244:8, 1244:12, 1244:14,
  1207:12                                                        1263:6, 1263:9, 1263:13,        1218:21, 1219:19, 1219:23,
                                  1244:16, 1244:17, 1244:24,
   Morgan [15] - 1108:13,                                        1263:19                         1220:3, 1220:6, 1221:11,
                                  1248:20, 1252:8, 1253:4,
  1108:21, 1111:5, 1113:18,                                       Next [1] - 1186:25             1221:19, 1222:9, 1223:2,
                                  1253:13, 1256:8, 1256:10,
  1114:8, 1114:11, 1115:16,                                       NGO [4] - 1080:4, 1083:17,     1223:17, 1225:8, 1225:21,
                                  1256:13, 1256:15, 1259:11,
  1115:19, 1116:9, 1117:24,                                      1209:12, 1244:20                1226:9, 1232:14, 1233:13,
                                  1259:18, 1259:19, 1260:5,


                                                        PIROZZI & HILLMAN
                                                           212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 400 of 407

                                                                                                                       1281
  1233:18, 1233:21, 1235:4,       1266:21                         1250:5, 1250:21, 1252:12,      1253:25, 1255:17, 1255:24,
  1235:22, 1236:9, 1236:22,        obligated [1] - 1089:25        1257:4, 1258:3, 1259:12,       1255:25, 1256:5, 1256:18,
  1240:7, 1241:8, 1244:4,          obligation [7] - 1092:8,       1259:25, 1264:3, 1264:22,      1257:3, 1257:12, 1258:3,
  1244:25, 1256:12, 1256:16,      1092:12, 1092:18, 1094:5,       1266:12                        1260:13
  1259:20, 1259:24, 1260:10,      1097:7, 1097:19, 1103:6          ones [2] - 1105:14, 1200:12    Oppenheimer 's [9] -
  1260:16                          obligations [5] - 1092:3,       OPCO [7] - 1212:6,            1089:12, 1106:16, 1123:7,
   Ngo's [38] - 1087:22,          1192:25, 1193:18, 1194:6        1212:25, 1213:7, 1215:9,       1211:17, 1211:18, 1213:4,
  1090:23, 1101:21, 1115:15,       obviously [1] - 1262:2         1215:10, 1216:22, 1228:11      1214:20, 1222:11, 1231:24
  1115:20, 1116:12, 1124:11,       occurred [1] - 1093:13          open [7] - 1093:15,            opportunity [4] - 1161:10,
  1128:6, 1130:3, 1130:11,         October [4] - 1197:14,         1093:25, 1102:14, 1212:2,      1161:25, 1162:22, 1237:20
  1136:23, 1146:14, 1150:2,       1223:12, 1225:3, 1225:19        1232:22, 1232:23, 1264:19       opt [1] - 1096:13
  1154:7, 1188:22, 1190:6,         OF [4] - 1081:4, 1081:14,       opine [2] - 1109:15,           opted [1] - 1096:12
  1190:13, 1191:9, 1191:12,       1268:4, 1268:6                  1133:14                         option [1] - 1265:14
  1192:2, 1195:10, 1195:18,        offer [22] - 1106:3, 1113:3,    opining [1] - 1144:25          optionality [1] - 1251:24
  1196:8, 1197:5, 1197:6,         1113:8, 1113:11, 1113:25,        opinion [9] - 1112:8,          order [4] - 1103:6, 1247:4,
  1197:16, 1197:19, 1200:23,      1114:13, 1172:11, 1172:15,      1128:22, 1147:3, 1148:25,      1263:19, 1263:24
  1201:12, 1201:16, 1201:21,      1173:7, 1173:13, 1173:24,       1149:4, 1149:11, 1171:15,       organization [1] - 1165:12
  1207:19, 1209:10, 1211:14,      1174:6, 1174:12, 1174:21,       1171:22, 1196:25                organized [1] - 1135:15
  1213:16, 1214:4, 1216:16,       1175:4, 1175:14, 1175:18,        opinions [1] - 1144:10         outside [2] - 1178:19,
  1243:2                          1175:21, 1177:5, 1177:7,         OPPENHEIMER [1] -             1212:20
   nice [4] - 1106:11, 1165:16,   1177:9, 1177:10                 1080:7                          outstanding [4] - 1245:21,
  1189:5, 1189:16                  offered [7] - 1161:10,          Oppenheimer [130] -           1245:22, 1249:16, 1250:23
   night [1] - 1246:9             1161:25, 1174:23, 1176:21,      1082:6, 1082:8, 1084:3,         overruled [1] - 1227:16
   none [2] - 1151:21, 1191:6     1177:2, 1258:3, 1258:8          1085:3, 1086:16, 1087:4,        oversaw [1] - 1166:14
   Notary [1] - 1268:9             offhand [1] - 1234:13          1088:14, 1089:25, 1094:5,       overseeing [1] - 1166:24
   note [1] - 1216:11              office [48] - 1095:10,         1098:15, 1098:24, 1100:10,      oversight [1] - 1135:4
   noted [1] - 1204:16            1095:12, 1095:17, 1096:11,      1100:18, 1101:6, 1101:17,       own [1] - 1144:10
   Notes [1] - 1216:3             1105:5, 1110:22, 1113:18,       1103:19, 1104:24, 1105:2,
   notes [1] - 1217:9             1118:8, 1121:8, 1123:16,        1105:5, 1105:22, 1106:17,
                                                                                                               P
   Nothing [3] - 1090:14,         1124:2, 1125:13, 1125:21,       1106:20, 1107:3, 1107:5,
  1222:21, 1266:24                1126:15, 1126:23, 1127:6,       1107:7, 1107:19, 1108:2,
   notice [6] - 1103:15,          1127:14, 1127:17, 1128:14,      1108:9, 1108:11, 1108:16,       P&L [6] - 1152:7, 1166:13,
  1103:19, 1127:21, 1153:13,      1131:19, 1137:2, 1137:16,       1108:21, 1108:24, 1109:21,     1166:14, 1166:16, 1166:24,
  1215:2, 1216:4                  1137:22, 1138:13, 1140:2,       1109:24, 1110:8, 1110:21,      1250:20
   notified [1] - 1246:21         1140:13, 1140:16, 1141:6,       1111:7, 1114:19, 1115:5,        P.C [1] - 1081:5
   notify [4] - 1092:3, 1095:5,   1142:2, 1147:19, 1183:7,        1116:25, 1117:18, 1143:19,      p.m [2] - 1209:3, 1267:24
  1103:3, 1215:4                  1183:14, 1185:12, 1192:21,      1146:8, 1148:5, 1148:6,         packaging [12] - 1148:20,
   November [14] - 1139:23,       1192:24, 1193:12, 1193:17,      1149:10, 1149:17, 1149:24,     1149:13, 1150:7, 1201:17,
  1140:13, 1140:17, 1140:24,      1210:4, 1210:6, 1210:23,        1150:14, 1150:16, 1151:8,      1202:9, 1254:16, 1254:22,
  1141:23, 1143:8, 1216:25,       1210:25, 1225:22, 1236:22,      1152:2, 1152:24, 1153:9,       1254:24, 1254:25, 1255:2,
  1217:2, 1219:20, 1220:7,        1244:5, 1258:22, 1259:2,        1156:3, 1156:6, 1156:12,       1255:9, 1256:2
  1223:22, 1224:3, 1225:17,       1259:5, 1263:12                 1156:13, 1156:20, 1157:9,       Page [1] - 1185:3
  1225:23                          often [1] - 1233:24            1157:20, 1158:3, 1160:13,       PAGE [1] - 1083:3
   number [17] - 1117:16,          older [1] - 1120:9             1160:17, 1160:19, 1162:5,       page [32] - 1094:13,
  1204:7, 1212:6, 1215:9,          ON [2] - 1081:4, 1081:14       1165:11, 1172:8, 1173:23,      1094:18, 1094:22, 1102:14,
  1218:12, 1227:11, 1228:17,       One [1] - 1265:17              1174:5, 1174:11, 1174:16,      1103:11, 1113:4, 1114:4,
  1228:24, 1228:25, 1229:5,        one [59] - 1084:24,            1174:22, 1175:4, 1176:21,      1164:12, 1168:14, 1168:17,
  1237:2, 1238:11, 1243:14,       1085:15, 1085:19, 1088:6,       1178:18, 1184:2, 1186:22,      1172:23, 1173:5, 1179:17,
  1253:7, 1253:11, 1253:22,       1088:18, 1093:6, 1102:7,        1192:10, 1192:19, 1199:16,     1179:21, 1182:2, 1189:8,
  1266:15                         1102:16, 1106:10, 1112:15,      1199:24, 1202:14, 1202:17,     1192:17, 1212:5, 1212:25,
   numbers [3] - 1112:15,         1113:15, 1117:18, 1126:4,       1202:21, 1204:21, 1206:5,      1213:7, 1216:21, 1219:9,
  1266:17, 1266:22                1139:14, 1153:18, 1162:3,       1206:19, 1206:25, 1207:7,      1228:10, 1236:9, 1236:25,
                                  1162:11, 1167:15, 1168:6,       1210:18, 1210:20, 1210:23,     1237:6, 1243:12, 1260:25,
                                                                  1211:3, 1211:8, 1211:14,       1261:2, 1264:20, 1264:22
                O                 1198:9, 1200:21, 1202:24,
                                  1205:23, 1210:6, 1215:5,        1212:12, 1212:20, 1213:19,      pages [2] - 1153:12, 1213:6
                                  1216:24, 1218:16, 1218:25,      1217:25, 1218:3, 1225:7,        paid [18] - 1089:5, 1089:20,
   oath [2] - 1163:8, 1164:8      1219:11, 1219:15, 1220:11,      1226:13, 1226:15, 1226:16,     1091:20, 1091:23, 1098:4,
   object [1] - 1226:25           1220:20, 1223:12, 1226:19,      1226:22, 1227:21, 1227:24,     1100:15, 1152:4, 1152:9,
   Object [1] - 1190:16           1227:7, 1228:2, 1228:3,         1228:24, 1228:25, 1229:5,      1152:12, 1154:11, 1183:6,
   Objection [1] - 1179:25        1229:8, 1229:9, 1229:19,        1230:14, 1237:22, 1240:7,      1183:13, 1183:16, 1197:20,
   objection [5] - 1186:24,       1230:8, 1232:22, 1242:13,       1242:6, 1242:19, 1243:3,       1197:24, 1199:14, 1199:17,
  1227:15, 1260:3, 1260:5,        1243:17, 1248:24, 1249:8,       1245:4, 1246:21, 1248:25,      1221:18


                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 401 of 407

                                                                                                                      1282
   Paper [1] - 1148:20           1215:3, 1216:12, 1216:13,      1101:23, 1101:25, 1153:9,        possibilities [1] - 1251:2
   paper [15] - 1142:21,         1229:18                        1153:13, 1211:14, 1214:4,        possibility [2] - 1161:23,
  1144:25, 1145:8, 1149:13,       payroll-related [1] -         1214:13, 1215:2                 1162:18
  1150:7, 1201:17, 1202:8,       1216:13                         perspective [5] - 1150:24,      possible [2] - 1234:4,
  1254:16, 1254:21, 1254:23,      PCN [12] - 1154:6, 1214:19,   1151:3, 1201:3, 1201:7,         1262:16
  1254:24, 1254:25, 1255:9,      1215:8, 1215:11, 1215:22,      1245:9                           Possibly [1] - 1233:23
  1256:2, 1256:19                1215:24, 1216:15, 1217:4,       Peter [2] - 1160:22, 1168:7     post [1] - 1263:24
   papers [2] - 1115:3,          1225:25, 1226:6, 1226:8,        Phone [2] - 1081:8,             post-hearing [1] - 1263:24
  1150:23                        1242:8                         1081:18                          potential [1] - 1168:6
   paperwork [25] - 1086:25,      PCNs [2] - 1217:24, 1220:5     phone [4] - 1188:6, 1188:9,     potentially [3] - 1122:24,
  1087:5, 1090:17, 1091:11,       PDF [1] - 1093:15             1188:16, 1188:18                1135:4, 1194:20
  1091:14, 1091:15, 1098:19,      Pending [1] - 1082:3           photos [1] - 1131:11            pound [1] - 1132:24
  1098:21, 1099:25, 1100:7,       people [2] - 1091:12,          phrase [2] - 1239:11,           practical [2] - 1180:14,
  1101:2, 1101:12, 1101:18,      1230:19                        1239:13                         1180:21
  1222:23, 1224:24, 1233:7,       percent [20] - 1172:20,        physical [1] - 1129:17          practice [1] - 1087:3
  1233:18, 1233:22, 1234:2,      1188:8, 1199:17, 1247:21,       pics [1] - 1132:24              pre [3] - 1134:4, 1200:2,
  1234:11, 1234:16, 1234:19,     1248:10, 1248:16, 1249:15,      pitches [1] - 1109:18          1200:12
  1234:24, 1235:5, 1235:14       1249:23, 1250:6, 1250:11,       place [14] - 1110:2,            precisely [2] - 1110:18,
   par [4] - 1247:13, 1247:16,   1250:12, 1251:20, 1252:21,     1134:20, 1134:23, 1135:14,      1190:20
  1248:13, 1249:12               1253:7, 1253:12, 1253:19,      1136:3, 1136:18, 1138:16,        preclude [1] - 1145:21
   paragraph [7] - 1114:6,       1254:20, 1255:4, 1255:13,      1142:20, 1154:24, 1157:24,       predated [1] - 1197:6
  1126:18, 1126:19, 1130:17,     1255:16                        1191:2, 1200:4, 1200:9,          preexisting [1] - 1136:17
  1192:18, 1193:15, 1237:20       percentage [3] - 1251:23,     1213:22                          preparation [2] - 1192:22,
   Paralegal [1] - 1082:4        1252:25, 1255:11                placed [2] - 1098:15,          1193:15
   Park [1] - 1081:16             percentages [1] - 1250:2      1098:24                          preparations [1] - 1132:13
   part [7] - 1145:2, 1145:11,    perfect [1] - 1135:16          plan [6] - 1126:22, 1131:22,    prepared [2] - 1127:16,
  1156:23, 1157:11, 1159:9,       perform [1] - 1184:2          1136:8, 1181:14, 1200:3,        1192:20
  1167:11, 1169:17                performance [9] - 1115:20,    1261:22                          presence [1] - 1129:17
   participate [1] - 1138:8      1115:24, 1144:5, 1144:9,        play [2] - 1155:10, 1264:23     PRESENT [1] - 1082:2
   particular [9] - 1153:18,     1158:15, 1196:17, 1196:22,      players [1] - 1144:23           press [1] - 1134:14
  1215:22, 1216:15, 1217:4,      1198:5, 1242:7                  pleasure [2] - 1267:19,         presumably [2] - 1250:11,
  1228:3, 1229:19, 1243:25,       performed [3] - 1184:6,       1267:22                         1251:22
  1251:7, 1259:25                1226:22, 1227:21                Plus [1] - 1252:2               presume [2] - 1111:4,
   particularly [3] - 1118:6,     performing [2] - 1187:2,       plus [1] - 1255:14             1265:13
  1205:13, 1205:19               1187:5                          point [12] - 1085:14,           pretty [6] - 1109:7,
   particulars [2] - 1177:5,      performs [1] - 1226:16        1091:14, 1108:10, 1134:4,       1127:12, 1144:22, 1149:6,
  1177:7                          perhaps [1] - 1113:18         1134:19, 1135:15, 1141:22,      1188:10, 1189:17
   parties [2] - 1263:25,         period [35] - 1090:4,         1145:15, 1163:24, 1202:12,       previously [1] - 1244:21
  1268:15                        1098:13, 1098:20, 1106:20,     1230:12, 1265:25                 price [3] - 1248:2, 1248:12,
   partner [4] - 1118:18,        1108:2, 1108:16, 1126:16,       pointed [1] - 1102:24          1249:12
  1118:20, 1119:4, 1134:9        1129:8, 1132:6, 1134:4,         pointing [1] - 1096:7           priced [1] - 1145:19
   paternity [8] - 1089:5,       1134:6, 1134:13, 1139:25,       policies [5] - 1096:8,          Primarily [1] - 1115:3
  1096:18, 1096:19, 1096:22,     1140:10, 1140:20, 1143:23,     1096:15, 1097:6, 1211:18,        primarily [2] - 1170:13,
  1097:15, 1098:3, 1098:5,       1143:25, 1144:2, 1184:21,      1211:20                         1170:16
  1221:18                        1184:22, 1184:23, 1187:3,       policy [5] - 1089:13,           primary [3] - 1149:6,
   Pause [21] - 1093:4,          1187:24, 1188:7, 1188:11,      1089:19, 1212:12, 1213:4,       1152:6, 1152:8
  1093:11, 1094:16, 1099:11,     1194:14, 1196:2, 1199:8,       1222:11                          print [1] - 1209:21
  1102:18, 1104:12, 1112:21,     1211:6, 1211:7, 1218:20,        portion [1] - 1120:14           privy [5] - 1176:24, 1193:9,
  1182:8, 1186:17, 1189:10,      1222:10, 1223:17, 1229:24,      portions [1] - 1155:15         1193:10, 1194:2, 1197:23
  1192:7, 1193:22, 1224:11,      1230:15                         posed [1] - 1195:22             problem [4] - 1093:3,
  1224:14, 1228:8, 1233:2,        permission [1] - 1120:16       position [29] - 1106:4,        1129:9, 1129:14, 1179:12
  1236:5, 1238:22, 1259:16,       person [12] - 1086:12,        1108:15, 1109:23, 1110:8,        problems [2] - 1158:24,
  1259:22, 1263:18               1097:23, 1117:7, 1135:11,      1110:20, 1135:5, 1135:22,       1158:25
   pay [10] - 1216:7, 1216:13,   1135:16, 1172:16, 1172:18,     1138:21, 1157:23, 1159:25,       procedure [2] - 1198:10,
  1216:17, 1232:6, 1240:23,      1173:9, 1173:18, 1175:11,      1161:11, 1162:11, 1162:12,      1261:14
  1241:8, 1241:12, 1241:14,      1210:3, 1219:24                1166:9, 1166:23, 1167:21,        proceeding [5] - 1085:11,
  1241:16, 1242:2                 personal [6] - 1122:10,       1178:11, 1206:15, 1211:8,       1110:9, 1110:12, 1198:3,
   Pay [1] - 1218:9              1122:12, 1122:16, 1262:20,     1229:25, 1230:11, 1230:22,      1211:13
   payment [3] - 1216:14,        1262:25, 1263:11               1230:25, 1231:8, 1231:12,        proceedings [2] - 1268:10,
  1218:17, 1219:12                personally [1] - 1159:20      1231:16, 1231:20, 1258:4        1268:13
   payroll [5] - 1100:13,         personnel [9] - 1101:22,       positions [1] - 1230:20         process [2] - 1130:14,



                                                       PIROZZI & HILLMAN
                                                          212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 402 of 407

                                                                                                                       1283
  1171:16                         1133:14                          ready [3] - 1161:21, 1224:8,    1128:8, 1128:9, 1208:4,
   processed [1] - 1091:11         qualify [1] - 1243:4           1263:22                          1238:25, 1239:22, 1240:3
   produce [1] - 1187:21           quarter [14] - 1127:11,         really [8] - 1104:9, 1107:11,    referenced [3] - 1195:7,
   produced [1] - 1153:9          1127:16, 1129:8, 1129:12,       1109:13, 1133:13, 1144:24,       1238:23, 1240:9
   producer [2] - 1168:2,         1132:3, 1132:4, 1132:5,         1150:17, 1165:16, 1166:18         referencing [1] - 1120:18
  1168:5                          1132:10, 1133:10, 1133:15,       realtime [1] - 1134:17           referred [6] - 1088:18,
   producing [1] - 1184:24        1134:4, 1187:10, 1189:19,        reason [10] - 1096:14,          1133:16, 1235:19, 1243:24,
   product [3] - 1112:8,          1194:13                         1097:8, 1140:10, 1150:16,        1250:16, 1257:21
  1176:13, 1178:16                 QUESTION [16] - 1164:18,       1162:10, 1162:15, 1227:7,         referring [7] - 1099:4,
   production [5] - 1152:3,       1165:5, 1168:23, 1169:5,        1230:9, 1230:15                  1100:6, 1126:12, 1144:20,
  1152:5, 1204:23, 1207:11,       1173:6, 1173:9, 1173:11,         Reason [1] - 1230:23            1236:17, 1236:23, 1250:15
  1207:14                         1173:13, 1179:23, 1180:4,        reasons [13] - 1150:15,          refers [1] - 1166:16
   projected [1] - 1194:10        1182:12, 1182:16, 1182:19,      1151:22, 1162:11, 1186:7,         reflect [3] - 1215:23,
   promote [2] - 1160:13,         1186:20, 1187:2, 1189:12        1200:16, 1200:21, 1202:15,       1217:5, 1229:19
  1178:11                          questions [25] - 1090:22,      1202:20, 1203:2, 1203:9,          reflected [4] - 1168:21,
   promotion [4] - 1197:6,        1090:24, 1102:5, 1104:5,        1205:23, 1214:25, 1227:3         1191:13, 1217:24, 1242:8
  1197:9, 1197:12, 1197:13        1104:6, 1169:13, 1173:20,        REBUTTAL [2] - 1083:18,          reflects [2] - 1229:22,
   promotions [1] - 1158:12       1180:15, 1198:18, 1205:4,       1244:23                          1245:24
   proposal [3] - 1121:11,        1205:10, 1206:24, 1208:9,        receive [2] - 1154:15,           regard [2] - 1138:8,
  1205:20, 1205:24                1211:25, 1226:13, 1228:3,       1203:15                          1217:22
   propose [1] - 1121:6           1232:10, 1232:15, 1242:10,       received [15] - 1106:3,          regarding [9] - 1115:6,
   protected [11] - 1089:12,      1243:7, 1244:8, 1256:16,        1127:20, 1128:16, 1137:18,       1115:8, 1115:12, 1115:15,
  1092:19, 1094:7, 1095:4,        1261:8, 1263:15, 1263:17        1173:24, 1174:6, 1174:12,        1115:19, 1115:23, 1137:21,
  1096:2, 1096:5, 1096:11,         quickly [1] - 1227:7           1174:21, 1175:14, 1175:18,       1144:8, 1237:21
  1101:4, 1101:19, 1103:2,         quiet [5] - 1184:22,           1175:21, 1190:11, 1190:23,        regards [2] - 1090:12,
  1243:19                         1184:23, 1189:6, 1189:7,        1199:20, 1260:7                  1222:19
   protection [2] - 1225:2,       1189:17                          receiving [5] - 1090:19,         Reinstate [2] - 1217:6,
  1225:19                          quite [4] - 1130:25, 1135:2,   1190:6, 1221:24, 1244:3,         1217:10
   provide [8] - 1097:19,         1145:24, 1169:8                 1260:3                            reject [1] - 1121:11
  1103:14, 1109:11, 1154:25,                                       Recess [2] - 1155:22,            related [4] - 1124:12,
  1187:16, 1187:18, 1187:22,                    R                 1244:19                          1186:7, 1216:13, 1239:5
  1218:16                                                          recess [1] - 1208:15             relationship [1] - 1109:3
   provided [6] - 1089:13,                                         recognize [4] - 1112:25,         Relative [1] - 1250:14
                                   Rahman [5] - 1160:18,
  1089:14, 1089:15, 1089:20,                                      1213:4, 1214:17, 1229:13          relative [1] - 1253:10
                                  1161:2, 1161:11, 1162:2,
  1109:13, 1203:23                                                 recollection [6] - 1087:8,       release [1] - 1134:14
                                  1206:21
   Provided [1] - 1089:14                                         1087:16, 1124:10, 1135:2,         remain [1] - 1143:22
                                   Rahman 's [1] - 1205:10
   provides [2] - 1219:12,                                        1154:13, 1195:16                  remainder [1] - 1143:15
                                   raises [1] - 1232:6
  1243:18                                                          recommendation [1] -             remained [1] - 1143:18
                                   ran [1] - 1246:18
   providing [2] - 1103:18,                                       1172:7                            remains [1] - 1142:19
                                   rank [1] - 1253:21
  1187:24                                                          recommended [2] -                remedies [1] - 1168:7
                                   ranked [2] - 1252:24,
   Public [1] - 1268:9                                            1158:12, 1176:18                  remember [13] - 1102:20,
                                  1253:6
   published [1] - 1148:16                                         reconsider [1] - 1138:25        1137:8, 1138:2, 1138:3,
                                   ranking [1] - 1247:4
   publishing [1] - 1184:15                                        record [13] - 1093:21,          1162:25, 1174:20, 1175:3,
                                   ranks [1] - 1253:11
   pull [2] - 1229:17, 1241:20                                    1112:20, 1149:7, 1155:22,        1175:6, 1182:21, 1183:2,
                                   rare [2] - 1198:12, 1198:15
   pulled [1] - 1209:21                                           1163:20, 1163:25, 1164:14,       1196:2, 1232:5, 1243:6
                                   RASKIN [1] - 1081:5
   pulling [1] - 1224:12                                          1179:19, 1208:15, 1244:19,        Remember [1] - 1262:20
                                   rated [1] - 1198:8             1261:12, 1267:6, 1268:13
   punishing [1] - 1138:12                                                                          remind [2] - 1142:18,
                                   rather [1] - 1251:8             Record [1] - 1129:23
   pure [1] - 1166:19                                                                              1234:24
                                   Rather [1] - 1167:2             records [2] - 1100:13,
   purpose [1] - 1183:21                                                                            remotely [8] - 1124:20,
                                   reach [1] - 1119:6             1213:17
   purposes [3] - 1164:19,                                                                         1129:11, 1129:15, 1130:10,
                                   reached [1] - 1119:10           recover [2] - 1154:15,
  1196:25, 1202:22                                                                                 1190:22, 1190:25, 1259:7,
                                   reaction [4] - 1126:25,        1155:15
   purview [1] - 1194:7                                                                            1261:23
                                  1127:23, 1127:25, 1133:5         recovering [2] - 1140:2,
   put [11] - 1090:16, 1107:10,                                                                     removed [1] - 1206:12
                                   read [18] - 1095:2, 1099:22,   1223:18
  1142:20, 1154:24, 1200:3,                                                                         repeat [1] - 1252:22
                                  1127:2, 1128:13, 1129:21,        REDIRECT [6] - 1083:8,
  1200:8, 1215:24, 1222:22,                                                                         repeatedly [1] - 1236:21
                                  1129:23, 1130:21, 1133:6,       1083:12, 1083:16, 1102:9,
  1224:3, 1225:25, 1230:7                                                                           replaced [3] - 1204:14,
                                  1142:24, 1164:15, 1168:20,      1205:7, 1242:11                  1204:15, 1204:20
                                  1173:4, 1179:21, 1193:4,         redirect [2] - 1205:4,
                     Q            1193:6, 1238:10, 1238:18,
                                                                                                    replacement [1] - 1204:9
                                                                  1242:13                           replied [4] - 1090:13,
                                  1238:20                          refer [2] - 1096:20, 1235:18    1090:14, 1096:19, 1222:20
   qualified   [2]   - 1092:13,    reading [3] - 1148:15,          reference [7] - 1128:6,          reply [1] - 1265:15
                                  1217:8, 1265:11


                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 403 of 407

                                                                                                                      1284
   report [11] - 1108:4,        1178:16, 1178:25, 1181:9,        1217:20, 1219:18, 1237:22       1109:3, 1109:9, 1109:21,
  1108:11, 1108:21, 1123:12,    1184:15, 1184:24, 1195:25,        returned [15] - 1139:16,       1111:7, 1112:6, 1113:7,
  1191:4, 1194:13, 1228:3,      1196:17, 1196:21, 1196:22,       1139:21, 1140:12, 1140:16,      1117:15, 1132:6, 1134:16,
  1228:10, 1229:17, 1229:21,    1197:10, 1197:13, 1200:22,       1140:23, 1142:2, 1143:7,        1139:9, 1140:25, 1143:18,
  1230:18                       1201:6, 1201:15, 1201:20,        1199:25, 1218:22, 1219:19,      1145:3, 1145:15, 1148:24,
   Reported [1] - 1080:22       1202:12, 1202:25, 1204:22,       1225:21, 1233:22, 1234:13,      1150:4, 1152:8, 1157:19,
   reported [7] - 1108:5,       1206:5, 1206:8, 1257:4,          1234:15, 1234:19                1157:23, 1158:3, 1158:7,
  1114:11, 1156:24, 1184:23,    1257:13, 1257:18, 1258:5          returning [3] - 1125:20,       1158:10, 1158:12, 1159:21,
  1199:4, 1199:8, 1211:11        Research [1] - 1197:25          1137:2, 1217:18                 1160:4, 1160:8, 1162:14,
   reporter [3] - 1084:6,        resigned [1] - 1116:10           revenue [3] - 1152:6,          1166:4, 1166:7, 1166:12,
  1209:15, 1238:6                resolve [1] - 1158:25           1166:20, 1170:12                1167:3, 1167:11, 1167:19,
   reporting [7] - 1114:2,       resources [24] - 1085:9,         Revenue [1] - 1170:15          1167:22, 1169:9, 1169:17,
  1114:7, 1114:15, 1128:22,     1086:19, 1087:22, 1088:13,        review [4] - 1163:11,          1169:19, 1169:25, 1170:5,
  1145:8, 1145:12, 1152:20      1088:17, 1088:20, 1090:7,        1211:13, 1259:21, 1263:4        1170:9, 1170:12, 1170:13,
   reports [9] - 1109:16,       1103:20, 1123:8, 1210:22,         reviewed [2] - 1192:14,        1170:16, 1171:23, 1174:8,
  1127:11, 1129:8, 1129:12,     1211:10, 1211:17, 1212:17,       1246:17                         1177:16, 1177:19, 1178:15,
  1131:22, 1132:10, 1135:6,     1212:21, 1213:14, 1213:16,        reviewing [3] - 1213:16,       1194:19, 1198:6, 1199:2,
  1189:19, 1226:18              1214:5, 1214:20, 1221:5,         1214:4, 1246:24                 1201:23, 1202:4, 1202:8,
   represent [2] - 1153:7,      1221:6, 1226:14, 1227:13,         reviews [1] - 1158:15          1202:10, 1202:16, 1203:14,
  1232:14                       1239:8, 1240:16                   revisit [1] - 1139:4           1204:22, 1205:25, 1206:2,
   representation [1] -          respect [3] - 1129:11,           revoked [1] - 1105:18          1206:19, 1207:5, 1250:14,
  1248:17                       1194:8, 1236:22                   right-hand [1] - 1094:21       1250:22
   request [13] - 1097:3,        respond [2] - 1191:12,           Rob [22] - 1089:5, 1090:11,     salespeople [19] - 1106:10,
  1097:10, 1120:23, 1128:17,    1227:7                           1101:11, 1108:5, 1111:4,        1107:13, 1141:7, 1142:9,
  1128:21, 1130:4, 1190:14,      responded [2] - 1090:11,        1115:16, 1116:20, 1136:7,       1144:12, 1144:16, 1151:14,
  1212:14, 1212:16, 1213:13,    1132:21                          1146:20, 1160:21, 1161:2,       1151:22, 1152:2, 1152:3,
  1234:7, 1243:4                 Respondent [1] - 1080:9         1162:16, 1168:24, 1173:17,      1152:5, 1152:9, 1154:11,
   Request [1] - 1213:10         RESPONDENT [1] -                1204:24, 1221:19, 1222:19,      1158:9, 1158:22, 1202:15,
   requested [3] - 1097:14,     1081:14                          1223:21, 1224:21, 1239:9,       1207:2, 1207:7, 1251:16
  1135:10, 1234:4                responding [1] - 1131:15        1245:18, 1250:15                 salesperson [13] - 1118:3,
   requesting [2] - 1128:13,     response [6] - 1133:19,          Robert [3] - 1157:2, 1161:2,   1152:14, 1152:18, 1155:14,
  1244:17                       1161:14, 1191:13, 1191:21,       1224:19                         1160:13, 1160:18, 1161:3,
   requests [2] - 1097:18,      1207:19, 1222:16                  role [15] - 1155:10,           1165:9, 1167:8, 1173:24,
  1111:19                        responses [1] - 1134:17         1156:20, 1159:18, 1160:7,       1174:6, 1198:25, 1207:12
   require [3] - 1087:4,         responsibilities [10] -         1160:14, 1160:23, 1161:18,       Sandy [1] - 1196:5
  1217:18, 1217:19              1106:24, 1107:19, 1107:23,       1161:19, 1161:20, 1161:22,       Santino [1] - 1141:9
   required [3] - 1212:14,      1124:12, 1160:3, 1160:19,        1162:15, 1166:6, 1178:7,         SATTERLEE [1] - 1081:15
  1243:19, 1243:20              1162:13, 1165:10, 1165:14,       1178:12, 1206:20                 Satterlee [1] - 1209:5
   requirements [1] - 1091:17   1189:23                           rolling [1] - 1090:4            saw [6] - 1136:22, 1173:8,
   research [93] - 1107:15,      Responsibilities [3] -           room [4] - 1084:7, 1084:24,    1220:5, 1239:14, 1239:17,
  1107:20, 1107:24, 1108:18,    1094:20, 1102:22, 1103:11        1119:4, 1209:8                  1239:18
  1108:24, 1109:4, 1109:10,      responsibility [4] - 1161:6,     Ross [12] - 1082:14,            scale [1] - 1198:8
  1109:13, 1109:14, 1110:19,    1167:25, 1205:11, 1241:20        1104:18, 1112:22, 1126:7,        Scant [1] - 1204:4
  1111:8, 1111:10, 1111:13,      rest [2] - 1238:10, 1243:24     1155:25, 1173:10, 1205:9,        schedule [2] - 1126:9,
  1111:15, 1111:19, 1111:25,     restate [1] - 1094:4            1208:10, 1257:3, 1258:14,       1264:6
  1112:7, 1113:8, 1113:12,       restored [3] - 1138:21,         1258:18, 1265:23                 school [3] - 1120:13,
  1114:14, 1114:22, 1115:12,    1171:9, 1200:10                   ROSS [2] - 1083:9, 1104:13     1162:20
  1115:23, 1116:3, 1116:13,      restriction [1] - 1217:21        Rothschild [1] - 1106:2         School [1] - 1105:25
  1116:17, 1116:23, 1116:24,     result [1] - 1192:19             RTW [3] - 1219:15,              scratch [1] - 1176:16
  1117:14, 1117:17, 1117:25,     resulted [1] - 1227:24          1219:17, 1219:18                 screen [1] - 1209:22
  1118:4, 1121:7, 1138:6,        resumed [1] - 1244:21            run [1] - 1121:6                Sean [3] - 1117:9, 1179:15,
  1138:9, 1138:22, 1139:7,       retail [5] - 1253:15,                                           1204:19
  1140:3, 1140:6, 1141:13,                                                                        season [1] - 1189:24
                                1253:16, 1253:18, 1253:25,                     S
  1142:19, 1142:22, 1143:5,     1254:4                                                            Second [1] - 1132:4
  1143:10, 1143:20, 1144:5,      retain [9] - 1173:23, 1174:5,                                    second [23] - 1085:19,
  1144:8, 1145:17, 1148:7,                                        SA [1] - 1184:11               1088:6, 1102:16, 1127:11,
                                1174:11, 1174:23, 1175:4,
  1148:16, 1149:2, 1149:12,                                       salary [4] - 1115:9,           1127:16, 1129:8, 1129:12,
                                1175:18, 1176:12, 1176:19,
  1149:17, 1150:4, 1150:18,     1177:7                           1152:10, 1203:15, 1216:14       1130:17, 1132:3, 1132:5,
  1150:19, 1169:22, 1170:10,     return [10] - 1098:19,           sale [2] - 1144:8, 1251:3      1132:10, 1133:10, 1133:15,
  1171:13, 1171:14, 1171:15,    1098:20, 1131:18, 1140:25,        sales [71] - 1106:14,          1134:4, 1187:10, 1189:19,
  1171:19, 1171:24, 1176:12,    1188:22, 1188:24, 1191:23,       1106:17, 1106:19, 1106:24,      1194:13, 1210:6, 1233:6,
  1177:21, 1178:4, 1178:11,                                      1107:5, 1107:13, 1108:3,


                                                       PIROZZI & HILLMAN
                                                          212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 404 of 407

                                                                                                                       1285
  1235:19, 1236:9, 1237:19,      1228:20, 1235:15, 1236:20,      showed [1] - 1137:19            sooner [1] - 1131:19
  1251:19                        1237:4, 1237:8, 1237:9,         shrinkage [1] - 1204:7          sorry [17] - 1090:13,
   second -quarter [13] -        1237:13, 1237:23, 1238:13,      shut [1] - 1210:6              1097:13, 1097:15, 1114:21,
  1127:11, 1127:16, 1129:8,      1238:19, 1238:24, 1243:9,       sic [5] - 1126:7, 1176:19,     1117:15, 1161:16, 1170:14,
  1129:12, 1132:3, 1132:5,       1243:14, 1243:17, 1247:4,      1181:8, 1224:2, 1229:23         1205:15, 1219:9, 1221:21,
  1132:10, 1133:10, 1133:15,     1249:25, 1250:22, 1251:11,      sic] [1] - 1141:10             1224:23, 1238:6, 1238:18,
  1134:4, 1187:10, 1189:19,      1251:18, 1252:2, 1252:6,        side [11] - 1094:21,           1242:20, 1252:9, 1253:5,
  1194:13                        1252:10, 1260:12, 1261:3,      1102:21, 1103:11, 1150:22,      1262:24
   Second -quarter [1] -         1265:21, 1267:8                1161:24, 1168:8, 1204:24,        Sorry [6] - 1185:16,
  1132:4                          seeing [1] - 1087:21          1216:2, 1217:9                  1191:17, 1209:12, 1224:12,
   secondary [1] - 1251:13        seek [1] - 1119:9              sign [1] - 1173:13             1238:8, 1247:9
   seconds [2] - 1093:2,          seeking [1] - 1087:5           signature [1] - 1113:5          sort [5] - 1145:12, 1179:14,
  1228:6                          send [14] - 1090:16,           signed [7] - 1113:13,          1246:14, 1248:6, 1248:16
   section [4] - 1094:19,        1093:9, 1096:6, 1096:25,       1172:11, 1172:14, 1172:15,       sorted [1] - 1247:3
  1102:21, 1212:8, 1213:9        1097:7, 1097:22, 1098:7,       1172:20, 1173:6, 1173:18         sorts [4] - 1115:22,
   sector [36] - 1145:18,        1100:25, 1101:17, 1132:24,      significance [4] - 1118:5,     1245:23, 1248:15, 1248:17
  1145:25, 1149:5, 1149:15,      1142:7, 1222:22, 1225:25,      1145:10, 1248:8, 1250:13         sound [7] - 1124:8,
  1150:20, 1150:25, 1151:4,      1240:7                          significant [2] - 1149:15,     1140:14, 1148:2, 1219:20,
  1201:11, 1201:25, 1202:5,       Send [1] - 1131:11            1251:9                          1231:9, 1231:13, 1231:17
  1202:9, 1245:22, 1245:23,       sending [3] - 1132:16,         significantly [1] - 1179:15     sounds [1] - 1264:10
  1246:3, 1246:14, 1247:2,       1190:24, 1235:3                 signing [2] - 1113:12,          Sounds [1] - 1265:9
  1247:4, 1247:11, 1247:12,       sends [1] - 1099:23           1184:9                           source [2] - 1135:12,
  1247:24, 1248:7, 1248:9,        senior [6] - 1156:20,          silos [1] - 1109:8             1135:13
  1249:21, 1249:22, 1249:24,     1161:3, 1172:16, 1172:18,       similar [4] - 1106:4,           space [1] - 1150:24
  1250:5, 1250:10, 1250:11,      1173:17, 1210:21               1179:13, 1179:14, 1180:8         span [1] - 1112:15
  1250:23, 1250:24, 1250:25,      seniority [1] - 1179:14        simple [1] - 1249:18            speakerphone [1] - 1209:9
  1251:25, 1253:14, 1253:25,      sense [1] - 1252:6             simply [1] - 1145:12            speaking [5] - 1086:11,
  1254:5                          sensible [1] - 1266:18         simultaneously [2] -           1129:6, 1140:9, 1140:11,
   sectors [38] - 1114:24,        sent [22] - 1085:16,          1264:11, 1264:13                1226:21
  1115:2, 1117:10, 1145:9,       1090:12, 1093:14, 1099:24,      single [1] - 1257:4             specific [4] - 1114:24,
  1147:12, 1148:12, 1148:16,     1100:7, 1101:3, 1101:16,        sister [2] - 1262:21, 1263:2   1193:25, 1234:21, 1246:23
  1151:2, 1195:19, 1200:23,      1141:11, 1142:8, 1163:16,                                       specifically [6] - 1097:18,
                                                                 sister-in-law [2] - 1262:21,
  1200:25, 1245:3, 1245:7,       1163:21, 1173:7, 1209:18,                                      1102:24, 1172:2, 1186:2,
                                                                1263:2
  1246:6, 1246:23, 1247:2,       1222:19, 1224:23, 1233:6,                                      1195:11, 1203:13
                                                                 situation [5] - 1135:17,
  1247:3, 1248:7, 1248:24,       1233:18, 1234:21, 1234:23,                                      Specifically [1] - 1196:8
                                                                1165:16, 1173:22, 1174:4,
  1249:9, 1249:22, 1250:18,      1235:7, 1235:22, 1235:24                                        specifics [3] - 1173:16,
                                                                1174:9
  1251:17, 1251:23, 1252:13,      sentence [5] - 1102:25,                                       1177:14, 1193:10
                                                                 small [2] - 1144:22,
  1252:16, 1252:18, 1254:4,      1103:12, 1130:12, 1130:18,                                      specify [1] - 1091:21
                                                                1202:23
  1254:7, 1254:13, 1255:5,       1237:17                                                         spend [3] - 1127:6,
                                                                 Sneeden [4] - 1117:9,
  1255:10, 1256:20, 1257:5,       separate [2] - 1235:14,       1117:11, 1179:15, 1204:19       1133:23, 1227:4
  1257:16, 1257:19, 1258:4,      1235:16                         so.. [2] - 1169:12, 1195:8      spent [2] - 1118:8, 1147:18
  1258:7                          series [1] - 1165:8            sold [1] - 1106:12              split [2] - 1155:15, 1200:6
   securities [1] - 1134:18       Series [3] - 1105:15           sole [7] - 1138:6, 1138:9,      spoken [1] - 1219:23
   See [1] - 1093:15              service [1] - 1109:11         1139:7, 1143:4, 1158:3,          ss [1] - 1268:5
   see [79] - 1088:10, 1089:9,    set [6] - 1111:12, 1124:19,   1158:6, 1194:25                  staff [6] - 1140:25, 1151:14,
  1090:10, 1094:21, 1094:23,     1198:4, 1264:19, 1264:22,       solicited [3] - 1196:16,       1158:13, 1158:16, 1166:7,
  1095:6, 1096:15, 1100:4,       1268:19                        1196:21, 1196:25                1194:19
  1101:8, 1103:23, 1114:5,        setting [1] - 1124:17          solution [3] - 1179:3,          stand [2] - 1219:17,
  1126:2, 1126:18, 1126:22,       several [4] - 1185:19,        1180:13, 1180:14                1244:22
  1128:9, 1128:12, 1130:11,      1185:23, 1257:17, 1257:22       someone [8] - 1092:3,           standard [1] - 1087:3
  1130:15, 1131:11, 1132:20,      share [10] - 1084:11,         1092:8, 1092:12, 1097:24,        standpoint [1] - 1118:3
  1132:25, 1133:12, 1141:23,     1122:9, 1160:7, 1160:14,       1134:10, 1135:5, 1180:9          stands [2] - 1219:6, 1241:4
  1142:25, 1153:12, 1153:18,     1161:11, 1162:12, 1165:14,      sometime [2] - 1131:11,         start [7] - 1098:11, 1106:9,
  1153:24, 1183:4, 1184:10,      1165:15, 1206:20, 1209:17      1211:4                          1129:24, 1176:15, 1212:4,
  1184:12, 1184:14, 1193:4,       shared [1] - 1160:3            Sometime [1] - 1262:7          1220:23, 1233:25
  1193:19, 1193:20, 1212:8,       sheet [1] - 1163:14            sometimes [2] - 1262:9          start-up [1] - 1106:9
  1213:9, 1214:5, 1215:14,
                                  short [1] - 1227:10            somewhat [3] - 1133:12,         started [7] - 1084:9,
  1216:6, 1216:24, 1217:12,
                                  shortened [1] - 1230:11       1180:9, 1194:13                 1100:3, 1105:25, 1107:10,
  1217:25, 1218:15, 1218:16,
                                  shortly [1] - 1086:8           son [1] - 1157:5               1217:8, 1225:2, 1233:9
  1219:3, 1219:11, 1222:16,
                                  shots [2] - 1185:24, 1186:4    Soon [1] - 1188:20              starting [6] - 1164:15,
  1223:14, 1223:23, 1225:4,
                                  show [1] - 1230:13             soon [1] - 1188:20             1173:5, 1179:22, 1182:10,
  1226:3, 1228:13, 1228:17,


                                                       PIROZZI & HILLMAN
                                                          212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 405 of 407

                                                                                                                         1286
  1186:19, 1222:8                   subsequently [4] -             1170:10, 1172:16, 1194:20,      1145:7, 1145:14, 1146:3,
   Starting [1] - 1168:21          1106:14, 1106:15, 1120:9,       1203:14                         1146:4, 1155:20, 1160:25,
   starts [2] - 1126:19,           1123:3                           technical [1] - 1247:9         1161:2, 1166:16, 1166:17,
  1237:12                           substance [1] - 1256:19         technology [1] - 1148:13       1167:14, 1167:23, 1168:11,
   STATE [1] - 1268:4               substitute [1] - 1091:23        teenage [1] - 1120:3           1180:24, 1182:2, 1182:7,
   state [7] - 1088:22, 1131:9,     suffered [4] - 1088:24,         telecommunications [1] -       1185:14, 1190:18, 1190:20,
  1142:4, 1142:11, 1212:13,        1147:23, 1218:21, 1221:11       1148:14                         1191:16, 1191:19, 1194:8,
  1219:2, 1224:21                   suffering [2] - 1087:9,         telephonic [2] - 1086:6,       1194:15, 1194:16, 1195:21,
   State [1] - 1268:9              1087:24                         1086:10                         1195:24, 1197:23, 1197:25,
   statement [1] - 1193:14          suggest [1] - 1225:9            telephonically [2] - 1086:5,   1198:2, 1198:13, 1198:16,
   statements [1] - 1218:13         suggested [2] - 1206:20,       1086:12                         1198:19, 1204:5, 1204:11,
   states [11] - 1103:14,          1214:6                           ten [3] - 1253:23, 1263:22,    1204:12, 1204:15, 1204:25,
  1114:14, 1130:12, 1130:18,        suggestion [1] - 1136:11       1264:9                          1205:17, 1208:11, 1208:13,
  1212:11, 1213:12, 1216:3,         Suite [1] - 1081:16             term [2] - 1239:12, 1250:17    1209:6, 1209:20, 1210:2,
  1217:10, 1221:17, 1222:18,        summarize [1] - 1105:20         terminal [1] - 1246:14         1210:5, 1210:9, 1227:13,
  1225:25                           Sunday [3] - 1126:8,            terminate [4] - 1111:10,       1227:15, 1232:24, 1233:3,
   stating [5] - 1090:11,          1136:6, 1190:23                 1146:13, 1146:17, 1147:3        1242:21, 1244:9, 1244:13,
  1101:2, 1101:17, 1131:15,         supervising [2] - 1107:20,      terminated [9] - 1146:8,       1244:18, 1247:8, 1247:9,
  1225:15                          1107:24                         1148:2, 1148:8, 1229:24,        1247:25, 1248:4, 1248:11,
   status [1] - 1231:24             supervisor [4] - 1090:7,       1230:10, 1230:14, 1242:7,       1248:14, 1249:10, 1249:14,
   stay [1] - 1204:16                                              1257:5, 1258:3                  1249:25, 1250:3, 1250:5,
                                   1154:4, 1154:8, 1221:13
   stayed [2] - 1266:25                                             termination [4] - 1150:2,      1250:8, 1250:10, 1250:14,
                                    Supervisor [1] - 1153:20
   staying [1] - 1124:18                                           1229:21, 1230:8, 1230:9         1251:5, 1251:10, 1253:2,
                                    supervisory [5] - 1142:22,
                                                                    terminations [1] - 1230:17     1253:6, 1259:14, 1259:17,
   stays [2] - 1129:7, 1205:5      1184:11, 1192:24, 1193:18,
                                                                                                   1260:2, 1260:6, 1261:9,
   std [2] - 1090:16, 1222:23      1205:11                          terms [6] - 1134:5, 1183:17,
                                                                                                   1261:13, 1263:16, 1263:19,
   Stearns [2] - 1106:4,            support [1] - 1130:19          1195:18, 1229:23, 1252:10,
                                                                                                   1264:16, 1264:21, 1265:2,
  1106:5                            supportive [3] - 1122:24,      1253:22
                                                                                                   1265:9, 1265:13, 1265:17,
   step [3] - 1159:17, 1159:23,    1123:4, 1131:2                   terrific [1] - 1106:7
                                                                                                   1265:19, 1265:21, 1266:4,
  1159:24                           Sur [1] - 1082:5                testified [25] - 1084:18,
                                                                                                   1266:18, 1267:13, 1267:16,
   STEPHENS [1] - 1081:15           SUR [2] - 1083:20, 1261:16     1085:24, 1090:5, 1104:15,
                                                                                                   1267:22
   Sterling [1] - 1084:23           SUR-SURREBUTTAL [2] -          1114:10, 1123:25, 1129:3,
                                                                                                    Therefore [2] - 1224:25,
   still [5] - 1102:13, 1143:9,    1083:20, 1261:16                1144:3, 1151:18, 1154:10,
                                                                                                   1233:8
  1145:22, 1145:25, 1196:4          surprise [5] - 1150:11,        1159:7, 1159:15, 1162:23,
                                                                                                    therefore [1] - 1100:2
   stilled [1] - 1149:23           1150:15, 1151:21, 1151:24,      1181:19, 1185:7, 1190:5,
                                                                                                    thick [1] - 1220:13
   stipulated [1] - 1266:9         1153:24                         1194:18, 1195:9, 1198:22,
                                                                   1200:15, 1203:15, 1205:22,       thinking [1] - 1135:23
   stock [1] - 1177:6               surprised [2] - 1130:21,
                                                                   1210:13, 1244:22, 1252:9         third [6] - 1117:7, 1126:18,
   stopped [1] - 1216:14           1147:14
                                                                    testify [4] - 1180:22,         1192:17, 1215:8, 1228:10,
   straightened [1] - 1225:14       SURREBUTTAL [4] -
                                                                   1194:3, 1256:17, 1257:3         1260:24
   strike [8] - 1159:7, 1159:15,   1083:19, 1083:20, 1256:14,
                                                                    testifying [2] - 1142:15,       Thirty [1] - 1264:16
  1172:14, 1181:18, 1199:12,       1261:16
                                                                   1181:24                          three [13] - 1109:8, 1117:2,
  1202:13, 1202:18, 1246:10         surrounding [1] - 1124:11
                                                                    testimony [17] - 1084:8,       1124:21, 1125:15, 1125:21,
   Strike [1] - 1170:14             suspect [1] - 1142:10
                                                                   1162:25, 1163:7, 1164:7,        1192:21, 1193:12, 1194:9,
   structure [3] - 1107:6,          suspended [1] - 1105:18
                                                                   1173:20, 1181:19, 1181:21,      1198:9, 1257:6, 1257:9,
  1151:25, 1154:24                  swear [1] - 1084:10
                                                                   1195:16, 1198:3, 1200:17,       1257:16, 1264:8
   structured [1] - 1193:24         swore [2] - 1163:7, 1164:7
                                                                   1200:20, 1204:6, 1209:16,        Three [1] - 1255:10
   stub [2] - 1218:9, 1241:12       sworn [4] - 1084:17,
                                                                   1211:12, 1245:2, 1245:6,         thrilled [3] - 1205:14,
   stubs [6] - 1218:19,            1104:14, 1210:12, 1244:21
                                                                   1257:7                          1205:19, 1205:24
  1240:23, 1241:8, 1241:14,         system [9] - 1134:10,
                                                                    text [3] - 1193:4, 1193:8,      thriving [1] - 1131:11
  1241:16, 1242:2                  1134:20, 1134:22, 1135:14,
                                                                   1193:19                          throughout [1] - 1158:18
   stuck [2] - 1142:17, 1195:7     1136:18, 1191:2, 1215:3,
                                                                    THE [122] - 1084:14,            Thursday [1] - 1265:5
   stuff [1] - 1263:4              1229:18, 1241:21
                                                                   1090:25, 1093:12, 1093:17,       timeline [1] - 1258:12
   subject [1] - 1126:8
                                                                   1093:22, 1099:3, 1099:10,        timing [3] - 1107:9, 1127:4,
   submit [3] - 1098:11,                         T                 1102:8, 1104:7, 1104:11,        1263:23
  1234:24, 1235:5
                                                                   1104:21, 1129:2, 1129:13,        TiO2 [1] - 1144:23
   submitted [6] - 1098:16,
                                    task [1] - 1129:18             1129:16, 1129:19, 1129:20,       title [9] - 1085:6, 1104:25,
  1098:25, 1192:10, 1212:16,
                                    tasks [1] - 1193:25            1134:2, 1134:8, 1134:22,        1108:6, 1118:4, 1159:12,
  1234:10, 1266:14
                                    taxable [1] - 1108:9           1134:25, 1135:7, 1135:13,       1167:8, 1206:12, 1210:19,
   submitting [2] - 1213:13,
                                    team [14] - 1107:11, 1109:3,   1135:25, 1136:4, 1136:9,        1210:21
  1234:2
                                   1109:4, 1158:7, 1158:10,        1136:13, 1136:14, 1136:16,       titled [2] - 1212:9, 1213:9
   subsequent [4] - 1121:14,
                                   1166:10, 1170:6, 1170:9,        1136:20, 1144:19, 1144:21,       TMT [8] - 1148:13, 1149:2,
  1131:17, 1137:20, 1137:25



                                                         PIROZZI & HILLMAN
                                                            212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 406 of 407

                                                                                                                        1287
  1149:7, 1149:13, 1149:15,        1185:13, 1185:19, 1185:22,       unless [2] - 1097:17,            weekend [1] - 1265:12
  1149:18, 1150:19, 1204:16        1186:3                          1102:6                            weeks [28] - 1089:7,
   today [9] - 1084:8, 1162:23,     traveling [2] - 1118:20,        unpaid [9] - 1089:20,           1089:12, 1089:14, 1089:15,
  1185:8, 1190:5, 1192:11,         1183:22                         1089:21, 1090:13, 1090:14,       1090:2, 1090:3, 1119:16,
  1195:9, 1247:23, 1264:17,         Troy [1] - 1210:25             1091:20, 1091:22, 1091:24,       1121:24, 1122:7, 1124:21,
  1265:2                            true [4] - 1096:24, 1206:3,    1222:20, 1243:19                 1125:15, 1125:21, 1140:21,
   Todd [8] - 1108:13, 1111:5,     1258:2, 1268:12                  Unterberg [1] - 1106:2          1185:19, 1185:23, 1189:21,
  1113:17, 1114:7, 1115:16,         try [3] - 1093:6, 1176:7,       unusual [1] - 1241:11           1192:21, 1193:12, 1194:9,
  1172:21, 1173:16, 1204:17        1236:24                          up [21] - 1093:5, 1105:21,      1221:20, 1221:21, 1222:7,
   together [3] - 1107:10,          trying [8] - 1093:8, 1104:2,   1106:9, 1113:20, 1124:17,        1222:12, 1224:2, 1243:18,
  1109:11, 1249:23                 1122:19, 1130:8, 1182:24,       1124:19, 1131:3, 1131:4,         1258:20, 1264:8, 1265:5
   ton [1] - 1188:11               1220:17, 1234:5, 1238:18        1134:10, 1162:19, 1189:25,        weight [3] - 1247:16,
   took [14] - 1106:5, 1107:3,      turn [12] - 1109:16,           1209:12, 1209:21, 1224:12,       1250:4, 1250:13
  1152:24, 1154:14, 1157:13,       1164:12, 1168:14, 1173:2,       1243:18, 1244:11, 1246:11,        weighted [1] - 1255:3
  1157:24, 1159:24, 1191:17,       1192:9, 1192:17, 1212:25,       1259:14, 1261:23, 1262:12,        weighting [8] - 1247:5,
  1199:6, 1213:18, 1213:22,        1216:21, 1223:5, 1228:9,        1264:6                           1247:11, 1247:12, 1247:21,
  1214:2, 1225:15, 1226:9          1240:22, 1260:24                 upper [1] - 1153:19             1247:22, 1249:9, 1252:13,
   top [12] - 1152:6, 1168:2,       turnover [2] - 1174:8,          upset [2] - 1167:7, 1196:12     1252:20
  1192:18, 1220:20, 1228:13,       1207:5                           US [3] - 1245:19, 1245:20,       welcome [2] - 1142:18,
  1228:20, 1249:8, 1252:13,         two [17] - 1085:22, 1102:7,    1251:15                          1244:13
  1253:3, 1253:4, 1253:23,         1105:11, 1107:14, 1138:16,       user [2] - 1112:7, 1145:16       West [1] - 1264:7
  1261:3                           1142:17, 1153:12, 1155:19,       uses [3] - 1236:21,              WHEREOF [1] - 1268:19
   Top [1] - 1253:6                1180:11, 1199:6, 1213:6,        1237:25, 1238:11                  whole [5] - 1099:22,
   top-line [1] - 1152:6           1217:24, 1228:3, 1228:6,         utilized [1] - 1171:15          1099:23, 1105:23, 1200:8,
   topic [1] - 1227:17             1238:19, 1244:14, 1264:8                                         1207:5
   total [6] - 1116:23, 1117:20,    type [1] - 1097:5                             V                  William [3] - 1099:17,
  1177:15, 1245:21, 1251:7,         types [3] - 1153:15, 1204:2,                                    1099:19, 1224:19
  1255:11                          1230:17                                                           Willing [1] - 1196:10
   totally [1] - 1162:7             typical [1] - 1195:4            vacation [2] - 1172:22,          willingness [1] - 1196:8
   Towbin [1] - 1106:2              typically [4] - 1111:25,       1173:17                           wishes [1] - 1130:13
   TRACE [2] - 1250:16,            1113:8, 1127:12, 1241:16         VALDI [1] - 1081:11              wishing [1] - 1130:13
  1251:12                                                           Valdi [1] - 1232:14              withdraw [1] - 1092:9
                                                                    valuable [1] - 1112:9
   track [1] - 1149:7                            U                                                   withdrawn [1] - 1143:16
   traction [1] - 1207:13                                           valuation [1] - 1247:23          Withdrawn [1] - 1190:19
   trade [11] - 1134:18,                                            value [4] - 1248:13,             witness [1] - 1205:5
                                    ultimately [2] - 1225:7,       1248:18, 1249:12, 1251:7
  1201:24, 1202:4, 1202:8,                                                                           WITNESS [54] - 1082:12,
                                   1227:23                          vantage [2] - 1134:19,
  1247:22, 1249:11, 1251:24,                                                                        1083:3, 1084:14, 1090:25,
                                    Umesh [3] - 1149:22,           1135:15
  1252:6, 1255:22, 1256:2,                                                                          1093:12, 1093:17, 1093:22,
                                   1175:9, 1204:17                  ventured [1] - 1168:7
  1256:5                                                                                            1099:10, 1104:11, 1129:13,
                                    under [11] - 1089:15,           versus [4] - 1120:12,
   traded [1] - 1141:9                                                                              1129:19, 1134:8, 1134:25,
                                   1103:11, 1107:12, 1163:7,       1179:15, 1248:12, 1249:12
   trader [2] - 1174:11,                                                                            1135:13, 1136:4, 1136:13,
                                   1164:7, 1207:13, 1213:19,        Via [1] - 1125:24
  1174:16                                                                                           1136:16, 1144:21, 1145:14,
                                   1216:3, 1216:6, 1222:11,         view [5] - 1145:9, 1145:16,
   traders [2] - 1144:13,                                                                           1146:4, 1161:2, 1166:17,
                                   1234:5                          1202:12, 1231:8, 1257:17
  1144:15                                                                                           1167:23, 1182:7, 1190:18,
                                    undergrad [1] - 1162:20         views [1] - 1263:25
   trades [1] - 1199:21                                                                             1190:20, 1191:16, 1191:19,
                                    underlined [1] - 1243:21        VLADECK [1] - 1081:5
   trading [23] - 1109:10,                                                                          1194:15, 1195:24, 1197:25,
                                    underneath [1] - 1243:17        vlicul@vladeck.com [1] -
  1109:18, 1142:10, 1145:3,                                                                         1198:13, 1204:11, 1204:15,
                                    understand [6] - 1097:9,       1081:12                          1209:6, 1209:20, 1210:2,
  1147:11, 1169:22, 1170:6,
                                   1128:17, 1177:9, 1222:3,         voice [1] - 1113:20             1210:5, 1210:9, 1232:24,
  1194:20, 1202:11, 1245:8,
                                   1239:10, 1263:21                 volatile [2] - 1145:5, 1252:3   1233:3, 1244:13, 1247:9,
  1247:13, 1247:16, 1247:18,
                                    understood [8] - 1088:24,       volatility [1] - 1252:4         1248:4, 1248:14, 1249:14,
  1250:15, 1250:17, 1250:19,
  1250:20, 1251:2, 1251:4,         1098:6, 1129:3, 1130:3,          volume [4] - 1248:9,            1250:3, 1250:8, 1250:14,
  1251:9, 1251:13, 1252:4          1132:8, 1150:25, 1183:21,       1248:12, 1249:11, 1251:8         1251:10, 1253:6, 1261:9,
                                   1186:6                           voluntary [4] - 1110:5,         1261:13, 1268:19
   Trading [1] - 1152:7
                                    undertake [1] - 1109:23        1162:24, 1164:20, 1204:13         women [1] - 1119:25
   training [1] - 1161:24
                                    unexpectedly [1] - 1234:5                                        word [3] - 1236:21,
   transcript [12] - 1163:21,
                                    unfair [1] - 1094:12
  1164:11, 1168:14, 1168:15,                                                     W                  1237:25, 1238:11
  1168:21, 1172:24, 1179:18,        universe [4] - 1142:8,                                           wording [1] - 1120:6
  1186:16, 1189:9, 1263:22,        1144:18, 1144:22, 1145:23                                         words [2] - 1129:16,
                                    unlawful [2] - 1170:20,          waiting [1] - 1209:9
  1264:9, 1268:12                                                                                   1256:18
                                   1170:23                           walk [1] - 1224:2
   travel [6] - 1118:8, 1183:18,                                                                     works [1] - 1247:10
                                    Unless [1] - 1212:13             week [1] - 1265:17


                                                          PIROZZI & HILLMAN
                                                             212-213-5858
Case 1:17-cv-01727-GHW Document 42-8 Filed 09/03/19 Page 407 of 407

                                                                             1288
   write [3] - 1089:3, 1100:22,     YORK [2] - 1268:4, 1268:6
  1131:13                           York [9] - 1080:15, 1081:7,
   writes [1] - 1132:23            1081:17, 1129:17, 1133:3,
   writing [2] - 1131:18,          1268:9
  1264:23                           yourself [12] - 1085:23,
   written [4] - 1194:24,          1088:8, 1126:7, 1131:4,
  1198:4, 1212:16, 1213:13         1220:21, 1220:24, 1221:8,
   wrote [4] - 1090:6, 1233:5,     1223:11, 1224:18, 1230:2,
  1239:18, 1262:15                 1257:18, 1257:21


                Y                                Z

   year [12] - 1085:4, 1096:4,      Zero [3] - 1150:6, 1150:8,
  1158:19, 1190:15, 1206:16,       1150:10
  1226:16, 1226:18, 1231:21,        zero [2] - 1188:8, 1218:16
  1232:8
   years [7] - 1091:10, 1120:4,
  1120:10, 1156:7, 1157:20,
  1228:21, 1257:6
   yesterday [3] - 1245:2,
  1250:16, 1256:18
   yield [121] - 1106:6, 1106:9,
  1106:14, 1106:17, 1106:19,
  1106:24, 1107:5, 1107:14,
  1108:3, 1108:17, 1108:18,
  1108:23, 1109:3, 1109:4,
  1109:7, 1109:8, 1109:9,
  1109:10, 1109:21, 1110:3,
  1111:7, 1113:7, 1114:22,
  1116:3, 1116:13, 1116:16,
  1116:22, 1116:24, 1117:14,
  1117:15, 1117:17, 1121:7,
  1136:10, 1138:21, 1139:7,
  1143:5, 1143:10, 1143:18,
  1143:20, 1144:5, 1148:7,
  1148:24, 1150:3, 1150:4,
  1151:3, 1156:13, 1157:19,
  1157:23, 1158:3, 1158:10,
  1159:21, 1160:4, 1160:8,
  1160:23, 1162:4, 1162:14,
  1165:23, 1165:25, 1166:3,
  1166:6, 1167:3, 1167:11,
  1167:12, 1169:17, 1169:18,
  1169:21, 1169:22, 1169:25,
  1170:2, 1170:5, 1170:6,
  1170:10, 1170:12, 1170:15,
  1171:13, 1171:19, 1172:16,
  1172:19, 1173:23, 1174:5,
  1174:11, 1174:21, 1175:5,
  1177:16, 1177:20, 1177:21,
  1178:4, 1178:15, 1178:16,
  1197:10, 1197:13, 1199:2,
  1201:24, 1202:4, 1202:8,
  1202:14, 1202:16, 1202:21,
  1203:14, 1204:8, 1205:25,
  1206:5, 1206:8, 1206:19,
  1245:14, 1245:17, 1245:20,
  1245:22, 1245:24, 1245:25,
  1251:15, 1252:13, 1253:20,
  1254:20, 1255:4, 1255:18,
  1255:22, 1256:2, 1258:5



                                                         PIROZZI & HILLMAN
                                                            212-213-5858
